


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                               DEPOSITOR


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                                TRUSTEE


                                                                  and


                                                       EMC MORTGAGE CORPORATION
                                                     SERVICER, SPONSOR AND COMPANY


-------------------------------------------------------------------------------------------------------------

                                                    POOLING AND SERVICING AGREEMENT

                                                       Dated as of April 1, 2006

-------------------------------------------------------------------------------------------------------------

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                              GreenPoint Mortgage Funding Trust 2006-AR3,
                                          Mortgage Pass-Through Certificates, Series 2006-AR3






--------------------------------------------------------------------------------



                                                               ARTICLE I
                                                              DEFINITIONS



                                                              ARTICLE II
                                    CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01          Conveyance of Mortgage Loans to Trustee...................................................38
Section 2.02          Acceptance of Mortgage Loans by Trustee...................................................40
Section 2.03          Assignment of Interest in the Mortgage Loan Purchase Agreement............................42
Section 2.04          Substitution of Mortgage Loans............................................................43
Section 2.05          Issuance of Certificates..................................................................44
Section 2.06          Representations and Warranties Concerning the Depositor...................................44
Section 2.07          [Reserved]................................................................................44
Section 2.08          Purposes and Powers of the Trust..........................................................44

                                                              ARTICLE III
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01          Servicer..................................................................................46
Section 3.02          REMIC-Related Covenants...................................................................47
Section 3.03          Monitoring of Subservicers................................................................47
Section 3.04          Fidelity Bond.............................................................................48
Section 3.05          Power to Act; Procedures..................................................................48
Section 3.06          Due-on-Sale Clauses; Assumption Agreements................................................49
Section 3.07          Release of Mortgage Files.................................................................49
Section 3.08          Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.............50
Section 3.09          Standard Hazard Insurance and Flood Insurance Policies....................................51
Section 3.10          Presentment of Claims and Collection of Proceeds..........................................51
Section 3.11          Maintenance of the Primary Mortgage Insurance Policies....................................52
Section 3.12          Trustee to Retain Possession of Certain Insurance Policies and Documents..................52
Section 3.13          Realization Upon Defaulted Mortgage Loans.................................................52
Section 3.14          Compensation for the Servicer.............................................................53
Section 3.15          REO Property..............................................................................53
Section 3.16          Annual Statement as to Compliance.........................................................54
Section 3.17          Assessments of Compliance and Attestation Records.........................................54
Section 3.18          Reports Filed with Securities and Exchange Commission.....................................55
Section 3.19          UCC.......................................................................................55
Section 3.20          Optional Purchase of Defaulted Mortgage Loans.............................................56
Section 3.21          Books and Records.........................................................................56
Section 3.22          Intention of the Parties and Interpretation...............................................56




                                                              ARTICLE IV
                                                               ACCOUNTS

Section 4.01          Custodial Account.........................................................................58
Section 4.02          Permitted Withdrawals and Transfers from the Custodial Account............................59
Section 4.03          Distribution Account......................................................................60
Section 4.04          Permitted Withdrawals and Transfers from the Distribution Account.........................60
Section 4.05          Reserved..................................................................................60
Section 4.06          Statements to the Trustee.................................................................60
Section 4.07          The Certificates Insurance Policy.........................................................60
Section 4.08          Reserved..................................................................................60
Section 4.09          Class XP Reserve Account..................................................................60
Section 4.10          Final Maturity Reserve Account............................................................60


                                                               ARTICLE V
                                                             CERTIFICATES

Section 5.01          Certificates..............................................................................63
Section 5.02          Registration of Transfer and Exchange of Certificates.....................................69
Section 5.03          Mutilated, Destroyed, Lost or Stolen Certificates.........................................72
Section 5.04          Persons Deemed Owners.....................................................................73
Section 5.05          Transfer Restrictions on Residual Certificates............................................73
Section 5.06          Restrictions on Transferability of Certificates...........................................74
Section 5.07          ERISA Restrictions........................................................................75
Section 5.08          Rule 144A Information.....................................................................76




                                                              ARTICLE VI
                                                    PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01          Distributions on the Certificates.........................................................77
Section 6.02          Allocation of Losses and Subsequent Recoveries............................................82
Section 6.03          Payments..................................................................................84
Section 6.04          Statements to Certificateholders..........................................................85
Section 6.05          Monthly Advances..........................................................................87
Section 6.06          Compensating Interest Payments............................................................87
Section 6.07          Distributions on REMIC Regular Interests..................................................88


                                                              ARTICLE VII
                                                             THE SERVICER

Section 7.01          Liabilities of the Servicer...............................................................89
Section 7.02          Merger or Consolidation of the Servicer...................................................89
Section 7.03          Indemnification of the Trustee, the Servicer and the Trustee..............................89
Section 7.04          Limitations on Liability of the Servicer and Others.......................................90
Section 7.05          Servicer Not to Resign....................................................................91
Section 7.06          Successor Servicer........................................................................91
Section 7.07          Sale and Assignment of Servicing..........................................................91


                                                             ARTICLE VIII
                                                                DEFAULT

Section 8.01          Events of Default.........................................................................93
Section 8.02          Trustee to Act; Appointment of Successor..................................................94
Section 8.03          Notification to Certificateholders........................................................95
Section 8.04          Waiver of Defaults........................................................................95
Section 8.05          List of Certificateholders................................................................96




                                                              ARTICLE IX
                                                        CONCERNING THE TRUSTEE

Section 9.01          Duties of Trustee.........................................................................97
Section 9.02          Certain Matters Affecting the Trustee.....................................................99
Section 9.03          Trustee Not Liable for Certificates or Mortgage Loans....................................100
Section 9.04          Trustee May Own Certificates.............................................................101
Section 9.05          Trustee's Fees and Expenses..............................................................101
Section 9.06          Eligibility Requirements for Trustee.....................................................101
Section 9.07          Insurance................................................................................102
Section 9.08          Resignation and Removal of the Trustee...................................................102
Section 9.09          Successor Trustee........................................................................103
Section 9.10          Merger or Consolidation of Trustee.......................................................104
Section 9.11          Appointment of Co-Trustee or Separate Trustee............................................104
Section 9.12          Federal Information Returns and Reports to Certificateholders; REMIC Administration......105





--------------------------------------------------------------------------------


                                                               ARTICLE X
                                                              TERMINATION

Section 10.01         Termination Upon Repurchase by EMC or its Designee or Liquidation of the Mortgage Loans..108
Section 10.02         Additional Termination Requirements......................................................110




                                                              ARTICLE XI
                                                       MISCELLANEOUS PROVISIONS

Section 11.01         Intent of Parties........................................................................112
Section 11.02         Amendment................................................................................112
Section 11.03         Recordation of Agreement.................................................................113
Section 11.04         Limitation on Rights of Certificateholders...............................................113
Section 11.05         Acts of Certificateholders...............................................................114
Section 11.06         Governing Law............................................................................115
Section 11.07         Notices..................................................................................115
Section 11.08         Severability of Provisions...............................................................116
Section 11.09         Successors and Assigns...................................................................116
Section 11.10         Article and Section Headings.............................................................116
Section 11.11         Counterparts.............................................................................116
Section 11.12         Notice to Rating Agencies................................................................116
Section 11.13         Use of Subservicers and Subcontractors...................................................116





--------------------------------------------------------------------------------


                                                              APPENDICES

Appendix 1                -    Calculation of Class Y Principal Reduction Amounts
Appendix 2                -    Calculation of REMIC II Principal Reduction Amounts



                                                               EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        [Reserved]
Exhibit A-3                -        Form of Class B Certificates
Exhibit A-4                -        Form of Class B-IO Certificates
Exhibit A-5                -        Form of Class R Certificates
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        Form of Class X Certificate
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        [Reserved]
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        [Reserved]
Exhibit N                  -        Certificate Insurance Policy
Exhibit O                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit P                  -        Form of Back-Up Certification
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Owner Certification


                                                               SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule



--------------------------------------------------------------------------------



                                                    POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of April 1, 2006, among  Structured  Asset Mortgage  Investments II Inc., a Delaware
corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National  Association,  a banking association organized under the laws
of the United States, not in its individual  capacity but solely as trustee (the "Trustee") and EMC Mortgage  Corporation,  as servicer
(in such  capacity,  the  "Servicer"),  as company (in such capacity,  the "Company" or "EMC") and, as sponsor (in such  capacity,  the
"Sponsor").

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the  Mortgage  Loans from the Sponsor.  On the Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC I to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  "regular  interests"  in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be  designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC IV Regular  Interests  will be  designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC V to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC V Regular  Interest  will be designated  the "regular  interest" in such
REMIC.

         The Class R  Certificates  will  evidence  ownership  of the  "residual  interest" in each of REMIC I, REMIC II, REMIC III and
REMIC IV.  The Class R-X Certificates will evidence ownership of the "residual interest" in REMIC V.

         The Group I Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all Scheduled
Principal  due on or before the Cut-off  Date,  of  $88,281,554.65.  The Group II  Mortgage  Loans will have an  Outstanding  Principal
Balance as of the Cut-off Date,  after  deducting all Scheduled  Principal due on or before the Cut-off Date, of  $848,659,834.74.  The
Group III Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all Scheduled  Principal
due on or before the Cut-off Date, of  $407,519,639.87.  The Group IV Mortgage Loans will have an Outstanding  Principal  Balance as of
the Cut-off Date, after deducting all Scheduled Principal due on or before the Cut-off Date, of $574,268,613.23.

         In consideration of the mutual agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,  the Company and the
Trustee agree as follows:

                                                               ARTICLE I
                                                              Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions in which the related Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide,  subject to any variances  negotiated  with Fannie Mae or Freddie Mac and subject to the express  provisions of this  Agreement.
Such  standard of care shall not be lower than that the Servicer  customarily  employs and  exercises in  servicing  and  administering
similar mortgage loans for its own account and shall be in full compliance with all federal,  state, and local laws, ordinances,  rules
and regulations.

         Account:  The  Custodial  Account,  the  Distribution  Account,  the Final  Maturity  Reserve  Account or the Class XP Reserve
Account as the context may require.

         Actual Monthly  Payments:  For any Mortgage Loan and each Due Period,  the actual  monthly  payments of principal and interest
received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjusted Rate Cap: (A) For the Class A Certificates,  with respect to each Distribution  Date and the related Due Period,  the
sum of (i) the Scheduled  Payments owed on the related Mortgage Loans for such Due Period less the related  Servicing Fees and (ii) the
Actual Monthly Payments  received in excess of the Scheduled  Payments,  expressed as a per annum rate on the Stated Principal  Balance
of the related  Mortgage  Loans for such Due Period,  and converted to an actual/360  basis and (B) for the  Subordinate  Certificates,
with respect to each  Distribution  Date and the related Due Period,  the weighted  average of the Adjusted  Rate Caps  (calculated  in
clause (A) of this  definition)  for each of the Loan Groups,  weighted on the basis of such  Subordinate  Certificate's  share of each
Loan Group.

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
"Control"  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  "Controlled" and "Controlling" have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Aggregate Premium Amount: As to any Distribution  Date and each Class of Insured  Certificates,  the product of one-twelfth of
the Premium  Rate and the  aggregate  of the  Current  Principal  Amounts of the  Insured  Certificates  on the  immediately  preceding
Distribution  Date,  or,  in the case of the  first  Distribution  Date,  the  Closing  Date,  in each  case  after  giving  effect  to
distributions of principal made on such Distribution Date.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of "AAA" in the case of S&P or "Aaa" in the
case of Moody's (or with respect to  investments  in money market  funds,  a credit rating of "AAAm" or "AAAm-G" in the case of S&P and
the highest  rating  given by Moody's for money  market funds in the case of Moody's).  For any  short-term  deposit or security,  or a
rating of "A-l+" in the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law:  For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such  other  state law whose  applicability  shall have been  brought to the  attention  of the  Trustee by either  (i) an
Opinion of Counsel reasonably  acceptable to the Trustee delivered to it by the Servicer or the Depositor,  or (ii) written notice from
the appropriate taxing authority as to the applicability of such state law.

         Applied  Realized  Loss Amount:  With respect to any  Distribution  Date and a Class of Offered  Certificates,  the sum of the
Realized  Losses with respect to the Mortgage  Loans,  which are to be applied in  reduction  of the Current  Principal  Amount of such
Class of  Certificates  pursuant to this  Agreement  in an amount  equal to the amount,  if any, by which,  (i) the  aggregate  Current
Principal  Amount of all of the  Certificates  (after all  distributions  of  principal  on such  Distribution  Date)  exceeds (ii) the
aggregate  Stated  Principal  Balance of all of the Mortgage Loans for such  Distribution  Date. The Applied Realized Loss Amount shall
be allocated  first to the Class B-7, Class B-6, Class B-5,  Class B-4, Class B-3, Class B-2 and Class B-1  Certificates,  sequentially
in that order,  in each case until the Current  Principal  Amount of such Class has been  reduced to zero.  Thereafter,  the  principal
portion of Realized Losses on (I) the Group I Mortgag         e Loans  will be  allocated  on any  Distribution  Date to the  Class I-A
Certificates  until the Current  Principal  Amount of such Class has been  reduced to zero,  (II) the Group II  Mortgage  Loans will be
allocated on any  Distribution  Date to the Class II-A-2  Certificates and the Class II-A-1  Certificates,  sequentially in that order,
until the Current  Principal  Amount of each such Class has been reduced to zero,  (III) the Group III Mortgage Loans will be allocated
on any Distribution  Date to the Class III-A-3  Certificates,  the Class III-A-2  Certificates and the Class III-A-1  Certificates on a
pro rata basis,  until the Current Principal Amount of each such Class has been reduced to zero,  (provided that Realized Losses on the
Group III  Mortgage  Loans  otherwise  allocable to the Class  III-A-1  Certificates  will  instead by  allocated to the Class  III-A-2
Certificates  until the Current  Principal  Amount of the Class  III-A-2  Certificates  has been reduced to zero) and (IV) the Group IV
Mortgage Loans will be allocated on any  Distribution  Date to the Class IV-A-3  Certificates,  the Class IV-A-2  Certificates  and the
Class IV-A-1  Certificates,  sequentially in that order, until the Current Principal Amount of each such Class thereof has been reduced
to zero.

         Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assumed Final Distribution Date: With respect to the Offered  Certificates  (other than the Class II-A-2  Certificates,  which
have an Assumed Final  Distribution  Date of May 25, 2036) April 25, 2036,  or if such day is not a Business  Day, the next  succeeding
Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With  respect  to each  Distribution  Date,  the  aggregate  Principal  Funds and  Interest  Funds for such
Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss: Any loss resulting from a bankruptcy  court,  in connection with a personal  bankruptcy of a mortgagor,  (1)
establishing the value of a mortgaged  property at an amount less than the Outstanding  Principal  Balance of the Mortgage Loan secured
by such mortgaged property or (2) reducing the amount of the Monthly Payment on the related Mortgage Loan.


Basis Risk Shortfall:  On the Distribution Date, if any, of:


           1. the amount of Current  Interest  that such Class would have been  entitled to receive on such  Distribution  Date had the
           applicable  Pass-Through  Rate been  calculated at a per annum rate equal to (A) in the case of the Class I-A, Class II-A-1,
           Class II-A-2, Class III-A-1, Class III-A-2,  Class III-A-3, Class IV-A-1, Class IV-A-2 and Class B Certificates,  the lesser
           of (i)  One-Month  LIBOR  plus the  related  Margin  and (ii)  10.50%  per  annum,  and (B) in the case of the Class  IV-A-3
           Certificates, One-Year MTA plus the related Margin, in each case, over


           2. the amount of Current Interest on such Class calculated using a Pass-Through Rate equal to the related Net Rate Cap for
           such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and the Offered  Certificates,  the sum of
the Basis Risk Shortfall for such  Distribution Date and the Basis Risk Shortfalls for all previous  Distribution  Dates not previously
paid from any source including the Excess Cashflow,  together with interest  thereon at a rate equal to the related  Pass-Through  Rate
for such Class of Certificates for such Distribution Date.

         Book-Entry  Certificates:  Initially,  all  Classes of  Certificates  other than the  Private  Certificates  and the  Residual
Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which banking  institutions in the jurisdiction in which the Trustee,  the Custodian,  the Certificate  Insurer
or the Servicer are authorized or obligated by law or executive order to be closed.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits A-1, A-3, A-4, A-5, A-6 and A-7 with the blanks
therein appropriately completed.

         Certificate  Group:  With  respect  to Loan  Group I, the Group I  Certificates,  with  respect to Loan Group II, the Group II
Certificates,  with  respect  to Loan  Group  III,  the  Group III  Certificates,  and with  respect  to Loan  Group  IV,  the Group IV
Certificates.

         Certificate  Insurance  Policy:  The Certificate  Insurance  Policy,  dated as of April 28, 2006,  endorsed by the Certificate
Insurer to the Trustee on behalf of the Holders of the Insured Certificates, a copy of which is attached hereto as Exhibit N.

         Certificate Insurer:  Ambac Assurance Corporation.

         Certificate  Insurer  Default:  The  existence  and  continuance  of any of the  following:  (a) a failure by the  Certificate
Insurer to make a payment  required under the Certificate  Insurance  Policy in accordance with its terms; (b) the entry of a decree or
order of a court or agency  having  jurisdiction  in respect of the  Certificate  Insurer in an  involuntary  case under any present or
future  federal or state  bankruptcy,  insolvency or similar law  appointing a  conservator  or receiver or liquidator or other similar
official of the  Certificate  Insurer or of any  substantial  part of its  property,  or the entering of an order for the winding up or
liquidation of the affairs of the Certificate  Insurer and the continuance of any such decree or order  undischarged or unstayed and in
force for a period of 90 consecutive  days; (c) the  Certificate  Insurer shall consent to the appointment of a conservator or receiver
or liquidator or other similar  official in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or  relating to the  Certificate  Insurer or of or relating to all or  substantially  all of its  property;  or (d) the
Certificate  Insurer  shall admit in writing  its  inability  to pay its debts  generally  as they become due,  file a petition to take
advantage of or otherwise  voluntarily  commence a case or proceeding under any applicable  bankruptcy,  insolvency,  reorganization or
other similar statute, make an assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A, Class II-A-1,  Class II-A-2, Class III-A-1,  Class III-A-2,  Class
III-A-3,  Class IV-A-1,  Class IV-A-2,  Class IV-A-3,  Class IV-X,  Class B-1,  Class B-2,  Class B-3, Class B-4, Class B-5, Class B-6,
Class B-7, Class R, Class R-X,  Class XP and Class B-IO Certificates.

         Class II-A Certificates: The Class II-A-1 Certificates and the Class II-A-2 Certificates.

         Class III-A Certificates: The Class III-A-1 Certificates, the Class III-A-2 Certificates and the Class III-A-3 Certificates.

         Class IV-A Certificates:  The Class IV-A-1, Class IV-A-2 and Class IV-A-3 Certificates.

         Class IV-X Notional  Amount:  With respect to any Distribution  Date and the Class IV-X  Certificates,  the aggregate  Current
Principal  Amount of the Class  IV-A-1  Certificates  and the Class  IV-A-2  Certificates  (before  taking into  account the payment of
principal on such Certificates on such Distribution Date).

         Class A Certificates:  The Class I-A, Class II-A-1, Class II-A-2, Class III-A-1,  Class III-A-2,  Class III-A-3, Class IV-A-1,
Class IV-A-2 and Class IV-A-3 Certificates.

         Class A Principal  Distribution  Amount:  For any Distribution  Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount  equal to the excess  (if any) of (x) the  aggregate  Current  Principal  Amount of the Class A  Certificates
immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of
the Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses  incurred  during the related
Prepayment  Period) over (b) the aggregate Stated Principal  Balance of the Mortgage Loans as of the last day of the related Due Period
(after reduction for Realized Losses incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date
in April 2012,  28.500% and (ii) on or after the  Distribution  Date in April 2012,  22.800%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses
incurred during the related Prepayment Period) over 0.50% of the Principal Balance of the Mortgage Loans as of the Cut-off Date.

         Class B Certificates:  The Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6 and Class B-7 Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution  Date, the Current Interest for the Class B-IO Certificates
for such  Distribution  Date (which  shall be deemed  distributable  by REMIC III to REMIC IV on account of REMIC III Regular  Interest
B-IO-I,  and from REMIC IV to REMIC V on  account  of REMIC IV  Regular  Interest  B-IO-I);  provided,  however,  that on and after the
Distribution  Date on which the aggregate  Current  Principal  Amount of Class A or Class B Certificates  has been reduced to zero, the
Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed  distributable,  first, by REMIC
III to REMIC IV on account of REMIC III Regular Interest  B-IO-I,  and from REMIC IV to REMIC V on account of REMIC IV Regular Interest
B-IO-I,  in respect of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have been reduced to zero and,
thereafter,  by REMIC III to REMIC IV on  account  of REMIC III  Regular  Interest  B-IO-P,  and from REMIC IV to REMIC V on account of
REMIC IV Regular Interest B-IO-P, in respect of the principal balance thereof).

         Class B-IO  Notional  Amount:  With respect to any  Distribution  Date and the Class B-IO  Certificates,  the aggregate of the
Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates,  REMIC III  Regular  Interest B-IO-I or REMIC IV
Regular  Interest  B-IO-I,  and any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon Strip Rate and (b)
the percentage  equivalent of a fraction,  the numerator of which is the sum of the amounts calculated  pursuant to clauses (i) through
(xvi) below, and the denominator of which is the aggregate  Uncertificated  Principal  Balance of the REMIC II Regular  Interests.  For
purposes of  calculating  the  Pass-Through  Rate for the Class B-IO  Certificates,  the numerator is equal to the sum of the following
components:

(i) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT1 minus the Marker Rate,  applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT1;

(ii) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT2 minus the Marker Rate, applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT2;

(iii) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT4 minus twice the Marker Rate, applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT4.

(iv) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest LT-Y1 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT-Y1;

(v) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the Marker Rate,  applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT5;

(vi) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the Marker Rate, applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT6;

(vii) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the Marker Rate, applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT8;

(viii) the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT-Y2 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT-Y2;

(ix) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT9 minus the Marker Rate, applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT9;

(x) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT10 minus the Marker Rate, applied to a notional amount equal
           to the Uncertificated Principal Balance of REMIC II Regular Interest LT10;

(xi) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT12 minus twice the Marker Rate, applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT12;

(xii) the  Uncertificated  Pass-Through  Rate for REMIC II Regular  Interest LT-Y3 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT-Y3;

(xiii) the  Uncertificated  Pass-Through  Rate for REMIC II Regular  Interest LT13 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT13;

(xiv) the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest LT14 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT14;

(xv) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT16 minus twice the Marker Rate, applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT16; and

(xvi) the  Uncertificated  Pass-Through  Rate for REMIC II Regular  Interest LT-Y4 minus the Marker Rate,  applied to a notional amount
           equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT-Y4.


         Class B-1 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-1  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such  Distribution  Date) and (2) the aggregate Stated Principal Balance of
the Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses  incurred  during the related
Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in April 2012,  18.625% and (ii) on or after the  Distribution
Date in April 2012,  14.900%,  and (II) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage Loans as of the last
day of the related Due Period (after  reduction for Realized Losses incurred  during the related  Prepayment  Period) over 0.50% of the
Principal Balance of the Mortgage Loans as of the Cut-off Date.


         Class B-2 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-2  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date) and (3) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction for Realized  Losses incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in
April  2012,  13.125%  and (ii) on or after the  Distribution  Date in April 2012,  10.500%,  and (II) the excess of (a) the  aggregate
Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses
incurred during the related Prepayment Period) over 0.50% of the principal balance of the Mortgage Loans as of the Cut-off Date.


         Class B-3 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-3  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate  Current  Principal  Amount of the Class B-2 Certificates  (after taking into account the payment of the Class
B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated Principal Balance of the Mortgage Loans
as of the last day of the related Due Period (after  reduction  for Realized  Losses  incurred  during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in April 2012,  11.625% and (ii) on or after the  Distribution  Date in April 2012,
9.300%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Mortgage Loans as of the last day of the related Due
Period (after reduction for Realized Losses incurred during the related  Prepayment  Period) over 0.50% of the principal balance of the
Mortgage Loans as of the Cut-off Date.


         Class B-4 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-4  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate  Current  Principal  Amount of the Class B-2 Certificates  (after taking into account the payment of the Class
B-2  Principal  Distribution  Amounts  for such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the Class B-3
Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for such Distribution  Date) and
(5) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period (after  reduction for
Realized  Losses  incurred  during the related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in April 2012,
10.000% and (ii) on or after the  Distribution  Date in April 2012,  8.000%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period (after  reduction for Realized  Losses  incurred  during the
related Prepayment Period) over 0.50% of the principal balance of the Mortgage Loans as of the Cut-off Date.


         Class B-5 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-5  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate  Current  Principal  Amount of the Class B-2 Certificates  (after taking into account the payment of the Class
B-2  Principal  Distribution  Amounts  for such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the Class B-3
Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for such Distribution Date), (5)
the  aggregate  Current  Principal  Amount of the Class B-4  Certificates  (after  taking  into  account  the  payment of the Class B-4
Principal  Distribution  Amounts for such Distribution Date) and (6) the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period (after reduction for Realized Losses incurred during the related  Prepayment  Period) multiplied
by (i) prior to the Distribution  Date in April 2012,  8.375% and (ii) on or after the  Distribution  Date in April 2012,  6.700%,  and
(II) the excess of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction  for Realized  Losses  incurred  during the related  Prepayment  Period) over 0.50% of the  principal  balance of the
Mortgage Loans as of the Cut-off Date.


         Class B-6 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-6  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate  Current  Principal  Amount of the Class B-2 Certificates  (after taking into account the payment of the Class
B-2  Principal  Distribution  Amounts  for such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the Class B-3
Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for such Distribution Date), (5)
the  aggregate  Current  Principal  Amount of the Class B-4  Certificates  (after  taking  into  account  the  payment of the Class B-4
Principal  Distribution  Amounts for such Distribution  Date), (6) the aggregate Current Principal Amount of the Class B-5 Certificates
(after  taking into  account the  payment of the Class B-5  Principal  Distribution  Amounts  for such  Distribution  Date) and (7) the
aggregate  Stated  Principal  Balance of the Mortgage Loans as of the last day of the related Due Period (after  reduction for Realized
Losses incurred during the related  Prepayment  Period) multiplied by (i) prior to the Distribution Date in April 2012, 5.000% and (ii)
on or after the Distribution  Date in April 2012,  4.000%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the
Mortgage  Loans as of the last day of the  related  Due Period  (after  reduction  for  Realized  Losses  incurred  during the  related
Prepayment Period) over 0.50% of the principal balance of the Mortgage Loans as of the Cut-off Date.


         Class B-7 Principal  Distribution  Amount: For any Distribution Date on or after the Stepdown Date on which a Trigger Event is
not in effect,  an amount equal to the excess (if any) of (x) the Current  Principal Amount of the Class B-7  Certificates  immediately
prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  related Due Period  (after  reduction  for  Realized  Losses  incurred  during the related  Prepayment
Period) over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class A  Certificates  (after taking into account the
payment of the Class A Principal  Distribution  Amounts for such Distribution  Date), (2) the aggregate Current Principal Amount of the
Class B-1 Certificates  (after taking into account the payment of the Class B-1 Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate  Current  Principal  Amount of the Class B-2 Certificates  (after taking into account the payment of the Class
B-2  Principal  Distribution  Amounts  for such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the Class B-3
Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for such Distribution Date), (5)
the  aggregate  Current  Principal  Amount of the Class B-4  Certificates  (after  taking  into  account  the  payment of the Class B-4
Principal  Distribution  Amounts for such Distribution  Date), (6) the aggregate Current Principal Amount of the Class B-5 Certificates
(after taking into account the payment of the Class B-5 Principal  Distribution  Amounts for such Distribution Date), (7) the aggregate
Current Principal Amount of the Class B-6 Certificates  (after taking into account the payment of the Class B-6 Principal  Distribution
Amounts for such  Distribution  Date) and (8) the aggregate  Stated  Principal  Balance of the Mortgage Loans as of the last day of the
related Due Period (after reduction for Realized Losses incurred during the related  Prepayment  Period) multiplied by (i) prior to the
Distribution Date in April 2012, 3.750% and (ii) on or after the Distribution  Date in April 2012,  3.000%,  and (II) the excess of (a)
the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for
Realized  Losses  incurred during the related  Prepayment  Period) over 0.50% of the principal  balance of the Mortgage Loans as of the
Cut-off Date.

         Class R  Certificate:  Any one of the  Class R  Certificates  substantially  in the form  annexed  hereto as  Exhibit  A-5 and
evidencing ownership of interests designated as "residual interests" in REMIC I,  REMIC II,  REMIC III and REMIC IV for purposes of the
REMIC  Provisions.  Component I  of the Class R  Certificates  is  designated  as the sole class of  "residual  interest"  in  REMIC I,
Component II  of the Class R  Certificates  is designated as the sole class of "residual  interest" in REMIC II,  Component III  of the
Class R Certificates is designated as the sole class of "residual  interest" in REMIC III and  Component IV of the Class R Certificates
is designated as the sole class of "residual interest" in REMIC IV.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form  annexed  hereto as Exhibit  A-6 and
evidencing ownership of the "residual interest" in REMIC V for purposes of the REMIC Provisions.

         Class X Certificates:  The Class IV-X Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09 hereof.

         Class Y Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the Class Y Regular  Interests will be reduced on such  Distribution  Date by the allocation of Realized Losses and the distribution
of principal, determined as described in Appendix 1.

         Class Y Regular  Interests:  The Class Y-1 Regular Interest,  the Class Y-2 Regular  Interest,  the Class Y-3 Regular Interest
and the Class Y-4 Regular Interest.

         Class Y-1  Principal  Distribution  Amount:  For any  Distribution  Date,  the  excess,  if any,  of the  Class Y-1  Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to the Class Y-1 Regular Interest
on such Distribution Date.

         Class Y-1  Principal  Reduction  Amount : The Class Y  Principal  Reduction  Amount  for the Class  Y-1  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Y-1 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Y-2  Principal  Distribution  Amount:  For any  Distribution  Date,  the  excess,  if any,  of the  Class Y-2  Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to the Class Y-2 Regular Interest
on such Distribution Date.

         Class Y-2  Principal  Reduction  Amount:  The Class Y  Principal  Reduction  Amount  for the Class  Y-2  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Y-2 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Y-3  Principal  Distribution  Amount:  For any  Distribution  Date,  the  excess,  if any,  of the  Class Y-3  Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to the Class Y-3 Regular Interest
on such Distribution Date.

         Class Y-3  Principal  Reduction  Amount:  The Class Y  Principal  Reduction  Amount  for the Class  Y-3  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Y-3 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Y-4  Principal  Distribution  Amount:  For any  Distribution  Date,  the  excess,  if any,  of the  Class Y-4  Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to the Class Y-4 Regular Interest
on such Distribution Date.

         Class Y-4  Principal  Reduction  Amount:  The Class Y  Principal  Reduction  Amount  for the Class  Y-4  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Y-4 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Z Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the Class Z Regular  Interests will be reduced on such  Distribution  Date by the allocation of Realized Losses and the distribution
of  principal,  which shall be in each case the excess of (A) the sum of (x) the excess of the REMIC I  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for the Class Z-1 Regular  Interest is the Loan Group I, the "related  Group" for the
Class Z-2  Regular  Interest  is Loan  Group II,  the  "related  Group" for the Class Z-3  Regular  Interest  is Loan Group III and the
"related Group" for the Class Z-4 Regular Interest is Loan Group IV) over the sum of the amounts thereof  distributable  (i) in respect
of interest on such Class Z Regular  Interest and the related Class Y Regular  Interest,  (ii) to such Class Z Regular Interest and the
related Class Y Regular  Interest  pursuant to clause (e)(i) of the definition of "REMIC I  Distribution  Amount" and (iii) in the case
of the Group I Mortgage  Loans,  to the Class R  Certificates  and (y) the amount of Realized  Losses  allocable to  principal  for the
related Group over (B) the Class Y Principal Reduction Amount for the related Group.

         Class Z Regular  Interests:  The Class Z-1 Regular Interest,  the Class Z-2 Regular  Interest,  the Class Z-3 Regular Interest
and the Class Z-4 Regular Interest.

         Class Z-1 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the Class Z-1 Principal Reduction
Amount for such  Distribution  Date over the principal  portion of Realized Losses  allocated to the Class Z-1 Regular Interest on such
Distribution Date.

         Class Z-1  Principal  Reduction  Amount:  The Class Z  Principal  Reduction  Amount  for the Class  Z-1  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Z-1 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Z-2 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the Class Z-2 Principal Reduction
Amount for such  Distribution  Date over the principal  portion of Realized Losses  allocated to the Class Z-2 Regular Interest on such
Distribution Date.

         Class Z-2  Principal  Reduction  Amount : The Class Z  Principal  Reduction  Amount  for the Class  Z-2  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Z-2 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Z-3 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the Class Z-3 Principal Reduction
Amount for such  Distribution  Date over the principal  portion of Realized Losses  allocated to the Class Z-3 Regular Interest on such
Distribution Date.

         Class Z-3  Principal  Reduction  Amount : The Class Z  Principal  Reduction  Amount  for the Class  Z-3  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Z-3 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Class Z-4 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the Class Z-4 Principal Reduction
Amount for such  Distribution  Date over the principal  portion of Realized Losses  allocated to the Class Z-4 Regular Interest on such
Distribution Date.

         Class Z-4  Principal  Reduction  Amount : The Class Z  Principal  Reduction  Amount  for the Class  Z-4  Regular  Interest  as
determined pursuant to the provisions of the Appendix 1.

         Class Z-4 Regular Interest:  The uncertificated  undivided  beneficial interest in REMIC I which constitutes a REMIC I Regular
Interest and is entitled to distributions as set forth herein.

         Closing Date:  April 28, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate trust business with
respect to this Agreement shall be  administered.  For the purpose of registration  and transfer and exchange only, the Corporate Trust
Office of the Trustee shall be located at Sixth Street and Marquette Avenue, Minneapolis,  Minnesota 55479, Attention:  Corporate Trust
Group,  GreenPoint Mortgage Funding 2006-AR3.  The Corporate Trust Office of the Trustee at the date of the execution of this Agreement
for all other purposes is located at 9062 Old Annapolis Road, Columbia,  Maryland 21045,  Attention:  Corporate Trust Group, GreenPoint
Mortgage Funding 2006-AR3.

         Credit  Enhancement  Percentage:  For any Distribution  Date is the percentage  obtained by dividing (x) the aggregate Current
Principal Amount of the Subordinate  Certificates (including the  Overcollateralization  Amount) thereto by (y) the aggregate Principal
Balance of the Mortgage Loans,  calculated after taking into account  distributions of principal on the Mortgage Loans and distribution
of the  Principal  Distribution  Amounts to the  holders of the  Certificates  then  entitled to  distributions  of  principal  on such
Distribution Date.

         Coupon  Strip:  For each Loan  Group  shall be an  amount  equal to the  lesser  of (a) the  product  of (i)  1.00%,  (ii) the
aggregate  Stated  Principal  Balance of the Mortgage  Loans with original  terms to maturity in excess of 30 years in the related Loan
Group as of the Due Date occurring in the month prior to such  Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the
Final  Maturity  Reserve  Account  Target for such  Distribution  Date over (ii) the amount on  deposit in the Final  Maturity  Reserve
Account immediately prior to such Distribution Date.

         Coupon Strip Rate: For each Loan Group,  shall equal the related Coupon Strip, if any,  payable to the Final Maturity  Reserve
Account on any Distribution  Date,  expressed as a per annum rate calculated on the basis of the aggregate Stated Principal  Balance of
the Mortgage Loans in the related Loan Group as of such Distribution Date.

         Cumulative  Loss Test Violation:  If on any  Distribution  Date if the aggregate  amount of Realized Losses incurred since the
Cut-off Date through the last day of the related Due Period  divided by the  aggregate  Principal  Balance of the Mortgage  Loans as of
the Cut-off Date exceeds the applicable percentages set forth below with respect to such Distribution Date:

                  Distribution Date Occurring in           Percentage

                  May 2008 through April 2009              0.30%

                  May 2009 through April 2010              0.75%

                  May 2010 through April 2011              1.35%

                  May 2011 through April 2012              1.90%

                  May 2012 through April 2013              2.65%

                  May 2013 and thereafter                  2.90%


         Current Interest:  As of any Distribution Date, with respect to each Class of Offered  Certificates,  (i) the interest accrued
on the Current  Principal  Amount or Notional Amount during the related  Interest  Accrual Period at the applicable  Pass-Through  Rate
plus any amount previously  distributed with respect to interest for such Certificate that has been recovered as a voidable  preference
by a trustee in bankruptcy minus (ii) the sum of (a) any Prepayment  Interest  Shortfall for such Distribution  Date, to the extent not
covered by Compensating  Interest  Payments and (b) any shortfalls  resulting from the application of the Relief Act during the related
Due Period;  provided,  however,  that for purposes of calculating  Current Interest for any such Class,  amounts  specified in clauses
(ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be allocated  first to the Class B-IO  Certificates  and the Residual
Certificates in reduction of amounts  otherwise  distributable to such Certificates on such Distribution Date and then any excess shall
be allocated to each other Class of Certificates  pro rata based on the respective  amounts of interest  accrued pursuant to clause (i)
hereof for each such Class on such  Distribution  Date and (c) any Net  Deferred  Interest  and the  interest  portion of any  Realized
Losses on the related Mortgage Loans allocated to such Class in the manner as described herein.

         Current  Principal  Amount:  With  respect to any Class of Offered  Certificates  as of any  Distribution  Date,  the  initial
principal amount of such Certificate plus the amount of any Net Deferred Interest  allocated  thereto on the related  Distribution Date
and all previous Distribution Dates plus, in the case of the Subordinate  Certificates,  any Subsequent Recoveries added to the Current
Principal  Amount of such  Certificates  pursuant to Section  6.02(h) hereof,  and reduced by (i) all  amounts  distributed on previous
Distribution  Dates on such Certificate  with respect to principal and (ii) any  Applied Realized Loss Amounts  allocated to such Class
on previous  Distribution  Dates.  With respect to any Class of Certificates,  the Current  Principal Amount thereof will equal the sum
of the  Current  Principal  Amounts  of all  Certificates  in such  Class.  The  initial  Current  Principal  Amount  for each Class of
Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust account or accounts  created and  maintained by the Servicer  pursuant to  Section 4.01,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc.,  GreenPoint  Mortgage  Funding Trust 2006-AR3,  Mortgage  Pass-Through  Certificates,  Series 2006-AR3,  Custodial  Account." The
Custodial Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the Closing Date among the  Depositor,  the  Servicer,  the Trustee and the
Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor  custodian appointed pursuant to the provisions hereof
and of the Custodial Agreement.

         Cut-off Date:  April 1, 2006.

         Cut-off Date Balance:  $1,918,729,642.49.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which is deferred and added to the
Outstanding Principal Balance of a Mortgage Loan due to negative amortization on such Mortgage Loan.

         Deficiency  Amount:  (a) For any Distribution  Date prior to the final  Distribution  Date, the sum of (1) the excess, if any,
of the Current  Interest on the Class II-A-2  Certificates,  and (2) the amount,  if any, of any Realized Losses allocable to the Class
II-A-2  Certificates on such  Distribution  Date (after giving effect to all distributions to be made thereon on such Distribution Date
other than pursuant to the Certificate  Insurance Policy) and (b) for the final  Distribution Date, the sum of (x) the amount set forth
in clause (a)(1) above and (y) the outstanding  Current Principal Amount of the Class II-A-2  Certificates,  after giving effect to all
payments of principal on Class II-A-2  Certificates on such Final  Distribution  Date,  other than pursuant to a claim on the Policy on
that Distribution Date.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection  with a personal  bankruptcy of a Mortgagor,
establishes the value of a Mortgaged  Property at an amount less than the unpaid principal balance of the Mortgage Loan secured by such
Mortgaged Property.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency  status  when a loan is  determined  to be  delinquent  if the payment is not  received  by the end of the day  immediately
preceding the loan's next due date..

         Delinquency Test Violation:  If on any Distribution Date if the percentage obtained by dividing (x) the aggregate  Outstanding
Principal Balance of Mortgage Loans Delinquent 60 days or more (including  Mortgage Loans that are in foreclosure,  have been converted
to REO Properties or have been discharged by reason of bankruptcy) by (y) the aggregate  Outstanding  Principal Balance of the Mortgage
Loans,  in each case,  as of the last day of the  previous  calendar  month,  exceeds (i) prior to the  Distribution  Date in May 2012,
24.50% of the Credit Enhancement Percentage and (ii) on or after the Distribution Date in May 2012, 30.70%.

         Delinquent:  A Mortgage  Loan is  "Delinquent"  if any payment due thereon is not made  pursuant to the terms of such Mortgage
Loan by the close of business on the day such payment is scheduled to be due. A Mortgage Loan is "30 days  delinquent"  if such payment
has not been  received by the close of business on the last day of the month  immediately  succeeding  the month in which such  payment
was due. For example,  a Mortgage Loan with a payment due on December 1 that remained  unpaid as of the close of business on January 31
would then be considered to be 30 to 59 days delinquent. Similarly for "60 days delinquent," "90 days delinquent" and so on.

         Depositor:  Structured Asset Mortgage Investments II Inc., a Delaware corporation, or its successors in interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Distribution Date.

         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers'  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest  in a Residual  Certificate  by such  Person  may cause any  2006-AR3  REMIC  contained  in the Trust or any Person  having an
ownership  interest in the Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the
Code that would not otherwise be imposed but for the transfer of an ownership  interest in a Residual  Certificate to such Person.  The
terms "United  States,"  "State" and  "international  organization"  shall have the meanings set forth in  Section 7701  of the Code or
successor provisions.

         Distribution  Account:  The trust account or accounts created and maintained by the Trustee  pursuant to  Section 4.03,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., GreenPoint Mortgage Funding Trust 2006-AR3,  Mortgage  Pass-Through  Certificates,  Series 2006-AR3 - Distribution  Account." The
Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and otherwise is deemed to be the first day of the following month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor's  and P-1 by  Moody's  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant to this clause (i)) delivered to the Trustee prior to the establishment of such account,  the  Certificateholders  will have a
claim with respect to the funds in such account and a perfected first priority  security  interest against any collateral  (which shall
be  limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such collateral or the  Distribution  Date if such Permitted  Investment is
an obligation of the institution that maintains the Distribution  Account)  securing such funds that is superior to claims of any other
depositors or general  creditors of the depository  institution with which such account is maintained,  (ii) a segregated trust account
or accounts  maintained  with a federal or state  chartered  depository  institution  or trust  company with trust powers acting in its
fiduciary  capacity or (iii) a  segregated  account or accounts of a  depository  institution  acceptable  to the Rating  Agencies  (as
evidenced in writing by the Rating  Agencies that use of any such account as the  Distribution  Account will not have an adverse effect
on the then-current  ratings assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts may bear
interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         Endorsement:  As set forth in the Certificate Insurance Policy.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess Cashflow:  With respect to any Distribution  Date, the sum of (i) Remaining  Excess Spread for such  Distribution  Date
and (ii) Overcollateralization Release Amount for such Distribution Date.

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect to any  Distribution  Date,  the excess,  if any,  of the  Overcollateralization
Amount over the Overcollateralization Target Amount.


         Excess Spread:  With respect to any Distribution  Date, the excess,  if any, of the Interest Funds for such  Distribution Date
over the sum of the Coupon Strip, if applicable,  any amounts owed to the  Certificate  Insurer in accordance with Section 6.01 clauses
Second 1(a) and 1(b) herein,  the Current  Interest on the Offered  Certificates  and any Interest Carry Forward  Amounts on the Senior
Certificates on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17, 3.18 and 3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any  Distribution  Date, the lesser of (i) the excess,  if any, of the
Overcollateralization  Target Amount for such  Distribution Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Distribution Date:  The Distribution Date occurring in May 2036.

         Final Certification:  The certification substantially in the form of Exhibit Three to the Custodial Agreement.

         Final Maturity Date:  The Distribution Date occurring in April 2036.

         Final Maturity  Reserve  Account:  The separate  account  established  and maintained by the Trustee  pursuant to Section 4.10
hereof.  Amounts on deposit in the Final Maturity Reserve Account will not be an asset of any REMIC.

         Final Maturity  Reserve Account Target:  For any  Distribution  Date beginning with the  Distribution  Date in April 2016, the
lesser of (a) the product of (i) the aggregate  principal  balance of the Mortgage  Loans with original  terms to maturity in excess of
30 years as of the Due Date  occurring in the month prior to such  Distribution  Date and (ii) the  fraction the  numerator of which is
1.00 and the denominator of which is 0.85, and (b) $62,372,828.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided  interest  evidenced by any Certificate of such Class the  numerator of which is the Current  Principal Amount of
such  Certificate  and the  denominator  of which  is the  Current  Principal  Amount  of such  Class.  With  respect  to the  Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced by (i) the  Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be
deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie  Mac  Servicing  Guide and all  amendments  or  additions
thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Certificates:  The Class I-A Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Principal  Distribution  Amount:  The product of the Principal  Distribution  Amount and a fraction,  the numerator of
which is the Principal  Funds for Loan Group I for such  Distribution  Date and the  denominator of which is the Principal Funds of all
Loan Groups for such Distribution Date.

         Group II Certificates:  The Class II-A-1 and Class II-A-2 Certificates.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Principal  Distribution  Amount: The product of the Principal  Distribution  Amount and a fraction,  the numerator of
which is the Principal  Funds for Loan Group II for such  Distribution  Date and the denominator of which is the Principal Funds of all
Loan Groups for such Distribution Date.

         Group III Certificates:  The Class III-A-1, Class III-A-2 and Class III-A-3 Certificates.

         Group III Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group III Principal  Distribution  Amount: The product of the Principal  Distribution Amount and a fraction,  the numerator of
which is the Principal Funds for Loan Group III for such  Distribution  Date and the denominator of which is the Principal Funds of all
Loan Groups for such Distribution Date.

         Group IV Certificates:  The Class IV-A-1, Class IV-A-2, Class IV-A-3 and Class IV-X Certificates.

         Group IV Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group IV Principal  Distribution  Amount: The product of the Principal  Distribution  Amount and a fraction,  the numerator of
which is the Principal  Funds for Loan Group IV for such  Distribution  Date and the denominator of which is the Principal Funds of all
Loan Groups for such Distribution Date.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be deemed not to be outstanding  and the Fractional
Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the requisite  percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons: The Trustee and the Custodian and their officers,  directors,  agents and employees and, with respect to
the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in fact independent of
the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does not have any direct  financial  interest
or any material  indirect  financial  interest in the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and
(c) is not connected  with the  Depositor or the Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the Custodial Agreement.

         Institutional  Accredited  Investor:  Any Person meeting the  requirements of Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than  amounts  used to repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Insured Amount:  As defined in the Certificate Insurance Policy.

         Insured Certificates:  Each of the Class II-A-2 Certificates.

         Interest  Accrual  Period:  For each of the Offered  Certificates  (other than the Class X  Certificates  and the Class IV-A-3
Certificates)  and for any Distribution  Date, the period commencing on the Distribution Date in the month preceding the month in which
a Distribution  Date occurs (or the Closing Date, in the case of the first Interest  Accrual  Period) and ending on the day immediately
prior to such  Distribution  Date.  For each of the Class X Certificates  and the Class IV-A-3  Certificates  and for any  Distribution
Date, the one-month period preceding the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

         Interest Carry Forward Amount:  As of any  Distribution  Date and with respect to each Class of  Certificates  (other than the
Class XP Certificates,  Class B-IO Certificates and Residual  Certificates),  the sum of (i) the excess of (a) the Current Interest for
such Class with  respect to prior  Distribution  Dates over (b) the amount  actually  distributed  to such Class of  Certificates  with
respect to interest on or after such prior  Distribution  Dates and (ii) interest  thereon (to the extent  permitted by applicable law)
at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual Period  including the Interest  Accrual Period
relating to such Distribution Date.

         Interest  Funds:  For each  Loan  Group and any  Distribution  Date (i) the sum,  without  duplication,  of (a) all  scheduled
interest  collected  in respect to the related  Mortgage  Loans  during the related Due Period less the related  Servicing  Fee and any
related  amounts to be reimbursed to EMC, the Servicer,  the Trustee and the  Custodian as provided  herein,  (b) all Monthly  Advances
relating to interest with respect to the related  Mortgage  Loans made on or prior to the related  Distribution  Account  Deposit Date,
(c) all  Compensating  Interest  Payments  with  respect to the related  Mortgage  Loans and  required  to be remitted by the  Servicer
pursuant to this  Agreement  with respect to such  Distribution  Date,  (d)  Liquidation  Proceeds  with respect to the Mortgage  Loans
collected  during the related  Prepayment  Period (or, in the case of  Subsequent  Recoveries,  during the related Due Period),  to the
extent such Liquidation  Proceeds relate to interest,  less all Nonrecoverable  Advances relating to interest and certain expenses,  in
each case,  with respect to the Mortgage  Loans in the Related Loan Group,  (e) all amounts  relating to interest  with respect to each
Mortgage  Loan in the related Loan Group  purchased by the  Depositor  pursuant to Sections  2.02,  2.03 or 3.21 during the related Due
Period less all  Non-Recoverable  Advances relating to interest,  (f) all amounts in respect of interest paid by the Depositor pursuant
to Section 10.01 allocated to the related Loan Group, in each case to the extent remitted by the Servicer to the  Distribution  Account
pursuant to this Agreement and (g) the amount of any Principal  Prepayments in full,  partial  Principal  Prepayments,  Net Liquidation
Proceeds,  Repurchase  Proceeds and  scheduled  principal  payments,  in that order,  allocated to the related Loan Group,  included in
Available Funds for such  Distribution Date that are applied in connection with any Deferred Interest in accordance with the definition
of Net Deferred  Interest to EMC, the Depositor,  the Servicer or the Trustee,  minus (ii) all amounts relating to interest required to
be  reimbursed  pursuant to Sections  4.01,  4.03,  4.04 and 4.05 and  allocated to the related Loan Group or as otherwise set forth in
this Agreement and the portion of the Aggregate  Premium Amount  payable to the  Certificate  Insurer from such Loan Groups as provided
in Section 4.04(a)(xii).

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

(a)               Partial  principal  prepayments  (other than any  collections  on REO Property  treated as a Curtailment  pursuant to
Section 3.15(b))  received during the relevant  Prepayment  Period:  The difference  between (i) one month's interest at the applicable
Net Rate on the amount of such prepayment and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

(b) Principal  prepayments in full received during the relevant  Prepayment  Period: The difference between (i) one month's interest at
the  applicable  Net Rate on the Stated  Principal  Balance of such Mortgage Loan  immediately  prior to such  prepayment  and (ii) the
amount of interest  for the  calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

(c) Relief  Act  Mortgage  Loans:  As to any Relief Act  Mortgage  Loan,  the excess of (i) 30  days'  interest  (or,  in the case of a
principal  prepayment  in full,  interest to the date of  prepayment)  on the Stated  Principal  Balance  thereof (or, in the case of a
principal  prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days'  interest  (or, in the case of a
principal  prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates and the Class B-IO Certificates.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With respect to each Class of Offered  Certificates  and for the first Interest  Accrual  Period,
April 26, 2006.  With  respect to each Class of Offered  Certificates  and any Interest  Accrual  Period  thereafter,  the second LIBOR
Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all amounts it expects
to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan,  the date on which the Servicer has  certified  that such
Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Servicer in connection  with the  liquidation  of such Mortgage Loan and the related  Mortgage  Property,  such expenses
including (a) property  protection  expenses,  (b) property sales expenses,  (c) foreclosure and sale costs,  including court costs and
reasonable attorneys' fees, and (d) similar expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether  through
trustee's sale, foreclosure sale, Insurance Proceeds, condemnation proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I, Loan Group II, Loan Group III or Loan Group IV, as applicable.

         Loan Group I:  The group of Mortgage Loans designated as belonging to Loan Group I on the Mortgage Loan Schedule.

         Loan Group II:  The group of Mortgage Loans designated as belonging to Loan Group II on the Mortgage Loan Schedule.

         Loan Group III:  The group of Mortgage Loans designated as belonging to Loan Group III on the Mortgage Loan Schedule.

         Loan Group IV:  The group of Mortgage Loans designated as belonging to Loan Group IV on the Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c) hereof.

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to any Distribution Date on or prior to the first possible Optional  Termination Date and the Class I-A,
Class II-A-1,  Class II-A-2,  Class III-A-1,  Class III-A-2,  Class III-A-3,  Class IV-A, Class IV-A-2,  Class IV-A-3, Class B-1, Class
B-2, Class B-3, Class B-4, Class B-5, Class B-6 and Class B-7 Certificates will be 0.230%,  0.210%,  0.210%,  0.230%,  0.300%,  0.240%,
0.210%, 0.270%, 2.400%,  0.420%, 0.450%, 0.480%, 0.670%, 0.730%, 1.750%, and 2.100% per annum,  respectively,  provided that, after the
first possible Optional Termination Date and the Class I-A, Class II-A-1, Class II-A-2,  Class III-A-1,  Class III-A-2,  Class III-A-3,
Class IV-A-1,  Class IV-A-2,  Class IV-A-3, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6 and Class B-7 Certificates
will be 0.460%,  0.420%,  0.420%,  0.460%,  0.600%, 0.480%, 0.420%, 0.540%, 2.400%, 0.630%, 0.675%, 0.720%, 1.005%, 1.095%, 2.625%, and
3.150%, per annum, respectively.

         Marker Rate: With respect to the Class B-IO  Certificates,  REMIC III  Regular  Interest  B-IO-I or REMIC IV Regular  Interest
B-IO-I and any Distribution  Date, in relation to (A) REMIC II  Regular  Interests LT1, LT2, LT3, LT4 and LT-Y1, a per annum rate equal
to two (2) times the  weighted  average of the  Uncertificated  REMIC II  Pass-Through  Rates for  REMIC II  Regular  Interest  LT2 and
REMIC II  Regular  Interest LT3; (B) REMIC II  Regular  Interests LT5, LT6, LT7, LT8 and LT-Y2, a per annum rate equal to two (2) times
the weighted  average of the  Uncertificated  REMIC II  Pass-Through  Rates for  REMIC II  Regular  Interest  LT6 and REMIC II  Regular
Interest LT7; (C) REMIC II  Regular  Interests  LT9, LT10,  LT11,  LT12 and LT-Y3, a per annum rate equal to two (2) times the weighted
average of the  Uncertificated  REMIC II  Pass-Through Rates for REMIC II Regular Interest LT10 and REMIC II Regular Interest LT11; and
(D) REMIC II  Regular  Interests LT13,  LT14, LT15, LT16 and LT-Y4, a per annum rate equal to two (2) times the weighted average of the
Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interest LT14 and REMIC II Regular Interest LT15.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon Strip:  For each Loan Group shall be an amount equal to the product of (i) 1.00%,  (ii) the  aggregate  Stated
Principal Balance of  the Mortgage Loans  with original terms to maturity in excess of 30 years in the related Loan Group as of the Due
Date occurring in the month prior to such Distribution Date and (iii) one-twelfth.

             Maximum Coupon Strip Rate: On any  Distribution  Date occurring in or after April 2016, the  Coupon Strip Rate modified by
replacing the term "Coupon Strip" with the term "Maximum Coupon Strip" wherever it appears in the definition of "Coupon Strip Rate."

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         Modified Net Rate Cap: For any  Distribution  Date,  the Net Rate Cap modified by replacing  the term "Coupon Strip Rate" with
the term "Maximum Coupon Strip Rate" wherever it appears in the definition of "Net Rate Cap."

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the Servicer or the Trustee as successor  servicer  pursuant
to Section 6.05.

         Monthly  Payments:  For any Mortgage  Loan and any month,  the  scheduled  payment or payments of  principal  and interest due
during such month on such  Mortgage  Loan which  either is payable by a Mortgagor in such month under the related  Mortgage  Note or in
the case of any Mortgaged  Property  acquired  through  foreclosure or deed in lieu of  foreclosure,  would otherwise have been payable
under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the "Mortgage  Interest Rate" set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage  Loan: A mortgage  loan  transferred  and assigned to the Trust  pursuant to  Section 2.01  and held as a part of the
Trust Fund, as identified in the Mortgage Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan,
each related Mortgage Note,  Mortgage and Mortgage File and all rights  appertaining  thereto),  including a mortgage loan the property
securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of April 28, 2006, between EMC, as mortgage
loan seller,  and Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and supplements  thereto,
attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Mortgage Loans, as amended from time
to time to reflect the  repurchase  or  substitution  of Mortgage  Loans  pursuant to this  Agreement  or the  Mortgage  Loan  Purchase
Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any Distribution Date for each Loan Group,  Deferred Interest on the Mortgage Loans in the related
Loan Group  during the  related Due Period net of  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net  Liquidation
Proceeds,  Repurchase  Proceeds and Stated Principal Balance,  in that order included in Available Funds for such Distribution Date and
available to make  principal  distributions  on the  Certificates  on that  Distribution  Date.  With respect to any Class A or Class B
Certificate as of any  Distribution  Date will be an amount equal to the product of (1) the difference,  if any, between (a) the lesser
of (i) the  Pass-Through  Rate for such  Class,  without  regard to the  related  Net Rate Cap on such  Distribution  Date and (ii) the
weighted average of the Net Rates on the related Mortgage Loans and (b) the related Adjusted Rate Cap for such  Distribution  Date, (2)
the Current  Principal  Amount of the Certificate  immediately  prior to such  Distribution  Date, and (3) the actual number of days in
such Interest Accrual Period divided by 360.

         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments made with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and  (ii) unreimbursed  advances  by the  Servicer  and
unreimbursed Monthly Advances.

         Net Rate:  With respect to each Mortgage Loan,  the Mortgage  Interest Rate in effect from time to time less the Servicing Fee
Rate, expressed as a per annum rate.

         Net Rate Cap: For any Distribution Date, (A) with respect to the Class I-A, Class II-A-1, Class II-A-2,  Class III-A-1,  Class
III-A-2,  Class III-A-3,  Class IV-A-1, Class IV-A-2 and Class IV-A-3 Certificates is equal to the weighted average of the Net Rates of
the Mortgage Loans in the related Loan Group (less,  if applicable,  the related Coupon Strip Rate and, in the case of the Class II-A-2
Certificates,  as further  adjusted  for the portion of the Premium  payable to the  Certificate  Insurer and in the case of  the Class
IV-A-1 and Class  IV-A-2  Certificates,  the net rate cap will be further  reduced by 1.000% per annum) (B) with respect to the Class B
Certificates  is equal to the weighted  average of (i) the weighted  average of the Net Rates on the Group I Mortgage  Loans,  (ii) the
weighted  average  of the Net Rates on the  Group II  Mortgage  Loans,  (iii) the  weighted  average  of the Net Rates on the Group III
Mortgage Loans and (iv) the weighted  average of the Net Rates on the Group IV Mortgage  Loans,  in each case as reduced by the related
Coupon Strip Rate, if  applicable,  weighted on the basis of the excess of (i) the aggregate  Stated  Principal  Balance of the Group I
Mortgage Loans over the aggregate Stated Principal  Balance of the Class I-A  Certificates,  (ii) the aggregate State Principal Balance
of the Group II Mortgage  Loans over the  aggregate  Stated  Principal  Balance of the Class II-A-1  Certificates  and the Class II-A-2
Certificates,  (iii) the  aggregate  Stated  Principal  Balance of the Group III Mortgage  Loans over the  aggregate  Stated  Principal
Balance of the Class III-A-1,  Class III-A-2 and Class III-A-3  Certificates  and (iv) the aggregate  Stated  Principal  Balance of the
Group IV Mortgage Loans over the aggregate Stated Principal  Balance of the Class IV-A-1,  Class IV-A-2 and Class IV-A-3  Certificates,
respectively,  in each case (other than with respect to the Class IV-A-3  Certificates) as adjusted to an effective rate reflecting the
accrual of interest on an actual/360  basis and with respect to the Class IV-A-3  Certificates,  based on a 30/360  basis.  For federal
income tax purposes,  the Net Rate Cap for the Class B  Certificates  is equal to the weighted  average of the  Uncertificated  REMIC I
Pass-Through Rates for the Class Y Regular Interests, reduced by the related Coupon Strip Rate, if applicable.

         Non-Offered Certificates:  The Class XP Certificates, the Class B-IO Certificates, the and the Residual Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the Servicer or the Trustee,  will not
or, in the case of a proposed  advance or Monthly  Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as
successor  Servicer) from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

         Notice:  As defined in the Certificate Insurance Policy.

         Notional Amount: The Class IV-X Notional Amount and the Class B-IO Notional Amount, as applicable.

         Offered  Certificates:  The Class I-A, Class I-A-2, Class II-A-1,  Class II-A-2, Class III-A-2,  Class III-A-3,  Class IV-A-1,
Class IV-A-2, Class IV-A-3, Class IV-X, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6 and Class B-7 Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice  President or Assistant  Vice  President  or other  authorized  officer of the Servicer or the  Depositor,  as  applicable,  and
delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any Interest  Accrual  Period,  the rate  determined  by the Trustee on the related  LIBOR
Determination  Date on the basis of the rate for U.S.  dollar  deposits for one month that  appears on Telerate  Screen Page 3750 as of
11:00 a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for the
first  Interest  Accrual  Period shall be the rate  determined by the Trustee two Business Days prior to the Closing Date. If such rate
does not appear on such page (or such other page as may replace that page on that  service,  or if such  service is no longer  offered,
such other service for displaying  One-Month LIBOR or comparable rates as may be reasonably  selected by the Trustee),  One-Month LIBOR
for the applicable  Interest  Accrual Period will be the Reference Bank Rate. If no such  quotations can be obtained by the Trustee and
no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the preceding  Interest  Accrual Period.
The Trustee's  determination  of One-Month  LIBOR and the  Pass-Through  Rate for each Class of  Certificates,  if applicable,  for any
Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         One-Year  MTA:  With  respect to any  Interest  Accrual  Period and the Class  IV-A-1  Certificates,  the rate of One-Year MTA
determined by the Trustee for the related  Interest  Accrual  Period as published by the Federal  Reserve Board in the Federal  Reserve
Statistical  Release  'Selected  Interest  Rates (H.15)',  determined by averaging the monthly  yields for the most recently  available
twelve  months.  The One-Year MTA figure used to determine the  pass-through  rates on the Class IV-A-1  Certificates  will be based on
One-Year MTA as of fifteen days before the beginning of the related  Interest Accrual Period.  If One-Year MTA is no longer  available,
the index used to determine the  pass-through  rate on the Class IV-A-1  Certificates  will be the same index selected to determine the
interest rates on the Group IV Mortgage Loans.  The  establishment of One-Year MTA on each interest  determination  date by the Trustee
and the Trustee's  calculation of the Pass-Through  Rates applicable to the Class IV-A-1  Certificates for the related Interest Accrual
Period shall, in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable  to the  Trustee and who,  unless  required to be
Independent (an "Opinion of Independent Counsel"), may be internal counsel for the Company, the Servicer or the Depositor.

         Optional  Termination  Date: The Distribution  Date on which the aggregate  Stated Principal  Balance of the Mortgage Loans is
less than 10% of the Cut-off Date Balance.

         Original  Subordinate  Principal  Balance:  The sum of the aggregate  Current  Principal  Amounts of each Class of Subordinate
Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.


         Overcollateralization  Amount: The  Overcollateralization  Amount with respect to any Distribution Date is the excess, if any,
of (i) the  aggregate  principal  balance of the Mortgage  Loans as of the last day of the related Due Period  (after  giving effect to
scheduled payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of
principal  received  during the related  Prepayment  Period,  and after  reduction for Realized  Losses incurred during the related Due
Period) over (ii) the aggregate  Current  Principal Amount of the Class A Certificates and the Class B Certificates,  after taking into
account the distributions of principal, less Net Deferred Interest, to be made on such Distribution Date.


         Overcollateralization  Release  Amount:  With  respect to any  Distribution  Date for which the  Excess  Overcollateralization
Amount is, or would be, after taking into account all other  distributions to be made on that Distribution  Date, greater than zero, an
amount equal to the lesser of (i) the Excess  Overcollateralization  Amount for that  Distribution  Date and (ii)  Principal  Funds for
that Distribution Date.


         Overcollateralization  Target Amount:  With respect to any Distribution  Date, (i) prior to the Stepdown Date, an amount equal
to 1.500% of the  aggregate  principal  balance of the  Mortgage  Loans as of the  Cut-off  Date,  (ii) on or after the  Stepdown  Date
provided a Trigger  Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date in April 2012,  3.750% of the then
current  aggregate  outstanding  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period  (after  giving
effect to scheduled  payments of principal  due during the related Due Period,  to the extent  received or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment  Period,  and after reduction for Realized Losses incurred during the
related  Due  Period)  and (2) on or after the  Distribution  Date in April  2012,  3.000% of the then  current  aggregate  Outstanding
Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period (after  giving  effect to scheduled  payments of
principal due during the related Due Period,  to the extent  received or advanced,  and unscheduled  collections of principal  received
during the related  Prepayment  Period,  and after  reduction for Realized Losses incurred during the related Due Period) and (y) 0.50%
of the aggregate  principal  balance of the Mortgage Loans as of the Cut-Off Date  ($9,593,648)  or (iii) on or after the Stepdown Date
and if a Trigger Event is in effect, the Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Pass-Through Rate: As to each Class of Certificates, the rate of interest determined as provided with respect thereto in
Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations  or securities  held in the name of the Trustee for the
benefit of the Certificateholders:

(i) direct  obligations  of, and  obligations  the timely payment of which are fully  guaranteed by the United States of America or any
agency or  instrumentality  of the United  States of America  the  obligations  of which are backed by the full faith and credit of the
United States of America;

(ii) (a) demand or time  deposits,  federal  funds or  bankers'  acceptances  issued by any  depository  institution  or trust  company
incorporated  under the laws of the United States of America or any state thereof  (including the Trustee or its  Affiliates  acting in
its commercial  banking  capacity) and subject to supervision  and  examination by federal and/or state banking  authorities,  provided
that the  commercial  paper and/or the  short-term  debt rating and/or the long-term  unsecured  debt  obligations  of such  depository
institution  or trust  company  at the time of such  investment  or  contractual  commitment  providing  for such  investment  have the
Applicable  Credit Rating or better from each Rating Agency and (b) any other demand or time deposit or  certificate of deposit that is
fully insured by the Federal Deposit Insurance Corporation;

(iii) repurchase  obligations  with respect to (a) any  security  described in clause  (i) above  or (b) any other  security  issued or
guaranteed by an agency or instrumentality  of the United States of America,  the obligations of which are backed by the full faith and
credit of the United  States of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal) described in clause (ii)(a) above where the Trustee holds the security therefor;

(iv) securities  bearing  interest or sold at a discount  issued by any  corporation  (including  the Trustee or the  Servicer or their
Affiliates)  incorporated  under the laws of the United States of America or any state thereof that have the  Applicable  Credit Rating
or better from each Rating Agency at the time of such investment or contractual  commitment  providing for such  investment;  provided,
however,  that  securities  issued by any  particular  corporation  will not be Permitted  Investments  to the extent that  investments
therein will cause the then  outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the aggregate  Outstanding  Principal  Balances of all the Mortgage Loans and Permitted  Investments  held as part of the
Trust;

(v) commercial paper (including both  non-interest-bearing  discount obligations and interest-bearing  obligations payable on demand or
on a specified  date not more than one year after the date of issuance  thereof)  having the  Applicable  Credit  Rating or better from
each Rating Agency at the time of such investment;

(vi) a Reinvestment Agreement issued by any bank, insurance company or other corporation or entity;

(vii) any other demand, money market or time deposit, obligation,  security or investment as may be acceptable to each Rating Agency as
evidenced in writing by each Rating Agency to the Trustee;

(viii) any money market or common trust fund having the Applicable Credit Rating or better from each Rating Agency,  including any such
fund for which the  Trustee or the  Servicer,  or any  affiliate  of the  Trustee  or the  Servicer,  acts as a manager or an  advisor;
provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  instrument  or
security is purchased at a price greater than par; and

(ix) interests in any money  market fund  (including  any such fund managed or advised by the Trustee or the Servicer or any  affiliate
thereof)  which at the date of  acquisition  of the interests in such fund and throughout the time such interests are held in such fund
has the highest  applicable  long term  rating by each  Rating  Agency or such lower  rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an "electing large  partnership"  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Policy:  The certificate  insurance  policy dated as of April 28, 2006 endorsed by the  Certificate  Insurer to the Trustee on
behalf of the holders of the Class II-A-2 Certificates.

         Policy Account:  The account established and maintained pursuant to Section 4.07.

         Premium Rate:  0.0875%

         Prepayment  Charge:  With respect to any Mortgage  Loan, the charges or premiums,  if any, due in connection  with a Principal
Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date,  for each  Mortgage Loan that was the subject of a
Principal  Prepayment  or that  became a  Liquidated  Mortgage  Loan  during the  related  Prepayment  Period,  (other than a Principal
Prepayment in full resulting from the purchase of a Mortgage Loan pursuant to Section 2.02,  2.03,  3.21 or 10.01 hereof),  the amount,
if any,  by which (i) one  month's  interest at the  applicable  Net Rate on the Stated  Principal  Balance  immediately  prior to such
prepayment  (or  liquidation)  or in the case of a partial  Principal  Prepayment  on the  amount of such  prepayment  (or  liquidation
proceeds)  exceeds (ii) the amount of interest  paid or collected in connection  with such  Principal  Prepayment  or such  Liquidation
Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With respect to any Distribution  Date, the period from the sixteenth day of the calendar month preceding
the calendar month in which such  Distribution  Date occurs through the close of business on the fifteenth day of the calendar month in
which such Distribution Date occurs.

         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement policy therefor through the related Interest Accrual Period for such Class relating to
a Distribution Date.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the excess of (i) sum of (a) the
Principal Funds for all Loan Groups on such  Distribution  Date and (b) any Extra Principal  Distribution  Amount for such Distribution
Date over (ii) any Overcollateralization Release Amount for such Distribution Date.

         Principal  Funds:  With respect to each Loan Group and each  Distribution  Date, (i) the greater of zero and the sum,  without
duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans in the related Loan Group during the related Due Period,
(b) all Monthly  Advances  relating to  principal  made on the Mortgage  Loans in the related Loan Group on or before the  Distribution
Account  Deposit Date,  (c) Principal  Prepayments  on the Mortgage  Loans in the related Loan Group,  exclusive of Prepayment  Charges
collected during the related  Prepayment  Period, (d) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that
was  repurchased  by the Sponsor  pursuant to Section  2.02,  2.03 or 3.21 during the  related  Due Period,  (e) the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the related Loan Group pursuant to Section
2.04 during the related Due Period,  (f) amounts in respect of principal paid by the Depositor  pursuant to Section 10.01  allocated to
the related Loan Group,  (g) all Liquidation  Proceeds  collected during the related  Prepayment  Period (or, in the case of Subsequent
Recoveries,  during the related Due Period) on the Mortgage Loans in the related Loan Group,  to the extent such  Liquidation  Proceeds
relate to principal,  in each case to the extent remitted by the Servicer to the  Distribution  Account  pursuant to this Agreement and
(h) the principal  portions of the amounts,  if any,  transferred from the Final Maturity Reserve Account allocated to the related Loan
Group on such  Distribution  Date minus (ii) (a) all amounts  required to be reimbursed  pursuant to Sections 4.01, 4.03 and 4.05 or as
otherwise  set forth in this  Agreement,  (b) any  Aggregate  Premium  Amount  payable to the  Certificate  Insurer,  to the extent not
available  from  Interest  Funds and as provided in Section  4.04(a)(xii),  and (c) the amount of any  Principal  Prepayments  in full,
partial Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and payments of Scheduled  Principal,  in that order,
included in  available  funds  allocated  to the related Loan Group for such  Distribution  Date that are applied as Interest  Funds in
connection with any Deferred Interest in accordance with the definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Residual Certificates, the Class XP and the Class B-IO Certificates.

         Prospectus:  The  prospectus,  dated March 28,  2006,  as  supplemented  by the  prospectus  supplement  dated April 27, 2006,
relating to the offering of the Offered Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of insurance  business in which it is engaged and approved as an insurer by the Servicer,  so long as the claims paying ability of
which is  acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the  Certificates  rated by the
Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized Loss: Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such  liquidation,  less (y) the related Net Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgage
Property.  In addition,  to the extent the Servicer  receives  Subsequent  Recoveries  with respect to any Mortgage Loan, the amount of
the Realized Loss with respect to that Mortgage  Loan will be reduced to the extent such  recoveries  are applied to reduce the Current
Principal  Amount of any Class of  Certificates  (other  than the Class XP,  Class X,  Class  B-IO and  Residual  Certificates)  on any
Distribution  Date. As to any Mortgage Loan which has become the subject of a Deficient  Valuation,  if the principal  amount due under
the related  Mortgage Note has been reduced,  then  "Realized  Loss" is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior to such  Deficient  Valuation and the  principal  balance of such Mortgage Loan as reduced by the
Deficient Valuation.

         Realized  Losses on the  Mortgage  Loans shall be  allocated to the REMIC I  Regular  Interests  as follows:  (1) The interest
portion of Realized  Losses and Net Interest  Shortfalls on the Group I Mortgage  Loans,  if any, shall be allocated  between the Class
Y-1 and Class Z-1 Regular  Interests pro rata according to the amount of interest  accrued but unpaid  thereon,  in reduction  thereof;
(2) the interest  portion of Realized  Losses and Net Interest  Shortfalls on the Group II Mortgage  Loans,  if any, shall be allocated
between the Class Y-2 and Class Z-2 Regular  Interests  pro rata  according to the amount of interest  accrued but unpaid  thereon,  in
reduction  thereof;  (3) the interest  portion of Realized Losses and Net Interest  Shortfalls on the Group III Mortgage Loans, if any,
shall be allocated  between the Class Y-3 and Class Z-3 Regular  Interests  pro rata  according  to the amount of interest  accrued but
unpaid thereon,  in reduction  thereof;  and (4) the interest  portion of Realized  Losses and Net Interest  Shortfalls on the Group IV
Mortgage  Loans, if any, shall be allocated  between the Class Y-4 and Class Z-4 Regular  Interests pro rata according to the amount of
interest  accrued but unpaid  thereon,  in reduction  thereof.  Any interest  portion of such  Realized  Losses in excess of the amount
allocated  pursuant to the  preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific  Mortgage Loan in such Group and allocated  pursuant to the succeeding  sentences.  The principal  portion of Realized  Losses
with  respect to the Mortgage  Loans shall be allocated to the REMIC I  Regular  Interests  as follows:  (1) the  principal  portion of
Realized Losses on the Group I Mortgage Loans shall be allocated,  first, to the Class Y-1 Regular  Interest to the extent of the Class
Y-1  Principal  Reduction  Amount in reduction of the  Uncertificated  Principal  Balance of such Regular  Interest  and,  second,  the
remainder,  if any,  of such  principal  portion of such  Realized  Losses  shall be  allocated  to the Class Z-1  Regular  Interest in
reduction of the  Uncertificated  Principal  Balance  thereof;  (2) the principal  portion of Realized  Losses on the Group II Mortgage
Loans shall be  allocated,  first,  to the Class Y-2  Regular  Interest to the extent of the Class Y-2  Principal  Reduction  Amount in
reduction of the  Uncertificated  Principal  Balance of such Regular  Interest and,  second,  the remainder,  if any, of such principal
portion of such  Realized  Losses  shall be allocated to the Class Z-2 Regular  Interest in reduction of the  Uncertificated  Principal
Balance thereof;  (3) the principal portion of Realized Losses on the Group III Mortgage Loans shall be allocated,  first, to the Class
Y-3 Regular Interest to the extent of the Class Y-3 Principal  Reduction Amount in reduction of the  Uncertificated  Principal  Balance
of such Regular Interest and, second,  the remainder,  if any, of such principal  portion of such Realized Losses shall be allocated to
the Class Z-3 Regular  Interest in  reduction  of the  Uncertificated  Principal  Balance  thereof;  and (4) the  principal  portion of
Realized  Losses on the Group IV  Mortgage  Loans shall be  allocated,  first,  to the Class Y-4 Regular  Interest to the extent of the
Class Y-4 Principal  Reduction Amount in reduction of the  Uncertificated  Principal Balance of such Regular Interest and, second,  the
remainder,  if any,  of such  principal  portion of such  Realized  Losses  shall be  allocated  to the Class Z-4  Regular  Interest in
reduction of the  Uncertificated  Principal Balance thereof.  For any Distribution  Date,  reductions in the  Uncertificated  Principal
Balances of the Class Y and Class Z Regular  Interest  pursuant to this  definition of Realized Loss shall be determined,  and shall be
deemed to occur, prior to any reductions of such Uncertificated Principal Balances by distributions on such Distribution Date.

         Record Date: For each Class of Offered  Certificates  (other than the Class X Certificates and the Class IV-A-3  Certificates)
and for any  Distribution  Date,  the  close  of  business  on the  Business  Day  prior to such  Distribution  Date.  For the  Class X
Certificates and the Class IV-A-3 Certificate, and for any Distribution Date, the last Business Day of the prior calendar month.

         Reference Bank: A leading bank selected by the Trustee that is engaged in transactions in Eurodollar deposits in the
international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the aggregate  Current  Principal Amount of the Offered
Certificates  for such Interest  Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two
offered  rates appear,  the Reference  Bank Rate will be the  arithmetic  mean,  rounded  upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as of 11:00 a.m., New
York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately
equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reimbursement Amount:  As defined in the Certificate Insurance Policy.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies,  from a bank,  insurance
company or other corporation or entity (including the Trustee).

         Related  Certificates:  For each REMIC III Regular  Interest,  the Class or Classes of Certificates  show opposite the name of
such REMIC III Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC III Regular Interest                                   Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        I-A                                                          I-A
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        II-A-1                                                       II-A-1
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        II-A-2                                                       II-A-2
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        III-A-1                                                      III-A-1
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        III-A-2                                                      III-A-2
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        III-A-3                                                      III-A-3
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        IV-A-1                                                       IV-A-1, IV-A-2, IV-X
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        IV-A-3                                                       IV-A-3
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-1                                                          B-1
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-2                                                          B-2
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-3                                                          B-3
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-4                                                          B-4
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-5                                                          B-5
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-6                                                          B-6
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-7                                                          B-7
------------------------------------------------------------ ---------------------------------------------------------
------------------------------------------------------------ ---------------------------------------------------------
        B-IO-I and B-IO-P                                            B-IO
------------------------------------------------------------ ---------------------------------------------------------

---------------------------------------------------------------------------------------------------------------------------------------
         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess  Spread:  With respect to any  Distribution  Date,  the excess of the related Excess Spread over the related
Extra Principal Distribution Amount.

         REMIC: A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court of competent  jurisdiction to
no longer be able to fulfill its obligations as REMIC  Administrator  under this Agreement the Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC  Interest:  Any of the REMIC I  Interests,  REMIC II  Interests,  REMIC III  Interests,  REMIC IV Interests  and REMIC V
Interests.

         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause any 2006-AR3 REMIC to fail to qualify as a REMIC while any regular interest in such 2006-AR3 REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect to any  2006-AR3  REMIC or  (iii) constitute  a taxable
contribution to any 2006-AR3 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular  Interest:  Any of the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III  Regular  Interests,
REMIC IV Regular Interests and REMIC V Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Mortgage  Loans due after the Cut-off Date as shall be on deposit
in the Custodial Account or in the Distribution  Account (other than amounts  representing  Prepayment Charges in respect of Prepayment
Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property  that  secured a Mortgage  Loan and that has been  acquired  for the  benefit of the  Certificateholders  by
foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds.

         REMIC I  Distribution  Amount:  For any  Distribution  Date,  the  REMIC I  Available  Distribution  Amount  shall  be  deemed
distributed  to REMIC II, as the holder of the REMIC I Regular  Interests,  and to Holders of the  Class R  Certificates  in respect of
Component I thereof, in the following amounts and priority:

         (a)      To the extent of the REMIC I Available Distribution Amount for Loan Group I:

                           (i)      first,  to  the  Class  W-1,  Class  Y-1  and  Class  Z-1  Regular  Interests,   concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for such  Regular  Interests  remaining  unpaid from  previous  Distribution  Dates,  pro rata  according to their
         respective shares of such unpaid amounts;

                           (ii)       second,  to the  Class  W-1,  Class Y-1 and   Class  Z-1  Regular  Interests,  concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for  such  Regular  Interests  for  the  current  Distribution  Date,  pro  rata  according  to  their  respective
         Uncertificated Accrued Interest; and

                           (iii)    third,  to the Class Y-1 and  Class Z-1 Regular  Interests,  the Class Y-1  Principal  Distribution
         Amount and the Class Z-1 Principal Distribution Amount, respectively;

         (b)      To the extent of the REMIC I Available Distribution Amount for Loan Group II:

                           (i)      first, to the Class W-2, Class Y-2 and Class Z-2    Regular    Interests,     concurrently,     the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for such  Regular  Interests  remaining  unpaid from  previous  Distribution  Dates,  pro rata  according to their
         respective shares of such unpaid amounts;

                           (ii)       second,  to the  Class  W-2,  Class  Y-2 and  Class  Z-2  Regular  Interests,  concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for  such  Regular  Interests  for  the  current  Distribution  Date,  pro  rata  according  to  their  respective
         Uncertificated Accrued Interest; and

                           (iii)      third,  to the Class Y-2 and Class Z-2 Regular  Interests,  the Class Y-2 Principal  Distribution
         Amount and the Class Z-2 Principal Distribution Amount, respectively;

         (c)      To the extent of the REMIC I Available Distribution Amount for Loan Group III:

                           (i)      first, to the Class W-3, Class Y-3 and Class Z-3    Regular    Interests,     concurrently,     the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for such  Regular  Interests  remaining  unpaid from  previous  Distribution  Dates,  pro rata  according to their
         respective shares of such unpaid amounts;

                           (ii)       second,  to the  Class  W-3,  Class  Y-3 and  Class  Z-3  Regular  Interests,  concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for  such  Regular  Interests  for  the  current  Distribution  Date,  pro  rata  according  to  their  respective
         Uncertificated Accrued Interest; and

                           (iii)      third,  to the Class Y-3 and Class Z-3 Regular  Interests,  the Class Y-3 Principal  Distribution
         Amount and the Class Z-3 Principal Distribution Amount, respectively;

         (d)      To the extent of the REMIC I Available Distribution Amount for Loan Group IV:

                           (i)      first,  to  the  Class  W-4,  Class  Y-4  and  Class  Z-4  Regular  Interests,   concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for such  Regular  Interests  remaining  unpaid from  previous  Distribution  Dates,  pro rata  according to their
         respective shares of such unpaid amounts;

                           (ii)       second,  to the  Class  W-4,  Class  Y-4 and  Class  Z-4  Regular  Interests,  concurrently,  the
         Uncertificated  Accrued  Interest  (reduced in each case to account for any Net  Deferred  Interest  allocated to such Regular
         Interests)  for  such  Regular  Interests  for  the  current  Distribution  Date,  pro  rata  according  to  their  respective
         Uncertificated Accrued Interest; and

                           (iii)      third,  to the Class Y-4 and Class Z-4 Regular  Interests,  the Class Y-4 Principal  Distribution
         Amount and the Class Z-4 Principal Distribution Amount, respectively; and

         (e)      To the extent of the REMIC I Available  Distribution Amount for such Distribution Date remaining after payment of the
amounts pursuant to paragraphs (a) through (d) of this definition of "REMIC I Distribution Amount":

                           (i)        first, to each of the Class Y and Class Z Regular Interests,  pro rata according to the amount of
         unreimbursed  Realized Losses allocable to principal previously allocated to each such Regular Interests;  provided,  however,
         that any amounts distributed  pursuant to this paragraph (e)(i) of this definition of "REMIC I Distribution  Amount" shall not
         cause a reduction in the Uncertificated Principal Balances of any of the Class Y and Class Z Regular Interests; and

                           (ii)       second, to the Class R Certificates in respect of Component I thereof, any remaining amount.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any  Distribution  Date shall be allocated to the
Class Z-1 Regular  Interest,  Net  Deferred  Interest for Loan Group II for any  Distribution  Date shall be allocated to the Class Z-2
Regular  Interest,  Net  Deferred  Interest  for Loan Group III for any  Distribution  Date shall be allocated to the Class Z-3 Regular
Interest and Net Deferred Interest for Loan Group IV for any Distribution Date shall be allocated to the Class Z-4 Regular Interest.

         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC I.  Each REMIC I Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such  REMIC I  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC I Regular Interests are
set forth in Section 5.01(c).

         REMIC II Available  Distribution  Amount:  For any Distribution  Date, the amount deemed distributed on such Distribution Date
from REMIC I to REMIC II in respect of the REMIC I Regular Interests.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount, in the following order
of  priority,  shall be  distributed  by REMIC II to REMIC III on account of the REMIC II Regular  Interests  and to the Holders of the
Class R Certificates in respect of Component II thereof:

         (a)      To the extent of the REMIC II Available Distribution Amount for Loan Group I:

                  (i)                                                                            to REMIC  III as the  holder  of REMIC
         II Regular  Interests  LT-W1,  LT1, LT2, LT3, LT4 and LT-Y1,  pro rata, in an amount equal to (A) the  Uncertificated  Accrued
         Interest  for each such REMC II Regular  Interest  for such  Distribution  Date  reduced,  in each case,  by any Net  Deferred
         Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any amounts in respect  thereof
         remaining unpaid from previous Distribution Dates;

                  (ii)                                                          to  REMIC  III  as  the  holder  of  REMIC  II  Regular
         Interests  LT1, LT2, LT3, LT4 and LT-Y1,  in an amount equal to the  remainder of the REMIC II Available  Distribution  Amount
         for Loan Group I after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC II Regular  Interests  LT2,  LT3,  LT4 and  LT-Y1,  their  respective
                           Principal Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT1 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT1), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                  (iii)             any  remaining  amounts to the  Holders of the Class R  Certificates  in  respect of  Component  II
         thereof.

         (b)      To the extent of the REMIC II Available Distribution Amount for Loan Group II:

                  (i)                                                                            to REMIC  III as the  holder  of REMIC
         II Regular  Interests  LT-W2,  LT5, LT6, LT7, LT8 and LT-Y2,  pro rata, in an amount equal to (A) the  Uncertificated  Accrued
         Interest  for each such REMC II Regular  Interest  for such  Distribution  Date  reduced,  in each case,  by any Net  Deferred
         Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any amounts in respect  thereof
         remaining unpaid from previous Distribution Dates;

                  (ii)                                                          to  REMIC  III  as  the  holder  of  REMIC  II  Regular
         Interests  LT5, LT6, LT7, LT8 and LT-Y2,  in an amount equal to the  remainder of the REMIC II Available  Distribution  Amount
         for Loan Group II after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC II Regular  Interests  LT6,  LT7,  LT8 and  LT-Y2,  their  respective
                           Principal Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT5 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT5), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                  (iii)             any  remaining  amounts to the  Holders of the Class R  Certificates  in  respect of  Component  II
         thereof.

         (c)      To the extent of the REMIC II Available Distribution Amount for Loan Group III:

                  (i)                                                                            to REMIC  III as the  holder  of REMIC
         II Regular  Interests LTW-3, LT9, LT10, LT11, LT12 and LT-Y3, pro rata, in an amount equal to (A) the  Uncertificated  Accrued
         Interest  for each such REMC II Regular  Interest  for such  Distribution  Date  reduced,  in each case,  by any Net  Deferred
         Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any amounts in respect  thereof
         remaining unpaid from previous Distribution Dates;

                  (ii)                                                          to  REMIC  III  as  the  holder  of  REMIC  II  Regular
         Interests LT9, LT10, LT11, LT12 and LT-Y3, in an amount equal to the remainder of the REMIC II Available  Distribution  Amount
         for Loan Group III after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in respect of REMIC II Regular  Interests  LT10,  LT11,  LT12 and LT-Y3,  their  respective
                           Principal Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT9 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT9), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                  (iii)             any  remaining  amounts to the  Holders of the Class R  Certificates  in  respect of  Component  II
         thereof.

         (d)      To the extent of the REMIC II Available Distribution Amount for Loan Group IV:

                  (i)                                                                            to REMIC  III as the  holder  of REMIC
         II Regular Interests LTW-4, LT13, LT14, LT15, LT16 and LT-Y4, pro rata, in an amount equal to (A) the  Uncertificated  Accrued
         Interest  for each such REMC II Regular  Interest  for such  Distribution  Date  reduced,  in each case,  by any Net  Deferred
         Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any amounts in respect  thereof
         remaining unpaid from previous Distribution Dates;

                  (ii)                                                          to  REMIC  III  as  the  holder  of  REMIC  II  Regular
         Interests  LT13,  LT14,  LT15,  LT16 and LT-Y4,  in an amount equal to the  remainder  of the REMIC II Available  Distribution
         Amount for Loan Group IV after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in respect of REMIC II Regular  Interests  LT14,  LT15,  LT16 and LT-Y4,  their  respective
                           Principal Distribution Amounts;

                           (B)      in respect of REMIC II Regular  Interest  LT13 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT13), pro rata according to their respective  Uncertificated  Principal Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                  (iii)             any  remaining  amounts to the  Holders of the Class R  Certificates  in  respect of  Component  II
         thereof.

         REMIC II  Regular  Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC II.  Each REMIC II Regular Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such REMIC II  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective REMIC II Regular Interests are
set forth in Section 5.01(c).

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net Deferred  Interest for any  Distribution  Date  attributable  to Group I Mortgage Loans,
Group  II Mortgage  Loans,  Group III Mortgage Loans and Group IV Mortgage  Loans shall be allocated to REMIC II Regular Interests LT1,
LT5, LT9 and LT13,  respectively,  in reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable on the
related  Distribution  Date and shall  result in an  increase in the  Uncertificated  Principal  Balance  thereof to the extent of such
reduction.

         REMIC II Principal  Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC II Regular  Interests will be reduced on such  Distribution Date by the allocation of Realized Losses and the distribution
of principal, determined as described in Appendix 2.

         REMIC II Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I for the related Due
Period  shall be  allocated to REMIC II Regular  Interests  LT1,  LT2,  LT3,  LT4 and LT-Y1 as follows:  The  interest  portion of such
Realized Losses,  if any, shall be allocated to such REMIC II Regular  Interests,  pro rata according to the amount of interest accrued
but unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated pursuant to
the preceding  sentence shall be treated as a principal  portion of Realized Losses not attributable to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such Realized  Losses shall be allocated to such REMIC II
Regular  Interests as follows:  (1) first, to REMIC II Regular Interests LT2, LT3, LT4, pro rata according to their respective REMIC II
Principal  Reduction Amounts,  provided that such allocation to such REMIC II Regular Interests shall not exceed their respective REMIC
II Principal  Reduction Amounts for such Distribution  Date, and (2) second, any Realized Losses not allocated to such REMIC II Regular
Interests  pursuant to the proviso of clause (1) above shall be allocated  (i) to REMIC II  Regular  Interest  LT-Y1 in the amount that
such Realized Losses were allocated to the Class Y-1 Regular Interest and (ii) the remainder to REMIC II Regular Interest LT1.

         For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II for the related Due Period shall be allocated
to REMIC II Regular  Interests LT5, LT6, LT7, LT8 and LT-Y2 as follows:  The interest  portion of such Realized  Losses,  if any, shall
be  allocated  to such REMIC II Regular  Interests,  pro rata  according  to the amount of  interest  accrued  but unpaid  thereon,  in
reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated  pursuant to the preceding sentence
shall be treated as a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan and allocated  pursuant to
the  succeeding  sentences.  The  principal  portion of such Realized  Losses shall be allocated to such REMIC II Regular  Interests as
follows:  (1) first, to REMIC II Regular  Interests LT6, LT7, LT8, pro rata according to their respective REMIC II Principal  Reduction
Amounts,  provided  that such  allocation  to such REMIC II Regular  Interests  shall not exceed  their  respective  REMIC II Principal
Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II Regular  Interests
pursuant  to the  proviso of clause (1) above  shall be  allocated  (i) to  REMIC II  Regular  Interest  LT-Y2 in the amount  that such
Realized Losses were allocated to the Class Y-2 Regular Interest and (ii) the remainder to REMIC II Regular Interest LT5.

         For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group III for the related Due Period shall be allocated
to REMIC II Regular  Interests  LT9, LT10,  LT11,  LT12 and LT-Y3 as follows:  The interest  portion of such Realized  Losses,  if any,
shall be allocated to such REMIC II Regular  Interests,  pro rata according to the amount of interest  accrued but unpaid  thereon,  in
reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated  pursuant to the preceding sentence
shall be treated as a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan and allocated  pursuant to
the  succeeding  sentences.  The  principal  portion of such Realized  Losses shall be allocated to such REMIC II Regular  Interests as
follows:  (1) first,  to REMIC II Regular  Interests  LT10,  LT11,  LT12,  pro rata  according to their  respective  REMIC II Principal
Reduction  Amounts,  provided  that such  allocation  to such REMIC II Regular  Interests  shall not exceed their  respective  REMIC II
Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II Regular
Interests  pursuant to the proviso of clause (1) above shall be allocated  (i) to REMIC II  Regular  Interest  LT-Y3 in the amount that
such Realized Losses were allocated to the Class Y-3 Regular Interest and (ii) the remainder to REMIC II Regular Interest LT9.

         For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group IV for the related Due Period shall be allocated
to REMIC II Regular  Interests LT13,  LT14,  LT15, LT16 and LT-Y4 as follows:  The interest  portion of such Realized  Losses,  if any,
shall be allocated to such REMIC II Regular  Interests,  pro rata according to the amount of interest  accrued but unpaid  thereon,  in
reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated  pursuant to the preceding sentence
shall be treated as a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan and allocated  pursuant to
the  succeeding  sentences.  The  principal  portion of such Realized  Losses shall be allocated to such REMIC II Regular  Interests as
follows:  (1) first,  to REMIC II Regular  Interests  LT14,  LT15,  LT16,  pro rata  according to their  respective  REMIC II Principal
Reduction  Amounts,  provided  that such  allocation  to such REMIC II Regular  Interests  shall not exceed their  respective  REMIC II
Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II Regular
Interests  pursuant to the proviso of clause (1) above shall be allocated  (i) to REMIC II  Regular  Interest  LT-Y4 in the amount that
such Realized Losses were allocated to the Class Y-4 Regular Interest and (ii) the remainder to REMIC II Regular Interest LT13.

         REMIC II Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT1 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT1 on such Distribution Date.

         REMIC II Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT2 on such Distribution Date.

         REMIC II Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT3 on such Distribution Date.

         REMIC II Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT4 on such Distribution Date.

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT5 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT5 on such Distribution Date.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT6 on such Distribution Date.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT7 on such Distribution Date.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT8 on such Distribution Date.

         REMIC II Regular Interest LT9 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT9 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses  allocated to REMIC II Regular
Interest LT9 on such Distribution Date.

         REMIC II Regular Interest LT10 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT10 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT10 on such Distribution Date.

         REMIC II Regular Interest LT11 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT11 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT11 on such Distribution Date.

         REMIC II Regular Interest LT12 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT12 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT12 on such Distribution Date.

         REMIC II Regular Interest LT13 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT13 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT13 on such Distribution Date.

         REMIC II Regular Interest LT14 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT14 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT14 on such Distribution Date.

         REMIC II Regular Interest LT15 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT15 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT15 on such Distribution Date.

         REMIC II Regular Interest LT16 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT16 Principal  Reduction  Amount for such  Distribution  Date over the Realized Losses allocated to REMIC II Regular
Interest LT16 on such Distribution Date.

         REMIC II Regular Interest LT-Y1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
II Regular  Interest  LT-Y1  Principal  Reduction  Amount for such  Distribution  Date over the Realized  Losses  allocated to REMIC II
Regular Interest LT-Y1 on such Distribution Date.

         REMIC II Regular Interest LT-Y2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
II Regular  Interest  LT-Y2  Principal  Reduction  Amount for such  Distribution  Date over the Realized  Losses  allocated to REMIC II
Regular Interest LT-Y2 on such Distribution Date.

         REMIC II Regular Interest LT-Y3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
II Regular  Interest  LT-Y3  Principal  Reduction  Amount for such  Distribution  Date over the Realized  Losses  allocated to REMIC II
Regular Interest LT-Y3 on such Distribution Date.

         REMIC II Regular Interest LT-Y4 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
II Regular  Interest  LT-Y4  Principal  Reduction  Amount for such  Distribution  Date over the Realized  Losses  allocated to REMIC II
Regular Interest LT-Y4 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the Trust  Fund  designated  as a REMIC  consisting  of the REMIC II Regular
Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC II Regular Interests pursuant to Section 6.07.
         REMIC III Distribution  Amount:  For any Distribution Date, the REMIC III Available  Distribution  Amount shall be distributed
by REMIC III to REMIC IV on account of the REMIC III Regular  Interests  and to the Class R  Certificates  in respect of Component  III
thereof,  as follows:  to each REMIC III Regular Interest in respect of Uncertificated  Accrued Interest thereon and the Uncertificated
Principal  Balance  thereof,  the  amount  distributed  in  respect  of  interest  and  principal  on the  Related  Class or Classes of
Certificates  (with such amounts having the same  character as interest or principal with respect to the REMIC III Regular  Interest as
they have with respect to the Related  Certificate or  Certificates),  except that (1) no amount paid to any  Certificate in respect of
any Basis Risk  Shortfall or Basis Risk  Shortfall  Carry Forward  Amount or, in the case of the Class A and Class B  Certificates,  in
respect of interest  accrued at a  Pass-Through  Rate in excess of the Modified  Net Rate Cap,  shall be included in the amount paid in
respect of the related REMIC III Regular  Interest and (2) any amount paid in respect of Basis Risk  Shortfalls,  Basis Risk  Shortfall
Carryforward  Amounts and, in the case of the Class A and Class B Certificates,  interest  accrued at a Pass-Through  Rate in excess of
the Modified  Net Rate Cap,  shall be deemed paid with  respect to REMIC III Regular  Interest  B-IO-I in respect of accrued and unpaid
interest  thereon.  Any remaining  amount of the REMIC III Available  Distribution  Amount shall be  distributed  to the holders of the
Class R Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be  allocated  to the REMIC III
Regular  Interests to the same extent that Net Deferred  Interest is allocated to the Related Class or Classes of Certificates,  except
that any Net Deferred  Interest  allocated to a Class of Certificates in respect of interest accrued thereon at a Pass-Through  Rate in
excess of the Modified Net Rate Cap, if applicable, shall instead be allocated to REMIC III Regular Interest B-IO-I.

         REMIC III Regular Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC III set forth in
Section 5.01(c)  and issued  hereunder and  designated as a "regular  interest" in REMIC III.  Each  REMIC III  Regular  Interest shall
accrue  interest at the  Uncertificated  Pass-Through  Rate  specified for such  REMIC III  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC III  Regular Interests
are set forth in Section 5.01(c).

         REMIC IV:  That  group of assets  contained  in the Trust  Fund  designated  as a REMIC  consisting  of the REMIC III  Regular
Interests and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to the REMIC
III Regular Interests pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed by REMIC IV to the holders of the  Certificates  (other than the Class R, Class R-X, Class B-IO and Class XP  Certificates)
on account of the REMIC IV Regular  Interests (other than REMIC IV Regular  Interests B-IO and B-IO-P),  to REMIC V on account of REMIC
IV Regular  Interests  B-IO-I and B-IO-P,  and to the holders of Class R Certificates  in respect of Component IV thereof,  as follows:
to each REMIC IV Regular  Interest in respect of  Uncertificated  Accrued  Interest thereon and the  Uncertificated  Principal  Balance
thereof,  the amount  distributed  in respect of  interest  and  principal  on the Class or Classes of  Certificates  bearing  the same
designation  (with such amounts  having the same  character as interest or principal  with respect to the REMIC IV Regular  Interest as
they have with  respect  to such  Certificates),  except  that (1) no amount  paid to any  Certificate  in  respect  of any Basis  Risk
Shortfall or Basis Risk Shortfall Carry Forward Amount or, in the case of the Class A or Class B  Certificates,  in respect of interest
accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, shall be included in the amount paid in respect of the related
REMIC IV Regular Interest and (2) any amount paid in respect of Basis Risk Shortfalls,  Basis Risk Shortfall  Carryforward Amounts and,
in the case of the Class A and Class B Certificates,  interest  accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap,
shall be deemed  paid with  respect  to REMIC IV Regular  Interest  B-IO-I in respect of  accrued  and  unpaid  interest  thereon.  Any
remaining  amount of the REMIC IV Available  Distribution  Amount shall be distributed  to the holders of the Class R  Certificates  in
respect of Component IV thereof.

         REMIC IV Interests:  The REMIC IV Regular Interests and Component IV of the Class R Certificates.

         REMIC IV Net Deferred  Interest:  Net Deferred  Interest for any Distribution  Date shall be allocated to the REMIC IV Regular
Interests  to the same extent that Net  Deferred  Interest is  allocated  to the Class of  Certificates  bearing the same  designation,
except that any Net Deferred  Interest  allocated to a Class of Certificates  in respect of interest  accrued thereon at a Pass-Through
Rate in excess of the Modified Net Rate Cap, if applicable, shall instead be allocated to REMIC IV Regular Interest B-IO-I.

         REMIC IV Regular Interest:  Any of the separate  beneficial  ownership  interests in REMIC IV set forth in Section 5.01(c) and
issued  hereunder and  designated as a "regular  interest" in REMIC IV.  Each REMIC IV  Regular  Interest  (other than REMIC IV Regular
Interests  B-IO-I  and  B-IO-P)  shall  accrue  interest  at the  Pass-Through  Rate for the  Class of  Certificates  bearing  the same
designation  specified  in  Section 5.01(c),  modified as provided in the  footnotes  of the REMIC IV table,  if  applicable.  REMIC IV
Regular  Interest B-IO-I shall accrue interest at the Class B-IO  Pass-Through  Rate.  REMIC IV Regular Interest B-IO-P shall accrue no
interest.  Each REMIC IV Regular  Interest  (other  than REMIC IV Regular  Interest  B-IO-I)  shall be  entitled  to  distributions  of
principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal to the Current  Principal Amount of the Class of
Certificates  bearing the same  designation as set forth in  Section 5.01(c).  The  designations  for the respective  REMIC IV  Regular
Interests are set forth in Section 5.01(c).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting  of REMIC IV Regular  Interests
B-IO-I and B-IO-P and any proceeds thereof.

         REMIC V Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed  distributed with respect to REMIC IV
Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the  REMIC V  Available  Distribution  Amount  shall  be  deemed
distributed by REMIC V to the holder of the Class B-IO Certificates on account of REMIC IV Regular Interests B-IO-I and B-IO-P.

         REMIC V Interests:  The REMIC V Regular Interest and the Class R-X Certificates.

         REMIC  V  Regular  Interest:   The  separate   non-certificated   beneficial  ownership  interest  in  REMIC V  set  forth  in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC V.  The REMIC V  Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through Rate specified for the REMIC V Regular Interest in  Section 5.01(c).  The designation for
the REMIC V Regular Interest is set forth in Section 5.01(c).

         REO  Acquisition:  The acquisition by the Servicer on behalf of the Trustee for the benefit of the  Certificateholders  of any
REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the Servicer  that it has received all  Insurance  Proceeds,
Liquidation  Proceeds,  REO Proceeds and other payments and recoveries  (including proceeds of a final sale) which the Servicer expects
to be finally recoverable from the sale or other disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO Property:  A Mortgaged Property acquired in the name of the Trust, for the benefit of  Certificateholders,  by foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Article II of this  Agreement,  an amount equal to the
excess of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  (b) accrued but unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate, through and
including the last day of the month of  repurchase,  and (c) any  costs and damages (if any)  incurred by the Trust in connection  with
any  violation of such Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the  Servicing  Compensation,
Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor and any cash
deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office of the  Trustee  (or any  successor  thereto),
including any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any Assistant  Secretary,  any trust officer or any other
officer of the Trustee customarily  performing  functions similar to those performed by any of the above designated officers and having
direct  responsibility  for the  administration  of this  Agreement,  and any other  officer of the  Trustee  to whom a matter  arising
hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act: The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(A)(1),  (2), (3) OR (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE  UNITED  STATES  AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS
CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT
(A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER  OR THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Senior Certificates:  The Class A Certificates.

         Servicer:  As of the Closing Date, EMC Mortgage Corporation and, thereafter,  its respective  successors in interest that meet
the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product of (i) the Stated  Principal
Amount of such Mortgage Loan as of the Due Date in the month  preceding the month in which such  Distribution  Date occurs and (ii) the
Servicing  Fee Rate,  or, in the event of any payment of interest that  accompanies  a Principal  Prepayment in full during the related
Due Period made by the  Mortgagor  immediately  prior to such  prepayment,  interest at the  related  Servicing  Fee Rate on the Stated
Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President or a Vice  President  or  Assistant  Vice  President  or other  authorized  officer of the
Servicer having direct  responsibility  for the  administration of this Agreement,  and any other authorized officer of the Servicer to
whom a matter arising hereunder may be referred.

         Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with Item 1115 of Regulation AB, shall be
an amount  determined  based on the reasonable  good-faith  estimate by the Sponsor or its affiliate of the aggregate  maximum probable
exposure of the outstanding Class II-A-2 Certificates to the Certificate Insurance Policy.

         Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB, shall be
an percentage equal to the Significance  Estimate divided by the aggregate  outstanding  Certificate  Principal Balance of the Group II
Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  April 28, 2006.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related  REO  Property  and any  Distribution  Date,  the
Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of the Principal Payment to be made on such Due Date and
irrespective of any delinquency in its payment),  as specified in the  amortization  schedule at the time relating  thereto (before any
adjustment to such  amortization  schedule by reason of any bankruptcy or similar  proceeding  occurring  after the Cut-Off Date (other
than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace  period) plus any amount by which the  Principal  Balance
thereof has been increased for Deferred  Interest  pursuant to the terms of the related Mortgage Note on or prior to such  Distribution
Date,  minus the sum of (i) the  principal  portion of the  Scheduled  Payments due with respect to such  Mortgage Loan during each Due
Period ending prior to such Distribution Date (and  irrespective of any delinquency in their payment),  (ii) all Principal  Prepayments
with respect to such Mortgage Loan received  prior to or during the related  Prepayment  Period,  and all  Liquidation  Proceeds to the
extent applied by the Servicer as recoveries of principal in accordance  with this  Agreement with respect to such Mortgage Loan,  that
were received by the Servicer as of the close of business on the last day of the Prepayment  Period related to such  Distribution  Date
and (iii) any Realized Losses on such Mortgage Loan incurred prior to or during the related  Prepayment  Period.  The Stated  Principal
Balance of a Liquidated Mortgage Loan equals zero.

         Stepdown  Date:  The earlier to occur of (i) the  Distribution  Date on which the aggregate  Current  Principal  Amount of the
Class A Certificates  has been reduced to zero and (ii) the later to occur of (a) the  Distribution  Date occurring in May 2009 and (b)
the first  Distribution  Date on which the sum of the  aggregate  Current  Principal  Amount of the  Subordinate  Certificates  and the
Overcollateralization  Amount divided by the aggregate Stated  Principal  Balance of the Mortgage Loans for such  Distribution  Date is
greater  than or equal to (i) prior to the  Distribution  Date in April  2012,  28.500% and (ii) on or after the  Distribution  Date in
April 2012, 22.800%.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate Certificates: The Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6 and Class B-7 Certificates.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related Due Period by the Servicer (net of
any related  expenses  permitted to be reimbursed  pursuant to Section 4.02) or surplus amounts held by the Servicer to cover estimated
expenses  (including,  but not limited to, recoveries in respect of the  representations and warranties made by the Sponsor pursuant to
the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated Mortgage Loan or the disposition of an REO Property prior
to the related Prepayment Period that resulted in a Realized Loss, after liquidation or disposition of such Mortgage Loan.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered to the Trust  pursuant to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04 of this Agreement, as applicable,  in each case, (i) which has an Outstanding Principal Balance not greater nor materially
less than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and Net Rate not less than,
and not  materially  greater than,  such Mortgage  Loan;  (iii) which  has a maturity  date not  materially  earlier or later than such
Mortgage Loan and not later than the latest  maturity date of any Mortgage Loan;  (iv) which is of the same property type and occupancy
type as such Mortgage  Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which is current in payment of principal and interest as of the date of  substitution;  (vii) as to which the payment terms do not
vary in any material  respect from the payment terms of the Mortgage Loan for which it is to be substituted,  (viii) which  has a Gross
Margin,  Periodic  Rate Cap and  Maximum  Lifetime  Mortgage  Rate no less than  those of such  Mortgage  Loan,  has the same Index and
interval  between  Interest  Adjustment  Dates as such Mortgage Loan, and a Minimum  Lifetime  Mortgage Rate no lower than that of such
Mortgage Loan and (ix) has a negative amortization cap of no more than 110%.

         Substitution  Adjustment  Amount:  The  amount,  if any,  required to be paid by the Sponsor to the Trustee for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof shall serve as tax
administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the  largest  percentage  interest of each Class of
Residual Certificates shall be the Tax Matters Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  The occurrence of either a Delinquency Test Violation or a Cumulative Loss Test Violation.

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee appointed as herein
provided.

         2006-AR3 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated  Regular Interest for any Distribution Date, one month's
interest at the related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued on the Uncertificated  Principal Balance
immediately prior to such Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue on
the basis of a 360-day year  consisting  of twelve  30-day months  except as otherwise  indicated in the  definition of the  applicable
Uncertificated  Pass-Through  Rate. For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular
Interests and the REMIC II Regular Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating  Interest  Payments) shall be allocated among the REMIC I Regular Interests and the REMIC II
Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated  Accrued Interest,  as calculated without
application  of this sentence.  For purposes of calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC III Regular
Interests for any  Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments) shall be allocated among REMIC III Regular Interests to the same extent such amounts are allocated to
the Related  Class of  Certificates.  For  purposes of  calculating  the amount of  Uncertificated  Accrued  Interest  for the REMIC IV
Regular Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered
by  Compensating  Interest  Payments)  shall be  allocated  among the REMIC IV Regular  Interests  to the same extent such  amounts are
allocated to the Class of Certificates bearing the same designation.

         Uncertificated  Pass-Through  Rate: The Uncertificated  REMIC I Pass-Through  Rate, the  Uncertificated  REMIC II Pass-Through
Rate, the  Uncertificated  REMIC III Pass-Through Rate, the  Uncertificated  REMIC IV Pass-Through Rate or the  Uncertificated  REMIC V
Pass-Through Rate, as applicable.  Any monthly  calculation of interest at a stated rate for the REMIC I Regular  Interests,  the REMIC
II Regular  Interests,  the REMIC III Regular  Interests,  REMIC IV  Regular  Interest B-IO-I or the REMIC V Regular  Interest shall be
based upon annual interest at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any Uncertificated  Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each REMIC Regular Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular  Interests,  the REMIC II Regular  Interests,  the REMIC III  Regular
Interests, REMIC IV Regular Interest B-IO-I and REMIC IV Regular Interest B-IO-P.

         Uncertificated  REMIC I  Pass-Through  Rate:  With  respect to any  Distribution  Date and (i) Class Y-1 and Class Z-1 Regular
Interests,  the  weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip Rate,
(ii) Class Y-2 and Class Z-2 Regular  Interests,  the weighted average of the Net Rates on the Mortgage Loans in Loan Group II, reduced
by the Maximum  Coupon  Strip  Rate,  (iii) Class Y-3 and Class Z-3 Regular  Interests,  the  weighted  average of the Net Rates on the
Mortgage Loans in Loan Group III,  reduced by the Maximum Coupon Strip Rate,  and (iv) Class Y-4 and Class Z-4 Regular  Interests,  the
weighted  average of the Net Rates on the Mortgage Loans in Loan Group IV,  reduced by the Maximum  Coupon Strip Rate.  With respect to
the Class W-1 , Class W-2, Class W-3 and Class W-4 Regular Interests, the Maximum Coupon Strip Rate.

         Uncertificated  REMIC II Pass-Through  Rate:  With respect to any  Distribution  Date and: (A) (i) REMIC II Regular  Interests
LT1, LT2 and LT-Y1,  the weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I, reduced by the Maximum Coupon Strip
Rate,  (ii) REMIC II Regular  Interest LT3, zero (0.00%),  (iii) REMIC II Regular  Interest LT4, twice the weighted  average of the Net
Rates on the Mortgage Loans in Loan Group I, reduced by twice the Maximum  Coupon Strip Rate;  (B) (i) REMIC II Regular  Interests LT5,
LT6 and LT-Y2,  the  weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group II,  reduced by the Maximum  Coupon Strip
Rate,  (ii) REMIC II Regular  Interest LT7, zero (0.00%),  (iii) REMIC II Regular  Interest LT8, twice the weighted  average of the Net
Rates on the Mortgage Loans in Loan Group II,  reduced by twice the Maximum Coupon Strip Rate; (C) (i) REMIC II Regular  Interests LT9,
LT10 and and LT-Y3,  the  weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group III,  reduced by the Maximum  Coupon
Strip Rate, (ii) REMIC II Regular  Interest LT11, zero (0.00%),  (iii) REMIC II Regular  Interest LT12,  twice the weighted  average of
the Net Rates on the Mortgage  Loans in Loan Group III,  reduced by twice the Maximum  Coupon Strip Rate;  and (D) (i) REMIC II Regular
Interests  LT13,  LT14 and and LT-Y4,  the  weighted  average of the Net Rates on the Mortgage  Loans in Loan Group IV,  reduced by the
Maximum  Coupon Strip Rate,  (ii) REMIC II Regular  Interest  LT15,  zero  (0.00%),  (iii) REMIC II Regular  Interest  LT16,  twice the
weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group IV,  reduced by twice the  Maximum  Coupon  Strip  Rate.  With
respect to the REMIC II Regular Interests LT-W1, LT-W2, LT-W3 and LT-W4, the Maximum Coupon Strip Rate.

         Uncertificated  REMIC III  Pass-Through  Rate:  With respect to any  Distribution  Date and:  (A) REMIC III Regular  Interests
I-A-1 and I-A-2,  the respective rates on the REMIC IV Regular  Interests I-A-1 and I-A-2;  (B) REMIC III Regular  Interests II-A-1 and
II-A-2,  the respective rates on the REMIC IV Regular  Interests I-A-1 and I-A-2,  increased in each case by 1.2% converted from a rate
stated in terms of a year of 360 days with 12 30-day  months to a rate  stated on the basis of a year of 360 days and  accruing  on the
basis of the actual  number of days in each  accrual  period;  (C) REMIC III  Regular  Interests  III-A-1,  III-A-2  and  III-A-3,  the
respective rates on the REMIC IV Regular Interests  III-A-1,  III-A-2 and III-A-3;  (D) REMIC III Regular Interests IV-A-1,  IV-A-2 and
IV-A-3,  the  respective  rates on the REMIC IV Regular  Interests  IV-A-1,  IV-A-2 and  I-A-3,  increased  in the caseof the REMIC III
Regular  Interests  IV-A-2 and IV-A-3 by 1.0%  converted  from a rate stated in terms of a year of 360 days with 12 30-day  months to a
rate  stated on the basis of a year of 360 days and  accruing on the basis of the actual  number of days in each  accrual  period;  (E)
REMIC III Regular  Interests  M-1, M-2, M-3, B-1, B-2 and B-3 a rate equal in each case the  applicable  value of LIBOR plus the margin
applicable for the Class of Certificates with the same  apha-numerical  designation  (based on a year of 360 days and the actual number
of days in each accrual  period),  but in each case not in excess of the weighted average of the  Uncertificated  REMIC II Pass-Through
Rates for the REMIC II Regular Interests LT-Y1,  LT-Y2,  LT-Y3 and LT-Y4 converted to a rate based on a year of 360 days and the actual
number of days in each accrual period;  (F) REMIC III Regular Interests B-IO-I and B-IO-P,  the Class B-IO  Pass-Through  Rate; and (G)
REMIC III Regular Interest B-IO-P, 0.00%.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant to this Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Class R  Certificates,  no  partnership  or other entity  treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

         Unpaid Realized Loss Amount:  With respect to any  Distribution  Date and any Class of Class A and Class B  Certificates,  the
excess of (i) Applied Realized Loss Amounts  allocated to such Class over (ii) the sum of all  distributions to such Class in reduction
of such Applied  Realized Loss Amounts on all previous  Distribution  Dates.  Any amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current Principal Amount of such Class.



                                                              ARTICLE II
                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates


Section 2.01 Conveyance  of Mortgage  Loans to  Trustee.  (a) The  Depositor,  concurrently  with the  execution  and  delivery of this
Agreement,  sells,  transfers and assigns to the Trust without  recourse all its right,  title and interest in and to (i) the  Mortgage
Loans  identified in the Mortgage Loan Schedule,  including all interest due and principal  received with respect to the Mortgage Loans
after the Cut-off  Date but  excluding  any payments of interest due on or prior to the Cut-off  Date;  (ii) such  assets as shall from
time to time be credited or are required by the terms of this  Agreement to be credited to the  Custodial  Account,  (iii) such  assets
relating to the Mortgage Loans as from time to time may be held by the Trustee in the Distribution  Account,  (iv) such assets relating
to the Mortgage  Loans as from time to time may be held by the Trustee in the Final  Maturity  Reserve  Account,  (v) any REO Property,
(vi) the  Required  Insurance  Policies and any amounts paid or payable by the insurer  under any  Insurance  Policy (to the extent the
mortgagee has a claim  thereto),  (vii) the  Mortgage Loan Purchase  Agreement to the extent provided in Section  2.03(a),  (viii) such
assets as shall from time to time be credited  or are  required by the terms of this  Agreement  to be credited to any of the  Accounts
and (ix) any  proceeds  of the  foregoing.  Although  it is the intent of the  parties to this  Agreement  that the  conveyance  of the
Depositor's  right,  title and interest in and to the  Mortgage  Loans and other  assets in the Trust Fund  pursuant to this  Agreement
shall  constitute a purchase and sale and not a loan,  in the event that such  conveyance  is deemed to be a loan,  it is the intent of
the parties to this Agreement that the Depositor  shall be deemed to have granted to the Trustee a first  priority  perfected  security
interest in all of the  Depositor's  right,  title and interest in, to and under the Mortgage Loans and other assets in the Trust Fund,
and that this Agreement shall constitute a security  agreement under applicable law. The Class I-A-2  Certificateholders  and the Class
II-A-2 Certificateholders will also have the benefit of the Certificate Insurance Policy.

(b) In connection with the above transfer and assignment,  the Sponsor hereby deposits with the Trustee or the Custodian, as its agent,
with respect to each Mortgage Loan:

(i) the  original  Mortgage  Note,  endorsed  without  recourse  (A) to the order of the Trustee or (B) in the case of a Mortgage  Loan
registered on the MERS system,  in blank,  and in each case showing an unbroken chain of  endorsements  from the originator  thereof to
the Person endorsing it to the Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

(ii) the original  Mortgage  and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and language  indicating
that such Mortgage Loan is a MOM Loan, which shall have been recorded (or if the original is not available,  a copy),  with evidence of
such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

(iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which may be in the form of a blanket  assignment if
permitted in the  jurisdiction in which the Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",
with  evidence of recording  with  respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in the proviso
below applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is located in a state other than  Maryland,
Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion of Counsel has been provided as set forth in this  Section 2.01(b),
shall be in recordable form),

(iv) all  intervening  assignments of the Security  Instrument,  if applicable  and only to the extent  available to the Depositor with
evidence of recording thereon,

(v) the original or a copy of the policy or certificate of primary mortgage guaranty insurance, to the extent available, if any,

(vi) the original policy of title insurance or mortgagee's  certificate of title insurance or commitment or binder for title insurance,
and

(vii) originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above,  the Depositor may deliver a true copy thereof with a certification  by the Depositor,  on the face
of such copy,  substantially  as follows:  "Certified to be a true and correct copy of the  original,  which has been  transmitted  for
recording";  (x) in lieu of the Security  Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable
jurisdiction  retains the  originals  of such  documents  (as  evidenced  by a  certification  from the  Depositor  to such effect) the
Depositor  may deliver  photocopies  of such  documents  containing  an original  certification  by the judicial or other  governmental
authority of the jurisdiction  where such documents were recorded;  and (y) the Depositor shall not be required to deliver  intervening
assignments  or Mortgage Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to
the Closing Date,  the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or the  Custodian,  as its
agent, a  certification  to such effect and shall deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account
on the Closing Date.  The Depositor  shall deliver such original  documents  (including  any original  documents as to which  certified
copies had previously been delivered) to the Trustee or the Custodian,  as its agent,  promptly after they are received.  The Depositor
shall cause the Sponsor,  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later
than 180 days after the Closing  Date,  unless (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
addressed  to the Trustee has been  provided  to the Trustee  (with a copy to the  Custodian)  which  states that  recordation  of such
Security  Instrument is not required to protect the interests of the  Certificateholders  in the related  Mortgage Loans or (b) MERS is
identified  on the Mortgage or on a properly  recorded  assignment of the Mortgage as the mortgagee of record solely as nominee for the
Sponsor and its successor and assigns;  provided,  however, that each assignment shall be submitted for recording by the Sponsor in the
manner  described  above,  at no expense to the Trust or the Trustee or the  Custodian,  as its agent,  upon the  earliest to occur of:
(i) reasonable  direction by the Holders of Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust,  (ii) the occurrence of an Event of Default,  (iii) the  occurrence of a bankruptcy,  insolvency or foreclosure  relating to the
Sponsor and (iv) the occurrence of a servicing  transfer as described in Section 8.02  hereof.  Notwithstanding  the foregoing,  if the
Sponsor  fails to pay the cost of  recording  the  assignments,  such  expense  will be paid by the Trustee  and the  Trustee  shall be
reimbursed for such expenses by the Trust in accordance with Section 9.05.

Section 2.02 Acceptance of Mortgage  Loans by Trustee.  (a) The Trustee (on behalf of the Trust)  acknowledges  the sale,  transfer and
assignment of the Trust Fund to it by the Depositor and receipt of,  subject to further  review and the  exceptions  which may be noted
pursuant to the procedures  described below,  and declares that it holds,  the documents (or certified copies thereof)  delivered to it
or the  Custodian,  as its agent,  pursuant  to  Section 2.01,  and  declares  that it will  continue to hold those  documents  and any
amendments,  replacements  or  supplements  thereto and all other assets of the Trust Fund  delivered to it as Trustee in trust for the
use and benefit of all present and future Holders of the  Certificates.  On the Closing Date, with respect to the Mortgage  Loans,  the
Custodian  shall  acknowledge  with  respect  to each  Mortgage  Loan by  delivery  to the  Depositor  and the  Trustee  of an  Initial
Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to the extent  necessary to confirm that
such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing Date (or with
respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the
Trustee  agrees,  for the  benefit of the  Certificateholders  and the  Certificate  Insurer,  to review or cause to be reviewed by the
Custodian on its behalf (under the Custodial  Agreement),  each Mortgage File  delivered to it and to execute and deliver,  or cause to
be executed and  delivered,  to the  Depositor and the Trustee an Interim  Certification.  In  conducting  such review,  the Trustee or
Custodian  will  ascertain  whether all required  documents  have been executed and received,  and based on the Mortgage Loan Schedule,
whether those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and loan number,  to the
Mortgage  Loans it has  received,  as  identified in the Mortgage Loan  Schedule.  In  performing  any such review,  the Trustee or the
Custodian,  as its agent,  may  conclusively  rely on the  purported  due  execution  and  genuineness  of any such document and on the
purported  genuineness of any signature thereon.  If the Trustee or the Custodian,  as its agent, finds any document  constituting part
of the Mortgage File has not been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor  name,  original
principal  balance and loan number,  to the Mortgage  Loans  identified in Exhibit B,  or to appear  defective on its face (a "Material
Defect"),  the Trustee or the  Custodian,  as its agent,  shall  promptly  notify the Sponsor.  In  accordance  with the Mortgage  Loan
Purchase  Agreement  the Sponsor shall correct or cure any such defect within ninety (90) days from the date of notice from the Trustee
or the  Custodian,  as its agent,  of the defect and if the Sponsor  fails to correct or cure the defect  within such period,  and such
defect  materially  and adversely  affects the interests of the  Certificateholders  in the related  Mortgage  Loan, the Trustee or the
Custodian,  as its agent, shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan Purchase Agreement within 90 days from
the Trustee's or the Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase Price;  provided that, if such defect
would cause the Mortgage  Loan to be other than a "qualified  mortgage"  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury
Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  "qualified  mortgage"  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9), any such cure or repurchase  must occur within 90 days from the
date such breach was discovered;  provided,  however, that if such defect relates solely to the inability of the Sponsor to deliver the
original Security  Instrument or intervening  assignments  thereof,  or a certified copy because the originals of such documents,  or a
certified  copy have not been  returned by the  applicable  jurisdiction,  the Sponsor  shall not be required to purchase such Mortgage
Loan if the Sponsor  delivers such  original  documents or certified  copy  promptly upon receipt,  but in no event later than 360 days
after the Closing  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot  deliver  such
original or copy of any document  submitted for recording to the appropriate  recording office in the applicable  jurisdiction  because
such  document has not been  returned by such office;  provided  that the Sponsor  shall  instead  deliver a recording  receipt of such
recording office or, if such receipt is not available,  a certificate  confirming that such documents have been accepted for recording,
and delivery to the Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor within thirty days of its receipt of the
original recorded document.

(b) No later than 180 days after the Closing Date (or with respect to any  Substitute  Mortgage  Loan,  within five Business Days after
the receipt by the Trustee or the Custodian thereof),  the Trustee or the Custodian,  as its agent, will review, for the benefit of the
Certificateholders  and the  Certificate  Insurer,  the  Mortgage  Files  delivered  to it and will  execute and deliver or cause to be
executed  and  delivered  to the  Depositor  and the Trustee a Final  Certification.  In  conducting  such  review,  the Trustee or the
Custodian,  as its agent,  will  ascertain  whether an original of each  document  required to be recorded has been  returned  from the
recording  office with evidence of recording  thereon or a certified copy has been obtained from the recording  office.  If the Trustee
or the Custodian,  as its agent,  finds a Material  Defect,  the Trustee or the  Custodian,  as its agent,  shall  promptly  notify the
Sponsor (provided,  however, that with respect to those documents described in Sections  2.01(b)(iv),  (v) and (vii), the Trustee's and
Custodian's  obligations  shall  extend only to the  documents  actually  delivered  to the Trustee or the  Custodian  pursuant to such
Sections).  In accordance with the Mortgage Loan Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days
from the date of notice from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is unable to cure
such defect within such period,  and if such defect  materially and adversely  affects the interests of the  Certificateholders  in the
related  Mortgage  Loan,  the Trustee shall enforce the Sponsor's  obligation  under the Mortgage Loan Purchase  Agreement to provide a
Substitute  Mortgage Loan (if within two years of the Closing Date) or purchase such Mortgage Loan at the Repurchase  Price;  provided,
however,   that  if  such  defect   would  cause  the  Mortgage   Loan  to  be  other  than  a  "qualified   mortgage"  as  defined  in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on
the provisions of Treasury  Regulation  Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage  Loan to be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of
Section  860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure,
repurchase or substitution must occur within 90 days from the date such breach was discovered;  provided,  further, that if such defect
relates solely to the inability of the Sponsor to deliver the original Security  Instrument or intervening  assignments  thereof,  or a
certified copy,  because the originals of such documents or a certified  copy,  have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase such Mortgage  Loan, if the Sponsor  delivers such original  documents or certified  copy
promptly  upon receipt,  but in no event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall not
apply in the event that the Sponsor  cannot  deliver such original or copy of any document  submitted for recording to the  appropriate
recording office in the applicable  jurisdiction because such document has not been returned by such office;  provided that the Sponsor
shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not available,  a certificate  confirming
that such  documents have been accepted for recording,  and delivery to the Trustee or the Custodian,  as its agent,  shall be effected
by the Sponsor within thirty days of its receipt of the original recorded document.

(c) In the event that a Mortgage Loan is purchased by the Sponsor in accordance with Sections  2.02(a) or (b) above,  the Sponsor shall
remit to the Servicer the Repurchase  Price for deposit in the Custodial  Account and the Sponsor shall provide to the Trustee  written
notification  detailing the components of the Repurchase  Price.  Upon deposit of the Repurchase  Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the  Custodian,  as agent of the Trustee  (upon receipt of a Request for Release in the form of
Exhibit D  attached hereto with respect to such Mortgage Loan),  shall release to the Sponsor the related Mortgage File and the Trustee
shall execute and deliver all instruments of transfer or assignment,  without recourse,  representation or warranty, furnished to it by
the Sponsor,  as are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such purchase  shall be deemed to
have occurred on the date on which the  Repurchase  Price in available  funds is received by the Trustee.  The Servicer shall amend the
Mortgage  Loan  Schedule,  which was  previously  delivered to it by the  Depositor in a form agreed to between the  Depositor  and the
Servicer,  to reflect such  repurchase  and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify
the Rating  Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage Loan as to which
such a defect in a constituent document exists shall be the sole remedy respecting such defect available to the  Certificateholders  or
to the Trustee on their behalf.

Section 2.03 Assignment  of Interest in the Mortgage Loan Purchase  Agreement.  (a) The  Depositor  hereby  assigns to the Trustee,  on
behalf of Trust for the benefit of the  Certificateholders  and the Certificate  Insurer,  all of its right,  title and interest in the
Mortgage Loan Purchase  Agreement.  The  obligations of the Sponsor to substitute or repurchase,  as applicable,  a Mortgage Loan shall
be the Trustee's and the  Certificateholders'  sole remedy for any breach thereof.  At the request of the Trustee,  the Depositor shall
take  such  actions  as  may  be  necessary  to  enforce  the  above  right,  title  and  interest  on  behalf  of the  Trust  and  the
Certificateholders  or shall  execute such further  documents as the Trustee may  reasonably  require in order to enable the Trustee to
carry out such enforcement.

(b) If the  Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations  and warranties set forth in the
Mortgage Loan Purchase Agreement,  which breach materially and adversely affects the value of the interests of Certificateholders,  the
Certificate  Insurer or the Trustee in the related Mortgage Loan, the party  discovering the breach shall give prompt written notice of
the breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or receipt of notice that such breach has  occurred
(whichever  occurs  earlier),  shall cure the breach in all material  respects or,  subject to the Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as applicable,  shall purchase the Mortgage Loan or any property  acquired with respect thereto from
the Trust;  provided,  however,  that if there is a breach of any  representation  set forth in the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement,  as applicable,  and the Mortgage Loan or the related  property  acquired with respect thereto has been
sold,  then the  Sponsor  shall pay, in lieu of the  Repurchase  Price,  any excess of the  Repurchase  Price over the Net  Liquidation
Proceeds  received  upon such sale.  If the Net  Liquidation  Proceeds  exceed the  Repurchase  Price,  any excess shall be paid to the
Sponsor to the extent not required by law to be paid to the  borrower.  Any such  purchase by the Sponsor shall be made by providing an
amount equal to the  Repurchase  Price to the Servicer for deposit in the  Custodial  Account and written  notification  detailing  the
components  of such  Repurchase  Price.  The  Depositor  shall  notify the Trustee and submit to the Trustee or the  Custodian,  as its
agent, a Request for Release,  and the Trustee shall release,  or the Trustee shall cause the Custodian to release,  to the Sponsor the
related  Mortgage  File and the Trustee  shall execute and deliver all  instruments  of transfer or  assignment  furnished to it by the
Sponsor,  without  recourse,  representation or warranty as are necessary to vest in the Sponsor title to and rights under the Mortgage
Loan or any  property  acquired  with  respect  thereto.  Such  purchase  shall be  deemed  to have  occurred  on the date on which the
Repurchase  Price in available  funds is received by the Trustee.  The Trustee  shall amend the Mortgage  Loan Schedule to reflect such
repurchase and shall promptly notify the Rating  Agencies of such  amendment.  Enforcement of the obligation of the Sponsor to purchase
(or substitute a Substitute  Mortgage Loan for) any Mortgage Loan or any property  acquired with respect thereto (or pay the Repurchase
Price as set forth in the above  proviso)  as to which a breach  has  occurred  and is  continuing  shall  constitute  the sole  remedy
respecting such breach available to the Certificateholders or the Trustee on their behalf.

Section 2.04 Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in this  Agreement,  in lieu of  purchasing a
Mortgage Loan pursuant to the Mortgage Loan Purchase  Agreement or Sections 2.02 or 2.03 of this  Agreement,  the Sponsor may, no later
than the date by which such  purchase by the Sponsor  would  otherwise  be  required,  tender to the Trustee (on behalf of the Trust) a
Substitute  Mortgage Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that such  Substitute  Mortgage Loan
conforms to the  requirements  set forth in the  definition of "Substitute  Mortgage  Loan" in the Mortgage Loan Purchase  Agreement or
this Agreement,  as applicable;  provided,  however, that substitution pursuant to the Mortgage Loan Purchase Agreement or Section 2.04
of this Agreement,  as applicable,  in lieu of purchase shall not be permitted  after the termination of the two-year period  beginning
on the Startup Day;  provided,  further,  that if the breach would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without
reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other
provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to meet the
requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such cure or  substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or the  Custodian,  as
its agent,  shall  examine the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)  and the
Trustee or the Custodian, as its agent, shall notify the Sponsor, in writing,  within five Business Days after receipt,  whether or not
the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements  of the fourth sentence of Section  2.02(a).  Within
two  Business  Days after such  notification,  the Sponsor  shall  provide to the Trustee for deposit in the  Distribution  Account the
amount,  if any,  by which  the  Outstanding  Principal  Balance  as of the next  preceding  Due Date of the  Mortgage  Loan for  which
substitution  is being made,  after giving  effect to the  Scheduled  Principal  due on such date,  exceeds the  Outstanding  Principal
Balance as of such date of the Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal due on such date,  which amount
shall be treated for the purposes of this Agreement as if it were the payment by the Sponsor of the  Repurchase  Price for the purchase
of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor  and, if any such excess  exists,  upon  receipt of such
deposit,  the Trustee shall accept such Substitute  Mortgage Loan which shall thereafter be deemed to be a Mortgage Loan hereunder.  In
the event of such a substitution,  accrued interest on the Substitute  Mortgage Loan for the month in which the substitution occurs and
any Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued  interest for such month
on the Mortgage Loan for which the  substitution  is made and any  Principal  Prepayments  made thereon  during such month shall be the
property of the  Sponsor.  The  Scheduled  Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the property of the Sponsor and the Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due on such
Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage  Loan (and delivery to the Trustee or
the Custodian as agent of the Trustee,  as applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,
as agent for the Trustee,  shall release to the Sponsor the related  Mortgage  File related to any Mortgage  Loan released  pursuant to
the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  and shall execute and deliver all instruments
of transfer or  assignment,  without  recourse,  representation  or warranty in form as provided to it as are  necessary to vest in the
Sponsor title to and rights under any Mortgage Loan released  pursuant to the Mortgage Loan Purchase  Agreement or Section 2.04 of this
Agreement,  as  applicable.  The Sponsor shall deliver the documents  related to the  Substitute  Mortgage Loan in accordance  with the
provisions of the Mortgage Loan Purchase Agreement or Sections 2.01(b) and 2.02(b) of this Agreement,  as applicable,  with the date of
acceptance  of the  Substitute  Mortgage  Loan  deemed to be the  Closing  Date for  purposes  of the time  periods  set forth in those
Sections.  The  representations  and warranties set forth in the Mortgage Loan Purchase  Agreement shall be deemed to have been made by
the Sponsor with  respect to each  Substitute  Mortgage  Loan as of the date of  acceptance  of such  Mortgage  Loan by the Trustee (on
behalf of the Trust).  The Servicer  shall amend the Mortgage  Loan Schedule to reflect such  substitution  and shall provide a copy of
such amended Mortgage Loan Schedule to the Trustee, who shall then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

Section 2.05 Issuance of Certificates.

(a) The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage Loans and the other assets  comprising the
Trust Fund and,  concurrently  therewith,  has signed,  and  countersigned  and  delivered  to the  Depositor,  in  exchange  therefor,
Certificates in such authorized  denominations  representing such Fractional  Undivided  Interests as the Depositor has requested.  The
Trustee  agrees that it will hold the Mortgage  Loans and such other assets as may from time to time be delivered to it  segregated  on
the books of the Trustee in trust for the benefit of the Certificateholders.

(b) The Depositor,  concurrently with the execution and delivery hereof, does hereby transfer, assign, set over and otherwise convey in
trust to the Trustee without  recourse all the right,  title and interest of the Depositor in and to the REMIC I Regular  Interests and
the other assets of REMIC II for the benefit of the holders of the REMIC II  Interests,  the REMIC II Regular  Interests  and the other
assets of REMIC III for the benefit of the holders of the REMIC III  Interests,  the REMIC III Regular  Interests  and the other assets
of REMIC IV for the benefit of the holders of the REMIC IV  Interests  and REMIC IV Regular  Interests  B-IO-I and B-IO-P and the other
assets of REMIC V for the  benefit of the holders of the REMIC V  Interests.  The Trustee  acknowledges  receipt of such  Uncertficated
Regular  Interests  and such other assets and declares  that it holds and will hold the same in trust for the exclusive use and benefit
of the holders of the REMIC II Interests, REMIC III Interests, REMIC IV Interests and REMIC V Interests, as applicable.

Section 2.06 Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to the Servicer,
the Certificate Insurer and the Trustee as follows:

(a) the Depositor (a) is a corporation  duly organized,  validly  existing and in good standing under the laws of the State of Delaware
and (b) is qualified and in good standing as a foreign  corporation to do business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor's  business  as  presently  conducted  or on the  Depositor's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

(b) the Depositor has full corporate power to own its property,  to carry on its business as presently  conducted and to enter into and
perform its obligations under this Agreement;

(c) the execution and delivery by the Depositor of this Agreement have been duly  authorized by all necessary  corporate  action on the
part of the Depositor;  and neither the execution and delivery of this  Agreement,  nor the  consummation  of the  transactions  herein
contemplated,  nor compliance with the provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the Depositor or its properties
or the articles of incorporation or by-laws of the Depositor,  except those conflicts,  breaches or defaults which would not reasonably
be  expected  to have a material  adverse  effect on the  Depositor's  ability  to enter  into this  Agreement  and to  consummate  the
transactions contemplated hereby;

(d) the execution,  delivery and performance by the Depositor of this Agreement and the consummation of the  transactions  contemplated
hereby do not require the consent or approval  of, the giving of notice to, the  registration  with,  or the taking of any other action
in respect of, any state, federal or other governmental authority or agency, except those consents, approvals,  notices,  registrations
or other actions as have already been obtained, given or made;

(e) this Agreement has been duly executed and delivered by the Depositor  and,  assuming due  authorization,  execution and delivery by
the other parties hereto,  constitutes a valid and binding  obligation of the Depositor  enforceable  against it in accordance with its
terms  (subject to applicable  bankruptcy  and  insolvency  laws and other  similar laws  affecting  the  enforcement  of the rights of
creditors generally);

(f) there are no actions, suits or proceedings pending or, to the knowledge of the Depositor,  threatened against the Depositor, before
or by any court,  administrative  agency,  arbitrator or governmental body (i) with respect to any of the transactions  contemplated by
this  Agreement or (ii) with  respect to any other matter which in the judgment of the Depositor  will be  determined  adversely to the
Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the  Depositor's  ability to enter into
this Agreement or perform its obligations  under this  Agreement;  and the Depositor is not in default with respect to any order of any
court,  administrative agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated
by this Agreement; and

(g) immediately  prior to the transfer  and  assignment  to the Trust,  each  Mortgage  Note and each  Mortgage  were not subject to an
assignment  or  pledge,  and the  Depositor  had good and  marketable  title to and was the sole  owner  thereof  and had full right to
transfer  and sell such  Mortgage  Loan to the Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or
security interest.

         Section 2.07.     Reserved.

         Section 2.08.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby authorized to engage in the foregoing  activities.  The Trustee shall not cause the Trust to engage in any
activity other than in connection  with the foregoing or other than as required or authorized by the terms of this Agreement  while any
Certificate is outstanding,  and this Section 2.08 may not be amended, without the consent of the Certificateholders  evidencing 51% or
more of the aggregate voting rights of the Certificates.






--------------------------------------------------------------------------------




                                                              ARTICLE III
                                            Administration and Servicing of Mortgage Loans

Section 3.01 Servicer to Act as  Servicer.  The Servicer  shall  service and  administer  the Mortgage  Loans in  accordance  with this
Agreement and with Accepted  Servicing  Practices and shall have full power and authority,  acting alone, to do or cause to be done any
and all things in connection with such servicing and  administration  which the Servicer may deem necessary or desirable and consistent
with the terms of this Agreement and with Accepted  Servicing  Practices and shall  exercise the same care that it customarily  employs
for its own  account.  In addition,  the Servicer  shall  furnish  information  regarding  the  borrower  credit files  related to such
Mortgage Loan to credit  reporting  agencies in compliance  with the  provisions  of the Fair Credit  Reporting Act and the  applicable
implementing  regulations.  Except as set forth in this  Agreement,  the Servicer shall service the Mortgage  Loans in accordance  with
Accepted Servicing  Practices in compliance with the servicing  provisions of the Fannie Mae Guide, which include,  but are not limited
to, provisions regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance
and other charges,  the  maintenance  of hazard  insurance with a Qualified  Insurer,  the  maintenance of fidelity bond and errors and
omissions  insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,
insurance claims,  and title insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage Loan Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,  inconsistency
or discrepancy between any of the servicing  provisions of this Agreement and any of the servicing  provisions of the Fannie Mae Guide,
the provisions of this Agreement shall control and be binding upon the Depositor and the Servicer.

         In instances in which a Mortgage Loan is in default or if default is reasonably  foreseeable,  the Servicer may engage, either
directly  or  through  Subservicers,  in a wide  variety  of  loss  mitigation  practices  including  waivers,  modifications,  payment
forbearances,  partial  forgiveness,  entering into repayment  schedule  arrangements,  and  capitalization  of arrearages  rather than
proceeding with  foreclosure or  repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss that might
result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage Loan is not in default or if default is
not  reasonably  foreseeable,  the Servicer may modify the  Mortgage  Loan only to the extent set forth  herein;  provided  that,  such
modification  will not result in the imposition of taxes on any REMIC or otherwise  adversely affect the REMIC status of the trust. Any
modified  Mortgage Loan may remain in the Trust,  and the reduction in collections  resulting from a modification may result in reduced
distributions of interest or principal on, or may extend the final maturity of, one or more Classes of Certificates.

         The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment  options listed in the related  Mortgage Note that
are  available to such  Mortgagor  with respect to such  payment,  notwithstanding  any  provision  in the related  Mortgage  Note that
explicitly  states or implies that  providing such options is optional for the servicer of such Mortgage Loan or the owner or holder of
the related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to any Mortgage Loan that would
both  constitute a sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of the Code and any proposed,  temporary
or final regulations  promulgated  thereunder (other than in connection with a proposed  conveyance or assumption of such Mortgage Loan
that is treated as a  Principal  Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to qualify as a REMIC
under the Code. Upon request,  the Trustee shall furnish the Servicer with any powers of attorney,  in substantially  the form attached
hereto as Exhibit I, and other  documents  in form as provided to it  necessary  or  appropriate  to enable the Servicer to service and
administer the related Mortgage Loans and REO Property.

         The  Trustee  shall  provide  access to the records and  documentation  in  possession  of the Trustee  regarding  the related
Mortgage  Loans and REO  Property  and the  servicing  thereof to the  Certificateholders,  the FDIC,  and the  supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during normal business hours at the
office of the Trustee;  provided,  however, that, unless otherwise required by law, the Trustee shall not be required to provide access
to such records and  documentation  if the provision  thereof would  violate the legal right to privacy of any  Mortgagor.  The Trustee
shall allow  representatives  of the above entities to photocopy any of the records and  documentation  and shall provide equipment for
that purpose at a charge that covers the Trustee's actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for  trustee's  sale or other  documents
prepared by the  Servicer as necessary or desirable  to (i) the  foreclosure  or trustee's  sale with respect to a Mortgaged  Property;
(ii) any  legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a
deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security
Instrument or otherwise available at law or equity.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived  Prepayment  Charge by remitting  such amount to the  Depositor by the  Distribution  Account
Deposit Date.

Section 3.02 REMIC-Related  Covenants.  For as long as each 2006-AR3 REMIC shall exist, the Trustee shall act in accordance herewith to
assure  continuing  treatment of such 2006-AR3  REMIC as a REMIC,  and the Trustee shall comply with any directions of the Depositor or
the  Servicer to assure such  continuing  treatment.  In  particular,  the Trustee  shall not (a) sell or permit the sale of all or any
portion of the Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a result of a repurchase of the
Mortgage  Loans  pursuant to this  Agreement  or the Trustee has  received a REMIC  Opinion  addressed  to the Trustee  prepared at the
expense of the Trust Fund;  and (b) other than with respect to a  substitution  pursuant to the  Mortgage  Loan  Purchase  Agreement or
Section 2.04 of this Agreement,  as applicable,  accept any contribution to any 2006-AR3 REMIC after the Startup Day without receipt of
a REMIC Opinion addressed to the Trustee.

Section 3.03 Monitoring of Subservicers.  (a) The Servicer shall perform all of its servicing  responsibilities  hereunder or may cause
a subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Servicer of a subservicer  shall not
release the Servicer  from any of its  obligations  hereunder  and the Servicer  shall remain  responsible  hereunder  for all acts and
omissions of each  subservicer  as fully as if such acts and  omissions  were those of the  Servicer.  Any such  subservicer  must be a
Fannie Mae approved  seller/servicer or a Freddie Mac seller/servicer in good standing and no event shall have occurred,  including but
not limited to, a change in insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The
Servicer  shall pay all fees and  expenses  of each  subservicer  from its own  funds,  and a  subservicer's  fee shall not  exceed the
Servicing Fee.

                  (b)At the cost and expense of the  Servicer,  without any right of  reimbursement  from the  Custodial  Account,  the
Servicer  shall  be  entitled  to  terminate  the  rights  and  responsibilities  of  a  subservicer  and  arrange  for  any  servicing
responsibilities to be performed by a successor  subservicer meeting the requirements in the preceding  paragraph,  provided,  however,
that nothing contained herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's option,  from electing to service
the related  Mortgage Loans itself.  In the event that the Servicer's  responsibilities  and duties under this Agreement are terminated
pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the  Depositor,  the Servicer shall at its own cost and expense
terminate the rights and  responsibilities  of each subservicer  effective as of the date of termination of the Servicer.  The Servicer
shall pay all fees,  expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer from
the Servicer's own funds without reimbursement from the Depositor.

                  (c)Notwithstanding  any of the  provisions  of this  Agreement  relating to agreements  or  arrangements  between the
Servicer and a subservicer  or any reference  herein to actions taken  through a subservicer  or otherwise,  the Servicer  shall not be
relieved of its  obligations  to the Depositor and shall be obligated to the same extent and under the same terms and  conditions as if
it alone were  servicing  and  administering  the  Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement  with a
subservicer for  indemnification  of the Servicer by the  subservicer and nothing  contained in this Agreement shall be deemed to limit
or modify such indemnification.

                  (d)Any  subservicing  agreement and any other  transactions  or services  relating to the Mortgage Loans  involving a
subservicer  shall be deemed to be between such subservicer and Servicer alone, and the Depositor shall have no obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees
and expenses.  For purposes of distributions and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

Section 3.04 Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a blanket  fidelity  bond and an errors  and
omissions  insurance  policy,  affording  coverage with respect to all directors,  officers,  employees and other Persons acting on the
Servicer's  behalf,  and covering  errors and omissions in the  performance of the  Servicer's  obligations  hereunder.  The errors and
omissions  insurance  policy and the  fidelity  bond shall be in such form and amount  generally  acceptable  for  entities  serving as
servicers.

Section 3.05 Power to Act; Procedures.  The Servicer shall service the Mortgage Loans and shall have full power and authority,  subject
to the REMIC  Provisions  and the  provisions of Article X hereof,  to do any and all things that it may deem necessary or desirable in
connection with the servicing and  administration  of the Mortgage Loans,  including but not limited to the power and authority  (i) to
execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary  consents or waivers and other  instruments and
documents,  (ii) to  consent to transfers  of any  Mortgaged  Property and  assumptions  of the Mortgage  Notes and related  Mortgages,
(iii) to  collect any Insurance  Proceeds and  Liquidation  Proceeds,  and (iv) to effectuate  foreclosure  or other  conversion of the
ownership of the Mortgaged  Property securing any Mortgage Loan, in each case, in accordance with the provisions of this Agreement,  as
applicable;  provided,  however, that the Servicer shall not (and consistent with its responsibilities under 3.03, shall not permit any
subservicer  to)  knowingly  or  intentionally  take any action,  or fail to take (or fail to cause to be taken) any action  reasonably
within its control and the scope of duties more  specifically  set forth  herein,  that,  under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2006-AR3  REMIC to fail to qualify as a REMIC or result in the imposition of a tax upon the
Trust Fund (including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2)  of the Code and the tax
on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Servicer has received an Opinion of Counsel (but not
at the expense of the Servicer) to the effect that the  contemplated  action would not cause any 2006-AR3 REMIC to fail to qualify as a
REMIC or result in the  imposition of a tax upon any 2006-AR3  REMIC.  The Trustee shall  furnish the  Servicer,  upon written  request
from a Servicing  Officer,  with any powers of attorney  empowering the Servicer to execute and deliver  instruments of satisfaction or
cancellation,  or of partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,  and to
appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the Mortgaged  Property,  in accordance  with this
Agreement,  and the Trustee  shall  execute and deliver such other  documents,  as the Servicer may request,  to enable the Servicer to
service and  administer  the Mortgage  Loans and carry out its duties  hereunder,  in each case in accordance  with Accepted  Servicing
Practices  (and the Trustee  shall have no  liability  for misuse of any such powers of attorney by the  Servicer).  If the Servicer or
the  Trustee  has been  advised  that it is likely that the laws of the state in which  action is to be taken  prohibit  such action if
taken in the name of the Trustee or that the Trustee would be adversely  affected under the "doing  business" or tax laws of such state
if such  action is taken in its name,  the  Servicer  shall join with the  Trustee  in the  appointment  of a  co-trustee  pursuant  to
Section 9.11  hereof.  In the  performance of its duties  hereunder,  the Servicer  shall be an  independent  contractor and shall not,
except in those instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

Section 3.06 Due-on-Sale Clauses; Assumption Agreements.

(a) When any  Mortgaged  Property is conveyed by a  Mortgagor,  the  Servicer or  subservicer,  to the extent it has  knowledge of such
conveyance,  shall enforce any due-on-sale clause contained in any Mortgage Note or Mortgage,  to the extent permitted under applicable
law and governmental  regulations,  but only to the extent that such enforcement will not adversely affect or jeopardize coverage under
any Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the Servicer is not required to exercise  such rights with
respect to a Mortgage  Loan if the Person to whom the  related  Mortgaged  Property  has been  conveyed  or is  proposed to be conveyed
satisfies the terms and conditions  contained in the Mortgage Note and Mortgage  related thereto and the consent of the Mortgagee under
such Mortgage Note or Mortgage is not otherwise so required  under such Mortgage Note or Mortgage as a condition to such  transfer.  In
the event that the  Servicer is  prohibited  by law from  enforcing  any such  due-on-sale  clause,  or if  coverage  under any Primary
Mortgage  Insurance  Policy  would be adversely  affected,  or if  nonenforcement  is otherwise  permitted  hereunder,  the Servicer is
authorized,  subject to  Section 3.06(b),  to take or enter into an assumption  and  modification  agreement from or with the person to
whom such  property  has been or is about to be conveyed,  pursuant to which such person  becomes  liable under the Mortgage  Note and,
unless prohibited by applicable state law, the Mortgagor  remains liable thereon,  provided that the Mortgage Loan shall continue to be
covered (if so covered before the Servicer enters such agreement) by the applicable  Primary Mortgage  Insurance Policy.  The Servicer,
subject to  Section 3.06(b),  is also authorized with the prior approval of the insurers under any Primary Mortgage Insurance Policy to
enter into a  substitution  of  liability  agreement  with such  Person,  pursuant to which the  original  Mortgagor  is released  from
liability and such Person is substituted as Mortgagor and becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the
Servicer  shall  not be deemed to be in  default  under  this  Section by  reason of any  transfer  or  assumption  which the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.

(b) Subject to the Servicer's duty to enforce any due-on-sale clause to the extent set forth in  Section 3.06(a),  in any case in which
a Mortgaged  Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to enter into an  assumption  or  modification
agreement or supplement to the Mortgage Note or Mortgage  which  requires the signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing the Mortgagor from liability on the Mortgage Loan, the Servicer is authorized,  subject to
the requirements of the sentence next following,  to execute and deliver, on behalf of the Trustee,  the assumption  agreement with the
Person to whom the  Mortgaged  Property is to be conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are  reasonable or necessary to carry out the terms of the Mortgage Note or Mortgage or otherwise to
comply with any applicable  laws regarding  assumptions or the transfer of the Mortgaged  Property to such Person;  provided,  however,
that in  connection  with any such  assumption,  no material  term of the Mortgage  Note may be changed.  Upon  receipt of  appropriate
instructions  from the Servicer in  accordance  with the  foregoing,  the Trustee  shall  execute any  necessary  instruments  for such
assumption or  substitution of liability  delivered to it by the Servicer and as directed in writing by the Servicer.  Upon the closing
of the  transactions  contemplated  by such  documents,  the  Servicer  shall cause the  originals  or true and  correct  copies of the
assumption  agreement,  the release (if any), or the modification or supplement to the Mortgage Note or Mortgage to be delivered to the
Trustee or the  Custodian  and  deposited  with the Mortgage  File for such  Mortgage  Loan.  Any fee collected by the Servicer or such
related  subservicer for entering into an assumption or  substitution  of liability  agreement will be retained by the Servicer or such
subservicer as additional servicing compensation.

Section 3.07 Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan, or the receipt by the
Servicer  of a  notification  that  payment  in full  has been  escrowed  in a  manner  customary  for such  purposes  for  payment  to
Certificateholders  on the next Distribution Date, the Servicer will, (or if the Servicer does not, the Trustee may),  promptly furnish
to the Custodian,  on behalf of the Trustee,  two copies of a certification  substantially  in the form of Exhibit D hereto signed by a
Servicing  Officer or in a mutually  agreeable  electronic  format  which will,  in lieu of a signature on its face,  originate  from a
Servicing  Officer  (which  certification  shall include a statement to the effect that all amounts  received in  connection  with such
payment that are required to be deposited in the Custodial  Account  maintained by the Servicer  pursuant to Section 4.01  have been or
will be so deposited)  and shall request that the  Custodian,  on behalf of the Trustee,  deliver to the Servicer the related  Mortgage
File. Upon receipt of such  certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly  release the related
Mortgage File to the Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such Mortgage  File.
Upon any such payment in full,  the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured  by the  Mortgage  or should it  otherwise  prejudice  any right the  Certificateholders  or the  Depositor  may have under the
Mortgage Loan  Documents,  the Servicer,  upon written demand by the Depositor or the Trustee,  shall remit within one Business Day the
then outstanding principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

(b) From time to time and as  appropriate  for the  servicing or  foreclosure  of any Mortgage  Loan,  the Trustee  shall  execute such
documents as shall be prepared and  furnished to the Trustee by the Servicer (in a form  reasonably  acceptable  to the Trustee) and as
are necessary to the  prosecution of any such  proceedings.  The Custodian,  on behalf of the Trustee,  shall,  upon the request of the
Servicer,  and  delivery to the  Custodian,  on behalf of the  Trustee,  of two copies of a request  for release  signed by a Servicing
Officer  substantially  in the form of Exhibit D (or in a mutually  agreeable  electronic  format which will, in lieu of a signature on
its face,  originate from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to the Servicer.
Such trust  receipt shall  obligate the Servicer to return the Mortgage  File to the Custodian on behalf of the Trustee,  when the need
therefor by the Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which case,  upon receipt of a certificate
of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the Custodian,  on behalf of the
Trustee or to the Servicer.

Section 3.08 Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

(a) The Servicer shall transmit to the Trustee or Custodian such documents and  instruments  coming into the possession of the Servicer
from time to time as are  required  by the terms  hereof,  to be  delivered  to the  Trustee or  Custodian.  Any funds  received by the
Servicer in respect of any  Mortgage  Loan or which  otherwise  are  collected  by the  Servicer as  Liquidation  Proceeds or Insurance
Proceeds  in respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the
Servicer's  right to retain or withdraw from the Custodial  Account the Servicing Fee and other amounts as provided in this  Agreement.
The Servicer  shall  provide  access to  information  and  documentation  regarding the Mortgage  Loans to the Trustee,  its agents and
accountants at any time upon reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon  reasonable  request in writing and during  normal  business  hours at the offices of the Servicer  designated  by it. In
fulfilling such a request the Servicer shall not be responsible for determining the sufficiency of such information.

(b) All  Mortgage  Files and funds  collected  or held by, or under the control of, the  Servicer,  in respect of any  Mortgage  Loans,
whether from the collection of principal and interest  payments or from Liquidation  Proceeds or Insurance  Proceeds,  shall be held by
the Servicer for and on behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and  exclusive  property of
the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from, any such funds any amounts that
are properly due and payable to the Servicer under this Agreement.

Section 3.09 Standard Hazard Insurance and Flood Insurance Policies.

(a) The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard  insurance with extended  coverage as is customary
in the area where the  Mortgaged  Property is located in an amount which is equal to the lesser of (i) the maximum  insurable  value of
the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal  balance of the Mortgage Loan, and
(b) the  percentage  such that the proceeds  thereof shall be sufficient to prevent the Mortgagor  and/or the Mortgagee from becoming a
co-insurer.  If the Mortgaged  Property is in an area identified in the Federal Register by the Federal Emergency  Management Agency as
being a special flood hazard area that has federally-mandated  flood insurance  requirements,  the Servicer will cause to be maintained
a flood insurance policy meeting the requirements of the current  guidelines of the Federal Insurance  Administration  with a generally
acceptable  insurance carrier, in an amount representing  coverage not less than the least of (i) the outstanding  principal balance of
the Mortgage Loan,  (ii) the maximum  insurable  value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of
insurance  which is available  under the Flood  Disaster  Protection  Act of 1973, as amended.  The Servicer shall also maintain on the
REO Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of
the  improvements  which are a part of such property,  liability  insurance and, to the extent  required and available  under the Flood
Disaster  Protection  Act of 1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the Mortgagor or  maintained  on property  acquired in respect of the
Mortgage Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or federal laws and regulations as shall at any
time be in force and as shall require such additional  insurance.  All such policies shall be endorsed with standard  mortgagee clauses
with loss payable to the Servicer and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice
of any  cancellation,  reduction in the amount or material  change in coverage to the Servicer.  The Servicer  shall not interfere with
the Mortgagor's  freedom of choice in selecting a insurance  carrier or agent,  provided,  however,  that the Servicer shall not accept
any such insurance  policies from insurance  companies  unless such companies  currently  reflect a General Policy Rating in Best's Key
Rating  Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state  wherein the  property  subject to the
policy is located.

(b) If the Servicer shall obtain and maintain a blanket hazard insurance policy with extended  coverage  insuring against hazard losses
on all of the Mortgage Loans,  it shall  conclusively be deemed to have satisfied its obligations as set forth in the first sentence of
Section 3.09(a),  it being  understood and agreed that such policy may contain a deductible  clause,  in which case the Servicer shall,
in the event that there shall not have been  maintained on the related  Mortgaged  Property a policy  complying with the first sentence
of  Section 3.09(a)  and there shall have been a loss which would have been covered by such policy,  deposit in the  Custodial  Account
the amount not otherwise payable under the blanket policy because of such deductible clause.

(c) Pursuant to Section 4.01,  any amounts collected by the Servicer, under any insurance policies (other than amounts to be applied to
the restoration or repair of the property subject to the related  Mortgage) shall be deposited into the Custodial  Account,  subject to
withdrawal  pursuant to Section 4.02.  Any cost incurred by the Servicer in maintaining  any such  insurance if the Mortgagor  defaults
in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the terms of the Mortgage Loan so permit;
provided,  however,  that the addition of any such cost shall not be taken into account for purposes of calculating  the  distributions
to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

Section 3.10 Presentment  of Claims and  Collection  of Proceeds.  The Servicer  shall prepare and present on behalf of the Trustee and
the  Certificateholders  all claims  under the  Insurance  Policies  and take such  actions  (including  the  negotiation,  settlement,
compromise  or  enforcement  of the  insured's  claim) as shall be  necessary to realize  recovery  under such  policies.  Any proceeds
disbursed to the Servicer in respect of such policies,  bonds or contracts  shall be promptly  deposited in the Custodial  Account upon
receipt,  except that any amounts realized that are to be applied to the repair or restoration of the related  Mortgaged  Property as a
condition  precedent to the  presentation of claims on the related  Mortgage Loan to the insurer under any applicable  Insurance Policy
need not be so deposited (or remitted).

Section 3.11 Maintenance of the Primary Mortgage Insurance Policies.

(a) The Servicer shall not take, or permit any  subservicer  to take, any action that would result in noncoverage  under any applicable
Primary Mortgage  Insurance Policy of any loss which, but for the actions of the Servicer or such subservicer,  would have been covered
thereunder.  The Servicer  shall cause to be kept in force and effect (to the extent that the Mortgage  Loan  requires the Mortgagor to
maintain such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the  provisions of this
Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,  cancel or refuse to renew any such  Primary  Mortgage
Insurance  Policy  that is in effect at the date of the  initial  issuance  of the  Mortgage  Note and is  required to be kept in force
hereunder  except in accordance with the provisions of this Agreement.  Any such primary  mortgage  insurance  policies shall be issued
by a Qualified Insurer.

(b) The Servicer  agrees to present,  or to cause each  subservicer  to present,  on behalf of the Trustee and the  Certificateholders,
claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard,  to take such reasonable  action as shall be
necessary  to permit  recovery  under any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.  Pursuant to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance Policies shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 4.02.

Section 3.12 Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the  Trustee),  shall retain  possession  and custody of the originals (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the  Certificates  have been  distributed  in full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the  Trustee (or its  Custodian,  if any, as directed  by the  Trustee)  shall also retain  possession  and custody of each
Mortgage File in accordance  with and subject to the terms and conditions of this  Agreement.  The Servicer  shall promptly  deliver or
cause to be  delivered  to the Trustee (or the  Custodian,  as directed by the  Trustee),  upon the  execution  or receipt  thereof the
originals of any Primary  Mortgage  Insurance  Policies,  any  certificates of renewal,  and such other  documents or instruments  that
constitute portions of the Mortgage File that come into the possession of the Servicer from time to time.

Section 3.13 Realization Upon Defaulted Mortgage Loans. The Servicer shall use its reasonable  efforts,  consistent with the procedures
that the Servicer would use in servicing  loans for its own account and the  requirements of the Fannie Mae Guide, to foreclose upon or
otherwise  comparably  convert the ownership of Mortgaged  Properties  securing such of the Mortgage Loans as come into and continue in
default and as to which no satisfactory  arrangements  can be made for collection of delinquent  payments  pursuant to Section 4.01. In
determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies as described to and
approved by the  Depositor,  and shall revise these  policies as requested by the Depositor  from time to time.  The Servicer shall use
its reasonable  efforts to realize upon defaulted  Mortgage Loans in such manner as will maximize the receipt of principal and interest
by the  Depositor,  taking into account,  among other things,  the timing of foreclosure  proceedings.  The foregoing is subject to the
provisions that, in any case in which Mortgaged  Property shall have suffered damage,  the Servicer shall not be required to expend its
own funds toward the restoration of such property unless it shall determine in its discretion (i) that such  restoration  will increase
the proceeds of liquidation of the related  Mortgage Loan to the Depositor after  reimbursement  to itself for such expenses,  and (ii)
that such expenses will be recoverable by the Servicer through  Insurance  Proceeds or Liquidation  Proceeds from the related Mortgaged
Property,  as  contemplated  in Section 4.02. The Servicer shall be responsible  for all costs and expenses  incurred by it in any such
proceedings or functions as advances;  provided,  however,  that it shall be entitled to reimbursement  therefor as provided in Section
4.02.  Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or acceptance of a deed in lieu of
foreclosure,  in the event the  Servicer has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or
toxic substances or wastes,  or if the Trustee  otherwise  requests an environmental  inspection or review of such Mortgaged  Property,
such an  inspection  or review is to be conducted by a qualified  inspector.  Upon  completion of the  inspection,  the Servicer  shall
promptly provide the Depositor and the Trustee with a written report of the environmental inspection.

Section 3.14 Compensation  for the  Servicer.  The Servicer will be entitled to the Servicing Fee and all income and gain realized from
any investment of funds in the Custodial Account,  pursuant to Article IV, for the performance of its activities  hereunder.  Servicing
compensation in the form of assumption  fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be retained by the  Servicer  and shall not be deposited in the  Custodial  Account.  The Servicer  will be
entitled to retain, as additional  compensation,  any interest incurred in connection with a Principal  Prepayment in full or otherwise
in excess of amounts  required to be remitted to the  Distribution  Account  (such amounts  together with the amounts  specified in the
first  sentence of this Section  3.14,  the  "Servicing  Compensation")  and any Excess  Liquidation  Proceeds.  The Servicer  shall be
required to pay all expenses  incurred by it in connection  with its  activities  hereunder and shall not be entitled to  reimbursement
therefor except as provided in this Agreement.

Section 3.15 REO Property.

(a) In the event the Trust  Fund  acquires  ownership  of any REO  Property  in  respect  of any  related  Mortgage  Loan,  the deed or
certificate  of sale shall be issued to the  Trustee,  or to its  nominee,  on behalf of the related  Certificateholders.  The Servicer
shall ensure that the title to such REO Property  references  this  Agreement  and the  Trustee's  capacity  hereunder  (and not in its
individual  capacity).  The Servicer,  however,  shall not be required to expend its own funds or incur other  reimbursable  charges in
connection with any foreclosure,  or attempted  foreclosure  which is not completed,  or towards the restoration of any property unless
it shall  determine (i) that such  restoration  and/or  foreclosure  will increase the proceeds of  liquidation of the Mortgage Loan to
Holders of Certificates of one or more Classes after  reimbursement  to itself for such expenses or charges and (ii) that such expenses
or charges will be recoverable to it through  Liquidation  Proceeds,  Insurance  Proceeds,  or REO Proceeds  (respecting which it shall
have  priority for purposes of  withdrawals  from the  Custodial  Account  pursuant to  Section 4.02,  whether or not such expenses and
charges are actually  recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of such a
determination  by the Servicer  pursuant to this  Section 3.15(a),  the  Servicer  shall be entitled to  reimbursement  of such amounts
pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged  Property which the Servicer is  contemplating  acquiring in
foreclosure or by deed in lieu of foreclosure  is located within a one (1) mile radius of any site listed in the  Expenditure  Plan for
the Hazardous  Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to the Servicer,
the Servicer  will,  prior to  acquiring  the  Mortgaged  Property,  consider  such risks and only take action in  accordance  with its
established environmental review procedures.

         The Servicer shall,  either itself or through an agent selected by the Servicer,  manage,  conserve,  protect and operate each
REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and
in the same manner that similar  property in the same locality as the REO Property is managed,  including in accordance  with the REMIC
Provisions and in a manner that does not result in a tax on "net income from foreclosure  property"  (unless such result would maximize
the Trust Fund's  after-tax  return on such property) or cause such REO Property to fail to qualify as  "foreclosure  property"  within
the meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property  shall be carried out by the Servicer at such price
and upon such terms and  conditions as the Servicer  deems to be in the best  interest of the  Certificateholders.  The Servicer  shall
deposit all funds  collected and received in connection  with the  operation of any REO Property in the Custodial  Account  pursuant to
Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the  deposit  in the  Custodial  Account of all
Insurance  Proceeds,  Liquidation  Proceeds and other payments and recoveries  referred to in the definition of "Cash  Liquidation"  or
"REO  Disposition," as applicable,  upon receipt by the Trustee of written  notification of such deposit signed by a Servicing Officer,
the Trustee or any  Custodian,  as the case may be,  shall  release to the  Servicer the related  Mortgage  File and the Trustee  shall
execute and deliver such instruments of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

(b) If title to any  Mortgaged  Property  is  acquired  by the  Trust  Fund as an REO  Property  by  foreclosure  or by deed in lieu of
foreclosure,  the deed or  certificate  of sale  shall be issued to the  Trustee  or to its  nominee  on behalf of  Certificateholders.
Notwithstanding  any such  acquisition  of title and  cancellation  of the related  Mortgage  Loan,  such REO Property shall (except as
otherwise  expressly  provided  herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until such time as the
REO Property  shall be sold.  Consistent  with the  foregoing for purposes of all  calculations  hereunder so long as such REO Property
shall be considered to be an Outstanding  Mortgage Loan it shall be assumed that,  notwithstanding  that the indebtedness  evidenced by
the related Mortgage Note shall have been discharged,  such Mortgage Note and the related  amortization  schedule in effect at the time
of any such acquisition of title (after giving effect to any previous  Curtailments and before any adjustment  thereto by reason of any
bankruptcy or similar  proceeding or any moratorium or similar  waiver or grace period) remain in effect.  To the extent the net income
received  during any  calendar  month is in excess of the amount  attributable  to  amortizing  principal  and accrued  interest at the
related  Mortgage Rate on the related  Mortgage Loan for such calendar  month,  such excess shall be considered to be a Curtailment  of
the related Mortgage Loan.

(c) If the Trust Fund  acquires  any REO Property as aforesaid  or  otherwise  in  connection  with a default or imminent  default on a
Mortgage  Loan,  the Servicer on behalf of the Trust Fund shall dispose of such REO Property  within three full years after the taxable
year of its  acquisition by the Trust Fund for purposes of  Section 860G(a)(8)  of the Code (or such shorter period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the status of any portion of the
applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes  resulting  from such  property  failing to be  foreclosure
property  under  applicable  state law) or, at the expense of the Trust Fund,  request,  more than 60 days before the day on which such
grace period would  otherwise  expire,  an  extension  of such grace period  unless the Servicer  obtains for the Trustee an Opinion of
Counsel,  addressed to the Trustee and the Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in  Section 860F  of the Code or
cause the applicable  REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any
time that any  Certificates  are  outstanding,  in which case the Trust Fund may  continue  to hold such REO  Property  (subject to any
conditions  contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed from the Custodial  Account for any
costs  incurred in  obtaining  such  Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any other  provision  of this
Agreement,  no REO Property  acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the Trust Fund in such a manner or  pursuant  to any terms that  would (i) cause such REO  Property  to fail to qualify as
"foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the imposition of any
federal  income taxes on the income earned from such REO Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code, unless the Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes.

Section 3.16 Annual Statement as to Compliance; Annual Certification.

(a) The Servicer and the Trustee shall deliver to the  Depositor,  not later than March 15 of each calendar year  beginning in 2007, an
Officer's  Certificate  (an  "Annual  Statement  of  Compliance")  stating,  as to each  signatory  thereof,  that (i) a review  of the
activities of each such party during the preceding  calendar year and of its performance  under this Agreement has been made under such
officer's  supervision  and (ii) to the best of such officer's  knowledge,  based on such review,  each such party has fulfilled all of
its  obligations  under this Agreement in all material  respects  throughout  such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on its use. In the event that
the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer or  Subcontractor,  the
Servicer shall cause such  Subservicer or  Subcontractor  to deliver a similar  Annual  Statement of Compliance by that  Subservicer or
Subcontractor to the Depositor and the Trustee as described above as and when required with respect to the Servicer.

(b) With respect to the Mortgage  Loans,  by March 15th of each  calendar  year  beginning  in 2007,  an officer of the Servicer  shall
execute and deliver an officer's  certificate  (an "Annual  Certification")  to the  Depositor for the benefit of the Depositor and the
Depositor's  affiliates and the officers,  directors and agents of the Depositor and the Depositor's  affiliates,  in the form attached
hereto as Exhibit S. In the event that the Servicer has  delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a Subservicer or  Subcontractor,  the Servicer shall deliver an Annual  Certification  of the  Subservicer as described  above as to
each Subservicer as and when required with respect to the Servicer.

(c) Failure of the Servicer to comply with this Section 3.16 (including with respect to the timeframes  required in this Section) shall
be deemed an Event of Default,  and the Trustee,  at the direction of the Depositor,  shall, in addition to whatever rights the Trustee
may have under this Agreement and at law or equity or to damages,  including  injunctive relief and specific  performance,  upon notice
immediately  terminate all the rights and  obligations  of the Servicer  under this  Agreement and in and to the Mortgage Loans and the
proceeds  thereof without  compensating  the Servicer for the same.  Failure of the Trustee to comply with this Section 3.16 (including
with respect to the  timeframes  required in this  Section)  which  failure  results in a failure to timely file the Form 10-K shall be
deemed a default which may result in the  termination of the Trustee  pursuant to Section 9.08 of this Agreement and the Depositor may,
in addition to whatever  rights the Depositor may have under this  Agreement and at law or equity or to damages,  including  injunctive
relief and specific  performance,  upon notice immediately terminate all the rights and obligations of the Trustee under this Agreement
and in and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Trustee for the same.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

Section 3.17 Assessments  of Compliance  and  Attestation  Reports.  The Servicer  shall service and  administer  the Mortgage Loans in
accordance  with all applicable  requirements  of the Servicing  Criteria.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation  AB, the Servicer,  the Trustee and the Custodian  (each,  an "Attesting  Party") shall deliver to the Trustee,
the Servicer and the Depositor on or before March 15th of each  calendar  year  beginning in 2007, a report  regarding  such  Attesting
Party's  assessment of compliance (an "Assessment of Compliance") with the Servicing  Criteria during the preceding  calendar year. The
Assessment of Compliance, as set forth in Regulation AB, must contain the following:

(a) A statement by an authorized officer of such Attesting Party of its authority and its responsibility for assessing  compliance with
the Servicing Criteria applicable to the related Attesting Party;

(b) A statement by such officer that such  Attesting  Party used the Servicing  Criteria  attached as Exhibit S hereto,  and which will
also be  attached to the  Assessment  of  Compliance,  to assess  compliance  with the  Servicing  Criteria  applicable  to the related
Attesting Party;

(c) An assessment by such officer of the related Attesting  Party's  compliance with the applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period,  which assessment  shall be based on the activities such Attesting Party performs with respect to asset-backed  securities
transactions taken as a whole involving the related Attesting Party, that are backed by the same asset type as the Mortgage Loans;

(d) A statement that a registered public accounting firm has issued an attestation  report on the related Attesting Party's  Assessment
of Compliance for the period consisting of the preceding calendar year; and

(e) A statement as to which of the Servicing  Criteria,  if any, are not applicable to such Attesting  Party,  which statement shall be
based on the activities such Attesting Party performs with respect to asset-backed  securities  transactions taken as a whole involving
such Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit S hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15th of each calendar  year  beginning in 2007,  each  Attesting  Party shall furnish to the Servicer,  the
Depositor and the Trustee a report (an "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on,
the Assessment of Compliance made by the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of  Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation  reports  issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause any  subservicer  and each  subcontractor  determined  by it to be  "participating  in the servicing
function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report as and when provided above along with an indication of what Servicing  Criteria are addressed in
such assessment.

         Such Assessment of Compliance,  as to any subservicer,  shall at a minimum address each of the Servicing Criteria specified on
Exhibit S hereto which are indicated as applicable to any "primary  servicer."  The Trustee shall confirm that each of the  Assessments
of Compliance  delivered to it address the Servicing  Criteria for each party as set forth on Exhibit S and notify the Depositor of any
exceptions.  Notwithstanding  the  foregoing,  as to any  Subcontractor,  an  Assessment  of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure of the Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and Attestation  Report,  as and when provided  above,  which shall
at a  minimum  address  each of the  Servicing  Criteria  specified  on  Exhibit S hereto  which are  indicated  as  applicable  to the
"trustee."  In addition,  the Trustee shall cause the Custodian to deliver to the Trustee and the Depositor an Assessment of Compliance
and Attestation  Report,  as and when provided  above,  which shall at a minimum  address each of the Servicing  Criteria  specified on
Exhibit S hereto  which are  indicated  as  applicable  to a  "custodian."  Notwithstanding  the  foregoing,  as to the Trustee and any
Custodian,  an Assessment  of  Compliance is not required to be delivered  unless it is required as part of a Form 10-K with respect to
the Trust Fund.

Section 3.18 Reports Filed with Securities and Exchange Commission.

         (a)      (i)      Within 15 days after each Distribution Date, the Trustee shall, in accordance with industry standards,  file
with the Commission via the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a Distribution  Report on Form 10-D,  signed by
the  Servicer,  with a copy of the Monthly  Statement to be furnished by the Trustee to the  Certificateholders  for such  Distribution
Date;  provided  that the Trustee shall have received no later than five (5) calendar  days after the related  Distribution  Date,  all
information  required to be provided to the Trustee as described in clause  (a)(iv)  below.  Any  disclosure in addition to the Monthly
Statement  that is required to be  included  on Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be,  pursuant to the  paragraph
immediately below,  reported by the parties set forth on Exhibit Q to the Trustee and the Depositor and approved by the Depositor,  and
the Trustee will have no duty or liability  for any failure  hereunder to  determine  or prepare any  Additional  Form 10-D  Disclosure
absent such reporting  (other than with respect to when it is the reporting  party as set forth in Exhibit Q) or prepare any Additional
Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within  five (5)  calendar  days after the  related  Distribution  Date,  (i) the  parties  set forth in
Exhibit Q shall be required to provide,  pursuant to section  3.18(a)(v) below, to the Trustee and the Depositor,  to the extent known,
in  EDGAR-compatible  format,  or in such other form as otherwise agreed upon by the Trustee and the Depositor and such party, the form
and substance of any Additional Form 10-D  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,
or  disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D  Disclosure  on Form  10-D.  The  Depositor  will be
responsible for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)  After  preparing  the Form  10-D,  the  Trustee  shall  forward  electronically  a copy of the Form  10-D to the
Servicer,  and in the case that such Form 10-D  contains  Additional  Form 10-D  Disclosure,  to the  Servicer and the  Depositor,  for
review.  No later than two (2) Business Days prior to the 15th calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the  servicing  function  shall sign the Form 10-D and return an  electronic  or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if
a previously  filed Form 10-D needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly
(but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee will make  available on its internet  website
identified  in Section  6.04 a final  executed  copy of each Form 10-D filed by the Trustee.  The signing  party at the Servicer can be
contacted  at  972-444-2828.  The  parties to this  Agreement  acknowledge  that the  performance  by the  Trustee of its duties  under
Sections  3.16(a)(i)  and (vi) related to the timely  preparation,  execution and filing of Form 10-D is  contingent  upon such parties
strictly  observing  all  applicable  deadlines  in the  performance  of their duties under such  Sections.  The Trustee  shall have no
liability for any loss,  expense,  damage or claim arising out of or with respect to any failure to properly  prepare,  execute  and/or
timely file such Form 10-D,  where such failure  results from the Trustee's  inability or failure to receive,  on a timely  basis,  any
information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-D,  not resulting  from its own
negligence, bad faith or willful misconduct.

                  (iii)    (A) Within four (4) Business Days after the  occurrence of an event  requiring  disclosure on Form 8-K (each
such event, a "Reportable Event"),  the Trustee shall prepare and file, at the direction of the Depositor,  on behalf of the Trust, any
Form 8-K, as required by the  Exchange  Act;  provided  that,  the  Depositor  shall file the initial Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure  or  information  related to a  Reportable  Event or that is  otherwise  required to be
included on Form 8-K ("Form 8-K  Disclosure  Information")  shall be,  pursuant to the  paragraph  immediately  below,  reported by the
parties set forth on Exhibit Q to the Trustee and the  Depositor  and approved by the  Depositor,  and the Trustee will have no duty or
liability for any failure  hereunder to determine or prepare any Additional Form 8-K Disclosure  absent such reporting (other than with
respect to when it is the  reporting  party as set forth in Exhibit  Q) or prepare  any  Additional  Form 8-K  Disclosure  absent  such
reporting and approval.

                  (B) For so long as the Trust is subject to the  Exchange  Act  reporting  requirements,  no later than 5:00 p.m.  New
York City time on the 2nd  Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in Exhibit Q shall be
required  pursuant to Section  3.16(a)(v)  below to provide to the  Trustee and the  Depositor,  to the extent  known by a  responsible
officer thereof, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the Depositor and such
party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form
and  substance,  or  disapprove,  as the case may be, the inclusion of the Form 8-K  Disclosure  Information on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.


                  (C) After  preparing the Form 8-K, the Trustee shall forward  electronically  a copy of the Form 8-K to the Depositor
and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business  Day after the  Reportable  Event,  a
senior  officer of the Servicer  shall sign the Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an original
executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 8-K cannot be filed on time or if a previously  filed Form
8-K needs to be amended,  the Trustee will follow the  procedures  set forth in Section  3.16(a)(vi).  Promptly  (but no later than one
(1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet  website,  identified in Section
6.04,  a final  executed  copy of each  Form 8-K  filed  by the  Trustee.  The  signing  party  at the  Servicer  can be  contacted  at
972-444-2828.  The  parties to this  Agreement  acknowledge  that the  performance  by the  Trustee of its  duties  under this  Section
3.18(a)(iii)  related  to the  timely  preparation  and filing of Form 8-K is  contingent  upon such  parties  strictly  observing  all
applicable  deadlines in the performance of their duties under this Section  3.18(a)(iii).  The Trustee shall have no liability for any
loss, expense,  damage,  claim arising out of or with respect to any failure to properly prepare,  execute and/or timely file such Form
8-K, where such failure results from the Trustee's  inability or failure to receive,  on a timely basis, any information from any other
party hereto  needed to prepare,  arrange for  execution or file such Form 8-K, not  resulting  from its own  negligence,  bad faith or
willful misconduct.


                  (iv)     (A)       Within 90 days  after the end of each  fiscal  year of the  Trust or such  earlier  date as may be
required by the Exchange  Act (the "10-K Filing  Deadline")  (it being  understood  that the fiscal year for the Trust ends on December
31st of each year),  commencing  in March  2007,  the Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this Agreement,  (I) an annual  compliance  statement
for the Servicer and any  Subservicer,  as described  under Section 3.16,  (II)(A) the annual reports on assessment of compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing Function,  the Trustee and the
Custodian,  as described  under Section 3.17,  and (B) if the  Servicer's,  the  Trustee's or the  Custodian's  report on assessment of
compliance  with  servicing  criteria  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if the Servicer's,  the Trustee's or the Custodian's report on assessment of compliance
with Servicing  Criteria  described under Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that such report is
not included and an explanation why such report is not included,  (III)(A) the registered  public  accounting firm  attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17, and (B) if any registered  public  accounting firm
attestation  report  described  under Section 3.17  identifies any material  instance of  noncompliance,  disclosure  identifying  such
instance of noncompliance,  or if any such registered  public accounting firm attestation  report is not included as an exhibit to such
Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a  Sarbanes-Oxley
Certification  ("Sarbanes-Oxley  Certification")  as described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in
addition  to (I)  through  (IV) above that is  required to be  included  on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant to the  paragraph  immediately  below,  reported by the  parties set forth on Exhibit Q to the Trustee and the  Depositor  and
approved by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or prepare any
Additional  Form 10-K  Disclosure  absent such  reporting  (other than with respect to when it is the  reporting  party as set forth in
Exhibit Q) or prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B) No later  than March 15th of each year that the Trust is subject  to the  Exchange  Act  reporting  requirements,
commencing in 2007,  (i) the parties set forth in Exhibit Q shall be required to provide  pursuant to Section  3.18(a)(v)  below to the
Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the
Trustee and the Depositor and such party,  the form and substance of any Additional Form 10-K Disclosure,  if applicable,  and (ii) the
Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K
Disclosure on Form 10-K.  The Depositor will be responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee
in connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C) After  preparing the Form 10-K,  the Trustee shall  forward  electronically  a draft copy of the Form 10-K to the
Depositor  and the  Servicer  for review.  No later than 12:00 p.m. New York City time on the 4th Business Day prior to the 10-K Filing
Deadline,  a senior  officer of the Servicer in charge of the servicing  function  shall sign the Form 10-K and return an electronic or
fax copy of such signed Form 10-K (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-K
cannot be filed on time or if a previously  filed Form 10-K needs to be amended,  the Trustee will follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but no later than one (1)  Business  Day) after  filing with the  Commission,  the Trustee  will make
available  on its  internet  website  identified  in Section 6.04 a final  executed  copy of each Form 10-K filed by the  Trustee.  The
signing party at the Servicer can be contacted at  972-444-2828.  The parties to this  Agreement  acknowledge  that the  performance by
the Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is contingent  upon
such parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such Sections,  Section 3.16 and
Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out of or with respect to any failure
to properly prepare and/or timely file such Form 10-K,  where such failure results from the Trustee's  inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-K, not
resulting  from its own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit Q of their duties under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D) Each Form 10-K shall  include a  certification  (the  "Sarbanes-Oxley  Certification")  required  to be  included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee  shall,  and the Servicer  shall cause any  subservicer  or  subcontractor
engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the  "Certifying  Person"),  by March 10 of each
year in which the Trust is subject to the reporting  requirements of the Exchange Act and otherwise within a reasonable  period of time
upon request, a certification  (each, a "Back-Up  Certification"),  in the form attached hereto as Exhibit P, upon which the Certifying
Person,  the  entity for which the  Certifying  Person  acts as an  officer,  and such  entity's  officers,  directors  and  Affiliates
(collectively  with the  Certifying  Person,  "Certification  Parties") can  reasonably  rely. The senior officer of the Servicer shall
serve as the Certifying Person on behalf of the Trust.  Such officer of the Certifying Person can be contacted at 972-444-2828.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in the form attached hereto as Exhibit
R, the Trustee's  obligation to include such  Additional  Information in the applicable  Exchange Act report is subject to receipt from
the entity that is indicated in Exhibit Q as the responsible  party for providing that information,  if other than the Trustee,  as and
when required as described in Section  3.16(a)(i)  through (iv) above.  Each of the Servicer,  Sponsor,  and Depositor  hereby agree to
notify and provide to the extent known to the Trustee and the  Depositor all  Additional  Disclosure  relating to the Trust Fund,  with
respect to which such party is indicated in Exhibit Q as the  responsible  party for providing that  information.  Within five Business
Days of each Distribution Date of each year that the Trust is subject to the Exchange Act reporting  requirements,  the Depositor shall
make  available to the Trustee the related  Significance  Estimate and the Trustee shall use such  information to calculate the related
Significance  Percentage.  If the  Significance  Percentage  meets  either of the  threshold  levels  detailed  in Item  1115(b)(1)  or
1115(b)(2) of Regulation  AB, the Trustee shall deliver  written  notification  to the Depositor to that effect.  The Servicer shall be
responsible for determining the pool concentration applicable to any subservicer or originator at any time.

                  (vi)     (A) On or prior to  January  30 of the first  year in which the  Trustee  is able to do so under  applicable
law, the Trustee shall  prepare and file a Form 15 relating to the automatic  suspension of reporting in respect of the Trust under the
Exchange Act.
(a) (B) In the event that the Trustee is unable to timely file with the  Commission  all or any required  portion of any Form 8-K, 10-D
or 10-K required to be filed by this Agreement because required  disclosure  information was either not delivered to it or delivered to
it after the  delivery  deadlines  set forth in this  Agreement  or for any other  reason,  the  Trustee  will  immediately  notify the
Depositor  and the  Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Servicer and Trustee will  cooperate to prepare and
file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee  will,  upon receipt of all required Form 8-K  Disclosure  Information  and upon the approval and  direction of the  Depositor,
include such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K needs to be
amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the  Servicer  and such  parties  will
cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall
be signed by a senior  officer of the Servicer.  The  Depositor and Servicer  acknowledge  that the  performance  by the Trustee of its
duties  under this  Section  3.16(a)(vi)  related  to the timely  preparation,  execution  and filing of Form 15, a Form  12b-25 or any
amendment to Form 8-K,  10-D or 10-K is  contingent  upon the  Servicer and the  Depositor  timely  performing  their duties under this
Section.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or with respect to any failure to
properly  prepare,  execute and/or timely file any such Form 15, Form 12b-25 or any  amendments to Forms 8-K, 10-D or 10-K,  where such
failure results from the Trustee's  inability or failure to receive,  on a timely basis,  any  information  from any other party hereto
needed to  prepare,  arrange  for  execution  or file such Form 15,  Form  12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Trustee,  from time to time upon request,  such further  information,
reports and financial  statements  within its control related to this  Agreement,  the Mortgage Loans as the Trustee  reasonably  deems
appropriate to prepare and file all necessary  reports with the Commission.  The Trustee shall have no responsibility to file any items
other than those specified in this Section 3.18;  provided,  however,  the Trustee will cooperate with the Depositor in connection with
any  additional  filings with respect to the Trust Fund as the  Depositor  deems  necessary  under the Exchange  Act. Fees and expenses
incurred by the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (b)      In connection with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification (a "Form of Back-Up
Certification for Form 10-K Certificate,"  substantially in the form attached hereto as Exhibit P) for the Depositor  regarding certain
aspects of the Form 10-K certification signed by the Servicer,  provided,  however, that the Trustee shall not be required to undertake
an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The Trustee  shall  indemnify  and hold  harmless  the  Depositor  and the Servicer  and their  respective  officers,
directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and
related  costs,  judgments  and other costs and  expenses  arising  out of or based upon a breach of the  Trustee's  obligations  under
Section 3.17 and Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The Depositor  shall  indemnify and hold harmless the Trustee and the Servicer and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments and other costs and expenses  arising out of or based upon a breach of the obligations of the Depositor under Section
3.16, Section 3.17 and Section 3.18 or the Depositor's negligence, bad faith or willful misconduct in connection therewith.

         The Servicer  shall  indemnify and hold harmless the Trustee and the Depositor and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the Servicer  under this
Section 3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the indemnification  provided for herein is unavailable or insufficient to hold harmless the Trustee,  the Depositor or the
Servicer, as applicable,  then the defaulting party, in connection with a breach of its respective  obligations under this Section 3.18
or its respective  negligence,  bad faith or willful misconduct in connection therewith,  agrees that it shall contribute to the amount
paid or payable by the other parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion
as is appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      Nothing  shall be construed  from the foregoing  subsections  (a), (b) and (c) to require the Trustee or any officer,
director  or  Affiliate  thereof to sign any Form 10-K or any  certification  contained  therein.  Furthermore,  the  inability  of the
Trustee to file a Form 10-K as a result of the lack of required  information as set forth in Section 3.16(a) or required  signatures on
such Form 10-K or any  certification  contained  therein shall not be regarded as a breach by the Trustee of any obligation  under this
Agreement.

         Failure of the Servicer to comply with this Section 3.18 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         (e)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

Section 3.19 UCC. The Depositor  shall inform the Trustee in writing of any Uniform  Commercial  Code  financing  statements  that were
filed on the Closing Date in connection  with the Trust with stamped  recorded  copies of such financing  statements to be delivered to
the Trustee  promptly  upon  receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements  for such Uniform  Commercial  Code  financing  statements  need to be filed.  If directed by the Depositor in writing,  the
Trustee will file any such  continuation  statements  solely at the expense of the  Depositor.  The Depositor  shall file any financing
statements or amendments thereto required by any change in the Uniform Commercial Code.

Section 3.20 Optional Purchase of Defaulted Mortgage Loans.

(a) With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90 days or more or is
an REO Property,  the Company  shall have the right to purchase  such  Mortgage Loan from the Trust at a price equal to the  Repurchase
Price;  provided  however  (i) that such Mortgage Loan is still 90 days or more delinquent or is an REO Property as of the date of such
purchase  and  (ii) this  purchase  option,  if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the
related Fiscal Quarter.  This purchase option,  if not exercised,  shall not be thereafter  reinstated  unless the delinquency is cured
and the Mortgage Loan thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the option shall
again become exercisable as of the first day of the related Fiscal Quarter.

(b) If at any time the  Company  deposits,  or remits to the  Servicer  (to the  extent it is not the  Servicer)  for  deposit,  in the
Custodial  Account  the amount of the  Repurchase  Price for a Mortgage  Loan and the Company  provides to the Trustee a  certification
signed by a Servicing  Officer  stating that the amount of such payment has been deposited in the Custodial  Account,  then the Trustee
shall execute the assignment of such Mortgage Loan to the Company at the request of the Company  without  recourse,  representation  or
warranty and the Company  shall  succeed to all of the  Trustee's  right,  title and  interest in and to such  Mortgage  Loan,  and all
security and  documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.  The Company will
thereupon  own  such  Mortgage,  and  all  such  security  and  documents,  free  of  any  further  obligation  to the  Trustee  or the
Certificateholders with respect thereto.

         Section 3.21      Books and Records.

         (a) The  Servicer  shall be  responsible  for  maintaining,  and shall  maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the
Mortgage Loans by the Trust.  In particular,  the Servicer  shall maintain in its  possession,  available for inspection by the Trustee
and shall deliver to the Trustee upon demand,  evidence of compliance with all federal,  state and local laws,  rules and  regulations.
To the extent that original  documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained  by the Servicer  may be in the form of  microfilm  or  microfiche  or such other  reliable  means of  recreating
original  documents,  including,  but not limited to, optical imagery techniques so long as the Servicer complies with the requirements
of Accepted Servicing Practices.

         (b) The Servicer  shall  maintain with respect to each Mortgage  Loan and shall make  available for  inspection by the Trustee
the  related  servicing  file during the time such  Mortgage  Loan is subject to this  Agreement  and  thereafter  in  accordance  with
applicable law.

         (c) Payments on the  Mortgage  Loans,  including  any  payoffs,  made in  accordance  with the related  Mortgage  File will be
entered in the  Servicer's set of books and records no more than two Business Days after receipt and  identification,  and allocated to
principal or interest as specified in the related Mortgage File.

         Section 3.22      Intention of the Parties and Interpretation.

         Each of the  parties  acknowledges  and agrees  that the  purpose of  Sections  3.16,  3.17 and 3.18 of this  Agreement  is to
facilitate  compliance by the Sponsor,  the Trustee and the Depositor  with the  provisions of Regulation  AB.  Therefore,  each of the
parties agrees that (a) the  obligations of the parties  hereunder shall be interpreted in such a manner as to accomplish that purpose,
(b) the parties'  obligations  hereunder will be supplemented and modified in writing, as agreed to and executed by the parties hereto,
as  necessary  to be  consistent  with any such  amendments,  interpretive  advice or guidance,  convention  or consensus  among active
participants in the asset-backed  securities markets,  advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) the parties shall comply with reasonable  requests made by the Sponsor,  the Trustee or the Depositor for delivery of additional or
different  information  as the  Sponsor,  the Trustee or the  Depositor  may  determine  in good faith is  necessary to comply with the
provisions  of  Regulation  AB, and (d) no  amendment  of this  Agreement  shall be required to effect any such changes in the parties'
obligations as are necessary to accommodate evolving interpretations of the provisions of Regulation AB.




--------------------------------------------------------------------------------




                                                              ARTICLE IV
                                                               Accounts

Section 4.01 Custodial  Account.  (a) The Servicer shall segregate and hold all funds collected and received  pursuant to each Mortgage
Loan separate and apart from any of its own funds and general assets and shall  establish and maintain one or more  Custodial  Accounts
held in trust for the  Certificateholders.  Each  Custodial  Account  shall be an Eligible  Account.  The  Custodial  Account  shall be
maintained  as a segregated  account,  separate  and apart from trust funds  created for mortgage  pass-through  certificates  of other
series, and the other accounts of the Servicer.

         Within two Business Days of receipt,  except as otherwise  specifically  provided herein,  the Servicer shall deposit or cause
to be deposited the following  payments and  collections  remitted by  subservicers  or received by it in respect of the Mortgage Loans
subsequent  to the Cut-off Date (other than in respect of principal  and interest due on such  Mortgage  Loans on or before the Cut-off
Date) and the following amounts required to be deposited hereunder:

(i) Scheduled  Payments on the Mortgage Loans received or any related portion thereof advanced by the Servicer which were due during or
before the related Due Period, net of the amount thereof comprising the Servicing Fee;

(ii) Full  Principal  Prepayments  and any  Liquidation  Proceeds  received by the Servicer  with respect to the Mortgage  Loans in the
related  Prepayment  Period (or, in the case of  Subsequent  Recoveries,  during the related Due Period),  with interest to the date of
prepayment or liquidation, net of the amount thereof comprising the Servicing Fee;

(iii) Partial Principal Prepayments received by the Servicer for the Mortgage Loans in the related Prepayment Period;

(iv) Any Monthly Advance and any Compensating Interest Payments;

(v) Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

(vi) The Repurchase Price with respect to any Mortgage Loans purchased by the Sponsor pursuant to the Mortgage Loan Purchase  Agreement
or Sections 2.02 or 2.03 hereof,  any amounts which are to be treated  pursuant to  Section 2.04  of this Agreement as the payment of a
Repurchase Price in connection with the tender of a Substitute  Mortgage Loan by the Sponsor,  the Repurchase Price with respect to any
Mortgage Loans purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

(vii) Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

(viii)                     Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

(ix) Any other amounts received by or on behalf of the Servicer and required to be deposited in the Custodial  Account pursuant to this
Agreement.

(b) All amounts  deposited to the  Custodial  Account shall be held by the Servicer in the name of the Trustee in trust for the benefit
of the Certificateholders  and the Certificate Insurer in accordance with the terms and provisions of this Agreement.  The requirements
for crediting the Custodial  Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without
limiting the generality of the foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,  statement
account or payoff,  substitution,  satisfaction,  release  and other like fees and charges  and (ii) the items  enumerated  in Sections
4.04(a)(i)  through (iv) and (vi) through  (xi) with respect to the Trustee and the  Servicer,  need not be credited by the Servicer to
the  Distribution  Account or the Custodial  Account,  as applicable.  Amounts  received by the Servicer in connection  with Prepayment
Charges on the  Prepayment  Charge Loans shall be remitted by the  Servicer to the Trustee and  deposited by the Trustee into the Class
XP Reserve  Account upon receipt  thereof.  In the event that the Servicer  shall deposit or cause to be deposited to the  Distribution
Account any amount not required to be credited thereto,  the Trustee,  upon receipt of a written request therefor signed by a Servicing
Officer of the Servicer, shall promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

(c) The amount at any time  credited to the  Custodial  Account may be invested,  in the name of the Trustee,  or its nominee,  for the
benefit of the  Certificateholders,  in Permitted  Investments as directed by the Servicer.  All Permitted  Investments shall mature or
be subject to redemption or withdrawal on or before,  and shall be held until, the next succeeding  Distribution  Account Deposit Date.
Any and all  investment  earnings  on amounts on deposit in the  Custodial  Account  from time to time shall be for the  account of the
Servicer.  The Servicer from time to time shall be permitted to withdraw or receive  distribution  of any and all  investment  earnings
from the Custodial  Account.  The risk of loss of moneys  required to be  distributed  to the  Certificateholders  resulting  from such
investments  shall be  borne by and be the risk of the  Servicer.  The  Servicer  shall  deposit  the  amount  of any such  loss in the
Custodial  Account within two Business Days of receipt of  notification  of such loss but not later than the second  Business Day prior
to the Distribution Date on which the moneys so invested are required to be distributed to the Certificateholders.

Section 4.02 Permitted  Withdrawals  and Transfers from the Custodial  Account.  (a) The Servicer will,  from time to time on demand of
the Trustee,  make or cause to be made such  withdrawals  or transfers  from the Custodial  Account as the Servicer has  designated for
such transfer or  withdrawal  pursuant to this  Agreement.  The Servicer may clear and  terminate  the  Custodial  Account  pursuant to
Section 10.01 and remove amounts from time to time deposited in error.

(b) On an ongoing basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any  expenses  recoverable by the Trustee,  the
Servicer or the  Custodian  pursuant to Sections  3.03,  7.04 and 9.05 and  (ii) any  amounts  payable to the  Servicer as set forth in
Section 3.14.

(c) In addition,  on or before each Distribution Account Deposit Date, the Servicer shall deposit in the Distribution Account (or remit
to the Trustee for deposit therein) any Monthly Advances required to be made by the Servicer with respect to the Mortgage Loans.

(d) No later than 3:00 p.m. New York time on each Distribution  Account Deposit Date, the Servicer will transfer all Available Funds on
deposit in the Custodial Account with respect to the related Distribution Date to the Trustee for deposit in the Distribution Account.

(e) With respect to any remittance  received by the Trustee after the Distribution  Account Deposit Date on which such payment was due,
the Servicer shall pay to the Trustee  interest on any such late payment at an annual rate equal to the Prime Rate,  adjusted as of the
date of each change of the Prime Rate,  plus two  percentage  points,  but in no event  greater  than the maximum  amount  permitted by
applicable  law. Such  interest  shall be remitted to the Trustee by the Servicer on the date such late payment is made and shall cover
the period  commencing  with such  Distribution  Account  Deposit  Date and ending with the Business Day on which such payment is made,
both  inclusive.  The payment by the Servicer of any such interest  shall not be deemed an extension of time for payment or a waiver of
any Event of Default by the Servicer.

Section 4.03 Distribution  Account.  (a) The Trustee shall  establish  and maintain in the name of the Trustee,  for the benefit of the
Certificateholders  and the  Certificate  Insurer,  the  Distribution  Account as a segregated  trust account or accounts.  The Trustee
shall deposit into the Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

(b) All amounts deposited to the Distribution  Account shall be held by the Trustee in trust for the benefit of the  Certificateholders
and the Certificate Insurer in accordance with the terms and provisions of this Agreement.

(c) The Distribution  Account shall constitute a trust account of the Trust Fund segregated on the books of the Trustee and held by the
Trustee in trust in its Corporate Trust Office,  and the Distribution  Account and the funds deposited therein shall not be subject to,
and shall be protected  from,  all claims,  liens,  and  encumbrances  of any  creditors or  depositors  of the Trustee  (whether  made
directly,  or indirectly  through a liquidator  or receiver of the Trustee).  The  Distribution  Account shall be an Eligible  Account.
The amount at any time  credited to the  Distribution  Account may be  invested  in the name of the  Trustee in  Permitted  Investments
selected by the Trustee.  All Permitted  Investments shall mature or be subject to redemption or withdrawal on or before,  and shall be
held until, the next succeeding  Distribution  Date if the obligor for such Permitted  Investment is the Trustee or, if such obligor is
any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All  investment  earnings  on  amounts  on deposit in the
Distribution  Account or benefit from funds uninvested  therein from time to time shall be for the account of the Trustee.  The Trustee
shall be permitted  to withdraw or receive  distribution  of any and all  investment  earnings  from the  Distribution  Account on each
Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss for deposit in
the  Distribution  Account.  With respect to the  Distribution  Account and the funds  deposited  therein,  the Trustee shall take such
action as may be necessary to ensure that the  Certificateholders  shall be entitled to the priorities afforded to such a trust account
(in addition to a claim  against the estate of the Trustee) as provided by 12 U.S.C.  § 92a(e),  and  applicable  regulations  pursuant
thereto, if applicable, or any applicable comparable state statute applicable to state chartered banking corporations.

Section 4.04 Permitted  Withdrawals and Transfers from the Distribution  Account.  (a) The Trustee will, from time to time on demand of
the Servicer,  make or cause to be made such withdrawals or transfers from the Distribution  Account as the Servicer has designated for
such transfer or withdrawal  pursuant to this Agreement or as the Trustee deems  necessary for the following  purposes  (limited in the
case of amounts due the Servicer to those not withdrawn from the Custodial Account in accordance with the terms of this Agreement):

(i) to  reimburse  itself or the  Servicer  for any  Monthly  Advance of its own funds,  the right of the  Trustee or the  Servicer  to
reimbursement  pursuant to this subclause  (i) being  limited to amounts received on a particular  Mortgage Loan  (including,  for this
purpose,  the Repurchase Price therefor,  Insurance  Proceeds and Liquidation  Proceeds) which represent late payments or recoveries of
the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

(ii) to reimburse the Servicer from  Insurance  Proceeds or  Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts
expended by the Servicer in good faith in connection  with the  restoration of the related  Mortgaged  Property which was damaged by an
Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

(iii) to reimburse the Servicer from  Insurance  Proceeds  relating to a particular  Mortgage Loan for insured  expenses  incurred with
respect to such Mortgage Loan and to reimburse the Servicer from Liquidation  Proceeds from a particular  Mortgage Loan for Liquidation
Expenses  incurred  with  respect to such  Mortgage  Loan;  provided  that the  Servicer  shall not be  entitled to  reimbursement  for
Liquidation  Expenses with respect to a Mortgage  Loan to the extent that (i) any  amounts with respect to such Mortgage Loan were paid
as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section 4.04(a) to the Servicer;  and (ii) such  Liquidation  Expenses
were not included in the computation of such Excess Liquidation Proceeds;

(iv) to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received in connection with the liquidation of any Mortgage
Loan,  the amount  which the  Servicer  would have been  entitled to receive  under  clause (ix) of this  Section  4.04(a) as servicing
compensation on account of each defaulted scheduled payment on such Mortgage Loan if paid in a timely manner by the related Mortgagor;

(v) to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which the Servicer  would have been entitled to
receive under clause (ix) of this Section 4.04(a) as servicing compensation;

(vi) to reimburse the Servicer for advances of funds (other than Monthly  Advances)  made with respect to the Mortgage  Loans,  and the
right to reimbursement  pursuant to this clause being limited to amounts  received on the related  Mortgage Loan  (including,  for this
purpose,  the Repurchase Price therefor,  Insurance Proceeds and Liquidation  Proceeds) which represent late recoveries of the payments
for which such advances were made;

(vii) to reimburse the Trustee or the Servicer for any Nonrecoverable  Advance that has not been reimbursed pursuant to clauses (i) and
(vi);

(viii) to pay the Servicer as set forth in Section 3.14;

(ix) to reimburse  the Servicer for expenses,  costs and  liabilities  incurred by and  reimbursable  to it pursuant to Sections  3.03,
7.04(c) and (d);

(x) to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

(xi) to reimburse the Trustee or the Custodian for expenses,  costs and liabilities  incurred by or reimbursable to it pursuant to this
Agreement;

(xii) to pay the Certificate Insurer its Aggregate Premium Amount;

(xiii) to remove amounts deposited in error; and

(xiv) to clear and terminate the Distribution Account pursuant to Section 10.01.

(b) The Servicer  shall keep and maintain  separate  accounting,  on a Mortgage Loan by Mortgage Loan basis and shall provide a copy to
the Trustee,  for the purpose of accounting for any  reimbursement  from the Distribution  Account pursuant to clauses (i) through (vi)
and (vii) or with  respect to any such amounts  which would have been covered by such clauses had the amounts not been  retained by the
Servicer without being deposited in the  Distribution  Account under Section  4.01(b).  Reimbursements  made pursuant to clauses (vii),
(ix) and (xi) will be  allocated  between the Loan Groups pro rata based on the  aggregate  Stated  Principal  Balances of the Mortgage
Loans in each Loan Group.

(c) On each  Distribution  Date, the Trustee shall distribute the Available Funds to the extent on deposit in the Distribution  Account
to the Holders of the related Certificates in accordance with Section 6.01.

Section 4.05 Reserved.

         Section 4.06      Statements to the Trustee

                  The Servicer shall furnish to the Trustee an individual Mortgage Loan accounting report (a "Report"),  as of the last
Business Day of each month, in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage  Loan basis.  With respect to each month,  such Report shall be received by the Trustee no later than the 10th calendar day of
the month of the related  Distribution  Date (or May 10, 2006, in the case of the initial  Report) a report in an Excel (or compatible)
electronic  format (that can be downloaded into a Sybase  database),  in such format as may be mutually agreed upon by both the Trustee
and the Servicer, and in hard copy, which Report shall contain the following:


                  (i)       with  respect to each Monthly  Payment  received or advanced  during the related Due Period,  the amount of
such remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment penalties received during
the related Prepayment Period;

                  (ii)      the amount of Servicing Compensation received by the Servicer during the prior Due Period;

                  (iii)     the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)       such other  data as may  reasonably  be  required  by the  Trustee  in order to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer shall also provide with each such Report a trial balance,  sorted in the Trustee's  assigned loan number
order, and such other loan level information as described on Exhibits K and L, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority  or to the Trustee  pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the
transactions  contemplated  hereby. In addition,  the Servicer shall provide the Trustee with such information  concerning the Mortgage
Loans as is  necessary  for the Trustee to prepare the Trust's  income tax returns as the Trustee may  reasonably  request from time to
time.

         Section 4.07      Certificate Insurance Policy. (a)  On  or  prior  to  the  Closing  Date,  the  Trustee  shall  cause  to be
established  and  maintained the Policy  Account,  into which amounts  received by the Trustee  pursuant to the  Certificate  Insurance
Policy  shall be  deposited  for the  benefit  of the Class  II-A-2  Certificates.  The  Policy  Account  may be a  sub-account  of the
Distribution  Account.  Amounts on deposit in the Policy  Account  shall not be invested  and shall not be held in an  interest-bearing
account.

         (b)      As soon as  possible,  and in no event  later than 12:00 noon New York time on the second  Business  Day  immediately
preceding any  Distribution  Date, the Trustee shall furnish the  Certificate  Insurer and the Servicer with a completed  Notice in the
form set forth as Exhibit A to the Endorsement to the  Certificate  Insurance  Policy in the event that the related  Principal Funds or
Interest Funds (other than any amounts in respect of Insured  Amounts) are  insufficient to pay Current Interest and any Interest Carry
Forward  Amounts (net of any  Prepayment  Interest  Shortfalls,  Basis Risk  Shortfalls or any  shortfalls  resulting from Net Deferred
Interest or from the application of the Relief Act or similar state laws,  allocated to the Class II-A-2  Certificates) with respect to
the Class II-A-2  Certificateholders,  as applicable,  on such Distribution Date; provided,  however, that if such Distribution Date is
the Final  Distribution  Date,  the  Notice  shall  also  include  the  outstanding  Current  Principal  Amounts  of the  Class  II-A-2
Certificates,  after giving  effect to all payments of principal on the Class  II-A-2  Certificates  on such Final  Distribution  Date,
other than pursuant to the Certificate  Insurance  Policy.  The Notice shall specify the amount of Insured Amounts and shall constitute
a claim for an Insured Amount pursuant to the Certificate Insurance Policy.

         (c)      Upon receipt of an Insured Amount in accordance with the Certificate  Insurance  Policy from the Certificate  Insurer
on behalf of the Holders of the Insured  Certificates,  the Trustee shall deposit such Insured  Amount into the Policy  Account.  On or
prior to each  Distribution  Date, the Trustee shall transfer amounts on deposit in the Policy Account to the Distribution  Account and
shall distribute such Insured Amounts pursuant to Section 6.01.

         The Trustee shall include on each  Distribution  Date any Insured Amounts  received by it from or on behalf of the Certificate
Insurer  for such  Distribution  Date (i) in the amount  distributed  to the Holders of the  Insured  Certificates  pursuant to Section
6.01(a) and (ii) in the amount deemed to have been  distributed to the Class II-A-2  regular  interests and deposited for their benefit
into the Distribution  Account.  If on any Distribution  Date the Trustee  determines that the Certificate  Insurer has paid more under
the  Certificate  Insurance  Policy  than is  required  by the terms  thereof,  the  Trustee  shall  promptly  return any excess to the
Certificate Insurer.

         (d)      (i) The Trustee shall  receive as  attorney-in-fact  of the Holders of the Insured  Certificates  any Insured  Amount
delivered to it by the  Certificate  Insurer for payment to such Holders and (ii) the Trustee shall  distribute  such Insured Amount to
such Holders as set forth in Section 6.01.  Insured Amounts  disbursed by the Paying Agent from proceeds of the  Certificate  Insurance
Policy shall not be  considered  payment by the Trust Fund with respect to the Insured  Certificates,  nor shall such  disbursement  of
Insured Amounts  discharge the  obligations of the Trust Fund with respect to the amounts  thereof,  and the Certificate  Insurer shall
become  owner of such  amounts to the extent  covered by such  Insured  Amounts as the deemed  assignee  of such  Holders.  The Trustee
hereby  agrees  on behalf  of the  Holders  of the  Insured  Certificates  (and each such  Holder,  by its  acceptance  of its  Insured
Certificates,  hereby agrees) for the benefit of the Certificate  Insurer that, to the extent the Certificate  Insurer pays any Insured
Amount,  either  directly or indirectly (as by paying through the Trustee),  to the Holder of a Insured  Certificate,  the  Certificate
Insurer will be entitled to be subrogated  to any rights of such Holder to receive the amounts for which such Insured  Amount was paid,
to the extent of such payment, and will be entitled to receive the Reimbursement Amount as set forth in Section 6.01.

         (e)      At the end of the Term of the Certificate  Insurance  Policy (as defined in the Certificate  Insurance  Policy),  the
Trustee shall return the Certificate Insurance Policy to the Certificate Insurer for cancellation.

         (f)      Upon its becoming aware of the occurrence of an Event of Default,  the Trustee shall promptly  notify the Certificate
Insurer of such Event of Default.

         (g)      The Trustee  shall  promptly  notify the  Certificate  Insurer of either of the  following  as to which it has actual
knowledge:  (A) the  commencement of any proceeding by or against the Depositor  commenced  under the United States  bankruptcy code or
any other applicable  bankruptcy,  insolvency,  receivership,  rehabilitation  or similar law (an "Insolvency  Proceeding") and (B) the
making of any claim in connection  with any  Insolvency  Proceeding  seeking the avoidance as a  preferential  transfer (a  "Preference
Claim") of any distribution made with respect to the Class II-A-2  Certificates as to which it has actual  knowledge.  Each Holder of a
Class II-A-2  Certificate,  by its purchase of Class II-A-2  Certificates,  and the Trustee hereby agrees that the Certificate  Insurer
(so long as no Certificate  Insurer Default exists) may at any time during the continuation of any proceeding  relating to a Preference
Claim direct all matters  relating to such Preference  Claim,  including,  without  limitation,  (i) the direction of any appeal of any
order relating to any  Preference  Claim and (ii) the posting of any surety,  supersedes or  performance  bond pending any such appeal.
In addition and without  limitation  of the  foregoing,  the  Certificate  Insurer shall be subrogated to the rights of the Trustee and
each Holder of a Class II-A-2  Certificate in the conduct of any Preference Claim,  including,  without  limitation,  all rights of any
party to an adversary proceeding action with respect to any court order issued in connection with any such Preference Claim.

         (h)      The Servicer  shall  designate a  "Certificate  Insurer  Contact  Person" who shall be  available to the  Certificate
Insurer to provide reasonable access to information regarding the Mortgage Loans.

         (i)      The Trustee shall send to the  Certificate  Insurer the reports  prepared  pursuant to Sections 3.16 and 3.18 and the
statements  prepared  pursuant to Section 4.06, as well as any other statements or  communications  sent to Holders of the Class II-A-2
Certificates, in each case at the same time such reports, statements and communications are otherwise sent.

         (j)      With respect to this Section 4.07, the terms  "Receipt" and "Received"  shall mean actual delivery to the Certificate
Insurer,  if any, prior to 12:00 p.m., New York time, on a Business Day;  delivery  either on a day that is not a Business Day or after
12:00 p.m.,  New York time,  shall be deemed to be Receipt on the next  succeeding  Business  Day. If any notice or  certificate  given
under the Certificate  Insurance Policy by the Trustee is not in proper form or is not properly  completed,  executed or delivered,  it
shall be deemed not to have been  Received.  The  Certificate  Insurer shall  promptly so advise the Trustee and the Trustee may submit
an amended notice.

         (l)      All  references  herein to the  ratings  assigned  to the  Class  II-A-2  Certificates  and to the  interests  of any
Certificateholders shall be without regard to the Certificate Insurance Policy.

         Section 4.08      Reserved

         Section 4.09      Class XP Reserve  Account.  (a) The Paying  Agent  shall  establish  and  maintain  with  itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled "Reserve Account,  Wells Fargo Bank,  National  Association,  as
Trustee for the benefit of holders of Structured  Asset  Mortgage  Investments II Inc.,  GreenPoint  Mortgage  Funding Trust  2006-AR3,
Mortgage  Pass-Through  Certificates,  Series  2006-AR3,  Class XP". Funds on deposit in the Class XP Reserve  Account shall be held in
trust by the Trustee for the holder of the Class XP  Certificates.  The Class XP Reserve  Account will not represent an interest in any
REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve  Account and deposit such amount into
the  Distribution  Account to be  distributed  to the Holders of the Class XP  Certificates  in  accordance  with Section  6.01(f).  In
addition,  on the  earlier  of (x) the  Business  Day  prior to the  Distribution  Date on which all the  assets of the Trust  Fund are
repurchased  as described in Section  10.01(a),  and (y) the Business Day prior to the  Distribution  Date occurring in March 2012, the
Trustee  shall  withdraw the amount on deposit in the Class XP Reserve  Account and deposit such amount into the  Distribution  Account
and pay such amount to the Class XP  Certificates  in accordance  with Section  6.01(f),  and following  such  withdrawal  the Class XP
Reserve Account shall be closed.

         Section 4.10      Final Maturity Reserve Account.

         No later than the Closing Date, the Paying Agent shall  establish and maintain in the name of the Holders of the  Certificates
and the Certificate  Insurer,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent shall keep records
that accurately reflect the funds on deposit in the Final Maturity Reserve Account.

         The  Paying  Agent  will  invest  funds  deposited  in the Final  Maturity  Reserve  Account  as  directed  by the Class  B-IO
Certificateholders  in writing in Permitted  Investments with a maturity date no later than the Business Day immediately  preceding the
date on which such funds are required to be  withdrawn  from the Final  Maturity  Reserve  Account  pursuant to this  Agreement.  If no
written  direction  with  respect  to  such  Permitted  Investment  shall  be  received  by  the  Paying  Agent  from  the  Class  B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be invested in the Wells  Fargo Prime  Advantage  Money
Market Fund. All income and gain realized from  investment of funds  deposited in the Final Maturity  Reserve  Account shall be for the
sole and exclusive benefit of the Class B-IO Certificateholders.

         If, on the  Distribution  Date  occurring in April 2016,  or on any  Distribution  Date  thereafter,  up to and  including the
distribution  date for the Offered  Certificates  in April 2036, any Offered  Certificates  are  outstanding  and the aggregate  Stated
Principal  Balance  of the  Mortgage  Loans with  original  terms to  maturity  in excess of 30 years is  greater  than the  applicable
scheduled  amount for such  Distribution  Date set forth in Schedule A hereto,  then the Trustee shall deposit into the Final  Maturity
Reserve  Account,  from  Interest  Funds with respect to such  Distribution  Date,  the Coupon  Strip for such  Distribution  Date,  in
accordance with the payment  priority set forth in Section  6.01(a)(first),  until the amount on deposit in the Final Maturity  Reserve
Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final  Maturity  Reserve  Account  exceed the lesser of (i) the
aggregate  Current  Principal Amount of the Offered  Certificates as of such date, and (ii) the aggregate  Stated Principal  Balance of
the  Mortgage  Loans with  original  terms to maturity in excess of 30 years as of such date,  an amount  equal to such excess shall be
shall be distributed by the Trustee to the Class B-IO  Certificates on such  Distribution Date as a part of the Class B-IO Distribution
Amount.

         On the earlier of the Distribution Date in occurring in April 2036 and the Distribution  Date on which the final  distribution
of payments from the Mortgage  Loans and the other assets in the trust is expected to be made,  funds on deposit in the Final  Maturity
Reserve  Account will be  distributed to the  Certificates  in the following  order of priority  (provided,  however,  if the loans are
purchased on the Optional  Termination  Date, the funds on deposit in the Final Maturity  Reserve Account will be used to make payments
in accordance with priorities sixth and seventh below after application of the Termination Purchase Price):

                  first,  to the Class I-A, Class II-A,  Class III-A and Class IV-A  Certificates,  pro rata, in accordance  with their
         respective outstanding Current Principal Amounts until the Current Principal Amounts thereof have been reduced to zero;

                  second,  Certificate  Insurer,  any accrued and unpaid  Reimbursement  Amounts payable to the Certificate  Insurer in
         respect of any Deficiency Amount described in clauses (a)(2) or (b)(y) of such definition;

                  third,  sequentially,  to the Class  B-1,  Class  B-2,  Class B-3,  Class  B-4,  Class  B-5,  Class B-6 and Class B-7
         Certificates,  in that order,  after giving effect to principal  distributions  on such  Distribution  Date, until the Current
         Principal Amounts thereof have been reduced to zero;

                  fourth, to each Class of Offered  Certificates,  any Current Interest and Interest Carry Forward Amount for each such
         Class remaining  unpaid after giving effect to interest  distributions  on such  Distribution  Date in accordance with payment
         priorities set forth in Section 6.01(a);

                  fifth, to the Certificate Insurer,  any accrued and unpaid  Reimbursement  Amounts payable to the Certificate Insurer
         in respect of any Deficiency Amount described in clauses (a)(1) or (b)(x) of such definition;

                  sixth,  to each Class of Offered  Certificates,  any Basis Risk  Shortfall  Carry-forward  Amount for each such Class
         remaining unpaid after giving effect to the  distributions  on such  Distribution  Date in accordance with payment  priorities
         set forth in Section 6.01(a) and

                  seventh, to the Class B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will be treated as an amount paid by the holder of the Class B-IO  Certificates  to purchase the
outstanding  Offered  Certificates and will be deemed made pursuant to a mandatory  purchase of the Offered  Certificates by the holder
of the Class B-IO Certificates.




--------------------------------------------------------------------------------




                                                               ARTICLE V
                                                             Certificates

Section 5.01 Certificates.  (a) The Depository,  the Depositor and the Trustee have entered into a Depository Agreement dated as of the
Closing  Date (the  "Depository  Agreement").  Except for the  Residual  Certificates,  the  Private  Certificates  and the  Individual
Certificates and as provided in Section 5.01(b),  the Certificates  shall at all times remain  registered in the name of the Depository
or its nominee and at all times:  (i) registration  of such  Certificates  may not be  transferred by the Trustee except to a successor
to the Depository;  (ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be governed
by  applicable  rules  established  by the  Depository;  (iii) the  Depository  may collect its usual and customary  fees,  charges and
expenses from its  Depository  Participants;  (iv) the Trustee shall deal with the  Depository as  representative  of such  Certificate
Owners of the respective Class of  Certificates for purposes of exercising the rights of Certificateholders  under this Agreement,  and
requests and directions for and votes of such  representative  shall not be deemed to be  inconsistent if they are made with respect to
different  Certificate  Owners; and (v) the Trustee may rely and shall be fully protected in relying upon information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the Trustee cause such Class to  become  Global  Certificates,  the
Trustee and the Depositor will take such action as may be reasonably  required to cause the Depository to accept such Class or  Classes
for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository's normal procedures.

(b) If (i)(A) the Depositor  advises the Trustee in writing that the Depository is no longer willing or able to properly  discharge its
responsibilities  as Depository and (B) the Depositor is unable to locate a qualified  successor  within 30 days or (ii) the  Depositor
at its option advises the Trustee in writing that it elects to terminate the  book-entry  system  through the  Depository,  the Trustee
shall  request that the  Depository  notify all  Certificate  Owners of the  occurrence  of any such event and of the  availability  of
definitive,  fully  registered  Certificates  to  Certificate  Owners  requesting  the  same.  Upon  surrender  to the  Trustee  of the
Certificates  by the Depository,  accompanied by  registration  instructions  from the Depository for  registration,  the Trustee shall
issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
 thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner's  interest in the related Class of
 Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the Depository,
 provide the Depository or the related Depository  Participant with directions for the Trustee to exchange or cause the exchange of the
 Certificate  Owner's  interest in such Class of Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon
 receipt by the Trustee of  instructions  from the  Depository  directing the Trustee to effect such  exchange  (such  instructions  to
 contain information regarding the Class of Certificates and the Current Principal Amount being exchanged,  the Depository  Participant
 account to be debited with the decrease,  the registered holder of and delivery instructions for the definitive  Certificate,  and any
 other information  reasonably required by the Trustee), (i) the Trustee shall instruct the Depository to reduce the related Depository
 Participant's  account by the aggregate  Current  Principal Amount of the definitive  Certificate,  (ii) the Trustee shall execute and
 deliver,  in  accordance  with the  registration  and delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
 evidencing  such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the Trustee shall execute a new  Book-Entry
 Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates by the amount of the
 definitive Certificates.

         Neither the Depositor nor the Trustee shall be liable for any delay in the delivery of any instructions  required  pursuant to
 this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

(c) (i)  As provided herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets  consisting of the
Mortgage  Loans and certain  other  related  assets  subject to this  Agreement as a REMIC for federal  income tax  purposes,  and such
segregated  pool of assets will be designated as "REMIC I."  Component I of the Class R  Certificates  will represent the sole Class of
"residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined  herein) under federal income tax law. The following
table  irrevocably  sets forth the  designation,  pass-through  rate (the  "Uncertificated  REMIC I  Pass-Through  Rate")  and  initial
Uncertificated  Principal  Balance for each of the  "regular  interests"  in REMIC I (the  "REMIC I  Regular  Interests").  None of the
REMIC I Regular Interests will be certificated.

  Class Designation for each       Uncertificated
                                      REMIC I         Initial Uncertificated
       REMIC I Interest          Pass-Through Rate      Principal Balance             Final Maturity Date*
Class W-1                               (1)                   $0.00                      April 25, 2036
Class W-2                               (1)                   $0.00                      April 25, 2036
Class W-3                               (1)                   $0.00                      April 25, 2036
Class W-4                               (1)                   $0.00                      April 25, 2036
Class Y-1                           Variable(1)             $44,141.84                   April 25, 2036
Class Y-2                           Variable(1)            $424,329.92                   April 25, 2036
Class Y-3                           Variable(1)            $203,759.82                   April 25, 2036
Class Y-4                           Variable(1)            $287,141.00                   April 25, 2036
Class Z-1                           Variable(1)           $88,237,412.81                 April 25, 2036
Class Z-2                           Variable(1)          $848,235,504.82                 April 25, 2036
Class Z-3                           Variable(1)          $407,315,880.05                 April 25, 2036
Class Z-4                           Variable(1)          $573,981,472.00                 April 25, 2036
Component I of the Class R              N/A                               $0             April 25, 2036
-------------------------------
*    The Distribution Date in the specified month, which is the month following the month the latest maturing Mortgage Loan in the
     related Loan Group matures. For federal income tax purposes, for each REMIC I Regular Interest, the "latest possible maturity
     date" shall be the Final Maturity Date.
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.


                  (ii)       As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC I Regular  Interests and any proceeds  thereof as a REMIC for federal income tax purposes,  and such segregated
pool of assets will be designated as "REMIC II."  Component II of the Class R  Certificates will represent the sole Class of  "residual
interests" in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The following table  irrevocably sets forth
the designation,  pass-through rate (the "Uncertificated  REMIC II Pass-Through Rate") and initial Uncertificated Principal Balance for
each of the "regular  interests" in REMIC II  (the  "REMIC II  Regular  Interests").  None of the REMIC II  Regular  Interests  will be
certificated.

    Class Designation for each REMIC II        Uncertificated REMIC II Pass-Through             Initial Uncertificated
                                                                                       ----------------------------------------
                 Interest                                      Rate                               Principal Balance
-------------------------------------------- ----------------------------------------- -----------------------------------------
LT1                                                        Variable(1)                                           $88,222,507.88
LT2                                                        Variable(1)                                                $2,751.38
LT3                                                           0.00%                                                   $6,076.78
LT4                                                        Variable(1)                                                $6,076.78
LT5                                                        Variable(1)                                          $848,094,972.05
LT6                                                        Variable(1)                                               $29,199.20
LT7                                                           0.00%                                                  $55,666.78
LT8                                                        Variable(1)                                               $55,666.78
LT9                                                        Variable(1)                                          $407,248,622.06
LT10                                                       Variable(1)                                               $14,245.94
LT11                                                          0.00%                                                  $26,506.03
LT12                                                       Variable(1)                                               $26,506.03
LT13                                                       Variable(1)                                          $573,889,831.39
LT14                                                       Variable(1)                                               $23,213.09
LT15                                                          0.00%                                                  $34,213.09
LT16                                                       Variable(1)                                               $34,213.77
LT-W1                                                          (1)                                                        $0.00
LT-W2                                                          (1)                                                        $0.00
LT-W3                                                          (1)                                                        $0.00
LT-W4                                                          (1)                                                        $0.00
LT-Y1                                                      Variable (1)                                              $44,141.84
LT-Y2                                                      Variable (1)                                             $424,329.92
LT-Y3                                                      Variable (1)                                             $203,759.82
LT-Y4                                                      Variable (1)                                             $287,141.21
Component II of the Class R                                    N/A                                                           $0
 (1)              Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

                  (iii)    As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the REMIC II Regular  Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and such segregated
pool of assets will be  designated  as  "REMIC III."  Component  III of the  Class R  Certificates  will  represent  the sole  Class of
"residual  interests" in REMIC III for purposes of the REMIC Provisions  under federal income tax law. The following table  irrevocably
sets forth the designation,  pass-through rate (the "Uncertificated  REMIC III Pass-Through Rate") and initial Uncertificated Principal
Balance  for each of the  "regular  interests"  in  REMIC III  (the  "REMIC III  Regular  Interests").  None of the  REMIC III  Regular
Interests will be certificated.


                                                                                                Initial Uncertificated
   Class Designation for each REMIC III       Uncertificated REMIC III Pass-Through    ----------------------------------------
                 Interest                                      Rate                               Principal Balance
-------------------------------------------- ----------------------------------------- -----------------------------------------
 I-A                                                       Variable(1)                                              $78,217,000
 II-A-1                                                    Variable(1)                                             $492,223,000
 II-A-2                                                    Variable (1)                                            $259,690,000
 III-A-1                                                   Variable(1)                                             $144,956,000
 III-A-2                                                   Variable(1)                                              $16,106,000
 III-A-3                                                   Variable(1)                                             $200,000,000
 IV-A-1                                                    Variable(1)                                             $457,922,000
 IV-A-3                                                    Variable(1)                                              $50,880,000
 B-1                                                       Variable(1)                                              $75,790,000
 B-2                                                       Variable(1)                                              $42,212,000
 B-3                                                       Variable(1)                                              $11,512,000
 B-4                                                       Variable(1)                                              $12,472,000
 B-5                                                       Variable(1)                                              $12,472,000
 B-6                                                       Variable(1)                                              $25,903,000
 B-7                                                       Variable (1)                                              $9,594,000
 B-IO-I and B-IO-P                                             (2)                                               $28,780,642.49
 Component III of the Class R                                  N/A                                                           $0
 (1)              Calculated as provided in the definition of Uncertificated REMIC III Pass-Through Rate.
(2)  The Class B-IO Certificates will bear interest at a per annum rate equal to the Class B-IO Pass-Through Rate on its Notional
     Amount.  Amounts paid, or deemed paid, to the Class B-IO Certificates shall be deemed to first be paid to REMIC III Regular
     Interest B-IO-I in reduction of accrued and unpaid interest thereon until such accrued and unpaid interest shall have been
     reduced to zero and shall then be deemed paid to REMIC III Regular Interest B-IO-P in reduction of the principal balance thereof.

                  (iv)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting  of the  REMIC III  Regular  Interests  and any  proceeds  thereof  as a REMIC for  federal  income tax  purposes,  and such
segregated  pool of assets  will be  designated  as  "REMIC IV."  Component IV  of the Class R  Certificates  will  represent  the sole
class of  "residual  interests"  in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following  table
irrevocably sets forth the  designation,  the Pass-Through  Rate for the Class of Certificates  bearing the same designation  (which is
with the  substitution  of the  Modified  Net Rate Cap in each  place  where  the Net Rate Cap  occurs is the  Uncertificated  REMIC IV
Pass-Through  Rate) and initial  principal amount or Uncertificated  Principal Balance for each of the "regular  interests" in REMIC IV
(the "REMIC IV Regular  Interests").  For federal income tax purposes,  payment of (i) any Basis Risk Shortfall or Basis Risk Shortfall
Carry Forward  Amount to any Class of  Certificates,  (ii) in the case of the Class A or Class B  Certificates,  interest  accrued at a
Pass-Through  Rate in excess of the  Modified  Net Rate Cap,  and (iii) any  amounts to the Class XP  Certificate  (which  shall not be
treated as an interest in any REMIC,  but as a pass-through  interest in the Trust entitled to any  prepayment  penalties  payable with
respect to the Mortgage  Loans) shall be treated as paid outside of any REMIC formed under this  Agreement and shall not be part of the
entitlement  of the REMIC IV Regular  Interest the  ownership  of which is  represented  by the Class of  Certificates  receiving  such
payment.  REMIC IV Regular Interests B-IO-I and B-IO-P will not be certificated.

         The Classes of the Certificates shall have the following designations, initial principal amounts and Pass-Through Rates:

                    Designation                      Initial Principal              Pass-Through Rate
         I-A                                                    $78,217,000                (1)
         II-A-1                                                $492,223,000                (1)
         II-A-2                                                $259,690,000                (1)
         III-A-1                                               $144,956,000                (1)
         III-A-2                                                $16,106,000                (1)
         III-A-3                                               $200,000,000                (1)
         IV-A-1                                                $305,281,000                (1)
         IV-A-2                                                $152,641,000                (1)
         IV-X                                                      Notional                (2)
         IV-A-3                                                 $50,880,000                (3)
         B-1                                                    $75,790,000                (1)
         B-2                                                    $42,212,000                (1)
         B-3                                                    $11,512,000                (1)
         B-4                                                    $12,472,000                (1)
         B-5                                                    $12,472,000                (1)
         B-6                                                    $25,903,000                (1)
         B-7                                                     $9,594,000                (1)
         XP                                                              NA                (4)
         B-IO-I and B-IO-P                                   $28,780,642.49                (5)
         Component IV of the Class R                                     $0                N/A

----------

(1) The Class I-A, Class II-A-1,  Class II-A-2,  Class III-A-1,  Class III-A-2,  Class III-A-3,  Class IV-A-1, Class IV-A-2 and Class B
     Certificates  will bear interest at a pass-through  rate equal to the least of (i) One-Month LIBOR plus the related  Margin,  (ii)
     10.50% per annum and (iii) the Net Rate Cap. On any  Distribution  Date  occurring  in or after April 2016,  in which an amount is
     payable to the Final Maturity  Reserve Account pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds the Coupon Strip
     Rate,  for federal  income tax purposes,  each REMIC IV Regular  Interest,  the ownership of which is  represented  by the Class A
     (other than the Class  IV-A-3) and Class B  Certificates,  will bear  interest  at a  Pass-Through  Rate equal to the least of (i)
     One-Month  LIBOR plus the related Margin,  (ii) 10.50% per annum and (iii) the Modified Net Rate Cap. The  entitlements of holders
     of the Class A (other than the Class IV-A-3) and Class B Certificates to receive interest in excess of this modified  Pass-Through
     Rate shall be treated as paid outside of any REMIC formed under this  Agreement  and shall not be part of the  entitlement  of the
     REMIC IV Regular Interest the ownership of which is represented by the Class of Certificates receiving such payment,  instead such
     amount shall be deemed to have been paid from amounts distributable in respect of the REMIC V Regular Interest B-IO.

(2) The Class IV-X Certificates will bear interest at a fixed pass-through rate equal to 1.000% per annum.

(3) The Class IV-A-3  Certificates  will bear interest at a pass-through  rate equal to the lesser of (i) One-Year MTA plus the related
     Margin and (ii) the Net Rate Cap. On any  Distribution  Date  occurring  in or after April 2016,  in which an amount is payable to
     the Final Maturity  Reserve Account  pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds the Coupon Strip Rate, for
     federal income tax purposes,  REMIC IV Regular Interest IV-A-3 will bear interest at a Pass-Through Rate equal to the least of (i)
     One-Month  MTA plus the  related  Margin and (ii) the  Modified  Net Rate Cap.  The  entitlements  of holders of the Class  IV-A-3
     Certificates  to receive  interest  in excess of this  modified  Pass-Through  Rate shall be treated as paid  outside of any REMIC
     formed under this Agreement and shall not be part of the  entitlement  of REMIC IV Regular  Interest  IV-A-3,  instead such amount
     shall be deemed to have been paid from amounts distributable in respect of the REMIC V Regular Interest B-IO.

(4) The Class XP Certificates  will not bear any interest.  The Class XP Certificates  will be entitled to receive  Prepayment  Charges
     collected  with respect to the Prepayment  Charge Loans.  The Class XP  Certificates  will not represent an interest in any REMIC,
     they will  instead  represent  an  interest in the Trust  constituted  by this  Agreement  that is a strip of  Prepayment  Charges
     associated with the Prepayment Charge Loans.

(5) The Class B-IO  Certificates  will bear  interest  at a per annum rate equal to the Class B-IO  Pass-Through  Rate on its  Notional
     Amount.  Amounts  paid,  or deemed  paid,  to the Class  B-IO  Certificates  shall be deemed to first be paid to REMIC IV  Regular
     Interest  B-IO-I in reduction  of accrued and unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been
     reduced to zero and shall then be deemed paid to REMIC IV Regular Interest B-IO-P in reduction of the principal balance thereof.

                  (v)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of REMIC IV Regular  Interests  B-IO-I and B-IO-P and any proceeds  thereof as a REMIC for federal income tax purposes,  and
such  segregated  pool of assets  will be  designated  as  "REMIC V."  The Class R-X  Certificates  will  represent  the sole  Class of
"residual  interests" in REMIC V for purposes of the REMIC  Provisions  under federal income tax law. The following  table  irrevocably
sets forth the designation,  Uncertificated  Pass-Through  Rate and initial  Uncertificated  Principal  Balance for the single "regular
interest" in REMIC V (the "REMIC V Regular Interest").

                                                                                        Initial Uncertificated
          Class Designation for each REMIC V        Uncertificated REMIC V        ----------------------------------
                       Interest                        Pass-Through Rate                  Principal Balance
          B-IO                                                               (1)                      $28,780,642.49
          Class R-X Certificates                                             N/A                                  $0

(1)  The Class B-IO  Certificates  will bear  interest at a per annum rate equal to the Class B-IO  Pass-Through  Rate on its  Notional
     Amount.  The REMIC V Regular  Interest  will not have an  Uncertificated  Pass-Through  Rate,  but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC IV Regular Interests B-IO-I and B-IO-P.


(d) Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately following the
maturity  date for the  Mortgage  Loan with the latest  maturity  date in the Trust Fund has been  designated  as the "latest  possible
maturity  date" for the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III  Regular  Interests,  the REMIC IV Regular
Interests, the REMIC V Regular Interest and the Certificates.

(e) With respect to each  Distribution  Date, each Class of  Certificates  shall accrue interest  during the related  Interest  Accrual
Period.  With respect to each  Distribution  Date and each Class of Class A and Class B  Certificates,  interest shall be calculated on
the basis of a 360-day year and the actual  number of days  elapsed,  in each case,  based upon the  respective  Pass-Through  Rate set
forth, or determined as provided, above and the Current Principal Amount of such Class applicable to such Distribution Date.

(f) The Certificates  shall be substantially in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6 and A-7. On original  issuance,
the Trustee shall sign,  countersign  and shall deliver them at the direction of the Depositor.  Pending the  preparation of definitive
Certificates of any Class, the Trustee may sign and countersign temporary  Certificates that are printed,  lithographed or typewritten,
in authorized  denominations  for  Certificates  of such Class,  substantially  of the tenor of the definitive  Certificates in lieu of
which  they are  issued and with such  appropriate  insertions,  omissions,  substitutions  and other  variations  as the  officers  or
authorized  signatories executing such Certificates may determine,  as evidenced by their execution of such Certificates.  If temporary
Certificates  are issued,  the Depositor will cause  definitive  Certificates  to be prepared  without  unreasonable  delay.  After the
preparation of definitive  Certificates,  the temporary  Certificates shall be exchangeable for definitive  Certificates upon surrender
of the temporary  Certificates at the office of the Trustee,  without charge to the Holder.  Upon surrender for cancellation of any one
or more temporary  Certificates,  the Trustee shall sign and  countersign and deliver in exchange  therefor a like aggregate  principal
amount, in authorized  denominations for such Class, of definitive  Certificates of the same Class. Until so exchanged,  such temporary
Certificates shall in all respects be entitled to the same benefits as definitive Certificates.

(g) Each Class of Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of the Depository
or the DTC  Custodian,  and  beneficial  interests  will be held by investors  through the  book-entry  facilities of the Depository in
minimum denominations of, in the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each  such  Class may  be  issued  in a  different  amount  so that  the sum of the  denominations  of all  outstanding
Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the
Trustee  shall  execute  and  countersign  Physical  Certificates  all in an  aggregate  principal  amount that shall equal the Current
Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual  Certificates)  shall be issued
in certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral  multiples of $1.00 in excess thereof,
except that one Private  Certificate  of each  Class may be issued in a different  amount so that the sum of the  denominations  of all
outstanding  Private  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing  Date.  The
Residual  Certificates shall each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully  registered  form in minimum  dollar  denominations  of $50,000 and integral  multiples of $1.00 in excess  thereof,
except that one Certificate of each Class may be in a different  denomination so that the sum of the  denominations  of all outstanding
Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the
Trustee shall execute and  countersign  (i) in the case of each Class of  Offered  Certificates,  the Certificate in the entire Current
Principal Amount of the respective  Class and (ii) in the case of each Class of Private  Certificates,  Individual  Certificates all in
an aggregate  principal  amount that shall equal the Current  Principal  Amount of each such respective  Class on the Closing Date. The
Certificates  referred  to in clause  (i) and if at any time there are to be Global  Certificates,  the  Global  Certificates  shall be
delivered by the  Depositor to the  Depository  or pursuant to the  Depository's  instructions,  shall be delivered by the Depositor on
behalf of the  Depository to and deposited  with the DTC  Custodian.  The Trustee  shall sign the  Certificates  by facsimile or manual
signature and countersign them by manual signature on behalf of the Trustee by one or more authorized  signatories,  each of whom shall
be Responsible  Officers of the Trustee or its agent.  A Certificate  bearing the manual and facsimile  signatures of  individuals  who
were the authorized  signatories of the Trustee or its agent at the time of issuance shall bind the Trustee,  notwithstanding that such
individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

(h) No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for any purpose,  unless there appears on such
Certificate the manually executed  countersignature of the Trustee or its agent, and such  countersignature  upon any Certificate shall
be  conclusive  evidence,  and the  only  evidence,  that  such  Certificate  has been  duly  executed  and  delivered  hereunder.  All
Certificates  issued on the Closing Date shall be dated the Closing Date. All  Certificates  issued  thereafter shall be dated the date
of their countersignature.

(i) The Closing Date is hereby designated as the "startup" day of each 2006-AR3 REMIC within the meaning of  Section 860G(a)(9)  of the
Code.

(j) For federal  income tax purposes,  each 2006-AR3  REMIC shall have a tax year that is a calendar year and shall report income on an
accrual basis.

(k) The Trustee on behalf of the Trust shall cause each 2006-AR3 REMIC to timely elect to be treated as a REMIC under  Section 860D  of
the Code.  Any  inconsistencies  or ambiguities in this Agreement or in the  administration  of any Trust  established  hereby shall be
resolved in a manner that preserves the validity of such elections.

(l) The following  legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance of any other
Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A
         TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
         POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE
         MAC,  A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN
         CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
         CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION
         511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
         THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT
         OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3)
         SUCH TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.
         NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS CERTIFICATE
         TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
         LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
         INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Section 5.02 Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee shall maintain at its Corporate  Trust Office a
Certificate  Register  in which,  subject to such  reasonable  regulations  as it may  prescribe,  the  Trustee  shall  provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

(b) Subject to Section  5.01(a)  and,  in the case of any Global  Certificate  or Physical  Certificate  upon the  satisfaction  of the
conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the Trustee
maintained  for such purpose,  the Trustee shall sign,  countersign  and shall  deliver,  in the name of the  designated  transferee or
transferees, a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

(c) By acceptance of a Private  Certificate or a Residual  Certificate,  whether upon original  issuance or subsequent  transfer,  each
holder of such Certificate  acknowledges  the  restrictions on the transfer of such Certificate set forth in the Securities  Legend and
agrees that it will  transfer  such a Certificate  only as provided  herein.  In addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall apply with respect to the transfer and registration of transfer of an Private  Certificate or a Residual
Certificate to a transferee that takes delivery in the form of an Individual Certificate:

(i) The Trustee shall register the transfer of an Individual  Certificate  if the requested  transfer is being made to a transferee who
has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

(ii) The Trustee shall  register the transfer of any  Individual  Certificate  if (x) the transferor has advised the Trustee in writing
that the Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding the transfer as set
forth in Exhibit F-1 hereto;  and (y) prior to the  transfer the  transferee  furnishes  to the Trustee an  Investment  Letter (and the
Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel  addressed to the Trustee to the
effect that the delivery of (x) and (y) above are not  sufficient  to confirm that the proposed  transfer is being made  pursuant to an
exemption from, or in a transaction not subject to, the  registration  requirements  of the Securities Act and other  applicable  laws,
the  Trustee  shall  as a  condition  of the  registration  of  any  such  transfer  require  the  transferor  to  furnish  such  other
certifications,  legal opinions or other  information  prior to registering  the transfer of an Individual  Certificate as shall be set
forth in such Opinion of Counsel.

(d) So long as a  Global  Certificate  of such  Class is  outstanding  and is held by or on  behalf  of the  Depository,  transfers  of
beneficial interests in such Global Certificate,  or transfers by holders of Individual  Certificates of such Class to transferees that
take delivery in the form of beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

(i) In the case of a beneficial  interest in the Global  Certificate being transferred to an Institutional  Accredited  Investor,  such
transferee  shall be required to take delivery in the form of an Individual  Certificate or Certificates and the Trustee shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

(ii) In the case of a beneficial  interest in a Class of Global  Certificates  being transferred to a transferee that takes delivery in
the form of an  Individual  Certificate  or  Certificates  of such Class,  except as set forth in clause  (i) above,  the Trustee shall
register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

(iii) In the case of an  Individual  Certificate  of a Class being  transferred  to a transferee  that takes  delivery in the form of a
beneficial  interest in a Global  Certificate  of such Class,  the Trustee shall  register such transfer if the transferee has provided
the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

(iv) No  restrictions  shall apply with respect to the  transfer or  registration  of transfer of a  beneficial  interest in the Global
Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in the Global  Certificate  of such
Class;  provided that each such transferee shall be deemed to have made such  representations and warranties contained in the Rule 144A
Certificate as are sufficient to establish that it is a QIB.

(e) Subject to Section 5.02(h), an exchange of a beneficial  interest in a Global Certificate of a Class for an Individual  Certificate
or  Certificates of such Class,  an exchange of an Individual  Certificate or Certificates of a Class for a beneficial  interest in the
Global  Certificate  of such Class and an exchange of an Individual  Certificate  or  Certificates  of a Class for  another  Individual
Certificate or Certificates of such Class (in each case,  whether or not such exchange is made in anticipation of subsequent  transfer,
and, in the case of the Global  Certificate of such Class,  so long as such  Certificate is outstanding  and is held by or on behalf of
the Depository) may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

(i) A holder of a beneficial  interest in a Global  Certificate  of a Class may at any time  exchange such  beneficial  interest for an
Individual Certificate or Certificates of such Class.

(ii) A holder of an Individual  Certificate or Certificates of a Class may  exchange such  Certificate or Certificates for a beneficial
interest in the Global  Certificate  of such  Class if  such holder  furnishes  to the Trustee a Rule 144A  Certificate  or  comparable
evidence as to its QIB status.

(iii) A holder of an Individual  Certificate  of a Class may  exchange such  Certificate  for an equal  aggregate  principal  amount of
Individual Certificates of such Class in different authorized denominations without any certification.

(f) (i)           Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a Class for a beneficial  interest in a
Global Certificate of such Class as provided herein,  the Trustee shall cancel such Individual  Certificate and shall (or shall request
the  Depository  to) endorse on the schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such schedule
affixed to the Global  Certificate  and made a part  thereof)  or  otherwise  make in its books and  records  an  appropriate  notation
evidencing  the date of such exchange or transfer and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

(ii) Upon  acceptance  for  exchange  or transfer  of a  beneficial  interest in a Global  Certificate  of a  Class for  an  Individual
Certificate of such Class as  provided  herein,  the Trustee shall (or shall request the Depository to) endorse on the schedule affixed
to such Global  Certificate  (or on a  continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or
otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer and a decrease in
the certificate balance of such Global Certificate equal to the certificate  balance of such Individual  Certificate issued in exchange
therefor or upon transfer thereof.

(g) The Securities Legend shall be placed on any Individual  Certificate  issued in exchange for or upon transfer of another Individual
Certificate or of a beneficial interest in a Global Certificate.

(h) Subject to the restrictions on transfer and exchange set forth in this Section 5.02,  the holder of any Individual  Certificate may
transfer or exchange the same in whole or in part (in an initial certificate  balance equal to the minimum authorized  denomination set
forth in  Section 5.01(g)  or any integral multiple of $1.00 in excess thereof) by surrendering such Certificate at the Corporate Trust
Office of the Trustee,  or at the office of any  transfer  agent,  together  with an executed  instrument  of  assignment  and transfer
satisfactory  in form and  substance  to the  Trustee  in the case of  transfer  and a  written  request  for  exchange  in the case of
exchange.  The holder of a beneficial  interest in a Global  Certificate  may,  subject to the rules and procedures of the  Depository,
cause the  Depository  (or its  nominee)  to notify the Trustee in writing of a request  for  transfer  or exchange of such  beneficial
interest for an  Individual  Certificate  or  Certificates.  Following a proper  request for transfer or exchange,  the Trustee  shall,
within five Business  Days of such request made at the  Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the
Corporate  Trust  Office of the  Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of exchange) to such address as the
transferee or holder,  as applicable,  may request,  an Individual  Certificate or  Certificates,  as the case may require,  for a like
aggregate  Fractional  Undivided  Interest and in such authorized  denomination or denominations as may be requested.  The presentation
for transfer or exchange of any Individual  Certificate  shall not be valid unless made at the Corporate Trust Office of the Trustee by
the registered holder in person, or by a duly authorized attorney-in-fact.

(i) At the option of the  Certificateholders,  Certificates  may be exchanged for other  Certificates of authorized  denominations of a
like Class and  aggregate  Fractional  Undivided  Interest,  upon surrender of the  Certificates to be exchanged at the Corporate Trust
Office of the Trustee;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the original  Fractional
Undivided Interest  represented by each such new Certificate  (i) is at least equal to the minimum  authorized  denomination or (ii) is
acceptable to the Depositor as indicated to the Trustee in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Trustee shall sign and countersign and the Trustee shall deliver the Certificates  which the  Certificateholder  making the exchange is
entitled to receive.

(j) If the Trustee so requires,  every  Certificate  presented or surrendered for transfer or exchange shall be duly endorsed by, or be
accompanied by a written  instrument of transfer,  with a signature  guarantee,  in form satisfactory to the Trustee,  duly executed by
the holder thereof or his or her attorney duly authorized in writing.

(k) No service  charge  shall be made for any  transfer  or  exchange of  Certificates,  but the  Trustee may require  payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in connection with any transfer or exchange of Certificates.

(l) The Trustee shall cancel all  Certificates  surrendered  for transfer or exchange but shall retain such  Certificates in accordance
with its standard  retention  policy or for such further time as is required by the record  retention  requirements  of the  Securities
Exchange Act of 1934, as amended, and thereafter may destroy such Certificates.

Section 5.03 Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated  Certificate is surrendered to the Trustee,
or the  Trustee  receives  evidence to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and  (ii) there  is
delivered to the Trustee such  security or indemnity  as it may require to save it  harmless,  and  (iii) the  Trustee has not received
notice that such Certificate has been acquired by a third Person, the Trustee shall sign,  countersign and deliver,  in exchange for or
in lieu of any such  mutilated,  destroyed,  lost or stolen  Certificate,  a new  Certificate  of like tenor and  Fractional  Undivided
Interest  but in each case  bearing a different  number.  The  mutilated,  destroyed,  lost or stolen  Certificate  shall  thereupon be
canceled of record by the Trustee and shall be of no further effect and evidence no rights.

(b) Upon the issuance of any new Certificate under this Section 5.03,  the Trustee may require the payment of a sum sufficient to cover
any tax or other  governmental  charge that may be imposed in relation thereto and any other expenses  (including the fees and expenses
of the Trustee) connected  therewith.  Any duplicate  Certificate  issued pursuant to this Section 5.03  shall constitute  complete and
indefeasible  evidence  of  ownership  in the Trust  Fund,  as if  originally  issued,  whether  or not the lost,  stolen or  destroyed
Certificate shall be found at any time.

Section 5.04 Persons Deemed Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the Depositor,  the
Trustee,  the  Certificate  Insurer  (with  respect  to the  Insured  Certificates  for the Term of the  Policy)  and any  agent of the
Depositor,  the  Certificate  Insurer or the Trustee may treat the Person in whose name any  Certificate  is registered as the owner of
such Certificate for the purpose of receiving  distributions  pursuant to Section 6.01 and for all other purposes  whatsoever.  Neither
the  Depositor,  the Trustee nor any agent of the Depositor or the Trustee shall be affected by notice to the contrary.  No Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate  to be transferred is presented no
later than the close of business on the third Business Day preceding such Record Date.

Section 5.05 Transfer Restrictions on Residual Certificates.  (a) Residual  Certificates,  or interests therein, may not be transferred
without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably  withheld.  As a
prerequisite  to such  consent,  the  proposed  transferee  must  provide the Tax Matters  Person,  the Sponsor and the Trustee with an
affidavit that the proposed  transferee is a Permitted  Transferee  (and,  unless the Tax Matters Person and the Sponsor consent to the
transfer to a person who is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

(b) No transfer,  sale or other  disposition of a Residual  Certificate  (including a beneficial  interest therein) may be made unless,
prior to the transfer,  sale or other disposition of a Residual Certificate,  the proposed transferee (including the initial purchasers
thereof)  delivers to the Tax Matters  Person,  the Trustee and the  Depositor an affidavit  in the form  attached  hereto as Exhibit E
stating,  among other things,  that as of the date of such transfer  (i) such  transferee is a Permitted  Transferee and that (ii) such
transferee  is not  acquiring  such  Residual  Certificate  for the  account of any person who is not a Permitted  Transferee.  The Tax
Matters  Person shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any statement made in the
affidavit  issued  pursuant to the  preceding  sentence is not true.  Notwithstanding  any  transfer,  sale or other  disposition  of a
Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other disposition shall be deemed to be
of no legal force or effect  whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported  transfer shall be in violation of
the  provisions  of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon  discovery  that the transfer of such Residual
Certificate was not in fact permitted by this Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date
of the purported  transfer.  None of the Trustee,  the Tax Matters  Person or the Depositor  shall be under any liability to any Person
for any  registration  or transfer of a Residual  Certificate  that is not permitted by this Section 5.05(b) or for making payments due
on such Residual  Certificate to the purported  Holder  thereof or taking any other action with respect to such purported  Holder under
the provisions of this  Agreement so long as the written  affidavit  referred to above was received with respect to such transfer,  and
the Tax Matters Person,  the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The prior Holder shall be
entitled  to recover  from any  purported  Holder of a Residual  Certificate  that was in fact not a  permitted  transferee  under this
Section  5.05(b)  at the  time it  became  a  Holder  all  payments  made on such  Residual  Certificate.  Each  Holder  of a  Residual
Certificate,  by acceptance  thereof,  shall be deemed for all purposes to have consented to the provisions of this Section 5.05(b) and
to any  amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation  or  otherwise) by counsel of the Tax
Matters  Person or the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a Permitted
Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition  of a tax upon the Trust or cause any
REMIC to fail to qualify as a REMIC.

(c) The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have consented in
writing (which consent may be withheld in the Tax Matters Person's sole discretion),  the Class R Certificates  (including a beneficial
interest therein) may not be purchased by or transferred to any person who is not a United States Person.

(d) By accepting a Residual  Certificate,  the purchaser  thereof  agrees to be a Tax Matters Person if it is the Holder of the largest
percentage  interest of such Certificate,  and appoints the Trustee to act as its agent with respect to all matters  concerning the tax
obligations of the Trust.

Section 5.06 Restrictions on Transferability of Certificates.  (a) No offer, sale, transfer or other disposition  (including pledge) of
any Certificate  shall be made by any Holder thereof unless  registered under the Securities Act, or an exemption from the registration
requirements of the Securities Act and any applicable state  securities or "Blue Sky" laws is available and the prospective  transferee
(other than the  Depositor)  of such  Certificate  signs and delivers to the Trustee an  Investment  Letter,  if the  transferee  is an
Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is a
QIB,  in the  form set  forth as  Exhibit F-2  hereto.  Notwithstanding  the  provisions  of the  immediately  preceding  sentence,  no
restrictions  shall apply with respect to the transfer or registration of transfer of a beneficial  interest in any Certificate that is
a Global  Certificate of a Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of
such  Class provided that each such transferee shall be deemed to have made such  representations and warranties  contained in the Rule
144A  Certificate  as are  sufficient  to  establish  that it is a QIB.  In the case of a proposed  transfer  of any  Certificate  to a
transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to the Trustee that such  transaction  is exempt
from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of the Trustee or the
Trust Fund.

(b) The Private Certificates shall each bear a Securities Legend.

Section 5.07 ERISA  Restrictions.  (a) Subject to the provisions of subsection (b), no Residual  Certificates  or Private  Certificates
may be acquired  directly or indirectly by, or on behalf of, an employee benefit plan or other  retirement  arrangement that is subject
to Title I of ERISA or  Section 4975  of the Code (a  "Plan"),  or by a person  using  "plan  assets" of a Plan,  unless  the  proposed
transferee  provides the Trustee,  with an Opinion of Counsel addressed to the Servicer and the Trustee (upon which they may rely) that
is  satisfactory  to the Trustee,  which  opinion will not be at the expense of the Servicer or the Trustee,  that the purchase of such
Certificates  by or on  behalf of such  Plan is  permissible  under  applicable  law,  will not  constitute  or  result in a  nonexempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Servicer or the Trustee to any
obligation in addition to those undertaken in this Agreement.

(b) Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an interest in a
Global  Certificate  which is a Private  Certificate,  by acquisition of such  Certificate,  shall be deemed to have represented to the
Trustee,  and any Person  acquiring an interest in a Private  Certificate in definitive form shall represent in writing to the Trustee,
that it is not  acquiring an interest in such  Certificate  directly or  indirectly  by, or on behalf of, or with "plan assets" of, any
Plan.

(c) Each  beneficial  owner of a Class B-1,  Class B-2,  Class B-3,  Class B-4,  Class B-5,  Class B-6 or Class B-7  Certificate or any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that  certificate or any interest
therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that  certificate or interest  therein,  that
either (i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P or Moody's,  (ii) such beneficial owner is not a
Plan or investing with "plan assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the source of funds used to acquire or
hold the certificate or interest therein is an "insurance  company general account," as such term is defined in Prohibited  Transaction
Class Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

(d) Neither  the  Servicer  nor the  Trustee  will be required to monitor,  determine  or inquire as to  compliance  with the  transfer
restrictions  with respect to the Global  Certificates.  Any  attempted or purported  transfer of any  Certificate  in violation of the
provisions  of Section s (a),  (b) or (c) above  shall be void ab initio and such  Certificate  shall be  considered  to have been held
continuously  by the prior  permitted  Certificateholder.  Any  transferor of any  Certificate in violation of such  provisions,  shall
indemnify and hold harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the Servicer as a result of such  attempted or purported  transfer.  The Trustee shall have no liability for transfer
of any such Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository  Participants or
Certificate Owners made in violation of the transfer restrictions set forth herein.

Section 5.08 Rule 144A Information.  For so long as any Private Certificates are outstanding,  (1) the Sponsor will provide or cause to
be provided to any holder of such Private  Certificates and any prospective  purchaser  thereof  designated by such a holder,  upon the
request of such holder or prospective  purchaser,  the information  required to be provided to such holder or prospective  purchaser by
Rule  144A(d)(4)  under the  Securities  Act; and (2) the Sponsor shall update such  information  from time to time in order to prevent
such  information  from becoming  false and misleading and will take such other actions as are necessary to ensure that the safe harbor
exemption  from the  registration  requirements  of the  Securities  Act under Rule 144A is and will be  available  for resales of such
Private Certificates conducted in accordance with Rule 144A.




--------------------------------------------------------------------------------




                                                              ARTICLE VI
                                                    Payments to Certificateholders

Section 6.01 Distributions  on the  Certificates.  (a) On each  Distribution  Date, an amount equal to the Interest Funds and Principal
Funds for such  Distribution  Date shall be withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit
therein and distributed for such Distribution Date, in the following order of priority:

         First, from Interest Funds, from each Loan Group on a pro rata basis, on each Distribution Date on and after the
Distribution Date in April 2016, if applicable, to the Final Maturity Reserve Account, an amount equal to the related Coupon Strip for
such Distribution Date.

         Second, to pay any accrued and unpaid interest on the related Class A, Class B and Class X Certificates in the following
order of priority:

1. From remaining Interest Funds in respect of:

a. Loan Group I, to the Class I-A Certificates, the Current Interest and then any Interest Carry Forward Amount for such Class;

b. Loan Group II, first, to each Class of Class II-A Certificates,  the Current Interest and then any Interest Carry Forward Amount for
                  each such Class,  pro rata,  based on the amounts  owed to such Class and second,  to the  Certificate  Insurer,  any
                  accrued and unpaid Reimbursement  Amounts payable to the Certificate Insurer for that Distribution Date in respect of
                  any Deficiency  Amount described in clauses (a)(1) or (b)(x) of such definition but only to the extent of the portion
                  of any  delinquent  interest  collections  received on the related  Mortgage  Loans that resulted in such  Deficiency
                  Amount on a prior Distribution Date and would otherwise be payable to the Class II-A-2 Certificates;

c. Loan Group III, to each Class of Class III-A Certificates,  the Current Interest and then any Interest Carry Forward Amount for each
                  such Class, pro rata, based on the Current Interest and Interest Carry Forward Amount due to each such Class; and

d. Loan Group IV, to each Class of Class IV-A Certificates and the Class IV-X Certificates,  the Current Interest and then any Interest
                  Carry Forward Amount for each such Class,  pro rata,  based on the Current Interest and Interest Carry Forward Amount
                  due to each such Class;

2. From  remaining  Interest  Funds in respect of all Loan Groups,  to the Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class
         B-6 and Class B-7 Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

3. Any Excess Spread to the extent necessary to meet a level of overcollateralization equal to the Overcollateralization  Target Amount
         will be the Extra  Principal  Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount and
         distributed in accordance with Third (A) and (B) below; and

4. Any  remaining  Excess  Spread will be the Remaining  Excess  Spread and will be applied,  together  with the  Overcollateralization
         Release Amount, as Excess Cashflow pursuant to clauses Fourth through Fifteenth below.

         Third, to pay as principal on the Class A and Class B Certificates, in the following order of priority:

         (A)      For each Distribution Date (i) prior to the Stepdown Date or (ii) on which a Trigger Event is in effect, from the
         Principal Funds and the Extra Principal Distribution Amount for such Distribution Date:

1. (a)                     An  amount  equal to the  Group I  Principal  Distribution  Amount  will be  distributed  to the  Class  I-A
         Certificates until the Current Principal Amount of such Class is reduced to zero;

                           (b)      An amount equal to the Group II Principal  Distribution  Amount will be  distributed  first to each
         Class of Class II-A  Certificates  on a pro rata basis  until the  Current  Principal  Amount of each such Class is reduced to
         zero and second, to the Certificate Insurer,  any accrued and unpaid Reimbursement  Amounts payable to the Certificate Insurer
         for that Distribution  Date in respect of any Deficiency Amount described in clauses (a)(2) or (b)(y) of such definition,  but
         only to the extent of the portion of Subsequent  Recoveries  with respect to the Mortgage Loans with respect to which Realized
         Losses were paid by the Certificate Insurer would otherwise be payable to the Class II-A-2 Certificates;

                           (c)   To the Class III-A Certificates,  an amount equal to the Group III Principal  Distribution Amount will
         be distributed on a pro rata basis until the Current Principal Amount of each such Class is reduced to zero;

                           (d)   To the Class IV-A  Certificates,  an amount equal to the Group IV Principal  Distribution  Amount will
         be distributed on a pro rata basis until the Current Principal Amount of each such Class is reduced to zero;

2. To the Class B-1 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero;

3. To the Class B-2 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero;

4. To the Class B-3 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero;

5. To the Class B-4 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero;

6. To the Class B-5 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero;

7. To the Class B-6 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero; and

8. To the Class B-7 Certificates,  any remaining Principal Distribution Amount until the Current Principal Amount thereof is reduced to
         zero; and

         (B)      For each Distribution Date on or after the Stepdown Date, so long as a Trigger Event is not in effect, from the
         Principal Funds and the Extra Principal Distribution Amount for such Distribution Date:

1. (a)                     An  amount  equal to the  Class I-A  Principal  Distribution  Amount  will be  distributed  to the Class I-A
         Certificates until the Current Principal Amount of such Class is reduced to zero;

                           (b)      An amount equal to the Class II-A Principal  Distribution  Amount will be distributed first to each
         class of Class II-A  Certificates  on a pro rata basis  until the  Current  Principal  Amount of each such Class is reduced to
         zero and second, to the Certificate Insurer,  any accrued and unpaid Reimbursement  Amounts payable to the Certificate Insurer
         for that Distribution  Date in respect of any Deficiency Amount described in clauses (a)(2) or (b)(y) of such definition,  but
         only to the extent of the portion of Subsequent  Recoveries  with respect to the Mortgage Loans with respect to which Realized
         Losses were paid by the Certificate Insurer would otherwise be payable to the Class II-A-2 Certificates;

                           (c)   To the Class III-A  Certificates,  an amount equal to the Class III-A  Principal  Distribution  Amount
         will be distributed on a pro rata basis until the Current Principal Amount of each such Class is reduced to zero;

                           (d)   To the Class IV-A Certificates,  an amount equal to the Class IV-A Principal  Distribution Amount will
         be distributed on a pro rata basis until the Current Principal Amount of each such Class is reduced to zero;

2. To the Class B-1 Certificates,  from any remaining Principal Distribution Amount, the Class B-1 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero;

3. To the Class B-2 Certificates,  from any remaining Principal Distribution Amount, the Class B-2 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero;

4. To the Class B-3 Certificates,  from any remaining Principal Distribution Amount, the Class B-3 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero;

5. To the Class B-4 Certificates,  from any remaining Principal Distribution Amount, the Class B-4 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero;

6. To the Class B-5 Certificates,  from any remaining Principal Distribution Amount, the Class B-5 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero;

7. To the Class B-6 Certificates,  from any remaining Principal Distribution Amount, the Class B-6 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero; and

8. To the Class B-7 Certificates,  from any remaining Principal Distribution Amount, the Class B-7 Principal Distribution Amount, until
         the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess Cashflow,  first, to the Class I-A, Class II-A, Class III-A and Class IV-A Certificates,  pro rata in
accordance  with the  respective  amounts  owed to each such Class,  (i) any Interest  Carry-Forward  Amount for each such Class to the
extent not fully paid pursuant to  subclauses  Second 1 above and (ii) any Unpaid  Realized Loss Amount for each such class,  allocated
to such Class from Mortgage Loans in the related Loan Group, for such  Distribution Date and second,  to the Certificate  Insurer,  any
accrued and unpaid Reimbursement Amounts to the extent not paid in pursuant to priority Second 1(b);

         Fifth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-1  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-2  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow,  the following  amounts to the Class B-3  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Eighth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-4  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Ninth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-5  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Tenth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-6  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Eleventh,  from any remaining Excess Cashflow,  the following  amounts to the Class B-7  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Twelfth,  from any remaining  Excess  Cashflow,  to the Class I-A, Class II-A,  Class III-A and Class IV-A  Certificates,  any
Basis Risk  Shortfall and any Basis Risk  Shortfall  Carry Forward  Amount for each such Class for such  Distribution  Date,  pro rata,
based on the Basis Risk Shortfall and Basis Risk Shortfall Carry Forward Amount owed to each such Class;

         Thirteenth,  from any remaining Excess  Cashflow,  to the Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6 and
Class B-7  Certificates,  in that order, any Basis Risk Shortfall and any Basis Risk Shortfall Carry Forward Amount,  in each case owed
to such Class for such Distribution Date;

         Fourteenth,  from any remaining Excess Cashflow,  to the Class B-IO Certificates,  the Class B-IO Distribution Amount for such
Distribution Date; and

         Fifteenth, any remaining amounts to the Residual Certificates.

         All payments of amounts in respect of Basis Risk Shortfall or Basis Risk Shortfall Carry Forward Amount made pursuant to the
provisions of this paragraph (a) shall, for federal income tax purposes, be deemed to have been distributed from REMIC IV to the
holder of the Class B-IO Certificates and then paid outside of any 2006-AR3 REMIC to the recipients thereof pursuant to an interest
rate cap contract.  By accepting their Certificates the holders of the Certificates agree so to treat such payments for purposes of
filing their income tax returns.

         For federal income tax purposes, payment of any interest accrued at a Pass-Through Rate in excess of the Modified Net Rate
Cap, to the Class A and Class B Certificates shall be treated as paid outside of any 2006-AR3 REMIC and shall not be part of the
entitlement of the REMIC IV Regular Interest the ownership of which is represented by such Class of Certificates receiving such
payment.

         (b)  Notwithstanding  the provisions of clauses Third (A) and (B) above,  if on any  Distribution  Date the  certificates in a
Certificate  Group are no longer  outstanding,  the  portion of the  Principal  Distribution  Amount or the  related  Class A Principal
Distribution  Amount,  as applicable,  otherwise  allocable to such  Certificate  Group will be allocated  among the other  Certificate
Groups,  pro rata, based on the aggregate  Certificate  Balance of the Certificate Group, after giving effect to distributions in Third
(A) and (B) above, and will be distributed  among the  Certificates in each  Certificate  Group in the manner set forth in Third (A) or
(B) above, as applicable, until the Certificate Principal Balance of each such Class is reduced to zero.

         (c) On each Distribution Date, all amounts  transferred from the Class XP Reserve Account  representing  Prepayment Charges in
respect of the Prepayment Charge Loans received during the related  Prepayment  Period will be withdrawn from the Distribution  Account
and  distributed by the Trustee to the Class XP  Certificates  and shall not be available for  distribution to the holders of any other
Class of Certificates.

         (d) The  expenses  and fees of the Trust  shall be paid by each of the  2006-AR3  REMICs,  to the  extent  that such  expenses
relate to the assets of each of such respective  2006-AR3  REMICs,  and all other expenses and fees of the Trust shall be paid pro rata
by each of the 2006-AR3 REMICs.

Section 6.02 Allocation of Losses and Subsequent  Recoveries.(a) On or prior to each  Determination  Date, the Servicer shall determine
the amount of any Realized Loss in respect of each Mortgage Loan that occurred during the  immediately  preceding  calendar month.  Any
Realized  Losses with respect to the  Mortgage  Loans shall be applied on the  Distribution  Date in the month  following  the month in
which such loss was incurred and, in the case of the principal  portion  thereof,  after giving  effect to  distributions  made on such
Distribution  Date,  as  provided  for in  Section  6.01,  in  reduction  of the  Current  Principal  Amount of the Class or Classes of
Certificates to the extent provided in the definition of Applied Realized Loss Amount.

(b) In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer shall deposit such funds into the
Custodial  Account pursuant to Section  4.01(a)(ii).  Subsequent  Recoveries will first used to pay any amounts owed to the Certificate
Insurer as set for in Section  6.02(c).  If, after taking into account such  Subsequent  Recoveries,  the amount of a Realized  Loss is
reduced,  the amount of such remaining  Subsequent  Recoveries will be applied to increase the Current Principal Amount of the Class of
Subordinate  Certificates  with the highest payment  priority to which Applied  Realized Loss Amounts have been  allocated,  but not by
more than the amount of Applied Realized Loss Amounts  previously  allocated to that Class of Subordinate  Certificates.  The amount of
any  remaining  Subsequent  Recoveries  will be applied to  sequentially  increase  the  Current  Principal  Amount of the  Subordinate
Certificates,  beginning with the Class of Subordinate  Certificates with the next highest payment  priority,  up to the amount of such
Applied Realized Loss Amounts  previously  allocated to such Class or Classes of Certificates.  Holders of such  Certificates  will not
be entitled to any payments in respect of Current  Interest on the amount of such increases for any Interest  Accrual Period  preceding
the  Distribution  Date on which such increase  occurs.  Any such increases  shall be applied to the Current  Principal  Amount of each
Subordinate Certificate of such Class in accordance with its respective Fractional Undivided Interest.

(c) Subsequent  Recoveries  will be  allocated  first to the  Certificate  Insurer  for payment on any  Reimbursement  Amounts for such
Distribution  Date in respect of any  Deficiency  Amount  described  in clauses  (a)(2) or (b)(y) of such  definition,  but only to the
extent of the portion of Subsequent  Recoveries  that were paid by the  Certificate  Insurer for Realized Losses that were allocated to
the Class II-A-2 Certificates.

Section 6.03 Payments.  (a) On each  Distribution  Date, other than the final  Distribution  Date, the Trustee shall distribute to each
Certificateholder of record as of the immediately preceding Record Date the  Certificateholder's  pro rata share of its Class (based on
the aggregate  Fractional  Undivided Interest  represented by such Holder's  Certificates) of all amounts required to be distributed on
such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be  distributed  to each  Class and,  based on such
amounts,  the Trustee shall determine the amount to be distributed to each  Certificateholder.  The Trustee's  calculations of payments
shall be based solely on  information  provided to the Trustee by the Servicer.  The Trustee  shall not be required to confirm,  verify
or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing  in the  Certificate  Register or  (ii) upon  receipt by the Trustee on or before the fifth
Business Day  preceding the Record Date of written  instructions  from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States  depository  institution  with  appropriate  facilities for receiving such a wire
transfer;  provided,  however,  that the final payment in respect of each Class of Certificates will be made only upon presentation and
surrender of such  respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

Section 6.04 Statements  to   Certificateholders.   (a)  On  each   Distribution   Date,   concurrently   with  each   distribution  to
Certificateholders,  the Trustee shall make available to the parties hereto,  the Certificate  Insurer and each  Certificateholder  via
the Trustee's internet website as set forth below, the following  information,  expressed with respect to clauses (i) through  (vii) in
the aggregate and as a Fractional  Undivided  Interest  representing an initial Current Principal Amount of $25,000,  or in the case of
the Class B-IO Certificates, a Notional Amount of $25,000:

(a) the Current Principal Amount or Notional Amount of each Class after giving effect (i) to all  distributions  allocable to principal
on such Distribution Date and (ii) the allocation of any Applied Realized Loss Amounts for such Distribution Date;

(b) the amount of the related  distribution to Holders of each Class allocable to principal,  separately  identifying (A) the aggregate
amount of any Principal  Prepayments  included therein,  (B) the aggregate of all scheduled  payments of principal included therein and
(C) the Extra Principal Distribution Amount (if any);

(c) the  Pass-Through  Rate for each applicable Class of Certificates  with respect to the current Accrual Period,  and, if applicable,
whether such Pass-Through Rate was limited by the Net Rate Cap;

(d) the amount of such distribution to Holders of each Class allocable to interest;

(e) the applicable accrual periods dates for calculating distributions and general distribution dates;

(f) with respect to each Loan Group, the total cash flows received and the general sources thereof;

(g) the amount,  if any, of fees or expenses accrued and paid, with an identification of the payee and the general purpose of such fees
including  the related  amount of the  Servicing  Fees paid to or retained by the Servicer for the related Due Period and the Aggregate
Premium Amount paid to the Certificate Insurer;

(h)               with respect to each Loan Group, the amount of such distribution to each Certificate allocable to interest;

(i) the Interest Carry Forward Amount and any Basis Risk Shortfall Carry Forward Amount for each Class of Certificates;

(j) with respect to each Loan Group,  the  aggregate of the Stated  Principal  Balance of all of the Mortgage  Loans for the  following
Distribution Date;

(k) the number and  Outstanding  Principal  Balance of the Mortgage  Loans that were  Delinquent  (exclusive  of any  Mortgage  Loan in
foreclosure)  in respect  of which  (A) are  30 to 59  days Delinquent,  (B)  are 60  to 89  days  Delinquent,  (C) are 90 or more days
Delinquent  and (D)  foreclosure  proceedings  have been  commenced,  in each case as of the close of  business  on the last day of the
calendar month  preceding such  Distribution  Date and separately  identifying  such  information for the first lien Mortgage Loans and
second lien Mortgage Loans;

(l) with respect to each Loan Group, the amount of Monthly Advances  included in the distribution on such  Distribution Date (including
the general purpose of such Monthly Advances);

(m) with respect to each Loan Group, the cumulative amount of Applied Realized Loss Amounts to date;

(n) if  applicable,  material  modifications,  extensions or waivers to Mortgage  Loan terms,  fees,  penalties or payments  during the
preceding calendar month or that have become material over time;

(o) with respect to each Loan Group and with respect to any Mortgage Loan that was liquidated during the preceding  calendar month, the
loan number and  aggregate  Stated  Principal  Balance of, and Realized  Loss on, such Mortgage Loan as of the close of business on the
Determination Date preceding such Distribution Date;

(p) with respect to each Loan Group, the total number and principal  balance of any real estate owned or REO Properties as of the close
of business on the Determination Date preceding such Distribution Date;

(q) with respect to each Loan Group,  the three month rolling average of the percent  equivalent of a fraction,  the numerator of which
is the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  that are 60 days or more  Delinquent  or are in  bankruptcy  or
foreclosure or are REO  Properties,  and the  denominator  of which is the aggregate  Stated  Principal  Balance of all of the Mortgage
Loans in each case as of the close of business on the last day of the calendar month  preceding such  Distribution  Date and separately
identifying such information for the first lien Mortgage Loans;

(r) the Realized Losses during the related Due Period and the cumulative Realized Losses through the end of the preceding month;

(s) whether a Trigger Event exists;

(t) updated pool composition data including the following: weighted average mortgage rate and weighted average remaining term;

(u) with respect to each Loan Group,  information  regarding  any new issuance of  securities  backed by the same asset pool,  any pool
asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

(v) any material  changes in the  solicitation,  credit-granting,  underwriting,  origination,  acquisition  or Mortgage Loan selection
criteria or procedures, as applicable, used to originate, acquire or select Mortgage Loans for the Trust Fund;

(w) the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as of the close of business on the applicable
Distribution Date and a description of any change in the calculation of these amounts;

(x) the amount of the distribution made on such  Distribution Date to the Holders of the Class XP Certificates  allocable to Prepayment
Charges;

(y) the amount of the Reimbursement Amount, if any; and

(z) the Deficiency Amount, if any, to be paid by the Certificate  Insurer,  specifically  setting forth the aggregate amounts in (a)(1)
and (b)(y) of the  definition  of  Deficiency  Amount and the  aggregate  amount in (a)(2) and (b)(z) of the  definition  of Deficiency
Amount.

         The Depositor covenants that if there is a material change in the solicitation,  credit-granting,  underwriting,  origination,
acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to originate,  acquire or select Mortgage Loans for
the Trust Fund it will notify the Trustee five calendar days before each  Distribution  Date, and if no such notification  occurs,  the
Trustee has no  obligation  to report with  respect to (x). The  Depositor  covenants to the Trustee that there will be no new issuance
of  securities  backed by the same asset pool,  so the  Trustee  will only be  responsible  in (u) above for  reporting  any pool asset
changes, such as additions or removals of Mortgage Loans from the Trust Fund

         The information set forth above shall be calculated or reported,  as the case may be, by the Trustee,  based solely on, and to
the extent of,  information  provided to the Trustee by the Servicer.  The Trustee may conclusively  rely on such information and shall
not be required to confirm, verify or recalculate any such information.

         The Trustee may make available each month,  to any  interested  party,  the monthly  statement to  Certificateholders  via the
Trustee's  website  initially  located at  "www.ctslink.com."  Assistance in using the website can be obtained by calling the Trustee's
customer  service desk at (301)  815-6600.  Parties that are unable to use the above  distribution  option are entitled to have a paper
copy mailed to them via first class mail by calling the Trustee's  customer  service desk and  indicating  such. The Trustee shall have
the right to change the way such reports are distributed in order to make such  distribution  more convenient and/or more accessible to
the parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the preceding  calendar year  beginning in 2006, the Trustee will furnish
upon request a report to each Holder of the  Certificates  of record at any time during the prior  calendar year as to the aggregate of
amounts reported  pursuant to subclauses  (a)(i) and (a)(ii) above with respect to the  Certificates,  plus information with respect to
the amount of servicing  compensation  and such other customary  information as the Trustee may determine to be necessary  and/or to be
required by the Internal  Revenue  Service or by a federal or state law or rules or regulations to enable such Holders to prepare their
tax  returns  for such  calendar  year.  Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially
comparable information shall be provided by the Trustee pursuant to the requirements of the Code.

Section 6.05 Monthly  Advances.  If the interest portion of the Scheduled Payment on a Mortgage Loan that was due on a related Due Date
is delinquent other than as a result of application of the Relief Act and exceeds the amount  deposited in the Custodial  Account which
will be used for an advance with respect to such Mortgage Loan,  the Servicer will deposit in the Custodial  Account not later than the
Distribution Account Deposit Date immediately  preceding the related  Distribution Date an amount equal to such deficiency,  net of the
Servicing Fee for such Mortgage Loan,  except to the extent the Servicer  determines any such advance to be a  Nonrecoverable  Advance.
If the Servicer deems an advance to be a Nonrecoverable  Advance, on the Distribution  Account Deposit Date, the Servicer shall present
an Officer's  Certificate  to the Trustee  (i) stating  that the Servicer  elects not to make a Monthly  Advance in a stated amount and
(ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

                Notwithstanding  the  foregoing,  the amount of such deposit may be reduced by the Amount Held for Future  Distribution
(as defined  below) then on deposit in the  Custodial  Account.  Any  portion of the Amount  Held for Future  Distribution  used to pay
Monthly  Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future  Distribution  Account Deposit
Date to the extent that the funds that are available in the Custodial Account on such  Distribution  Account Deposit Date are less than
the amount of payments required to be made by the Servicer on such Distribution Account Deposit Date.

                  The "Amount  Held for Future  Distribution"  as to any  Distribution  Account  Deposit Date shall be the total of the
amounts held in the  Custodial  Account at the close of business on the  preceding  Determination  Date which were  received  after the
Cut-off Date on account of (i) Liquidation  Proceeds,  Insurance Proceeds,  and Principal  Prepayments received or made in the month of
such  Distribution  Account Deposit Date, and (ii) payments which  represent  early receipt of scheduled  payments of interest due on a
date or dates subsequent to the related Due Date.

Section 6.06 Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial  Account not later than each  Distribution
Account  Deposit Date an amount equal to the lesser of (i) the sum of the aggregate  amounts  required to be paid by the Servicer under
this Agreement  with respect to subclauses  (a) and (b) of the definition of Interest  Shortfall with respect to the Mortgage Loans for
the related  Distribution  Date and  (ii) the  Servicing  Fee for such  Distribution  Date (such  amount,  the  "Compensating  Interest
Payment").  The Servicer  shall not be entitled to any  reimbursement  of any  Compensating  Interest  Payment.  Compensating  Interest
Payments will be allocated to each Loan Group, on a pro rata basis,  based on the respective  amounts  determined by clause (i) of this
Section 6.06.

         Section 6.07      Distributions on REMIC Regular Interests.

          (a)     On each  Distribution  Date,  the Trustee shall be deemed to distribute to itself on behalf of REMIC II as the holder
of the REMIC I Regular  Interests,  those  portions of the REMIC I  Distribution  Amount not  designated  to Component I of the Class R
Certificates, in the amounts and in accordance with the priorities set forth in the definition of REMIC I Distribution Amount.

         (b)      On each  Distribution  Date, the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the holder
of the REMIC II Regular  Interests,  those portions of the REMIC II  Distribution  Amount not designated to Component II of the Class R
Certificates, in the amounts and in accordance with the priorities set forth in the definition of REMIC II Distribution Amount.

         (c)      On each  Distribution  Date,  the Trustee shall be deemed to distribute to itself on behalf of REMIC IV as the holder
of the REMIC III Regular  Interests,  those portions of the REMIC III Distribution  Amount not designated to Component III of the Class
R Certificates, in the amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.

          (d)     On each  Distribution  Date the Trustee shall be deemed to distribute  the REMIC IV  Distribution  Amount to: (i) the
holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP  Certificates),  as the holders of
the REMIC IV Regular  Interests  (other than REMIC IV Regular  Interests B-IO-I and B-IO-P) and (ii) to itself on behalf of REMIC V, as
the holder of REMIC IV Regular  Interests  B-IO-I and B-IO-P,  in the amounts and in accordance  with the  priorities  set forth in the
definition of REMIC IV Distribution Amount.

         (e)      On each Distribution  Date, the Trustee shall be deemed to distribute to the holders of the Class B-IO  Certificates,
as the holders of the REMIC V Regular Interest, the amounts set forth in the definition of REMIC V Distribution Amount.

         (f)      Notwithstanding  the  deemed   distributions  on  the  REMIC  Regular  Interests  described  in  this  Section  6.07,
distributions of funds from the Certificate Account shall be made only in accordance with Section 6.01.


                                                              ARTICLE VII
                                                             The Servicer

Section 7.01 Liabilities  of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent of the  obligations
specifically imposed upon and undertaken by it herein.

Section 7.02 Merger or Consolidation of the Servicer.

(a) The Servicer will keep in full force and effect its existence,  rights and franchises as a corporation  under the laws of the state
of its  incorporation,  and will obtain and preserve its qualification to do business as a foreign  corporation in each jurisdiction in
which such  qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates or
any of the Mortgage Loans and to perform its duties under this Agreement.

(b) Any Person into which the Servicer may be merged or consolidated,  or any corporation resulting from any merger or consolidation to
which the Servicer shall be a party, or any Person  succeeding to the business of the Servicer,  shall be the successor of the Servicer
hereunder,  without the execution or filing of any paper or further act on the part of any of the parties  hereto,  anything  herein to
the contrary notwithstanding.

Section 7.03 Indemnification of the Trustee.

(a) The Servicer agrees to indemnify the Indemnified  Persons for, and to hold them harmless  against,  any loss,  liability or expense
(including  reasonable  legal fees and  disbursements  of counsel)  incurred on their part that may be  sustained in  connection  with,
arising out of, or relating to, any claim or legal action  (including  any pending or  threatened  claim or legal  action)  relating to
this Agreement or the Certificates or the powers of attorney  delivered by the Trustee hereunder  (i) related to the Servicer's failure
to  perform  its  duties in  compliance  with this  Agreement  (except  as any such  loss,  liability  or  expense  shall be  otherwise
reimbursable  pursuant  to this  Agreement)  or  (ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross
negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending or threatened  claim or legal action),  the  Indemnified
Person shall have given the Servicer and the Depositor  written notice thereof  promptly after the  Indemnified  Person shall have with
respect  to such  claim or legal  action  knowledge  thereof.  The  Trustee's  failure  to give any such  notice  shall not  affect the
Indemnified  Person's right to indemnification  hereunder,  except to the extent the Servicer is materially  prejudiced by such failure
to give notice.  This indemnity  shall survive the  resignation  or removal of the Servicer or the Trustee and the  termination of this
Agreement.

(b) The Depositor will indemnify any  Indemnified  Person for any loss,  liability or expense of any  Indemnified  Person not otherwise
covered by the Servicer's indemnification pursuant to Section  7.03(a).

Section 7.04 Limitations  on  Liability  of the  Servicer  and Others.  Subject to the  obligation  of the  Servicer to  indemnify  the
Indemnified Persons pursuant to Section 7.03:

(a) Neither the Servicer nor any of the  directors,  officers,  employees or agents of the Servicer shall be under any liability to the
Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders  for taking any action or for refraining from taking any
action in good faith pursuant to this Agreement,  or for errors in judgment;  provided,  however, that this provision shall not protect
the  Servicer  or any such  Person  against any breach of  warranties  or  representations  made  herein or any  liability  which would
otherwise be imposed by reason of such Person's willful  misfeasance,  bad faith or gross negligence in the performance of duties or by
reason of reckless disregard of obligations and duties hereunder.

(b) The Servicer and any director,  officer, employee or agent of the Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters arising hereunder.

(c) The Servicer, the Custodian and any director,  officer,  employee or agent of the Servicer or the Custodian shall be indemnified by
the Trust and held harmless  thereby against any loss,  liability or expense  (including  reasonable  legal fees and  disbursements  of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal action
(including any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates,  other than (i) any such
loss,  liability or expense related to the Servicer's  failure to perform its duties in compliance  with this Agreement  (except as any
such loss, liability or expense shall be otherwise  reimbursable pursuant to this Agreement),  or to the Custodian's failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,  liability  or expense  incurred by reason of the
Servicer's or the Custodian's  willful  misfeasance,  bad faith or gross negligence in the performance of duties hereunder or under the
Custodial  Agreement,  as applicable,  or by reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial
Agreement, as applicable.

(d) The Servicer  shall not be under any  obligation to appear in,  prosecute or defend any legal action that is not  incidental to its
duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,  the Servicer may
in its  discretion,  with the consent of the Trustee  (which  consent shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary  or  desirable  with  respect to this  Agreement  and the rights and duties of the parties  hereto and the
interests  of the  Certificateholders  hereunder.  In such  event,  the legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund, and the Servicer shall be entitled to be reimbursed
therefor out of the  Custodial  Account as provided by  Section 4.02.  Nothing in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

(e) In taking or recommending any course of action pursuant to this Agreement,  unless specifically  required to do so pursuant to this
Agreement,  the Servicer shall not be required to investigate or make recommendations  concerning potential liabilities which the Trust
might incur as a result of such course of action by reason of the  condition of the Mortgaged  Properties  but shall give notice to the
Trustee if it has notice of such potential liabilities.

Section 7.05 Servicer  Not to Resign.  Except as provided in  Section 7.07,  the  Servicer  shall not resign from the  obligations  and
duties hereby imposed on it except upon a determination  that any such duties hereunder are no longer  permissible under applicable law
and such  impermissibility  cannot be cured.  Any such  determination  permitting the resignation of the Servicer shall be evidenced by
an Opinion of  Independent  Counsel  addressed  to the Trustee to such effect  delivered  to the Trustee.  No such  resignation  by the
Servicer shall become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the Trustee shall have
assumed the  responsibilities  and obligations of the Servicer in accordance  with  Section 8.02  hereof.  The Trustee shall notify the
Rating Agencies upon notice of the resignation of the Servicer.

Section 7.06 Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption of the duties of the
Servicer,  the Depositor or the Trustee may make such  arrangements for the compensation of such successor  servicer out of payments on
the Mortgage Loans as the Depositor or the Trustee and such successor  servicer shall agree.  If the successor  servicer does not agree
that such market value is a fair price,  such  successor  servicer  shall  obtain two  quotations  of market  value from third  parties
actively  engaged in the servicing of  single-family  mortgage loans.  Notwithstanding  the foregoing,  the  compensation  payable to a
successor  servicer  may not exceed  the  compensation  which the  Servicer  would have been  entitled  to retain if the  Servicer  had
continued to act as Servicer hereunder.

Section 7.07 Sale and Assignment of Servicing.  The Servicer may sell and assign its rights and delegate its duties and  obligations in
its entirety as Servicer  under this  Agreement and the  Depositor may terminate the Servicer  without cause and select a new Servicer;
provided,  however,  that:  (i) the purchaser or transferee  accepting such assignment and delegation (a) shall be a Person which shall
be qualified to service mortgage loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than  $10,000,000  (unless
otherwise  approved by each Rating  Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced in a writing  signed by the Trustee);  and (d) shall  execute and deliver to the Trustee an agreement,  in form and substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such  Person of the due and  punctual  performance  and
observance of each covenant and condition to be performed or observed by it as servicer under this Agreement,  any custodial  agreement
from and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice of the identity of
the proposed  successor to the  Servicer  and each Rating  Agency's  rating of the  Certificates  in effect  immediately  prior to such
assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result of such  assignment,  sale and delegation,
as evidenced  by a letter to such effect  delivered to the Servicer  and the  Trustee;  (iii) the  Servicer  assigning  and selling the
servicing shall deliver to the Trustee an Officer's  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been  completed  and such action is permitted by and
complies  with the terms of this  Agreement;  and (iv) in the event the Servicer is  terminated  without  cause by the  Depositor,  the
Depositor  shall pay the  terminated  Servicer  a  termination  fee equal to 0.25% of the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans at the time the  servicing of the Mortgage  Loans is  transferred  to the  successor  Servicer.  No such  assignment or
delegation shall affect any rights or liability of the Servicer arising prior to the effective date thereof.


                                                             ARTICLE VIII
                                                                Default

Section 8.01 Events of Default.  "Event of Default,"  wherever used herein,  means any one of the following events (whatever the reason
for such Event of Default and whether it shall be  voluntary  or  involuntary  or be  effected by  operation  of law or pursuant to any
judgment,  decree or order of any court or any order,  rule or regulation of any  administrative  or  governmental  body) and only with
respect to the defaulting Servicer:

(i) The Servicer  fails to cause to be deposited in the  Distribution  Account any amount so required to be deposited  pursuant to this
Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three Business Days after the date
upon which written notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

(ii) The Servicer  fails to observe or perform in any material  respect any other  material  covenants and agreements set forth in this
Agreement to be performed by it, which covenants and agreements  materially affect the rights of  Certificateholders,  and such failure
continues  unremedied  for a period of 60 days after the date on which written notice of such failure,  properly  requiring the same to
be remedied,  shall have been given to the  Servicer by the Trustee or to the  Servicer and the Trustee by the Holders of  Certificates
evidencing Fractional Undivided Interests aggregating not less than 25% of the Trust Fund; or

(iii) There is entered against the Servicer a decree or order by a court or agency or supervisory  authority having jurisdiction in the
premises for the  appointment of a conservator,  receiver or liquidator in any insolvency,  readjustment of debt,  marshaling of assets
and  liabilities or similar  proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is unstayed and in effect for a period of 60  consecutive  days,  or an  involuntary  case is  commenced  against the Servicer
under any applicable  insolvency or  reorganization  statute and the petition is not dismissed within 60 days after the commencement of
the case; or

(iv) The Servicer  consents to the  appointment of a conservator  or receiver or liquidator in any  insolvency,  readjustment  of debt,
marshaling of assets and liabilities or similar  proceedings of or relating to the Servicer or  substantially  all of its property;  or
the Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition to take advantage of any
applicable  insolvency or  reorganization  statute,  makes an assignment  for the benefit of its  creditors,  or  voluntarily  suspends
payment of its obligations;

(v) The Servicer  assigns or delegates its duties or rights under this Agreement in  contravention  of the provisions  permitting  such
assignment or delegation under Sections 7.05 or 7.07;

(vi) The Servicer fails to cause to be deposited in the Distribution Account any Monthly Advance (other than a Nonrecoverable  Advance)
by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default  with  respect to the  Servicer  shall not have been  remedied,
either the Trustee or the Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 51% of the
principal of the Trust Fund,  by notice in writing to the  Servicer  (and to the Trustee if given by such  Certificateholders),  with a
copy to the  Certificate  Insurer  and the Rating  Agencies,  and with the  consent of the Company  and the  Certificate  Insurer,  may
terminate all of the rights and obligations  (but not the  liabilities) of the Servicer under this Agreement and in and to the Mortgage
Loans and/or the REO  Property  serviced by the  Servicer  and the  proceeds  thereof.  Upon the receipt by the Servicer of the written
notice,  all authority and power of the Servicer under this Agreement,  whether with respect to the  Certificates,  the Mortgage Loans,
REO Property or under any other related  agreements (but only to the extent that such other agreements  relate to the Mortgage Loans or
related REO Property)  shall,  subject to Section 8.02,  automatically  and without further action pass to and be vested in the Trustee
pursuant to this  Section 8.01;  and, without  limitation,  the Trustee is hereby  authorized and empowered to execute and deliver,  on
behalf of the Servicer as  attorney--n-fact  or  otherwise,  any and all documents and other  instruments  and to do or accomplish  all
other acts or things  necessary or appropriate to effect the purposes of such notice of  termination,  whether to complete the transfer
and  endorsement or assignment of the Mortgage Loans and related  documents,  or otherwise.  The Servicer  agrees to cooperate with the
Trustee in effecting the termination of the Servicer's rights and obligations hereunder,  including,  without limitation,  the transfer
to the Trustee of (i) the  property and amounts  which are then or should be part of the Trust or which  thereafter  become part of the
Trust; and  (ii) originals  or copies of all documents of the Servicer  reasonably  requested by the Trustee to enable it to assume the
Servicer's duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination of its activities
under this Agreement,  may become payable to the Servicer under this Agreement,  the Servicer shall be entitled to receive,  out of any
amount  received on account of a Mortgage Loan or related REO Property,  that portion of such payments  which it would have received as
reimbursement  under this Agreement if notice of termination  had not been given.  The termination of the rights and obligations of the
Servicer shall not affect any obligations incurred by the Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall occur, the Trustee
shall,  by notice in  writing  to the  Servicer,  which may be  delivered  by  telecopy,  immediately  terminate  all of the rights and
obligations  of the  Servicer  thereafter  arising  under  this  Agreement,  but  without  prejudice  to any  rights  it may  have as a
Certificateholder  or to  reimbursement  of Monthly Advances and other advances of its own funds, and the Trustee shall act as provided
in Section 8.02  to carry out the duties of the Servicer,  including the obligation to make any Monthly Advance the nonpayment of which
was an Event of Default  described  in clause  (vi) of  this  Section 8.01.  Any such action  taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

Section 8.02 Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt by the Servicer of a notice of  termination  pursuant to
Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05 to the effect that the Servicer is legally unable to act
or to delegate  its duties to a Person  which is legally  able to act,  the Trustee  shall  automatically  become the  successor in all
respects to the  Servicer  in its  capacity  under this  Agreement  and the  transactions  set forth or  provided  for herein and shall
thereafter be subject to all the  responsibilities,  duties,  liabilities and limitations on liabilities relating thereto placed on the
Servicer by the terms and provisions  hereof;  provided,  however,  it is understood and  acknowledged by the parties hereto that there
will be a period of transition (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to the Trustee
or any other  successor  Servicer;  and  provided,  further,  that the  Trustee  shall have the right to select a  successor  Servicer;
provided  further,  however,  that the Trustee shall have no obligation  whatsoever with respect to any liability  (other than advances
deemed  recoverable  and not  previously  made)  incurred  by the  Servicer  at or prior to the time of  termination.  As  compensation
therefor,  but subject to  Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer would have been entitled to
retain if the Servicer had continued to act  hereunder,  except for those  amounts due the Servicer as  reimbursement  permitted  under
this Agreement for advances  previously made or expenses previously  incurred.  Notwithstanding the above, the Trustee may, if it shall
be  unwilling  so to act,  or shall,  if it is legally  unable so to act,  appoint or  petition a court of  competent  jurisdiction  to
appoint,  any  established  housing and home finance  institution  which is a Fannie Mae- or Freddie  Mac-approved  Servicer,  and with
respect to a successor  to the  Servicer  only,  having a net worth of not less than  $10,000,000,  as the  successor  to the  Servicer
hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities  of the Servicer  hereunder;  provided,
that the Trustee  shall  obtain a letter from each Rating  Agency that the  ratings,  if any, on each of the  Certificates  will not be
lowered as a result of the selection of the successor to the Servicer.  Pending  appointment of a successor to the Servicer  hereunder,
the Trustee shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,  the Trustee may
make such  arrangements  for the  compensation  of such successor out of payments on the Mortgage Loans as it and such successor  shall
agree;  provided,  however,  that the provisions of Section 7.06 shall apply, the compensation shall not be in excess of that which the
Servicer  would have been entitled to if the Servicer had  continued to act  hereunder,  and that such  successor  shall  undertake and
assume the  obligations  of the Trustee to pay  compensation  to any third Person acting as an agent or  independent  contractor in the
performance of servicing  responsibilities  hereunder.  The Trustee and such  successor  shall take such action,  consistent  with this
Agreement, as shall be necessary to effectuate any such succession.

                  (b)   If the Trustee shall succeed to any duties of the Servicer  respecting the Mortgage  Loans as provided  herein,
it shall do so in a separate  capacity and not in its  capacity as Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing of the  Mortgage  Loans  (although  such
provisions shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

                  (c)      To the extent  that the costs and  expenses  of the  Trustee  related to any  termination  of the  Servicer,
appointment  of a successor  Servicer or the transfer  and  assumption  of  servicing  by the Trustee  with  respect to this  Agreement
(including,  without  limitation,  (i) all  legal costs and  expenses  and all due  diligence  costs and  expenses  associated  with an
evaluation  of the  potential  termination  of the Servicer as a result of an event of default by the  Servicer and (ii) all  costs and
expenses  associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing  files and all servicing
data and the  completion,  correction or  manipulation  of such servicing data as may be required by the successor  servicer to correct
any errors or  insufficiencies  in the servicing  data or otherwise to enable the successor  servicer to service the Mortgage  Loans in
accordance  with this  Agreement)  are not fully and timely  reimbursed by the  terminated  Servicer,  the Trustee shall be entitled to
reimbursement of such costs and expenses from the Distribution Account.

Section 8.03 Notification  to  Certificateholders.  Upon any  termination or  appointment  of a successor to the Servicer,  the Trustee
shall give  prompt  written  notice  thereof to the  Certificate  Insurer  and the  Certificateholders  at their  respective  addresses
appearing in the Certificate Register and to the Rating Agencies.

Section 8.04 Waiver of Defaults. The Trustee shall give prompt written notice thereof to all  Certificateholders,  within 60 days after
the  occurrence  of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of Default shall
have been  cured,  notice of each such Event of  Default.  The  Holders  of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 51% of the Trust Fund may, on behalf of all  Certificateholders,  waive any  default by the  Servicer in the
performance of its  obligations  hereunder and the  consequences  thereof,  except a default in the making of or the causing to be made
any required  distribution  on the  Certificates,  which default may only be waived by Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such  default  shall be deemed to
cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been timely  remedied for every  purpose of this
Agreement.  No such waiver  shall  extend to any  subsequent  or other  default or impair any right  consequent  thereon  except to the
extent expressly so waived.  The Trustee shall give notice of any such waiver to the Rating Agencies and the Certificate Insurer.

Section 8.05 List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for  purposes  of
communicating  with other  Certificateholders  with  respect to their  rights  under this  Agreement,  the  Trustee  will  afford  such
Certificateholders access during business hours to the most recent list of Certificateholders held by the Trustee.




--------------------------------------------------------------------------------




                                                              ARTICLE IX
                                                        Concerning the Trustee

Section 9.01 Duties of Trustee.

(a) The Trustee,  prior to the occurrence of an Event of Default and after the curing or waiver of all Events of Default which may have
occurred,  undertakes  to perform  such duties and only such duties as are  specifically  set forth in this  Agreement as duties of the
Trustee.  If an Event of Default has  occurred  and has not been cured or waived,  the Trustee  shall  exercise  such of the rights and
powers vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in their exercise,  as a
prudent person would exercise under the circumstances in the conduct of his own affairs.

(b) Upon receipt of all resolutions,  certificates,  statements,  opinions,  reports,  documents, orders or other instruments which are
specifically  required to be furnished to the Trustee  pursuant to any provision of this  Agreement,  the Trustee shall examine them to
determine  whether they are in the form required by this Agreement;  provided,  however,  that the Trustee shall not be responsible for
the accuracy or content of any resolution,  certificate,  statement,  opinion,  report,  document,  order or other instrument furnished
hereunder;  provided,  further,  that the Trustee shall not be responsible for the accuracy or verification of any calculation provided
to it pursuant to this Agreement.

(c) On each Distribution Date, the Trustee shall make monthly distributions and the final distribution to the  Certificateholders  from
funds in the Distribution Account as provided in Sections 6.01 and 10.01 herein.

(d) No provision of this  Agreement  shall be construed to relieve the Trustee from  liability  for its own negligent  action,  its own
negligent failure to act or its own willful misconduct; provided, however, that:

(i) Prior to the  occurrence  of an Event of  Default,  and after the  curing or waiver of all such  Events of  Default  which may have
occurred,  the duties and  obligations  of the Trustee shall be determined  solely by the express  provisions  of this  Agreement,  the
Trustee shall not be liable except for the performance of its duties and obligations as are  specifically  set forth in this Agreement,
no implied  covenants  or  obligations  shall be read into this  Agreement  against the Trustee and, in the absence of bad faith on the
part of the  Trustee,  the Trustee may  conclusively  rely,  as to the truth of the  statements  and the  correctness  of the  opinions
expressed therein, upon any certificates or opinions furnished to the Trustee and conforming to the requirements of this Agreement;

(ii) The Trustee shall not be liable in its  individual  capacity for an error of judgment made in good faith by a Responsible  Officer
or Responsible Officers of the Trustee, unless it shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii) The  Trustee  shall not be liable  with  respect  to any  action  taken,  suffered  or omitted to be taken by it in good faith in
accordance with the directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25%
of the Trust Fund,  if such action or non-action  relates to the time,  method and place of conducting  any  proceeding  for any remedy
available to the Trustee or exercising any trust or other power conferred upon the Trustee under this Agreement;

(iv) The Trustee  shall not be required  to take  notice or be deemed to have  notice or  knowledge  of any default or Event of Default
unless a Responsible  Officer of the  Trustee's  Corporate  Trust Office shall have actual  knowledge  thereof.  In the absence of such
notice, the Trustee may conclusively assume there is no such default or Event of Default;

(v) The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the name of Trustee unless
it is determined by a court of competent  jurisdiction that the Trustee's gross negligence or willful  misconduct was the primary cause
of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

(vi) The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by the Trustee or any Account held
in the name of the Trustee  unless it is  determined  by a court of competent  jurisdiction  that the  Trustee's  gross  negligence  or
willful  misconduct  was the primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

(vii) Anything in this  Agreement to the  contrary  notwithstanding,  in no event shall the Trustee be liable for special,  indirect or
consequential loss or damage of any kind whatsoever  (including but not limited to lost profits),  even if the Trustee has been advised
of the likelihood of such loss or damage and regardless of the form of action;

(viii) None of the Trustee,  the Servicer,  the Depositor or the Custodian shall be responsible for the acts or omissions of the other,
it being understood that this Agreement shall not be construed to render them partners, joint venturers or agents of one another and

(ix) The Trustee shall not be required to expend or risk its own funds or otherwise  incur  financial  liability in the  performance of
any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable ground for believing that the
repayment  of such  funds or  adequate  indemnity  against  such risk or  liability  is not  reasonably  assured to it, and none of the
provisions  contained  in this  Agreement  shall in any event  require  the  Trustee to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Servicer under this Agreement,  except during such time, if any, as the Trustee shall be
the successor to, and be vested with the rights,  duties,  powers and privileges of, the Servicer in accordance  with the terms of this
Agreement.

(e) All funds  received by the Servicer and the Trustee and required to be deposited  into any Account  pursuant to this Agreement will
be promptly so deposited by the Servicer or the Trustee, as applicable.

(f) Except for those actions that the Trustee is required to take hereunder,  the Trustee shall not have any obligation or liability to
take any action or to refrain from taking any action hereunder in the absence of written direction as provided hereunder.

Section 9.02 Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

(a) The Trustee may rely and shall be protected in acting or refraining from acting in reliance on any  resolution,  certificate of the
Depositor or the Servicer, certificate of auditors or any other certificate,  statement,  instrument, opinion, report, notice, request,
consent,  order,  appraisal,  bond or other paper or document  believed by it to be genuine and to have been signed or presented by the
proper party or parties;

(b) The  Trustee  may  consult  with  counsel  and any advice of such  counsel or any  Opinion  of Counsel  shall be full and  complete
authorization  and  protection  with respect to any action taken or suffered or omitted by it hereunder in good faith and in accordance
with such advice or Opinion of Counsel;

(c) The Trustee shall not be under any  obligation to exercise any of the trusts or powers vested in it by this  Agreement,  other than
its obligation to give notices pursuant to this Agreement,  or to institute,  conduct or defend any litigation hereunder or in relation
hereto at the request,  order or direction of any of the Certificateholders  pursuant to the provisions of this Agreement,  unless such
Certificateholders  shall have offered to the Trustee  reasonable  security or indemnity  against the costs,  expenses and  liabilities
which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the Trustee of the obligation,  upon the
occurrence  of an Event of Default of which a  Responsible  Officer of the  Trustee has actual  knowledge  (which has not been cured or
waived),  to exercise  such of the rights and powers  vested in it by this  Agreement,  and to use the same degree of care and skill in
their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs;

(d) Prior to the  occurrence  of an Event of Default  hereunder  and after the curing or waiver of all Events of Default which may have
occurred,  the Trustee shall not be liable in its  individual  capacity for any action  taken,  suffered or omitted by it in good faith
and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

(e) The  Trustee  shall  not be bound to make any  investigation  into the facts or  matters  stated  in any  resolution,  certificate,
statement,  instrument,  opinion, report, notice, request,  consent, order, approval, bond or other paper or document, unless requested
in writing to do so by Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust
Fund and  provided  that the payment  within a  reasonable  time to the  Trustee of the costs,  expenses  or  liabilities  likely to be
incurred by it in the making of such  investigation  is, in the  opinion of the  Trustee,  reasonably  assured to the  Trustee,  by the
security  afforded to it by the terms of this  Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense or
liability  as a  condition  to  taking  any such  action.  The  reasonable  expense  of  every  such  examination  shall be paid by the
Certificateholders requesting the investigation;

(f) The  Trustee  may  execute  any of the trusts or powers  hereunder  or perform  any duties  hereunder  either  directly  or through
Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other than the Custodian) to perform
its custodial  functions with respect to the Mortgage Files or paying agent functions under this Agreement  without the express written
consent of the Servicer,  which consent will not be unreasonably  withheld.  The Trustee shall not be liable or responsible for (i) the
misconduct  or  negligence  of any of the  Trustee's  agents or attorneys or a custodian  or paying  agent  appointed  hereunder by the
Trustee with due care and, when  required,  with the consent of the Servicer or (ii) any acts or omissions of the Servicer  (unless the
Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

(g) Should the  Trustee  deem the nature of any action  required on its part,  other than a payment or  transfer  by the Trustee  under
Section  4.02,  to be  unclear,  the Trustee may require  prior to such  action that it be provided by the  Depositor  with  reasonable
further instructions;

(h) The right of the Trustee to perform any  discretionary  act enumerated in this Agreement  shall not be construed as a duty, and the
Trustee shall not be accountable for other than its negligence or willful misconduct in the performance of any such act;

(i) The Trustee  shall not be required to give any bond or surety with  respect to the  execution  of the trust  created  hereby or the
powers granted hereunder, except as provided in Section  9.07; and

(j) Neither the Trustee nor the Servicer  shall have any duty to conduct any  affirmative  investigation  as to the  occurrence  of any
condition  requiring  the  repurchase  of any Mortgage  Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase
Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

Section 9.03 Trustee Not Liable for Certificates or Mortgage Loans. The recitals  contained herein and in the Certificates  (other than
the signature and  countersignature  of the Trustee on the  Certificates)  shall be taken as the statements of the  Depositor,  and the
Trustee  shall  not have any  responsibility  for  their  correctness.  The  Trustee  makes no  representation  as to the  validity  or
sufficiency of the Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) or of any Mortgage
Loan except as expressly  provided in Sections  2.02 and 2.05  hereof;  provided,  however,  that the  foregoing  shall not relieve the
Trustee  of the  obligation  to  review  the  Mortgage  Files  pursuant  to  Sections  2.02  and  2.04.  The  Trustee's  signature  and
countersignature  (or  countersignature  of its agent) on the  Certificates  shall be solely in its  capacity  as Trustee and shall not
constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall not be accountable for the use or
application by the Depositor of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the Depositor with respect to the Mortgage  Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be
responsible for the legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement hereto or instrument of further assurance, or the validity,  priority,  perfection
or sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  The Trustee shall not at
any time have any  responsibility or liability for or with respect to the legality,  validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the  maintenance of any such  perfection and priority,  or for or with
respect to the  sufficiency of the Trust Fund or its ability to generate the payments to be distributed  to  Certificateholders,  under
this  Agreement.  The Trustee  shall not have any  responsibility  for filing any  financing  or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to it hereunder or to
record this Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.19.

Section 9.04 Trustee May Own  Certificates.  The Trustee in its individual  capacity or in any capacity other than as Trustee hereunder
may become the owner or pledgee of any  Certificates  with the same rights it would have if it were not the  Trustee and may  otherwise
deal with the parties hereto.

Section 9.05 Trustee's  Fees and Expenses.  The Trustee will be entitled to all income and gain  realized from any  investment of funds
in the Distribution  Account,  pursuant to Article IV, for the performance of its activities hereunder.  In addition,  the Trustee will
be entitled to recover from the  Distribution  Account pursuant to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements
and advances and the expenses of the Trustee in connection  with any Event of Default,  any breach of this Agreement or the Certificate
Insurance  Policy or any claim or legal action  (including  any pending or  threatened  claim or legal  action)  incurred or made by or
against  the Trustee or in  connection  with the  administration  of the trusts  hereunder  by the Trustee  (including  the  reasonable
compensation,  expenses  and  disbursements  of its counsel)  except any such  expense,  disbursement  or advance as may arise from its
negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds in the Distribution  Account
are  insufficient  therefor,  the Trustee  shall  recover  such  expenses  from the  Depositor.  Such  compensation  and  reimbursement
obligation shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

Section 9.06 Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee  shall during the entire  duration of this
Agreement be a state bank or trust  company or a national  banking  association  organized  and doing  business  under the laws of such
state or the United States of America,  authorized  under such laws to exercise  corporate trust powers,  having a combined capital and
surplus and undivided profits of at least $40,000,000 or, in the case of a successor  Trustee,  $50,000,000,  subject to supervision or
examination  by  federal  or state  authority  and,  in the case of the  Trustee,  rated  "BBB" or higher by S&P with  respect to their
long-term rating and rated "BBB" or higher by S&P and "Baa2" or higher by Moody's with respect to any outstanding  long-term  unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor  Trustee other than pursuant to Section 9.10,  rated in one
of the two highest  long-term debt categories of, or otherwise  acceptable to, each of the Rating  Agencies.  If the Trustee  publishes
reports of condition at least annually,  pursuant to law or to the  requirements of the aforesaid  supervising or examining  authority,
then for the  purposes of this  Section 9.06  the  combined  capital and  surplus of such  corporation  shall be deemed to be its total
equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition so published.  In case at any time
the Trustee shall cease to be eligible in accordance  with the provisions of this  Section 9.06,  the Trustee shall resign  immediately
in the manner and with the effect specified in Section 9.08.

Section 9.07 Insurance.  The Trustee, at its own expense,  shall at all times maintain and keep in full force and effect:  (i) fidelity
insurance,  (ii) theft  of  documents  insurance  and  (iii) forgery  insurance  (which may be  collectively  satisfied by a "Financial
Institution  Bond" and/or a "Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard  coverage and subject to
deductibles,  as are  customary  for  insurance  typically  maintained  by  banks or  their  affiliates  which  act as  custodians  for
investor-owned  mortgage pools. A certificate of an officer of the Trustee as to the Trustee's  compliance with this Section 9.07 shall
be furnished to any Certificateholder upon reasonable written request.

Section 9.08 Resignation and Removal of the Trustee.

(a)  The Trustee  may at any time resign and be  discharged  from the Trust  hereby  created by giving  written  notice  thereof to the
Depositor  and  the  Servicer,  with a copy to the  Rating  Agencies  and the  Certificate  Insurer.  Upon  receiving  such  notice  of
resignation,  the Depositor  shall promptly  appoint a successor  Trustee,  by written  instrument,  in  triplicate,  one copy of which
instrument  shall be  delivered to the  resigning  Trustee.  If no successor  Trustee  shall have been so appointed  and have  accepted
appointment  within 30 days after the giving of such notice of resignation,  the resigning  Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(b) If at any time the Trustee shall cease to be eligible in accordance  with the provisions of  Section 9.06  and shall fail to resign
after written request  therefor by the Depositor or if at any time the Trustee shall become  incapable of acting,  or shall be adjudged
a bankrupt or insolvent,  or a receiver of the Trustee or of its property  shall be appointed,  or any public officer shall take charge
or control of the Trustee or of its  property  or affairs for the purpose of  rehabilitation,  conservation  or  liquidation,  then the
Depositor shall promptly remove the Trustee and appoint a successor  Trustee by written  instrument,  in triplicate,  one copy of which
instrument shall be delivered to the Trustee so removed, the successor Trustee and the Certificate Insurer.

(c) The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 51% of the Trust Fund may at any
time remove the Trustee  and  appoint a successor  Trustee by written  instrument  or  instruments,  in  quintuplicate,  signed by such
Holders or their  attorneys-in-fact  duly authorized,  one complete set of which instruments  shall be delivered to the Depositor,  the
Servicer  and the  Trustee  so  removed  and the  successor  so  appointed.  In the event that the  Trustee  removed by the  Holders of
Certificates  in  accordance  with this  Section 9.08(c),  the  Holders  of such  Certificates  shall be  responsible  for  paying  any
compensation payable hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

(d) No  resignation  or removal of the Trustee  and  appointment  of a successor  Trustee  pursuant  to any of the  provisions  of this
Section 9.08  shall become effective except upon appointment of and acceptance of such appointment by the successor Trustee as provided
in Section 9.09.  As long as the Certificate  Insurance Policy is in effect,  the Trustee will send a written notice to the Certificate
Insurer of any such resignation, removal or appointment.

Section 9.09 Successor Trustee.

(a) Any successor  Trustee  appointed as provided in  Section 9.08  shall execute,  acknowledge and deliver to the Depositor and to its
predecessor  Trustee an instrument  accepting such appointment  hereunder.  The resignation or removal of the predecessor Trustee shall
then become effective and such successor Trustee,  without any further act, deed or conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally named as Trustee herein. The
predecessor  Trustee  shall,  after its  receipt  of payment  in full of its  outstanding  fees and  expenses  promptly  deliver to the
successor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor  and the  predecessor  Trustee  shall
execute and deliver such  instruments  and do such other things as may reasonably be required for more fully and certainly  vesting and
confirming in the successor Trustee all such rights, powers, duties and obligations.

(b) No  successor  Trustee  shall  accept  appointment  as provided in this  Section 9.09  unless at the time of such  acceptance  such
successor Trustee shall be eligible under the provisions of Section 9.06.

(c) Upon acceptance of appointment by a successor Trustee as provided in this Section 9.09,  the successor Trustee shall mail notice of
the succession of such Trustee  hereunder to all  Certificateholders  at their addresses as shown in the Certificate  Register,  to the
Certificate Insurer and to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

Section 9.10 Merger or  Consolidation  of Trustee.  Any state bank or trust  company or  national  banking  association  into which the
Trustee  may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company  or  national  banking
association  resulting from any merger,  conversion or  consolidation to which the Trustee shall be a party, or any state bank or trust
company or national banking  association  succeeding to all or  substantially  all of the corporate trust business of the Trustee shall
be the  successor  of the Trustee  hereunder,  provided  such state bank or trust  company or  national  banking  association  shall be
eligible under the provisions of Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or filing of
any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

Section 9.11 Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding  any other provisions hereof, at any time, for the purpose of meeting any legal requirements of any jurisdiction in
which any part of the Trust or  property  constituting  the same may at the time be  located,  the  Depositor  and the  Trustee  acting
jointly shall have the power and shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and
the Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate trustees,  of all or any
part of the Trust,  and to vest in such  Person or  Persons,  in such  capacity,  such title to the Trust,  or any part  thereof,  and,
subject to the other provisions of this  Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the Depositor and the
Trustee may consider necessary or desirable.

(b) If the Depositor  shall not have joined in such  appointment  within 15 days after the receipt by it of a written request so to do,
the Trustee shall have the power to make such appointment without the Depositor.

(c) No  co-trustee  or separate  trustee  hereunder  shall be required to meet the terms of  eligibility  as a successor  Trustee under
Section 9.06  hereunder and no notice to  Certificateholders  of the  appointment  of  co-trustee(s)  or separate  trustee(s)  shall be
required under Section 9.08 hereof.

(d) In the case of any appointment of a co-trustee or separate trustee pursuant to this Section 9.11,  all rights,  powers,  duties and
obligations  conferred or imposed upon the Trustee and required to be conferred on such  co-trustee  shall be conferred or imposed upon
and exercised or performed by the Trustee and such separate trustee or co-trustee  jointly,  except to the extent that under any law of
any  jurisdiction  in which any  particular  act or acts are to be  performed  (whether as Trustee  hereunder  or as  successor  to the
Servicer hereunder),  the Trustee shall be incompetent or unqualified to perform such act or acts, in which event such rights,  powers,
duties  and  obligations  (including  the  holding of title to the Trust or any  portion  thereof  in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

(e) Any notice,  request or other writing given to the Trustee shall be deemed to have been given to each of the then separate trustees
and  co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate  trustee or co-trustee shall
refer to this  Agreement and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall be vested with the estates or property  specified in its instrument of  appointment,  either jointly with the
Trustee or separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically  including  every
provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection  to, the Trustee.  Every
such instrument shall be filed with the Trustee.

(f) To the extent not  prohibited  by law, any  separate  trustee or  co-trustee  may, at any time,  request the Trustee,  its agent or
attorney-in-fact,  with full power and  authority,  to do any lawful act under or with  respect to this  Agreement on its behalf and in
its name. If any separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts shall vest in and be exercised  by the Trustee,  to the extent  permitted by law,  without the
appointment of a new or successor Trustee.

(g) No trustee  under this  Agreement  shall be  personally  liable by reason of any act or  omission  of  another  trustee  under this
Agreement.  The Depositor and the Trustee  acting jointly may at any time accept the  resignation of or remove any separate  trustee or
co-trustee.

Section 9.12 Federal Information Returns and Reports to Certificateholders; REMIC Administration.

(a) For federal  income tax purposes,  the taxable year of each 2006-AR3  REMIC shall be a calendar year and the Trustee shall maintain
or cause the maintenance of the books of each such 2006-AR3 REMIC on the accrual method of accounting.

(b) The Trustee shall prepare and file or cause to be filed with the Internal Revenue  Service,  and the Trustee shall upon the written
instruction  of the Trustee sign,  Federal tax  information  returns or elections  required to be made  hereunder  with respect to each
2006-AR3 REMIC, the Trust Fund, if applicable,  and the Certificates  containing such information and at the times and in the manner as
may be required by the Code or applicable  Treasury  regulations,  and the Trustee shall furnish to each Holder of  Certificates at any
time  during the  calendar  year for which such  returns or reports are made such  statements  or  information  at the times and in the
manner as may be required  thereby,  including,  without  limitation,  reports  relating to  mortgaged  property  that is  abandoned or
foreclosed,  receipt of mortgage  interests in kind in a trade or business,  a cancellation of indebtedness,  interest,  original issue
discount and market  discount or premium  (using a constant  prepayment  assumption of 25% CPR). The Trustee will apply for an Employee
Identification  Number  from the IRS under  Form SS-4 or any other  acceptable  method for all tax  entities.  In  connection  with the
foregoing,  the Trustee shall timely  prepare and file,  and the Trustee shall upon the written  instruction  of the Trustee sign,  IRS
Form 8811,  which shall provide the name and address of the person who can be contacted to obtain  information  required to be reported
to the holders of regular  interests in each 2006-AR3 REMIC (the "REMIC  Reporting  Agent").  The Trustee shall make elections to treat
each 2006-AR3  REMIC as a REMIC (which  elections  shall apply to the taxable  period ending  December 31,  2006 and each calendar year
thereafter)  in such manner as the Code or  applicable  Treasury  regulations  may  prescribe,  and as described  by the  Trustee.  The
Trustee shall sign all tax  information  returns filed pursuant to this  Section and  any other returns as may be required by the Code.
The Holder of the largest  percentage  interest in the Class R  Certificates  is hereby  designated as the "Tax Matters Person" (within
the  meaning  of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I,  REMIC  II,  REMIC III and  REMIC  IV.  The  Holder of the  largest
percentage  interest in the  Class R-X  Certificates  is hereby  designated as the "Tax Matters  Person"  (within the meaning of Treas.
Reg.  §§1.860F-4(d))  for REMIC V. The Trustee is hereby  designated  and appointed as the agent of each such Tax Matters  Person.  Any
Holder of a Residual  Certificate  will by  acceptance  thereof  appoint the Trustee as agent and  attorney-in-fact  for the purpose of
acting as Tax Matters  Person for each 2006-AR3  REMIC during such time as the Trustee does not own any such Residual  Certificate.  In
the event that the Code or  applicable  Treasury  regulations  prohibit the Trustee from  signing tax or  information  returns or other
statements,  or the Trustee from acting as agent for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole
good faith  judgment is necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters  person,
including  designation of the Holder of the largest  percentage  interest in a Residual  Certificate to sign such returns or act as tax
matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

(c) The  Trustee  shall   provide  upon  request  and  receipt  of   reasonable   compensation,   such   information   as  required  in
Section 860D(a)(6)(B)  of the Code to the Internal Revenue Service,  to any Person  purporting to transfer a Residual  Certificate to a
Person other than a transferee  permitted by Section 5.05(b),  and to any regulated  investment company,  real estate investment trust,
common trust fund,  partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding an interest in
a  pass-through  entity  described in  Section 860E(e)(6)  of the Code,  any record  holder of which is not a  transferee  permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a disqualified member).

(d) The Trustee shall prepare and file or cause to be filed,  and the Trustee shall sign,  any state income tax returns  required under
Applicable State Law with respect to each REMIC or the Trust Fund.

(e) Notwithstanding  any other  provision  of this  Agreement,  the Trustee  shall  comply with all  federal  withholding  requirements
respecting  payments to  Certificateholders  of interest or original issue discount on the Mortgage Loans, that the Trustee  reasonably
believes are applicable  under the Code. The consent of  Certificateholders  shall not be required for such  withholding.  In the event
the Trustee  withholds  any amount from  interest or original  issue  discount  payments or advances  thereof to any  Certificateholder
pursuant to federal  withholding  requirements,  the  Trustee  shall,  together  with its  monthly  report to such  Certificateholders,
indicate such amount withheld.

(f) The Trustee  agrees to indemnify  the Trust Fund and the  Depositor  for any taxes and costs  including,  without  limitation,  any
reasonable  attorneys  fees imposed on or incurred by the Trust Fund,  the  Depositor or the  Servicer,  as a result of a breach of the
Trustee's covenants set forth in this Section 9.12.





--------------------------------------------------------------------------------



                                                               ARTICLE X
                                                              Termination

Section 10.01 Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

(a) Subject to Section 10.02,  the respective  obligations and responsibilities of the Depositor,  the Trustee and the Servicer created
hereby, other than the obligation of the Trustee to make payments to Certificateholders as hereinafter set forth shall terminate upon:

(i) the  repurchase by or at the  direction of the Depositor or its designee of all of the Mortgage  Loans and all related REO Property
remaining  in the  Trust at a price  (the  "Termination  Purchase  Price")  equal to the sum of (a) 100% of the  Outstanding  Principal
Balance of each Mortgage Loan (other than a Mortgage Loan related to REO Property) as of the date of  repurchase,  net of the principal
portion of any  unreimbursed  Monthly  Advances  on the  Mortgage  Loans  unpaid to, but not  including,  the first day of the month of
repurchase,  (b) the  appraised  value of any related  REO  Property,  less the good faith  estimate of the  Depositor  of  liquidation
expenses to be incurred in connection  with its disposal  thereof (but not more than the Outstanding  Principal  Balance of the related
Mortgage  Loan,  together  with  interest at the  applicable  Mortgage  Interest  Rate  accrued on that  balance but unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be calculated by an appraiser  mutually  agreed upon by the
Depositor  and the  Trustee  at the  expense  of the  Depositor,  (c)  unreimbursed  out-of  pocket  costs of the  Servicer,  including
unreimbursed  servicing  advances and the interest portion of any unreimbursed  Monthly  Advances,  made on the Mortgage Loans prior to
the  exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in  connection  with any  violation  of any
predatory or abusive  lending laws with respect to a Mortgage Loan, and (e) any  unreimbursed  costs and expenses of the Servicer,  the
Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

(ii) the later of the making of the final  payment or other  liquidation,  or any advance with respect  thereto,  of the last  Mortgage
Loan,  remaining in the Trust Fund or the disposition of all property  acquired with respect to any Mortgage Loan;  provided,  however,
that in the event that an advance has been made, but not yet recovered,  at the time of such  termination,  the Person having made such
advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent  thereto with respect to
which such advance was made; or

(iii) the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

         No such purchase by the Depositor or its designee under Subsection  10.01(a)(i)  will be permitted  without the consent of the
Certificate  Insurer if such repurchase would cause a draw on the Certificate  Insurance Policy to be made or if any amounts due to the
Certificate Insurer would remain unreimbursed on the final Distribution Date.

(b) In no event,  however,  shall the Trust  created  hereby  continue  beyond  the  expiration  of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy,  the late Ambassador of the United States to the Court of St. James's,  living on the
date of this Agreement.

(c) (i) The  right of the  Depositor or its designee to repurchase  all the assets of the Trust Fund  described in Section  10.01(a)(i)
above shall be exercisable  only if (i) the Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any 2006-AR3  REMIC has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year. At any time  thereafter,  in the case of (i) or (ii) above,  the Depositor may
elect to  terminate  any  2006-AR3  REMIC at any time,  and upon such  election,  the  Depositor  or its  designee,  shall  purchase in
accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

(d) The Trustee shall give notice of any termination to the  Certificateholders,  with a copy to the Servicer,  the Certificate Insurer
and the Rating Agencies,  upon which the Certificateholders  shall surrender their Certificates to the Trustee for payment of the final
distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next  preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon which
final payment of the  Certificates  will be made upon  presentation  and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate
Trust Office of the Trustee therein specified.

(e) If the  option of the  Depositor  to  repurchase  or cause the  repurchase  of all assets of the Trust  Fund  described  in Section
10.01(a)(i)  above is  exercised,  the  Depositor  and/or its  designee  shall  deliver to the Trustee for deposit in the  Distribution
Account,  by the Business Day prior to the  applicable  Distribution  Date, an amount equal to the  Termination  Purchase  Price.  Upon
presentation and surrender of the Certificates by the  Certificateholders,  the Trustee shall distribute to the Certificateholders from
amounts then on deposit in the Distribution  Account an amount determined as follows:  with respect to each Certificate (other than the
Residual  Certificates and the Class XP Certificates),  the outstanding Current Principal Amount, plus with respect to each Certificate
(other than the Residual  Certificates and the Class XP  Certificates),  one month's  interest  thereon at the applicable  Pass-Through
Rate;  and with  respect to the  Residual  Certificates  and the Class XP  Certificates,  the  percentage  interest  evidenced  thereby
multiplied by the difference,  if any,  between the above described  repurchase price and the aggregate amount to be distributed to the
Holders of the Certificates (other than the Residual  Certificates and the Class XP Certificates).  If the proceeds with respect to the
Mortgage  Loans are not  sufficient  to pay all of the  Certificates  in full (other than the  Residual  Certificates  and the Class XP
Certificates),  any such  deficiency  will be  allocated  first,  to the Class B  Certificates,  in  inverse  order of their  numerical
designation,  and then to the Senior  Certificates,  on a pro rata basis.  Upon deposit of the required  repurchase price and following
such final  Distribution  Date, the Trustee shall release promptly (or cause the Custodian to release) to Depositor and/or its designee
the Mortgage Files for the remaining  applicable Mortgage Loans, and the Accounts with respect thereto shall terminate,  subject to the
Trustee's  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final  distributions
pursuant to Section  10.01(g).  Any other amounts remaining in the Accounts will belong to the Depositor.

(f) In the event that this Agreement is terminated by reason of the payment or liquidation of all Mortgage Loans or the  disposition of
all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  the Servicer shall deliver to the Trustee
for deposit in the  Distribution  Account all  distributable  amounts  remaining in the Custodial  Account.  Upon the  presentation and
surrender of the Certificates,  the Trustee shall distribute to the remaining  Certificateholders,  in accordance with their respective
interests,  all  distributable  amounts  remaining in the  Distribution  Account.  Upon  deposit by the Servicer of such  distributable
amounts,  and following such final  Distribution Date, the Trustee shall release promptly to the Depositor or its designee the Mortgage
Files for the remaining  Mortgage  Loans,  and the Custodial  Account and the  Distribution  Account  shall  terminate,  subject to the
Trustee's  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final  distributions
pursuant to this Section  10.01(f).

(g) If not all of the  Certificateholders  shall  surrender  their  Certificates  for  cancellation  within six  months  after the time
specified in the  above-mentioned  written notice,  the Trustee shall give a second written notice to the remaining  Certificateholders
to surrender their  Certificates for cancellation and receive the final  distribution with respect thereto.  If within six months after
the second notice,  not all the Certificates  shall have been surrendered for cancellation,  the Trustee may take appropriate steps, or
appoint any agent to take appropriate steps, to contact the remaining  Certificateholders  concerning  surrender of their Certificates,
and the cost thereof shall be paid out of the funds and other assets which remain subject to this Agreement.

(h) The designee of the Depositor,  if it is not an affiliate of the Depositor,  shall be deemed to represent that one of the following
will be true and  correct:  (i) the  exercise  of the  optional  termination  right set forth in  Section  10.01  shall not result in a
non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code or (ii) such  designee is (A) not a party in interest with
respect to any Plan and (B) is not a "benefit  plan  investor"  (other than a plan  sponsored or  maintained  by the  Depositor or such
designee,  as the case may be, provided that no assets of such plan are invested or deemed to be invested in the Certificates).  If the
holder of the optional  termination  right is unable to exercise  such option by reason of the preceding  sentence,  then the Depositor
may exercise such option.

Section 10.02 Additional  Termination  Requirements.  (a) If the option of the  Depositor to  repurchase  all the Mortgage  Loans under
Section  10.01(a)(i)  above is exercised,  the Trust Fund and each 2006-AR3 REMIC shall be terminated in accordance  with the following
additional  requirements,  unless  the  Trustee  has been  furnished  with an  Opinion  of Counsel  addressed  to the  Trustee  and the
Certificate  Insurer  (which  opinion  shall not be at the  expense of the Trustee or the  Certificate  Insurer) to the effect that the
failure  of the Trust to comply  with the  requirements  of this  Section  10.02  will not (i)  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code on each 2006-AR3  REMIC or (ii) cause any 2006-AR3  REMIC to fail to
qualify as a 2006-AR3 REMIC at any time that any Regular Certificates are outstanding:

(i) within 90 days prior to the final  Distribution  Date,  at the  written  direction  of  Depositor,  the  Trustee,  as agent for the
         respective  Tax  Matters  Persons,  shall  adopt a plan of  complete  liquidation  of each  2006-AR3  REMIC  in the  case of a
         termination  under  Section  10.01(a)(i).  Such plan,  which shall be provided  to the  Trustee by  Depositor,  shall meet the
         requirements of a "qualified liquidation" under Section 860F of the Code and any regulations thereunder.

(ii) the  Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation  period and, at or prior to the time of
         making of the final payment on the  Certificates,  the Trustee shall sell or otherwise  dispose of all of the remaining assets
         of the Trust Fund in accordance with the terms hereof; and

(iii) at or after the time of  adoption  of such a plan of  complete  liquidation  of any  2006-AR3  REMIC and at or prior to the final
         Distribution  Date,  the Trustee shall sell for cash all of the assets of the Trust to or at the  direction of the  Depositor,
         and each 2006-AR3 REMIC, shall terminate at such time.

(b) By their  acceptance  of the  Residual  Certificates,  the  Holders  thereof  hereby  (i) agree  to adopt  such a plan of  complete
liquidation of the related  2006-AR3 REMIC upon the written request of the Depositor,  and to take such action in connection  therewith
as may be  reasonably  requested  by the  Depositor  and  (ii) appoint  the  Depositor  as their  attorney-in-fact,  with full power of
substitution,  for  purposes of adopting  such a plan of complete  liquidation.  The Trustee  shall adopt such plan of  liquidation  by
filing the appropriate  statement on the final tax return of each 2006-AR3 REMIC.  Upon complete  liquidation or final  distribution of
all of the assets of the Trust Fund, the Trust Fund and each 2006-AR3 REMIC shall terminate.




--------------------------------------------------------------------------------



                                                             ARTICLE XI
                                                       Miscellaneous Provisions

Section 11.01 Intent of  Parties.  The  parties  intend that each  2006-AR3  REMIC  shall be treated as a REMIC for federal  income tax
purposes and that the  provisions  of this  Agreement  should be construed in  furtherance  of this intent.  Notwithstanding  any other
express or implied agreement to the contrary,  the Sponsor,  the Servicer,  the Trustee,  the Depositor,  each recipient of the related
Prospectus  Supplement and, by its acceptance  thereof,  each holder of a Certificate,  agrees and acknowledges  that each party hereto
has agreed that each of them and their  employees,  representatives  and other agents may disclose,  immediately  upon  commencement of
discussions,  to any and all persons the tax treatment and tax structure of the Certificates and the 2006-AR3 REMICs,  the transactions
described  herein and all materials of any kind  (including  opinions and other tax analyses) that are provided to any of them relating
to such tax treatment and tax structure  except where  confidentiality  is reasonably  necessary to comply with the securities  laws of
any applicable  jurisdiction.  For purposes of this  paragraph,  the terms "tax  treatment" and "tax  structure"  have the meanings set
forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

Section 11.02 Amendment.

(a) This Agreement may be amended from time to time by the Company, the Depositor,  the Servicer and the Trustee,  without notice to or
the consent of any of the  Certificateholders  and, with respect to any amendment  that  adversely  affects the interests of any of the
Holders of the Insured  Certificates or the Certificate  Insurer,  with the prior written  consent of the Certificate  Insurer,  to (i)
cure any ambiguity,  (ii) correct or supplement any provisions  herein that may be defective or inconsistent  with any other provisions
herein,  (iii) conform any provisions herein to the provisions in the Prospectus,  (iv) comply with any changes in the Code or (v) make
any other  provisions  with respect to matters or questions  arising  under this  Agreement  which shall not be  inconsistent  with the
provisions  of this  Agreement;  provided,  however,  that with respect to clauses (iv) and (v) of this Section  11.02(a),  such action
shall not, as evidenced by an Opinion of Independent  Counsel,  addressed to the Trustee,  adversely affect in any material respect the
interests  of any  Certificateholder;  provided,  further,  that with respect to clauses  (iv) and (v) of this  Section  11.02(a),  the
Trustee  may request an Opinion of  Independent  Counsel,  addressed  to the Trustee  (but not at the expense of the  Trustee),  to the
effect that such  amendment  will not cause any REMIC created  under this  Agreement to fail to qualify as a REMIC at any time that any
Certificate is outstanding.

(b) This Agreement may also be amended from time to time by the Company, the Servicer,  the Depositor and the Trustee, with the consent
of the Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund or of the
applicable  Class or  Classes,  if such amendment  affects only such Class or  Classes,  for the purpose of adding any provisions to or
changing  in any  manner or  eliminating  any of the  provisions  of this  Agreement  or of  modifying  in any manner the rights of the
Certificateholders;  provided,  however,  that no such amendment shall  (i) reduce in any manner the amount of, or delay the timing of,
payments  received on Mortgage Loans which are required to be distributed on any Certificate  without the consent of the Holder of such
Certificate,  (ii) reduce the aforesaid  percentage of Certificates the Holders of which are required to consent to any such amendment,
without the consent of the Holders of all  Certificates  then  outstanding,  or (iii) cause  any 2006-AR3 REMIC to fail to qualify as a
REMIC for federal  income tax  purposes,  as evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee  which shall be
provided to the Trustee other than at the Trustee's  expense.  Notwithstanding  any other provision of this Agreement,  for purposes of
the giving or  withholding  of  consents  pursuant to this  Section 11.02(b),  Certificates  registered  in the name of or held for the
benefit of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be entitled to vote their  Fractional  Undivided
Interests with respect to matters affecting such Certificates.

(c) Promptly after the execution of any such amendment,  the Trustee shall furnish a copy of such amendment or written  notification of
the substance of such amendment to each  Certificateholder  and the Trustee,  and the Trustee shall provide a copy of such amendment or
notice to the Rating Agencies and the Certificate Insurer.

(d) In the case of an amendment  under Section  11.02(b)  above,  it shall not be necessary for the  Certificateholders  to approve the
particular  form of such an  amendment.  Rather,  it shall  be  sufficient  if the  Certificateholders  approve  the  substance  of the
amendment.  The manner of obtaining such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders
shall be subject to such reasonable regulations as the Trustee may prescribe.

(e) Prior to the  execution of any  amendment to this  Agreement,  the Trustee shall be entitled to receive and rely upon an Opinion of
Counsel  addressed to the Trustee  stating that the  execution of such  amendment is  authorized  or permitted by this  Agreement.  The
Trustee may, but shall not be obligated to, enter into any such  amendment  which affects the  Trustee's  rights,  duties or immunities
under this Agreement.

Section 11.03 Recordation  of Agreement.  To the extent  permitted by applicable  law, this  Agreement is subject to recordation in all
appropriate  public offices for real property records in all the counties or other comparable  jurisdictions in which any or all of the
Mortgaged  Properties are situated,  and in any other  appropriate  public  recording  office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the  request in writing of a  Certificateholder,  but only if such  direction  is
accompanied  by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation)  to the effect that
such recordation would materially and beneficially  affect the interests of the  Certificateholders  and the Certificate  Insurer or is
required by law.

Section 11.04 Limitation on Rights of Certificateholders.

(a) The  death  or  incapacity  of  any  Certificateholder  shall  not  terminate  this  Agreement  or  the  Trust,  nor  entitle  such
Certificateholder's  legal  representatives  or heirs to claim an  accounting  or to take any action or  proceeding  in any court for a
partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations  and  liabilities of the parties hereto or any of
them.

(b) Except as expressly  provided in this  Agreement,  no  Certificateholders  shall have any right to vote or in any manner  otherwise
control the operation and management of the Trust, or the  obligations of the parties  hereto,  nor shall anything herein set forth, or
contained in the terms of the  Certificates,  be construed so as to establish the  Certificateholders  from time to time as partners or
members of an association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any action taken
by the parties to this Agreement pursuant to any provision hereof.

(c) No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action or proceeding
in equity or at law upon,  under or with respect to this Agreement  against the Depositor,  the Trustee,  the Servicer or any successor
to any such parties  unless  (i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing Fractional Undivided Interests aggregating not less than 51%
of the Trust Fund shall have made written  request upon the Trustee to institute  such action,  suit or  proceeding  in its own name as
Trustee  hereunder  and shall have offered to the Trustee such  reasonable  indemnity as it may require  against the costs and expenses
and liabilities to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,  request and
offer of indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

(d) No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the rights of any
other  Certificateholders  or to obtain or seek to obtain priority or preference over any other such  Certificateholder,  or to enforce
any right  under  this  Agreement,  except in the  manner  herein  provided  and for the  equal,  ratable  and  common  benefit  of all
Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every  Certificateholder and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

(e) By accepting its Insured  Certificate,  each Holder of an Insured  Certificate  agrees that,  unless a Certificate  Insurer Default
exists  and is  continuing,  the  Certificate  Insurer  shall have the right to  exercise  all  rights of the  Holders  of the  Insured
Certificates  under this Agreement  (other than the right to receive  distributions  on the Insured  Certificates)  without any further
consent of the Holders of the Insured  Certificates  and the Holders of the Insured  Certificates  shall  exercise any such rights only
upon the written consent of the  Certificate  Insurer;  provided,  however,  each Holder of an Insured  Certificate and the Certificate
Insurer will have the right to receive  statements and reports  hereunder.  Notwithstanding  the  foregoing,  the  Certificate  Insurer
shall have no power without the consent of the Owner of each  Certificate  affected thereby to: (i) reduce in any manner the amount of,
or delay the timing of,  distributions of principal or interest required to be made hereunder or reduce the Percentage  Interest of the
Holders of the  Insured  Certificates  or the  Pass-Through  Rate with  respect to any of the  Insured  Certificates;  (ii)  reduce the
required  Fractional  Undivided Interest  specified in Section 11.02 which is required to amend this Agreement;  (iii) create or permit
the  creation of any lien  against  any part of the Trust Fund;  (iv)  modify any  provision  in any way which would  permit an earlier
retirement of the Insured Certificates; or (v) amend this sentence.

(f)               The Certificate  Insurer is an intended  third-party  beneficiary of this Agreement with respect to the rights of the
Classes of Insured  Certificates.  Any right  conferred to the  Certificate  Insurer shall be suspended after the occurrence and during
the continuation of a Certificate Insurer Default.  During any period of suspension,  the Certificate  Insurer's rights hereunder shall
vest in the Holders of the Insured  Certificates  (to the extent such Holders  otherwise  has such rights  hereunder).  At such time as
the Current Principal Amount of the Insured  Certificates has been reduced to zero and the Certificate  Insurer has been reimbursed for
all amounts to which it is entitled hereunder pursuant to Section 6.01, the Certificate Insurer's rights hereunder shall terminate.

Section 11.05 Acts of Certificateholders.

(a) Any request, demand,  authorization,  direction,  notice, consent, waiver or other action provided by this Agreement to be given or
taken by  Certificateholders  may be embodied in and evidenced by one or more instruments of substantially similar tenor signed by such
Certificateholders  in person or by an agent duly appointed in writing.  Except as herein  otherwise  expressly  provided,  such action
shall become  effective when such  instrument or instruments are delivered to the Trustee and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing  any such agent shall be sufficient  for any purpose
of this Agreement and conclusive in favor of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

(b) The fact and date of the  execution by any Person of any such  instrument or writing may be proved by the affidavit of a witness of
such execution or by a certificate of a notary public or other officer authorized by law to take  acknowledgments of deeds,  certifying
that the  individual  signing such  instrument or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity other than his or her individual capacity,  such certificate or affidavit shall also constitute  sufficient
proof of his or her  authority.  The fact and  date of the  execution  of any such  instrument  or  writing,  or the  authority  of the
individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

(c) The  ownership  of  Certificates  (notwithstanding  any  notation of ownership  or other  writing on such  Certificates,  except an
endorsement in accordance with Section 5.02  made on a Certificate  presented in accordance with  Section 5.04)  shall be proved by the
Certificate Register,  and none of the Trustee, the Depositor,  the Servicer nor any successor to any such parties shall be affected by
any notice to the contrary.

(d) Any request, demand, authorization,  direction, notice, consent, waiver or other action of the holder of any Certificate shall bind
every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration of transfer or exchange
thereof,  if  applicable,  or in lieu  thereof  with  respect to anything  done,  omitted or suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any  successor to any such party in reliance  thereon,  whether or not notation of such action is made upon
such Certificates.

(e) In determining  whether the Holders of the requisite  percentage of Certificates  evidencing  Fractional  Undivided  Interests have
given any request,  demand,  authorization,  direction,  notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the
Depositor,  the Servicer or any Affiliate thereof shall be disregarded,  except as otherwise  provided in  Section 11.02(b)  and except
that,  in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,  authorization,  direction,
notice,  consent or waiver,  only  Certificates  which a Responsible  Officer of the Trustee  actually knows to be so owned shall be so
disregarded.  Certificates which have been pledged in good faith to the Trustee,  the Depositor,  the Servicer or any Affiliate thereof
may be regarded as outstanding if the pledgor  establishes to the  satisfaction  of the Trustee the pledgor's right to act with respect
to such Certificates and that the pledgor is not an Affiliate of the Trustee, the Depositor, or the Servicer, as the case may be.

Section 11.06 Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN  SECTION  5-1401 OF THE GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES
HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW HEREUNDER) AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11.07 Notices.  All demands and notices  hereunder  shall be in writing and shall be deemed given when  delivered at (including
delivery by facsimile) or mailed by registered mail, return receipt  requested,  postage prepaid,  or by recognized  overnight courier,
to (i) in the case of the Depositor,  383 Madison Avenue, New York, New York 10179,  Attention:  Vice  President-Servicing,  telecopier
number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other parties  hereto in writing;  (ii) in the
case of the Trustee,  at its Corporate  Trust Office,  or such other address as may hereafter be furnished to the other parties  hereto
in writing;  (iii) in the case of the Company,  383 Madison  Avenue,  New York, New York 10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may  hereafter be furnished to the other parties  hereto in writing;
(iv) in the case of the Servicer, P Mac Arthur Ridge II,      909 Hidden Ridge Drive, Suite 200, Irving,   Texas   75038,    Attention:
GreenPoint  Mortgage  Funding  2006-AR3,  facsimile  no.:  (972)  831-2997,  or such other address as may hereafter be furnished to the
other parties hereto in writing;  or (v) in the case of the Rating Agencies,  Moody's Investors  Service,  Inc., 99 Church Street,  New
York, New York 10007 and Standard & Poor's, a division of The McGraw-Hill  Companies,  Inc., 55 Water Street, New York, New York 10041,
or (vi) in the case of the  Certificate  Insurer,  Ambac  Assurance  Corporation,  One State Street  Plaza,  New York,  New York 10004,
Attention:  GreenPoint  2006-AR3  (telecopy number  212-208-3547),  or such other address or telecopy number as may be furnished to the
other parties  hereto in writing.  Any notice  delivered to the Depositor,  the Servicer or the Trustee under this  Agreement  shall be
effective only upon receipt.  Any notice required or permitted to be mailed to a  Certificateholder,  unless otherwise provided herein,
shall be given by first-class mail, postage prepaid,  at the address of such  Certificateholder  as shown in the Certificate  Register.
Any notice so mailed within the time prescribed in this Agreement  shall be conclusively  presumed to have been duly given when mailed,
whether or not the Certificateholder receives such notice.

Section 11.08 Severability  of  Provisions.  If any one or more of the  covenants,  agreements,  provisions or terms of this  Agreement
shall be for any reason  whatsoever  held invalid,  then such covenants,  agreements,  provisions or terms shall be deemed severed from
the remaining  covenants,  agreements,  provisions or terms of this Agreement and shall in no way affect the validity or enforceability
of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

Section 11.09 Successors  and  Assigns.  The  provisions  of this  Agreement  shall be  binding  upon and inure to the  benefit  of the
respective successors and assigns of the parties hereto.

Section 11.10 Article and  Section Headings.  The article and section  headings herein are for convenience of reference only, and shall
not limit or otherwise affect the meaning hereof.

Section 11.11 Counterparts.  This  Agreement may be executed in two or more  counterparts  each of which when so executed and delivered
shall be an original but all of which together shall constitute one and the same instrument.

Section 11.12 Notice to Rating  Agencies.  The article and section headings herein are for convenience of reference only, and shall not
limited or otherwise  affect the meaning hereof.  The Trustee shall promptly  provide notice to each Rating Agency with respect to each
of the following of which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

Section 11.13 Use of Subservicers and Subcontractors.

         (a)  The Servicer shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any of the  obligations of
the Servicer as servicer under this Agreement  unless the Servicer  complies with the provisions of paragraph (b) of this Section.  The
Servicer  shall not hire or  otherwise  utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or
otherwise  utilize the  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this
Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)  The Servicer shall cause any Subservicer  used by the Servicer (or by any  Subservicer)  for the benefit of the Depositor
to comply  with the  provisions  of this  Section  and with  Sections  3.16 and 3.17 of this  Agreement  to the same  extent as if such
Subservicer  were the Depositor.  The Servicer shall be responsible for obtaining from each Subservicer and delivering to the Depositor
any Annual  Statement of Compliance  required to be delivered by such Subservicer  under Section 3.16(a),  any Assessment of Compliance
and Attestation  Report required to be delivered by such  Subservicer  under Section 3.17 and any Annual  Certification  required under
Section 3.16(b) as and when required to be delivered.

         (c) The  Servicer  shall  promptly  upon  request  provide to the  Depositor  (or any  designee of the  Depositor,  such as an
administrator)  a  written  description  (in form and  substance  satisfactory  to the  Depositor)  of the  role and  function  of each
Subcontractor  utilized by the Servicer or any  Subservicer,  specifying  (i) the identity of each such  Subcontractor,  (ii) which (if
any) of such  Subcontractors are "participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, and (iii)
which  elements of the Servicing  Criteria will be addressed in  assessments of compliance  provided by each  Subcontractor  identified
pursuant to clause (ii) of this paragraph.

         (d)  As a condition to the  utilization  of any  Subcontractor  determined to be  "participating  in the  servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the benefit of the Depositor to comply with the  provisions of Sections 3.01 of this  Agreement to the same extent as
if such  Subcontractor  were the Servicer.  The Servicer shall be responsible for obtaining from each  Subcontractor  and delivering to
the Depositor any Assessment of Compliance and Attestation Report and other  certificates  required to be delivered by such Subservicer
and such Subcontractor under Section 3.17, in each case as and when required to be delivered.



--------------------------------------------------------------------------------


                                                                 [PSA]

         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor


                                                              By:                                                   Name:
                                                              Title:



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                              By:
                                                              Name:
                                                              Title:

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By:
                                                              Name:
                                                              Title:


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:
Name:
Title:



--------------------------------------------------------------------------------


STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 28th day of April, 2006 before me, a notary public in and for said State, personally appeared Baron Silverstein,
known to me to be a Vice President of Structured Asset Mortgage Investments II Inc., the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.


                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------


STATE OF MARYLAND                   )
                                    ) ss.:
CITY OF BALTIMORE                   )


         On the 28th of April, 2006 before me, a notary public in and for said State, personally appeared Darron C. Woodus, known to
me to be an Assistant Vice President of Wells Fargo Bank, National Association, the entity that executed the within instrument, and
also known to me to be the person who executed it on behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.


                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------


STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 28th day of April, 2006 before me, a notary public in and for said State, personally appeared ______________, known
to me to be ____________________ of EMC Mortgage Corporation, the corporation that executed the within instrument, and also known to
me to be the person who executed it on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.


                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------


STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 28th day of April, 2006 before me, a notary public in and for said State, personally appeared _________________,
known to me to be ____________________ of EMC Mortgage Corporation, the corporation that executed the within instrument, and also
known to me to be the person who executed it on behalf of said corporation, and acknowledged to me that such corporation executed the
within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.


                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------


                                                                  I-1


                                                                                                                             APPENDIX 1

                                          CALCULATION OF CLASS Y PRINCIPAL REDUCTION AMOUNTS


Class Y Principal  Reduction  Amounts:  For any Distribution  Date the amounts by which the principal  balances of the Class Y-1, Class
Y-2, Class Y-3 and Class Y-4 Certificates  respectively  will be reduced on such distribution date by the allocation of Realized Losses
and the distribution of principal, determined as follows:

First for each of Group I, Group II, Group III and Group IV determine  the  Modified  Net Rat Cap for that Group for  distributions  of
interest that will be made on the next succeeding  Distribution  Date (the "Group Interest Rate").  The Principal  Reduction Amount for
each of the Class Y Certificates  will be determined  pursuant to the "Generic  solution for the Class Y Principal  Reduction  Amounts"
set forth below (the  "Generic  Solution")  by making  identifications  among the actual  Groups and their  related Class Y and Class Z
Certificates and weighted average  pass-through  rates and the Groups named in the Generic Solution and their related Class Y and Class
Z Certificates as follows:

A.  Determine  which Group has the lowest Group Interest  Rate.  That Group will be identified  with Group AA and the Class Y and Class
Z Certificates  related to that Group will be  respectively  identified  with the Class Y-aa  and  Class Z-aa  Certificates.  The Group
Interest  Rate for that Group will be identified  with J%. If two or more Groups have the lowest Group  Interest Rate pick one for this
purpose,  subject  to the  restriction  that each  Group  may be picked  only once in the  course of any such  selections  pursuant  to
paragraphs A through D or this definition.

B. Determine  which Group has the second lowest Group Interest  Rate.  That Group will be identified  with Group BB and the Class Y and
Class Z Certificates  related to that Group will be  respectively  identified  with the Class Y-bb  and  Class Z-bb  Certificates.  The
Group  Interest Rate for that Group will be identified  with K%. If two or more Groups have the second lowest Group  Interest Rate pick
one for this  purpose,  subject  to the  restriction  that  each  Group may be picked  only once in the  course of any such  selections
pursuant to paragraphs A through D or this definition.

C.  Determine  which Group has the third lowest Group Interest  Rate.  That Group will be identified  with Group CC and the Class Y and
Class Z Certificates  related to that Group will be  respectively  identified  with the Class Y-cc  and  Class Z-cc  Certificates.  The
Group  Interest  Rate for that Group will be identified  with L%. If two or more Groups have the third lowest Group  Interest Rate pick
one for this  purpose,  subject  to the  restriction  that  each  Group may be picked  only once in the  course of any such  selections
pursuant to paragraphs A through D or this definition.

D. Determine  which Group has the fourth lowest Group Interest  Rate.  That Group will be identified  with Group DD and the Class Y and
Class Z Certificates  related to that Group will be  respectively  identified  with the Class Y-dd  and  Class Z-dd  Certificates.  The
Group  Interest Rate for that Group will be identified  with M%. If two or more Groups have the fourth lowest Group  Interest Rate pick
one for this  purpose,  subject  to the  restriction  that  each  Group may be picked  only once in the  course of any such  selections
pursuant to paragraphs A through D or this definition.


Second,  apply the Generic  Solution set forth below to determine the Class Y Principal  Reduction  Amounts for the  Distribution  Date
using the identifications made above.


         Class Y Principal  Reduction  Amounts:  For any  Distribution  Date, the amounts by which the Class Principal  Balances of the
Class Y-aa, Class Y-bb, Class Y-cc and Class Y-dd Regular  Interests,  respectively,  will be reduced on such  Distribution Date by the
allocation of Realized Losses and the distribution of principal, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PAAB =   the  Subordinate  Component  Balance for Group AA after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

PBBB =   the  Subordinate  Component  Balance for Group BB after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

PCCB =   the  Subordinate  Component  Balance for Group CC after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

PDDB =   the  Subordinate  Component  Balance for Group DD after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

R =      the Modified Net Rate Cap for the Subordinate Certificates
    =    (J%PAAB + K%PBBB + L%PCCB + M%PDDB)/( PAAB + PBBB + PCCB + PDDB)

R1 =     the weighted  average of the Modified  Net Rate Caps on the Group AA, Group BB and Group CC REMIC I Regular  Interests  (other
         than any Class W REMIC I Regular Interests or portions thereof related to such Groups)
    =    (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk) + M%(Pll - ΔPll))/(Pjj - ΔPjj + Pkk - ΔPkk + Pll - ΔPll)

R2 =     the weighted  average of the Modified  Net Rate Caps on the Group BB, Group CC and Group DD REMIC I Regular  Interests  (other
         than any Class W REMIC I Regular Interests or portions thereof related to such Groups)
     =  (K%(Pkk - ΔPkk) + L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pkk - ΔPkk + Pll - ΔPll + Pmm - ΔPmm)

R3 =     the  weighted  average of the Modified  Net Rate Caps on the REMIC I Group AA and Group BB Regular  Interests  (other than any
         Class W REMIC I Regular Interests or portions thereof related to such Groups)
     =    (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk))/(Pjj - ΔPjj + Pkk - ΔPkk)

R4 =     the  weighted  average of the Modified  Net Rate Caps on the Group CC-L and Group DD-L REMIC I Regular  Interests  (other than
         any Class W REMIC I Regular Interests or portions thereof related to such Groups)
              = (L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pll - ΔPll + Pmm - ΔPmm)

r1 =     the weighted average of the Class Y-aa, Class Y-bb and Class Y-cc Remittance Rates
   =     (J% Yjj + K% Ykk + L% Yll)/(Yjj + Ykk + Yll)

r2 =     the weighted average of the Class Y-bb, Class Y-cc and Class Y-dd Remittance Rates
         = (K% Ykk + L% Yll + M% Ymm)/(Ykk + Yll + Ymm)

r3 =     the weighted average of the Class Y-aa and Class Y-bb Remittance Rates
   =      (J% Yjj + K% Ykk)/(Yjj + Ykk)

r4 =     the weighted average of the Class Y-cc and Class Y-dd Remittance Rates
   =     (L% Yll + M% Ymm)/(Yll + Ymm)

Yjj =    the principal balance of the Class Y-aa Regular Interests after distributions on the prior Distribution Date.

Ykk =    the principal balance of the Class Y-bb Regular Interests after distributions on the prior Distribution Date.

Yll =    the principal balance of the Class Y-cc Regular Interests after distributions on the prior Distribution Date.

Ymm =    the principal balance of the Class Y-dd Regular Interests after distributions on the prior Distribution Date.

ΔYjj =      the Class Y-aa Principal Reduction Amount.

ΔYkk =      the Class Y-bb Principal Reduction Amount.

ΔYll =      the Class Y-cc Principal Reduction Amount.

ΔYmm =      the Class Y-dd Principal Reduction Amount.

Pjj =    the  aggregate  principal  balance  of the Class  Y-aa and Class  Z-aa  Regular  Interests  after  distributions  on the prior
         Distribution  Date, which is equal to the aggregate  principal  balance of the Group AA Loans reduced by the portion,  if any,
         of the Principal Balance derived from Group AA Loans of any Class P-M Regular Interest or Class R-I Certificate.

Pkk =    the  aggregate  principal  balance  of the Class  Y-bb and Class  Z-bb  Regular  Interests  after  distributions  on the prior
         Distribution  Date, which is equal to the aggregate  principal  balance of the Group BB Loans reduced by the portion,  if any,
         of the Principal Balance derived from Group BB Loans of any Class P-M Regular Interest or Class R-I Certificate.

Pll =    the  aggregate  principal  balance  of the Class  Y-cc and Class  Z-cc  Regular  Interests  after  distributions  on the prior
         Distribution  Date, which is equal to the aggregate  principal  balance of the Group CC Loans reduced by the portion,  if any,
         of the Principal Balance derived from Group CC Loans of any Class P-M Regular Interest or Class R-I Certificate.

Pmm =    the  aggregate  principal  balance  of the Class  Y-dd and Class  Z-dd  Regular  Interests  after  distributions  on the prior
         Distribution  Date, which is equal to the aggregate  principal  balance of the Group DD Loans reduced by the portion,  if any,
         of the Principal Balance derived from Group DD Loans of any Class P-M Regular Interest or Class R-I Certificate.

ΔPjj =      the aggregate  principal reduction resulting on such Distribution Date on the Group AA Loans as a result of principal
         distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (e)(i) or (e)(ii) of the  definition  of REMIC I
         Distribution  Amount) to be made and realized losses to be allocated on such  Distribution  Date,  reduced by the portion,  if
         any, of such reduction  allocable to any Class P-M Regular Interest or Class R-I Certificate,  which is equal to the aggregate
         of the Class Y-aa and Class Z-aa Principal Reduction Amounts.

ΔPkk=       the aggregate  principal reduction resulting on such Distribution Date on the Group BB Loans as a result of principal
         distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (e)(i) or (e)(ii) of the  definition  of REMIC I
         Distribution  Amount) to be made and realized losses to be allocated on such  Distribution  Date,  reduced by the portion,  if
         any, of such reduction  allocable to any Class P-M Regular Interest or Class R-I Certificate,  which is equal to the aggregate
         of the Class Y-bb and Class Z-bb Principal Reduction Amounts.

ΔPll =      the aggregate  principal reduction resulting on such Distribution Date on the Group CC Loans as a result of principal
         distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (e)(i) or (e)(ii) of the  definition  of REMIC I
         Distribution  Amount) to be made and realized losses to be allocated on such  Distribution  Date,  reduced by the portion,  if
         any, of such reduction  allocable to any Class P-M Regular Interest or Class R-I Certificate,  which is equal to the aggregate
         of the Class Y-cc and Class Z-cc Principal Reduction Amounts.

ΔPmm =      the aggregate  principal reduction resulting on such Distribution Date on the Group DD Loans as a result of principal
         distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (e)(i) or (e)(ii) of the  definition  of REMIC I
         Distribution  Amount) to be made and realized losses to be allocated on such  Distribution  Date,  reduced by the portion,  if
         any, of such reduction  allocable to any Class P-M Regular Interest or Class R-I Certificate,  which is equal to the aggregate
         of the Class Y-dd and Class Z-dd Principal Reduction Amounts.

α =         .0005

γ1 =        (R - R1)/(M% - R). If R=>L%,  γ1 is a non-negative  number unless its denominator is zero, in which event it is
         undefined.

γ2 =        (R - J%)/(R2 - R).  If R<K%, γ2 is a non-negative number.

γ3 =        (R - R3)/(R4 - R). If K%<=R<=L%,  γ3 is a non-negative  number unless its denominator is zero, in which case it
         is undefined.

If γ1 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYll = Yll, and ΔYmm = (Ymm/Pmm)ΔPmm.

If γ2 is zero, ΔYjj = (Yjj/Pjj)ΔPjj, ΔYkk = Ykk, ΔYll = Yll and ΔYmm = Ymm.

If K%<=R<=L% and γ3 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYmm = Ymm, and ΔYll = (Yll/Pll)ΔPll.

If K%<=R<=L% and γ3 is zero, ΔYkk = (Ykk/Pkk)ΔPkk, ΔYjj = Yjj, ΔYll = Yll and ΔYmm = Ymm.

In the remaining situations, ΔYjj, ΔYkk, ΔYll and ΔYmm shall be defined as follows:

I.  If R=>L%, make the following additional definitions:

δYjj =      0,                                                                    if R1< r1;
         (R1- r1)( Yjj + Ykk + Yll)Yjj/((R1 - J%)Yjj + (R1 - K%)Ykk),  if R1=> r1 and R1=>K%; and
         (R1- r1)( Yjj + Ykk + Yll)/(R1 - J%),                                  if R1=> r1 and R1<K%;

δYkk =      0,                                                                    if R1< r1 and R1=>K%;
         (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - K%)Ykk + (R1 - L%)Yll),  if R1< r1 and R1<K%;
         (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - J%)Yjj + (R1 - K%)Ykk),  if R1=> r1 and R1=>K%; and
         0,                                                                     if R1=> r1 and R1<K%; and

δYll = (R1- r1)( Yjj + Ykk + Yll)/(R1 - L%),                              if R1< r1 and R1=>K%;
         (R1- r1)( Yjj + Ykk + Yll)Yll/((R1 - K%)Ykk + (R1 - L%)Yll),  if R1< r1 and R1<K%; and
         0,                                                                     if R1=> r1.


δY1, δYkk, and δYll are numbers between Yjj and 0, Ykk and 0, and Yll and 0, respectively, such that
         (J%(Yjj  -  δYjj)  + K%( Ykk.-  δYkk)  + L%( Yll.-  δYll))/(Yjj  -  δYjj  + Ykk.-  δYkk  + Yll.-
         δYll) = R1.

Y5 =     Yjj - δYjj + Ykk.- δYkk + Yll.- δYll

P5 =     Pjj + Pkk + Pll.

ΔP5 =       ΔPjj + ΔPkk + ΔPll.

ΔY5 =    ΔYjj - δYjj + ΔYkk.- δYkk + ΔYll.- δYll


1.   If Ymm - α(Pmm  - ΔPmm)  => 0, Y5-  α(P5 - ΔP5) => 0, and  γ1(P5 - ΔP5) < (Pmm -  ΔPmm),
     ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2.   If  Ymm - α(Pmm - ΔPmm)  => 0,  Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) => (Pmm - ΔPmm),
     ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

3.   If    Ymm - α(Pmm - ΔPmm)    <   0,   Y5 - α(P5 - ΔP5)   =>   0,   and   Y5 - α(P5 - ΔP5)   =>
     Y5 - (Ymm/γ1), ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

4.   If   Ymm - α(Pmm - ΔPmm) < 0,   Y5 - (Ymm/γ1) => 0,   and   Y5 - α(P5 - ΔP5) <= Y5 - (Ymm/γ1),
     ΔYmm = 0 and ΔY5 = Y5 - (Ymm/γ1).

5.   If   Y5 - α(P5 - ΔP5) < 0,    Y5 - (Ymm/γ1) < 0,   and    Ymm - α(Pmm - ΔPmm) <= Ymm - (γ1Y5),
     ΔYmm = Ymm - (γ1Y5) and ΔY5 = 0.

6.   If   Y5 - α(P5 - ΔP5)   <  0,   Ymm - α(Pmm - ΔPmm)   =>   0,   and   Ymm - α(Pmm - ΔPmm)   =>
     Ymm - (γ1Y5), ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)] ΔY5

ΔYkk = δYkk + [(Ykk - δYkk)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)]ΔY5

ΔYll = δYll + [(Yll - δYll)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)]ΔY5

The purpose of the foregoing  definitional  provisions together with the related provisions allocating Realized Losses and defining the
Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals in the following order of priority:

     1.  Making the ratio of Ymm to Y5 equal to γ1 after taking account of the allocation  Realized Losses and the  distributions
         that will be made  through end of the  Distribution  Date to which such  provisions  relate and  assuring  that the  Principal
         Reduction  Amount for each of the Class Y-aa,  Class Y-bb,  Class Y-cc,  Class Y-dd,  Class Z-aa,  Class Z-bb,  Class Z-cc and
         Class Z-dd Regular Interests is greater than or equal to zero for such Distribution Date;
     2.  Making the Class Y-aa  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-aa and Class Z-aa  Principal
         Balances,  the  Class  Y-bb  Principal  Balance  less than or equal to  0.0005  of the sum of the  Class  Y-bb and Class  Z-bb
         Principal  Balances,  the Class  Y-bb  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-cc and Class
         Z-cc  Principal  Balances and the Class Y-dd  Principal  Balance less than or equal to 0.0005 of the sum of the Class Y-dd and
         Class Z-dd  Principal  Balances in each case after giving effect to  allocations of Realized  Losses and  distributions  to be
         made through the end of the Distribution Date to which such provisions relate; and
     3.  Making  the  larger of (a) the  fraction  whose  numerator  is Ymm and  whose  denominator  is the sum of Ymm and  Class  Z-dd
         Principal  Balance  and (b) the  fraction  whose  numerator  is Y5 and whose  denominator  is the sum of Y5,  the  Class  Z-aa
         Principal  Balance,  the Class  Z-bb  Principal  Balance  and the Class Z-cc  Principal  Balance  as large as  possible  while
         remaining less than or equal to 0.0005.

In the event of a failure of the foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to  accomplish  both of
goals 1 and 2 above,  the amounts thereof should be adjusted to so as to accomplish  such goals within the requirement  that each Class
Y Principal  Reduction Amount must be less than or equal to the sum of (a) the principal  portion of Realized Losses to be allocated on
the related  Distribution  Date for the related Group  remaining  after the allocation of such Realized Losses to the related Class P-M
Regular  Interest (if any) and (b) the remainder of the portion of the REMIC I Available  Distribution  Amount derived from the related
Group after reduction  thereof by the  distributions to be made on such Distribution Date (i) to the related Class P-M Regular Interest
(if any),  (ii) to the related Class X-M Regular  Interests and (iii) in respect of interest on the related Class Y and Class Z Regular
Interests,  or, if both of such goals cannot be accomplished within such requirement,  such adjustment as is necessary shall be made to
accomplish  goal 1 within  such  requirement.  In the event of any  conflict  among the  provisions  of the  definition  of the Class Y
Principal  Reduction  Amounts,  such conflict  shall be resolved on the basis of the goals and their  priorities set forth above within
the  requirement  set forth in the preceding  sentence.  If the formula  allocation of ΔY5 among ΔYjj, ΔYkk and ΔYll cannot be achieved
because  either ΔYjj as so defined is greater than ΔPjj,  ΔYkk as so defined is greater than ΔPkk or ΔYll as so defined is greater than
ΔPll,  such an  allocation  shall be made as close as possible  to the  formula  allocation  within the  requirement  that ΔYjj < ΔPjj,
ΔYkk < ΔPkk and ΔYll < ΔPll.

II.  If R<=K%, make the following additional definitions:

δYkk =      0,                                                                    if R2< r2;
         (R2- r2)( Ykk + Yll + Ymm)Ykk/((R2 - K%)Ykk + (R2 - L%)Yll),  if R2=> r2 and R2=>L%; and
         (R2- r2)( Ykk + Yll + Ymm)/(R2 - K%),                                  if R2=> r2 and R2<L%;

δYll =      0,                                                                    if R2< r2 and R2=>L%;
         (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - L%)Yll + (R2 - M%)Ymm),  if R2< r2 and R2<L%;
         (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - K%)Ykk + (R2 - L%)Yll),  if R2=> r2 and R2=>L%; and
         0,                                                                     if R2=> r2 and R2<L%; and

δYmm = (R2- r2)( Ykk + Yll + Ymm)/(R2 - M%),                              if R2< r2 and R2=>L%;
         (R2- r2)( Ykk + Yll + Ymm)Ymm/((R2 - L%)Yll + (R2 - M%)Ymm),  if R2< r2 and R2<L%; and
         0,                                                                     if R2=> r2.


δYkk, δYll, and δYmm are numbers between Ykk and 0, Yll and 0, and Ymm and 0, respectively, such that
         (K%(Ykk  -  δYkk)  + L%( Yll.-  δYll)  + M%( Ymm.-  δYmm))/(Ykk  -  δYkk  + Yll.-  δYll  + Ymm.-
         δYmm) = R2.

Y6 =     Ykk - δYkk + Yll.- δYll + Ymm.- δYmm

P6 =     Pkk + Pll + Pmm.

ΔP6 =       ΔPkk + ΔPll + ΔPmm.

ΔY6 =    ΔYkk - δYkk + ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y6 - α(P6 - ΔP6)  => 0, Yjj-  α(Pjj - ΔPjj)  => 0, and  γ2(Pjj  - ΔPjj) < (P6 - ΔP6),
     ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

2.   If  Y6 - α(P6 - ΔP6) => 0,  Yjj - α(Pjj - ΔPjj)  => 0, and γ2(Pjj - ΔPjj) => (P6 - ΔP6),
     ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

3.   If   Y6 - α(P6 - ΔP6)   <  0,   Yjj - α(Pjj - ΔPjj)   =>   0,   and   Yjj - α(Pjj - ΔPjj)   =>
     Yjj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

4.   If   Y6 - α(P6 - ΔP6) < 0,   Yjj - (Y6/γ2) => 0,   and   Yjj - α(Pjj - ΔPjj) <= Yjj - (Y6/γ2),
     ΔY6 = 0 and ΔYjj = Yjj - (Y6/γ2).

5.   If   Yjj - α(Pjj - ΔPjj) < 0,    Yjj - (Y6/γ2) < 0,   and    Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yjj),
     ΔY6 = Y6 - (γ2Yjj) and ΔYjj = 0.

6.   If    Yjj - α(Pjj - ΔPjj)    <   0,   Y6 - α(P6 - ΔP6)   =>   0,   and   Y6 - α(P6 - ΔP6)   =>
     Y6 - (γ2Yjj), ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

ΔYkk = δYkk + [(Ykk - δYkk)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)] ΔY6

ΔYll = δYll + [(Yll - δYll)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)] ΔY6

ΔYmm = δYmm + [(Ymm - δYmm)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)]Δ Y6

The purpose of the foregoing  definitional  provisions together with the related provisions allocating Realized Losses and defining the
Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals in the following order of priority:

     1.  Making the ratio of Y6 to Yjj equal to γ2 after taking account of the allocation  Realized Losses and the  distributions
         that will be made  through end of the  Distribution  Date to which such  provisions  relate and  assuring  that the  Principal
         Reduction  Amount for each of the Class Y-aa,  Class Y-bb,  Class Y-cc,  Class Y-dd,  Class Z-aa,  Class Z-bb,  Class Z-cc and
         Class Z-dd Regular Interests is greater than or equal to zero for such Distribution Date;
     2.  Making the Class Y-aa  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-aa and Class Z-aa  Principal
         Balances,  the  Class  Y-bb  Principal  Balance  less than or equal to  0.0005  of the sum of the  Class  Y-bb and Class  Z-bb
         Principal  Balances,  the Class  Y-bb  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-cc and Class
         Z-cc  Principal  Balances and the Class Y-dd  Principal  Balance less than or equal to 0.0005 of the sum of the Class Y-dd and
         Class Z-dd  Principal  Balances in each case after giving effect to  allocations of Realized  Losses and  distributions  to be
         made through the end of the Distribution Date to which such provisions relate; and
     3.  Making  the  larger of (a) the  fraction  whose  numerator  is Yjj and  whose  denominator  is the sum of Yjj and  Class  Z-aa
         Principal  Balance  and (b) the  fraction  whose  numerator  is Y6 and whose  denominator  is the sum of Y6,  the  Class  Z-bb
         Principal  Balance,  the Class  Z-cc  Principal  Balance  and the Class Z-dd  Principal  Balance  as large as  possible  while
         remaining less than or equal to 0.0005.

In the event of a failure of the foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to  accomplish  both of
         goals 1 and 2 above,  the amounts  thereof should be adjusted to so as to accomplish  such goals within the  requirement  that
         each Class Y  Principal  Reduction  Amount  must be less than or equal to the sum of (a) the  principal  portion  of  Realized
         Losses to be  allocated  on the related  Distribution  Date for the  related  Group  remaining  after the  allocation  of such
         Realized  Losses to the  related  Class P-M  Regular  Interest  (if any) and (b) the  remainder  of the portion of the REMIC I
         Available  Distribution  Amount derived from the related Group after reduction thereof by the distributions to be made on such
         Distribution  Date (i) to the related Class P-M Regular  Interest (if any),  (ii) to the related  Class X-M Regular  Interests
         and (iii) in respect of interest on the related  Class Y and Class Z Regular  Interests,  or, if both of such goals  cannot be
         accomplished  within  such  requirement,  such  adjustment  as is  necessary  shall be made to  accomplish  goal 1 within such
         requirement.  In the  event of any  conflict  among the  provisions  of the  definition  of the  Class Y  Principal  Reduction
         Amounts,  such  conflict  shall be  resolved  on the basis of the  goals and their  priorities  set  forth  above  within  the
         requirement  set forth in the  preceding  sentence.  If the  formula  allocation  of ΔY6 among  ΔYkk,  ΔYll and ΔYmm cannot be
         achieved  because  either  ΔYkk as so  defined is greater  than  ΔPkk,  ΔYll as so defined is greater  than ΔPll or ΔYmm as so
         defined is greater  than ΔPmm,  such an  allocation  shall be made as close as possible to the formula  allocation  within the
         requirement that ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

III.  If K%<=R<=L%, make the following additional definitions:

δYjj = 0,  if R3< r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - J%),                                        if R3=> r3;

δYkk = 0,  if R3=> r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - K%),                                        if R3< r3;

δYll =      0,                                                                    if R4< r4; and
         (R4- r4)(Yll + Ymm)/(R4 - L%),                                         if R4=> r4; and

δYmm = (R4- r4)(Yll + Ymm)/(R4 - M%),                                     if R4< r4; and
         0,                                                                     if R4=> r4.

δYjj,  δYkk,  δYll,  and δYmm are numbers between Yjj and 0, Ykk and 0, Yll and 0, and Ymm and 0, respectively,
         such that
         (J%(Yjj - δYjj) + K%(Ykk.- δYkk))/(Yjj - δYjj + Ykk.- δYkk) = R3 and
         (L%(Yll - δYll) + M%(Ymm.- δYmm))/(Yll - δYll + Ymm.- δYmm) = R4.


Y7 =     Yjj - δYjj + Ykk.- δYkk

P7 =     Pjj + Pkk.

ΔP7 =       ΔPjj + ΔPkk.

ΔY7 =    ΔYjj - δYjj + ΔYkk.- δYkk.

Y8 =     Yll.- δYll + Ymm.- δYmm.

P8 =     Pll + Pmm.

ΔP8 =       ΔPll + ΔPmm.

ΔY8 =    ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y8 -  α(P8  -  ΔP8)  => 0, Y7-  α(P7 -  ΔP7)  => 0, and  γ3(P7  - ΔP7) < (P8 -  ΔP8),
     ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

2.   If  Y8 - α(P8 - ΔP8)  => 0,  Y7 - α(P7 - ΔP7)  => 0,  and  γ3(P7 - ΔP7)  =>  (P8 - ΔP8),
     ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

3.   If Y8 - α(P8 - ΔP8) < 0,  Y7 - α(P7 - ΔP7)  => 0, and  Y7 - α(P7 - ΔP7) => Y7 - (Y8/γ3),
     ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

4.   If    Y8 - α(P8 - ΔP8) < 0,     Y7 - (Y8/γ3) => 0,    and    Y7 - α(P7 - ΔP7) <= Y7 - (Y8/γ3),
     ΔY8 = 0 and ΔY7 = Y7 - (Y8/γ3).

5.   If    Y7 - α(P7 - ΔP7) < 0,     Y7 - (Y8/γ3) < 0,     and     Y8 - α(P8 - ΔP8) <= Y8 - (γ3Y7),
     ΔY8 = Y8 - (γ3Y7) and ΔY7 = 0.

6.   If  Y7 - α(P7 - ΔP7) < 0,  Y8 - α(P8 - ΔP8)  => 0, and  Y8 - α(P8 - ΔP8) => Y8 - (γ3Y7),
     ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk)] ΔY7

ΔYkk = δYkk + [(Ykk - δYkk)/( Yjj - δYjj + Ykk - δYkk)]ΔY7

ΔYll = δYll + [(Yll - δYll)/(Yll - δYll + Ymm - δYmm)] ΔY8

ΔYmm = δYmm + [(Ymm - δYmm)/(Yll - δYll + Ymm - δYmm)] ΔY8

The purpose of the foregoing  definitional  provisions together with the related provisions allocating Realized Losses and defining the
Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals in the following order of priority:

     1.  Making the ratio of Y8 to Y7 equal to γ3 after taking account of the allocation  Realized  Losses and the  distributions
         that will be made  through end of the  Distribution  Date to which such  provisions  relate and  assuring  that the  Principal
         Reduction  Amount for each of the Class Y-aa,  Class Y-bb,  Class Y-cc,  Class Y-dd,  Class Z-aa,  Class Z-bb,  Class Z-cc and
         Class Z-dd Regular Interests is greater than or equal to zero for such Distribution Date;
     2.  Making the Class Y-aa  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-aa and Class Z-aa  Principal
         Balances,  the  Class  Y-bb  Principal  Balance  less than or equal to  0.0005  of the sum of the  Class  Y-bb and Class  Z-bb
         Principal  Balances,  the Class  Y-bb  Principal  Balance  less than or equal to 0.0005 of the sum of the Class Y-cc and Class
         Z-cc  Principal  Balances and the Class Y-dd  Principal  Balance less than or equal to 0.0005 of the sum of the Class Y-dd and
         Class Z-dd  Principal  Balances in each case after giving effect to  allocations of Realized  Losses and  distributions  to be
         made through the end of the Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose  numerator is Y7 and whose  denominator is the sum of Y7, the Class Z-aa Principal
         Balance and the Class Z-bb Principal  Balance and (b) the fraction whose  numerator is Y8 and whose  denominator is the sum of
         Y8, the Class Z-cc Principal  Balance and the Class Z-dd Principal  Balance as large as possible while  remaining less than or
         equal to 0.0005.

In the event of a failure of the foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to  accomplish  both of
goals 1 and 2 above,  the amounts thereof should be adjusted to so as to accomplish  such goals within the requirement  that each Class
Y Principal  Reduction Amount must be less than or equal to the sum of (a) the principal  portion of Realized Losses to be allocated on
the related  Distribution  Date for the related Group  remaining  after the allocation of such Realized Losses to the related Class P-M
Regular  Interest (if any) and (b) the remainder of the portion of the REMIC I Available  Distribution  Amount derived from the related
Group after reduction  thereof by the  distributions to be made on such Distribution Date (i) to the related Class P-M Regular Interest
(if any),  (ii) to the related Class X-M Regular  Interests and (iii) in respect of interest on the related Class Y and Class Z Regular
Interests,  or, if both of such goals cannot be accomplished within such requirement,  such adjustment as is necessary shall be made to
accomplish  goal 1 within  such  requirement.  In the event of any  conflict  among the  provisions  of the  definition  of the Class Y
Principal  Reduction  Amounts,  such conflict  shall be resolved on the basis of the goals and their  priorities set forth above within
the requirement  set forth in the preceding  sentence.  If the formula  allocation of ΔY7 between ΔYjj and ΔYkk, or of ΔY8 between ΔYll
and ΔYmm cannot be achieved  because either ΔYjj as so defined is greater than ΔPjj,  ΔYkk as so defined is greater than ΔPkk,  ΔYll as
so defined is greater than ΔPll or ΔYmm as so defined is greater than ΔPmm,  such an  allocation  shall be made as close as possible to
the formula allocation within the requirement that ΔYjj < ΔPjj, ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm


--------------------------------------------------------------------------------


                                                                 II-10

                                                                                                                             APPENDIX 2

                                          CALCULATION OF REMIC II PRINCIPAL REDUCTION AMOUNTS

         For any Distribution Date, the amounts by which the  Uncertificated  Principal Balances of the REMIC II Regular Interests will
be reduced on such  Distribution  Date by the  allocation  of Realized  Losses and the  distribution  of principal and increased by the
allocation of Net Deferred Interest, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y1 =the  aggregate  principal  balance  of  REMIC  II  Regular  Interest  LT1  and  REMIC  II  Regular  Interest  LT-Y1  after
distributions, the allocation of Net Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         Y2 =the principal  balance of REMIC II Regular Interest LT2 after  distributions,  the allocation of Net Deferred Interest and
the allocation of Realized Losses on the prior Distribution Date.

         Y3 =the principal  balance of REMIC II Regular Interest LT3 after  distributions,  the allocation of Net Deferred Interest and
the allocation of Realized Losses on the prior Distribution Date.

         Y4 =the principal  balance of REMIC II Regular Interest LT4 after  distributions,  the allocation of Net Deferred Interest and
the allocation of Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

         Y5 =the aggregate  principal balance of REMIC II Regular Interest LT5 and REMIC II Regular Interest LT-Y2 after  distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date.

         Y6 =the principal  balance of REMIC II Regular Interest LT6 after  distributions and the allocation of Realized Losses and Net
Deferred Interest on the prior Distribution Date.

         Y7 =the principal  balance of REMIC II Regular Interest LT7 after  distributions and the allocation of Realized Losses and Net
Deferred Interest on the prior Distribution Date.

         Y8 =the principal  balance of REMIC II Regular Interest LT8 after  distributions and the allocation of Realized Losses and Net
Deferred Interest on the prior Distribution Date (note:  Y8 = Y7).

         Y9 =the  aggregate  principal  balance  of  REMIC  II  Regular  Interest  LT9  and  REMIC  II  Regular  Interest  LT-Y3  after
distributions, the allocation of Net Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         Y10 =the principal  balance of REMIC II Regular  Interest LT10 after  distributions,  the allocation of Net Deferred  Interest
and the allocation of Realized Losses on the prior Distribution Date.

         Y11 =the principal  balance of REMIC II Regular  Interest LT11 after  distributions,  the allocation of Net Deferred  Interest
and the allocation of Realized Losses on the prior Distribution Date.

         Y12 =the principal  balance of REMIC II Regular  Interest LT12 after  distributions,  the allocation of Net Deferred  Interest
and the allocation of Realized Losses on the prior Distribution Date (note:  Y11 = Y12).

         Y13 =the  aggregate  principal  balance  of  REMIC II  Regular  Interest  LT13  and  REMIC II  Regular  Interest  LT-Y4  after
distributions and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date.

         Y14 =the principal  balance of REMIC II Regular  Interest LT14 after  distributions  and the allocation of Realized Losses and
Net Deferred Interest on the prior Distribution Date.

         Y15 =the principal  balance of REMIC II Regular  Interest LT15 after  distributions  and the allocation of Realized Losses and
Net Deferred Interest on the prior Distribution Date.

         Y16 =the principal  balance of REMIC II Regular  Interest LT16 after  distributions  and the allocation of Realized Losses and
Net Deferred Interest on the prior Distribution Date (note:  Y15 = Y16).

         ΔY1 =the aggregate of the REMIC II Regular  Interest LT1 Principal  Reduction  Amount and the REMIC II Regular  Interest LT-Y1
Principal  Reduction  Amount.  Such  amount  shall be  allocated  first to REMIC II Regular  Interest  LT-Y1 up to the REMIC II Regular
Interest LT-Y1 Principal Reduction Amount and thereafter the remainder shall be allocated to REMIC II Regular Interest LT1.

         ΔY2 =the REMIC II Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =the REMIC II Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =the REMIC II Regular Interest LT4 Principal Reduction Amount.

         ΔY5 =the aggregate of the REMIC II Regular  Interest LT5 Principal  Reduction  Amount and the REMIC II Regular  Interest LT-Y2
Principal  Reduction  Amount.  Such  amount  shall be  allocated  first to REMIC II Regular  Interest  LT-Y2 up to the REMIC II Regular
Interest LT-Y2 Principal Reduction Amount and thereafter the remainder shall be allocated to REMIC II Regular Interest LT2.

         ΔY6 =the REMIC II Regular Interest LT6 Principal Reduction Amount.

         ΔY7 =the REMIC II Regular Interest LT7 Principal Reduction Amount.

         ΔY8 =the REMIC II Regular Interest LT8 Principal Reduction Amount.

         ΔY9 =the aggregate of the REMIC II Regular  Interest LT9 Principal  Reduction  Amount and the REMIC II Regular  Interest LT-Y3
Principal  Reduction  Amount.  Such  amount  shall be  allocated  first to REMIC II Regular  Interest  LT-Y3 up to the REMIC II Regular
Interest LT-Y3 Principal Reduction Amount and thereafter the remainder shall be allocated to REMIC II Regular Interest LT3.

         ΔY10 =the REMIC II Regular Interest LT10 Principal Reduction Amount.

         ΔY11 =the REMIC II Regular Interest LT11 Principal Reduction Amount.

         ΔY12 =the REMIC II Regular Interest LT12 Principal Reduction Amount.

         ΔY13 =the aggregate of the REMIC II Regular  Interest LT13 Principal  Reduction Amount and the REMIC II Regular Interest LT-Y4
Principal  Reduction  Amount.  Such  amount  shall be  allocated  first to REMIC II Regular  Interest  LT-Y4 up to the REMIC II Regular
Interest LT-Y4 Principal Reduction Amount and thereafter the remainder shall be allocated to REMIC II Regular Interest LT4.

         ΔY14 =the REMIC II Regular Interest LT14 Principal Reduction Amount.

         ΔY15 =the REMIC II Regular Interest LT15 Principal Reduction Amount.

         ΔY16 =the REMIC II Regular Interest LT16 Principal Reduction Amount.

         P0 =the  aggregate  principal  balance  of the  Mortgage  Loans in Loan Group I after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         P1 =the  aggregate  principal  balance  of the  Mortgage  Loans in Loan Group I after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses to be made on such Distribution Date.

         Q0 =the  aggregate  principal  balance of the  Mortgage  Loans in Loan Group II after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         Q1 =the  aggregate  principal  balance of the  Mortgage  Loans in Loan Group II after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses to be made on such Distribution Date.

         M0 =the  aggregate  principal  balance of the Mortgage  Loans in Loan Group III after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         M1 =the  aggregate  principal  balance of the Mortgage  Loans in Loan Group III after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses to be made on such Distribution Date.

         N0 =the  aggregate  principal  balance of the  Mortgage  Loans in Loan Group IV after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses on the prior Distribution Date.

         N1 =the  aggregate  principal  balance of the  Mortgage  Loans in Loan Group IV after  distributions,  the  allocation  of Net
Deferred Interest and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =P0 - P1 = the  aggregate of the Net Deferred  Interest and the principal  portions of Realized  Losses to be allocated to,
and the principal  distributions  to be made on, the  Certificates on such  Distribution  Date (including  distributions of accrued and
unpaid interest on the Class B-IO  Certificates for prior  Distribution  Dates) from amounts payable with respect to the Mortgage Loans
in Loan Group I.

         ΔQ =Q0 - Q1 = the  aggregate of the Net Deferred  Interest and the principal  portions of Realized  Losses to be allocated to,
and the principal  distributions  to be made on, the  Certificates on such  Distribution  Date (including  distributions of accrued and
unpaid interest on the Class B-IO  Certificates for prior  Distribution  Dates) from amounts payable with respect to the Mortgage Loans
in Loan Group II.

         ΔM =M0 - M1 = the  aggregate of the Net Deferred  Interest and the principal  portions of Realized  Losses to be allocated to,
and the principal  distributions  to be made on, the  Certificates on such  Distribution  Date (including  distributions of accrued and
unpaid interest on the Class B-IO  Certificates for prior  Distribution  Dates) from amounts payable with respect to the Mortgage Loans
in Loan Group III.

         ΔN =N0 - N1 = the  aggregate of the Net Deferred  Interest and the principal  portions of Realized  Losses to be allocated to,
and the principal  distributions  to be made on, the  Certificates on such  Distribution  Date (including  distributions of accrued and
unpaid interest on the Class B-IO  Certificates for prior  Distribution  Dates) from amounts payable with respect to the Mortgage Loans
in Loan Group IV.

         R0 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group I after  giving
effect to amounts distributed and Realized Losses and Net Deferred Interest allocated on the prior Distribution Date.

         R1 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group I after  giving
effect to amounts to be distributed and Realized Losses and Net Deferred Interest to be allocated on such Distribution Date.

         S0 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II after giving
effect to amounts distributed and Realized Losses and Net Deferred Interest allocated on the prior Distribution Date.

         S1 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II after giving
effect to amounts to be distributed and Realized Losses and Net Deferred Interest to be allocated on such Distribution Date.

         T0 =the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group III after giving
effect to amounts distributed and Realized Losses and Net Deferred Interest allocated on the prior Distribution Date.

         T1 =the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group III after giving
effect to amounts to be distributed and Realized Losses and Net Deferred Interest to be allocated on such Distribution Date.

         U0 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group IV after giving
effect to amounts distributed and Realized Losses and Net Deferred Interest allocated on the prior Distribution Date.

         U1 =the  weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group IV after giving
effect to amounts to be distributed and Realized Losses and Net Deferred Interest to be allocated on such Distribution Date.

         α =(Y2 + Y3)/P0.  The initial value of α on the Closing Date for use on the first Distribution Date shall be 0.0001.

         γ0 =the  lesser of (A) the sum of (1) for all  Classes  of Class I-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the allocation of
Realized Losses and Net Deferred  Interest on the prior  Distribution Date and (2) for all Class B Certificates of the product for each
Class  of (i) the Net  Rate Cap  applicable  to the  Class  I-A  Certificates,  stated  as a  monthly  interest  rate,  applicable  for
distributions to be made on such  Distribution  Date, (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date and (iii) g0 and (B) R0*P0.

         γ1  =the  lesser of (A) the sum of (1) for all  Classes of Class I-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on the next succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the
allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution  Date and (2) for all Class B Certificates of
the  product  for each Class of (i) the Net Rate Cap  applicable  to the Class I-A  Certificates,  stated as a monthly  interest  rate,
applicable for  distributions  to be made on the next succeeding  Distribution  Date, (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution Date
and (iii) g1 and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =ΔP - ΔY2 - ΔY3 - ΔY4,

         ΔY2 =(α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =αΔP - ΔY2; and

         ΔY4 =ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY3, as so determined, is negative, then
         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         β =(Y6 + Y7)/Q0.  The initial value of β on the Closing Date for use on the first Distribution Date shall be 0.0001.

         Γ0 =the lesser of (A) the sum of (1) for all  Classes  of Class II-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the allocation of
Realized Losses and Net Deferred  Interest on the prior  Distribution Date and (2) for all Class B Certificates of the product for each
Class  of (i) the Net Rate Cap  applicable  to the  Class  II-A  Certificates,  stated  as a  monthly  interest  rate,  applicable  for
distributions to be made on such  Distribution  Date, (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date and (iii) h0 and (B) S0*Q0.

         Γ1  =the lesser of (A) the sum of (1) for all  Classes of Class II-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on the next succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the
allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution  Date and (2) for all Class B Certificates of
the  product for each Class of (i) the Net Rate Cap  applicable  to the Class II-A  Certificates,  stated as a monthly  interest  rate,
applicable for  distributions  to be made on the next succeeding  Distribution  Date, (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution Date
and (iii) h1 and (B) S1*Q1.

         Then, based on the foregoing definitions:

         ΔY6 =(β/2){(Γ0S1 - Γ1S0)/S0S1};

         ΔY7 =βΔQ - ΔY6;

         ΔY8 =ΔY7 and

         ΔY5 =ΔQ - ΔY6 - ΔY7 - ΔY8,

         if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY7, as so determined, is negative, then

         ΔY7 = 0;

         ΔY6 = β{Γ0S1Q1 - Γ1S0Q0}/{2S1S0Q1 -  Γ1S0};

         ΔY8 = ΔY7; and

         ΔY5 =ΔQ - ΔY6 - ΔY7 - ΔY8.

           (2)If ΔY6, as so determined, is negative, then

         ΔY6 = 0;

         ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

         ΔY8 = ΔY7; and

         ΔY5 =ΔQ - ΔY6 - ΔY7 - ΔY8.

          For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         ζ =(Y10 + Y11)/M0.  The initial value of ζ on the Closing Date for use on the first Distribution Date shall be 0.0001.

         Φ0 =the lesser of (A) the sum of (1) for all  Classes of Class  III-A  Certificates  of the  product for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the allocation of
Realized Losses and Net Deferred  Interest on the prior  Distribution Date and (2) for all Class B Certificates of the product for each
Class of (i) the Net Rate Cap  applicable  to the  Class  III-A  Certificates,  stated  as a  monthly  interest  rate,  applicable  for
distributions to be made on such  Distribution  Date, (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date and (iii) i0 and (B) T0*M0.

         Φ1  =the lesser of (A) the sum of (1) for all  Classes of Class  III-A  Certificates  of the product for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on the next succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the
allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution  Date and (2) for all Class B Certificates of
the product for each Class of (i) the Net Rate Cap  applicable  to the Class III-A  Certificates,  stated as a monthly  interest  rate,
applicable for  distributions  to be made on the next succeeding  Distribution  Date, (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution Date
and (iii) i1 and (B) T1*M1.

         Then, based on the foregoing definitions:

         ΔY10 =(ζ/2){( Φ0T1 - Φ1T0)/T0T1};

         ΔY11 =ζΔM - ΔY10; and

         ΔY12 =ΔY11; and

         ΔY9 =ΔM - ΔY10 - ΔY11 - ΔY12,

         if both ΔY10 and ΔY11, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY11, as so determined, is negative, then

         ΔY11 = 0;

         ΔY10 = ζ{ Φ0T1M1 - Φ1T0P0}/{2T1T0M1 -  Φ1T0};

         ΔY12 = ΔY11; and

         ΔY9 =ΔM - ΔY10 - ΔY11 - ΔY12.

          (2)If ΔY10, as so determined, is negative, then

         ΔY10 = 0;

         ΔY11 = ζ{ Φ1T0M0 - Φ0T1M1}/{ Φ1T0};

         ΔY12 = ΔY11; and

         ΔY9 =ΔM - ΔY10 - ΔY11 - ΔY12.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         π =(Y14 + Y15)/N0.  The initial value of π on the Closing Date for use on the first Distribution Date shall be 0.0001.

         Ψ0 =the lesser of (A) the sum of (1) for all  Classes  of Class IV-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the allocation of
Realized Losses and Net Deferred  Interest on the prior  Distribution Date and (2) for all Class B Certificates of the product for each
Class  of (i) the Net Rate Cap  applicable  to the  Class  IV-A  Certificates,  stated  as a  monthly  interest  rate,  applicable  for
distributions to be made on such  Distribution  Date, (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date and (iii) j0 and (B) U0*N0.

         Ψ1  =the lesser of (A) the sum of (1) for all  Classes of Class IV-A  Certificates  of the  product  for each Class of (i) the
monthly interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on the next succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions and the
allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution  Date and (2) for all Class B Certificates of
the  product for each Class of (i) the Net Rate Cap  applicable  to the Class IV-A  Certificates,  stated as a monthly  interest  rate,
applicable for  distributions  to be made on the next succeeding  Distribution  Date, (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of Realized Losses and Net Deferred  Interest to be made on such  Distribution Date
and (iii) j1 and (B) U1*N1.

         Then, based on the foregoing definitions:

         ΔY14 =(π/2){ ΨΓ0U1 - Ψ1U0)/U0U1};

         ΔY15 =πΔN - ΔY14;

         ΔY16 =ΔY15; and

         ΔY13 =ΔN - ΔY14 - ΔY15 - ΔY16,

         if both ΔY14 and ΔY15, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY15, as so determined, is negative, then

         ΔY15 = 0;

         ΔY14 = π{ Ψ0U1N1 - Ψ1U0N0}/{2U1U0Q1 -  Ψ1U0};

         ΔY16 = ΔY15; and

         ΔY13 =ΔN - ΔY14 - ΔY15 - ΔY16.

          (2)If ΔY14, as so determined, is negative, then

         ΔY14 = 0;

         ΔY15 = π{ Ψ1U0N0 - Ψ0U1N1}/{ Ψ1U0};

         ΔY16 = ΔY15; and

         ΔY13 =ΔN - ΔY14 - ΔY15 - ΔY16.





--------------------------------------------------------------------------------




                                                                                         EXHIBIT A-1

                                            FORM OF CLASS A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class [I][II][III][IV]-A-[1][2][3]
[Super][Senior][Support]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $___________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
May 25, 2006                                               of the Cut-off Date: $____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April][May] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                     GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II][III][IV]-A-[1][2][3]  Certificates  with respect to a Trust Fund consisting  primarily of
         a pool of adjustable  interest rate mortgage loans secured by first liens on  one-to-four  family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By: __________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II][III][IV]-A-[1][2][3]   Certificates  referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By: _________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.




--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-2

                                            [Reserved]




--------------------------------------------------------------------------------








                                                                                                        EXHIBIT A-3

                                 FORM OF CLASS B-[1][2][3][4][5][6][7] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A AND CLASS X CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  B-[1][2][3][4][5][6][7]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN,  THAT
EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT
A PLAN OR  INVESTING  WITH "PLAN  ASSETS"?  OF ANY PLAN,  (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF
FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS
SUCH TERM IS DEFINED IN PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS
I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class B-[1][2][3][4][5][6][7] Subordinate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $______________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
May 25, 2006                                               of the Cut-off Date:     $_____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April 25, 2036]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                     GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         B-[1][2][3][4][5][6][7]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of  adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution
Date is the Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the Current  Principal  Amount of this Class of Certificates  will be reduced
to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner of a Class  B-[1][2][3][4][5][6][7]  Certificate or any interest  therein
shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and Moody's,
(ii) it is not a Plan or investing  with "plan assets" of any Plan,  (iii)(1) it is an insurance  company,  (2) the
source of funds used to acquire or hold the  Certificate  or  interest  therein is an  "insurance  company  general
account,"  as such  term  is  defined  in  Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60,  and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By: __________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   B-[1][2][3][4][5][6][7]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By: _________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.




--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-4

                                          FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS B AND THE CLASS
X CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE  TRUSTEE  AND ON WHICH IT MAY RELY WHICH IS  SATISFACTORY  TO THE
TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Variable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class B-IO Subordinate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
April 1, 2006                                              as of the Cut-off Date:
                                                           $_____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
April 28, 2006                                             $______________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:                           CUSIP: ____________
April 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                     GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest in the  distributions  allocable to the Class B-IO
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates  or any other  person.  None of SAMI II, the  Servicer,  the  Trustee or any of
their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as
servicer of the Mortgage  Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC and Wells Fargo
Bank, National Association,  as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which
is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used herein shall have the meaning
ascribed to them in the Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions and
conditions of the Agreement,  to which Agreement the Holder of this Certificate by virtue of its acceptance  hereof
assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the calendar month  immediately  preceding such
Distribution  Date (as  hereinafter  defined)  on the  Notional  Amount  hereof  at a per annum  rate  equal to the
Pass-Through Rate as set forth in the Agreement.  The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered at the close of business on the last  Business Day of the month  immediately  preceding
the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest
evidenced  by  this  Certificate  and  the  amount  of  interest  required  to be  distributed  to the  Holders  of
Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency appointed by the Trustee for that purpose and designated in such notice.  The Class B-IO  Certificates  have
no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on the face
hereof  under the 1933 Act or any other  securities  law or to take any action  not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder desiring
to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class B-IO  Certificate  will be made unless the Trustee has received  either
(i)  opinion  of  counsel  for the  benefit  of the  Trustee  and the  Servicer  and which  they may rely  which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the  Trust  Fund for  payment  hereunder  and that  neither  the  Trustee  nor the  Servicer  is  liable  to the
Certificateholders  for any  amount  payable  under this  Certificate  or the  Agreement  or,  except as  expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for  registration  of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By: ________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By: _________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------




                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:

                                                              Signature by or on behalf of assignor




                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-5

                                            FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Percentage Interest: 100%
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class R
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
May 25, 2006                                               $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April 25, 2036]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                     GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the  Class R
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R Certificate  will be made unless the Trustee has received  either (i)
opinion of counsel for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory
to the Trustee that the  purchase of this  certificate  is  permissible  under local law,  will not  constitute  or
result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of
1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue Code, as amended (the "Code") and will not
subject  the  Servicer or the Trustee to any  obligation  or  liability  in  addition  to those  undertaken  in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is subject to Title I
of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By: ________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    Above,    or
________________________, as its agent.




--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-6

                                           FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.





--------------------------------------------------------------------------------




                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Percentage Interest: 100%
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class R-X
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
May 25, 2006                                               $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April 25, 2036]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                     GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class R-X
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.





--------------------------------------------------------------------------------




                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.


                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has  received  either
(i)  opinion  of  counsel  for the  benefit  of the  Trustee  and the  Servicer  and which  they may rely  which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 2, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.




--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-7

                                            FORM OF CLASS X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  EACH  BENEFICIAL  OWNER OF A CLASS X CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I)
SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN OR
INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN, (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO
ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class X Senior
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
April 1, 2006                                              $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
May 25, 2006                                               of the Cut-off Date:
                                                           $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Company
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April 25, 2036]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                    GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the  Class X
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed  by the Trustee for that purpose and  designated  in such  notice.  Each of the initial  Notional
Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is
set forth above.  The  principal  balance of the  principal  component of this  Certificate  will be reduced to the
extent of distributions  allocable to principal hereon and any Realized Losses allocable  hereto. In the event that
interest  accrued on the  Notional  Amount of this  Certificate  is reduced  as a result of the  allocation  of Net
Deferred  Interest on the related  Mortgage  Loans,  as described in the  Agreement,  the principal  balance of the
principal component of this Certificate will increase by the amount of such reduction.

                  Each  beneficial  owner of a Class X Certificate or any interest  therein shall be deemed to have
represented,  by virtue of its  acquisition  or holding of that  Certificate or interest  therein,  that either (i)
such  Certificate  is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody's,  (ii) it is not a Plan or
investing  with "plan  assets" of any Plan,  (iii)(1) it is an insurance  company,  (2) the source of funds used to
acquire or hold the  Certificate or interest  therein is an "insurance  company  general  account," as such term is
defined in Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of
PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less
than 10% of the Cut-off  Date  Balance or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.
Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------





                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.



--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-8

                                           FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------------------------------------------
Certificate No.1                                           Aggregate Initial Current Notional Amount of the Class
                                                           XP Certificates as of the Cut-off Date:
                                                           $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class XP Certificate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
April 1, 2006
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:
May 25, 2006
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[April 25, 2036]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
                                    GREENPOINT MORTGAGE FUNDING TRUST 2006-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the Class XP
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo,  National  Association,
as trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To
the extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning  ascribed to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency appointed by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based. None of the Seller or the Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer  against any  liability  that
may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class XP  Certificate  will be made  unless the Trustee has  received  either
(i)  opinion  of  counsel  for the  benefit  of the  Trustee  and the  Servicer  and which  they may rely  which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by EMC, the Seller,  the Servicer and the Trustee,  and
(ii) the  amendment  thereof by the  Servicer  and the Trustee  with the  consent of the  Holders of  Certificates,
evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of  Certificates of affected  Classes  evidencing  such  percentage of the Fractional  Undivided  Interests
thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and
upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the transfer  hereof or in lieu
hereof  whether or not  notation of such  consent is made upon this  Certificate.  The  Agreement  also permits the
amendment thereof in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of the mailing of the final payment or other  liquidation  (or Advance
with respect  thereto) of the last Mortgage  Loan  remaining in the Trust Fund or the  disposition  of all property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii) the optional  repurchase by
the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the Trust in
accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal
Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance or
(ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such
REMIC  status will be lost for the  then-current  taxable  year.  The  exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement  continue
beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or be valid for any
purpose.




--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.








--------------------------------------------------------------------------------






                                                                                                          EXHIBIT B

                                              MORTGAGE LOAN SCHEDULE



       LOAN_SEQ  DEAL_INFO                                                    CURRENT_BALANCE       PAYMENT             STATED_ORIGINAL_TERM           STATED_REM_TERM              CURRENT_NET_COUPON      TRUSTFEE   LPMI      MSERV      SERV_FEE                 CURRENT_GROSS_COUPON CITY1                                 STATE            ZIP_CODE PROPTYPE                       MATURITY_DATE          ORIGINAL_BALANCE         FIRST_PAY_DATE          LOAN_TO_VALUE  MI                           MERS_ID1     MARGIN             NEXT_RATE_ADJ_DATE1      MAX_RATE      MIN_RATE         PER_RATE_CAP LIEN           BALLOON       IO_FLAG    IO_PERIOD      PREPAY             HYBRID_PERIOD         AMORT_TERM1

       15635679 GR2:MTA CONF NON3YRHARD                                             108635.67        399.19                              360                       352                               7             0      0          0         0.375                                7.375 WEST VALLEY CITY                         UT               84120 Single Family                       20350801                    108000               20050901                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            2                 360
       15635389 GR2:MTA CONF NON3YRHARD                                              357911.3        889.81                              480                       472                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89141 PUD                                 20450801                    351900               20050901                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15624353 GR2:MTA CONF NON3YRHARD                                             248228.66        792.52                              360                       352                               7             0      0          0         0.375                                7.375 CELEBRATION                              FL               34747 Condominium                         20350801                    246400               20050901                     80 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            2                 360
       15990657 GR2:MTA CONF NON3YRHARD                                             180308.05        665.32                              360                       357                             6.5             0      0          0         0.375                                6.875 KISSIMMEE                                FL               34759 PUD                                 20360101                    180000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990762 GR2:MTA CONF NON3YRHARD                                              154922.3        554.16                              480                       477                               7             0      0          0         0.375                                7.375 HOLLYWOOD                                FL               33021 Condominium                         20460101                    154800               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990824 GR2:MTA CONF NON3YRHARD                                              125073.9        317.59                              480                       477                           6.875             0      0          0         0.375                                 7.25 PINELLAS PARK                            FL               33781 Single Family                       20460101                    125600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15990839 GR2:MTA CONF NON3YRHARD                                             345289.68       1119.31                              360                       357                             6.5             0      0          0         0.375                                6.875 TOMS RIVER                               NJ                8753 Single Family                       20360101                    348000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990879 GR2:MTA CONF NON3YRHARD                                             184961.76        465.26                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 PUD                                 20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990884 GR2:MTA CONF NON3YRHARD                                             299796.46        964.92                              360                       357                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85022 PUD                                 20360101                    300000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990954 GR2:MTA CONF NON3YRHARD                                             215872.29        798.38                              360                       357                               7             0      0          0         0.375                                7.375 PLANTATION                               FL               33324 Condominium                         20360101                    216000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942951 GR2:MTA CONF NON3YRHARD                                             162449.22         684.9                              360                       357                               7             0      0          0         0.375                                7.375 NORTH BERGEN                             NJ                7047 Condominium                         20360101                    162450               20060201            89.98000336 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943323 GR4:MTA 3YRHARD                                                      57717.66           275                              360                       356                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19138 2-4 Family                          20351201                     57600               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943338 GR2:MTA CONF NON3YRHARD                                             201188.44        748.48                              360                       356                             6.5             0      0          0         0.375                                6.875 SWEDESBORO                               NJ                8085 Single Family                       20351201                    202500               20060101                     90 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943576 GR4:MTA 3YRHARD                                                     263737.11        972.84                              360                       356                               7             0      0          0         0.375                                7.375 WESTON                                   FL               33326 PUD                                 20351201                    263200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944055 GR2:MTA CONF NON3YRHARD                                             110780.16        334.02                              480                       476                               7             0      0          0         0.375                                7.375 RIO RANCHO                               NM               87144 PUD                                 20451201                    110300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944311 GR2:MTA CONF NON3YRHARD                                              347495.7       1125.74                              360                       356                           6.625             0      0          0         0.375                                    7 COLUMBIA                                 MD               21046 Single Family                       20351201                    350000               20060101            73.68000031 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15944317 GR3:MTA NONCONF NON3YRHARD                                          284657.82        913.46                              360                       356                           6.625             0      0          0         0.375                                    7 MINNETONKA                               MN               55391 Single Family                       20351201                    284000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944981 GR2:MTA CONF NON3YRHARD                                             167949.65        540.36                              360                       357                            6.25             0      0          0         0.375                                6.625 GLENDALE                                 AZ               85302 Single Family                       20360101                    168000               20060201            77.41999817 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945017 GR2:MTA CONF NON3YRHARD                                             380880.17       1222.24                              360                       357                             6.5             0      0          0         0.375                                6.875 SILVER SPRING                            MD               20901 Single Family                       20360101                    380000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15835919 GR2:MTA CONF NON3YRHARD                                             476438.25       2002.62                              360                       355                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 2-4 Family                          20351101                    475000               20051201            79.16999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15836001 GR2:MTA CONF NON3YRHARD                                             205320.97        617.77                              480                       475                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95817 Single Family                       20451101                    204000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15835340 GR2:MTA CONF NON3YRHARD                                             155984.36        467.87                              480                       475                               7             0      0          0         0.375                                7.375 GLEN ALLEN                               VA               23060 PUD                                 20451101                    154500               20051201            73.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15835346 GR2:MTA CONF NON3YRHARD                                              154499.6        464.84                              480                       475                               7             0      0          0         0.375                                7.375 GLEN ALLEN                               VA               23060 PUD                                 20451101                    153500               20051201            73.08999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15834699 GR2:MTA CONF NON3YRHARD                                             205876.92        757.72                              360                       355                               7             0      0          0         0.375                                7.375 ANTHEM                                   AZ               85086 PUD                                 20351101                    205000               20051201            73.20999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15560887 GR2:MTA CONF NON3YRHARD                                             299958.53        964.92                              360                       351                               7             0      0          0         0.375                                7.375 HIGHLANDS RANCH                          CO               80129 PUD                                 20350701                    300000               20050801                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15561141 GR2:MTA CONF NON3YRHARD                                             159500.54        504.98                              360                       351                               7             0      0          0         0.375                                7.375 SO. BOUND BROOK                          NJ                8805 Single Family                       20350701                    157000               20050801            60.38000107 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15801605 GR2:MTA CONF NON3YRHARD                                             384137.14       1228.67                              360                       354                           6.375             0      0          0         0.375                                 6.75 LANCASTER                                CA               93536 Single Family                       20351001                    382000               20051101            79.58000183 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15801109 GR2:MTA CONF NON3YRHARD                                             351803.16       1132.18                              360                       354                             6.5             0      0          0         0.375                                6.875 NEW YORK                                 NY               10025 Condominium                         20351001                    352000               20051101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15801171 GR2:MTA CONF NON3YRHARD                                             301633.66       1109.97                              360                       354                             6.5             0      0          0         0.375                                6.875 SEATTLE                                  WA               98115 Single Family                       20351001                    300300               20051101                     70 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991431 GR3:MTA NONCONF NON3YRHARD                                          222218.03        821.67                              360                       357                           6.875             0      0          0         0.375                                 7.25 HANOVER                                  MN               55341 Single Family                       20360101                    222300               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991432 GR3:MTA NONCONF NON3YRHARD                                          131112.54        484.58                              360                       357                            6.75             0      0          0         0.375                                7.125 RED WING                                 MN               55066 PUD                                 20360101                    131100               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991435 GR4:MTA 3YRHARD                                                     238430.21         601.8                              480                       478                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33411 PUD                                 20460201                    238000               20060301            75.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991436 GR2:MTA CONF NON3YRHARD                                              131732.1         487.9                              360                       358                               7             0      0          0         0.375                                7.375 NEW PORT RICHEY                          FL               34653 Single Family                       20360201                    132000               20060301            79.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991438 GR3:MTA NONCONF NON3YRHARD                                          501352.66       1265.55                              480                       477                               7             0      0          0         0.375                                7.375 SPICER                                   MN               56288 Single Family                       20460101                    500500               20060201                     65 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991440 GR2:MTA CONF NON3YRHARD                                             299485.18       1264.82                              360                       358                           6.875             0      0          0         0.375                                 7.25 BERLIN                                   MD               21811 Single Family                       20360201                    300000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991442 GR2:MTA CONF NON3YRHARD                                             127985.63        473.12                              360                       357                           6.625             0      0          0         0.375                                    7 TAMPA                                    FL               33617 Single Family                       20360101                    128000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991443 GR2:MTA CONF NON3YRHARD                                             375103.96       1209.37                              360                       358                             6.5             0      0          0         0.375                                6.875 SAN MARCOS                               CA               92069 Single Family                       20360201                    376000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991444 GR2:MTA CONF NON3YRHARD                                             367123.03       1183.64                              360                       358                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 PUD                                 20360201                    368000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991445 GR3:MTA NONCONF NON3YRHARD                                          484896.82       1791.92                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22191 PUD                                 20360101                    484800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991447 GR2:MTA CONF NON3YRHARD                                              263364.4        975.43                              360                       358                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92129 Condominium                         20360201                    263900               20060301            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991448 GR3:MTA NONCONF NON3YRHARD                                          729507.38       2351.99                              360                       358                            6.75             0      0          0         0.375                                7.125 WALNUT CREEK                             CA               94596 PUD                                 20360201                    731250               20060301                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991449 GR4:MTA 3YRHARD                                                      499319.2       1514.13                              480                       478                               7             0      0          0         0.375                                7.375 CLAYTON                                  CA               94517 PUD                                 20460201                    500000               20060301            68.48999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991450 GR3:MTA NONCONF NON3YRHARD                                          360071.87       1330.64                              360                       357                               7             0      0          0         0.375                                7.375 MINNEAPOLIS                              MN               55404 Condominium                         20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991451 GR2:MTA CONF NON3YRHARD                                             367123.03       1183.64                              360                       358                           6.625             0      0          0         0.375                                    7 ELK GROVE                                CA               95624 Single Family                       20360201                    368000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991452 GR2:MTA CONF NON3YRHARD                                                223695        678.33                              480                       478                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89081 PUD                                 20460201                    224000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991453 GR4:MTA 3YRHARD                                                     528017.67       1698.26                              360                       357                            6.75             0      0          0         0.375                                7.125 CHULA VISTA                              CA               91913 PUD                                 20360101                    528000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991454 GR3:MTA NONCONF NON3YRHARD                                          227118.27         956.2                              360                       357                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55417 2-4 Family                          20360101                    226800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991455 GR2:MTA CONF NON3YRHARD                                             127190.97        408.97                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89107 Condominium                         20360101                    127150               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991456 GR4:MTA 3YRHARD                                                     480670.99       1772.52                              360                       357                           6.875             0      0          0         0.375                                 7.25 CHULA VISTA                              CA               91915 PUD                                 20360101                    479550               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991459 GR2:MTA CONF NON3YRHARD                                             319450.86       1349.14                              360                       358                               7             0      0          0         0.375                                7.375 PATERSON                                 NJ                7522 2-4 Family                          20360201                    320000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991460 GR3:MTA NONCONF NON3YRHARD                                          255636.84       1079.31                              360                       357                               7             0      0          0         0.375                                7.375 COTTAGE GROVE                            MN               55016 PUD                                 20360101                    256000               20060201            77.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991461 GR2:MTA CONF NON3YRHARD                                             191738.57        581.43                              480                       478                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89084 PUD                                 20460201                    192000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991462 GR3:MTA NONCONF NON3YRHARD                                          255636.84       1079.31                              360                       357                               7             0      0          0         0.375                                7.375 COTTAGE GROVE                            MN               55016 PUD                                 20360101                    256000               20060201            77.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991463 GR2:MTA CONF NON3YRHARD                                             137320.73         508.6                              360                       358                             6.5             0      0          0         0.375                                6.875 RICHMOND                                 VA               23234 Single Family                       20360201                    137600               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991467 GR2:MTA CONF NON3YRHARD                                             296129.54        896.37                              480                       477                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20109 PUD                                 20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991469 GR3:MTA NONCONF NON3YRHARD                                          609035.81       1537.37                              480                       478                           6.875             0      0          0         0.375                                 7.25 MISSION VIEJO                            CA               92692 PUD                                 20460201                    608000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991472 GR3:MTA NONCONF NON3YRHARD                                           618522.5       1994.17                              360                       358                             6.5             0      0          0         0.375                                6.875 EDGEWATER                                NJ                7020 Condominium                         20360201                    620000               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991473 GR2:MTA CONF NON3YRHARD                                             406594.66       1508.05                              360                       357                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91913 PUD                                 20360101                    408000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991474 GR2:MTA CONF NON3YRHARD                                             316035.93       1016.39                              360                       357                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20110 Single Family                       20360101                    316000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991475 GR2:MTA CONF NON3YRHARD                                             585966.56       2099.94                              480                       478                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94520 2-4 Family                          20460201                    586600               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991476 GR4:MTA 3YRHARD                                                     860601.46       2976.67                              360                       358                               7             0      0          0         0.375                                7.375 BELMONT                                  CA               94002 Single Family                       20360201                    862500               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991479 GR3:MTA NONCONF NON3YRHARD                                          860416.04       2172.04                              480                       477                            6.25             0      0          0         0.375                                6.625 SAN RAMON                                CA               94582 Single Family                       20460101                    859000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991480 GR3:MTA NONCONF NON3YRHARD                                          464881.15       1492.41                              360                       357                            6.25             0      0          0         0.375                                6.625 GRANADA HILLS                            CA               91344 Single Family                       20360101                    464000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991481 GR2:MTA CONF NON3YRHARD                                              303908.9        977.79                              360                       357                            6.25             0      0          0         0.375                                6.625 MARIPOSA                                 CA               95338 Single Family                       20360101                    304000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991482 GR2:MTA CONF NON3YRHARD                                             251873.82        931.45                              360                       357                           6.875             0      0          0         0.375                                 7.25 CENTREVILLE                              VA               20120 PUD                                 20360101                    252000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991483 GR3:MTA NONCONF NON3YRHARD                                          476655.91       1504.84                              480                       477                           6.875             0      0          0         0.375                                 7.25 CARLSBAD                                 CA               92009 PUD                                 20460101                    476000               20060201            74.37999725 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991484 GR2:MTA CONF NON3YRHARD                                             355151.63       1145.04                              360                       358                            6.25             0      0          0         0.375                                6.625 ANAHEIM                                  CA               92805 PUD                                 20360201                    356000               20060301            74.94999695 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991486 GR2:MTA CONF NON3YRHARD                                             541784.64       2280.04                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60659 2-4 Family                          20360101                    540800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991490 GR2:MTA CONF NON3YRHARD                                             125783.77        531.23                              360                       358                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              MA                1109 2-4 Family                          20360201                    126000               20060301            69.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991492 GR2:MTA CONF NON3YRHARD                                             163751.86        496.64                              480                       478                           6.875             0      0          0         0.375                                 7.25 LAUREL                                   MD               20707 Condominium                         20460201                    164000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991493 GR3:MTA NONCONF NON3YRHARD                                          538904.05       1995.95                              360                       358                               7             0      0          0         0.375                                7.375 VAN NUYS                                 CA               91406 Single Family                       20360201                    540000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991494 GR3:MTA NONCONF NON3YRHARD                                          771993.67       2853.47                              360                       358                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97201 Single Family                       20360201                    772000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991496 GR4:MTA 3YRHARD                                                      324225.5       1045.33                              360                       358                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90047 Single Family                       20360201                    325000               20060301            79.26999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991497 GR2:MTA CONF NON3YRHARD                                             395016.45        1273.7                              360                       358                             6.5             0      0          0         0.375                                6.875 FONTANA                                  CA               92336 Single Family                       20360201                    396000               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991498 GR2:MTA CONF NON3YRHARD                                             207876.68        768.44                              360                       358                             6.5             0      0          0         0.375                                6.875 FRONT ROYAL                              VA               22630 PUD                                 20360201                    207900               20060301            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991499 GR2:MTA CONF NON3YRHARD                                              249400.5         637.2                              480                       478                           6.625             0      0          0         0.375                                    7 FREDERICK                                MD               21701 Single Family                       20460201                    252000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991501 GR2:MTA CONF NON3YRHARD                                             163032.56        602.48                              360                       357                               7             0      0          0         0.375                                7.375 PIKESVILLE                               MD               21208 Single Family                       20360101                    163000               20060201            77.62000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991502 GR2:MTA CONF NON3YRHARD                                             279431.73       1034.94                              360                       358                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89012 PUD                                 20360201                    280000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991503 GR4:MTA 3YRHARD                                                     256407.68        709.57                              480                       477                               7             0      0          0         0.375                                7.375 SANTA ANA                                CA               92706 Condominium                         20460101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991504 GR2:MTA CONF NON3YRHARD                                             170397.37        628.36                              360                       357                           6.875             0      0          0         0.375                                 7.25 ORLANDO                                  FL               32807 Single Family                       20360101                    170000               20060201            72.02999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991506 GR2:MTA CONF NON3YRHARD                                             464589.93       1661.05                              480                       478                           6.875             0      0          0         0.375                                 7.25 FRESNO                                   CA               93702 2-4 Family                          20460201                    464000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991507 GR3:MTA NONCONF NON3YRHARD                                          487104.65       1567.03                              360                       357                           6.375             0      0          0         0.375                                 6.75 NOVATO                                   CA               94947 Condominium                         20360101                    487200               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991508 GR2:MTA CONF NON3YRHARD                                             292904.33       1084.84                              360                       358                               7             0      0          0         0.375                                7.375 WILDWOOD                                 NJ                8260 Condominium                         20360201                    293500               20060301            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991509 GR2:MTA CONF NON3YRHARD                                             352106.88       1301.07                              360                       358                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89044 PUD                                 20360201                    352000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991510 GR4:MTA 3YRHARD                                                     278590.19        895.77                              360                       358                           6.875             0      0          0         0.375                                 7.25 FRESNO                                   CA               93727 Single Family                       20360201                    278500               20060301            76.30000305 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991511 GR4:MTA 3YRHARD                                                      357708.6       1321.76                              360                       358                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93536 Single Family                       20360201                    357600               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991512 GR4:MTA 3YRHARD                                                     681087.75       1719.43                              480                       478                            6.75             0      0          0         0.375                                7.125 UNION CITY                               CA               94587 Single Family                       20460201                    680000               20060301                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991513 GR4:MTA 3YRHARD                                                     250410.89        757.07                              480                       478                               7             0      0          0         0.375                                7.375 CITRUS HEIGHTS                           CA               95621 Single Family                       20460201                    250000               20060301            74.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991514 GR2:MTA CONF NON3YRHARD                                             155732.29        657.71                              360                       358                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33619 2-4 Family                          20360201                    156000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991516 GR4:MTA 3YRHARD                                                     340785.94       1098.73                              360                       358                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 Single Family                       20360201                    341600               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991517 GR3:MTA NONCONF NON3YRHARD                                          589679.33       1897.68                              360                       358                            6.25             0      0          0         0.375                                6.625 SUNNYVALE                                CA               94085 Single Family                       20360201                    590000               20060301            79.19000244 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991519 GR2:MTA CONF NON3YRHARD                                             334201.67        1077.5                              360                       358                           6.875             0      0          0         0.375                                 7.25 MARATHON                                 FL               33050 Single Family                       20360201                    335000               20060301            78.81999969 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991521 GR2:MTA CONF NON3YRHARD                                             182585.24        552.36                              480                       477                               7             0      0          0         0.375                                7.375 FERNLEY                                  NV               89408 Single Family                       20460101                    182400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991522 GR4:MTA 3YRHARD                                                     670846.82       2833.18                              360                       358                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92103 2-4 Family                          20360201                    672000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991523 GR2:MTA CONF NON3YRHARD                                             184197.43         557.2                              480                       477                               7             0      0          0         0.375                                7.375 FERNLEY                                  NV               89408 Single Family                       20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991525 GR3:MTA NONCONF NON3YRHARD                                          720837.02       1833.21                              480                       478                            6.75             0      0          0         0.375                                7.125 DAVIS                                    CA               95616 Single Family                       20460201                    725000               20060301            60.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991528 GR2:MTA CONF NON3YRHARD                                             364598.26       1102.29                              480                       478                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97209 Condominium                         20460201                    364000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991529 GR3:MTA NONCONF NON3YRHARD                                          519039.58       1314.86                              480                       478                            6.25             0      0          0         0.375                                6.625 SAN DIEGO                                CA               92101 Condominium                         20460201                    520000               20060301                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991532 GR2:MTA CONF NON3YRHARD                                             241293.88        667.71                              480                       477                               7             0      0          0         0.375                                7.375 POOLER                                   GA               31322 PUD                                 20460101                    240900               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991536 GR2:MTA CONF NON3YRHARD                                             182563.89        588.61                              360                       358                           6.625             0      0          0         0.375                                    7 STAYTON                                  OR               97383 Single Family                       20360201                    183000               20060301                  76.25 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991538 GR4:MTA 3YRHARD                                                     375362.59        950.74                              480                       478                               7             0      0          0         0.375                                7.375 SOUTH EL MONTE                           CA               91733 Single Family                       20460201                    376000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991539 GR3:MTA NONCONF NON3YRHARD                                          469953.93       1507.69                              360                       357                               7             0      0          0         0.375                                7.375 NANUET                                   NY               10954 Single Family                       20360101                    468750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991543 GR2:MTA CONF NON3YRHARD                                               97229.5        359.28                              360                       358                               7             0      0          0         0.375                                7.375 NEWBERG                                  OR               97132 Condominium                         20360201                     97200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991544 GR3:MTA NONCONF NON3YRHARD                                          500679.24       1514.13                              480                       478                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 Single Family                       20460201                    500000               20060301            70.41999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991545 GR3:MTA NONCONF NON3YRHARD                                           518760.8       1672.53                              360                       358                            6.25             0      0          0         0.375                                6.625 LOS ANGELES                              CA               91307 Single Family                       20360201                    520000               20060301                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991547 GR2:MTA CONF NON3YRHARD                                              335998.4       1416.59                              360                       357                               7             0      0          0         0.375                                7.375 JERSEY CITY                              NJ                7307 2-4 Family                          20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991548 GR2:MTA CONF NON3YRHARD                                             506397.57       2135.01                              360                       357                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2124 2-4 Family                          20360101                    506400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991550 GR4:MTA 3YRHARD                                                     135723.98        502.69                              360                       358                           6.875             0      0          0         0.375                                 7.25 DALLAS                                   GA               30132 Single Family                       20360201                    136000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991552 GR2:MTA CONF NON3YRHARD                                              167711.7         708.3                              360                       358                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              MA                1109 2-4 Family                          20360201                    168000               20060301                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991554 GR3:MTA NONCONF NON3YRHARD                                          463860.96       1492.41                              360                       357                            6.25             0      0          0         0.375                                6.625 NORWOOD                                  NJ                7648 Single Family                       20360101                    464000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991555 GR2:MTA CONF NON3YRHARD                                             247408.59        797.67                              360                       358                             6.5             0      0          0         0.375                                6.875 SANTA ROSA                               CA               95409 Condominium                         20360201                    248000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991558 GR3:MTA NONCONF NON3YRHARD                                          579016.76       1466.57                              480                       478                            6.75             0      0          0         0.375                                7.125 MILPITAS                                 CA               95035 Single Family                       20460201                    580000               20060301                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991559 GR4:MTA 3YRHARD                                                      506789.4       1633.93                              360                       358                            6.75             0      0          0         0.375                                7.125 TRACY                                    CA               95376 Single Family                       20360201                    508000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991560 GR4:MTA 3YRHARD                                                     384116.61       1419.34                              360                       358                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92557 Single Family                       20360201                    384000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991561 GR3:MTA NONCONF NON3YRHARD                                          871439.87       2201.12                              480                       477                            6.25             0      0          0         0.375                                6.625 ELK GROVE                                CA               95624 Single Family                       20460101                    870500               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991562 GR4:MTA 3YRHARD                                                     244079.01        784.81                              360                       358                           6.875             0      0          0         0.375                                 7.25 EAST BRIDGEWATER                         MA                2333 Single Family                       20360201                    244000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991564 GR4:MTA 3YRHARD                                                     171998.59        635.75                              360                       357                            6.75             0      0          0         0.375                                7.125 VALLEY SPRINGS                           CA               95252 Condominium                         20360101                    172000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991565 GR2:MTA CONF NON3YRHARD                                             349040.48       1122.53                              360                       357                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20111 Condominium                         20360101                    349000               20060201            79.83999634 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991566 GR2:MTA CONF NON3YRHARD                                              327553.4        993.27                              480                       478                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92591 PUD                                 20460201                    328000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991567 GR4:MTA 3YRHARD                                                     166144.27        701.98                              360                       358                               7             0      0          0         0.375                                7.375 HALLANDALE BEACH                         FL               33009 Condominium                         20360201                    166500               20060301                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991569 GR2:MTA CONF NON3YRHARD                                             344029.45        1271.5                              360                       358                               7             0      0          0         0.375                                7.375 LA QUINTA                                CA               92253 Single Family                       20360201                    344000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991570 GR2:MTA CONF NON3YRHARD                                             228537.03        733.34                              360                       357                            6.75             0      0          0         0.375                                7.125 MARYSVILLE                               WA               98270 Single Family                       20360101                    228000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991571 GR4:MTA 3YRHARD                                                     718082.51       2308.89                              360                       358                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20360201                    717850               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991572 GR4:MTA 3YRHARD                                                     498499.53       1842.19                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95118 Single Family                       20360101                    498400               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991573 GR2:MTA CONF NON3YRHARD                                             289290.66        728.23                              480                       477                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94544 Condominium                         20460101                    288000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991575 GR2:MTA CONF NON3YRHARD                                             122906.41        396.26                              360                       358                               6             0      0          0         0.375                                6.375 GRAND JUNCTION                           CO               81504 Single Family                       20360201                    123200               20060301                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991578 GR4:MTA 3YRHARD                                                     189734.12        573.86                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89117 Condominium                         20460101                    189500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991580 GR3:MTA NONCONF NON3YRHARD                                          880010.67       2830.43                              360                       357                           6.625             0      0          0         0.375                                    7 SAN FRANCISCO                            CA               94114 Condominium                         20360101                    880000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991581 GR3:MTA NONCONF NON3YRHARD                                          512734.99       1550.47                              480                       477                           6.875             0      0          0         0.375                                 7.25 CHULA VISTA                              CA               91913 PUD                                 20460101                    512000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991585 GR4:MTA 3YRHARD                                                     431005.75       2125.19                              360                       357                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2122 2-4 Family                          20360101                    432000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991586 GR4:MTA 3YRHARD                                                     279332.73         900.6                              360                       358                               7             0      0          0         0.375                                7.375 GRAWN                                    MI               49637 Single Family                       20360201                    280000               20060301            64.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991587 GR2:MTA CONF NON3YRHARD                                             280509.81        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89115 2-4 Family                          20360101                    280000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991588 GR4:MTA 3YRHARD                                                     161243.84        556.34                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89142 Single Family                       20360101                    161200               20060201            56.56000137 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991589 GR4:MTA 3YRHARD                                                     201754.87        696.11                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Single Family                       20360101                    201700               20060201            72.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991590 GR4:MTA 3YRHARD                                                     112137.47        339.17                              480                       478                             6.5             0      0          0         0.375                                6.875 LEBANON                                  OR               97355 Single Family                       20460201                    112000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991591 GR4:MTA 3YRHARD                                                      367169.3        1360.2                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 PUD                                 20360201                    368000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991592 GR4:MTA 3YRHARD                                                     362304.67       1098.66                              480                       478                           6.625             0      0          0         0.375                                    7 CATHEDRAL CITY                           CA               92234 PUD                                 20460201                    362800               20060301            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991594 GR2:MTA CONF NON3YRHARD                                             320478.62        809.14                              480                       477                            6.75             0      0          0         0.375                                7.125 ELIZABETH                                CO               80107 Single Family                       20460101                    320000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991595 GR2:MTA CONF NON3YRHARD                                             323944.63       1197.57                              360                       357                            6.75             0      0          0         0.375                                7.125 VALLEJO                                  CA               94589 Single Family                       20360101                    324000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991596 GR3:MTA NONCONF NON3YRHARD                                          451935.02       1559.95                              360                       357                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22030 Single Family                       20360101                    452000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991597 GR3:MTA NONCONF NON3YRHARD                                          907105.24       2917.28                              360                       358                           6.625             0      0          0         0.375                                    7 DANA POINT                               CA               92629 Single Family                       20360201                    907000               20060301            76.22000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991598 GR2:MTA CONF NON3YRHARD                                             289123.31        728.23                              480                       477                           6.625             0      0          0         0.375                                    7 STERLING                                 VA               20164 PUD                                 20460101                    288000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991599 GR4:MTA 3YRHARD                                                     234924.52        741.83                              480                       477                           6.625             0      0          0         0.375                                    7 MIDDLETOWN                               OH               45042 Single Family                       20460101                    234650               20060201                     95 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991600 GR3:MTA NONCONF NON3YRHARD                                          555830.08       1403.36                              480                       478                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89149 PUD                                 20460201                    555000               20060301                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991601 GR2:MTA CONF NON3YRHARD                                             220714.64        815.57                              360                       357                               7             0      0          0         0.375                                7.375 FREDERICK                                MD               21702 PUD                                 20360101                    220650               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991602 GR3:MTA NONCONF NON3YRHARD                                         1369874.25       4406.47                              360                       358                           6.375             0      0          0         0.375                                 6.75 PLEASANTON                               CA               94566 Single Family                       20360201                   1370000               20060301            65.23999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991604 GR2:MTA CONF NON3YRHARD                                             415747.63       1051.89                              480                       478                            6.75             0      0          0         0.375                                7.125 CONCORD                                  CA               94520 Single Family                       20460201                    416000               20060301            78.48999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991605 GR3:MTA NONCONF NON3YRHARD                                          428699.54        1296.1                              480                       478                               7             0      0          0         0.375                                7.375 MENLO PARK                               CA               94025 Condominium                         20460201                    428000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991606 GR4:MTA 3YRHARD                                                     251656.87        763.13                              480                       478                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20460201                    252000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991607 GR3:MTA NONCONF NON3YRHARD                                          727008.75       2204.58                              480                       478                            6.75             0      0          0         0.375                                7.125 SANGER                                   CA               93657 Single Family                       20460201                    728000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991608 GR4:MTA 3YRHARD                                                     319564.28        969.05                              480                       478                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89138 PUD                                 20460201                    320000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991609 GR3:MTA NONCONF NON3YRHARD                                          541948.48       1744.58                              360                       357                             6.5             0      0          0         0.375                                6.875 HERNDON                                  VA               20170 PUD                                 20360101                    542400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991610 GR2:MTA CONF NON3YRHARD                                             198479.38        601.87                              480                       478                               7             0      0          0         0.375                                7.375 HEMET                                    CA               92543 Single Family                       20460201                    198750               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991611 GR3:MTA NONCONF NON3YRHARD                                          599352.09       2147.91                              480                       478                               7             0      0          0         0.375                                7.375 TORRANCE                                 CA               90503 Single Family                       20460201                    600000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991612 GR3:MTA NONCONF NON3YRHARD                                          662652.39       2454.28                              360                       358                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90029 2-4 Family                          20360201                    664000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991613 GR2:MTA CONF NON3YRHARD                                             279531.52       1035.31                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20360201                    280100               20060301            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991614 GR2:MTA CONF NON3YRHARD                                             350088.04       1296.63                              360                       358                             6.5             0      0          0         0.375                                6.875 SPRINGFIELD                              VA               22150 Single Family                       20360201                    350800               20060301            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991618 GR3:MTA NONCONF NON3YRHARD                                          506723.33       1633.93                              360                       358                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94601 Single Family                       20360201                    508000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991619 GR3:MTA NONCONF NON3YRHARD                                           648898.1       1643.57                              480                       478                             6.5             0      0          0         0.375                                6.875 SAN FRANCISCO                            CA               94107 Condominium                         20460201                    650000               20060301            75.66999817 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991620 GR2:MTA CONF NON3YRHARD                                             182436.42        674.19                              360                       358                           6.875             0      0          0         0.375                                 7.25 PEMBROKE PINES                           FL               33024 PUD                                 20360201                    182400               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991621 GR2:MTA CONF NON3YRHARD                                              279839.5       1034.57                              360                       357                             6.5             0      0          0         0.375                                6.875 TRENTON                                  NJ                8618 Single Family                       20360101                    279900               20060201                     90 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991622 GR4:MTA 3YRHARD                                                     898434.89       2268.12                              480                       478                            6.75             0      0          0         0.375                                7.125 POWAY                                    CA               92064 PUD                                 20460201                    897000               20060301            65.23999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991623 GR4:MTA 3YRHARD                                                     363504.38       1102.29                              480                       478                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94534 Single Family                       20460201                    364000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991624 GR4:MTA 3YRHARD                                                     385744.96        977.04                              480                       478                               7             0      0          0         0.375                                7.375 HUGHSON                                  CA               95326 Single Family                       20460201                    386400               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991625 GR3:MTA NONCONF NON3YRHARD                                          515574.49       1305.88                              480                       478                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95123 Single Family                       20460201                    516450               20060301            75.38999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991626 GR3:MTA NONCONF NON3YRHARD                                          820180.36       2637.45                              360                       358                            6.75             0      0          0         0.375                                7.125 SHERMAN OAKS                             CA               91403 Single Family                       20360201                    820000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991627 GR4:MTA 3YRHARD                                                     267545.67        677.66                              480                       478                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90002 Single Family                       20460201                    268000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991628 GR3:MTA NONCONF NON3YRHARD                                          591906.61       1904.11                              360                       357                           6.625             0      0          0         0.375                                    7 SEASIDE                                  CA               93955 Single Family                       20360101                    592000               20060201            79.56999969 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991629 GR3:MTA NONCONF NON3YRHARD                                          713138.94       1800.34                              480                       478                            6.75             0      0          0         0.375                                7.125 SIERRA MADRE                             CA               91024 Single Family                       20460201                    712000               20060301                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991630 GR3:MTA NONCONF NON3YRHARD                                          949731.32       3062.01                              360                       358                           6.875             0      0          0         0.375                                 7.25 ARLINGTON                                VA               22207 Single Family                       20360201                    952000               20060301                     68 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991634 GR4:MTA 3YRHARD                                                     112024.63        360.24                              360                       358                            6.75             0      0          0         0.375                                7.125 COMMERCE CITY                            CO               80022 Single Family                       20360201                    112000               20060301                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991635 GR4:MTA 3YRHARD                                                     178774.78        540.55                              480                       477                               7             0      0          0         0.375                                7.375 TOLLESON                                 AZ               85353 PUD                                 20460101                    178500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991636 GR2:MTA CONF NON3YRHARD                                             287650.23        949.77                              480                       478                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20110 PUD                                 20460201                    288000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991638 GR2:MTA CONF NON3YRHARD                                             279332.73         900.6                              360                       358                            6.25             0      0          0         0.375                                6.625 MARTINEZ                                 CA               94553 Single Family                       20360201                    280000               20060301            64.37000275 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991639 GR2:MTA CONF NON3YRHARD                                             289411.33        1071.9                              360                       358                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34758 PUD                                 20360201                    290000               20060301            78.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991640 GR3:MTA NONCONF NON3YRHARD                                          442941.92       1428.08                              360                       358                           6.625             0      0          0         0.375                                    7 MORENO VALLEY                            CA               92555 PUD                                 20360201                    444000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991641 GR2:MTA CONF NON3YRHARD                                             318842.84       1348.72                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60639 2-4 Family                          20360101                    319900               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991642 GR4:MTA 3YRHARD                                                     380123.06       1222.24                              360                       358                           6.875             0      0          0         0.375                                 7.25 CITRUS HEIGHTS                           CA               95621 Single Family                       20360201                    380000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991643 GR3:MTA NONCONF NON3YRHARD                                          449086.71       1663.29                              360                       358                            6.75             0      0          0         0.375                                7.125 COVINA                                   CA               91722 PUD                                 20360201                    450000               20060301                     90 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991644 GR2:MTA CONF NON3YRHARD                                             236047.12        872.31                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85224 PUD                                 20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991645 GR4:MTA 3YRHARD                                                    1347711.44       3413.56                              480                       478                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91387 Single Family                       20460201                   1350000               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991646 GR4:MTA 3YRHARD                                                     337644.37       1085.54                              360                       358                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20360201                    337500               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991647 GR3:MTA NONCONF NON3YRHARD                                          564730.02       1712.48                              480                       478                           6.375             0      0          0         0.375                                 6.75 COVINA                                   CA               91724 Single Family                       20460201                    565500               20060301            79.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991648 GR2:MTA CONF NON3YRHARD                                             149795.76        454.24                              480                       478                               7             0      0          0         0.375                                7.375 FIREBAUGH                                CA               93622 Single Family                       20460201                    150000               20060301            68.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991649 GR4:MTA 3YRHARD                                                     418997.61       1350.89                              360                       358                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20360201                    420000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991650 GR4:MTA 3YRHARD                                                     335423.41       1416.59                              360                       358                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93307 2-4 Family                          20360201                    336000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991651 GR4:MTA 3YRHARD                                                     335423.41       1416.59                              360                       358                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93301 2-4 Family                          20360201                    336000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991653 GR2:MTA CONF NON3YRHARD                                             221705.06        820.56                              360                       357                            6.75             0      0          0         0.375                                7.125 MIDDLE RIVER                             MD               21220 Single Family                       20360101                    222000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991654 GR2:MTA CONF NON3YRHARD                                             170966.89        518.44                              480                       478                               7             0      0          0         0.375                                7.375 HERMITAGE                                TN               37076 PUD                                 20460201                    171200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991655 GR2:MTA CONF NON3YRHARD                                             287415.49       1064.51                              360                       358                            6.75             0      0          0         0.375                                7.125 SUN CITY                                 CA               92586 Single Family                       20360201                    288000               20060301            78.90000153 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991657 GR2:MTA CONF NON3YRHARD                                             285027.29       1053.42                              360                       358                            6.75             0      0          0         0.375                                7.125 CHICAGO                                  IL               60630 2-4 Family                          20360201                    285000               20060301                  71.25 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991659 GR3:MTA NONCONF NON3YRHARD                                          548883.76       2032.91                              360                       358                               7             0      0          0         0.375                                7.375 INDIAN WELLS                             CA               92210 PUD                                 20360201                    550000               20060301            73.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991660 GR2:MTA CONF NON3YRHARD                                             408652.65       1031.66                              480                       478                            6.75             0      0          0         0.375                                7.125 MARINA                                   CA               93933 PUD                                 20460201                    408000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991661 GR2:MTA CONF NON3YRHARD                                             387487.78       1174.97                              480                       478                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93907 Single Family                       20460201                    388000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991662 GR2:MTA CONF NON3YRHARD                                              95805.16        354.84                              360                       358                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85024 Condominium                         20360201                     96000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991665 GR2:MTA CONF NON3YRHARD                                             184055.88         680.1                              360                       358                               7             0      0          0         0.375                                7.375 LYNNWOOD                                 WA               98036 Condominium                         20360201                    184000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991666 GR3:MTA NONCONF NON3YRHARD                                           612851.7       1547.48                              480                       477                           6.625             0      0          0         0.375                                    7 ALPINE                                   CA               91901 Single Family                       20460101                    612000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991667 GR2:MTA CONF NON3YRHARD                                             256008.85        646.31                              480                       478                            6.75             0      0          0         0.375                                7.125 DEWEY                                    AZ               86327 PUD                                 20460201                    255600               20060301            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991668 GR3:MTA NONCONF NON3YRHARD                                           783845.4       1979.87                              480                       477                            6.25             0      0          0         0.375                                6.625 PALM BEACH GARDENS                       FL               33410 PUD                                 20460101                    783000               20060201            74.98000336 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991669 GR3:MTA NONCONF NON3YRHARD                                           471802.4       1190.96                              480                       477                               7             0      0          0         0.375                                7.375 MONTE RIO                                CA               95462 Single Family                       20460101                    471000               20060201            74.16999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991670 GR3:MTA NONCONF NON3YRHARD                                          439400.89       1332.44                              480                       478                           6.875             0      0          0         0.375                                 7.25 ROHNERT PARK                             CA               94928 Single Family                       20460201                    440000               20060301            79.27999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991671 GR2:MTA CONF NON3YRHARD                                             390433.34       1252.63                              360                       357                           6.625             0      0          0         0.375                                    7 LOS BANOS                                CA               93635 Single Family                       20360101                    389450               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991673 GR3:MTA NONCONF NON3YRHARD                                          438951.45       1415.22                              360                       358                           6.625             0      0          0         0.375                                    7 MISSION HILLS                            CA               91345 Single Family                       20360201                    440000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991675 GR3:MTA NONCONF NON3YRHARD                                          434960.98       1402.35                              360                       358                           6.125             0      0          0         0.375                                  6.5 SANTA CLARITA                            CA               91350 PUD                                 20360201                    436000               20060301                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991676 GR2:MTA CONF NON3YRHARD                                             289627.73       1070.42                              360                       357                           6.875             0      0          0         0.375                                 7.25 TUSTIN                                   CA               92780 Condominium                         20360101                    289600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991677 GR2:MTA CONF NON3YRHARD                                             303478.32       1281.68                              360                       358                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 2-4 Family                          20360201                    304000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991678 GR4:MTA 3YRHARD                                                      574224.9       1454.43                              480                       478                           6.875             0      0          0         0.375                                 7.25 NEWARK                                   CA               94560 PUD                                 20460201                    575200               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991679 GR3:MTA NONCONF NON3YRHARD                                          872902.18       2814.35                              360                       358                           6.125             0      0          0         0.375                                  6.5 LOS ANGELES                              CA               90048 Single Family                       20360201                    875000               20060301            76.08999634 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991680 GR3:MTA NONCONF NON3YRHARD                                          700932.07       2119.78                              480                       477                            6.75             0      0          0         0.375                                7.125 SUNNYVALE                                CA               94086 2-4 Family                          20460101                    700000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991681 GR2:MTA CONF NON3YRHARD                                             167659.03        620.97                              360                       358                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85023 Single Family                       20360201                    168000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991682 GR3:MTA NONCONF NON3YRHARD                                          505568.43        1868.8                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20002 Condominium                         20360101                    505600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991684 GR2:MTA CONF NON3YRHARD                                              388637.7       1174.97                              480                       478                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20460201                    388000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991685 GR2:MTA CONF NON3YRHARD                                             280061.57         900.6                              360                       357                           6.875             0      0          0         0.375                                 7.25 MODESTO                                  CA               95356 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991686 GR2:MTA CONF NON3YRHARD                                             199423.62        642.96                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20360201                    199900               20060301            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991687 GR3:MTA NONCONF NON3YRHARD                                          845979.16       2727.51                              360                       358                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95125 Single Family                       20360201                    848000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991689 GR2:MTA CONF NON3YRHARD                                             399188.19       1478.48                              360                       358                           6.625             0      0          0         0.375                                    7 RONALD                                   WA               98940 Single Family                       20360201                    400000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991690 GR2:MTA CONF NON3YRHARD                                             195800.97        592.03                              480                       477                               7             0      0          0         0.375                                7.375 FLORENCE                                 AZ               85232 PUD                                 20460101                    195500               20060201            79.80000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991691 GR2:MTA CONF NON3YRHARD                                             182424.77        674.19                              360                       358                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85213 Single Family                       20360201                    182400               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991692 GR4:MTA 3YRHARD                                                     244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89121 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991694 GR3:MTA NONCONF NON3YRHARD                                          576621.89       1456.46                              480                       477                            6.25             0      0          0         0.375                                6.625 NAPA                                     CA               94558 Single Family                       20460101                    576000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991695 GR4:MTA 3YRHARD                                                     498985.23        1848.1                              360                       358                               7             0      0          0         0.375                                7.375 THOUSAND OAKS                            CA               91320 Single Family                       20360201                    500000               20060301            78.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991697 GR4:MTA 3YRHARD                                                     325120.23       1210.76                              480                       478                               7             0      0          0         0.375                                7.375 SAN MARCOS                               CA               92078 Single Family                       20460201                    325000               20060301                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991698 GR2:MTA CONF NON3YRHARD                                              351737.5       1302.91                              360                       358                               7             0      0          0         0.375                                7.375 NEWARK                                   CA               94560 Single Family                       20360201                    352500               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991699 GR4:MTA 3YRHARD                                                     464650.44       1494.02                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20360101                    464500               20060201            78.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991700 GR2:MTA CONF NON3YRHARD                                             149998.77        554.43                              360                       357                            6.75             0      0          0         0.375                                7.125 RIO RANCHO                               NM               87124 PUD                                 20360101                    150000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991701 GR4:MTA 3YRHARD                                                     359389.71        910.29                              480                       478                               7             0      0          0         0.375                                7.375 SHASTA LAKE                              CA               96019 Single Family                       20460201                    360000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991702 GR3:MTA NONCONF NON3YRHARD                                          476055.23       1531.01                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95127 Single Family                       20360101                    476000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991704 GR4:MTA 3YRHARD                                                     403563.74       1446.26                              480                       478                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95401 Single Family                       20460201                    404000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991705 GR4:MTA 3YRHARD                                                     490827.53       1582.47                              360                       358                           6.875             0      0          0         0.375                                 7.25 LAKEWOOD                                 CA               90712 Single Family                       20360201                    492000               20060301            79.87000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991706 GR3:MTA NONCONF NON3YRHARD                                          476045.58       1759.39                              360                       358                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95127 Single Family                       20360201                    476000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991707 GR4:MTA 3YRHARD                                                      167715.2         424.8                              480                       478                               7             0      0          0         0.375                                7.375 PARKER                                   CO               80134 Single Family                       20460201                    168000               20060301            78.13999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991708 GR4:MTA 3YRHARD                                                     231447.12        746.21                              360                       358                               7             0      0          0         0.375                                7.375 CHICO                                    CA               95928 Single Family                       20360201                    232000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991709 GR2:MTA CONF NON3YRHARD                                             288033.41        926.33                              360                       358                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94544 Condominium                         20360201                    288000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991711 GR3:MTA NONCONF NON3YRHARD                                          993626.47       3203.53                              360                       358                           6.375             0      0          0         0.375                                 6.75 LOS ANGELES                              CA               90068 Single Family                       20360201                    996000               20060301                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991712 GR3:MTA NONCONF NON3YRHARD                                          997306.46       2526.04                              480                       478                             6.5             0      0          0         0.375                                6.875 MURRIETA                                 CA               92562 PUD                                 20460201                    999000               20060301            61.47999954 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991713 GR4:MTA 3YRHARD                                                      218828.4        554.27                              480                       478                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85224 PUD                                 20460201                    219200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991714 GR4:MTA 3YRHARD                                                     167599.64        540.36                              360                       358                           6.875             0      0          0         0.375                                 7.25 AKRON                                    OH               44312 Single Family                       20360201                    168000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991715 GR4:MTA 3YRHARD                                                     284032.96        913.46                              360                       357                            6.75             0      0          0         0.375                                7.125 CHALFONT                                 PA               18914 Single Family                       20360101                    284000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991716 GR4:MTA 3YRHARD                                                     332107.52       1067.85                              360                       357                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93536 Single Family                       20360101                    332000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991719 GR4:MTA 3YRHARD                                                     444429.62       1122.69                              480                       477                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 Single Family                       20460101                    444000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991720 GR2:MTA CONF NON3YRHARD                                             300475.81        948.43                              480                       478                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95358 Single Family                       20460201                    300000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991721 GR3:MTA NONCONF NON3YRHARD                                          838045.44          2124                              480                       478                            6.75             0      0          0         0.375                                7.125 GAINESVILLE                              VA               20155 PUD                                 20460201                    840000               20060301                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991722 GR2:MTA CONF NON3YRHARD                                             300355.11        758.57                              480                       477                           6.375             0      0          0         0.375                                 6.75 MATHER                                   CA               95655 PUD                                 20460101                    300000               20060201            79.58000183 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991723 GR2:MTA CONF NON3YRHARD                                             240408.86        606.86                              480                       478                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89142 Single Family                       20460201                    240000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991725 GR4:MTA 3YRHARD                                                     512557.63       1898.37                              360                       358                           6.875             0      0          0         0.375                                 7.25 CHULA VISTA                              CA               91915 PUD                                 20360201                    513600               20060301                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991727 GR2:MTA CONF NON3YRHARD                                             194713.62        718.18                              360                       357                            6.75             0      0          0         0.375                                7.125 GOODLETTSVILLE                           TN               37072 PUD                                 20360101                    194300               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991728 GR4:MTA 3YRHARD                                                     261531.76        871.79                              360                       358                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89129 Single Family                       20360201                    261600               20060301                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991729 GR3:MTA NONCONF NON3YRHARD                                          571484.85       1842.52                              360                       358                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89139 PUD                                 20360201                    572850               20060301                     70 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991730 GR3:MTA NONCONF NON3YRHARD                                          770985.19       2479.85                              360                       358                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85086 PUD                                 20360201                    771000               20060301            79.48000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991731 GR4:MTA 3YRHARD                                                     100019.97        369.62                              360                       357                               7             0      0          0         0.375                                7.375 EASTPOINTE                               MI               48021 Single Family                       20360101                    100000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991733 GR3:MTA NONCONF NON3YRHARD                                          283427.38        718.12                              480                       478                               7             0      0          0         0.375                                7.375 TRIANGLE                                 VA               22172 Single Family                       20460201                    284000               20060301            73.76999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991734 GR2:MTA CONF NON3YRHARD                                             188289.42        569.32                              480                       477                               7             0      0          0         0.375                                7.375 ENGLEWOOD                                CO               80110 Single Family                       20460101                    188000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991737 GR2:MTA CONF NON3YRHARD                                             286617.12       1061.55                              360                       358                               7             0      0          0         0.375                                7.375 MADERA                                   CA               93638 Single Family                       20360201                    287200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991738 GR3:MTA NONCONF NON3YRHARD                                          621878.27        2000.6                              360                       357                           6.375             0      0          0         0.375                                 6.75 ROHNERT PARK                             CA               94928 Single Family                       20360101                    622000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991741 GR4:MTA 3YRHARD                                                     534912.16       1981.17                              360                       358                               7             0      0          0         0.375                                7.375 NEWARK                                   CA               94560 Single Family                       20360201                    536000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991743 GR4:MTA 3YRHARD                                                      335542.5        1017.5                              480                       478                               7             0      0          0         0.375                                7.375 SUISUN CITY                              CA               94585 Single Family                       20460201                    336000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991744 GR2:MTA CONF NON3YRHARD                                             134127.23        496.77                              360                       358                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97209 Condominium                         20360201                    134400               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991746 GR2:MTA CONF NON3YRHARD                                             222525.82        715.65                              360                       358                           6.625             0      0          0         0.375                                    7 SPOTSYLVANIA                             VA               22553 Single Family                       20360201                    222500               20060301            66.41999817 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991748 GR3:MTA NONCONF NON3YRHARD                                          419073.38       1605.44                              360                       358                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92336 Single Family                       20360201                    420000               20060301                  79.25 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991750 GR2:MTA CONF NON3YRHARD                                             329213.58       1061.42                              360                       358                           6.875             0      0          0         0.375                                 7.25 FAIRFIELD                                CA               94533 Single Family                       20360201                    330000               20060301            74.16000366 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991751 GR4:MTA 3YRHARD                                                     227537.26        842.74                              360                       358                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 Single Family                       20360201                    228000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991752 GR4:MTA 3YRHARD                                                     218029.12        552.24                              480                       478                               7             0      0          0         0.375                                7.375 RENTON                                   WA               98055 Single Family                       20460201                    218400               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991753 GR3:MTA NONCONF NON3YRHARD                                          432665.09       1308.21                              480                       477                               7             0      0          0         0.375                                7.375 LINCOLN                                  CA               95648 PUD                                 20460101                    432000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991754 GR4:MTA 3YRHARD                                                      518760.8       1672.53                              360                       358                               7             0      0          0         0.375                                7.375 VALENCIA                                 CA               91354 Condominium                         20360201                    520000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991755 GR4:MTA 3YRHARD                                                     167771.25        508.75                              480                       478                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97203 Single Family                       20460201                    168000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991756 GR4:MTA 3YRHARD                                                     559050.67          1416                              480                       478                               7             0      0          0         0.375                                7.375 WALNUT CREEK                             CA               94598 PUD                                 20460201                    560000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991757 GR2:MTA CONF NON3YRHARD                                                168051        620.97                              360                       358                               7             0      0          0         0.375                                7.375 CRYSTAL LAKE                             IL               60014 Single Family                       20360201                    168000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991758 GR2:MTA CONF NON3YRHARD                                             140001.69         450.3                              360                       358                             6.5             0      0          0         0.375                                6.875 PHILADELPHIA                             PA               19152 Single Family                       20360201                    140000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991759 GR4:MTA 3YRHARD                                                      168054.4        540.36                              360                       357                               7             0      0          0         0.375                                7.375 HILLSBORO                                OR               97124 Single Family                       20360101                    168000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991763 GR3:MTA NONCONF NON3YRHARD                                          498985.23        1848.1                              360                       358                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20360201                    500000               20060301            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991764 GR4:MTA 3YRHARD                                                     292859.16        939.19                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89146 Single Family                       20360101                    292000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991765 GR3:MTA NONCONF NON3YRHARD                                           460218.5       1165.67                              480                       478                           6.625             0      0          0         0.375                                    7 SCOTTS VALLEY                            CA               95066 Condominium                         20460201                    461000               20060301            78.80000305 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991767 GR4:MTA 3YRHARD                                                     296003.58        952.06                              360                       358                             6.5             0      0          0         0.375                                6.875 WHITTIER                                 CA               90604 Condominium                         20360201                    296000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991768 GR4:MTA 3YRHARD                                                     199523.39        643.28                              360                       358                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 PUD                                 20360201                    200000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991769 GR3:MTA NONCONF NON3YRHARD                                          495159.16       1254.17                              480                       478                           6.375             0      0          0         0.375                                 6.75 BURBANK                                  CA               91504 Single Family                       20460201                    496000               20060301                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991770 GR3:MTA NONCONF NON3YRHARD                                          527589.55       1698.26                              360                       357                             6.5             0      0          0         0.375                                6.875 LIVERMORE                                CA               94550 Single Family                       20360101                    528000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991771 GR3:MTA NONCONF NON3YRHARD                                          571030.33       1446.34                              480                       478                           6.625             0      0          0         0.375                                    7 ROHNERT PARK                             CA               94928 Single Family                       20460201                    572000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991772 GR3:MTA NONCONF NON3YRHARD                                          465074.76       1492.41                              360                       357                             6.5             0      0          0         0.375                                6.875 RESEDA                                   CA               91335 Single Family                       20360101                    464000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991773 GR2:MTA CONF NON3YRHARD                                             262618.14        968.41                              360                       357                               7             0      0          0         0.375                                7.375 CASTLE ROCK                              CO               80104 PUD                                 20360101                    262000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991774 GR3:MTA NONCONF NON3YRHARD                                          467006.63       1183.37                              480                       478                               7             0      0          0         0.375                                7.375 ESCONDIDO                                CA               92025 PUD                                 20460201                    468000               20060301            79.80000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991776 GR4:MTA 3YRHARD                                                     319237.42       1029.25                              360                       358                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91355 Condominium                         20360201                    320000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991777 GR2:MTA CONF NON3YRHARD                                              241423.3        778.37                              360                       358                             6.5             0      0          0         0.375                                6.875 MIRAMAR                                  FL               33027 PUD                                 20360201                    242000               20060301                  59.75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991778 GR3:MTA NONCONF NON3YRHARD                                          288010.93        729.49                              480                       478                             6.5             0      0          0         0.375                                6.875 OAKLAND                                  CA               94601 Single Family                       20460201                    288500               20060301            69.51999664 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991779 GR4:MTA 3YRHARD                                                     409915.31       1318.73                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89102 Single Family                       20360101                    410000               20060201            71.30000305 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991780 GR2:MTA CONF NON3YRHARD                                             400046.42       1286.56                              360                       358                           6.625             0      0          0         0.375                                    7 ALEXANDRIA                               VA               22312 Single Family                       20360201                    400000               20060301            59.25999832 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991781 GR4:MTA 3YRHARD                                                     287313.67        926.33                              360                       358                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89147 Single Family                       20360201                    288000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991782 GR3:MTA NONCONF NON3YRHARD                                          612723.92       1547.48                              480                       478                            6.25             0      0          0         0.375                                6.625 CORTE MADERA                             CA               94925 PUD                                 20460201                    612000               20060301            79.79000092 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991784 GR2:MTA CONF NON3YRHARD                                             407775.62       1314.71                              360                       358                            6.25             0      0          0         0.375                                6.625 LOS ANGELES                              CA               91356 Condominium                         20360201                    408750               20060301                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991785 GR3:MTA NONCONF NON3YRHARD                                          598782.28       2217.72                              360                       358                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85310 Single Family                       20360201                    600000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991786 GR4:MTA 3YRHARD                                                     438951.45       1415.22                              360                       358                            6.75             0      0          0         0.375                                7.125 RICHMOND                                 CA               94805 Single Family                       20360201                    440000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991787 GR2:MTA CONF NON3YRHARD                                             344004.18       1106.44                              360                       358                             6.5             0      0          0         0.375                                6.875 PITTSBURG                                CA               94565 Single Family                       20360201                    344000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991789 GR4:MTA 3YRHARD                                                     392644.28       1187.08                              480                       478                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20460201                    392000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991790 GR3:MTA NONCONF NON3YRHARD                                          578617.82       1865.51                              360                       358                            6.25             0      0          0         0.375                                6.625 UPLAND                                   CA               91784 Single Family                       20360201                    580000               20060301                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991791 GR4:MTA 3YRHARD                                                     573130.44       2053.94                              480                       478                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91701 2-4 Family                          20460201                    573750               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991792 GR3:MTA NONCONF NON3YRHARD                                          502635.78       1621.07                              360                       358                           6.625             0      0          0         0.375                                    7 MANTECA                                  CA               95336 Single Family                       20360201                    504000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991793 GR4:MTA 3YRHARD                                                      610597.7       1963.29                              360                       358                           6.875             0      0          0         0.375                                 7.25 VISTA                                    CA               92083 Single Family                       20360201                    610400               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991794 GR4:MTA 3YRHARD                                                     287607.86        872.14                              480                       478                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95219 PUD                                 20460201                    288000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991796 GR2:MTA CONF NON3YRHARD                                             309261.24        997.09                              360                       358                           6.875             0      0          0         0.375                                 7.25 LODI                                     CA               95240 Single Family                       20360201                    310000               20060301            76.54000092 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991797 GR4:MTA 3YRHARD                                                     161998.66        598.79                              360                       358                           6.625             0      0          0         0.375                                    7 MERIDIAN                                 ID               83642 PUD                                 20360201                    162000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991798 GR3:MTA NONCONF NON3YRHARD                                          318636.25       1024.43                              360                       358                               7             0      0          0         0.375                                7.375 SHERMAN OAKS                             CA               91401 Single Family                       20360201                    318500               20060301            26.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991800 GR4:MTA 3YRHARD                                                     227753.79        816.21                              480                       478                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83704 2-4 Family                          20460201                    228000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991801 GR2:MTA CONF NON3YRHARD                                             161811.66        522.19                              360                       358                            6.75             0      0          0         0.375                                7.125 HILLSBORO                                OR               97123 PUD                                 20360201                    162350               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991802 GR4:MTA 3YRHARD                                                     207504.31        669.02                              360                       358                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93535 Single Family                       20360201                    208000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991803 GR4:MTA 3YRHARD                                                     439366.04       2100.63                              360                       358                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90016 2-4 Family                          20360201                    440000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991805 GR4:MTA 3YRHARD                                                      648898.1       1643.57                              480                       478                               7             0      0          0         0.375                                7.375 SAN RAMON                                CA               94583 Single Family                       20460201                    650000               20060301            72.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991806 GR4:MTA 3YRHARD                                                     675652.67       1711.33                              480                       478                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90015 Condominium                         20460201                    676800               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991807 GR4:MTA 3YRHARD                                                     256109.51         823.4                              360                       358                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93307 Single Family                       20360201                    256000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991808 GR2:MTA CONF NON3YRHARD                                             328504.98        993.27                              480                       478                           6.875             0      0          0         0.375                                 7.25 SPRING VALLEY                            CA               91977 PUD                                 20460201                    328000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991809 GR4:MTA 3YRHARD                                                     243418.52        784.81                              360                       358                           6.625             0      0          0         0.375                                    7 CANOGA PARK                              CA               91304 Condominium                         20360201                    244000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991811 GR4:MTA 3YRHARD                                                     458221.89       1160.61                              480                       478                           6.625             0      0          0         0.375                                    7 WOODLAND                                 CA               95776 Single Family                       20460201                    459000               20060301            78.45999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991813 GR4:MTA 3YRHARD                                                     711292.15        1801.6                              480                       478                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94806 PUD                                 20460201                    712500               20060301            73.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991814 GR4:MTA 3YRHARD                                                     454913.32       1466.68                              360                       358                               7             0      0          0         0.375                                7.375 WINNETKA                                 CA               91306 Single Family                       20360201                    456000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975623 GR1:LIB                                                              260879.2        961.02                              360                       357                             7.5             0      0          0         0.375                                7.875 NESCONSET                                NY               11767 Single Family                       20360101                    260000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975631 GR1:LIB                                                             168121.48         708.3                              360                       357                           7.875             0      0          0         0.375                                 8.25 MONTICELLO                               NY               12701 2-4 Family                          20360101                    168000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975773 GR1:LIB                                                             158003.44        582.53                              360                       357                           7.625             0      0          0         0.375                                    8 SNELLVILLE                               GA               30078 Single Family                       20360101                    157600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975809 GR1:LIB                                                             596979.56       1804.85                              480                       477                           7.125             0      0          0         0.375                                  7.5 UPPER MARLBORO                           MD               20774 PUD                                 20460101                    596000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976067 GR1:LIB                                                             501133.86       1514.13                              480                       477                           7.875             0      0          0         0.375                                 8.25 PONTE VEDRA BEACH                        FL               32082 Condominium                         20460101                    500000               20060201            78.73999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976142 GR1:LIB                                                             194988.43        826.35                              360                       357                            7.75             0      0          0         0.375                                8.125 ST. PAUL                                 MN               55106 2-4 Family                          20360101                    196000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15976166 GR1:LIB                                                             260138.24        836.27                              360                       357                            7.25             0      0          0         0.375                                7.625 EUSTIS                                   FL               32726 PUD                                 20360101                    260000               20060201            79.87999725 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976322 GR1:LIB                                                             750207.94       2418.73                              360                       358                           7.375             0      0          0         0.375                                 7.75 ALDIE                                    VA               20105 PUD                                 20360201                    752000               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976326 GR1:LIB                                                             180034.62        578.96                              360                       357                           6.875             0      0          0         0.375                                 7.25 MARIETTA                                 GA               30062 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976441 GR1:LIB                                                             132008.61        487.53                              360                       357                            7.75             0      0          0         0.375                                8.125 ZEPHYRHILLS                              FL               33541 Condominium                         20360101                    131900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991441 GR1:LIB                                                             216454.87        656.38                              480                       478                           7.875             0      0          0         0.375                                 8.25 PUYALLUP                                 WA               98375 PUD                                 20460201                    216750               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991478 GR1:LIB                                                             175796.67        563.52                              360                       357                            7.25             0      0          0         0.375                                7.625 VANCOUVER                                WA               98686 Single Family                       20360101                    175200               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991489 GR1:LIB                                                             297265.52        753.39                              480                       478                           7.625             0      0          0         0.375                                    8 OCEANSIDE                                CA               92056 Condominium                         20460201                    297950               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991491 GR1:LIB                                                             259216.28       1023.37                              360                       357                           7.875             0      0          0         0.375                                 8.25 FAIRFIELD                                CA               94533 Single Family                       20360101                    259000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991524 GR1:LIB                                                             696748.62       2243.44                              360                       358                           7.375             0      0          0         0.375                                 7.75 PORT WASHINGTON                          NY               11050 Single Family                       20360201                    697500               20060301                     75 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991530 GR1:LIB                                                             108023.74        347.38                              360                       357                           6.875             0      0          0         0.375                                 7.25 SCHILLER PARK                            IL               60176 Condominium                         20360101                    108000               20060201                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991534 GR1:LIB                                                             487164.65       1233.94                              480                       478                           7.625             0      0          0         0.375                                    8 NATIONAL CITY                            CA               91950 Single Family                       20460201                    488000               20060301            78.70999908 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991535 GR1:LIB                                                             187123.61        691.93                              360                       357                           7.875             0      0          0         0.375                                 8.25 PINETOP                                  AZ               85935 PUD                                 20360101                    187200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991546 GR1:LIB                                                             191882.04        616.91                              360                       357                           7.125             0      0          0         0.375                                  7.5 AVON                                     CO               81620 Condominium                         20360101                    191800               20060201            76.72000122 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991549 GR1:LIB                                                             160379.47        484.53                              480                       478                           7.875             0      0          0         0.375                                 8.25 AREA OF BIG BEAR                         CA               92314 Single Family                       20460201                    160000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991551 GR1:LIB                                                              124216.7        375.51                              480                       477                            7.25             0      0          0         0.375                                7.625 SAINT PAUL                               MN               55104 Single Family                       20460101                    124000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991553 GR1:LIB                                                             618744.95        1557.6                              480                       477                             7.5             0      0          0         0.375                                7.875 HOFFMAN ESTATES                          IL               60192 Single Family                       20460101                    616000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991579 GR1:LIB                                                             460994.69          1393                              480                       477                            7.75             0      0          0         0.375                                8.125 HAYWARD                                  CA               94544 Single Family                       20460101                    460000               20060201            79.30999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991582 GR1:LIB                                                             585583.27       2468.92                              360                       358                           7.875             0      0          0         0.375                                 8.25 ANAHEIM                                  CA               92805 Single Family                       20360201                    585600               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991583 GR1:LIB                                                             285651.88        860.03                              480                       477                            7.75             0      0          0         0.375                                8.125 CITRUS HEIGHTS                           CA               95621 Single Family                       20460101                    284000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991593 GR1:LIB                                                             237076.99        820.01                              360                       358                           7.875             0      0          0         0.375                                 8.25 VICTORVILLE                              CA               92395 Single Family                       20360201                    237600               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991603 GR1:LIB                                                             364885.08         920.4                              480                       477                           7.875             0      0          0         0.375                                 8.25 YORBA LINDA                              CA               92886 Condominium                         20460101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991617 GR1:LIB                                                             151142.63        559.79                              360                       358                           7.125             0      0          0         0.375                                  7.5 COLORADO SPRINGS                         CO               80910 PUD                                 20360201                    151450               20060301            79.98000336 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991631 GR1:LIB                                                              116635.4        430.98                              360                       357                           7.125             0      0          0         0.375                                  7.5 GOODLETTSVILLE                           TN               37072 PUD                                 20360101                    116600               20060201            79.97000122 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991672 GR1:LIB                                                             487162.57       2057.43                              360                       358                           7.875             0      0          0         0.375                                 8.25 STOCKTON                                 CA               95212 Single Family                       20360201                    488000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991693 GR1:LIB                                                             315200.22       1013.17                              360                       358                            7.25             0      0          0         0.375                                7.625 KIRKLAND                                 WA               98033 PUD                                 20360201                    315000               20060301                     75 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991710 GR1:LIB                                                             558665.48       1801.19                              360                       358                            7.25             0      0          0         0.375                                7.625 RIVERSIDE                                CA               92505 PUD                                 20360201                    560000               20060301            78.31999969 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991717 GR1:LIB                                                             319564.28        969.05                              480                       478                           7.875             0      0          0         0.375                                 8.25 GOODYEAR                                 AZ               85338 PUD                                 20460201                    320000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991718 GR1:LIB                                                             175809.94        630.06                              480                       478                           7.875             0      0          0         0.375                                 8.25 TUCSON                                   AZ               85711 2-4 Family                          20460201                    176000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991724 GR1:LIB                                                             383506.01       1213.99                              480                       478                             7.5             0      0          0         0.375                                7.875 FONTANA                                  CA               92336 Single Family                       20460201                    384000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991732 GR1:LIB                                                             387212.54       1434.13                              360                       358                             7.5             0      0          0         0.375                                7.875 ROSEVILLE                                CA               95678 Single Family                       20360201                    388000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991739 GR1:LIB                                                             783129.29       2524.88                              360                       358                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90068 Single Family                       20360201                    785000               20060301            61.33000183 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991740 GR1:LIB                                                             439400.89       1332.44                              480                       478                             7.5             0      0          0         0.375                                7.875 OCEANSIDE                                CA               92057 PUD                                 20460201                    440000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991745 GR1:LIB                                                             380901.26       1150.74                              480                       478                           7.875             0      0          0         0.375                                 8.25 VALLEJO                                  CA               94591 Single Family                       20460201                    380000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991747 GR1:LIB                                                             351403.27        890.06                              480                       478                           7.375             0      0          0         0.375                                 7.75 NORTH HOLLYWOOD AREA                     CA               91602 Condominium                         20460201                    352000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991760 GR1:LIB                                                             125943.35        403.98                              360                       357                            6.75             0      0          0         0.375                                7.125 WESTERVILLE                              OH               43081 Single Family                       20360101                    125600               20060201                     80 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991762 GR1:LIB                                                             440371.12       1415.22                              360                       357                           7.625             0      0          0         0.375                                    8 MUKILTEO                                 WA               98275 PUD                                 20360101                    440000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991775 GR1:LIB                                                             557103.41       1477.84                              480                       478                           7.125             0      0          0         0.375                                  7.5 PORTLAND                                 OR               97229 PUD                                 20460201                    558000               20060301            79.15000153 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991795 GR1:LIB                                                             424878.51       1076.16                              480                       478                             7.5             0      0          0         0.375                                7.875 TUJUNGA                                  CA               91042 Single Family                       20460201                    425600               20060301            79.84999847 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991804 GR1:LIB                                                             265729.46        990.96                              480                       478                           7.875             0      0          0         0.375                                 8.25 WOODINVILLE                              WA               98072 Single Family                       20460201                    266000               20060301            79.87999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975274 GR4:MTA 3YRHARD                                                     296998.57       1252.17                              360                       357                               7             0      0          0         0.375                                7.375 PRINCETON                                FL               33032 PUD                                 20360101                    297000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975282 GR4:MTA 3YRHARD                                                     504752.03       1526.25                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20460101                    504000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975286 GR3:MTA NONCONF NON3YRHARD                                          555244.13       1780.28                              360                       357                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93907 Single Family                       20360101                    553500               20060201            66.29000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975287 GR4:MTA 3YRHARD                                                     217129.04        546.17                              480                       477                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95355 Single Family                       20460101                    216000               20060201                     60 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975559 GR3:MTA NONCONF NON3YRHARD                                          993308.82       3195.17                              360                       357                             6.5             0      0          0         0.375                                6.875 DRAPER                                   UT               84020 Single Family                       20360101                    993400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975573 GR2:MTA CONF NON3YRHARD                                             369393.24       1370.92                              360                       357                           6.625             0      0          0         0.375                                    7 HOUSTON                                  TX               77019 Condominium                         20360101                    370900               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15975574 GR2:MTA CONF NON3YRHARD                                             269401.09        999.83                              360                       357                           6.625             0      0          0         0.375                                    7 HOUSTON                                  TX               77019 Condominium                         20360101                    270500               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15975581 GR4:MTA 3YRHARD                                                      311998.5       1315.41                              360                       357                               7             0      0          0         0.375                                7.375 BRIDGEPORT                               CT                6605 2-4 Family                          20360101                    312000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975589 GR3:MTA NONCONF NON3YRHARD                                           516431.8       1978.13                              360                       357                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20360101                    517500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975603 GR4:MTA 3YRHARD                                                     296437.83        935.79                              480                       477                               7             0      0          0         0.375                                7.375 COLTON                                   CA               92324 PUD                                 20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975639 GR3:MTA NONCONF NON3YRHARD                                          846029.47       3133.45                              360                       358                            6.75             0      0          0         0.375                                7.125 NEWPORT BEACH                            CA               92663 2-4 Family                          20360201                    847750               20060301            67.81999969 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975640 GR4:MTA 3YRHARD                                                     317727.52       1340.71                              360                       357                               7             0      0          0         0.375                                7.375 NORWALK                                  CT                6854 2-4 Family                          20360101                    318000               20060201            73.09999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975641 GR3:MTA NONCONF NON3YRHARD                                         1227086.96       3097.49                              480                       477                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89052 PUD                                 20460101                   1225000               20060201            68.05999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975647 GR2:MTA CONF NON3YRHARD                                             456091.07       1685.47                              360                       357                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11208 2-4 Family                          20360101                    456000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975684 GR2:MTA CONF NON3YRHARD                                             315027.83        799.28                              480                       477                               7             0      0          0         0.375                                7.375 ATWATER                                  CA               95301 PUD                                 20460101                    316100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975686 GR4:MTA 3YRHARD                                                     165533.03        611.73                              360                       357                               7             0      0          0         0.375                                7.375 MAITLAND                                 FL               32751 Condominium                         20360101                    165500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975687 GR2:MTA CONF NON3YRHARD                                             186496.98         562.2                              480                       477                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78727 Condominium                         20460101                    185650               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975688 GR2:MTA CONF NON3YRHARD                                             205946.47        787.43                              360                       357                             6.5             0      0          0         0.375                                6.875 SPRINGFIELD                              VA               22151 Single Family                       20360101                    206000               20060201                   38.5 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975690 GR2:MTA CONF NON3YRHARD                                             185935.82         562.2                              480                       477                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78727 Condominium                         20460101                    185650               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975695 GR2:MTA CONF NON3YRHARD                                             367818.71       1183.64                              360                       357                            6.25             0      0          0         0.375                                6.625 CUPERTINO                                CA               95014 Condominium                         20360101                    368000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975696 GR2:MTA CONF NON3YRHARD                                             249477.05         804.1                              360                       357                             6.5             0      0          0         0.375                                6.875 PORT HUENEME                             CA               93041 Single Family                       20360101                    250000               20060201            52.29999924 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975711 GR2:MTA CONF NON3YRHARD                                              332066.3       1227.14                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20360101                    332000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975717 GR3:MTA NONCONF NON3YRHARD                                          937219.09       3015.38                              360                       357                            6.25             0      0          0         0.375                                6.625 DRAPER                                   UT               84020 PUD                                 20360101                    937500               20060201                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975718 GR2:MTA CONF NON3YRHARD                                             228045.52        842.74                              360                       357                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94521 Single Family                       20360101                    228000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975720 GR2:MTA CONF NON3YRHARD                                             331337.35        839.23                              480                       478                           6.875             0      0          0         0.375                                 7.25 ATWATER                                  CA               95301 PUD                                 20460201                    331900               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975727 GR2:MTA CONF NON3YRHARD                                             126671.72        467.02                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89107 Condominium                         20360101                    126350               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975766 GR3:MTA NONCONF NON3YRHARD                                          458505.56       1474.72                              360                       357                           6.625             0      0          0         0.375                                    7 ANTHEM                                   AZ               85286 PUD                                 20360101                    458500               20060201            78.77999878 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975769 GR4:MTA 3YRHARD                                                      182398.5        674.19                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN ANTONIO                              TX               78258 PUD                                 20360101                    182400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975770 GR4:MTA 3YRHARD                                                     256806.68         823.4                              360                       357                               7             0      0          0         0.375                                7.375 KANSAS CITY                              MO               64163 Single Family                       20360101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975776 GR4:MTA 3YRHARD                                                     176144.87        445.03                              480                       477                               7             0      0          0         0.375                                7.375 ROCHESTER HILLS                          MI               48307 Single Family                       20460101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975807 GR4:MTA 3YRHARD                                                     184283.28         557.2                              480                       477                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85283 PUD                                 20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975828 GR2:MTA CONF NON3YRHARD                                             126325.22        466.83                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32822 Condominium                         20360101                    126300               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975857 GR2:MTA CONF NON3YRHARD                                             355515.27       1078.06                              480                       478                           6.625             0      0          0         0.375                                    7 FRESNO                                   CA               93703 2-4 Family                          20460201                    356000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975865 GR2:MTA CONF NON3YRHARD                                             340461.81       1258.56                              360                       358                             6.5             0      0          0         0.375                                6.875 STAFFORD                                 VA               22554 PUD                                 20360201                    340500               20060301            79.94999695 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975868 GR2:MTA CONF NON3YRHARD                                             377425.37       1394.76                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89178 PUD                                 20360101                    377350               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975869 GR2:MTA CONF NON3YRHARD                                              377965.3        1215.8                              360                       357                             6.5             0      0          0         0.375                                6.875 PALM BEACH GARDENS                       FL               33410 PUD                                 20360101                    378000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975872 GR3:MTA NONCONF NON3YRHARD                                          538250.58       1731.71                              360                       357                             6.5             0      0          0         0.375                                6.875 PLEASANT HILL                            CA               94523 Single Family                       20360101                    538400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975876 GR4:MTA 3YRHARD                                                      202744.8        511.79                              480                       477                               7             0      0          0         0.375                                7.375 DELAND                                   FL               32724 PUD                                 20460101                    202400               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975878 GR3:MTA NONCONF NON3YRHARD                                          719830.21       2661.27                              360                       357                           6.875             0      0          0         0.375                                 7.25 VAN NUYS                                 CA               91405 Single Family                       20360101                    720000               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975884 GR3:MTA NONCONF NON3YRHARD                                          163667.15        606.18                              360                       358                             6.5             0      0          0         0.375                                6.875 SHERRILLS FORD                           NC               28673 Condominium                         20360201                    164000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975894 GR2:MTA CONF NON3YRHARD                                             371088.67       1190.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 GERMANTOWN                               MD               20876 Single Family                       20360101                    370000               20060201            69.80999756 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975924 GR2:MTA CONF NON3YRHARD                                             271998.69       1146.77                              360                       357                               7             0      0          0         0.375                                7.375 NEWARK                                   NJ                7108 2-4 Family                          20360101                    272000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975925 GR3:MTA NONCONF NON3YRHARD                                          624479.96       2308.46                              360                       357                           6.625             0      0          0         0.375                                    7 FURLONG                                  PA               18925 Single Family                       20360101                    624550               20060201            84.40000153 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975939 GR2:MTA CONF NON3YRHARD                                             241952.64        778.37                              360                       357                           6.375             0      0          0         0.375                                 6.75 COLUMBIA                                 MD               21044 Single Family                       20360101                    242000               20060201            75.62000275 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975942 GR4:MTA 3YRHARD                                                     202440.42        748.11                              360                       357                               7             0      0          0         0.375                                7.375 CAPE CORAL                               FL               33990 Condominium                         20360101                    202400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975963 GR2:MTA CONF NON3YRHARD                                             189858.92        800.63                              360                       357                           6.875             0      0          0         0.375                                 7.25 CATONSVILLE                              MD               21228 Single Family                       20360101                    189900               20060201            78.62999725 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975971 GR2:MTA CONF NON3YRHARD                                             263948.33        849.13                              360                       357                           6.375             0      0          0         0.375                                 6.75 AUSTIN                                   TX               78737 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975972 GR4:MTA 3YRHARD                                                     432735.97       1092.34                              480                       478                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90049 Condominium                         20460201                    432000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975975 GR2:MTA CONF NON3YRHARD                                             159675.27         591.4                              360                       358                               7             0      0          0         0.375                                7.375 POMPANO BEACH                            FL               33064 Single Family                       20360201                    160000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975977 GR2:MTA CONF NON3YRHARD                                             181636.27        671.23                              360                       357                               7             0      0          0         0.375                                7.375 BRIGHTON                                 CO               80601 Condominium                         20360101                    181600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975988 GR2:MTA CONF NON3YRHARD                                             260656.47        836.27                              360                       357                           6.625             0      0          0         0.375                                    7 MARPLE TOWNSHIP                          PA               19008 Single Family                       20360101                    260000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975996 GR3:MTA NONCONF NON3YRHARD                                          547195.52       2022.56                              360                       357                            6.75             0      0          0         0.375                                7.125 MIDDLETOWN                               MD               21769 PUD                                 20360101                    547200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976002 GR2:MTA CONF NON3YRHARD                                             383902.99        1235.1                              360                       357                             6.5             0      0          0         0.375                                6.875 SPRINGFIELD                              VA               22150 Single Family                       20360101                    384000               20060201            79.18000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976005 GR2:MTA CONF NON3YRHARD                                             203027.29        656.15                              360                       357                            6.75             0      0          0         0.375                                7.125 BROOKLYN PARK                            MN               55443 Single Family                       20360101                    204000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15976030 GR2:MTA CONF NON3YRHARD                                             378054.27       1217.89                              360                       357                           6.375             0      0          0         0.375                                 6.75 GAITHERSBURG                             MD               20878 PUD                                 20360101                    378650               20060201            79.72000122 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976034 GR2:MTA CONF NON3YRHARD                                             180226.85        668.09                              360                       357                           6.625             0      0          0         0.375                                    7 PLANTATION                               FL               33324 Condominium                         20360101                    180750               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976036 GR3:MTA NONCONF NON3YRHARD                                          184052.22        591.98                              360                       357                           6.625             0      0          0         0.375                                    7 ISANTI                                   MN               55040 Single Family                       20360101                    184050               20060201            79.66999817 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976096 GR3:MTA NONCONF NON3YRHARD                                          327471.24       1382.87                              360                       357                           6.875             0      0          0         0.375                                 7.25 MINNEAPOLIS                              MN               55407 2-4 Family                          20360101                    328000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976117 GR4:MTA 3YRHARD                                                     232634.19        746.21                              360                       357                            6.75             0      0          0         0.375                                7.125 BATON ROUGE                              LA               70809 Townhouse                           20360101                    232000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976178 GR4:MTA 3YRHARD                                                      545056.7       1749.72                              360                       357                           6.375             0      0          0         0.375                                 6.75 NORWALK                                  CT                6854 Single Family                       20360101                    544000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976217 GR4:MTA 3YRHARD                                                      180486.5        667.17                              360                       357                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78737 PUD                                 20360101                    180500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976219 GR4:MTA 3YRHARD                                                     198439.62        733.33                              360                       357                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78258 PUD                                 20360101                    198400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976221 GR2:MTA CONF NON3YRHARD                                              90163.86        379.45                              360                       357                               7             0      0          0         0.375                                7.375 HOLLYWOOD                                FL               33020 Condominium                         20360101                     90000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976248 GR2:MTA CONF NON3YRHARD                                             209298.27        773.62                              360                       357                            6.75             0      0          0         0.375                                7.125 NOLENSVILLE                              TN               37135 PUD                                 20360101                    209300               20060201            79.97000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976257 GR3:MTA NONCONF NON3YRHARD                                         1295300.44       3280.81                              480                       478                           6.875             0      0          0         0.375                                 7.25 SAN RAMON                                CA               94583 Single Family                       20460201                   1297500               20060301                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976275 GR3:MTA NONCONF NON3YRHARD                                           180281.4        543.58                              480                       477                           6.875             0      0          0         0.375                                 7.25 WOODBURY                                 MN               55129 Condominium                         20460101                    179500               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976295 GR2:MTA CONF NON3YRHARD                                             188237.58        695.63                              360                       357                               7             0      0          0         0.375                                7.375 UPPER MARLBORO                           MD               20774 Condominium                         20360101                    188200               20060201            79.41000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976312 GR2:MTA CONF NON3YRHARD                                             200340.72        505.72                              480                       478                           6.875             0      0          0         0.375                                 7.25 SILVERDALE                               WA               98383 Single Family                       20460201                    200000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976340 GR3:MTA NONCONF NON3YRHARD                                          487156.67       1233.94                              480                       478                           6.625             0      0          0         0.375                                    7 SIMI VALLEY                              CA               93065 Single Family                       20460201                    488000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976372 GR4:MTA 3YRHARD                                                     279431.73       1034.94                              360                       358                               7             0      0          0         0.375                                7.375 INDIO                                    CA               92201 Single Family                       20360201                    280000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976388 GR2:MTA CONF NON3YRHARD                                             273424.28        878.08                              360                       357                           6.375             0      0          0         0.375                                 6.75 BOWIE                                    MD               20715 Single Family                       20360101                    273000               20060201            77.33999634 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976392 GR3:MTA NONCONF NON3YRHARD                                          239987.52         917.4                              360                       357                            6.75             0      0          0         0.375                                7.125 OAK GROVE                                MN               55011 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976394 GR4:MTA 3YRHARD                                                     238806.15        602.81                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95832 Single Family                       20460101                    238400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976401 GR2:MTA CONF NON3YRHARD                                             233896.86         862.7                              360                       357                            6.75             0      0          0         0.375                                7.125 NOLENSVILLE                              TN               37135 PUD                                 20360101                    233400               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976453 GR2:MTA CONF NON3YRHARD                                             190871.89        806.11                              360                       358                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89030 2-4 Family                          20360201                    191200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976457 GR2:MTA CONF NON3YRHARD                                                323444          1366                              360                       358                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34108 2-4 Family                          20360201                    324000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976463 GR3:MTA NONCONF NON3YRHARD                                          171145.79        632.79                              360                       357                             6.5             0      0          0         0.375                                6.875 BURNSVILLE                               MN               55337 PUD                                 20360101                    171200               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976494 GR2:MTA CONF NON3YRHARD                                              71853.87        266.13                              360                       358                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33617 Single Family                       20360201                     72000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976496 GR2:MTA CONF NON3YRHARD                                              71853.86        266.13                              360                       358                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33617 Single Family                       20360201                     72000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976501 GR2:MTA CONF NON3YRHARD                                                151585        558.87                              360                       357                               7             0      0          0         0.375                                7.375 LAUDERHILL                               FL               33319 Condominium                         20360101                    151200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991383 GR2:MTA CONF NON3YRHARD                                             141242.86        521.91                              360                       358                               7             0      0          0         0.375                                7.375 SICKLERVILLE                             NJ                8081 Single Family                       20360201                    141200               20060301            79.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991384 GR3:MTA NONCONF NON3YRHARD                                          482992.03       1220.04                              480                       478                           6.875             0      0          0         0.375                                 7.25 LIVERMORE                                CA               94550 Single Family                       20460201                    482500               20060301            73.66000366 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991387 GR4:MTA 3YRHARD                                                     544065.15       2010.37                              360                       358                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95377 Single Family                       20360201                    543900               20060301            75.01999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991388 GR4:MTA 3YRHARD                                                     369417.31       1191.36                              360                       358                             6.5             0      0          0         0.375                                6.875 TRACY                                    CA               95376 Single Family                       20360201                    370400               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991389 GR3:MTA NONCONF NON3YRHARD                                          651000.71       1968.37                              480                       477                               7             0      0          0         0.375                                7.375 UNION CITY                               CA               94587 Single Family                       20460101                    650000               20060201            72.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991390 GR4:MTA 3YRHARD                                                     843018.89       2127.79                              480                       478                               7             0      0          0         0.375                                7.375 WALNUT CREEK                             CA               94596 Single Family                       20460201                    841500               20060301                   76.5 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991391 GR4:MTA 3YRHARD                                                      403929.7       1299.43                              360                       357                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20360101                    404000               20060201            79.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991392 GR4:MTA 3YRHARD                                                     609035.81       1537.37                              480                       477                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94539 Single Family                       20460101                    608000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991393 GR3:MTA NONCONF NON3YRHARD                                          823033.97       2653.53                              360                       358                            6.75             0      0          0         0.375                                7.125 CULVER CITY (LA)                         CA               90066 Single Family                       20360201                    825000               20060301                     75 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991396 GR3:MTA NONCONF NON3YRHARD                                          976410.88       2465.35                              480                       477                           6.875             0      0          0         0.375                                 7.25 MANTECA                                  CA               95337 Single Family                       20460101                    975000               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991397 GR2:MTA CONF NON3YRHARD                                              121552.8         450.2                              360                       358                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 Single Family                       20360201                    121800               20060301            77.68000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991398 GR3:MTA NONCONF NON3YRHARD                                          429138.94       1379.84                              360                       357                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94520 Single Family                       20360101                    429000               20060201            74.61000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991399 GR4:MTA 3YRHARD                                                     254450.79        940.32                              360                       357                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 Single Family                       20360101                    254400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991400 GR2:MTA CONF NON3YRHARD                                             177575.81        572.52                              360                       358                           6.375             0      0          0         0.375                                 6.75 JACKSONVILLE                             FL               32217 Single Family                       20360201                    178000               20060301            56.15000153 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991401 GR3:MTA NONCONF NON3YRHARD                                          478856.13       1543.87                              360                       358                           6.625             0      0          0         0.375                                    7 VISTA                                    CA               92083 Single Family                       20360201                    480000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991402 GR4:MTA 3YRHARD                                                    1222576.84        3934.3                              360                       357                               7             0      0          0         0.375                                7.375 MILLBRAE                                 CA               94030 Single Family                       20360101                   1223200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991403 GR4:MTA 3YRHARD                                                     387075.36       1247.97                              360                       358                               7             0      0          0         0.375                                7.375 NORWALK                                  CA               90650 Single Family                       20360201                    388000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991404 GR2:MTA CONF NON3YRHARD                                             278533.33         900.6                              360                       358                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94545 Single Family                       20360201                    280000               20060301            48.70000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991405 GR4:MTA 3YRHARD                                                      521688.7       1581.97                              480                       478                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95148 Single Family                       20460201                    522400               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991407 GR4:MTA 3YRHARD                                                        526740       1698.26                              360                       358                           6.875             0      0          0         0.375                                 7.25 SAN LEANDRO                              CA               94578 Single Family                       20360201                    528000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991408 GR2:MTA CONF NON3YRHARD                                             236047.12        872.31                              360                       357                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80015 PUD                                 20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991409 GR4:MTA 3YRHARD                                                     391065.84       1260.83                              360                       358                           6.625             0      0          0         0.375                                    7 ANTIOCH                                  CA               94509 Single Family                       20360201                    392000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991410 GR3:MTA NONCONF NON3YRHARD                                          561358.39       2079.11                              360                       358                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93611 Single Family                       20360201                    562500               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991411 GR4:MTA 3YRHARD                                                     514566.96       1659.66                              360                       357                            6.25             0      0          0         0.375                                6.625 MIAMI                                    FL               33157 Single Family                       20360101                    516000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991415 GR4:MTA 3YRHARD                                                     171551.12        635.38                              360                       358                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89128 Condominium                         20360201                    171900               20060301            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991416 GR2:MTA CONF NON3YRHARD                                             317354.61       1175.39                              360                       358                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Condominium                         20360201                    318000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991417 GR4:MTA 3YRHARD                                                     516366.52       1664.81                              360                       358                           6.875             0      0          0         0.375                                 7.25 ANTIOCH                                  CA               94509 Single Family                       20360201                    517600               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991418 GR4:MTA 3YRHARD                                                     239512.91        887.09                              360                       358                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20360201                    240000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991420 GR3:MTA NONCONF NON3YRHARD                                          423281.22       1072.11                              480                       478                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20460201                    424000               20060301            79.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991421 GR2:MTA CONF NON3YRHARD                                             271533.23       1146.77                              360                       358                               7             0      0          0         0.375                                7.375 UNIVERSITY PLACE                         WA               98466 2-4 Family                          20360201                    272000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991422 GR2:MTA CONF NON3YRHARD                                             363745.22       1170.77                              360                       358                             6.5             0      0          0         0.375                                6.875 ANTIOCH                                  CA               94509 Single Family                       20360201                    364000               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991423 GR2:MTA CONF NON3YRHARD                                             179634.68        665.32                              360                       358                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85051 PUD                                 20360201                    180000               20060301            76.59999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991424 GR4:MTA 3YRHARD                                                     499839.97        1848.1                              360                       358                            6.25             0      0          0         0.375                                6.625 NEWARK                                   CA               94560 Single Family                       20360201                    500000               20060301            78.12000275 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991425 GR4:MTA 3YRHARD                                                     375879.66       1389.77                              360                       358                            6.25             0      0          0         0.375                                6.625 PATTERSON                                CA               95363 Single Family                       20360201                    376000               20060301                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991426 GR2:MTA CONF NON3YRHARD                                             397824.44       1007.64                              480                       478                            6.75             0      0          0         0.375                                7.125 DIXON                                    CA               95620 Single Family                       20460201                    398500               20060301            71.16000366 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991429 GR2:MTA CONF NON3YRHARD                                             228154.99        735.59                              360                       358                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22031 Condominium                         20360201                    228700               20060301            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990856 GR4:MTA 3YRHARD                                                     362472.36       1339.51                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92114 Single Family                       20360101                    362400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990857 GR2:MTA CONF NON3YRHARD                                             305525.48        768.69                              480                       477                           6.875             0      0          0         0.375                                 7.25 STERLING                                 VA               20164 Condominium                         20460101                    304000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990858 GR3:MTA NONCONF NON3YRHARD                                          636951.23       1608.17                              480                       477                            6.75             0      0          0         0.375                                7.125 WOODINVILLE                              WA               98077 Single Family                       20460101                    636000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990859 GR4:MTA 3YRHARD                                                     220498.94        929.64                              360                       357                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33467 Single Family                       20360101                    220500               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990863 GR4:MTA 3YRHARD                                                     293661.92       1086.69                              360                       357                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96003 Single Family                       20360101                    294000               20060201            79.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990864 GR2:MTA CONF NON3YRHARD                                             209602.54        674.16                              360                       357                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32828 PUD                                 20360101                    209600               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990865 GR4:MTA 3YRHARD                                                     347276.36       1116.74                              360                       357                           6.875             0      0          0         0.375                                 7.25 WASHINGTON                               DC               20018 Single Family                       20360101                    347200               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990866 GR2:MTA CONF NON3YRHARD                                             148476.67        626.09                              360                       357                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33415 Single Family                       20360101                    148500               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990867 GR2:MTA CONF NON3YRHARD                                             236429.71        994.99                              360                       357                               7             0      0          0         0.375                                7.375 FREDERICK                                MD               21703 PUD                                 20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990868 GR2:MTA CONF NON3YRHARD                                             140728.09        520.06                              360                       357                               7             0      0          0         0.375                                7.375 ORANGE                                   MA                1364 Single Family                       20360101                    140700               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990869 GR3:MTA NONCONF NON3YRHARD                                           440749.6       1112.57                              480                       477                               7             0      0          0         0.375                                7.375 MISSION VIEJO                            CA               92692 Condominium                         20460101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990871 GR4:MTA 3YRHARD                                                     263815.74         975.8                              360                       357                               7             0      0          0         0.375                                7.375 STROUDSBURG                              PA               18360 Single Family                       20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990873 GR2:MTA CONF NON3YRHARD                                             194894.99        718.55                              360                       357                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    194400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990875 GR3:MTA NONCONF NON3YRHARD                                          545952.85       1760.02                              360                       357                           6.625             0      0          0         0.375                                    7 SEWELL                                   NJ                8080 Single Family                       20360101                    547200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990876 GR2:MTA CONF NON3YRHARD                                             160328.13        483.31                              480                       477                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80918 PUD                                 20460101                    159600               20060201            79.40000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990877 GR3:MTA NONCONF NON3YRHARD                                          455196.27       1682.51                              360                       357                            6.75             0      0          0         0.375                                7.125 ALISO VIEJO                              CA               92656 Condominium                         20360101                    455200               20060201            79.87000275 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990878 GR3:MTA NONCONF NON3YRHARD                                          479996.06       1774.18                              360                       357                            6.75             0      0          0         0.375                                7.125 FONTANA                                  CA               92336 Single Family                       20360101                    480000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990880 GR2:MTA CONF NON3YRHARD                                              361642.4       1090.18                              480                       477                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 Single Family                       20460101                    360000               20060201            79.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990881 GR3:MTA NONCONF NON3YRHARD                                          519952.26       1672.53                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95123 Single Family                       20360101                    520000               20060201            78.79000092 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990882 GR4:MTA 3YRHARD                                                     141998.84        524.86                              360                       357                            6.75             0      0          0         0.375                                7.125 PALM HARBOR                              FL               34685 Condominium                         20360101                    142000               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990883 GR3:MTA NONCONF NON3YRHARD                                          348199.72       1122.53                              360                       357                           6.625             0      0          0         0.375                                    7 STANLEY                                  NC               28164 PUD                                 20360101                    349000               20060201            69.11000061 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990886 GR2:MTA CONF NON3YRHARD                                             212348.42           642                              480                       478                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98406 Single Family                       20460201                    212000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990888 GR2:MTA CONF NON3YRHARD                                              73652.31        310.31                              360                       357                             6.5             0      0          0         0.375                                6.875 VALPARAISO                               IN               46383 Single Family                       20360101                     73600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990889 GR2:MTA CONF NON3YRHARD                                             120095.82        429.59                              480                       477                               7             0      0          0         0.375                                7.375 HAZEL PARK                               MI               48030 2-4 Family                          20460101                    120000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990890 GR4:MTA 3YRHARD                                                      78893.38        332.02                              360                       357                               7             0      0          0         0.375                                7.375 LAPEER                                   MI               48446 Single Family                       20360101                     78750               20060201            87.59999847 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990891 GR3:MTA NONCONF NON3YRHARD                                          217948.07        550.22                              480                       477                           6.875             0      0          0         0.375                                 7.25 COTTAGE GROVE                            MN               55016 Single Family                       20460101                    217600               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990892 GR3:MTA NONCONF NON3YRHARD                                          213495.25        645.93                              480                       477                            6.25             0      0          0         0.375                                6.625 LAKEVILLE                                MN               55044 Single Family                       20460101                    213300               20060201            79.98000336 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990893 GR2:MTA CONF NON3YRHARD                                              305251.7        963.61                              480                       477                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22193 Single Family                       20460101                    304800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990894 GR3:MTA NONCONF NON3YRHARD                                          224104.96        678.03                              480                       477                            6.25             0      0          0         0.375                                6.625 WOODBURY                                 MN               55125 Single Family                       20460101                    223900               20060201            79.98999786 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990895 GR2:MTA CONF NON3YRHARD                                              270349.4        997.98                              360                       357                            6.25             0      0          0         0.375                                6.625 YPSILANTI                                MI               48197 Single Family                       20360101                    270000               20060201                     90 Radian Guaranty               1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990896 GR4:MTA 3YRHARD                                                     285539.22       1204.11                              360                       357                            6.75             0      0          0         0.375                                7.125 AURORA                                   CO               80015 PUD                                 20360101                    285600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990899 GR3:MTA NONCONF NON3YRHARD                                          489806.08       1691.09                              360                       357                               7             0      0          0         0.375                                7.375 ANNANDALE                                VA               22003 Single Family                       20360101                    490000               20060201            77.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990900 GR2:MTA CONF NON3YRHARD                                             172034.35        635.75                              360                       357                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80012 Single Family                       20360101                    172000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990901 GR4:MTA 3YRHARD                                                     669116.13       1689.08                              480                       477                               7             0      0          0         0.375                                7.375 AMERICAN CANYON                          CA               94503 Single Family                       20460101                    668000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990902 GR2:MTA CONF NON3YRHARD                                             154696.42        553.09                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 Single Family                       20460101                    154500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990904 GR2:MTA CONF NON3YRHARD                                             225461.42        726.91                              360                       358                           6.625             0      0          0         0.375                                    7 PROVIDENCE                               RI                2903 Condominium                         20360201                    226000               20060301            64.56999969 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990905 GR2:MTA CONF NON3YRHARD                                             128812.34        476.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 CORINTH                                  TX               76208 PUD                                 20360101                    128800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990906 GR2:MTA CONF NON3YRHARD                                             153114.66        565.89                              360                       357                           6.875             0      0          0         0.375                                 7.25 CORINTH                                  TX               76208 PUD                                 20360101                    153100               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990907 GR2:MTA CONF NON3YRHARD                                             113610.87        419.89                              360                       357                           6.875             0      0          0         0.375                                 7.25 FORNEY                                   TX               75126 PUD                                 20360101                    113600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990908 GR4:MTA 3YRHARD                                                      188342.3        792.62                              360                       357                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33603 2-4 Family                          20360101                    188000               20060201            77.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990909 GR4:MTA 3YRHARD                                                     179669.09        665.32                              360                       357                            6.75             0      0          0         0.375                                7.125 TAMPA                                    FL               33615 Condominium                         20360101                    180000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990910 GR4:MTA 3YRHARD                                                      99619.87        368.15                              360                       357                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77036 PUD                                 20360101                     99600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990912 GR3:MTA NONCONF NON3YRHARD                                          650712.66       1643.57                              480                       477                           6.375             0      0          0         0.375                                 6.75 BRENTWOOD                                CA               94513 Single Family                       20460101                    650000               20060201            72.15000153 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990914 GR3:MTA NONCONF NON3YRHARD                                          568833.36       1714.76                              480                       477                               7             0      0          0         0.375                                7.375 MILPITAS                                 CA               95035 PUD                                 20460101                    566250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990916 GR4:MTA 3YRHARD                                                     264030.64        849.13                              360                       357                            6.75             0      0          0         0.375                                7.125 CORAL SPRINGS                            FL               33065 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990917 GR2:MTA CONF NON3YRHARD                                             128204.75        323.66                              480                       477                           6.875             0      0          0         0.375                                 7.25 GRIFFIN                                  GA               30223 Single Family                       20460101                    128000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990918 GR2:MTA CONF NON3YRHARD                                             148345.96        547.04                              360                       357                           6.875             0      0          0         0.375                                 7.25 AURORA                                   CO               80011 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990919 GR3:MTA NONCONF NON3YRHARD                                          648451.01       2090.66                              360                       358                               7             0      0          0         0.375                                7.375 CAMAS                                    WA               98607 PUD                                 20360201                    650000               20060301            66.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990920 GR2:MTA CONF NON3YRHARD                                             336362.77         849.6                              480                       477                            6.25             0      0          0         0.375                                6.625 ROCKVILLE                                MD               20852 Single Family                       20460101                    336000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990921 GR4:MTA 3YRHARD                                                     359897.03       1330.27                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92101 Condominium                         20360101                    359900               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990543 GR2:MTA CONF NON3YRHARD                                              39087.35         144.9                              360                       357                            6.75             0      0          0         0.375                                7.125 TULSA                                    OK               74126 Single Family                       20360101                     39200               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990544 GR2:MTA CONF NON3YRHARD                                             385592.74       1165.88                              480                       477                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95377 Single Family                       20460101                    385000               20060201            72.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990545 GR2:MTA CONF NON3YRHARD                                             201539.59        648.43                              360                       357                            6.25             0      0          0         0.375                                6.625 PHOENIX                                  AZ               85032 PUD                                 20360101                    201600               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990546 GR3:MTA NONCONF NON3YRHARD                                          522500.74       1314.86                              480                       477                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94544 Single Family                       20460101                    520000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990547 GR3:MTA NONCONF NON3YRHARD                                           444935.8       1428.08                              360                       357                           6.375             0      0          0         0.375                                 6.75 NAPLES                                   FL               34105 Condominium                         20360101                    444000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990549 GR3:MTA NONCONF NON3YRHARD                                          473457.99        1195.5                              480                       477                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95121 Single Family                       20460101                    472800               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990550 GR2:MTA CONF NON3YRHARD                                             310058.77         937.4                              480                       478                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95624 Single Family                       20460201                    309550               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990552 GR2:MTA CONF NON3YRHARD                                             304060.73       1123.64                              360                       357                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92592 Single Family                       20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990553 GR2:MTA CONF NON3YRHARD                                             191752.84        708.75                              360                       357                               7             0      0          0         0.375                                7.375 PLANO                                    TX               75025 PUD                                 20360101                    191750               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990554 GR4:MTA 3YRHARD                                                     107523.09        396.42                              360                       357                               7             0      0          0         0.375                                7.375 DEERFIELD BEACH                          FL               33441 Condominium                         20360101                    107250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990555 GR2:MTA CONF NON3YRHARD                                              294809.7        744.41                              480                       477                           6.625             0      0          0         0.375                                    7 ROMOLAND                                 CA               92585 Single Family                       20460101                    294400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990556 GR4:MTA 3YRHARD                                                     121790.64        514.36                              360                       357                           6.875             0      0          0         0.375                                 7.25 FORT WORTH                               TX               76106 2-4 Family                          20360101                    122000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990558 GR4:MTA 3YRHARD                                                     799760.17       2018.81                              480                       477                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20460101                    798400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990559 GR2:MTA CONF NON3YRHARD                                             355849.96       1147.29                              360                       358                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22031 Condominium                         20360201                    356700               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990560 GR2:MTA CONF NON3YRHARD                                             154136.94        466.05                              480                       477                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87121 Single Family                       20460101                    153900               20060201            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990561 GR2:MTA CONF NON3YRHARD                                              153986.7         465.6                              480                       477                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87121 Single Family                       20460101                    153750               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990562 GR3:MTA NONCONF NON3YRHARD                                           32099.84        135.34                              360                       357                               7             0      0          0         0.375                                7.375 ELKHART                                  IN               46514 Single Family                       20360101                     32100               20060201            89.91999817 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990563 GR3:MTA NONCONF NON3YRHARD                                          465044.51       1718.74                              360                       357                           6.875             0      0          0         0.375                                 7.25 OAKLEY                                   CA               94561 Single Family                       20360101                    465000               20060201            79.76999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990564 GR2:MTA CONF NON3YRHARD                                             166760.86        617.64                              360                       357                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33308 Condominium                         20360101                    167100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990565 GR2:MTA CONF NON3YRHARD                                             262552.41        970.26                              360                       357                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11232 Condominium                         20360101                    262500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990566 GR2:MTA CONF NON3YRHARD                                             154414.77         570.7                              360                       357                           6.875             0      0          0         0.375                                 7.25 LA VERKIN                                UT               84745 Single Family                       20360101                    154400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990567 GR2:MTA CONF NON3YRHARD                                             291737.15        880.77                              480                       477                               7             0      0          0         0.375                                7.375 BANNING                                  CA               92220 Single Family                       20460101                    290850               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990568 GR4:MTA 3YRHARD                                                     139999.32        590.25                              360                       357                               7             0      0          0         0.375                                7.375 PATASKALA                                OH               43062 Single Family                       20360101                    140000               20060201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990572 GR3:MTA NONCONF NON3YRHARD                                          504775.93       1526.25                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95050 Single Family                       20460101                    504000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990573 GR2:MTA CONF NON3YRHARD                                             479996.06       1774.18                              360                       357                            6.75             0      0          0         0.375                                7.125 WOODHAVEN                                NY               11421 2-4 Family                          20360101                    480000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990576 GR3:MTA NONCONF NON3YRHARD                                          599074.58       1929.84                              360                       357                           6.625             0      0          0         0.375                                    7 EASTCHESTER                              NY               10709 PUD                                 20360101                    600000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990577 GR3:MTA NONCONF NON3YRHARD                                          299972.46        964.92                              360                       357                             6.5             0      0          0         0.375                                6.875 DUNDAS                                   MN               55019 Single Family                       20360101                    300000               20060201                     60 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990581 GR3:MTA NONCONF NON3YRHARD                                          256603.99        946.23                              360                       357                               7             0      0          0         0.375                                7.375 COTTAGE GROVE                            MN               55016 PUD                                 20360101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990582 GR2:MTA CONF NON3YRHARD                                             137048.09        505.27                              360                       357                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33417 Condominium                         20360101                    136700               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990583 GR2:MTA CONF NON3YRHARD                                             139454.17        514.15                              360                       357                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33619 Condominium                         20360101                    139100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990584 GR4:MTA 3YRHARD                                                     285095.21        918.61                              360                       357                            5.75             0      0          0         0.375                                6.125 TUCSON                                   AZ               85742 PUD                                 20360101                    285600               20060201                     80 No MI                         1.00E+17       2.25                        20060501          9.95          2.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990586 GR2:MTA CONF NON3YRHARD                                             316836.75       1018.96                              360                       357                            6.75             0      0          0         0.375                                7.125 WOODBRIDGE                               VA               22191 Single Family                       20360101                    316800               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990587 GR3:MTA NONCONF NON3YRHARD                                          531895.87       1711.13                              360                       357                           6.375             0      0          0         0.375                                 6.75 TORRANCE                                 CA               90505 Single Family                       20360101                    532000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990588 GR4:MTA 3YRHARD                                                     420136.03       1350.89                              360                       357                               7             0      0          0         0.375                                7.375 WATERFORD                                CT                6385 Single Family                       20360101                    420000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990589 GR2:MTA CONF NON3YRHARD                                             344004.18       1106.44                              360                       357                           6.625             0      0          0         0.375                                    7 STANTON                                  CA               90680 PUD                                 20360101                    344000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990590 GR2:MTA CONF NON3YRHARD                                             311993.78       1003.52                              360                       357                           6.625             0      0          0         0.375                                    7 MIDDLEBORO                               MA                2346 Single Family                       20360101                    312000               20060201            79.38999939 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990591 GR2:MTA CONF NON3YRHARD                                             362998.25       1530.43                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90043 Single Family                       20360101                    363000               20060201            74.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990592 GR3:MTA NONCONF NON3YRHARD                                          220688.28        557.55                              480                       477                           6.125             0      0          0         0.375                                  6.5 EDEN PRAIRIE                             MN               55346 Single Family                       20460101                    220500               20060201            67.84999847 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990593 GR4:MTA 3YRHARD                                                     225937.41        570.45                              480                       477                            6.75             0      0          0         0.375                                7.125 LITHIA SPRINGS                           GA               30122 PUD                                 20460101                    225600               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990594 GR4:MTA 3YRHARD                                                     139428.77        421.54                              480                       478                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97214 Condominium                         20460201                    139200               20060301            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990595 GR3:MTA NONCONF NON3YRHARD                                          500769.78       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 ARLINGTON                                VA               22204 Single Family                       20460101                    500000               20060201            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990596 GR4:MTA 3YRHARD                                                     134240.94        494.93                              360                       357                               7             0      0          0         0.375                                7.375 CORAL SPRINGS                            FL               33076 Condominium                         20360101                    133900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990597 GR2:MTA CONF NON3YRHARD                                             365660.66       1102.29                              480                       477                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Condominium                         20460101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990598 GR2:MTA CONF NON3YRHARD                                             163938.44        608.77                              360                       357                               7             0      0          0         0.375                                7.375 HIGHLAND LAKES                           NJ                7422 Single Family                       20360101                    164700               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15990601 GR2:MTA CONF NON3YRHARD                                             373895.24       1578.49                              360                       357                               7             0      0          0         0.375                                7.375 BRONX                                    NY               10469 2-4 Family                          20360101                    374400               20060201            76.41000366 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990604 GR4:MTA 3YRHARD                                                      232045.7        857.52                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95825 Condominium                         20360101                    232000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990606 GR2:MTA CONF NON3YRHARD                                             359370.69       1330.64                              360                       357                               7             0      0          0         0.375                                7.375 SILVERTON                                OR               97381 PUD                                 20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990607 GR4:MTA 3YRHARD                                                        598570       1929.84                              360                       358                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91914 PUD                                 20360201                    600000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990608 GR2:MTA CONF NON3YRHARD                                              62157.86        229.17                              360                       357                               7             0      0          0         0.375                                7.375 KATY                                     TX               77449 PUD                                 20360101                     62000               20060201                   77.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990610 GR2:MTA CONF NON3YRHARD                                              648680.8       2402.53                              360                       358                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92105 2-4 Family                          20360201                    650000               20060301            73.69999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990612 GR3:MTA NONCONF NON3YRHARD                                           88135.48        266.49                              480                       477                               7             0      0          0         0.375                                7.375 MINNEAPOLIS                              MN               55403 Condominium                         20460101                     88000               20060201            79.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990614 GR3:MTA NONCONF NON3YRHARD                                          571030.33       1446.34                              480                       478                               7             0      0          0         0.375                                7.375 LAKESIDE                                 CA               92040 Single Family                       20460201                    572000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990615 GR4:MTA 3YRHARD                                                     296486.49        896.37                              480                       478                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92503 Single Family                       20460201                    296000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990616 GR4:MTA 3YRHARD                                                     185134.66        596.81                              360                       357                               7             0      0          0         0.375                                7.375 HOMESTEAD                                FL               33032 PUD                                 20360101                    185550               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990619 GR2:MTA CONF NON3YRHARD                                             369393.24       1370.92                              360                       357                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20360101                    370900               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990623 GR3:MTA NONCONF NON3YRHARD                                          502281.13       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20460101                    500000               20060201                  78.25 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990624 GR3:MTA NONCONF NON3YRHARD                                           467109.8       1729.45                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95128 Condominium                         20360101                    467900               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990625 GR2:MTA CONF NON3YRHARD                                             239898.26       1011.85                              360                       357                               7             0      0          0         0.375                                7.375 PATERSON                                 NJ                7503 2-4 Family                          20360101                    240000               20060201            70.58999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990626 GR3:MTA NONCONF NON3YRHARD                                           468054.3       1505.28                              360                       357                            6.75             0      0          0         0.375                                7.125 STUART                                   FL               34997 PUD                                 20360101                    468000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990627 GR4:MTA 3YRHARD                                                     280890.94        903.17                              360                       357                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20360101                    280800               20060201            79.30999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990628 GR4:MTA 3YRHARD                                                     319461.08       1029.25                              360                       357                               7             0      0          0         0.375                                7.375 THONOTOSASSA                             FL               33592 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990629 GR4:MTA 3YRHARD                                                     101021.58        398.29                              360                       357                               7             0      0          0         0.375                                7.375 WARREN                                   MI               48093 Condominium                         20360101                    100800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990630 GR3:MTA NONCONF NON3YRHARD                                          648644.39       2507.54                              360                       357                           6.875             0      0          0         0.375                                 7.25 HOUSTON                                  TX               77056 Single Family                       20360101                    656000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             3                 360
       15990631 GR2:MTA CONF NON3YRHARD                                              140701.7        452.55                              360                       357                           6.625             0      0          0         0.375                                    7 CASSELBERRY                              FL               32707 Condominium                         20360101                    140700               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990633 GR4:MTA 3YRHARD                                                     255050.93        942.53                              360                       357                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33401 Condominium                         20360101                    255000               20060201            72.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990634 GR2:MTA CONF NON3YRHARD                                             283409.25       1047.88                              360                       357                           6.375             0      0          0         0.375                                 6.75 ENGLEWOOD                                CO               80110 Single Family                       20360101                    283500               20060201                     90 PMI                           1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990635 GR3:MTA NONCONF NON3YRHARD                                          569947.68       1833.35                              360                       357                             6.5             0      0          0         0.375                                6.875 ESCONDIDO                                CA               92027 Single Family                       20360101                    570000               20060201            79.72000122 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990636 GR2:MTA CONF NON3YRHARD                                             340032.56       1256.71                              360                       357                           6.875             0      0          0         0.375                                 7.25 ESCONDIDO                                CA               92027 Single Family                       20360101                    340000               20060201            73.12000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990637 GR4:MTA 3YRHARD                                                     552107.42        2040.3                              360                       357                               7             0      0          0         0.375                                7.375 MIDDLETOWN                               CT                6457 PUD                                 20360101                    552000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990638 GR4:MTA 3YRHARD                                                     232075.13        746.21                              360                       357                               7             0      0          0         0.375                                7.375 FORT COLLINS                             CO               80528 PUD                                 20360101                    232000               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990639 GR3:MTA NONCONF NON3YRHARD                                          436087.07       1611.55                              360                       357                               7             0      0          0         0.375                                7.375 CANOGA PARK                              CA               91303 Single Family                       20360101                    436000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990640 GR2:MTA CONF NON3YRHARD                                             126354.59        467.02                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89107 Condominium                         20360101                    126350               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990641 GR2:MTA CONF NON3YRHARD                                             249403.11         804.1                              360                       358                             6.5             0      0          0         0.375                                6.875 BREA                                     CA               92821 PUD                                 20360201                    250000               20060301            50.81000137 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990642 GR3:MTA NONCONF NON3YRHARD                                          641615.96        2058.5                              360                       357                           6.625             0      0          0         0.375                                    7 BOULDER                                  CO               80304 Single Family                       20360101                    640000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990643 GR2:MTA CONF NON3YRHARD                                             153138.94         564.6                              360                       357                               7             0      0          0         0.375                                7.375 APOLLO BEACH                             FL               33572 PUD                                 20360101                    152750               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990644 GR3:MTA NONCONF NON3YRHARD                                          700809.95       1775.05                              480                       477                            6.75             0      0          0         0.375                                7.125 NAPLES                                   FL               34102 Condominium                         20460101                    702000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990646 GR2:MTA CONF NON3YRHARD                                             281138.76        903.17                              360                       357                           6.875             0      0          0         0.375                                 7.25 FREDERICKSBURG                           VA               22407 PUD                                 20360101                    280800               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990647 GR2:MTA CONF NON3YRHARD                                             211765.18        678.99                              360                       357                               7             0      0          0         0.375                                7.375 SAINT PETERSBURG                         FL               33705 Condominium                         20360101                    211100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990648 GR3:MTA NONCONF NON3YRHARD                                          595007.21       1913.76                              360                       357                           6.625             0      0          0         0.375                                    7 WHITTIER                                 CA               90605 Single Family                       20360101                    595000               20060201            78.29000092 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990649 GR4:MTA 3YRHARD                                                     165998.93        699.87                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97233 Single Family                       20360101                    166000               20060201            64.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990650 GR3:MTA NONCONF NON3YRHARD                                          419274.99       1770.74                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32829 PUD                                 20360101                    420000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990651 GR4:MTA 3YRHARD                                                     149970.64        482.46                              360                       357                           6.375             0      0          0         0.375                                 6.75 SOUTHBRIDGE                              MA                1550 2-4 Family                          20360101                    150000               20060201            59.52000046 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990653 GR4:MTA 3YRHARD                                                     117097.41        431.72                              360                       357                               7             0      0          0         0.375                                7.375 CASSELBERRY                              FL               32707 Condominium                         20360101                    116800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990656 GR2:MTA CONF NON3YRHARD                                             320003.88       1029.25                              360                       357                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32801 Condominium                         20360101                    320000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990658 GR2:MTA CONF NON3YRHARD                                             479896.52        2023.7                              360                       357                               7             0      0          0         0.375                                7.375 CLIFFSIDE PARK                           NJ                7010 2-4 Family                          20360101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990659 GR3:MTA NONCONF NON3YRHARD                                          543893.53       1749.72                              360                       357                           6.375             0      0          0         0.375                                 6.75 TEWKSBURY                                MA                1876 Single Family                       20360101                    544000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990662 GR2:MTA CONF NON3YRHARD                                              79515.87        293.85                              360                       357                               7             0      0          0         0.375                                7.375 ANNA                                     TX               75409 Single Family                       20360101                     79500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990664 GR4:MTA 3YRHARD                                                     183036.54        676.41                              360                       357                               7             0      0          0         0.375                                7.375 PANAMA CITY                              FL               32408 Single Family                       20360101                    183000               20060201            79.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990665 GR4:MTA 3YRHARD                                                     135723.98        502.69                              360                       357                           6.875             0      0          0         0.375                                 7.25 WESTLAND                                 MI               48185 Single Family                       20360101                    136000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990666 GR4:MTA 3YRHARD                                                      135675.9        437.43                              360                       357                             6.5             0      0          0         0.375                                6.875 COMMERCE TOWNSHIP                        MI               48390 Single Family                       20360101                    136000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990667 GR2:MTA CONF NON3YRHARD                                             127672.39        472.01                              360                       357                             6.5             0      0          0         0.375                                6.875 BRANDON                                  FL               33511 PUD                                 20360101                    127700               20060201            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990668 GR3:MTA NONCONF NON3YRHARD                                          366380.57       1178.17                              360                       357                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22191 Condominium                         20360101                    366300               20060201            69.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990669 GR4:MTA 3YRHARD                                                     162108.53        519.77                              360                       357                               7             0      0          0         0.375                                7.375 ASTON                                    PA               19014 Single Family                       20360101                    161600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990670 GR4:MTA 3YRHARD                                                     620136.38       1994.17                              360                       357                           6.875             0      0          0         0.375                                 7.25 DALY CITY                                CA               94015 Single Family                       20360101                    620000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990671 GR2:MTA CONF NON3YRHARD                                             190938.12        705.61                              360                       357                               7             0      0          0         0.375                                7.375 HIGHLANDS RANCH                          CO               80129 PUD                                 20360101                    190900               20060201            79.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990672 GR3:MTA NONCONF NON3YRHARD                                          427197.95        1801.1                              360                       357                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              VA               22152 Single Family                       20360101                    427200               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990674 GR4:MTA 3YRHARD                                                        152234         460.3                              480                       477                               7             0      0          0         0.375                                7.375 POSEN                                    IL               60469 Single Family                       20460101                    152000               20060201            79.16999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990675 GR2:MTA CONF NON3YRHARD                                              133813.7        337.82                              480                       477                           6.875             0      0          0         0.375                                 7.25 BOZEMAN                                  MT               59718 Condominium                         20460101                    133600               20060201            79.76000214 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990676 GR4:MTA 3YRHARD                                                      41186.04        174.55                              360                       356                             6.5             0      0          0         0.375                                6.875 SALEM                                    OH               44460 Single Family                       20351201                     41400               20060101                     90 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990678 GR3:MTA NONCONF NON3YRHARD                                          799209.69       2570.55                              360                       357                           6.625             0      0          0         0.375                                    7 NORTH HAVEN                              NY               11963 Single Family                       20360101                    799200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990680 GR2:MTA CONF NON3YRHARD                                             107876.68        398.82                              360                       357                             6.5             0      0          0         0.375                                6.875 OAKLAND PARK                             FL               33334 Condominium                         20360101                    107900               20060201            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990681 GR2:MTA CONF NON3YRHARD                                             259677.53        897.32                              360                       357                           6.875             0      0          0         0.375                                 7.25 NEW BEDFORD                              MA                2740 Single Family                       20360101                    260000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990683 GR2:MTA CONF NON3YRHARD                                             222064.03        818.71                              360                       357                               7             0      0          0         0.375                                7.375 PORT SAINT LUCIE                         FL               34953 Single Family                       20360101                    221500               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990685 GR4:MTA 3YRHARD                                                     112162.47        339.17                              480                       477                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84102 Single Family                       20460101                    112000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990687 GR3:MTA NONCONF NON3YRHARD                                          127092.32        469.98                              360                       357                             6.5             0      0          0         0.375                                6.875 CLEARWATER                               MN               55320 Single Family                       20360101                    127150               20060201            79.97000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990690 GR3:MTA NONCONF NON3YRHARD                                          212776.84        897.18                              360                       357                           6.875             0      0          0         0.375                                 7.25 BROOKLYN PARK                            MN               55443 Single Family                       20360101                    212800               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990691 GR2:MTA CONF NON3YRHARD                                              234874.3        759.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 ANNANDALE                                VA               22003 Condominium                         20360101                    236000               20060201            62.93000031 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990692 GR2:MTA CONF NON3YRHARD                                             304482.95        771.22                              480                       478                            6.75             0      0          0         0.375                                7.125 RAMONA                                   CA               92065 Single Family                       20460201                    305000               20060301            55.15000153 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990693 GR2:MTA CONF NON3YRHARD                                              235815.5        872.31                              360                       358                               7             0      0          0         0.375                                7.375 PORT REPUBLIC                            NJ                8241 Single Family                       20360201                    236000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990695 GR2:MTA CONF NON3YRHARD                                             209983.46        675.45                              360                       357                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32825 PUD                                 20360101                    210000               20060201            74.73000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990696 GR2:MTA CONF NON3YRHARD                                              417556.2       1489.22                              480                       477                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11207 2-4 Family                          20460101                    416000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990698 GR2:MTA CONF NON3YRHARD                                             151999.27        640.84                              360                       357                               7             0      0          0         0.375                                7.375 RACINE                                   WI               53406 2-4 Family                          20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990699 GR4:MTA 3YRHARD                                                     278478.07        842.01                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92128 Condominium                         20460101                    278050               20060201            89.98000336 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990701 GR2:MTA CONF NON3YRHARD                                             124999.63        315.57                              480                       477                           6.875             0      0          0         0.375                                 7.25 DACULA                                   GA               30019 Single Family                       20460101                    124800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990702 GR3:MTA NONCONF NON3YRHARD                                          346817.29        872.99                              480                       477                           6.625             0      0          0         0.375                                    7 SHAKOPEE                                 MN               55379 Single Family                       20460101                    345250               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990703 GR3:MTA NONCONF NON3YRHARD                                          496712.02       1502.02                              480                       477                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22193 PUD                                 20460101                    496000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990704 GR2:MTA CONF NON3YRHARD                                             203917.67        656.15                              360                       357                           6.125             0      0          0         0.375                                  6.5 NORTH LAUDERDALE                         FL               33068 PUD                                 20360101                    204000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990705 GR3:MTA NONCONF NON3YRHARD                                          673696.78       2161.42                              360                       357                           6.625             0      0          0         0.375                                    7 ST. GEORGE                               UT               84790 Single Family                       20360101                    672000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990706 GR2:MTA CONF NON3YRHARD                                             154312.19        495.33                              360                       357                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89147 Condominium                         20360101                    154000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990707 GR2:MTA CONF NON3YRHARD                                              76449.63        322.32                              360                       357                               7             0      0          0         0.375                                7.375 BEAVER                                   UT               84713 2-4 Family                          20360101                     76450               20060201            45.50999832 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990710 GR3:MTA NONCONF NON3YRHARD                                          824924.27       2653.53                              360                       357                             6.5             0      0          0         0.375                                6.875 EAST SETAUKET                            NY               11733 Single Family                       20360101                    825000               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990712 GR3:MTA NONCONF NON3YRHARD                                             447066       1438.38                              360                       357                            6.25             0      0          0         0.375                                6.625 ALAMEDA                                  CA               94502 PUD                                 20360101                    447200               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990713 GR3:MTA NONCONF NON3YRHARD                                          495603.75       1595.34                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95116 Single Family                       20360101                    496000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990714 GR4:MTA 3YRHARD                                                     300059.91       1108.86                              360                       357                               7             0      0          0         0.375                                7.375 SLATINGTON                               PA               18080 Single Family                       20360101                    300000               20060201            79.79000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990715 GR3:MTA NONCONF NON3YRHARD                                          440132.23       1466.31                              360                       357                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20360101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990716 GR2:MTA CONF NON3YRHARD                                             135165.73        434.86                              360                       357                             6.5             0      0          0         0.375                                6.875 BIRMINGHAM                               AL               35206 Single Family                       20360101                    135200               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990717 GR2:MTA CONF NON3YRHARD                                             127988.25         411.7                              360                       357                             6.5             0      0          0         0.375                                6.875 BIRMINGHAM                               AL               35214 Single Family                       20360101                    128000               20060201            79.01000214 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990719 GR4:MTA 3YRHARD                                                     224044.73        827.95                              360                       357                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990722 GR4:MTA 3YRHARD                                                      59614.24        219.93                              360                       357                           6.625             0      0          0         0.375                                    7 EAST CLEVELAND                           OH               44112 Single Family                       20360101                     59500               20060201                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990723 GR2:MTA CONF NON3YRHARD                                             135394.06        409.43                              480                       477                           6.875             0      0          0         0.375                                 7.25 THOMASVILLE                              GA               31757 Single Family                       20460101                    135200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990724 GR2:MTA CONF NON3YRHARD                                             129612.41        479.03                              360                       357                           6.875             0      0          0         0.375                                 7.25 MYRTLE BEACH                             SC               29577 Single Family                       20360101                    129600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990725 GR4:MTA 3YRHARD                                                      109008.9        402.15                              360                       357                           6.625             0      0          0         0.375                                    7 CLEVELAND HEIGHTS                        OH               44121 Single Family                       20360101                    108800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990726 GR4:MTA 3YRHARD                                                     307234.77       1295.17                              360                       357                            6.75             0      0          0         0.375                                7.125 BROCKTON                                 MA                2301 2-4 Family                          20360101                    307200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990727 GR2:MTA CONF NON3YRHARD                                             275998.68       1163.63                              360                       357                               7             0      0          0         0.375                                7.375 WEST WARWICK                             RI                2893 2-4 Family                          20360101                    276000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990728 GR4:MTA 3YRHARD                                                      61016.94         225.1                              360                       357                           6.625             0      0          0         0.375                                    7 EAST CLEVELAND                           OH               44112 Single Family                       20360101                     60900               20060201                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990729 GR2:MTA CONF NON3YRHARD                                              220642.9        713.08                              360                       357                           6.875             0      0          0         0.375                                 7.25 ORLANDO                                  FL               32820 PUD                                 20360101                    221700               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990730 GR3:MTA NONCONF NON3YRHARD                                          990517.13        3196.3                              360                       357                             6.5             0      0          0         0.375                                6.875 MOUNTAIN LAKES                           NJ                7046 Single Family                       20360101                    993750               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990731 GR2:MTA CONF NON3YRHARD                                             209608.26        699.83                              360                       357                            6.75             0      0          0         0.375                                7.125 WAREHAM                                  MA                2571 Single Family                       20360101                    210000               20060201            67.73999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990732 GR3:MTA NONCONF NON3YRHARD                                          191279.83        731.05                              360                       357                               7             0      0          0         0.375                                7.375 NEW BERN                                 NC               28560 Single Family                       20360101                    191250               20060201                     85 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990733 GR4:MTA 3YRHARD                                                     372824.14       1377.95                              360                       357                               7             0      0          0         0.375                                7.375 BOSTON                                   MA                2119 2-4 Family                          20360101                    372800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990734 GR3:MTA NONCONF NON3YRHARD                                          605716.14       1529.78                              480                       477                           6.375             0      0          0         0.375                                 6.75 SAN DIEGO                                CA               92130 PUD                                 20460101                    605000               20060201            79.72000122 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990735 GR3:MTA NONCONF NON3YRHARD                                          733863.95       2705.62                              360                       357                               7             0      0          0         0.375                                7.375 HAYMARKET                                VA               20169 PUD                                 20360101                    732000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990736 GR2:MTA CONF NON3YRHARD                                             144828.92        535.21                              360                       357                               7             0      0          0         0.375                                7.375 PALM COAST                               FL               32137 PUD                                 20360101                    144800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990737 GR4:MTA 3YRHARD                                                     243656.54        905.57                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60614 Condominium                         20360101                    245000               20060201            69.41000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990739 GR4:MTA 3YRHARD                                                     145223.24         439.1                              480                       477                               7             0      0          0         0.375                                7.375 OLYMPIA                                  WA               98501 Single Family                       20460101                    145000               20060201            74.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990740 GR3:MTA NONCONF NON3YRHARD                                          518821.75       1913.16                              360                       357                               7             0      0          0         0.375                                7.375 SOUTH KINGSTOWN                          RI                2879 Single Family                       20360101                    517600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990742 GR2:MTA CONF NON3YRHARD                                             176835.31        653.49                              360                       357                               7             0      0          0         0.375                                7.375 KEANSBURG                                NJ                7734 Single Family                       20360101                    176800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990744 GR2:MTA CONF NON3YRHARD                                             265919.26       1121.47                              360                       357                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 2-4 Family                          20360101                    266000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990745 GR2:MTA CONF NON3YRHARD                                             164981.48        609.88                              360                       357                           6.625             0      0          0         0.375                                    7 STUART                                   VA               24171 Single Family                       20360101                    165000               20060201            88.70999908 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990746 GR4:MTA 3YRHARD                                                     202844.98        512.04                              480                       477                               7             0      0          0         0.375                                7.375 HIALEAH                                  FL               33015 Single Family                       20460101                    202500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990749 GR2:MTA CONF NON3YRHARD                                             265919.26       1121.47                              360                       357                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 2-4 Family                          20360101                    266000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990750 GR4:MTA 3YRHARD                                                      161858.5        408.62                              480                       477                           6.875             0      0          0         0.375                                 7.25 REDDING                                  CA               96002 Single Family                       20460101                    161600               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990751 GR4:MTA 3YRHARD                                                     136027.15        502.69                              360                       357                               7             0      0          0         0.375                                7.375 WASHOUGAL                                WA               98671 Single Family                       20360101                    136000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990752 GR4:MTA 3YRHARD                                                     455090.87       1681.77                              360                       357                               7             0      0          0         0.375                                7.375 SEASIDE                                  CA               93955 Single Family                       20360101                    455000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990753 GR4:MTA 3YRHARD                                                     104820.92        387.37                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80218 Condominium                         20360101                    104800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990756 GR4:MTA 3YRHARD                                                     148032.55        476.03                              360                       357                           6.875             0      0          0         0.375                                 7.25 KUNA                                     ID               83634 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990758 GR2:MTA CONF NON3YRHARD                                             295878.54        952.06                              360                       357                           6.125             0      0          0         0.375                                  6.5 INGLEWOOD                                CA               90301 Condominium                         20360101                    296000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990760 GR4:MTA 3YRHARD                                                       68932.1         254.3                              360                       357                           6.625             0      0          0         0.375                                    7 EAST CLEVELAND                           OH               44112 Single Family                       20360101                     68800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990765 GR2:MTA CONF NON3YRHARD                                             318370.75       1024.11                              360                       357                             6.5             0      0          0         0.375                                6.875 CENTREVILLE                              VA               20120 PUD                                 20360101                    318400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990768 GR2:MTA CONF NON3YRHARD                                              321106.6       1035.68                              360                       357                           6.625             0      0          0         0.375                                    7 RESTON                                   VA               20191 PUD                                 20360101                    322000               20060201            64.40000153 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990769 GR2:MTA CONF NON3YRHARD                                             108112.53         347.7                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85014 Condominium                         20360101                    108100               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990770 GR4:MTA 3YRHARD                                                     360676.15       1160.48                              360                       357                               7             0      0          0         0.375                                7.375 BROCKTON                                 MA                2301 Single Family                       20360101                    360800               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990771 GR4:MTA 3YRHARD                                                     327637.23       1565.93                              360                       357                               7             0      0          0         0.375                                7.375 BROCKTON                                 MA                2301 2-4 Family                          20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990772 GR2:MTA CONF NON3YRHARD                                              335998.4       1416.59                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22191 Single Family                       20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990773 GR2:MTA CONF NON3YRHARD                                             252050.29        931.45                              360                       357                               7             0      0          0         0.375                                7.375 HALLANDALE BEACH                         FL               33009 Single Family                       20360101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990775 GR4:MTA 3YRHARD                                                     347895.72       1119.31                              360                       357                            6.25             0      0          0         0.375                                6.625 LITTLETON                                CO               80127 PUD                                 20360101                    348000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990776 GR2:MTA CONF NON3YRHARD                                             154451.44         465.6                              480                       477                               7             0      0          0         0.375                                7.375 WEST JORDAN                              UT               84088 Single Family                       20460101                    153750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990777 GR3:MTA NONCONF NON3YRHARD                                          588190.43       1891.25                              360                       357                               7             0      0          0         0.375                                7.375 GOLDEN VALLEY                            MN               55416 Single Family                       20360101                    588000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990778 GR4:MTA 3YRHARD                                                     101486.64        374.24                              360                       356                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20351201                    101250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990779 GR4:MTA 3YRHARD                                                     155889.17        501.76                              360                       357                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34759 PUD                                 20360101                    156000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990780 GR2:MTA CONF NON3YRHARD                                             339703.89       1256.71                              360                       357                            6.75             0      0          0         0.375                                7.125 FAIRHAVEN                                MA                2719 Single Family                       20360101                    340000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990781 GR3:MTA NONCONF NON3YRHARD                                          126372.69         467.2                              360                       357                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55430 Single Family                       20360101                    126400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990782 GR2:MTA CONF NON3YRHARD                                             189423.89        608.23                              360                       357                            6.25             0      0          0         0.375                                6.625 LITTLETON                                CO               80123 Single Family                       20360101                    189100               20060201            79.44999695 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990783 GR3:MTA NONCONF NON3YRHARD                                          494768.11       1595.18                              360                       358                            6.75             0      0          0         0.375                                7.125 WINDSOR                                  CA               95492 Single Family                       20360201                    495950               20060301            79.34999847 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990784 GR4:MTA 3YRHARD                                                     199986.38        870.42                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60608 2-4 Family                          20360101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990785 GR2:MTA CONF NON3YRHARD                                             240369.48        726.79                              480                       477                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20110 PUD                                 20460101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990786 GR2:MTA CONF NON3YRHARD                                             341409.07       1029.61                              480                       477                            6.75             0      0          0         0.375                                7.125 FREDERICKSBURG                           VA               22406 PUD                                 20460101                    340000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990787 GR2:MTA CONF NON3YRHARD                                             554247.34       2336.75                              360                       357                               7             0      0          0         0.375                                7.375 SANTA MARIA                              CA               93458 2-4 Family                          20360101                    554250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990788 GR2:MTA CONF NON3YRHARD                                             341071.54       1097.12                              360                       357                           6.875             0      0          0         0.375                                 7.25 TEMECULA                                 CA               92592 PUD                                 20360101                    341100               20060201            77.51999664 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990790 GR2:MTA CONF NON3YRHARD                                              70956.44        262.43                              360                       357                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80236 Condominium                         20360101                     71000               20060201            78.88999939 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990791 GR2:MTA CONF NON3YRHARD                                             356548.08       1078.06                              480                       477                               7             0      0          0         0.375                                7.375 MURRIETA                                 CA               92563 Single Family                       20460101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990792 GR2:MTA CONF NON3YRHARD                                             243298.87        901.88                              360                       357                            6.75             0      0          0         0.375                                7.125 UNION CITY                               CA               94587 Condominium                         20360101                    244000               20060201            54.22000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990793 GR2:MTA CONF NON3YRHARD                                             260077.46        657.43                              480                       477                             6.5             0      0          0         0.375                                6.875 VALLEJO                                  CA               94589 PUD                                 20460101                    260000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990795 GR4:MTA 3YRHARD                                                     166232.71        419.62                              480                       477                               7             0      0          0         0.375                                7.375 WEST FARGO                               ND               58078 Single Family                       20460101                    165950               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990796 GR2:MTA CONF NON3YRHARD                                              90999.25        336.36                              360                       357                            6.75             0      0          0         0.375                                7.125 WARWICK                                  RI                2889 Single Family                       20360101                     91000               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990797 GR4:MTA 3YRHARD                                                     408132.15       1312.29                              360                       357                               7             0      0          0         0.375                                7.375 SAN FERNANDO                             CA               91340 Single Family                       20360101                    408000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990798 GR4:MTA 3YRHARD                                                     178399.13        752.15                              360                       357                               7             0      0          0         0.375                                7.375 STERLING HEIGHTS                         MI               48310 Single Family                       20360101                    178400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990800 GR2:MTA CONF NON3YRHARD                                              398344.7       1286.56                              360                       357                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22193 Single Family                       20360101                    400000               20060201            79.68000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990801 GR2:MTA CONF NON3YRHARD                                             175961.94        650.54                              360                       357                             6.5             0      0          0         0.375                                6.875 APACHE JUNCTION                          AZ               85220 PUD                                 20360101                    176000               20060201            74.88999939 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990803 GR2:MTA CONF NON3YRHARD                                              49565.88         208.7                              360                       357                            6.75             0      0          0         0.375                                7.125 THORNTON                                 CO               80260 Condominium                         20360101                     49500               20060201                     90 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990804 GR3:MTA NONCONF NON3YRHARD                                          799993.41        2573.6                              360                       357                           6.375             0      0          0         0.375                                 6.75 SIMI VALLEY                              CA               93065 PUD                                 20360101                    800150               20060201                     72 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990805 GR2:MTA CONF NON3YRHARD                                             299997.54       1108.86                              360                       357                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20111 Single Family                       20360101                    300000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990807 GR2:MTA CONF NON3YRHARD                                             155030.93        572.92                              360                       357                               7             0      0          0         0.375                                7.375 MOUNT PROSPECT                           IL               60056 Condominium                         20360101                    155000               20060201            79.83000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990808 GR3:MTA NONCONF NON3YRHARD                                           503647.7       1271.87                              480                       477                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22030 PUD                                 20460101                    503000               20060201            79.97000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990809 GR2:MTA CONF NON3YRHARD                                             266722.13           862                              360                       357                               7             0      0          0         0.375                                7.375 PARK CITY                                UT               84098 Single Family                       20360101                    268000               20060201            70.52999878 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990811 GR3:MTA NONCONF NON3YRHARD                                          491903.71       1582.47                              360                       357                           6.375             0      0          0         0.375                                 6.75 CHICAGO                                  IL               60601 Condominium                         20360101                    492000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990813 GR4:MTA 3YRHARD                                                     570724.68       2040.52                              480                       477                               7             0      0          0         0.375                                7.375 TORRANCE                                 CA               90504 2-4 Family                          20460101                    570000               20060201            72.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990814 GR3:MTA NONCONF NON3YRHARD                                          595706.91       1929.84                              360                       357                            6.75             0      0          0         0.375                                7.125 PALO ALTO                                CA               94303 Single Family                       20360101                    600000               20060201            55.56000137 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15990815 GR4:MTA 3YRHARD                                                     921567.35       2326.28                              480                       477                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30328 PUD                                 20460101                    920000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990816 GR2:MTA CONF NON3YRHARD                                             346735.64       1286.84                              360                       357                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20360101                    348150               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990817 GR4:MTA 3YRHARD                                                     219473.39        605.35                              480                       477                               7             0      0          0         0.375                                7.375 GRAND RAPIDS                             MI               49504 Single Family                       20460101                    218400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990818 GR3:MTA NONCONF NON3YRHARD                                          999995.21       4216.05                              360                       357                               7             0      0          0         0.375                                7.375 DELANO                                   MN               55328 Single Family                       20360101                   1000000               20060201                   62.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990819 GR2:MTA CONF NON3YRHARD                                              58393.44        215.86                              360                       357                           6.625             0      0          0         0.375                                    7 ROCK HILL                                SC               29730 Single Family                       20360101                     58400               20060201            76.83999634 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990820 GR4:MTA 3YRHARD                                                     196448.96        724.27                              360                       357                               7             0      0          0         0.375                                7.375 TAMARAC                                  FL               33321 Condominium                         20360101                    195950               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990821 GR3:MTA NONCONF NON3YRHARD                                          979686.33       3622.28                              360                       357                           6.375             0      0          0         0.375                                 6.75 SANTA BARBARA                            CA               93105 Single Family                       20360101                    980000               20060201                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990822 GR2:MTA CONF NON3YRHARD                                             240605.98        771.94                              360                       357                           6.625             0      0          0         0.375                                    7 ROSELLE                                  NJ                7203 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990823 GR2:MTA CONF NON3YRHARD                                             205836.46        662.58                              360                       357                           6.625             0      0          0         0.375                                    7 SURPISE                                  AZ               85379 Single Family                       20360101                    206000               20060201            72.27999878 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990825 GR2:MTA CONF NON3YRHARD                                             314989.93       1013.17                              360                       357                           6.625             0      0          0         0.375                                    7 BROOKLYN                                 NY               11236 Single Family                       20360101                    315000               20060201                     70 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990826 GR2:MTA CONF NON3YRHARD                                             120588.93         387.9                              360                       357                             6.5             0      0          0         0.375                                6.875 AUBREY                                   TX               76227 PUD                                 20360101                    120600               20060201            79.33999634 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990827 GR4:MTA 3YRHARD                                                     300511.09        758.57                              480                       477                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20460101                    300000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990828 GR2:MTA CONF NON3YRHARD                                             180821.19        545.09                              480                       477                               7             0      0          0         0.375                                7.375 ANTHEM                                   AZ               85086 PUD                                 20460101                    180000               20060201            62.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990829 GR3:MTA NONCONF NON3YRHARD                                          599944.91       1929.84                              360                       357                             6.5             0      0          0         0.375                                6.875 BAYSIDE                                  NY               11364 Single Family                       20360101                    600000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990830 GR2:MTA CONF NON3YRHARD                                             182345.33        586.68                              360                       357                            6.25             0      0          0         0.375                                6.625 HYATTSVILLE                              MD               20785 Condominium                         20360101                    182400               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990831 GR2:MTA CONF NON3YRHARD                                             220329.03        556.29                              480                       477                            6.75             0      0          0         0.375                                7.125 UPPER MARLBORO                           MD               20772 PUD                                 20460101                    220000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990832 GR3:MTA NONCONF NON3YRHARD                                          335028.55        1077.5                              360                       357                           6.875             0      0          0         0.375                                 7.25 WASHINGTON                               DC               20011 Single Family                       20360101                    335000               20060201            60.90999985 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990833 GR4:MTA 3YRHARD                                                     107342.74        324.63                              480                       477                            6.75             0      0          0         0.375                                7.125 LEES SUMMIT                              MO               64086 Single Family                       20460101                    107200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990834 GR3:MTA NONCONF NON3YRHARD                                          997616.93        3216.4                              360                       358                             6.5             0      0          0         0.375                                6.875 NORTHRIDGE                               CA               91326 Single Family                       20360201                   1000000               20060301            71.43000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990836 GR4:MTA 3YRHARD                                                     172541.99        553.22                              360                       357                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92308 PUD                                 20360101                    172000               20060201            78.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990837 GR3:MTA NONCONF NON3YRHARD                                          636979.15       1925.98                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95054 PUD                                 20460101                    636000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990838 GR2:MTA CONF NON3YRHARD                                             190183.42        703.58                              360                       357                            6.75             0      0          0         0.375                                7.125 ANN ARBOR                                MI               48103 Condominium                         20360101                    190350               20060201                     90 Radian Guaranty               1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990840 GR4:MTA 3YRHARD                                                     439042.13       1626.33                              360                       357                           6.875             0      0          0         0.375                                 7.25 KALAMAZOO                                MI               49001 Single Family                       20360101                    440000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990844 GR3:MTA NONCONF NON3YRHARD                                         1072494.87       4521.71                              360                       357                               7             0      0          0         0.375                                7.375 NEWPORT BEACH                            CA               92663 2-4 Family                          20360101                   1072500               20060201                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990845 GR2:MTA CONF NON3YRHARD                                              67480.68        322.26                              360                       357                               7             0      0          0         0.375                                7.375 KALAMAZOO                                MI               49004 Single Family                       20360101                     67500               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990847 GR2:MTA CONF NON3YRHARD                                             154537.56        467.26                              480                       477                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87121 Single Family                       20460101                    154300               20060201            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990848 GR4:MTA 3YRHARD                                                     496763.62       1502.02                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20460101                    496000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990850 GR2:MTA CONF NON3YRHARD                                             154136.94        466.05                              480                       477                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87121 Single Family                       20460101                    153900               20060201            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990851 GR2:MTA CONF NON3YRHARD                                             225021.54        831.65                              360                       357                           6.875             0      0          0         0.375                                 7.25 BETHESDA                                 MD               20817 Condominium                         20360101                    225000               20060201            69.23000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990852 GR2:MTA CONF NON3YRHARD                                             221012.03        556.29                              480                       477                           6.625             0      0          0         0.375                                    7 CARNATION                                WA               98014 Single Family                       20460101                    220000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990853 GR3:MTA NONCONF NON3YRHARD                                          464597.47       1173.26                              480                       477                             6.5             0      0          0         0.375                                6.875 PATTERSON                                CA               95363 Single Family                       20460101                    464000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990854 GR2:MTA CONF NON3YRHARD                                             155998.72        576.61                              360                       357                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87114 PUD                                 20360101                    156000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990855 GR4:MTA 3YRHARD                                                      459997.8       1939.38                              360                       357                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 PUD                                 20360101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973751 GR2:MTA CONF NON3YRHARD                                             169229.83        623.92                              360                       357                               7             0      0          0         0.375                                7.375 PALM HARBOR                              FL               34685 Condominium                         20360101                    168800               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973752 GR4:MTA 3YRHARD                                                     130221.46        328.72                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95203 Single Family                       20460101                    130000               20060201            42.75999832 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973753 GR2:MTA CONF NON3YRHARD                                             163950.86        527.49                              360                       357                            6.25             0      0          0         0.375                                6.625 LEVITTOWN                                PA               19057 Single Family                       20360101                    164000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973754 GR4:MTA 3YRHARD                                                     657117.59       1658.74                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20460101                    656000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973756 GR4:MTA 3YRHARD                                                     527190.71       1692.31                              360                       357                               7             0      0          0         0.375                                7.375 OCEANSIDE                                CA               92054 PUD                                 20360101                    526150               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973757 GR4:MTA 3YRHARD                                                     180007.99        578.96                              360                       357                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98311 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973758 GR4:MTA 3YRHARD                                                     121999.41        514.36                              360                       357                               7             0      0          0         0.375                                7.375 NORCROSS                                 GA               30093 2-4 Family                          20360101                    122000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973759 GR2:MTA CONF NON3YRHARD                                             217876.64        778.98                              480                       477                               7             0      0          0         0.375                                7.375 YAKIMA                                   WA               98908 2-4 Family                          20460101                    217600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973760 GR4:MTA 3YRHARD                                                      296932.7        952.06                              360                       357                               7             0      0          0         0.375                                7.375 HESPERIA                                 CA               92345 Single Family                       20360101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973762 GR2:MTA CONF NON3YRHARD                                             216323.06        546.17                              480                       477                            6.75             0      0          0         0.375                                7.125 CAPE CORAL                               FL               33901 Condominium                         20460101                    216000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973763 GR3:MTA NONCONF NON3YRHARD                                          635626.91       2348.94                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91325 Single Family                       20360101                    635500               20060201            73.05000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973764 GR2:MTA CONF NON3YRHARD                                                213826        790.44                              360                       357                             6.5             0      0          0         0.375                                6.875 MINOOKA                                  IL               60447 Single Family                       20360101                    213850               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973766 GR2:MTA CONF NON3YRHARD                                             254402.23        818.26                              360                       357                           6.625             0      0          0         0.375                                    7 BUCKEYE                                  AZ               85326 PUD                                 20360101                    254400               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973767 GR4:MTA 3YRHARD                                                     432095.01       1389.49                              360                       357                           6.875             0      0          0         0.375                                 7.25 PERRIS                                   CA               92570 Single Family                       20360101                    432000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973768 GR3:MTA NONCONF NON3YRHARD                                          204981.16        659.37                              360                       357                             6.5             0      0          0         0.375                                6.875 PRIOR LAKE                               MN               55372 PUD                                 20360101                    205000               20060201            79.76999664 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973769 GR2:MTA CONF NON3YRHARD                                             362329.06       1165.63                              360                       357                           6.375             0      0          0         0.375                                 6.75 LOS ANGELES                              CA               90011 Single Family                       20360101                    362400               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973771 GR2:MTA CONF NON3YRHARD                                             367157.26        923.94                              480                       477                            6.75             0      0          0         0.375                                7.125 SANTA MARIA                              CA               93455 PUD                                 20460101                    365400               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973772 GR2:MTA CONF NON3YRHARD                                             280061.57         900.6                              360                       357                           6.875             0      0          0         0.375                                 7.25 NORRIDGE                                 IL               60706 Single Family                       20360101                    280000               20060201            73.68000031 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973774 GR2:MTA CONF NON3YRHARD                                             303903.71       1281.68                              360                       357                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973775 GR2:MTA CONF NON3YRHARD                                              195596.8        721.13                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 PUD                                 20360101                    195100               20060201            79.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973776 GR2:MTA CONF NON3YRHARD                                             200307.89        605.66                              480                       477                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90813 Condominium                         20460101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973778 GR3:MTA NONCONF NON3YRHARD                                         1004597.34       2528.57                              480                       477                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92131 PUD                                 20460101                   1000000               20060201            71.43000031 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973779 GR4:MTA 3YRHARD                                                     215033.55        821.83                              360                       357                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92337 Single Family                       20360101                    215000               20060201            55.13000107 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973780 GR2:MTA CONF NON3YRHARD                                             223298.12        719.83                              360                       357                           6.625             0      0          0         0.375                                    7 SPOKANE                                  WA               99217 Single Family                       20360101                    223800               20060201            69.94000244 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973781 GR3:MTA NONCONF NON3YRHARD                                         1059289.05       2665.11                              480                       477                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95120 Single Family                       20460101                   1054000               20060201            72.44000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973782 GR4:MTA 3YRHARD                                                     427464.88       1376.62                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN LEANDRO                              CA               94578 Single Family                       20360101                    428000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973783 GR2:MTA CONF NON3YRHARD                                             296406.42        748.46                              480                       477                           6.875             0      0          0         0.375                                 7.25 VALLEJO                                  CA               94591 Single Family                       20460101                    296000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973784 GR4:MTA 3YRHARD                                                      629253.9       2026.33                              360                       357                               7             0      0          0         0.375                                7.375 MISSION VIEJO                            CA               92692 PUD                                 20360101                    630000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973961 GR4:MTA 3YRHARD                                                      55884.64        206.99                              360                       357                           6.875             0      0          0         0.375                                 7.25 COLUMBUS                                 OH               43223 Single Family                       20360101                     56000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973962 GR4:MTA 3YRHARD                                                     184761.24        465.01                              480                       477                               7             0      0          0         0.375                                7.375 LAKE HAVASU CITY                         AZ               86406 Single Family                       20460101                    183900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973964 GR3:MTA NONCONF NON3YRHARD                                          977258.38       3135.99                              360                       357                             6.5             0      0          0         0.375                                6.875 LOS GATOS                                CA               95032 Single Family                       20360101                    975000               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973966 GR2:MTA CONF NON3YRHARD                                             221278.24        710.19                              360                       357                             6.5             0      0          0         0.375                                6.875 MESA                                     AZ               85207 PUD                                 20360101                    220800               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973967 GR3:MTA NONCONF NON3YRHARD                                          417474.87       1343.17                              360                       357                            6.25             0      0          0         0.375                                6.625 BENICIA                                  CA               94510 Single Family                       20360101                    417600               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973968 GR4:MTA 3YRHARD                                                     428826.87       1379.84                              360                       357                           6.125             0      0          0         0.375                                  6.5 SPANAWAY                                 WA               98387 Single Family                       20360101                    429000               20060201            77.30000305 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973969 GR4:MTA 3YRHARD                                                     400174.59       1283.99                              360                       357                           6.875             0      0          0         0.375                                 7.25 OCEANSIDE                                CA               92056 PUD                                 20360101                    399200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973971 GR2:MTA CONF NON3YRHARD                                             407920.15       1312.29                              360                       357                           6.375             0      0          0         0.375                                 6.75 SCOTTSDALE                               AZ               85260 PUD                                 20360101                    408000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973973 GR4:MTA 3YRHARD                                                      312036.2       1003.52                              360                       357                            6.75             0      0          0         0.375                                7.125 INDIO                                    CA               92201 PUD                                 20360101                    312000               20060201            76.09999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973974 GR4:MTA 3YRHARD                                                     180035.94        665.32                              360                       357                               7             0      0          0         0.375                                7.375 PORT ORCHARD                             WA               98366 Single Family                       20360101                    180000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973975 GR2:MTA CONF NON3YRHARD                                             164032.74        606.18                              360                       357                               7             0      0          0         0.375                                7.375 EVANS                                    CO               80620 Single Family                       20360101                    164000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973976 GR3:MTA NONCONF NON3YRHARD                                          430643.12       1087.29                              480                       477                            6.75             0      0          0         0.375                                7.125 BLACK DIAMOND                            WA               98010 Single Family                       20460101                    430000               20060201            72.26999664 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975278 GR2:MTA CONF NON3YRHARD                                             315658.76       1131.24                              480                       478                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98404 2-4 Family                          20460201                    316000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975281 GR2:MTA CONF NON3YRHARD                                             235998.87        994.99                              360                       357                               7             0      0          0         0.375                                7.375 WINTON                                   CA               95388 2-4 Family                          20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975333 GR4:MTA 3YRHARD                                                     130528.74        418.78                              360                       357                           6.625             0      0          0         0.375                                    7 DRIGGS                                   ID               83422 PUD                                 20360101                    130200               20060201            79.95999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975337 GR2:MTA CONF NON3YRHARD                                             327334.31       1212.36                              360                       358                             6.5             0      0          0         0.375                                6.875 BAY POINT                                CA               94565 Single Family                       20360201                    328000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975346 GR3:MTA NONCONF NON3YRHARD                                          495851.37       1595.34                              360                       357                            6.25             0      0          0         0.375                                6.625 TRACY                                    CA               95377 Single Family                       20360101                    496000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975348 GR3:MTA NONCONF NON3YRHARD                                          511821.59        1646.8                              360                       357                            6.25             0      0          0         0.375                                6.625 HOLLISTER                                CA               95023 Single Family                       20360101                    512000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975349 GR3:MTA NONCONF NON3YRHARD                                          463796.45       1171.23                              480                       477                             6.5             0      0          0         0.375                                6.875 VAN NUYS                                 CA               91406 Single Family                       20460101                    463200               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975354 GR3:MTA NONCONF NON3YRHARD                                          556876.52       1405.88                              480                       477                               7             0      0          0         0.375                                7.375 VAN NUYS                                 CA               91406 Single Family                       20460101                    556000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975358 GR3:MTA NONCONF NON3YRHARD                                          717557.84       1820.57                              480                       477                               7             0      0          0         0.375                                7.375 KENTFIELD                                CA               94904 Single Family                       20460101                    720000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15975381 GR2:MTA CONF NON3YRHARD                                             140027.95        517.47                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85017 Single Family                       20360101                    140000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975383 GR2:MTA CONF NON3YRHARD                                              104287.4        385.71                              360                       357                           6.875             0      0          0         0.375                                 7.25 KUNA                                     ID               83634 Single Family                       20360101                    104353               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975387 GR4:MTA 3YRHARD                                                     631147.11       2656.11                              360                       357                               7             0      0          0         0.375                                7.375 BERKELEY                                 CA               94704 2-4 Family                          20360101                    630000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975390 GR3:MTA NONCONF NON3YRHARD                                          675488.74       1705.64                              480                       477                           6.625             0      0          0         0.375                                    7 LORTON                                   VA               22079 PUD                                 20460101                    674550               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15975391 GR3:MTA NONCONF NON3YRHARD                                          777662.79       2508.79                              360                       357                           6.875             0      0          0         0.375                                 7.25 TEMECULA                                 CA               92592 Single Family                       20360101                    780000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975399 GR2:MTA CONF NON3YRHARD                                             264066.15        663.24                              480                       476                               7             0      0          0         0.375                                7.375 EL CENTRO                                CA               92243 Single Family                       20451201                    262300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975400 GR3:MTA NONCONF NON3YRHARD                                          485240.87       1564.46                              360                       358                             6.5             0      0          0         0.375                                6.875 HOLLISTER                                CA               95023 Single Family                       20360201                    486400               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975404 GR2:MTA CONF NON3YRHARD                                              396861.9       1516.75                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85226 PUD                                 20360101                    396800               20060201            77.65000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975406 GR4:MTA 3YRHARD                                                     520800.58       1574.69                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92113 2-4 Family                          20460101                    520000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975410 GR2:MTA CONF NON3YRHARD                                             260003.14        836.27                              360                       357                           6.625             0      0          0         0.375                                    7 LONE TREE                                CO               80124 PUD                                 20360101                    260000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975412 GR4:MTA 3YRHARD                                                     620200.81       1994.17                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20360101                    620000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975419 GR2:MTA CONF NON3YRHARD                                             500635.69       1789.92                              480                       477                               7             0      0          0         0.375                                7.375 VAN NUYS                                 CA               91405 2-4 Family                          20460101                    500000               20060201            75.76000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975426 GR2:MTA CONF NON3YRHARD                                             310118.27       1153.22                              360                       357                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94804 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975431 GR4:MTA 3YRHARD                                                     416998.01       1758.09                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90047 Single Family                       20360101                    417000               20060201            78.68000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975432 GR2:MTA CONF NON3YRHARD                                             320607.68       1029.25                              360                       357                            6.25             0      0          0         0.375                                6.625 LAS VEGAS                                NV               89130 PUD                                 20360101                    320000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975436 GR4:MTA 3YRHARD                                                      50394.52        212.49                              360                       357                           6.875             0      0          0         0.375                                 7.25 PHILADELPHIA                             PA               19124 Single Family                       20360101                     50400               20060201                     90 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975438 GR4:MTA 3YRHARD                                                     737705.59       2373.22                              360                       357                           6.375             0      0          0         0.375                                 6.75 LONGWOOD                                 FL               32779 PUD                                 20360101                    737850               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975450 GR4:MTA 3YRHARD                                                     288062.55        926.33                              360                       357                           6.875             0      0          0         0.375                                 7.25 RIVERSIDE                                CA               92503 Single Family                       20360101                    288000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975454 GR4:MTA 3YRHARD                                                     117397.12        354.31                              480                       477                               7             0      0          0         0.375                                7.375 CLEARFIELD                               UT               84015 Single Family                       20460101                    117000               20060201                     90 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975455 GR4:MTA 3YRHARD                                                     314501.83       1011.23                              360                       357                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 Single Family                       20360101                    314400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975456 GR3:MTA NONCONF NON3YRHARD                                          421978.31       1363.75                              360                       357                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95624 Single Family                       20360101                    424000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15975458 GR2:MTA CONF NON3YRHARD                                             374121.12       1202.93                              360                       357                               7             0      0          0         0.375                                7.375 PLEASANTON                               CA               94566 PUD                                 20360101                    374000               20060201            74.80000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975463 GR4:MTA 3YRHARD                                                     380967.64       1404.55                              360                       357                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85255 PUD                                 20360101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975492 GR2:MTA CONF NON3YRHARD                                             171020.39        515.86                              480                       476                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89128 Condominium                         20451201                    170350               20060101            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975517 GR4:MTA 3YRHARD                                                      276470.2        697.88                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20460101                    276000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975518 GR4:MTA 3YRHARD                                                     248176.32        797.99                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91730 Condominium                         20360101                    248100               20060201            68.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975526 GR3:MTA NONCONF NON3YRHARD                                         1293389.65       3287.13                              480                       477                               7             0      0          0         0.375                                7.375 LOS GATOS                                CA               95032 Single Family                       20460101                   1300000               20060201            59.09000015 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975532 GR2:MTA CONF NON3YRHARD                                             208325.93        771.58                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89129 Condominium                         20360101                    208750               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975535 GR3:MTA NONCONF NON3YRHARD                                           455159.5       1148.98                              480                       477                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20460101                    454400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975536 GR3:MTA NONCONF NON3YRHARD                                          571522.01       1442.67                              480                       477                               7             0      0          0         0.375                                7.375 MOUNTAIN HOUSE                           CA               95391 Single Family                       20460101                    570550               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975537 GR2:MTA CONF NON3YRHARD                                             102746.73        329.44                              360                       357                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78254 PUD                                 20360101                    102424               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975542 GR2:MTA CONF NON3YRHARD                                             296455.71        896.36                              480                       477                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975552 GR4:MTA 3YRHARD                                                      273728.8        823.69                              480                       477                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92395 Single Family                       20460101                    272000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975569 GR4:MTA 3YRHARD                                                     292058.29       1079.29                              360                       357                               7             0      0          0         0.375                                7.375 BOSTON                                   MA                2119 Single Family                       20360101                    292000               20060201            78.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973785 GR3:MTA NONCONF NON3YRHARD                                           480004.7       1543.87                              360                       357                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95122 Single Family                       20360101                    480000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973786 GR3:MTA NONCONF NON3YRHARD                                          443913.11       1428.08                              360                       357                           6.375             0      0          0         0.375                                 6.75 VISTA                                    CA               92081 PUD                                 20360101                    444000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973787 GR3:MTA NONCONF NON3YRHARD                                          826233.91       2086.07                              480                       477                            6.75             0      0          0         0.375                                7.125 PASADENA                                 CA               91107 Single Family                       20460101                    825000               20060201            70.51000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973788 GR2:MTA CONF NON3YRHARD                                             544689.96       2292.27                              360                       357                               7             0      0          0         0.375                                7.375 BERKELEY                                 CA               94704 2-4 Family                          20360101                    543700               20060201            74.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973789 GR3:MTA NONCONF NON3YRHARD                                          567604.36       1792.53                              480                       477                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91311 Single Family                       20460101                    567000               20060201            74.12000275 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973790 GR2:MTA CONF NON3YRHARD                                             336517.28        1017.5                              480                       477                               7             0      0          0         0.375                                7.375 NEWMAN                                   CA               95360 Single Family                       20460101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973791 GR3:MTA NONCONF NON3YRHARD                                          850919.95       2149.28                              480                       477                           6.375             0      0          0         0.375                                 6.75 MOORESVILLE                              NC               28117 PUD                                 20460101                    850000               20060201            69.66999817 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973792 GR2:MTA CONF NON3YRHARD                                             239896.36       1016.07                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22193 PUD                                 20360101                    241000               20060201            76.51000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973796 GR2:MTA CONF NON3YRHARD                                             335666.47        847.58                              480                       477                           6.625             0      0          0         0.375                                    7 WINCHESTER                               CA               92596 PUD                                 20460101                    335200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973798 GR4:MTA 3YRHARD                                                     153035.24        462.72                              480                       477                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80221 PUD                                 20460101                    152800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973799 GR4:MTA 3YRHARD                                                     188531.63        698.59                              360                       357                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98404 Single Family                       20360101                    189000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973800 GR2:MTA CONF NON3YRHARD                                             195852.58        628.49                              360                       357                             6.5             0      0          0         0.375                                6.875 MURRIETA                                 CA               92562 Condominium                         20360101                    195400               20060201                  79.75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973801 GR4:MTA 3YRHARD                                                     130733.72        484.95                              360                       357                           6.375             0      0          0         0.375                                 6.75 COLUMBUS                                 OH               43202 Single Family                       20360101                    131200               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973802 GR2:MTA CONF NON3YRHARD                                             311971.19       1003.52                              360                       357                             6.5             0      0          0         0.375                                6.875 QUARTZ HILL                              CA               93536 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973803 GR4:MTA 3YRHARD                                                     107523.09        396.42                              360                       357                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80013 PUD                                 20360101                    107250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973804 GR2:MTA CONF NON3YRHARD                                             167457.41        506.33                              480                       477                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98408 Single Family                       20460101                    167200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973805 GR2:MTA CONF NON3YRHARD                                             279968.59       1034.94                              360                       357                           6.625             0      0          0         0.375                                    7 BEAUMONT                                 CA               92223 Single Family                       20360101                    280000               20060201            76.70999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973806 GR4:MTA 3YRHARD                                                     179436.54        578.31                              360                       357                               7             0      0          0         0.375                                7.375 BRADENTON                                FL               34205 PUD                                 20360101                    179800               20060201            79.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973807 GR3:MTA NONCONF NON3YRHARD                                          490834.77          1239                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98109 Single Family                       20460101                    490000               20060201                  61.25 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973808 GR4:MTA 3YRHARD                                                     384059.08        1235.1                              360                       357                               7             0      0          0         0.375                                7.375 BELLFLOWER                               CA               90706 Single Family                       20360101                    384000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973810 GR2:MTA CONF NON3YRHARD                                             317177.59        956.93                              480                       477                             6.5             0      0          0         0.375                                6.875 OAKDALE                                  CA               95361 Single Family                       20460101                    316000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973812 GR2:MTA CONF NON3YRHARD                                             135682.12        439.04                              360                       357                            6.25             0      0          0         0.375                                6.625 SPANISH FORK                             UT               84660 Single Family                       20360101                    136500               20060201            79.98000336 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973813 GR2:MTA CONF NON3YRHARD                                             331969.22       1067.85                              360                       357                             6.5             0      0          0         0.375                                6.875 SOUTH GATE                               CA               90280 Single Family                       20360101                    332000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973814 GR4:MTA 3YRHARD                                                     171988.28        748.56                              360                       357                               7             0      0          0         0.375                                7.375 WEST JORDAN                              UT               84084 Single Family                       20360101                    172000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973816 GR2:MTA CONF NON3YRHARD                                             315405.61         796.5                              480                       477                             6.5             0      0          0         0.375                                6.875 VISTA                                    CA               92084 Single Family                       20460101                    315000               20060201            44.68000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973818 GR4:MTA 3YRHARD                                                     572296.19       1441.28                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95148 Single Family                       20460101                    570000               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975583 GR2:MTA CONF NON3YRHARD                                             194699.28         588.7                              480                       477                               7             0      0          0         0.375                                7.375 HIGHTSTOWN                               NJ                8520 Condominium                         20460101                    194400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15975586 GR2:MTA CONF NON3YRHARD                                             272031.57        874.86                              360                       357                            6.75             0      0          0         0.375                                7.125 SAINT GEORGE                             UT               84790 Single Family                       20360101                    272000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975594 GR4:MTA 3YRHARD                                                     507845.61       1281.99                              480                       477                               7             0      0          0         0.375                                7.375 SAN CARLOS                               CA               94070 Single Family                       20460101                    507000               20060201            46.09000015 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975596 GR3:MTA NONCONF NON3YRHARD                                           99978.39        369.62                              360                       357                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55403 Condominium                         20360101                    100000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975597 GR3:MTA NONCONF NON3YRHARD                                           99978.39        369.62                              360                       357                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55403 Condominium                         20360101                    100000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975611 GR3:MTA NONCONF NON3YRHARD                                          479906.06       1543.87                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95112 PUD                                 20360101                    480000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975614 GR4:MTA 3YRHARD                                                     650129.81       2402.53                              360                       357                               7             0      0          0         0.375                                7.375 LIVERMORE                                CA               94551 Single Family                       20360101                    650000               20060201            72.48999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975615 GR4:MTA 3YRHARD                                                     208529.65        768.81                              360                       357                               7             0      0          0         0.375                                7.375 SUNRISE                                  FL               33313 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975622 GR4:MTA 3YRHARD                                                     179934.62        758.89                              360                       357                           6.875             0      0          0         0.375                                 7.25 ADELANTO                                 CA               92301 2-4 Family                          20360101                    180000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975648 GR4:MTA 3YRHARD                                                     264130.65        849.45                              360                       357                            6.75             0      0          0         0.375                                7.125 CHICO                                    CA               95973 Single Family                       20360101                    264100               20060201                     71 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975649 GR4:MTA 3YRHARD                                                     281320.59        910.24                              360                       357                           6.625             0      0          0         0.375                                    7 SQUAW VALLEY                             CA               93675 Single Family                       20360101                    283000               20060201            75.47000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975651 GR4:MTA 3YRHARD                                                     596023.72       1517.14                              480                       477                               7             0      0          0         0.375                                7.375 DALY CITY                                CA               94015 Single Family                       20460101                    600000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975653 GR4:MTA 3YRHARD                                                      164314.9        606.18                              360                       357                           6.625             0      0          0         0.375                                    7 FLORAL CITY                              FL               34436 Single Family                       20360101                    164000               20060201            70.38999939 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975670 GR2:MTA CONF NON3YRHARD                                             387585.45       1430.43                              360                       357                               7             0      0          0         0.375                                7.375 CENTREVILLE                              VA               20120 PUD                                 20360101                    387000               20060201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975674 GR4:MTA 3YRHARD                                                     399695.11       1686.42                              360                       357                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90305 2-4 Family                          20360101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975699 GR3:MTA NONCONF NON3YRHARD                                          446242.72       1649.25                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20360101                    446200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975700 GR3:MTA NONCONF NON3YRHARD                                          438241.95       1619.68                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20360101                    438200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975701 GR2:MTA CONF NON3YRHARD                                             408539.11        1509.9                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20360101                    408500               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975702 GR2:MTA CONF NON3YRHARD                                             412739.52       1525.42                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20360101                    412700               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975710 GR4:MTA 3YRHARD                                                      168026.2        642.18                              360                       357                               7             0      0          0         0.375                                7.375 REYNOLDSBURG                             OH               43068 Single Family                       20360101                    168000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975716 GR4:MTA 3YRHARD                                                     216780.09        697.32                              360                       357                             6.5             0      0          0         0.375                                6.875 FITCHBURG                                MA                1420 Single Family                       20360101                    216800               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975724 GR3:MTA NONCONF NON3YRHARD                                          264052.72         975.8                              360                       357                               7             0      0          0         0.375                                7.375 COTTAGE GROVE                            MN               55016 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975729 GR2:MTA CONF NON3YRHARD                                             184251.86        465.26                              480                       477                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97217 Single Family                       20460101                    184000               20060201            70.76999664 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975746 GR3:MTA NONCONF NON3YRHARD                                           187487.6        569.32                              480                       477                               7             0      0          0         0.375                                7.375 NEW HOPE                                 MN               55428 Single Family                       20460101                    188000               20060201            79.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975748 GR4:MTA 3YRHARD                                                     268412.59        811.58                              480                       477                               7             0      0          0         0.375                                7.375 GRAND RAPIDS                             MI               49506 Single Family                       20460101                    268000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975750 GR4:MTA 3YRHARD                                                     183390.55        554.78                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93702 Single Family                       20460101                    183200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975757 GR2:MTA CONF NON3YRHARD                                             183059.25        588.61                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32824 PUD                                 20360101                    183000               20060201            65.58999634 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975758 GR2:MTA CONF NON3YRHARD                                             169737.04        566.53                              360                       357                           6.625             0      0          0         0.375                                    7 HENDRICKS                                MN               56136 Single Family                       20360101                    170000               20060201            72.33999634 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975764 GR4:MTA 3YRHARD                                                     360608.59        910.29                              480                       477                               7             0      0          0         0.375                                7.375 SALIDA                                   CA               95368 Single Family                       20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975771 GR3:MTA NONCONF NON3YRHARD                                         1239886.17       3988.34                              360                       357                             6.5             0      0          0         0.375                                6.875 MONTARA                                  CA               95037 Single Family                       20360101                   1240000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975784 GR2:MTA CONF NON3YRHARD                                             335358.62        850.87                              480                       477                               7             0      0          0         0.375                                7.375 ROMOLAND                                 CA               92585 PUD                                 20460101                    336500               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975785 GR3:MTA NONCONF NON3YRHARD                                          584091.11       2232.32                              360                       357                               7             0      0          0         0.375                                7.375 WOODSTOCK                                MD               21163 PUD                                 20360101                    584000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975790 GR3:MTA NONCONF NON3YRHARD                                          256051.13        946.23                              360                       357                               7             0      0          0         0.375                                7.375 COTTAGE GROVE                            MN               55016 PUD                                 20360101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975803 GR2:MTA CONF NON3YRHARD                                             134226.81        496.03                              360                       357                               7             0      0          0         0.375                                7.375 SHELLEY                                  ID               83274 Single Family                       20360101                    134200               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975819 GR2:MTA CONF NON3YRHARD                                             380585.03       1150.74                              480                       477                               7             0      0          0         0.375                                7.375 CENTENNIAL                               CO               80112 Single Family                       20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975823 GR2:MTA CONF NON3YRHARD                                              64744.35        209.07                              360                       357                            6.25             0      0          0         0.375                                6.625 CLARKSVILLE                              TN               37043 Single Family                       20360101                     65000               20060201            42.20999908 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975824 GR2:MTA CONF NON3YRHARD                                             104009.95        384.41                              360                       357                           6.875             0      0          0         0.375                                 7.25 IDAHO FALLS                              ID               83402 Single Family                       20360101                    104000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975827 GR4:MTA 3YRHARD                                                     119977.82        379.38                              480                       477                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80017 Single Family                       20460101                    120000               20060201                     60 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975837 GR4:MTA 3YRHARD                                                      98629.93        364.45                              360                       358                               7             0      0          0         0.375                                7.375 DEARBORN                                 MI               48126 Single Family                       20360201                     98600               20060301            74.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975841 GR4:MTA 3YRHARD                                                      57762.31        174.13                              480                       477                               7             0      0          0         0.375                                7.375 AKRON                                    OH               44320 Single Family                       20460101                     57500               20060201            76.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975846 GR4:MTA 3YRHARD                                                     472997.74       1994.19                              360                       357                               7             0      0          0         0.375                                7.375 MIRAMAR                                  FL               33027 PUD                                 20360101                    473000               20060201            77.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975859 GR4:MTA 3YRHARD                                                     350820.03       1296.45                              360                       357                               7             0      0          0         0.375                                7.375 CHOWCHILLA                               CA               93610 Single Family                       20360101                    350750               20060201            89.98999786 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975860 GR3:MTA NONCONF NON3YRHARD                                          274884.28       1159.42                              360                       357                             6.5             0      0          0         0.375                                6.875 SAINT PAUL                               MN               55105 2-4 Family                          20360101                    275000               20060201            66.26999664 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975874 GR3:MTA NONCONF NON3YRHARD                                          475832.73       1439.03                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95127 Single Family                       20460101                    475200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975875 GR2:MTA CONF NON3YRHARD                                             534912.16       1981.17                              360                       357                            6.75             0      0          0         0.375                                7.125 BROOKLYN                                 NY               11218 2-4 Family                          20360101                    536000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975880 GR4:MTA 3YRHARD                                                     344111.42       1106.44                              360                       357                               7             0      0          0         0.375                                7.375 TURLOCK                                  CA               95382 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975883 GR2:MTA CONF NON3YRHARD                                             349998.32       1475.62                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90044 2-4 Family                          20360101                    350000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975887 GR4:MTA 3YRHARD                                                     349669.83       1292.19                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 PUD                                 20360101                    349600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975890 GR2:MTA CONF NON3YRHARD                                              118243.8        359.61                              480                       477                               7             0      0          0         0.375                                7.375 SPANISH FORK                             UT               84660 Single Family                       20460101                    118750               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975892 GR4:MTA 3YRHARD                                                     135226.99        499.73                              360                       357                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 Condominium                         20360101                    135200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975893 GR4:MTA 3YRHARD                                                     435997.91        1838.2                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Single Family                       20360101                    436000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975897 GR2:MTA CONF NON3YRHARD                                              197082.5        595.97                              480                       477                           6.875             0      0          0         0.375                                 7.25 LOVELAND                                 CO               80537 PUD                                 20460101                    196800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975899 GR4:MTA 3YRHARD                                                     166549.19        702.19                              360                       357                               7             0      0          0         0.375                                7.375 ELLENWOOD                                GA               30294 PUD                                 20360101                    166550               20060201            82.44999695 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975904 GR3:MTA NONCONF NON3YRHARD                                          520723.65       1314.86                              480                       477                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95128 Single Family                       20460101                    520000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975912 GR4:MTA 3YRHARD                                                     259879.39        836.27                              360                       357                               7             0      0          0         0.375                                7.375 ST GEORGE                                UT               84770 Condominium                         20360101                    260000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975918 GR4:MTA 3YRHARD                                                     680008.25       2187.15                              360                       357                           6.625             0      0          0         0.375                                    7 GULF BREEZE                              FL               32563 Single Family                       20360101                    680000               20060201            71.58000183 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975921 GR2:MTA CONF NON3YRHARD                                             299603.21        758.57                              480                       477                             6.5             0      0          0         0.375                                6.875 OCEANSIDE                                CA               92056 Single Family                       20460101                    300000               20060201                   62.5 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975926 GR4:MTA 3YRHARD                                                     103220.61        381.45                              360                       357                               7             0      0          0         0.375                                7.375 SMYRNA                                   GA               30080 Single Family                       20360101                    103200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975931 GR4:MTA 3YRHARD                                                     415155.71       1537.62                              360                       358                               7             0      0          0         0.375                                7.375 LYNN                                     MA                1905 2-4 Family                          20360201                    416000               20060301            79.23999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975933 GR4:MTA 3YRHARD                                                     280003.38         900.6                              360                       357                           6.625             0      0          0         0.375                                    7 WEST FARGO                               ND               58078 Single Family                       20360101                    280000               20060201            78.20999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975934 GR2:MTA CONF NON3YRHARD                                             186527.92        564.17                              480                       477                           6.625             0      0          0         0.375                                    7 PEMBROKE PINES                           FL               33025 Condominium                         20460101                    186300               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975936 GR4:MTA 3YRHARD                                                     403126.73       1296.21                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20360101                    403000               20060201            79.80000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975938 GR3:MTA NONCONF NON3YRHARD                                          190345.54           909                              360                       357                               7             0      0          0         0.375                                7.375 ANOKA                                    MN               55303 2-4 Family                          20360101                    190400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975941 GR2:MTA CONF NON3YRHARD                                             228335.64        845.69                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20360101                    228800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975945 GR2:MTA CONF NON3YRHARD                                             148180.72        476.03                              360                       357                           6.375             0      0          0         0.375                                 6.75 WEST WARWICK                             RI                2893 Single Family                       20360101                    148000               20060201            60.65999985 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975946 GR4:MTA 3YRHARD                                                     212047.64           642                              480                       477                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93535 Single Family                       20460101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975948 GR4:MTA 3YRHARD                                                     184182.69         557.2                              480                       477                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93534 Single Family                       20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975950 GR3:MTA NONCONF NON3YRHARD                                          640985.32       1938.09                              480                       477                               7             0      0          0         0.375                                7.375 TRUCKEE                                  CA               96161 PUD                                 20460101                    640000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975953 GR2:MTA CONF NON3YRHARD                                             131826.32        487.16                              360                       357                               7             0      0          0         0.375                                7.375 SHELLEY                                  ID               83274 Single Family                       20360101                    131800               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975955 GR4:MTA 3YRHARD                                                     480155.47       1543.87                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20360101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975979 GR2:MTA CONF NON3YRHARD                                             263925.26        975.43                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89135 PUD                                 20360101                    263900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975980 GR2:MTA CONF NON3YRHARD                                             285567.24        721.15                              480                       477                             6.5             0      0          0         0.375                                6.875 CONCORD                                  CA               94518 Condominium                         20460101                    285200               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975982 GR4:MTA 3YRHARD                                                     596757.75       2133.59                              480                       477                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92880 Single Family                       20460101                    596000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975984 GR4:MTA 3YRHARD                                                     492679.91       1244.06                              480                       477                            6.75             0      0          0         0.375                                7.125 SALIDA                                   CA               95368 Single Family                       20460101                    492000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975986 GR4:MTA 3YRHARD                                                     219953.47        927.53                              360                       357                           6.875             0      0          0         0.375                                 7.25 NORTH PORT                               FL               34287 Single Family                       20360101                    220000               20060201            76.38999939 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975987 GR3:MTA NONCONF NON3YRHARD                                         1158464.03       3726.04                              360                       357                           6.625             0      0          0         0.375                                    7 CHANTILLY                                VA               20152 PUD                                 20360101                   1158450               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975991 GR4:MTA 3YRHARD                                                     303998.54       1281.68                              360                       357                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33444 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975995 GR4:MTA 3YRHARD                                                     323998.45          1366                              360                       357                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33444 2-4 Family                          20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975997 GR2:MTA CONF NON3YRHARD                                             368467.86       1317.39                              480                       477                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85203 2-4 Family                          20460101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975998 GR4:MTA 3YRHARD                                                     323998.45          1366                              360                       357                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33444 2-4 Family                          20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975999 GR2:MTA CONF NON3YRHARD                                             240611.13        887.09                              360                       357                               7             0      0          0         0.375                                7.375 LITCHFIELD PARK                          AZ               85340 PUD                                 20360101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976001 GR2:MTA CONF NON3YRHARD                                             160246.58         611.6                              360                       357                             6.5             0      0          0         0.375                                6.875 STONE MOUNTAIN                           GA               30088 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976004 GR4:MTA 3YRHARD                                                     164032.74        606.18                              360                       357                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33444 Single Family                       20360101                    164000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976008 GR4:MTA 3YRHARD                                                     259651.84        959.54                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20360101                    259600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976012 GR2:MTA CONF NON3YRHARD                                             523805.19       1583.78                              480                       477                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11221 2-4 Family                          20460101                    523000               20060201            74.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976018 GR2:MTA CONF NON3YRHARD                                             136672.13        439.53                              360                       357                               7             0      0          0         0.375                                7.375 WELLINGTON                               CO               80549 Single Family                       20360101                    136650               20060201            78.08999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976020 GR3:MTA NONCONF NON3YRHARD                                          454231.25       1146.96                              480                       477                           6.625             0      0          0         0.375                                    7 SEASIDE                                  CA               93955 PUD                                 20460101                    453600               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976023 GR4:MTA 3YRHARD                                                     256235.52        647.32                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Condominium                         20460101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976025 GR4:MTA 3YRHARD                                                     260330.56        930.76                              480                       477                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95351 2-4 Family                          20460101                    260000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976027 GR2:MTA CONF NON3YRHARD                                             169402.07        545.51                              360                       357                             6.5             0      0          0         0.375                                6.875 SHELBY TOWNSHIP                          MI               48316 Single Family                       20360101                    169600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976037 GR2:MTA CONF NON3YRHARD                                             296510.94        954.63                              360                       357                             6.5             0      0          0         0.375                                6.875 MARLBOROUGH                              MA                1752 Single Family                       20360101                    296800               20060201            78.94000244 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976038 GR4:MTA 3YRHARD                                                     571796.13       1833.35                              360                       357                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94538 Single Family                       20360101                    570000               20060201            79.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976041 GR2:MTA CONF NON3YRHARD                                             311003.78        1000.3                              360                       357                           6.625             0      0          0         0.375                                    7 SAN MATEO                                CA               94401 Condominium                         20360101                    311000               20060201                  77.75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976045 GR3:MTA NONCONF NON3YRHARD                                          178600.41        540.25                              480                       477                             6.5             0      0          0         0.375                                6.875 SPRING LAKE PARK                         MN               55437 Single Family                       20460101                    178400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976046 GR3:MTA NONCONF NON3YRHARD                                          496099.05       1833.32                              360                       357                               7             0      0          0         0.375                                7.375 SIMI VALLEY                              CA               93065 Single Family                       20360101                    496000               20060201            79.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976047 GR3:MTA NONCONF NON3YRHARD                                          216242.66        654.11                              480                       477                             6.5             0      0          0         0.375                                6.875 EDEN PRAIRIE                             MN               55346 Single Family                       20460101                    216000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976049 GR3:MTA NONCONF NON3YRHARD                                           257889.4        780.08                              480                       477                             6.5             0      0          0         0.375                                6.875 EDEN PRAIRIE                             MN               55346 Single Family                       20460101                    257600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976050 GR2:MTA CONF NON3YRHARD                                             403962.91       1299.43                              360                       357                             6.5             0      0          0         0.375                                6.875 CAVE CREEK                               AZ               85331 PUD                                 20360101                    404000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976051 GR3:MTA NONCONF NON3YRHARD                                           256287.6        775.24                              480                       477                             6.5             0      0          0         0.375                                6.875 EDEN PRAIRIE                             MN               55346 Single Family                       20460101                    256000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976052 GR4:MTA 3YRHARD                                                     185284.81        560.23                              480                       477                               7             0      0          0         0.375                                7.375 TAUNTON                                  MA                2780 Single Family                       20460101                    185000               20060201            69.80999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976053 GR3:MTA NONCONF NON3YRHARD                                          281916.36        852.76                              480                       477                             6.5             0      0          0         0.375                                6.875 EDEN PRAIRIE                             MN               55346 Single Family                       20460101                    281600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976064 GR4:MTA 3YRHARD                                                     160109.11        613.89                              360                       358                               7             0      0          0         0.375                                7.375 SHERIDAN                                 MI               48884 Single Family                       20360201                    160600               20060301            50.18999863 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976065 GR2:MTA CONF NON3YRHARD                                             255677.99        647.32                              480                       477                               6             0      0          0         0.375                                6.375 LANCASTER                                CA               93534 Single Family                       20460101                    256000               20060201            69.94000244 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976066 GR3:MTA NONCONF NON3YRHARD                                          152383.77         488.9                              360                       357                           6.625             0      0          0         0.375                                    7 BROOKLYN CENTER                          MN               55429 Single Family                       20360101                    152000               20060201            79.58000183 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976069 GR4:MTA 3YRHARD                                                     364926.88       1345.42                              360                       357                               7             0      0          0         0.375                                7.375 PASADENA                                 CA               91106 Condominium                         20360101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976071 GR4:MTA 3YRHARD                                                     294600.88       1091.12                              360                       358                            6.25             0      0          0         0.375                                6.625 SAN DIEGO                                CA               92120 Condominium                         20360201                    295200               20060301                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976072 GR2:MTA CONF NON3YRHARD                                             136217.66        502.32                              360                       357                           6.875             0      0          0         0.375                                 7.25 STAR                                     ID               83669 PUD                                 20360101                    135900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976075 GR2:MTA CONF NON3YRHARD                                              368073.5        1360.2                              360                       357                               7             0      0          0         0.375                                7.375 MILPITAS                                 CA               95035 PUD                                 20360101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976076 GR2:MTA CONF NON3YRHARD                                             240308.69        606.61                              480                       477                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 PUD                                 20460101                    239900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976081 GR4:MTA 3YRHARD                                                     311910.75       1489.54                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90001 2-4 Family                          20360101                    312000               20060201            79.38999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973819 GR2:MTA CONF NON3YRHARD                                              180269.2        455.15                              480                       477                            6.75             0      0          0         0.375                                7.125 LAKE FOREST                              CA               92630 Condominium                         20460101                    180000               20060201                     60 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973822 GR4:MTA 3YRHARD                                                     171499.16        723.06                              360                       357                               7             0      0          0         0.375                                7.375 PACIFIC                                  WA               98047 2-4 Family                          20360101                    171500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973823 GR4:MTA 3YRHARD                                                     413893.22        1526.9                              360                       357                           6.625             0      0          0         0.375                                    7 LIVERMORE                                CA               94550 PUD                                 20360101                    413100               20060201                     85 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973824 GR4:MTA 3YRHARD                                                     164802.44        609.14                              360                       357                               7             0      0          0         0.375                                7.375 FIFE                                     WA               98424 Single Family                       20360101                    164800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973825 GR4:MTA 3YRHARD                                                     256651.88        946.23                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20360101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973826 GR2:MTA CONF NON3YRHARD                                             217952.87        805.78                              360                       357                             6.5             0      0          0         0.375                                6.875 TEMPE                                    AZ               85283 Single Family                       20360101                    218000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973829 GR4:MTA 3YRHARD                                                     572724.57       2047.68                              480                       477                               7             0      0          0         0.375                                7.375 PETALUMA                                 CA               94954 Single Family                       20460101                    572000               20060201            77.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973830 GR4:MTA 3YRHARD                                                     291344.44        735.82                              480                       477                           6.375             0      0          0         0.375                                 6.75 BELLFLOWER                               CA               90706 Condominium                         20460101                    291000               20060201            66.13999939 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973831 GR4:MTA 3YRHARD                                                     296504.27        748.46                              480                       477                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92410 Single Family                       20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973834 GR3:MTA NONCONF NON3YRHARD                                          572821.11       1732.17                              480                       477                           6.875             0      0          0         0.375                                 7.25 ANAHEIM                                  CA               92806 Single Family                       20460101                    572000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973835 GR4:MTA 3YRHARD                                                     485945.86       1569.61                              360                       357                           6.375             0      0          0         0.375                                 6.75 GARDEN GROVE                             CA               92845 Single Family                       20360101                    488000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973836 GR3:MTA NONCONF NON3YRHARD                                          798988.79        2017.8                              480                       477                           6.625             0      0          0         0.375                                    7 GILROY                                   CA               95020 Single Family                       20460101                    798000               20060201            60.22999954 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973838 GR4:MTA 3YRHARD                                                     412701.89       1041.77                              480                       477                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94534 Single Family                       20460101                    412000               20060201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973839 GR3:MTA NONCONF NON3YRHARD                                          567997.27       2394.72                              360                       357                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 Single Family                       20360101                    568000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973840 GR3:MTA NONCONF NON3YRHARD                                          783407.44       1978.35                              480                       477                             6.5             0      0          0         0.375                                6.875 SAN RAMON                                CA               94582 Single Family                       20460101                    782400               20060201            79.80000305 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973842 GR2:MTA CONF NON3YRHARD                                              320013.9        1182.6                              360                       357                               7             0      0          0         0.375                                7.375 MURRIETA                                 CA               92562 PUD                                 20360101                    319950               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973843 GR3:MTA NONCONF NON3YRHARD                                          422961.17       1360.54                              360                       357                             6.5             0      0          0         0.375                                6.875 LATHROP                                  CA               95330 Single Family                       20360101                    423000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973845 GR3:MTA NONCONF NON3YRHARD                                          595889.91        1504.5                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95133 Single Family                       20460101                    595000               20060201            72.12000275 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973846 GR4:MTA 3YRHARD                                                     632254.86       2027.62                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95148 Single Family                       20360101                    630400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973848 GR3:MTA NONCONF NON3YRHARD                                          543505.55       2010.73                              360                       357                            6.75             0      0          0         0.375                                7.125 VALLEJO                                  CA               94590 PUD                                 20360101                    544000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973849 GR3:MTA NONCONF NON3YRHARD                                         1087326.17       3496.87                              360                       357                            6.75             0      0          0         0.375                                7.125 SANTA BARBARA                            CA               93105 PUD                                 20360101                   1087200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973850 GR2:MTA CONF NON3YRHARD                                             256276.38        647.32                              480                       477                            6.25             0      0          0         0.375                                6.625 SAN JACINTO                              CA               92583 Single Family                       20460101                    256000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973851 GR2:MTA CONF NON3YRHARD                                             244334.77        616.97                              480                       477                            6.75             0      0          0         0.375                                7.125 FOUNTAIN HILLS                           AZ               85268 Condominium                         20460101                    244000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973852 GR4:MTA 3YRHARD                                                     320261.87        809.14                              480                       477                             6.5             0      0          0         0.375                                6.875 STOCKTON                                 CA               95212 Single Family                       20460101                    320000               20060201            57.65999985 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973853 GR3:MTA NONCONF NON3YRHARD                                          490234.71       1572.82                              360                       357                           6.625             0      0          0         0.375                                    7 ROHNERT PARK                             CA               94928 Single Family                       20360101                    489000               20060201            75.80999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973854 GR3:MTA NONCONF NON3YRHARD                                          531993.52       1966.38                              360                       357                            6.75             0      0          0         0.375                                7.125 FAIRFIELD                                CA               94534 PUD                                 20360101                    532000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973855 GR2:MTA CONF NON3YRHARD                                             170415.91        586.71                              360                       357                            6.75             0      0          0         0.375                                7.125 SANTA ROSA                               CA               95401 PUD                                 20360101                    170000               20060201            43.59000015 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973856 GR2:MTA CONF NON3YRHARD                                             151970.24         488.9                              360                       357                           6.375             0      0          0         0.375                                 6.75 FULTONDALE                               AL               35068 Single Family                       20360101                    152000               20060201            93.54000092 Radian Guaranty               1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973857 GR2:MTA CONF NON3YRHARD                                             119721.85        301.41                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98119 Condominium                         20460101                    119200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973859 GR4:MTA 3YRHARD                                                     230391.84        581.57                              480                       477                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92392 Single Family                       20460101                    230000               20060201            73.01999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973860 GR4:MTA 3YRHARD                                                     280055.92       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92555 Single Family                       20360101                    280000               20060201            77.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973861 GR2:MTA CONF NON3YRHARD                                              404102.5       1302.65                              360                       357                           6.625             0      0          0         0.375                                    7 LA MIRADA                                CA               90638 Single Family                       20360101                    405000               20060201            75.69999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973862 GR4:MTA 3YRHARD                                                      458424.8       1479.55                              360                       357                               7             0      0          0         0.375                                7.375 ROSEVILLE                                CA               95678 Single Family                       20360101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973863 GR4:MTA 3YRHARD                                                     504753.81        1274.4                              480                       477                            6.75             0      0          0         0.375                                7.125 GARDEN GROVE                             CA               92843 Single Family                       20460101                    504000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973864 GR2:MTA CONF NON3YRHARD                                             159968.67        514.63                              360                       357                           6.375             0      0          0         0.375                                 6.75 NORTH EAST                               MD               21901 Condominium                         20360101                    160000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973865 GR4:MTA 3YRHARD                                                     327998.42       1382.87                              360                       357                               7             0      0          0         0.375                                7.375 ARLINGTON                                WA               98223 2-4 Family                          20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973866 GR3:MTA NONCONF NON3YRHARD                                          509182.94       1285.78                              480                       477                            6.75             0      0          0         0.375                                7.125 MANTECA                                  CA               95337 Single Family                       20460101                    508500               20060201            75.11000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973867 GR4:MTA 3YRHARD                                                     268456.56        677.66                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91402 Condominium                         20460101                    268000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973868 GR3:MTA NONCONF NON3YRHARD                                          479745.93       1773.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 NEWBURY PARK AREA                        CA               91320 Single Family                       20360101                    479700               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973869 GR4:MTA 3YRHARD                                                      215970.6        969.94                              360                       357                               7             0      0          0         0.375                                7.375 OAKDALE                                  PA               15071 Single Family                       20360101                    216000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973870 GR4:MTA 3YRHARD                                                     464781.23       1173.26                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91730 Single Family                       20460101                    464000               20060201            79.31999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973871 GR4:MTA 3YRHARD                                                     523951.89        1685.4                              360                       357                             6.5             0      0          0         0.375                                6.875 FONTANA                                  CA               92336 Single Family                       20360101                    524000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973872 GR3:MTA NONCONF NON3YRHARD                                           420584.5          1062                              480                       477                           6.625             0      0          0         0.375                                    7 GAINSVILLE                               VA               20155 PUD                                 20460101                    420000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973873 GR2:MTA CONF NON3YRHARD                                             292058.32       1079.29                              360                       357                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92553 Single Family                       20360101                    292000               20060201            78.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976088 GR2:MTA CONF NON3YRHARD                                             126352.86        383.69                              480                       477                               7             0      0          0         0.375                                7.375 BATON ROUGE                              LA               70817 Condominium                         20460101                    126700               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15976089 GR2:MTA CONF NON3YRHARD                                             125156.25        380.05                              480                       477                               7             0      0          0         0.375                                7.375 BATON ROUGE                              LA               70817 Condominium                         20460101                    125500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15976097 GR4:MTA 3YRHARD                                                     144020.13        463.17                              360                       357                           6.875             0      0          0         0.375                                 7.25 DORCHESTER                               MA                2122 Condominium                         20360101                    144000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976109 GR4:MTA 3YRHARD                                                     179691.11        758.89                              360                       358                               7             0      0          0         0.375                                7.375 HOLYOKE                                  MA                1040 2-4 Family                          20360201                    180000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976114 GR3:MTA NONCONF NON3YRHARD                                          183831.56        591.82                              360                       357                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55122 Condominium                         20360101                    184000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976116 GR4:MTA 3YRHARD                                                     380981.03        958.33                              480                       477                               7             0      0          0         0.375                                7.375 SAN FRANCISCO                            CA               94112 Single Family                       20460101                    379000               20060201            68.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976118 GR4:MTA 3YRHARD                                                     434258.08       1092.34                              480                       477                               7             0      0          0         0.375                                7.375 FALLBROOK                                CA               92028 Single Family                       20460101                    432000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976120 GR3:MTA NONCONF NON3YRHARD                                          208311.08        525.95                              480                       477                            6.75             0      0          0         0.375                                7.125 NEW HOPE                                 MN               55428 Single Family                       20460101                    208000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976121 GR2:MTA CONF NON3YRHARD                                              543844.4       2597.14                              360                       357                               7             0      0          0         0.375                                7.375 RIDGEWOOD                                NY               11385 2-4 Family                          20360101                    544000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976128 GR2:MTA CONF NON3YRHARD                                              272003.3        874.86                              360                       357                           6.625             0      0          0         0.375                                    7 SALT LAKE CITY                           UT               84121 Single Family                       20360101                    272000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976135 GR4:MTA 3YRHARD                                                     499851.77       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 HUNTINGTON PARK                          CA               90255 2-4 Family                          20360101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976137 GR3:MTA NONCONF NON3YRHARD                                          180529.61        578.96                              360                       357                           6.875             0      0          0         0.375                                 7.25 ROBBINSDALE                              MN               55422 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976143 GR2:MTA CONF NON3YRHARD                                              235022.5        868.61                              360                       357                           6.875             0      0          0         0.375                                 7.25 HAMPTON BAYS                             NY               11946 Single Family                       20360101                    235000               20060201            51.09000015 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976146 GR4:MTA 3YRHARD                                                     454116.14       1679.93                              360                       357                               7             0      0          0         0.375                                7.375 CORAL SPRINGS                            FL               33076 PUD                                 20360101                    454500               20060201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976147 GR4:MTA 3YRHARD                                                     389998.13       1644.26                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95210 2-4 Family                          20360101                    390000               20060201            76.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976148 GR4:MTA 3YRHARD                                                     285042.97        916.68                              360                       357                               7             0      0          0         0.375                                7.375 MIRAMAR                                  FL               33027 Condominium                         20360101                    285000               20060201            79.16999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976150 GR2:MTA CONF NON3YRHARD                                              345068.9       1275.19                              360                       357                               7             0      0          0         0.375                                7.375 HAMPTON BAYS                             NY               11946 Single Family                       20360101                    345000               20060201            79.30999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976151 GR2:MTA CONF NON3YRHARD                                             248498.81       1047.69                              360                       357                               7             0      0          0         0.375                                7.375 BOWIE                                    MD               20716 PUD                                 20360101                    248500               20060201                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976154 GR4:MTA 3YRHARD                                                     360041.77       1157.91                              360                       357                            6.75             0      0          0         0.375                                7.125 LAGUNA HILLS                             CA               92653 Condominium                         20360101                    360000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976157 GR3:MTA NONCONF NON3YRHARD                                          620798.36       1567.71                              480                       477                             6.5             0      0          0         0.375                                6.875 SOUTH SAN FRANCISCO                      CA               94080 Single Family                       20460101                    620000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976160 GR4:MTA 3YRHARD                                                     800780.57       2022.85                              480                       477                           6.125             0      0          0         0.375                                  6.5 SEATTLE                                  WA               98126 Single Family                       20460101                    800000               20060201            72.73000336 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976161 GR3:MTA NONCONF NON3YRHARD                                          560054.63       2140.58                              360                       357                               7             0      0          0         0.375                                7.375 BELMONT                                  MA                2478 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976164 GR4:MTA 3YRHARD                                                      191168.9         706.9                              360                       357                            6.25             0      0          0         0.375                                6.625 LAKE HAVASU CITY                         AZ               86406 Single Family                       20360101                    191250               20060201                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976165 GR4:MTA 3YRHARD                                                     558111.44       2062.48                              360                       357                               7             0      0          0         0.375                                7.375 MCKINLEYVILLE                            CA               95519 Single Family                       20360101                    558000               20060201                  69.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976167 GR3:MTA NONCONF NON3YRHARD                                          530115.32       1466.94                              480                       477                               7             0      0          0         0.375                                7.375 MOUNTAIN HOUSE                           CA               95391 Single Family                       20460101                    529250               20060201                     73 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976168 GR4:MTA 3YRHARD                                                      77193.51        285.72                              360                       357                           6.375             0      0          0         0.375                                 6.75 CLEVELAND                                OH               44111 Single Family                       20360101                     77300               20060201            79.69000244 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976170 GR3:MTA NONCONF NON3YRHARD                                          446199.95       1649.43                              360                       357                           6.625             0      0          0         0.375                                    7 MANCHESTER TOWNSHIP                      NJ                8759 Single Family                       20360101                    446250               20060201                     85 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976176 GR4:MTA 3YRHARD                                                     244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 PIPERSVILLE                              PA               18947 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976179 GR3:MTA NONCONF NON3YRHARD                                          620927.31       1567.71                              480                       477                            6.75             0      0          0         0.375                                7.125 MERRITT ISLAND                           FL               32952 Single Family                       20460101                    620000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976181 GR4:MTA 3YRHARD                                                     507890.22       1877.67                              360                       357                             6.5             0      0          0         0.375                                6.875 STAMFORD                                 CT                6907 Condominium                         20360101                    508000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976187 GR4:MTA 3YRHARD                                                     185537.04        685.65                              360                       357                               7             0      0          0         0.375                                7.375 PARKER                                   CO               80134 PUD                                 20360101                    185500               20060201            79.26999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976188 GR4:MTA 3YRHARD                                                     227073.51        730.13                              360                       357                               7             0      0          0         0.375                                7.375 LA CONNER                                WA               98257 PUD                                 20360101                    227000               20060201            74.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976190 GR2:MTA CONF NON3YRHARD                                             390502.43       1253.11                              360                       357                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22033 Condominium                         20360101                    389600               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976194 GR4:MTA 3YRHARD                                                     115012.78        370.21                              360                       358                           6.625             0      0          0         0.375                                    7 WATERFORD                                MI               48327 Condominium                         20360201                    115100               20060301            79.88999939 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976196 GR2:MTA CONF NON3YRHARD                                             308861.67       1141.39                              360                       357                               7             0      0          0         0.375                                7.375 WESTON                                   FL               33326 Single Family                       20360101                    308800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976197 GR2:MTA CONF NON3YRHARD                                             212966.78        814.19                              360                       357                           6.625             0      0          0         0.375                                    7 HYATTSVILLE                              MD               20781 Single Family                       20360101                    213000               20060201            63.77000046 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976198 GR3:MTA NONCONF NON3YRHARD                                          457716.74       1153.03                              480                       477                           6.125             0      0          0         0.375                                  6.5 BROOKFIELD                               CT                6804 Single Family                       20460101                    456000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976202 GR2:MTA CONF NON3YRHARD                                             181166.75        584.75                              360                       358                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20360201                    181800               20060301            79.38999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976207 GR3:MTA NONCONF NON3YRHARD                                          574733.06       2271.95                              360                       357                               7             0      0          0         0.375                                7.375 SONOMA                                   CA               95476 Single Family                       20360101                    575000               20060201            59.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976209 GR4:MTA 3YRHARD                                                     362616.72        915.34                              480                       477                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91913 PUD                                 20460101                    362000               20060201            65.81999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976216 GR2:MTA CONF NON3YRHARD                                             189442.59        571.44                              480                       477                           6.625             0      0          0         0.375                                    7 WEST PALM BEACH                          FL               33409 Condominium                         20460101                    188700               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976220 GR2:MTA CONF NON3YRHARD                                               80203.7         295.7                              360                       357                               7             0      0          0         0.375                                7.375 CLINTON                                  MA                1510 Condominium                         20360101                     80000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976223 GR3:MTA NONCONF NON3YRHARD                                          418976.43        1327.8                              480                       477                            6.75             0      0          0         0.375                                7.125 ALEXANDRIA                               VA               22315 PUD                                 20460101                    420000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976224 GR2:MTA CONF NON3YRHARD                                             348520.31        879.94                              480                       477                           6.875             0      0          0         0.375                                 7.25 PLACENTIA                                CA               92870 Condominium                         20460101                    348000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976226 GR2:MTA CONF NON3YRHARD                                             359960.84       1517.78                              360                       357                           6.875             0      0          0         0.375                                 7.25 REDDING                                  CA               96002 2-4 Family                          20360101                    360000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976232 GR3:MTA NONCONF NON3YRHARD                                          136515.84        439.04                              360                       357                            6.75             0      0          0         0.375                                7.125 CROWN POINT                              IN               46307 Single Family                       20360101                    136500               20060201                     75 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976238 GR3:MTA NONCONF NON3YRHARD                                          464714.34       1405.12                              480                       477                               7             0      0          0         0.375                                7.375 OCEANSIDE                                CA               92054 PUD                                 20460101                    464000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976244 GR2:MTA CONF NON3YRHARD                                             498719.88       2108.03                              360                       357                            6.75             0      0          0         0.375                                7.125 CORAL SPRINGS                            FL               33065 2-4 Family                          20360101                    500000               20060201            76.91999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976247 GR2:MTA CONF NON3YRHARD                                             295186.52        949.48                              360                       357                            6.75             0      0          0         0.375                                7.125 OXON HILL                                MD               20745 Single Family                       20360101                    295200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976249 GR2:MTA CONF NON3YRHARD                                              391238.8       1649.32                              360                       358                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20360201                    391200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976251 GR4:MTA 3YRHARD                                                     462194.39       1167.19                              480                       477                             6.5             0      0          0         0.375                                6.875 CLEARLAKE                                CA               95422 Single Family                       20460101                    461600               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976252 GR3:MTA NONCONF NON3YRHARD                                          172262.76        636.86                              360                       357                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55418 Single Family                       20360101                    172300               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976260 GR4:MTA 3YRHARD                                                     317651.73        799.03                              480                       477                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33437 PUD                                 20460101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976265 GR2:MTA CONF NON3YRHARD                                             176244.93        445.03                              480                       477                           6.625             0      0          0         0.375                                    7 LONG BEACH                               CA               90813 Condominium                         20460101                    176000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976266 GR3:MTA NONCONF NON3YRHARD                                          658427.17       2122.83                              360                       358                           6.625             0      0          0         0.375                                    7 BRENTWOOD                                CA               94513 Single Family                       20360201                    660000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976269 GR4:MTA 3YRHARD                                                     295984.54       1247.95                              360                       357                               7             0      0          0         0.375                                7.375 WEST YARMOUTH                            MA                2673 Single Family                       20360101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976271 GR4:MTA 3YRHARD                                                     123920.38        431.41                              360                       357                           6.375             0      0          0         0.375                                 6.75 AVENTURA                                 FL               33180 Condominium                         20360101                    125000               20060201            46.29999924 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976272 GR2:MTA CONF NON3YRHARD                                             100596.57        324.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 CONYERS                                  GA               30012 Single Family                       20360101                    100800               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976276 GR2:MTA CONF NON3YRHARD                                             319553.88        1027.8                              360                       357                           6.625             0      0          0         0.375                                    7 WAYNESVILLE                              OH               45068 PUD                                 20360101                    319550               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976277 GR2:MTA CONF NON3YRHARD                                              195764.7        630.42                              360                       357                           6.625             0      0          0         0.375                                    7 MIDDLE RIVER                             MD               21220 PUD                                 20360101                    196000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973874 GR2:MTA CONF NON3YRHARD                                             207955.05        768.81                              360                       357                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89146 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973875 GR3:MTA NONCONF NON3YRHARD                                          809371.68       2606.57                              360                       357                            6.25             0      0          0         0.375                                6.625 WINDSOR                                  CA               95492 Single Family                       20360101                    810400               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973876 GR4:MTA 3YRHARD                                                     371803.59       1374.99                              360                       357                           6.125             0      0          0         0.375                                  6.5 LA QUINTA                                CA               92253 Single Family                       20360101                    372000               20060201                     80 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973877 GR2:MTA CONF NON3YRHARD                                             248772.09        919.62                              360                       357                           6.625             0      0          0         0.375                                    7 CHANDLER                                 AZ               85248 PUD                                 20360101                    248800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973878 GR2:MTA CONF NON3YRHARD                                             244038.81        741.93                              480                       477                           6.625             0      0          0         0.375                                    7 TACOMA                                   WA               98405 Single Family                       20460101                    245000               20060201            81.66999817 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973879 GR4:MTA 3YRHARD                                                     152241.76        561.64                              360                       357                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97233 Single Family                       20360101                    151950               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973880 GR3:MTA NONCONF NON3YRHARD                                          493755.99        1588.1                              360                       357                           6.625             0      0          0         0.375                                    7 ROCKLIN                                  CA               95677 Single Family                       20360101                    493750               20060201                     79 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973881 GR2:MTA CONF NON3YRHARD                                             347170.68       1119.31                              360                       357                           6.625             0      0          0         0.375                                    7 WOODBRIDGE                               VA               22193 Single Family                       20360101                    348000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973882 GR4:MTA 3YRHARD                                                      360613.3        910.29                              480                       477                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92336 Single Family                       20460101                    360000               20060201                     72 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973883 GR3:MTA NONCONF NON3YRHARD                                          664855.01       1678.97                              480                       477                             6.5             0      0          0         0.375                                6.875 PLEASANTON                               CA               94566 Single Family                       20460101                    664000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973884 GR2:MTA CONF NON3YRHARD                                                110522        408.43                              360                       357                               7             0      0          0         0.375                                7.375 BARSTOW                                  CA               92311 Single Family                       20360101                    110500               20060201            76.20999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973885 GR4:MTA 3YRHARD                                                     336108.83       1080.71                              360                       357                               7             0      0          0         0.375                                7.375 CATHEDRAL CITY                           CA               92234 Single Family                       20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973886 GR2:MTA CONF NON3YRHARD                                             276379.96        695.36                              480                       477                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95404 Single Family                       20460101                    275000               20060201            67.06999969 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973887 GR2:MTA CONF NON3YRHARD                                             191199.08        806.11                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98201 2-4 Family                          20360101                    191200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973888 GR4:MTA 3YRHARD                                                     197598.38        730.37                              360                       357                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95207 Condominium                         20360101                    197600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973889 GR4:MTA 3YRHARD                                                     152276.55         488.9                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85306 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973891 GR4:MTA 3YRHARD                                                     420715.52          1062                              480                       477                               7             0      0          0         0.375                                7.375 DUARTE                                   CA               91010 Single Family                       20460101                    420000               20060201            64.61000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973892 GR4:MTA 3YRHARD                                                     580432.97       1466.57                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20460101                    580000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973894 GR4:MTA 3YRHARD                                                     392592.38         991.2                              480                       477                               7             0      0          0         0.375                                7.375 MORTON GROVE                             IL               60053 Single Family                       20460101                    392000               20060201            79.19000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973895 GR4:MTA 3YRHARD                                                     119798.13        301.41                              480                       477                           6.875             0      0          0         0.375                                 7.25 DAYTON                                   OH               45424 Single Family                       20460101                    119200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973896 GR2:MTA CONF NON3YRHARD                                             410919.56       1321.94                              360                       357                           6.375             0      0          0         0.375                                 6.75 ALPHARETTA                               GA               30004 Single Family                       20360101                    411000               20060201            79.04000092 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973898 GR4:MTA 3YRHARD                                                     489239.83       1569.61                              360                       357                            6.75             0      0          0         0.375                                7.125 WINNETKA                                 CA               91306 Single Family                       20360101                    488000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973899 GR2:MTA CONF NON3YRHARD                                             212326.37           642                              480                       477                               7             0      0          0         0.375                                7.375 FORT COLLINS                             CO               80525 Single Family                       20460101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973900 GR4:MTA 3YRHARD                                                     275468.49        695.36                              480                       477                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20460101                    275000               20060201            76.38999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973901 GR2:MTA CONF NON3YRHARD                                             173130.21        523.59                              480                       477                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95817 PUD                                 20460101                    172900               20060201            78.58999634 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973902 GR2:MTA CONF NON3YRHARD                                             275998.68       1163.63                              360                       357                               7             0      0          0         0.375                                7.375 CRANSTON                                 RI                2920 2-4 Family                          20360101                    276000               20060201            78.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973903 GR2:MTA CONF NON3YRHARD                                             324129.76       1044.05                              360                       357                            6.75             0      0          0         0.375                                7.125 VALLEJO                                  CA               94590 Single Family                       20360101                    324600               20060201            72.62000275 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973904 GR2:MTA CONF NON3YRHARD                                             404646.26       1021.54                              480                       477                           6.875             0      0          0         0.375                                 7.25 FAIRFIELD                                CA               94533 Single Family                       20460101                    404000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973905 GR4:MTA 3YRHARD                                                     134426.84        496.77                              360                       357                               7             0      0          0         0.375                                7.375 COLUMBUS                                 OH               43229 Single Family                       20360101                    134400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976282 GR2:MTA CONF NON3YRHARD                                             191610.33        709.67                              360                       358                               7             0      0          0         0.375                                7.375 ELK GROVE VILLAGE                        IL               60007 Condominium                         20360201                    192000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976284 GR3:MTA NONCONF NON3YRHARD                                          122373.54        452.42                              360                       357                             6.5             0      0          0         0.375                                6.875 ST PAUL                                  MN               55106 Single Family                       20360101                    122400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976286 GR4:MTA 3YRHARD                                                     203840.14        754.03                              360                       357                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92404 Single Family                       20360101                    204000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976289 GR4:MTA 3YRHARD                                                      179454.1        590.97                              480                       477                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 Single Family                       20460101                    179200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976291 GR2:MTA CONF NON3YRHARD                                             207930.91        668.85                              360                       357                             6.5             0      0          0         0.375                                6.875 GRESHAM                                  OR               97230 Single Family                       20360101                    207950               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976296 GR4:MTA 3YRHARD                                                     279973.48         900.6                              360                       357                             6.5             0      0          0         0.375                                6.875 DUBLIN                                   OH               43017 PUD                                 20360101                    280000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976300 GR4:MTA 3YRHARD                                                     200509.27        739.24                              360                       357                               7             0      0          0         0.375                                7.375 BEXLEY                                   OH               43209 Single Family                       20360101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976308 GR2:MTA CONF NON3YRHARD                                                178817        659.41                              360                       357                           6.875             0      0          0         0.375                                 7.25 SANDY                                    UT               84094 Single Family                       20360101                    178400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976309 GR4:MTA 3YRHARD                                                     279405.96         900.6                              360                       357                               7             0      0          0         0.375                                7.375 LITTLETON                                CO               80123 PUD                                 20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976310 GR3:MTA NONCONF NON3YRHARD                                          467695.42       1180.59                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20460101                    466900               20060201            79.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976311 GR2:MTA CONF NON3YRHARD                                             391802.27       1184.66                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90012 Condominium                         20460101                    391200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976314 GR2:MTA CONF NON3YRHARD                                             245400.93         908.9                              360                       358                             6.5             0      0          0         0.375                                6.875 EVERETT                                  WA               98208 PUD                                 20360201                    245900               20060301            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976318 GR2:MTA CONF NON3YRHARD                                             355893.33       1145.04                              360                       357                            6.25             0      0          0         0.375                                6.625 INVER GROVE HEIGHTS                      MN               55076 Single Family                       20360101                    356000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976321 GR3:MTA NONCONF NON3YRHARD                                          512102.24       1892.46                              360                       357                               7             0      0          0         0.375                                7.375 SEASIDE                                  CA               93955 Single Family                       20360101                    512000               20060201            73.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976323 GR4:MTA 3YRHARD                                                     171122.33        553.22                              360                       357                               7             0      0          0         0.375                                7.375 CLINTON TOWNSHIP                         MI               48038 Single Family                       20360101                    172000               20060201            79.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976324 GR4:MTA 3YRHARD                                                     307266.02        990.65                              360                       358                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 Single Family                       20360201                    308000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976341 GR4:MTA 3YRHARD                                                     400681.44       1011.43                              480                       477                               7             0      0          0         0.375                                7.375 (N. HOLLYWOOD AREA)L.A.                  CA               91605 Single Family                       20460101                    400000               20060201            78.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976347 GR4:MTA 3YRHARD                                                      208523.7        673.84                              360                       357                           6.875             0      0          0         0.375                                 7.25 STRONGSVILLE                             OH               44136 Single Family                       20360101                    209500               20060201            79.05999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976352 GR4:MTA 3YRHARD                                                     131433.39        484.58                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32828 Condominium                         20360101                    131100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976354 GR2:MTA CONF NON3YRHARD                                             239898.03        886.72                              360                       357                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87120 PUD                                 20360101                    239900               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976355 GR2:MTA CONF NON3YRHARD                                             335899.85       1241.93                              360                       357                           6.625             0      0          0         0.375                                    7 STERLING                                 VA               20164 PUD                                 20360101                    336000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976360 GR2:MTA CONF NON3YRHARD                                             240241.31        724.36                              480                       477                           6.875             0      0          0         0.375                                 7.25 CHANDLER                                 AZ               85225 PUD                                 20460101                    239200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976362 GR4:MTA 3YRHARD                                                     292449.54        884.26                              480                       477                               7             0      0          0         0.375                                7.375 NOVATO                                   CA               94945 Condominium                         20460101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976371 GR2:MTA CONF NON3YRHARD                                             249597.94        922.58                              360                       357                            6.75             0      0          0         0.375                                7.125 QUEEN CREEK                              AZ               85243 PUD                                 20360101                    249600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976373 GR2:MTA CONF NON3YRHARD                                             268013.95       1024.42                              360                       358                            6.75             0      0          0         0.375                                7.125 WELCHES                                  OR               97067 Single Family                       20360201                    268000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976375 GR2:MTA CONF NON3YRHARD                                             228798.12        845.69                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85048 PUD                                 20360101                    228800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976376 GR4:MTA 3YRHARD                                                     329033.56       1054.98                              360                       357                               7             0      0          0         0.375                                7.375 ANTELOPE                                 CA               95843 Single Family                       20360101                    328000               20060201            78.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976381 GR2:MTA CONF NON3YRHARD                                             405020.07       1299.43                              360                       357                           6.625             0      0          0         0.375                                    7 CONCORD                                  CA               94520 Single Family                       20360101                    404000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976382 GR2:MTA CONF NON3YRHARD                                              224536.2        722.41                              360                       357                           6.375             0      0          0         0.375                                 6.75 FRUITLAND                                MD               21826 PUD                                 20360101                    224600               20060201            79.90000153 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976385 GR3:MTA NONCONF NON3YRHARD                                          184258.18        775.76                              360                       357                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55407 2-4 Family                          20360101                    184000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976395 GR3:MTA NONCONF NON3YRHARD                                          543478.54       2005.38                              360                       357                             6.5             0      0          0         0.375                                6.875 PALM SPRINGS                             CA               92262 PUD                                 20360101                    542550               20060201            84.76999664 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976397 GR4:MTA 3YRHARD                                                     160310.46        519.77                              360                       357                            6.75             0      0          0         0.375                                7.125 TAMPA                                    FL               33612 Single Family                       20360101                    161600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973907 GR4:MTA 3YRHARD                                                     280009.81        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97005 2-4 Family                          20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973908 GR2:MTA CONF NON3YRHARD                                             207937.66        669.02                              360                       357                            6.25             0      0          0         0.375                                6.625 GILBERT                                  AZ               85297 PUD                                 20360101                    208000               20060201            70.51000214 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973909 GR3:MTA NONCONF NON3YRHARD                                          444258.42       1122.69                              480                       477                            6.75             0      0          0         0.375                                7.125 SANTA ROSA                               CA               95401 Single Family                       20460101                    444000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973910 GR4:MTA 3YRHARD                                                     496334.47       1566.81                              480                       477                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Single Family                       20460101                    495600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973912 GR4:MTA 3YRHARD                                                     368566.55        1114.4                              480                       477                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92336 Single Family                       20460101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973914 GR4:MTA 3YRHARD                                                     203244.68        653.58                              360                       357                           6.875             0      0          0         0.375                                 7.25 BYERS                                    CO               80103 Single Family                       20360101                    203200               20060201            70.06999969 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973916 GR2:MTA CONF NON3YRHARD                                             345610.59        869.83                              480                       477                            6.75             0      0          0         0.375                                7.125 FAIRFAX                                  VA               22033 PUD                                 20460101                    344000               20060201            79.44999695 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973917 GR4:MTA 3YRHARD                                                     109177.96        352.52                              360                       357                           6.375             0      0          0         0.375                                 6.75 PHOENIX                                  AZ               85004 Condominium                         20360101                    109600               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973918 GR3:MTA NONCONF NON3YRHARD                                          794235.41       2548.68                              360                       357                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89118 PUD                                 20360101                    792400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973920 GR2:MTA CONF NON3YRHARD                                             410187.99       1240.38                              480                       477                           6.875             0      0          0         0.375                                 7.25 ANTIOCH                                  CA               94531 Single Family                       20460101                    409600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973921 GR4:MTA 3YRHARD                                                     489869.35        2074.3                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20360101                    492000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973922 GR2:MTA CONF NON3YRHARD                                             222418.71        820.19                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89123 Condominium                         20360101                    221900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973923 GR2:MTA CONF NON3YRHARD                                              118243.8        359.61                              480                       477                               7             0      0          0         0.375                                7.375 SPANISH FORK                             UT               84660 Single Family                       20460101                    118750               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973924 GR4:MTA 3YRHARD                                                     593008.55       1496.91                              480                       477                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20460101                    592000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973925 GR2:MTA CONF NON3YRHARD                                             226738.61        572.47                              480                       477                            6.75             0      0          0         0.375                                7.125 VANCOUVER                                WA               98662 PUD                                 20460101                    226400               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976398 GR2:MTA CONF NON3YRHARD                                             206924.13        795.08                              360                       357                           6.875             0      0          0         0.375                                 7.25 WASHINGTON                               DC               20019 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976400 GR2:MTA CONF NON3YRHARD                                             134384.93        496.77                              360                       357                           6.625             0      0          0         0.375                                    7 SEVERN                                   MD               21144 Condominium                         20360101                    134400               20060201                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976406 GR2:MTA CONF NON3YRHARD                                              214931.6        648.05                              480                       477                           6.875             0      0          0         0.375                                 7.25 CHANDLER                                 AZ               85249 PUD                                 20460101                    214000               20060201            69.94000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976407 GR2:MTA CONF NON3YRHARD                                              223909.6        720.48                              360                       357                           6.125             0      0          0         0.375                                  6.5 KERNERSVILLE                             NC               27284 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976413 GR4:MTA 3YRHARD                                                     280032.47         900.6                              360                       357                            6.75             0      0          0         0.375                                7.125 HOUSTON                                  TX               77002 Condominium                         20360101                    280000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976414 GR2:MTA CONF NON3YRHARD                                             368929.18       1183.64                              360                       357                           6.625             0      0          0         0.375                                    7 COVINA                                   CA               91724 Single Family                       20360101                    368000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976415 GR4:MTA 3YRHARD                                                     169329.78        628.36                              360                       357                               7             0      0          0         0.375                                7.375 WARRENTON                                OR               97146 Single Family                       20360101                    170000               20060201            75.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976417 GR4:MTA 3YRHARD                                                     651107.36       1643.57                              480                       477                               7             0      0          0         0.375                                7.375 SAN MARCOS                               CA               92078 Single Family                       20460101                    650000               20060201            78.79000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976419 GR3:MTA NONCONF NON3YRHARD                                           430607.8       1418.05                              480                       477                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95404 Single Family                       20460101                    430000               20060201            75.44000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976420 GR2:MTA CONF NON3YRHARD                                             280041.64        966.34                              360                       357                               7             0      0          0         0.375                                7.375 ROSWELL                                  GA               30075 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976429 GR2:MTA CONF NON3YRHARD                                             320092.57       1029.25                              360                       357                           6.625             0      0          0         0.375                                    7 DRAPER                                   UT               84020 PUD                                 20360101                    320000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976430 GR4:MTA 3YRHARD                                                     243418.52        784.81                              360                       358                               7             0      0          0         0.375                                7.375 HEMET                                    CA               92544 Single Family                       20360201                    244000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976431 GR4:MTA 3YRHARD                                                     171227.67        517.84                              480                       477                            6.75             0      0          0         0.375                                7.125 NEW BRAUNFELS                            TX               78132 Single Family                       20460101                    171000               20060201            94.98000336 Radian Guaranty               1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976434 GR3:MTA NONCONF NON3YRHARD                                          601710.05       1936.27                              360                       357                            6.25             0      0          0         0.375                                6.625 JOPPA                                    MD               21085 Single Family                       20360101                    602000               20060201            78.69000244 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976438 GR4:MTA 3YRHARD                                                     117012.04        433.38                              360                       358                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80017 PUD                                 20360201                    117250               20060301                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976446 GR2:MTA CONF NON3YRHARD                                              340508.5        859.72                              480                       477                            6.75             0      0          0         0.375                                7.125 GAITHERSBURG                             MD               20877 Single Family                       20460101                    340000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976455 GR3:MTA NONCONF NON3YRHARD                                           522163.7        1574.7                              480                       477                           6.875             0      0          0         0.375                                 7.25 MURRIETA                                 CA               92563 Single Family                       20460101                    520000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976456 GR4:MTA 3YRHARD                                                     582743.87       2017.23                              360                       357                               7             0      0          0         0.375                                7.375 CHINO HILLS                              CA               91709 Single Family                       20360101                    584500               20060201            76.01000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976462 GR4:MTA 3YRHARD                                                     360034.46       1330.64                              360                       357                           6.875             0      0          0         0.375                                 7.25 SANTA CLARITA                            CA               91387 Single Family                       20360101                    360000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976466 GR2:MTA CONF NON3YRHARD                                             345569.39       1041.73                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95219 PUD                                 20460101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976470 GR4:MTA 3YRHARD                                                     279993.35       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 OXNARD                                   CA               93033 Condominium                         20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976471 GR3:MTA NONCONF NON3YRHARD                                           554535.8        1780.6                              360                       357                           6.125             0      0          0         0.375                                  6.5 BOWIE                                    MD               20720 PUD                                 20360101                    553600               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976473 GR3:MTA NONCONF NON3YRHARD                                          576055.16       2129.01                              360                       357                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95405 Single Family                       20360101                    576000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976474 GR2:MTA CONF NON3YRHARD                                             185467.11        595.04                              360                       357                           6.625             0      0          0         0.375                                    7 BUCKEYE                                  AZ               85326 PUD                                 20360101                    185000               20060201            77.08000183 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976477 GR4:MTA 3YRHARD                                                     158839.18        691.33                              360                       357                               7             0      0          0         0.375                                7.375 BLACKLICK                                OH               43004 Single Family                       20360101                    158850               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976478 GR3:MTA NONCONF NON3YRHARD                                          508374.82       1631.36                              360                       357                             6.5             0      0          0         0.375                                6.875 ALTA                                     CA               95701 Single Family                       20360101                    507200               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976483 GR2:MTA CONF NON3YRHARD                                             367959.96       1551.51                              360                       357                           6.875             0      0          0         0.375                                 7.25 SILVER SPRING                            MD               20901 Single Family                       20360101                    368000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976487 GR2:MTA CONF NON3YRHARD                                             182960.44        676.41                              360                       357                             6.5             0      0          0         0.375                                6.875 BALTIMORE                                MD               21230 Single Family                       20360101                    183000               20060201            83.18000031 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976489 GR2:MTA CONF NON3YRHARD                                             240419.56        726.94                              480                       477                               7             0      0          0         0.375                                7.375 DEWEY                                    AZ               86327 PUD                                 20460101                    240050               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976491 GR4:MTA 3YRHARD                                                     426385.76       1343.61                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91701 Single Family                       20460101                    425000               20060201            75.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976493 GR2:MTA CONF NON3YRHARD                                              216432.7        654.41                              480                       477                               7             0      0          0         0.375                                7.375 DEWEY                                    AZ               86327 PUD                                 20460101                    216100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976503 GR4:MTA 3YRHARD                                                     107034.65        344.16                              360                       357                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 Single Family                       20360101                    107000               20060201            31.46999931 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990471 GR2:MTA CONF NON3YRHARD                                             197218.94        727.41                              360                       355                               7             0      0          0         0.375                                7.375 DAYTON                                   OH               45459 Single Family                       20351101                    196800               20051201            64.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990472 GR3:MTA NONCONF NON3YRHARD                                          424997.97       1791.82                              360                       357                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94555 Single Family                       20360101                    425000               20060201            68.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990473 GR3:MTA NONCONF NON3YRHARD                                          525089.79       1685.39                              360                       356                             6.5             0      0          0         0.375                                6.875 CONCORD                                  CA               94518 Single Family                       20351201                    524000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990475 GR2:MTA CONF NON3YRHARD                                              80799.61        340.66                              360                       357                               7             0      0          0         0.375                                7.375 BANGOR                                   PA               18013 2-4 Family                          20360101                     80800               20060201            46.97999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990476 GR2:MTA CONF NON3YRHARD                                              342068.3        1264.1                              360                       357                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94801 Single Family                       20360101                    342000               20060201            78.62000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990477 GR4:MTA 3YRHARD                                                     401156.44       1286.56                              360                       356                               7             0      0          0         0.375                                7.375 GREENFIELD                               CA               93927 Single Family                       20351201                    400000               20060101            69.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990478 GR2:MTA CONF NON3YRHARD                                             212262.67        783.22                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87114 PUD                                 20351201                    211900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990479 GR4:MTA 3YRHARD                                                     247929.07       1183.99                              360                       357                               7             0      0          0         0.375                                7.375 NEW BEDFORD                              MA                2744 2-4 Family                          20360101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990480 GR3:MTA NONCONF NON3YRHARD                                          459862.16       1479.55                              360                       357                            6.25             0      0          0         0.375                                6.625 WEST LINN                                OR               97068 PUD                                 20360101                    460000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990483 GR3:MTA NONCONF NON3YRHARD                                          654290.95       2109.96                              360                       357                            6.75             0      0          0         0.375                                7.125 SANTA CLARA                              CA               95054 PUD                                 20360101                    656000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990484 GR2:MTA CONF NON3YRHARD                                             224659.07        720.48                              360                       357                           6.875             0      0          0         0.375                                 7.25 PORT SAINT LUCIE                         FL               34984 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990487 GR3:MTA NONCONF NON3YRHARD                                          585692.46       1479.21                              480                       477                           6.375             0      0          0         0.375                                 6.75 WHITEFISH                                MT               59937 Single Family                       20460101                    585000               20060201            50.86999893 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990488 GR2:MTA CONF NON3YRHARD                                             146382.19        470.72                              360                       357                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80204 Single Family                       20360101                    146350               20060201            79.97000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990490 GR4:MTA 3YRHARD                                                     427957.06       1376.62                              360                       357                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95206 Single Family                       20360101                    428000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990491 GR4:MTA 3YRHARD                                                     483356.49       1554.17                              360                       357                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34110 Single Family                       20360101                    483200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990492 GR4:MTA 3YRHARD                                                     168036.94        540.36                              360                       357                           6.875             0      0          0         0.375                                 7.25 POSEN                                    IL               60469 Single Family                       20360101                    168000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990493 GR2:MTA CONF NON3YRHARD                                             287288.59         725.2                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98118 PUD                                 20460101                    286800               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990494 GR2:MTA CONF NON3YRHARD                                              63199.69        266.46                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 Condominium                         20360101                     63200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990495 GR3:MTA NONCONF NON3YRHARD                                          502689.13       1275.41                              480                       477                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95111 Single Family                       20460101                    504400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 480
       15990496 GR2:MTA CONF NON3YRHARD                                             293998.59       1239.52                              360                       357                               7             0      0          0         0.375                                7.375 LENNOX                                   CA               90304 Single Family                       20360101                    294000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990497 GR3:MTA NONCONF NON3YRHARD                                          537062.31       1727.21                              360                       357                            6.75             0      0          0         0.375                                7.125 LAVEEN                                   AZ               85339 Single Family                       20360101                    537000               20060201            79.55999756 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990498 GR4:MTA 3YRHARD                                                     280504.21        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 THOUSAND PALMS                           CA               92276 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990499 GR3:MTA NONCONF NON3YRHARD                                          447240.53        1132.8                              480                       478                            6.75             0      0          0         0.375                                7.125 SOUTH SAN FRANCISCO                      CA               94080 Condominium                         20460201                    448000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990500 GR4:MTA 3YRHARD                                                     736452.52          1859                              480                       477                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94541 Single Family                       20460101                    735200               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990501 GR3:MTA NONCONF NON3YRHARD                                          500643.83       1264.29                              480                       477                             6.5             0      0          0         0.375                                6.875 VACAVILLE                                CA               95688 Single Family                       20460101                    500000               20060201            79.37000275 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990502 GR2:MTA CONF NON3YRHARD                                             272254.39       1006.85                              360                       357                               7             0      0          0         0.375                                7.375 PATTERSON                                CA               95363 Single Family                       20360101                    272400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990503 GR4:MTA 3YRHARD                                                     721226.61       1820.57                              480                       477                               7             0      0          0         0.375                                7.375 MORGAN HILL                              CA               95037 PUD                                 20460101                    720000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990504 GR2:MTA CONF NON3YRHARD                                             301603.65        970.07                              360                       357                           6.625             0      0          0         0.375                                    7 NORTH LAS VEGAS                          NV               89084 PUD                                 20360101                    301600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990505 GR4:MTA 3YRHARD                                                     172028.05        553.22                              360                       357                               7             0      0          0         0.375                                7.375 PUYALLUP                                 WA               98375 PUD                                 20360101                    172000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990508 GR4:MTA 3YRHARD                                                     706799.77       1790.23                              480                       478                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93907 Single Family                       20460201                    708000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990509 GR4:MTA 3YRHARD                                                     424620.65       1283.99                              480                       477                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94541 Single Family                       20460101                    424000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990510 GR2:MTA CONF NON3YRHARD                                              360613.3        910.29                              480                       477                               7             0      0          0         0.375                                7.375 SAN RAFAEL                               CA               94901 Single Family                       20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990511 GR2:MTA CONF NON3YRHARD                                              209682.7        801.38                              360                       357                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 PUD                                 20360101                    209650               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990512 GR2:MTA CONF NON3YRHARD                                             209155.71        527.97                              480                       477                               7             0      0          0         0.375                                7.375 OCEANSIDE                                CA               92054 Condominium                         20460101                    208800               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990513 GR3:MTA NONCONF NON3YRHARD                                          719155.36       2661.27                              360                       357                            6.75             0      0          0         0.375                                7.125 LOS GATOS                                CA               95032 Single Family                       20360101                    720000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990514 GR2:MTA CONF NON3YRHARD                                             231062.83        797.23                              360                       357                               7             0      0          0         0.375                                7.375 NEWPORT NEWS                             VA               23602 PUD                                 20360101                    231000               20060201            75.48999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990515 GR2:MTA CONF NON3YRHARD                                              340501.8        859.72                              480                       477                            6.75             0      0          0         0.375                                7.125 TEANECK                                  NJ                7666 Single Family                       20460101                    340000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990516 GR4:MTA 3YRHARD                                                     612731.94       1976.16                              360                       357                           6.375             0      0          0         0.375                                 6.75 RIPON                                    CA               95366 Single Family                       20360101                    614400               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990517 GR3:MTA NONCONF NON3YRHARD                                          498985.23        1848.1                              360                       358                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95119 Single Family                       20360201                    500000               20060301            68.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990518 GR2:MTA CONF NON3YRHARD                                             229881.83        695.29                              480                       477                           6.625             0      0          0         0.375                                    7 LYNNWOOD                                 WA               98036 Single Family                       20460101                    229600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990519 GR3:MTA NONCONF NON3YRHARD                                          427187.97       1078.56                              480                       477                            6.75             0      0          0         0.375                                7.125 ROSEVILLE                                CA               95661 Single Family                       20460101                    426550               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990520 GR4:MTA 3YRHARD                                                     374664.01        950.74                              480                       477                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94801 Single Family                       20460101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990521 GR4:MTA 3YRHARD                                                     460148.97       1479.55                              360                       357                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93908 Single Family                       20360101                    460000               20060201                   57.5 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990523 GR2:MTA CONF NON3YRHARD                                             235830.82        742.94                              480                       477                             6.5             0      0          0         0.375                                6.875 ENCINITAS                                CA               92024 Single Family                       20460101                    235000               20060201            31.32999992 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990524 GR4:MTA 3YRHARD                                                     304098.45        977.79                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95207 PUD                                 20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990525 GR2:MTA CONF NON3YRHARD                                             282083.62        852.91                              480                       477                               7             0      0          0         0.375                                7.375 HUGHSON                                  CA               95326 Single Family                       20460101                    281650               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990527 GR3:MTA NONCONF NON3YRHARD                                          462894.26       1492.41                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95122 Single Family                       20360101                    464000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990528 GR4:MTA 3YRHARD                                                     250942.88        804.91                              360                       357                               7             0      0          0         0.375                                7.375 RIVERBANK                                CA               95367 Single Family                       20360101                    250250               20060201            68.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990529 GR3:MTA NONCONF NON3YRHARD                                          512006.21        1646.8                              360                       357                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94544 Single Family                       20360101                    512000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990530 GR2:MTA CONF NON3YRHARD                                             162832.49        601.75                              360                       357                               7             0      0          0         0.375                                7.375 GIG HARBOR                               WA               98329 PUD                                 20360101                    162800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990531 GR2:MTA CONF NON3YRHARD                                             109021.76        402.89                              360                       357                               7             0      0          0         0.375                                7.375 DEERFIELD BEACH                          FL               33441 Condominium                         20360101                    109000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990532 GR3:MTA NONCONF NON3YRHARD                                          579946.76       1865.51                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JUAN CAPISTRANO                      CA               92675 PUD                                 20360101                    580000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990533 GR2:MTA CONF NON3YRHARD                                             100159.95        252.86                              480                       477                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80224 Condominium                         20460101                    100000               20060201            63.68999863 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990534 GR3:MTA NONCONF NON3YRHARD                                          472694.38       1746.83                              360                       357                               7             0      0          0         0.375                                7.375 LIGHTHOUSE POINT                         FL               33064 Single Family                       20360101                    472600               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990535 GR2:MTA CONF NON3YRHARD                                             326430.13       1206.44                              360                       357                           6.875             0      0          0         0.375                                 7.25 TEMECULA                                 CA               92592 PUD                                 20360101                    326400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990536 GR4:MTA 3YRHARD                                                      290368.7       1038.16                              480                       477                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95407 Single Family                       20460101                    290000               20060201            49.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990538 GR4:MTA 3YRHARD                                                     609937.67        2259.3                              360                       357                               7             0      0          0         0.375                                7.375 SAN RAMON                                CA               94583 Single Family                       20360101                    611250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990539 GR3:MTA NONCONF NON3YRHARD                                          480817.75       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 MOUNTAIN HOUSE                           CA               95391 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990540 GR4:MTA 3YRHARD                                                     459957.76       1479.55                              360                       357                             6.5             0      0          0         0.375                                6.875 OAKLAND                                  CA               94610 Single Family                       20360101                    460000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990542 GR2:MTA CONF NON3YRHARD                                             191438.21        707.46                              360                       357                               7             0      0          0         0.375                                7.375 SUMNER                                   WA               98390 Single Family                       20360101                    191400               20060201                  79.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973926 GR4:MTA 3YRHARD                                                      88153.71        371.86                              360                       357                           6.375             0      0          0         0.375                                 6.75 GRAND PRAIRIE                            TX               75052 Single Family                       20360101                     88200               20060201                     90 PMI                           1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973928 GR4:MTA 3YRHARD                                                     200700.39        505.72                              480                       477                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 Condominium                         20460101                    200000               20060201            66.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973929 GR4:MTA 3YRHARD                                                     199472.86        760.67                              360                       357                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98404 PUD                                 20360101                    199000               20060201            79.59999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973930 GR4:MTA 3YRHARD                                                     145264.81        366.65                              480                       477                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80221 Single Family                       20460101                    145000               20060201            67.76000214 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973931 GR4:MTA 3YRHARD                                                     315836.65       1015.74                              360                       357                            6.75             0      0          0         0.375                                7.125 NORTH LAS VEGAS                          NV               89031 PUD                                 20360101                    315800               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973932 GR4:MTA 3YRHARD                                                     379582.68       1222.24                              360                       357                           6.375             0      0          0         0.375                                 6.75 SEATTLE                                  WA               98108 Single Family                       20360101                    380000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973933 GR4:MTA 3YRHARD                                                     300097.17        964.92                              360                       357                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20360101                    300000               20060201            75.37999725 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973934 GR4:MTA 3YRHARD                                                     312794.46       1153.22                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89141 PUD                                 20360101                    312000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973935 GR2:MTA CONF NON3YRHARD                                             144186.47        466.38                              360                       357                            6.25             0      0          0         0.375                                6.625 VANCOUVER                                WA               98684 Single Family                       20360101                    145000               20060201            67.44000244 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973936 GR4:MTA 3YRHARD                                                     196057.93        724.09                              360                       357                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20360101                    195900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973937 GR4:MTA 3YRHARD                                                     250029.01         804.1                              360                       357                            6.75             0      0          0         0.375                                7.125 MATLACHA                                 FL               33993 Single Family                       20360101                    250000               20060201            66.66999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973939 GR2:MTA CONF NON3YRHARD                                             232311.86        584.61                              480                       477                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80220 Single Family                       20460101                    231200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973940 GR2:MTA CONF NON3YRHARD                                             194997.84        720.76                              360                       357                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95206 2-4 Family                          20360101                    195000               20060201            71.43000031 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973941 GR2:MTA CONF NON3YRHARD                                             277506.95       1026.07                              360                       357                           6.625             0      0          0         0.375                                    7 UPLAND                                   CA               91786 Condominium                         20360101                    277600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973942 GR2:MTA CONF NON3YRHARD                                             319931.91       1349.14                              360                       357                            6.75             0      0          0         0.375                                7.125 GOLD CANYON                              AZ               85219 2-4 Family                          20360101                    320000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973943 GR2:MTA CONF NON3YRHARD                                             127112.16        469.79                              360                       357                           6.875             0      0          0         0.375                                 7.25 PASCO                                    WA               99301 Single Family                       20360101                    127100               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973944 GR3:MTA NONCONF NON3YRHARD                                          442588.53       1338.49                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95122 Single Family                       20460101                    442000               20060201            76.20999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973945 GR3:MTA NONCONF NON3YRHARD                                          432466.43       1092.34                              480                       477                            6.25             0      0          0         0.375                                6.625 MISSION VIEJO                            CA               92692 Condominium                         20460101                    432000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973946 GR2:MTA CONF NON3YRHARD                                             204429.95        656.15                              360                       357                           6.375             0      0          0         0.375                                 6.75 BONNEY LAKE                              WA               98391 PUD                                 20360101                    204000               20060201            76.98000336 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973947 GR4:MTA 3YRHARD                                                     284479.22        715.59                              480                       477                               7             0      0          0         0.375                                7.375 HUDSON                                   CO               80642 Single Family                       20460101                    283000               20060201            51.45000076 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973948 GR2:MTA CONF NON3YRHARD                                              271204.2        874.86                              360                       357                           6.375             0      0          0         0.375                                 6.75 SKOKIE                                   IL               60077 Condominium                         20360101                    272000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973949 GR4:MTA 3YRHARD                                                      214402.6         689.6                              360                       357                           6.625             0      0          0         0.375                                    7 DUVALL                                   WA               98019 Single Family                       20360101                    214400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973951 GR2:MTA CONF NON3YRHARD                                              208002.5        669.02                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89108 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973952 GR4:MTA 3YRHARD                                                     227432.89         685.6                              480                       477                               7             0      0          0         0.375                                7.375 TUCSON                                   AZ               85747 PUD                                 20460101                    226400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973953 GR2:MTA CONF NON3YRHARD                                             252003.04        810.54                              360                       357                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95820 Single Family                       20360101                    252000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973956 GR4:MTA 3YRHARD                                                     260051.91        961.02                              360                       357                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20360101                    260000               20060201            68.41999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973957 GR4:MTA 3YRHARD                                                     272345.82        973.72                              480                       477                               7             0      0          0         0.375                                7.375 MOUNTLAKE TERRACE                        WA               98043 2-4 Family                          20460101                    272000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973958 GR2:MTA CONF NON3YRHARD                                             415534.37       1049.36                              480                       477                             6.5             0      0          0         0.375                                6.875 OXNARD                                   CA               93030 Single Family                       20460101                    415000               20060201            59.29000092 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973959 GR4:MTA 3YRHARD                                                     392126.96       1260.83                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 Single Family                       20360101                    392000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973268 GR4:MTA 3YRHARD                                                     134420.68         480.6                              480                       477                               7             0      0          0         0.375                                7.375 EL CENTRO                                CA               92243 2-4 Family                          20460101                    134250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973269 GR2:MTA CONF NON3YRHARD                                             260055.94        963.97                              360                       357                           6.875             0      0          0         0.375                                 7.25 ALISO VIEJO                              CA               92656 Condominium                         20360101                    260800               20060201            79.02999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973270 GR4:MTA 3YRHARD                                                     380647.38        960.86                              480                       477                               7             0      0          0         0.375                                7.375 ESCONDIDO                                CA               92027 Single Family                       20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973271 GR4:MTA 3YRHARD                                                    1001540.23       2528.57                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91423 Single Family                       20460101                   1000000               20060201            74.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973272 GR2:MTA CONF NON3YRHARD                                             366831.59        922.93                              480                       477                           6.875             0      0          0         0.375                                 7.25 NORTH LAS VEGAS                          NV               89084 PUD                                 20460101                    365000               20060201                     73 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973273 GR4:MTA 3YRHARD                                                     320306.94       1145.56                              480                       477                           6.625             0      0          0         0.375                                    7 OLYMPIA                                  WA               98501 PUD                                 20460101                    320000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973275 GR4:MTA 3YRHARD                                                     428595.63       1082.23                              480                       477                           6.625             0      0          0         0.375                                    7 ANTIOCH                                  CA               94509 Single Family                       20460101                    428000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973276 GR3:MTA NONCONF NON3YRHARD                                          490563.01        1579.9                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95127 Single Family                       20360101                    491200               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973277 GR4:MTA 3YRHARD                                                     308061.51       1138.43                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95209 Single Family                       20360101                    308000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973278 GR4:MTA 3YRHARD                                                     152381.57        492.11                              360                       357                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               91605 Single Family                       20360101                    153000               20060201            31.54999924 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973279 GR3:MTA NONCONF NON3YRHARD                                          450746.31       1666.06                              360                       357                            6.75             0      0          0         0.375                                7.125 OXNARD                                   CA               93030 Single Family                       20360101                    450750               20060201                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973280 GR3:MTA NONCONF NON3YRHARD                                          633411.85       2345.98                              360                       357                           6.625             0      0          0         0.375                                    7 SIMI VALLEY                              CA               93065 PUD                                 20360101                    634700               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973281 GR4:MTA 3YRHARD                                                      300611.8        974.09                              360                       357                               7             0      0          0         0.375                                7.375 JACKSONVILLE                             FL               32202 Condominium                         20360101                    302850               20060201            60.22999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973282 GR3:MTA NONCONF NON3YRHARD                                         1294498.11       4183.57                              360                       357                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92067 Single Family                       20360101                   1300700               20060201            38.25999832 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973283 GR2:MTA CONF NON3YRHARD                                             222672.99        673.49                              480                       477                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32824 PUD                                 20460101                    222400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973284 GR4:MTA 3YRHARD                                                     145469.47        536.32                              360                       357                               7             0      0          0         0.375                                7.375 COLUSA                                   CA               95932 Single Family                       20360101                    145100               20060201            79.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973285 GR2:MTA CONF NON3YRHARD                                             248049.52        916.66                              360                       357                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20360101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973287 GR4:MTA 3YRHARD                                                        329180        911.35                              480                       477                           6.625             0      0          0         0.375                                    7 ONTARIO                                  CA               91764 Condominium                         20460101                    328800               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973289 GR2:MTA CONF NON3YRHARD                                             287241.54        868.51                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO CORDOVA                           CA               95670 Single Family                       20460101                    286800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973290 GR2:MTA CONF NON3YRHARD                                             507997.57       2141.75                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95110 2-4 Family                          20360101                    508000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973291 GR2:MTA CONF NON3YRHARD                                             250377.01        805.39                              360                       357                             6.5             0      0          0         0.375                                6.875 YUBA CITY                                CA               95993 Single Family                       20360101                    250400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973292 GR2:MTA CONF NON3YRHARD                                             196951.25        634.12                              360                       357                           6.625             0      0          0         0.375                                    7 SURPRISE                                 AZ               85374 PUD                                 20360101                    197150               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973293 GR3:MTA NONCONF NON3YRHARD                                          420083.87       1552.41                              360                       357                               7             0      0          0         0.375                                7.375 NAPA                                     CA               94558 Single Family                       20360101                    420000               20060201            76.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973295 GR4:MTA 3YRHARD                                                     440677.39       1332.44                              480                       477                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94536 Single Family                       20460101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973296 GR4:MTA 3YRHARD                                                     438278.96       1102.46                              480                       477                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20460101                    436000               20060201            76.48999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973297 GR2:MTA CONF NON3YRHARD                                             107350.43        451.96                              360                       357                            6.75             0      0          0         0.375                                7.125 NAMPA                                    ID               83686 2-4 Family                          20360101                    107200               20060201            72.91999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973298 GR3:MTA NONCONF NON3YRHARD                                           436625.9       1320.32                              480                       477                           6.875             0      0          0         0.375                                 7.25 VACAVILLE                                CA               95687 Single Family                       20460101                    436000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973300 GR3:MTA NONCONF NON3YRHARD                                          447958.87       1440.95                              360                       357                             6.5             0      0          0         0.375                                6.875 OAKLAND                                  CA               94603 Single Family                       20360101                    448000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973301 GR2:MTA CONF NON3YRHARD                                             309953.89        997.09                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89123 PUD                                 20360101                    310000               20060201            74.69999695 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973302 GR2:MTA CONF NON3YRHARD                                             283947.18        911.37                              360                       357                           6.375             0      0          0         0.375                                 6.75 AVONDALE                                 AZ               85323 PUD                                 20360101                    283350               20060201            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973304 GR2:MTA CONF NON3YRHARD                                                247503        796.06                              360                       357                           6.625             0      0          0         0.375                                    7 COTTONWOOD                               CA               96022 Single Family                       20360101                    247500               20060201            69.72000122 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973305 GR2:MTA CONF NON3YRHARD                                             227650.17        736.24                              360                       357                             6.5             0      0          0         0.375                                6.875 VANCOUVER                                WA               98661 PUD                                 20360101                    228900               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973306 GR4:MTA 3YRHARD                                                      352553.3        907.76                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Single Family                       20460101                    359000               20060201            77.19999695 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15973307 GR4:MTA 3YRHARD                                                     170055.06        546.79                              360                       357                               7             0      0          0         0.375                                7.375 CANYON COUNTRY                           CA               91351 Condominium                         20360101                    170000               20060201            60.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973308 GR3:MTA NONCONF NON3YRHARD                                          687856.87       2217.71                              360                       357                             6.5             0      0          0         0.375                                6.875 CARMEL VALLEY                            CA               93924 Single Family                       20360101                    689500               20060201                     70 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973309 GR3:MTA NONCONF NON3YRHARD                                         1455526.64       4703.98                              360                       357                           6.625             0      0          0         0.375                                    7 DUBLIN                                   CA               94568 PUD                                 20360101                   1462500               20060201            64.86000061 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973310 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973312 GR3:MTA NONCONF NON3YRHARD                                           75514.99        279.07                              360                       357                               7             0      0          0         0.375                                7.375 INDIANAPOLIS                             IN               46205 Single Family                       20360101                     75500               20060201            79.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973316 GR2:MTA CONF NON3YRHARD                                             150973.24        637.47                              360                       357                               7             0      0          0         0.375                                7.375 SPOKANE                                  WA               99204 2-4 Family                          20360101                    151200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973318 GR2:MTA CONF NON3YRHARD                                             280055.92       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 GRANTS PASS                              OR               97526 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973319 GR4:MTA 3YRHARD                                                      285442.3        898.48                              480                       477                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92551 Single Family                       20460101                    284200               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973321 GR3:MTA NONCONF NON3YRHARD                                          480738.98       1453.57                              480                       477                               7             0      0          0         0.375                                7.375 KIRKLAND                                 WA               98034 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973322 GR4:MTA 3YRHARD                                                     337258.23       1247.47                              360                       357                               7             0      0          0         0.375                                7.375 YUCAIPA                                  CA               92399 Condominium                         20360101                    337500               20060201            89.98000336 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973325 GR3:MTA NONCONF NON3YRHARD                                          480717.92       1213.71                              480                       477                            6.75             0      0          0         0.375                                7.125 FAIRFIELD                                CA               94533 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973326 GR3:MTA NONCONF NON3YRHARD                                          636647.08        1602.1                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN MATEO                                CA               94403 Single Family                       20460101                    633600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973327 GR4:MTA 3YRHARD                                                     175985.13        650.35                              360                       357                               7             0      0          0         0.375                                7.375 SPANAWAY                                 WA               98387 PUD                                 20360101                    175950               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973328 GR2:MTA CONF NON3YRHARD                                             300701.29       1108.86                              360                       357                           6.875             0      0          0         0.375                                 7.25 WRIGHTWOOD                               CA               92397 Single Family                       20360101                    300000               20060201            78.94999695 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973329 GR2:MTA CONF NON3YRHARD                                             247198.81       1042.21                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85205 2-4 Family                          20360101                    247200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973330 GR4:MTA 3YRHARD                                                    1002942.37        3216.4                              360                       357                           6.875             0      0          0         0.375                                 7.25 LONG BEACH                               CA               90803 PUD                                 20360101                   1000000               20060201                  78.25 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973331 GR2:MTA CONF NON3YRHARD                                             192018.39        709.67                              360                       357                           6.875             0      0          0         0.375                                 7.25 HOLLYWOOD                                FL               33019 Condominium                         20360101                    192000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973334 GR2:MTA CONF NON3YRHARD                                             400046.42       1286.56                              360                       357                            6.75             0      0          0         0.375                                7.125 FOUNTAIN HILLS                           AZ               85268 Single Family                       20360101                    400000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973335 GR4:MTA 3YRHARD                                                     268080.53        893.12                              360                       357                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92503 Condominium                         20360101                    268000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973336 GR4:MTA 3YRHARD                                                     112009.87        360.24                              360                       357                           6.875             0      0          0         0.375                                 7.25 RED FEATHER LAKES                        CO               80545 Single Family                       20360101                    112000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973337 GR2:MTA CONF NON3YRHARD                                             362034.65       1338.03                              360                       357                           6.875             0      0          0         0.375                                 7.25 ANTELOPE                                 CA               95843 Single Family                       20360101                    362000               20060201            79.55999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973339 GR4:MTA 3YRHARD                                                     135176.72        499.73                              360                       357                               7             0      0          0         0.375                                7.375 MCKINNEY                                 TX               75070 PUD                                 20360101                    135200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973340 GR4:MTA 3YRHARD                                                        121302        391.12                              360                       357                               7             0      0          0         0.375                                7.375 VISALIA                                  CA               93291 Single Family                       20360101                    121600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973341 GR3:MTA NONCONF NON3YRHARD                                           562782.1       1421.06                              480                       477                           6.625             0      0          0         0.375                                    7 GILROY                                   CA               95020 Single Family                       20460101                    562000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973342 GR3:MTA NONCONF NON3YRHARD                                           451958.5       1453.82                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92128 Condominium                         20360101                    452000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973343 GR2:MTA CONF NON3YRHARD                                             290457.99       1073.38                              360                       357                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20360101                    290400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973344 GR4:MTA 3YRHARD                                                     172037.05        553.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 VANCOUVER                                WA               98662 Single Family                       20360101                    172000               20060201            67.44999695 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973345 GR4:MTA 3YRHARD                                                     167625.75        618.01                              360                       357                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    167200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973346 GR4:MTA 3YRHARD                                                     559906.79       2140.58                              360                       357                               7             0      0          0         0.375                                7.375 WALNUT                                   CA               91789 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973347 GR4:MTA 3YRHARD                                                     188021.81        604.69                              360                       357                            6.75             0      0          0         0.375                                7.125 TULARE                                   CA               93274 Single Family                       20360101                    188000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973348 GR2:MTA CONF NON3YRHARD                                             372472.94       1331.71                              480                       477                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 2-4 Family                          20460101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973350 GR4:MTA 3YRHARD                                                     119113.53         383.4                              360                       357                            6.75             0      0          0         0.375                                7.125 MURRAY                                   UT               84107 Condominium                         20360101                    119200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973351 GR2:MTA CONF NON3YRHARD                                             363455.72       1170.77                              360                       357                           6.625             0      0          0         0.375                                    7 HENDERSON                                NV               89012 PUD                                 20360101                    364000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973352 GR3:MTA NONCONF NON3YRHARD                                          492735.85       1244.06                              480                       477                            6.75             0      0          0         0.375                                7.125 LAGUNA NIGUEL                            CA               92677 PUD                                 20460101                    492000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973353 GR3:MTA NONCONF NON3YRHARD                                          488146.65       1626.27                              360                       357                               7             0      0          0         0.375                                7.375 SANTA ANA                                CA               92704 Single Family                       20360101                    488000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973354 GR4:MTA 3YRHARD                                                     759549.53       1910.59                              480                       477                               7             0      0          0         0.375                                7.375 WEST SACRAMENTO                          CA               95691 Single Family                       20460101                    755600               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973355 GR3:MTA NONCONF NON3YRHARD                                          587946.01       1891.25                              360                       357                             6.5             0      0          0         0.375                                6.875 AMERICAN CANYON                          CA               94503 Single Family                       20360101                    588000               20060201                     75 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973357 GR3:MTA NONCONF NON3YRHARD                                          332496.55        839.49                              480                       477                            6.75             0      0          0         0.375                                7.125 MANTECA                                  CA               95336 Single Family                       20460101                    332000               20060201            79.05000305 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973358 GR4:MTA 3YRHARD                                                      359671.8       1329.16                              360                       357                               7             0      0          0         0.375                                7.375 CHINO                                    CA               91710 Single Family                       20360101                    359600               20060201            79.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973360 GR2:MTA CONF NON3YRHARD                                             219983.54        813.17                              360                       357                               7             0      0          0         0.375                                7.375 BULLHEAD CITY                            AZ               86442 Condominium                         20360101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973361 GR4:MTA 3YRHARD                                                     595354.56       1916.98                              360                       357                           6.375             0      0          0         0.375                                 6.75 POWELL                                   OH               43065 Single Family                       20360101                    596000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973362 GR2:MTA CONF NON3YRHARD                                             136172.91        486.86                              480                       477                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 2-4 Family                          20460101                    136000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973363 GR3:MTA NONCONF NON3YRHARD                                          500561.73       1514.13                              480                       477                             6.5             0      0          0         0.375                                6.875 SAN RAFAEL                               CA               94901 Single Family                       20460101                    500000               20060201            68.48999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973364 GR2:MTA CONF NON3YRHARD                                             323983.84        817.99                              480                       477                            6.75             0      0          0         0.375                                7.125 ROMOLAND                                 CA               92585 PUD                                 20460101                    323500               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973365 GR3:MTA NONCONF NON3YRHARD                                          479955.94       1543.87                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95133 Condominium                         20360101                    480000               20060201            79.90000153 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973367 GR3:MTA NONCONF NON3YRHARD                                         1001991.95        3216.4                              360                       357                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85018 Single Family                       20360101                   1000000               20060201            74.06999969 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973368 GR2:MTA CONF NON3YRHARD                                             619536.68       2215.03                              480                       477                               7             0      0          0         0.375                                7.375 GLENDALE                                 CA               91201 2-4 Family                          20460101                    618750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973369 GR3:MTA NONCONF NON3YRHARD                                          602184.92       1816.96                              480                       477                               7             0      0          0         0.375                                7.375 SAN MATEO                                CA               94403 Single Family                       20460101                    600000               20060201            71.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973371 GR4:MTA 3YRHARD                                                     409094.99       1034.19                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92123 Single Family                       20460101                    409000               20060201            73.30000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973372 GR3:MTA NONCONF NON3YRHARD                                          673416.34       2161.42                              360                       357                           6.375             0      0          0         0.375                                 6.75 WALNUT CREEK                             CA               94597 Single Family                       20360101                    672000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973373 GR3:MTA NONCONF NON3YRHARD                                          560840.23       2000.24                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90043 Single Family                       20460101                    558750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973375 GR4:MTA 3YRHARD                                                     400079.89       1478.48                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95835 Single Family                       20360101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973376 GR2:MTA CONF NON3YRHARD                                             372472.94       1331.71                              480                       477                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93304 2-4 Family                          20460101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973377 GR2:MTA CONF NON3YRHARD                                             152227.33        384.35                              480                       477                            6.75             0      0          0         0.375                                7.125 DECATUR                                  GA               30034 Single Family                       20460101                    152000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973379 GR3:MTA NONCONF NON3YRHARD                                           431753.5       1144.14                              480                       477                               7             0      0          0         0.375                                7.375 EMERYVILLE                               CA               94608 Single Family                       20460101                    432000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973380 GR3:MTA NONCONF NON3YRHARD                                          582975.26       1875.65                              360                       357                            6.25             0      0          0         0.375                                6.625 PHOENIX                                  AZ               85024 Single Family                       20360101                    583150               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973381 GR4:MTA 3YRHARD                                                     316102.33       1016.39                              360                       357                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95348 Single Family                       20360101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973382 GR2:MTA CONF NON3YRHARD                                             241254.47        606.86                              480                       477                               7             0      0          0         0.375                                7.375 LA PUENTE                                CA               91744 Single Family                       20460101                    240000               20060201            56.47000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973383 GR4:MTA 3YRHARD                                                     460468.94          1393                              480                       477                           6.375             0      0          0         0.375                                 6.75 ANAHEIM                                  CA               92808 PUD                                 20460101                    460000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973384 GR4:MTA 3YRHARD                                                     404688.27       1021.54                              480                       477                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 PUD                                 20460101                    404000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973385 GR2:MTA CONF NON3YRHARD                                             372181.32        936.58                              480                       477                            6.75             0      0          0         0.375                                7.125 RANCHO CUCAMONGA                         CA               91730 Condominium                         20460101                    370400               20060201            78.80999756 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973386 GR2:MTA CONF NON3YRHARD                                              130180.9        328.72                              480                       477                           6.625             0      0          0         0.375                                    7 CRESTLINE                                CA               92325 Single Family                       20460101                    130000               20060201            43.33000183 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973387 GR4:MTA 3YRHARD                                                     690774.83        1743.7                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90019 Single Family                       20460101                    689600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973388 GR3:MTA NONCONF NON3YRHARD                                          510005.25       1287.67                              480                       477                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95407 Single Family                       20460101                    509250               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973390 GR2:MTA CONF NON3YRHARD                                             267054.31        860.55                              360                       357                           6.625             0      0          0         0.375                                    7 MINERAL                                  VA               23117 PUD                                 20360101                    267550               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973391 GR4:MTA 3YRHARD                                                     480817.75       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973392 GR3:MTA NONCONF NON3YRHARD                                          494232.19       1590.19                              360                       357                            6.25             0      0          0         0.375                                6.625 MURRIETA                                 CA               92562 Single Family                       20360101                    494400               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973393 GR2:MTA CONF NON3YRHARD                                             404252.56       1493.27                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89142 PUD                                 20360101                    404000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973394 GR2:MTA CONF NON3YRHARD                                             225425.71        831.28                              360                       357                           6.875             0      0          0         0.375                                 7.25 HENDERSON                                NV               89052 PUD                                 20360101                    224900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973395 GR2:MTA CONF NON3YRHARD                                             303706.96       1123.65                              360                       357                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973396 GR4:MTA 3YRHARD                                                     313832.41        948.91                              480                       477                               7             0      0          0         0.375                                7.375 FRUIT HEIGHTS                            UT               84037 Single Family                       20460101                    313350               20060201            77.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973397 GR4:MTA 3YRHARD                                                     280431.05        847.92                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95204 Single Family                       20460101                    280000               20060201            47.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973398 GR4:MTA 3YRHARD                                                      294458.8       1088.16                              360                       357                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Condominium                         20360101                    294400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973400 GR2:MTA CONF NON3YRHARD                                             359998.27       1517.78                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90003 2-4 Family                          20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973401 GR3:MTA NONCONF NON3YRHARD                                          491852.58       1582.47                              360                       357                            6.25             0      0          0         0.375                                6.625 SAN JOSE                                 CA               95112 Single Family                       20360101                    492000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973402 GR2:MTA CONF NON3YRHARD                                             234546.83        866.76                              360                       357                               7             0      0          0         0.375                                7.375 LACEY                                    WA               98513 PUD                                 20360101                    234500               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973404 GR2:MTA CONF NON3YRHARD                                             439989.71       1626.33                              360                       357                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90302 2-4 Family                          20360101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973405 GR4:MTA 3YRHARD                                                     437282.87       1402.35                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               91306 Single Family                       20360101                    436000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973408 GR3:MTA NONCONF NON3YRHARD                                         1126916.58       2844.64                              480                       477                               7             0      0          0         0.375                                7.375 SANTA BARBARA                            CA               93110 Single Family                       20460101                   1125000               20060201            68.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973409 GR4:MTA 3YRHARD                                                     159958.41         611.6                              360                       357                             6.5             0      0          0         0.375                                6.875 ELLENWOOD                                GA               30294 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973410 GR3:MTA NONCONF NON3YRHARD                                          636625.54       1608.17                              480                       477                           6.875             0      0          0         0.375                                 7.25 OXNARD                                   CA               93036 Single Family                       20460101                    636000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973411 GR4:MTA 3YRHARD                                                     227974.42        842.74                              360                       357                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32828 PUD                                 20360101                    228000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973412 GR2:MTA CONF NON3YRHARD                                             224284.78        801.89                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91730 PUD                                 20460101                    224000               20060201            79.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973413 GR3:MTA NONCONF NON3YRHARD                                           430344.5       1380.96                              360                       357                             6.5             0      0          0         0.375                                6.875 MERCED                                   CA               95340 Single Family                       20360101                    429350               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973414 GR3:MTA NONCONF NON3YRHARD                                          699926.66       2251.48                              360                       357                             6.5             0      0          0         0.375                                6.875 AGOURA HILLS                             CA               91301 Single Family                       20360101                    700000               20060201            77.77999878 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973415 GR4:MTA 3YRHARD                                                      153701.3        648.22                              360                       357                           6.625             0      0          0         0.375                                    7 BAKERSFIELD                              CA               93308 2-4 Family                          20360101                    153750               20060201                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973416 GR2:MTA CONF NON3YRHARD                                             359998.27       1517.78                              360                       357                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92410 2-4 Family                          20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973417 GR4:MTA 3YRHARD                                                     184283.28         557.2                              480                       477                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96001 Single Family                       20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973418 GR2:MTA CONF NON3YRHARD                                              376075.1       1389.77                              360                       357                               7             0      0          0         0.375                                7.375 CANBY                                    OR               97013 Single Family                       20360101                    376000               20060201            79.16000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973420 GR3:MTA NONCONF NON3YRHARD                                          480043.41       1543.87                              360                       357                            6.75             0      0          0         0.375                                7.125 GRESHAM                                  OR               97080 Single Family                       20360101                    480000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973422 GR3:MTA NONCONF NON3YRHARD                                          555621.13       1788.32                              360                       357                           6.875             0      0          0         0.375                                 7.25 PLACENTIA                                CA               92870 PUD                                 20360101                    556000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973424 GR2:MTA CONF NON3YRHARD                                              281222.4        847.92                              480                       477                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 PUD                                 20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973426 GR2:MTA CONF NON3YRHARD                                             320492.64        969.05                              480                       477                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20460101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973427 GR2:MTA CONF NON3YRHARD                                             181945.46        585.39                              360                       357                            6.25             0      0          0         0.375                                6.625 BOLINGBROOK                              IL               60490 Single Family                       20360101                    182000               20060201            61.68999863 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973428 GR2:MTA CONF NON3YRHARD                                             409865.87       1515.44                              360                       357                           6.375             0      0          0         0.375                                 6.75 CHATSWORTH                               CA               91311 Single Family                       20360101                    410000               20060201            65.08000183 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973430 GR2:MTA CONF NON3YRHARD                                             314469.64        793.97                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92154 Single Family                       20460101                    314000               20060201            69.01000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973431 GR2:MTA CONF NON3YRHARD                                             348592.87        879.94                              480                       477                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92555 Single Family                       20460101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973432 GR4:MTA 3YRHARD                                                     480817.75       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90813 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973433 GR2:MTA CONF NON3YRHARD                                              86458.27        319.54                              360                       357                           6.875             0      0          0         0.375                                 7.25 ARIZONA CITY                             AZ               85223 Single Family                       20360101                     86450               20060201            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973434 GR2:MTA CONF NON3YRHARD                                              86458.27        319.54                              360                       357                           6.875             0      0          0         0.375                                 7.25 ARIZONA CITY                             AZ               85223 Single Family                       20360101                     86450               20060201            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973435 GR2:MTA CONF NON3YRHARD                                             384036.77       1419.34                              360                       357                           6.875             0      0          0         0.375                                 7.25 PALM SPRINGS                             CA               92262 Single Family                       20360101                    384000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973436 GR2:MTA CONF NON3YRHARD                                             329745.39        1067.2                              360                       357                           6.125             0      0          0         0.375                                  6.5 STOCKTON                                 CA               95212 Single Family                       20360101                    331800               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973437 GR4:MTA 3YRHARD                                                     487988.58       1803.75                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92113 2-4 Family                          20360101                    488000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973438 GR2:MTA CONF NON3YRHARD                                             248289.48        887.81                              480                       477                           6.875             0      0          0         0.375                                 7.25 BLAINE                                   WA               98230 2-4 Family                          20460101                    248000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973439 GR4:MTA 3YRHARD                                                      352141.3       1064.74                              480                       477                               7             0      0          0         0.375                                7.375 SUISUN CITY                              CA               94585 Single Family                       20460101                    351600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973440 GR2:MTA CONF NON3YRHARD                                             382310.09        1413.8                              360                       357                            6.75             0      0          0         0.375                                7.125 MARTINEZ                                 CA               94553 PUD                                 20360101                    382500               20060201                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973443 GR2:MTA CONF NON3YRHARD                                             151441.86        382.32                              480                       477                           6.875             0      0          0         0.375                                 7.25 SALTON CITY                              CA               92275 Single Family                       20460101                    151200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973444 GR2:MTA CONF NON3YRHARD                                             151401.31        457.88                              480                       477                            6.75             0      0          0         0.375                                7.125 SALTON CITY                              CA               92275 Single Family                       20460101                    151200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973445 GR2:MTA CONF NON3YRHARD                                             359036.54       1087.75                              480                       477                               7             0      0          0         0.375                                7.375 BEND                                     OR               97701 PUD                                 20460101                    359200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973446 GR4:MTA 3YRHARD                                                     296952.23        897.88                              480                       477                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93619 Single Family                       20460101                    296500               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973447 GR4:MTA 3YRHARD                                                     493036.96       1582.47                              360                       357                           6.375             0      0          0         0.375                                 6.75 CAMARILLO                                CA               93010 Single Family                       20360101                    492000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973448 GR4:MTA 3YRHARD                                                     510655.34       1284.51                              480                       477                               7             0      0          0         0.375                                7.375 MARTINEZ                                 CA               94553 Single Family                       20460101                    508000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973449 GR3:MTA NONCONF NON3YRHARD                                         1072494.87       4521.71                              360                       357                               7             0      0          0         0.375                                7.375 NEWPORT BEACH                            CA               92663 2-4 Family                          20360101                   1072500               20060201                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973450 GR3:MTA NONCONF NON3YRHARD                                          583885.71       1878.38                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN RAMON                                CA               94583 Single Family                       20360101                    584000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973451 GR3:MTA NONCONF NON3YRHARD                                          595706.91       1929.84                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95120 Single Family                       20360101                    600000               20060201            65.22000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973452 GR2:MTA CONF NON3YRHARD                                             272437.27        821.27                              480                       477                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96002 Single Family                       20460101                    271200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973453 GR2:MTA CONF NON3YRHARD                                             367998.23       1551.51                              360                       357                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33460 2-4 Family                          20360101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973455 GR2:MTA CONF NON3YRHARD                                             100793.14        438.69                              360                       357                               7             0      0          0         0.375                                7.375 EASTPOINTE                               MI               48021 Single Family                       20360101                    100800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973456 GR3:MTA NONCONF NON3YRHARD                                          469983.71       1507.85                              360                       357                           6.625             0      0          0         0.375                                    7 PANAMA CITY                              FL               32413 PUD                                 20360101                    468800               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973458 GR3:MTA NONCONF NON3YRHARD                                          716451.06       2315.81                              360                       357                           6.875             0      0          0         0.375                                 7.25 WHEATON                                  IL               60187 PUD                                 20360101                    720000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973459 GR4:MTA 3YRHARD                                                     340110.11       1093.58                              360                       357                               7             0      0          0         0.375                                7.375 AUBURN                                   WA               98092 Single Family                       20360101                    340000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973461 GR2:MTA CONF NON3YRHARD                                             226402.74         728.2                              360                       357                           6.625             0      0          0         0.375                                    7 REDDING                                  CA               96003 Single Family                       20360101                    226400               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973463 GR4:MTA 3YRHARD                                                     284898.03          1202                              360                       357                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96003 Single Family                       20360101                    285100               20060201            78.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973464 GR3:MTA NONCONF NON3YRHARD                                          588076.77       1904.11                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN FRANCISCO                            CA               94127 Single Family                       20360101                    592000               20060201            56.38000107 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973465 GR2:MTA CONF NON3YRHARD                                              254868.5        943.27                              360                       357                           6.625             0      0          0         0.375                                    7 ISSAQUAH                                 WA               98029 Condominium                         20360101                    255200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973467 GR2:MTA CONF NON3YRHARD                                             293498.21         889.1                              480                       477                           6.375             0      0          0         0.375                                 6.75 RENO                                     NV               89521 PUD                                 20460101                    293600               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973468 GR2:MTA CONF NON3YRHARD                                             156031.15        576.61                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85006 Single Family                       20360101                    156000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973469 GR3:MTA NONCONF NON3YRHARD                                         1000095.76        3696.2                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               91403 Single Family                       20360101                   1000000               20060201            55.56000137 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973470 GR2:MTA CONF NON3YRHARD                                              356606.5        900.17                              480                       477                               7             0      0          0         0.375                                7.375 ALHAMBRA                                 CA               91801 Condominium                         20460101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973471 GR2:MTA CONF NON3YRHARD                                             197683.71        499.27                              480                       477                           6.375             0      0          0         0.375                                 6.75 ORLANDO                                  FL               32835 Condominium                         20460101                    197450               20060201            79.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973473 GR3:MTA NONCONF NON3YRHARD                                           460708.2          1393                              480                       477                               7             0      0          0         0.375                                7.375 LIVERMORE                                CA               94550 Single Family                       20460101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973474 GR2:MTA CONF NON3YRHARD                                             206041.13        761.42                              360                       357                               7             0      0          0         0.375                                7.375 GREENACRES                               FL               33463 PUD                                 20360101                    206000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973475 GR4:MTA 3YRHARD                                                     211078.67           531                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20460101                    210000               20060201            71.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973476 GR4:MTA 3YRHARD                                                     400812.25       1015.47                              480                       477                               7             0      0          0         0.375                                7.375 RIO LINDA                                CA               95673 Single Family                       20460101                    401600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973477 GR4:MTA 3YRHARD                                                     440055.77       1338.49                              480                       477                               7             0      0          0         0.375                                7.375 LINCOLN                                  CA               95648 PUD                                 20460101                    442000               20060201            79.34999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973478 GR2:MTA CONF NON3YRHARD                                             289313.93        872.14                              480                       477                               7             0      0          0         0.375                                7.375 RENO                                     NV               89521 PUD                                 20460101                    288000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973480 GR4:MTA 3YRHARD                                                        176057        566.09                              360                       357                               7             0      0          0         0.375                                7.375 KEYES                                    CA               95328 Single Family                       20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973482 GR4:MTA 3YRHARD                                                    1144865.95       2892.05                              480                       477                           6.125             0      0          0         0.375                                  6.5 SAN DIEGO                                CA               92128 PUD                                 20460101                   1143750               20060201                     75 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973483 GR2:MTA CONF NON3YRHARD                                             230388.77        739.78                              360                       357                           6.125             0      0          0         0.375                                  6.5 CENTENNIAL                               CO               80015 PUD                                 20360101                    230000               20060201            71.87999725 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973485 GR2:MTA CONF NON3YRHARD                                             319961.69        969.05                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92154 Condominium                         20460101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973486 GR3:MTA NONCONF NON3YRHARD                                         1151894.26       3705.29                              360                       357                             6.5             0      0          0         0.375                                6.875 CORONA                                   CA               92881 Single Family                       20360101                   1152000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973487 GR4:MTA 3YRHARD                                                     572736.55       1446.34                              480                       477                             6.5             0      0          0         0.375                                6.875 SANTA CLARITA                            CA               91390 Single Family                       20460101                    572000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973488 GR2:MTA CONF NON3YRHARD                                              221598.9        560.33                              480                       477                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89141 PUD                                 20460101                    221600               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973489 GR3:MTA NONCONF NON3YRHARD                                         1400016.98       4502.96                              360                       357                           6.625             0      0          0         0.375                                    7 TARZANA                                  CA               91356 Single Family                       20360101                   1400000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973490 GR2:MTA CONF NON3YRHARD                                             280055.92       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89118 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973491 GR2:MTA CONF NON3YRHARD                                             189587.08        825.16                              360                       357                               7             0      0          0         0.375                                7.375 WINDSOR                                  CO               80550 Single Family                       20360101                    189600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973492 GR3:MTA NONCONF NON3YRHARD                                          456682.01       1153.03                              480                       477                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               90026 Single Family                       20460101                    456000               20060201            79.30000305 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973493 GR3:MTA NONCONF NON3YRHARD                                          695984.22        2254.7                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN FRANCISCO                            CA               94116 2-4 Family                          20360101                    701000               20060201            60.95999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973494 GR2:MTA CONF NON3YRHARD                                             268853.68        993.54                              360                       357                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93720 PUD                                 20360101                    268800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973495 GR4:MTA 3YRHARD                                                     455557.05       1679.56                              360                       357                               7             0      0          0         0.375                                7.375 DOS PALOS                                CA               93620 Single Family                       20360101                    454400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973496 GR2:MTA CONF NON3YRHARD                                             392901.72       1452.61                              360                       357                            6.75             0      0          0         0.375                                7.125 TEMECULA                                 CA               92591 Single Family                       20360101                    393000               20060201            68.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973497 GR3:MTA NONCONF NON3YRHARD                                          589177.27       1904.11                              360                       357                             6.5             0      0          0         0.375                                6.875 ARCADIA                                  CA               91006 Single Family                       20360101                    592000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973498 GR2:MTA CONF NON3YRHARD                                             331257.61       1156.85                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90044 Single Family                       20360101                    335200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973499 GR2:MTA CONF NON3YRHARD                                             360457.69       1288.75                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973500 GR4:MTA 3YRHARD                                                     367666.86       1314.52                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 Condominium                         20460101                    367200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973501 GR3:MTA NONCONF NON3YRHARD                                          495842.89       2091.16                              360                       357                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95110 Single Family                       20360101                    496000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973502 GR4:MTA 3YRHARD                                                     566646.41       1826.92                              360                       357                               7             0      0          0         0.375                                7.375 REDWOOD CITY                             CA               94063 Single Family                       20360101                    568000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973503 GR2:MTA CONF NON3YRHARD                                             150029.96        554.43                              360                       357                               7             0      0          0         0.375                                7.375 UNION                                    NJ                7083 Single Family                       20360101                    150000               20060201                     50 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973505 GR4:MTA 3YRHARD                                                     213187.38         788.4                              360                       357                           6.125             0      0          0         0.375                                  6.5 JOHNS ISLAND                             SC               29455 PUD                                 20360101                    213300               20060201            79.97000122 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973506 GR2:MTA CONF NON3YRHARD                                             161998.66        598.79                              360                       357                            6.75             0      0          0         0.375                                7.125 MERIDIAN                                 ID               83642 PUD                                 20360101                    162000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973507 GR4:MTA 3YRHARD                                                     250080.97         804.1                              360                       357                               7             0      0          0         0.375                                7.375 SAN ANDREAS                              CA               95249 Single Family                       20360101                    250000               20060201            64.09999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973508 GR2:MTA CONF NON3YRHARD                                             274054.72       1012.76                              360                       357                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20360101                    274000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973509 GR2:MTA CONF NON3YRHARD                                             107999.47        455.34                              360                       357                               7             0      0          0         0.375                                7.375 MORROW                                   GA               30260 Single Family                       20360101                    108000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973511 GR2:MTA CONF NON3YRHARD                                             194798.41        720.02                              360                       357                            6.75             0      0          0         0.375                                7.125 BOISE                                    ID               83709 PUD                                 20360101                    194800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973512 GR4:MTA 3YRHARD                                                     179509.41        545.09                              480                       477                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92377 Single Family                       20460101                    180000               20060201            42.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15973513 GR3:MTA NONCONF NON3YRHARD                                          450145.75       1447.38                              360                       357                               7             0      0          0         0.375                                7.375 OAKDALE                                  CA               95361 Single Family                       20360101                    450000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973514 GR2:MTA CONF NON3YRHARD                                             208019.92        768.81                              360                       357                           6.875             0      0          0         0.375                                 7.25 GREENACRES                               FL               33463 PUD                                 20360101                    208000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973516 GR4:MTA 3YRHARD                                                     294708.83       1089.09                              360                       357                               7             0      0          0         0.375                                7.375 SHORELINE                                WA               98177 Single Family                       20360101                    294650               20060201                     71 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973517 GR4:MTA 3YRHARD                                                     503162.75       1614.64                              360                       357                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91316 Condominium                         20360101                    502000               20060201            79.80999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973520 GR4:MTA 3YRHARD                                                     240756.25        771.94                              360                       357                               7             0      0          0         0.375                                7.375 PORT ANGELES                             WA               98362 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973521 GR2:MTA CONF NON3YRHARD                                              316406.9        799.03                              480                       477                             6.5             0      0          0         0.375                                6.875 RICHMOND                                 CA               94804 Single Family                       20460101                    316000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973522 GR2:MTA CONF NON3YRHARD                                             356452.61       1274.43                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 2-4 Family                          20460101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973523 GR4:MTA 3YRHARD                                                     324071.26       1042.12                              360                       357                           6.875             0      0          0         0.375                                 7.25 LA HABRA                                 CA               90631 PUD                                 20360101                    324000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973524 GR2:MTA CONF NON3YRHARD                                             242405.34        784.81                              360                       357                            6.75             0      0          0         0.375                                7.125 PORTLAND                                 OR               97212 Condominium                         20360101                    244000               20060201            71.76999664 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973525 GR3:MTA NONCONF NON3YRHARD                                          741106.79       1871.14                              480                       477                            6.75             0      0          0         0.375                                7.125 SANTA CRUZ                               CA               95065 Single Family                       20460101                    740000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973526 GR3:MTA NONCONF NON3YRHARD                                          280823.84         900.6                              360                       357                           6.875             0      0          0         0.375                                 7.25 DANVILLE                                 IN               46122 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973527 GR2:MTA CONF NON3YRHARD                                             239873.09        886.72                              360                       357                           6.625             0      0          0         0.375                                    7 SANTA MARIA                              CA               93454 PUD                                 20360101                    239900               20060201            74.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973528 GR3:MTA NONCONF NON3YRHARD                                          588057.82       1479.21                              480                       477                               7             0      0          0         0.375                                7.375 DISCOVERY BAY                            CA               94514 PUD                                 20460101                    585000               20060201                     78 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973529 GR3:MTA NONCONF NON3YRHARD                                          552178.77       1775.46                              360                       357                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92591 PUD                                 20360101                    552000               20060201                  77.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973715 GR2:MTA CONF NON3YRHARD                                             176035.13        650.54                              360                       357                               7             0      0          0         0.375                                7.375 HOMESTEAD                                FL               33033 PUD                                 20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973716 GR4:MTA 3YRHARD                                                     494457.37       1590.19                              360                       357                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               91605 Single Family                       20360101                    494400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973717 GR4:MTA 3YRHARD                                                     228073.84        733.34                              360                       357                               7             0      0          0         0.375                                7.375 GRESHAM                                  OR               97030 Single Family                       20360101                    228000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973718 GR3:MTA NONCONF NON3YRHARD                                          646900.73       2090.66                              360                       357                           6.625             0      0          0         0.375                                    7 DANVILLE                                 CA               94506 Single Family                       20360101                    650000               20060201            56.52000046 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973720 GR4:MTA 3YRHARD                                                     243998.82       1028.72                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95822 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973721 GR3:MTA NONCONF NON3YRHARD                                          959441.58       3545.58                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91436 Single Family                       20360101                    959250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973722 GR3:MTA NONCONF NON3YRHARD                                          652447.13       1643.57                              480                       477                           6.125             0      0          0         0.375                                  6.5 SAN RAMON                                CA               94582 Condominium                         20460101                    650000               20060201            78.79000092 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973723 GR4:MTA 3YRHARD                                                     200064.78        643.28                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98203 Single Family                       20360101                    200000               20060201            78.43000031 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973724 GR2:MTA CONF NON3YRHARD                                              233454.3        751.03                              360                       357                           6.375             0      0          0         0.375                                 6.75 ROSEVILLE                                CA               95678 Condominium                         20360101                    233500               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973725 GR3:MTA NONCONF NON3YRHARD                                          420040.21       1552.41                              360                       357                           6.875             0      0          0         0.375                                 7.25 MISSION VIEJO                            CA               92691 Condominium                         20360101                    420000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973726 GR4:MTA 3YRHARD                                                     520885.88       1314.86                              480                       477                               7             0      0          0         0.375                                7.375 PLAYA DEL REY                            CA               90293 Condominium                         20460101                    520000               20060201            79.38999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973727 GR4:MTA 3YRHARD                                                     278455.59       1029.03                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85213 Single Family                       20360101                    278400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973728 GR2:MTA CONF NON3YRHARD                                             148649.91        374.23                              480                       477                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97220 Single Family                       20460101                    148000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973729 GR4:MTA 3YRHARD                                                     400129.55       1286.56                              360                       357                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20360101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973730 GR4:MTA 3YRHARD                                                     168766.15        623.74                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89115 PUD                                 20360101                    168750               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973734 GR4:MTA 3YRHARD                                                     573785.77       1844.93                              360                       357                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91915 PUD                                 20360101                    573600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973735 GR4:MTA 3YRHARD                                                     372472.94       1331.71                              480                       477                               7             0      0          0         0.375                                7.375 EDMONDS                                  WA               98026 Single Family                       20460101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973737 GR3:MTA NONCONF NON3YRHARD                                          496960.49       1250.76                              480                       477                            6.75             0      0          0         0.375                                7.125 RENO                                     NV               89523 PUD                                 20460101                    494650               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973739 GR2:MTA CONF NON3YRHARD                                             221048.88        817.23                              360                       357                            6.75             0      0          0         0.375                                7.125 CORONA                                   CA               92882 Condominium                         20360101                    221100               20060201            69.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973740 GR2:MTA CONF NON3YRHARD                                             181294.23        581.53                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89103 Single Family                       20360101                    180800               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973741 GR3:MTA NONCONF NON3YRHARD                                          516167.13       1659.66                              360                       357                               7             0      0          0         0.375                                7.375 COLFAX                                   CA               95713 Single Family                       20360101                    516000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973742 GR4:MTA 3YRHARD                                                     325071.49       1045.33                              360                       357                           6.875             0      0          0         0.375                                 7.25 ONTARIO                                  CA               91764 Single Family                       20360101                    325000               20060201            79.08000183 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973743 GR2:MTA CONF NON3YRHARD                                             374818.97       1385.71                              360                       357                             6.5             0      0          0         0.375                                6.875 ANNANDALE                                VA               22003 Single Family                       20360101                    374900               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973744 GR4:MTA 3YRHARD                                                     109913.89        378.26                              360                       357                               7             0      0          0         0.375                                7.375 POCONO LAKE                              PA               18347 PUD                                 20360101                    109600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973745 GR2:MTA CONF NON3YRHARD                                             339933.45       1093.58                              360                       357                           6.375             0      0          0         0.375                                 6.75 PORTLAND                                 OR               97202 Single Family                       20360101                    340000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973746 GR4:MTA 3YRHARD                                                     162018.79        521.06                              360                       357                            6.75             0      0          0         0.375                                7.125 HESPERIA                                 CA               92345 Single Family                       20360101                    162000               20060201            61.13000107 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973747 GR2:MTA CONF NON3YRHARD                                             175771.65        742.03                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85304 Single Family                       20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973749 GR4:MTA 3YRHARD                                                     409200.11       1312.29                              360                       357                           6.875             0      0          0         0.375                                 7.25 DUARTE                                   CA               91010 PUD                                 20360101                    408000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973750 GR4:MTA 3YRHARD                                                     528105.44        1951.6                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 Single Family                       20360101                    528000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973530 GR4:MTA 3YRHARD                                                     381927.91        960.86                              480                       477                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973531 GR4:MTA 3YRHARD                                                     308061.51       1138.43                              360                       357                               7             0      0          0         0.375                                7.375 CATHEDRAL CITY                           CA               92234 Single Family                       20360101                    308000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973532 GR3:MTA NONCONF NON3YRHARD                                          732267.66       1849.01                              480                       477                           6.625             0      0          0         0.375                                    7 CARLSBAD                                 CA               92011 PUD                                 20460101                    731250               20060201                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973534 GR4:MTA 3YRHARD                                                      499997.6       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98203 2-4 Family                          20360101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973535 GR4:MTA 3YRHARD                                                     201640.25        745.16                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85248 PUD                                 20360101                    201600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973537 GR4:MTA 3YRHARD                                                     200307.89        605.66                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 Single Family                       20460101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973538 GR2:MTA CONF NON3YRHARD                                             332462.02        839.49                              480                       477                           6.625             0      0          0         0.375                                    7 EL CAJON                                 CA               92019 Condominium                         20460101                    332000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973539 GR3:MTA NONCONF NON3YRHARD                                          446520.54       1127.49                              480                       477                           6.625             0      0          0         0.375                                    7 DISCOVERY BAY                            CA               94514 Single Family                       20460101                    445900               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973541 GR4:MTA 3YRHARD                                                     145340.34        613.44                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80204 Single Family                       20360101                    145500               20060201            61.38999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973542 GR2:MTA CONF NON3YRHARD                                             212779.36        684.45                              360                       357                             6.5             0      0          0         0.375                                6.875 TUCSON                                   AZ               85739 PUD                                 20360101                    212800               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973543 GR3:MTA NONCONF NON3YRHARD                                          533444.29       1723.99                              360                       357                               7             0      0          0         0.375                                7.375 ALAMEDA                                  CA               94501 Single Family                       20360101                    536000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973544 GR2:MTA CONF NON3YRHARD                                             278866.48        840.65                              480                       477                               7             0      0          0         0.375                                7.375 RENO                                     NV               89521 PUD                                 20460101                    277600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973545 GR4:MTA 3YRHARD                                                     548843.67       1659.49                              480                       477                               7             0      0          0         0.375                                7.375 SIMI VALLEY                              CA               93063 PUD                                 20460101                    548000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973546 GR3:MTA NONCONF NON3YRHARD                                          565351.07       1428.14                              480                       477                           6.125             0      0          0         0.375                                  6.5 PACIFICA                                 CA               94044 Single Family                       20460101                    564800               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973547 GR2:MTA CONF NON3YRHARD                                             284365.69        718.12                              480                       477                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90043 Single Family                       20460101                    284000               20060201            58.56000137 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973548 GR2:MTA CONF NON3YRHARD                                              116120.8        428.21                              360                       357                           6.875             0      0          0         0.375                                 7.25 HERRIMAN                                 UT               84065 Condominium                         20360101                    115850               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973549 GR4:MTA 3YRHARD                                                     500851.81       1264.29                              480                       477                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94534 Single Family                       20460101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973550 GR4:MTA 3YRHARD                                                     363279.89        1168.2                              360                       357                           6.875             0      0          0         0.375                                 7.25 RANCHO CUCAMONGA                         CA               91730 Condominium                         20360101                    363200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973551 GR3:MTA NONCONF NON3YRHARD                                          239898.85       1011.85                              360                       357                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92335 Single Family                       20360101                    240000               20060201            71.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973552 GR4:MTA 3YRHARD                                                     287189.21        728.23                              480                       477                           6.875             0      0          0         0.375                                 7.25 HEMET                                    CA               92545 Single Family                       20460101                    288000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973553 GR2:MTA CONF NON3YRHARD                                             255381.38        644.79                              480                       477                            6.75             0      0          0         0.375                                7.125 ORANGEVALE                               CA               95662 Single Family                       20460101                    255000               20060201            52.58000183 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973554 GR4:MTA 3YRHARD                                                     492838.18       1244.06                              480                       477                               7             0      0          0         0.375                                7.375 LA CRESCENTA                             CA               91214 Single Family                       20460101                    492000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973555 GR4:MTA 3YRHARD                                                     199594.09        739.24                              360                       357                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               91335 Single Family                       20360101                    200000               20060201                   31.5 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973558 GR4:MTA 3YRHARD                                                     100254.64        369.62                              360                       357                               7             0      0          0         0.375                                7.375 REDFORD                                  MI               48239 Single Family                       20360101                    100000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973559 GR4:MTA 3YRHARD                                                     325037.71       1045.33                              360                       357                            6.75             0      0          0         0.375                                7.125 BLOOMFIELD HILLS                         MI               48304 Single Family                       20360101                    325000               20060201            57.22000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973560 GR2:MTA CONF NON3YRHARD                                             212042.33         783.6                              360                       357                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98003 Single Family                       20360101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973561 GR4:MTA 3YRHARD                                                      116002.5        400.34                              360                       357                            6.75             0      0          0         0.375                                7.125 FREEDOM                                  PA               15042 Single Family                       20360101                    116000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973563 GR2:MTA CONF NON3YRHARD                                             351270.13       1298.11                              360                       357                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90806 Single Family                       20360101                    351200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973564 GR4:MTA 3YRHARD                                                     318813.65       1178.17                              360                       357                               7             0      0          0         0.375                                7.375 BELLFLOWER                               CA               90706 Single Family                       20360101                    318750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973565 GR2:MTA CONF NON3YRHARD                                             378756.47        1235.1                              360                       357                           6.375             0      0          0         0.375                                 6.75 RANCHO CUCAMONGA                         CA               91739 Condominium                         20360101                    384000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973566 GR3:MTA NONCONF NON3YRHARD                                           559832.2       1801.19                              360                       357                            6.25             0      0          0         0.375                                6.625 LAS VEGAS                                NV               89131 PUD                                 20360101                    560000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973567 GR2:MTA CONF NON3YRHARD                                             381832.26       1411.95                              360                       357                             6.5             0      0          0         0.375                                6.875 RANCHO CUCAMONGA                         CA               91739 Condominium                         20360101                    382000               20060201            78.59999847 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973570 GR3:MTA NONCONF NON3YRHARD                                         1002331.99        3216.4                              360                       357                           6.625             0      0          0         0.375                                    7 SAN LUIS OBISPO                          CA               93401 Single Family                       20360101                   1000000               20060201            71.43000031 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973571 GR4:MTA 3YRHARD                                                     215319.71        692.33                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89130 PUD                                 20360101                    215250               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973572 GR2:MTA CONF NON3YRHARD                                             236352.95        871.94                              360                       357                           6.625             0      0          0         0.375                                    7 TEMPE                                    AZ               85283 Single Family                       20360101                    235900               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973573 GR2:MTA CONF NON3YRHARD                                             140027.95        517.47                              360                       357                               7             0      0          0         0.375                                7.375 OREGON CITY                              OR               97045 Single Family                       20360101                    140000               20060201            78.20999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973574 GR2:MTA CONF NON3YRHARD                                             356452.61       1274.43                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 2-4 Family                          20460101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973576 GR3:MTA NONCONF NON3YRHARD                                          921359.47       2984.82                              360                       357                            6.75             0      0          0         0.375                                7.125 TRABUCO CANYON AREA                      CA               92679 PUD                                 20360101                    928000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973579 GR2:MTA CONF NON3YRHARD                                             378475.56       1398.65                              360                       357                               7             0      0          0         0.375                                7.375 OJAI                                     CA               93023 Single Family                       20360101                    378400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973580 GR3:MTA NONCONF NON3YRHARD                                          484723.89       1223.83                              480                       477                            6.75             0      0          0         0.375                                7.125 SANTA ROSA                               CA               95409 Single Family                       20460101                    484000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973581 GR4:MTA 3YRHARD                                                      499997.6       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 SUNNYVALE                                CA               94085 2-4 Family                          20360101                    500000               20060201            65.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973582 GR2:MTA CONF NON3YRHARD                                             196298.87        704.52                              480                       477                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              OR               97478 2-4 Family                          20460101                    196800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973583 GR4:MTA 3YRHARD                                                     504997.57       2129.11                              360                       357                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 2-4 Family                          20360101                    505000               20060201            78.91000366 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973585 GR2:MTA CONF NON3YRHARD                                             368451.71        1114.4                              480                       477                           6.625             0      0          0         0.375                                    7 SAN MARCOS                               CA               92069 Single Family                       20460101                    368000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973587 GR2:MTA CONF NON3YRHARD                                             693746.69       2924.88                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91607 2-4 Family                          20360101                    693750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973588 GR2:MTA CONF NON3YRHARD                                              264003.2        849.13                              360                       357                           6.625             0      0          0         0.375                                    7 LEESBURG                                 VA               20175 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973589 GR3:MTA NONCONF NON3YRHARD                                          496840.68       1256.19                              480                       477                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92126 Single Family                       20460101                    496800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973590 GR4:MTA 3YRHARD                                                     148029.56        547.04                              360                       357                               7             0      0          0         0.375                                7.375 TWENTYNINE PALMS                         CA               92277 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973592 GR4:MTA 3YRHARD                                                     143028.55        528.56                              360                       357                               7             0      0          0         0.375                                7.375 JOSHUA TREE                              CA               92252 Single Family                       20360101                    143000               20060201            79.44000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973595 GR2:MTA CONF NON3YRHARD                                             379965.11       1222.24                              360                       357                             6.5             0      0          0         0.375                                6.875 CORONA                                   CA               92880 Single Family                       20360101                    380000               20060201            79.66999817 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973596 GR2:MTA CONF NON3YRHARD                                             231222.12        854.57                              360                       357                           6.875             0      0          0         0.375                                 7.25 PORTLAND                                 OR               97225 PUD                                 20360101                    231200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973597 GR3:MTA NONCONF NON3YRHARD                                          748859.05       2490.78                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95129 Single Family                       20360101                    774400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973598 GR2:MTA CONF NON3YRHARD                                             261643.26        793.41                              480                       477                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93313 Single Family                       20460101                    262000               20060201            78.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973599 GR2:MTA CONF NON3YRHARD                                              85086.41         256.5                              480                       477                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 PUD                                 20460101                     84700               20060201            69.48000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973600 GR2:MTA CONF NON3YRHARD                                             140778.29        519.14                              360                       357                           6.875             0      0          0         0.375                                 7.25 STAR                                     ID               83669 PUD                                 20360101                    140450               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973601 GR4:MTA 3YRHARD                                                      408766.2       1318.73                              360                       357                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20360101                    410000               20060201            77.36000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973602 GR4:MTA 3YRHARD                                                     500499.93       1849.58                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES AREA                         CA               90063 2-4 Family                          20360101                    500400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973603 GR3:MTA NONCONF NON3YRHARD                                           559937.2       2069.87                              360                       357                           6.625             0      0          0         0.375                                    7 PETALUMA                                 CA               94954 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973604 GR2:MTA CONF NON3YRHARD                                             199198.35        736.29                              360                       357                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87111 Single Family                       20360101                    199200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973605 GR3:MTA NONCONF NON3YRHARD                                          645097.14        1628.4                              480                       477                               7             0      0          0         0.375                                7.375 GILROY                                   CA               95020 Single Family                       20460101                    644000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973606 GR2:MTA CONF NON3YRHARD                                             523997.49       2209.21                              360                       357                               7             0      0          0         0.375                                7.375 CARSON CITY                              NV               89701 2-4 Family                          20360101                    524000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973608 GR3:MTA NONCONF NON3YRHARD                                          949220.72       2397.08                              480                       477                             6.5             0      0          0         0.375                                6.875 SHERMAN OAKS AREA                        CA               91403 Single Family                       20460101                    948000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973609 GR3:MTA NONCONF NON3YRHARD                                          512861.48       1294.63                              480                       477                               7             0      0          0         0.375                                7.375 MOUNTAIN HOUSE                           CA               95391 Single Family                       20460101                    512000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973610 GR4:MTA 3YRHARD                                                     383539.92       1374.67                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91350 Single Family                       20460101                    384000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973611 GR4:MTA 3YRHARD                                                     301182.43       1076.82                              480                       477                               7             0      0          0         0.375                                7.375 CITRUS HEIGHTS                           CA               95610 Single Family                       20460101                    300800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973612 GR4:MTA 3YRHARD                                                     275054.91       1016.46                              360                       357                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93906 Single Family                       20360101                    275000               20060201            49.72999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973613 GR3:MTA NONCONF NON3YRHARD                                          722858.66       1818.55                              480                       477                               7             0      0          0         0.375                                7.375 REDWOOD CITY                             CA               94065 PUD                                 20460101                    719200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973614 GR2:MTA CONF NON3YRHARD                                             244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95351 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973615 GR4:MTA 3YRHARD                                                     190020.39        750.73                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98682 Single Family                       20360101                    190000               20060201            73.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973617 GR2:MTA CONF NON3YRHARD                                             360069.57       1330.64                              360                       357                               7             0      0          0         0.375                                7.375 KENT                                     WA               98042 Single Family                       20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973619 GR3:MTA NONCONF NON3YRHARD                                          743931.71          2393                              360                       357                             6.5             0      0          0         0.375                                6.875 YORBA LINDA                              CA               92886 Single Family                       20360101                    744000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973620 GR2:MTA CONF NON3YRHARD                                             217620.83         804.3                              360                       357                           6.875             0      0          0         0.375                                 7.25 BAKERSFIELD                              CA               93306 PUD                                 20360101                    217600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973621 GR3:MTA NONCONF NON3YRHARD                                          618533.89       1567.71                              480                       477                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95133 Single Family                       20460101                    620000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973623 GR2:MTA CONF NON3YRHARD                                              85086.41         256.5                              480                       477                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 PUD                                 20460101                     84700               20060201            69.48000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973624 GR2:MTA CONF NON3YRHARD                                                218414        778.98                              480                       477                               7             0      0          0         0.375                                7.375 YAKIMA                                   WA               98908 2-4 Family                          20460101                    217600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973625 GR3:MTA NONCONF NON3YRHARD                                           475856.3       1759.39                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95127 Single Family                       20360101                    476000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973626 GR4:MTA 3YRHARD                                                     621056.26       1567.71                              480                       477                               7             0      0          0         0.375                                7.375 ORANGEVALE                               CA               95662 Single Family                       20460101                    620000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973627 GR4:MTA 3YRHARD                                                     213856.56        903.92                              360                       357                               7             0      0          0         0.375                                7.375 HAMILTON                                 OH               45013 2-4 Family                          20360101                    214400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973629 GR3:MTA NONCONF NON3YRHARD                                          640708.95       1618.28                              480                       477                           6.625             0      0          0         0.375                                    7 TAMPA                                    FL               33626 PUD                                 20460101                    640000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973630 GR2:MTA CONF NON3YRHARD                                             350637.27       1475.62                              360                       357                               7             0      0          0         0.375                                7.375 KLAMATH FALLS                            OR               97601 Single Family                       20360101                    350000               20060201            53.02999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973631 GR3:MTA NONCONF NON3YRHARD                                          539991.52       1995.95                              360                       357                            6.75             0      0          0         0.375                                7.125 BROOMFIELD                               CO               80020 PUD                                 20360101                    540000               20060201            79.76000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973633 GR4:MTA 3YRHARD                                                     430139.27       1383.05                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91307 Single Family                       20360101                    430000               20060201            78.18000031 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973634 GR3:MTA NONCONF NON3YRHARD                                          939097.16       2370.53                              480                       477                               7             0      0          0         0.375                                7.375 STUDIO CITY                              CA               91604 Single Family                       20460101                    937500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973635 GR2:MTA CONF NON3YRHARD                                             119976.51        385.97                              360                       357                           6.375             0      0          0         0.375                                 6.75 BENBROOK                                 TX               76126 Single Family                       20360101                    120000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973636 GR2:MTA CONF NON3YRHARD                                             193506.79         716.7                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92128 Condominium                         20360101                    193900               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973637 GR4:MTA 3YRHARD                                                     190954.78        709.67                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 Single Family                       20360101                    192000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973638 GR4:MTA 3YRHARD                                                     280712.98       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973639 GR4:MTA 3YRHARD                                                     132008.47        455.56                              360                       357                            6.75             0      0          0         0.375                                7.125 SCOTTSDALE                               AZ               85258 Condominium                         20360101                    132000               20060201            53.88000107 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973640 GR3:MTA NONCONF NON3YRHARD                                          585752.79       1476.68                              480                       477                            6.75             0      0          0         0.375                                7.125 PACIFICA                                 CA               94044 Single Family                       20460101                    584000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973641 GR2:MTA CONF NON3YRHARD                                             159999.23        674.57                              360                       357                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21206 2-4 Family                          20360101                    160000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973642 GR2:MTA CONF NON3YRHARD                                             275942.33        887.73                              360                       357                             6.5             0      0          0         0.375                                6.875 CITRUS HEIGHTS                           CA               95621 Single Family                       20360101                    276000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973643 GR3:MTA NONCONF NON3YRHARD                                          999700.37        3216.4                              360                       357                            6.25             0      0          0         0.375                                6.625 NEW YORK                                 NY               10069 Condominium                         20360101                   1000000               20060201            71.16999817 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973645 GR4:MTA 3YRHARD                                                     390600.43       1181.02                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91350 Single Family                       20460101                    390000               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973646 GR2:MTA CONF NON3YRHARD                                                152234         460.3                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98310 Single Family                       20460101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973647 GR2:MTA CONF NON3YRHARD                                             298906.87         752.5                              480                       477                             6.5             0      0          0         0.375                                6.875 GILBERT                                  AZ               85233 PUD                                 20460101                    297600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973649 GR4:MTA 3YRHARD                                                      116216.8        372.79                              360                       357                            6.75             0      0          0         0.375                                7.125 PORTLAND                                 OR               97233 Single Family                       20360101                    115900               20060201            64.38999939 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973650 GR4:MTA 3YRHARD                                                     280977.42        847.92                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973651 GR2:MTA CONF NON3YRHARD                                             144951.44        366.01                              480                       477                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89128 Condominium                         20460101                    144750               20060201                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973652 GR2:MTA CONF NON3YRHARD                                             252050.31        931.45                              360                       357                               7             0      0          0         0.375                                7.375 RENO                                     NV               89506 PUD                                 20360101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973653 GR2:MTA CONF NON3YRHARD                                             371299.56       1378.41                              480                       477                               7             0      0          0         0.375                                7.375 ASHBURN                                  VA               20147 PUD                                 20460101                    370000               20060201            78.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973654 GR2:MTA CONF NON3YRHARD                                             313662.63       1159.13                              360                       357                               7             0      0          0         0.375                                7.375 RENO                                     NV               89506 PUD                                 20360101                    313600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973655 GR4:MTA 3YRHARD                                                      64772.37        248.08                              360                       357                               7             0      0          0         0.375                                7.375 LEONARD                                  MI               48367 Single Family                       20360101                     64900               20060201            31.04999924 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973656 GR4:MTA 3YRHARD                                                     500047.88        1848.1                              360                       357                           6.875             0      0          0         0.375                                 7.25 RANCHO MIRAGE                            CA               92270 PUD                                 20360101                    500000               20060201            77.18000031 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973657 GR2:MTA CONF NON3YRHARD                                             263842.96        975.43                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92129 Condominium                         20360101                    263900               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973658 GR3:MTA NONCONF NON3YRHARD                                          424652.76       1283.99                              480                       477                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 Single Family                       20460101                    424000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973660 GR4:MTA 3YRHARD                                                     235117.44        932.49                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89108 Single Family                       20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973661 GR2:MTA CONF NON3YRHARD                                             220283.27        556.29                              480                       477                             6.5             0      0          0         0.375                                6.875 ROHNERT PARK                             CA               94928 PUD                                 20460101                    220000               20060201            60.93999863 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973662 GR2:MTA CONF NON3YRHARD                                             287257.36       1061.55                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97229 Single Family                       20360101                    287200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973663 GR2:MTA CONF NON3YRHARD                                             346318.37       1114.16                              360                       357                           6.625             0      0          0         0.375                                    7 LOS ANGELES                              CA               91311 Condominium                         20360101                    346400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973664 GR2:MTA CONF NON3YRHARD                                              312036.2       1003.52                              360                       357                            6.75             0      0          0         0.375                                7.125 TRENTON                                  NJ                8628 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973665 GR3:MTA NONCONF NON3YRHARD                                          420618.48       1271.87                              480                       477                               7             0      0          0         0.375                                7.375 WEST SACRAMENTO                          CA               95691 Single Family                       20460101                    420000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973666 GR4:MTA 3YRHARD                                                     777111.29       2492.71                              360                       357                            6.75             0      0          0         0.375                                7.125 CAMARILLO                                CA               93010 Single Family                       20360101                    775000               20060201            58.70999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973668 GR2:MTA CONF NON3YRHARD                                             223886.32        720.48                              360                       357                               6             0      0          0         0.375                                6.375 RIVERSIDE AREA                           CA               92503 PUD                                 20360101                    224000               20060201            38.95999908 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973670 GR2:MTA CONF NON3YRHARD                                             217876.64        778.98                              480                       477                               7             0      0          0         0.375                                7.375 YAKIMA                                   WA               98908 2-4 Family                          20460101                    217600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973671 GR4:MTA 3YRHARD                                                    1264018.76       3191.05                              480                       477                           6.875             0      0          0         0.375                                 7.25 OAKLAND                                  CA               94618 Single Family                       20460101                   1262000               20060201            69.33999634 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973672 GR4:MTA 3YRHARD                                                     485696.97       1794.88                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95122 Single Family                       20360101                    485600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973673 GR4:MTA 3YRHARD                                                     327681.34       1211.06                              360                       357                           6.875             0      0          0         0.375                                 7.25 SEATTLE                                  WA               98118 Single Family                       20360101                    327650               20060201            68.26000214 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973674 GR3:MTA NONCONF NON3YRHARD                                           758132.2       1914.13                              480                       477                            6.75             0      0          0         0.375                                7.125 RANCHO MIRAGE                            CA               92270 PUD                                 20460101                    757000               20060201            77.63999939 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973675 GR2:MTA CONF NON3YRHARD                                             248928.87        800.57                              360                       357                            6.75             0      0          0         0.375                                7.125 VANCOUVER                                WA               98661 PUD                                 20360101                    248900               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973676 GR2:MTA CONF NON3YRHARD                                             372339.78        940.63                              480                       477                           6.375             0      0          0         0.375                                 6.75 SONOMA                                   CA               95476 PUD                                 20460101                    372000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973677 GR4:MTA 3YRHARD                                                     344068.68        1271.5                              360                       357                               7             0      0          0         0.375                                7.375 WOODLAND                                 CA               95695 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973678 GR2:MTA CONF NON3YRHARD                                             255434.42        644.79                              480                       477                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91910 Condominium                         20460101                    255000               20060201            78.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973679 GR4:MTA 3YRHARD                                                     638995.31       2694.05                              360                       357                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92880 Single Family                       20360101                    639000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973680 GR4:MTA 3YRHARD                                                     491247.73       1811.14                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92122 Condominium                         20360101                    490000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973682 GR3:MTA NONCONF NON3YRHARD                                          863879.69       2180.89                              480                       477                           6.875             0      0          0         0.375                                 7.25 ALAMO                                    CA               94507 Single Family                       20460101                    862500               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973683 GR4:MTA 3YRHARD                                                     245829.59        790.43                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98683 PUD                                 20360101                    245750               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973684 GR4:MTA 3YRHARD                                                      223002.7        717.26                              360                       357                           6.625             0      0          0         0.375                                    7 KENT                                     WA               98032 Single Family                       20360101                    223000               20060201                  78.25 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973686 GR4:MTA 3YRHARD                                                     685165.29       1729.54                              480                       477                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 PUD                                 20460101                    684000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973687 GR4:MTA 3YRHARD                                                     219994.85        813.17                              360                       357                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93612 Single Family                       20360101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973689 GR2:MTA CONF NON3YRHARD                                             334692.82       1078.14                              360                       357                           6.625             0      0          0         0.375                                    7 LEESBURG                                 VA               20176 PUD                                 20360101                    335200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973690 GR2:MTA CONF NON3YRHARD                                             199639.85        737.77                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85041 PUD                                 20360101                    199600               20060201            79.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973691 GR3:MTA NONCONF NON3YRHARD                                          652990.15       1643.57                              480                       477                           6.625             0      0          0         0.375                                    7 PALM SPRINGS                             CA               92264 Single Family                       20460101                    650000               20060201            71.04000092 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973692 GR4:MTA 3YRHARD                                                     460783.67       1163.14                              480                       477                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20460101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973693 GR2:MTA CONF NON3YRHARD                                             263842.96        975.43                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92129 Condominium                         20360101                    263900               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973696 GR3:MTA NONCONF NON3YRHARD                                          585982.16       1897.68                              360                       357                               7             0      0          0         0.375                                7.375 SAN FRANCISCO                            CA               94132 Single Family                       20360101                    590000               20060201            60.50999832 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973697 GR2:MTA CONF NON3YRHARD                                             129764.77        463.95                              480                       477                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84115 2-4 Family                          20460101                    129600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973698 GR3:MTA NONCONF NON3YRHARD                                          488546.65       1233.94                              480                       477                           6.625             0      0          0         0.375                                    7 PLEASANTON                               CA               94588 PUD                                 20460101                    488000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973699 GR2:MTA CONF NON3YRHARD                                             164698.64        608.77                              360                       357                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87109 PUD                                 20360101                    164700               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973700 GR3:MTA NONCONF NON3YRHARD                                          488460.42       1233.94                              480                       477                            6.25             0      0          0         0.375                                6.625 SAN JOSE                                 CA               95127 Single Family                       20460101                    488000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973701 GR4:MTA 3YRHARD                                                     131657.35        331.25                              480                       477                           6.875             0      0          0         0.375                                 7.25 NORTH LAS VEGAS                          NV               89030 Single Family                       20460101                    131000               20060201            74.43000031 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973702 GR3:MTA NONCONF NON3YRHARD                                           550834.9       1772.24                              360                       357                            6.25             0      0          0         0.375                                6.625 CAPE CHARLES                             VA               23310 PUD                                 20360101                    551000               20060201            76.52999878 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973704 GR2:MTA CONF NON3YRHARD                                             305603.69        982.94                              360                       357                           6.625             0      0          0         0.375                                    7 ANTHEM                                   AZ               85086 PUD                                 20360101                    305600               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973705 GR4:MTA 3YRHARD                                                     206717.75        625.04                              480                       477                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 Single Family                       20460101                    206400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973707 GR2:MTA CONF NON3YRHARD                                             237134.94        596.75                              480                       477                            6.75             0      0          0         0.375                                7.125 SONORA                                   CA               95370 PUD                                 20460101                    236000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973708 GR4:MTA 3YRHARD                                                     352113.99       1132.18                              360                       357                               7             0      0          0         0.375                                7.375 CARSON                                   CA               90810 Single Family                       20360101                    352000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973709 GR2:MTA CONF NON3YRHARD                                             101690.74        306.62                              480                       477                           6.875             0      0          0         0.375                                 7.25 FAYETTEVILLE                             GA               30214 Single Family                       20460101                    101250               20060201            79.59999847 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973710 GR2:MTA CONF NON3YRHARD                                             224021.44        827.95                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN BERNARDINO                           CA               92411 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973711 GR4:MTA 3YRHARD                                                     147014.06        543.35                              360                       357                           6.875             0      0          0         0.375                                 7.25 BEND                                     OR               97701 Single Family                       20360101                    147000               20060201                  61.25 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973712 GR4:MTA 3YRHARD                                                     436742.77       1102.46                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98116 Single Family                       20460101                    436000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973713 GR2:MTA CONF NON3YRHARD                                             211320.25        782.67                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89147 Condominium                         20360101                    211750               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973714 GR2:MTA CONF NON3YRHARD                                             115292.54        428.76                              360                       357                               7             0      0          0         0.375                                7.375 SAINT PAUL                               MN               55106 Single Family                       20360101                    116000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973011 GR2:MTA CONF NON3YRHARD                                             248003.01        797.67                              360                       357                           6.625             0      0          0         0.375                                    7 APPLE VALLEY                             CA               92308 Single Family                       20360101                    248000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973013 GR3:MTA NONCONF NON3YRHARD                                          497494.54       1255.94                              480                       477                           6.875             0      0          0         0.375                                 7.25 STOCKTON                                 CA               95212 Single Family                       20460101                    496700               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973014 GR4:MTA 3YRHARD                                                     388706.47       1635.83                              360                       357                               7             0      0          0         0.375                                7.375 FOLSOM                                   CA               95630 2-4 Family                          20360101                    388000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973015 GR3:MTA NONCONF NON3YRHARD                                           593997.5       1929.84                              360                       357                             6.5             0      0          0         0.375                                6.875 LADERA RANCH AREA                        CA               92694 PUD                                 20360101                    600000               20060201            69.65000153 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973016 GR2:MTA CONF NON3YRHARD                                             340523.45       1029.61                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 Single Family                       20460101                    340000               20060201            61.81999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973017 GR3:MTA NONCONF NON3YRHARD                                          700515.85       1777.33                              480                       477                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92130 PUD                                 20460101                    702900               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 480
       15973018 GR2:MTA CONF NON3YRHARD                                             229602.77        738.49                              360                       357                           6.625             0      0          0         0.375                                    7 GLENDALE                                 AZ               85308 PUD                                 20360101                    229600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973020 GR4:MTA 3YRHARD                                                     104168.58        452.62                              360                       357                               7             0      0          0         0.375                                7.375 WALLA WALLA                              WA               99362 Single Family                       20360101                    104000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973021 GR4:MTA 3YRHARD                                                      353839.9        890.06                              480                       477                               7             0      0          0         0.375                                7.375 MONTCLAIR                                CA               91763 Single Family                       20460101                    352000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973022 GR2:MTA CONF NON3YRHARD                                              288340.9        728.23                              480                       477                           6.375             0      0          0         0.375                                 6.75 ROCKLIN                                  CA               95677 Single Family                       20460101                    288000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973023 GR4:MTA 3YRHARD                                                     139574.35         450.3                              360                       357                               7             0      0          0         0.375                                7.375 LUCERNE VALLEY                           CA               92356 Single Family                       20360101                    140000               20060201            71.79000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973024 GR2:MTA CONF NON3YRHARD                                             183401.85         680.1                              360                       357                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20360101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973025 GR2:MTA CONF NON3YRHARD                                             189982.55        611.12                              360                       357                             6.5             0      0          0         0.375                                6.875 STONYFORD                                CA               95979 Single Family                       20360101                    190000               20060201            79.16999817 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973026 GR4:MTA 3YRHARD                                                     207315.28        905.23                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93301 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973028 GR2:MTA CONF NON3YRHARD                                                172469        616.63                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20460101                    172250               20060201            78.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973029 GR3:MTA NONCONF NON3YRHARD                                          451847.72       1366.35                              480                       477                           6.875             0      0          0         0.375                                 7.25 MONTCLAIR                                CA               91792 Single Family                       20460101                    451200               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973030 GR2:MTA CONF NON3YRHARD                                             121136.37        447.24                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85224 Condominium                         20360101                    121000               20060201            65.41000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973031 GR4:MTA 3YRHARD                                                     185036.94         683.8                              360                       357                               7             0      0          0         0.375                                7.375 MIAMI BEACH                              FL               33139 Condominium                         20360101                    185000               20060201            79.05999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973032 GR2:MTA CONF NON3YRHARD                                              328065.5       1212.36                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94806 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973033 GR2:MTA CONF NON3YRHARD                                             394197.88          1460                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94545 Single Family                       20360101                    395000               20060201            68.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973034 GR2:MTA CONF NON3YRHARD                                             308003.74        990.65                              360                       357                           6.625             0      0          0         0.375                                    7 NEWFIELD                                 NJ                8344 Single Family                       20360101                    308000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973035 GR2:MTA CONF NON3YRHARD                                             264052.72         975.8                              360                       357                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85297 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973036 GR3:MTA NONCONF NON3YRHARD                                           99990.82        321.64                              360                       357                             6.5             0      0          0         0.375                                6.875 DALLAS                                   GA               30157 PUD                                 20360101                    100000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973039 GR3:MTA NONCONF NON3YRHARD                                          584824.71        1881.6                              360                       357                            6.25             0      0          0         0.375                                6.625 SAN MARTIN                               CA               95046 Single Family                       20360101                    585000               20060201            62.22999954 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973040 GR4:MTA 3YRHARD                                                     240244.65        726.79                              480                       477                           6.375             0      0          0         0.375                                 6.75 CORONA                                   CA               92879 Single Family                       20460101                    240000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973041 GR2:MTA CONF NON3YRHARD                                             276945.77        890.95                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN FRANCISCO                            CA               94124 Condominium                         20360101                    277000               20060201            67.55999756 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973042 GR2:MTA CONF NON3YRHARD                                             334899.62        1077.5                              360                       357                            6.25             0      0          0         0.375                                6.625 CONCORD                                  CA               94521 Single Family                       20360101                    335000               20060201            54.02999878 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973043 GR2:MTA CONF NON3YRHARD                                             269185.86           814                              480                       477                           6.875             0      0          0         0.375                                 7.25 CHEHALIS                                 WA               98532 Single Family                       20460101                    268800               20060201            79.95999908 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973044 GR4:MTA 3YRHARD                                                     500769.78       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20460101                    500000               20060201            76.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973045 GR3:MTA NONCONF NON3YRHARD                                          430041.17       1589.37                              360                       357                           6.875             0      0          0         0.375                                 7.25 HAYWARD                                  CA               94541 Single Family                       20360101                    430000               20060201            78.90000153 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973046 GR2:MTA CONF NON3YRHARD                                             194438.81        718.55                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98208 PUD                                 20360101                    194400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973047 GR3:MTA NONCONF NON3YRHARD                                           440749.6       1112.57                              480                       477                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95409 Single Family                       20460101                    440000               20060201            79.27999878 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973049 GR2:MTA CONF NON3YRHARD                                             222551.88        822.78                              360                       357                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90068 Condominium                         20360101                    222600               20060201                     70 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973050 GR2:MTA CONF NON3YRHARD                                             190422.66        704.13                              360                       357                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85043 Single Family                       20360101                    190500               20060201            70.55999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973051 GR4:MTA 3YRHARD                                                     374262.28       1841.83                              360                       357                               7             0      0          0         0.375                                7.375 LA PUENTE                                CA               91744 Single Family                       20360101                    374400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973052 GR2:MTA CONF NON3YRHARD                                                172469        616.63                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20460101                    172250               20060201            78.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973053 GR4:MTA 3YRHARD                                                     248049.52        916.66                              360                       357                               7             0      0          0         0.375                                7.375 COLTON                                   CA               92324 Single Family                       20360101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973054 GR2:MTA CONF NON3YRHARD                                                172469        616.63                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20460101                    172250               20060201            78.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973055 GR2:MTA CONF NON3YRHARD                                                172469        616.63                              480                       477                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20460101                    172250               20060201            78.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973056 GR2:MTA CONF NON3YRHARD                                             705145.38       2521.11                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95050 2-4 Family                          20460101                    704250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973057 GR4:MTA 3YRHARD                                                     304098.45        977.79                              360                       357                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20360101                    304000               20060201            79.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973058 GR4:MTA 3YRHARD                                                        917297       2949.44                              360                       357                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33308 Single Family                       20360101                    917000               20060201            67.93000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973059 GR4:MTA 3YRHARD                                                     281032.42        903.81                              360                       357                            6.75             0      0          0         0.375                                7.125 DALLAS                                   TX               75209 PUD                                 20360101                    281000               20060201            79.94000244 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973061 GR2:MTA CONF NON3YRHARD                                             543697.39       2292.27                              360                       357                               7             0      0          0         0.375                                7.375 HAWTHORNE                                CA               90250 2-4 Family                          20360101                    543700               20060201            74.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973062 GR4:MTA 3YRHARD                                                     276424.92         835.8                              480                       477                               7             0      0          0         0.375                                7.375 HIGHLAND                                 CA               92346 Single Family                       20460101                    276000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973063 GR2:MTA CONF NON3YRHARD                                             364620.12         920.4                              480                       477                               7             0      0          0         0.375                                7.375 WINNETKA                                 CA               91306 Townhouse                           20460101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973064 GR2:MTA CONF NON3YRHARD                                             135340.86        434.22                              360                       357                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85204 Single Family                       20360101                    135000               20060201            72.97000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973065 GR2:MTA CONF NON3YRHARD                                             224779.36        723.05                              360                       357                             6.5             0      0          0         0.375                                6.875 DENVER                                   IA               50622 Single Family                       20360101                    224800               20060201            79.43000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973068 GR2:MTA CONF NON3YRHARD                                             299953.33        907.27                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98103 Single Family                       20460101                    299600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973069 GR2:MTA CONF NON3YRHARD                                             229018.03        968.01                              360                       357                               7             0      0          0         0.375                                7.375 OAK LAWN                                 IL               60453 Single Family                       20360101                    229600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973070 GR4:MTA 3YRHARD                                                     592445.61       1905.72                              360                       357                             6.5             0      0          0         0.375                                6.875 NORCO                                    CA               92860 Single Family                       20360101                    592500               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973071 GR4:MTA 3YRHARD                                                     269758.78        680.95                              480                       477                               7             0      0          0         0.375                                7.375 MURRIETA                                 CA               92563 Condominium                         20460101                    269300               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973072 GR2:MTA CONF NON3YRHARD                                             336427.19       1202.83                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 2-4 Family                          20460101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973073 GR3:MTA NONCONF NON3YRHARD                                          424953.77       1791.82                              360                       357                           6.875             0      0          0         0.375                                 7.25 BUENA PARK                               CA               90621 Single Family                       20360101                    425000               20060201            75.88999939 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973075 GR2:MTA CONF NON3YRHARD                                             340102.18       1133.06                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91040 Single Family                       20360101                    340000               20060201            58.61999893 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973076 GR4:MTA 3YRHARD                                                     388219.47       1244.75                              360                       357                               7             0      0          0         0.375                                7.375 SPRING VALLEY                            CA               91977 Single Family                       20360101                    387000               20060201            71.01000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973078 GR4:MTA 3YRHARD                                                     544176.19       1749.72                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON TOWNSHIP                      MI               48095 Condominium                         20360101                    544000               20060201            77.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973079 GR4:MTA 3YRHARD                                                     355003.75        896.13                              480                       477                               7             0      0          0         0.375                                7.375 SPRING VALLEY                            CA               91977 Single Family                       20460101                    354400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973080 GR3:MTA NONCONF NON3YRHARD                                          742493.91       2744.43                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89141 PUD                                 20360101                    742500               20060201                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973081 GR3:MTA NONCONF NON3YRHARD                                             480668       1213.71                              480                       477                           6.625             0      0          0         0.375                                    7 NORTHRIDGE                               CA               91324 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973082 GR2:MTA CONF NON3YRHARD                                             247931.09        916.66                              360                       357                            6.75             0      0          0         0.375                                7.125 MODESTO                                  CA               95354 2-4 Family                          20360101                    248000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973084 GR2:MTA CONF NON3YRHARD                                             112562.02         283.2                              480                       477                           6.875             0      0          0         0.375                                 7.25 CALDWELL                                 ID               83605 Single Family                       20460101                    112000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973085 GR2:MTA CONF NON3YRHARD                                             494997.64       2086.94                              360                       357                               7             0      0          0         0.375                                7.375 BERKELEY                                 CA               94704 2-4 Family                          20360101                    495000               20060201            62.25999832 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973087 GR2:MTA CONF NON3YRHARD                                             315336.51         796.5                              480                       477                            6.25             0      0          0         0.375                                6.625 TUCSON                                   AZ               85743 PUD                                 20460101                    315000               20060201            78.36000061 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973091 GR2:MTA CONF NON3YRHARD                                             331935.02       1067.85                              360                       357                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89123 PUD                                 20360101                    332000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973092 GR3:MTA NONCONF NON3YRHARD                                           431156.8       1593.99                              360                       357                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22191 Condominium                         20360101                    431250               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973094 GR4:MTA 3YRHARD                                                     499988.31        1848.1                              360                       357                               7             0      0          0         0.375                                7.375 ALAMEDA                                  CA               94501 Single Family                       20360101                    500000               20060201            71.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973095 GR2:MTA CONF NON3YRHARD                                             216043.14        798.38                              360                       357                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89032 PUD                                 20360101                    216000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973096 GR2:MTA CONF NON3YRHARD                                             138298.86        511.19                              360                       357                            6.75             0      0          0         0.375                                7.125 KINGMAN                                  AZ               86401 Single Family                       20360101                    138300               20060201            68.47000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973097 GR2:MTA CONF NON3YRHARD                                              307333.1        930.29                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94621 Single Family                       20460101                    307200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973098 GR2:MTA CONF NON3YRHARD                                             275743.76       1163.63                              360                       357                           6.625             0      0          0         0.375                                    7 DES MOINES                               WA               98198 Condominium                         20360101                    276000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973099 GR2:MTA CONF NON3YRHARD                                             359071.69       1326.94                              360                       357                               7             0      0          0         0.375                                7.375 HEMET                                    CA               92544 Single Family                       20360101                    359000               20060201            78.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973101 GR2:MTA CONF NON3YRHARD                                             359862.26       1157.91                              360                       357                           6.625             0      0          0         0.375                                    7 VISTA                                    CA               92084 Single Family                       20360101                    360000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973102 GR2:MTA CONF NON3YRHARD                                             155061.61        571.81                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89117 Condominium                         20360101                    154700               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973103 GR3:MTA NONCONF NON3YRHARD                                          922579.96        2981.6                              360                       357                             6.5             0      0          0         0.375                                6.875 LA JOLLA                                 CA               92037 Single Family                       20360101                    927000               20060201            16.85000038 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973104 GR3:MTA NONCONF NON3YRHARD                                          488620.43       1746.97                              480                       477                               7             0      0          0         0.375                                7.375 UPLAND                                   CA               91784 Single Family                       20460101                    488000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973105 GR3:MTA NONCONF NON3YRHARD                                          420083.87       1552.41                              360                       357                               7             0      0          0         0.375                                7.375 MIDDLETOWN                               CA               95461 Single Family                       20360101                    420000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973106 GR2:MTA CONF NON3YRHARD                                             331982.64       1399.73                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89121 2-4 Family                          20360101                    332000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973107 GR3:MTA NONCONF NON3YRHARD                                          564688.87       1817.27                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN DIEGO                                CA               92122 Condominium                         20360101                    565000               20060201            77.93000031 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973108 GR4:MTA 3YRHARD                                                     269889.82        748.37                              480                       477                               7             0      0          0         0.375                                7.375 ADELANTO                                 CA               92301 Single Family                       20460101                    270000               20060201            78.26000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973109 GR3:MTA NONCONF NON3YRHARD                                           646565.6       1632.44                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95124 Single Family                       20460101                    645600               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973110 GR2:MTA CONF NON3YRHARD                                             244048.71        901.88                              360                       357                               7             0      0          0         0.375                                7.375 COTTONWOOD                               CA               96022 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973111 GR4:MTA 3YRHARD                                                     536913.15       1355.31                              480                       477                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95687 Single Family                       20460101                    536000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973112 GR2:MTA CONF NON3YRHARD                                             289473.42        931.15                              360                       357                             6.5             0      0          0         0.375                                6.875 CORONA                                   CA               92880 Single Family                       20360101                    289500               20060201            56.77000046 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973113 GR4:MTA 3YRHARD                                                     528171.01       1698.26                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20360101                    528000               20060201            78.80999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973114 GR2:MTA CONF NON3YRHARD                                             305965.68       1131.04                              360                       357                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95122 Condominium                         20360101                    306000               20060201                   76.5 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973115 GR3:MTA NONCONF NON3YRHARD                                          219277.53        703.75                              360                       357                           6.625             0      0          0         0.375                                    7 ST. FRANCIS                              MN               55070 Single Family                       20360101                    218800               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973116 GR2:MTA CONF NON3YRHARD                                             192327.09        485.49                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89134 Condominium                         20460101                    192000               20060201            78.37000275 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973118 GR4:MTA 3YRHARD                                                     297305.63        750.48                              480                       477                               7             0      0          0         0.375                                7.375 TRINITY                                  FL               34655 PUD                                 20460101                    296800               20060201                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973119 GR4:MTA 3YRHARD                                                     388562.29       1250.54                              360                       357                           5.875             0      0          0         0.375                                 6.25 BAYPOINT                                 CA               94565 Single Family                       20360101                    388800               20060201                     80 No MI                         1.00E+17      2.375                        20060501            12         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973121 GR3:MTA NONCONF NON3YRHARD                                           525512.5        1951.6                              360                       357                               7             0      0          0         0.375                                7.375 LAGUNA NIGUEL                            CA               92677 PUD                                 20360101                    528000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973123 GR4:MTA 3YRHARD                                                     256436.11        647.32                              480                       477                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95354 Single Family                       20460101                    256000               20060201            77.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973124 GR2:MTA CONF NON3YRHARD                                             417006.31       1503.54                              480                       477                               7             0      0          0         0.375                                7.375 UPLAND                                   CA               91786 2-4 Family                          20460101                    420000               20060201            70.58999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973125 GR4:MTA 3YRHARD                                                     430549.96       1384.66                              360                       357                            6.75             0      0          0         0.375                                7.125 WHITTIER                                 CA               90603 Single Family                       20360101                    430500               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973126 GR4:MTA 3YRHARD                                                     176020.42        566.09                              360                       357                            6.75             0      0          0         0.375                                7.125 LAVEEN                                   AZ               85339 Single Family                       20360101                    176000               20060201            78.22000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973128 GR2:MTA CONF NON3YRHARD                                             208276.95        629.88                              480                       477                            6.75             0      0          0         0.375                                7.125 SURPRISE                                 AZ               85379 PUD                                 20460101                    208000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973129 GR3:MTA NONCONF NON3YRHARD                                          430085.87       1589.37                              360                       357                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92555 PUD                                 20360101                    430000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973131 GR4:MTA 3YRHARD                                                        423917       1363.76                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN DIEGO                                CA               92119 Single Family                       20360101                    424000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973132 GR2:MTA CONF NON3YRHARD                                             178637.52        540.25                              480                       477                            6.75             0      0          0         0.375                                7.125 EL MIRAGE                                AZ               85335 PUD                                 20460101                    178400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973133 GR4:MTA 3YRHARD                                                     296978.96        896.37                              480                       477                            6.25             0      0          0         0.375                                6.625 CERRITOS                                 CA               90703 Condominium                         20460101                    296000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973134 GR4:MTA 3YRHARD                                                      162247.7        684.69                              360                       357                               7             0      0          0         0.375                                7.375 OREGON CITY                              OR               97045 Single Family                       20360101                    162400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973136 GR3:MTA NONCONF NON3YRHARD                                          200287.09        605.66                              480                       477                           6.875             0      0          0         0.375                                 7.25 MOUND                                    MN               55364 Single Family                       20460101                    200000               20060201            79.05000305 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973137 GR2:MTA CONF NON3YRHARD                                             134309.73        432.13                              360                       357                            6.25             0      0          0         0.375                                6.625 PORTLAND                                 OR               97203 Single Family                       20360101                    134350               20060201            79.98999786 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973138 GR3:MTA NONCONF NON3YRHARD                                           95909.17        354.47                              360                       357                           6.875             0      0          0         0.375                                 7.25 MINNEAPOLIS                              MN               55411 Single Family                       20360101                     95900               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973139 GR4:MTA 3YRHARD                                                     321514.19       1188.15                              360                       357                               7             0      0          0         0.375                                7.375 YUBA CITY                                CA               95993 Single Family                       20360101                    321450               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973140 GR3:MTA NONCONF NON3YRHARD                                          491852.58       1582.47                              360                       357                            6.25             0      0          0         0.375                                6.625 LOS ANGELES                              CA               91304 Single Family                       20360101                    492000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973142 GR4:MTA 3YRHARD                                                     237790.39        598.77                              480                       477                           6.375             0      0          0         0.375                                 6.75 CASA GRANDE                              AZ               85222 Single Family                       20460101                    236800               20060201            79.73000336 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973144 GR2:MTA CONF NON3YRHARD                                             320874.76       1029.25                              360                       357                            6.75             0      0          0         0.375                                7.125 SOUTH LAKE TAHOE                         CA               96150 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973145 GR2:MTA CONF NON3YRHARD                                             260580.88        931.66                              480                       477                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 PUD                                 20460101                    260250               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973146 GR4:MTA 3YRHARD                                                     973655.93       2457.77                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95135 Single Family                       20460101                    972000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973147 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973148 GR4:MTA 3YRHARD                                                     282229.98        712.43                              480                       477                               7             0      0          0         0.375                                7.375 PANORAMA CITY AREA                       CA               91402 Condominium                         20460101                    281750               20060201            79.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973149 GR3:MTA NONCONF NON3YRHARD                                          206441.21         762.9                              360                       357                               7             0      0          0         0.375                                7.375 OAKDALE                                  MN               55128 Single Family                       20360101                    206400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973150 GR4:MTA 3YRHARD                                                     199199.04        839.84                              360                       357                               7             0      0          0         0.375                                7.375 KLAMATH FALLS                            OR               97601 2-4 Family                          20360101                    199200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973152 GR3:MTA NONCONF NON3YRHARD                                          879319.28        2828.5                              360                       357                             6.5             0      0          0         0.375                                6.875 GILROY                                   CA               95020 PUD                                 20360101                    879400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973153 GR4:MTA 3YRHARD                                                     400117.14       1206.16                              480                       477                               7             0      0          0         0.375                                7.375 BONITA SPRINGS                           FL               34135 PUD                                 20460101                    398300               20060201            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973154 GR4:MTA 3YRHARD                                                     580115.83        2143.8                              360                       357                               7             0      0          0         0.375                                7.375 MISSION VIEJO                            CA               92691 Single Family                       20360101                    580000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973155 GR4:MTA 3YRHARD                                                     172004.73        520.56                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93702 Single Family                       20460101                    171900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973156 GR2:MTA CONF NON3YRHARD                                             298992.27        757.31                              480                       477                           6.375             0      0          0         0.375                                 6.75 LARKSPUR                                 CO               80118 Single Family                       20460101                    299500               20060201            51.63999939 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973158 GR4:MTA 3YRHARD                                                     232388.06        614.45                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92108 Condominium                         20460101                    232000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973159 GR4:MTA 3YRHARD                                                     238547.62        881.55                              360                       357                               7             0      0          0         0.375                                7.375 HOMELAND                                 CA               92548 Single Family                       20360101                    238500               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973160 GR4:MTA 3YRHARD                                                     145590.07        633.67                              360                       357                               7             0      0          0         0.375                                7.375 SANDY                                    OR               97055 Single Family                       20360101                    145600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973161 GR2:MTA CONF NON3YRHARD                                             500453.51        2089.7                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94601 2-4 Family                          20460101                    500000               20060201            78.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973162 GR2:MTA CONF NON3YRHARD                                             189598.45         700.8                              360                       357                            6.75             0      0          0         0.375                                7.125 MESA                                     AZ               85208 PUD                                 20360101                    189600               20060201            78.66999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973164 GR2:MTA CONF NON3YRHARD                                             360548.43       1168.04                              360                       357                           6.625             0      0          0         0.375                                    7 INDIO                                    CA               92203 PUD                                 20360101                    363150               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973165 GR3:MTA NONCONF NON3YRHARD                                          468068.77       1511.71                              360                       357                           6.625             0      0          0         0.375                                    7 CHULA VISTA                              CA               91914 PUD                                 20360101                    470000               20060201            78.33000183 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973166 GR2:MTA CONF NON3YRHARD                                             420533.98       1503.54                              480                       477                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93304 2-4 Family                          20460101                    420000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973167 GR3:MTA NONCONF NON3YRHARD                                          483459.47       1729.07                              480                       477                           6.875             0      0          0         0.375                                 7.25 MILPITAS                                 CA               95035 Condominium                         20460101                    483000               20060201            76.66999817 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973168 GR3:MTA NONCONF NON3YRHARD                                          740875.93       1871.14                              480                       477                           6.375             0      0          0         0.375                                 6.75 DALY CITY                                CA               94014 PUD                                 20460101                    740000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973169 GR2:MTA CONF NON3YRHARD                                             280643.83       1002.36                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95204 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973170 GR3:MTA NONCONF NON3YRHARD                                          556947.22       1405.88                              480                       477                               7             0      0          0         0.375                                7.375 HUNTINGTON BEACH                         CA               92647 Single Family                       20460101                    556000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973171 GR4:MTA 3YRHARD                                                     451299.25       1451.24                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89148 Single Family                       20360101                    451200               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973172 GR3:MTA NONCONF NON3YRHARD                                          798093.55       2573.12                              360                       357                            6.25             0      0          0         0.375                                6.625 LOS ANGELES                              CA               90046 Single Family                       20360101                    800000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973173 GR3:MTA NONCONF NON3YRHARD                                          580067.31       1865.51                              360                       357                            6.75             0      0          0         0.375                                7.125 VENTURA                                  CA               93003 Single Family                       20360101                    580000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973175 GR3:MTA NONCONF NON3YRHARD                                          426810.82       1372.92                              360                       357                             6.5             0      0          0         0.375                                6.875 PATTERSON                                CA               95363 Single Family                       20360101                    426850               20060201            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973176 GR2:MTA CONF NON3YRHARD                                             324837.69       1044.69                              360                       357                            6.75             0      0          0         0.375                                7.125 LA PUENTE                                CA               91744 Single Family                       20360101                    324800               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973177 GR4:MTA 3YRHARD                                                     156050.52        501.76                              360                       357                               7             0      0          0         0.375                                7.375 LAUDERDALE LAKES                         FL               33319 PUD                                 20360101                    156000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973178 GR4:MTA 3YRHARD                                                     312531.52        788.92                              480                       477                               7             0      0          0         0.375                                7.375 LINCOLN                                  CA               95648 PUD                                 20460101                    312000               20060201                     78 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973179 GR2:MTA CONF NON3YRHARD                                             157978.48         709.5                              360                       357                               7             0      0          0         0.375                                7.375 TWIN FALLS                               ID               83301 2-4 Family                          20360101                    158000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973181 GR2:MTA CONF NON3YRHARD                                             287927.57       1064.51                              360                       357                           6.875             0      0          0         0.375                                 7.25 HERNDON                                  VA               20170 PUD                                 20360101                    288000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973184 GR4:MTA 3YRHARD                                                     109320.71        350.59                              360                       357                           6.875             0      0          0         0.375                                 7.25 PARMA                                    OH               44130 Single Family                       20360101                    109000               20060201            77.86000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973186 GR4:MTA 3YRHARD                                                     204799.01        863.45                              360                       357                               7             0      0          0         0.375                                7.375 BORREGO SPRINGS                          CA               92004 2-4 Family                          20360101                    204800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973188 GR4:MTA 3YRHARD                                                     288430.74        728.23                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92037 Condominium                         20460101                    288000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973189 GR3:MTA NONCONF NON3YRHARD                                          462894.26       1492.41                              360                       357                           6.625             0      0          0         0.375                                    7 FREMONT                                  CA               94539 Single Family                       20360101                    464000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973191 GR2:MTA CONF NON3YRHARD                                             278685.53       1065.32                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JACINTO                              CA               92582 Single Family                       20360101                    278700               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973192 GR2:MTA CONF NON3YRHARD                                              272318.6        823.39                              480                       477                               7             0      0          0         0.375                                7.375 COVINGTON                                WA               98042 PUD                                 20460101                    271900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973193 GR2:MTA CONF NON3YRHARD                                             215997.43        543.65                              480                       477                            6.75             0      0          0         0.375                                7.125 HESPERIA                                 CA               92345 Single Family                       20460101                    215000               20060201            75.44000244 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973194 GR2:MTA CONF NON3YRHARD                                             312029.87       1153.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 COLLEGE PARK                             MD               20740 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973195 GR3:MTA NONCONF NON3YRHARD                                          240052.78        771.94                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               91311 Single Family                       20360101                    240000               20060201            46.59999847 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973197 GR4:MTA 3YRHARD                                                     338362.04        1250.8                              360                       357                           6.625             0      0          0         0.375                                    7 LODI                                     CA               95240 Single Family                       20360101                    338400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973198 GR4:MTA 3YRHARD                                                     200039.94        739.24                              360                       357                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20360101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973199 GR3:MTA NONCONF NON3YRHARD                                          508224.19       1406.66                              480                       477                            6.75             0      0          0         0.375                                7.125 FORT COLLINS                             CO               80526 PUD                                 20460101                    507500               20060201            78.08000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973200 GR2:MTA CONF NON3YRHARD                                             260403.26        657.43                              480                       477                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96001 Single Family                       20460101                    260000               20060201            79.26999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973201 GR2:MTA CONF NON3YRHARD                                             200178.84        739.24                              360                       357                            6.75             0      0          0         0.375                                7.125 EUREKA                                   CA               95503 Single Family                       20360101                    200000               20060201            68.97000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973203 GR4:MTA 3YRHARD                                                     444088.66       1641.12                              360                       357                               7             0      0          0         0.375                                7.375 BOSTON                                   MA                2118 Condominium                         20360101                    444000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973204 GR2:MTA CONF NON3YRHARD                                             387998.14       1635.83                              360                       357                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94590 2-4 Family                          20360101                    388000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973205 GR2:MTA CONF NON3YRHARD                                              97170.86        312.64                              360                       357                            6.25             0      0          0         0.375                                6.625 NEWBERG                                  OR               97132 Condominium                         20360101                     97200               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973206 GR4:MTA 3YRHARD                                                     676757.69       2187.15                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95148 Single Family                       20360101                    680000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973207 GR3:MTA NONCONF NON3YRHARD                                          527940.77        1951.6                              360                       357                           6.625             0      0          0         0.375                                    7 TRACY                                    CA               95376 Single Family                       20360101                    528000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973208 GR4:MTA 3YRHARD                                                     373172.22        1196.5                              360                       357                               7             0      0          0         0.375                                7.375 MADERA                                   CA               93638 Single Family                       20360101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973210 GR4:MTA 3YRHARD                                                     247344.97        916.66                              360                       357                           6.375             0      0          0         0.375                                 6.75 SCOTTSDALE                               AZ               85260 Condominium                         20360101                    248000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973211 GR3:MTA NONCONF NON3YRHARD                                         1428157.75       4615.53                              360                       357                            6.75             0      0          0         0.375                                7.125 FREMONT                                  CA               94539 PUD                                 20360101                   1435000               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973212 GR3:MTA NONCONF NON3YRHARD                                          450921.73       1365.14                              480                       477                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20460101                    450800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973213 GR4:MTA 3YRHARD                                                     150721.36        379.29                              480                       477                            6.75             0      0          0         0.375                                7.125 RICHMOND                                 CA               94804 Single Family                       20460101                    150000               20060201            33.33000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973214 GR2:MTA CONF NON3YRHARD                                             308460.66         778.8                              480                       477                            6.75             0      0          0         0.375                                7.125 BOTHELL                                  WA               98012 Condominium                         20460101                    308000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973215 GR3:MTA NONCONF NON3YRHARD                                          599990.77       1999.52                              360                       357                               7             0      0          0         0.375                                7.375 ALEXANDRIA                               VA               22312 Single Family                       20360101                    600000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973216 GR2:MTA CONF NON3YRHARD                                             210314.09           531                              480                       477                            6.75             0      0          0         0.375                                7.125 EVERGREEN                                CO               80439 Single Family                       20460101                    210000               20060201            65.62000275 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973219 GR2:MTA CONF NON3YRHARD                                             276003.34        887.73                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89141 PUD                                 20360101                    276000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973220 GR4:MTA 3YRHARD                                                     593083.94       1491.86                              480                       477                               7             0      0          0         0.375                                7.375 BENICIA                                  CA               94510 Single Family                       20460101                    590000               20060201            79.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973221 GR2:MTA CONF NON3YRHARD                                             232590.76        857.52                              360                       357                               7             0      0          0         0.375                                7.375 ALTAMONTE SPRINGS                        FL               32714 Single Family                       20360101                    232000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973222 GR2:MTA CONF NON3YRHARD                                             226845.29         838.3                              360                       357                               7             0      0          0         0.375                                7.375 WESLEY CHAPEL                            FL               33543 PUD                                 20360101                    226800               20060201            79.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973223 GR2:MTA CONF NON3YRHARD                                              239107.3        881.55                              360                       357                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20360101                    238500               20060201            66.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973224 GR2:MTA CONF NON3YRHARD                                             170934.13        631.68                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85302 Single Family                       20360101                    170900               20060201            79.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973225 GR3:MTA NONCONF NON3YRHARD                                          630495.44       1587.94                              480                       476                           6.375             0      0          0         0.375                                 6.75 BRENTWOOD                                CA               94513 Single Family                       20451201                    628000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973226 GR2:MTA CONF NON3YRHARD                                             191159.32        806.11                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85006 2-4 Family                          20360101                    191200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973227 GR2:MTA CONF NON3YRHARD                                             107099.77        394.94                              360                       357                           6.875             0      0          0         0.375                                 7.25 HEMET                                    CA               92545 PUD                                 20360101                    106850               20060201            72.94000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973228 GR2:MTA CONF NON3YRHARD                                             121311.62        448.35                              360                       357                           6.875             0      0          0         0.375                                 7.25 ATLANTA                                  GA               30314 Single Family                       20360101                    121300               20060201            64.51999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973229 GR2:MTA CONF NON3YRHARD                                             103020.57        380.71                              360                       357                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30331 Single Family                       20360101                    103000               20060201            76.30000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973230 GR2:MTA CONF NON3YRHARD                                             113272.61         418.6                              360                       357                               7             0      0          0         0.375                                7.375 DECATUR                                  GA               30035 Single Family                       20360101                    113250               20060201            76.01000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973231 GR4:MTA 3YRHARD                                                     500161.95        1608.2                              360                       357                               7             0      0          0         0.375                                7.375 PALM SPRINGS                             CA               92262 Single Family                       20360101                    500000               20060201            38.45999908 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973232 GR2:MTA CONF NON3YRHARD                                             239149.11       1008.48                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85006 2-4 Family                          20360101                    239200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973233 GR4:MTA 3YRHARD                                                     835420.84       2108.82                              480                       477                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 PUD                                 20460101                    834000               20060201            75.81999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973234 GR3:MTA NONCONF NON3YRHARD                                          651000.71       1968.37                              480                       477                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95688 Single Family                       20460101                    650000               20060201            79.26999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973235 GR2:MTA CONF NON3YRHARD                                             335965.39       1080.71                              360                       357                           6.625             0      0          0         0.375                                    7 RICHMOND                                 CA               94801 Single Family                       20360101                    336000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973236 GR4:MTA 3YRHARD                                                     412639.01       1041.77                              480                       477                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Single Family                       20460101                    412000               20060201            70.43000031 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973238 GR3:MTA NONCONF NON3YRHARD                                          563226.64       1807.62                              360                       357                           6.625             0      0          0         0.375                                    7 RICHMOND                                 CA               94804 PUD                                 20360101                    562000               20060201            79.94000244 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973239 GR3:MTA NONCONF NON3YRHARD                                          460044.06       1700.25                              360                       357                           6.875             0      0          0         0.375                                 7.25 BRENTWOOD                                CA               94513 Single Family                       20360101                    460000               20060201                     80 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973242 GR2:MTA CONF NON3YRHARD                                             257375.69        649.85                              480                       477                            6.75             0      0          0         0.375                                7.125 DESERT HOT SPRINGS                       CA               92240 PUD                                 20460101                    257000               20060201            76.48999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973243 GR2:MTA CONF NON3YRHARD                                             154033.86        495.33                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89117 Condominium                         20360101                    154000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973244 GR2:MTA CONF NON3YRHARD                                              155595.2        573.65                              360                       357                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 Single Family                       20360101                    155200               20060201            79.58999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973246 GR4:MTA 3YRHARD                                                      167785.6        540.36                              360                       357                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98446 Single Family                       20360101                    168000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973248 GR4:MTA 3YRHARD                                                     304366.23        771.22                              480                       477                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90065 Single Family                       20460101                    305000               20060201            67.77999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973249 GR2:MTA CONF NON3YRHARD                                              368073.5        1360.2                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90032 Single Family                       20360101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973251 GR4:MTA 3YRHARD                                                     500161.95        1608.2                              360                       357                               7             0      0          0         0.375                                7.375 HACIENDA HEIGHTS                         CA               91745 Single Family                       20360101                    500000               20060201            70.41999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973253 GR3:MTA NONCONF NON3YRHARD                                           460598.6          1393                              480                       477                               7             0      0          0         0.375                                7.375 TRACEY                                   CA               95376 Single Family                       20460101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973254 GR2:MTA CONF NON3YRHARD                                             236095.78        759.88                              360                       357                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97225 PUD                                 20360101                    236250               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973255 GR3:MTA NONCONF NON3YRHARD                                          883995.78       3726.98                              360                       357                               7             0      0          0         0.375                                7.375 BELLFLOWER                               CA               90706 2-4 Family                          20360101                    884000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973256 GR2:MTA CONF NON3YRHARD                                             108166.26        327.06                              480                       477                               7             0      0          0         0.375                                7.375 LAWRENCEVILLE                            GA               30045 Single Family                       20460101                    108000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973259 GR2:MTA CONF NON3YRHARD                                             185211.87        639.17                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89115 Single Family                       20360101                    185200               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973261 GR2:MTA CONF NON3YRHARD                                             339968.78       1093.58                              360                       357                             6.5             0      0          0         0.375                                6.875 RESEDA                                   CA               91335 Condominium                         20360101                    340000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973262 GR4:MTA 3YRHARD                                                     533903.77       1347.73                              480                       477                               7             0      0          0         0.375                                7.375 SPRING VALLEY                            CA               91978 PUD                                 20460101                    533000               20060201            74.55000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973263 GR4:MTA 3YRHARD                                                        176057        566.09                              360                       357                               7             0      0          0         0.375                                7.375 LOS MOLINOS                              CA               96055 Single Family                       20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973264 GR3:MTA NONCONF NON3YRHARD                                          500769.78       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91914 PUD                                 20460101                    500000               20060201            78.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973265 GR3:MTA NONCONF NON3YRHARD                                          439959.61       1415.22                              360                       357                             6.5             0      0          0         0.375                                6.875 RANCHO MIRAGE                            CA               92270 Single Family                       20360101                    440000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973266 GR3:MTA NONCONF NON3YRHARD                                          600919.79       1934.35                              360                       357                            6.25             0      0          0         0.375                                6.625 DALY CITY                                CA               94015 Single Family                       20360101                    601400               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973267 GR4:MTA 3YRHARD                                                       88547.6        374.39                              360                       357                               7             0      0          0         0.375                                7.375 DETROIT                                  MI               48228 Single Family                       20360101                     88800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972713 GR3:MTA NONCONF NON3YRHARD                                          556285.55        1785.1                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95148 Single Family                       20360101                    555000               20060201            74.69999695 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972714 GR2:MTA CONF NON3YRHARD                                             319998.46       1349.14                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95817 2-4 Family                          20360101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972717 GR2:MTA CONF NON3YRHARD                                             148029.56        547.04                              360                       357                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 PUD                                 20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972719 GR4:MTA 3YRHARD                                                     616948.37       1865.41                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 Single Family                       20460101                    616000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972720 GR2:MTA CONF NON3YRHARD                                             358478.83       1152.76                              360                       357                           6.875             0      0          0         0.375                                 7.25 PATTERSON                                CA               95363 Single Family                       20360101                    358400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972721 GR2:MTA CONF NON3YRHARD                                              175459.2        647.02                              360                       356                               7             0      0          0         0.375                                7.375 COTTONWOOD                               AZ               86326 PUD                                 20351201                    175050               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972722 GR2:MTA CONF NON3YRHARD                                             184430.12         680.1                              360                       356                               7             0      0          0         0.375                                7.375 COTTONWOOD                               AZ               86326 PUD                                 20351201                    184000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972723 GR2:MTA CONF NON3YRHARD                                             487997.67       2057.43                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90037 2-4 Family                          20360101                    488000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972724 GR2:MTA CONF NON3YRHARD                                              69823.61        295.13                              360                       357                               7             0      0          0         0.375                                7.375 BANGOR                                   PA               18013 2-4 Family                          20360101                     70000               20060201                  43.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972725 GR4:MTA 3YRHARD                                                     317441.69        956.93                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95123 Condominium                         20460101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972726 GR4:MTA 3YRHARD                                                     428729.15       1082.23                              480                       477                               7             0      0          0         0.375                                7.375 PASADENA                                 CA               91106 Condominium                         20460101                    428000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972728 GR2:MTA CONF NON3YRHARD                                             317129.29         800.8                              480                       477                           6.625             0      0          0         0.375                                    7 TUALATIN                                 OR               97062 PUD                                 20460101                    316700               20060201            75.01999664 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972729 GR3:MTA NONCONF NON3YRHARD                                          447946.37       1440.95                              360                       357                           6.625             0      0          0         0.375                                    7 LANCASTER                                CA               93536 Single Family                       20360101                    448000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972730 GR2:MTA CONF NON3YRHARD                                              332066.3       1227.14                              360                       357                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94590 Single Family                       20360101                    332000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972731 GR3:MTA NONCONF NON3YRHARD                                          449468.92       1447.38                              360                       357                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95132 Single Family                       20360101                    450000               20060201            73.41000366 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972732 GR3:MTA NONCONF NON3YRHARD                                          736131.58       2225.77                              480                       477                               7             0      0          0         0.375                                7.375 MISSION VIEJO                            CA               92692 PUD                                 20460101                    735000               20060201            66.81999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972733 GR4:MTA 3YRHARD                                                     344010.83       1106.44                              360                       357                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972734 GR2:MTA CONF NON3YRHARD                                              315357.9       1331.85                              360                       357                               7             0      0          0         0.375                                7.375 HOBOKEN                                  NJ                7030 Condominium                         20360101                    315900               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972735 GR4:MTA 3YRHARD                                                      499997.6       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94603 2-4 Family                          20360101                    500000               20060201            70.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972736 GR3:MTA NONCONF NON3YRHARD                                          477455.85       1526.82                              360                       354                           6.375             0      0          0         0.375                                 6.75 MISSION VIEJO                            CA               92691 Single Family                       20351001                    474700               20051101            79.12000275 No MI                         1.00E+17        2.9                        20060501          9.95           2.9                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972737 GR3:MTA NONCONF NON3YRHARD                                          519879.41       1929.41                              360                       357                           6.625             0      0          0         0.375                                    7 MALDEN                                   MA                2148 Single Family                       20360101                    522000               20060201                     90 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972739 GR2:MTA CONF NON3YRHARD                                             159607.84        569.56                              480                       477                            6.75             0      0          0         0.375                                7.125 EAGLE POINT                              OR               97524 Single Family                       20460101                    159100               20060201            89.95999908 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972742 GR2:MTA CONF NON3YRHARD                                             329277.57       1215.31                              360                       356                           6.625             0      0          0         0.375                                    7 LOS ANGELES                              CA               90043 Single Family                       20351201                    328800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972750 GR4:MTA 3YRHARD                                                     180529.63        578.95                              360                       356                               7             0      0          0         0.375                                7.375 NORTH PORT                               FL               34286 Single Family                       20351201                    180000               20060101            74.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972751 GR4:MTA 3YRHARD                                                     224523.62        827.95                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20351201                    224000               20060101                   68.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972752 GR2:MTA CONF NON3YRHARD                                             368035.24        1360.2                              360                       357                           6.875             0      0          0         0.375                                 7.25 FORT LEE                                 NJ                7024 Condominium                         20360101                    368000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972754 GR2:MTA CONF NON3YRHARD                                              376075.1       1389.77                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92126 Single Family                       20360101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972756 GR2:MTA CONF NON3YRHARD                                             350834.33       1297.37                              360                       357                            6.75             0      0          0         0.375                                7.125 LOMA LINDA                               CA               92354 Single Family                       20360101                    351000               20060201                     90 PMI                           1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972757 GR2:MTA CONF NON3YRHARD                                                629597       2654.42                              360                       357                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98102 2-4 Family                          20360101                    629600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972758 GR3:MTA NONCONF NON3YRHARD                                           506075.1       1866.58                              360                       356                           6.875             0      0          0         0.375                                 7.25 MOUNTAIN VIEW                            CA               94043 Single Family                       20351201                    505000               20060101            74.37000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972762 GR4:MTA 3YRHARD                                                     180936.97        598.88                              480                       477                               7             0      0          0         0.375                                7.375 FLORENCE                                 AZ               85232 Single Family                       20460101                    181600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15972763 GR2:MTA CONF NON3YRHARD                                             315316.67       1131.24                              480                       477                               7             0      0          0         0.375                                7.375 RIO RANCHO                               NM               87124 2-4 Family                          20460101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15972764 GR2:MTA CONF NON3YRHARD                                             380483.11       1360.35                              480                       477                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95116 PUD                                 20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972765 GR3:MTA NONCONF NON3YRHARD                                          599944.93       1929.84                              360                       357                             6.5             0      0          0         0.375                                6.875 HAYWARD                                  CA               94544 Single Family                       20360101                    600000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972770 GR3:MTA NONCONF NON3YRHARD                                           458097.7       1153.03                              480                       477                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94544 Single Family                       20460101                    456000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972771 GR2:MTA CONF NON3YRHARD                                             187571.51        604.69                              360                       357                            6.75             0      0          0         0.375                                7.125 GLENDALE                                 AZ               85307 PUD                                 20360101                    188000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972772 GR4:MTA 3YRHARD                                                     259958.87        961.02                              360                       357                            6.75             0      0          0         0.375                                7.125 ANTIOCH                                  CA               94509 Single Family                       20360101                    260000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972773 GR2:MTA CONF NON3YRHARD                                             303966.93       1281.68                              360                       357                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972774 GR2:MTA CONF NON3YRHARD                                             312951.96       1158.57                              360                       356                           6.875             0      0          0         0.375                                 7.25 MANTECA                                  CA               95337 Single Family                       20351201                    313450               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972776 GR3:MTA NONCONF NON3YRHARD                                          463098.49       1709.49                              360                       356                           6.375             0      0          0         0.375                                 6.75 CENTREVILLE                              VA               20151 PUD                                 20351201                    462500               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972778 GR2:MTA CONF NON3YRHARD                                             344804.13       1271.49                              360                       356                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 Single Family                       20351201                    344000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972779 GR4:MTA 3YRHARD                                                      460612.5          1393                              480                       477                            6.75             0      0          0         0.375                                7.125 CARSON                                   CA               90746 Single Family                       20460101                    460000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972781 GR3:MTA NONCONF NON3YRHARD                                          644052.97       2068.46                              360                       356                           6.125             0      0          0         0.375                                  6.5 LOS ANGELES (NORTHRIDGE                  CA               91326 Single Family                       20351201                    643100               20060101                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972784 GR2:MTA CONF NON3YRHARD                                              150514.4        556.28                              360                       357                           6.875             0      0          0         0.375                                 7.25 DES MOINES                               WA               98198 Condominium                         20360101                    150500               20060201                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972788 GR3:MTA NONCONF NON3YRHARD                                          433938.22       1310.78                              480                       476                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22191 PUD                                 20451201                    432850               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972789 GR3:MTA NONCONF NON3YRHARD                                          460777.58       1479.54                              360                       356                            6.25             0      0          0         0.375                                6.625 DARIEN                                   CT                6820 Single Family                       20351201                    460000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972790 GR4:MTA 3YRHARD                                                     195023.21        586.25                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20451201                    193592               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972793 GR4:MTA 3YRHARD                                                     552178.77       1775.46                              360                       357                               7             0      0          0         0.375                                7.375 SAN FRANCISCO                            CA               94124 Single Family                       20360101                    552000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972794 GR4:MTA 3YRHARD                                                     367825.57        928.49                              480                       477                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94801 Single Family                       20460101                    367200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972795 GR3:MTA NONCONF NON3YRHARD                                          758912.87       2483.06                              360                       357                             6.5             0      0          0         0.375                                6.875 FREMONT                                  CA               94539 Single Family                       20360101                    772000               20060201            55.13999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15972796 GR2:MTA CONF NON3YRHARD                                             344699.22       1106.44                              360                       357                           6.375             0      0          0         0.375                                 6.75 ELK GROVE                                CA               95758 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972797 GR4:MTA 3YRHARD                                                     290060.48       1069.62                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 Single Family                       20351201                    289384               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972798 GR2:MTA CONF NON3YRHARD                                              499995.9        1848.1                              360                       357                            6.75             0      0          0         0.375                                7.125 OAKLAND                                  CA               94609 2-4 Family                          20360101                    500000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972799 GR3:MTA NONCONF NON3YRHARD                                          594950.19       1501.97                              480                       477                           6.875             0      0          0         0.375                                 7.25 VALLEJO                                  CA               94591 PUD                                 20460101                    594000               20060201            78.16000366 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972803 GR2:MTA CONF NON3YRHARD                                             259998.74       1096.18                              360                       357                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83703 2-4 Family                          20360101                    260000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972804 GR3:MTA NONCONF NON3YRHARD                                          432880.35       1402.35                              360                       356                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 Single Family                       20351201                    436000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972806 GR3:MTA NONCONF NON3YRHARD                                          867049.07       2199.85                              480                       477                               7             0      0          0         0.375                                7.375 ALPINE                                   CA               91901 Single Family                       20460101                    870000               20060201            64.44000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15972808 GR4:MTA 3YRHARD                                                     368537.33        930.52                              480                       477                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94536 Condominium                         20460101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972809 GR2:MTA CONF NON3YRHARD                                             312062.32       1153.21                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85308 PUD                                 20360101                    312000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972810 GR3:MTA NONCONF NON3YRHARD                                          452099.41       1453.82                              360                       357                           6.875             0      0          0         0.375                                 7.25 CLOVIS                                   CA               93619 Single Family                       20360101                    452000               20060201            66.27999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972811 GR4:MTA 3YRHARD                                                     290894.73         734.3                              480                       477                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95348 Single Family                       20460101                    290400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972812 GR2:MTA CONF NON3YRHARD                                             573337.13       2114.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95128 2-4 Family                          20360101                    572000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972813 GR4:MTA 3YRHARD                                                     245256.67        788.67                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 Single Family                       20360101                    245200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972814 GR4:MTA 3YRHARD                                                     430043.46        1082.1                              480                       477                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95835 Single Family                       20460101                    427950               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972816 GR3:MTA NONCONF NON3YRHARD                                          441294.65       1415.21                              360                       356                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95122 Single Family                       20351201                    440000               20060101            78.56999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972817 GR4:MTA 3YRHARD                                                     127303.51        470.16                              360                       356                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 Condominium                         20351201                    127200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972818 GR4:MTA 3YRHARD                                                       51110.2        188.88                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85033 Condominium                         20360101                     51100               20060201            75.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972819 GR2:MTA CONF NON3YRHARD                                             352004.26       1132.17                              360                       357                           6.625             0      0          0         0.375                                    7 SAMMAMISH                                WA               98075 Single Family                       20360101                    352000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972820 GR4:MTA 3YRHARD                                                     499841.61       2108.03                              360                       357                           6.625             0      0          0         0.375                                    7 SALINAS                                  CA               93906 2-4 Family                          20360101                    500000               20060201            79.37000275 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972823 GR2:MTA CONF NON3YRHARD                                             280055.94       1034.93                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972824 GR4:MTA 3YRHARD                                                      239864.1        828.29                              360                       357                               7             0      0          0         0.375                                7.375 CHOWCHILLA                               CA               93610 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972825 GR4:MTA 3YRHARD                                                     290007.61        1071.9                              360                       357                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    290000               20060201            75.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972826 GR2:MTA CONF NON3YRHARD                                              335998.4       1416.59                              360                       357                               7             0      0          0         0.375                                7.375 CARMICHAEL                               CA               95608 2-4 Family                          20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972829 GR2:MTA CONF NON3YRHARD                                             339998.37       1433.46                              360                       357                               7             0      0          0         0.375                                7.375 CARMICHAEL                               CA               95608 2-4 Family                          20360101                    340000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972830 GR2:MTA CONF NON3YRHARD                                             399033.33       1286.56                              360                       357                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94605 Single Family                       20360101                    400000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972831 GR2:MTA CONF NON3YRHARD                                              245446.1       1032.93                              360                       357                               7             0      0          0         0.375                                7.375 MOUNT VERNON                             WA               98273 2-4 Family                          20360101                    245000               20060201            79.02999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972832 GR3:MTA NONCONF NON3YRHARD                                          513765.22       1292.61                              480                       477                           6.875             0      0          0         0.375                                 7.25 RICHMOND                                 CA               94806 PUD                                 20460101                    511200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972833 GR4:MTA 3YRHARD                                                      441120.4       1626.33                              360                       357                               7             0      0          0         0.375                                7.375 SAN LEANDRO                              CA               94577 Single Family                       20360101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972834 GR3:MTA NONCONF NON3YRHARD                                          497785.35        1717.5                              360                       357                               7             0      0          0         0.375                                7.375 SAN PEDRO                                CA               90731 Single Family                       20360101                    497650               20060201            74.16999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972835 GR2:MTA CONF NON3YRHARD                                             280932.78           708                              480                       476                             6.5             0      0          0         0.375                                6.875 TEMPE                                    AZ               85283 Single Family                       20451201                    280000               20060101            79.55000305 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972836 GR3:MTA NONCONF NON3YRHARD                                          768734.99       2841.45                              360                       357                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91390 PUD                                 20360101                    768750               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972839 GR3:MTA NONCONF NON3YRHARD                                           547949.7       1762.59                              360                       357                             6.5             0      0          0         0.375                                6.875 HAYWARD                                  CA               94541 Single Family                       20360101                    548000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972840 GR2:MTA CONF NON3YRHARD                                             392045.49       1260.83                              360                       357                            6.75             0      0          0         0.375                                7.125 TRACY                                    CA               95376 Single Family                       20360101                    392000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972842 GR2:MTA CONF NON3YRHARD                                              378975.8       1219.18                              360                       357                           6.375             0      0          0         0.375                                 6.75 CERES                                    CA               95307 Single Family                       20360101                    379050               20060201            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972843 GR4:MTA 3YRHARD                                                    1097479.75       2761.19                              480                       477                           6.875             0      0          0         0.375                                 7.25 FREMONT                                  CA               94539 PUD                                 20460101                   1092000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972844 GR2:MTA CONF NON3YRHARD                                              338359.4       1247.47                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89131 PUD                                 20360101                    337500               20060201            76.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972845 GR2:MTA CONF NON3YRHARD                                             252641.66        931.45                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 PUD                                 20360101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972846 GR2:MTA CONF NON3YRHARD                                             275700.24       1016.46                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 Condominium                         20360101                    275000               20060201            75.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972848 GR4:MTA 3YRHARD                                                     472002.76       1191.46                              480                       477                               7             0      0          0         0.375                                7.375 SAN BRUNO                                CA               94066 Single Family                       20460101                    471200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972849 GR3:MTA NONCONF NON3YRHARD                                          909916.48       2926.92                              360                       357                             6.5             0      0          0         0.375                                6.875 GILBERT                                  AZ               85297 PUD                                 20360101                    910000               20060201            71.37000275 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972850 GR2:MTA CONF NON3YRHARD                                             398420.72       1278.52                              360                       357                             6.5             0      0          0         0.375                                6.875 ELK GROVE                                CA               95757 Single Family                       20360101                    397500               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972851 GR2:MTA CONF NON3YRHARD                                             386149.95       1247.97                              360                       357                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90804 Single Family                       20360101                    388000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972852 GR4:MTA 3YRHARD                                                     451958.98       1362.72                              480                       477                           6.875             0      0          0         0.375                                 7.25 ANTIOCH                                  CA               94531 Single Family                       20460101                    450000               20060201            86.54000092 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972853 GR3:MTA NONCONF NON3YRHARD                                           428610.5        1296.1                              480                       477                           6.875             0      0          0         0.375                                 7.25 STOCKTON                                 CA               95206 Single Family                       20460101                    428000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972854 GR2:MTA CONF NON3YRHARD                                             283598.55        913.46                              360                       357                           6.625             0      0          0         0.375                                    7 YUCCA VALLEY                             CA               92284 Single Family                       20360101                    284000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972855 GR2:MTA CONF NON3YRHARD                                             344414.34        869.58                              480                       477                            6.75             0      0          0         0.375                                7.125 OLIVEHURST                               CA               95961 Single Family                       20460101                    343900               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972856 GR2:MTA CONF NON3YRHARD                                             159603.73        514.62                              360                       357                           6.375             0      0          0         0.375                                 6.75 COLORADO SPRINGS                         CO               80919 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972857 GR2:MTA CONF NON3YRHARD                                             348630.81       1467.19                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95212 Single Family                       20360101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972859 GR2:MTA CONF NON3YRHARD                                             305882.25        925.44                              480                       477                           6.875             0      0          0         0.375                                 7.25 PITTSBURG                                CA               94565 Single Family                       20460101                    305600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972860 GR4:MTA 3YRHARD                                                     497252.36       1595.34                              360                       357                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94541 Single Family                       20360101                    496000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972861 GR4:MTA 3YRHARD                                                     183653.11        632.14                              480                       477                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94521 Condominium                         20460101                    250000               20060201            64.94000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972862 GR4:MTA 3YRHARD                                                     260051.91        961.02                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95815 Single Family                       20360101                    260000               20060201            78.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972863 GR4:MTA 3YRHARD                                                     144046.62        463.17                              360                       357                               7             0      0          0         0.375                                7.375 MAPLE FALLS                              WA               98266 PUD                                 20360101                    144000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972864 GR4:MTA 3YRHARD                                                     435440.98        1400.1                              360                       357                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95356 Single Family                       20360101                    435300               20060201            79.87000275 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972865 GR4:MTA 3YRHARD                                                     200039.94        739.24                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98208 Single Family                       20360101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972866 GR2:MTA CONF NON3YRHARD                                             328038.06       1054.98                              360                       357                            6.75             0      0          0         0.375                                7.125 FAIRFIELD                                CA               94533 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972867 GR4:MTA 3YRHARD                                                     261800.28        967.47                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92122 Condominium                         20360101                    261748               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972870 GR4:MTA 3YRHARD                                                     373473.83       1380.53                              360                       357                               7             0      0          0         0.375                                7.375 CANOGA PARK                              CA               91304 Condominium                         20360101                    373500               20060201                     90 United Guaranty               1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972872 GR4:MTA 3YRHARD                                                     505588.15       1621.07                              360                       357                               7             0      0          0         0.375                                7.375 ALAMEDA                                  CA               94501 Single Family                       20360101                    504000               20060201                  79.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972873 GR3:MTA NONCONF NON3YRHARD                                          420628.17          1062                              480                       477                            6.75             0      0          0         0.375                                7.125 SANTA ROSA                               CA               95403 Single Family                       20460101                    420000               20060201            71.19000244 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972874 GR2:MTA CONF NON3YRHARD                                             297485.34        748.46                              480                       477                           6.875             0      0          0         0.375                                 7.25 GALT                                     CA               95632 Single Family                       20460101                    296000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972875 GR3:MTA NONCONF NON3YRHARD                                          716954.54       2302.94                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN FRANCISCO                            CA               94116 Single Family                       20360101                    716000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972876 GR3:MTA NONCONF NON3YRHARD                                          578208.87       1748.82                              480                       477                           6.625             0      0          0         0.375                                    7 SANTA ANA                                CA               92706 Single Family                       20460101                    577500               20060201                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972877 GR3:MTA NONCONF NON3YRHARD                                          754860.91       1896.42                              480                       477                            7.75             0      0          0         0.375                                8.125 PLEASANTON                               CA               94566 Single Family                       20460101                    750000               20060201            78.12000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972878 GR2:MTA CONF NON3YRHARD                                             228903.34        739.77                              360                       357                               7             0      0          0         0.375                                7.375 ROOSEVELT                                NY               11575 Single Family                       20360101                    230000               20060201            55.41999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15972879 GR4:MTA 3YRHARD                                                      512803.5       1644.22                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20360101                    511200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972880 GR3:MTA NONCONF NON3YRHARD                                          540470.72       1365.43                              480                       477                               6             0      0          0         0.375                                6.375 SAN JOSE                                 CA               95130 Single Family                       20460101                    540000               20060201                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972881 GR2:MTA CONF NON3YRHARD                                             248049.52        916.66                              360                       357                               7             0      0          0         0.375                                7.375 PEORIA                                   AZ               85382 PUD                                 20360101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972882 GR4:MTA 3YRHARD                                                     380647.38        960.86                              480                       477                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972884 GR3:MTA NONCONF NON3YRHARD                                          533358.85       1968.23                              360                       357                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95054 Condominium                         20360101                    532500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972885 GR4:MTA 3YRHARD                                                     272044.45        872.29                              360                       357                               7             0      0          0         0.375                                7.375 TUKWILA                                  WA               98188 Single Family                       20360101                    271200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972886 GR2:MTA CONF NON3YRHARD                                              108799.1        402.15                              360                       357                            6.75             0      0          0         0.375                                7.125 TAYLORSVILLE                             UT               84119 Single Family                       20360101                    108800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972887 GR2:MTA CONF NON3YRHARD                                             413809.23       1041.77                              480                       477                             6.5             0      0          0         0.375                                6.875 PINOLE                                   CA               94564 Single Family                       20460101                    412000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972888 GR4:MTA 3YRHARD                                                     432139.91       1389.49                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94531 Single Family                       20360101                    432000               20060201                     72 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972889 GR4:MTA 3YRHARD                                                     380075.88       1404.56                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90043 2-4 Family                          20360101                    380000               20060201            67.26000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972890 GR3:MTA NONCONF NON3YRHARD                                          499850.19        1608.2                              360                       357                            6.25             0      0          0         0.375                                6.625 LOS ANGELES                              CA               91602 Single Family                       20360101                    500000               20060201            38.45999908 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972893 GR4:MTA 3YRHARD                                                        495101       1592.12                              360                       357                           6.875             0      0          0         0.375                                 7.25 SALINAS                                  CA               93905 2-4 Family                          20360101                    495000               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972894 GR4:MTA 3YRHARD                                                     464790.48       1173.26                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95212 Single Family                       20460101                    464000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972895 GR2:MTA CONF NON3YRHARD                                              161601.5        519.77                              360                       357                           6.625             0      0          0         0.375                                    7 KENT                                     WA               98032 Condominium                         20360101                    161600               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972896 GR2:MTA CONF NON3YRHARD                                             220043.93        813.17                              360                       357                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20360101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972897 GR2:MTA CONF NON3YRHARD                                             330711.29       1061.41                              360                       357                             6.5             0      0          0         0.375                                6.875 LEMON GROVE                              CA               91945 Single Family                       20360101                    330000               20060201                     66 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972899 GR2:MTA CONF NON3YRHARD                                             202402.46           651                              360                       357                           6.625             0      0          0         0.375                                    7 CENTENNIAL                               CO               80112 Single Family                       20360101                    202400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972900 GR4:MTA 3YRHARD                                                     258451.61         955.1                              360                       357                               7             0      0          0         0.375                                7.375 CITRUS HEIGHTS                           CA               95621 Single Family                       20360101                    258400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972901 GR3:MTA NONCONF NON3YRHARD                                          894606.73       3298.85                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90005 2-4 Family                          20360101                    892500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972906 GR2:MTA CONF NON3YRHARD                                             179126.41        540.09                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89128 Condominium                         20451201                    178350               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972907 GR2:MTA CONF NON3YRHARD                                              157083.7        579.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89128 Condominium                         20351201                    156750               20060101            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972908 GR2:MTA CONF NON3YRHARD                                             126618.98        467.01                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89128 Condominium                         20351201                    126350               20060101            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972909 GR4:MTA 3YRHARD                                                     292094.57        939.19                              360                       357                               7             0      0          0         0.375                                7.375 TUSTIN                                   CA               92780 PUD                                 20360101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972913 GR2:MTA CONF NON3YRHARD                                             220543.65        558.31                              480                       477                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89130 Single Family                       20460101                    220800               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972914 GR4:MTA 3YRHARD                                                     221131.59        707.61                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89118 PUD                                 20351201                    220000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972915 GR3:MTA NONCONF NON3YRHARD                                          419983.29        1449.5                              360                       357                           6.625             0      0          0         0.375                                    7 LIVERMORE                                CA               94550 Single Family                       20360101                    420000               20060201            50.90999985 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972916 GR4:MTA 3YRHARD                                                     528899.53       1335.08                              480                       477                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20460101                    528000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972917 GR2:MTA CONF NON3YRHARD                                             250382.74        692.93                              480                       477                           6.875             0      0          0         0.375                                 7.25 SIMI VALLEY                              CA               93065 Single Family                       20460101                    250000               20060201                     50 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972918 GR4:MTA 3YRHARD                                                     196063.49        630.41                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Single Family                       20360101                    196000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972920 GR4:MTA 3YRHARD                                                     291951.63        959.65                              480                       476                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 Single Family                       20451201                    291000               20060101            81.97000122 Radian Guaranty               1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972921 GR4:MTA 3YRHARD                                                     168033.55        620.96                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89106 Single Family                       20360101                    168000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972922 GR4:MTA 3YRHARD                                                     342870.86        1264.1                              360                       357                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92395 Single Family                       20360101                    342000               20060201            79.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972923 GR3:MTA NONCONF NON3YRHARD                                          417496.97       1350.89                              360                       357                           6.875             0      0          0         0.375                                 7.25 ANTIOCH                                  CA               94509 PUD                                 20360101                    420000               20060201                     60 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972924 GR4:MTA 3YRHARD                                                     788840.86       1991.24                              480                       477                               7             0      0          0         0.375                                7.375 DALY CITY                                CA               94015 Single Family                       20460101                    787500               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972925 GR4:MTA 3YRHARD                                                     544176.19       1749.72                              360                       357                               7             0      0          0         0.375                                7.375 PALM DESERT                              CA               92211 PUD                                 20360101                    544000               20060201            78.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972927 GR2:MTA CONF NON3YRHARD                                             344011.38       1106.12                              360                       357                               7             0      0          0         0.375                                7.375 SUISUN CITY                              CA               94585 Single Family                       20360101                    343900               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972928 GR4:MTA 3YRHARD                                                     389574.83       1181.02                              480                       477                           6.875             0      0          0         0.375                                 7.25 SPRING VALLEY                            CA               91977 Single Family                       20460101                    390000               20060201            82.11000061 Mortgage Guaranty In          1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972929 GR2:MTA CONF NON3YRHARD                                             207991.85        767.15                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89129 Condominium                         20360101                    207550               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972931 GR3:MTA NONCONF NON3YRHARD                                          591926.83       1496.91                              480                       477                             6.5             0      0          0         0.375                                6.875 JAMUL                                    CA               91935 Single Family                       20460101                    592000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972932 GR4:MTA 3YRHARD                                                     344111.42       1106.44                              360                       357                               7             0      0          0         0.375                                7.375 LA PUENTE                                CA               91746 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972933 GR2:MTA CONF NON3YRHARD                                             252644.81         934.4                              360                       357                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               VA               22312 Condominium                         20360101                    252800               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972934 GR4:MTA 3YRHARD                                                     296095.88        952.05                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89113 Single Family                       20360101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972936 GR3:MTA NONCONF NON3YRHARD                                          630044.89       1591.23                              480                       477                           6.375             0      0          0         0.375                                 6.75 FAIRFIELD                                CA               94534 Single Family                       20460101                    629300               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972937 GR3:MTA NONCONF NON3YRHARD                                          650826.41        2326.9                              480                       477                               7             0      0          0         0.375                                7.375 EL DORADO HILLS                          CA               95762 PUD                                 20460101                    650000               20060201            60.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972938 GR3:MTA NONCONF NON3YRHARD                                          767323.77       2479.85                              360                       357                           6.625             0      0          0         0.375                                    7 SAN FRANCISCO                            CA               94116 Single Family                       20360101                    771000               20060201            77.48999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15972939 GR2:MTA CONF NON3YRHARD                                             205105.77        707.67                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89178 PUD                                 20360101                    205050               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972940 GR2:MTA CONF NON3YRHARD                                             328667.33       1175.09                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 2-4 Family                          20460101                    328250               20060201            73.76000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972941 GR2:MTA CONF NON3YRHARD                                             607496.39       2561.25                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95118 2-4 Family                          20360101                    607500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972942 GR2:MTA CONF NON3YRHARD                                             212169.22        813.04                              360                       357                             6.5             0      0          0         0.375                                6.875 ANDERSON                                 CA               96007 Single Family                       20360101                    212700               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972943 GR4:MTA 3YRHARD                                                     650658.86       2086.64                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN MARTIN                               CA               95046 Single Family                       20360101                    648750               20060201            50.88000107 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972944 GR2:MTA CONF NON3YRHARD                                             208041.54        768.81                              360                       357                               7             0      0          0         0.375                                7.375 TOLLESON                                 AZ               85353 PUD                                 20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972945 GR2:MTA CONF NON3YRHARD                                             104240.89        334.51                              360                       357                             6.5             0      0          0         0.375                                6.875 BALTIMORE                                MD               21224 Single Family                       20360101                    104000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972946 GR2:MTA CONF NON3YRHARD                                             232357.17        702.56                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98118 Single Family                       20460101                    232000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972947 GR3:MTA NONCONF NON3YRHARD                                         1308659.93       4229.56                              360                       357                           6.875             0      0          0         0.375                                 7.25 YORBA LINDA                              CA               92886 Single Family                       20360101                   1315000               20060201            79.80000305 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972949 GR3:MTA NONCONF NON3YRHARD                                          723965.37       1822.97                              480                       477                           6.375             0      0          0         0.375                                 6.75 HAYMARKET                                VA               20169 PUD                                 20460101                    720950               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972950 GR2:MTA CONF NON3YRHARD                                              304426.6       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972951 GR3:MTA NONCONF NON3YRHARD                                         1484885.96       4798.87                              360                       357                           6.625             0      0          0         0.375                                    7 THOUSAND OAKS                            CA               91362 PUD                                 20360101                   1492000               20060201            34.70000076 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15972955 GR4:MTA 3YRHARD                                                     148219.32         467.9                              480                       477                               7             0      0          0         0.375                                7.375 IDAHO FALLS                              ID               83402 Single Family                       20460101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972956 GR2:MTA CONF NON3YRHARD                                             236051.92        759.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 RICHMOND                                 VA               23236 Single Family                       20360101                    236000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972957 GR2:MTA CONF NON3YRHARD                                             335169.22       1078.14                              360                       357                             6.5             0      0          0         0.375                                6.875 CHOWCHILLA                               CA               93610 Single Family                       20360101                    335200               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972958 GR2:MTA CONF NON3YRHARD                                             158949.67        548.75                              360                       357                           6.625             0      0          0         0.375                                    7 AURORA                                   CO               80011 PUD                                 20360101                    159000               20060201            77.55999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972959 GR4:MTA 3YRHARD                                                     324104.93       1042.12                              360                       357                               7             0      0          0         0.375                                7.375 LAKE ELSINORE                            CA               92530 Single Family                       20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972960 GR2:MTA CONF NON3YRHARD                                             309507.23         995.8                              360                       357                            6.25             0      0          0         0.375                                6.625 GILBERT                                  AZ               85296 PUD                                 20360101                    309600               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972961 GR4:MTA 3YRHARD                                                     316102.33       1016.39                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 PUD                                 20360101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972963 GR2:MTA CONF NON3YRHARD                                             197239.39        728.89                              360                       357                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96002 Single Family                       20360101                    197200               20060201            79.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972964 GR2:MTA CONF NON3YRHARD                                             272085.19        878.88                              360                       357                             6.5             0      0          0         0.375                                6.875 FT LAUDERDALE                            FL               33301 Condominium                         20360101                    273250               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972965 GR2:MTA CONF NON3YRHARD                                             249840.82        925.53                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20360101                    250400               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972966 GR2:MTA CONF NON3YRHARD                                             240408.86        606.86                              480                       477                               7             0      0          0         0.375                                7.375 SEQUIM                                   WA               98382 Single Family                       20460101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972969 GR2:MTA CONF NON3YRHARD                                             362429.69       1165.47                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92101 Condominium                         20360101                    362350               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972970 GR3:MTA NONCONF NON3YRHARD                                          562623.72       1809.23                              360                       357                           6.875             0      0          0         0.375                                 7.25 CHULA VISTA                              CA               91914 PUD                                 20360101                    562500               20060201                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972971 GR2:MTA CONF NON3YRHARD                                             543521.22       2292.48                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92102 2-4 Family                          20360101                    543750               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972972 GR2:MTA CONF NON3YRHARD                                             380114.19       1266.36                              360                       357                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              VA               22152 PUD                                 20360101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972973 GR4:MTA 3YRHARD                                                    1499810.37        4824.6                              360                       357                               7             0      0          0         0.375                                7.375 DIAMOND BAR                              CA               91765 PUD                                 20360101                   1500000               20060201            63.68999863 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972974 GR2:MTA CONF NON3YRHARD                                             122100.92        393.37                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89102 Condominium                         20360101                    122300               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972975 GR2:MTA CONF NON3YRHARD                                             375563.42       1204.87                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN ANTONIO                              TX               78258 Single Family                       20360101                    374600               20060201            70.01999664 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972976 GR4:MTA 3YRHARD                                                      256912.3       1081.42                              360                       357                               7             0      0          0         0.375                                7.375 CALEDONIA                                MI               48867 Single Family                       20360101                    256500               20060201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972977 GR2:MTA CONF NON3YRHARD                                                275330        887.73                              360                       357                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95821 PUD                                 20360101                    276000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972981 GR4:MTA 3YRHARD                                                     244165.25        616.34                              480                       477                               7             0      0          0         0.375                                7.375 CALEXICO                                 CA               92231 Single Family                       20460101                    243750               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972982 GR4:MTA 3YRHARD                                                     292058.32       1079.29                              360                       357                               7             0      0          0         0.375                                7.375 REDLANDS                                 CA               92374 Single Family                       20360101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972983 GR2:MTA CONF NON3YRHARD                                             211885.09         891.7                              360                       357                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20360101                    211500               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972986 GR3:MTA NONCONF NON3YRHARD                                          536015.95       1720.78                              360                       357                            6.25             0      0          0         0.375                                6.625 SAN PEDRO (LA)                           CA               90732 Single Family                       20360101                    535000               20060201            76.43000031 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972988 GR2:MTA CONF NON3YRHARD                                              223907.6        565.26                              480                       477                           6.875             0      0          0         0.375                                 7.25 OCEANSIDE                                CA               92056 Condominium                         20460101                    223550               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972989 GR2:MTA CONF NON3YRHARD                                             114941.94        423.77                              360                       357                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83687 PUD                                 20360101                    114650               20060201            74.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972991 GR4:MTA 3YRHARD                                                     483937.26       2040.57                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94607 2-4 Family                          20360101                    484000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972992 GR4:MTA 3YRHARD                                                    1170378.13       3763.19                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90035 Single Family                       20360101                   1170000               20060201            75.48000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972993 GR2:MTA CONF NON3YRHARD                                             323964.76          1366                              360                       357                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95814 2-4 Family                          20360101                    324000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972994 GR3:MTA NONCONF NON3YRHARD                                          650210.53       2090.66                              360                       357                               7             0      0          0         0.375                                7.375 LA CENTER                                WA               98629 Single Family                       20360101                    650000               20060201            74.29000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972995 GR2:MTA CONF NON3YRHARD                                             290057.91        1071.9                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 PUD                                 20360101                    290000               20060201            71.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972996 GR3:MTA NONCONF NON3YRHARD                                          446932.38       1440.95                              360                       357                             6.5             0      0          0         0.375                                6.875 DUBLIN                                   CA               94568 Condominium                         20360101                    448000               20060201                     70 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972997 GR4:MTA 3YRHARD                                                     479914.96       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85018 Single Family                       20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972998 GR4:MTA 3YRHARD                                                     335986.62       1159.61                              360                       357                           6.625             0      0          0         0.375                                    7 FONTANA                                  CA               92336 Single Family                       20360101                    336000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972999 GR2:MTA CONF NON3YRHARD                                             108867.34        329.18                              480                       477                               7             0      0          0         0.375                                7.375 VISALIA                                  CA               93291 PUD                                 20460101                    108700               20060201            76.01000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973002 GR2:MTA CONF NON3YRHARD                                             216568.25        694.75                              360                       357                            6.75             0      0          0         0.375                                7.125 MARYSVILLE                               WA               98270 PUD                                 20360101                    216000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973004 GR3:MTA NONCONF NON3YRHARD                                          620798.36       1567.71                              480                       477                             6.5             0      0          0         0.375                                6.875 SCOTTSDALE                               AZ               85255 PUD                                 20460101                    620000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973008 GR3:MTA NONCONF NON3YRHARD                                          459846.98       1163.14                              480                       477                           6.625             0      0          0         0.375                                    7 NEW FAIRFIELD                            CT                6812 Single Family                       20460101                    460000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973009 GR4:MTA 3YRHARD                                                     482508.98       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95051 Single Family                       20460101                    480000               20060201            73.84999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944284 GR4:MTA 3YRHARD                                                     414566.84       1528.75                              360                       356                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2124 2-4 Family                          20351201                    413600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944285 GR4:MTA 3YRHARD                                                     371022.35        935.57                              480                       476                               7             0      0          0         0.375                                7.375 ROCKLIN                                  CA               95677 Single Family                       20451201                    370000               20060101            72.55000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944286 GR2:MTA CONF NON3YRHARD                                             157166.52        579.57                              360                       356                               7             0      0          0         0.375                                7.375 CEDAR CITY                               UT               84720 Single Family                       20351201                    156800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944288 GR2:MTA CONF NON3YRHARD                                             272473.06        874.54                              360                       356                             6.5             0      0          0         0.375                                6.875 BALTIMORE                                MD               21218 Single Family                       20351201                    271900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944290 GR4:MTA 3YRHARD                                                     162826.55        527.49                              360                       357                               7             0      0          0         0.375                                7.375 ESCONDIDO                                CA               92027 Condominium                         20360101                    164000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944293 GR2:MTA CONF NON3YRHARD                                             157166.52        579.57                              360                       356                               7             0      0          0         0.375                                7.375 CEDAR CITY                               UT               84720 Single Family                       20351201                    156800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944294 GR4:MTA 3YRHARD                                                     272799.52        887.73                              360                       356                               7             0      0          0         0.375                                7.375 RENTON                                   WA               98056 Single Family                       20351201                    276000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944296 GR2:MTA CONF NON3YRHARD                                             308820.22        1138.8                              360                       356                               7             0      0          0         0.375                                7.375 POMPANO BEACH                            FL               33062 Single Family                       20351201                    308100               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944297 GR4:MTA 3YRHARD                                                     288625.07        926.33                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97213 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944298 GR2:MTA CONF NON3YRHARD                                             117553.19        353.71                              480                       476                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83686 PUD                                 20451201                    116800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944299 GR2:MTA CONF NON3YRHARD                                             299937.19        964.92                              360                       357                             6.5             0      0          0         0.375                                6.875 THOUSAND OAKS                            CA               91362 Condominium                         20360101                    300000               20060201            79.58000183 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944302 GR4:MTA 3YRHARD                                                     305137.21       1088.28                              480                       477                               7             0      0          0         0.375                                7.375 ARVADA                                   CO               80004 2-4 Family                          20460101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944303 GR4:MTA 3YRHARD                                                     176852.24        566.09                              360                       356                           6.625             0      0          0         0.375                                    7 YUCAIPA                                  CA               92399 Single Family                       20351201                    176000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944304 GR4:MTA 3YRHARD                                                     118105.02        437.26                              360                       356                           6.625             0      0          0         0.375                                    7 ST PETERS                                MO               63376 PUD                                 20351201                    118300               20060101                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944306 GR4:MTA 3YRHARD                                                     178298.69        572.84                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85053 Single Family                       20351201                    178100               20060101            71.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944308 GR2:MTA CONF NON3YRHARD                                             169317.67        543.58                              360                       356                           6.375             0      0          0         0.375                                 6.75 QUEEN CREEK                              AZ               85242 PUD                                 20351201                    169000               20060101            67.59999847 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944312 GR2:MTA CONF NON3YRHARD                                             345425.63       1041.73                              480                       476                           6.875             0      0          0         0.375                                 7.25 ESPARTO                                  CA               95627 Single Family                       20451201                    344000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944313 GR4:MTA 3YRHARD                                                     127660.77        539.66                              360                       356                               7             0      0          0         0.375                                7.375 EVANS                                    CO               80620 2-4 Family                          20351201                    128000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991348 GR3:MTA NONCONF NON3YRHARD                                          234498.07        866.76                              360                       357                            6.75             0      0          0         0.375                                7.125 LAWRENCE                                 MA                1841 2-4 Family                          20360101                    234500               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991349 GR4:MTA 3YRHARD                                                     622942.17       1577.83                              480                       478                               7             0      0          0         0.375                                7.375 ALISO VIEJO                              CA               92656 Single Family                       20460201                    624000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991350 GR3:MTA NONCONF NON3YRHARD                                          648884.57       2740.43                              360                       358                               7             0      0          0         0.375                                7.375 LITTLE RIVER                             CA               95456 Single Family                       20360201                    650000               20060301            73.44999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991351 GR4:MTA 3YRHARD                                                     220601.39        707.61                              360                       357                            6.75             0      0          0         0.375                                7.125 HARWOOD HEIGHTS                          IL               60706 Condominium                         20360101                    220000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991352 GR3:MTA NONCONF NON3YRHARD                                          997616.93        3216.4                              360                       358                             6.5             0      0          0         0.375                                6.875 LA HABRA                                 CA               90631 PUD                                 20360201                   1000000               20060301            71.43000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991354 GR4:MTA 3YRHARD                                                     648142.53       2084.23                              360                       357                           6.875             0      0          0         0.375                                 7.25 CORONA                                   CA               92882 Single Family                       20360101                    648000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991355 GR4:MTA 3YRHARD                                                     190362.87        705.05                              360                       358                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98168 Single Family                       20360201                    190750               20060301            70.65000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991356 GR2:MTA CONF NON3YRHARD                                             282932.83        909.92                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89148 PUD                                 20360101                    282900               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991357 GR2:MTA CONF NON3YRHARD                                             499460.07       1789.93                              480                       478                               7             0      0          0         0.375                                7.375 ARCATA                                   CA               95521 2-4 Family                          20460201                    500000               20060301            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991358 GR2:MTA CONF NON3YRHARD                                             160237.12        505.83                              480                       477                               7             0      0          0         0.375                                7.375 SAN LORENZO                              CA               94580 PUD                                 20460101                    160000               20060201            25.20000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991359 GR3:MTA NONCONF NON3YRHARD                                          438023.33       1324.41                              480                       477                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95377 Single Family                       20460101                    437350               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991360 GR2:MTA CONF NON3YRHARD                                             229419.63        847.73                              360                       358                               7             0      0          0         0.375                                7.375 EDMONDS                                  WA               98026 Single Family                       20360201                    229350               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991361 GR2:MTA CONF NON3YRHARD                                             223543.63        675.91                              480                       477                               7             0      0          0         0.375                                7.375 STUART                                   FL               34997 PUD                                 20460101                    223200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991362 GR4:MTA 3YRHARD                                                     176242.07        630.06                              480                       478                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98444 Single Family                       20460201                    176000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991363 GR2:MTA CONF NON3YRHARD                                             248023.74        916.66                              360                       357                           6.875             0      0          0         0.375                                 7.25 DESERT HOT SPRINGS                       CA               92240 Single Family                       20360101                    248000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991365 GR3:MTA NONCONF NON3YRHARD                                          442207.96       1112.57                              480                       477                           6.875             0      0          0         0.375                                 7.25 SPRINGFIELD                              VA               22153 PUD                                 20460101                    440000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991367 GR2:MTA CONF NON3YRHARD                                             287415.49       1064.51                              360                       358                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92509 Single Family                       20360201                    288000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991368 GR3:MTA NONCONF NON3YRHARD                                          712008.63       2290.08                              360                       358                             6.5             0      0          0         0.375                                6.875 ARLINGTON                                VA               22204 Single Family                       20360201                    712000               20060301                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990718 GR1:LIB                                                              205214.3        620.04                              480                       477                           7.875             0      0          0         0.375                                 8.25 PUYALLUP                                 WA               98375 PUD                                 20460101                    204750               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990741 GR1:LIB                                                              98122.01        296.47                              480                       477                           7.875             0      0          0         0.375                                 8.25 TAMPA                                    FL               33628 Condominium                         20460101                     97900               20060201            69.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990743 GR1:LIB                                                             272242.25        938.73                              360                       357                            7.75             0      0          0         0.375                                8.125 LYNN                                     MA                1902 Single Family                       20360101                    272000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990748 GR1:LIB                                                             274924.47        898.02                              360                       357                           6.875             0      0          0         0.375                                 7.25 ARLINGTON HEIGHTS                        IL               60004 Single Family                       20360101                    279200               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990755 GR1:LIB                                                             152046.69        640.84                              360                       357                           7.375             0      0          0         0.375                                 7.75 LEAGUE CITY                              TX               77573 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990763 GR1:LIB                                                              85679.38         316.4                              360                       357                           7.875             0      0          0         0.375                                 8.25 OREM                                     UT               84057 Single Family                       20360101                     85600               20060201            69.58999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990766 GR1:LIB                                                             288208.27       1214.22                              360                       357                           7.875             0      0          0         0.375                                 8.25 PHOENIX                                  AZ               85020 2-4 Family                          20360101                    288000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990767 GR1:LIB                                                             172052.23        635.75                              360                       357                           7.125             0      0          0         0.375                                  7.5 BROOKLYN CENTER                          MN               55429 Single Family                       20360101                    172000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990774 GR1:LIB                                                             403365.78       1699.91                              360                       357                             7.5             0      0          0         0.375                                7.875 JERSEY CITY                              NJ                7305 2-4 Family                          20360101                    403200               20060201                     90 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990799 GR1:LIB                                                             252772.14        812.47                              360                       357                           7.625             0      0          0         0.375                                    8 FRISCO                                   TX               75035 PUD                                 20360101                    252600               20060201            79.98000336 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990806 GR1:LIB                                                             181084.61        545.09                              480                       477                           7.875             0      0          0         0.375                                 8.25 PORT ANGELES                             WA               98362 Single Family                       20460101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990812 GR1:LIB                                                             436514.93       1623.37                              360                       357                            7.75             0      0          0         0.375                                8.125 ASHBURN                                  VA               20147 PUD                                 20360101                    439200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990849 GR1:LIB                                                             148485.84        623.98                              360                       357                           7.875             0      0          0         0.375                                 8.25 TARPON SPRINGS                           FL               34689 2-4 Family                          20360101                    148000               20060201                     74 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990861 GR1:LIB                                                             248106.09        797.67                              360                       357                           7.125             0      0          0         0.375                                  7.5 BAKERSFIELD                              CA               93312 PUD                                 20360101                    248000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990870 GR1:LIB                                                              269810.7       1031.69                              360                       357                           7.625             0      0          0         0.375                                    8 RIVERTON                                 UT               84065 Single Family                       20360101                    269900               20060201            74.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990898 GR1:LIB                                                             140441.15         450.3                              360                       357                               7             0      0          0         0.375                                7.375 APEX                                     NC               27502 PUD                                 20360101                    140000               20060201            70.70999908 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990903 GR1:LIB                                                             328627.01        829.37                              480                       477                            7.25             0      0          0         0.375                                7.625 LA QUINTA                                CA               92253 Single Family                       20460101                    328000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990911 GR1:LIB                                                             196181.76        724.46                              360                       357                           7.875             0      0          0         0.375                                 8.25 PONCE INLET                              FL               32127 Single Family                       20360101                    196000               20060201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990913 GR1:LIB                                                              72851.84        269.83                              360                       357                            7.75             0      0          0         0.375                                8.125 MEBANE                                   NC               27302 Single Family                       20360101                     73000               20060201            73.73999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990915 GR1:LIB                                                              69957.72        259.11                              360                       357                            7.75             0      0          0         0.375                                8.125 BURLINGTON                               NC               27217 Single Family                       20360101                     70100               20060201            78.76000214 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990936 GR1:LIB                                                             168922.06        711.67                              360                       357                           7.875             0      0          0         0.375                                 8.25 WATERBURY                                CT                6704 2-4 Family                          20360101                    168800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990946 GR1:LIB                                                             384356.12       1419.34                              360                       357                           7.875             0      0          0         0.375                                 8.25 LA HABRA                                 CA               90631 Single Family                       20360101                    384000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990952 GR1:LIB                                                              476826.9       1531.01                              360                       357                               7             0      0          0         0.375                                7.375 ANNANDALE                                VA               22003 Single Family                       20360101                    476000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990987 GR1:LIB                                                             303110.27       1158.21                              360                       357                            7.25             0      0          0         0.375                                7.625 FAIRFAX                                  VA               22030 PUD                                 20360101                    303000               20060201            53.63000107 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991020 GR1:LIB                                                             149563.94        480.86                              360                       357                           7.125             0      0          0         0.375                                  7.5 SAINT PAUL                               MN               55114 Single Family                       20360101                    149500               20060201            51.54999924 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991043 GR1:LIB                                                             184055.88         680.1                              360                       357                           7.125             0      0          0         0.375                                  7.5 SARASOTA                                 FL               34234 Condominium                         20360101                    184000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991046 GR1:LIB                                                              50018.01        245.97                              360                       357                           7.875             0      0          0         0.375                                 8.25 DETROIT                                  MI               48238 2-4 Family                          20360101                     50000               20060201            71.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991049 GR1:LIB                                                              875058.1       3237.87                              360                       357                           6.875             0      0          0         0.375                                 7.25 NORTHFIELD TOWNSHIP                      MI               48105 Single Family                       20360101                    876000               20060201                     73 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991054 GR1:LIB                                                             356807.31       1078.06                              480                       477                           7.875             0      0          0         0.375                                 8.25 PITTSBURG                                CA               94565 Single Family                       20460101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991055 GR1:LIB                                                             152427.82        604.54                              360                       357                            7.75             0      0          0         0.375                                8.125 VIRGINIA BEACH                           VA               23462 Condominium                         20360101                    153000               20060201                     90 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15991080 GR1:LIB                                                             268164.95        990.59                              360                       357                             7.5             0      0          0         0.375                                7.875 ACWORTH                                  GA               30101 PUD                                 20360101                    268000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991108 GR1:LIB                                                             200422.95        605.66                              480                       477                           7.875             0      0          0         0.375                                 8.25 PUYALLUP                                 WA               98371 Single Family                       20460101                    200000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991115 GR1:LIB                                                             231121.85        740.74                              360                       357                            7.25             0      0          0         0.375                                7.625 NAPLES                                   FL               34110 PUD                                 20360101                    230300               20060201            79.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991127 GR1:LIB                                                             306581.99        929.68                              480                       478                           7.875             0      0          0         0.375                                 8.25 NORTH HOLLYWOOD                          CA               91606 Condominium                         20460201                    307000               20060301            79.73999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991133 GR1:LIB                                                             486128.87       1226.36                              480                       477                            7.75             0      0          0         0.375                                8.125 SAN JOSE                                 CA               95122 Single Family                       20460101                    485000               20060201            78.23000336 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991198 GR1:LIB                                                             296305.27       1094.08                              360                       358                           7.875             0      0          0         0.375                                 8.25 TUCSON                                   AZ               85749 Single Family                       20360201                    296000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991199 GR1:LIB                                                             139670.04        608.86                              360                       358                           7.875             0      0          0         0.375                                 8.25 PORTLAND                                 OR               97236 Condominium                         20360201                    139900               20060301            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991212 GR1:LIB                                                              649687.9       1643.57                              480                       477                            7.25             0      0          0         0.375                                7.625 SALINAS                                  CA               93908 PUD                                 20460101                    650000               20060201            77.83999634 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991213 GR1:LIB                                                             304639.27        920.44                              480                       477                           7.875             0      0          0         0.375                                 8.25 MANTECA                                  CA               95337 Single Family                       20460101                    303950               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991227 GR1:LIB                                                              94410.81        348.93                              360                       357                           7.125             0      0          0         0.375                                  7.5 GRAHAM                                   NC               27253 Single Family                       20360101                     94400               20060201            76.12999725 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991237 GR1:LIB                                                             265080.46         979.5                              360                       357                           7.125             0      0          0         0.375                                  7.5 WOODBRIDGE                               VA               22193 PUD                                 20360101                    265000               20060201            77.94000244 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991280 GR1:LIB                                                             340137.51       1133.06                              360                       357                           7.125             0      0          0         0.375                                  7.5 YORBA LINDA                              CA               92886 Condominium                         20360101                    340000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991281 GR1:LIB                                                             140561.16        517.47                              360                       357                           7.875             0      0          0         0.375                                 8.25 CHARLOTTE                                NC               28215 PUD                                 20360101                    140000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991311 GR1:LIB                                                             453424.28       1453.82                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22193 Single Family                       20360101                    452000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991329 GR1:LIB                                                             168319.37        427.33                              480                       478                           7.375             0      0          0         0.375                                 7.75 NILES                                    IL               60714 Condominium                         20460201                    169000               20060301            79.72000122 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991338 GR1:LIB                                                             212735.01         534.8                              480                       477                           7.375             0      0          0         0.375                                 7.75 KENT                                     WA               98031 Single Family                       20460101                    211500               20060201            78.04000092 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991364 GR1:LIB                                                             293389.05        1084.1                              360                       358                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90059 Single Family                       20360201                    293300               20060301            71.54000092 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991371 GR1:LIB                                                             571529.55       2110.53                              360                       357                           7.875             0      0          0         0.375                                 8.25 NIPOMO                                   CA               93444 Single Family                       20360101                    571000               20060201            74.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991369 GR2:MTA CONF NON3YRHARD                                             320063.89       1182.79                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95818 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991370 GR2:MTA CONF NON3YRHARD                                             147940.07         449.1                              480                       477                           6.625             0      0          0         0.375                                    7 SPANAWAY                                 WA               98387 Single Family                       20460101                    148300               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991372 GR2:MTA CONF NON3YRHARD                                             373906.82       1205.51                              360                       358                           6.625             0      0          0         0.375                                    7 GOODYEAR                                 AZ               85338 PUD                                 20360201                    374800               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991373 GR4:MTA 3YRHARD                                                     209942.11        776.21                              360                       357                            6.75             0      0          0         0.375                                7.125 GREELEY                                  CO               80634 PUD                                 20360101                    210000               20060201            79.84999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991374 GR2:MTA CONF NON3YRHARD                                             101530.81        375.17                              360                       358                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98003 Condominium                         20360201                    101500               20060301            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991375 GR4:MTA 3YRHARD                                                     282663.81        854.58                              480                       478                               7             0      0          0         0.375                                7.375 YUBA CITY                                CA               95991 Single Family                       20460201                    282200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972727 GR1:LIB                                                             424501.88       1072.11                              480                       477                           6.375             0      0          0         0.375                                 6.75 FORT WORTH                               TX               76108 PUD                                 20460101                    424000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972738 GR1:LIB                                                             216647.23        546.17                              480                       476                           7.875             0      0          0         0.375                                 8.25 SEATTLE                                  WA               98118 Single Family                       20451201                    216000               20060101            78.55000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972749 GR1:LIB                                                             207572.09        626.85                              480                       476                           7.875             0      0          0         0.375                                 8.25 SEATTLE                                  WA               98144 Single Family                       20451201                    207000               20060101            73.93000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972766 GR1:LIB                                                             540081.43       1365.42                              480                       476                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94538 Single Family                       20451201                    540000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972768 GR1:LIB                                                             320814.65       1182.04                              360                       356                             7.5             0      0          0         0.375                                7.875 CHULA VISTA                              CA               91910 Single Family                       20351201                    319800               20060101            77.80999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972777 GR1:LIB                                                              583373.6       1756.39                              480                       476                           7.875             0      0          0         0.375                                 8.25 GRANADA HILLS                            CA               91344 Single Family                       20451201                    580000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972782 GR1:LIB                                                             208498.65        525.94                              480                       476                           7.625             0      0          0         0.375                                    8 PHOENIX                                  AZ               85027 Single Family                       20451201                    208000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972783 GR1:LIB                                                             194818.97        534.53                              480                       476                           7.875             0      0          0         0.375                                 8.25 LAS VEGAS                                NV               89108 Single Family                       20451201                    192850               20060101            77.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972786 GR1:LIB                                                             198943.79        737.63                              480                       476                           7.875             0      0          0         0.375                                 8.25 PHOENIX                                  AZ               85037 Single Family                       20451201                    198000               20060101                     90 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972791 GR1:LIB                                                             501136.78        1848.1                              360                       356                               7             0      0          0         0.375                                7.375 UPLAND                                   CA               91784 Single Family                       20351201                    500000               20060101            74.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972792 GR1:LIB                                                             318795.37       1177.24                              360                       357                           7.875             0      0          0         0.375                                 8.25 PICO RIVERA                              CA               90660 Single Family                       20360101                    318500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972801 GR1:LIB                                                             639044.24       1608.16                              480                       476                            7.25             0      0          0         0.375                                7.625 SAN JOSE                                 CA               95123 Single Family                       20451201                    636000               20060101                     75 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972802 GR1:LIB                                                              304782.4       1125.49                              360                       357                           7.875             0      0          0         0.375                                 8.25 CHINO HILLS                              CA               91709 Condominium                         20360101                    304500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972807 GR1:LIB                                                             940454.16       3015.37                              360                       356                           7.125             0      0          0         0.375                                  7.5 LA HABRA HEIGHTS                         CA               90631 Single Family                       20351201                    937500               20060101                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972815 GR1:LIB                                                             532079.24       2241.88                              360                       357                            7.75             0      0          0         0.375                                8.125 BALDWIN PARK                             CA               91706 2-4 Family                          20360101                    531750               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972821 GR1:LIB                                                             152133.13        564.41                              360                       357                            7.25             0      0          0         0.375                                7.625 TUCSON                                   AZ               85706 PUD                                 20360101                    152700               20060201            79.97000122 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972822 GR1:LIB                                                             199424.62         713.1                              480                       477                           7.875             0      0          0         0.375                                 8.25 HALLANDALE                               FL               33009 2-4 Family                          20460101                    199200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972847 GR1:LIB                                                             452893.78       1368.77                              480                       477                           7.875             0      0          0         0.375                                 8.25 WOODLAND                                 CA               95776 Single Family                       20460101                    452000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972868 GR1:LIB                                                             501866.72       1613.34                              360                       357                            7.25             0      0          0         0.375                                7.625 WOODLAND HILLS                           CA               91367 Single Family                       20360101                    501600               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972869 GR1:LIB                                                             116322.61        432.52                              480                       477                           7.875             0      0          0         0.375                                 8.25 CLINTON                                  UT               84015 Single Family                       20460101                    116100               20060201                     90 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972892 GR1:LIB                                                             460426.61       1700.25                              360                       357                           7.875             0      0          0         0.375                                 8.25 BONSALL                                  CA               92003 Single Family                       20360101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972902 GR1:LIB                                                             449234.31        1655.9                              360                       356                            7.25             0      0          0         0.375                                7.625 CHERRY HILL TOWNSHIP                     NJ                8003 Single Family                       20351201                    448000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972905 GR1:LIB                                                                145390        535.58                              360                       356                           7.625             0      0          0         0.375                                    8 MERIDIAN                                 ID               83642 PUD                                 20351201                    144900               20060101            79.95999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972912 GR1:LIB                                                             200019.15        739.24                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN BERNARDINO                           CA               92411 Single Family                       20360101                    200000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972919 GR1:LIB                                                             148537.62        548.52                              360                       357                           7.875             0      0          0         0.375                                 8.25 BAKERSFIELD AREA                         CA               93308 Single Family                       20360101                    148400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972926 GR1:LIB                                                             254384.73         823.4                              360                       357                           6.375             0      0          0         0.375                                 6.75 BOSTON                                   MA                2109 Condominium                         20360101                    256000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15972935 GR1:LIB                                                             483106.59        1553.2                              360                       357                           7.125             0      0          0         0.375                                  7.5 LODI                                     CA               95242 Single Family                       20360101                    482900               20060201            79.93000031 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972948 GR1:LIB                                                             447577.19       1438.38                              360                       357                           7.625             0      0          0         0.375                                    8 LAS VEGAS                                NV               89148 PUD                                 20360101                    447200               20060201            79.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972952 GR1:LIB                                                             275243.03       1051.18                              360                       357                           7.875             0      0          0         0.375                                 8.25 LOS ANGELES                              CA               90023 2-4 Family                          20360101                    275000               20060201                     55 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972979 GR1:LIB                                                             211779.57         685.1                              360                       356                            7.25             0      0          0         0.375                                7.625 CAMBRIDGE                                MN               55008 Single Family                       20351201                    213000               20060101            61.91999817 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15972990 GR1:LIB                                                             236486.08        714.67                              480                       477                           7.625             0      0          0         0.375                                    8 BRADENTON                                FL               34209 PUD                                 20460101                    236000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973003 GR1:LIB                                                             245355.14        741.32                              480                       477                           7.875             0      0          0         0.375                                 8.25 COMPTON                                  CA               90221 Single Family                       20460101                    244800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973012 GR1:LIB                                                             166520.33        701.55                              360                       357                           7.875             0      0          0         0.375                                 8.25 BREMERTON                                WA               98311 Single Family                       20360101                    166400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973019 GR1:LIB                                                             172159.51        635.75                              360                       357                           7.875             0      0          0         0.375                                 8.25 ORLANDO                                  FL               32822 PUD                                 20360101                    172000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973027 GR1:LIB                                                             109785.12        361.28                              480                       477                           7.875             0      0          0         0.375                                 8.25 LAS VEGAS                                NV               89115 Condominium                         20460101                    109550               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973037 GR1:LIB                                                             134441.28        566.64                              360                       357                           7.375             0      0          0         0.375                                 7.75 FORT WORTH                               TX               76108 Single Family                       20360101                    134400               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973066 GR1:LIB                                                             198659.59        782.74                              360                       357                           7.375             0      0          0         0.375                                 7.75 GLENDALE                                 AZ               85303 PUD                                 20360101                    198100               20060201            79.87999725 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973090 GR1:LIB                                                             488882.13       1233.94                              480                       477                           7.125             0      0          0         0.375                                  7.5 NORTH LAS VEGAS                          NV               89084 Single Family                       20460101                    488000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973093 GR1:LIB                                                             416900.09       1259.76                              480                       477                            7.75             0      0          0         0.375                                8.125 SIMI VALLEY                              CA               93065 Single Family                       20460101                    416000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973151 GR1:LIB                                                             134183.05           407                              480                       477                           7.875             0      0          0         0.375                                 8.25 LAKE HAVASU CITY                         AZ               86403 Condominium                         20460101                    134400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973157 GR1:LIB                                                             553752.91       1673.12                              480                       477                           7.875             0      0          0         0.375                                 8.25 TRABUCO CANYON                           CA               92679 Single Family                       20460101                    552500               20060201                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973163 GR1:LIB                                                              305325.1        771.22                              480                       477                           7.375             0      0          0         0.375                                 7.75 FRESNO                                   CA               93727 Single Family                       20460101                    305000               20060201            79.43000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973174 GR1:LIB                                                             208371.98        805.78                              480                       477                           7.875             0      0          0         0.375                                 8.25 RANCHO CUCAMONGA                         CA               91701 Condominium                         20460101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973190 GR1:LIB                                                             220534.93        556.29                              480                       477                           7.875             0      0          0         0.375                                 8.25 EVERETT                                  WA               98208 Condominium                         20460101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973202 GR1:LIB                                                             136126.12        502.69                              360                       357                           7.875             0      0          0         0.375                                 8.25 DESOTO                                   TX               75115 Single Family                       20360101                    136000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973209 GR1:LIB                                                             292306.98        939.19                              360                       357                           7.875             0      0          0         0.375                                 8.25 LYNNWOOD                                 WA               98037 Single Family                       20360101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973218 GR1:LIB                                                                228771        842.74                              360                       357                             7.5             0      0          0         0.375                                7.875 GOLD CANYON                              AZ               85218 PUD                                 20360101                    228000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973237 GR1:LIB                                                             382149.94        964.65                              480                       477                               7             0      0          0         0.375                                7.375 SAMMAMISH                                WA               98074 PUD                                 20460101                    381500               20060201                     70 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973245 GR1:LIB                                                             332649.26       1005.39                              480                       477                             7.5             0      0          0         0.375                                7.875 GARDEN GROVE                             CA               92844 PUD                                 20460101                    332000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973247 GR1:LIB                                                             392289.91       1260.83                              360                       357                             7.5             0      0          0         0.375                                7.875 GARDENA                                  CA               90249 Single Family                       20360101                    392000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973257 GR1:LIB                                                             224474.79         566.4                              480                       477                             7.5             0      0          0         0.375                                7.875 POMONA                                   CA               91766 Condominium                         20460101                    224000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973274 GR1:LIB                                                             126427.76        467.02                              360                       357                             7.5             0      0          0         0.375                                7.875 LAS VEGAS                                NV               89107 Condominium                         20360101                    126350               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973286 GR1:LIB                                                              176163.2        650.54                              360                       357                           7.875             0      0          0         0.375                                 8.25 MESA                                     AZ               85202 Single Family                       20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973294 GR1:LIB                                                             358283.46       1157.91                              360                       357                           7.625             0      0          0         0.375                                    8 RICHMOND                                 CA               94801 Single Family                       20360101                    360000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973303 GR1:LIB                                                             264195.24        849.13                              360                       357                             7.5             0      0          0         0.375                                7.875 EVERETT                                  WA               98203 Single Family                       20360101                    264000               20060201            78.80999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973311 GR1:LIB                                                             186125.83        687.68                              360                       357                            7.25             0      0          0         0.375                                7.625 HENDERSON                                NV               89052 Condominium                         20360101                    186050               20060201            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973315 GR1:LIB                                                             278849.59       1034.94                              360                       357                           7.875             0      0          0         0.375                                 8.25 CHICAGO                                  IL               60632 2-4 Family                          20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973324 GR1:LIB                                                             480245.55       1774.18                              360                       357                           7.375             0      0          0         0.375                                 7.75 LA QUINTA                                CA               92253 PUD                                 20360101                    480000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973333 GR1:LIB                                                             332142.02       1067.85                              360                       357                           7.125             0      0          0         0.375                                  7.5 BURKE                                    VA               22015 PUD                                 20360101                    332000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973374 GR1:LIB                                                              279755.3        888.36                              480                       477                           7.625             0      0          0         0.375                                    8 BLOOMINGTON                              CA               92316 Single Family                       20460101                    281000               20060201            75.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973378 GR1:LIB                                                             161256.53        446.25                              480                       477                           7.875             0      0          0         0.375                                 8.25 GUFFEY                                   CO               80820 Single Family                       20460101                    161000               20060201            63.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973389 GR1:LIB                                                             266617.25        799.46                              480                       477                           7.875             0      0          0         0.375                                 8.25 PALM DESERT                              CA               92260 Condominium                         20460101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973399 GR1:LIB                                                             422366.24       1385.07                              480                       477                           7.875             0      0          0         0.375                                 8.25 MONROVIA                                 CA               91016 Condominium                         20460101                    420000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973419 GR1:LIB                                                             132867.93        490.86                              360                       357                           7.375             0      0          0         0.375                                 7.75 TULARE                                   CA               93274 Single Family                       20360101                    132800               20060201            78.12000275 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973421 GR1:LIB                                                             241896.92        731.33                              480                       477                           7.125             0      0          0         0.375                                  7.5 SACRAMENTO                               CA               95841 Single Family                       20460101                    241500               20060201                     70 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973442 GR1:LIB                                                             780307.96        1969.5                              480                       477                           7.125             0      0          0         0.375                                  7.5 TRACY                                    CA               95377 PUD                                 20460101                    778900               20060201            79.98999786 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973481 GR1:LIB                                                             373706.87       1389.77                              360                       357                           7.875             0      0          0         0.375                                 8.25 WALDPORT                                 OR               97394 PUD                                 20360101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973504 GR1:LIB                                                             106227.21        405.19                              360                       357                           7.625             0      0          0         0.375                                    8 NORTH PORT                               FL               34288 PUD                                 20360101                    106000               20060201            18.43000031 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973515 GR1:LIB                                                             313036.31       1006.74                              360                       357                            6.75             0      0          0         0.375                                7.125 BOTHELL                                  WA               98011 PUD                                 20360101                    313000               20060201            59.72999954 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973556 GR1:LIB                                                             173622.62        553.25                              480                       477                           7.625             0      0          0         0.375                                    8 PIKESVILLE                               MD               21208 Single Family                       20460101                    175000               20060201            69.63999939 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 480
       15973557 GR1:LIB                                                             254443.89        769.18                              480                       477                            7.25             0      0          0         0.375                                7.625 OSTEGO                                   MN               55330 Single Family                       20460101                    254000               20060201            79.87000275 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973569 GR1:LIB                                                             428926.06        1296.1                              480                       477                            7.75             0      0          0         0.375                                8.125 ANTIOCH                                  CA               94531 Single Family                       20460101                    428000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973577 GR1:LIB                                                             205593.15        762.35                              360                       357                           7.375             0      0          0         0.375                                 7.75 BRADENTON                                FL               34210 2-4 Family                          20360101                    206250               20060201                     75 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973594 GR1:LIB                                                             252055.42        810.54                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN JACINTO                              CA               92582 Single Family                       20360101                    252000               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973607 GR1:LIB                                                              204223.2        614.74                              480                       477                           7.875             0      0          0         0.375                                 8.25 MESA                                     AZ               85205 PUD                                 20460101                    203000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973616 GR1:LIB                                                             287078.69       1022.41                              480                       477                           7.875             0      0          0         0.375                                 8.25 FRESNO                                   CA               93702 2-4 Family                          20460101                    285600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973622 GR1:LIB                                                             287078.69       1022.41                              480                       477                           7.875             0      0          0         0.375                                 8.25 FRESNO                                   CA               93702 2-4 Family                          20460101                    285600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973648 GR1:LIB                                                             386356.72       1427.48                              360                       357                           7.375             0      0          0         0.375                                 7.75 HAYWARD                                  CA               94544 Condominium                         20360101                    386200               20060201            74.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973669 GR1:LIB                                                              496305.3       1833.32                              360                       357                             7.5             0      0          0         0.375                                7.875 NORTH LAS VEGAS                          NV               89084 PUD                                 20360101                    496000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973681 GR1:LIB                                                             312003.78       1003.52                              360                       357                           6.625             0      0          0         0.375                                    7 MANTECA                                  CA               95336 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17       2.25                        20060501          9.95          2.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973685 GR1:LIB                                                             482809.93       1213.71                              480                       477                           7.375             0      0          0         0.375                                 7.75 LA MESA                                  CA               91941 Single Family                       20460101                    480000               20060201            78.69000244 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973688 GR1:LIB                                                             517520.57       1672.53                              360                       357                            7.25             0      0          0         0.375                                7.625 FALLS CHURCH                             VA               22041 Single Family                       20360101                    520000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973694 GR1:LIB                                                              449377.1       1888.79                              360                       357                            7.75             0      0          0         0.375                                8.125 LOS ANGELES                              CA               90037 2-4 Family                          20360101                    448000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973731 GR1:LIB                                                             316645.85        799.03                              480                       477                           7.625             0      0          0         0.375                                    8 CATHEDRAL CITY                           CA               92234 Single Family                       20460101                    316000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973736 GR1:LIB                                                             280882.25         900.6                              360                       357                               7             0      0          0         0.375                                7.375 NEW RIVER                                AZ               85087 PUD                                 20360101                    280000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973738 GR1:LIB                                                             548594.87       1959.97                              480                       477                           7.875             0      0          0         0.375                                 8.25 BELL GARDENS                             CA               90201 2-4 Family                          20460101                    547500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973748 GR1:LIB                                                             260054.79        961.02                              360                       357                           7.375             0      0          0         0.375                                 7.75 BLACKLICK                                OH               43004 Single Family                       20360101                    260000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973755 GR1:LIB                                                             148304.82        448.19                              480                       477                           7.625             0      0          0         0.375                                    8 DARRINGTON                               WA               98241 Single Family                       20460101                    148000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973761 GR1:LIB                                                             450098.98       1447.38                              360                       357                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85012 Single Family                       20360101                    450000               20060201                     75 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973765 GR1:LIB                                                             281050.54           708                              480                       477                            7.25             0      0          0         0.375                                7.625 HENDERSON                                NV               89074 PUD                                 20460101                    280000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973770 GR1:LIB                                                             220204.02        813.17                              360                       357                           7.875             0      0          0         0.375                                 8.25 LAS VEGAS                                NV               89123 PUD                                 20360101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973773 GR1:LIB                                                             466737.26       1966.37                              360                       357                           7.875             0      0          0         0.375                                 8.25 LONG BEACH                               CA               90813 2-4 Family                          20360101                    466400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973777 GR1:LIB                                                             160131.74         591.4                              360                       357                            7.75             0      0          0         0.375                                8.125 TACOMA                                   WA               98444 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973795 GR1:LIB                                                             210046.18        675.45                              360                       357                           6.875             0      0          0         0.375                                 7.25 TIGARD                                   OR               97223 PUD                                 20360101                    210000               20060201            71.30999756 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973809 GR1:LIB                                                              124489.5        459.81                              360                       357                           7.625             0      0          0         0.375                                    8 LARGO                                    FL               33770 Single Family                       20360101                    124400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973811 GR1:LIB                                                             281229.87        847.92                              480                       477                           7.875             0      0          0         0.375                                 8.25 RIVERSIDE                                CA               92503 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973817 GR1:LIB                                                             152344.68         460.3                              480                       477                           7.875             0      0          0         0.375                                 8.25 MODESTO                                  CA               95358 Single Family                       20460101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973820 GR1:LIB                                                             714084.31        1801.6                              480                       477                           7.625             0      0          0         0.375                                    8 SAN CLEMENTE                             CA               92673 Single Family                       20460101                    712500               20060201                     75 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973827 GR1:LIB                                                             305124.58       1049.17                              360                       357                             7.5             0      0          0         0.375                                7.875 RESTON                                   VA               20194 PUD                                 20360101                    304000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973832 GR1:LIB                                                             113681.73        419.89                              360                       357                           7.625             0      0          0         0.375                                    8 DECATUR                                  GA               30035 Condominium                         20360101                    113600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973837 GR1:LIB                                                             488605.51       1476.28                              480                       477                           7.875             0      0          0         0.375                                 8.25 SEATTLE                                  WA               98105 Single Family                       20460101                    487500               20060201            74.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973893 GR1:LIB                                                             311659.19        786.39                              480                       477                             7.5             0      0          0         0.375                                7.875 LOS ANGELES                              CA               90016 Single Family                       20460101                    311000               20060201            69.11000061 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973897 GR1:LIB                                                             328304.18       1212.36                              360                       357                           7.875             0      0          0         0.375                                 8.25 RIVERSIDE                                CA               92507 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973927 GR1:LIB                                                             247054.33        794.45                              360                       357                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80231 Single Family                       20360101                    247000               20060201            83.73000336 Radian Guaranty               1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973950 GR1:LIB                                                              150535.3        482.46                              360                       357                            7.25             0      0          0         0.375                                7.625 PHOENIX                                  AZ               85019 Single Family                       20360101                    150000               20060201            77.72000122 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973954 GR1:LIB                                                             244553.32         738.9                              480                       477                           7.875             0      0          0         0.375                                 8.25 LAS VEGAS                                NV               89123 PUD                                 20460101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973955 GR1:LIB                                                             277749.97        1025.7                              360                       357                           7.875             0      0          0         0.375                                 8.25 PINETOP                                  AZ               85935 PUD                                 20360101                    277500               20060201            77.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973960 GR1:LIB                                                             200160.55         604.9                              480                       477                           7.625             0      0          0         0.375                                    8 PHOENIX                                  AZ               85006 Single Family                       20460101                    199750               20060201                     85 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973972 GR1:LIB                                                             368189.57       1551.51                              360                       357                           7.625             0      0          0         0.375                                    8 ISSAQUAH                                 WA               98027 2-4 Family                          20360101                    368000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975312 GR1:LIB                                                             380320.52       1222.23                              360                       357                           7.625             0      0          0         0.375                                    8 SALINAS                                  CA               93905 Single Family                       20360101                    380000               20060201            69.08999634 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975330 GR1:LIB                                                             587396.84        1768.5                              480                       476                           7.875             0      0          0         0.375                                 8.25 LOS ANGELES                              CA               90046 Condominium                         20451201                    584000               20060101            79.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975367 GR1:LIB                                                             229851.27        995.16                              480                       477                           7.875             0      0          0         0.375                                 8.25 PHOENIX                                  AZ               85032 Single Family                       20460101                    229500               20060201            81.95999908 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975379 GR1:LIB                                                             190730.21        600.67                              480                       477                           7.875             0      0          0         0.375                                 8.25 SEATTLE                                  WA               98125 Single Family                       20460101                    190000               20060201                   47.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975385 GR1:LIB                                                             248328.65        784.03                              480                       477                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85233 Single Family                       20460101                    248000               20060201            64.41999817 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975393 GR1:LIB                                                             308139.55       1138.24                              360                       357                             7.5             0      0          0         0.375                                7.875 RENTON                                   WA               98056 PUD                                 20360101                    307950               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975413 GR1:LIB                                                             298834.51       1108.31                              480                       477                           7.875             0      0          0         0.375                                 8.25 GILBERT                                  AZ               85233 Single Family                       20460101                    297500               20060201            83.80000305 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975418 GR1:LIB                                                             114986.34        347.49                              480                       477                           7.625             0      0          0         0.375                                    8 TUCSON                                   AZ               85705 Single Family                       20460101                    114750               20060201            85.62999725 Triad Guaranty                1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975430 GR1:LIB                                                             154427.06        570.32                              360                       357                            7.75             0      0          0         0.375                                8.125 LAS VEGAS                                NV               89117 Condominium                         20360101                    154300               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975434 GR1:LIB                                                             157233.04        580.75                              360                       357                           7.625             0      0          0         0.375                                    8 LAS VEGAS                                NV               89117 Condominium                         20360101                    157120               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975435 GR1:LIB                                                             184052.33         679.8                              360                       357                           7.625             0      0          0         0.375                                    8 LAS VEGAS                                NV               89117 Condominium                         20360101                    183920               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975505 GR1:LIB                                                             500255.79        1848.1                              360                       357                           7.375             0      0          0         0.375                                 7.75 SAN DIEGO                                CA               92113 2-4 Family                          20360101                    500000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975588 GR1:LIB                                                             478083.89       1217.51                              480                       477                           7.875             0      0          0         0.375                                 8.25 CANYON COUNTRY                           CA               91387 Condominium                         20460101                    481500               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975633 GR1:LIB                                                              497573.7       1833.32                              360                       357                           7.375             0      0          0         0.375                                 7.75 LOS ANGELES                              CA               90026 2-4 Family                          20360101                    496000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975680 GR1:LIB                                                                153633        495.33                              360                       358                           7.125             0      0          0         0.375                                  7.5 LAS VEGAS                                NV               89117 Condominium                         20360201                    154000               20060301                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975681 GR1:LIB                                                             149695.57        554.43                              360                       358                           7.375             0      0          0         0.375                                 7.75 LAS VEGAS                                NV               89117 Condominium                         20360201                    150000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975693 GR1:LIB                                                             118875.13        382.11                              360                       357                           7.625             0      0          0         0.375                                    8 CAMP WOOD                                TX               78801 Single Family                       20360101                    118800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975777 GR1:LIB                                                             353182.65       1132.18                              360                       357                           7.125             0      0          0         0.375                                  7.5 WAYNE                                    NJ                7470 Single Family                       20360101                    352000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975815 GR1:LIB                                                             112425.96        371.67                              480                       477                           7.625             0      0          0         0.375                                    8 WINTER PARK                              FL               32792 Condominium                         20460101                    112700               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975836 GR1:LIB                                                             432190.97       2062.44                              360                       357                           7.875             0      0          0         0.375                                 8.25 NEW BRUNSWICK                            NJ                8901 2-4 Family                          20360101                    432000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975844 GR1:LIB                                                              513017.1       1618.65                              480                       477                           7.625             0      0          0         0.375                                    8 EAST HAMPTON                             NY               11937 Single Family                       20460101                    512000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975928 GR1:LIB                                                             178993.86        575.74                              360                       357                           7.125             0      0          0         0.375                                  7.5 PORT SAINT LUCIE                         FL               34983 Single Family                       20360101                    179000               20060201            73.05999756 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975951 GR1:LIB                                                             488249.64       1803.75                              360                       357                           7.375             0      0          0         0.375                                 7.75 ANTIOCH                                  CA               94531 Single Family                       20360101                    488000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975965 GR1:LIB                                                              49891.04        184.26                              360                       357                            7.75             0      0          0         0.375                                8.125 COLUMBUS                                 OH               43224 Single Family                       20360101                     49850               20060201            74.95999908 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976017 GR1:LIB                                                             168124.24        540.36                              360                       357                             7.5             0      0          0         0.375                                7.875 LITHIA                                   FL               33547 PUD                                 20360101                    168000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976058 GR1:LIB                                                             789616.22       2184.12                              480                       477                             7.5             0      0          0         0.375                                7.875 MONTAUK                                  NY               11954 Single Family                       20460101                    788000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976115 GR1:LIB                                                              260631.1        820.71                              480                       477                             7.5             0      0          0         0.375                                7.875 CRUMPLER                                 NC               28640 Single Family                       20460101                    259600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15976119 GR1:LIB                                                             400687.13       1011.43                              480                       477                           7.125             0      0          0         0.375                                  7.5 COEUR D ALENE                            ID               83815 PUD                                 20460101                    400000               20060201            62.02000046 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976259 GR1:LIB                                                             375218.92       1294.21                              360                       357                           7.375             0      0          0         0.375                                 7.75 DENVER                                   CO               80204 Condominium                         20360101                    375000               20060201            79.79000092 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976293 GR1:LIB                                                             384853.86        970.97                              480                       477                           7.625             0      0          0         0.375                                    8 SAN JOSE                                 CA               95123 Condominium                         20460101                    384000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976297 GR1:LIB                                                             490883.01        1549.1                              480                       477                           7.875             0      0          0         0.375                                 8.25 RIVERSIDE                                CA               92503 PUD                                 20460101                    490000               20060201            78.40000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976317 GR1:LIB                                                                429075       1539.34                              480                       478                           7.375             0      0          0         0.375                                 7.75 RIVERSIDE                                CA               92503 2-4 Family                          20460201                    430000               20060301            56.20999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976329 GR1:LIB                                                              50833.91        188.51                              360                       358                           7.875             0      0          0         0.375                                 8.25 PORT VUE                                 PA               15133 Single Family                       20360201                     51000               20060301            78.45999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976333 GR1:LIB                                                             464282.44       1546.29                              360                       357                           7.375             0      0          0         0.375                                 7.75 HENDERSON                                NV               89012 PUD                                 20360101                    464000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976365 GR1:LIB                                                              86449.23        556.56                              360                       357                            7.75             0      0          0         0.375                                8.125 ENGLEWOOD                                FL               34223 Single Family                       20360101                    145600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976437 GR1:LIB                                                             143483.56        528.56                              360                       357                             7.5             0      0          0         0.375                                7.875 EAGLE MOUNTAIN                           UT               84043 Single Family                       20360101                    143000               20060201            77.30000305 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976508 GR1:LIB                                                             380818.91       1053.26                              480                       477                           7.625             0      0          0         0.375                                    8 OAK HILL                                 VA               20171 PUD                                 20460101                    380000               20060201            69.08999634 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990482 GR1:LIB                                                             359018.82       1090.18                              480                       477                           7.875             0      0          0         0.375                                 8.25 PROSPECT PARK                            NJ                7508 2-4 Family                          20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15990486 GR1:LIB                                                             325482.95       1159.87                              480                       476                           7.625             0      0          0         0.375                                    8 GILBERT                                  AZ               85296 Single Family                       20451201                    324000               20060101                     90 Triad Guaranty                1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990526 GR1:LIB                                                             639872.01       2055.92                              360                       357                           7.875             0      0          0         0.375                                 8.25 LOS ANGELES                              CA               90008 Single Family                       20360101                    639200               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990541 GR1:LIB                                                             150523.84        555.91                              360                       357                            7.75             0      0          0         0.375                                8.125 COEUR D ALENE                            ID               83815 PUD                                 20360101                    150400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990551 GR1:LIB                                                             216832.54        686.03                              480                       477                           7.625             0      0          0         0.375                                    8 PIONEER                                  CA               95666 Single Family                       20460101                    217000               20060201            44.74000168 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990571 GR1:LIB                                                             103633.12        438.47                              360                       357                           6.875             0      0          0         0.375                                 7.25 MIAMI                                    FL               33142 2-4 Family                          20360101                    104000               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990578 GR1:LIB                                                             148593.22        547.04                              360                       357                           7.875             0      0          0         0.375                                 8.25 ORLANDO                                  FL               32806 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990579 GR1:LIB                                                             356113.16       1144.56                              360                       357                             7.5             0      0          0         0.375                                7.875 LOMA LINDA                               CA               92354 PUD                                 20360101                    355850               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990580 GR1:LIB                                                             384672.72       1068.78                              480                       478                           7.625             0      0          0         0.375                                    8 OAKLAND                                  CA               94619 Single Family                       20460201                    385600               20060301            68.86000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990599 GR1:LIB                                                             215555.76        908.14                              360                       357                           7.875             0      0          0         0.375                                 8.25 WATERBURY                                CT                6705 2-4 Family                          20360101                    215400               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990600 GR1:LIB                                                             135311.32        499.73                              360                       357                            7.75             0      0          0         0.375                                8.125 DEERWOOD                                 MN               56444 Single Family                       20360101                    135200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990605 GR1:LIB                                                             155263.27        573.65                              360                       357                            7.25             0      0          0         0.375                                7.625 BAXTER                                   MN               56425 Single Family                       20360101                    155200               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990613 GR1:LIB                                                              264190.9       1113.04                              360                       357                           7.875             0      0          0         0.375                                 8.25 BROCKTON                                 MA                2301 Single Family                       20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990617 GR1:LIB                                                             228109.98        842.74                              360                       357                           7.875             0      0          0         0.375                                 8.25 FRESNO                                   CA               93727 Single Family                       20360101                    228000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990618 GR1:LIB                                                             265613.57        853.96                              360                       357                           7.125             0      0          0         0.375                                  7.5 SAINT PETERSBURG                         FL               33715 Condominium                         20360101                    265500               20060201                  79.25 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990622 GR1:LIB                                                             101316.81        440.65                              360                       357                           7.875             0      0          0         0.375                                 8.25 MIDDLETOWN                               OH               45044 Single Family                       20360101                    101250               20060201            73.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990652 GR1:LIB                                                              429906.9       1381.45                              360                       357                            7.75             0      0          0         0.375                                8.125 DALLAS                                   TX               75214 Single Family                       20360101                    429500               20060201            79.54000092 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990663 GR1:LIB                                                             131852.66        455.56                              360                       357                            7.75             0      0          0         0.375                                8.125 SOUTHFIELD                               MI               48076 Single Family                       20360101                    132000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990684 GR1:LIB                                                             151382.49        561.83                              360                       357                           7.875             0      0          0         0.375                                 8.25 CORAL SPRINGS                            FL               33065 Condominium                         20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990686 GR1:LIB                                                             151382.49        561.83                              360                       357                           7.875             0      0          0         0.375                                 8.25 CORAL SPRINGS                            FL               33065 Condominium                         20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943628 GR2:MTA CONF NON3YRHARD                                             158855.16        514.63                              360                       356                            6.75             0      0          0         0.375                                7.125 PALM HARBOR                              FL               34684 PUD                                 20351201                    160000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943629 GR2:MTA CONF NON3YRHARD                                             499399.82       2102.54                              360                       356                           6.875             0      0          0         0.375                                 7.25 SKOKIE                                   IL               60077 2-4 Family                          20351201                    498700               20060101            74.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943632 GR2:MTA CONF NON3YRHARD                                             412554.66       1332.88                              360                       356                               7             0      0          0         0.375                                7.375 NAPA                                     CA               94558 Single Family                       20351201                    414400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943633 GR2:MTA CONF NON3YRHARD                                             264425.57       1113.04                              360                       356                               7             0      0          0         0.375                                7.375 PROVIDENCE                               RI                2909 2-4 Family                          20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943634 GR2:MTA CONF NON3YRHARD                                             257539.82        916.45                              480                       476                               7             0      0          0         0.375                                7.375 SANTEE                                   CA               92071 PUD                                 20451201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943635 GR4:MTA 3YRHARD                                                     408953.75       1508.05                              360                       356                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92592 PUD                                 20351201                    408000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943640 GR2:MTA CONF NON3YRHARD                                             376800.47       1389.77                              360                       356                           6.875             0      0          0         0.375                                 7.25 DANVILLE                                 CA               94526 PUD                                 20351201                    376000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943641 GR2:MTA CONF NON3YRHARD                                             279336.95        702.94                              480                       476                           6.875             0      0          0         0.375                                 7.25 BOULDER                                  CO               80302 Single Family                       20451201                    278000               20060101            78.98000336 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943642 GR4:MTA 3YRHARD                                                      162008.9        407.61                              480                       476                               7             0      0          0         0.375                                7.375 SUN CITY                                 AZ               85373 PUD                                 20451201                    161200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943643 GR4:MTA 3YRHARD                                                     216940.29        654.11                              480                       476                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34112 Single Family                       20451201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943647 GR2:MTA CONF NON3YRHARD                                             264617.12         975.8                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89014 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943649 GR2:MTA CONF NON3YRHARD                                             244703.13        901.88                              360                       356                           6.875             0      0          0         0.375                                 7.25 HENDERSON                                NV               89074 PUD                                 20351201                    244000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943650 GR2:MTA CONF NON3YRHARD                                             199577.21        641.68                              360                       356                           6.375             0      0          0         0.375                                 6.75 MAGNOLIA                                 DE               19962 Single Family                       20351201                    199500               20060101            73.88999939 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943651 GR4:MTA 3YRHARD                                                     281218.91        847.92                              480                       476                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34116 Single Family                       20451201                    280000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943654 GR2:MTA CONF NON3YRHARD                                             303688.75       1278.31                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20351201                    303200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943656 GR2:MTA CONF NON3YRHARD                                             287662.97       1210.85                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85029 2-4 Family                          20351201                    287200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943659 GR2:MTA CONF NON3YRHARD                                             409621.24       1031.66                              480                       476                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95110 Condominium                         20451201                    408000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943660 GR4:MTA 3YRHARD                                                     128165.63        473.12                              360                       356                           6.375             0      0          0         0.375                                 6.75 SAINT PETERSBURG                         FL               33713 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943661 GR2:MTA CONF NON3YRHARD                                              401501.7       1478.48                              360                       356                           6.625             0      0          0         0.375                                    7 MONROVIA                                 CA               91016 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943666 GR2:MTA CONF NON3YRHARD                                             339636.68       1087.15                              360                       356                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92120 Single Family                       20351201                    338000               20060101            49.70999908 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943670 GR4:MTA 3YRHARD                                                     220118.67        813.17                              360                       356                           6.125             0      0          0         0.375                                  6.5 CORAOPOLIS                               PA               15108 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943671 GR2:MTA CONF NON3YRHARD                                             206172.08        666.44                              360                       356                           6.625             0      0          0         0.375                                    7 DISTRICT HEIGHTS                         MD               20747 PUD                                 20351201                    207200               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943679 GR4:MTA 3YRHARD                                                     230886.87        851.61                              360                       356                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92553 Single Family                       20351201                    230400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943680 GR4:MTA 3YRHARD                                                     272583.14        874.86                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    272000               20060101            75.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943681 GR3:MTA NONCONF NON3YRHARD                                          188046.77        602.11                              360                       356                             6.5             0      0          0         0.375                                6.875 STILLWATER                               MN               55082 Single Family                       20351201                    187200               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943682 GR4:MTA 3YRHARD                                                      172588.7        553.22                              360                       356                            6.75             0      0          0         0.375                                7.125 CLINTON TOWNSHIP                         MI               48038 Single Family                       20351201                    172000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943684 GR4:MTA 3YRHARD                                                     401946.17       1011.43                              480                       476                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943685 GR3:MTA NONCONF NON3YRHARD                                          833637.74       3067.85                              360                       356                           6.875             0      0          0         0.375                                 7.25 SANTA ANA                                CA               92703 2-4 Family                          20351201                    830000               20060101            71.98999786 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943688 GR4:MTA 3YRHARD                                                      81102.34        301.61                              360                       356                             6.5             0      0          0         0.375                                6.875 ROSEVILLE                                MI               48066 Single Family                       20351201                     81600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943690 GR4:MTA 3YRHARD                                                     368080.94       1183.64                              360                       357                           6.875             0      0          0         0.375                                 7.25 MISSION VIEJO                            CA               92691 Condominium                         20360101                    368000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943692 GR2:MTA CONF NON3YRHARD                                              160927.3        505.83                              480                       476                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21244 PUD                                 20451201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943696 GR2:MTA CONF NON3YRHARD                                             140255.73        515.99                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Condominium                         20351201                    139600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943699 GR3:MTA NONCONF NON3YRHARD                                          250850.08        927.01                              360                       357                               7             0      0          0         0.375                                7.375 SAINT LOUIS                              MO               63129 PUD                                 20360101                    250800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943701 GR2:MTA CONF NON3YRHARD                                             123604.73        398.52                              360                       356                             6.5             0      0          0         0.375                                6.875 BOISE                                    ID               83716 PUD                                 20351201                    123900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943702 GR2:MTA CONF NON3YRHARD                                             217403.43        697.32                              360                       356                           6.625             0      0          0         0.375                                    7 MANASSAS                                 VA               20110 PUD                                 20351201                    216800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943703 GR2:MTA CONF NON3YRHARD                                             304831.02        977.79                              360                       356                           6.875             0      0          0         0.375                                 7.25 PERRIS                                   CA               92571 PUD                                 20351201                    304000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943704 GR2:MTA CONF NON3YRHARD                                             349804.07       1126.39                              360                       356                           6.375             0      0          0         0.375                                 6.75 EL CAJON                                 CA               92019 PUD                                 20351201                    350200               20060101            74.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943706 GR2:MTA CONF NON3YRHARD                                             140255.73        515.99                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Condominium                         20351201                    139600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943707 GR2:MTA CONF NON3YRHARD                                              217028.2        707.61                              360                       356                           6.625             0      0          0         0.375                                    7 POTTSTOWN                                PA               19464 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943709 GR2:MTA CONF NON3YRHARD                                             479770.81        2023.7                              360                       356                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 2-4 Family                          20351201                    480000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943714 GR4:MTA 3YRHARD                                                     347980.62       1286.28                              360                       356                               7             0      0          0         0.375                                7.375 NEWCASTLE                                WA               98056 Single Family                       20351201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943716 GR4:MTA 3YRHARD                                                     312002.35        940.73                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95205 Single Family                       20451201                    310650               20060101            79.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943719 GR2:MTA CONF NON3YRHARD                                             120080.17        443.18                              360                       356                             6.5             0      0          0         0.375                                6.875 ARIZONA CITY                             AZ               85223 Single Family                       20351201                    119900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943722 GR2:MTA CONF NON3YRHARD                                             110817.86        468.83                              360                       357                               7             0      0          0         0.375                                7.375 SAINT LOUIS                              MO               63118 2-4 Family                          20360101                    111200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943723 GR2:MTA CONF NON3YRHARD                                              399079.9       1001.31                              480                       476                            6.75             0      0          0         0.375                                7.125 NEVADA CITY                              CA               95959 Single Family                       20451201                    396000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943724 GR4:MTA 3YRHARD                                                     316723.35       1013.17                              360                       356                           6.875             0      0          0         0.375                                 7.25 CORONA                                   CA               92882 PUD                                 20351201                    315000               20060101                     63 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943725 GR4:MTA 3YRHARD                                                     232682.61        746.21                              360                       356                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91764 Condominium                         20351201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943729 GR2:MTA CONF NON3YRHARD                                              77265.92        285.17                              360                       356                             6.5             0      0          0         0.375                                6.875 OREM                                     UT               84058 Condominium                         20351201                     77150               20060101            79.58000183 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943731 GR2:MTA CONF NON3YRHARD                                              77265.92        285.17                              360                       356                             6.5             0      0          0         0.375                                6.875 OREM                                     UT               84058 Condominium                         20351201                     77150               20060101            79.58000183 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943732 GR4:MTA 3YRHARD                                                     309545.57         778.8                              480                       476                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94545 Condominium                         20451201                    308000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943733 GR4:MTA 3YRHARD                                                     221033.37        813.17                              360                       356                               7             0      0          0         0.375                                7.375 HOOD RIVER                               OR               97031 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943734 GR2:MTA CONF NON3YRHARD                                              172272.4        725.16                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91402 Condominium                         20351201                    172000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944230 GR2:MTA CONF NON3YRHARD                                             247500.98        792.52                              360                       356                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95838 Single Family                       20351201                    246400               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944231 GR2:MTA CONF NON3YRHARD                                             415368.71       1531.71                              360                       356                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 Single Family                       20351201                    414400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944232 GR2:MTA CONF NON3YRHARD                                             276444.92       1163.63                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93311 2-4 Family                          20351201                    276000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944233 GR2:MTA CONF NON3YRHARD                                             280097.74        899.47                              360                       356                           6.625             0      0          0         0.375                                    7 LANHAM                                   MD               20706 Single Family                       20351201                    279650               20060101            74.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944237 GR4:MTA 3YRHARD                                                     328402.32        829.37                              480                       476                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20451201                    328000               20060101            79.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944239 GR4:MTA 3YRHARD                                                     346812.25       1467.19                              360                       357                               7             0      0          0         0.375                                7.375 CHICO                                    CA               95926 2-4 Family                          20360101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944240 GR2:MTA CONF NON3YRHARD                                             242634.19        608.88                              480                       476                           6.625             0      0          0         0.375                                    7 SEQUIM                                   WA               98382 PUD                                 20451201                    240800               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944242 GR2:MTA CONF NON3YRHARD                                             216314.56        798.01                              360                       356                            6.75             0      0          0         0.375                                7.125 MOUNT JULIET                             TN               37122 PUD                                 20351201                    215900               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944243 GR2:MTA CONF NON3YRHARD                                             280334.46        1180.5                              360                       356                            6.75             0      0          0         0.375                                7.125 ESTERO                                   FL               33928 PUD                                 20351201                    280000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944244 GR2:MTA CONF NON3YRHARD                                             339865.45       1256.71                              360                       356                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20011 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944245 GR2:MTA CONF NON3YRHARD                                             140327.26        517.47                              360                       356                               7             0      0          0         0.375                                7.375 CLEARWATER                               FL               33762 Condominium                         20351201                    140000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944247 GR4:MTA 3YRHARD                                                     116504.98        351.28                              480                       476                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85021 Single Family                       20451201                    116000               20060101            78.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944248 GR2:MTA CONF NON3YRHARD                                             163934.86        499.06                              480                       477                           6.625             0      0          0         0.375                                    7 SALT LAKE CITY                           UT               84107 Single Family                       20460101                    164800               20060201            78.09999847 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944249 GR2:MTA CONF NON3YRHARD                                             266693.92         735.9                              480                       476                           6.875             0      0          0         0.375                                 7.25 TRUCKEE                                  CA               96161 PUD                                 20451201                    265500               20060101            48.27000046 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944250 GR4:MTA 3YRHARD                                                     224523.62        827.95                              360                       356                               7             0      0          0         0.375                                7.375 SANTA MARIA                              CA               93454 Condominium                         20351201                    224000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944252 GR4:MTA 3YRHARD                                                     308496.48       1298.55                              360                       356                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30318 2-4 Family                          20351201                    308000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944253 GR2:MTA CONF NON3YRHARD                                             360540.98       1330.64                              360                       356                             6.5             0      0          0         0.375                                6.875 CHICAGO                                  IL               60640 Single Family                       20351201                    360000               20060101            73.76999664 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944257 GR2:MTA CONF NON3YRHARD                                             292435.51        738.34                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92101 Condominium                         20460101                    292000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944258 GR3:MTA NONCONF NON3YRHARD                                          122463.68        307.23                              480                       476                            6.75             0      0          0         0.375                                7.125 ROSEMOUNT                                MN               55068 Single Family                       20451201                    121500               20060101            61.66999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944260 GR2:MTA CONF NON3YRHARD                                             361630.09       1157.91                              360                       356                             6.5             0      0          0         0.375                                6.875 CHIPLEY                                  FL               32428 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944261 GR2:MTA CONF NON3YRHARD                                             156072.79        506.59                              360                       357                            6.25             0      0          0         0.375                                6.625 COLORADO SPRINGS                         CO               80918 Single Family                       20360101                    157500               20060201            76.83000183 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944267 GR4:MTA 3YRHARD                                                     192595.18        581.43                              480                       476                            6.25             0      0          0         0.375                                6.625 OAKDALE                                  CA               95361 Single Family                       20451201                    192000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944269 GR2:MTA CONF NON3YRHARD                                             288847.39        926.33                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85257 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944270 GR2:MTA CONF NON3YRHARD                                             203875.46        751.81                              360                       356                               7             0      0          0         0.375                                7.375 COALINGA                                 CA               93210 Single Family                       20351201                    203400               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944276 GR4:MTA 3YRHARD                                                     227834.72        686.81                              480                       477                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93612 Single Family                       20460101                    226800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944278 GR2:MTA CONF NON3YRHARD                                              263507.1        665.52                              480                       476                             6.5             0      0          0         0.375                                6.875 SANTA ROSA                               CA               95409 Condominium                         20451201                    263200               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944280 GR4:MTA 3YRHARD                                                     385926.94        970.97                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Single Family                       20451201                    384000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944281 GR4:MTA 3YRHARD                                                     204418.54        754.03                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 Single Family                       20360101                    204000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944282 GR4:MTA 3YRHARD                                                     148345.96        547.04                              360                       356                               7             0      0          0         0.375                                7.375 PORT ORCHARD                             WA               98367 Single Family                       20351201                    148000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943737 GR2:MTA CONF NON3YRHARD                                             397339.59       1278.52                              360                       357                           6.125             0      0          0         0.375                                  6.5 LOS ANGELES                              CA               91356 Condominium                         20360101                    397500               20060201            74.98000336 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943740 GR2:MTA CONF NON3YRHARD                                             222564.67        671.07                              480                       476                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 Single Family                       20451201                    221600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943741 GR2:MTA CONF NON3YRHARD                                              388796.8       1437.09                              360                       357                            6.75             0      0          0         0.375                                7.125 ORLANDO                                  FL               32814 PUD                                 20360101                    388800               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943743 GR2:MTA CONF NON3YRHARD                                              352744.1          1137                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60646 Single Family                       20351201                    353500               20060101            78.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943744 GR2:MTA CONF NON3YRHARD                                             238279.83        915.68                              360                       356                               7             0      0          0         0.375                                7.375 RENO                                     NV               89521 PUD                                 20351201                    239550               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943750 GR2:MTA CONF NON3YRHARD                                             208956.83        525.95                              480                       476                            6.75             0      0          0         0.375                                7.125 VISALIA                                  CA               93292 Single Family                       20451201                    208000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943751 GR2:MTA CONF NON3YRHARD                                             104050.14        337.08                              360                       356                            6.75             0      0          0         0.375                                7.125 EDMOND                                   OK               73003 Single Family                       20351201                    104800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943753 GR2:MTA CONF NON3YRHARD                                              416516.3       1338.03                              360                       356                            6.25             0      0          0         0.375                                6.625 OAKLEY                                   CA               94561 PUD                                 20351201                    416000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943756 GR4:MTA 3YRHARD                                                     336918.51       1080.71                              360                       356                           6.875             0      0          0         0.375                                 7.25 DELHI                                    CA               95315 Single Family                       20351201                    336000               20060101            79.62000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943757 GR2:MTA CONF NON3YRHARD                                              240555.9        771.94                              360                       356                           6.625             0      0          0         0.375                                    7 LYNNWOOD                                 WA               98037 Condominium                         20351201                    240000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943758 GR2:MTA CONF NON3YRHARD                                             173769.12        640.93                              360                       356                           6.875             0      0          0         0.375                                 7.25 CHANDLER                                 AZ               85248 Condominium                         20351201                    173400               20060101            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943759 GR4:MTA 3YRHARD                                                     345052.58       1231.47                              480                       476                           6.875             0      0          0         0.375                                 7.25 MODESTO                                  CA               95350 2-4 Family                          20451201                    344000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943760 GR2:MTA CONF NON3YRHARD                                             335973.91       1080.71                              360                       356                           6.875             0      0          0         0.375                                 7.25 AZUSA                                    CA               91702 Single Family                       20351201                    336000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943763 GR2:MTA CONF NON3YRHARD                                             204987.91        519.88                              480                       476                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94521 Condominium                         20451201                    205600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943766 GR2:MTA CONF NON3YRHARD                                             128242.37        473.12                              360                       356                            6.75             0      0          0         0.375                                7.125 TWENTYNINE PALMS                         CA               92277 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943767 GR2:MTA CONF NON3YRHARD                                             198304.82         599.6                              480                       477                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93535 Single Family                       20460101                    198000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943768 GR2:MTA CONF NON3YRHARD                                             183903.44        775.76                              360                       357                           6.375             0      0          0         0.375                                 6.75 ROCKY MOUNT                              NC               27804 2-4 Family                          20360101                    184000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943775 GR2:MTA CONF NON3YRHARD                                             195888.08        722.24                              360                       356                           6.125             0      0          0         0.375                                  6.5 EVERETT                                  WA               98205 Condominium                         20351201                    195400               20060101                  79.75 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943777 GR2:MTA CONF NON3YRHARD                                             267230.09       1124.84                              360                       356                               7             0      0          0         0.375                                7.375 ESCONDIDO                                CA               92025 Condominium                         20351201                    266800               20060101            79.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943779 GR4:MTA 3YRHARD                                                     397838.62       1001.31                              480                       476                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92114 Single Family                       20451201                    396000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943780 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943782 GR2:MTA CONF NON3YRHARD                                             237203.91        874.89                              360                       356                           6.875             0      0          0         0.375                                 7.25 CORONA                                   CA               92882 Condominium                         20351201                    236700               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943786 GR2:MTA CONF NON3YRHARD                                             155732.59        616.39                              360                       356                            6.75             0      0          0         0.375                                7.125 NORTH PORT                               FL               34288 Single Family                       20351201                    156000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943787 GR2:MTA CONF NON3YRHARD                                             328828.18       1054.98                              360                       356                            6.75             0      0          0         0.375                                7.125 HERNDON                                  VA               20170 PUD                                 20351201                    328000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943788 GR2:MTA CONF NON3YRHARD                                             323247.01       1037.29                              360                       356                           6.625             0      0          0         0.375                                    7 SPRINGFIELD                              VA               22152 PUD                                 20351201                    322500               20060101            61.43000031 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943789 GR2:MTA CONF NON3YRHARD                                             307862.15        989.05                              360                       356                           6.375             0      0          0         0.375                                 6.75 CANTON                                   MI               48187 Single Family                       20351201                    307500               20060101                     75 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943790 GR4:MTA 3YRHARD                                                      52234.62        192.21                              360                       356                               7             0      0          0         0.375                                7.375 CRESTLINE                                OH               44827 Single Family                       20351201                     52000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943791 GR2:MTA CONF NON3YRHARD                                             250817.95         804.1                              360                       356                               6             0      0          0         0.375                                6.375 STOCKTON                                 CA               95210 Single Family                       20351201                    250000               20060101            66.66999817 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943796 GR2:MTA CONF NON3YRHARD                                             216359.63        798.01                              360                       356                           6.875             0      0          0         0.375                                 7.25 GOODLETTSVILLE                           TN               37072 PUD                                 20351201                    215900               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943798 GR2:MTA CONF NON3YRHARD                                             405615.57       1304.57                              360                       356                            6.75             0      0          0         0.375                                7.125 VIENNA                                   VA               22181 PUD                                 20351201                    405600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943799 GR2:MTA CONF NON3YRHARD                                             248931.05        916.66                              360                       356                           6.625             0      0          0         0.375                                    7 ARLINGTON                                VA               22204 Condominium                         20351201                    248000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943800 GR2:MTA CONF NON3YRHARD                                             156364.66        576.61                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85251 PUD                                 20351201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943801 GR2:MTA CONF NON3YRHARD                                             275773.82        828.99                              480                       476                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95355 Single Family                       20451201                    273750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943802 GR2:MTA CONF NON3YRHARD                                             257231.12        647.32                              480                       476                           6.875             0      0          0         0.375                                 7.25 MANASSAS                                 VA               20109 PUD                                 20451201                    256000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943803 GR2:MTA CONF NON3YRHARD                                             321605.79        809.14                              480                       476                               7             0      0          0         0.375                                7.375 CULPEPER                                 VA               22701 PUD                                 20451201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943804 GR2:MTA CONF NON3YRHARD                                             318009.38        799.03                              480                       476                           6.125             0      0          0         0.375                                  6.5 SEATTLE                                  WA               98121 Condominium                         20451201                    316000               20060101                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943805 GR2:MTA CONF NON3YRHARD                                             220376.51        813.17                              360                       356                           6.625             0      0          0         0.375                                    7 SCHAUMBURG                               IL               60194 Condominium                         20351201                    220000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943809 GR2:MTA CONF NON3YRHARD                                             500492.91       2108.03                              360                       356                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94609 2-4 Family                          20351201                    500000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943813 GR2:MTA CONF NON3YRHARD                                             233395.48        830.53                              480                       476                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20451201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943817 GR2:MTA CONF NON3YRHARD                                             250449.74        632.15                              480                       476                               7             0      0          0         0.375                                7.375 RENO                                     NV               89521 Single Family                       20451201                    250000               20060101            61.72999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943820 GR2:MTA CONF NON3YRHARD                                             413904.19       1041.77                              480                       476                           6.625             0      0          0         0.375                                    7 VALLEJO                                  CA               94591 Single Family                       20451201                    412000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943824 GR2:MTA CONF NON3YRHARD                                             345582.48        869.83                              480                       476                            6.75             0      0          0         0.375                                7.125 CHANTILLY                                VA               20151 PUD                                 20451201                    344000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943825 GR2:MTA CONF NON3YRHARD                                             256373.99        645.29                              480                       476                            6.75             0      0          0         0.375                                7.125 SEATTLE                                  WA               98121 Condominium                         20451201                    255200               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943826 GR2:MTA CONF NON3YRHARD                                             228680.22        846.06                              360                       356                            6.75             0      0          0         0.375                                7.125 VANCOUVER                                WA               98661 PUD                                 20351201                    228900               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943830 GR2:MTA CONF NON3YRHARD                                             148061.89        448.19                              480                       476                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85017 Single Family                       20451201                    148000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943831 GR2:MTA CONF NON3YRHARD                                             264970.27         979.5                              360                       356                            6.75             0      0          0         0.375                                7.125 MODESTO                                  CA               95356 Single Family                       20351201                    265000               20060101            74.86000061 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943832 GR2:MTA CONF NON3YRHARD                                             209007.17        669.02                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85022 Condominium                         20351201                    208000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943834 GR2:MTA CONF NON3YRHARD                                             196922.34        543.26                              480                       476                               7             0      0          0         0.375                                7.375 ALEXANDRIA                               VA               22312 Condominium                         20451201                    196000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943835 GR2:MTA CONF NON3YRHARD                                             403974.21       1490.31                              360                       356                            6.75             0      0          0         0.375                                7.125 VISTA                                    CA               92081 Single Family                       20351201                    403200               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943836 GR2:MTA CONF NON3YRHARD                                             192677.65        581.43                              480                       476                           6.625             0      0          0         0.375                                    7 SEVERANCE                                CO               80546 PUD                                 20451201                    192000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943837 GR4:MTA 3YRHARD                                                     157981.53        583.82                              360                       357                               7             0      0          0         0.375                                7.375 PASO ROBLES                              CA               93446 Condominium                         20360101                    157950               20060201            77.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943839 GR2:MTA CONF NON3YRHARD                                             319098.54        1031.5                              360                       356                            6.25             0      0          0         0.375                                6.625 REUNION                                  FL               34747 Condominium                         20351201                    320700               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943840 GR2:MTA CONF NON3YRHARD                                             399506.72       1286.56                              360                       356                             6.5             0      0          0         0.375                                6.875 VIENNA                                   VA               22182 PUD                                 20351201                    400000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943843 GR4:MTA 3YRHARD                                                     135417.94        570.01                              360                       356                               7             0      0          0         0.375                                7.375 MONTE VISTA                              CO               81144 2-4 Family                          20351201                    135200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943844 GR4:MTA 3YRHARD                                                     257481.05         823.4                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91405 Condominium                         20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943845 GR2:MTA CONF NON3YRHARD                                              148398.2        549.63                              360                       356                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 PUD                                 20351201                    148700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943848 GR4:MTA 3YRHARD                                                     288602.09        926.33                              360                       356                           6.625             0      0          0         0.375                                    7 BUCKLEY                                  WA               98321 PUD                                 20351201                    288000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943849 GR2:MTA CONF NON3YRHARD                                             207641.51        738.88                              480                       476                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 2-4 Family                          20451201                    206400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943850 GR2:MTA CONF NON3YRHARD                                             102045.56        376.46                              360                       356                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80207 PUD                                 20351201                    101850               20060101            60.61999893 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943851 GR2:MTA CONF NON3YRHARD                                             230986.67        851.61                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91730 PUD                                 20360101                    230400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943852 GR2:MTA CONF NON3YRHARD                                             448860.24        1655.9                              360                       356                            6.75             0      0          0         0.375                                7.125 BROOKLYN                                 NY               11207 2-4 Family                          20351201                    448000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943854 GR4:MTA 3YRHARD                                                     262497.53         842.7                              360                       356                           6.375             0      0          0         0.375                                 6.75 MISSION VIEJO                            CA               92691 PUD                                 20351201                    262000               20060101            40.93999863 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943855 GR2:MTA CONF NON3YRHARD                                             300381.98        964.92                              360                       356                               6             0      0          0         0.375                                6.375 GARDEN GROVE                             CA               92843 Single Family                       20351201                    300000               20060101            58.81999969 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943857 GR2:MTA CONF NON3YRHARD                                             369366.12        930.52                              480                       476                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85212 PUD                                 20451201                    368000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943858 GR2:MTA CONF NON3YRHARD                                             209078.29        669.02                              360                       356                               7             0      0          0         0.375                                7.375 ROUND LAKE BEACH                         IL               60073 Single Family                       20351201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943862 GR2:MTA CONF NON3YRHARD                                              168392.7        620.97                              360                       356                               7             0      0          0         0.375                                7.375 SILVER SPRING                            MD               20904 Condominium                         20351201                    168000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943863 GR2:MTA CONF NON3YRHARD                                             406399.22       1025.59                              480                       476                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89120 PUD                                 20451201                    405600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943865 GR2:MTA CONF NON3YRHARD                                             105934.45        393.28                              360                       356                           6.375             0      0          0         0.375                                 6.75 NEW PORT RICHEY                          FL               34655 Single Family                       20351201                    106400               20060101            69.94999695 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943866 GR2:MTA CONF NON3YRHARD                                             152778.76        488.58                              360                       356                               7             0      0          0         0.375                                7.375 GREEN COVE SPRINGS                       FL               32043 PUD                                 20351201                    151900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943868 GR2:MTA CONF NON3YRHARD                                             281443.83         900.6                              360                       356                            6.75             0      0          0         0.375                                7.125 PALATINE                                 IL               60074 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943870 GR2:MTA CONF NON3YRHARD                                             402894.29       1059.39                              480                       476                           6.625             0      0          0         0.375                                    7 FAIRFIELD                                CA               94533 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943871 GR2:MTA CONF NON3YRHARD                                             288512.03        872.14                              480                       476                            6.25             0      0          0         0.375                                6.625 STOCKTON                                 CA               95210 Single Family                       20451201                    288000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943872 GR4:MTA 3YRHARD                                                     221179.29        715.33                              360                       356                             6.5             0      0          0         0.375                                6.875 LAKE MARY                                FL               32746 Single Family                       20351201                    222400               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943874 GR4:MTA 3YRHARD                                                     350204.09       1056.11                              480                       476                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92120 Single Family                       20451201                    348750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943876 GR2:MTA CONF NON3YRHARD                                              228216.2        839.78                              360                       356                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20351201                    227200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943878 GR2:MTA CONF NON3YRHARD                                              232493.9        857.52                              360                       356                           6.875             0      0          0         0.375                                 7.25 GILBERT                                  AZ               85296 PUD                                 20351201                    232000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943881 GR2:MTA CONF NON3YRHARD                                             308496.48       1298.55                              360                       356                               7             0      0          0         0.375                                7.375 CERES                                    CA               95307 2-4 Family                          20351201                    308000               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943882 GR2:MTA CONF NON3YRHARD                                              323079.5       1036.97                              360                       356                             6.5             0      0          0         0.375                                6.875 GLENDALE                                 AZ               85305 PUD                                 20351201                    322400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943886 GR2:MTA CONF NON3YRHARD                                             296049.99       1094.08                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91606 Condominium                         20351201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943888 GR2:MTA CONF NON3YRHARD                                              127377.9        536.29                              360                       356                               7             0      0          0         0.375                                7.375 ROUND ROCK                               TX               78664 2-4 Family                          20351201                    127200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943892 GR4:MTA 3YRHARD                                                     236645.15        759.07                              360                       356                           6.875             0      0          0         0.375                                 7.25 KENMORE                                  WA               98028 Single Family                       20351201                    236000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943893 GR2:MTA CONF NON3YRHARD                                             127695.28        471.27                              360                       356                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80219 Single Family                       20351201                    127500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943900 GR4:MTA 3YRHARD                                                     411740.35       1317.12                              360                       356                           6.875             0      0          0         0.375                                 7.25 LOS BANOS                                CA               93635 Single Family                       20351201                    409500               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943901 GR4:MTA 3YRHARD                                                     424683.49       1787.61                              360                       356                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 2-4 Family                          20351201                    424000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943902 GR2:MTA CONF NON3YRHARD                                             287253.73        923.75                              360                       356                             6.5             0      0          0         0.375                                6.875 SELDEN                                   NY               11784 Single Family                       20351201                    287200               20060101            78.69000244 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943903 GR2:MTA CONF NON3YRHARD                                             334454.45       1005.39                              480                       476                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96002 Single Family                       20451201                    332000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943904 GR2:MTA CONF NON3YRHARD                                             317396.44       1016.39                              360                       356                             6.5             0      0          0         0.375                                6.875 PORT JEFFERSON STATION                   NY               11776 Single Family                       20351201                    316000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943905 GR2:MTA CONF NON3YRHARD                                             280479.15       1034.94                              360                       356                           6.625             0      0          0         0.375                                    7 WILDWOOD                                 NJ                8260 Condominium                         20351201                    280000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943908 GR4:MTA 3YRHARD                                                      238284.3       1003.42                              360                       356                            6.75             0      0          0         0.375                                7.125 LA QUINTA                                CA               92253 Single Family                       20351201                    238000               20060101            48.08000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943909 GR4:MTA 3YRHARD                                                     383916.88        965.92                              480                       476                               7             0      0          0         0.375                                7.375 WINDSOR                                  CA               95492 Single Family                       20451201                    382000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943910 GR4:MTA 3YRHARD                                                     238390.28        599.78                              480                       476                               7             0      0          0         0.375                                7.375 LITTLETON                                CO               80120 Single Family                       20451201                    237200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943911 GR2:MTA CONF NON3YRHARD                                             155701.82        498.55                              360                       356                             6.5             0      0          0         0.375                                6.875 CAMAS                                    WA               98607 Single Family                       20351201                    155000               20060101            77.88999939 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943912 GR2:MTA CONF NON3YRHARD                                             206438.54        761.42                              360                       356                           6.875             0      0          0         0.375                                 7.25 FREDERICK                                MD               21703 PUD                                 20351201                    206000               20060101            79.83999634 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943913 GR2:MTA CONF NON3YRHARD                                             150123.33        573.37                              360                       356                               7             0      0          0         0.375                                7.375 TALLMADGE                                OH               44278 Single Family                       20351201                    150000               20060101            78.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943917 GR2:MTA CONF NON3YRHARD                                             332443.49       1005.39                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20451201                    332000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943920 GR3:MTA NONCONF NON3YRHARD                                          224984.16        720.16                              360                       356                           6.625             0      0          0         0.375                                    7 MORA                                     MN               55051 Single Family                       20351201                    223900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943921 GR4:MTA 3YRHARD                                                      300483.6       1264.82                              360                       356                               7             0      0          0         0.375                                7.375 VALLEY SPRINGS                           CA               95252 Single Family                       20351201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943923 GR2:MTA CONF NON3YRHARD                                             153720.76        495.33                              360                       356                           6.375             0      0          0         0.375                                 6.75 FAIR OAKS                                CA               95628 PUD                                 20351201                    154000               20060101            55.90000153 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943924 GR2:MTA CONF NON3YRHARD                                             190173.93        575.37                              480                       477                            6.25             0      0          0         0.375                                6.625 FERNLEY                                  NV               89408 Single Family                       20460101                    190000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943925 GR2:MTA CONF NON3YRHARD                                             103441.19        381.45                              360                       356                               7             0      0          0         0.375                                7.375 OCALA                                    FL               34472 Single Family                       20351201                    103200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943926 GR4:MTA 3YRHARD                                                     375184.86        940.63                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95409 PUD                                 20451201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943927 GR4:MTA 3YRHARD                                                     227213.71        728.52                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20351201                    226500               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943928 GR2:MTA CONF NON3YRHARD                                             336715.28       1241.93                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAKE MARY                                FL               32746 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943929 GR2:MTA CONF NON3YRHARD                                             138613.06        419.12                              480                       477                               7             0      0          0         0.375                                7.375 BIOLA                                    CA               93606 Single Family                       20460101                    138400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943931 GR2:MTA CONF NON3YRHARD                                             321402.47       1182.79                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAKE MARY                                FL               32746 PUD                                 20351201                    320000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943934 GR2:MTA CONF NON3YRHARD                                             198501.48        598.39                              480                       477                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98445 Single Family                       20460101                    197600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943935 GR4:MTA 3YRHARD                                                      306201.4        770.96                              480                       476                             6.5             0      0          0         0.375                                6.875 BAKERSFIELD                              CA               93314 Single Family                       20451201                    304900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943936 GR2:MTA CONF NON3YRHARD                                             327096.77        829.12                              480                       476                               7             0      0          0         0.375                                7.375 INDIO                                    CA               92201 PUD                                 20451201                    327900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943938 GR2:MTA CONF NON3YRHARD                                             225014.27        720.48                              360                       356                             6.5             0      0          0         0.375                                6.875 SUITLAND                                 MD               20746 Single Family                       20351201                    224000               20060101            72.26000214 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943941 GR2:MTA CONF NON3YRHARD                                             415060.79       1480.63                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95409 Single Family                       20451201                    413600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943942 GR4:MTA 3YRHARD                                                     566893.16       2394.72                              360                       356                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91764 2-4 Family                          20351201                    568000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943943 GR4:MTA 3YRHARD                                                     253360.69        818.58                              360                       356                           6.875             0      0          0         0.375                                 7.25 CAMAS                                    WA               98607 PUD                                 20351201                    254500               20060101            74.84999847 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943944 GR2:MTA CONF NON3YRHARD                                             212579.53        681.88                              360                       357                            6.75             0      0          0         0.375                                7.125 DANIA                                    FL               33004 Condominium                         20360101                    212000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943945 GR4:MTA 3YRHARD                                                     316063.11          1168                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90061 Single Family                       20360101                    316000               20060201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943946 GR2:MTA CONF NON3YRHARD                                             323913.59       1037.29                              360                       356                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95348 Single Family                       20351201                    322500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943947 GR2:MTA CONF NON3YRHARD                                             376878.95       1389.77                              360                       356                               7             0      0          0         0.375                                7.375 HUNTINGTON BEACH                         CA               92649 Condominium                         20351201                    376000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943948 GR2:MTA CONF NON3YRHARD                                             320121.71         805.1                              480                       476                             6.5             0      0          0         0.375                                6.875 MANASSAS                                 VA               20110 Single Family                       20451201                    318400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943950 GR2:MTA CONF NON3YRHARD                                             320807.24       1029.25                              360                       356                            6.75             0      0          0         0.375                                7.125 SAN JACINTO                              CA               92582 Single Family                       20351201                    320000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943952 GR2:MTA CONF NON3YRHARD                                             242994.18        877.07                              480                       477                               7             0      0          0         0.375                                7.375 HERNDON                                  VA               20170 PUD                                 20460101                    245000               20060201            67.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943953 GR4:MTA 3YRHARD                                                     133497.04        493.45                              360                       357                               7             0      0          0         0.375                                7.375 PALMDALE                                 CA               93550 Condominium                         20360101                    133500               20060201            79.94000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943954 GR4:MTA 3YRHARD                                                     141496.86        523.02                              360                       357                               7             0      0          0         0.375                                7.375 PALMDALE                                 CA               93550 Condominium                         20360101                    141500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943956 GR2:MTA CONF NON3YRHARD                                             203274.07        749.59                              360                       356                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20351201                    202800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943957 GR2:MTA CONF NON3YRHARD                                             255962.09        644.79                              480                       476                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95835 Single Family                       20451201                    255000               20060101            62.95999908 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943961 GR2:MTA CONF NON3YRHARD                                             221065.31        707.61                              360                       356                           6.625             0      0          0         0.375                                    7 DANIA BEACH                              FL               33004 Condominium                         20351201                    220000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943962 GR2:MTA CONF NON3YRHARD                                             150779.74        483.75                              360                       356                            6.75             0      0          0         0.375                                7.125 SPRINGFIELD                              OR               97477 PUD                                 20351201                    150400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943965 GR4:MTA 3YRHARD                                                     226609.47        842.74                              360                       356                               7             0      0          0         0.375                                7.375 TOLLESON                                 AZ               85353 PUD                                 20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943966 GR2:MTA CONF NON3YRHARD                                             171141.79        516.02                              480                       477                           6.875             0      0          0         0.375                                 7.25 PALM SPRINGS                             CA               92262 Condominium                         20460101                    170400               20060201            69.55000305 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943967 GR4:MTA 3YRHARD                                                     402007.22       1011.43                              480                       476                               7             0      0          0         0.375                                7.375 SIMI VALLEY                              CA               93065 Single Family                       20451201                    400000               20060101            77.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943968 GR4:MTA 3YRHARD                                                     241204.33        606.86                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95132 Single Family                       20451201                    240000               20060101            35.56000137 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943969 GR2:MTA CONF NON3YRHARD                                             261131.64        787.35                              480                       476                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95357 Single Family                       20451201                    260000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943971 GR4:MTA 3YRHARD                                                      296100.1        745.05                              480                       476                               7             0      0          0         0.375                                7.375 MARATHON                                 FL               33050 PUD                                 20451201                    294650               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943972 GR4:MTA 3YRHARD                                                     287281.18        789.95                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 Single Family                       20451201                    285000               20060101            43.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943973 GR4:MTA 3YRHARD                                                     245046.85        777.71                              480                       476                               7             0      0          0         0.375                                7.375 COMMERCE                                 CA               90040 Single Family                       20451201                    246000               20060101                     60 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943975 GR2:MTA CONF NON3YRHARD                                               71793.4        230.94                              360                       357                             6.5             0      0          0         0.375                                6.875 PALMDALE                                 CA               93550 Condominium                         20360101                     71800               20060201            70.38999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943978 GR4:MTA 3YRHARD                                                     268514.58        990.59                              360                       356                            6.75             0      0          0         0.375                                7.125 FRESNO                                   CA               93720 Single Family                       20351201                    268000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943979 GR4:MTA 3YRHARD                                                     272800.34        874.86                              360                       356                               7             0      0          0         0.375                                7.375 SARATOGA SPRINGS                         UT               84043 PUD                                 20351201                    272000               20060101            69.73999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943981 GR2:MTA CONF NON3YRHARD                                             285494.34        980.15                              360                       356                               7             0      0          0         0.375                                7.375 HERNDON                                  VA               20170 PUD                                 20351201                    284000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943983 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOEIX                                   AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943984 GR2:MTA CONF NON3YRHARD                                             128025.55        473.12                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON                               NJ                7882 Single Family                       20360101                    128000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943986 GR2:MTA CONF NON3YRHARD                                             147276.24        476.03                              360                       356                           6.375             0      0          0         0.375                                 6.75 CHESTERFIELD                             VA               23832 Single Family                       20351201                    148000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943989 GR4:MTA 3YRHARD                                                     148029.56        547.04                              360                       357                               7             0      0          0         0.375                                7.375 MOUNT DORA                               FL               32757 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943990 GR4:MTA 3YRHARD                                                      397400.9       1274.98                              360                       356                            6.75             0      0          0         0.375                                7.125 LITHONIA                                 GA               30038 PUD                                 20351201                    396400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943993 GR2:MTA CONF NON3YRHARD                                              228928.1        842.37                              360                       356                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20351201                    227900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943994 GR2:MTA CONF NON3YRHARD                                             194854.41        718.55                              360                       356                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 Single Family                       20351201                    194400               20060101            79.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943998 GR2:MTA CONF NON3YRHARD                                             319679.12       1179.09                              360                       356                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92131 Condominium                         20351201                    319000               20060101            71.36000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943999 GR2:MTA CONF NON3YRHARD                                             118881.71        437.63                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85033 Single Family                       20351201                    118400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944001 GR2:MTA CONF NON3YRHARD                                             369525.11        1114.4                              480                       476                           6.875             0      0          0         0.375                                 7.25 MADERA                                   CA               93637 Single Family                       20451201                    368000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944004 GR4:MTA 3YRHARD                                                     400866.94       1528.99                              360                       356                               7             0      0          0         0.375                                7.375 WEST BARNSTABLE                          MA                2668 Single Family                       20351201                    400000               20060101            65.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944005 GR2:MTA CONF NON3YRHARD                                              216129.5        547.44                              480                       476                           6.875             0      0          0         0.375                                 7.25 CITRUS HEIGHTS                           CA               95610 Single Family                       20451201                    216500               20060101            63.68000031 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944007 GR3:MTA NONCONF NON3YRHARD                                          331166.09       1067.85                              360                       356                             6.5             0      0          0         0.375                                6.875 LINCOLN                                  CA               95648 PUD                                 20351201                    332000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944008 GR4:MTA 3YRHARD                                                     271758.49        872.93                              360                       356                           6.875             0      0          0         0.375                                 7.25 TROY                                     MI               48083 Single Family                       20351201                    271400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944009 GR2:MTA CONF NON3YRHARD                                             400582.99       1286.56                              360                       356                           6.625             0      0          0         0.375                                    7 BERKELEY                                 CA               94705 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944013 GR2:MTA CONF NON3YRHARD                                             296630.13       1094.08                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89148 PUD                                 20351201                    296000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944015 GR4:MTA 3YRHARD                                                     102997.39        379.97                              360                       356                            6.75             0      0          0         0.375                                7.125 MOXEE                                    WA               98936 Single Family                       20351201                    102800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944016 GR4:MTA 3YRHARD                                                      342726.1         867.3                              480                       477                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85086 Single Family                       20460101                    343000               20060201                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944017 GR4:MTA 3YRHARD                                                     222742.14        885.08                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20351201                    224000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944021 GR2:MTA CONF NON3YRHARD                                             222966.31        822.04                              360                       357                               7             0      0          0         0.375                                7.375 PLANTATION                               FL               33324 Condominium                         20360101                    222400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944022 GR2:MTA CONF NON3YRHARD                                             144239.92        532.26                              360                       356                           6.625             0      0          0         0.375                                    7 WILLINGBORO                              NJ                8046 Single Family                       20351201                    144000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944023 GR2:MTA CONF NON3YRHARD                                              332617.5        834.43                              480                       476                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89147 Single Family                       20451201                    330000               20060101            75.86000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944024 GR4:MTA 3YRHARD                                                     236211.77        755.86                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85029 Single Family                       20351201                    235000               20060101            78.33000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944025 GR3:MTA NONCONF NON3YRHARD                                          285825.71        869.11                              480                       476                               7             0      0          0         0.375                                7.375 MAPLE LAKE                               MN               55358 Single Family                       20451201                    287000               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944027 GR2:MTA CONF NON3YRHARD                                             255563.52        643.27                              480                       476                            6.75             0      0          0         0.375                                7.125 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20451201                    254400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944028 GR2:MTA CONF NON3YRHARD                                             369692.87        930.52                              480                       476                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94541 PUD                                 20451201                    368000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944031 GR2:MTA CONF NON3YRHARD                                             193488.64         583.4                              480                       476                               7             0      0          0         0.375                                7.375 PUEBLO                                   CO               81008 PUD                                 20451201                    192650               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944033 GR2:MTA CONF NON3YRHARD                                             362661.46       1090.18                              480                       476                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 Single Family                       20451201                    360000               20060101                   60.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944034 GR2:MTA CONF NON3YRHARD                                             243528.35        901.69                              360                       357                            6.75             0      0          0         0.375                                7.125 HESPERIA                                 CA               92345 Single Family                       20360101                    243950               20060201                     85 PMI                           1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944038 GR2:MTA CONF NON3YRHARD                                             280061.57         900.6                              360                       357                           6.875             0      0          0         0.375                                 7.25 STERLING                                 VA               20166 Condominium                         20360101                    280000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944044 GR2:MTA CONF NON3YRHARD                                             379197.51       1217.09                              360                       356                             6.5             0      0          0         0.375                                6.875 HENDERSON                                NV               89052 PUD                                 20351201                    378400               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944046 GR2:MTA CONF NON3YRHARD                                             284663.88       1049.72                              360                       356                               7             0      0          0         0.375                                7.375 HEMET                                    CA               92545 Single Family                       20351201                    284000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944047 GR4:MTA 3YRHARD                                                     246322.64        789.95                              360                       356                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92394 Single Family                       20351201                    245600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944049 GR2:MTA CONF NON3YRHARD                                             256412.67       1079.31                              360                       356                               7             0      0          0         0.375                                7.375 SELMA                                    CA               93662 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944050 GR4:MTA 3YRHARD                                                      257284.6        647.32                              480                       476                               7             0      0          0         0.375                                7.375 CRESTLINE AREA                           CA               92325 Single Family                       20451201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944051 GR4:MTA 3YRHARD                                                     380512.75       1222.24                              360                       356                               7             0      0          0         0.375                                7.375 DOWNEY                                   CA               90240 Single Family                       20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944052 GR2:MTA CONF NON3YRHARD                                             256310.94        772.82                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20451201                    255200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944054 GR2:MTA CONF NON3YRHARD                                             501765.95       1789.93                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 2-4 Family                          20451201                    500000               20060101            77.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944056 GR2:MTA CONF NON3YRHARD                                             156679.11        472.41                              480                       476                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87114 PUD                                 20451201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944062 GR4:MTA 3YRHARD                                                     232395.23        586.63                              480                       477                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92392 Single Family                       20460101                    232000               20060201                  69.25 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944067 GR4:MTA 3YRHARD                                                     337181.42         849.6                              480                       477                           6.875             0      0          0         0.375                                 7.25 AURORA                                   CO               80016 PUD                                 20460101                    336000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944069 GR2:MTA CONF NON3YRHARD                                             228980.73        969.69                              360                       357                               7             0      0          0         0.375                                7.375 BEND                                     OR               97701 2-4 Family                          20360101                    230000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944071 GR2:MTA CONF NON3YRHARD                                              304426.6       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944072 GR4:MTA 3YRHARD                                                      237254.7        875.26                              360                       356                            6.75             0      0          0         0.375                                7.125 DALLAS                                   GA               30157 Single Family                       20351201                    236800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944073 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944074 GR3:MTA NONCONF NON3YRHARD                                          135259.21        498.99                              360                       356                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55110 Condominium                         20351201                    135000               20060101                     90 PMI                           1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944075 GR2:MTA CONF NON3YRHARD                                             402847.25          1293                              360                       356                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22193 Single Family                       20351201                    402000               20060101            76.56999969 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944078 GR3:MTA NONCONF NON3YRHARD                                          160273.82         591.4                              360                       356                           6.625             0      0          0         0.375                                    7 ST PAUL                                  MN               55101 Single Family                       20351201                    160000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944081 GR4:MTA 3YRHARD                                                     138112.76        416.69                              480                       476                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97203 Single Family                       20451201                    137600               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944082 GR3:MTA NONCONF NON3YRHARD                                          146650.54        541.13                              360                       356                           6.625             0      0          0         0.375                                    7 CHASKA                                   MN               55318 Single Family                       20351201                    146400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944083 GR2:MTA CONF NON3YRHARD                                             223185.36        825.73                              360                       356                               7             0      0          0         0.375                                7.375 PORT SAINT LUCIE                         FL               34953 Single Family                       20351201                    223400               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944084 GR4:MTA 3YRHARD                                                     320257.33        967.84                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95833 Single Family                       20451201                    319600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944086 GR3:MTA NONCONF NON3YRHARD                                          278469.72       1170.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 SAINT PAUL                               MN               55103 2-4 Family                          20351201                    277600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944087 GR2:MTA CONF NON3YRHARD                                             325707.05        823.18                              480                       476                           6.375             0      0          0         0.375                                 6.75 TYRONE                                   GA               30290 Single Family                       20451201                    325550               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944089 GR4:MTA 3YRHARD                                                     324757.38       1197.57                              360                       356                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94801 Single Family                       20351201                    324000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944090 GR2:MTA CONF NON3YRHARD                                             241313.02        771.94                              360                       356                           6.875             0      0          0         0.375                                 7.25 DELHI                                    CA               95315 Single Family                       20351201                    240000               20060101            73.84999847 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944092 GR2:MTA CONF NON3YRHARD                                              300569.7        964.92                              360                       356                           6.375             0      0          0         0.375                                 6.75 NAPA                                     CA               94558 Single Family                       20351201                    300000               20060101            17.64999962 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944094 GR2:MTA CONF NON3YRHARD                                             241004.04        606.86                              480                       476                            6.75             0      0          0         0.375                                7.125 MODESTO                                  CA               95351 Single Family                       20451201                    240000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944095 GR4:MTA 3YRHARD                                                     224072.54        720.48                              360                       357                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91390 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944096 GR2:MTA CONF NON3YRHARD                                             240847.64        859.17                              480                       476                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97007 2-4 Family                          20451201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944097 GR2:MTA CONF NON3YRHARD                                             296292.93       1090.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 NORTH LAS VEGAS                          NV               89032 PUD                                 20351201                    295000               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944099 GR4:MTA 3YRHARD                                                     368200.92       1181.07                              360                       356                           6.875             0      0          0         0.375                                 7.25 ELK GROVE                                CA               95757 Single Family                       20351201                    367200               20060101            79.83000183 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944102 GR2:MTA CONF NON3YRHARD                                             261960.17        659.45                              480                       476                            6.75             0      0          0         0.375                                7.125 CITRUS HEIGHTS                           CA               95621 Single Family                       20451201                    260800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944103 GR4:MTA 3YRHARD                                                      371453.8        934.56                              480                       476                               7             0      0          0         0.375                                7.375 NEWMAN                                   CA               95360 Single Family                       20451201                    369600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944105 GR2:MTA CONF NON3YRHARD                                             517256.27       2467.05                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95122 2-4 Family                          20360101                    516750               20060201                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944106 GR2:MTA CONF NON3YRHARD                                             170251.91        546.79                              360                       356                           6.125             0      0          0         0.375                                  6.5 ANTELOPE                                 CA               95843 Single Family                       20351201                    170000               20060101            52.99000168 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944107 GR4:MTA 3YRHARD                                                     345427.12        869.83                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20451201                    344000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944109 GR3:MTA NONCONF NON3YRHARD                                          208355.99        768.81                              360                       356                           6.625             0      0          0         0.375                                    7 SAVAGE                                   MN               55378 Single Family                       20351201                    208000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944110 GR4:MTA 3YRHARD                                                     252890.02        902.13                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20451201                    252000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944112 GR2:MTA CONF NON3YRHARD                                             197879.23           730                              360                       356                            6.75             0      0          0         0.375                                7.125 PANAMA CITY BEACH                        FL               32407 Condominium                         20351201                    197500               20060101            69.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944114 GR2:MTA CONF NON3YRHARD                                             176852.24        566.09                              360                       356                           6.625             0      0          0         0.375                                    7 BEND                                     OR               97701 Single Family                       20351201                    176000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944115 GR2:MTA CONF NON3YRHARD                                             350745.11       1293.67                              360                       356                           6.875             0      0          0         0.375                                 7.25 CYPRESS                                  CA               90630 Single Family                       20351201                    350000               20060101            68.90000153 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944116 GR2:MTA CONF NON3YRHARD                                              342269.4       1098.73                              360                       356                             6.5             0      0          0         0.375                                6.875 STATEN ISLAND                            NY               10303 Single Family                       20351201                    341600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944118 GR2:MTA CONF NON3YRHARD                                             141410.07        426.38                              480                       476                               7             0      0          0         0.375                                7.375 GREELEY                                  CO               80634 Single Family                       20451201                    140800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944121 GR3:MTA NONCONF NON3YRHARD                                          149054.65           550                              360                       356                           6.625             0      0          0         0.375                                    7 ST PAUL                                  MN               55101 Single Family                       20351201                    148800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944125 GR2:MTA CONF NON3YRHARD                                             182280.84        585.39                              360                       356                            6.25             0      0          0         0.375                                6.625 UPPER MARLBORO                           MD               20774 Single Family                       20351201                    182000               20060101            46.54999924 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944126 GR2:MTA CONF NON3YRHARD                                             352567.43       1484.05                              360                       356                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92555 PUD                                 20351201                    352000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944128 GR2:MTA CONF NON3YRHARD                                             368860.25        1360.2                              360                       356                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20351201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944129 GR4:MTA 3YRHARD                                                     199786.11        640.71                              360                       356                               7             0      0          0         0.375                                7.375 BLAINE                                   WA               98230 Single Family                       20351201                    199200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944132 GR2:MTA CONF NON3YRHARD                                             194012.14        715.59                              360                       356                           6.875             0      0          0         0.375                                 7.25 MESA                                     AZ               85208 PUD                                 20351201                    193600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944134 GR2:MTA CONF NON3YRHARD                                             232715.91        702.56                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95838 Single Family                       20451201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944135 GR2:MTA CONF NON3YRHARD                                             368410.66       1179.62                              360                       356                             6.5             0      0          0         0.375                                6.875 TEMECULA                                 CA               92592 PUD                                 20351201                    366750               20060101                     75 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944136 GR2:MTA CONF NON3YRHARD                                             174661.66        644.62                              360                       356                             6.5             0      0          0         0.375                                6.875 SURPRISE                                 AZ               85374 PUD                                 20351201                    174400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944137 GR2:MTA CONF NON3YRHARD                                             335031.56         849.6                              480                       477                            6.75             0      0          0         0.375                                7.125 RIVERSIDE                                CA               92504 Single Family                       20460101                    336000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944139 GR4:MTA 3YRHARD                                                     173217.41        520.87                              480                       476                           6.875             0      0          0         0.375                                 7.25 BLAINE                                   WA               98230 Single Family                       20451201                    172000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944140 GR4:MTA 3YRHARD                                                     264617.12         975.8                              360                       356                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944143 GR2:MTA CONF NON3YRHARD                                             161174.76        595.09                              360                       356                            6.25             0      0          0         0.375                                6.625 SNOHOMISH                                WA               98290 Single Family                       20351201                    161000               20060101                     70 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944144 GR2:MTA CONF NON3YRHARD                                             123797.22        401.41                              360                       356                           6.625             0      0          0         0.375                                    7 PRINEVILLE                               OR               97754 Single Family                       20351201                    124800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944146 GR4:MTA 3YRHARD                                                     316509.41       1332.27                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95824 2-4 Family                          20351201                    316000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944148 GR4:MTA 3YRHARD                                                     400515.67          1211                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20460101                    399900               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944149 GR2:MTA CONF NON3YRHARD                                                500806       2108.03                              360                       356                               7             0      0          0         0.375                                7.375 SANTA CRUZ                               CA               95060 2-4 Family                          20351201                    500000               20060101            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944151 GR2:MTA CONF NON3YRHARD                                             371366.06       1369.45                              360                       357                           6.875             0      0          0         0.375                                 7.25 RANCHO CORDOVA                           CA               95742 PUD                                 20360101                    370500               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944152 GR4:MTA 3YRHARD                                                     237108.51        872.31                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20351201                    236000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944153 GR4:MTA 3YRHARD                                                     377886.79        950.74                              480                       476                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20451201                    376000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944154 GR2:MTA CONF NON3YRHARD                                             417525.47       1051.13                              480                       476                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95212 Single Family                       20451201                    415700               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944158 GR4:MTA 3YRHARD                                                     287673.83       1214.22                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85254 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944159 GR2:MTA CONF NON3YRHARD                                             165418.28        695.02                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85016 2-4 Family                          20351201                    164850               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944162 GR4:MTA 3YRHARD                                                     389877.48        1641.1                              360                       356                               7             0      0          0         0.375                                7.375 MIDDLEBORO                               MA                2346 2-4 Family                          20351201                    389250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944165 GR2:MTA CONF NON3YRHARD                                             400500.97       1478.11                              360                       356                             6.5             0      0          0         0.375                                6.875 CENTREVILLE                              VA               20120 PUD                                 20351201                    399900               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944166 GR2:MTA CONF NON3YRHARD                                              59996.06        192.99                              360                       357                               7             0      0          0         0.375                                7.375 RUTHER GLEN                              VA               22546 Single Family                       20360101                     60000               20060201            25.53000069 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944168 GR3:MTA NONCONF NON3YRHARD                                          192404.66        617.55                              360                       356                             6.5             0      0          0         0.375                                6.875 COLUMBIAVILLE                            MI               48421 Single Family                       20351201                    192000               20060101            66.20999908 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944169 GR2:MTA CONF NON3YRHARD                                             352881.75       1141.18                              360                       356                             6.5             0      0          0         0.375                                6.875 FORT LAUDERDALE                          FL               33301 Condominium                         20351201                    354800               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944171 GR2:MTA CONF NON3YRHARD                                             334885.65       1233.06                              360                       356                           6.875             0      0          0         0.375                                 7.25 ASHBURN                                  VA               20147 PUD                                 20351201                    333600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944172 GR2:MTA CONF NON3YRHARD                                             178612.79        578.63                              360                       356                            6.75             0      0          0         0.375                                7.125 ESTERO                                   FL               33928 Condominium                         20351201                    179900               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944173 GR2:MTA CONF NON3YRHARD                                              257146.8        833.05                              360                       356                            6.75             0      0          0         0.375                                7.125 INDIO                                    CA               92201 Single Family                       20351201                    259000               20060101            77.77999878 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944174 GR2:MTA CONF NON3YRHARD                                             167731.33        540.36                              360                       356                            6.25             0      0          0         0.375                                6.625 EGG HARBOR TWP                           NJ                8234 PUD                                 20351201                    168000               20060101            68.01999664 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944176 GR4:MTA 3YRHARD                                                     398252.04       1286.56                              360                       356                           6.625             0      0          0         0.375                                    7 LA HABRA                                 CA               90631 Single Family                       20351201                    400000               20060101            67.80000305 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944178 GR2:MTA CONF NON3YRHARD                                             172402.07        635.75                              360                       356                               7             0      0          0         0.375                                7.375 PEORIA                                   AZ               85345 Single Family                       20351201                    172000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944179 GR2:MTA CONF NON3YRHARD                                              66114.37        243.95                              360                       357                           6.625             0      0          0         0.375                                    7 TRENTON                                  NJ                8611 Single Family                       20360101                     66000               20060201            79.94999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944180 GR3:MTA NONCONF NON3YRHARD                                          155892.63        500.15                              360                       356                            6.75             0      0          0         0.375                                7.125 MOORHEAD                                 MN               56560 Single Family                       20351201                    155500               20060101            77.36000061 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944184 GR3:MTA NONCONF NON3YRHARD                                          240844.21        726.79                              480                       476                             6.5             0      0          0         0.375                                6.875 EDINA                                    MN               55424 Single Family                       20451201                    240000               20060101            79.20999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944185 GR2:MTA CONF NON3YRHARD                                             296470.97       1247.95                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93307 2-4 Family                          20351201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944186 GR4:MTA 3YRHARD                                                     251254.49        632.15                              480                       476                               7             0      0          0         0.375                                7.375 TIGARD                                   OR               97224 PUD                                 20451201                    250000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944187 GR4:MTA 3YRHARD                                                     204370.74        727.97                              480                       476                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98205 Condominium                         20451201                    203350               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944189 GR2:MTA CONF NON3YRHARD                                             269344.83        677.66                              480                       476                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91762 Single Family                       20451201                    268000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944190 GR2:MTA CONF NON3YRHARD                                             438837.62       1621.71                              360                       357                               7             0      0          0         0.375                                7.375 HUNTINGTON PARK                          CA               90255 2-4 Family                          20360101                    438750               20060201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944191 GR2:MTA CONF NON3YRHARD                                             293465.28        738.34                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 Single Family                       20451201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944192 GR2:MTA CONF NON3YRHARD                                             246070.68        618.74                              480                       476                            6.25             0      0          0         0.375                                6.625 OLIVEHURST                               CA               95961 Single Family                       20451201                    244700               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944193 GR2:MTA CONF NON3YRHARD                                             269115.45        847.27                              480                       476                               7             0      0          0         0.375                                7.375 GAITHERSBURG                             MD               20886 PUD                                 20451201                    268000               20060101                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944199 GR2:MTA CONF NON3YRHARD                                              290103.1        728.23                              480                       476                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22192 PUD                                 20451201                    288000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944201 GR2:MTA CONF NON3YRHARD                                             317710.35       1029.25                              360                       356                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92130 Condominium                         20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944203 GR4:MTA 3YRHARD                                                     309670.61        990.65                              360                       356                               7             0      0          0         0.375                                7.375 RIVERBANK                                CA               95367 Single Family                       20351201                    308000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944204 GR2:MTA CONF NON3YRHARD                                             147544.09        544.08                              360                       356                               7             0      0          0         0.375                                7.375 ORANGE PARK                              FL               32065 PUD                                 20351201                    147200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944205 GR4:MTA 3YRHARD                                                     114749.86         291.3                              480                       476                           6.375             0      0          0         0.375                                 6.75 LONDON                                   OH               43140 Single Family                       20451201                    115200               20060101            79.44999695 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944206 GR3:MTA NONCONF NON3YRHARD                                          120464.33        443.55                              360                       356                           6.875             0      0          0         0.375                                 7.25 SPOKANE                                  WA               99203 Single Family                       20351201                    120000               20060101            55.81000137 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944209 GR2:MTA CONF NON3YRHARD                                             148345.96        547.04                              360                       356                               7             0      0          0         0.375                                7.375 MIAMI BEACH                              FL               33139 Condominium                         20351201                    148000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944210 GR2:MTA CONF NON3YRHARD                                             193952.32        715.22                              360                       356                               7             0      0          0         0.375                                7.375 EVANSTON                                 IL               60201 Condominium                         20351201                    193500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944212 GR4:MTA 3YRHARD                                                     178537.35        751.51                              360                       356                               7             0      0          0         0.375                                7.375 PROVO                                    UT               84601 Single Family                       20351201                    178250               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944214 GR2:MTA CONF NON3YRHARD                                             328251.81        829.37                              480                       477                           5.875             0      0          0         0.375                                 6.25 HAYWARD                                  CA               94546 Condominium                         20460101                    328000               20060201                     80 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944215 GR2:MTA CONF NON3YRHARD                                             412463.57       1737.01                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90044 2-4 Family                          20351201                    412000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944216 GR4:MTA 3YRHARD                                                     180845.48        665.32                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98682 Single Family                       20351201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944220 GR4:MTA 3YRHARD                                                     601402.58       2217.72                              360                       356                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94601 2-4 Family                          20351201                    600000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944222 GR2:MTA CONF NON3YRHARD                                             100469.73        369.62                              360                       356                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80219 Single Family                       20351201                    100000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944223 GR2:MTA CONF NON3YRHARD                                             281229.57           708                              480                       476                           6.625             0      0          0         0.375                                    7 BLUFFDALE                                UT               84065 Single Family                       20451201                    280000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944225 GR4:MTA 3YRHARD                                                     401176.94       1286.56                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91304 Single Family                       20351201                    400000               20060101            74.76999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944226 GR2:MTA CONF NON3YRHARD                                             415168.23       1530.97                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Condominium                         20351201                    414200               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944228 GR4:MTA 3YRHARD                                                     192524.86        617.55                              360                       356                           6.875             0      0          0         0.375                                 7.25 RIDGEFIELD                               WA               98642 Single Family                       20351201                    192000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943001 GR2:MTA CONF NON3YRHARD                                             360946.28       1090.18                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Single Family                       20451201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943004 GR2:MTA CONF NON3YRHARD                                             272669.73         824.6                              480                       477                               7             0      0          0         0.375                                7.375 ROMOLAND                                 CA               92585 PUD                                 20460101                    272300               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943005 GR2:MTA CONF NON3YRHARD                                             140609.44        423.96                              480                       476                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98203 Single Family                       20451201                    140000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943007 GR2:MTA CONF NON3YRHARD                                             322311.76       1034.08                              360                       356                            6.75             0      0          0         0.375                                7.125 SURPRISE                                 AZ               85374 PUD                                 20351201                    321500               20060101            74.76999664 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943009 GR2:MTA CONF NON3YRHARD                                             371557.53       1371.29                              360                       356                             6.5             0      0          0         0.375                                6.875 BAKERSFIELD                              CA               93311 Single Family                       20351201                    371000               20060101            78.94000244 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943010 GR4:MTA 3YRHARD                                                      499997.6       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 2-4 Family                          20360101                    500000               20060201            68.48999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943015 GR2:MTA CONF NON3YRHARD                                             199974.31        503.44                              480                       476                           6.625             0      0          0         0.375                                    7 BAKERSFIELD                              CA               93309 Single Family                       20451201                    199100               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943016 GR2:MTA CONF NON3YRHARD                                             330650.94         831.9                              480                       476                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85308 PUD                                 20451201                    329000               20060101            55.29000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943019 GR4:MTA 3YRHARD                                                     196039.14        724.46                              360                       356                               7             0      0          0         0.375                                7.375 EL MIRAGE                                AZ               85335 PUD                                 20351201                    196000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943023 GR2:MTA CONF NON3YRHARD                                             384619.03       1618.96                              360                       356                               7             0      0          0         0.375                                7.375 RANCHO CORDOVA                           CA               95670 2-4 Family                          20351201                    384000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943024 GR4:MTA 3YRHARD                                                     160323.99        514.63                              360                       356                               7             0      0          0         0.375                                7.375 CREST HILL                               IL               60435 PUD                                 20351201                    160000               20060101            60.84000015 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943025 GR2:MTA CONF NON3YRHARD                                             283514.42       1046.03                              360                       356                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95831 Single Family                       20351201                    283000               20060101            76.48999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943027 GR2:MTA CONF NON3YRHARD                                             257385.17        829.83                              360                       356                            6.75             0      0          0         0.375                                7.125 ORMOND BEACH                             FL               32176 Condominium                         20351201                    258000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943028 GR2:MTA CONF NON3YRHARD                                             298392.16       1101.47                              360                       356                             6.5             0      0          0         0.375                                6.875 DOVER                                    NJ                7801 Single Family                       20351201                    298000               20060101            82.77999878 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943031 GR2:MTA CONF NON3YRHARD                                             406522.79        1026.6                              480                       477                             6.5             0      0          0         0.375                                6.875 WINTERS                                  CA               95694 Single Family                       20460101                    406000               20060201                     70 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943035 GR2:MTA CONF NON3YRHARD                                             344002.27       1268.54                              360                       356                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95757 Single Family                       20351201                    343200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943037 GR2:MTA CONF NON3YRHARD                                             206930.47        765.86                              360                       356                             6.5             0      0          0         0.375                                6.875 GOODYEAR                                 AZ               85338 PUD                                 20351201                    207200               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943039 GR2:MTA CONF NON3YRHARD                                             219660.42        930.91                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78233 2-4 Family                          20351201                    220800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943042 GR2:MTA CONF NON3YRHARD                                             416009.84       1338.03                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943044 GR3:MTA NONCONF NON3YRHARD                                          293465.28        738.34                              480                       476                               7             0      0          0         0.375                                7.375 CASTLE ROCK                              CO               80109 PUD                                 20451201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943046 GR4:MTA 3YRHARD                                                     358791.45         902.7                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20451201                    357000               20060101                     60 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943047 GR2:MTA CONF NON3YRHARD                                             360039.66       1327.68                              360                       356                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 Single Family                       20351201                    359200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943049 GR2:MTA CONF NON3YRHARD                                             321877.49       1032.47                              360                       356                           6.875             0      0          0         0.375                                 7.25 PRESCOTT                                 AZ               86301 PUD                                 20351201                    321000               20060101            67.58000183 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943050 GR2:MTA CONF NON3YRHARD                                             386411.35       1241.53                              360                       356                             6.5             0      0          0         0.375                                6.875 BOW                                      WA               98232 Single Family                       20351201                    386000               20060101            77.81999969 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943054 GR2:MTA CONF NON3YRHARD                                             385575.82         973.5                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN FRANCISCO                            CA               94112 Single Family                       20460101                    385000               20060201            54.61000061 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943056 GR4:MTA 3YRHARD                                                     295998.58       1247.95                              360                       357                               7             0      0          0         0.375                                7.375 BAY POINT                                CA               94565 Single Family                       20360101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943058 GR2:MTA CONF NON3YRHARD                                             397082.51        1273.7                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20351201                    396000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943059 GR2:MTA CONF NON3YRHARD                                             270574.79        997.98                              360                       356                           6.875             0      0          0         0.375                                 7.25 BONITA SPRINGS                           FL               34135 Single Family                       20351201                    270000               20060101                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943060 GR2:MTA CONF NON3YRHARD                                             530894.69        1596.5                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95112 2-4 Family                          20451201                    527200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943062 GR2:MTA CONF NON3YRHARD                                             400759.61       1286.56                              360                       356                           6.375             0      0          0         0.375                                 6.75 SAN LEANDRO                              CA               94577 Single Family                       20351201                    400000               20060101            74.76999664 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943064 GR4:MTA 3YRHARD                                                     282159.49       1040.85                              360                       356                           6.875             0      0          0         0.375                                 7.25 PERRIS                                   CA               92571 Single Family                       20351201                    281600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943065 GR2:MTA CONF NON3YRHARD                                             290396.16       1071.53                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87122 Single Family                       20351201                    289900               20060101            79.63999939 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943067 GR2:MTA CONF NON3YRHARD                                             110642.69        436.22                              360                       357                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30349 Single Family                       20360101                    110400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943068 GR2:MTA CONF NON3YRHARD                                              620688.7       2608.68                              360                       356                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 2-4 Family                          20351201                    618750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943069 GR2:MTA CONF NON3YRHARD                                             413723.18       1041.77                              480                       476                             6.5             0      0          0         0.375                                6.875 EL CAJON                                 CA               92021 Single Family                       20451201                    412000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943071 GR2:MTA CONF NON3YRHARD                                             416764.49       1049.36                              480                       476                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94544 Single Family                       20451201                    415000               20060101            73.44999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943074 GR2:MTA CONF NON3YRHARD                                             123441.07        458.33                              360                       356                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85029 Single Family                       20351201                    124000               20060101            74.69999695 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943078 GR2:MTA CONF NON3YRHARD                                             108310.37         400.3                              360                       357                           6.875             0      0          0         0.375                                 7.25 BROWNS SUMMIT                            NC               27214 PUD                                 20360101                    108300               20060201            73.02999878 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943079 GR2:MTA CONF NON3YRHARD                                             276524.12        887.73                              360                       357                            6.25             0      0          0         0.375                                6.625 LODI                                     CA               95240 Single Family                       20360101                    276000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943080 GR2:MTA CONF NON3YRHARD                                             189942.97        700.43                              360                       356                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98498 Single Family                       20351201                    189500               20060101            75.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943087 GR2:MTA CONF NON3YRHARD                                             184426.18        591.82                              360                       356                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85210 Single Family                       20351201                    184000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943089 GR2:MTA CONF NON3YRHARD                                              304513.9        977.78                              360                       356                            6.25             0      0          0         0.375                                6.625 RANCHO CUCAMONGA                         CA               91730 Condominium                         20351201                    304000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943093 GR4:MTA 3YRHARD                                                     410020.56       1321.94                              360                       356                            6.75             0      0          0         0.375                                7.125 NAPA                                     CA               94558 Single Family                       20351201                    411000               20060101            76.81999969 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943094 GR2:MTA CONF NON3YRHARD                                             377466.32       1209.37                              360                       356                            6.25             0      0          0         0.375                                6.625 SACRAMENTO                               CA               95835 Single Family                       20351201                    376000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943096 GR2:MTA CONF NON3YRHARD                                             346386.16        871.85                              480                       476                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95131 Condominium                         20451201                    344800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943097 GR2:MTA CONF NON3YRHARD                                             329691.36       1054.98                              360                       356                            6.75             0      0          0         0.375                                7.125 OAKLAND                                  CA               94621 Single Family                       20351201                    328000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943098 GR2:MTA CONF NON3YRHARD                                             358631.91       1078.06                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Single Family                       20451201                    356000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943101 GR4:MTA 3YRHARD                                                     292859.16        939.19                              360                       356                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Condominium                         20351201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943102 GR4:MTA 3YRHARD                                                     228367.54        961.26                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943105 GR4:MTA 3YRHARD                                                     200702.71        643.28                              360                       356                             6.5             0      0          0         0.375                                6.875 FLORISSANT                               CO               80816 Single Family                       20351201                    200000               20060101            78.43000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943108 GR4:MTA 3YRHARD                                                     228543.22        689.24                              480                       476                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95823 Single Family                       20451201                    227600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943110 GR2:MTA CONF NON3YRHARD                                             403298.63       1011.43                              480                       476                           6.875             0      0          0         0.375                                 7.25 GRAHAM                                   WA               98338 Single Family                       20451201                    400000               20060101            55.56000137 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943112 GR4:MTA 3YRHARD                                                     224266.76        720.48                              360                       356                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20351201                    224000               20060101            43.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943113 GR2:MTA CONF NON3YRHARD                                             228359.04        841.25                              360                       355                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89147 Condominium                         20351101                    227600               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943114 GR2:MTA CONF NON3YRHARD                                                340934       1093.58                              360                       356                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94806 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943116 GR4:MTA 3YRHARD                                                     117088.44        492.86                              360                       356                               7             0      0          0         0.375                                7.375 POMPANO BEACH                            FL               33071 Condominium                         20351201                    116900               20060101            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943118 GR2:MTA CONF NON3YRHARD                                             395037.82          1460                              360                       357                           6.875             0      0          0         0.375                                 7.25 EAST PALO ALTO                           CA               94303 Single Family                       20360101                    395000               20060201            67.51999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943120 GR2:MTA CONF NON3YRHARD                                             301251.48        908.48                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95821 Single Family                       20451201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943121 GR2:MTA CONF NON3YRHARD                                             193431.08        717.06                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    194000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943123 GR4:MTA 3YRHARD                                                     310575.58         995.8                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94545 PUD                                 20360101                    309600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943124 GR4:MTA 3YRHARD                                                     375998.19       1585.24                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94621 2-4 Family                          20360101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943125 GR4:MTA 3YRHARD                                                     337065.63         849.6                              480                       476                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 PUD                                 20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943127 GR2:MTA CONF NON3YRHARD                                             324753.18       1197.57                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94621 Single Family                       20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943129 GR4:MTA 3YRHARD                                                     352822.83       1301.07                              360                       356                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20351201                    352000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943130 GR2:MTA CONF NON3YRHARD                                             240561.03        887.09                              360                       356                               7             0      0          0         0.375                                7.375 CAMP VERDE                               AZ               86322 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943134 GR2:MTA CONF NON3YRHARD                                             363461.51       1299.49                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95207 2-4 Family                          20460101                    363000               20060201            74.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943135 GR2:MTA CONF NON3YRHARD                                             130567.05        419.42                              360                       356                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80223 Single Family                       20351201                    130400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943137 GR2:MTA CONF NON3YRHARD                                              401036.4       1009.41                              480                       476                            6.75             0      0          0         0.375                                7.125 ANTIOCH                                  CA               94531 Single Family                       20451201                    399200               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943139 GR2:MTA CONF NON3YRHARD                                             208734.63        744.61                              480                       476                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 WA               98498 2-4 Family                          20451201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943140 GR2:MTA CONF NON3YRHARD                                             369005.98       1183.64                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85086 PUD                                 20351201                    368000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943141 GR2:MTA CONF NON3YRHARD                                             208734.63        744.61                              480                       476                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 WA               98498 2-4 Family                          20451201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943142 GR2:MTA CONF NON3YRHARD                                              301243.3        908.48                              480                       476                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98445 2-4 Family                          20451201                    300000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943143 GR2:MTA CONF NON3YRHARD                                             301059.56       1073.96                              480                       476                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98444 2-4 Family                          20451201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943146 GR2:MTA CONF NON3YRHARD                                             563787.51       1695.83                              480                       476                            6.75             0      0          0         0.375                                7.125 OAKLAND                                  CA               94601 2-4 Family                          20451201                    560000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943147 GR2:MTA CONF NON3YRHARD                                             265324.78        667.54                              480                       477                           6.875             0      0          0         0.375                                 7.25 SHORELINE                                WA               98133 Single Family                       20460101                    264000               20060201            76.97000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943148 GR2:MTA CONF NON3YRHARD                                             350737.68       1125.74                              360                       356                             6.5             0      0          0         0.375                                6.875 SACRAMENTO                               CA               95831 Single Family                       20351201                    350000               20060101            73.68000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943149 GR4:MTA 3YRHARD                                                     320413.26        969.05                              480                       477                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95348 Single Family                       20460101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943150 GR2:MTA CONF NON3YRHARD                                             384327.52       1232.52                              360                       356                               7             0      0          0         0.375                                7.375 INDIAN WELLS                             CA               92210 Condominium                         20351201                    383200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943151 GR2:MTA CONF NON3YRHARD                                             196417.27        724.45                              360                       356                           6.875             0      0          0         0.375                                 7.25 ALBUQUERQUE                              NM               87114 PUD                                 20351201                    196000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943156 GR4:MTA 3YRHARD                                                     357121.79       1145.04                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94603 Single Family                       20360101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943157 GR2:MTA CONF NON3YRHARD                                             586944.67        2470.6                              360                       356                               7             0      0          0         0.375                                7.375 UNION CITY                               CA               94587 2-4 Family                          20351201                    586000               20060101            72.80000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943158 GR2:MTA CONF NON3YRHARD                                             369082.81       1183.63                              360                       356                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20351201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943161 GR2:MTA CONF NON3YRHARD                                             144246.43        532.26                              360                       357                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97203 Single Family                       20360101                    144000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943162 GR2:MTA CONF NON3YRHARD                                             264025.27         975.8                              360                       357                           6.875             0      0          0         0.375                                 7.25 NORTH LAS VEGAS                          NV               89032 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943163 GR2:MTA CONF NON3YRHARD                                             250501.19         804.1                              360                       357                           6.375             0      0          0         0.375                                 6.75 SACRAMENTO                               CA               95828 Single Family                       20360101                    250000               20060201            67.19999695 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943164 GR4:MTA 3YRHARD                                                     236694.41        759.07                              360                       356                               7             0      0          0         0.375                                7.375 BLOOMINGTON                              CA               92316 Single Family                       20351201                    236000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943165 GR4:MTA 3YRHARD                                                     190845.64        612.41                              360                       356                           6.875             0      0          0         0.375                                 7.25 SEATTLE                                  WA               98168 Single Family                       20351201                    190400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943166 GR4:MTA 3YRHARD                                                     402007.22       1011.43                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943167 GR4:MTA 3YRHARD                                                     242748.47        897.07                              360                       357                               7             0      0          0         0.375                                7.375 NORTH PALM BEACH                         FL               33408 Condominium                         20360101                    242700               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943168 GR4:MTA 3YRHARD                                                     255552.84        772.69                              480                       477                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 Single Family                       20460101                    255160               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943169 GR2:MTA CONF NON3YRHARD                                             172389.58        553.22                              360                       356                           6.625             0      0          0         0.375                                    7 TUCSON                                   AZ               85710 Single Family                       20351201                    172000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943175 GR4:MTA 3YRHARD                                                     227212.26        728.52                              360                       357                               7             0      0          0         0.375                                7.375 HIGHLAND                                 CA               92346 Single Family                       20360101                    226500               20060201            79.47000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943176 GR4:MTA 3YRHARD                                                     360841.55       1330.63                              360                       356                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91910 Condominium                         20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943177 GR2:MTA CONF NON3YRHARD                                             240047.93        887.09                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85208 PUD                                 20360101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943178 GR2:MTA CONF NON3YRHARD                                             331993.23          1224                              360                       357                               7             0      0          0         0.375                                7.375 WELLINGTON                               FL               33411 PUD                                 20360101                    331150               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943180 GR2:MTA CONF NON3YRHARD                                              376075.1       1389.77                              360                       357                               7             0      0          0         0.375                                7.375 LAGUNA HILLS                             CA               92653 Condominium                         20360101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943182 GR4:MTA 3YRHARD                                                     208529.65        768.81                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95822 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943183 GR4:MTA 3YRHARD                                                     252081.62        810.53                              360                       357                               7             0      0          0         0.375                                7.375 PANORAMA CITY AREA                       CA               91402 Condominium                         20360101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943184 GR2:MTA CONF NON3YRHARD                                              305519.6        771.22                              480                       477                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92308 PUD                                 20460101                    305000               20060201                  76.25 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943186 GR2:MTA CONF NON3YRHARD                                             263995.23         975.8                              360                       357                           6.875             0      0          0         0.375                                 7.25 BAKERSFIELD                              CA               93312 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943187 GR2:MTA CONF NON3YRHARD                                              369343.5        930.52                              480                       477                             6.5             0      0          0         0.375                                6.875 STOCKTON                                 CA               95219 PUD                                 20460101                    368000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943188 GR2:MTA CONF NON3YRHARD                                              221033.4        813.16                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85212 PUD                                 20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943190 GR4:MTA 3YRHARD                                                     600064.39       2370.73                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90019 2-4 Family                          20360101                    600000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943192 GR4:MTA 3YRHARD                                                      355070.9       1312.15                              360                       357                               7             0      0          0         0.375                                7.375 CARSON                                   CA               90746 Single Family                       20360101                    355000               20060201            66.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943194 GR2:MTA CONF NON3YRHARD                                             154955.66           740                              360                       357                               7             0      0          0         0.375                                7.375 MOUNT HOLLY                              NJ                8060 PUD                                 20360101                    155000               20060201            89.86000061 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943195 GR2:MTA CONF NON3YRHARD                                             174859.85        445.03                              480                       476                               7             0      0          0         0.375                                7.375 CEDAR CITY                               UT               84720 Single Family                       20451201                    176000               20060101                     80 No MI                         1.23E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943199 GR4:MTA 3YRHARD                                                     218910.53        807.25                              360                       356                               7             0      0          0         0.375                                7.375 CRESTLINE                                CA               92325 Single Family                       20351201                    218400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943204 GR2:MTA CONF NON3YRHARD                                             216743.06        798.38                              360                       356                             6.5             0      0          0         0.375                                6.875 ALBUQUERQUE                              NM               87113 Single Family                       20351201                    216000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943205 GR2:MTA CONF NON3YRHARD                                             168477.57        620.59                              360                       356                             6.5             0      0          0         0.375                                6.875 ALBUQUERQUE                              NM               87123 PUD                                 20351201                    167900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943206 GR2:MTA CONF NON3YRHARD                                             154578.17        569.21                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87113 Single Family                       20351201                    154000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943207 GR2:MTA CONF NON3YRHARD                                              312418.8       1153.03                              360                       356                             6.5             0      0          0         0.375                                6.875 PEMBERTON                                NJ                8068 PUD                                 20351201                    311950               20060101            79.98999786 No MI                         1.23E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943209 GR4:MTA 3YRHARD                                                     376163.75       1202.93                              360                       356                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20351201                    374000               20060101            68.62000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943211 GR4:MTA 3YRHARD                                                     251277.63         804.1                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89052 PUD                                 20351201                    250000               20060101            47.16999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943213 GR4:MTA 3YRHARD                                                     330970.99       1061.41                              360                       356                               7             0      0          0         0.375                                7.375 OXNARD                                   CA               93036 Single Family                       20351201                    330000               20060101            58.09999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943217 GR2:MTA CONF NON3YRHARD                                             126900.03        382.62                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89128 Condominium                         20451201                    126350               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943219 GR4:MTA 3YRHARD                                                     256753.23         823.4                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89117 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943221 GR2:MTA CONF NON3YRHARD                                             406505.62       1511.74                              360                       356                               7             0      0          0         0.375                                7.375 HUNTINGTON BEACH                         CA               92646 Single Family                       20351201                    409000               20060101            55.11999893 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943222 GR2:MTA CONF NON3YRHARD                                              372758.4       1199.72                              360                       357                            6.25             0      0          0         0.375                                6.625 LITTLETON                                CO               80123 PUD                                 20360101                    373000               20060201            72.43000031 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943227 GR2:MTA CONF NON3YRHARD                                             405589.29       1021.29                              480                       476                             6.5             0      0          0         0.375                                6.875 FONTANA                                  CA               92336 Single Family                       20451201                    403900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943230 GR2:MTA CONF NON3YRHARD                                             157211.22        504.17                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAINT AUGUSTINE                          FL               32095 Condominium                         20360101                    156750               20060201            78.68000031 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943231 GR2:MTA CONF NON3YRHARD                                             400926.51       1286.56                              360                       356                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89107 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943232 GR2:MTA CONF NON3YRHARD                                             211663.04       1009.74                              360                       356                               7             0      0          0         0.375                                7.375 IRVINGTON                                NJ                7111 2-4 Family                          20351201                    211500               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943233 GR2:MTA CONF NON3YRHARD                                             327421.07        826.84                              480                       476                             6.5             0      0          0         0.375                                6.875 LAKE ELSINORE                            CA               92530 PUD                                 20451201                    327000               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943234 GR2:MTA CONF NON3YRHARD                                             231537.95        856.04                              360                       357                             6.5             0      0          0         0.375                                6.875 WITTMANN                                 AZ               85361 Single Family                       20360101                    231600               20060201            79.97000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943240 GR2:MTA CONF NON3YRHARD                                             181347.82        667.17                              360                       356                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351201                    180500               20060101            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943242 GR2:MTA CONF NON3YRHARD                                             189514.59        701.91                              360                       356                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351201                    189900               20060101            79.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943243 GR2:MTA CONF NON3YRHARD                                             190343.91        701.91                              360                       356                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351201                    189900               20060101            79.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943244 GR4:MTA 3YRHARD                                                     341409.07       1029.61                              480                       476                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89138 PUD                                 20451201                    340000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943245 GR2:MTA CONF NON3YRHARD                                             257987.12        952.14                              360                       356                             6.5             0      0          0         0.375                                6.875 FORT COLLINS                             CO               80526 Single Family                       20351201                    257600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943249 GR2:MTA CONF NON3YRHARD                                             161680.54        681.32                              360                       356                               7             0      0          0         0.375                                7.375 BELLINGHAM                               WA               98225 2-4 Family                          20351201                    161600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943250 GR2:MTA CONF NON3YRHARD                                             181872.91        671.23                              360                       356                             6.5             0      0          0         0.375                                6.875 PORT CHARLOTTE                           FL               33948 Single Family                       20351201                    181600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943251 GR2:MTA CONF NON3YRHARD                                             240206.36         917.4                              360                       356                             6.5             0      0          0         0.375                                6.875 FERNDALE                                 WA               98248 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943254 GR2:MTA CONF NON3YRHARD                                              382621.1       1411.21                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97209 Condominium                         20351201                    381800               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943256 GR2:MTA CONF NON3YRHARD                                             149914.35        554.06                              360                       356                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33463 Condominium                         20351201                    149900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943259 GR2:MTA CONF NON3YRHARD                                              332982.1       1206.15                              360                       356                            6.75             0      0          0         0.375                                7.125 ASHEVILLE                                NC               28803 Single Family                       20351201                    375000               20060101            79.79000092 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943260 GR2:MTA CONF NON3YRHARD                                             314065.84       1324.26                              360                       356                               7             0      0          0         0.375                                7.375 COALINGA                                 CA               93210 2-4 Family                          20351201                    314100               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943264 GR3:MTA NONCONF NON3YRHARD                                          312502.95       1315.41                              360                       356                               7             0      0          0         0.375                                7.375 MOUND                                    MN               55364 2-4 Family                          20351201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943272 GR2:MTA CONF NON3YRHARD                                             186033.85        686.02                              360                       356                               7             0      0          0         0.375                                7.375 HANFORD                                  CA               93230 Single Family                       20351201                    185600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943273 GR4:MTA 3YRHARD                                                     256753.23         823.4                              360                       356                               7             0      0          0         0.375                                7.375 BUCKEYE                                  AZ               85326 PUD                                 20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943277 GR2:MTA CONF NON3YRHARD                                              98659.56         363.9                              360                       356                           6.875             0      0          0         0.375                                 7.25 WILLIAMSTON                              SC               29697 Single Family                       20351201                     98450               20060101            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943281 GR2:MTA CONF NON3YRHARD                                             340652.86       1256.71                              360                       356                            6.75             0      0          0         0.375                                7.125 SILVER SPRING                            MD               20902 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943283 GR2:MTA CONF NON3YRHARD                                             275491.67        695.36                              480                       476                           6.375             0      0          0         0.375                                 6.75 MANTECA                                  CA               95337 Single Family                       20451201                    275000               20060101            55.56000137 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943284 GR2:MTA CONF NON3YRHARD                                             227229.93        837.93                              360                       356                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351201                    226700               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943288 GR2:MTA CONF NON3YRHARD                                             282729.44        906.71                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34747 PUD                                 20351201                    281900               20060101                     80 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943291 GR4:MTA 3YRHARD                                                     115966.81        553.81                              360                       357                               7             0      0          0         0.375                                7.375 COLUMBUS                                 OH               43206 2-4 Family                          20360101                    116000               20060201            78.37999725 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943292 GR4:MTA 3YRHARD                                                     115966.81        553.81                              360                       357                               7             0      0          0         0.375                                7.375 COLUMBUS                                 OH               43205 2-4 Family                          20360101                    116000               20060201                     80 Radian Guaranty               1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943293 GR2:MTA CONF NON3YRHARD                                             147790.93        543.72                              360                       356                               7             0      0          0         0.375                                7.375 JACKSONVILLE                             FL               32258 Condominium                         20351201                    147100               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943294 GR2:MTA CONF NON3YRHARD                                              266226.3        856.37                              360                       356                             6.5             0      0          0         0.375                                6.875 BEACON                                   NY               12508 Single Family                       20351201                    266250               20060101                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943295 GR2:MTA CONF NON3YRHARD                                             343574.41        872.36                              480                       477                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89044 PUD                                 20460101                    345000               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943298 GR2:MTA CONF NON3YRHARD                                             302841.67       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943301 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943304 GR4:MTA 3YRHARD                                                       92270.7        295.91                              360                       356                               7             0      0          0         0.375                                7.375 WASHINGTON TERRACE                       UT               84405 Single Family                       20351201                     92000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943306 GR2:MTA CONF NON3YRHARD                                             236922.39        771.94                              360                       356                           6.375             0      0          0         0.375                                 6.75 CLIFFSIDE PARK                           NJ                7010 Condominium                         20351201                    240000               20060101            55.81000137 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943307 GR4:MTA 3YRHARD                                                     384167.54       1232.53                              360                       356                            6.75             0      0          0         0.375                                7.125 ANTHEM                                   AZ               85086 PUD                                 20351201                    383200               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943308 GR2:MTA CONF NON3YRHARD                                             223994.71        827.77                              360                       357                               7             0      0          0         0.375                                7.375 CORAL SPRINGS                            FL               33067 Condominium                         20360101                    223950               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943310 GR2:MTA CONF NON3YRHARD                                             326497.76       1054.98                              360                       356                            6.75             0      0          0         0.375                                7.125 COCONUT CREEK                            FL               33073 PUD                                 20351201                    328000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943311 GR2:MTA CONF NON3YRHARD                                             102731.88        377.02                              360                       356                               7             0      0          0         0.375                                7.375 APOPKA                                   FL               32703 Single Family                       20351201                    102000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943313 GR2:MTA CONF NON3YRHARD                                             212402.59        681.88                              360                       356                           6.375             0      0          0         0.375                                 6.75 CHICAGO                                  IL               60611 Condominium                         20351201                    212000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943314 GR2:MTA CONF NON3YRHARD                                             289589.47         928.9                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20351201                    288800               20060101            74.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943315 GR2:MTA CONF NON3YRHARD                                             301488.04        763.63                              480                       476                             6.5             0      0          0         0.375                                6.875 INDIO                                    CA               92203 PUD                                 20451201                    302000               20060101            79.97000122 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943317 GR2:MTA CONF NON3YRHARD                                             184957.35        555.99                              480                       476                               7             0      0          0         0.375                                7.375 WINTER GARDEN                            FL               34787 PUD                                 20451201                    183600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943318 GR2:MTA CONF NON3YRHARD                                             242638.85       1160.12                              360                       356                           6.875             0      0          0         0.375                                 7.25 STANHOPE                                 NJ                7874 Single Family                       20351201                    243000               20060101                     90 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943319 GR2:MTA CONF NON3YRHARD                                             188800.58        475.37                              480                       476                           6.625             0      0          0         0.375                                    7 PORT ANGELES                             WA               98362 Single Family                       20451201                    188000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943325 GR2:MTA CONF NON3YRHARD                                             402007.22       1011.43                              480                       476                               7             0      0          0         0.375                                7.375 NEWTON                                   MA                2467 Condominium                         20451201                    400000               20060101            68.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943326 GR2:MTA CONF NON3YRHARD                                                500806       2108.03                              360                       356                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11234 2-4 Family                          20351201                    500000               20060101            75.41999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943330 GR2:MTA CONF NON3YRHARD                                              62820.42        265.19                              360                       356                               7             0      0          0         0.375                                7.375 COLUMBUS                                 OH               43206 Single Family                       20351201                     62900               20060101            77.65000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943331 GR2:MTA CONF NON3YRHARD                                             300380.63        970.39                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Condominium                         20351201                    301700               20060101            74.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943332 GR2:MTA CONF NON3YRHARD                                             102158.24        430.04                              360                       356                               7             0      0          0         0.375                                7.375 FAIRHOPE                                 AL               36532 Single Family                       20351201                    102000               20060101                     85 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943333 GR2:MTA CONF NON3YRHARD                                             372784.05        1196.5                              360                       356                             6.5             0      0          0         0.375                                6.875 MORENO VALLEY                            CA               92555 PUD                                 20351201                    372000               20060101            79.15000153 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943336 GR2:MTA CONF NON3YRHARD                                             332561.21       1067.85                              360                       356                            6.25             0      0          0         0.375                                6.625 LITTLE EGG HARBOR                        NJ                8087 Single Family                       20351201                    332000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943337 GR4:MTA 3YRHARD                                                     218655.33        809.84                              360                       357                               7             0      0          0         0.375                                7.375 SARASOTA                                 FL               34238 Condominium                         20360101                    219100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943339 GR2:MTA CONF NON3YRHARD                                             280654.53       1034.94                              360                       357                           6.875             0      0          0         0.375                                 7.25 BOCA RATON                               FL               33431 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943341 GR2:MTA CONF NON3YRHARD                                             409602.42       1235.53                              480                       476                            6.75             0      0          0         0.375                                7.125 MAGALIA                                  CA               95954 Single Family                       20451201                    408000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943342 GR2:MTA CONF NON3YRHARD                                             401378.95       1686.42                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20351201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943345 GR2:MTA CONF NON3YRHARD                                             292532.68       1079.29                              360                       356                            6.75             0      0          0         0.375                                7.125 BOSTON                                   MA                2133 Condominium                         20351201                    292000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943346 GR2:MTA CONF NON3YRHARD                                              144575.9        531.89                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33409 Condominium                         20351201                    143900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943348 GR4:MTA 3YRHARD                                                     118674.23        380.83                              360                       356                           6.625             0      0          0         0.375                                    7 PALM BAY                                 FL               32909 Single Family                       20351201                    118400               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943349 GR2:MTA CONF NON3YRHARD                                              144575.9        531.89                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33409 Condominium                         20351201                    143900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943350 GR4:MTA 3YRHARD                                                     368528.36        923.94                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95212 Single Family                       20451201                    365400               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943351 GR4:MTA 3YRHARD                                                     158570.92        585.11                              360                       356                           6.625             0      0          0         0.375                                    7 TAMPA                                    FL               33626 Condominium                         20351201                    158300               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943352 GR2:MTA CONF NON3YRHARD                                              389637.3       1440.04                              360                       357                           6.875             0      0          0         0.375                                 7.25 TUSTIN                                   CA               92780 Condominium                         20360101                    389600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943354 GR2:MTA CONF NON3YRHARD                                             192047.86         708.2                              360                       356                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33306 Condominium                         20351201                    191600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943356 GR2:MTA CONF NON3YRHARD                                             300513.45       1108.86                              360                       356                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95833 Single Family                       20351201                    300000               20060101            68.48999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943359 GR4:MTA 3YRHARD                                                     332565.58        839.49                              480                       477                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 Condominium                         20460101                    332000               20060201            79.80999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943361 GR4:MTA 3YRHARD                                                     312386.78       1002.23                              360                       356                            6.75             0      0          0         0.375                                7.125 CHICAGO                                  IL               60614 Condominium                         20351201                    311600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943362 GR4:MTA 3YRHARD                                                     259155.62        836.27                              360                       356                            6.75             0      0          0         0.375                                7.125 FARMINGTON HILLS                         MI               48331 Single Family                       20351201                    260000               20060101            78.79000092 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943364 GR3:MTA NONCONF NON3YRHARD                                          144246.43        532.26                              360                       356                           6.625             0      0          0         0.375                                    7 COTTAGE GROVE                            MN               55016 Condominium                         20351201                    144000               20060101            79.12000275 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943365 GR2:MTA CONF NON3YRHARD                                             371381.08          1192                              360                       356                             6.5             0      0          0         0.375                                6.875 BRISTOW                                  VA               20136 PUD                                 20351201                    370600               20060101            79.69999695 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943366 GR2:MTA CONF NON3YRHARD                                             158722.69        585.48                              360                       356                           6.875             0      0          0         0.375                                 7.25 WEST PALM BEACH                          FL               33406 Condominium                         20351201                    158400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943367 GR4:MTA 3YRHARD                                                     220514.27        813.17                              360                       356                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33446 PUD                                 20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943368 GR2:MTA CONF NON3YRHARD                                             128595.35        418.14                              360                       356                           6.625             0      0          0         0.375                                    7 MEDFORD                                  MA                2155 Condominium                         20351201                    130000               20060101            58.56000137 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943371 GR2:MTA CONF NON3YRHARD                                             180620.52        758.89                              360                       356                               7             0      0          0         0.375                                7.375 JUSTICE                                  IL               60458 Single Family                       20351201                    180000               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943372 GR4:MTA 3YRHARD                                                     310912.11        997.09                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91331 Single Family                       20351201                    310000               20060101            67.38999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943375 GR4:MTA 3YRHARD                                                     208486.23        768.81                              360                       356                               7             0      0          0         0.375                                7.375 PLANTATION                               FL               33324 PUD                                 20351201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943376 GR4:MTA 3YRHARD                                                     175907.72        566.09                              360                       356                               7             0      0          0         0.375                                7.375 WOODLAKE                                 CA               93286 Single Family                       20351201                    176000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943378 GR2:MTA CONF NON3YRHARD                                             304856.92       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943379 GR4:MTA 3YRHARD                                                     210969.64        684.45                              360                       356                               7             0      0          0         0.375                                7.375 MINNEOLA                                 FL               34715 PUD                                 20351201                    212800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943380 GR4:MTA 3YRHARD                                                     165357.62        630.71                              360                       356                               7             0      0          0         0.375                                7.375 BELLINGHAM                               WA               98226 Single Family                       20351201                    165000               20060101            73.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943381 GR3:MTA NONCONF NON3YRHARD                                          527403.39       1876.74                              480                       476                               7             0      0          0         0.375                                7.375 SAINT PAUL                               MN               55104 2-4 Family                          20451201                    524250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943382 GR2:MTA CONF NON3YRHARD                                             384809.32        1235.1                              360                       356                             6.5             0      0          0         0.375                                6.875 PISCATAWAY                               NJ                8854 Single Family                       20351201                    384000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943386 GR2:MTA CONF NON3YRHARD                                             368116.72        935.57                              480                       476                             6.5             0      0          0         0.375                                6.875 LA QUINTA                                CA               92253 Single Family                       20451201                    370000               20060101            79.73999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943387 GR4:MTA 3YRHARD                                                     182650.62         584.1                              360                       356                               7             0      0          0         0.375                                7.375 ARLINGTON                                WA               98223 PUD                                 20351201                    181600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943388 GR3:MTA NONCONF NON3YRHARD                                          222633.88        827.95                              360                       356                            6.75             0      0          0         0.375                                7.125 BYRON                                    MN               55920 Single Family                       20351201                    224000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943389 GR2:MTA CONF NON3YRHARD                                             108426.11        458.71                              360                       357                               7             0      0          0         0.375                                7.375 SAINT LOUIS                              MO               63111 2-4 Family                          20360101                    108800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943390 GR2:MTA CONF NON3YRHARD                                             281288.06           708                              480                       476                            6.75             0      0          0         0.375                                7.125 BOCA RATON                               FL               33433 PUD                                 20451201                    280000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943391 GR2:MTA CONF NON3YRHARD                                             108174.08        455.34                              360                       356                               7             0      0          0         0.375                                7.375 FARGO                                    ND               58102 2-4 Family                          20351201                    108000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943396 GR2:MTA CONF NON3YRHARD                                             285022.71         716.6                              480                       476                           6.625             0      0          0         0.375                                    7 CORAL GABLES                             FL               33134 Condominium                         20451201                    283400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943397 GR4:MTA 3YRHARD                                                     108821.72        402.15                              360                       357                               7             0      0          0         0.375                                7.375 PROVO                                    UT               84601 Condominium                         20360101                    108800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943399 GR4:MTA 3YRHARD                                                     213815.02        536.06                              480                       476                               7             0      0          0         0.375                                7.375 ENUMCLAW                                 WA               98022 Single Family                       20451201                    212000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943401 GR3:MTA NONCONF NON3YRHARD                                          377106.32       1209.37                              360                       356                               7             0      0          0         0.375                                7.375 HOLLYOOD                                 FL               33019 Single Family                       20351201                    376000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943405 GR4:MTA 3YRHARD                                                     239804.93        768.72                              360                       356                           6.375             0      0          0         0.375                                 6.75 HAVERTOWN                                PA               19083 Single Family                       20351201                    239000               20060101            71.33999634 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943409 GR2:MTA CONF NON3YRHARD                                             287998.63       1214.22                              360                       357                               7             0      0          0         0.375                                7.375 PLAINFIELD                               NJ                7060 Single Family                       20360101                    288000               20060201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943411 GR2:MTA CONF NON3YRHARD                                             234146.04        863.44                              360                       356                               7             0      0          0         0.375                                7.375 WESTON                                   FL               33327 PUD                                 20351201                    233600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943412 GR2:MTA CONF NON3YRHARD                                             138636.85        511.56                              360                       356                           6.625             0      0          0         0.375                                    7 MIRAMAR                                  FL               33023 Single Family                       20351201                    138400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943413 GR2:MTA CONF NON3YRHARD                                             169633.87        626.88                              360                       357                               7             0      0          0         0.375                                7.375 ENGLEWOOD                                FL               34223 Single Family                       20360101                    169600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943414 GR2:MTA CONF NON3YRHARD                                             299966.36       1108.86                              360                       357                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95833 Single Family                       20360101                    300000               20060201            68.33999634 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943415 GR2:MTA CONF NON3YRHARD                                             321159.27       1066.41                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89044 PUD                                 20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943416 GR2:MTA CONF NON3YRHARD                                             268802.87        847.27                              480                       476                               7             0      0          0         0.375                                7.375 FREDERICKSBURG                           VA               22408 PUD                                 20451201                    268000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943420 GR2:MTA CONF NON3YRHARD                                             112184.93        359.92                              360                       356                           6.875             0      0          0         0.375                                 7.25 ORLANDO                                  FL               32835 Condominium                         20351201                    111900               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943421 GR2:MTA CONF NON3YRHARD                                             361577.78       1330.64                              360                       356                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22192 PUD                                 20351201                    360000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943422 GR4:MTA 3YRHARD                                                     157237.69        396.99                              480                       476                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92503 Condominium                         20451201                    157000               20060101            73.01999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943423 GR4:MTA 3YRHARD                                                     161626.92        596.02                              360                       356                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33611 Condominium                         20351201                    161250               20060101            69.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943426 GR4:MTA 3YRHARD                                                     155048.58        576.61                              360                       356                               7             0      0          0         0.375                                7.375 SPRINGFIELD                              OR               97477 Single Family                       20351201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943427 GR4:MTA 3YRHARD                                                     176411.39        650.54                              360                       356                               7             0      0          0         0.375                                7.375 MIAMI                                    FL               33193 PUD                                 20351201                    176000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943428 GR4:MTA 3YRHARD                                                     340794.79       1256.71                              360                       356                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92102 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943429 GR2:MTA CONF NON3YRHARD                                              166040.6        502.09                              480                       476                           6.875             0      0          0         0.375                                 7.25 VAIL                                     AZ               85641 Single Family                       20451201                    165800               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943430 GR2:MTA CONF NON3YRHARD                                              97527.45        359.64                              360                       356                               7             0      0          0         0.375                                7.375 ARLINGTON                                TX               76013 Single Family                       20351201                     97300               20060101            72.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943435 GR2:MTA CONF NON3YRHARD                                             245577.41        787.06                              360                       356                           6.125             0      0          0         0.375                                  6.5 LAS VEGAS                                NV               89148 PUD                                 20351201                    244700               20060101            79.97000122 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943437 GR4:MTA 3YRHARD                                                      348069.5       1286.28                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95219 PUD                                 20360101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943440 GR2:MTA CONF NON3YRHARD                                             412621.87       1247.65                              480                       477                               7             0      0          0         0.375                                7.375 MOUNT VERNON                             NY               10550 2-4 Family                          20460101                    412000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943442 GR2:MTA CONF NON3YRHARD                                             153514.54        491.47                              360                       356                           6.625             0      0          0         0.375                                    7 MOORHEAD                                 MN               56560 Single Family                       20351201                    152800               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943443 GR2:MTA CONF NON3YRHARD                                             342035.04       1108.05                              360                       356                           6.625             0      0          0         0.375                                    7 CITRUS HEIGHTS                           CA               95610 Single Family                       20351201                    344500               20060101                     65 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943444 GR4:MTA 3YRHARD                                                     372081.83        1196.5                              360                       357                           6.875             0      0          0         0.375                                 7.25 FOLSOM                                   CA               95630 PUD                                 20360101                    372000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943447 GR4:MTA 3YRHARD                                                     310144.29        935.13                              480                       476                               7             0      0          0         0.375                                7.375 SUISUN CITY                              CA               94585 Single Family                       20451201                    308800               20060101            79.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943448 GR2:MTA CONF NON3YRHARD                                             496848.89       1833.32                              360                       356                           6.625             0      0          0         0.375                                    7 BROOKLYN                                 NY               11219 2-4 Family                          20351201                    496000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943449 GR3:MTA NONCONF NON3YRHARD                                           63136.11         232.5                              360                       356                           6.625             0      0          0         0.375                                    7 MINNEAPOLIS                              MN               55413 Condominium                         20351201                     62900               20060101            77.65000153 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943450 GR2:MTA CONF NON3YRHARD                                             229284.72        845.51                              360                       356                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 Single Family                       20351201                    228750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943454 GR2:MTA CONF NON3YRHARD                                             372599.68       1568.37                              360                       356                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943455 GR4:MTA 3YRHARD                                                     355228.44       1309.94                              360                       356                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93705 Single Family                       20351201                    354400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943456 GR4:MTA 3YRHARD                                                     380656.05       1222.24                              360                       356                            6.75             0      0          0         0.375                                7.125 MORENO VALLEY                            CA               92557 PUD                                 20351201                    380000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943457 GR2:MTA CONF NON3YRHARD                                             268069.48        860.23                              360                       356                           6.625             0      0          0         0.375                                    7 NORTH LAS VEGAS                          NV               89032 PUD                                 20351201                    267450               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943458 GR4:MTA 3YRHARD                                                     375121.46       1206.15                              360                       357                               7             0      0          0         0.375                                7.375 PALM BEACH GARDENS                       FL               33410 PUD                                 20360101                    375000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943461 GR4:MTA 3YRHARD                                                     336855.57       1241.93                              360                       357                               7             0      0          0         0.375                                7.375 TECOPA                                   CA               92389 Single Family                       20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943466 GR2:MTA CONF NON3YRHARD                                             364034.85       1345.42                              360                       356                               7             0      0          0         0.375                                7.375 SUNNY ISLES                              FL               33160 Condominium                         20351201                    364000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943467 GR2:MTA CONF NON3YRHARD                                             136639.99        376.96                              480                       476                               7             0      0          0         0.375                                7.375 SANDSTON                                 VA               23150 Single Family                       20451201                    136000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943469 GR2:MTA CONF NON3YRHARD                                              274116.2        687.77                              480                       476                            6.75             0      0          0         0.375                                7.125 HEMET                                    CA               92545 Single Family                       20451201                    272000               20060101            79.52999878 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943472 GR2:MTA CONF NON3YRHARD                                             212661.69        782.86                              360                       356                            6.75             0      0          0         0.375                                7.125 LEMOORE                                  CA               93245 Single Family                       20351201                    211800               20060101            79.91999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943474 GR2:MTA CONF NON3YRHARD                                             135377.12        437.43                              360                       356                            6.75             0      0          0         0.375                                7.125 ARROW BEAR LAKE                          CA               92308 Single Family                       20351201                    136000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943476 GR4:MTA 3YRHARD                                                     299378.28         960.1                              360                       356                               7             0      0          0         0.375                                7.375 SPRING VALLEY                            CA               91977 Condominium                         20351201                    298500               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943477 GR2:MTA CONF NON3YRHARD                                             175131.24        560.94                              360                       356                           6.375             0      0          0         0.375                                 6.75 GREELEY                                  CO               80634 PUD                                 20351201                    174400               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943481 GR2:MTA CONF NON3YRHARD                                              230742.2        851.24                              360                       356                            6.75             0      0          0         0.375                                7.125 FRESNO                                   CA               93722 Single Family                       20351201                    230300               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943482 GR2:MTA CONF NON3YRHARD                                             143566.74        532.26                              360                       356                             6.5             0      0          0         0.375                                6.875 NORTH LAUDERDALE                         FL               33068 Condominium                         20351201                    144000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943486 GR2:MTA CONF NON3YRHARD                                             373285.13       1126.52                              480                       476                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94601 Single Family                       20451201                    372000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943487 GR2:MTA CONF NON3YRHARD                                             212834.27           642                              480                       476                            6.75             0      0          0         0.375                                7.125 VIRGINIA BEACH                           VA               23454 Condominium                         20451201                    212000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943488 GR2:MTA CONF NON3YRHARD                                              180214.9        758.89                              360                       356                            6.75             0      0          0         0.375                                7.125 CATHEDRAL CITY                           CA               92234 Condominium                         20351201                    180000               20060101                     72 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943489 GR2:MTA CONF NON3YRHARD                                             188439.46        694.89                              360                       356                               7             0      0          0         0.375                                7.375 CORAL SPRINGS                            FL               33076 PUD                                 20351201                    188000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943490 GR4:MTA 3YRHARD                                                     232490.27        857.52                              360                       356                               7             0      0          0         0.375                                7.375 VISALIA                                  CA               93292 Single Family                       20351201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943491 GR2:MTA CONF NON3YRHARD                                             250584.41        924.05                              360                       356                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92395 PUD                                 20351201                    250000               20060101            72.45999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943493 GR4:MTA 3YRHARD                                                     363082.11        910.29                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20451201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943497 GR2:MTA CONF NON3YRHARD                                             352207.44       1297.37                              360                       356                             6.5             0      0          0         0.375                                6.875 ELMWOOD PARK                             NJ                7407 Single Family                       20351201                    351000               20060101                     90 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943498 GR2:MTA CONF NON3YRHARD                                             290391.66        931.47                              360                       356                           6.875             0      0          0         0.375                                 7.25 STOUGHTON                                MA                2072 Single Family                       20351201                    289600               20060101            79.33999634 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943500 GR2:MTA CONF NON3YRHARD                                             267501.54           862                              360                       356                             6.5             0      0          0         0.375                                6.875 STAMFORD                                 CT                6905 Condominium                         20351201                    268000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943501 GR2:MTA CONF NON3YRHARD                                              201602.5        744.05                              360                       356                             6.5             0      0          0         0.375                                6.875 BRENTWOOD                                NY               11717 Single Family                       20351201                    201300               20060101            65.56999969 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943502 GR2:MTA CONF NON3YRHARD                                             225521.17        723.69                              360                       356                           6.625             0      0          0         0.375                                    7 APOPKA                                   FL               32712 PUD                                 20351201                    225000               20060101                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943504 GR2:MTA CONF NON3YRHARD                                             211905.25        680.27                              360                       356                             6.5             0      0          0         0.375                                6.875 NORTHFIELD                               NJ                8225 Single Family                       20351201                    211500               20060101            78.33000183 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943507 GR2:MTA CONF NON3YRHARD                                              166361.8        418.73                              480                       476                            6.75             0      0          0         0.375                                7.125 VIRGINIA BEACH                           VA               23454 PUD                                 20451201                    165600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943508 GR2:MTA CONF NON3YRHARD                                                386382       1165.88                              480                       476                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95834 Single Family                       20451201                    385000               20060101            79.37999725 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943509 GR2:MTA CONF NON3YRHARD                                             370915.37       1374.99                              360                       357                             6.5             0      0          0         0.375                                6.875 PINE MOUNTAIN CLUB                       CA               93222 Single Family                       20360101                    372000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943513 GR4:MTA 3YRHARD                                                     361806.49        910.29                              480                       476                               7             0      0          0         0.375                                7.375 MADERA                                   CA               93638 Single Family                       20451201                    360000               20060101            65.44999695 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943514 GR2:MTA CONF NON3YRHARD                                             313304.92        788.92                              480                       476                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92113 PUD                                 20451201                    312000               20060101            78.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943515 GR2:MTA CONF NON3YRHARD                                             415400.52       1252.49                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20451201                    413600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943516 GR3:MTA NONCONF NON3YRHARD                                          139427.17        423.96                              480                       476                           6.625             0      0          0         0.375                                    7 BATON ROUGE                              LA               70810 Single Family                       20451201                    140000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943517 GR2:MTA CONF NON3YRHARD                                             249795.06         802.5                              360                       356                               6             0      0          0         0.375                                6.375 CORONA                                   CA               92879 Condominium                         20351201                    249500               20060101            79.98999786 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943518 GR2:MTA CONF NON3YRHARD                                             333309.92       1066.56                              360                       356                            6.75             0      0          0         0.375                                7.125 PROVIDENCE FORGE                         VA               23140 PUD                                 20351201                    331600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943520 GR4:MTA 3YRHARD                                                     229070.94        842.74                              360                       356                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92395 Single Family                       20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943524 GR3:MTA NONCONF NON3YRHARD                                          361129.74       1090.18                              480                       476                           6.625             0      0          0         0.375                                    7 ST PAUL                                  MN               55105 Single Family                       20451201                    360000               20060101            75.30999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943525 GR2:MTA CONF NON3YRHARD                                             280706.97         900.6                              360                       356                            6.75             0      0          0         0.375                                7.125 MIDDLE ISLAND                            NY               11953 Condominium                         20351201                    280000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943526 GR4:MTA 3YRHARD                                                      86467.26        319.54                              360                       357                               7             0      0          0         0.375                                7.375 HOLIDAY                                  FL               34691 Single Family                       20360101                     86450               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943527 GR2:MTA CONF NON3YRHARD                                             223220.54        827.95                              360                       356                           6.625             0      0          0         0.375                                    7 HYATTSVILLE                              MD               20783 Single Family                       20351201                    224000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943528 GR3:MTA NONCONF NON3YRHARD                                          136261.13        502.69                              360                       356                            6.75             0      0          0         0.375                                7.125 COON RAPIDS                              MN               55433 Single Family                       20351201                    136000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943529 GR4:MTA 3YRHARD                                                     128517.16        474.04                              360                       356                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33611 Condominium                         20351201                    128250               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943530 GR2:MTA CONF NON3YRHARD                                             280548.59       1034.57                              360                       356                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92115 Condominium                         20351201                    279900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943532 GR4:MTA 3YRHARD                                                     189751.24        609.83                              360                       356                               6             0      0          0         0.375                                6.375 BIG BEAR CITY                            CA               92314 Single Family                       20351201                    189600               20060101                     79 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943533 GR2:MTA CONF NON3YRHARD                                             321503.08       1182.79                              360                       356                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34119 PUD                                 20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943538 GR2:MTA CONF NON3YRHARD                                             212262.65        783.23                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87114 PUD                                 20351201                    211900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943539 GR2:MTA CONF NON3YRHARD                                             361027.46       1169.81                              360                       356                               7             0      0          0         0.375                                7.375 LINCOLN                                  CA               95648 Single Family                       20351201                    363700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15942935 GR3:MTA NONCONF NON3YRHARD                                            66234.3        165.87                              480                       473                            6.25             0      0          0         0.375                                6.625 GULFPORT                                 MS               39501 Single Family                       20450901                     65600               20051001                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15942945 GR2:MTA CONF NON3YRHARD                                             190363.49        612.73                              360                       356                           6.625             0      0          0         0.375                                    7 SPRING GROVE                             IL               60081 Single Family                       20351201                    190500               20060101            79.37999725 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942946 GR2:MTA CONF NON3YRHARD                                             153246.63        645.06                              360                       356                               7             0      0          0         0.375                                7.375 LADSON                                   SC               29456 PUD                                 20351201                    153000               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942947 GR4:MTA 3YRHARD                                                     103197.62        382.93                              360                       355                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78251 PUD                                 20351101                    103601               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15942948 GR2:MTA CONF NON3YRHARD                                             176411.39        650.54                              360                       356                               7             0      0          0         0.375                                7.375 LEHIGH ACRES                             FL               33936 Single Family                       20351201                    176000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942952 GR4:MTA 3YRHARD                                                      94032.42        348.92                              360                       355                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78250 Single Family                       20351101                     94400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15942953 GR2:MTA CONF NON3YRHARD                                             366333.31        1175.6                              360                       356                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95212 Single Family                       20351201                    365500               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942954 GR4:MTA 3YRHARD                                                     127549.11        409.13                              360                       356                               7             0      0          0         0.375                                7.375 NORTH PALM BEACH                         FL               33408 Condominium                         20351201                    127200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942962 GR2:MTA CONF NON3YRHARD                                             173886.46        640.18                              360                       355                           6.875             0      0          0         0.375                                 7.25 TOLLESON                                 AZ               85353 Single Family                       20351101                    173200               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942965 GR4:MTA 3YRHARD                                                     158431.63        585.48                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 Single Family                       20360101                    158400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942966 GR4:MTA 3YRHARD                                                     172402.07        635.75                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98682 Single Family                       20351201                    172000               20060101            78.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942967 GR4:MTA 3YRHARD                                                     168361.28        620.97                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 Single Family                       20351201                    168000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942968 GR2:MTA CONF NON3YRHARD                                              292682.6       1079.29                              360                       356                               7             0      0          0         0.375                                7.375 BOUND BROOK                              NJ                8805 2-4 Family                          20351201                    292000               20060101                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15942969 GR2:MTA CONF NON3YRHARD                                             332776.09       1227.14                              360                       356                               7             0      0          0         0.375                                7.375 UNION CITY                               CA               94587 Condominium                         20351201                    332000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942972 GR2:MTA CONF NON3YRHARD                                             237642.83        759.07                              360                       355                           6.625             0      0          0         0.375                                    7 HENDERSON                                NV               89012 Single Family                       20351101                    236000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942975 GR2:MTA CONF NON3YRHARD                                              160239.3        404.57                              480                       477                            6.75             0      0          0         0.375                                7.125 MESA                                     AZ               85204 PUD                                 20460101                    160000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15942976 GR2:MTA CONF NON3YRHARD                                             679042.88       2858.27                              360                       356                               7             0      0          0         0.375                                7.375 LIGHTHOUSE POINT                         FL               33064 2-4 Family                          20351201                    677950               20060101                     55 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942978 GR4:MTA 3YRHARD                                                     193250.68        712.63                              360                       356                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 PUD                                 20351201                    192800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942979 GR2:MTA CONF NON3YRHARD                                             334380.07       1008.41                              480                       476                           6.875             0      0          0         0.375                                 7.25 NUTLEY                                   NJ                7110 Single Family                       20451201                    333000               20060101                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15942981 GR2:MTA CONF NON3YRHARD                                             336509.06       1080.71                              360                       356                           6.625             0      0          0         0.375                                    7 RICHMOND                                 CA               94805 Single Family                       20351201                    336000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942982 GR2:MTA CONF NON3YRHARD                                             309818.14        779.81                              480                       476                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94544 Condominium                         20451201                    308400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15942983 GR2:MTA CONF NON3YRHARD                                             235651.63        869.34                              360                       356                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87111 PUD                                 20351201                    235200               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15942984 GR4:MTA 3YRHARD                                                     396162.24       1270.48                              360                       356                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85297 PUD                                 20351201                    395000               20060101            73.83000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942988 GR4:MTA 3YRHARD                                                     240465.75        887.09                              360                       356                               7             0      0          0         0.375                                7.375 CASTLE ROCK                              CO               80108 PUD                                 20351201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942989 GR4:MTA 3YRHARD                                                     214794.45        792.47                              360                       356                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 Single Family                       20351201                    214400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942990 GR2:MTA CONF NON3YRHARD                                              405080.7       1312.29                              360                       356                            6.75             0      0          0         0.375                                7.125 TRABUCO CANYON                           CA               92679 Condominium                         20351201                    408000               20060101            79.22000122 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15942992 GR2:MTA CONF NON3YRHARD                                             289305.64        932.76                              360                       356                            6.25             0      0          0         0.375                                6.625 OAKLAND                                  CA               94621 Single Family                       20351201                    290000               20060101            67.44000244 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942996 GR4:MTA 3YRHARD                                                     185840.31        594.39                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34759 PUD                                 20351201                    184800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943541 GR2:MTA CONF NON3YRHARD                                             166692.11         502.7                              480                       476                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 PUD                                 20451201                    166000               20060101            59.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943542 GR2:MTA CONF NON3YRHARD                                             204248.95        753.66                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87114 Single Family                       20351201                    203900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943543 GR2:MTA CONF NON3YRHARD                                             368035.24        1360.2                              360                       357                           6.875             0      0          0         0.375                                 7.25 MIAMI                                    FL               33133 Condominium                         20360101                    368000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943545 GR2:MTA CONF NON3YRHARD                                             303263.11        763.63                              480                       476                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97229 PUD                                 20451201                    302000               20060101            62.27000046 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943547 GR2:MTA CONF NON3YRHARD                                             206941.27        525.95                              480                       476                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20451201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943549 GR4:MTA 3YRHARD                                                     371912.01       1121.37                              480                       476                               7             0      0          0         0.375                                7.375 LAGUNA NIGUEL                            CA               92677 Condominium                         20451201                    370300               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943552 GR4:MTA 3YRHARD                                                     304894.47        977.79                              360                       356                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92507 Single Family                       20351201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943554 GR2:MTA CONF NON3YRHARD                                             224981.75        827.95                              360                       356                           6.875             0      0          0         0.375                                 7.25 AVONDALE                                 AZ               85323 PUD                                 20351201                    224000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943558 GR2:MTA CONF NON3YRHARD                                             325624.04       1201.27                              360                       357                           6.625             0      0          0         0.375                                    7 BRONX                                    NY               10465 2-4 Family                          20360101                    325000               20060201            63.72999954 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943560 GR2:MTA CONF NON3YRHARD                                             228367.54        961.26                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85207 2-4 Family                          20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943561 GR4:MTA 3YRHARD                                                     221480.38        666.22                              480                       476                               7             0      0          0         0.375                                7.375 PORT SAINT LUCIE                         FL               34953 Single Family                       20451201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943563 GR2:MTA CONF NON3YRHARD                                             340380.35       1133.06                              360                       356                           6.375             0      0          0         0.375                                 6.75 STAFFORD                                 VA               22556 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943568 GR2:MTA CONF NON3YRHARD                                             182577.86        550.84                              480                       476                           6.625             0      0          0         0.375                                    7 FORT COLLINS                             CO               80526 PUD                                 20451201                    181900               20060101            79.08999634 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943573 GR4:MTA 3YRHARD                                                     103029.68        382.93                              360                       356                               7             0      0          0         0.375                                7.375 MASON                                    OH               45040 Single Family                       20351201                    103600               20060101            76.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943574 GR2:MTA CONF NON3YRHARD                                             163656.63        530.71                              360                       356                           6.625             0      0          0         0.375                                    7 KISSIMMEE                                FL               34747 Condominium                         20351201                    165000               20060101            66.52999878 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943577 GR2:MTA CONF NON3YRHARD                                             228532.96        842.74                              360                       356                               7             0      0          0         0.375                                7.375 CALEXICO                                 CA               92231 Single Family                       20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943580 GR2:MTA CONF NON3YRHARD                                              397674.8       1001.31                              480                       476                            6.75             0      0          0         0.375                                7.125 SANTA CLARA                              CA               95054 Condominium                         20451201                    396000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943581 GR2:MTA CONF NON3YRHARD                                              191584.8        687.34                              480                       477                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87112 2-4 Family                          20460101                    192000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15943582 GR2:MTA CONF NON3YRHARD                                             375965.48       1209.37                              360                       357                             6.5             0      0          0         0.375                                6.875 WINCHESTER                               CA               92596 Single Family                       20360101                    376000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943583 GR2:MTA CONF NON3YRHARD                                              316175.8        953.91                              480                       476                               7             0      0          0         0.375                                7.375 LA PUENTE                                CA               91746 Single Family                       20451201                    315000               20060101                  78.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943585 GR2:MTA CONF NON3YRHARD                                              130385.8        549.78                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAINT LOUIS                              MO               63104 2-4 Family                          20360101                    130400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943590 GR2:MTA CONF NON3YRHARD                                             327622.48       1386.24                              360                       356                           6.625             0      0          0         0.375                                    7 SCOTTSDALE                               AZ               85254 Single Family                       20351201                    328800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943591 GR2:MTA CONF NON3YRHARD                                              219799.2        705.04                              360                       356                           6.875             0      0          0         0.375                                 7.25 HAWAIIAN GARDENS                         CA               90716 Condominium                         20351201                    219200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943593 GR2:MTA CONF NON3YRHARD                                              499997.6       2108.03                              360                       356                               7             0      0          0         0.375                                7.375 CITY OF TORRANCE                         CA               90501 2-4 Family                          20351201                    500000               20060101            73.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943597 GR2:MTA CONF NON3YRHARD                                             362984.06       1175.92                              360                       356                           6.625             0      0          0         0.375                                    7 RIVERSIDE                                CA               92509 Single Family                       20351201                    365600               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15943598 GR2:MTA CONF NON3YRHARD                                             279652.29        840.65                              480                       476                               7             0      0          0         0.375                                7.375 EVERGREEN                                CO               80439 Single Family                       20451201                    277600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943599 GR4:MTA 3YRHARD                                                     428180.12       1804.47                              360                       356                           6.625             0      0          0         0.375                                    7 INGLEWOOD                                CA               90305 2-4 Family                          20351201                    428000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943600 GR2:MTA CONF NON3YRHARD                                             120552.03        303.43                              480                       476                            6.75             0      0          0         0.375                                7.125 ANAHEIM                                  CA               92801 Condominium                         20451201                    120000               20060101            33.06000137 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943601 GR2:MTA CONF NON3YRHARD                                              128934.7        323.66                              480                       476                             6.5             0      0          0         0.375                                6.875 PORT ANGELES                             WA               98362 Single Family                       20451201                    128000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943604 GR2:MTA CONF NON3YRHARD                                             169854.74        428.72                              480                       476                             6.5             0      0          0         0.375                                6.875 AUBURN                                   WA               98092 Condominium                         20451201                    169550               20060101            79.98000336 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943605 GR2:MTA CONF NON3YRHARD                                             269014.05        864.57                              360                       356                           6.625             0      0          0         0.375                                    7 TURLOCK                                  CA               95382 Single Family                       20351201                    268800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943607 GR4:MTA 3YRHARD                                                     104142.87        384.04                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32835 Condominium                         20351201                    103900               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943608 GR2:MTA CONF NON3YRHARD                                             388979.66       1247.97                              360                       356                            6.75             0      0          0         0.375                                7.125 SURPRISE                                 AZ               85379 PUD                                 20351201                    388000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943611 GR2:MTA CONF NON3YRHARD                                             302190.74        758.57                              480                       476                             6.5             0      0          0         0.375                                6.875 SEQUIM                                   WA               98382 Single Family                       20451201                    300000               20060101                   37.5 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943613 GR2:MTA CONF NON3YRHARD                                             339123.09        853.39                              480                       476                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95401 PUD                                 20451201                    337500               20060101                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943616 GR4:MTA 3YRHARD                                                      413558.4          1724                              480                       476                               7             0      0          0         0.375                                7.375 WOODLAND                                 CA               95776 2-4 Family                          20451201                    412500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943617 GR2:MTA CONF NON3YRHARD                                             351523.66       1059.89                              480                       476                               7             0      0          0         0.375                                7.375 LIVERMORE                                CA               94550 Single Family                       20451201                    350000               20060101            66.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943618 GR2:MTA CONF NON3YRHARD                                             379891.22       1222.24                              360                       356                           6.625             0      0          0         0.375                                    7 WEST COVINA                              CA               91790 Single Family                       20351201                    380000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943619 GR2:MTA CONF NON3YRHARD                                             309260.19        990.65                              360                       356                           6.375             0      0          0         0.375                                 6.75 CHANDLER                                 AZ               85249 PUD                                 20351201                    308000               20060101            64.16999817 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943620 GR2:MTA CONF NON3YRHARD                                             255791.11        820.83                              360                       356                           6.625             0      0          0         0.375                                    7 MORENO VALLEY                            CA               92551 PUD                                 20351201                    255200               20060101            74.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943621 GR2:MTA CONF NON3YRHARD                                             264902.67        797.04                              480                       476                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94518 Condominium                         20451201                    263200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943624 GR2:MTA CONF NON3YRHARD                                             271874.49        874.86                              360                       356                           6.625             0      0          0         0.375                                    7 CUMBERLAND                               RI                2864 Single Family                       20351201                    272000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943625 GR3:MTA NONCONF NON3YRHARD                                          114149.21           421                              360                       356                               7             0      0          0         0.375                                7.375 DURHAM                                   NC               27703 PUD                                 20351201                    113900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943626 GR3:MTA NONCONF NON3YRHARD                                          105831.06        390.32                              360                       356                               7             0      0          0         0.375                                7.375 RALEIGH                                  NC               27616 Single Family                       20351201                    105600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943627 GR2:MTA CONF NON3YRHARD                                             230434.62        739.62                              360                       356                             6.5             0      0          0         0.375                                6.875 VANCOUVER                                WA               98683 PUD                                 20351201                    229950               20060101            71.86000061 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936887 GR2:MTA CONF NON3YRHARD                                              207220.4        668.69                              360                       357                             6.5             0      0          0         0.375                                6.875 WHITSETT                                 NC               27377 Single Family                       20360101                    207900               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936889 GR2:MTA CONF NON3YRHARD                                             149515.98        453.64                              480                       477                           6.875             0      0          0         0.375                                 7.25 FERNDALE                                 WA               98248 Single Family                       20460101                    149800               20060201                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936890 GR4:MTA 3YRHARD                                                     150971.08        559.61                              360                       357                               7             0      0          0         0.375                                7.375 ROMEOVILLE                               IL               60446 Condominium                         20360101                    151400               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936892 GR4:MTA 3YRHARD                                                     367580.83       1182.03                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92123 Single Family                       20360101                    367500               20060201                     70 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936893 GR2:MTA CONF NON3YRHARD                                             361567.17       1090.18                              480                       476                               7             0      0          0         0.375                                7.375 HUGHSON                                  CA               95326 Single Family                       20451201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936894 GR2:MTA CONF NON3YRHARD                                             350026.15           969                              480                       477                             6.5             0      0          0         0.375                                6.875 POMONA                                   CA               91767 Single Family                       20460101                    349600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936896 GR2:MTA CONF NON3YRHARD                                             200603.17         742.2                              360                       357                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98102 Condominium                         20360101                    200800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936897 GR2:MTA CONF NON3YRHARD                                             352042.39       1295.15                              360                       356                               7             0      0          0         0.375                                7.375 HYDE PARK                                MA                2136 Single Family                       20351201                    350400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936899 GR4:MTA 3YRHARD                                                     161369.84        404.57                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89121 PUD                                 20451201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936900 GR2:MTA CONF NON3YRHARD                                             249002.39        627.09                              480                       477                           6.625             0      0          0         0.375                                    7 INDIO                                    CA               92201 PUD                                 20460101                    248000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936902 GR4:MTA 3YRHARD                                                     177627.71        678.87                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97213 Single Family                       20360101                    177600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936903 GR2:MTA CONF NON3YRHARD                                             293083.51       1080.77                              360                       356                               7             0      0          0         0.375                                7.375 PALM BEACH GARDENS                       FL               33418 PUD                                 20351201                    292400               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936904 GR3:MTA NONCONF NON3YRHARD                                          150472.66        482.46                              360                       357                               7             0      0          0         0.375                                7.375 CAPE MAY COURT HOUSE                     NJ                8210 Single Family                       20360101                    150000               20060201            69.76999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936905 GR4:MTA 3YRHARD                                                     203998.32        754.03                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85024 PUD                                 20360101                    204000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936907 GR2:MTA CONF NON3YRHARD                                             223243.71         821.3                              360                       356                               7             0      0          0         0.375                                7.375 COTTONWOOD                               AZ               86326 PUD                                 20351201                    222200               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936908 GR2:MTA CONF NON3YRHARD                                             212967.18           642                              480                       477                               7             0      0          0         0.375                                7.375 FORT COLLINS                             CO               80524 Single Family                       20460101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936910 GR4:MTA 3YRHARD                                                     199582.48        736.29                              360                       357                           6.625             0      0          0         0.375                                    7 GLENDALE                                 AZ               85308 PUD                                 20360101                    199200               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936912 GR2:MTA CONF NON3YRHARD                                              97377.09        359.09                              360                       356                               7             0      0          0         0.375                                7.375 PARKER                                   CO               80134 Condominium                         20351201                     97150               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936913 GR4:MTA 3YRHARD                                                      68913.75        254.67                              360                       357                               7             0      0          0         0.375                                7.375 KELSO                                    WA               98626 Single Family                       20360101                     68900               20060201            78.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936915 GR4:MTA 3YRHARD                                                     168390.77        620.97                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97206 Single Family                       20351201                    168000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936916 GR2:MTA CONF NON3YRHARD                                             367458.77       1358.36                              360                       357                           6.625             0      0          0         0.375                                    7 PERRIS                                   CA               92570 Single Family                       20360101                    367500               20060201            88.98000336 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936918 GR2:MTA CONF NON3YRHARD                                             287345.75       1064.51                              360                       357                            5.75             0      0          0         0.375                                6.125 PLACENTIA                                CA               92870 PUD                                 20360101                    288000               20060201                     80 No MI                         1.00E+17       2.25                        20060501            12          2.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936920 GR2:MTA CONF NON3YRHARD                                             646174.43       2719.35                              360                       357                               7             0      0          0         0.375                                7.375 COVINA                                   CA               91723 2-4 Family                          20360101                    645000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936921 GR2:MTA CONF NON3YRHARD                                             306985.13        985.51                              360                       356                             6.5             0      0          0         0.375                                6.875 CHICAGO                                  IL               60625 Single Family                       20351201                    306400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936922 GR2:MTA CONF NON3YRHARD                                             191682.02           607                              480                       477                               7             0      0          0         0.375                                7.375 AUBURN                                   WA               98002 Single Family                       20460101                    192000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15936925 GR2:MTA CONF NON3YRHARD                                             255791.11        820.83                              360                       356                           6.625             0      0          0         0.375                                    7 GILBERT                                  AZ               85234 PUD                                 20351201                    255200               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936927 GR2:MTA CONF NON3YRHARD                                             169194.59        623.92                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85037 Single Family                       20351201                    168800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936929 GR4:MTA 3YRHARD                                                     239998.85       1011.85                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO MURIETA                           CA               95683 PUD                                 20360101                    240000               20060201            65.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936930 GR2:MTA CONF NON3YRHARD                                             190811.95        706.72                              360                       357                           6.875             0      0          0         0.375                                 7.25 SANTA CLARA                              UT               84765 Single Family                       20360101                    191200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936931 GR4:MTA 3YRHARD                                                     281619.88         900.6                              360                       356                               7             0      0          0         0.375                                7.375 LAKE ARROWHEAD                           CA               92352 Single Family                       20351201                    280000               20060101            66.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936934 GR2:MTA CONF NON3YRHARD                                             215226.58        907.51                              360                       357                           6.875             0      0          0         0.375                                 7.25 ENGLEWOOD                                CO               80113 2-4 Family                          20360101                    215250               20060201            77.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936935 GR2:MTA CONF NON3YRHARD                                             155399.27        499.51                              360                       356                            6.25             0      0          0         0.375                                6.625 VANCOUVER                                WA               98682 Single Family                       20351201                    155300               20060101            70.58999634 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936936 GR2:MTA CONF NON3YRHARD                                             416789.97       1338.03                              360                       357                            6.25             0      0          0         0.375                                6.625 DISCOVERY BAY                            CA               94514 Single Family                       20360101                    416000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936937 GR4:MTA 3YRHARD                                                     120305.54        443.55                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Condominium                         20360101                    120000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936938 GR4:MTA 3YRHARD                                                     120305.54        443.55                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Condominium                         20360101                    120000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936939 GR4:MTA 3YRHARD                                                     222252.02        712.76                              360                       356                               7             0      0          0         0.375                                7.375 CASA GRANDE                              AZ               85222 PUD                                 20351201                    221600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936940 GR2:MTA CONF NON3YRHARD                                              217347.4        697.32                              360                       356                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80211 Single Family                       20351201                    216800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936942 GR2:MTA CONF NON3YRHARD                                             300430.66        908.48                              480                       476                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98144 Single Family                       20451201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936945 GR2:MTA CONF NON3YRHARD                                             359432.76       1612.08                              360                       356                               7             0      0          0         0.375                                7.375 FAIRFAX                                  VA               22032 Single Family                       20351201                    359000               20060101            64.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936946 GR2:MTA CONF NON3YRHARD                                             259944.67       1096.18                              360                       357                            6.75             0      0          0         0.375                                7.125 PINE                                     CO               80470 Single Family                       20360101                    260000               20060201                     65 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936947 GR2:MTA CONF NON3YRHARD                                             158001.29        582.53                              360                       357                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80013 Single Family                       20360101                    157600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936950 GR4:MTA 3YRHARD                                                     240408.86        606.86                              480                       477                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93535 Single Family                       20460101                    240000               20060201            71.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936952 GR2:MTA CONF NON3YRHARD                                             318765.99       1179.83                              360                       357                           6.875             0      0          0         0.375                                 7.25 CHINO HILLS                              CA               91709 Single Family                       20360101                    319200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936953 GR4:MTA 3YRHARD                                                     199539.83         737.4                              360                       357                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20360101                    199500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936954 GR2:MTA CONF NON3YRHARD                                             283847.55        913.46                              360                       357                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89129 Single Family                       20360101                    284000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936955 GR2:MTA CONF NON3YRHARD                                             191858.53         709.3                              360                       357                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85024 PUD                                 20360101                    191900               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936958 GR2:MTA CONF NON3YRHARD                                             301304.47        908.48                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95110 Condominium                         20451201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936959 GR3:MTA NONCONF NON3YRHARD                                          344111.42       1106.44                              360                       357                               7             0      0          0         0.375                                7.375 KIRKLAND                                 WA               98034 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936960 GR2:MTA CONF NON3YRHARD                                             212310.52        643.81                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95824 Single Family                       20460101                    212600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936961 GR4:MTA 3YRHARD                                                     323136.74       1039.54                              360                       357                           6.375             0      0          0         0.375                                 6.75 MAPLE VALLEY                             WA               98038 PUD                                 20360101                    323200               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936963 GR2:MTA CONF NON3YRHARD                                             117100.06        432.09                              360                       357                             6.5             0      0          0         0.375                                6.875 PRINEVILLE                               OR               97754 Single Family                       20360101                    116900               20060201            69.95999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936964 GR4:MTA 3YRHARD                                                     264034.26         975.8                              360                       357                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92506 Single Family                       20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936968 GR2:MTA CONF NON3YRHARD                                             340523.45       1029.61                              480                       477                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20460101                    340000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936969 GR2:MTA CONF NON3YRHARD                                              647496.9       2729.89                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91601 2-4 Family                          20360101                    647500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936970 GR2:MTA CONF NON3YRHARD                                             350450.69           885                              480                       477                             6.5             0      0          0         0.375                                6.875 NUEVO                                    CA               92567 Single Family                       20460101                    350000               20060201            63.63999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936971 GR2:MTA CONF NON3YRHARD                                             138917.78        514.52                              360                       357                               7             0      0          0         0.375                                7.375 ARLINGTON                                WA               98223 Single Family                       20360101                    139200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936972 GR2:MTA CONF NON3YRHARD                                             236303.88        596.75                              480                       477                             6.5             0      0          0         0.375                                6.875 LITTLETON                                CO               80123 PUD                                 20460101                    236000               20060201            78.66999817 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936974 GR2:MTA CONF NON3YRHARD                                             352741.81       1132.18                              360                       356                             6.5             0      0          0         0.375                                6.875 CENTREVILLE                              VA               20120 PUD                                 20351201                    352000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936975 GR4:MTA 3YRHARD                                                     372120.49        1196.5                              360                       357                               7             0      0          0         0.375                                7.375 MURRIETA                                 CA               92562 Single Family                       20360101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936976 GR2:MTA CONF NON3YRHARD                                             337462.69        1017.5                              480                       476                               7             0      0          0         0.375                                7.375 EVERGREEN                                CO               80439 Single Family                       20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936977 GR4:MTA 3YRHARD                                                     295570.92       1059.64                              480                       477                               7             0      0          0         0.375                                7.375 RENO                                     NV               89509 2-4 Family                          20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936979 GR2:MTA CONF NON3YRHARD                                             365598.45         920.4                              480                       477                             6.5             0      0          0         0.375                                6.875 OAKLEY                                   CA               94561 Single Family                       20460101                    364000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936980 GR2:MTA CONF NON3YRHARD                                             269639.98         996.5                              360                       357                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98116 Single Family                       20360101                    269600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936981 GR4:MTA 3YRHARD                                                     100254.64        369.62                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97206 Single Family                       20360101                    100000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936982 GR2:MTA CONF NON3YRHARD                                             174380.44        644.62                              360                       357                           6.625             0      0          0         0.375                                    7 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    174400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896801 GR2:MTA CONF NON3YRHARD                                             369936.35       1270.05                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89144 PUD                                 20351201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896802 GR2:MTA CONF NON3YRHARD                                             206509.87        762.16                              360                       356                             6.5             0      0          0         0.375                                6.875 EVERETT                                  WA               98205 Condominium                         20351201                    206200               20060101            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896803 GR4:MTA 3YRHARD                                                     247965.83        745.86                              480                       476                            6.75             0      0          0         0.375                                7.125 GOODYEAR                                 AZ               85338 PUD                                 20451201                    246300               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896805 GR2:MTA CONF NON3YRHARD                                             186307.52        561.75                              480                       476                               7             0      0          0         0.375                                7.375 HIGLEY                                   AZ               85236 PUD                                 20451201                    185500               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896806 GR4:MTA 3YRHARD                                                     301059.56       1073.96                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95822 2-4 Family                          20451201                    300000               20060101            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896808 GR2:MTA CONF NON3YRHARD                                             180420.76        665.32                              360                       356                               7             0      0          0         0.375                                7.375 ENGLEWOOD                                CO               80110 Single Family                       20351201                    180000               20060101            78.26000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896810 GR2:MTA CONF NON3YRHARD                                             153030.35        384.09                              480                       476                           6.625             0      0          0         0.375                                    7 AUBURN                                   WA               98092 Condominium                         20451201                    151900               20060101            79.94999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896812 GR2:MTA CONF NON3YRHARD                                             563406.76       2371.53                              360                       356                               7             0      0          0         0.375                                7.375 FAIR OAKS                                CA               95628 2-4 Family                          20351201                    562500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896816 GR2:MTA CONF NON3YRHARD                                             331380.21        834.43                              480                       476                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95117 Condominium                         20451201                    330000               20060101            70.97000122 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896819 GR2:MTA CONF NON3YRHARD                                             191275.88        481.44                              480                       476                            6.75             0      0          0         0.375                                7.125 HILLSBORO                                OR               97123 PUD                                 20451201                    190400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896825 GR4:MTA 3YRHARD                                                      85023.95        255.59                              480                       476                               7             0      0          0         0.375                                7.375 ABERDEEN                                 WA               98520 Single Family                       20451201                     84400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936766 GR2:MTA CONF NON3YRHARD                                             216799.18        694.75                              360                       354                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89148 Single Family                       20351001                    216000               20051101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936770 GR4:MTA 3YRHARD                                                     244486.65        898.18                              360                       354                               7             0      0          0         0.375                                7.375 BROCKTON                                 MA                2301 Single Family                       20351001                    243000               20051101            89.01000214 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936771 GR2:MTA CONF NON3YRHARD                                             104032.54        384.41                              360                       354                               7             0      0          0         0.375                                7.375 RIVERDALE                                GA               30296 Single Family                       20351001                    104000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936772 GR3:MTA NONCONF NON3YRHARD                                           78310.66        328.86                              360                       353                           6.625             0      0          0         0.375                                    7 LAS CRUCES                               NM               88011 PUD                                 20350901                     78000               20051001            72.22000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936773 GR4:MTA 3YRHARD                                                      369724.9        930.52                              480                       473                               7             0      0          0         0.375                                7.375 SAMMAMISH                                WA               98075 Single Family                       20450901                    368000               20051001                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15936774 GR2:MTA CONF NON3YRHARD                                             321390.64       1349.14                              360                       354                               7             0      0          0         0.375                                7.375 PLAINFIELD                               NJ                7060 2-4 Family                          20351001                    320000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936775 GR2:MTA CONF NON3YRHARD                                             287454.41        857.61                              480                       473                               7             0      0          0         0.375                                7.375 RIVERBANK                                CA               95367 Single Family                       20450901                    283200               20051001                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936776 GR3:MTA NONCONF NON3YRHARD                                          158054.47        394.46                              480                       474                           6.625             0      0          0         0.375                                    7 FORT WASHINGTON                          MD               20744 Condominium                         20451001                    156000               20051101            74.29000092 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15936777 GR2:MTA CONF NON3YRHARD                                              204970.3        754.03                              360                       353                            6.75             0      0          0         0.375                                7.125 COMPTON                                  CA               90222 Single Family                       20350901                    204000               20051001                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936780 GR3:MTA NONCONF NON3YRHARD                                          342792.17       1259.85                              360                       354                               7             0      0          0         0.375                                7.375 STANLEY                                  NC               28164 PUD                                 20351001                    340850               20051101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936782 GR2:MTA CONF NON3YRHARD                                             114416.48           367                              360                       354                           6.625             0      0          0         0.375                                    7 DECATUR                                  GA               30034 Single Family                       20351001                    114100               20051101                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936783 GR4:MTA 3YRHARD                                                     313439.57        944.82                              480                       474                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95401 PUD                                 20451001                    312000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15936785 GR2:MTA CONF NON3YRHARD                                             145798.33        464.77                              360                       354                           6.625             0      0          0         0.375                                    7 JACKSONVILLE                             FL               32225 PUD                                 20351001                    144500               20051101                  72.25 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936789 GR4:MTA 3YRHARD                                                      398424.6        1463.7                              360                       354                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90805 Single Family                       20351001                    396000               20051101                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936791 GR2:MTA CONF NON3YRHARD                                             148230.71        622.29                              360                       354                               7             0      0          0         0.375                                7.375 COUNTRY CLUB HILLS                       IL               60478 Single Family                       20351001                    147600               20051101            89.44999695 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936793 GR4:MTA 3YRHARD                                                      202113.8        643.28                              360                       354                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19130 Single Family                       20351001                    200000               20051101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936794 GR4:MTA 3YRHARD                                                     391010.91       1441.89                              360                       356                               7             0      0          0         0.375                                7.375 BOSTON                                   MA                2126 2-4 Family                          20351201                    390100               20060101            65.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936796 GR2:MTA CONF NON3YRHARD                                             265159.32        667.54                              480                       476                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94610 Condominium                         20451201                    264000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936797 GR2:MTA CONF NON3YRHARD                                             197344.13        635.56                              360                       356                            6.75             0      0          0         0.375                                7.125 LAVEEN                                   AZ               85339 PUD                                 20351201                    197600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936798 GR4:MTA 3YRHARD                                                     191242.05        614.98                              360                       357                           6.875             0      0          0         0.375                                 7.25 FORT LAUDERDALE                          FL               33301 Condominium                         20360101                    191200               20060201            79.37000275 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936799 GR2:MTA CONF NON3YRHARD                                             316479.59       1164.31                              360                       356                               7             0      0          0         0.375                                7.375 OCALA                                    FL               34482 Single Family                       20351201                    315000               20060101            77.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936800 GR2:MTA CONF NON3YRHARD                                             337685.83         849.6                              480                       476                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33463 PUD                                 20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936802 GR2:MTA CONF NON3YRHARD                                              70409.06        212.29                              480                       476                            6.75             0      0          0         0.375                                7.125 LEECHBURGH                               PA               15656 Single Family                       20451201                     70100               20060101            78.76000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936804 GR3:MTA NONCONF NON3YRHARD                                          160107.92        590.66                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55413 Single Family                       20351201                    159800               20060101            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936806 GR3:MTA NONCONF NON3YRHARD                                          122448.61        455.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 WABASHA                                  MN               55981 Single Family                       20351201                    123200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936807 GR2:MTA CONF NON3YRHARD                                             105540.68        331.32                              480                       476                               7             0      0          0         0.375                                7.375 GLEN ALLEN                               VA               23060 Condominium                         20451201                    104800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936808 GR2:MTA CONF NON3YRHARD                                             264802.86        667.54                              480                       476                            6.75             0      0          0         0.375                                7.125 MONTCLAIR                                CA               91763 Condominium                         20451201                    264000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896828 GR2:MTA CONF NON3YRHARD                                             349735.54       1122.53                              360                       356                             6.5             0      0          0         0.375                                6.875 BAY POINT                                CA               94565 Single Family                       20351201                    349000               20060101            64.62999725 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896830 GR4:MTA 3YRHARD                                                     500510.39       2108.03                              360                       356                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91321 2-4 Family                          20351201                    500000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896833 GR2:MTA CONF NON3YRHARD                                             206676.53        791.25                              360                       356                           6.875             0      0          0         0.375                                 7.25 FEDERAL WAY                              WA               98023 PUD                                 20351201                    207000               20060101            89.22000122 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896835 GR2:MTA CONF NON3YRHARD                                             288606.98        926.33                              360                       356                             6.5             0      0          0         0.375                                6.875 CHANDLER                                 AZ               85248 PUD                                 20351201                    288000               20060101            77.86000061 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896836 GR4:MTA 3YRHARD                                                     204600.23        656.15                              360                       356                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 Single Family                       20351201                    204000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896837 GR4:MTA 3YRHARD                                                     134714.18        496.77                              360                       356                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19130 Condominium                         20351201                    134400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896839 GR2:MTA CONF NON3YRHARD                                             347209.74       1280.37                              360                       356                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22191 Single Family                       20351201                    346400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896841 GR2:MTA CONF NON3YRHARD                                             264967.07        983.19                              360                       356                           6.375             0      0          0         0.375                                 6.75 SEATTLE                                  WA               98133 Single Family                       20351201                    266000               20060101                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896843 GR2:MTA CONF NON3YRHARD                                             200870.43        605.66                              480                       476                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20451201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896844 GR2:MTA CONF NON3YRHARD                                                257122        946.23                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89143 PUD                                 20351201                    256000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896845 GR2:MTA CONF NON3YRHARD                                             200870.24        605.66                              480                       476                               7             0      0          0         0.375                                7.375 FLORENCE                                 AZ               85232 PUD                                 20451201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896846 GR2:MTA CONF NON3YRHARD                                             256720.25        944.75                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89130 Single Family                       20351201                    255600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896847 GR4:MTA 3YRHARD                                                     193250.68        712.63                              360                       356                               7             0      0          0         0.375                                7.375 LITTLETON                                CO               80123 Single Family                       20351201                    192800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896848 GR2:MTA CONF NON3YRHARD                                             245069.38        901.88                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20351201                    244000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896853 GR2:MTA CONF NON3YRHARD                                              172398.4        553.22                              360                       356                           6.625             0      0          0         0.375                                    7 FARMINGTON HILLS                         MI               48336 Single Family                       20351201                    172000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896855 GR4:MTA 3YRHARD                                                     269304.82           862                              360                       356                               7             0      0          0         0.375                                7.375 BROCKTON                                 MA                2301 Single Family                       20351201                    268000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896860 GR4:MTA 3YRHARD                                                     417139.73       1338.03                              360                       356                               7             0      0          0         0.375                                7.375 ROSEMEAD                                 CA               91770 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896862 GR2:MTA CONF NON3YRHARD                                             188360.97        694.89                              360                       356                            6.75             0      0          0         0.375                                7.125 RANDALLSTOWN                             MD               21133 Single Family                       20351201                    188000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896865 GR4:MTA 3YRHARD                                                     411523.92       1513.97                              360                       356                               7             0      0          0         0.375                                7.375 MILTON                                   MA                2186 2-4 Family                          20351201                    409600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896866 GR2:MTA CONF NON3YRHARD                                             332603.01        1077.5                              360                       356                            6.75             0      0          0         0.375                                7.125 VALLEJO                                  CA               94591 Single Family                       20351201                    335000               20060101            67.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896868 GR2:MTA CONF NON3YRHARD                                             289073.23        872.14                              480                       476                           6.625             0      0          0         0.375                                    7 BRISTOW                                  VA               20136 Single Family                       20451201                    288000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896873 GR2:MTA CONF NON3YRHARD                                             368852.38       1183.64                              360                       356                           6.625             0      0          0         0.375                                    7 UNION CITY                               CA               94587 PUD                                 20351201                    368000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896881 GR2:MTA CONF NON3YRHARD                                             278446.78       1176.28                              360                       356                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95351 Single Family                       20351201                    279000               20060101            88.01000214 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896886 GR2:MTA CONF NON3YRHARD                                             329253.13        829.25                              480                       476                           6.375             0      0          0         0.375                                 6.75 SEATTLE                                  WA               98105 Single Family                       20451201                    327950               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896893 GR2:MTA CONF NON3YRHARD                                             207118.29        761.98                              360                       356                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89032 PUD                                 20351201                    206150               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896895 GR2:MTA CONF NON3YRHARD                                             120512.12        388.55                              360                       356                           6.375             0      0          0         0.375                                 6.75 AUSTIN                                   TX               78749 Single Family                       20351201                    120800               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896899 GR4:MTA 3YRHARD                                                     208905.48        629.88                              480                       477                           6.875             0      0          0         0.375                                 7.25 KANSAS CITY                              MO               64113 Single Family                       20460101                    208000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896903 GR2:MTA CONF NON3YRHARD                                             173364.62        556.44                              360                       356                             6.5             0      0          0         0.375                                6.875 TROY                                     MI               48083 Single Family                       20351201                    173000               20060101            72.08000183 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896904 GR2:MTA CONF NON3YRHARD                                             220857.95        707.61                              360                       356                            6.25             0      0          0         0.375                                6.625 RICHMOND                                 CA               94806 Single Family                       20351201                    220000               20060101                     44 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896905 GR2:MTA CONF NON3YRHARD                                             334523.04       1073.48                              360                       356                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89123 Single Family                       20351201                    333750               20060101                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896907 GR2:MTA CONF NON3YRHARD                                             176729.38        532.98                              480                       476                           6.875             0      0          0         0.375                                 7.25 SUMAS                                    WA               98295 Single Family                       20451201                    176000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896911 GR2:MTA CONF NON3YRHARD                                                396752        1273.7                              360                       356                           6.375             0      0          0         0.375                                 6.75 RANCHO CUCAMONGA                         CA               91730 Single Family                       20351201                    396000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896915 GR2:MTA CONF NON3YRHARD                                             264423.59       1113.04                              360                       356                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95358 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896916 GR2:MTA CONF NON3YRHARD                                             402957.19       1211.31                              480                       476                               7             0      0          0         0.375                                7.375 BRENTWOOD                                CA               94513 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896921 GR2:MTA CONF NON3YRHARD                                             170190.77        627.99                              360                       356                           6.625             0      0          0         0.375                                    7 QUEEN CREEK                              AZ               85242 PUD                                 20351201                    169900               20060101            75.51000214 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896925 GR4:MTA 3YRHARD                                                     216504.72        798.38                              360                       356                               7             0      0          0         0.375                                7.375 DAVENPORT                                FL               33837 PUD                                 20351201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896926 GR4:MTA 3YRHARD                                                      144336.6        532.26                              360                       356                               7             0      0          0         0.375                                7.375 CAPE CORAL                               FL               33914 Condominium                         20351201                    144000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896928 GR2:MTA CONF NON3YRHARD                                              304426.6       1281.68                              360                       356                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896931 GR4:MTA 3YRHARD                                                     168084.22        540.36                              360                       356                             6.5             0      0          0         0.375                                6.875 SAFETY HARBOR                            FL               34695 Single Family                       20351201                    168000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896933 GR2:MTA CONF NON3YRHARD                                             326362.07       1054.98                              360                       356                            6.25             0      0          0         0.375                                6.625 CHANTILLY                                VA               20152 Condominium                         20351201                    328000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             3                 360
       15896934 GR2:MTA CONF NON3YRHARD                                             256540.99        946.23                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95838 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896938 GR2:MTA CONF NON3YRHARD                                              208399.4        768.81                              360                       356                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20110 PUD                                 20351201                    208000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896942 GR2:MTA CONF NON3YRHARD                                             294503.15       1086.69                              360                       356                           6.625             0      0          0         0.375                                    7 SALEM                                    VA               24153 Single Family                       20351201                    294000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896943 GR4:MTA 3YRHARD                                                     361059.24       1157.91                              360                       356                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98404 Condominium                         20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896949 GR3:MTA NONCONF NON3YRHARD                                          181082.69        644.38                              480                       476                               7             0      0          0         0.375                                7.375 FARMINGTON                               MN               55024 2-4 Family                          20451201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896950 GR4:MTA 3YRHARD                                                     391036.96       1181.02                              480                       476                               7             0      0          0         0.375                                7.375 PICO RIVERA                              CA               90660 Single Family                       20451201                    390000               20060101            78.79000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896953 GR2:MTA CONF NON3YRHARD                                             256598.43        946.23                              360                       356                               7             0      0          0         0.375                                7.375 HOLLADAY                                 UT               84124 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896954 GR4:MTA 3YRHARD                                                     256847.04        775.24                              480                       476                           6.375             0      0          0         0.375                                 6.75 TULARE                                   CA               93274 Single Family                       20451201                    256000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896960 GR4:MTA 3YRHARD                                                     248088.62       1045.58                              360                       356                            6.75             0      0          0         0.375                                7.125 TACOMA                                   WA               98409 2-4 Family                          20351201                    248000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896967 GR2:MTA CONF NON3YRHARD                                             280602.47       1034.94                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    280000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896971 GR4:MTA 3YRHARD                                                     192835.82        581.43                              480                       476                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85006 Single Family                       20451201                    192000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896974 GR4:MTA 3YRHARD                                                       94631.3        303.95                              360                       356                               7             0      0          0         0.375                                7.375 HIGHLAND                                 CA               92346 PUD                                 20351201                     94500               20060101                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896976 GR4:MTA 3YRHARD                                                     356781.41        897.64                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20451201                    355000               20060101            60.36999893 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896978 GR4:MTA 3YRHARD                                                      401055.8       1011.43                              480                       477                               7             0      0          0         0.375                                7.375 SIMI VALLEY                              CA               93065 Condominium                         20460101                    400000               20060201            69.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896981 GR4:MTA 3YRHARD                                                     179182.92         451.1                              480                       476                               7             0      0          0         0.375                                7.375 TULARE                                   CA               93274 Single Family                       20451201                    178400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896983 GR2:MTA CONF NON3YRHARD                                             193826.95        622.38                              360                       356                            6.25             0      0          0         0.375                                6.625 QUEEN CREEK                              AZ               85242 PUD                                 20351201                    193500               20060101            79.95999908 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896984 GR4:MTA 3YRHARD                                                     149859.24        554.43                              360                       356                            6.75             0      0          0         0.375                                7.125 SALT LAKE CITY                           UT               84102 Single Family                       20351201                    150000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896985 GR2:MTA CONF NON3YRHARD                                             227921.81        842.37                              360                       356                               7             0      0          0         0.375                                7.375 HESPERIA                                 CA               92345 Single Family                       20351201                    227900               20060101            78.58999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896987 GR2:MTA CONF NON3YRHARD                                             296288.71        955.27                              360                       356                             6.5             0      0          0         0.375                                6.875 LATHROP                                  CA               95330 Single Family                       20351201                    297000               20060101            52.09999847 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896989 GR2:MTA CONF NON3YRHARD                                             271254.16       1002.41                              360                       356                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90802 Condominium                         20351201                    271200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896990 GR4:MTA 3YRHARD                                                     207522.65         665.8                              360                       356                            6.75             0      0          0         0.375                                7.125 LAKE STEVENS                             WA               98258 Single Family                       20351201                    207000               20060101            74.19000244 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896991 GR2:MTA CONF NON3YRHARD                                              560803.9       1695.83                              480                       476                           6.875             0      0          0         0.375                                 7.25 OAKLAND                                  CA               94618 2-4 Family                          20451201                    560000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896994 GR2:MTA CONF NON3YRHARD                                             209916.45        528.47                              480                       476                            6.75             0      0          0         0.375                                7.125 ORLANDO                                  FL               38233 PUD                                 20451201                    209000               20060101                     95 PMI                           1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896995 GR2:MTA CONF NON3YRHARD                                             167198.62        618.01                              360                       356                           6.875             0      0          0         0.375                                 7.25 CASA GRANDE                              AZ               85222 Single Family                       20351201                    167200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896997 GR4:MTA 3YRHARD                                                     156261.27        390.41                              480                       476                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97217 Single Family                       20451201                    154400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896998 GR2:MTA CONF NON3YRHARD                                             212332.64        681.88                              360                       356                            6.25             0      0          0         0.375                                6.625 CHELTENHAM                               MD               20623 Single Family                       20351201                    212000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897005 GR2:MTA CONF NON3YRHARD                                             263943.82       1113.04                              360                       356                           6.875             0      0          0         0.375                                 7.25 PUYALLUP                                 WA               98374 2-4 Family                          20351201                    264000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897006 GR2:MTA CONF NON3YRHARD                                             287938.73       1214.22                              360                       356                           6.875             0      0          0         0.375                                 7.25 PUYALLUP                                 WA               98374 2-4 Family                          20351201                    288000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897008 GR2:MTA CONF NON3YRHARD                                             298626.01        964.92                              360                       356                            6.75             0      0          0         0.375                                7.125 FLORENCE                                 OR               97439 Single Family                       20351201                    300000               20060101            78.12000275 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15897009 GR2:MTA CONF NON3YRHARD                                              224122.7        826.47                              360                       356                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93701 Single Family                       20351201                    223600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897010 GR2:MTA CONF NON3YRHARD                                              47083.41        173.73                              360                       356                               7             0      0          0         0.375                                7.375 RICHMOND                                 VA               23222 Single Family                       20351201                     47000               20060101            73.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897012 GR2:MTA CONF NON3YRHARD                                             200503.25        643.28                              360                       356                            6.75             0      0          0         0.375                                7.125 DAYTON                                   NV               89403 Single Family                       20351201                    200000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897022 GR2:MTA CONF NON3YRHARD                                             180420.76        665.32                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34759 PUD                                 20351201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897024 GR2:MTA CONF NON3YRHARD                                             133107.89        402.76                              480                       476                           6.875             0      0          0         0.375                                 7.25 LUTZ                                     FL               33559 PUD                                 20451201                    133000               20060101                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897027 GR2:MTA CONF NON3YRHARD                                             199278.63        607.17                              480                       476                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80014 Single Family                       20451201                    200500               20060101            89.51000214 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15897028 GR4:MTA 3YRHARD                                                     350979.41        879.94                              480                       476                               7             0      0          0         0.375                                7.375 CITRUS HEIGHTS                           CA               95610 Single Family                       20451201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897031 GR4:MTA 3YRHARD                                                     377374.74       1397.17                              360                       356                               7             0      0          0         0.375                                7.375 SUNRISE                                  FL               33323 PUD                                 20351201                    378000               20060101                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897032 GR2:MTA CONF NON3YRHARD                                                229077        739.78                              360                       356                             6.5             0      0          0         0.375                                6.875 KINGSLAND                                TX               78639 Single Family                       20351201                    230000               20060101                   57.5 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897037 GR4:MTA 3YRHARD                                                     341859.35       1093.58                              360                       356                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95348 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897040 GR4:MTA 3YRHARD                                                     264022.61        849.13                              360                       356                               7             0      0          0         0.375                                7.375 BORING                                   OR               97009 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897041 GR4:MTA 3YRHARD                                                     406829.96       1024.07                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95407 Single Family                       20451201                    405000               20060101            77.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897043 GR4:MTA 3YRHARD                                                     175910.23        648.69                              360                       356                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 Condominium                         20351201                    175500               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897044 GR2:MTA CONF NON3YRHARD                                             317453.67        799.03                              480                       476                            6.75             0      0          0         0.375                                7.125 VANCOUVER                                WA               98662 PUD                                 20451201                    316000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897048 GR2:MTA CONF NON3YRHARD                                             200137.32        843.21                              360                       356                           6.875             0      0          0         0.375                                 7.25 LONGVIEW                                 WA               98632 2-4 Family                          20351201                    200000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897049 GR2:MTA CONF NON3YRHARD                                             336848.39       1080.71                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89139 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897050 GR2:MTA CONF NON3YRHARD                                             135010.91        516.04                              360                       356                            5.75             0      0          0         0.375                                6.125 SEFFNER                                  FL               33584 Single Family                       20351201                    135000               20060101                     75 No MI                         1.00E+17       2.25                        20060501            12          2.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897051 GR2:MTA CONF NON3YRHARD                                             200137.32        843.21                              360                       356                           6.875             0      0          0         0.375                                 7.25 LONGVIEW                                 WA               98632 2-4 Family                          20351201                    200000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897054 GR2:MTA CONF NON3YRHARD                                             320381.38       1349.14                              360                       356                            6.75             0      0          0         0.375                                7.125 OAKLEY                                   CA               94561 Single Family                       20351201                    320000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897055 GR4:MTA 3YRHARD                                                     232168.55        700.14                              480                       476                               7             0      0          0         0.375                                7.375 LIVINGSTON                               CA               95334 Single Family                       20451201                    231200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897057 GR4:MTA 3YRHARD                                                     348629.94       1282.58                              360                       356                               7             0      0          0         0.375                                7.375 MILLVILLE                                CA               96062 Single Family                       20351201                    347000               20060101            70.09999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897061 GR2:MTA CONF NON3YRHARD                                             417050.36       1338.03                              360                       356                            6.75             0      0          0         0.375                                7.125 NEWARK                                   CA               94560 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897063 GR2:MTA CONF NON3YRHARD                                             266915.42       1125.69                              360                       356                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95823 Single Family                       20351201                    267000               20060101            79.69999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897067 GR4:MTA 3YRHARD                                                     236940.39        759.07                              360                       356                            6.75             0      0          0         0.375                                7.125 RENTON                                   WA               98059 Single Family                       20351201                    236000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897072 GR2:MTA CONF NON3YRHARD                                             161175.89        594.35                              360                       356                               7             0      0          0         0.375                                7.375 THORNTON                                 CO               80233 Single Family                       20351201                    160800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897073 GR2:MTA CONF NON3YRHARD                                             223751.59        827.95                              360                       356                           6.625             0      0          0         0.375                                    7 BURNSVILLE                               MN               55337 Single Family                       20351201                    224000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897075 GR2:MTA CONF NON3YRHARD                                             258196.67        828.55                              360                       356                           6.625             0      0          0         0.375                                    7 NORTH LAS VEGAS                          NV               89032 Single Family                       20351201                    257600               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897077 GR4:MTA 3YRHARD                                                     198591.56        499.65                              480                       476                               7             0      0          0         0.375                                7.375 NEW ALBANY                               OH               43054 Single Family                       20451201                    197600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897078 GR2:MTA CONF NON3YRHARD                                             149137.22        482.46                              360                       356                           6.375             0      0          0         0.375                                 6.75 RANCHO CORDOVA                           CA               95670 Single Family                       20351201                    150000               20060101            34.88000107 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897081 GR2:MTA CONF NON3YRHARD                                             305376.51        977.79                              360                       356                             6.5             0      0          0         0.375                                6.875 REDWOOD CITY                             CA               94061 Single Family                       20351201                    304000               20060101            36.40999985 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897090 GR4:MTA 3YRHARD                                                     386771.08         973.5                              480                       476                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95207 Single Family                       20451201                    385000               20060101            49.54999924 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897097 GR2:MTA CONF NON3YRHARD                                             312918.01       1003.52                              360                       356                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92503 Single Family                       20351201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897098 GR2:MTA CONF NON3YRHARD                                             237134.94        596.75                              480                       477                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95815 Single Family                       20460101                    236000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897102 GR4:MTA 3YRHARD                                                      241768.8        726.79                              480                       476                               7             0      0          0         0.375                                7.375 RUNNING SPRINGS                          CA               92382 Single Family                       20451201                    240000               20060101            74.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897104 GR4:MTA 3YRHARD                                                     175572.96        647.58                              360                       356                           6.875             0      0          0         0.375                                 7.25 FLOWER MOUND                             TX               75028 Single Family                       20351201                    175200               20060101            78.20999908 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897107 GR4:MTA 3YRHARD                                                     263168.83        663.75                              480                       476                               6             0      0          0         0.375                                6.375 MODESTO                                  CA               95355 Single Family                       20451201                    262500               20060101                     70 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897110 GR4:MTA 3YRHARD                                                     297288.56        896.37                              480                       476                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20451201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897118 GR2:MTA CONF NON3YRHARD                                             261411.63        964.71                              360                       356                           6.625             0      0          0         0.375                                    7 LEVITTOWN                                PA               19056 Single Family                       20351201                    261000               20060101                     90 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897120 GR2:MTA CONF NON3YRHARD                                               99688.3        370.73                              360                       356                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78725 PUD                                 20351201                    100300               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15897121 GR3:MTA NONCONF NON3YRHARD                                          256904.14        916.45                              480                       476                               7             0      0          0         0.375                                7.375 FRIDLEY                                  MN               55432 2-4 Family                          20451201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897124 GR2:MTA CONF NON3YRHARD                                             180420.76        665.32                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34759 PUD                                 20351201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897127 GR2:MTA CONF NON3YRHARD                                             261396.02         972.1                              360                       356                            6.75             0      0          0         0.375                                7.125 BOULDER                                  CO               80305 Single Family                       20351201                    263000               20060101            79.69999695 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15897128 GR2:MTA CONF NON3YRHARD                                             232537.36        746.21                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85024 PUD                                 20351201                    232000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897130 GR2:MTA CONF NON3YRHARD                                             321650.12       1029.25                              360                       356                            6.75             0      0          0         0.375                                7.125 BEAUMONT                                 CA               92223 Single Family                       20351201                    320000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936809 GR4:MTA 3YRHARD                                                     338493.04       1085.54                              360                       356                               7             0      0          0         0.375                                7.375 SANTA PAULA                              CA               93060 Single Family                       20351201                    337500               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936810 GR2:MTA CONF NON3YRHARD                                             162098.39        518.49                              360                       356                               7             0      0          0         0.375                                7.375 ELK TOWNSHIP                             NJ                8028 Single Family                       20351201                    161200               20060101            67.16999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936811 GR2:MTA CONF NON3YRHARD                                             349776.13       1121.72                              360                       356                               7             0      0          0         0.375                                7.375 BOSTON (DORCHESTER)                      MA                2122 2-4 Family                          20351201                    348750               20060101            67.06999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936812 GR2:MTA CONF NON3YRHARD                                             262111.04        849.13                              360                       356                               7             0      0          0         0.375                                7.375 BURIEN                                   WA               98146 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15936814 GR2:MTA CONF NON3YRHARD                                             140303.42        535.15                              360                       356                               7             0      0          0         0.375                                7.375 NORFOLK                                  VA               23507 Condominium                         20351201                    140000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936815 GR4:MTA 3YRHARD                                                     220725.54         812.8                              360                       356                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32835 Condominium                         20351201                    219900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936820 GR4:MTA 3YRHARD                                                     350086.37       1125.74                              360                       356                            6.25             0      0          0         0.375                                6.625 ELLENWOOD                                GA               30294 PUD                                 20351201                    350000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936821 GR2:MTA CONF NON3YRHARD                                             232202.17        885.67                              360                       356                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20351201                    231700               20060101            64.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936822 GR4:MTA 3YRHARD                                                      89861.83        288.19                              360                       356                               7             0      0          0         0.375                                7.375 MOUNT PLEASANT                           PA               15666 Single Family                       20351201                     89600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936823 GR2:MTA CONF NON3YRHARD                                             157495.62        579.57                              360                       356                               7             0      0          0         0.375                                7.375 PLEASANTVILLE                            NJ                8232 2-4 Family                          20351201                    156800               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936826 GR2:MTA CONF NON3YRHARD                                             284356.15        913.46                              360                       357                             6.5             0      0          0         0.375                                6.875 MORRISVILLE                              PA               19067 PUD                                 20360101                    284000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936827 GR2:MTA CONF NON3YRHARD                                             327220.73       1054.98                              360                       357                           6.375             0      0          0         0.375                                 6.75 CALEXICO                                 CA               92231 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936828 GR2:MTA CONF NON3YRHARD                                              37738.42        114.17                              480                       477                           6.375             0      0          0         0.375                                 6.75 PHILADELPHIA                             PA               19124 Single Family                       20460101                     37700               20060201            71.12999725 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15936831 GR4:MTA 3YRHARD                                                     464714.34       1405.12                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 2-4 Family                          20460101                    464000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936832 GR4:MTA 3YRHARD                                                      292682.6       1079.29                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93312 Single Family                       20351201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936833 GR2:MTA CONF NON3YRHARD                                             132728.92         559.9                              360                       357                               7             0      0          0         0.375                                7.375 BRAWLEY                                  CA               92227 2-4 Family                          20360101                    132800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936834 GR2:MTA CONF NON3YRHARD                                             275785.86        1017.2                              360                       356                           6.875             0      0          0         0.375                                 7.25 CHICAGO                                  IL               60629 2-4 Family                          20351201                    275200               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936842 GR2:MTA CONF NON3YRHARD                                             309261.24        997.09                              360                       356                           6.625             0      0          0         0.375                                    7 WILMINGTON                               CA               90744 Single Family                       20351201                    310000               20060101            67.38999939 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936844 GR3:MTA NONCONF NON3YRHARD                                           92529.95        297.52                              360                       357                               7             0      0          0         0.375                                7.375 INDIANAPOLIS                             IN               46220 Single Family                       20360101                     92500               20060201            66.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897131 GR4:MTA 3YRHARD                                                     345180.31       1106.44                              360                       356                             6.5             0      0          0         0.375                                6.875 LARGO                                    FL               33773 PUD                                 20351201                    344000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897132 GR2:MTA CONF NON3YRHARD                                             364476.72       1534.22                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93306 2-4 Family                          20351201                    363900               20060101            79.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897133 GR2:MTA CONF NON3YRHARD                                             317941.49       1172.44                              360                       356                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91915 Condominium                         20351201                    317200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897136 GR4:MTA 3YRHARD                                                     328528.73       1382.87                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90003 2-4 Family                          20351201                    328000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897139 GR4:MTA 3YRHARD                                                      407194.6       1305.86                              360                       356                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90802 Condominium                         20351201                    406000               20060101            56.38999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897140 GR2:MTA CONF NON3YRHARD                                              296975.4        747.95                              480                       476                           6.375             0      0          0         0.375                                 6.75 RICHMOND                                 VA               23236 Single Family                       20451201                    295800               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15897141 GR4:MTA 3YRHARD                                                     226929.24        836.82                              360                       356                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85283 PUD                                 20351201                    226400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897143 GR2:MTA CONF NON3YRHARD                                             263975.77        849.13                              360                       357                             6.5             0      0          0         0.375                                6.875 MINERAL                                  VA               23117 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897146 GR2:MTA CONF NON3YRHARD                                             364476.72       1534.22                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93308 2-4 Family                          20351201                    363900               20060101            79.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897148 GR3:MTA NONCONF NON3YRHARD                                          112440.75        339.17                              480                       476                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55417 Single Family                       20451201                    112000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897150 GR3:MTA NONCONF NON3YRHARD                                          179069.72        659.41                              360                       356                           6.625             0      0          0         0.375                                    7 SAINT PAUL                               MN               55104 Single Family                       20351201                    178400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897156 GR4:MTA 3YRHARD                                                      98088.37        246.79                              480                       476                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84118 Single Family                       20451201                     97600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897159 GR3:MTA NONCONF NON3YRHARD                                          396721.95        995.25                              480                       476                            6.75             0      0          0         0.375                                7.125 TEMECULA                                 CA               92592 PUD                                 20451201                    393600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897165 GR4:MTA 3YRHARD                                                     452728.52       1905.66                              360                       356                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20001 2-4 Family                          20351201                    452000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897171 GR4:MTA 3YRHARD                                                     287485.67       1064.51                              360                       356                               7             0      0          0         0.375                                7.375 INDEPENDENCE                             MO               64055 Single Family                       20351201                    288000               20060101            87.26999664 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897173 GR4:MTA 3YRHARD                                                      348069.5       1286.28                              360                       357                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93536 Single Family                       20360101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897174 GR2:MTA CONF NON3YRHARD                                             196417.25        724.46                              360                       356                           6.875             0      0          0         0.375                                 7.25 GREENBELT                                MD               20770 Condominium                         20351201                    196000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897175 GR4:MTA 3YRHARD                                                     304894.47        977.79                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20351201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897179 GR4:MTA 3YRHARD                                                     272365.35          1005                              360                       356                           6.625             0      0          0         0.375                                    7 BEND                                     OR               97701 Single Family                       20351201                    271900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897181 GR4:MTA 3YRHARD                                                     261131.85        787.35                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20451201                    260000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897188 GR2:MTA CONF NON3YRHARD                                             250933.06        925.53                              360                       356                           6.875             0      0          0         0.375                                 7.25 HYATTSVILLE                              MD               20781 Single Family                       20351201                    250400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897194 GR2:MTA CONF NON3YRHARD                                             214762.42         689.6                              360                       356                            6.25             0      0          0         0.375                                6.625 VANCOUVER                                WA               98663 Single Family                       20351201                    214400               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897195 GR2:MTA CONF NON3YRHARD                                             132270.79         487.9                              360                       356                           6.875             0      0          0         0.375                                 7.25 CORNING                                  CA               96021 Single Family                       20351201                    132000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897199 GR2:MTA CONF NON3YRHARD                                             296623.85        952.06                              360                       356                             6.5             0      0          0         0.375                                6.875 LAKE VILLA                               IL               60046 Single Family                       20351201                    296000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897202 GR4:MTA 3YRHARD                                                     138041.11        416.39                              480                       476                            6.75             0      0          0         0.375                                7.125 LAKE CITY                                FL               32024 PUD                                 20451201                    137500               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897204 GR2:MTA CONF NON3YRHARD                                             129711.81        426.08                              480                       476                               7             0      0          0         0.375                                7.375 RICHMOND                                 VA               23230 Single Family                       20451201                    129200               20060101                     85 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897205 GR4:MTA 3YRHARD                                                     317828.15       1016.39                              360                       356                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95123 Condominium                         20351201                    316000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897208 GR2:MTA CONF NON3YRHARD                                             265453.52         979.5                              360                       356                           6.625             0      0          0         0.375                                    7 SPRINGFIELD                              VA               22152 Condominium                         20351201                    265000               20060101            79.81999969 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897213 GR2:MTA CONF NON3YRHARD                                             264656.23        849.13                              360                       356                            6.75             0      0          0         0.375                                7.125 SURPRISE                                 AZ               85379 PUD                                 20351201                    264000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897219 GR2:MTA CONF NON3YRHARD                                             281114.26        1034.2                              360                       356                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34120 PUD                                 20351201                    279800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897226 GR2:MTA CONF NON3YRHARD                                              210564.2        529.99                              480                       476                            6.75             0      0          0         0.375                                7.125 PORT ORCHARD                             WA               98366 Single Family                       20451201                    209600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897228 GR2:MTA CONF NON3YRHARD                                             241044.77        726.79                              480                       476                               7             0      0          0         0.375                                7.375 OAKDALE                                  MN               55128 Single Family                       20451201                    240000               20060101            78.69000244 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15897229 GR2:MTA CONF NON3YRHARD                                             353553.75        934.91                              480                       477                           6.875             0      0          0         0.375                                 7.25 VALLEJO                                  CA               94589 Single Family                       20460101                    353000               20060201            74.31999969 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897230 GR4:MTA 3YRHARD                                                     381416.07       1150.74                              480                       476                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92130 Condominium                         20451201                    380000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897232 GR2:MTA CONF NON3YRHARD                                             372605.36        1196.5                              360                       356                           6.375             0      0          0         0.375                                 6.75 UNIVERSITY PLACE                         WA               98467 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897233 GR2:MTA CONF NON3YRHARD                                             148250.17        476.03                              360                       356                            6.25             0      0          0         0.375                                6.625 ORLANDO                                  FL               32822 Single Family                       20351201                    148000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15897235 GR2:MTA CONF NON3YRHARD                                             358203.35       1149.71                              360                       356                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85050 Single Family                       20351201                    357450               20060101            74.30999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897236 GR4:MTA 3YRHARD                                                     318376.32       1174.29                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAKEWOOD                                 WA               98498 Single Family                       20351201                    317700               20060101                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897237 GR2:MTA CONF NON3YRHARD                                              300569.7        964.92                              360                       356                           6.375             0      0          0         0.375                                 6.75 QUINCY                                   MA                2169 Single Family                       20351201                    300000               20060101            67.87000275 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897238 GR4:MTA 3YRHARD                                                      99797.05        369.62                              360                       357                            6.75             0      0          0         0.375                                7.125 NAMPA                                    ID               83651 Single Family                       20360101                    100000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897240 GR2:MTA CONF NON3YRHARD                                             173454.33        558.37                              360                       356                            6.75             0      0          0         0.375                                7.125 TAMPA                                    FL               33624 PUD                                 20351201                    173600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897244 GR2:MTA CONF NON3YRHARD                                              87468.12        285.46                              360                       356                             6.5             0      0          0         0.375                                6.875 ORLANDO                                  FL               32810 Single Family                       20351201                     88750               20060101            50.13999939 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15897245 GR2:MTA CONF NON3YRHARD                                             244570.36        901.88                              360                       356                               7             0      0          0         0.375                                7.375 TUALATIN                                 OR               97062 Single Family                       20351201                    244000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897248 GR2:MTA CONF NON3YRHARD                                             183586.11        589.25                              360                       356                             6.5             0      0          0         0.375                                6.875 MESA                                     AZ               85204 Single Family                       20351201                    183200               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897250 GR2:MTA CONF NON3YRHARD                                              149900.8        551.48                              360                       356                               7             0      0          0         0.375                                7.375 WHITE HOUSE                              TN               37188 Single Family                       20351201                    149200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897251 GR4:MTA 3YRHARD                                                     271417.41        874.86                              360                       356                               7             0      0          0         0.375                                7.375 RENTON                                   WA               98056 Single Family                       20351201                    272000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897264 GR4:MTA 3YRHARD                                                     128180.77        557.07                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15932416 GR2:MTA CONF NON3YRHARD                                             158742.15           584                              360                       356                               7             0      0          0         0.375                                7.375 PASO ROBLES                              CA               93446 Condominium                         20351201                    158000               20060101            77.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936696 GR2:MTA CONF NON3YRHARD                                             202229.95        643.28                              360                       351                             6.5             0      0          0         0.375                                6.875 DALY CITY                                CA               94015 Single Family                       20350701                    200000               20050801            33.61000061 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936698 GR4:MTA 3YRHARD                                                     229228.07        879.17                              360                       357                            6.75             0      0          0         0.375                                7.125 BOISE                                    ID               83709 PUD                                 20360101                    230000               20060201            61.33000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936702 GR4:MTA 3YRHARD                                                     232759.74        739.77                              360                       352                             6.5             0      0          0         0.375                                6.875 REDLANDS                                 CA               92373 Single Family                       20350801                    230000               20050901            74.19000244 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936704 GR3:MTA NONCONF NON3YRHARD                                          319009.36          1168                              360                       352                               7             0      0          0         0.375                                7.375 HALLANDALE                               FL               33009 2-4 Family                          20350801                    316000               20050901                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936706 GR2:MTA CONF NON3YRHARD                                             322171.54       1029.25                              360                       353                             6.5             0      0          0         0.375                                6.875 JERSEY CITY                              NJ                7305 Condominium                         20350901                    320000               20051001                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936707 GR2:MTA CONF NON3YRHARD                                             234441.15        748.38                              360                       353                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89147 PUD                                 20350901                    232676               20051001                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936709 GR2:MTA CONF NON3YRHARD                                             274796.31        884.51                              360                       353                             6.5             0      0          0         0.375                                6.875 FALLS CHURCH                             VA               22041 Single Family                       20350901                    275000               20051001                     55 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             3                 360
       15936711 GR2:MTA CONF NON3YRHARD                                             162748.14        599.15                              360                       352                               7             0      0          0         0.375                                7.375 JACKSONVILLE                             FL               32226 Single Family                       20350801                    162100               20050901            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15936712 GR2:MTA CONF NON3YRHARD                                             108901.98        347.37                              360                       353                           6.625             0      0          0         0.375                                    7 SOUTH HADLEY                             MA                1075 Condominium                         20350901                    108000               20051001            78.26000214 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936713 GR2:MTA CONF NON3YRHARD                                             227825.61        725.32                              360                       353                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89147 PUD                                 20350901                    225508               20051001                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936720 GR2:MTA CONF NON3YRHARD                                             408610.22       1031.66                              480                       477                            6.75             0      0          0         0.375                                7.125 ESCONDIDO                                CA               92026 PUD                                 20460101                    408000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936722 GR2:MTA CONF NON3YRHARD                                             244134.07        898.18                              360                       356                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90802 Condominium                         20351201                    243000               20060101            74.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936723 GR4:MTA 3YRHARD                                                     250194.77        924.79                              360                       356                           6.875             0      0          0         0.375                                 7.25 DURANGO                                  CO               81301 PUD                                 20351201                    250200               20060101                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936728 GR2:MTA CONF NON3YRHARD                                             396004.79        1273.7                              360                       357                           6.625             0      0          0         0.375                                    7 SAN RAMON                                CA               94582 Condominium                         20360101                    396000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936729 GR2:MTA CONF NON3YRHARD                                              63775.95        193.21                              480                       476                               7             0      0          0         0.375                                7.375 BURLINGTON                               WA               98233 Single Family                       20451201                     63800               20060101            77.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936730 GR2:MTA CONF NON3YRHARD                                             280331.13       1043.12                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90059 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936731 GR2:MTA CONF NON3YRHARD                                             280331.13       1043.12                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90059 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936732 GR2:MTA CONF NON3YRHARD                                             341739.83       1093.58                              360                       356                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95757 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936733 GR4:MTA 3YRHARD                                                      180182.3        578.96                              360                       357                             6.5             0      0          0         0.375                                6.875 DEERFIELD BEACH                          FL               33442 Condominium                         20360101                    180000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936734 GR2:MTA CONF NON3YRHARD                                              206307.8        872.73                              360                       356                               7             0      0          0         0.375                                7.375 LOCKPORT                                 IL               60441 Single Family                       20351201                    207000               20060101                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936738 GR4:MTA 3YRHARD                                                     222704.76        937.23                              360                       357                               7             0      0          0         0.375                                7.375 OLYMPIA                                  WA               98516 2-4 Family                          20360101                    222300               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936742 GR4:MTA 3YRHARD                                                     312101.05       1003.52                              360                       357                               7             0      0          0         0.375                                7.375 WATERFORD                                CA               95386 Single Family                       20360101                    312000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936743 GR2:MTA CONF NON3YRHARD                                              200108.8        603.23                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95824 Single Family                       20460101                    199200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936745 GR2:MTA CONF NON3YRHARD                                             147149.29        539.64                              360                       353                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91701 Single Family                       20350901                    146000               20051001                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936746 GR2:MTA CONF NON3YRHARD                                              52007.14         192.2                              360                       353                               7             0      0          0         0.375                                7.375 CHARLESTON                               SC               29414 Condominium                         20350901                     52000               20051001                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15936748 GR2:MTA CONF NON3YRHARD                                              68416.31        251.35                              360                       354                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21224 Single Family                       20351001                     68000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936749 GR3:MTA NONCONF NON3YRHARD                                          218196.99        694.75                              360                       352                           6.625             0      0          0         0.375                                    7 CHELSEA                                  MA                2150 Condominium                         20350801                    216000               20050901            78.55000305 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936751 GR3:MTA NONCONF NON3YRHARD                                          117654.07        373.91                              360                       352                               7             0      0          0         0.375                                7.375 HILTON HEAD ISLAND                       SC               29928 Condominium                         20350801                    116250               20050901                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936753 GR2:MTA CONF NON3YRHARD                                             154464.96        648.85                              360                       353                           6.875             0      0          0         0.375                                 7.25 NORTH BRUNSWICK                          NJ                8902 Condominium                         20350901                    153900               20051001                     90 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936755 GR3:MTA NONCONF NON3YRHARD                                           336695.8        1077.5                              360                       353                               7             0      0          0         0.375                                7.375 NEW PROVIDENCE BOROUGH                   NJ                7974 Single Family                       20350901                    335000               20051001            77.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936759 GR3:MTA NONCONF NON3YRHARD                                          246947.03        784.81                              360                       352                               7             0      0          0         0.375                                7.375 BUHL                                     ID               83316 Single Family                       20350801                    244000               20050901            70.93000031 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936762 GR2:MTA CONF NON3YRHARD                                             139998.26        445.15                              360                       353                            6.75             0      0          0         0.375                                7.125 HOUSTON                                  TX               77056 Condominium                         20350901                    138400               20051001                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936763 GR2:MTA CONF NON3YRHARD                                             114972.04        365.39                              360                       352                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77014 PUD                                 20350801                    113600               20050901                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936764 GR2:MTA CONF NON3YRHARD                                             192062.18        617.55                              360                       354                               7             0      0          0         0.375                                7.375 WORCESTER                                MA                1606 Single Family                       20351001                    192000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936765 GR4:MTA 3YRHARD                                                     156246.69        499.19                              360                       354                           6.875             0      0          0         0.375                                 7.25 STERLING HEIGHTS                         MI               48313 Single Family                       20351001                    155200               20051101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936849 GR2:MTA CONF NON3YRHARD                                             280590.11         900.6                              360                       356                             6.5             0      0          0         0.375                                6.875 GOLDEN                                   CO               80401 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936850 GR4:MTA 3YRHARD                                                     280546.92       1070.29                              360                       356                               7             0      0          0         0.375                                7.375 CENTERBURG                               OH               43011 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936851 GR4:MTA 3YRHARD                                                       95051.1        351.88                              360                       357                            6.75             0      0          0         0.375                                7.125 BLACKLICK                                OH               43004 Single Family                       20360101                     95200               20060201            73.23000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936852 GR2:MTA CONF NON3YRHARD                                             123757.72        457.41                              360                       356                           6.125             0      0          0         0.375                                  6.5 EDMONDS                                  WA               98020 Condominium                         20351201                    123750               20060101            73.22000122 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936853 GR3:MTA NONCONF NON3YRHARD                                          244770.83        902.62                              360                       356                               7             0      0          0         0.375                                7.375 CHASKA                                   MN               55318 PUD                                 20351201                    244200               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936854 GR2:MTA CONF NON3YRHARD                                              55951.01        206.99                              360                       356                           6.875             0      0          0         0.375                                 7.25 BRIGGSVILLE                              WI               53920 Single Family                       20351201                     56000               20060101                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936856 GR2:MTA CONF NON3YRHARD                                             187959.36        694.89                              360                       356                           6.625             0      0          0         0.375                                    7 FALLS CHURCH                             VA               22043 Condominium                         20351201                    188000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936857 GR3:MTA NONCONF NON3YRHARD                                          108529.67        402.15                              360                       356                               7             0      0          0         0.375                                7.375 SAINT PAUL                               MN               55106 Single Family                       20351201                    108800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936858 GR4:MTA 3YRHARD                                                     322130.83       1188.33                              360                       356                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90805 2-4 Family                          20351201                    321500               20060101            63.04000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936859 GR3:MTA NONCONF NON3YRHARD                                          619183.57       2295.34                              360                       356                            6.75             0      0          0         0.375                                7.125 NOKOMIS                                  FL               34275 Single Family                       20351201                    621000               20060101                     90 PMI                           1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936860 GR4:MTA 3YRHARD                                                     157700.24        563.83                              480                       477                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98664 2-4 Family                          20460101                    157500               20060201            73.26000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936868 GR3:MTA NONCONF NON3YRHARD                                          355970.42       1141.83                              360                       356                           6.875             0      0          0         0.375                                 7.25 FORESTVILLE                              CA               95436 Single Family                       20351201                    355000               20060101            71.72000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936870 GR2:MTA CONF NON3YRHARD                                             305940.11        984.22                              360                       356                             6.5             0      0          0         0.375                                6.875 OCALA                                    FL               34481 Single Family                       20351201                    306000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936872 GR2:MTA CONF NON3YRHARD                                             136149.34        574.02                              360                       357                               7             0      0          0         0.375                                7.375 CALDWELL                                 ID               83607 PUD                                 20360101                    136150               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936874 GR2:MTA CONF NON3YRHARD                                             224425.36        720.48                              360                       357                            6.25             0      0          0         0.375                                6.625 SPRING VALLEY                            CA               91977 Condominium                         20360101                    224000               20060201            77.23999786 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936875 GR4:MTA 3YRHARD                                                      91775.77        295.91                              360                       356                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20032 2-4 Family                          20351201                     92000               20060101            35.38000107 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936876 GR2:MTA CONF NON3YRHARD                                              320647.8       1182.42                              360                       356                               7             0      0          0         0.375                                7.375 GOODLETTSVILLE                           TN               37072 PUD                                 20351201                    319900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936877 GR4:MTA 3YRHARD                                                     179948.84        758.89                              360                       357                               7             0      0          0         0.375                                7.375 LANSING                                  IL               60438 Single Family                       20360101                    180000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936878 GR2:MTA CONF NON3YRHARD                                             204279.86        656.15                              360                       357                           6.625             0      0          0         0.375                                    7 ONTARIO                                  CA               91764 Condominium                         20360101                    204000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936879 GR2:MTA CONF NON3YRHARD                                             350351.41       1132.18                              360                       356                           6.625             0      0          0         0.375                                    7 MIAMI                                    FL               33145 Single Family                       20351201                    352000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936880 GR2:MTA CONF NON3YRHARD                                             128672.67        416.85                              360                       356                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80918 Single Family                       20351201                    129600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936882 GR4:MTA 3YRHARD                                                     364850.89       1345.42                              360                       356                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20351201                    364000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936883 GR4:MTA 3YRHARD                                                     148029.56        547.04                              360                       357                               7             0      0          0         0.375                                7.375 WESTMINSTER                              CO               80030 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936884 GR2:MTA CONF NON3YRHARD                                              416608.7       1051.89                              480                       477                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85296 PUD                                 20460101                    416000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936885 GR2:MTA CONF NON3YRHARD                                             213453.86        789.14                              360                       357                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               VA               22312 Condominium                         20360101                    213500               20060201            68.87000275 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896649 GR4:MTA 3YRHARD                                                     361806.49        910.29                              480                       476                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95687 Single Family                       20451201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896650 GR4:MTA 3YRHARD                                                     245394.95       1032.93                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85201 2-4 Family                          20351201                    245000               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896653 GR2:MTA CONF NON3YRHARD                                             401840.09       1011.43                              480                       476                            6.75             0      0          0         0.375                                7.125 GRATON                                   CA               95444 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896654 GR4:MTA 3YRHARD                                                     245393.94       1032.93                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85201 2-4 Family                          20351201                    245000               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896661 GR4:MTA 3YRHARD                                                      156133.2        596.31                              360                       356                               7             0      0          0         0.375                                7.375 WHEAT RIDGE                              CO               80212 Single Family                       20351201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896663 GR2:MTA CONF NON3YRHARD                                             168793.66        622.44                              360                       356                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85234 Condominium                         20351201                    168400               20060101            78.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896667 GR2:MTA CONF NON3YRHARD                                             335969.16       1080.71                              360                       356                           6.625             0      0          0         0.375                                    7 STERLING HEIGHTS                         MI               48314 Single Family                       20351201                    336000               20060101                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896668 GR4:MTA 3YRHARD                                                     284028.38       1056.16                              480                       476                               7             0      0          0         0.375                                7.375 SMYRNA                                   DE               19977 Single Family                       20451201                    283500               20060101            89.15000153 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896671 GR4:MTA 3YRHARD                                                     158534.62         482.1                              480                       476                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98682 Single Family                       20451201                    159200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15896675 GR4:MTA 3YRHARD                                                     152730.97        384.35                              480                       476                           6.875             0      0          0         0.375                                 7.25 ROY                                      UT               84067 Single Family                       20451201                    152000               20060101                     95 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896677 GR2:MTA CONF NON3YRHARD                                             182780.79        585.07                              360                       356                           6.625             0      0          0         0.375                                    7 ALEXANDRIA                               VA               22309 Condominium                         20351201                    181900               20060101            79.08999634 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896678 GR4:MTA 3YRHARD                                                     187750.81        602.11                              360                       356                               7             0      0          0         0.375                                7.375 SHIPPENSBURG                             PA               17257 Single Family                       20351201                    187200               20060101            78.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896679 GR4:MTA 3YRHARD                                                     174827.21        650.17                              360                       356                               7             0      0          0         0.375                                7.375 TUCSON                                   AZ               85742 PUD                                 20351201                    175900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896684 GR2:MTA CONF NON3YRHARD                                             313509.29       1003.52                              360                       356                           6.625             0      0          0         0.375                                    7 SAN PABLO                                CA               94806 PUD                                 20351201                    312000               20060101                     65 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896686 GR4:MTA 3YRHARD                                                     184430.12         680.1                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    184000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896687 GR4:MTA 3YRHARD                                                     398438.45       1000.18                              480                       476                             6.5             0      0          0         0.375                                6.875 MENIFEE                                  CA               92584 Single Family                       20451201                    395550               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896688 GR2:MTA CONF NON3YRHARD                                             352870.69       1065.95                              480                       476                           5.875             0      0          0         0.375                                 6.25 OAKLAND                                  CA               94605 Single Family                       20451201                    352000               20060101                     80 No MI                         1.00E+17      2.375                        20060501            12         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896694 GR4:MTA 3YRHARD                                                     232798.09        857.52                              360                       356                             6.5             0      0          0         0.375                                6.875 LAKE OSWEGO                              OR               97035 PUD                                 20351201                    232000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896321 GR2:MTA CONF NON3YRHARD                                             503019.48       1862.89                              360                       356                           6.375             0      0          0         0.375                                 6.75 LOS ANGELES                              CA               90003 2-4 Family                          20351201                    504000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896323 GR2:MTA CONF NON3YRHARD                                             340457.62       1093.58                              360                       356                            6.75             0      0          0         0.375                                7.125 DUARTE                                   CA               91010 Single Family                       20351201                    340000               20060101            71.58000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896327 GR4:MTA 3YRHARD                                                     245935.36        616.97                              480                       476                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92111 Condominium                         20451201                    244000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896329 GR2:MTA CONF NON3YRHARD                                             231740.43        854.57                              360                       356                               7             0      0          0         0.375                                7.375 HESPERIA                                 CA               92345 Single Family                       20351201                    231200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896337 GR2:MTA CONF NON3YRHARD                                             240930.79        609.39                              480                       476                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97229 Single Family                       20451201                    241000               20060101            60.09999847 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896341 GR4:MTA 3YRHARD                                                     329130.72       1382.87                              360                       356                               7             0      0          0         0.375                                7.375 CITRUS HEIGHTS                           CA               95610 2-4 Family                          20351201                    328000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896346 GR4:MTA 3YRHARD                                                     168249.13        652.55                              360                       356                               7             0      0          0         0.375                                7.375 TUCSON                                   AZ               85747 PUD                                 20351201                    167900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896347 GR4:MTA 3YRHARD                                                     123860.78        457.96                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSONVILLE                           TN               37075 PUD                                 20351201                    123900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896349 GR4:MTA 3YRHARD                                                     223521.27        824.26                              360                       356                               7             0      0          0         0.375                                7.375 ANTHEM                                   AZ               85086 PUD                                 20351201                    223000               20060101            74.08999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896354 GR2:MTA CONF NON3YRHARD                                             162271.72        409.63                              480                       476                            6.75             0      0          0         0.375                                7.125 MORENO VALLEY                            CA               92557 Single Family                       20451201                    162000               20060101            49.84999847 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896355 GR2:MTA CONF NON3YRHARD                                             397362.25        1463.7                              360                       356                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92119 Single Family                       20351201                    396000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896359 GR4:MTA 3YRHARD                                                     268999.93        990.59                              360                       355                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95357 Single Family                       20351101                    268000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896364 GR2:MTA CONF NON3YRHARD                                             238914.58        799.81                              360                       356                           6.625             0      0          0         0.375                                    7 ISANTI                                   MN               55040 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15896366 GR2:MTA CONF NON3YRHARD                                             303794.51       1162.03                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAUREL                                   MD               20708 Single Family                       20351201                    304000               20060101            75.05999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896370 GR4:MTA 3YRHARD                                                     159774.61         591.4                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78259 PUD                                 20351201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896372 GR2:MTA CONF NON3YRHARD                                             277209.67       1020.15                              360                       356                           6.875             0      0          0         0.375                                 7.25 NORTH HIGHLANDS                          CA               95660 Single Family                       20351201                    276000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896373 GR4:MTA 3YRHARD                                                     372869.59       1374.99                              360                       356                               7             0      0          0         0.375                                7.375 (SYLMAR) LOS ANGELES                     CA               91342 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896376 GR2:MTA CONF NON3YRHARD                                             363142.16        922.93                              480                       476                           6.875             0      0          0         0.375                                 7.25 SCOTTSDALE                               AZ               85258 PUD                                 20451201                    365000               20060101            55.29999924 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             3                 480
       15896377 GR2:MTA CONF NON3YRHARD                                             288047.85        921.18                              360                       356                               7             0      0          0         0.375                                7.375 BOLINGBROOK                              IL               60490 Single Family                       20351201                    286400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896378 GR4:MTA 3YRHARD                                                     343246.37        869.83                              480                       476                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93536 Single Family                       20451201                    344000               20060101            79.90000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15896382 GR2:MTA CONF NON3YRHARD                                             198229.79        504.33                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89178 PUD                                 20451201                    199450               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15896387 GR2:MTA CONF NON3YRHARD                                             317375.64        956.93                              480                       476                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92128 Single Family                       20451201                    316000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896388 GR2:MTA CONF NON3YRHARD                                             334346.62       1230.84                              360                       356                            6.75             0      0          0         0.375                                7.125 MORENO VALLEY                            CA               92555 PUD                                 20351201                    333000               20060101                     90 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896390 GR4:MTA 3YRHARD                                                      337669.2         849.6                              480                       476                               7             0      0          0         0.375                                7.375 PINE VALLEY                              CA               91962 Single Family                       20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896391 GR2:MTA CONF NON3YRHARD                                             312587.93       1152.85                              360                       356                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92127 Condominium                         20351201                    311900               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896392 GR4:MTA 3YRHARD                                                     358672.55       1150.19                              360                       355                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95116 Condominium                         20351101                    357600               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896395 GR4:MTA 3YRHARD                                                     172567.41        520.87                              480                       476                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20451201                    172000               20060101            79.62999725 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896402 GR4:MTA 3YRHARD                                                     102960.22        329.36                              360                       356                           6.875             0      0          0         0.375                                 7.25 ALTAMONTE SPRINGS                        FL               32714 Condominium                         20351201                    102400               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896403 GR4:MTA 3YRHARD                                                     516603.69       2181.81                              360                       356                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94804 2-4 Family                          20351201                    517500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896407 GR2:MTA CONF NON3YRHARD                                             564486.35       2013.67                              480                       476                               7             0      0          0         0.375                                7.375 LA PUENTE                                CA               91746 2-4 Family                          20451201                    562500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896408 GR4:MTA 3YRHARD                                                     333595.86       1080.71                              360                       356                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91761 Single Family                       20351201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896409 GR2:MTA CONF NON3YRHARD                                              342696.8        859.72                              480                       476                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89141 PUD                                 20451201                    340000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896413 GR2:MTA CONF NON3YRHARD                                             448610.32       1888.79                              360                       356                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94590 2-4 Family                          20351201                    448000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896417 GR4:MTA 3YRHARD                                                      285700.8        913.46                              360                       355                           6.875             0      0          0         0.375                                 7.25 STOCKTON                                 CA               95210 Single Family                       20351101                    284000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896419 GR4:MTA 3YRHARD                                                     148302.69         449.1                              480                       476                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93611 Single Family                       20451201                    148300               20060101            79.30999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896424 GR4:MTA 3YRHARD                                                      41847.58        154.32                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78244 Single Family                       20351201                     41750               20060101            72.61000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896425 GR4:MTA 3YRHARD                                                      49064.42        180.93                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78239 Single Family                       20351201                     48950               20060101            74.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896426 GR2:MTA CONF NON3YRHARD                                             258115.41       1086.48                              360                       356                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89081 PUD                                 20351201                    257700               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896427 GR4:MTA 3YRHARD                                                      54928.08        202.56                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78222 Single Family                       20351201                     54800               20060101            76.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896437 GR2:MTA CONF NON3YRHARD                                              58524.31        215.86                              360                       356                           6.875             0      0          0         0.375                                 7.25 BALTIMORE                                MD               21202 Single Family                       20351201                     58400               20060101            76.83999634 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896446 GR2:MTA CONF NON3YRHARD                                             350452.95       1293.67                              360                       356                           6.375             0      0          0         0.375                                 6.75 LOS ANGELES                              CA               91345 Single Family                       20351201                    350000               20060101                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896448 GR2:MTA CONF NON3YRHARD                                             212451.31         783.6                              360                       356                           6.875             0      0          0         0.375                                 7.25 APACHE JUNCTION                          AZ               85219 PUD                                 20351201                    212000               20060101            77.94000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896449 GR4:MTA 3YRHARD                                                     265149.27        799.46                              480                       476                               7             0      0          0         0.375                                7.375 NORTH HILLS                              CA               91343 Condominium                         20451201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896450 GR3:MTA NONCONF NON3YRHARD                                          170600.41        608.58                              480                       476                               7             0      0          0         0.375                                7.375 MINNEAPOLIS                              MN               55411 Single Family                       20451201                    170000               20060101            79.06999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896457 GR4:MTA 3YRHARD                                                     295773.74        749.09                              480                       476                               7             0      0          0         0.375                                7.375 SAINT CLOUD                              FL               34771 Single Family                       20451201                    296250               20060101                     79 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15896460 GR2:MTA CONF NON3YRHARD                                             136993.77        413.06                              480                       476                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87114 Single Family                       20451201                    136400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896464 GR2:MTA CONF NON3YRHARD                                             127753.72         385.2                              480                       476                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87114 Single Family                       20451201                    127200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896468 GR4:MTA 3YRHARD                                                     408751.98       1508.05                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95834 Single Family                       20351201                    408000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896470 GR3:MTA NONCONF NON3YRHARD                                          150209.48        481.82                              360                       356                           6.875             0      0          0         0.375                                 7.25 DELANO                                   CA               93215 Single Family                       20351201                    149800               20060101                     70 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896472 GR4:MTA 3YRHARD                                                     353888.74       1132.18                              360                       355                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20351101                    352000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896474 GR2:MTA CONF NON3YRHARD                                             228073.77         685.6                              480                       476                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92308 Single Family                       20451201                    226400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896476 GR2:MTA CONF NON3YRHARD                                             296691.92       1094.08                              360                       356                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20351201                    296000               20060101            76.87999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896478 GR4:MTA 3YRHARD                                                     249386.56        919.43                              360                       356                               7             0      0          0         0.375                                7.375 CLERMONT                                 FL               34714 PUD                                 20351201                    248750               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896482 GR4:MTA 3YRHARD                                                      84877.23         273.4                              360                       356                           6.875             0      0          0         0.375                                 7.25 WESTLAND                                 MI               48186 Single Family                       20351201                     85000               20060101            60.70999908 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896487 GR2:MTA CONF NON3YRHARD                                             386864.28       1238.32                              360                       356                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95832 Single Family                       20351201                    385000               20060101                  68.75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896488 GR2:MTA CONF NON3YRHARD                                             389198.21        1249.9                              360                       356                           6.625             0      0          0         0.375                                    7 ESCALON                                  CA               95320 Single Family                       20351201                    388600               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896492 GR2:MTA CONF NON3YRHARD                                             351890.09       1129.44                              360                       356                             6.5             0      0          0         0.375                                6.875 MANTECA                                  CA               95337 Single Family                       20351201                    351150               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896498 GR2:MTA CONF NON3YRHARD                                              85682.01        316.03                              360                       356                           6.875             0      0          0         0.375                                 7.25 BALTIMORE                                MD               21229 Single Family                       20351201                     85500               20060101            79.91000366 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896503 GR2:MTA CONF NON3YRHARD                                             385438.69       1421.93                              360                       356                            6.75             0      0          0         0.375                                7.125 SANTA CLARA                              CA               95054 Condominium                         20351201                    384700               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896507 GR4:MTA 3YRHARD                                                     329344.15        829.37                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94621 Single Family                       20451201                    328000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896508 GR4:MTA 3YRHARD                                                     340639.23       1093.58                              360                       356                           6.375             0      0          0         0.375                                 6.75 RIALTO                                   CA               92377 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896509 GR2:MTA CONF NON3YRHARD                                             349514.94       1053.84                              480                       476                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20451201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896510 GR4:MTA 3YRHARD                                                     239759.17        884.13                              360                       356                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92307 Single Family                       20351201                    239200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896512 GR4:MTA 3YRHARD                                                     370996.01        930.52                              480                       475                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92129 Condominium                         20451101                    368000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896515 GR4:MTA 3YRHARD                                                     156726.07        394.46                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93701 Single Family                       20451201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896518 GR2:MTA CONF NON3YRHARD                                             240804.18        859.17                              480                       476                               7             0      0          0         0.375                                7.375 CARSON CITY                              NV               89703 2-4 Family                          20451201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896520 GR2:MTA CONF NON3YRHARD                                             308591.41       1138.43                              360                       356                            6.75             0      0          0         0.375                                7.125 WASHINGTON                               DC               20011 Single Family                       20351201                    308000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896526 GR2:MTA CONF NON3YRHARD                                             361630.09       1157.91                              360                       356                             6.5             0      0          0         0.375                                6.875 MOHEGAN LAKE                             NY               10547 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896546 GR2:MTA CONF NON3YRHARD                                             366767.43       1173.99                              360                       356                           6.625             0      0          0         0.375                                    7 LITTLETON                                CO               80126 PUD                                 20351201                    365000               20060101            78.66000366 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896547 GR2:MTA CONF NON3YRHARD                                             388794.06       1247.97                              360                       356                           6.625             0      0          0         0.375                                    7 WILDOMAR                                 CA               92595 Single Family                       20351201                    388000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896548 GR4:MTA 3YRHARD                                                        417224       1338.03                              360                       356                               7             0      0          0         0.375                                7.375 SAN PABLO                                CA               94806 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896549 GR2:MTA CONF NON3YRHARD                                             124263.98        458.33                              360                       356                           6.875             0      0          0         0.375                                 7.25 BALTIMORE                                MD               21218 Single Family                       20351201                    124000               20060101            76.54000092 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896555 GR4:MTA 3YRHARD                                                      168392.7        620.97                              360                       356                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80204 Single Family                       20351201                    168000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896560 GR2:MTA CONF NON3YRHARD                                              214931.6        648.05                              480                       476                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92122 Condominium                         20451201                    214000               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896561 GR4:MTA 3YRHARD                                                     232584.34        857.52                              360                       356                               7             0      0          0         0.375                                7.375 NORTH HIGHLANDS                          CA               95660 Single Family                       20351201                    232000               20060101            77.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896695 GR2:MTA CONF NON3YRHARD                                             272901.57        973.72                              480                       476                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 PUD                                 20451201                    272000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896697 GR2:MTA CONF NON3YRHARD                                             353532.36       1065.95                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95407 Single Family                       20451201                    352000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896700 GR2:MTA CONF NON3YRHARD                                                369616        930.52                              480                       476                           6.625             0      0          0         0.375                                    7 VACAVILLE                                CA               95687 Single Family                       20451201                    368000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896701 GR2:MTA CONF NON3YRHARD                                             152352.06         488.9                              360                       356                           6.625             0      0          0         0.375                                    7 TUCSON                                   AZ               85746 Single Family                       20351201                    152000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896706 GR3:MTA NONCONF NON3YRHARD                                          142396.09        457.86                              360                       356                               7             0      0          0         0.375                                7.375 GRIDLEY                                  CA               95948 Single Family                       20351201                    142350               20060101                     65 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896709 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896710 GR2:MTA CONF NON3YRHARD                                             272800.34        874.86                              360                       356                               7             0      0          0         0.375                                7.375 GARDEN GROVE                             CA               92844 Condominium                         20351201                    272000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896711 GR2:MTA CONF NON3YRHARD                                             244217.23         900.4                              360                       356                               7             0      0          0         0.375                                7.375 WEST LINN                                OR               97068 Single Family                       20351201                    243600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896712 GR2:MTA CONF NON3YRHARD                                             404085.77       1493.27                              360                       356                               7             0      0          0         0.375                                7.375 SAN BRUNO                                CA               94066 Single Family                       20351201                    404000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896715 GR2:MTA CONF NON3YRHARD                                             185779.55        595.04                              360                       356                           6.375             0      0          0         0.375                                 6.75 NAPA                                     CA               94559 PUD                                 20351201                    185000               20060101            24.34000015 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896716 GR4:MTA 3YRHARD                                                     269866.87       1138.34                              360                       357                               7             0      0          0         0.375                                7.375 SANTA ANA                                CA               92703 2-4 Family                          20360101                    270000               20060201                     45 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896720 GR2:MTA CONF NON3YRHARD                                             337315.46       1080.39                              360                       356                           6.375             0      0          0         0.375                                 6.75 PATTERSON                                CA               95363 Single Family                       20351201                    335900               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896724 GR2:MTA CONF NON3YRHARD                                             313435.25        788.92                              480                       476                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95210 Single Family                       20451201                    312000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896725 GR4:MTA 3YRHARD                                                     632675.52       2333.04                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90006 2-4 Family                          20351201                    631200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896726 GR2:MTA CONF NON3YRHARD                                             293404.27        738.34                              480                       476                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95111 Condominium                         20451201                    292000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896728 GR4:MTA 3YRHARD                                                     322739.69        809.14                              480                       476                               7             0      0          0         0.375                                7.375 OLIVEHURST                               CA               95961 Single Family                       20451201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896730 GR2:MTA CONF NON3YRHARD                                             302748.66          1117                              360                       355                           6.875             0      0          0         0.375                                 7.25 MOORPARK                                 CA               93021 Condominium                         20351101                    302200               20051201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896731 GR2:MTA CONF NON3YRHARD                                             321393.03        969.05                              480                       476                               7             0      0          0         0.375                                7.375 LODI                                     CA               95240 Single Family                       20451201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896732 GR2:MTA CONF NON3YRHARD                                             151366.93        485.68                              360                       356                            6.75             0      0          0         0.375                                7.125 ENGLEWOOD                                FL               34223 Condominium                         20351201                    151000               20060101            62.91999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896738 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896739 GR4:MTA 3YRHARD                                                      248729.7        797.67                              360                       356                               7             0      0          0         0.375                                7.375 GOLDEN                                   CO               80403 Single Family                       20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896745 GR2:MTA CONF NON3YRHARD                                             247509.45         804.1                              360                       356                             6.5             0      0          0         0.375                                6.875 LAUREL                                   MD               20724 PUD                                 20351201                    250000               20060101            74.62999725 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896746 GR2:MTA CONF NON3YRHARD                                              296314.6       1170.55                              360                       356                            6.75             0      0          0         0.375                                7.125 BERWYN                                   IL               60402 2-4 Family                          20351201                    296250               20060101                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896747 GR2:MTA CONF NON3YRHARD                                             308441.67       1138.43                              360                       356                           6.625             0      0          0         0.375                                    7 MERCED                                   CA               95340 Single Family                       20351201                    308000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896749 GR2:MTA CONF NON3YRHARD                                             274813.56       1011.65                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89109 Condominium                         20351201                    273700               20060101            74.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896753 GR2:MTA CONF NON3YRHARD                                             252589.06        931.45                              360                       356                               7             0      0          0         0.375                                7.375 GERMANTOWN                               MD               20876 Condominium                         20351201                    252000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896754 GR4:MTA 3YRHARD                                                     299097.53       1102.95                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20351201                    298400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896755 GR3:MTA NONCONF NON3YRHARD                                          212304.31           642                              480                       476                               7             0      0          0         0.375                                7.375 BLAINE                                   MN               55434 Single Family                       20451201                    212000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896757 GR4:MTA 3YRHARD                                                      119854.6        442.07                              360                       356                           6.875             0      0          0         0.375                                 7.25 CORVALLIS                                OR               97330 PUD                                 20351201                    119600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896758 GR2:MTA CONF NON3YRHARD                                             402621.17       1295.25                              360                       356                             6.5             0      0          0         0.375                                6.875 LATHROP                                  CA               95330 Single Family                       20351201                    402700               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896759 GR2:MTA CONF NON3YRHARD                                             320659.86       1223.19                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93313 Single Family                       20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896763 GR4:MTA 3YRHARD                                                      398121.8       1276.91                              360                       356                               7             0      0          0         0.375                                7.375 PASADENA                                 CA               91103 Single Family                       20351201                    397000               20060101            65.08000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896766 GR4:MTA 3YRHARD                                                     119599.01        442.07                              360                       356                           6.875             0      0          0         0.375                                 7.25 CORVALLIS                                OR               97330 PUD                                 20351201                    119600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896767 GR4:MTA 3YRHARD                                                     152561.54        547.01                              480                       476                               7             0      0          0         0.375                                7.375 MARIETTA                                 GA               30008 PUD                                 20451201                    152800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896769 GR2:MTA CONF NON3YRHARD                                             314938.08       1162.09                              360                       356                           6.625             0      0          0         0.375                                    7 PASADENA                                 CA               91101 Condominium                         20351201                    314400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896770 GR2:MTA CONF NON3YRHARD                                             414397.66       1247.65                              480                       476                           6.375             0      0          0         0.375                                 6.75 SACRAMENTO                               CA               95834 Single Family                       20451201                    412000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896782 GR3:MTA NONCONF NON3YRHARD                                          312402.77       1314.99                              360                       356                               7             0      0          0         0.375                                7.375 SOUTH SAINT PAUL                         MN               55075 2-4 Family                          20351201                    311900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896783 GR2:MTA CONF NON3YRHARD                                             400591.94       1286.56                              360                       356                           6.625             0      0          0         0.375                                    7 MURRIETA                                 CA               92563 PUD                                 20351201                    400000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896784 GR4:MTA 3YRHARD                                                     466791.35       1973.11                              360                       356                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 2-4 Family                          20351201                    468000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896785 GR2:MTA CONF NON3YRHARD                                             176571.41        533.89                              480                       477                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83709 PUD                                 20460101                    176300               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896787 GR4:MTA 3YRHARD                                                     225295.91        720.48                              360                       356                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85297 PUD                                 20351201                    224000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896792 GR2:MTA CONF NON3YRHARD                                             196884.45        727.42                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97236 Single Family                       20351201                    196800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896562 GR4:MTA 3YRHARD                                                     262971.49        843.34                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89102 Single Family                       20351201                    262200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896568 GR2:MTA CONF NON3YRHARD                                             155225.69        571.07                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85259 Condominium                         20351201                    154500               20060101            77.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896575 GR2:MTA CONF NON3YRHARD                                             255938.13        946.23                              360                       356                           6.625             0      0          0         0.375                                    7 WOODBRIDGE                               VA               22193 PUD                                 20351201                    256000               20060101            78.52999878 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896578 GR3:MTA NONCONF NON3YRHARD                                          245991.22         619.5                              480                       476                           6.625             0      0          0         0.375                                    7 FARMINGTON                               MN               55024 Single Family                       20451201                    245000               20060101            75.38999939 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896582 GR2:MTA CONF NON3YRHARD                                              153756.5        571.81                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 Condominium                         20351201                    154700               20060101            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896583 GR2:MTA CONF NON3YRHARD                                              352449.6        892.59                              480                       476                           6.375             0      0          0         0.375                                 6.75 FREDERICK                                MD               21702 Single Family                       20451201                    353000               20060101            78.44000244 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896584 GR2:MTA CONF NON3YRHARD                                              328492.9       1212.36                              360                       356                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22191 PUD                                 20351201                    328000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896586 GR2:MTA CONF NON3YRHARD                                             416876.76       1338.03                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91406 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896587 GR2:MTA CONF NON3YRHARD                                              251452.2        790.36                              480                       476                             6.5             0      0          0         0.375                                6.875 CHANDLER                                 AZ               85249 PUD                                 20451201                    250000               20060101            75.08000183 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896588 GR4:MTA 3YRHARD                                                     351029.83       1125.74                              360                       356                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95358 Single Family                       20351201                    350000               20060101            70.70999908 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896592 GR4:MTA 3YRHARD                                                      200745.9        720.99                              480                       476                               7             0      0          0         0.375                                7.375 SANTA CLARA                              UT               84765 Single Family                       20451201                    201400               20060101            84.98000336 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15896593 GR4:MTA 3YRHARD                                                     181541.04        455.15                              480                       476                               7             0      0          0         0.375                                7.375 FORT LUPTON                              CO               80621 Single Family                       20451201                    180000               20060101            78.26000214 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896595 GR4:MTA 3YRHARD                                                      171366.2        435.93                              480                       476                            6.75             0      0          0         0.375                                7.125 BREMERTON                                WA               98311 Single Family                       20451201                    172400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896596 GR2:MTA CONF NON3YRHARD                                             231036.83        852.72                              360                       356                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Condominium                         20351201                    230700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896597 GR2:MTA CONF NON3YRHARD                                             312566.58        786.89                              480                       476                           6.625             0      0          0         0.375                                    7 DALY CITY                                CA               94015 Condominium                         20451201                    311200               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896603 GR2:MTA CONF NON3YRHARD                                             135516.04        499.73                              360                       356                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20351201                    135200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896606 GR2:MTA CONF NON3YRHARD                                             193261.16        581.43                              480                       476                           6.875             0      0          0         0.375                                 7.25 VICTORVILLE                              CA               92392 Single Family                       20451201                    192000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896609 GR4:MTA 3YRHARD                                                     219960.21        813.17                              360                       356                               7             0      0          0         0.375                                7.375 POCASSET                                 MA                2559 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896611 GR2:MTA CONF NON3YRHARD                                             364045.34        919.77                              480                       476                           6.875             0      0          0         0.375                                 7.25 LEMON GROVE                              CA               91945 Single Family                       20451201                    363750               20060101                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896618 GR4:MTA 3YRHARD                                                     401062.16       1286.56                              360                       356                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92307 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896619 GR4:MTA 3YRHARD                                                     391029.33       1645.95                              360                       356                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95207 2-4 Family                          20351201                    390400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896621 GR4:MTA 3YRHARD                                                     308271.49         778.8                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 PUD                                 20451201                    308000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896633 GR4:MTA 3YRHARD                                                     212294.97         783.6                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    212000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896634 GR2:MTA CONF NON3YRHARD                                             209343.65         670.3                              360                       356                             6.5             0      0          0         0.375                                6.875 PALM COAST                               FL               32164 Single Family                       20351201                    208400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896639 GR4:MTA 3YRHARD                                                     416510.62       1259.76                              480                       476                            6.75             0      0          0         0.375                                7.125 SAN MARCOS                               CA               92078 Single Family                       20451201                    416000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896642 GR2:MTA CONF NON3YRHARD                                             337415.88       1080.71                              360                       356                           6.375             0      0          0         0.375                                 6.75 LAKE MARY                                FL               32746 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896644 GR4:MTA 3YRHARD                                                      108465.3        327.06                              480                       476                               7             0      0          0         0.375                                7.375 WARREN                                   MI               48089 Single Family                       20451201                    108000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896645 GR2:MTA CONF NON3YRHARD                                             220783.06        553.63                              480                       476                           6.875             0      0          0         0.375                                 7.25 BRADENTON                                FL               34203 PUD                                 20451201                    218950               20060101            79.98000336 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895596 GR2:MTA CONF NON3YRHARD                                              339193.6        853.39                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89110 PUD                                 20451201                    337500               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895597 GR2:MTA CONF NON3YRHARD                                                246795        618.74                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89178 PUD                                 20451201                    244700               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895600 GR4:MTA 3YRHARD                                                     305781.26       1131.04                              360                       356                               7             0      0          0         0.375                                7.375 BLAINE                                   WA               98230 Single Family                       20351201                    306000               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895605 GR4:MTA 3YRHARD                                                     132207.97         487.9                              360                       356                               7             0      0          0         0.375                                7.375 LOON LAKE                                WA               99148 Single Family                       20351201                    132000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895609 GR4:MTA 3YRHARD                                                      216309.7        692.17                              360                       356                            6.75             0      0          0         0.375                                7.125 NORTH LAS VEGAS                          NV               89081 Single Family                       20351201                    215200               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895611 GR4:MTA 3YRHARD                                                     104056.51        511.62                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97206 Single Family                       20351201                    104000               20060101            53.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895612 GR2:MTA CONF NON3YRHARD                                             240469.42        606.23                              480                       476                           6.375             0      0          0         0.375                                 6.75 ARNOLD                                   CA               95223 PUD                                 20451201                    239750               20060101                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895614 GR4:MTA 3YRHARD                                                     377106.32       1209.37                              360                       356                               7             0      0          0         0.375                                7.375 DOWNEY                                   CA               90242 Single Family                       20351201                    376000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895617 GR3:MTA NONCONF NON3YRHARD                                           204177.2        513.81                              480                       476                           6.875             0      0          0         0.375                                 7.25 MAPLEWOOD                                MN               55109 Single Family                       20451201                    203200               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895619 GR2:MTA CONF NON3YRHARD                                             295621.75        948.84                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90061 Single Family                       20351201                    295000               20060101            76.02999878 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895621 GR4:MTA 3YRHARD                                                     329427.89        993.27                              480                       476                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 PUD                                 20451201                    328000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895629 GR4:MTA 3YRHARD                                                     381118.08       1222.24                              360                       356                               7             0      0          0         0.375                                7.375 ROCKLIN                                  CA               95765 Single Family                       20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895633 GR2:MTA CONF NON3YRHARD                                             246019.14        907.98                              360                       356                             6.5             0      0          0         0.375                                6.875 PAHRUMP                                  NV               89061 PUD                                 20351201                    245650               20060101            77.18000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895637 GR2:MTA CONF NON3YRHARD                                                394784       1270.48                              360                       355                             6.5             0      0          0         0.375                                6.875 HERCULES                                 CA               94547 PUD                                 20351101                    395000               20051201            66.38999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895638 GR2:MTA CONF NON3YRHARD                                             141541.51        522.65                              360                       356                               7             0      0          0         0.375                                7.375 SALTON CITY AREA                         CA               92275 Single Family                       20351201                    141400               20060101            76.01999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895645 GR4:MTA 3YRHARD                                                     288488.87        728.23                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 Single Family                       20460101                    288000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895650 GR4:MTA 3YRHARD                                                     453329.93       1453.82                              360                       356                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91739 Single Family                       20351201                    452000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896097 GR2:MTA CONF NON3YRHARD                                             278733.28        701.93                              480                       476                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95660 Single Family                       20451201                    277600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896100 GR2:MTA CONF NON3YRHARD                                             285427.62        918.29                              360                       356                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97236 PUD                                 20351201                    285500               20060101            71.37999725 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896102 GR2:MTA CONF NON3YRHARD                                             157482.57        474.84                              480                       476                               7             0      0          0         0.375                                7.375 ALLYN                                    WA               98524 PUD                                 20451201                    156800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896104 GR4:MTA 3YRHARD                                                     304066.86        977.79                              360                       356                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95688 Single Family                       20351201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896111 GR2:MTA CONF NON3YRHARD                                             175372.54        646.84                              360                       356                           6.875             0      0          0         0.375                                 7.25 CLEARLAKE                                CA               95422 Single Family                       20351201                    175000               20060101                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896117 GR4:MTA 3YRHARD                                                      45087.18        167.44                              360                       356                               7             0      0          0         0.375                                7.375 MACON                                    GA               31217 Single Family                       20351201                     45300               20060101            73.05999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896120 GR4:MTA 3YRHARD                                                     180758.48        578.96                              360                       356                           6.375             0      0          0         0.375                                 6.75 VANCOUVER                                WA               98661 Single Family                       20351201                    180000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896122 GR2:MTA CONF NON3YRHARD                                             392826.19       1260.83                              360                       356                             6.5             0      0          0         0.375                                6.875 TURLOCK                                  CA               95382 Single Family                       20351201                    392000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896123 GR4:MTA 3YRHARD                                                      47264.05        175.57                              360                       356                               7             0      0          0         0.375                                7.375 MACON                                    GA               31204 Single Family                       20351201                     47500               20060101            73.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896126 GR4:MTA 3YRHARD                                                     330420.16       1061.42                              360                       356                               6             0      0          0         0.375                                6.375 SAN FRANCISCO                            CA               94115 Condominium                         20351201                    330000               20060101            68.04000092 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896127 GR4:MTA 3YRHARD                                                     417091.72       1341.24                              360                       356                               7             0      0          0         0.375                                7.375 HOLLISTER                                CA               95023 PUD                                 20351201                    417000               20060101            76.51000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896131 GR2:MTA CONF NON3YRHARD                                             418734.44       1051.89                              480                       476                             6.5             0      0          0         0.375                                6.875 TEMECULA                                 CA               92592 PUD                                 20451201                    416000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896139 GR2:MTA CONF NON3YRHARD                                             298261.74         957.2                              360                       356                           6.625             0      0          0         0.375                                    7 TURLOCK                                  CA               95382 Single Family                       20351201                    297600               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896143 GR3:MTA NONCONF NON3YRHARD                                          181622.05        457.17                              480                       476                           6.875             0      0          0         0.375                                 7.25 ST. PAUL                                 MN               55106 Single Family                       20451201                    180800               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896145 GR2:MTA CONF NON3YRHARD                                              107499.1        324.33                              480                       476                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83651 PUD                                 20451201                    107100               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896150 GR4:MTA 3YRHARD                                                     316738.69          1168                              360                       356                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92131 Condominium                         20351201                    316000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896156 GR2:MTA CONF NON3YRHARD                                                417939       1540.21                              360                       356                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91354 Condominium                         20351201                    416700               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896158 GR2:MTA CONF NON3YRHARD                                             336848.39       1080.71                              360                       356                            6.75             0      0          0         0.375                                7.125 HENDERSON                                NV               89012 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896161 GR2:MTA CONF NON3YRHARD                                             236442.48        872.31                              360                       356                               7             0      0          0         0.375                                7.375 COMPTON AREA                             CA               90222 Single Family                       20351201                    236000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896162 GR2:MTA CONF NON3YRHARD                                             418633.25       1049.36                              480                       475                           6.125             0      0          0         0.375                                  6.5 SAMMAMISH                                WA               98074 PUD                                 20451101                    415000               20051201            66.94000244 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896171 GR2:MTA CONF NON3YRHARD                                             371034.74        930.52                              480                       476                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95127 Condominium                         20451201                    368000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896175 GR2:MTA CONF NON3YRHARD                                             278148.67        966.34                              360                       356                             6.5             0      0          0         0.375                                6.875 MERCED                                   CA               95340 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896178 GR4:MTA 3YRHARD                                                     249244.47        627.09                              480                       476                               7             0      0          0         0.375                                7.375 YUCCA VALLEY                             CA               92284 Single Family                       20451201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896185 GR2:MTA CONF NON3YRHARD                                             171590.11        553.22                              360                       356                           6.375             0      0          0         0.375                                 6.75 SUMMERVILLE                              SC               29485 PUD                                 20351201                    172000               20060101            79.62999725 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896186 GR2:MTA CONF NON3YRHARD                                             240419.95        917.01                              360                       356                               7             0      0          0         0.375                                7.375 NORTH PORT                               FL               34288 Single Family                       20351201                    239900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896187 GR4:MTA 3YRHARD                                                     205900.21        518.36                              480                       476                           6.625             0      0          0         0.375                                    7 MAITLAND                                 FL               32751 Single Family                       20451201                    205000               20060101            63.08000183 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896198 GR2:MTA CONF NON3YRHARD                                              107499.1        324.33                              480                       476                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83651 PUD                                 20451201                    107100               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896201 GR2:MTA CONF NON3YRHARD                                             203875.46        751.81                              360                       356                               7             0      0          0         0.375                                7.375 MAPLE VALLEY                             WA               98038 PUD                                 20351201                    203400               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896202 GR2:MTA CONF NON3YRHARD                                              107499.1        324.33                              480                       476                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83651 PUD                                 20451201                    107100               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896203 GR3:MTA NONCONF NON3YRHARD                                          152711.53        384.35                              480                       476                           6.875             0      0          0         0.375                                 7.25 ST. PAUL                                 MN               55101 Single Family                       20451201                    152000               20060101            78.15000153 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896204 GR2:MTA CONF NON3YRHARD                                             325313.88       1244.22                              360                       356                            6.25             0      0          0         0.375                                6.625 FORT COLLINS                             CO               80525 Single Family                       20351201                    325500               20060101            62.59999847 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896210 GR2:MTA CONF NON3YRHARD                                              107499.1        324.33                              480                       476                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83651 PUD                                 20451201                    107100               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896216 GR4:MTA 3YRHARD                                                     268485.07        742.83                              480                       476                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20451201                    268000               20060101                  69.25 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896217 GR4:MTA 3YRHARD                                                     230639.63        738.49                              360                       356                             6.5             0      0          0         0.375                                6.875 RIVERTON                                 UT               84065 Single Family                       20351201                    229600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896220 GR2:MTA CONF NON3YRHARD                                             188973.76        701.17                              360                       356                             6.5             0      0          0         0.375                                6.875 SANTA ROSA                               CA               95409 Condominium                         20351201                    189700               20060101                     70 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896221 GR4:MTA 3YRHARD                                                     176661.99        651.46                              360                       356                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97006 Single Family                       20351201                    176250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895662 GR2:MTA CONF NON3YRHARD                                             199357.14        739.24                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93311 Single Family                       20351201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895664 GR4:MTA 3YRHARD                                                     205591.71        656.15                              360                       355                           6.875             0      0          0         0.375                                 7.25 CHEYENNE                                 WY               82009 PUD                                 20351101                    204000               20051201            66.88999939 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895667 GR2:MTA CONF NON3YRHARD                                             202546.93        745.16                              360                       356                               7             0      0          0         0.375                                7.375 BONITA SPRINGS                           FL               34135 Condominium                         20351201                    201600               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895672 GR4:MTA 3YRHARD                                                     256700.13        944.38                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95838 Single Family                       20351201                    255500               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895680 GR2:MTA CONF NON3YRHARD                                             202420.19        745.16                              360                       356                            6.75             0      0          0         0.375                                7.125 OLIVEHURST                               CA               95961 Single Family                       20351201                    201600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895685 GR4:MTA 3YRHARD                                                     237365.37        759.07                              360                       356                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33432 Condominium                         20351201                    236000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895694 GR4:MTA 3YRHARD                                                      177811.9        452.11                              480                       476                           6.625             0      0          0         0.375                                    7 AUBURN                                   WA               98001 Single Family                       20451201                    178800               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895699 GR3:MTA NONCONF NON3YRHARD                                          140721.91         450.3                              360                       356                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55101 Single Family                       20351201                    140000               20060101                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895709 GR2:MTA CONF NON3YRHARD                                             339738.96        855.67                              480                       476                           6.375             0      0          0         0.375                                 6.75 SANTA ROSA                               CA               95403 Single Family                       20451201                    338400               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895719 GR2:MTA CONF NON3YRHARD                                             140609.44        423.96                              480                       476                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33611 Single Family                       20451201                    140000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895724 GR2:MTA CONF NON3YRHARD                                             263713.26        663.75                              480                       476                           6.875             0      0          0         0.375                                 7.25 STERLING                                 VA               20164 Condominium                         20451201                    262500               20060101                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895728 GR2:MTA CONF NON3YRHARD                                             226080.26        833.87                              360                       356                           6.875             0      0          0         0.375                                 7.25 SANTE FE                                 NM               87505 Single Family                       20351201                    225600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895729 GR4:MTA 3YRHARD                                                     219944.22        666.22                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89143 PUD                                 20451201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895731 GR2:MTA CONF NON3YRHARD                                             335914.18       1075.57                              360                       356                             6.5             0      0          0         0.375                                6.875 TIJERAS                                  NM               87059 Single Family                       20351201                    334400               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895732 GR2:MTA CONF NON3YRHARD                                             130273.97        418.14                              360                       356                             6.5             0      0          0         0.375                                6.875 PARKER                                   CO               80134 Condominium                         20351201                    130000               20060101            76.91999817 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895734 GR2:MTA CONF NON3YRHARD                                             102866.79        258.93                              480                       476                            6.75             0      0          0         0.375                                7.125 ATLANTA                                  GA               30349 PUD                                 20451201                    102400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895737 GR2:MTA CONF NON3YRHARD                                             280654.53       1034.94                              360                       356                               7             0      0          0         0.375                                7.375 SILVER SPRING                            MD               20901 PUD                                 20351201                    280000               20060101            70.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895739 GR2:MTA CONF NON3YRHARD                                             360841.52       1330.64                              360                       356                               7             0      0          0         0.375                                7.375 TRINIDAD                                 CA               95570 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895741 GR2:MTA CONF NON3YRHARD                                             228377.36         690.6                              480                       476                               7             0      0          0         0.375                                7.375 DEWEY                                    AZ               86327 Single Family                       20451201                    228050               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895745 GR2:MTA CONF NON3YRHARD                                             213562.48           642                              480                       476                               7             0      0          0         0.375                                7.375 REDDING                                  CA               96001 Single Family                       20451201                    212000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895746 GR2:MTA CONF NON3YRHARD                                             282318.75        910.24                              360                       356                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22192 PUD                                 20351201                    283000               20060101            78.61000061 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895747 GR4:MTA 3YRHARD                                                      140657.6        517.47                              360                       356                               7             0      0          0         0.375                                7.375 SALEM                                    OR               97305 Single Family                       20351201                    140000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895748 GR2:MTA CONF NON3YRHARD                                             300635.23       1108.86                              360                       356                           6.875             0      0          0         0.375                                 7.25 CONCORD                                  CA               94521 Condominium                         20351201                    300000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895757 GR4:MTA 3YRHARD                                                     341706.12        859.72                              480                       476                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20451201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895759 GR2:MTA CONF NON3YRHARD                                             250927.75        805.39                              360                       356                             6.5             0      0          0         0.375                                6.875 BEND                                     OR               97702 PUD                                 20351201                    250400               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895760 GR2:MTA CONF NON3YRHARD                                             335897.53       1238.97                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90046 Condominium                         20351201                    335200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895767 GR4:MTA 3YRHARD                                                     390510.73       1440.04                              360                       356                               7             0      0          0         0.375                                7.375 NORWALK                                  CA               90650 Single Family                       20351201                    389600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895768 GR2:MTA CONF NON3YRHARD                                             265703.67        914.57                              360                       356                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33496 PUD                                 20351201                    265000               20060101            69.73999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895777 GR4:MTA 3YRHARD                                                      326637.8        819.26                              480                       475                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20451101                    324000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895784 GR2:MTA CONF NON3YRHARD                                             224017.38        781.59                              360                       356                            6.25             0      0          0         0.375                                6.625 BERLIN                                   CT                6037 Single Family                       20351201                    243000               20060101            49.59000015 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895786 GR2:MTA CONF NON3YRHARD                                             276207.62        695.36                              480                       476                           6.625             0      0          0         0.375                                    7 SALIDA                                   CA               95368 Single Family                       20451201                    275000               20060101            54.45000076 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895791 GR2:MTA CONF NON3YRHARD                                              447939.7        1655.9                              360                       356                            6.75             0      0          0         0.375                                7.125 EAST BOSTON                              MA                2128 2-4 Family                          20351201                    448000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895792 GR2:MTA CONF NON3YRHARD                                             147306.27        543.35                              360                       356                           6.875             0      0          0         0.375                                 7.25 BAKERSFIELD                              CA               93309 Single Family                       20351201                    147000               20060101            68.37000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895794 GR2:MTA CONF NON3YRHARD                                             260547.98        836.27                              360                       356                             6.5             0      0          0         0.375                                6.875 FREDERICK                                MD               21701 PUD                                 20351201                    260000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895802 GR4:MTA 3YRHARD                                                     270142.35       1004.63                              360                       356                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20351201                    271800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895804 GR4:MTA 3YRHARD                                                     192821.31        709.67                              360                       355                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95687 Condominium                         20351101                    192000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895806 GR2:MTA CONF NON3YRHARD                                             213772.57        786.56                              360                       356                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85297 PUD                                 20351201                    212800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895810 GR4:MTA 3YRHARD                                                     210791.61        777.31                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 Condominium                         20351201                    210300               20060101            74.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895812 GR2:MTA CONF NON3YRHARD                                             401353.39       1211.31                              480                       475                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95204 Single Family                       20451101                    400000               20051201            72.45999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895813 GR2:MTA CONF NON3YRHARD                                             303478.32       1281.68                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895820 GR2:MTA CONF NON3YRHARD                                             188705.78        694.89                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87114 PUD                                 20351201                    188000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895822 GR2:MTA CONF NON3YRHARD                                             228855.95        842.74                              360                       356                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87109 Single Family                       20351201                    228000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895823 GR2:MTA CONF NON3YRHARD                                             305271.95        982.94                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91411 Condominium                         20351201                    305600               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895824 GR4:MTA 3YRHARD                                                     239810.99        766.31                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20351101                    238250               20051201            79.94999695 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895826 GR4:MTA 3YRHARD                                                     225077.25         566.4                              480                       476                           6.875             0      0          0         0.375                                 7.25 LIVERMORE                                CA               94550 Condominium                         20451201                    224000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895832 GR2:MTA CONF NON3YRHARD                                             280407.24        705.98                              480                       476                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20451201                    279200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895834 GR2:MTA CONF NON3YRHARD                                             520980.49       1850.78                              480                       475                               7             0      0          0         0.375                                7.375 BERKELEY                                 CA               94702 2-4 Family                          20451101                    517000               20051201            69.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895836 GR2:MTA CONF NON3YRHARD                                             392064.48        987.15                              480                       476                           6.625             0      0          0         0.375                                    7 VIRGINIA BEACH                           VA               23455 Condominium                         20451201                    390400               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895840 GR4:MTA 3YRHARD                                                      250779.8        925.53                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20351201                    250400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895843 GR4:MTA 3YRHARD                                                     161775.41        597.31                              360                       356                            6.25             0      0          0         0.375                                6.625 HOMESTEAD                                FL               33030 Single Family                       20351201                    161600               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895847 GR2:MTA CONF NON3YRHARD                                              460979.3       1700.25                              360                       356                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90016 2-4 Family                          20351201                    460000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895851 GR2:MTA CONF NON3YRHARD                                             164295.54        527.33                              360                       356                             6.5             0      0          0         0.375                                6.875 CHESTERFIELD                             VA               23832 Single Family                       20351201                    163950               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895857 GR2:MTA CONF NON3YRHARD                                             401741.31       1211.31                              480                       476                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91911 Condominium                         20451201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895860 GR4:MTA 3YRHARD                                                     182920.44           587                              360                       356                            6.75             0      0          0         0.375                                7.125 OAK LAWN                                 IL               60453 PUD                                 20351201                    182500               20060101                     73 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895863 GR4:MTA 3YRHARD                                                     190892.46        702.28                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33406 Single Family                       20351201                    190000               20060101                   79.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895864 GR2:MTA CONF NON3YRHARD                                             294158.73        884.26                              480                       476                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 PUD                                 20451201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895873 GR2:MTA CONF NON3YRHARD                                             189238.78        703.76                              360                       356                               7             0      0          0         0.375                                7.375 SAN PABLO                                CA               94806 Condominium                         20351201                    190400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896224 GR4:MTA 3YRHARD                                                     409602.86       1312.29                              360                       356                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 Single Family                       20351201                    408000               20060101            78.45999908 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896226 GR3:MTA NONCONF NON3YRHARD                                          180783.58        545.09                              480                       476                               7             0      0          0         0.375                                7.375 WOODBURY                                 MN               55125 Condominium                         20451201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896228 GR4:MTA 3YRHARD                                                     240443.91        887.09                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85041 Single Family                       20351101                    240000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896229 GR4:MTA 3YRHARD                                                     409945.71       1031.66                              480                       476                               7             0      0          0         0.375                                7.375 ANAHEIM                                  CA               92801 Single Family                       20451201                    408000               20060101                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896230 GR3:MTA NONCONF NON3YRHARD                                          164645.39        496.64                              480                       476                            6.75             0      0          0         0.375                                7.125 WOODBURY                                 MN               55129 Condominium                         20451201                    164000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896231 GR2:MTA CONF NON3YRHARD                                             271717.61        916.68                              360                       356                           6.375             0      0          0         0.375                                 6.75 PITTSBURGH                               PA               15217 Single Family                       20351201                    285000               20060101            44.88000107 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896234 GR2:MTA CONF NON3YRHARD                                             564965.26       2084.66                              360                       356                           6.625             0      0          0         0.375                                    7 LOS ANGELES                              CA               90041 2-4 Family                          20351201                    564000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896240 GR2:MTA CONF NON3YRHARD                                             228351.38        871.53                              360                       356                           6.625             0      0          0         0.375                                    7 VALRICO                                  FL               33594 PUD                                 20351201                    228000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896242 GR2:MTA CONF NON3YRHARD                                             386808.43       1423.04                              360                       356                               7             0      0          0         0.375                                7.375 NORTH HILLS                              CA               91343 Condominium                         20351201                    385000               20060101            79.05999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896246 GR2:MTA CONF NON3YRHARD                                             121811.82        393.69                              360                       356                            6.75             0      0          0         0.375                                7.125 BOISE                                    ID               83705 Single Family                       20351201                    122400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896248 GR4:MTA 3YRHARD                                                     364149.26       1342.83                              360                       356                               7             0      0          0         0.375                                7.375 NATIONAL CITY                            CA               91950 Condominium                         20351201                    363300               20060101            79.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896249 GR4:MTA 3YRHARD                                                     232539.45        857.52                              360                       356                               7             0      0          0         0.375                                7.375 POMPANO BEACH                            FL               33062 PUD                                 20351201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896250 GR2:MTA CONF NON3YRHARD                                              191272.3        709.67                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60651 Single Family                       20351201                    192000               20060101            79.93000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896251 GR2:MTA CONF NON3YRHARD                                             278591.37         900.6                              360                       356                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32837 PUD                                 20351201                    280000               20060101            77.77999878 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896254 GR2:MTA CONF NON3YRHARD                                             300638.88        756.55                              480                       476                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 Single Family                       20451201                    299200               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896255 GR2:MTA CONF NON3YRHARD                                             342554.02        859.72                              480                       475                            6.75             0      0          0         0.375                                7.125 RANCHO CUCAMONGA                         CA               91701 Single Family                       20451101                    340000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896256 GR2:MTA CONF NON3YRHARD                                             241381.64        895.59                              360                       356                               7             0      0          0         0.375                                7.375 TINLEY PARK                              IL               60477 Single Family                       20351201                    242300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896257 GR4:MTA 3YRHARD                                                     105846.85        390.32                              360                       356                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33619 Single Family                       20351201                    105600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896258 GR2:MTA CONF NON3YRHARD                                             340794.79       1256.71                              360                       356                               7             0      0          0         0.375                                7.375 STANWOOD                                 WA               98292 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896259 GR2:MTA CONF NON3YRHARD                                             288613.11       1064.51                              360                       356                           6.875             0      0          0         0.375                                 7.25 PALM DESERT                              CA               92260 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896260 GR2:MTA CONF NON3YRHARD                                             208568.57        669.02                              360                       356                           6.875             0      0          0         0.375                                 7.25 VALLEJO                                  CA               94589 Condominium                         20351201                    208000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896263 GR2:MTA CONF NON3YRHARD                                             362150.55        910.29                              480                       476                            6.75             0      0          0         0.375                                7.125 SUISUN CITY                              CA               94585 Single Family                       20451201                    360000               20060101            79.12000275 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896264 GR2:MTA CONF NON3YRHARD                                             220484.52        707.61                              360                       356                            6.75             0      0          0         0.375                                7.125 SAHUARITA                                AZ               85629 PUD                                 20351201                    220000               20060101            73.33000183 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895884 GR4:MTA 3YRHARD                                                     222252.02        712.76                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98664 Single Family                       20351201                    221600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895897 GR4:MTA 3YRHARD                                                      333862.2        834.43                              480                       475                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90810 Single Family                       20451101                    330000               20051201                  68.75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895899 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895903 GR4:MTA 3YRHARD                                                     308841.98        990.65                              360                       356                           6.875             0      0          0         0.375                                 7.25 YUCAIPA                                  CA               92399 Single Family                       20351201                    308000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895906 GR4:MTA 3YRHARD                                                     217596.86        654.11                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 Single Family                       20451201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895923 GR2:MTA CONF NON3YRHARD                                             193851.86        620.77                              360                       355                           6.625             0      0          0         0.375                                    7 NORTH LAS VEGAS                          NV               89084 PUD                                 20351101                    193000               20051201            70.95999908 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895927 GR2:MTA CONF NON3YRHARD                                              208335.3        876.94                              360                       356                               7             0      0          0         0.375                                7.375 RENO                                     NV               89512 Single Family                       20351201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895937 GR4:MTA 3YRHARD                                                     174137.07        560.62                              360                       356                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84115 Single Family                       20351201                    174300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895944 GR2:MTA CONF NON3YRHARD                                             152201.17        491.47                              360                       356                           6.375             0      0          0         0.375                                 6.75 DENVER                                   CO               80247 Condominium                         20351201                    152800               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895945 GR2:MTA CONF NON3YRHARD                                             204924.24        657.76                              360                       356                             6.5             0      0          0         0.375                                6.875 PUYALLUP                                 WA               98373 Single Family                       20351201                    204500               20060101            78.65000153 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895950 GR2:MTA CONF NON3YRHARD                                              168789.1        620.97                              360                       356                               7             0      0          0         0.375                                7.375 TUCSON                                   AZ               85715 Single Family                       20351201                    168000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895953 GR4:MTA 3YRHARD                                                     369842.13        930.52                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95219 PUD                                 20451201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895955 GR4:MTA 3YRHARD                                                      70164.01        259.29                              360                       357                               7             0      0          0         0.375                                7.375 WESTLAND                                 MI               48185 Single Family                       20360101                     70150               20060201            78.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895961 GR2:MTA CONF NON3YRHARD                                             179923.02        575.74                              360                       356                            6.75             0      0          0         0.375                                7.125 NAPLES                                   FL               34104 Condominium                         20351201                    179000               20060101            68.58000183 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895966 GR4:MTA 3YRHARD                                                     353035.69       1132.18                              360                       356                               7             0      0          0         0.375                                7.375 ATWATER                                  CA               95301 Single Family                       20351201                    352000               20060101            79.09999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895968 GR2:MTA CONF NON3YRHARD                                             133187.83        578.83                              360                       356                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83704 Single Family                       20351201                    133000               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895970 GR4:MTA 3YRHARD                                                      162155.9        597.31                              360                       356                             6.5             0      0          0         0.375                                6.875 MOLALLA                                  OR               97038 Single Family                       20351201                    161600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895980 GR2:MTA CONF NON3YRHARD                                             377558.26       1138.63                              480                       476                           6.875             0      0          0         0.375                                 7.25 CHANDLER                                 AZ               85248 PUD                                 20451201                    376000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895982 GR2:MTA CONF NON3YRHARD                                             234220.27        806.21                              360                       356                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80922 Single Family                       20351201                    233600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895985 GR2:MTA CONF NON3YRHARD                                             134143.52        493.82                              360                       356                            6.75             0      0          0         0.375                                7.125 TACOMA                                   WA               98404 Single Family                       20351201                    133600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895996 GR2:MTA CONF NON3YRHARD                                              211388.3        777.68                              360                       356                               7             0      0          0         0.375                                7.375 BELLEVUE                                 WA               98007 Condominium                         20351201                    210400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896002 GR4:MTA 3YRHARD                                                     248579.72        916.66                              360                       356                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92394 Single Family                       20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896003 GR2:MTA CONF NON3YRHARD                                             320748.02       1182.79                              360                       356                               7             0      0          0         0.375                                7.375 OAK PARK                                 CA               91377 Condominium                         20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896013 GR4:MTA 3YRHARD                                                     321605.79        809.14                              480                       476                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95355 Single Family                       20451201                    320000               20060101            79.59999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896014 GR4:MTA 3YRHARD                                                      272359.9        685.24                              480                       476                               7             0      0          0         0.375                                7.375 DOWNEY                                   CA               90241 Condominium                         20451201                    271000               20060101            72.26999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896018 GR2:MTA CONF NON3YRHARD                                             322265.02        968.74                              480                       476                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 PUD                                 20451201                    319900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896026 GR2:MTA CONF NON3YRHARD                                             166725.89        703.66                              360                       356                           6.875             0      0          0         0.375                                 7.25 ASHBURN                                  VA               20147 Condominium                         20351201                    166900               20060101            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896028 GR2:MTA CONF NON3YRHARD                                             119899.98        505.93                              360                       356                               7             0      0          0         0.375                                7.375 TRENTON                                  NJ                8611 2-4 Family                          20351201                    120000               20060101            78.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896031 GR4:MTA 3YRHARD                                                     308619.82        773.74                              480                       476                               7             0      0          0         0.375                                7.375 SEPULVEDA AREA                           CA               91343 Single Family                       20451201                    306000               20060101            54.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896034 GR2:MTA CONF NON3YRHARD                                             272384.14       1183.77                              360                       356                               7             0      0          0         0.375                                7.375 GLEN BURNIE                              MD               21060 Single Family                       20351201                    272000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896036 GR2:MTA CONF NON3YRHARD                                             316514.88         796.5                              480                       476                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               91364 Condominium                         20451201                    315000               20060101            75.90000153 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896043 GR4:MTA 3YRHARD                                                     192448.83        709.67                              360                       356                               7             0      0          0         0.375                                7.375 BOTHELL                                  WA               98011 Condominium                         20351201                    192000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896045 GR4:MTA 3YRHARD                                                     178774.89        539.03                              480                       476                               7             0      0          0         0.375                                7.375 COLTON                                   CA               92324 Single Family                       20451201                    178000               20060101            57.97999954 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896048 GR2:MTA CONF NON3YRHARD                                             394696.55       1186.48                              480                       476                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92508 Single Family                       20451201                    391800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896049 GR4:MTA 3YRHARD                                                     402397.39       1011.43                              480                       476                               6             0      0          0         0.375                                6.375 COCOA                                    FL               32922 Condominium                         20451201                    400000               20060101                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896050 GR2:MTA CONF NON3YRHARD                                             162258.59        596.94                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32835 Condominium                         20351201                    161500               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896053 GR2:MTA CONF NON3YRHARD                                              122508.2        486.79                              360                       356                               7             0      0          0         0.375                                7.375 SOCIAL CIRCLE                            GA               30025 Single Family                       20351201                    123200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896055 GR4:MTA 3YRHARD                                                      139942.3         450.3                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89142 PUD                                 20351201                    140000               20060101                     70 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896056 GR2:MTA CONF NON3YRHARD                                             376529.68         944.3                              480                       476                           6.875             0      0          0         0.375                                 7.25 CHULA VISTA                              CA               91915 Condominium                         20451201                    373450               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896064 GR2:MTA CONF NON3YRHARD                                             363877.34       1534.64                              360                       355                           6.875             0      0          0         0.375                                 7.25 SILVER SPRING                            MD               20903 Single Family                       20351101                    364000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896065 GR2:MTA CONF NON3YRHARD                                             340272.32       1433.46                              360                       356                               7             0      0          0         0.375                                7.375 ESTERO                                   FL               33928 PUD                                 20351201                    340000               20060101            79.80999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896066 GR2:MTA CONF NON3YRHARD                                             169635.25        511.48                              480                       476                               7             0      0          0         0.375                                7.375 PORT ORCHARD                             WA               98366 PUD                                 20451201                    168900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896070 GR3:MTA NONCONF NON3YRHARD                                          229319.07        733.34                              360                       356                               7             0      0          0         0.375                                7.375 CAPE CORAL                               FL               33993 Single Family                       20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896072 GR2:MTA CONF NON3YRHARD                                              98541.34        363.34                              360                       356                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 PUD                                 20351201                     98300               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896077 GR2:MTA CONF NON3YRHARD                                             208100.27        674.16                              360                       356                           6.625             0      0          0         0.375                                    7 MARYSVILLE                               WA               98271 PUD                                 20351201                    209600               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896079 GR4:MTA 3YRHARD                                                      179931.2        758.89                              360                       356                           6.875             0      0          0         0.375                                 7.25 NAMPA                                    ID               83686 2-4 Family                          20351201                    180000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896081 GR4:MTA 3YRHARD                                                     180250.36        758.89                              360                       356                           6.875             0      0          0         0.375                                 7.25 NAMPA                                    ID               83686 2-4 Family                          20351201                    180000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896089 GR2:MTA CONF NON3YRHARD                                             264501.34        849.13                              360                       356                           6.375             0      0          0         0.375                                 6.75 AUBURN                                   WA               98092 PUD                                 20351201                    264000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896096 GR4:MTA 3YRHARD                                                      50028.39        185.74                              360                       356                               7             0      0          0         0.375                                7.375 MACON                                    GA               31204 Single Family                       20351201                     50250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896267 GR2:MTA CONF NON3YRHARD                                             340510.95       1256.71                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91364 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896271 GR2:MTA CONF NON3YRHARD                                             311024.05       1154.88                              480                       476                               7             0      0          0         0.375                                7.375 BOWIE                                    MD               20716 Single Family                       20451201                    310000               20060101            89.58999634 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896274 GR4:MTA 3YRHARD                                                     178194.28        575.74                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85023 Single Family                       20351201                    179000               20060101            43.13000107 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896276 GR2:MTA CONF NON3YRHARD                                             342939.87       1034.46                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 Single Family                       20451201                    341600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896277 GR4:MTA 3YRHARD                                                     220647.31        707.61                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85212 PUD                                 20351201                    220000               20060101            75.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896279 GR4:MTA 3YRHARD                                                     350064.06       1286.28                              360                       355                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95687 Single Family                       20351101                    348000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896282 GR2:MTA CONF NON3YRHARD                                             209043.74        525.95                              480                       476                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20451201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896284 GR2:MTA CONF NON3YRHARD                                             184314.01         680.1                              360                       356                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85208 PUD                                 20351201                    184000               20060101            73.59999847 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896285 GR4:MTA 3YRHARD                                                     294319.11       1086.69                              360                       356                            6.25             0      0          0         0.375                                6.625 MORENO VALLEY                            CA               92551 PUD                                 20351201                    294000               20060101                   73.5 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896287 GR2:MTA CONF NON3YRHARD                                             119931.26         393.1                              480                       476                               7             0      0          0         0.375                                7.375 KEIZER                                   OR               97303 Single Family                       20451201                    119200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896289 GR2:MTA CONF NON3YRHARD                                             401354.65       1011.43                              480                       476                           6.875             0      0          0         0.375                                 7.25 TRUCKEE                                  CA               96161 Condominium                         20451201                    400000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896292 GR2:MTA CONF NON3YRHARD                                             288492.89       1064.51                              360                       356                           6.625             0      0          0         0.375                                    7 ATWATER                                  CA               95301 Single Family                       20351201                    288000               20060101                     90 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896293 GR2:MTA CONF NON3YRHARD                                             159785.34        513.98                              360                       356                           6.625             0      0          0         0.375                                    7 HENDERSON                                NV               89014 Condominium                         20351201                    159800               20060101            79.98000336 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896294 GR2:MTA CONF NON3YRHARD                                             261170.32       1099.34                              360                       356                               7             0      0          0         0.375                                7.375 RENO                                     NV               89501 2-4 Family                          20351201                    260750               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896297 GR2:MTA CONF NON3YRHARD                                             157403.32        662.56                              360                       356                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 WA               98498 2-4 Family                          20351201                    157150               20060101            75.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896301 GR2:MTA CONF NON3YRHARD                                             220814.97        814.28                              360                       356                               7             0      0          0         0.375                                7.375 BEND                                     OR               97701 Single Family                       20351201                    220300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896303 GR2:MTA CONF NON3YRHARD                                             274243.09        687.77                              480                       476                           6.875             0      0          0         0.375                                 7.25 FREMONT                                  CA               94538 Condominium                         20451201                    272000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896304 GR2:MTA CONF NON3YRHARD                                             169423.25        624.48                              360                       356                           6.875             0      0          0         0.375                                 7.25 EL MIRAGE                                AZ               85335 Single Family                       20351201                    168950               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896305 GR2:MTA CONF NON3YRHARD                                             151399.99        555.91                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89107 PUD                                 20351101                    150400               20051201            77.12999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896307 GR4:MTA 3YRHARD                                                      189924.5         700.8                              360                       356                           6.625             0      0          0         0.375                                    7 SURPRISE                                 AZ               85374 PUD                                 20351201                    189600               20060101                     79 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896314 GR2:MTA CONF NON3YRHARD                                             216548.03        798.38                              360                       356                           6.625             0      0          0         0.375                                    7 FRANKLIN PARK                            IL               60131 Single Family                       20351201                    216000               20060101            86.40000153 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896316 GR4:MTA 3YRHARD                                                     233996.66        861.22                              360                       355                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89052 PUD                                 20351101                    233000               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896318 GR3:MTA NONCONF NON3YRHARD                                          162382.53        519.77                              360                       356                           6.625             0      0          0         0.375                                    7 MONTICELLO                               MN               55362 Single Family                       20351201                    161600               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894525 GR2:MTA CONF NON3YRHARD                                             282855.25       1190.61                              360                       356                               7             0      0          0         0.375                                7.375 NEWARK                                   NJ                7108 2-4 Family                          20351201                    282400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894530 GR4:MTA 3YRHARD                                                     383093.72        960.86                              480                       475                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20451101                    380000               20051201            79.16999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894533 GR3:MTA NONCONF NON3YRHARD                                           97125.51        358.54                              360                       356                           6.375             0      0          0         0.375                                 6.75 SAINT BONIFACIUS                         MN               55375 Condominium                         20351201                     97000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894545 GR2:MTA CONF NON3YRHARD                                             209315.61        525.95                              480                       475                           6.875             0      0          0         0.375                                 7.25 HENDERSON                                NV               89052 Condominium                         20451101                    208000               20051201            79.95999908 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894562 GR2:MTA CONF NON3YRHARD                                             349412.39        888.04                              480                       476                           6.625             0      0          0         0.375                                    7 LYNBROOK                                 NY               11563 Single Family                       20451201                    351200               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15894576 GR2:MTA CONF NON3YRHARD                                              387403.5       1428.58                              360                       356                               7             0      0          0         0.375                                7.375 CERES                                    CA               95307 Single Family                       20351201                    386500               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894585 GR2:MTA CONF NON3YRHARD                                             804812.05       2863.88                              480                       476                               7             0      0          0         0.375                                7.375 MILPITAS                                 CA               95035 2-4 Family                          20451201                    800000               20060101            72.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894586 GR2:MTA CONF NON3YRHARD                                             291284.75        932.76                              360                       355                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20351101                    290000               20051201            70.90000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894597 GR4:MTA 3YRHARD                                                     373866.71        940.63                              480                       476                               7             0      0          0         0.375                                7.375 INDIO                                    CA               92201 Single Family                       20451201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894598 GR2:MTA CONF NON3YRHARD                                             200941.15        554.35                              480                       476                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33322 PUD                                 20451201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894611 GR2:MTA CONF NON3YRHARD                                             350827.45       1125.74                              360                       356                            6.75             0      0          0         0.375                                7.125 LA CENTER                                WA               98629 PUD                                 20351201                    350000               20060101            66.66999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894616 GR2:MTA CONF NON3YRHARD                                              88441.57        222.52                              480                       476                               7             0      0          0         0.375                                7.375 TWENTYNINE PALMS                         CA               92277 Single Family                       20451201                     88000               20060101            73.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894625 GR2:MTA CONF NON3YRHARD                                             152188.44        488.58                              360                       356                           6.375             0      0          0         0.375                                 6.75 CAPE CORAL                               FL               33990 Condominium                         20351201                    151900               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894637 GR4:MTA 3YRHARD                                                     414067.44       1041.77                              480                       476                               7             0      0          0         0.375                                7.375 ATASCADERO                               CA               93422 Single Family                       20451201                    412000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894647 GR4:MTA 3YRHARD                                                     144692.29        533.74                              360                       355                               7             0      0          0         0.375                                7.375 KINGMAN                                  AZ               86401 Single Family                       20351101                    144400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894653 GR4:MTA 3YRHARD                                                     418621.54       1051.89                              480                       475                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92114 Single Family                       20451101                    416000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894657 GR2:MTA CONF NON3YRHARD                                             141360.88        520.06                              360                       356                               7             0      0          0         0.375                                7.375 JACKSONVILLE                             FL               32258 Condominium                         20351201                    140700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894661 GR2:MTA CONF NON3YRHARD                                             172732.39         552.9                              360                       356                           6.625             0      0          0         0.375                                    7 JACKSONVILLE                             FL               32268 Condominium                         20351201                    171900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894662 GR2:MTA CONF NON3YRHARD                                             304299.69       1281.68                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894663 GR2:MTA CONF NON3YRHARD                                             273149.53        685.24                              480                       476                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95828 Single Family                       20451201                    271000               20060101            77.43000031 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894674 GR3:MTA NONCONF NON3YRHARD                                           97125.51        358.54                              360                       356                           6.375             0      0          0         0.375                                 6.75 SAINT BONIFACIUS                         MN               55375 Condominium                         20351201                     97000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894675 GR2:MTA CONF NON3YRHARD                                             157997.92        506.91                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89128 Condominium                         20351201                    157600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894679 GR3:MTA NONCONF NON3YRHARD                                           97125.51        358.54                              360                       356                           6.375             0      0          0         0.375                                 6.75 ST. BONIFACIUS                           MN               55375 Condominium                         20351201                     97000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894684 GR4:MTA 3YRHARD                                                     319402.94       1029.25                              360                       356                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92555 PUD                                 20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894685 GR2:MTA CONF NON3YRHARD                                             200920.03        505.72                              480                       476                            6.75             0      0          0         0.375                                7.125 LAKE ELSINORE                            CA               92530 Single Family                       20451201                    200000               20060101            69.93000031 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894689 GR2:MTA CONF NON3YRHARD                                             307429.34        987.44                              360                       356                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89109 Condominium                         20351201                    307000               20060101            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894704 GR4:MTA 3YRHARD                                                     239949.43       1008.48                              360                       356                           6.875             0      0          0         0.375                                 7.25 HOLLYWOOD                                FL               33020 2-4 Family                          20351201                    239200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894710 GR2:MTA CONF NON3YRHARD                                             361090.01       1517.78                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89121 2-4 Family                          20351101                    360000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894718 GR4:MTA 3YRHARD                                                     108798.41        327.06                              480                       476                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89119 Condominium                         20451201                    108000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894721 GR3:MTA NONCONF NON3YRHARD                                          361059.24       1157.91                              360                       356                               7             0      0          0         0.375                                7.375 BEVERLY SHORES                           IN               46301 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894727 GR2:MTA CONF NON3YRHARD                                             420677.06       1770.74                              360                       356                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11208 2-4 Family                          20351201                    420000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894737 GR4:MTA 3YRHARD                                                      200039.3        715.62                              480                       476                               7             0      0          0         0.375                                7.375 MARYSVILLE                               WA               98271 2-4 Family                          20451201                    199900               20060101            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894738 GR4:MTA 3YRHARD                                                     200021.93        715.62                              480                       476                               7             0      0          0         0.375                                7.375 MARYSVILLE                               WA               98271 2-4 Family                          20451201                    199900               20060101            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894739 GR2:MTA CONF NON3YRHARD                                             276645.19       1020.15                              360                       356                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95135 Condominium                         20351201                    276000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894747 GR2:MTA CONF NON3YRHARD                                             220631.73        927.53                              360                       356                               7             0      0          0         0.375                                7.375 STOCKHOLM                                NJ                7460 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894749 GR3:MTA NONCONF NON3YRHARD                                          689737.18       2212.88                              360                       356                            6.75             0      0          0         0.375                                7.125 ASHBURN                                  VA               20148 PUD                                 20351201                    688000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894770 GR2:MTA CONF NON3YRHARD                                             154357.53        498.87                              360                       356                             6.5             0      0          0         0.375                                6.875 LITTLETON                                CO               80128 Single Family                       20351201                    155100               20060101            59.65000153 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894789 GR2:MTA CONF NON3YRHARD                                             522851.91       1589.84                              480                       476                             6.5             0      0          0         0.375                                6.875 IMPERIAL BEACH                           CA               91932 2-4 Family                          20451201                    525000               20060101            55.25999832 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             3                 480
       15894797 GR2:MTA CONF NON3YRHARD                                             188804.17        694.89                              360                       355                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92307 Single Family                       20351101                    188000               20051201            76.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894799 GR4:MTA 3YRHARD                                                     276424.93       1020.15                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89134 PUD                                 20351201                    276000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894801 GR2:MTA CONF NON3YRHARD                                             436702.84        1838.2                              360                       356                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94805 2-4 Family                          20351201                    436000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894804 GR2:MTA CONF NON3YRHARD                                             509054.32       1526.25                              480                       475                               7             0      0          0         0.375                                7.375 ROSEMEAD                                 CA               91770 2-4 Family                          20451101                    504000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894805 GR2:MTA CONF NON3YRHARD                                             392438.85       1258.26                              360                       355                           6.125             0      0          0         0.375                                  6.5 TURLOCK                                  CA               95380 Single Family                       20351101                    391200               20051201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894807 GR2:MTA CONF NON3YRHARD                                             141527.78        595.73                              360                       356                               7             0      0          0         0.375                                7.375 LITTLE EGG HARBOR                        NJ                8087 PUD                                 20351201                    141300               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894815 GR2:MTA CONF NON3YRHARD                                             152082.66         488.9                              360                       356                           6.625             0      0          0         0.375                                    7 TOWNSHIP OF CLIFTON                      PA               18424 PUD                                 20351201                    152000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894832 GR2:MTA CONF NON3YRHARD                                             216940.29        654.11                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93705 Single Family                       20451201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894838 GR2:MTA CONF NON3YRHARD                                             516747.54       2178.64                              360                       357                               7             0      0          0         0.375                                7.375 PARAMOUNT                                CA               90723 2-4 Family                          20360101                    516750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894840 GR2:MTA CONF NON3YRHARD                                             188883.06        694.89                              360                       356                               7             0      0          0         0.375                                7.375 APPLE VALLEY                             CA               92307 Single Family                       20351201                    188000               20060101            76.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894845 GR3:MTA NONCONF NON3YRHARD                                           97125.51        358.54                              360                       356                           6.375             0      0          0         0.375                                 6.75 SAINT BONIFACIUS                         MN               55375 Condominium                         20351201                     97000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894861 GR4:MTA 3YRHARD                                                     117701.31         433.2                              360                       355                               7             0      0          0         0.375                                7.375 CORNING                                  CA               96021 Single Family                       20351101                    117200               20051201            76.84999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894864 GR4:MTA 3YRHARD                                                     371992.68       1324.55                              480                       476                            6.75             0      0          0         0.375                                7.125 PALMDALE                                 CA               93551 Single Family                       20451201                    370000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894870 GR4:MTA 3YRHARD                                                     244600.39        738.14                              480                       476                               7             0      0          0         0.375                                7.375 NORWALK                                  CA               90050 Condominium                         20451201                    243750               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894873 GR2:MTA CONF NON3YRHARD                                             204069.42        659.37                              360                       356                           6.875             0      0          0         0.375                                 7.25 CEDAR CITY                               UT               84720 Single Family                       20351201                    205000               20060101            71.93000031 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894891 GR2:MTA CONF NON3YRHARD                                             246609.27        787.06                              360                       355                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89147 PUD                                 20351101                    244700               20051201            79.97000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894899 GR2:MTA CONF NON3YRHARD                                             155881.51        392.44                              480                       476                           6.625             0      0          0         0.375                                    7 GLENDALE                                 AZ               85303 Single Family                       20451201                    155200               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894908 GR2:MTA CONF NON3YRHARD                                             304307.86       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894921 GR2:MTA CONF NON3YRHARD                                             264945.91        975.43                              360                       355                           6.875             0      0          0         0.375                                 7.25 RIO RANCHO                               NM               87124 Single Family                       20351101                    263900               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894922 GR2:MTA CONF NON3YRHARD                                             123061.41         453.9                              360                       356                           6.875             0      0          0         0.375                                 7.25 BRADENTON                                FL               34210 Condominium                         20351201                    122800               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894926 GR2:MTA CONF NON3YRHARD                                              285862.9       1201.58                              360                       355                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98204 2-4 Family                          20351101                    285000               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894929 GR2:MTA CONF NON3YRHARD                                             123338.19         453.9                              360                       356                           6.875             0      0          0         0.375                                 7.25 BRADENTON                                FL               34210 Condominium                         20351201                    122800               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894930 GR4:MTA 3YRHARD                                                     246547.15        616.97                              480                       475                           6.625             0      0          0         0.375                                    7 SHERWOOD                                 OR               97140 PUD                                 20451101                    244000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894931 GR4:MTA 3YRHARD                                                     587066.17       2094.21                              480                       476                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94805 2-4 Family                          20451201                    585000               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894933 GR2:MTA CONF NON3YRHARD                                             136261.13        502.69                              360                       356                            6.75             0      0          0         0.375                                7.125 ALBANY                                   OR               97322 Single Family                       20351201                    136000               20060101            76.83999634 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894936 GR4:MTA 3YRHARD                                                     124173.49        431.41                              360                       356                               7             0      0          0         0.375                                7.375 FORT PIERCE                              FL               34950 Single Family                       20351201                    125000               20060101            75.76000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894941 GR3:MTA NONCONF NON3YRHARD                                          287364.06        922.15                              360                       356                           6.625             0      0          0         0.375                                    7 MAPLE VALLEY                             WA               98038 Single Family                       20351201                    286700               20060101            78.55000305 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894949 GR3:MTA NONCONF NON3YRHARD                                          379485.03       1399.38                              360                       356                               7             0      0          0         0.375                                7.375 ROSEVILLE                                CA               95747 Single Family                       20351201                    378600               20060101            78.87999725 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894951 GR2:MTA CONF NON3YRHARD                                             180700.43        545.09                              480                       476                           6.875             0      0          0         0.375                                 7.25 EL MIRAGE                                AZ               85335 Single Family                       20451201                    180000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894966 GR2:MTA CONF NON3YRHARD                                             298648.22        896.37                              480                       475                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89081 PUD                                 20451101                    296000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894976 GR2:MTA CONF NON3YRHARD                                             248963.97        784.04                              480                       476                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89052 PUD                                 20451201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894982 GR2:MTA CONF NON3YRHARD                                             289485.08        926.33                              360                       356                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95210 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894988 GR2:MTA CONF NON3YRHARD                                             176711.71        650.54                              360                       355                            6.75             0      0          0         0.375                                7.125 BAKERSFIELD                              CA               93307 Single Family                       20351101                    176000               20051201            79.63999939 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894997 GR4:MTA 3YRHARD                                                     210238.55        674.16                              360                       356                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77008 Condominium                         20351201                    209600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895000 GR3:MTA NONCONF NON3YRHARD                                          253226.51        667.41                              480                       476                               7             0      0          0         0.375                                7.375 MAPLEWOOD                                MN               55119 Single Family                       20451201                    252000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895006 GR4:MTA 3YRHARD                                                     306247.48        920.59                              480                       476                               7             0      0          0         0.375                                7.375 PALM SPRINGS                             CA               92264 Condominium                         20451201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895029 GR2:MTA CONF NON3YRHARD                                             115446.48        425.07                              360                       355                           6.875             0      0          0         0.375                                 7.25 MORONGO VALLEY                           CA               92256 Single Family                       20351101                    115000               20051201            76.66999817 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895042 GR4:MTA 3YRHARD                                                     391204.42       1448.91                              360                       356                            6.75             0      0          0         0.375                                7.125 WILTON MANORS                            FL               33305 Single Family                       20351201                    392000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895050 GR2:MTA CONF NON3YRHARD                                             237922.77        879.33                              360                       356                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33463 Condominium                         20351201                    237900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895057 GR2:MTA CONF NON3YRHARD                                             229922.01        849.76                              360                       356                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33463 Condominium                         20351201                    229900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895063 GR2:MTA CONF NON3YRHARD                                             214815.95        910.25                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85021 2-4 Family                          20351101                    215900               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895082 GR2:MTA CONF NON3YRHARD                                             274963.99        882.91                              360                       356                            6.25             0      0          0         0.375                                6.625 QUEEN CREEK                              AZ               85242 PUD                                 20351201                    274500               20060101                  76.25 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895089 GR2:MTA CONF NON3YRHARD                                             339191.03        1250.8                              360                       356                               7             0      0          0         0.375                                7.375 RED BLUFF                                CA               96080 Single Family                       20351201                    338400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895096 GR2:MTA CONF NON3YRHARD                                             401741.31       1211.31                              480                       476                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98117 Single Family                       20451201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895107 GR2:MTA CONF NON3YRHARD                                             277432.75        892.72                              360                       356                             6.5             0      0          0         0.375                                6.875 ROSEVILLE                                CA               95678 Condominium                         20351201                    277550               20060101            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895108 GR2:MTA CONF NON3YRHARD                                             204301.23        754.03                              360                       356                               7             0      0          0         0.375                                7.375 TEANECK                                  NJ                7666 Condominium                         20351201                    204000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895113 GR2:MTA CONF NON3YRHARD                                             198445.26        730.37                              360                       355                               7             0      0          0         0.375                                7.375 DELANO                                   CA               93215 Single Family                       20351101                    197600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895116 GR2:MTA CONF NON3YRHARD                                             287657.69        724.18                              480                       476                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95834 Single Family                       20451201                    286400               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895118 GR2:MTA CONF NON3YRHARD                                              264518.9        665.52                              480                       476                               7             0      0          0         0.375                                7.375 MADISON                                  CA               95653 Single Family                       20451201                    263200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895130 GR4:MTA 3YRHARD                                                      236326.5        759.88                              360                       357                               7             0      0          0         0.375                                7.375 MILAN                                    MI               48160 Single Family                       20360101                    236250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895137 GR2:MTA CONF NON3YRHARD                                             389264.02       1434.13                              360                       356                           6.625             0      0          0         0.375                                    7 ASHBURN                                  VA               20147 PUD                                 20351201                    388000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895146 GR2:MTA CONF NON3YRHARD                                             335452.52       1084.25                              360                       356                             6.5             0      0          0         0.375                                6.875 MILFORD                                  MA                1757 Single Family                       20351201                    337100               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895148 GR4:MTA 3YRHARD                                                     285405.05        980.15                              360                       356                           6.875             0      0          0         0.375                                 7.25 FRESNO                                   CA               93722 Single Family                       20351201                    284000               20060101            79.55000305 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895151 GR4:MTA 3YRHARD                                                     144722.59        364.12                              480                       476                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19115 Condominium                         20451201                    144000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895180 GR2:MTA CONF NON3YRHARD                                             382526.58       1404.56                              360                       355                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91601 Condominium                         20351101                    380000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895188 GR2:MTA CONF NON3YRHARD                                             315323.17       1009.95                              360                       356                           6.375             0      0          0         0.375                                 6.75 CLEARWATER                               FL               33762 Single Family                       20351201                    314000               20060101            79.48999786 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895189 GR2:MTA CONF NON3YRHARD                                             115921.44        426.92                              360                       355                            6.75             0      0          0         0.375                                7.125 EXETER                                   CA               93221 Single Family                       20351101                    115500               20051201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895192 GR2:MTA CONF NON3YRHARD                                             259973.03        836.27                              360                       356                             6.5             0      0          0         0.375                                6.875 PORT HUENEME                             CA               93041 Condominium                         20351201                    260000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895195 GR3:MTA NONCONF NON3YRHARD                                          464987.79       1715.04                              360                       356                           6.875             0      0          0         0.375                                 7.25 BROOKLYN                                 NY               11229 2-4 Family                          20351201                    464000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895206 GR4:MTA 3YRHARD                                                     401488.36       1211.31                              480                       476                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               CA               95258 Single Family                       20451201                    400000               20060101            72.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895210 GR2:MTA CONF NON3YRHARD                                             184391.72         680.1                              360                       356                           6.875             0      0          0         0.375                                 7.25 MEDFORD                                  OR               97501 Single Family                       20351201                    184000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895213 GR4:MTA 3YRHARD                                                     205677.49        656.15                              360                       355                               7             0      0          0         0.375                                7.375 YUCAIPA                                  CA               92399 Single Family                       20351101                    204000               20051201                     60 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895215 GR2:MTA CONF NON3YRHARD                                             224523.62        827.95                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20351201                    224000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895234 GR2:MTA CONF NON3YRHARD                                             273575.38        878.08                              360                       356                             6.5             0      0          0         0.375                                6.875 PEORIA                                   AZ               85383 PUD                                 20351201                    273000               20060101            65.77999878 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895247 GR4:MTA 3YRHARD                                                     248579.71        916.66                              360                       356                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895269 GR4:MTA 3YRHARD                                                     181430.22        696.65                              360                       356                               6             0      0          0         0.375                                6.375 TEMPE                                    AZ               85283 PUD                                 20351201                    182250               20060101            63.95000076 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895271 GR2:MTA CONF NON3YRHARD                                             265104.19        667.54                              480                       476                             6.5             0      0          0         0.375                                6.875 GLENDALE                                 AZ               85308 PUD                                 20451201                    264000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895283 GR2:MTA CONF NON3YRHARD                                             351530.23       1492.48                              360                       356                               7             0      0          0         0.375                                7.375 UKIAH                                    CA               95482 2-4 Family                          20351201                    354000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895284 GR2:MTA CONF NON3YRHARD                                             163681.74        603.59                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85048 Condominium                         20351201                    163300               20060101            60.47999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895290 GR4:MTA 3YRHARD                                                     302396.38        758.57                              480                       475                               7             0      0          0         0.375                                7.375 MONTEBELLO                               CA               90640 Single Family                       20451101                    300000               20051201                  58.25 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895303 GR2:MTA CONF NON3YRHARD                                             319113.41        801.05                              480                       476                             6.5             0      0          0         0.375                                6.875 FAIRFIELD                                CA               94533 Single Family                       20451201                    316800               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895304 GR2:MTA CONF NON3YRHARD                                             189654.18        611.12                              360                       356                           6.375             0      0          0         0.375                                 6.75 CATHEDRAL CITY                           CA               92234 PUD                                 20351201                    190000               20060101                     50 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895309 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895314 GR4:MTA 3YRHARD                                                     210762.32           674                              360                       356                               7             0      0          0         0.375                                7.375 ORTING                                   WA               98360 PUD                                 20351201                    209550               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895318 GR2:MTA CONF NON3YRHARD                                             295602.62        952.06                              360                       356                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89110 Single Family                       20351201                    296000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895327 GR2:MTA CONF NON3YRHARD                                              66166.63        212.29                              360                       356                            6.75             0      0          0         0.375                                7.125 POCAHONTAS                               IL               62275 Single Family                       20351201                     66000               20060101            69.47000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895339 GR4:MTA 3YRHARD                                                      176283.7        742.03                              360                       356                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78753 2-4 Family                          20351201                    176000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895351 GR2:MTA CONF NON3YRHARD                                             322001.22        809.14                              480                       475                            6.25             0      0          0         0.375                                6.625 LA HABRA                                 CA               90631 Single Family                       20451101                    320000               20051201                  62.75 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895358 GR2:MTA CONF NON3YRHARD                                             237855.25         768.4                              360                       356                               7             0      0          0         0.375                                7.375 VERO BEACH                               FL               32968 PUD                                 20351201                    238900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895366 GR2:MTA CONF NON3YRHARD                                             177003.91        651.46                              360                       355                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20351101                    176250               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895376 GR2:MTA CONF NON3YRHARD                                             291283.61        934.53                              360                       356                            6.75             0      0          0         0.375                                7.125 COLORADO SPRINGS                         CO               80921 PUD                                 20351201                    290550               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895385 GR2:MTA CONF NON3YRHARD                                              96608.98        290.41                              480                       476                               7             0      0          0         0.375                                7.375 OVERGAARD                                AZ               85933 Condominium                         20451201                     95900               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895390 GR2:MTA CONF NON3YRHARD                                              96608.98        290.41                              480                       476                               7             0      0          0         0.375                                7.375 OVERGAARD                                AZ               85933 Condominium                         20451201                     95900               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895396 GR2:MTA CONF NON3YRHARD                                             210298.59        675.13                              360                       356                           6.375             0      0          0         0.375                                 6.75 OCEANSIDE                                CA               92056 Condominium                         20351201                    209900               20060101            79.98000336 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895399 GR4:MTA 3YRHARD                                                     169438.33         424.8                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 PUD                                 20451201                    168000               20060101                   78.5 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895400 GR4:MTA 3YRHARD                                                      358891.5        900.17                              480                       475                               7             0      0          0         0.375                                7.375 SANTA ANA                                CA               92704 Single Family                       20451101                    356000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895402 GR2:MTA CONF NON3YRHARD                                             196888.35        494.09                              480                       476                           6.625             0      0          0         0.375                                    7 FEDERAL WAY                              WA               98003 Single Family                       20451201                    195400               20060101            78.16000366 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895406 GR4:MTA 3YRHARD                                                        152245        640.84                              360                       356                               7             0      0          0         0.375                                7.375 CLEARWATER                               FL               33755 2-4 Family                          20351201                    152000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895432 GR4:MTA 3YRHARD                                                     201052.34        690.25                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89108 Single Family                       20351201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895437 GR4:MTA 3YRHARD                                                      260419.1       1096.18                              360                       356                               7             0      0          0         0.375                                7.375 KINGMAN                                  AZ               86401 2-4 Family                          20351201                    260000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895450 GR2:MTA CONF NON3YRHARD                                             403046.25       1011.43                              480                       476                           6.625             0      0          0         0.375                                    7 ESCONDIDO                                CA               92027 Single Family                       20451201                    400000               20060101            67.23000336 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895455 GR4:MTA 3YRHARD                                                     256598.43        946.23                              360                       356                               7             0      0          0         0.375                                7.375 PORT ST. LUCIE                           FL               34953 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895459 GR4:MTA 3YRHARD                                                     320972.62        965.26                              480                       475                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91761 Single Family                       20451101                    318750               20051201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895461 GR2:MTA CONF NON3YRHARD                                             248049.52        916.66                              360                       356                               7             0      0          0         0.375                                7.375 PALM DESERT                              CA               92260 PUD                                 20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895463 GR2:MTA CONF NON3YRHARD                                              90145.41        271.34                              480                       476                               7             0      0          0         0.375                                7.375 PLANT CITY                               FL               33563 Single Family                       20451201                     89600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895465 GR2:MTA CONF NON3YRHARD                                             212886.68        536.06                              480                       476                             6.5             0      0          0         0.375                                6.875 FOREST HILL                              MD               21050 PUD                                 20451201                    212000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895470 GR2:MTA CONF NON3YRHARD                                             264514.02        849.13                              360                       356                             6.5             0      0          0         0.375                                6.875 LAKE HAVASU CITY                         AZ               86404 Single Family                       20351201                    264000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895476 GR4:MTA 3YRHARD                                                     138086.97        530.94                              360                       356                               7             0      0          0         0.375                                7.375 DETROIT                                  MI               48207 Condominium                         20351201                    138900               20060101            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895478 GR2:MTA CONF NON3YRHARD                                             118273.31        379.54                              360                       356                           6.625             0      0          0         0.375                                    7 PANAMA CITY                              FL               32405 Single Family                       20351201                    118000               20060101            60.81999969 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895481 GR2:MTA CONF NON3YRHARD                                             352894.22       1132.18                              360                       356                           6.875             0      0          0         0.375                                 7.25 LEMON GROVE                              CA               91945 Single Family                       20351201                    352000               20060101            79.09999847 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895491 GR4:MTA 3YRHARD                                                     350776.67       1125.74                              360                       356                               7             0      0          0         0.375                                7.375 AZUSA                                    CA               91702 Single Family                       20351201                    350000               20060101            76.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895492 GR3:MTA NONCONF NON3YRHARD                                          390983.48       1075.43                              480                       476                           6.875             0      0          0         0.375                                 7.25 BLOOMINGTON                              MN               55437 Single Family                       20451201                    388000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895494 GR2:MTA CONF NON3YRHARD                                             390821.97        1254.4                              360                       356                             6.5             0      0          0         0.375                                6.875 VISTA                                    CA               92081 PUD                                 20351201                    390000               20060101            69.76999664 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895498 GR4:MTA 3YRHARD                                                     249581.78        752.53                              480                       476                               7             0      0          0         0.375                                7.375 BLOOMINGTON                              CA               92316 Single Family                       20451201                    248500               20060101                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895502 GR4:MTA 3YRHARD                                                     213036.66        536.06                              480                       476                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 Single Family                       20451201                    212000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895503 GR2:MTA CONF NON3YRHARD                                             239241.99        853.44                              480                       476                               7             0      0          0         0.375                                7.375 REDMOND                                  OR               97756 2-4 Family                          20451201                    238400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895505 GR2:MTA CONF NON3YRHARD                                             302445.15       1116.26                              360                       356                            6.75             0      0          0         0.375                                7.125 UPLAND                                   CA               91786 Single Family                       20351201                    302000               20060101                   75.5 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895510 GR2:MTA CONF NON3YRHARD                                             315169.79       1160.61                              360                       356                           6.875             0      0          0         0.375                                 7.25 WINCHESTER                               CA               92596 PUD                                 20351201                    314000               20060101            79.48999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895513 GR4:MTA 3YRHARD                                                     268626.46        990.59                              360                       356                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95351 Single Family                       20351201                    268000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895515 GR2:MTA CONF NON3YRHARD                                             347580.07       1053.84                              480                       476                           6.875             0      0          0         0.375                                 7.25 TRACY                                    CA               95377 Single Family                       20451201                    348000               20060101            73.26000214 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15895517 GR2:MTA CONF NON3YRHARD                                             148345.96        547.04                              360                       356                               7             0      0          0         0.375                                7.375 SARASOTA                                 FL               34232 PUD                                 20351201                    148000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895522 GR4:MTA 3YRHARD                                                      642724.2       1938.09                              480                       476                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90019 2-4 Family                          20451201                    640000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895524 GR2:MTA CONF NON3YRHARD                                             232819.39        830.53                              480                       476                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98404 2-4 Family                          20451201                    232000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895525 GR2:MTA CONF NON3YRHARD                                              97525.18        336.84                              360                       356                           6.875             0      0          0         0.375                                 7.25 DANIA BEACH                              FL               33004 Condominium                         20351201                     97600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895532 GR4:MTA 3YRHARD                                                     248579.72        916.66                              360                       356                               7             0      0          0         0.375                                7.375 PORT ST. LUCIE                           FL               34986 Single Family                       20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895535 GR4:MTA 3YRHARD                                                     248579.72        916.66                              360                       356                               7             0      0          0         0.375                                7.375 PORT ST. LUCIE                           FL               34953 Single Family                       20351201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895537 GR2:MTA CONF NON3YRHARD                                             108355.87        346.73                              360                       356                            6.75             0      0          0         0.375                                7.125 BRANSON                                  MO               65616 Condominium                         20351201                    107800               20060101            79.97000122 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895541 GR2:MTA CONF NON3YRHARD                                             256432.74         823.4                              360                       356                            6.25             0      0          0         0.375                                6.625 DELHI                                    CA               95315 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895550 GR2:MTA CONF NON3YRHARD                                              94916.45        303.63                              360                       356                           6.875             0      0          0         0.375                                 7.25 BISMARCK                                 ND               58501 Single Family                       20351201                     94400               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895553 GR2:MTA CONF NON3YRHARD                                             226130.13        681.82                              480                       476                               7             0      0          0         0.375                                7.375 DEWEY                                    AZ               86327 PUD                                 20451201                    225150               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895560 GR2:MTA CONF NON3YRHARD                                              95316.81        351.14                              360                       355                           6.625             0      0          0         0.375                                    7 FRESNO                                   CA               93711 PUD                                 20351101                     95000               20051201            35.18999863 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895566 GR4:MTA 3YRHARD                                                     146870.06        539.28                              360                       355                               7             0      0          0         0.375                                7.375 COALINGA                                 CA               93210 Single Family                       20351101                    145900               20051201            76.79000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895567 GR2:MTA CONF NON3YRHARD                                             272141.58        682.72                              480                       476                            6.75             0      0          0         0.375                                7.125 CONCORD                                  CA               94520 Condominium                         20451201                    270000               20060101            79.41000366 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895569 GR2:MTA CONF NON3YRHARD                                             203811.28        754.03                              360                       356                           6.625             0      0          0         0.375                                    7 BANNING                                  CA               92220 Condominium                         20351201                    204000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895572 GR4:MTA 3YRHARD                                                     102112.23        376.28                              360                       356                               7             0      0          0         0.375                                7.375 COALINGA                                 CA               93210 Single Family                       20351201                    101800               20060101            72.19999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895573 GR4:MTA 3YRHARD                                                     152245.03        640.84                              360                       356                               7             0      0          0         0.375                                7.375 FARMERSVILLE                             CA               93223 Single Family                       20351201                    152000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895575 GR4:MTA 3YRHARD                                                     278004.97        838.23                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20451201                    276800               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895578 GR4:MTA 3YRHARD                                                     331678.53         831.9                              480                       475                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20451101                    329000               20051201            79.84999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895584 GR2:MTA CONF NON3YRHARD                                             441516.86       1855.06                              360                       356                               7             0      0          0         0.375                                7.375 COMPTON                                  CA               90220 2-4 Family                          20351201                    440000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895585 GR4:MTA 3YRHARD                                                     216714.68        654.11                              480                       476                           6.375             0      0          0         0.375                                 6.75 MODESTO                                  CA               95354 Single Family                       20451201                    216000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895587 GR3:MTA NONCONF NON3YRHARD                                           385597.2       1162.86                              480                       476                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 Single Family                       20451201                    384000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895588 GR2:MTA CONF NON3YRHARD                                                297130        952.06                              360                       355                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95842 Single Family                       20351101                    296000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893540 GR2:MTA CONF NON3YRHARD                                             385712.87        1422.3                              360                       355                           6.875             0      0          0         0.375                                 7.25 SAN GABRIEL                              CA               91776 Single Family                       20351101                    384800               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893548 GR2:MTA CONF NON3YRHARD                                             190899.23        967.26                              360                       355                               7             0      0          0         0.375                                7.375 TIGARD                                   OR               97223 Single Family                       20351101                    190900               20051201            79.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893549 GR2:MTA CONF NON3YRHARD                                             412624.81        1035.7                              480                       475                            6.75             0      0          0         0.375                                7.125 IRVINE                                   CA               92612 Condominium                         20451101                    409600               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893550 GR2:MTA CONF NON3YRHARD                                             393651.79       1352.87                              360                       355                            6.75             0      0          0         0.375                                7.125 REDDING                                  CA               96002 Single Family                       20351101                    392000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893567 GR4:MTA 3YRHARD                                                     289494.41        927.61                              360                       355                           6.375             0      0          0         0.375                                 6.75 DENAIR                                   CA               95316 Single Family                       20351101                    288400               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893568 GR2:MTA CONF NON3YRHARD                                             258861.01        836.26                              360                       355                           6.125             0      0          0         0.375                                  6.5 PEORIA                                   AZ               85382 Single Family                       20351101                    260000               20051201            77.61000061 No MI                         1.23E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893573 GR2:MTA CONF NON3YRHARD                                             228532.99        842.73                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85041 PUD                                 20351201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893576 GR4:MTA 3YRHARD                                                     272738.59       1146.76                              360                       355                               7             0      0          0         0.375                                7.375 AREA OF SACRAMENTO                       CA               95828 Single Family                       20351101                    272000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893577 GR2:MTA CONF NON3YRHARD                                             120858.59        303.22                              480                       475                           6.875             0      0          0         0.375                                 7.25 KUNA                                     ID               83634 PUD                                 20451101                    119920               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893587 GR2:MTA CONF NON3YRHARD                                             190959.06        967.26                              360                       356                               7             0      0          0         0.375                                7.375 TIGARD                                   OR               97223 Single Family                       20351201                    190900               20060101            79.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893593 GR4:MTA 3YRHARD                                                     229020.48        733.34                              360                       355                               7             0      0          0         0.375                                7.375 IONE                                     CA               95640 Single Family                       20351101                    228000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893602 GR2:MTA CONF NON3YRHARD                                              122883.4        452.27                              360                       355                               7             0      0          0         0.375                                7.375 OAKLAND PARK                             FL               33334 Condominium                         20351101                    122360               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893606 GR4:MTA 3YRHARD                                                     313465.52       1153.22                              360                       356                               7             0      0          0         0.375                                7.375 OROSI                                    CA               93647 Single Family                       20351201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893608 GR2:MTA CONF NON3YRHARD                                             386673.06        1235.1                              360                       355                           6.625             0      0          0         0.375                                    7 BELLEVUE                                 WA               98006 Single Family                       20351101                    384000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893611 GR4:MTA 3YRHARD                                                      415165.8       1524.68                              360                       355                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20351101                    412500               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893616 GR4:MTA 3YRHARD                                                     321402.63       1182.42                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95829 Single Family                       20351201                    319900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893617 GR2:MTA CONF NON3YRHARD                                              84196.34        310.49                              360                       356                               7             0      0          0         0.375                                7.375 TAYLOR                                   MI               48180 Single Family                       20351201                     84000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893642 GR2:MTA CONF NON3YRHARD                                             382579.48        960.18                              480                       475                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95835 Single Family                       20451101                    379732               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893644 GR2:MTA CONF NON3YRHARD                                             127531.02         411.7                              360                       355                            6.75             0      0          0         0.375                                7.125 FORT MYERS                               FL               33907 Condominium                         20351101                    128000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893646 GR4:MTA 3YRHARD                                                     180157.52        578.63                              360                       355                               7             0      0          0         0.375                                7.375 HURRICANE                                UT               84737 Single Family                       20351101                    179900               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893659 GR2:MTA CONF NON3YRHARD                                             141541.51        522.65                              360                       356                               7             0      0          0         0.375                                7.375 SALTON CITY AREA                         CA               92275 Single Family                       20351201                    141400               20060101            76.01999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893665 GR2:MTA CONF NON3YRHARD                                             298614.82        964.92                              360                       356                             6.5             0      0          0         0.375                                6.875 MANTECA                                  CA               95337 Single Family                       20351201                    300000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893675 GR4:MTA 3YRHARD                                                     190559.03        611.12                              360                       356                               7             0      0          0         0.375                                7.375 SYLMAR (AREA)                            CA               91342 Condominium                         20351201                    190000               20060101            60.70000076 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893679 GR4:MTA 3YRHARD                                                     248685.28        915.92                              360                       355                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 CA               90715 PUD                                 20351101                    247800               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893684 GR4:MTA 3YRHARD                                                     164904.06        527.49                              360                       356                               7             0      0          0         0.375                                7.375 CORNING                                  CA               96021 Single Family                       20351201                    164000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893686 GR2:MTA CONF NON3YRHARD                                             166204.29        612.09                              360                       355                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87114 PUD                                 20351101                    165600               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893691 GR4:MTA 3YRHARD                                                     130807.57        545.41                              480                       476                           6.875             0      0          0         0.375                                 7.25 SCRANTON                                 PA               18504 2-4 Family                          20451201                    130500               20060101                     90 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893697 GR2:MTA CONF NON3YRHARD                                             199841.94        602.93                              480                       476                           6.625             0      0          0         0.375                                    7 TWENTYNINE PALMS                         CA               92277 Single Family                       20451201                    199100               20060101            79.95999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893699 GR2:MTA CONF NON3YRHARD                                             156949.68        578.19                              360                       355                           6.625             0      0          0         0.375                                    7 BEAVERTON                                OR               97006 PUD                                 20351101                    156428               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893709 GR4:MTA 3YRHARD                                                     410150.61       1312.29                              360                       355                               7             0      0          0         0.375                                7.375 MURRIETA                                 CA               92563 Single Family                       20351101                    408000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893711 GR4:MTA 3YRHARD                                                     320941.56       1029.25                              360                       356                               7             0      0          0         0.375                                7.375 ENCINO                                   CA               91316 Condominium                         20351201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893713 GR2:MTA CONF NON3YRHARD                                             124244.58        373.99                              480                       475                           6.625             0      0          0         0.375                                    7 TWENTYNINE PALMS                         CA               92277 Single Family                       20451101                    123500               20051201            74.84999847 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893722 GR4:MTA 3YRHARD                                                     348812.49       1286.28                              360                       356                               7             0      0          0         0.375                                7.375 HUNTINGTON BEACH                         CA               92646 Condominium                         20351201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893727 GR2:MTA CONF NON3YRHARD                                                283862       1046.77                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93313 Single Family                       20351201                    283200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893728 GR2:MTA CONF NON3YRHARD                                             235931.37        868.61                              360                       355                           6.875             0      0          0         0.375                                 7.25 WINDSOR                                  CA               95492 Single Family                       20351101                    235000               20051201            45.27999878 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893731 GR2:MTA CONF NON3YRHARD                                              266700.4        868.43                              360                       356                               7             0      0          0         0.375                                7.375 WILLITS                                  CA               95490 Single Family                       20351201                    270000               20060101            43.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893733 GR2:MTA CONF NON3YRHARD                                             312502.32        940.28                              480                       476                           6.625             0      0          0         0.375                                    7 LODI                                     CA               95242 Single Family                       20451201                    310500               20060101                     90 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893737 GR2:MTA CONF NON3YRHARD                                             354450.28       1132.18                              360                       355                           6.625             0      0          0         0.375                                    7 DALY CITY                                CA               94014 Condominium                         20351101                    352000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894210 GR2:MTA CONF NON3YRHARD                                             327394.99        825.07                              480                       476                           6.375             0      0          0         0.375                                 6.75 SAN DIEGO                                CA               92101 Condominium                         20451201                    326300               20060101            79.98000336 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894223 GR2:MTA CONF NON3YRHARD                                             226368.62        733.34                              360                       356                             6.5             0      0          0         0.375                                6.875 FRISCO                                   TX               75034 PUD                                 20351201                    228000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894232 GR2:MTA CONF NON3YRHARD                                             377608.41       1389.77                              360                       355                               7             0      0          0         0.375                                7.375 FREDERICK                                MD               21701 PUD                                 20351101                    376000               20051201            74.44999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894244 GR3:MTA NONCONF NON3YRHARD                                          639375.75       2050.46                              360                       356                               7             0      0          0         0.375                                7.375 SURFSIDE                                 FL               33154 Condominium                         20351201                    637500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894256 GR2:MTA CONF NON3YRHARD                                             243911.04        895.59                              360                       355                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Condominium                         20351101                    242300               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894259 GR4:MTA 3YRHARD                                                     293271.14        884.26                              480                       476                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91911 Condominium                         20451201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894262 GR2:MTA CONF NON3YRHARD                                             180055.15        758.89                              360                       356                             6.5             0      0          0         0.375                                6.875 CHICAGO                                  IL               60632 Single Family                       20351201                    180000               20060101            83.33000183 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894287 GR2:MTA CONF NON3YRHARD                                             169396.18        604.28                              480                       476                               7             0      0          0         0.375                                7.375 BULLHEAD CITY                            AZ               86442 2-4 Family                          20451201                    168800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894290 GR2:MTA CONF NON3YRHARD                                             234097.24        759.07                              360                       356                             6.5             0      0          0         0.375                                6.875 MONTAGUE                                 NJ                7827 Single Family                       20351201                    236000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894322 GR4:MTA 3YRHARD                                                     342768.05        859.72                              480                       475                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20451101                    340000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894329 GR2:MTA CONF NON3YRHARD                                             313162.66        944.82                              480                       476                           6.625             0      0          0         0.375                                    7 MODESTO                                  CA               95351 Single Family                       20451201                    312000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894359 GR4:MTA 3YRHARD                                                     186583.86        467.79                              480                       476                               7             0      0          0         0.375                                7.375 POMONA                                   CA               91767 Single Family                       20451201                    185000               20060101            47.43999863 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894377 GR2:MTA CONF NON3YRHARD                                             125315.62        402.05                              360                       356                            6.75             0      0          0         0.375                                7.125 FRESNO                                   CA               93727 Single Family                       20351201                    125000               20060101            40.31999969 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894378 GR2:MTA CONF NON3YRHARD                                             256101.34        913.58                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93701 2-4 Family                          20451201                    255200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894380 GR4:MTA 3YRHARD                                                     417774.32       1540.58                              360                       356                               7             0      0          0         0.375                                7.375 WEST COVINA                              CA               91790 Single Family                       20351201                    416800               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894381 GR4:MTA 3YRHARD                                                     349648.55       1119.31                              360                       355                            6.75             0      0          0         0.375                                7.125 PASADENA                                 CA               91103 Single Family                       20351101                    348000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894382 GR2:MTA CONF NON3YRHARD                                             384915.96       1279.69                              360                       356                            6.75             0      0          0         0.375                                7.125 MURRIETA                                 CA               92563 Single Family                       20351201                    384000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893741 GR2:MTA CONF NON3YRHARD                                              224675.1         566.4                              480                       476                            6.75             0      0          0         0.375                                7.125 MERIDIAN                                 ID               83642 Single Family                       20451201                    224000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893745 GR2:MTA CONF NON3YRHARD                                              160696.5        484.53                              480                       476                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 PUD                                 20451201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893748 GR4:MTA 3YRHARD                                                     209087.78        525.95                              480                       476                           6.375             0      0          0         0.375                                 6.75 GOODYEAR                                 AZ               85338 PUD                                 20451201                    208000               20060101            79.69000244 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893752 GR4:MTA 3YRHARD                                                     369534.15        1360.2                              360                       355                               7             0      0          0         0.375                                7.375 TRACY                                    CA               95376 Single Family                       20351101                    368000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893754 GR2:MTA CONF NON3YRHARD                                             223762.92        823.52                              360                       356                               7             0      0          0         0.375                                7.375 SAINT AUGUSTINE                          FL               32092 PUD                                 20351201                    222800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893757 GR2:MTA CONF NON3YRHARD                                             263680.13        662.49                              480                       476                            6.25             0      0          0         0.375                                6.625 OAKLAND                                  CA               94603 Single Family                       20451201                    262000               20060101            68.58999634 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893760 GR4:MTA 3YRHARD                                                     342910.87        859.72                              480                       476                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91913 Condominium                         20451201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893764 GR4:MTA 3YRHARD                                                     223210.05        718.36                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20351201                    223342               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893767 GR2:MTA CONF NON3YRHARD                                              380340.4        960.65                              480                       475                            6.75             0      0          0         0.375                                7.125 MURRIETA                                 CA               92562 Single Family                       20451101                    379920               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893770 GR4:MTA 3YRHARD                                                     525449.11       2228.18                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93314 2-4 Family                          20351201                    528500               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893782 GR2:MTA CONF NON3YRHARD                                             420894.12       1552.41                              360                       356                           6.875             0      0          0         0.375                                 7.25 TAKOMA PARK                              MD               20912 2-4 Family                          20351201                    420000               20060101                   78.5 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893788 GR2:MTA CONF NON3YRHARD                                             217014.59        798.38                              360                       356                               7             0      0          0         0.375                                7.375 AUBURN                                   WA               98092 Single Family                       20351201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893790 GR2:MTA CONF NON3YRHARD                                             253390.94         934.4                              360                       356                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98118 Single Family                       20351201                    252800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893798 GR4:MTA 3YRHARD                                                     283979.91        910.89                              360                       356                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20351201                    283200               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893801 GR2:MTA CONF NON3YRHARD                                             240560.47        887.09                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85257 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893804 GR2:MTA CONF NON3YRHARD                                             380722.27       1222.24                              360                       356                             6.5             0      0          0         0.375                                6.875 SALINAS                                  CA               93906 Single Family                       20351201                    380000               20060101            69.08999634 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893805 GR4:MTA 3YRHARD                                                     349413.07       1119.31                              360                       356                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95210 Single Family                       20351201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893813 GR2:MTA CONF NON3YRHARD                                             328759.74       1054.98                              360                       356                           6.625             0      0          0         0.375                                    7 SAN JOSE                                 CA               95127 Condominium                         20351201                    328000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893815 GR2:MTA CONF NON3YRHARD                                             257923.02        647.32                              480                       475                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95822 Single Family                       20451101                    256000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893823 GR2:MTA CONF NON3YRHARD                                             194537.46         622.7                              360                       356                           6.625             0      0          0         0.375                                    7 SURPRIZE                                 AZ               85374 PUD                                 20351201                    193600               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893825 GR2:MTA CONF NON3YRHARD                                             360766.37       1330.64                              360                       356                           6.875             0      0          0         0.375                                 7.25 OLD BRIDGE                               NJ                8857 Single Family                       20351201                    360000               20060101                  77.75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893832 GR4:MTA 3YRHARD                                                      617812.5        1981.3                              360                       356                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95127 Single Family                       20351201                    616000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893834 GR4:MTA 3YRHARD                                                     256596.18        820.83                              360                       356                           6.875             0      0          0         0.375                                 7.25 CITRUS HEIGHTS                           CA               95621 Single Family                       20351201                    255200               20060101            78.04000092 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893836 GR2:MTA CONF NON3YRHARD                                             272340.54        823.69                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93720 PUD                                 20451201                    272000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893838 GR2:MTA CONF NON3YRHARD                                             347198.58       1278.52                              360                       356                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95212 Single Family                       20351201                    345900               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893842 GR2:MTA CONF NON3YRHARD                                             217163.59        798.38                              360                       355                           6.625             0      0          0         0.375                                    7 ALBUQUERQUE                              NM               87109 Single Family                       20351101                    216000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893845 GR4:MTA 3YRHARD                                                      202868.8           651                              360                       356                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89107 Single Family                       20351201                    202400               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893846 GR4:MTA 3YRHARD                                                     303820.44       1117.73                              360                       356                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89081 PUD                                 20351201                    302400               20060101            79.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893847 GR4:MTA 3YRHARD                                                     107633.88        470.02                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85027 Condominium                         20351101                    108000               20051201                     90 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893852 GR2:MTA CONF NON3YRHARD                                             295675.86       1244.58                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93306 2-4 Family                          20351201                    295200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893853 GR2:MTA CONF NON3YRHARD                                             176337.92        650.54                              360                       356                            6.75             0      0          0         0.375                                7.125 BAKERSFIELD                              CA               93308 Single Family                       20351201                    176000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893855 GR4:MTA 3YRHARD                                                     393255.81        986.34                              480                       475                               7             0      0          0         0.375                                7.375 PRESTO                                   PA               15142 Single Family                       20451101                    390080               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893858 GR4:MTA 3YRHARD                                                     517449.58       2335.04                              360                       356                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94602 2-4 Family                          20351201                    520000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893859 GR4:MTA 3YRHARD                                                     360959.27        1157.9                              360                       356                               7             0      0          0         0.375                                7.375 SOUTH GATE                               CA               90280 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893861 GR2:MTA CONF NON3YRHARD                                             165982.25        611.08                              360                       355                           6.875             0      0          0         0.375                                 7.25 GILBERT                                  AZ               85296 Single Family                       20351101                    165327               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893868 GR2:MTA CONF NON3YRHARD                                             291298.46        884.25                              480                       475                               7             0      0          0         0.375                                7.375 CERES                                    CA               95307 Single Family                       20451101                    292000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15893870 GR2:MTA CONF NON3YRHARD                                              62936.08        240.06                              360                       356                               7             0      0          0         0.375                                7.375 CORPUS CHRISTI                           TX               78411 Single Family                       20351201                     62800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893883 GR2:MTA CONF NON3YRHARD                                             257065.02           949                              360                       356                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95123 Condominium                         20351201                    256750               20060101                     65 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893884 GR2:MTA CONF NON3YRHARD                                             390705.51       1174.96                              480                       475                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89131 Single Family                       20451101                    388000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894386 GR2:MTA CONF NON3YRHARD                                             187847.31        698.59                              360                       356                           6.625             0      0          0         0.375                                    7 CLEARWATER                               FL               33767 Condominium                         20351201                    189000               20060101                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894390 GR2:MTA CONF NON3YRHARD                                             260656.47        836.27                              360                       356                            6.75             0      0          0         0.375                                7.125 TAMPA                                    FL               33635 PUD                                 20351201                    260000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894397 GR2:MTA CONF NON3YRHARD                                             260444.95        961.02                              360                       356                           6.625             0      0          0         0.375                                    7 HOLLYWOOD                                FL               33019 Condominium                         20351201                    260000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894403 GR4:MTA 3YRHARD                                                     245899.77        968.05                              360                       355                               7             0      0          0         0.375                                7.375 SANTA ANA                                CA               92707 Condominium                         20351101                    245000               20051201            76.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894423 GR2:MTA CONF NON3YRHARD                                             258057.72        950.67                              360                       355                           6.625             0      0          0         0.375                                    7 OCEANSIDE                                CA               92056 Condominium                         20351101                    257200               20051201                     70 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894439 GR3:MTA NONCONF NON3YRHARD                                           97165.99        358.54                              360                       356                           6.625             0      0          0         0.375                                    7 ST. BONIFACIUS                           MN               55375 Condominium                         20351201                     97000               20060101            77.59999847 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894440 GR2:MTA CONF NON3YRHARD                                             249420.89        800.89                              360                       356                            6.25             0      0          0         0.375                                6.625 OCOEE                                    FL               34761 PUD                                 20351201                    249000               20060101            79.80999756 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894444 GR2:MTA CONF NON3YRHARD                                             392631.92       1652.69                              360                       356                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94590 2-4 Family                          20351201                    392000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894449 GR3:MTA NONCONF NON3YRHARD                                           97165.99        358.54                              360                       356                           6.625             0      0          0         0.375                                    7 SAINT BONIFACIUS                         MN               55375 Condominium                         20351201                     97000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894450 GR2:MTA CONF NON3YRHARD                                             406592.03       1299.27                              360                       355                             6.5             0      0          0         0.375                                6.875 HAPPY VALLEY                             OR               97015 PUD                                 20351101                    403950               20051201            79.80999756 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894476 GR4:MTA 3YRHARD                                                     354692.04       1145.85                              360                       356                               7             0      0          0         0.375                                7.375 ODESSA                                   FL               33556 PUD                                 20351201                    356250               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894480 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894481 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894483 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894497 GR2:MTA CONF NON3YRHARD                                             185459.44        465.26                              480                       476                            6.75             0      0          0         0.375                                7.125 CAPE CORAL                               FL               33990 Condominium                         20451201                    184000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894502 GR2:MTA CONF NON3YRHARD                                             307995.68       1296.44                              360                       356                               7             0      0          0         0.375                                7.375 HOLLYWOOD                                FL               33020 2-4 Family                          20351201                    307500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894508 GR2:MTA CONF NON3YRHARD                                             280319.79        898.02                              360                       355                             6.5             0      0          0         0.375                                6.875 FRESNO                                   CA               93720 Single Family                       20351101                    279200               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894519 GR2:MTA CONF NON3YRHARD                                             360766.37       1330.64                              360                       356                           6.875             0      0          0         0.375                                 7.25 PORTLAND                                 OR               97212 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893888 GR2:MTA CONF NON3YRHARD                                              299586.3       1143.88                              360                       356                           6.375             0      0          0         0.375                                 6.75 NEW MEADOWS                              ID               83654 Single Family                       20351201                    299250               20060101                     95 PMI                           1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893893 GR4:MTA 3YRHARD                                                     257379.85         823.4                              360                       356                               7             0      0          0         0.375                                7.375 SYLMAR AREA                              CA               91342 Condominium                         20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893897 GR2:MTA CONF NON3YRHARD                                             400644.81       1686.42                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95815 2-4 Family                          20351201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893898 GR2:MTA CONF NON3YRHARD                                             113865.54        419.89                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98663 Condominium                         20351201                    113600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893904 GR2:MTA CONF NON3YRHARD                                             326372.66        826.84                              480                       476                           6.625             0      0          0         0.375                                    7 REDWOOD CITY                             CA               94061 Single Family                       20451201                    327000               20060101            49.91999817 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15893905 GR2:MTA CONF NON3YRHARD                                             192408.75        709.67                              360                       356                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85027 Single Family                       20351201                    192000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893908 GR4:MTA 3YRHARD                                                     208486.23        768.81                              360                       356                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20351201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893911 GR4:MTA 3YRHARD                                                     329691.36       1054.98                              360                       356                            6.75             0      0          0         0.375                                7.125 MARYSVILLE                               WA               98270 PUD                                 20351201                    328000               20060101            79.61000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893915 GR4:MTA 3YRHARD                                                     301460.38        758.57                              480                       476                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 PUD                                 20451201                    300000               20060101            77.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893916 GR4:MTA 3YRHARD                                                     172402.07        635.75                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85250 Condominium                         20351201                    172000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893918 GR2:MTA CONF NON3YRHARD                                             138145.33         508.6                              360                       355                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89120 Condominium                         20351101                    137600               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893920 GR4:MTA 3YRHARD                                                     127096.41        468.68                              360                       356                               7             0      0          0         0.375                                7.375 ELLENSBURG                               WA               98926 Single Family                       20351201                    126800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893926 GR4:MTA 3YRHARD                                                     418754.37       1051.89                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94605 Single Family                       20451201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893935 GR2:MTA CONF NON3YRHARD                                             374231.53       1201.65                              360                       356                            6.25             0      0          0         0.375                                6.625 STOCKTON                                 CA               95212 Single Family                       20351201                    373600               20060101            79.77999878 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893942 GR2:MTA CONF NON3YRHARD                                             240825.61        887.09                              360                       356                             6.5             0      0          0         0.375                                6.875 GOODYEAR                                 AZ               85338 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893944 GR2:MTA CONF NON3YRHARD                                              107157.5        396.36                              360                       356                               7             0      0          0         0.375                                7.375 CALDWELL                                 ID               83607 Single Family                       20351201                    107235               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893951 GR4:MTA 3YRHARD                                                     186643.65        596.96                              360                       355                            6.75             0      0          0         0.375                                7.125 SEBASTIAN                                FL               32958 Single Family                       20351101                    185600               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893958 GR2:MTA CONF NON3YRHARD                                             203386.04        853.33                              360                       355                               7             0      0          0         0.375                                7.375 GULF BREEZE                              FL               32563 2-4 Family                          20351101                    202400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893959 GR3:MTA NONCONF NON3YRHARD                                          204399.73        752.99                              360                       355                               7             0      0          0         0.375                                7.375 BLOOMINGTON                              MN               55438 Single Family                       20351101                    203720               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893974 GR4:MTA 3YRHARD                                                     221180.47        707.61                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89128 Single Family                       20351101                    220000               20051201            64.70999908 No MI                         1.00E+16        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893978 GR4:MTA 3YRHARD                                                     201059.65        643.28                              360                       355                               7             0      0          0         0.375                                7.375 RUNNING SPRINGS                          CA               92382 Single Family                       20351101                    200000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893979 GR2:MTA CONF NON3YRHARD                                             415350.87       1537.62                              360                       356                               7             0      0          0         0.375                                7.375 FAIRFAX                                  VA               22030 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893982 GR2:MTA CONF NON3YRHARD                                             361220.85        995.05                              480                       475                             6.5             0      0          0         0.375                                6.875 TORRANCE                                 CA               90504 Single Family                       20451101                    359000               20051201            61.90000153 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893983 GR2:MTA CONF NON3YRHARD                                             195811.64        616.48                              480                       476                               7             0      0          0         0.375                                7.375 PERRIS                                   CA               92571 Single Family                       20451201                    195000               20060101            73.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893991 GR4:MTA 3YRHARD                                                     300701.29       1108.86                              360                       356                               7             0      0          0         0.375                                7.375 SUISUN CITY                              CA               94585 Single Family                       20351201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893994 GR4:MTA 3YRHARD                                                     208486.23        768.81                              360                       356                               7             0      0          0         0.375                                7.375 HESPERIA                                 CA               92345 Single Family                       20351201                    208000               20060101            77.90000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893997 GR4:MTA 3YRHARD                                                     336988.64       1080.71                              360                       356                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 Single Family                       20351201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894003 GR4:MTA 3YRHARD                                                     353685.85       1063.52                              480                       476                           6.875             0      0          0         0.375                                 7.25 MANTECA                                  CA               95337 Single Family                       20451201                    351200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894011 GR2:MTA CONF NON3YRHARD                                             245792.11        794.45                              360                       356                           6.375             0      0          0         0.375                                 6.75 WEST BABYLON                             NY               11704 Single Family                       20351201                    247000               20060101            69.97000122 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894018 GR2:MTA CONF NON3YRHARD                                             347569.65       1114.65                              360                       356                               7             0      0          0         0.375                                7.375 LODI                                     CA               95242 Single Family                       20351201                    346550               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894019 GR2:MTA CONF NON3YRHARD                                             283926.03       1047.88                              360                       356                             6.5             0      0          0         0.375                                6.875 SAN JACINTO                              CA               92583 Single Family                       20351201                    283500               20060101                     90 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894021 GR2:MTA CONF NON3YRHARD                                             189033.64        697.66                              360                       356                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89144 Condominium                         20351201                    188750               20060101            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894033 GR4:MTA 3YRHARD                                                     498141.25       2091.16                              360                       355                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20002 2-4 Family                          20351101                    496000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894068 GR2:MTA CONF NON3YRHARD                                             287735.27       1214.22                              360                       356                               7             0      0          0         0.375                                7.375 PLAINFIELD                               NJ                7060 2-4 Family                          20351201                    288000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894103 GR4:MTA 3YRHARD                                                     398066.96       1475.27                              480                       475                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91911 PUD                                 20451101                    396000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894106 GR3:MTA NONCONF NON3YRHARD                                          190559.03        611.12                              360                       356                               7             0      0          0         0.375                                7.375 BIG BEAR CITY                            CA               92314 Single Family                       20351201                    190000               20060101            57.58000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894107 GR2:MTA CONF NON3YRHARD                                             176374.66        650.54                              360                       356                           6.875             0      0          0         0.375                                 7.25 STATEN ISLAND                            NY               10314 Condominium                         20351201                    176000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894117 GR2:MTA CONF NON3YRHARD                                             138145.86        508.23                              360                       356                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 Condominium                         20351201                    137500               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894123 GR2:MTA CONF NON3YRHARD                                             403977.98       1014.72                              480                       476                            6.25             0      0          0         0.375                                6.625 PATTERSON                                CA               95363 Single Family                       20451201                    401300               20060101            70.23999786 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894127 GR2:MTA CONF NON3YRHARD                                             201408.35        608.08                              480                       476                               7             0      0          0         0.375                                7.375 PORT SAINT LUCIE                         FL               34952 Single Family                       20451201                    200800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894141 GR2:MTA CONF NON3YRHARD                                             295012.96        739.86                              480                       476                           6.875             0      0          0         0.375                                 7.25 MARYSVILLE                               CA               95901 Single Family                       20451201                    292600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894145 GR2:MTA CONF NON3YRHARD                                             340716.59       1093.58                              360                       356                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92122 Condominium                         20351201                    340000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894151 GR2:MTA CONF NON3YRHARD                                             297260.97        964.92                              360                       356                               6             0      0          0         0.375                                6.375 STATEN ISLAND                            NY               10314 Single Family                       20351201                    300000               20060101            54.54999924 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894155 GR4:MTA 3YRHARD                                                     178812.24        537.52                              480                       476                               7             0      0          0         0.375                                7.375 NEWBERRY                                 FL               32669 Condominium                         20451201                    177500               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894156 GR4:MTA 3YRHARD                                                     213659.24        536.06                              480                       475                           6.875             0      0          0         0.375                                 7.25 EL CENTRO                                CA               92243 Single Family                       20451101                    212000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894158 GR2:MTA CONF NON3YRHARD                                             108174.08        455.34                              360                       356                               7             0      0          0         0.375                                7.375 EUGENE                                   OR               97402 2-4 Family                          20351201                    108000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894174 GR4:MTA 3YRHARD                                                     287205.77        918.61                              360                       356                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 PUD                                 20351201                    285600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894179 GR4:MTA 3YRHARD                                                      95808.55        354.84                              360                       356                               7             0      0          0         0.375                                7.375 BROKEN ARROW                             OK               74012 Single Family                       20351201                     96000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894186 GR2:MTA CONF NON3YRHARD                                             282191.45           708                              480                       475                           6.875             0      0          0         0.375                                 7.25 NEWARK                                   CA               94560 Condominium                         20451101                    280000               20051201            65.12000275 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894189 GR2:MTA CONF NON3YRHARD                                              229896.6        733.34                              360                       354                             6.5             0      0          0         0.375                                6.875 NEWARK                                   NJ                7112 Single Family                       20351001                    228000               20051101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894198 GR4:MTA 3YRHARD                                                     229436.62        741.06                              360                       356                             6.5             0      0          0         0.375                                6.875 PERKASIE                                 PA               18944 PUD                                 20351201                    230400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896188 GR2:MTA CONF NON3YRHARD                                             373022.41       1190.07                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32835 PUD                                 20351101                    370000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896189 GR2:MTA CONF NON3YRHARD                                             368451.94        1360.2                              360                       356                             6.5             0      0          0         0.375                                6.875 MANASSAS                                 VA               20109 Single Family                       20351201                    368000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896197 GR4:MTA 3YRHARD                                                     484780.22       2040.57                              360                       356                               7             0      0          0         0.375                                7.375 EAST BOSTON                              MA                2128 2-4 Family                          20351201                    484000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896206 GR2:MTA CONF NON3YRHARD                                             414501.18       1322.59                              360                       355                               7             0      0          0         0.375                                7.375 CONCORD                                  CA               94519 Single Family                       20351101                    411200               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896212 GR2:MTA CONF NON3YRHARD                                             157536.37        581.42                              360                       356                             6.5             0      0          0         0.375                                6.875 PRINEVILLE                               OR               97754 PUD                                 20351201                    157300               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896213 GR3:MTA NONCONF NON3YRHARD                                          142364.58        456.73                              360                       356                           6.875             0      0          0         0.375                                 7.25 WEST WARWICK                             RI                2893 Single Family                       20351201                    142000               20060101            69.26999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896218 GR3:MTA NONCONF NON3YRHARD                                          409089.78       1459.33                              480                       476                               7             0      0          0         0.375                                7.375 VADNAIS HEIGHTS                          MN               55127 2-4 Family                          20451201                    407650               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896227 GR2:MTA CONF NON3YRHARD                                             336755.24       1241.93                              360                       356                               7             0      0          0         0.375                                7.375 SEVERANCE                                CO               80546 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896232 GR2:MTA CONF NON3YRHARD                                              331244.4       1261.42                              360                       356                            6.75             0      0          0         0.375                                7.125 SILVER SPRING                            MD               20910 Single Family                       20351201                    330000               20060101            65.34999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896233 GR2:MTA CONF NON3YRHARD                                             270512.73        868.43                              360                       356                           6.375             0      0          0         0.375                                 6.75 HUNTINGTON                               NY               11743 Single Family                       20351201                    270000               20060101            76.05999756 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896236 GR2:MTA CONF NON3YRHARD                                             345966.05       1283.51                              360                       356                           6.875             0      0          0         0.375                                 7.25 FALLS CHURCH                             VA               22043 Condominium                         20351201                    347250               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896253 GR3:MTA NONCONF NON3YRHARD                                          245587.65         738.9                              480                       475                           6.875             0      0          0         0.375                                 7.25 SAINT CLOUD                              MN               56301 Single Family                       20451101                    244000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896275 GR2:MTA CONF NON3YRHARD                                             124213.78        442.47                              480                       475                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80219 Single Family                       20451101                    123600               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896280 GR2:MTA CONF NON3YRHARD                                             240923.73        771.94                              360                       355                            6.75             0      0          0         0.375                                7.125 SURPRISE                                 AZ               85379 PUD                                 20351101                    240000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896286 GR4:MTA 3YRHARD                                                     195655.44        724.46                              360                       355                               7             0      0          0         0.375                                7.375 RIVER PINES                              CA               95675 Single Family                       20351101                    196000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896288 GR2:MTA CONF NON3YRHARD                                             293806.09        983.76                              360                       355                           6.625             0      0          0         0.375                                    7 GRESHAM                                  OR               97080 Single Family                       20351101                    295200               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896311 GR2:MTA CONF NON3YRHARD                                             112574.15        414.72                              360                       355                           6.625             0      0          0         0.375                                    7 CHICAGO                                  IL               60628 Single Family                       20351101                    112200               20051201                     85 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896312 GR3:MTA NONCONF NON3YRHARD                                          205860.35        791.25                              360                       356                               7             0      0          0         0.375                                7.375 SELBYVILLE                               DE               19975 Condominium                         20351201                    207000               20060101            77.81999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896313 GR2:MTA CONF NON3YRHARD                                             204935.34        755.88                              360                       356                           6.875             0      0          0         0.375                                 7.25 COLUMBIA                                 MD               21045 PUD                                 20351201                    204500               20060101            79.87999725 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896319 GR4:MTA 3YRHARD                                                     311462.79        997.09                              360                       355                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93536 Single Family                       20351101                    310000               20051201                   77.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896324 GR3:MTA NONCONF NON3YRHARD                                             200153        643.28                              360                       356                               7             0      0          0         0.375                                7.375 MCLEAN                                   VA               22102 Condominium                         20351201                    200000               20060101            61.54000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896326 GR2:MTA CONF NON3YRHARD                                             299422.88       1258.07                              360                       356                               7             0      0          0         0.375                                7.375 WORCESTER                                MA                1603 2-4 Family                          20351201                    298400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896331 GR2:MTA CONF NON3YRHARD                                             107624.84        396.24                              360                       355                           6.875             0      0          0         0.375                                 7.25 IDAHO FALLS                              ID               83401 Single Family                       20351101                    107200               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896335 GR3:MTA NONCONF NON3YRHARD                                          144064.72        434.56                              480                       476                            6.75             0      0          0         0.375                                7.125 WHITE BEAR LAKE                          MN               55110 Single Family                       20451201                    143500               20060101            79.27999878 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896344 GR2:MTA CONF NON3YRHARD                                             150052.97        630.72                              360                       355                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 2-4 Family                          20351101                    149600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896362 GR2:MTA CONF NON3YRHARD                                             285345.36        913.46                              360                       355                            6.75             0      0          0         0.375                                7.125 FRONT ROYAL                              VA               22630 Single Family                       20351101                    284000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896368 GR2:MTA CONF NON3YRHARD                                             413339.36       1522.84                              360                       356                             6.5             0      0          0         0.375                                6.875 VIENNA                                   VA               22181 Condominium                         20351201                    412000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896384 GR2:MTA CONF NON3YRHARD                                             214735.97        694.75                              360                       355                            6.25             0      0          0         0.375                                6.625 EVERETT                                  WA               98208 Single Family                       20351101                    216000               20051201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896396 GR2:MTA CONF NON3YRHARD                                             264398.15       1111.35                              360                       355                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60610 Condominium                         20351101                    263600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896397 GR4:MTA 3YRHARD                                                     403892.73       1216.15                              480                       475                               7             0      0          0         0.375                                7.375 ELK GROVE AREA                           CA               95624 Single Family                       20451101                    401600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896401 GR2:MTA CONF NON3YRHARD                                             345722.43       1104.03                              360                       355                            6.75             0      0          0         0.375                                7.125 FALLS CHURCH                             VA               22043 Condominium                         20351101                    343250               20051201            79.98999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896415 GR4:MTA 3YRHARD                                                     475291.22       1429.34                              480                       475                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94608 2-4 Family                          20451101                    472000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896428 GR2:MTA CONF NON3YRHARD                                             280548.42       1070.29                              360                       356                           6.875             0      0          0         0.375                                 7.25 BELTSVILLE                               MD               20705 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896429 GR2:MTA CONF NON3YRHARD                                             295113.96        944.34                              360                       356                            6.75             0      0          0         0.375                                7.125 WOODBRIDGE                               VA               22192 PUD                                 20351201                    293600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896430 GR4:MTA 3YRHARD                                                     144615.96        532.26                              360                       355                               7             0      0          0         0.375                                7.375 CEDAR CITY                               UT               84720 Single Family                       20351101                    144000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896440 GR2:MTA CONF NON3YRHARD                                               99023.1        321.64                              360                       356                            6.75             0      0          0         0.375                                7.125 NEW PORT RICHEY                          FL               34653 PUD                                 20351201                    100000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896445 GR2:MTA CONF NON3YRHARD                                             261404.66        657.43                              480                       475                           6.875             0      0          0         0.375                                 7.25 MODESTO                                  CA               95355 Single Family                       20451101                    260000               20051201            71.72000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896459 GR4:MTA 3YRHARD                                                     241339.94        779.66                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20351201                    242400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896467 GR2:MTA CONF NON3YRHARD                                             593207.77       2498.01                              360                       356                            6.75             0      0          0         0.375                                7.125 SAN RAFAEL                               CA               94901 2-4 Family                          20351201                    592500               20060101                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896475 GR2:MTA CONF NON3YRHARD                                             293882.06        952.06                              360                       356                            6.75             0      0          0         0.375                                7.125 DAYTONA BEACH                            FL               32118 Condominium                         20351201                    296000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896484 GR2:MTA CONF NON3YRHARD                                             282807.95        847.92                              480                       475                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95401 PUD                                 20451101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893339 GR2:MTA CONF NON3YRHARD                                             336294.02       1093.58                              360                       353                            6.25             0      0          0         0.375                                6.625 CENTRAL ISLIP                            NY               11722 Single Family                       20350901                    340000               20051001                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             3                 360
       15893367 GR2:MTA CONF NON3YRHARD                                             389686.44       1428.21                              360                       354                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93905 Single Family                       20351001                    386400               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893378 GR2:MTA CONF NON3YRHARD                                             105632.55        534.05                              360                       355                               7             0      0          0         0.375                                7.375 CORVALLIS                                OR               97333 Condominium                         20351101                    105400               20051201            72.69000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893382 GR2:MTA CONF NON3YRHARD                                             211120.47        780.27                              360                       356                               7             0      0          0         0.375                                7.375 HOMESTEAD                                FL               33030 PUD                                 20351201                    211100               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893396 GR2:MTA CONF NON3YRHARD                                             418720.88       1338.02                              360                       355                             6.5             0      0          0         0.375                                6.875 NAPA                                     CA               94558 Single Family                       20351101                    416000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896485 GR2:MTA CONF NON3YRHARD                                             260647.23        961.02                              360                       355                           6.875             0      0          0         0.375                                 7.25 GAITHERSBURG                             MD               20886 PUD                                 20351101                    260000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896524 GR2:MTA CONF NON3YRHARD                                             286312.13        718.12                              480                       475                               7             0      0          0         0.375                                7.375 GERMANTOWN                               MD               20874 PUD                                 20451101                    284000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896525 GR2:MTA CONF NON3YRHARD                                             244419.22        901.51                              360                       356                           6.875             0      0          0         0.375                                 7.25 HENDERSONVILLE                           TN               37075 PUD                                 20351201                    243900               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896551 GR2:MTA CONF NON3YRHARD                                             417256.66       1537.62                              360                       355                             6.5             0      0          0         0.375                                6.875 FREDERICKSBURG                           VA               22401 PUD                                 20351101                    416000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896566 GR2:MTA CONF NON3YRHARD                                             124248.56        375.21                              480                       476                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80219 Single Family                       20451201                    123900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896571 GR2:MTA CONF NON3YRHARD                                             329588.28       1054.98                              360                       356                           6.625             0      0          0         0.375                                    7 RESTON                                   VA               20191 PUD                                 20351201                    328000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896573 GR4:MTA 3YRHARD                                                     392298.79       1402.95                              480                       476                               7             0      0          0         0.375                                7.375 BETHEL                                   CT                6801 2-4 Family                          20451201                    391900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896576 GR4:MTA 3YRHARD                                                     119248.13        443.55                              360                       356                               7             0      0          0         0.375                                7.375 SPRING CITY                              PA               19475 Single Family                       20351201                    120000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896630 GR2:MTA CONF NON3YRHARD                                             198421.49        731.85                              360                       356                           6.875             0      0          0         0.375                                 7.25 GAITHERSBURG                             MD               20886 PUD                                 20351201                    198000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896635 GR2:MTA CONF NON3YRHARD                                             361963.78       1345.42                              360                       356                             6.5             0      0          0         0.375                                6.875 FALLS CHURCH                             VA               22043 Condominium                         20351201                    364000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896659 GR4:MTA 3YRHARD                                                      255086.5        938.84                              360                       355                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80212 Single Family                       20351101                    254000               20051201            79.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896673 GR2:MTA CONF NON3YRHARD                                             354754.95        890.06                              480                       475                           6.875             0      0          0         0.375                                 7.25 HOPE                                     ID               83836 Single Family                       20451101                    352000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896756 GR2:MTA CONF NON3YRHARD                                             354300.21       1132.18                              360                       355                             6.5             0      0          0         0.375                                6.875 MONROE                                   WA               98272 Single Family                       20351101                    352000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896788 GR3:MTA NONCONF NON3YRHARD                                          146930.12         444.4                              480                       476                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55406 Single Family                       20451201                    146750               20060101            79.97000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896791 GR2:MTA CONF NON3YRHARD                                             217088.96        801.34                              360                       356                           6.875             0      0          0         0.375                                 7.25 MANASSAS                                 VA               20110 PUD                                 20351201                    216800               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896849 GR4:MTA 3YRHARD                                                     195257.11        724.46                              360                       356                               7             0      0          0         0.375                                7.375 THE COLONY                               TX               75056 PUD                                 20351201                    196000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896852 GR2:MTA CONF NON3YRHARD                                             337545.68         849.6                              480                       476                            6.75             0      0          0         0.375                                7.125 BRENTWOOD                                CA               94513 Single Family                       20451201                    336000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893410 GR2:MTA CONF NON3YRHARD                                             289386.28         878.2                              480                       476                               7             0      0          0         0.375                                7.375 BRONX                                    NY               10469 2-4 Family                          20451201                    290000               20060101            66.29000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893413 GR3:MTA NONCONF NON3YRHARD                                           387781.6        972.61                              480                       475                               7             0      0          0         0.375                                7.375 ASHBURN                                  VA               20147 Single Family                       20451101                    384650               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893429 GR2:MTA CONF NON3YRHARD                                              87423.56         324.9                              360                       355                           6.625             0      0          0         0.375                                    7 OAKLAND PARK                             FL               33334 Condominium                         20351101                     87900               20051201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893435 GR2:MTA CONF NON3YRHARD                                             157745.82        580.86                              360                       355                               7             0      0          0         0.375                                7.375 SALEM                                    OR               97301 Single Family                       20351101                    157150               20051201            77.61000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893448 GR2:MTA CONF NON3YRHARD                                             170658.91        547.76                              360                       356                             6.5             0      0          0         0.375                                6.875 PORT ST LUCIE                            FL               34953 Single Family                       20351201                    170300               20060101            79.95999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893450 GR2:MTA CONF NON3YRHARD                                             170555.91        629.47                              360                       356                             6.5             0      0          0         0.375                                6.875 PORT ST LUCIE                            FL               34953 Single Family                       20351201                    170300               20060101            79.95999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893452 GR2:MTA CONF NON3YRHARD                                             578787.03       2064.68                              480                       476                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94603 2-4 Family                          20451201                    576750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893454 GR2:MTA CONF NON3YRHARD                                             201119.02        715.97                              480                       475                               7             0      0          0         0.375                                7.375 EL MIRAGE                                AZ               85335 PUD                                 20451101                    200000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893472 GR2:MTA CONF NON3YRHARD                                             204397.14        754.02                              360                       354                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85210 Single Family                       20351001                    204000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893474 GR4:MTA 3YRHARD                                                     191646.48        617.55                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89107 Single Family                       20351101                    192000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893476 GR2:MTA CONF NON3YRHARD                                             142813.67        527.82                              360                       356                               7             0      0          0         0.375                                7.375 SUMMERVILLE                              SC               29483 PUD                                 20351201                    142800               20060101                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893498 GR2:MTA CONF NON3YRHARD                                             356573.86       1500.92                              360                       356                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 Single Family                       20351201                    356000               20060101            79.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893505 GR2:MTA CONF NON3YRHARD                                             278211.52       1024.59                              360                       355                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87111 PUD                                 20351101                    277200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893520 GR3:MTA NONCONF NON3YRHARD                                          187620.72        691.93                              360                       355                               7             0      0          0         0.375                                7.375 EDEN PRAIRIE                             MN               55347 Condominium                         20351101                    187200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893521 GR4:MTA 3YRHARD                                                     313334.64       1153.21                              360                       355                               7             0      0          0         0.375                                7.375 LANCASTER                                CA               93534 Single Family                       20351101                    312000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893531 GR2:MTA CONF NON3YRHARD                                             191321.19        967.26                              360                       355                               7             0      0          0         0.375                                7.375 TIGARD                                   OR               97223 Single Family                       20351101                    190900               20051201            79.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894183 GR1:LIB                                                             376343.89       1176.05                              480                       475                           7.625             0      0          0         0.375                                    8 KEARNY                                   NJ                7032 2-4 Family                          20451101                    372000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895995 GR4:MTA 3YRHARD                                                     365380.18       1165.63                              360                       355                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95355 Single Family                       20351101                    362400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895998 GR3:MTA NONCONF NON3YRHARD                                          144531.64        532.26                              360                       356                           6.625             0      0          0         0.375                                    7 SAINT PAUL                               MN               55106 Single Family                       20351201                    144000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895999 GR4:MTA 3YRHARD                                                     257785.06        775.24                              480                       475                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Condominium                         20451101                    256000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896006 GR2:MTA CONF NON3YRHARD                                             351377.55       1294.04                              360                       355                            6.75             0      0          0         0.375                                7.125 LORTON                                   VA               22079 Condominium                         20351101                    350100               20051201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896011 GR3:MTA NONCONF NON3YRHARD                                           184758.5        685.65                              360                       355                           6.875             0      0          0         0.375                                 7.25 PRIOR LAKE                               MN               55372 Single Family                       20351101                    185500               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896015 GR2:MTA CONF NON3YRHARD                                             216296.19        651.08                              480                       475                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95820 Single Family                       20451101                    215000               20051201            76.79000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896016 GR4:MTA 3YRHARD                                                     212882.18        534.04                              480                       475                               7             0      0          0         0.375                                7.375 HANFORD                                  CA               93230 Single Family                       20451101                    211200               20051201            75.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896020 GR2:MTA CONF NON3YRHARD                                             325464.53       1042.12                              360                       355                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92128 Condominium                         20351101                    324000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896037 GR4:MTA 3YRHARD                                                      273163.5       1005.37                              360                       355                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95838 Single Family                       20351101                    272000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944906 GR4:MTA 3YRHARD                                                      411928.3       1318.73                              360                       356                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Single Family                       20351201                    410000               20060101            63.08000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944907 GR2:MTA CONF NON3YRHARD                                             372074.29       1374.99                              360                       357                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95757 Single Family                       20360101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944908 GR4:MTA 3YRHARD                                                     274764.48        759.46                              480                       476                           6.375             0      0          0         0.375                                 6.75 DUBLIN                                   OH               43017 Single Family                       20451201                    274000               20060101            77.18000031 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944909 GR2:MTA CONF NON3YRHARD                                             359732.27       1155.33                              360                       356                           6.125             0      0          0         0.375                                  6.5 LOS ANGELES                              CA               90024 Condominium                         20351201                    359200               20060101                     80 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944910 GR4:MTA 3YRHARD                                                     252050.31        931.45                              360                       357                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95358 Single Family                       20360101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944912 GR2:MTA CONF NON3YRHARD                                             368688.27        927.99                              480                       477                           6.625             0      0          0         0.375                                    7 SOLEDAD                                  CA               93960 Single Family                       20460101                    367000               20060201            63.27999878 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944913 GR2:MTA CONF NON3YRHARD                                             144561.53        463.17                              360                       356                            6.25             0      0          0         0.375                                6.625 ZANESVILLE                               OH               43701 Single Family                       20351201                    144000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944914 GR2:MTA CONF NON3YRHARD                                             384969.58        1235.1                              360                       357                           6.625             0      0          0         0.375                                    7 UNION CITY                               CA               94587 PUD                                 20360101                    384000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944918 GR2:MTA CONF NON3YRHARD                                             320807.99       1029.25                              360                       357                           6.625             0      0          0         0.375                                    7 WOODBRIDGE                               VA               22191 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944921 GR2:MTA CONF NON3YRHARD                                             172246.57        519.35                              480                       476                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85233 PUD                                 20451201                    171500               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944928 GR2:MTA CONF NON3YRHARD                                             166638.85        503.91                              480                       477                           6.875             0      0          0         0.375                                 7.25 ALBUQUERQUE                              NM               87114 PUD                                 20460101                    166400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944931 GR4:MTA 3YRHARD                                                     368626.93        930.52                              480                       477                               7             0      0          0         0.375                                7.375 ANTELOPE                                 CA               95843 Single Family                       20460101                    368000               20060201            76.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944932 GR2:MTA CONF NON3YRHARD                                             180658.97         546.3                              480                       477                           6.875             0      0          0         0.375                                 7.25 ALBUQUERQUE                              NM               87114 PUD                                 20460101                    180400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944933 GR4:MTA 3YRHARD                                                     380708.72       1355.87                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95407 Single Family                       20451201                    378750               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944934 GR2:MTA CONF NON3YRHARD                                             141955.13        524.86                              360                       357                               7             0      0          0         0.375                                7.375 SCHAUMBURG                               IL               60193 Condominium                         20360101                    142000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944935 GR2:MTA CONF NON3YRHARD                                             430693.18        1812.9                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60647 2-4 Family                          20351201                    430000               20060101            78.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944936 GR2:MTA CONF NON3YRHARD                                             404688.27       1021.54                              480                       477                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91762 Single Family                       20460101                    404000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944937 GR4:MTA 3YRHARD                                                     152367.96         488.9                              360                       356                               7             0      0          0         0.375                                7.375 MURRAY                                   UT               84123 Single Family                       20351201                    152000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944939 GR2:MTA CONF NON3YRHARD                                             321330.72        809.14                              480                       477                           6.875             0      0          0         0.375                                 7.25 MURRIETA                                 CA               92563 PUD                                 20460101                    320000               20060201            79.20999908 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944940 GR2:MTA CONF NON3YRHARD                                             157668.15           398                              480                       477                               7             0      0          0         0.375                                7.375 SNOHOMISH                                WA               98290 Single Family                       20460101                    157400               20060201            74.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944942 GR4:MTA 3YRHARD                                                     200296.39        632.29                              480                       477                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92592 PUD                                 20460101                    200000               20060201            44.43999863 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944943 GR4:MTA 3YRHARD                                                     300882.71        964.92                              360                       356                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92337 Single Family                       20351201                    300000               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944945 GR4:MTA 3YRHARD                                                     180290.16        758.89                              360                       356                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19152 2-4 Family                          20351201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944946 GR2:MTA CONF NON3YRHARD                                             142683.48        460.43                              360                       356                             6.5             0      0          0         0.375                                6.875 TACOMA                                   WA               98418 Single Family                       20351201                    143150               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944947 GR2:MTA CONF NON3YRHARD                                             218860.12        707.61                              360                       357                               6             0      0          0         0.375                                6.375 PHOENIX                                  AZ               85006 Single Family                       20360101                    220000               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15945055 GR2:MTA CONF NON3YRHARD                                             288033.41        926.33                              360                       357                            6.75             0      0          0         0.375                                7.125 ENUMCLAW                                 WA               98022 PUD                                 20360101                    288000               20060201            78.37000275 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945058 GR4:MTA 3YRHARD                                                     399773.96       1006.37                              480                       477                           6.875             0      0          0         0.375                                 7.25 TRACY                                    CA               95376 Single Family                       20460101                    398000               20060201            75.08999634 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945061 GR2:MTA CONF NON3YRHARD                                             179141.72        578.96                              360                       357                           6.875             0      0          0         0.375                                 7.25 VANCOUVER                                WA               98684 Single Family                       20360101                    180000               20060201            52.93999863 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15945063 GR2:MTA CONF NON3YRHARD                                             179979.81        665.32                              360                       357                           6.625             0      0          0         0.375                                    7 GRESHAM                                  OR               97030 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945065 GR4:MTA 3YRHARD                                                     217182.22        696.35                              360                       357                               7             0      0          0         0.375                                7.375 NORTH HIGHLANDS                          CA               95660 Single Family                       20360101                    216500               20060201            72.65000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945066 GR2:MTA CONF NON3YRHARD                                             321008.35       1029.25                              360                       357                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94804 Single Family                       20360101                    320000               20060201            79.01999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945067 GR4:MTA 3YRHARD                                                     245002.64        787.06                              360                       357                           6.125             0      0          0         0.375                                  6.5 NORTH LAS VEGAS                          NV               89081 PUD                                 20360101                    244700               20060201            79.97000122 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945069 GR2:MTA CONF NON3YRHARD                                             278927.49        843.37                              480                       477                               7             0      0          0         0.375                                7.375 KENT                                     WA               98030 Single Family                       20460101                    278500               20060201            77.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945070 GR2:MTA CONF NON3YRHARD                                             387373.83        975.02                              480                       476                            6.75             0      0          0         0.375                                7.125 BENICIA                                  CA               94510 Condominium                         20451201                    385600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945072 GR2:MTA CONF NON3YRHARD                                             376478.03       1346.03                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95829 Single Family                       20460101                    376000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945074 GR2:MTA CONF NON3YRHARD                                              307271.9        982.94                              360                       356                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90062 Single Family                       20351201                    305600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945076 GR2:MTA CONF NON3YRHARD                                             312724.38       1160.61                              360                       357                           6.875             0      0          0         0.375                                 7.25 FAIRFAX                                  VA               22032 PUD                                 20360101                    314000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15945077 GR2:MTA CONF NON3YRHARD                                             151982.93        561.83                              360                       357                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97216 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945079 GR2:MTA CONF NON3YRHARD                                              163981.6        606.18                              360                       357                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97218 Single Family                       20360101                    164000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945081 GR2:MTA CONF NON3YRHARD                                             182379.54        674.19                              360                       357                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97233 Single Family                       20360101                    182400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945085 GR4:MTA 3YRHARD                                                     286979.41        728.23                              480                       477                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20460101                    288000               20060201            77.83999634 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15945088 GR4:MTA 3YRHARD                                                     212326.37           642                              480                       477                               7             0      0          0         0.375                                7.375 TAMARAC                                  FL               33319 PUD                                 20460101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945092 GR2:MTA CONF NON3YRHARD                                             407866.44       1504.36                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN DIMAS                                CA               91773 Single Family                       20360101                    407000               20060201            63.09999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945094 GR4:MTA 3YRHARD                                                     408695.07       1031.66                              480                       477                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20460101                    408000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945095 GR4:MTA 3YRHARD                                                     160729.94        484.53                              480                       477                               7             0      0          0         0.375                                7.375 LAFAYETTE                                CO               80026 Single Family                       20460101                    160000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945101 GR2:MTA CONF NON3YRHARD                                             287903.48        926.01                              360                       357                           6.625             0      0          0         0.375                                    7 RANCHO CORDOVA                           CA               95670 Single Family                       20360101                    287900               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945102 GR4:MTA 3YRHARD                                                     307498.52       1296.44                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO CORDOVA                           CA               95670 2-4 Family                          20360101                    307500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945105 GR4:MTA 3YRHARD                                                     329665.82       1218.27                              360                       357                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95757 Single Family                       20360101                    329600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945108 GR2:MTA CONF NON3YRHARD                                             119383.52        360.97                              480                       477                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80916 PUD                                 20460101                    119200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945110 GR2:MTA CONF NON3YRHARD                                             152175.45         460.3                              480                       477                           6.875             0      0          0         0.375                                 7.25 PORT ANGELES                             WA               98363 Single Family                       20460101                    152000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15945112 GR2:MTA CONF NON3YRHARD                                             388785.97       1229.17                              480                       477                           6.625             0      0          0         0.375                                    7 SILVER SPRING                            MD               20901 Single Family                       20460101                    388800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15945113 GR2:MTA CONF NON3YRHARD                                             400681.44       1011.43                              480                       477                               7             0      0          0         0.375                                7.375 EAST PALO ALTO                           CA               94303 Single Family                       20460101                    400000               20060201            64.51999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945115 GR4:MTA 3YRHARD                                                     369678.91        1114.4                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94603 Single Family                       20460101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945116 GR4:MTA 3YRHARD                                                     136124.49        411.85                              480                       477                            6.25             0      0          0         0.375                                6.625 PORTLAND                                 OR               97203 Single Family                       20460101                    136000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945123 GR2:MTA CONF NON3YRHARD                                             264052.72         975.8                              360                       357                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93611 Single Family                       20360101                    264000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945124 GR4:MTA 3YRHARD                                                     297059.32       1097.77                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20360101                    297000               20060201            46.40999985 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945125 GR2:MTA CONF NON3YRHARD                                              180278.9        644.56                              480                       477                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98663 2-4 Family                          20460101                    180050               20060201            78.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945129 GR2:MTA CONF NON3YRHARD                                             340004.11       1093.58                              360                       357                           6.625             0      0          0         0.375                                    7 ATWATER                                  CA               95301 Single Family                       20360101                    340000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945131 GR4:MTA 3YRHARD                                                     258797.81        782.51                              480                       477                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95350 Single Family                       20460101                    258400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945132 GR2:MTA CONF NON3YRHARD                                             229020.76        578.41                              480                       477                           6.375             0      0          0         0.375                                 6.75 SAN RAMON                                CA               94583 Condominium                         20460101                    228750               20060201                     75 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945133 GR4:MTA 3YRHARD                                                     123947.42        458.33                              360                       357                            6.25             0      0          0         0.375                                6.625 PORTLAND                                 OR               97266 Single Family                       20360101                    124000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945134 GR4:MTA 3YRHARD                                                     292396.16        884.26                              480                       477                               7             0      0          0         0.375                                7.375 RIVERBANK                                CA               95367 Single Family                       20460101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945136 GR2:MTA CONF NON3YRHARD                                             290073.48         802.7                              480                       477                               7             0      0          0         0.375                                7.375 BELLEVUE                                 WA               98007 Single Family                       20460101                    289600               20060201            79.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945139 GR2:MTA CONF NON3YRHARD                                             154359.98        569.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 KUNA                                     ID               83634 PUD                                 20360101                    154000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945140 GR4:MTA 3YRHARD                                                     180458.34        665.32                              360                       357                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33483 Condominium                         20360101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945141 GR2:MTA CONF NON3YRHARD                                             191238.18        706.72                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 Single Family                       20360101                    191200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945143 GR4:MTA 3YRHARD                                                     500910.39       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98203 2-4 Family                          20360101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945146 GR4:MTA 3YRHARD                                                     225798.48        726.91                              360                       357                               7             0      0          0         0.375                                7.375 WINSLOW                                  AZ               86047 Single Family                       20360101                    226000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945148 GR2:MTA CONF NON3YRHARD                                              190409.9         727.8                              360                       357                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98404 Single Family                       20360101                    190400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945149 GR2:MTA CONF NON3YRHARD                                             183999.11        775.76                              360                       357                               7             0      0          0         0.375                                7.375 INDEPENDENCE                             OR               97351 2-4 Family                          20360101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945152 GR4:MTA 3YRHARD                                                     384076.69       1419.34                              360                       357                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95110 Single Family                       20360101                    384000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945153 GR4:MTA 3YRHARD                                                      499997.6       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93312 2-4 Family                          20360101                    500000               20060201            76.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945154 GR2:MTA CONF NON3YRHARD                                             416622.18       1051.89                              480                       477                            6.75             0      0          0         0.375                                7.125 ROHNERT PARK                             CA               94928 Single Family                       20460101                    416000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945156 GR4:MTA 3YRHARD                                                     256394.12        775.24                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20460101                    256000               20060201            77.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945163 GR2:MTA CONF NON3YRHARD                                              562497.3       2371.53                              360                       357                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 2-4 Family                          20360101                    562500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945164 GR4:MTA 3YRHARD                                                      272088.1        874.86                              360                       357                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92410 Single Family                       20360101                    272000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945165 GR2:MTA CONF NON3YRHARD                                             396982.12        998.79                              480                       477                           6.875             0      0          0         0.375                                 7.25 PEORIA                                   AZ               85383 PUD                                 20460101                    395000               20060201            65.29000092 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945166 GR2:MTA CONF NON3YRHARD                                             408719.99       1314.87                              360                       357                           6.375             0      0          0         0.375                                 6.75 SCOTTSDALE                               AZ               85260 PUD                                 20360101                    408800               20060201                     70 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945168 GR2:MTA CONF NON3YRHARD                                             368080.94       1183.64                              360                       357                           6.875             0      0          0         0.375                                 7.25 LA PUENTE                                CA               91744 Single Family                       20360101                    368000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945172 GR2:MTA CONF NON3YRHARD                                             320959.44        811.67                              480                       477                           6.625             0      0          0         0.375                                    7 COVINGTON                                WA               98042 PUD                                 20460101                    321000               20060201            79.26000214 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945176 GR4:MTA 3YRHARD                                                     264585.67        850.74                              360                       357                               7             0      0          0         0.375                                7.375 CARMICHAEL                               CA               95608 Single Family                       20360101                    264500               20060201            79.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945178 GR2:MTA CONF NON3YRHARD                                             108759.82        401.97                              360                       357                           6.875             0      0          0         0.375                                 7.25 TUCSON                                   AZ               85705 Condominium                         20360101                    108750               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945179 GR2:MTA CONF NON3YRHARD                                              180978.2        547.21                              480                       477                               7             0      0          0         0.375                                7.375 FERNLEY                                  NV               89408 Single Family                       20460101                    180700               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944948 GR4:MTA 3YRHARD                                                     156605.09        602.04                              360                       357                           6.125             0      0          0         0.375                                  6.5 MILWAUKIE                                OR               97222 Single Family                       20360101                    157500               20060201            79.94999695 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944949 GR2:MTA CONF NON3YRHARD                                             359424.94        907.76                              480                       477                           6.375             0      0          0         0.375                                 6.75 BRISTOW                                  VA               20136 PUD                                 20460101                    359000               20060201            72.52999878 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944950 GR4:MTA 3YRHARD                                                     356355.85        900.05                              480                       477                               7             0      0          0         0.375                                7.375 SAN RAMON                                CA               94582 Condominium                         20460101                    355950               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944951 GR2:MTA CONF NON3YRHARD                                             344568.81       1273.34                              360                       357                               7             0      0          0         0.375                                7.375 DAVIS                                    CA               95616 Single Family                       20360101                    344500               20060201            74.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944952 GR2:MTA CONF NON3YRHARD                                             283373.66        913.78                              360                       357                            6.25             0      0          0         0.375                                6.625 RIO RANCHO                               NM               87124 PUD                                 20360101                    284100               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944953 GR4:MTA 3YRHARD                                                     304710.62       1123.65                              360                       356                               7             0      0          0         0.375                                7.375 SOUTH JORDAN                             UT               84095 Single Family                       20351201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944954 GR2:MTA CONF NON3YRHARD                                              274889.6       1014.24                              360                       356                            6.75             0      0          0         0.375                                7.125 VANCOUVER                                WA               98662 Single Family                       20351201                    274400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944957 GR4:MTA 3YRHARD                                                      245062.2         738.9                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95822 Single Family                       20451201                    244000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944959 GR2:MTA CONF NON3YRHARD                                             108275.01        399.19                              360                       357                               7             0      0          0         0.375                                7.375 FRUITLAND PARK                           FL               34731 Single Family                       20360101                    108000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944961 GR2:MTA CONF NON3YRHARD                                             223092.93        674.55                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO CORDOVA                           CA               95670 Single Family                       20460101                    222750               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944962 GR4:MTA 3YRHARD                                                     142672.13         469.6                              360                       357                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20360101                    146000               20060201            45.90999985 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944964 GR4:MTA 3YRHARD                                                     172217.54        553.22                              360                       356                           6.875             0      0          0         0.375                                 7.25 SALT LAKE CITY                           UT               84124 Single Family                       20351201                    172000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944967 GR2:MTA CONF NON3YRHARD                                             181015.95        762.27                              360                       356                            6.75             0      0          0         0.375                                7.125 BELLINGHAM                               WA               98225 2-4 Family                          20351201                    180800               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944968 GR2:MTA CONF NON3YRHARD                                             119923.29        441.33                              360                       356                           6.875             0      0          0         0.375                                 7.25 LILBURN                                  GA               30047 Single Family                       20351201                    119400               20060101            78.04000092 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944970 GR2:MTA CONF NON3YRHARD                                             477013.35       1759.39                              360                       356                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95401 2-4 Family                          20351201                    476000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944971 GR4:MTA 3YRHARD                                                     181921.09        585.07                              360                       357                            6.75             0      0          0         0.375                                7.125 BERKLEY                                  MI               48072 Single Family                       20360101                    181900               20060201            79.08999634 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944972 GR3:MTA NONCONF NON3YRHARD                                          241388.48        771.94                              360                       356                               7             0      0          0         0.375                                7.375 BONNEY LAKE                              WA               98391 Single Family                       20351201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944974 GR2:MTA CONF NON3YRHARD                                             344478.73        869.83                              480                       476                           6.625             0      0          0         0.375                                    7 ESTES PARK                               CO               80517 Single Family                       20451201                    344000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944975 GR2:MTA CONF NON3YRHARD                                             376714.02       1209.37                              360                       356                           6.375             0      0          0         0.375                                 6.75 TORRANCE AREA                            CA               90502 Single Family                       20351201                    376000               20060101                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944977 GR2:MTA CONF NON3YRHARD                                             612787.28       2262.08                              360                       356                           6.875             0      0          0         0.375                                 7.25 GLENDALE                                 CA               91204 2-4 Family                          20351201                    612000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944978 GR2:MTA CONF NON3YRHARD                                              228804.2        737.69                              360                       357                             6.5             0      0          0         0.375                                6.875 VANCOUVER                                WA               98661 PUD                                 20360101                    229350               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944980 GR3:MTA NONCONF NON3YRHARD                                          410893.52       1315.03                              360                       356                            6.75             0      0          0         0.375                                7.125 LOTHIAN                                  MD               20711 Single Family                       20351201                    408850               20060101            67.36000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944985 GR2:MTA CONF NON3YRHARD                                             324750.46       1042.12                              360                       357                             6.5             0      0          0         0.375                                6.875 SACRAMENTO                               CA               95832 Single Family                       20360101                    324000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944987 GR2:MTA CONF NON3YRHARD                                             336562.16       1241.93                              360                       356                               7             0      0          0         0.375                                7.375 ATASCADERO                               CA               93422 Single Family                       20351201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944992 GR4:MTA 3YRHARD                                                     381584.99       1150.74                              480                       477                               7             0      0          0         0.375                                7.375 SAN PABLO                                CA               94806 Single Family                       20460101                    380000               20060201            72.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944995 GR2:MTA CONF NON3YRHARD                                             382553.08       1162.86                              480                       477                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94603 Single Family                       20460101                    384000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944999 GR4:MTA 3YRHARD                                                     324953.31       1042.12                              360                       356                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20351201                    324000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945000 GR4:MTA 3YRHARD                                                     156850.77        504.34                              360                       357                               7             0      0          0         0.375                                7.375 LOVELAND                                 CO               80538 Single Family                       20360101                    156800               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945001 GR4:MTA 3YRHARD                                                     348535.76       1053.84                              480                       477                               7             0      0          0         0.375                                7.375 GREENFIELD                               CA               93926 Single Family                       20460101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945003 GR2:MTA CONF NON3YRHARD                                             220043.93        813.17                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 Single Family                       20360101                    220000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945004 GR2:MTA CONF NON3YRHARD                                             362855.44        910.29                              480                       476                            6.75             0      0          0         0.375                                7.125 ANTIOCH                                  CA               94509 Single Family                       20451201                    360000               20060101                     75 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945006 GR2:MTA CONF NON3YRHARD                                             188215.79         567.5                              480                       476                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 Single Family                       20451201                    187400               20060101            79.41000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945007 GR2:MTA CONF NON3YRHARD                                             187472.27        694.52                              360                       357                           6.625             0      0          0         0.375                                    7 TEMPE                                    AZ               85283 Single Family                       20360101                    187900               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945009 GR2:MTA CONF NON3YRHARD                                             186389.72        689.35                              360                       357                               7             0      0          0         0.375                                7.375 OVIEDO                                   FL               32765 PUD                                 20360101                    186500               20060201            79.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945010 GR2:MTA CONF NON3YRHARD                                             250547.28        630.63                              480                       477                           6.625             0      0          0         0.375                                    7 IDAHO FALLS                              ID               83402 Single Family                       20460101                    249400               20060201            79.94000244 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945015 GR2:MTA CONF NON3YRHARD                                             377327.98       1346.03                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95842 2-4 Family                          20451201                    376000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943494 GR1:LIB                                                             126074.48        399.61                              480                       477                             7.5             0      0          0         0.375                                7.875 PORTLAND                                 OR               97266 Single Family                       20460101                    126400               20060201                     80 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15945021 GR2:MTA CONF NON3YRHARD                                              281962.6        712.05                              480                       477                             6.5             0      0          0         0.375                                6.875 HIGHLAND                                 CA               92346 Single Family                       20460101                    281600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15945022 GR2:MTA CONF NON3YRHARD                                              239973.9       1011.85                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90037 2-4 Family                          20351201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945023 GR2:MTA CONF NON3YRHARD                                             207681.23        768.81                              360                       357                               7             0      0          0         0.375                                7.375 ARNOLD                                   MD               21012 PUD                                 20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945024 GR4:MTA 3YRHARD                                                     221626.46        666.22                              480                       476                               7             0      0          0         0.375                                7.375 BRADENTON                                FL               34212 PUD                                 20451201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945026 GR2:MTA CONF NON3YRHARD                                             216550.02        798.38                              360                       357                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85388 PUD                                 20360101                    216000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945028 GR2:MTA CONF NON3YRHARD                                             348218.52           885                              480                       477                               7             0      0          0         0.375                                7.375 BERKELEY                                 CA               94705 Single Family                       20460101                    350000               20060201            47.29999924 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15945029 GR2:MTA CONF NON3YRHARD                                             169399.19        604.69                              360                       356                           6.625             0      0          0         0.375                                    7 ARDEN                                    NC               28704 Single Family                       20351201                    188000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15945030 GR4:MTA 3YRHARD                                                     192488.91        709.67                              360                       357                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85043 PUD                                 20360101                    192000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945032 GR2:MTA CONF NON3YRHARD                                             400615.82       1211.31                              480                       477                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93906 Single Family                       20460101                    400000               20060201            67.23000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945033 GR2:MTA CONF NON3YRHARD                                             324483.84        819.26                              480                       477                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95825 Single Family                       20460101                    324000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945035 GR2:MTA CONF NON3YRHARD                                             255480.44        946.23                              360                       357                           6.875             0      0          0         0.375                                 7.25 OLYMPIA                                  WA               98512 Single Family                       20360101                    256000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945036 GR4:MTA 3YRHARD                                                      356545.4       1075.04                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93720 Single Family                       20451201                    355000               20060101            78.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945038 GR4:MTA 3YRHARD                                                     120305.54        443.55                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Condominium                         20360101                    120000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945039 GR4:MTA 3YRHARD                                                     120305.54        443.55                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Condominium                         20360101                    120000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945040 GR2:MTA CONF NON3YRHARD                                             224335.03         566.4                              480                       477                            6.75             0      0          0         0.375                                7.125 STOCKTON                                 CA               95219 PUD                                 20460101                    224000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15945042 GR2:MTA CONF NON3YRHARD                                             202704.17        748.11                              360                       356                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85027 PUD                                 20351201                    202400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945043 GR2:MTA CONF NON3YRHARD                                             257540.27        836.27                              360                       357                           6.625             0      0          0         0.375                                    7 ROCKLIN                                  CA               95765 Single Family                       20360101                    260000               20060201            45.61000061 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945046 GR4:MTA 3YRHARD                                                     268010.56           862                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91325 Condominium                         20360101                    268000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945048 GR2:MTA CONF NON3YRHARD                                             260051.91        961.02                              360                       357                               7             0      0          0         0.375                                7.375 KINGMAN                                  AZ               86401 PUD                                 20360101                    260000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945051 GR4:MTA 3YRHARD                                                      459997.8       1939.38                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90033 2-4 Family                          20360101                    460000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945052 GR4:MTA 3YRHARD                                                     475312.09       1753.85                              360                       357                             6.5             0      0          0         0.375                                6.875 RICHMOND                                 CA               94805 2-4 Family                          20360101                    474500               20060201                     73 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945053 GR4:MTA 3YRHARD                                                     304098.45        977.79                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 PUD                                 20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945054 GR2:MTA CONF NON3YRHARD                                              364579.1       1175.44                              360                       357                           6.625             0      0          0         0.375                                    7 DAVENPORT                                FL               33837 PUD                                 20360101                    365450               20060201                   79.5 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895815 GR3:MTA NONCONF NON3YRHARD                                          223667.62        561.35                              480                       475                            6.75             0      0          0         0.375                                7.125 PRIOR LAKE                               MN               55372 Single Family                       20451101                    222000               20051201                     79 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895818 GR3:MTA NONCONF NON3YRHARD                                          302347.99        758.57                              480                       475                           6.875             0      0          0         0.375                                 7.25 RAMSEY                                   MN               55303 Single Family                       20451101                    300000               20051201                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895828 GR2:MTA CONF NON3YRHARD                                             151919.84        561.83                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34746 PUD                                 20351201                    152000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895835 GR2:MTA CONF NON3YRHARD                                             285402.52       1240.34                              360                       356                               7             0      0          0         0.375                                7.375 LANHAM                                   MD               20706 Single Family                       20351201                    285000               20060101            73.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895838 GR2:MTA CONF NON3YRHARD                                             123221.95        517.95                              360                       355                               7             0      0          0         0.375                                7.375 CHARLESTON                               SC               29492 PUD                                 20351101                    122850               20051201            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895844 GR2:MTA CONF NON3YRHARD                                             319565.11        799.03                              480                       475                           6.875             0      0          0         0.375                                 7.25 CENTREVILLE                              VA               20120 Condominium                         20451101                    316000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895845 GR2:MTA CONF NON3YRHARD                                             412509.42       1623.95                              360                       355                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20351101                    411000               20051201            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895859 GR2:MTA CONF NON3YRHARD                                             258567.27        775.24                              480                       475                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 PUD                                 20451101                    256000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895869 GR3:MTA NONCONF NON3YRHARD                                           99955.81        369.62                              360                       356                           6.625             0      0          0         0.375                                    7 MINNEAPOLIS                              MN               55413 Condominium                         20351201                    100000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895870 GR2:MTA CONF NON3YRHARD                                             299940.29        964.92                              360                       356                               7             0      0          0         0.375                                7.375 EGG HARBOR TOWNSHIP                      NJ                8234 PUD                                 20351201                    300000               20060101            76.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895875 GR2:MTA CONF NON3YRHARD                                             265129.29         975.8                              360                       355                               7             0      0          0         0.375                                7.375 EMERYVILLE                               CA               94608 Condominium                         20351101                    264000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895892 GR2:MTA CONF NON3YRHARD                                             200560.03        643.28                              360                       355                            6.25             0      0          0         0.375                                6.625 MAPLE VALLEY                             WA               98038 PUD                                 20351101                    200000               20051201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895895 GR2:MTA CONF NON3YRHARD                                             385772.45       1618.96                              360                       355                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90044 2-4 Family                          20351101                    384000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895902 GR2:MTA CONF NON3YRHARD                                             136819.92        411.85                              480                       475                           6.625             0      0          0         0.375                                    7 PORTLAND                                 OR               97236 Single Family                       20451101                    136000               20051201            79.76999664 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895912 GR2:MTA CONF NON3YRHARD                                             203065.08        887.09                              360                       355                             6.5             0      0          0         0.375                                6.875 FALLS CHURCH                             VA               22041 Condominium                         20351101                    240000               20051201            66.66999817 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895925 GR3:MTA NONCONF NON3YRHARD                                           144480.2        532.26                              360                       355                           6.625             0      0          0         0.375                                    7 BLAINE                                   MN               55434 Single Family                       20351101                    144000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895929 GR4:MTA 3YRHARD                                                     164828.45        527.49                              360                       355                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80220 Single Family                       20351101                    164000               20051201            75.93000031 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895930 GR2:MTA CONF NON3YRHARD                                             110890.27        407.51                              360                       355                            6.75             0      0          0         0.375                                7.125 AURORA                                   CO               80012 Single Family                       20351101                    110250               20051201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895931 GR2:MTA CONF NON3YRHARD                                             257132.28         823.4                              360                       355                           6.625             0      0          0         0.375                                    7 BOWIE                                    MD               20721 PUD                                 20351101                    256000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895935 GR2:MTA CONF NON3YRHARD                                             219887.71        771.94                              360                       355                           6.625             0      0          0         0.375                                    7 FREDERICKSBURG                           VA               22408 PUD                                 20351101                    240000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895942 GR3:MTA NONCONF NON3YRHARD                                          487620.75       1796.36                              360                       355                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92110 Single Family                       20351101                    486000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895949 GR2:MTA CONF NON3YRHARD                                             243504.79        901.88                              360                       355                           6.875             0      0          0         0.375                                 7.25 RENTON                                   WA               98058 Single Family                       20351101                    244000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895951 GR2:MTA CONF NON3YRHARD                                             146980.21        541.13                              360                       355                           6.875             0      0          0         0.375                                 7.25 DULUTH                                   GA               30097 Condominium                         20351101                    146400               20051201            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895952 GR2:MTA CONF NON3YRHARD                                             287595.93       1210.85                              360                       356                               7             0      0          0         0.375                                7.375 GERMANTOWN                               MD               20874 PUD                                 20351201                    287200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895959 GR3:MTA NONCONF NON3YRHARD                                          231754.75        974.75                              360                       355                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55103 2-4 Family                          20351101                    231200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895960 GR2:MTA CONF NON3YRHARD                                             108791.97         472.2                              360                       355                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83713 Single Family                       20351101                    108500               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895963 GR2:MTA CONF NON3YRHARD                                             182262.68        671.23                              360                       355                            6.75             0      0          0         0.375                                7.125 HENDERSON                                NV               89074 Condominium                         20351101                    181600               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895967 GR2:MTA CONF NON3YRHARD                                                138992        511.56                              360                       355                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80917 Single Family                       20351101                    138400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895971 GR2:MTA CONF NON3YRHARD                                             260757.93        960.65                              360                       355                           6.625             0      0          0         0.375                                    7 MINNEAPOLIS                              MN               55416 Single Family                       20351101                    259900               20051201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895979 GR4:MTA 3YRHARD                                                     280776.95        1180.5                              360                       355                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 Single Family                       20351101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895983 GR2:MTA CONF NON3YRHARD                                             388721.44        981.09                              480                       475                            6.75             0      0          0         0.375                                7.125 HAYMARKET                                VA               20169 PUD                                 20451101                    388000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895987 GR2:MTA CONF NON3YRHARD                                              355450.2        892.08                              480                       475                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95758 Single Family                       20451101                    352800               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895989 GR2:MTA CONF NON3YRHARD                                             228865.22        733.34                              360                       355                           6.375             0      0          0         0.375                                 6.75 BALTIMORE                                MD               21224 Single Family                       20351101                    228000               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895702 GR2:MTA CONF NON3YRHARD                                             212567.63         783.6                              360                       355                               7             0      0          0         0.375                                7.375 RESTON                                   VA               20191 Condominium                         20351101                    212000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895703 GR2:MTA CONF NON3YRHARD                                              209898.6        676.73                              360                       356                            6.75             0      0          0         0.375                                7.125 ARLINGTON                                VA               22204 Condominium                         20351201                    210400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895706 GR2:MTA CONF NON3YRHARD                                             342093.26       1096.15                              360                       355                           6.375             0      0          0         0.375                                 6.75 FAIRFAX                                  VA               22031 PUD                                 20351101                    340800               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895722 GR4:MTA 3YRHARD                                                     296257.09        952.06                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85085 Single Family                       20351101                    296000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895733 GR3:MTA NONCONF NON3YRHARD                                          253299.44        810.54                              360                       356                            6.75             0      0          0         0.375                                7.125 BIG BEAR CITY AREA                       CA               92314 Single Family                       20351201                    252000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895735 GR2:MTA CONF NON3YRHARD                                             290127.82        728.23                              480                       475                            6.75             0      0          0         0.375                                7.125 RENO                                     NV               89521 PUD                                 20451101                    288000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895740 GR4:MTA 3YRHARD                                                     202109.02        648.43                              360                       355                            6.75             0      0          0         0.375                                7.125 MAPLE VALLEY                             WA               98038 PUD                                 20351101                    201600               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895742 GR2:MTA CONF NON3YRHARD                                                159201        514.63                              360                       355                           6.375             0      0          0         0.375                                 6.75 TINLEY PARK                              IL               60477 Single Family                       20351101                    160000               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15895753 GR2:MTA CONF NON3YRHARD                                             154894.33        569.22                              360                       355                            6.75             0      0          0         0.375                                7.125 MARYLAND HEIGHTS                         MO               63043 PUD                                 20351101                    154000               20051201            73.33000183 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895758 GR2:MTA CONF NON3YRHARD                                             176422.31        764.44                              360                       355                               7             0      0          0         0.375                                7.375 SHERWOOD                                 OR               97140 PUD                                 20351101                    175650               20051201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895764 GR4:MTA 3YRHARD                                                     326664.39       1042.12                              360                       355                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92117 Condominium                         20351101                    324000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895769 GR2:MTA CONF NON3YRHARD                                              192871.2        715.59                              360                       355                           6.875             0      0          0         0.375                                 7.25 LONGMONT                                 CO               80501 PUD                                 20351101                    193600               20051201            79.01999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895771 GR2:MTA CONF NON3YRHARD                                             370566.04        1114.4                              480                       475                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92507 Single Family                       20451101                    368000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895775 GR2:MTA CONF NON3YRHARD                                             256730.45        946.23                              360                       355                               7             0      0          0         0.375                                7.375 EMERYVILLE                               CA               94608 Condominium                         20351101                    256000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895787 GR2:MTA CONF NON3YRHARD                                             304410.65       1117.73                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32832 PUD                                 20351101                    302400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895795 GR2:MTA CONF NON3YRHARD                                              277998.5        840.65                              480                       476                               7             0      0          0         0.375                                7.375 STERLING                                 VA               20164 PUD                                 20451201                    277600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895800 GR4:MTA 3YRHARD                                                     241287.79        771.94                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20351101                    240000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895334 GR2:MTA CONF NON3YRHARD                                             280596.08       1034.94                              360                       356                           6.875             0      0          0         0.375                                 7.25 SPRINGFIELD                              VA               22153 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895335 GR4:MTA 3YRHARD                                                      478323.3       2006.11                              480                       475                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90011 2-4 Family                          20451101                    480000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895336 GR2:MTA CONF NON3YRHARD                                             141682.45        522.28                              360                       355                           6.375             0      0          0         0.375                                 6.75 STONE MOUNTAIN                           GA               30088 Single Family                       20351101                    141300               20051201                     90 PMI                           1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895337 GR2:MTA CONF NON3YRHARD                                             231985.75        582.59                              480                       475                             6.5             0      0          0         0.375                                6.875 O'FALLON                                 MO               63368 PUD                                 20451101                    230400               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895340 GR2:MTA CONF NON3YRHARD                                             211646.73        681.88                              360                       355                            6.25             0      0          0         0.375                                6.625 WASHINGTON                               DC               20011 Single Family                       20351101                    212000               20051201            65.23000336 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895343 GR2:MTA CONF NON3YRHARD                                             261068.29        836.27                              360                       355                             6.5             0      0          0         0.375                                6.875 REDDING                                  CA               96002 Single Family                       20351101                    260000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895344 GR4:MTA 3YRHARD                                                     201283.12        745.16                              360                       355                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 Single Family                       20351101                    201600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895348 GR2:MTA CONF NON3YRHARD                                             231720.36        742.03                              360                       355                           6.625             0      0          0         0.375                                    7 GLEN BURNIE                              MD               21061 Single Family                       20351101                    230700               20051201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895356 GR4:MTA 3YRHARD                                                      62693.08        230.65                              360                       356                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19124 Single Family                       20351201                     62400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895357 GR4:MTA 3YRHARD                                                     144615.96        532.26                              360                       355                               7             0      0          0         0.375                                7.375 ROSWELL                                  GA               30076 Single Family                       20351101                    144000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895359 GR2:MTA CONF NON3YRHARD                                             332966.22       1066.24                              360                       355                           6.625             0      0          0         0.375                                    7 WOODBRIDGE                               VA               22193 Single Family                       20351101                    331500               20051201                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895369 GR4:MTA 3YRHARD                                                      172338.3        632.79                              360                       355                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97007 Single Family                       20351101                    171200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895373 GR2:MTA CONF NON3YRHARD                                             377016.82        1206.8                              360                       356                           6.625             0      0          0         0.375                                    7 SOUTH RIDING                             VA               20152 Condominium                         20351201                    375200               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895374 GR2:MTA CONF NON3YRHARD                                             124530.42        458.33                              360                       355                               7             0      0          0         0.375                                7.375 PEORIA                                   AZ               85381 Condominium                         20351101                    124000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895375 GR4:MTA 3YRHARD                                                     278312.18        890.95                              360                       355                            6.75             0      0          0         0.375                                7.125 RIVERSIDE                                CA               92504 Single Family                       20351101                    277000               20051201            78.47000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895387 GR2:MTA CONF NON3YRHARD                                             337331.66       1241.93                              360                       355                           6.875             0      0          0         0.375                                 7.25 ASHBURN                                  VA               20147 PUD                                 20351101                    336000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895388 GR2:MTA CONF NON3YRHARD                                             337613.16         849.6                              480                       475                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95758 Single Family                       20451101                    336000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895528 GR4:MTA 3YRHARD                                                     387651.13       1426.74                              360                       355                               7             0      0          0         0.375                                7.375 PALM SPRINGS                             CA               92262 Single Family                       20351101                    386000               20051201            72.83000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895529 GR4:MTA 3YRHARD                                                     265737.96        796.74                              480                       475                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95835 Condominium                         20451101                    263100               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895530 GR2:MTA CONF NON3YRHARD                                             330684.19        1214.2                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32806 Single Family                       20351101                    328500               20051201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895531 GR2:MTA CONF NON3YRHARD                                              389509.2       1448.91                              360                       356                           6.875             0      0          0         0.375                                 7.25 BROOKLYN                                 NY               11208 2-4 Family                          20351201                    392000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             3                 360
       15895533 GR2:MTA CONF NON3YRHARD                                              80149.83         295.7                              360                       355                               7             0      0          0         0.375                                7.375 CORTEZ                                   CO               81321 Single Family                       20351101                     80000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895551 GR2:MTA CONF NON3YRHARD                                             211866.98        678.66                              360                       355                             6.5             0      0          0         0.375                                6.875 WOODLAND PARK                            CO               80863 Single Family                       20351101                    211000               20051201            70.33000183 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895555 GR4:MTA 3YRHARD                                                     402146.33       1286.56                              360                       355                               7             0      0          0         0.375                                7.375 PACOIMA                                  CA               91331 Single Family                       20351101                    400000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895557 GR2:MTA CONF NON3YRHARD                                             250703.18        687.39                              480                       475                               7             0      0          0         0.375                                7.375 NORTH HIGHLANDS                          CA               95660 Single Family                       20451101                    248000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895558 GR2:MTA CONF NON3YRHARD                                             260787.21       1096.18                              360                       355                               7             0      0          0         0.375                                7.375 FORT COLLINS                             CO               80524 2-4 Family                          20351101                    260000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895565 GR2:MTA CONF NON3YRHARD                                              213386.6        681.88                              360                       355                             6.5             0      0          0         0.375                                6.875 HOUSTON                                  TX               77063 PUD                                 20351101                    212000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895570 GR4:MTA 3YRHARD                                                     119672.42        440.59                              360                       355                           6.875             0      0          0         0.375                                 7.25 POWDER SPRINGS                           GA               30127 Single Family                       20351101                    119200               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895574 GR2:MTA CONF NON3YRHARD                                             280492.82         885.2                              480                       475                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 PUD                                 20451101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15895577 GR2:MTA CONF NON3YRHARD                                             293291.51        939.19                              360                       355                           6.625             0      0          0         0.375                                    7 QUEEN CREEK                              AZ               85242 PUD                                 20351101                    292000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895582 GR2:MTA CONF NON3YRHARD                                             289182.05        926.33                              360                       355                             6.5             0      0          0         0.375                                6.875 PENN VALLEY                              CA               95946 Single Family                       20351101                    288000               20051201            78.90000153 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895589 GR2:MTA CONF NON3YRHARD                                             200404.87        739.24                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89142 Single Family                       20351101                    200000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895591 GR2:MTA CONF NON3YRHARD                                              174370.1        644.62                              360                       355                             6.5             0      0          0         0.375                                6.875 CHARLOTTE                                NC               28277 PUD                                 20351101                    174400               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895592 GR4:MTA 3YRHARD                                                     269848.37        811.58                              480                       475                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93722 Single Family                       20451101                    268000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895595 GR2:MTA CONF NON3YRHARD                                             343123.11       1029.61                              480                       475                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95757 Single Family                       20451101                    340000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895603 GR3:MTA NONCONF NON3YRHARD                                          130157.14        419.42                              360                       355                           6.125             0      0          0         0.375                                  6.5 PLYMOUTH                                 MN               55447 PUD                                 20351101                    130400               20051201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895606 GR4:MTA 3YRHARD                                                     282553.21       1040.85                              360                       355                            6.75             0      0          0         0.375                                7.125 BAKERSFIELD                              CA               93306 Single Family                       20351101                    281600               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895608 GR4:MTA 3YRHARD                                                     174117.69        522.98                              480                       475                             6.5             0      0          0         0.375                                6.875 MERIDIAN                                 ID               83642 PUD                                 20451101                    172700               20051201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895615 GR4:MTA 3YRHARD                                                     250870.19         804.1                              360                       355                            6.25             0      0          0         0.375                                6.625 MEDINAH                                  IL               60157 Single Family                       20351101                    250000               20051201            56.81999969 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895626 GR2:MTA CONF NON3YRHARD                                             602899.44       2324.35                              480                       475                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90006 2-4 Family                          20451101                    600000               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895627 GR4:MTA 3YRHARD                                                     401711.06       1478.48                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351101                    400000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895632 GR2:MTA CONF NON3YRHARD                                             132277.11        331.88                              480                       475                           6.875             0      0          0         0.375                                 7.25 VANCOUVER                                WA               98664 Single Family                       20451101                    131250               20051201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895644 GR2:MTA CONF NON3YRHARD                                             220164.58        925.43                              360                       355                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83706 2-4 Family                          20351101                    219500               20051201            69.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895647 GR4:MTA 3YRHARD                                                     169328.17        465.65                              480                       475                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Single Family                       20451101                    168000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895651 GR2:MTA CONF NON3YRHARD                                             124525.21        427.95                              360                       355                           6.875             0      0          0         0.375                                 7.25 PALM SPRINGS                             CA               92264 Condominium                         20351101                    124000               20051201                   77.5 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895652 GR2:MTA CONF NON3YRHARD                                             154822.08         465.6                              480                       475                               7             0      0          0         0.375                                7.375 KINGMAN                                  AZ               86401 Single Family                       20451101                    153750               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895663 GR2:MTA CONF NON3YRHARD                                             301903.07        908.48                              480                       475                            6.75             0      0          0         0.375                                7.125 CHULA VISTA                              CA               91910 Condominium                         20451101                    300000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895665 GR3:MTA NONCONF NON3YRHARD                                          168088.03        540.36                              360                       355                           6.875             0      0          0         0.375                                 7.25 ELK RIVER                                MN               55330 PUD                                 20351101                    168000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895666 GR3:MTA NONCONF NON3YRHARD                                          201207.44        642.96                              360                       355                             6.5             0      0          0         0.375                                6.875 APPLE VALLEY                             MN               55124 Single Family                       20351101                    199900               20051201            79.95999908 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895669 GR4:MTA 3YRHARD                                                      277546.8       1173.75                              360                       356                               7             0      0          0         0.375                                7.375 FALL RIVER                               MA                2724 2-4 Family                          20351201                    278400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895670 GR2:MTA CONF NON3YRHARD                                             117139.18        432.46                              360                       355                             6.5             0      0          0         0.375                                6.875 BOISE                                    ID               83704 Single Family                       20351101                    117000               20051201            89.93000031 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895678 GR2:MTA CONF NON3YRHARD                                             133222.51        400.64                              480                       475                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60629 Single Family                       20451101                    132300               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895681 GR3:MTA NONCONF NON3YRHARD                                          369129.55        930.52                              480                       476                             6.5             0      0          0         0.375                                6.875 ELKO                                     MN               55020 Single Family                       20451201                    368000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895682 GR4:MTA 3YRHARD                                                      251787.2        928.49                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32833 PUD                                 20351201                    251200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895683 GR2:MTA CONF NON3YRHARD                                             297286.25        923.62                              480                       475                               7             0      0          0         0.375                                7.375 SANTA CRUZ                               CA               95062 Single Family                       20451101                    305000               20051201            46.20999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895684 GR4:MTA 3YRHARD                                                     213478.22           642                              480                       475                               7             0      0          0         0.375                                7.375 ARVADA                                   CO               80004 Single Family                       20451101                    212000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895693 GR2:MTA CONF NON3YRHARD                                              224913.8        720.16                              360                       356                             6.5             0      0          0         0.375                                6.875 GLENDALE HEIGHTS                         IL               60139 Single Family                       20351201                    223900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895695 GR4:MTA 3YRHARD                                                     121856.76        438.18                              480                       475                            6.75             0      0          0         0.375                                7.125 IDAHO FALLS                              ID               83401 2-4 Family                          20451101                    122400               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895697 GR4:MTA 3YRHARD                                                     287343.39       1057.12                              360                       356                               7             0      0          0         0.375                                7.375 BROCKTON                                 MA                2301 2-4 Family                          20351201                    286000               20060101            75.26000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895701 GR2:MTA CONF NON3YRHARD                                              363487.4       1164.34                              360                       355                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90047 Single Family                       20351101                    362000               20051201            79.91000366 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895391 GR2:MTA CONF NON3YRHARD                                             320457.34       1190.18                              360                       355                             6.5             0      0          0         0.375                                6.875 ELKRIDGE                                 MD               21075 Condominium                         20351101                    322000               20051201            79.79000092 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895410 GR2:MTA CONF NON3YRHARD                                             193310.02        581.43                              480                       475                               7             0      0          0         0.375                                7.375 CHESTERFIELD                             VA               23832 PUD                                 20451101                    192000               20051201            79.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895411 GR2:MTA CONF NON3YRHARD                                             232026.91        746.21                              360                       356                           6.875             0      0          0         0.375                                 7.25 CAPE CORAL                               FL               33909 Single Family                       20351201                    232000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895416 GR2:MTA CONF NON3YRHARD                                             143009.12        526.34                              360                       355                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80011 Single Family                       20351101                    142400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895418 GR2:MTA CONF NON3YRHARD                                             195371.38        828.46                              360                       355                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60623 2-4 Family                          20351101                    196500               20051201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895419 GR2:MTA CONF NON3YRHARD                                             328476.02       1052.41                              360                       356                            6.25             0      0          0         0.375                                6.625 ALBUQUERQUE                              NM               87114 Single Family                       20351201                    327200               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895420 GR2:MTA CONF NON3YRHARD                                              305013.8       1123.65                              360                       355                           6.625             0      0          0         0.375                                    7 SPRING GROVE                             IL               60081 Single Family                       20351101                    304000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895424 GR2:MTA CONF NON3YRHARD                                             313804.98       1232.78                              360                       355                               7             0      0          0         0.375                                7.375 KIRKLAND                                 WA               98033 Single Family                       20351101                    312000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895427 GR2:MTA CONF NON3YRHARD                                             383810.81       1150.74                              480                       475                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95110 Condominium                         20451101                    380000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895435 GR2:MTA CONF NON3YRHARD                                             300988.45        902.43                              480                       475                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95110 Condominium                         20451101                    298000               20051201            77.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895442 GR4:MTA 3YRHARD                                                      91609.08        340.05                              360                       355                               7             0      0          0         0.375                                7.375 FORT WORTH                               TX               76123 PUD                                 20351101                     92000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895446 GR2:MTA CONF NON3YRHARD                                             321061.59       1029.25                              360                       355                            6.25             0      0          0         0.375                                6.625 MANZANITA                                OR               97130 Single Family                       20351101                    320000               20051201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895448 GR2:MTA CONF NON3YRHARD                                             280884.77        705.73                              480                       475                            6.75             0      0          0         0.375                                7.125 VIENNA                                   VA               22180 Condominium                         20451101                    279100               20051201            79.98999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895449 GR4:MTA 3YRHARD                                                      382084.1        960.86                              480                       475                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91350 PUD                                 20451101                    380000               20051201            69.22000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895454 GR3:MTA NONCONF NON3YRHARD                                          138449.37        508.79                              360                       355                            6.75             0      0          0         0.375                                7.125 SAINT CLOUD                              MN               56304 PUD                                 20351101                    137650               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895464 GR3:MTA NONCONF NON3YRHARD                                          232561.52        746.21                              360                       355                           6.875             0      0          0         0.375                                 7.25 LITTLE CANADA                            MN               55117 Single Family                       20351101                    232000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895466 GR4:MTA 3YRHARD                                                     146122.39         537.8                              360                       355                               7             0      0          0         0.375                                7.375 ORANGE COVE                              CA               93646 Single Family                       20351101                    145500               20051201            76.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895467 GR2:MTA CONF NON3YRHARD                                             192659.25        709.67                              360                       355                           6.875             0      0          0         0.375                                 7.25 PASADENA                                 MD               21122 Single Family                       20351101                    192000               20051201            79.33999634 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895473 GR3:MTA NONCONF NON3YRHARD                                          148079.11        547.04                              360                       355                           6.625             0      0          0         0.375                                    7 CHISAGO CITY                             MN               55013 PUD                                 20351101                    148000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895474 GR3:MTA NONCONF NON3YRHARD                                          190312.94        575.37                              480                       475                            6.75             0      0          0         0.375                                7.125 BLAINE                                   MN               55434 Single Family                       20451101                    190000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895477 GR4:MTA 3YRHARD                                                     571725.87       2403.15                              360                       355                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94601 2-4 Family                          20351101                    570000               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895479 GR2:MTA CONF NON3YRHARD                                             291373.78        932.76                              360                       355                            6.75             0      0          0         0.375                                7.125 VALLEJO                                  CA               94589 Single Family                       20351101                    290000               20051201            75.33000183 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895480 GR4:MTA 3YRHARD                                                     260608.57        836.27                              360                       355                               7             0      0          0         0.375                                7.375 AVON                                     CO               81620 Condominium                         20351101                    260000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895483 GR4:MTA 3YRHARD                                                     265839.12        799.46                              480                       475                               7             0      0          0         0.375                                7.375 GREELEY                                  CO               80631 Single Family                       20451101                    264000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895487 GR4:MTA 3YRHARD                                                        258379        826.62                              360                       355                               7             0      0          0         0.375                                7.375 COVINA                                   CA               91724 Single Family                       20351101                    257000               20051201            52.45000076 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895489 GR2:MTA CONF NON3YRHARD                                             361705.37       1157.91                              360                       355                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89130 PUD                                 20351101                    360000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895495 GR2:MTA CONF NON3YRHARD                                             337831.37       1240.45                              360                       355                               7             0      0          0         0.375                                7.375 CHINO HILLS                              CA               91709 Single Family                       20351101                    335600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895500 GR2:MTA CONF NON3YRHARD                                             219630.35        925.43                              360                       355                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83706 2-4 Family                          20351101                    219500               20051201            69.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895504 GR2:MTA CONF NON3YRHARD                                             294887.85       1086.69                              360                       355                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85032 Single Family                       20351101                    294000               20051201            89.08999634 PMI                           1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895506 GR2:MTA CONF NON3YRHARD                                             281566.61       1002.36                              480                       475                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20451101                    280000               20051201            60.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895509 GR4:MTA 3YRHARD                                                     401386.03       1480.33                              360                       355                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95758 PUD                                 20351101                    400500               20051201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895511 GR2:MTA CONF NON3YRHARD                                             211876.36        529.99                              480                       475                            6.75             0      0          0         0.375                                7.125 ROUND ROCK                               TX               78681 PUD                                 20451101                    209600               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895519 GR2:MTA CONF NON3YRHARD                                             296905.86        952.06                              360                       355                           6.625             0      0          0         0.375                                    7 WOODBRIDGE                               VA               22192 PUD                                 20351101                    296000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895520 GR2:MTA CONF NON3YRHARD                                             341610.65       1093.58                              360                       355                            6.75             0      0          0         0.375                                7.125 WASHINGTON                               DC               20001 Condominium                         20351101                    340000               20051201            78.16000366 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895526 GR2:MTA CONF NON3YRHARD                                             160804.68        521.06                              360                       355                             6.5             0      0          0         0.375                                6.875 ATLANTA                                  GA               30349 Single Family                       20351101                    162000               20051201            73.63999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895527 GR2:MTA CONF NON3YRHARD                                             223934.45        768.59                              360                       355                            6.75             0      0          0         0.375                                7.125 FAIRFAX                                  VA               22030 Condominium                         20351101                    222700               20051201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895155 GR2:MTA CONF NON3YRHARD                                             359860.18       1152.76                              360                       355                           6.625             0      0          0         0.375                                    7 ALEXANDRIA                               VA               22304 Condominium                         20351101                    358400               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895158 GR2:MTA CONF NON3YRHARD                                             266994.71        670.07                              480                       475                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89148 PUD                                 20451101                    265000               20051201            94.98000336 PMI                           1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895159 GR2:MTA CONF NON3YRHARD                                             233130.21        978.13                              360                       355                               7             0      0          0         0.375                                7.375 LYNNWOOD                                 WA               98036 2-4 Family                          20351101                    232000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895162 GR3:MTA NONCONF NON3YRHARD                                          176778.44        566.09                              360                       355                           6.625             0      0          0         0.375                                    7 INVER GROVE HEIGHTS                      MN               55076 Single Family                       20351101                    176000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895163 GR2:MTA CONF NON3YRHARD                                             262170.51         975.8                              360                       355                           6.875             0      0          0         0.375                                 7.25 TROY                                     MI               48085 Single Family                       20351101                    264000               20051201            78.80999756 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895166 GR2:MTA CONF NON3YRHARD                                              214728.5        691.53                              360                       355                            6.75             0      0          0         0.375                                7.125 GURNEE                                   IL               60031 PUD                                 20351101                    215000               20051201            74.13999939 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895169 GR2:MTA CONF NON3YRHARD                                             340398.28       1100.01                              360                       355                            6.75             0      0          0         0.375                                7.125 RESTON                                   VA               20191 PUD                                 20351101                    342000               20051201                     76 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895170 GR3:MTA NONCONF NON3YRHARD                                          579751.01       2132.34                              360                       355                            6.75             0      0          0         0.375                                7.125 CHESAPEAKE                               VA               23320 Single Family                       20351101                    576900               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895171 GR2:MTA CONF NON3YRHARD                                             277417.25        921.95                              360                       355                           6.375             0      0          0         0.375                                 6.75 RANCHO CUCAMONGA                         CA               91730 Condominium                         20351101                    276650               20051201            77.93000031 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895176 GR2:MTA CONF NON3YRHARD                                             213444.31        897.18                              360                       355                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60651 2-4 Family                          20351101                    212800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895179 GR4:MTA 3YRHARD                                                     177017.93         535.1                              480                       475                               7             0      0          0         0.375                                7.375 SPARTA                                   MI               49345 Single Family                       20451101                    176700               20051201                     95 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15895181 GR2:MTA CONF NON3YRHARD                                             128478.78        323.66                              480                       475                             6.5             0      0          0         0.375                                6.875 BOISE                                    ID               83716 PUD                                 20451101                    128000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895183 GR4:MTA 3YRHARD                                                     241607.47        781.59                              360                       355                           6.625             0      0          0         0.375                                    7 LANGHORNE                                PA               19047 Single Family                       20351101                    243000               20051201            77.13999939 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895185 GR4:MTA 3YRHARD                                                     193082.85        811.59                              360                       355                               7             0      0          0         0.375                                7.375 LONGVIEW                                 WA               98632 2-4 Family                          20351101                    192500               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895194 GR4:MTA 3YRHARD                                                     319465.26       1344.08                              360                       355                               7             0      0          0         0.375                                7.375 NORTHBROOK                               IL               60062 PUD                                 20351101                    318800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895197 GR4:MTA 3YRHARD                                                     193082.85        811.59                              360                       355                               7             0      0          0         0.375                                7.375 LONGVIEW                                 WA               98632 2-4 Family                          20351101                    192500               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895201 GR2:MTA CONF NON3YRHARD                                             415640.81       1530.23                              360                       355                           6.875             0      0          0         0.375                                 7.25 ROHNERT PARK                             CA               94928 Single Family                       20351101                    414000               20051201            77.66999817 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895205 GR4:MTA 3YRHARD                                                     181465.42        455.15                              480                       475                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20451101                    180000               20051201            43.90000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895212 GR2:MTA CONF NON3YRHARD                                             352440.53       1059.89                              480                       475                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 Single Family                       20451101                    350000               20051201            76.08999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895217 GR4:MTA 3YRHARD                                                     454401.93       1618.09                              480                       475                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95818 2-4 Family                          20451101                    452000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895009 GR2:MTA CONF NON3YRHARD                                             215666.99        649.57                              480                       475                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92108 Condominium                         20451101                    214500               20051201                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895014 GR2:MTA CONF NON3YRHARD                                             500112.45       2108.03                              360                       355                               7             0      0          0         0.375                                7.375 TORRANCE                                 CA               90501 2-4 Family                          20351101                    500000               20051201            71.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895015 GR2:MTA CONF NON3YRHARD                                             196117.95        590.51                              480                       475                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92108 Condominium                         20451101                    195000               20051201                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895020 GR2:MTA CONF NON3YRHARD                                             189310.88        569.32                              480                       475                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20451101                    188000               20051201            75.19999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895021 GR4:MTA 3YRHARD                                                     287843.15         867.3                              480                       475                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33428 PUD                                 20451101                    286400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895022 GR2:MTA CONF NON3YRHARD                                             100427.77        369.62                              360                       355                               7             0      0          0         0.375                                7.375 WILMINGTON                               DE               19802 Single Family                       20351101                    100000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895024 GR4:MTA 3YRHARD                                                     188543.52        694.89                              360                       355                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33428 PUD                                 20351101                    188000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895031 GR2:MTA CONF NON3YRHARD                                             218924.14        707.61                              360                       355                             6.5             0      0          0         0.375                                6.875 GLEN ALLEN                               VA               23228 PUD                                 20351101                    220000               20051201            94.83000183 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895034 GR3:MTA NONCONF NON3YRHARD                                          221033.37        813.17                              360                       356                               7             0      0          0         0.375                                7.375 LITTLETON                                NC               27850 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895035 GR3:MTA NONCONF NON3YRHARD                                          188804.17        694.89                              360                       355                               7             0      0          0         0.375                                7.375 FARMINGTON                               MN               55024 Single Family                       20351101                    188000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895037 GR2:MTA CONF NON3YRHARD                                              85966.15         316.4                              360                       355                               7             0      0          0         0.375                                7.375 WILMINGTON                               DE               19805 Single Family                       20351101                     85600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895039 GR2:MTA CONF NON3YRHARD                                             205917.03        658.56                              360                       355                            6.25             0      0          0         0.375                                6.625 COVINGTON                                WA               98042 Single Family                       20351101                    204750               20051201                     75 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895045 GR2:MTA CONF NON3YRHARD                                             178895.64        665.32                              360                       355                             6.5             0      0          0         0.375                                6.875 FRESNO                                   CA               93703 Single Family                       20351101                    180000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895046 GR4:MTA 3YRHARD                                                     329403.05       1212.36                              360                       355                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95116 Condominium                         20351101                    328000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895047 GR2:MTA CONF NON3YRHARD                                             179518.67        661.99                              360                       356                               7             0      0          0         0.375                                7.375 PRESCOTT                                 AZ               86301 Single Family                       20351201                    179100               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895049 GR2:MTA CONF NON3YRHARD                                             163547.43        603.22                              360                       356                           6.875             0      0          0         0.375                                 7.25 NEWARK                                   DE               19713 Single Family                       20351201                    163200               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895051 GR4:MTA 3YRHARD                                                     104855.22        334.51                              360                       355                               7             0      0          0         0.375                                7.375 CEDAR CITY                               UT               84720 Single Family                       20351101                    104000               20051201            77.04000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895053 GR2:MTA CONF NON3YRHARD                                             150895.69        555.54                              360                       355                           6.875             0      0          0         0.375                                 7.25 EVANS                                    CO               80620 PUD                                 20351101                    150300               20051201            79.94999695 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895058 GR4:MTA 3YRHARD                                                     370367.22       1194.25                              360                       355                            6.75             0      0          0         0.375                                7.125 CONROE                                   TX               77304 Single Family                       20351101                    371300               20051201            51.56999969 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895060 GR2:MTA CONF NON3YRHARD                                             339742.11       1299.64                              360                       356                               7             0      0          0         0.375                                7.375 MOUNT AIRY                               MD               21771 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895071 GR2:MTA CONF NON3YRHARD                                             178303.87        656.45                              360                       355                           6.875             0      0          0         0.375                                 7.25 DENVER                                   CO               80222 Single Family                       20351101                    177600               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895073 GR4:MTA 3YRHARD                                                     404474.15       1485.88                              360                       355                           6.875             0      0          0         0.375                                 7.25 SMYRNA                                   GA               30082 PUD                                 20351101                    402000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895074 GR2:MTA CONF NON3YRHARD                                             417758.72          1312                              480                       475                               7             0      0          0         0.375                                7.375 NEWARK                                   CA               94560 Single Family                       20451101                    415000               20051201            58.45000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895088 GR2:MTA CONF NON3YRHARD                                             120066.51        330.39                              480                       475                           6.875             0      0          0         0.375                                 7.25 FORT WORTH                               TX               76118 PUD                                 20451101                    119200               20051201            78.94000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895093 GR2:MTA CONF NON3YRHARD                                             286688.99       1056.19                              360                       355                           6.625             0      0          0         0.375                                    7 GRASS VALLEY                             CA               95945 Single Family                       20351101                    285750               20051201                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895094 GR2:MTA CONF NON3YRHARD                                             285156.74        913.46                              360                       355                             6.5             0      0          0         0.375                                6.875 WASHINGTON                               DC               20011 Single Family                       20351101                    284000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895099 GR4:MTA 3YRHARD                                                     342495.65       1106.44                              360                       356                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95357 Single Family                       20351201                    344000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895102 GR3:MTA NONCONF NON3YRHARD                                          329057.34        825.33                              480                       475                               7             0      0          0         0.375                                7.375 CARY                                     NC               27511 PUD                                 20451101                    326400               20051201            79.61000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895104 GR4:MTA 3YRHARD                                                     402774.66       1011.18                              480                       475                               7             0      0          0         0.375                                7.375 SAN MATEO                                CA               94401 Condominium                         20451101                    399900               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895109 GR4:MTA 3YRHARD                                                     399622.01       1251.93                              480                       475                           6.875             0      0          0         0.375                                 7.25 RANCHO CUCAMONGA                         CA               91737 Single Family                       20451101                    396000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895114 GR2:MTA CONF NON3YRHARD                                             759848.37       2698.31                              480                       475                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95130 2-4 Family                          20451101                    753750               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895128 GR2:MTA CONF NON3YRHARD                                             179855.31        673.64                              360                       355                           6.625             0      0          0         0.375                                    7 GUERNEVILLE                              CA               95446 Single Family                       20351101                    182250               20051201            54.86000061 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895133 GR2:MTA CONF NON3YRHARD                                             417518.02       1537.62                              360                       355                            6.75             0      0          0         0.375                                7.125 STERLING                                 VA               20164 PUD                                 20351101                    416000               20051201            79.23999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895135 GR2:MTA CONF NON3YRHARD                                             189647.26        702.28                              360                       355                           6.875             0      0          0         0.375                                 7.25 CHICAGO                                  IL               60610 Condominium                         20351101                    190000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895143 GR2:MTA CONF NON3YRHARD                                             176204.46         442.5                              480                       475                             6.5             0      0          0         0.375                                6.875 GUERNEVILLE                              CA               95446 Single Family                       20451101                    175000               20051201            63.63999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895145 GR2:MTA CONF NON3YRHARD                                             107555.57        269.04                              480                       475                            6.75             0      0          0         0.375                                7.125 RICHMOND                                 VA               23223 Single Family                       20451101                    106400               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895153 GR3:MTA NONCONF NON3YRHARD                                           206493.9         707.5                              360                       355                               7             0      0          0         0.375                                7.375 BROOKLYN PARK                            MN               55443 Single Family                       20351101                    205000               20051201            79.45999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895221 GR2:MTA CONF NON3YRHARD                                             280303.06       1034.94                              360                       356                            6.75             0      0          0         0.375                                7.125 SCITUATE                                 MA                2066 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895225 GR4:MTA 3YRHARD                                                     185289.23        681.95                              360                       355                               7             0      0          0         0.375                                7.375 HENDERSONVILLE                           TN               37075 PUD                                 20351101                    184500               20051201            79.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895227 GR2:MTA CONF NON3YRHARD                                              241061.5        771.94                              360                       355                           6.625             0      0          0         0.375                                    7 FALLS CHURCH                             VA               22044 Condominium                         20351101                    240000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895229 GR4:MTA 3YRHARD                                                     140957.44        542.79                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34746 Condominium                         20351201                    142000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895231 GR4:MTA 3YRHARD                                                      449215.7       1888.79                              360                       355                           6.875             0      0          0         0.375                                 7.25 REVERE                                   MA                2151 2-4 Family                          20351101                    448000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895232 GR2:MTA CONF NON3YRHARD                                             318373.76        799.03                              480                       475                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20109 PUD                                 20451101                    316000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895235 GR2:MTA CONF NON3YRHARD                                             174437.41         646.1                              360                       355                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87114 PUD                                 20351101                    174800               20051201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895236 GR4:MTA 3YRHARD                                                     384619.03       1618.96                              360                       356                               7             0      0          0         0.375                                7.375 LYNN                                     MA                1902 2-4 Family                          20351201                    384000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895238 GR2:MTA CONF NON3YRHARD                                             164649.97        606.18                              360                       355                           6.875             0      0          0         0.375                                 7.25 NASHVILLE                                TN               37210 Condominium                         20351101                    164000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895240 GR2:MTA CONF NON3YRHARD                                             233542.55        857.52                              360                       355                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 Single Family                       20351101                    232000               20051201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895241 GR2:MTA CONF NON3YRHARD                                              214513.7        789.51                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85041 PUD                                 20351101                    213600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895243 GR2:MTA CONF NON3YRHARD                                              209231.6        879.47                              360                       355                               7             0      0          0         0.375                                7.375 COMMERCE CITY                            CO               80022 2-4 Family                          20351101                    208600               20051201            54.18000031 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895245 GR2:MTA CONF NON3YRHARD                                             253390.94         934.4                              360                       356                               7             0      0          0         0.375                                7.375 HIGHLANDS RANCH                          CO               80126 PUD                                 20351201                    252800               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895252 GR2:MTA CONF NON3YRHARD                                             390922.78       1260.83                              360                       355                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91040 Single Family                       20351101                    392000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895253 GR2:MTA CONF NON3YRHARD                                             316592.27        952.09                              480                       475                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 Condominium                         20451101                    314400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895255 GR4:MTA 3YRHARD                                                     286864.04        916.68                              360                       355                             6.5             0      0          0         0.375                                6.875 SANTEE                                   CA               92071 Condominium                         20351101                    285000               20051201            76.61000061 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895256 GR2:MTA CONF NON3YRHARD                                              240956.9         772.9                              360                       355                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89149 PUD                                 20351101                    240300               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895262 GR2:MTA CONF NON3YRHARD                                             193305.65        617.55                              360                       355                           6.625             0      0          0         0.375                                    7 ALEXANDRIA                               VA               22309 Condominium                         20351101                    192000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895266 GR2:MTA CONF NON3YRHARD                                             297702.78       1021.56                              360                       355                               7             0      0          0         0.375                                7.375 HERNDON                                  VA               20170 PUD                                 20351101                    296000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895267 GR2:MTA CONF NON3YRHARD                                             149752.11        555.91                              360                       355                             6.5             0      0          0         0.375                                6.875 ANNANDALE                                VA               22003 Condominium                         20351101                    150400               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15895273 GR2:MTA CONF NON3YRHARD                                             207617.41         665.8                              360                       355                            6.25             0      0          0         0.375                                6.625 DELMAR                                   MD               21875 Single Family                       20351101                    207000               20051201            79.91999817 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895277 GR2:MTA CONF NON3YRHARD                                             326573.62         814.2                              480                       475                            6.75             0      0          0         0.375                                7.125 WASHOUGAL                                WA               98671 Single Family                       20451101                    322000               20051201            53.66999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895279 GR4:MTA 3YRHARD                                                     289545.34        926.33                              360                       355                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20002 Single Family                       20351101                    288000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895281 GR2:MTA CONF NON3YRHARD                                             114966.19        425.81                              360                       355                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78617 PUD                                 20351101                    115200               20051201            79.93000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895286 GR2:MTA CONF NON3YRHARD                                                269612        993.54                              360                       355                             6.5             0      0          0         0.375                                6.875 HENDERSON                                NV               89012 PUD                                 20351101                    268800               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895288 GR2:MTA CONF NON3YRHARD                                             321981.66        969.05                              480                       475                            6.75             0      0          0         0.375                                7.125 WASHINGTON                               DC               20011 Single Family                       20451101                    320000               20051201            63.36999893 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895291 GR2:MTA CONF NON3YRHARD                                              88376.43        325.27                              360                       355                               7             0      0          0         0.375                                7.375 OGDEN                                    UT               84401 Single Family                       20351101                     88000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895296 GR2:MTA CONF NON3YRHARD                                             414785.49       1247.65                              480                       475                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91605 Single Family                       20451101                    412000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895300 GR2:MTA CONF NON3YRHARD                                              169098.3        620.97                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 Single Family                       20351101                    168000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895302 GR2:MTA CONF NON3YRHARD                                             341501.57        857.19                              480                       475                            6.75             0      0          0         0.375                                7.125 REDDING                                  CA               96002 Single Family                       20451101                    339000               20051201            75.33000183 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895310 GR2:MTA CONF NON3YRHARD                                             117815.82        354.31                              480                       475                               7             0      0          0         0.375                                7.375 KINGMAN                                  AZ               86401 Single Family                       20451101                    117000               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895315 GR3:MTA NONCONF NON3YRHARD                                          224361.08         944.4                              360                       356                               7             0      0          0         0.375                                7.375 SOUTH SAINT PAUL                         MN               55101 2-4 Family                          20351201                    224000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895316 GR3:MTA NONCONF NON3YRHARD                                          461743.14        1943.6                              360                       356                               7             0      0          0         0.375                                7.375 MINNEAPOLIS                              MN               55408 2-4 Family                          20351201                    461000               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895320 GR4:MTA 3YRHARD                                                     230668.33        576.52                              480                       475                               7             0      0          0         0.375                                7.375 CASTLE ROCK                              CO               80104 PUD                                 20451101                    228000               20051201            68.47000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895321 GR4:MTA 3YRHARD                                                     182493.88        767.32                              360                       355                           6.875             0      0          0         0.375                                 7.25 NEW BEDFORD                              MA                2740 2-4 Family                          20351101                    182000               20051201                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895322 GR2:MTA CONF NON3YRHARD                                              232773.7        857.52                              360                       355                           6.625             0      0          0         0.375                                    7 FREDERICKSBURG                           VA               22407 Single Family                       20351101                    232000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895323 GR3:MTA NONCONF NON3YRHARD                                          207411.22        765.49                              360                       356                             6.5             0      0          0         0.375                                6.875 BIG LAKE                                 MN               55309 Single Family                       20351201                    207100               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895324 GR2:MTA CONF NON3YRHARD                                             256457.58        649.85                              480                       475                           6.625             0      0          0         0.375                                    7 LITTLETON                                CO               80126 PUD                                 20451101                    257000               20051201            68.52999878 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895325 GR2:MTA CONF NON3YRHARD                                             228270.57        785.15                              360                       355                               7             0      0          0         0.375                                7.375 WRIGHTWOOD                               CA               92397 Single Family                       20351101                    227500               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895326 GR2:MTA CONF NON3YRHARD                                              66452.59        214.86                              360                       355                           6.125             0      0          0         0.375                                  6.5 DURHAM                                   NC               27703 Single Family                       20351101                     66800               20051201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             3                 360
       15895328 GR4:MTA 3YRHARD                                                     260139.51        958.06                              360                       355                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92503 Condominium                         20351101                    259200               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895329 GR2:MTA CONF NON3YRHARD                                             209360.39        669.02                              360                       355                             6.5             0      0          0         0.375                                6.875 WORCESTER                                MA                1602 Single Family                       20351101                    208000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895332 GR2:MTA CONF NON3YRHARD                                             204838.19        656.15                              360                       355                             6.5             0      0          0         0.375                                6.875 CONYERS                                  GA               30013 PUD                                 20351101                    204000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894709 GR2:MTA CONF NON3YRHARD                                             156618.27        576.61                              360                       355                           6.875             0      0          0         0.375                                 7.25 AURORA                                   CO               80013 Single Family                       20351101                    156000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894716 GR3:MTA NONCONF NON3YRHARD                                           80152.84        257.32                              360                       355                             6.5             0      0          0         0.375                                6.875 IRONTON                                  MN               56445 Single Family                       20351101                     80000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894717 GR4:MTA 3YRHARD                                                     201223.21        554.35                              480                       476                            6.25             0      0          0         0.375                                6.625 STOW                                     OH               44224 Single Family                       20451201                    200000               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894719 GR2:MTA CONF NON3YRHARD                                             403004.75       1011.43                              480                       475                            6.75             0      0          0         0.375                                7.125 BOWIE                                    MD               20716 Single Family                       20451101                    400000               20051201            66.66999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894722 GR2:MTA CONF NON3YRHARD                                              281399.2       1001.82                              480                       475                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98311 2-4 Family                          20451101                    279850               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894723 GR2:MTA CONF NON3YRHARD                                             324678.03       1039.54                              360                       355                            6.75             0      0          0         0.375                                7.125 MIRAMAR BEACH                            FL               32550 Condominium                         20351101                    323200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894724 GR4:MTA 3YRHARD                                                     151725.29        380.55                              480                       475                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 PUD                                 20451101                    150500               20051201            68.41000366 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894728 GR2:MTA CONF NON3YRHARD                                             132564.64         487.9                              360                       355                               7             0      0          0         0.375                                7.375 PHILOMATH                                OR               97370 Single Family                       20351101                    132000               20051201            47.13999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894729 GR2:MTA CONF NON3YRHARD                                             492076.64       1820.01                              360                       355                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94601 2-4 Family                          20351101                    492400               20051201            79.94000244 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894732 GR2:MTA CONF NON3YRHARD                                             280947.18        901.08                              360                       355                               6             0      0          0         0.375                                6.375 DUPONT                                   WA               98327 PUD                                 20351101                    280150               20051201                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894735 GR3:MTA NONCONF NON3YRHARD                                          228994.83        851.61                              360                       355                           6.875             0      0          0         0.375                                 7.25 ANDOVER                                  MN               55304 Single Family                       20351101                    230400               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894736 GR2:MTA CONF NON3YRHARD                                             132078.96        504.57                              360                       355                           6.875             0      0          0         0.375                                 7.25 WESTMONT                                 IL               60559 Single Family                       20351101                    132000               20051201            68.38999939 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894740 GR4:MTA 3YRHARD                                                     280506.12           708                              480                       475                               7             0      0          0         0.375                                7.375 PATTERSON                                CA               95363 Single Family                       20451101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894741 GR2:MTA CONF NON3YRHARD                                             199813.81        735.55                              360                       355                               7             0      0          0         0.375                                7.375 UNIVERSITY PLACE                         WA               98467 Single Family                       20351101                    199000               20051201            71.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894745 GR2:MTA CONF NON3YRHARD                                             210634.34        776.21                              360                       355                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               VA               22307 Single Family                       20351101                    210000               20051201            57.22000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894746 GR4:MTA 3YRHARD                                                     146451.06        543.72                              360                       355                           6.375             0      0          0         0.375                                 6.75 OLDSMAR                                  FL               34677 PUD                                 20351101                    147100               20051201            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894758 GR2:MTA CONF NON3YRHARD                                             403018.35        1493.9                              480                       475                               7             0      0          0         0.375                                7.375 INDIAN HEAD                              MD               20640 PUD                                 20451101                    401000               20051201            79.08999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894759 GR2:MTA CONF NON3YRHARD                                             204484.74        615.04                              480                       475                               7             0      0          0         0.375                                7.375 BELLEVUE                                 WA               98007 Condominium                         20451101                    203100               20051201            79.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894761 GR4:MTA 3YRHARD                                                     104444.85        384.41                              360                       355                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33604 Single Family                       20351101                    104000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894762 GR2:MTA CONF NON3YRHARD                                             481453.38        2023.7                              360                       355                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94804 2-4 Family                          20351101                    480000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894763 GR4:MTA 3YRHARD                                                     146645.75         469.6                              360                       355                           6.625             0      0          0         0.375                                    7 ARVADA                                   CO               80002 PUD                                 20351101                    146000               20051201            76.83999634 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894766 GR3:MTA NONCONF NON3YRHARD                                          213057.35        540.11                              480                       475                               7             0      0          0         0.375                                7.375 WOODBURY                                 MN               55125 Single Family                       20451101                    213600               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15894767 GR2:MTA CONF NON3YRHARD                                             381489.56       1404.37                              360                       355                               7             0      0          0         0.375                                7.375 PITTSBURG                                CA               94565 Single Family                       20351101                    379950               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894772 GR2:MTA CONF NON3YRHARD                                             273215.26        871.97                              360                       355                           6.875             0      0          0         0.375                                 7.25 WELLINGTON                               FL               33414 Condominium                         20351101                    271100               20051201            79.73000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894774 GR4:MTA 3YRHARD                                                        372420       1190.07                              360                       355                             6.5             0      0          0         0.375                                6.875 SALT LAKE CITY                           UT               84103 Single Family                       20351101                    370000               20051201            69.16000366 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894776 GR4:MTA 3YRHARD                                                     206481.54        761.42                              360                       355                               7             0      0          0         0.375                                7.375 SURF SIDE BEACH                          SC               29575 PUD                                 20351101                    206000               20051201            66.87999725 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894777 GR2:MTA CONF NON3YRHARD                                             273626.75        884.51                              360                       355                           6.375             0      0          0         0.375                                 6.75 CALABASAS                                CA               91302 Single Family                       20351101                    275000               20051201            19.86000061 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894784 GR2:MTA CONF NON3YRHARD                                              266082.4           862                              360                       356                            6.75             0      0          0         0.375                                7.125 PATERSON                                 NJ                7514 Single Family                       20351201                    268000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894785 GR2:MTA CONF NON3YRHARD                                             215364.78        697.96                              360                       355                            6.25             0      0          0         0.375                                6.625 AUSTIN                                   TX               78751 Single Family                       20351101                    217000               20051201            74.83000183 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894791 GR2:MTA CONF NON3YRHARD                                              361704.7       1087.75                              480                       475                               7             0      0          0         0.375                                7.375 BRIGHTON                                 CO               80601 Single Family                       20451101                    359200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894794 GR4:MTA 3YRHARD                                                     321368.83       1182.79                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85042 PUD                                 20351101                    320000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894800 GR4:MTA 3YRHARD                                                     302091.88        908.48                              480                       475                               7             0      0          0         0.375                                7.375 BAY POINT                                CA               94565 Single Family                       20451101                    300000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894803 GR2:MTA CONF NON3YRHARD                                             190690.77        611.12                              360                       355                            6.25             0      0          0         0.375                                6.625 SAN DIEGO                                CA               92115 Single Family                       20351101                    190000               20051201            31.67000008 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894806 GR4:MTA 3YRHARD                                                      236115.7        872.31                              360                       355                               7             0      0          0         0.375                                7.375 PEMBROKE PINES                           FL               33026 PUD                                 20351101                    236000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894809 GR2:MTA CONF NON3YRHARD                                             126027.95        402.05                              360                       355                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80123 PUD                                 20351101                    125000               20051201            78.12000275 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894813 GR2:MTA CONF NON3YRHARD                                             164649.97        606.18                              360                       355                           6.875             0      0          0         0.375                                 7.25 NASHVILLE                                TN               37210 Condominium                         20351101                    164000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894814 GR2:MTA CONF NON3YRHARD                                             469854.86       1729.82                              360                       355                           6.875             0      0          0         0.375                                 7.25 CORONA                                   NY               11368 2-4 Family                          20351101                    468000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894881 GR2:MTA CONF NON3YRHARD                                              387677.2       1425.26                              360                       355                           6.625             0      0          0         0.375                                    7 MORENO VALLEY                            CA               92557 Single Family                       20351101                    385600               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894883 GR2:MTA CONF NON3YRHARD                                              359531.4       1323.24                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 Single Family                       20351101                    358000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894884 GR2:MTA CONF NON3YRHARD                                             155462.39        390.41                              480                       475                             6.5             0      0          0         0.375                                6.875 SYRACUSE                                 UT               84075 Single Family                       20451101                    154400               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894888 GR4:MTA 3YRHARD                                                     173143.61        635.75                              360                       355                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97007 Single Family                       20351101                    172000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894893 GR4:MTA 3YRHARD                                                     123842.68        398.84                              360                       355                               7             0      0          0         0.375                                7.375 WEST JORDAN                              UT               84088 Single Family                       20351101                    124000               20051201            76.54000092 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894896 GR4:MTA 3YRHARD                                                     151507.75         562.2                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 Condominium                         20351101                    152100               20051201            77.20999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894897 GR2:MTA CONF NON3YRHARD                                             273992.82       1086.59                              360                       355                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95122 Single Family                       20351101                    275000               20051201            53.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894898 GR2:MTA CONF NON3YRHARD                                              98960.85         316.5                              360                       355                            6.25             0      0          0         0.375                                6.625 CUYAHOGA FALLS                           OH               44221 Single Family                       20351101                     98400               20051201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894902 GR2:MTA CONF NON3YRHARD                                             345471.47        1271.5                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89146 Single Family                       20351101                    344000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894905 GR2:MTA CONF NON3YRHARD                                                371181       1366.12                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89117 PUD                                 20351101                    369600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894907 GR2:MTA CONF NON3YRHARD                                             240986.12        771.94                              360                       355                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55417 Single Family                       20351101                    240000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894911 GR4:MTA 3YRHARD                                                      355667.4        890.06                              480                       475                               7             0      0          0         0.375                                7.375 POMONA                                   CA               91766 Single Family                       20451101                    352000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894913 GR4:MTA 3YRHARD                                                     293527.55        939.19                              360                       355                               7             0      0          0         0.375                                7.375 LOUISVILLE                               CO               80027 Single Family                       20351101                    292000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894914 GR4:MTA 3YRHARD                                                     140938.29        518.95                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351101                    140400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894916 GR4:MTA 3YRHARD                                                     110108.94        378.26                              360                       355                               7             0      0          0         0.375                                7.375 COLDWATER                                MI               49036 Single Family                       20351101                    109600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894917 GR4:MTA 3YRHARD                                                     182551.07        767.32                              360                       355                               7             0      0          0         0.375                                7.375 NEW BEDFORD                              MA                2740 2-4 Family                          20351101                    182000               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894918 GR2:MTA CONF NON3YRHARD                                             391207.32         991.2                              480                       475                           6.625             0      0          0         0.375                                    7 UNION CITY                               CA               94587 PUD                                 20451101                    392000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 480
       15894924 GR4:MTA 3YRHARD                                                     201010.31        643.28                              360                       355                           6.875             0      0          0         0.375                                 7.25 SAN JUAN CAPISTRANO                      CA               92675 Condominium                         20351101                    200000               20051201            43.47999954 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894937 GR2:MTA CONF NON3YRHARD                                             291320.15        929.54                              360                       355                               7             0      0          0         0.375                                7.375 DOWNEY                                   CA               90242 Single Family                       20351101                    289000               20051201            48.16999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894938 GR2:MTA CONF NON3YRHARD                                             322403.83        809.14                              480                       475                            6.75             0      0          0         0.375                                7.125 EL DORADO HILLS                          CA               95762 Single Family                       20451101                    320000               20051201            64.26000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894939 GR2:MTA CONF NON3YRHARD                                             433308.04       1821.33                              360                       355                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92346 2-4 Family                          20351101                    432000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894940 GR4:MTA 3YRHARD                                                     189997.64        571.74                              480                       475                            6.75             0      0          0         0.375                                7.125 QUEEN CREEK                              AZ               85242 PUD                                 20451101                    188800               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894824 GR3:MTA NONCONF NON3YRHARD                                          415883.47       1533.93                              360                       355                           6.875             0      0          0         0.375                                 7.25 BAYONNE                                  NJ                7002 2-4 Family                          20351101                    415000               20051201            78.30000305 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894826 GR2:MTA CONF NON3YRHARD                                             178158.84        655.71                              360                       355                               7             0      0          0         0.375                                7.375 FORT PIERCE                              FL               34951 PUD                                 20351101                    177400               20051201            78.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894834 GR4:MTA 3YRHARD                                                      651967.9       2740.43                              360                       355                               7             0      0          0         0.375                                7.375 MIAMI BEACH                              FL               33139 2-4 Family                          20351101                    650000               20051201            74.29000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894836 GR4:MTA 3YRHARD                                                     192036.05        683.76                              480                       475                               7             0      0          0         0.375                                7.375 PALMDALE                                 CA               93591 Single Family                       20451101                    191000               20051201            79.58000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894837 GR2:MTA CONF NON3YRHARD                                              161311.8        521.06                              360                       355                            6.75             0      0          0         0.375                                7.125 CAPITAL HEIGHTS                          MD               20743 Single Family                       20351101                    162000               20051201            79.01999664 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894844 GR3:MTA NONCONF NON3YRHARD                                          153122.03        491.47                              360                       356                             6.5             0      0          0         0.375                                6.875 CRYSTAL                                  MN               55429 Single Family                       20351201                    152800               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894846 GR4:MTA 3YRHARD                                                     551929.63       1959.97                              480                       475                               7             0      0          0         0.375                                7.375 NAPA                                     CA               94558 2-4 Family                          20451101                    547500               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894849 GR2:MTA CONF NON3YRHARD                                             189988.21        698.96                              360                       356                               7             0      0          0         0.375                                7.375 JACKSONVILLE                             FL               32206 Single Family                       20351201                    189100               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894852 GR2:MTA CONF NON3YRHARD                                             316956.81       1332.27                              360                       355                               7             0      0          0         0.375                                7.375 SAN BERNARDINO                           CA               92405 2-4 Family                          20351101                    316000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894856 GR2:MTA CONF NON3YRHARD                                             370810.18        930.52                              480                       475                           6.875             0      0          0         0.375                                 7.25 ORLANDO                                  FL               32825 PUD                                 20451101                    368000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894860 GR2:MTA CONF NON3YRHARD                                              279330.6        701.68                              480                       475                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92108 Condominium                         20451101                    277500               20051201                     75 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894865 GR2:MTA CONF NON3YRHARD                                             236346.64        708.62                              480                       475                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 PUD                                 20451101                    234000               20051201            76.72000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894872 GR2:MTA CONF NON3YRHARD                                             210944.17        681.88                              360                       355                           6.375             0      0          0         0.375                                 6.75 MYRTLE BEACH                             SC               29579 PUD                                 20351101                    212000               20051201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894874 GR2:MTA CONF NON3YRHARD                                                337774       1080.71                              360                       355                           6.125             0      0          0         0.375                                  6.5 SAN JOSE                                 CA               95116 Single Family                       20351101                    336000               20051201                     70 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894876 GR2:MTA CONF NON3YRHARD                                             281076.65        908.32                              360                       355                             6.5             0      0          0         0.375                                6.875 LIVONIA                                  MI               48152 Single Family                       20351101                    282400               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894942 GR2:MTA CONF NON3YRHARD                                             191080.93        617.55                              360                       355                           6.625             0      0          0         0.375                                    7 BATON ROUGE                              LA               70810 Single Family                       20351101                    192000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894944 GR3:MTA NONCONF NON3YRHARD                                          360672.72       1157.91                              360                       355                           6.875             0      0          0         0.375                                 7.25 SACRAMENTO                               CA               95835 Single Family                       20351101                    360000               20051201            74.69000244 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894945 GR2:MTA CONF NON3YRHARD                                             162248.82        602.12                              360                       355                           6.875             0      0          0         0.375                                 7.25 RICHMOND                                 VA               23223 Single Family                       20351101                    162900               20051201                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894946 GR4:MTA 3YRHARD                                                      283892.6        712.05                              480                       475                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92127 Condominium                         20451101                    281600               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894955 GR4:MTA 3YRHARD                                                     111579.03        413.98                              360                       355                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33604 Single Family                       20351101                    112000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894956 GR2:MTA CONF NON3YRHARD                                             293624.94        740.37                              480                       476                            6.75             0      0          0         0.375                                7.125 BARTLETT                                 IL               60103 PUD                                 20451201                    292800               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894959 GR2:MTA CONF NON3YRHARD                                             136404.79        502.69                              360                       355                               7             0      0          0         0.375                                7.375 COTTONWOOD                               AZ               86326 Single Family                       20351101                    136000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894960 GR4:MTA 3YRHARD                                                      123786.4        458.33                              360                       355                               7             0      0          0         0.375                                7.375 TAMPA                                    FL               33607 Single Family                       20351101                    124000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894964 GR4:MTA 3YRHARD                                                     453368.57       1905.66                              360                       355                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2124 2-4 Family                          20351101                    452000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894968 GR2:MTA CONF NON3YRHARD                                             132564.64         487.9                              360                       355                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30315 Single Family                       20351101                    132000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894969 GR2:MTA CONF NON3YRHARD                                             366862.63       1350.22                              360                       355                               7             0      0          0         0.375                                7.375 STAR                                     ID               83669 PUD                                 20351101                    365300               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894974 GR4:MTA 3YRHARD                                                     122446.44        391.12                              360                       355                           6.625             0      0          0         0.375                                    7 HOUSTON                                  TX               77070 PUD                                 20351101                    121600               20051201            79.97000122 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894977 GR4:MTA 3YRHARD                                                     256691.59        944.75                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 PUD                                 20351101                    255600               20051201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894979 GR2:MTA CONF NON3YRHARD                                             127308.86        475.89                              360                       355                             6.5             0      0          0         0.375                                6.875 SAN ANTONIO                              TX               78261 PUD                                 20351101                    128750               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894980 GR3:MTA NONCONF NON3YRHARD                                          122700.36         309.5                              480                       475                           6.875             0      0          0         0.375                                 7.25 SAINT CLOUD                              MN               56303 Single Family                       20451101                    122400               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894983 GR2:MTA CONF NON3YRHARD                                             302091.88        908.48                              480                       475                               7             0      0          0         0.375                                7.375 OCEANSIDE                                CA               92057 PUD                                 20451101                    300000               20051201            79.36000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894993 GR2:MTA CONF NON3YRHARD                                             341396.99       1093.58                              360                       355                             6.5             0      0          0         0.375                                6.875 RIDGEFIELD PARK                          NJ                7660 Single Family                       20351101                    340000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894994 GR2:MTA CONF NON3YRHARD                                             280796.03       1033.46                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 PUD                                 20351101                    279600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895001 GR2:MTA CONF NON3YRHARD                                             188439.46        694.89                              360                       356                               7             0      0          0         0.375                                7.375 JOHNSTOWN                                CO               80534 PUD                                 20351201                    188000               20060101            78.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15779286 GR2:MTA CONF NON3YRHARD                                             208982.17        669.02                              360                       354                             6.5             0      0          0         0.375                                6.875 MONTGOMERY VILLAGE                       MD               20886 PUD                                 20351001                    208000               20051101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15779835 GR2:MTA CONF NON3YRHARD                                             329416.93       1382.87                              360                       354                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90003 2-4 Family                          20351001                    328000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15775526 GR2:MTA CONF NON3YRHARD                                             157955.29        394.46                              480                       474                             6.5             0      0          0         0.375                                6.875 MCMINNVILLE                              OR               97128 Single Family                       20451001                    156000               20051101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893552 GR4:MTA 3YRHARD                                                     364850.89       1345.42                              360                       356                               7             0      0          0         0.375                                7.375 CORAL SPRINGS                            FL               33067 PUD                                 20351201                    364000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893556 GR2:MTA CONF NON3YRHARD                                             265233.09        848.81                              360                       355                           6.875             0      0          0         0.375                                 7.25 CHICAGO                                  IL               60707 Single Family                       20351101                    263900               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893560 GR2:MTA CONF NON3YRHARD                                             217208.53        773.25                              480                       475                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93307 Single Family                       20451101                    216000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893563 GR2:MTA CONF NON3YRHARD                                             236691.34        594.22                              480                       475                           6.625             0      0          0         0.375                                    7 PITTSBURG                                CA               94565 Single Family                       20451101                    235000               20051201            48.95999908 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893565 GR4:MTA 3YRHARD                                                     240955.71        771.94                              360                       355                               7             0      0          0         0.375                                7.375 DEERFIELD BEACH                          FL               33442 Single Family                       20351101                    240000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893570 GR2:MTA CONF NON3YRHARD                                             182359.79        583.78                              360                       355                            6.75             0      0          0         0.375                                7.125 BUCKEYE                                  AZ               85326 PUD                                 20351101                    181500               20051201                     75 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893592 GR2:MTA CONF NON3YRHARD                                             343409.68       1450.32                              360                       355                               7             0      0          0         0.375                                7.375 ASBURY PARK                              NJ                7712 2-4 Family                          20351101                    344000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893594 GR2:MTA CONF NON3YRHARD                                              84019.33        413.23                              360                       355                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83687 2-4 Family                          20351101                     84000               20051201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893599 GR2:MTA CONF NON3YRHARD                                             219630.35        925.43                              360                       355                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83706 2-4 Family                          20351101                    219500               20051201            69.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893601 GR2:MTA CONF NON3YRHARD                                             162692.95        598.79                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85051 Single Family                       20351101                    162000               20051201            73.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893607 GR4:MTA 3YRHARD                                                      395786.8       1266.46                              360                       355                               7             0      0          0         0.375                                7.375 DAVIS                                    CA               95616 Single Family                       20351101                    393750               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893619 GR4:MTA 3YRHARD                                                     344306.47       1100.01                              360                       355                               7             0      0          0         0.375                                7.375 MANTECA                                  CA               95336 Single Family                       20351101                    342000               20051201            77.73000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893621 GR2:MTA CONF NON3YRHARD                                             148304.39        547.04                              360                       355                            6.75             0      0          0         0.375                                7.125 RIO RANCHO                               NM               87124 Single Family                       20351101                    148000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893632 GR4:MTA 3YRHARD                                                     281301.73         900.6                              360                       355                            6.75             0      0          0         0.375                                7.125 COCONUT CREEK                            FL               33073 PUD                                 20351101                    280000               20051201            66.66999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893637 GR2:MTA CONF NON3YRHARD                                             350614.16        879.94                              480                       475                            6.75             0      0          0         0.375                                7.125 VIRGINIA CITY HIGHLANDS                  NV               89521 Single Family                       20451101                    348000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893639 GR2:MTA CONF NON3YRHARD                                             199224.97        635.56                              360                       355                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89084 PUD                                 20351101                    197600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893641 GR2:MTA CONF NON3YRHARD                                             347853.78       1042.94                              480                       475                               7             0      0          0         0.375                                7.375 HOLLISTER                                CA               95023 PUD                                 20451101                    344400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893650 GR4:MTA 3YRHARD                                                     207653.56        876.94                              360                       355                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93728 2-4 Family                          20351101                    208000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893652 GR2:MTA CONF NON3YRHARD                                             302159.19        758.57                              480                       475                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95823 Single Family                       20451101                    300000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893341 GR2:MTA CONF NON3YRHARD                                             140010.46        501.18                              480                       475                               7             0      0          0         0.375                                7.375 ITHACA                                   NY               14850 2-4 Family                          20451101                    140000               20051201            73.68000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15893346 GR4:MTA 3YRHARD                                                     193025.32        617.55                              360                       355                               7             0      0          0         0.375                                7.375 SANDY                                    UT               84093 Single Family                       20351101                    192000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893353 GR2:MTA CONF NON3YRHARD                                                117921        432.45                              360                       353                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34105 Condominium                         20350901                    117000               20051001                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893355 GR4:MTA 3YRHARD                                                     157304.95        392.56                              480                       474                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34759 PUD                                 20451001                    155250               20051101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893364 GR4:MTA 3YRHARD                                                     154022.03        492.76                              360                       355                               7             0      0          0         0.375                                7.375 MERCED                                   CA               95340 Single Family                       20351101                    153200               20051201            74.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893365 GR3:MTA NONCONF NON3YRHARD                                          298573.23        745.93                              480                       474                           6.375             0      0          0         0.375                                 6.75 PITTSBURG                                CA               94565 Single Family                       20451001                    295000               20051101            56.72999954 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893374 GR2:MTA CONF NON3YRHARD                                             403224.93       1021.54                              480                       475                            6.75             0      0          0         0.375                                7.125 LAKE OZARK                               MO               65049 PUD                                 20451101                    404000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             3                 480
       15893376 GR2:MTA CONF NON3YRHARD                                             287979.44        861.25                              480                       474                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 Single Family                       20451001                    284404               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893379 GR4:MTA 3YRHARD                                                     329759.99       1054.98                              360                       355                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92679 Condominium                         20351101                    328000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893380 GR4:MTA 3YRHARD                                                     377490.23       1389.77                              360                       355                           6.875             0      0          0         0.375                                 7.25 FLUSHING                                 NY               11367 Single Family                       20351101                    376000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893677 GR2:MTA CONF NON3YRHARD                                             378103.72       1346.03                              480                       475                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92131 Condominium                         20451101                    376000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893678 GR4:MTA 3YRHARD                                                     390235.23        986.14                              480                       475                             6.5             0      0          0         0.375                                6.875 SACRAMENTO                               CA               95829 Single Family                       20451101                    390000               20051201            79.58999634 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893688 GR4:MTA 3YRHARD                                                     643450.01       2362.61                              360                       355                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90007 2-4 Family                          20351101                    639200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893696 GR2:MTA CONF NON3YRHARD                                             198780.25        739.24                              360                       356                               7             0      0          0         0.375                                7.375 LITCHFIELD PARK                          AZ               85340 PUD                                 20351201                    200000               20060101            79.37000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893698 GR2:MTA CONF NON3YRHARD                                             202864.09        746.63                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85043 Single Family                       20351101                    202000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893721 GR2:MTA CONF NON3YRHARD                                             256746.34        647.32                              480                       475                            6.25             0      0          0         0.375                                6.625 QUEEN CREEK                              AZ               85242 PUD                                 20451101                    256000               20051201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893738 GR4:MTA 3YRHARD                                                     548971.56       2025.52                              360                       355                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94541 2-4 Family                          20351101                    548000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893739 GR4:MTA 3YRHARD                                                     309747.33       1145.83                              360                       355                               7             0      0          0         0.375                                7.375 SAN LEANDRO                              CA               94577 PUD                                 20351101                    310000               20051201            67.83000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893781 GR2:MTA CONF NON3YRHARD                                              68290.84        251.35                              360                       355                               7             0      0          0         0.375                                7.375 FORT WORTH                               TX               76133 Single Family                       20351101                     68000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893784 GR4:MTA 3YRHARD                                                     177814.68        655.71                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89104 2-4 Family                          20351201                    177400               20060101            78.83999634 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893785 GR4:MTA 3YRHARD                                                     209537.74        629.88                              480                       476                               7             0      0          0         0.375                                7.375 LOVELAND                                 CO               80538 PUD                                 20451201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893800 GR2:MTA CONF NON3YRHARD                                             358129.31        899.79                              480                       475                           6.875             0      0          0         0.375                                 7.25 LOS BANOS                                CA               93635 Single Family                       20451101                    355850               20051201            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893874 GR2:MTA CONF NON3YRHARD                                             400948.75       1019.01                              480                       476                             6.5             0      0          0         0.375                                6.875 ROSWELL                                  GA               30075 PUD                                 20451201                    403000               20060101            79.01999664 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15893385 GR2:MTA CONF NON3YRHARD                                             152930.62        561.83                              360                       354                               7             0      0          0         0.375                                7.375 ASBURY PARK                              NJ                7712 Single Family                       20351001                    152000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893388 GR2:MTA CONF NON3YRHARD                                             241132.86        771.94                              360                       355                            6.75             0      0          0         0.375                                7.125 WASHINGTON                               DC               20010 Condominium                         20351101                    240000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893389 GR4:MTA 3YRHARD                                                     134780.98        494.92                              360                       355                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85282 Single Family                       20351101                    133900               20051201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893391 GR4:MTA 3YRHARD                                                     382649.71       1150.74                              480                       475                               7             0      0          0         0.375                                7.375 VACAVILLE                                CA               95687 Single Family                       20451101                    380000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893398 GR4:MTA 3YRHARD                                                     361223.06       1157.64                              360                       354                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89138 PUD                                 20351001                    359920               20051101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893402 GR2:MTA CONF NON3YRHARD                                              148299.6        547.04                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97203 Single Family                       20351101                    148000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893949 GR2:MTA CONF NON3YRHARD                                             120434.77        443.54                              360                       353                           6.875             0      0          0         0.375                                 7.25 EVANS                                    CO               80620 Single Family                       20350901                    120000               20051001                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             2                 360
       15894010 GR3:MTA NONCONF NON3YRHARD                                          499110.18        1848.1                              360                       354                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11222 2-4 Family                          20351001                    500000               20051101            60.97999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894012 GR2:MTA CONF NON3YRHARD                                             149655.68        482.46                              360                       355                             6.5             0      0          0         0.375                                6.875 BROOKLYN                                 NY               11238 Condominium                         20351101                    150000               20051201            18.12000084 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894015 GR2:MTA CONF NON3YRHARD                                             363215.12        1092.3                              480                       475                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91739 Condominium                         20451101                    360700               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894028 GR2:MTA CONF NON3YRHARD                                             296987.12       1094.08                              360                       355                           6.625             0      0          0         0.375                                    7 LEVITTOWN                                NY               11756 Single Family                       20351101                    296000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894038 GR2:MTA CONF NON3YRHARD                                             220032.51        707.61                              360                       355                           6.125             0      0          0         0.375                                  6.5 WEST PATERSON                            NJ                7424 2-4 Family                          20351101                    220000               20051201            51.75999832 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894040 GR2:MTA CONF NON3YRHARD                                             230045.13       1095.67                              360                       354                               7             0      0          0         0.375                                7.375 NEWARK                                   NJ                7112 2-4 Family                          20351001                    229500               20051101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894044 GR2:MTA CONF NON3YRHARD                                             358553.92       1327.68                              360                       356                            6.75             0      0          0         0.375                                7.125 FALLS CHURCH                             VA               22043 Condominium                         20351201                    359200               20060101            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894049 GR2:MTA CONF NON3YRHARD                                             282043.25         900.6                              360                       353                           6.375             0      0          0         0.375                                 6.75 RANCHO CUCAMONGA                         CA               91739 Single Family                       20350901                    280000               20051001                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894050 GR4:MTA 3YRHARD                                                      27691.74        102.76                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77054 Condominium                         20351101                     27800               20051201            66.19000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894051 GR4:MTA 3YRHARD                                                      27890.96         103.5                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77054 Condominium                         20351101                     28000               20051201            66.19000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894053 GR3:MTA NONCONF NON3YRHARD                                          369722.94       1183.64                              360                       355                            6.75             0      0          0         0.375                                7.125 STAFFORD                                 VA               22556 PUD                                 20351101                    368000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894054 GR2:MTA CONF NON3YRHARD                                             272484.54       1001.67                              360                       353                           6.625             0      0          0         0.375                                    7 SICKLERVILLE                             NJ                8081 PUD                                 20350901                    271000               20051001            85.48999786 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894057 GR3:MTA NONCONF NON3YRHARD                                          403762.87       1286.56                              360                       353                           6.875             0      0          0         0.375                                 7.25 TEASURE ISLAND                           FL               33706 Single Family                       20350901                    400000               20051001            45.70999908 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894058 GR2:MTA CONF NON3YRHARD                                             105725.82        338.37                              360                       355                           6.875             0      0          0         0.375                                 7.25 MCALLEN                                  TX               78501 Single Family                       20351101                    105200               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894060 GR4:MTA 3YRHARD                                                     125371.78        464.25                              360                       355                               7             0      0          0         0.375                                7.375 WARREN                                   MI               48092 Single Family                       20351101                    125600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894064 GR2:MTA CONF NON3YRHARD                                             296016.43       1097.77                              360                       353                               7             0      0          0         0.375                                7.375 NEW BEDFORD                              MA                2740 2-4 Family                          20350901                    297000               20051001            79.19999695 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894065 GR3:MTA NONCONF NON3YRHARD                                          389023.86       1240.25                              360                       353                            6.75             0      0          0         0.375                                7.125 SAN GABRIEL                              CA               91776 Single Family                       20350901                    385600               20051001                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894067 GR4:MTA 3YRHARD                                                     213949.09        533.53                              480                       473                               7             0      0          0         0.375                                7.375 ARVADA                                   CO               80003 PUD                                 20450901                    211000               20051001            79.62000275 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894071 GR2:MTA CONF NON3YRHARD                                             397875.92        1273.7                              360                       355                            6.75             0      0          0         0.375                                7.125 LAGUNA NIGUEL                            CA               92677 Condominium                         20351101                    396000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894074 GR3:MTA NONCONF NON3YRHARD                                          194149.53        1273.7                              360                       354                           6.875             0      0          0         0.375                                 7.25 BARRINGTON                               RI                2806 Single Family                       20351001                    396000               20051101            52.79999924 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894075 GR4:MTA 3YRHARD                                                     217135.99        691.53                              360                       353                               7             0      0          0         0.375                                7.375 TEWKSBURY                                MA                1876 Single Family                       20350901                    215000               20051001            67.19000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894079 GR2:MTA CONF NON3YRHARD                                             408173.42       1505.83                              360                       355                           6.375             0      0          0         0.375                                 6.75 OZONE PARK                               NY               11417 2-4 Family                          20351101                    407400               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894080 GR2:MTA CONF NON3YRHARD                                             411516.98       1326.77                              360                       355                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95126 Single Family                       20351101                    412500               20051201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894085 GR3:MTA NONCONF NON3YRHARD                                          129641.02         411.7                              360                       353                               7             0      0          0         0.375                                7.375 SUNRISE                                  FL               33351 Condominium                         20350901                    128000               20051001                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894087 GR2:MTA CONF NON3YRHARD                                             360441.88       1090.18                              480                       475                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97236 PUD                                 20451101                    360000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894089 GR2:MTA CONF NON3YRHARD                                                109681        464.82                              360                       356                               7             0      0          0         0.375                                7.375 HAMILTON                                 NJ                8610 Single Family                       20351201                    110250               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894090 GR2:MTA CONF NON3YRHARD                                              454998.9       1685.47                              360                       355                           6.625             0      0          0         0.375                                    7 VALLEY STREAM                            NY               11580 2-4 Family                          20351101                    456000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894091 GR2:MTA CONF NON3YRHARD                                             190706.02        726.08                              360                       355                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351101                    189950               20051201            79.48999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894092 GR2:MTA CONF NON3YRHARD                                             178702.69        680.59                              360                       355                           6.875             0      0          0         0.375                                 7.25 COCONUT CREEK                            FL               33073 Condominium                         20351101                    178050               20051201            78.87999725 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894096 GR4:MTA 3YRHARD                                                     145328.39        535.21                              360                       355                            6.75             0      0          0         0.375                                7.125 CEDAREDGE                                CO               81413 Single Family                       20351101                    144800               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894098 GR2:MTA CONF NON3YRHARD                                             361286.04       1327.68                              360                       355                            6.75             0      0          0         0.375                                7.125 WYCKOFF                                  NJ                7481 Single Family                       20351101                    359200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894101 GR2:MTA CONF NON3YRHARD                                             405426.89       1446.26                              480                       476                               7             0      0          0         0.375                                7.375 CENTREVILLE                              VA               20120 PUD                                 20451201                    404000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894104 GR2:MTA CONF NON3YRHARD                                             240411.26        885.24                              360                       354                           6.625             0      0          0         0.375                                    7 MERRIMAC                                 MA                1860 2-4 Family                          20351001                    239500               20051101            52.06999969 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894105 GR2:MTA CONF NON3YRHARD                                             177583.68        571.24                              360                       355                           6.875             0      0          0         0.375                                 7.25 PALM COAST                               FL               32164 Single Family                       20351101                    177600               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894108 GR2:MTA CONF NON3YRHARD                                             319461.14       1176.13                              360                       355                           6.875             0      0          0         0.375                                 7.25 FRANKLIN SQUARE                          NY               11010 Single Family                       20351101                    318200               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894115 GR2:MTA CONF NON3YRHARD                                             193278.37        581.43                              480                       475                           6.875             0      0          0         0.375                                 7.25 VIRGINIA BEACH                           VA               23456 Single Family                       20451101                    192000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894120 GR2:MTA CONF NON3YRHARD                                             723684.59       3041.88                              360                       355                               7             0      0          0         0.375                                7.375 SANTA MONICA                             CA               90405 2-4 Family                          20351101                    721500               20051201                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894124 GR4:MTA 3YRHARD                                                     283862.08       1077.17                              360                       353                               7             0      0          0         0.375                                7.375 SOLON                                    OH               44139 Single Family                       20350901                    281800               20051001            78.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894128 GR2:MTA CONF NON3YRHARD                                             147450.79        370.19                              480                       475                               7             0      0          0         0.375                                7.375 SYRACUSE                                 UT               84075 PUD                                 20451101                    146400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894131 GR2:MTA CONF NON3YRHARD                                             361090.01       1517.78                              360                       355                               7             0      0          0         0.375                                7.375 ARVENE                                   NY               11692 2-4 Family                          20351101                    360000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894132 GR2:MTA CONF NON3YRHARD                                             255033.64        818.26                              360                       356                            6.75             0      0          0         0.375                                7.125 NEWARK                                   DE               19702 PUD                                 20351201                    254400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894134 GR4:MTA 3YRHARD                                                     327823.86       1048.55                              360                       354                           6.375             0      0          0         0.375                                 6.75 BRADENTON                                FL               34212 PUD                                 20351001                    326000               20051101            67.91999817 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893406 GR2:MTA CONF NON3YRHARD                                             191565.76        703.76                              360                       354                               7             0      0          0         0.375                                7.375 EL MIRAGE                                AZ               85335 PUD                                 20351001                    190400               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893416 GR2:MTA CONF NON3YRHARD                                             140813.04        517.47                              360                       355                            6.75             0      0          0         0.375                                7.125 ALBUQUERQUE                              NM               87114 PUD                                 20351101                    140000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893417 GR2:MTA CONF NON3YRHARD                                             333420.17       1227.14                              360                       355                               7             0      0          0         0.375                                7.375 MISSION VIEJO                            CA               92691 Condominium                         20351101                    332000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893418 GR2:MTA CONF NON3YRHARD                                             217495.18        798.38                              360                       354                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85204 PUD                                 20351001                    216000               20051101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893423 GR2:MTA CONF NON3YRHARD                                              232737.2        854.57                              360                       355                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20351101                    231200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893431 GR2:MTA CONF NON3YRHARD                                             235258.56        586.63                              480                       474                           6.875             0      0          0         0.375                                 7.25 QUEEN CREEK                              AZ               85242 PUD                                 20451001                    232000               20051101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893434 GR2:MTA CONF NON3YRHARD                                             266712.24        670.07                              480                       475                             6.5             0      0          0         0.375                                6.875 SANTA MARIA                              CA               93454 Single Family                       20451101                    265000               20051201            58.88999939 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893445 GR4:MTA 3YRHARD                                                     250323.38        919.61                              360                       354                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89145 Single Family                       20351001                    248800               20051101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893447 GR2:MTA CONF NON3YRHARD                                             301131.29       1146.74                              360                       356                            6.75             0      0          0         0.375                                7.125 TOTOWA                                   NJ                7512 Single Family                       20351201                    300000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893453 GR2:MTA CONF NON3YRHARD                                             340968.76       1253.01                              360                       355                            6.75             0      0          0         0.375                                7.125 GLENDALE                                 AZ               85305 Single Family                       20351101                    339000               20051201            79.98000336 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893455 GR4:MTA 3YRHARD                                                     297588.27        952.06                              360                       355                               7             0      0          0         0.375                                7.375 SAN JOSE                                 CA               95111 Condominium                         20351101                    296000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893465 GR4:MTA 3YRHARD                                                     204657.96        652.93                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89121 Single Family                       20351101                    203000               20051201            79.61000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893466 GR2:MTA CONF NON3YRHARD                                              235457.4        864.91                              360                       355                           6.875             0      0          0         0.375                                 7.25 HENDERSON                                NV               89012 PUD                                 20351101                    234000               20051201            66.86000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893468 GR2:MTA CONF NON3YRHARD                                             334297.69       1005.38                              480                       475                               7             0      0          0         0.375                                7.375 COLFAX                                   CA               95713 Single Family                       20451101                    332000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893470 GR4:MTA 3YRHARD                                                     309317.51       1138.43                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32824 PUD                                 20351101                    308000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893471 GR2:MTA CONF NON3YRHARD                                             352440.53       1059.89                              480                       475                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91911 Single Family                       20451101                    350000               20051201            69.58000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894136 GR4:MTA 3YRHARD                                                     211300.03        777.68                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32837 Condominium                         20351101                    210400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894138 GR2:MTA CONF NON3YRHARD                                             263576.05           971                              360                       355                           6.625             0      0          0         0.375                                    7 FALLS CHURCH                             VA               22043 Condominium                         20351101                    262700               20051201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894139 GR3:MTA NONCONF NON3YRHARD                                          324866.59       1042.12                              360                       354                               7             0      0          0         0.375                                7.375 FOXBOROUGH                               MA                2035 PUD                                 20351001                    324000               20051101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894140 GR2:MTA CONF NON3YRHARD                                             198646.11        731.11                              360                       355                               7             0      0          0         0.375                                7.375 FREEHOLD                                 NJ                7728 Single Family                       20351101                    197800               20051201            79.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894142 GR2:MTA CONF NON3YRHARD                                             216504.92        798.38                              360                       356                               7             0      0          0         0.375                                7.375 FREEHOLD                                 NJ                7728 Single Family                       20351201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894144 GR2:MTA CONF NON3YRHARD                                             192448.83        709.67                              360                       356                               7             0      0          0         0.375                                7.375 FREEHOLD                                 NJ                7728 Single Family                       20351201                    192000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894146 GR2:MTA CONF NON3YRHARD                                             194003.77        485.49                              480                       475                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95215 Single Family                       20451101                    192000               20051201            78.37000275 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894147 GR2:MTA CONF NON3YRHARD                                             193012.28        534.12                              480                       474                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21223 Single Family                       20451001                    192700               20051101            79.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15894150 GR2:MTA CONF NON3YRHARD                                             403004.75       1011.43                              480                       475                            6.75             0      0          0         0.375                                7.125 WALNUT CREEK                             CA               94596 Condominium                         20451101                    400000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894159 GR2:MTA CONF NON3YRHARD                                             302091.88        908.48                              480                       475                               7             0      0          0         0.375                                7.375 DELHI                                    CA               95315 Single Family                       20451101                    300000               20051201            76.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894162 GR2:MTA CONF NON3YRHARD                                             179532.52        538.28                              480                       475                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34120 Single Family                       20451101                    177750               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894166 GR2:MTA CONF NON3YRHARD                                             364926.95       1097.45                              480                       475                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91739 Condominium                         20451101                    362400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894169 GR2:MTA CONF NON3YRHARD                                             255793.64         942.9                              360                       355                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Condominium                         20351101                    255100               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894170 GR2:MTA CONF NON3YRHARD                                             373665.84       1627.68                              360                       355                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11236 2-4 Family                          20351101                    374000               20051201            78.90000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894172 GR2:MTA CONF NON3YRHARD                                             125549.59        544.01                              360                       355                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 Condominium                         20351101                    125000               20051201            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894182 GR2:MTA CONF NON3YRHARD                                             175307.19        645.36                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97236 Single Family                       20351101                    174600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894184 GR2:MTA CONF NON3YRHARD                                             271565.46       1141.71                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97236 2-4 Family                          20351101                    270800               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894190 GR2:MTA CONF NON3YRHARD                                             415499.11       1334.81                              360                       355                             6.5             0      0          0         0.375                                6.875 WELLINGTON                               FL               33414 PUD                                 20351101                    415000               20051201            65.34999847 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894191 GR2:MTA CONF NON3YRHARD                                             303688.75       1278.31                              360                       356                               7             0      0          0         0.375                                7.375 RIDGEFIELD PARK                          NJ                7660 2-4 Family                          20351201                    303200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894194 GR2:MTA CONF NON3YRHARD                                             386272.56       1015.69                              480                       475                            6.75             0      0          0         0.375                                7.125 BELLEVUE                                 WA               98005 Single Family                       20451101                    383500               20051201            78.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894204 GR4:MTA 3YRHARD                                                     160464.12        763.87                              360                       355                               7             0      0          0         0.375                                7.375 KANKAKEE                                 IL               60901 2-4 Family                          20351101                    160000               20051201            77.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894205 GR4:MTA 3YRHARD                                                     169185.99        807.79                              360                       355                               7             0      0          0         0.375                                7.375 KANKAKEE                                 IL               60901 2-4 Family                          20351101                    169200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894206 GR4:MTA 3YRHARD                                                     160464.12        763.87                              360                       355                               7             0      0          0         0.375                                7.375 KANKAKEE                                 IL               60901 2-4 Family                          20351101                    160000               20051201            77.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894211 GR2:MTA CONF NON3YRHARD                                             145256.29        466.38                              360                       355                            6.25             0      0          0         0.375                                6.625 CAMPBELL                                 CA               95008 Condominium                         20351101                    145000               20051201            36.70999908 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894213 GR2:MTA CONF NON3YRHARD                                              229110.4        727.13                              480                       475                               7             0      0          0         0.375                                7.375 OAK HARBOR                               WA               98277 Single Family                       20451101                    230000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15894217 GR3:MTA NONCONF NON3YRHARD                                          306348.99        981.01                              360                       355                           6.625             0      0          0         0.375                                    7 FORT MYERS                               FL               33913 PUD                                 20351101                    305000               20051201                   75.5 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894224 GR2:MTA CONF NON3YRHARD                                             299224.43        958.49                              360                       355                             6.5             0      0          0         0.375                                6.875 POUGHKEEPSIE                             NY               12603 Single Family                       20351101                    298000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894228 GR2:MTA CONF NON3YRHARD                                             341902.32       1217.15                              480                       475                               7             0      0          0         0.375                                7.375 WHEATLAND                                CA               95692 Single Family                       20451101                    340000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894229 GR2:MTA CONF NON3YRHARD                                              268770.4        997.98                              360                       355                               7             0      0          0         0.375                                7.375 SALINAS                                  CA               93905 Single Family                       20351101                    270000               20051201            57.93999863 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894230 GR2:MTA CONF NON3YRHARD                                             243869.28        905.57                              360                       355                           6.875             0      0          0         0.375                                 7.25 SALINAS                                  CA               93905 Single Family                       20351101                    245000               20051201                  61.25 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894233 GR2:MTA CONF NON3YRHARD                                             178696.77        657.74                              360                       355                               7             0      0          0         0.375                                7.375 MIRAMAR                                  FL               33025 Condominium                         20351101                    177950               20051201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894234 GR4:MTA 3YRHARD                                                     308805.97        781.33                              480                       475                           6.375             0      0          0         0.375                                 6.75 SPRING VALLEY                            CA               91977 Single Family                       20451101                    309000               20051201            67.16999817 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894236 GR3:MTA NONCONF NON3YRHARD                                          402910.57       1286.56                              360                       354                           6.875             0      0          0         0.375                                 7.25 FALLS CHURCH                             VA               22043 Condominium                         20351001                    400000               20051101                  79.25 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894237 GR2:MTA CONF NON3YRHARD                                             241008.63        771.94                              360                       355                           6.625             0      0          0         0.375                                    7 MARGATE                                  FL               33063 PUD                                 20351101                    240000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894239 GR2:MTA CONF NON3YRHARD                                             194450.98        715.59                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32818 PUD                                 20351101                    193600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894246 GR2:MTA CONF NON3YRHARD                                             552868.93       2323.89                              360                       355                               7             0      0          0         0.375                                7.375 MOUNT VERNON                             NY               10550 2-4 Family                          20351101                    551200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894249 GR4:MTA 3YRHARD                                                     238932.92        768.72                              360                       355                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 PUD                                 20351101                    239000               20051201            78.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894254 GR4:MTA 3YRHARD                                                     180391.49        662.36                              360                       355                               7             0      0          0         0.375                                7.375 CLERMONT                                 FL               34711 Condominium                         20351101                    179200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894257 GR4:MTA 3YRHARD                                                     123693.05        458.33                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89103 Condominium                         20351101                    124000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894263 GR2:MTA CONF NON3YRHARD                                             253311.74         934.4                              360                       355                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95823 PUD                                 20351101                    252800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894267 GR2:MTA CONF NON3YRHARD                                              305153.6        977.79                              360                       355                           6.375             0      0          0         0.375                                 6.75 STOCKTON                                 CA               95207 Single Family                       20351101                    304000               20051201            69.88999939 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894269 GR4:MTA 3YRHARD                                                     128857.56        540.92                              360                       354                               7             0      0          0         0.375                                7.375 PORT ORANGE                              FL               32127 Condominium                         20351001                    128300               20051101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894271 GR2:MTA CONF NON3YRHARD                                              16882.52         62.84                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77054 Condominium                         20351101                     17000               20051201            56.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894284 GR4:MTA 3YRHARD                                                     108563.87        274.99                              480                       475                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19149 Single Family                       20451101                    108750               20051201                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15894292 GR2:MTA CONF NON3YRHARD                                              20523.73         76.15                              360                       356                           6.875             0      0          0         0.375                                 7.25 HOUSTON                                  TX               77054 Condominium                         20351201                     20600               20060101            60.59000015 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894293 GR4:MTA 3YRHARD                                                      96915.87        375.54                              360                       355                               7             0      0          0         0.375                                7.375 DEER PARK                                TX               77536 Single Family                       20351101                    101600               20051201            65.12999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894298 GR3:MTA NONCONF NON3YRHARD                                          115508.63        369.89                              360                       355                           6.625             0      0          0         0.375                                    7 NORTHGLENN                               CO               80233 Single Family                       20351101                    115000               20051201            64.97000122 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894304 GR2:MTA CONF NON3YRHARD                                             273078.02       1005.37                              360                       355                           6.875             0      0          0         0.375                                 7.25 HURRICANE                                UT               84737 Single Family                       20351101                    272000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894309 GR2:MTA CONF NON3YRHARD                                             358414.89       1319.55                              360                       355                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90005 Condominium                         20351101                    357000               20051201            65.26999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894310 GR2:MTA CONF NON3YRHARD                                             260761.08        998.81                              360                       355                           6.875             0      0          0         0.375                                 7.25 HOUSTON                                  TX               77019 Condominium                         20351101                    261300               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894311 GR4:MTA 3YRHARD                                                     180965.82        578.96                              360                       355                               7             0      0          0         0.375                                7.375 CROMWELL                                 CT                6416 Single Family                       20351101                    180000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894312 GR2:MTA CONF NON3YRHARD                                             189456.97        697.29                              360                       355                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33433 PUD                                 20351101                    188650               20051201            79.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894319 GR4:MTA 3YRHARD                                                     241044.77        726.79                              480                       476                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33313 Single Family                       20451201                    240000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894321 GR2:MTA CONF NON3YRHARD                                             281722.19        847.92                              480                       475                           6.875             0      0          0         0.375                                 7.25 SANTA CLARITA                            CA               91351 Condominium                         20451101                    280000               20051201                     80 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894323 GR2:MTA CONF NON3YRHARD                                             309459.08        990.65                              360                       355                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89123 PUD                                 20351101                    308000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894325 GR4:MTA 3YRHARD                                                     327339.48       1048.55                              360                       355                             6.5             0      0          0         0.375                                6.875 CONIFER                                  CO               80433 Single Family                       20351101                    326000               20051201            74.08999634 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894326 GR2:MTA CONF NON3YRHARD                                             680500.94       2047.11                              480                       475                           6.875             0      0          0         0.375                                 7.25 SANTA CLARA                              CA               95050 2-4 Family                          20451101                    676000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894327 GR3:MTA NONCONF NON3YRHARD                                          277003.94        843.07                              480                       475                               7             0      0          0         0.375                                7.375 HAMPTON                                  GA               30228 Single Family                       20451101                    278400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894332 GR4:MTA 3YRHARD                                                     270091.08           862                              360                       355                           6.875             0      0          0         0.375                                 7.25 FORT MYERS                               FL               33919 PUD                                 20351101                    268000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894337 GR2:MTA CONF NON3YRHARD                                             263741.14           971                              360                       355                           6.875             0      0          0         0.375                                 7.25 CLERMONT                                 FL               34711 PUD                                 20351101                    262700               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894340 GR4:MTA 3YRHARD                                                      26863.84        100.17                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77036 Condominium                         20351101                     27100               20051201            65.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894341 GR4:MTA 3YRHARD                                                      26856.43        100.17                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77036 Condominium                         20351101                     27100               20051201            65.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894342 GR4:MTA 3YRHARD                                                      26863.88        100.17                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77036 Condominium                         20351101                     27100               20051201            65.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894343 GR4:MTA 3YRHARD                                                      26863.88        100.17                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77036 Condominium                         20351101                     27100               20051201            65.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894349 GR2:MTA CONF NON3YRHARD                                             407152.23       1299.43                              360                       355                           6.875             0      0          0         0.375                                 7.25 BELLEVUE                                 WA               98006 Single Family                       20351101                    404000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894351 GR2:MTA CONF NON3YRHARD                                             288606.98        926.33                              360                       356                             6.5             0      0          0         0.375                                6.875 LAKEWOOD                                 NJ                8701 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894352 GR4:MTA 3YRHARD                                                      61223.94        184.12                              480                       475                               7             0      0          0         0.375                                7.375 PONTIAC                                  MI               48342 Single Family                       20451101                     60800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894356 GR2:MTA CONF NON3YRHARD                                              80865.96        297.55                              360                       355                           6.375             0      0          0         0.375                                 6.75 PHOENIX                                  AZ               85029 PUD                                 20351101                     80500               20051201                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894357 GR2:MTA CONF NON3YRHARD                                                124430        457.96                              360                       355                               7             0      0          0         0.375                                7.375 AUSTIN                                   TX               78741 Condominium                         20351101                    123900               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894358 GR2:MTA CONF NON3YRHARD                                             241588.63        606.86                              480                       475                               7             0      0          0         0.375                                7.375 SCHAUMBURG                               IL               60193 Single Family                       20451101                    240000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894362 GR2:MTA CONF NON3YRHARD                                             278881.17        697.89                              480                       475                           6.625             0      0          0         0.375                                    7 OCEAN PINES                              MD               21811 PUD                                 20451101                    276000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894363 GR2:MTA CONF NON3YRHARD                                             214125.98           642                              480                       475                               7             0      0          0         0.375                                7.375 OCEAN PINES                              MD               21811 PUD                                 20451101                    212000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894364 GR2:MTA CONF NON3YRHARD                                             139535.41        418.36                              480                       475                               7             0      0          0         0.375                                7.375 SALISBURY                                MD               21804 Single Family                       20451101                    138150               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894385 GR4:MTA 3YRHARD                                                     386974.78       1241.53                              360                       355                           6.875             0      0          0         0.375                                 7.25 OAKLAND                                  CA               94603 Condominium                         20351101                    386000               20051201            79.91999817 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894392 GR2:MTA CONF NON3YRHARD                                             251877.94        632.15                              480                       475                            6.75             0      0          0         0.375                                7.125 ELLENTON                                 FL               34222 PUD                                 20451101                    250000               20051201            69.45999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894393 GR2:MTA CONF NON3YRHARD                                             288465.72       1077.45                              360                       355                               7             0      0          0         0.375                                7.375 PISCATAWAY                               NJ                8854 Condominium                         20351101                    291500               20051201            79.86000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894396 GR2:MTA CONF NON3YRHARD                                             294155.48        939.19                              360                       355                            6.75             0      0          0         0.375                                7.125 SUNNY ISLES                              FL               33160 Condominium                         20351101                    292000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894399 GR2:MTA CONF NON3YRHARD                                             199887.33        501.67                              480                       475                            6.75             0      0          0         0.375                                7.125 SNOHOMISH                                WA               98290 Single Family                       20451101                    198400               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894401 GR2:MTA CONF NON3YRHARD                                             256934.16        946.23                              360                       355                            6.75             0      0          0         0.375                                7.125 KENDALL PARK                             NJ                8824 Single Family                       20351101                    256000               20051201                   79.5 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894402 GR2:MTA CONF NON3YRHARD                                             294036.06        884.26                              480                       475                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20451101                    292000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894405 GR3:MTA NONCONF NON3YRHARD                                          201628.26        505.72                              480                       475                               7             0      0          0         0.375                                7.375 OWATONNA                                 MN               55060 Single Family                       20451101                    200000               20051201                     64 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894409 GR4:MTA 3YRHARD                                                     354406.35       1145.04                              360                       355                               7             0      0          0         0.375                                7.375 NORWALK                                  CT                6854 Single Family                       20351101                    356000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894412 GR4:MTA 3YRHARD                                                     200264.94        627.23                              480                       474                               7             0      0          0         0.375                                7.375 WINTER PARK                              FL               32789 Single Family                       20451001                    198400               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894413 GR2:MTA CONF NON3YRHARD                                             229502.88        851.61                              360                       355                               7             0      0          0         0.375                                7.375 CLINTON                                  MD               20735 Single Family                       20351101                    230400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894414 GR4:MTA 3YRHARD                                                      63157.19         232.5                              360                       355                               7             0      0          0         0.375                                7.375 OGDEN                                    UT               84404 Single Family                       20351101                     62900               20051201            77.65000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894415 GR2:MTA CONF NON3YRHARD                                             370073.94        928.49                              480                       475                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95407 PUD                                 20451101                    367200               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894424 GR4:MTA 3YRHARD                                                      355460.4       1068.98                              480                       475                               7             0      0          0         0.375                                7.375 SAN MARCOS                               CA               92078 PUD                                 20451101                    353000               20051201            70.59999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894425 GR2:MTA CONF NON3YRHARD                                             196189.33        591.73                              480                       475                               7             0      0          0         0.375                                7.375 WESTMINSTER                              CO               80020 Single Family                       20451101                    195400               20051201                  79.75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894429 GR3:MTA NONCONF NON3YRHARD                                          321515.91       1029.25                              360                       355                            6.75             0      0          0         0.375                                7.125 CLEAR LAKE                               MN               55319 Single Family                       20351101                    320000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894432 GR4:MTA 3YRHARD                                                     164331.98        606.18                              360                       355                               7             0      0          0         0.375                                7.375 WATERFORD                                MI               48328 Single Family                       20351101                    164000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894441 GR2:MTA CONF NON3YRHARD                                             257132.28         823.4                              360                       355                           6.625             0      0          0         0.375                                    7 COPIAGUE                                 NY               11726 Single Family                       20351101                    256000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894443 GR2:MTA CONF NON3YRHARD                                             206570.42        654.42                              480                       475                           6.875             0      0          0         0.375                                 7.25 SAN BERNARDINO                           CA               92407 Single Family                       20451101                    207000               20051201            63.68999863 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894445 GR4:MTA 3YRHARD                                                     204872.62        754.03                              360                       355                               7             0      0          0         0.375                                7.375 DEARBORN                                 MI               48126 Single Family                       20351101                    204000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894446 GR2:MTA CONF NON3YRHARD                                             283457.76        909.44                              360                       355                           6.625             0      0          0         0.375                                    7 HYATTSVILLE                              MD               20783 Single Family                       20351101                    282750               20051201                     75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894447 GR4:MTA 3YRHARD                                                     130328.11        419.42                              360                       355                               7             0      0          0         0.375                                7.375 POINCIANA                                FL               34759 PUD                                 20351101                    130400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894448 GR4:MTA 3YRHARD                                                     236054.29       1160.98                              360                       355                               7             0      0          0         0.375                                7.375 OREM                                     UT               84057 2-4 Family                          20351101                    236000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894451 GR2:MTA CONF NON3YRHARD                                              415879.2       1246.89                              480                       475                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20451101                    411750               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894452 GR2:MTA CONF NON3YRHARD                                             353969.45       1260.11                              480                       475                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84103 2-4 Family                          20451101                    352000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894455 GR4:MTA 3YRHARD                                                     390365.88       1448.91                              360                       355                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91352 Single Family                       20351101                    392000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894456 GR2:MTA CONF NON3YRHARD                                             307851.46        985.51                              360                       355                            6.75             0      0          0         0.375                                7.125 MIDVALE                                  UT               84047 Single Family                       20351101                    306400               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894464 GR4:MTA 3YRHARD                                                     150332.53        482.46                              360                       355                               7             0      0          0         0.375                                7.375 BOAZ                                     KY               42027 Single Family                       20351101                    150000               20051201            54.54999924 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894488 GR2:MTA CONF NON3YRHARD                                             216872.31        694.75                              360                       355                            6.75             0      0          0         0.375                                7.125 FORT LAUDERDALE                          FL               33334 Single Family                       20351101                    216000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894490 GR4:MTA 3YRHARD                                                     281566.61       1002.36                              480                       475                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33483 2-4 Family                          20451101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894494 GR4:MTA 3YRHARD                                                     162595.35        527.49                              360                       355                           6.875             0      0          0         0.375                                 7.25 TINLEY PARK                              IL               60477 Single Family                       20351101                    164000               20051201            78.47000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894503 GR2:MTA CONF NON3YRHARD                                             337926.42       1256.71                              360                       356                               7             0      0          0         0.375                                7.375 BERGENFIELD                              NJ                7621 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894504 GR4:MTA 3YRHARD                                                     230983.84        850.13                              360                       355                               7             0      0          0         0.375                                7.375 PLACERVILLE                              CA               95667 Single Family                       20351101                    230000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894505 GR2:MTA CONF NON3YRHARD                                              387850.9       1162.86                              480                       475                               7             0      0          0         0.375                                7.375 LAKESIDE                                 CA               92040 Single Family                       20451101                    384000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894507 GR2:MTA CONF NON3YRHARD                                              405659.4       1299.43                              360                       355                             6.5             0      0          0         0.375                                6.875 ELK GROVE                                CA               95758 Single Family                       20351101                    404000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894511 GR4:MTA 3YRHARD                                                      391747.1       1174.97                              480                       475                               7             0      0          0         0.375                                7.375 NAPA                                     CA               94558 Single Family                       20451101                    388000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894514 GR2:MTA CONF NON3YRHARD                                              53762.29        225.98                              360                       355                               7             0      0          0         0.375                                7.375 BUFFALO                                  NY               14207 2-4 Family                          20351101                     53600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894516 GR4:MTA 3YRHARD                                                      229874.3        733.34                              360                       355                               7             0      0          0         0.375                                7.375 MARGATE                                  FL               33063 Condominium                         20351101                    228000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894517 GR2:MTA CONF NON3YRHARD                                             373645.36        1196.5                              360                       355                           6.625             0      0          0         0.375                                    7 OCEANSIDE                                NY               11572 Single Family                       20351101                    372000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894523 GR2:MTA CONF NON3YRHARD                                             525582.91       1936.81                              360                       355                             6.5             0      0          0         0.375                                6.875 MALDEN                                   MA                2148 2-4 Family                          20351101                    524000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894529 GR2:MTA CONF NON3YRHARD                                             184938.77        591.82                              360                       355                           6.375             0      0          0         0.375                                 6.75 SACRAMENTO                               CA               95820 Single Family                       20351101                    184000               20051201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894539 GR4:MTA 3YRHARD                                                     138960.07        445.15                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351101                    138400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894540 GR4:MTA 3YRHARD                                                     390409.94       1440.04                              360                       355                           6.125             0      0          0         0.375                                  6.5 BOSTON (EAST BOSTON)                     MA                2128 2-4 Family                          20351101                    389600               20051201                     80 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894541 GR4:MTA 3YRHARD                                                      120936.3        385.97                              360                       355                           6.875             0      0          0         0.375                                 7.25 TAYLOR                                   MI               48180 Single Family                       20351101                    120000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894554 GR2:MTA CONF NON3YRHARD                                              290008.2        872.14                              480                       475                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20109 PUD                                 20451101                    288000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893477 GR2:MTA CONF NON3YRHARD                                             416343.85       1051.88                              480                       474                            6.75             0      0          0         0.375                                7.125 ANTIOCH                                  CA               94509 Single Family                       20451001                    416000               20051101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893482 GR4:MTA 3YRHARD                                                     229223.41        733.34                              360                       355                               7             0      0          0         0.375                                7.375 DES PLAINES                              IL               60016 Single Family                       20351101                    228000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893492 GR2:MTA CONF NON3YRHARD                                             265129.29         975.8                              360                       355                               7             0      0          0         0.375                                7.375 PLAINFIELD                               NJ                7063 Single Family                       20351101                    264000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893499 GR4:MTA 3YRHARD                                                      207153.2        762.89                              360                       355                            6.75             0      0          0         0.375                                7.125 SUSANVILLE                               CA               96130 Single Family                       20351101                    206400               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893502 GR2:MTA CONF NON3YRHARD                                              83367.63        267.61                              360                       355                           6.625             0      0          0         0.375                                    7 COLLEGE PARK                             GA               30349 Single Family                       20351101                     83200               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893506 GR2:MTA CONF NON3YRHARD                                             171824.72        632.79                              360                       355                            6.75             0      0          0         0.375                                7.125 RIO RANCHO                               NM               87124 PUD                                 20351101                    171200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893508 GR2:MTA CONF NON3YRHARD                                             255053.29        642.26                              480                       475                           6.875             0      0          0         0.375                                 7.25 CONCORD                                  CA               94521 Condominium                         20451101                    254000               20051201            74.70999908 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893522 GR2:MTA CONF NON3YRHARD                                             298063.97        896.37                              480                       475                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93720 Single Family                       20451101                    296000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893547 GR4:MTA 3YRHARD                                                     282177.84           708                              480                       475                               7             0      0          0         0.375                                7.375 LAKE WORTH                               FL               33467 PUD                                 20451101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894560 GR4:MTA 3YRHARD                                                     417779.49       1537.62                              360                       355                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80920 PUD                                 20351101                    416000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894561 GR4:MTA 3YRHARD                                                     221459.01        813.17                              360                       355                               7             0      0          0         0.375                                7.375 MAYFIELD                                 MI               49620 Single Family                       20351101                    220000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894570 GR2:MTA CONF NON3YRHARD                                             316172.03        956.93                              480                       475                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20001 Single Family                       20451101                    316000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894572 GR3:MTA NONCONF NON3YRHARD                                           66687.44        280.37                              360                       356                            6.75             0      0          0         0.375                                7.125 INDIANAPOLIS                             IN               46226 2-4 Family                          20351201                     66500               20060101            78.23999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894578 GR3:MTA NONCONF NON3YRHARD                                           66687.44        280.37                              360                       356                            6.75             0      0          0         0.375                                7.125 INDIANAPOLIS                             IN               46226 2-4 Family                          20351201                     66500               20060101            78.23999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894580 GR2:MTA CONF NON3YRHARD                                             136832.98        502.69                              360                       355                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80223 Single Family                       20351101                    136000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894581 GR3:MTA NONCONF NON3YRHARD                                           66687.44        280.37                              360                       356                            6.75             0      0          0         0.375                                7.125 INDIANAPOLIS                             IN               46226 2-4 Family                          20351201                     66500               20060101            78.23999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894583 GR2:MTA CONF NON3YRHARD                                             342652.86       1093.58                              360                       355                           6.875             0      0          0         0.375                                 7.25 HUDSON                                   CO               80642 Single Family                       20351101                    340000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894584 GR2:MTA CONF NON3YRHARD                                             325484.41       1042.12                              360                       355                            6.75             0      0          0         0.375                                7.125 SAN RAFAEL                               CA               94901 Condominium                         20351101                    324000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894590 GR2:MTA CONF NON3YRHARD                                             151822.75        568.29                              360                       355                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98407 Single Family                       20351101                    153750               20051201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894591 GR3:MTA NONCONF NON3YRHARD                                          317397.64       1016.39                              360                       355                           6.625             0      0          0         0.375                                    7 GREY EAGLE                               MN               56336 Single Family                       20351101                    316000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894601 GR4:MTA 3YRHARD                                                     402146.33       1286.56                              360                       355                               7             0      0          0         0.375                                7.375 MIAMI BEACH                              FL               33139 Condominium                         20351101                    400000               20051201            71.80999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894605 GR2:MTA CONF NON3YRHARD                                             278679.61       1034.94                              360                       355                           6.875             0      0          0         0.375                                 7.25 RHINEBECK                                NY               12572 2-4 Family                          20351101                    280000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894614 GR3:MTA NONCONF NON3YRHARD                                          163284.73        603.22                              360                       355                           6.625             0      0          0         0.375                                    7 BROOKLYN CENTER                          MN               55430 Single Family                       20351101                    163200               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894615 GR4:MTA 3YRHARD                                                     139721.77         587.3                              360                       355                               7             0      0          0         0.375                                7.375 DETROIT                                  MI               48226 Condominium                         20351101                    139300               20051201            89.88999939 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894619 GR2:MTA CONF NON3YRHARD                                             312838.38       1013.17                              360                       355                           6.625             0      0          0         0.375                                    7 SAN DIEGO                                CA               92108 Condominium                         20351101                    315000               20051201            74.12000275 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894621 GR4:MTA 3YRHARD                                                     280626.88        1180.5                              360                       355                               7             0      0          0         0.375                                7.375 AVONDALE                                 PA               19311 Single Family                       20351101                    280000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894622 GR2:MTA CONF NON3YRHARD                                             203003.35        648.43                              360                       355                           6.625             0      0          0         0.375                                    7 HANOVER PARK                             IL               60133 Single Family                       20351101                    201600               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894632 GR4:MTA 3YRHARD                                                     402999.44       1302.65                              360                       355                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89015 Single Family                       20351101                    405000               20051201                   67.5 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894638 GR2:MTA CONF NON3YRHARD                                             112479.08        413.98                              360                       355                               7             0      0          0         0.375                                7.375 DES PLAINES                              IL               60016 Condominium                         20351101                    112000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894644 GR2:MTA CONF NON3YRHARD                                             236512.29        871.57                              360                       355                             6.5             0      0          0         0.375                                6.875 COCONUT CREEK                            FL               33073 Condominium                         20351101                    235800               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894645 GR2:MTA CONF NON3YRHARD                                             207894.44        792.02                              360                       355                            6.75             0      0          0         0.375                                7.125 COCONUT CREEK                            FL               33073 Condominium                         20351101                    207200               20051201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894646 GR2:MTA CONF NON3YRHARD                                             344559.61        1271.5                              360                       355                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20351101                    344000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894652 GR4:MTA 3YRHARD                                                     171384.03        429.86                              480                       475                               7             0      0          0         0.375                                7.375 DOS PALOS                                CA               93620 Single Family                       20451101                    170000               20051201            59.22999954 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894656 GR2:MTA CONF NON3YRHARD                                             234519.62        586.63                              480                       475                            6.75             0      0          0         0.375                                7.125 NORTH LAS VEGAS                          NV               89081 PUD                                 20451101                    232000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894659 GR2:MTA CONF NON3YRHARD                                             109280.03        405.85                              360                       355                           6.875             0      0          0         0.375                                 7.25 LAS CRUCES                               NM               88007 Single Family                       20351101                    109800               20051201            79.94000244 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894665 GR4:MTA 3YRHARD                                                     217116.57        694.75                              360                       355                               7             0      0          0         0.375                                7.375 HEMET                                    CA               92545 PUD                                 20351101                    216000               20051201            62.15000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894666 GR2:MTA CONF NON3YRHARD                                             112479.08        413.98                              360                       355                               7             0      0          0         0.375                                7.375 DES PLAINES                              IL               60016 Condominium                         20351101                    112000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894668 GR2:MTA CONF NON3YRHARD                                             305084.47        977.79                              360                       355                             6.5             0      0          0         0.375                                6.875 EGG HARBOR TOWNSHIP                      NJ                8234 Single Family                       20351101                    304000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894670 GR4:MTA 3YRHARD                                                     281600.03        847.92                              480                       475                             6.5             0      0          0         0.375                                6.875 SUN CITY                                 CA               92586 Single Family                       20451101                    280000               20051201            79.55000305 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894673 GR4:MTA 3YRHARD                                                     136322.86        436.95                              360                       355                            6.25             0      0          0         0.375                                6.625 PRAIRIEVILLE                             LA               70769 Single Family                       20351101                    135850               20051201                     95 PMI                           1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894676 GR2:MTA CONF NON3YRHARD                                             397841.58       1478.48                              360                       355                            6.75             0      0          0         0.375                                7.125 COLLEGE POINT                            NY               11356 2-4 Family                          20351101                    400000               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15894677 GR2:MTA CONF NON3YRHARD                                             288665.03        722.16                              480                       475                            6.75             0      0          0         0.375                                7.125 VICTOR                                   ID               83422 Single Family                       20451101                    285600               20051201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894683 GR4:MTA 3YRHARD                                                     189087.64        604.69                              360                       356                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80249 PUD                                 20351201                    188000               20060101            77.05000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894688 GR4:MTA 3YRHARD                                                     169676.97        644.85                              360                       355                           6.875             0      0          0         0.375                                 7.25 NORTH RICHLAND HILLS                     TX               76180 Single Family                       20351101                    168700               20051201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894693 GR4:MTA 3YRHARD                                                     242808.87        606.86                              480                       475                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92509 Single Family                       20451101                    240000               20051201            73.84999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894694 GR4:MTA 3YRHARD                                                     215717.05        690.57                              360                       355                            6.75             0      0          0         0.375                                7.125 AMERICAN FORK                            UT               84003 Single Family                       20351101                    214700               20051201            65.66000366 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894695 GR2:MTA CONF NON3YRHARD                                             360307.36       1330.64                              360                       355                           6.625             0      0          0         0.375                                    7 BROOKLYN                                 NY               11207 2-4 Family                          20351101                    360000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894696 GR2:MTA CONF NON3YRHARD                                             389704.18        1639.2                              360                       355                               7             0      0          0         0.375                                7.375 PASSAIC                                  NJ                7055 2-4 Family                          20351101                    388800               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894698 GR2:MTA CONF NON3YRHARD                                             339224.06        851.62                              480                       475                           6.625             0      0          0         0.375                                    7 HAYWARD                                  CA               94541 Single Family                       20451101                    336800               20051201            71.19999695 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894699 GR2:MTA CONF NON3YRHARD                                              244662.1       1028.72                              360                       355                           6.875             0      0          0         0.375                                 7.25 BAYONNE                                  NJ                7002 Single Family                       20351101                    244000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894706 GR2:MTA CONF NON3YRHARD                                             362817.57        910.29                              480                       475                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92126 Condominium                         20451101                    360000               20051201            79.12000275 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894708 GR2:MTA CONF NON3YRHARD                                             281377.73       1001.82                              480                       475                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98311 2-4 Family                          20451101                    279850               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944798 GR4:MTA 3YRHARD                                                     400726.65       1478.48                              360                       356                            6.75             0      0          0         0.375                                7.125 GREENVILLE                               DE               19807 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944800 GR2:MTA CONF NON3YRHARD                                             301045.71       1269.88                              360                       357                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93726 2-4 Family                          20360101                    301200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944801 GR2:MTA CONF NON3YRHARD                                             408542.75       1031.66                              480                       477                           6.875             0      0          0         0.375                                 7.25 PALMDALE                                 CA               93552 Single Family                       20460101                    408000               20060201            79.22000122 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944802 GR4:MTA 3YRHARD                                                     376122.32         946.7                              480                       476                            6.75             0      0          0         0.375                                7.125 ELK GROVE                                CA               95624 Single Family                       20451201                    374400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944809 GR4:MTA 3YRHARD                                                     352205.32        886.27                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95210 Single Family                       20451201                    350500               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944818 GR4:MTA 3YRHARD                                                     230509.13        739.78                              360                       357                               7             0      0          0         0.375                                7.375 DELTONA                                  FL               32725 Single Family                       20360101                    230000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944820 GR4:MTA 3YRHARD                                                        176057        566.09                              360                       357                               7             0      0          0         0.375                                7.375 DEARBORN HEIGHTS                         MI               48127 Single Family                       20360101                    176000               20060201            79.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944821 GR4:MTA 3YRHARD                                                     227748.71        736.56                              360                       356                           6.125             0      0          0         0.375                                  6.5 NORTH HOLLYWOOD                          CA               91606 Single Family                       20351201                    229000               20060101            41.63999939 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896142 GR4:MTA 3YRHARD                                                     148540.06        547.04                              360                       355                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80236 Single Family                       20351101                    148000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896152 GR2:MTA CONF NON3YRHARD                                             338819.15       1086.99                              360                       356                           6.875             0      0          0         0.375                                 7.25 STERLING                                 VA               20164 PUD                                 20351201                    337950               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944823 GR2:MTA CONF NON3YRHARD                                             321405.24        809.14                              480                       477                             6.5             0      0          0         0.375                                6.875 LONG BEACH                               CA               90808 Single Family                       20460101                    320000               20060201            47.40999985 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944824 GR2:MTA CONF NON3YRHARD                                             147494.93        548.52                              360                       356                           6.625             0      0          0         0.375                                    7 SHELTON                                  WA               98584 Single Family                       20351201                    148400               20060101            89.98999786 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944825 GR2:MTA CONF NON3YRHARD                                             341539.54       1093.58                              360                       356                             6.5             0      0          0         0.375                                6.875 REHOBOTH                                 MA                2769 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944827 GR4:MTA 3YRHARD                                                     204958.21        754.03                              360                       356                               7             0      0          0         0.375                                7.375 GOODYEAR                                 AZ               85338 PUD                                 20351201                    204000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944831 GR2:MTA CONF NON3YRHARD                                              88190.72        336.38                              360                       356                               7             0      0          0         0.375                                7.375 CALDWELL                                 ID               83605 PUD                                 20351201                     88000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944832 GR2:MTA CONF NON3YRHARD                                             237343.59        882.66                              360                       356                           6.625             0      0          0         0.375                                    7 DIVIDE                                   CO               80814 Single Family                       20351201                    238800               20060101            79.87000275 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944833 GR2:MTA CONF NON3YRHARD                                             246423.59        910.75                              360                       357                           6.875             0      0          0         0.375                                 7.25 MODESTO                                  CA               95351 Single Family                       20360101                    246400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944834 GR2:MTA CONF NON3YRHARD                                             127988.25         411.7                              360                       357                             6.5             0      0          0         0.375                                6.875 PORTLAND                                 OR               97223 Single Family                       20360101                    128000               20060201            55.65000153 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944835 GR4:MTA 3YRHARD                                                      90153.31        227.58                              480                       477                               7             0      0          0         0.375                                7.375 EXETER                                   CA               93221 Single Family                       20460101                     90000               20060201                     60 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944843 GR4:MTA 3YRHARD                                                     360077.07       1157.91                              360                       357                               7             0      0          0         0.375                                7.375 WESTMINSTER                              CO               80234 PUD                                 20360101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944847 GR2:MTA CONF NON3YRHARD                                              159750.9         591.4                              360                       356                               7             0      0          0         0.375                                7.375 PEORIA                                   AZ               85345 Single Family                       20351201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944848 GR4:MTA 3YRHARD                                                     270725.03        869.72                              360                       356                            6.75             0      0          0         0.375                                7.125 BROOMFIELD                               CO               80020 PUD                                 20351201                    270400               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944851 GR2:MTA CONF NON3YRHARD                                             176246.96        742.03                              360                       356                           6.875             0      0          0         0.375                                 7.25 POULSBO                                  WA               98370 PUD                                 20351201                    176000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944855 GR2:MTA CONF NON3YRHARD                                             649996.89       2740.43                              360                       357                               7             0      0          0         0.375                                7.375 ANAHEIM                                  CA               92801 2-4 Family                          20360101                    650000               20060201            72.30000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944858 GR2:MTA CONF NON3YRHARD                                             108347.93        400.67                              360                       357                               7             0      0          0         0.375                                7.375 BOTHELL                                  WA               98021 Condominium                         20360101                    108400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944859 GR2:MTA CONF NON3YRHARD                                             301371.21         967.5                              360                       356                           6.375             0      0          0         0.375                                 6.75 STOCKTON                                 CA               95206 Single Family                       20351201                    300800               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944860 GR2:MTA CONF NON3YRHARD                                              74962.09        285.93                              360                       356                               7             0      0          0         0.375                                7.375 CALDWELL                                 ID               83605 Single Family                       20351201                     74800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944863 GR2:MTA CONF NON3YRHARD                                              376731.1        945.69                              480                       476                             6.5             0      0          0         0.375                                6.875 SAN FRANCISCO                            CA               94121 Condominium                         20451201                    374000               20060101            49.86999893 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944865 GR3:MTA NONCONF NON3YRHARD                                          129794.76        479.03                              360                       356                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55406 Single Family                       20351201                    129600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944867 GR4:MTA 3YRHARD                                                     346336.01       1053.84                              480                       477                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95843 Single Family                       20460101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944868 GR2:MTA CONF NON3YRHARD                                             408567.45       1031.66                              480                       477                           6.625             0      0          0         0.375                                    7 LAKEWOOD                                 CA               90715 Single Family                       20460101                    408000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944869 GR2:MTA CONF NON3YRHARD                                             123467.02        470.93                              360                       356                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 Single Family                       20351201                    123200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944871 GR2:MTA CONF NON3YRHARD                                              88190.72        336.38                              360                       356                               7             0      0          0         0.375                                7.375 CALDWELL                                 ID               83605 PUD                                 20351201                     88000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944874 GR4:MTA 3YRHARD                                                     313097.09         942.4                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95212 Single Family                       20451201                    311200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896159 GR2:MTA CONF NON3YRHARD                                             386823.81       1238.32                              360                       355                            6.75             0      0          0         0.375                                7.125 VALLEY CENTER                            CA               92082 Single Family                       20351101                    385000               20051201            63.11999893 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896164 GR3:MTA NONCONF NON3YRHARD                                           204846.6        754.03                              360                       355                             6.5             0      0          0         0.375                                6.875 LAKEVILLE                                MN               55044 PUD                                 20351101                    204000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896165 GR4:MTA 3YRHARD                                                     254976.71        946.23                              360                       355                           6.875             0      0          0         0.375                                 7.25 FRESNO                                   CA               93722 Single Family                       20351101                    256000               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944877 GR2:MTA CONF NON3YRHARD                                             392826.19       1260.83                              360                       356                             6.5             0      0          0         0.375                                6.875 LANCASTER                                CA               93536 Single Family                       20351201                    392000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944879 GR2:MTA CONF NON3YRHARD                                             270928.79        997.98                              360                       356                             6.5             0      0          0         0.375                                6.875 NAPLES                                   FL               34109 Condominium                         20351201                    270000               20060101                     90 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944880 GR4:MTA 3YRHARD                                                      360613.3        910.29                              480                       477                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80018 PUD                                 20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944881 GR4:MTA 3YRHARD                                                     350033.51       1293.67                              360                       357                           6.875             0      0          0         0.375                                 7.25 DORCHESTER                               MA                2124 2-4 Family                          20360101                    350000               20060201            69.30999756 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944883 GR4:MTA 3YRHARD                                                     256379.63        827.26                              360                       357                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20360101                    257200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944884 GR2:MTA CONF NON3YRHARD                                             180038.06        665.32                              360                       356                           6.875             0      0          0         0.375                                 7.25 MEDFORD                                  OR               97501 Single Family                       20351201                    180000               20060101                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944885 GR2:MTA CONF NON3YRHARD                                             190626.21        617.55                              360                       357                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85053 PUD                                 20360101                    192000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944886 GR2:MTA CONF NON3YRHARD                                             229578.91        738.49                              360                       357                             6.5             0      0          0         0.375                                6.875 WASHINGTON                               IL               61571 Single Family                       20360101                    229600               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944887 GR4:MTA 3YRHARD                                                      92026.32        231.62                              480                       476                               7             0      0          0         0.375                                7.375 STRATFORD                                CA               93266 Single Family                       20451201                     91600               20060101            70.45999908 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944888 GR2:MTA CONF NON3YRHARD                                             327894.04       1054.98                              360                       357                           6.875             0      0          0         0.375                                 7.25 CARMICHAEL                               CA               95608 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944889 GR4:MTA 3YRHARD                                                     119141.37        385.97                              360                       356                           6.875             0      0          0         0.375                                 7.25 WILLOWICK                                OH               44095 Single Family                       20351201                    120000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944890 GR2:MTA CONF NON3YRHARD                                              140978.3           354                              480                       476                           6.375             0      0          0         0.375                                 6.75 WILLIAMSTOWN                             NJ                8094 Single Family                       20451201                    140000               20060101            58.33000183 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944892 GR2:MTA CONF NON3YRHARD                                             141765.24        523.94                              360                       356                           6.875             0      0          0         0.375                                 7.25 MEDFORD                                  OR               97501 Single Family                       20351201                    141750               20060101                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944893 GR2:MTA CONF NON3YRHARD                                              315357.1       1013.17                              360                       356                            6.75             0      0          0         0.375                                7.125 BLOOMINGTON                              CA               92316 Single Family                       20351201                    315000               20060101                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944894 GR4:MTA 3YRHARD                                                     336336.31       1241.93                              360                       356                               7             0      0          0         0.375                                7.375 RIO VISTA                                CA               94571 PUD                                 20351201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896177 GR2:MTA CONF NON3YRHARD                                             171086.89        630.39                              360                       355                           6.625             0      0          0         0.375                                    7 NORTHGLENN                               CO               80233 PUD                                 20351101                    170550               20051201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944897 GR2:MTA CONF NON3YRHARD                                             214523.06        792.84                              360                       356                           6.875             0      0          0         0.375                                 7.25 MEDFORD                                  OR               97501 Single Family                       20351201                    214500               20060101                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944898 GR2:MTA CONF NON3YRHARD                                             316665.99       1016.39                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90026 Single Family                       20351201                    316000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944899 GR3:MTA NONCONF NON3YRHARD                                          396140.85       1316.35                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85248 PUD                                 20360101                    395000               20060201            68.09999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944900 GR2:MTA CONF NON3YRHARD                                             275940.36       1020.15                              360                       357                             6.5             0      0          0         0.375                                6.875 FALLS CHURCH                             VA               22041 Condominium                         20360101                    276000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944901 GR4:MTA 3YRHARD                                                     206565.75        759.94                              360                       356                               7             0      0          0         0.375                                7.375 CLEARWATER                               FL               33756 Single Family                       20351201                    205600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944902 GR2:MTA CONF NON3YRHARD                                             333460.68       1269.06                              360                       356                               7             0      0          0         0.375                                7.375 DUMFRIES                                 VA               22025 PUD                                 20351201                    332000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944903 GR2:MTA CONF NON3YRHARD                                             249875.41         804.1                              360                       356                               6             0      0          0         0.375                                6.375 CENTRAL POINT                            OR               97502 Single Family                       20351201                    250000               20060101            55.56000137 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944905 GR2:MTA CONF NON3YRHARD                                             416885.62       1537.62                              360                       356                           6.875             0      0          0         0.375                                 7.25 HENDERSON                                NV               89074 PUD                                 20351201                    416000               20060101            79.23999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15801032 GR3:MTA NONCONF NON3YRHARD                                          427066.05       1570.89                              360                       354                           6.625             0      0          0         0.375                                    7 SANTA ROSA                               CA               95407 Single Family                       20351001                    425000               20051101            78.69999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15801255 GR3:MTA NONCONF NON3YRHARD                                          717037.76       1811.72                              480                       474                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               VA               22314 PUD                                 20451001                    716500               20051101            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             3                 480
       15834194 GR3:MTA NONCONF NON3YRHARD                                          492798.95        1810.4                              360                       354                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21231 Condominium                         20351001                    489800               20051101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893351 GR4:MTA 3YRHARD                                                     378725.68       1206.15                              360                       353                               7             0      0          0         0.375                                7.375 ODESSA                                   FL               33556 Single Family                       20350901                    375000               20051001            46.88000107 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893404 GR2:MTA CONF NON3YRHARD                                             201224.56        739.24                              360                       354                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20351001                    200000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893489 GR2:MTA CONF NON3YRHARD                                              215129.1        686.94                              360                       354                           6.875             0      0          0         0.375                                 7.25 DEWEY                                    AZ               86327 Single Family                       20351001                    213576               20051101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893583 GR2:MTA CONF NON3YRHARD                                              176290.3        532.97                              480                       475                               7             0      0          0         0.375                                7.375 PALM COAST                               FL               32164 Single Family                       20451101                    176000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15893589 GR2:MTA CONF NON3YRHARD                                             370260.62        929.25                              480                       475                            6.75             0      0          0         0.375                                7.125 HERCULES                                 CA               94547 PUD                                 20451101                    367500               20051201                   73.5 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893729 GR4:MTA 3YRHARD                                                     361931.68       1157.91                              360                       355                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94555 Condominium                         20351101                    360000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893843 GR2:MTA CONF NON3YRHARD                                             161554.63        405.21                              480                       475                               7             0      0          0         0.375                                7.375 NEW BRAUNFELS                            TX               78130 PUD                                 20451101                    160250               20051201            79.98000336 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893850 GR3:MTA NONCONF NON3YRHARD                                          139830.71        516.18                              360                       356                           6.375             0      0          0         0.375                                 6.75 MINNEAPOLIS                              MN               55401 Condominium                         20351201                    139650               20060101                     70 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893946 GR2:MTA CONF NON3YRHARD                                             299016.57        896.36                              360                       352                               7             0      0          0         0.375                                7.375 DUMFRIES                                 VA               22026 PUD                                 20350801                    296000               20050901                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894072 GR3:MTA NONCONF NON3YRHARD                                          186335.57        686.02                              360                       355                           6.875             0      0          0         0.375                                 7.25 BIG LAKE                                 MN               55309 Single Family                       20351101                    185600               20051201            78.63999939 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894110 GR2:MTA CONF NON3YRHARD                                              333405.2       1002.96                              480                       475                           6.875             0      0          0         0.375                                 7.25 FALLS CHURCH                             VA               22043 Condominium                         20451101                    331200               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894114 GR4:MTA 3YRHARD                                                      232805.9        916.69                              360                       355                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89129 PUD                                 20351101                    232000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894116 GR2:MTA CONF NON3YRHARD                                             130154.38        479.03                              360                       355                               7             0      0          0         0.375                                7.375 ELLENWOOD                                GA               30294 Single Family                       20351101                    129600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894125 GR2:MTA CONF NON3YRHARD                                             272554.67        871.97                              360                       355                               7             0      0          0         0.375                                7.375 HOLLYWOOD                                FL               33019 Condominium                         20351101                    271100               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894265 GR4:MTA 3YRHARD                                                     125744.28        465.73                              360                       355                               7             0      0          0         0.375                                7.375 AUBURN HILLS                             MI               48326 Single Family                       20351101                    126000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894280 GR3:MTA NONCONF NON3YRHARD                                          315487.03        788.92                              480                       474                               7             0      0          0         0.375                                7.375 STERLING                                 VA               20165 Single Family                       20451001                    312000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894289 GR2:MTA CONF NON3YRHARD                                             399186.53       1286.56                              360                       355                           6.625             0      0          0         0.375                                    7 HALEDON                                  NJ                7508 Single Family                       20351101                    400000               20051201            79.20999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894360 GR4:MTA 3YRHARD                                                     415050.18       2046.47                              360                       355                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91402 2-4 Family                          20351101                    416000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894367 GR2:MTA CONF NON3YRHARD                                             247784.95        745.86                              480                       475                           6.625             0      0          0         0.375                                    7 CORONA                                   CA               92882 Condominium                         20451101                    246300               20051201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894368 GR2:MTA CONF NON3YRHARD                                             415995.77       1749.66                              360                       355                            6.75             0      0          0         0.375                                7.125 LYNN                                     MA                1905 2-4 Family                          20351101                    415000               20051201            79.80999756 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894372 GR4:MTA 3YRHARD                                                     186595.88        596.97                              360                       355                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32821 PUD                                 20351101                    185600               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894485 GR2:MTA CONF NON3YRHARD                                             481751.56       1774.18                              360                       355                            6.75             0      0          0         0.375                                7.125 JAMAICA                                  NY               11435 2-4 Family                          20351101                    480000               20051201            74.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894493 GR2:MTA CONF NON3YRHARD                                             309101.78        990.65                              360                       355                             6.5             0      0          0         0.375                                6.875 LAKEWOOD                                 CO               80215 Single Family                       20351101                    308000               20051201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894537 GR2:MTA CONF NON3YRHARD                                             209071.94        884.53                              360                       355                               7             0      0          0         0.375                                7.375 TARPON SPRINGS                           FL               34689 Condominium                         20351101                    209800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894553 GR2:MTA CONF NON3YRHARD                                             160606.49         591.4                              360                       355                           6.875             0      0          0         0.375                                 7.25 FRAZER                                   PA               19355 Single Family                       20351101                    160000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894575 GR4:MTA 3YRHARD                                                     246965.59        916.66                              360                       355                           6.875             0      0          0         0.375                                 7.25 BLACKSTONE                               MA                1504 2-4 Family                          20351101                    248000               20051201                   77.5 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894603 GR2:MTA CONF NON3YRHARD                                             292973.81       1079.29                              360                       355                           6.625             0      0          0         0.375                                    7 JERSEY CITY                              NJ                7305 Single Family                       20351101                    292000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894636 GR4:MTA 3YRHARD                                                     219565.99        815.02                              360                       355                               7             0      0          0         0.375                                7.375 PORT ORCHARD                             WA               98367 Single Family                       20351101                    220500               20051201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894658 GR2:MTA CONF NON3YRHARD                                              208985.3        669.02                              360                       355                            6.75             0      0          0         0.375                                7.125 MIAMI                                    FL               33174 Condominium                         20351101                    208000               20051201            78.48999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894691 GR4:MTA 3YRHARD                                                     306375.42        990.65                              360                       355                               7             0      0          0         0.375                                7.375 ANN ARBOR                                MI               48103 Condominium                         20351101                    308000               20051201            78.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894692 GR2:MTA CONF NON3YRHARD                                             212671.35        819.54                              360                       355                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20351101                    214400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894720 GR2:MTA CONF NON3YRHARD                                             224747.01        827.95                              360                       355                           6.625             0      0          0         0.375                                    7 OXON HILL                                MD               20745 Single Family                       20351101                    224000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894765 GR2:MTA CONF NON3YRHARD                                             193235.27        485.49                              480                       475                           6.625             0      0          0         0.375                                    7 RENTON                                   WA               98059 Single Family                       20451101                    192000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894821 GR3:MTA NONCONF NON3YRHARD                                          109507.03        406.59                              360                       355                           6.875             0      0          0         0.375                                 7.25 GREENVILLE                               NC               27858 Single Family                       20351101                    110000               20051201            67.06999969 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894825 GR4:MTA 3YRHARD                                                     304861.96        764.64                              480                       475                               7             0      0          0         0.375                                7.375 WESTON                                   FL               33326 PUD                                 20451101                    302400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894853 GR2:MTA CONF NON3YRHARD                                             214263.54        794.69                              360                       355                             6.5             0      0          0         0.375                                6.875 PATERSON                                 NJ                7503 2-4 Family                          20351101                    215000               20051201            51.18999863 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894878 GR4:MTA 3YRHARD                                                     189008.75        604.69                              360                       355                               7             0      0          0         0.375                                7.375 WEST JORDAN                              UT               84088 Single Family                       20351101                    188000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894885 GR2:MTA CONF NON3YRHARD                                              329347.7       1054.98                              360                       355                             6.5             0      0          0         0.375                                6.875 HUNTINGTON STATION                       NY               11746 Single Family                       20351101                    328000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894895 GR4:MTA 3YRHARD                                                     175020.43         689.1                              360                       355                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20351101                    174400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894932 GR2:MTA CONF NON3YRHARD                                              145419.4        535.21                              360                       355                               7             0      0          0         0.375                                7.375 KINGSTON                                 WA               98346 PUD                                 20351101                    144800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894950 GR2:MTA CONF NON3YRHARD                                             239362.81        771.94                              360                       355                             6.5             0      0          0         0.375                                6.875 ROHNERT PARK                             CA               94928 Condominium                         20351101                    240000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895023 GR2:MTA CONF NON3YRHARD                                             290876.03        1071.9                              360                       355                             6.5             0      0          0         0.375                                6.875 SOMERVILLE                               MA                2143 2-4 Family                          20351101                    290000               20051201            56.31000137 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895027 GR4:MTA 3YRHARD                                                      339174.5       1089.72                              360                       355                               7             0      0          0         0.375                                7.375 JUPITER                                  FL               33458 PUD                                 20351101                    338800               20051201                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895028 GR2:MTA CONF NON3YRHARD                                             367256.51       1354.29                              360                       356                               7             0      0          0         0.375                                7.375 LYNN                                     MA                1902 2-4 Family                          20351201                    366400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895036 GR2:MTA CONF NON3YRHARD                                             397677.07        999.29                              480                       475                           6.625             0      0          0         0.375                                    7 WOODLAND                                 CA               95695 Single Family                       20451101                    395200               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895038 GR2:MTA CONF NON3YRHARD                                             154043.53        463.33                              480                       475                               7             0      0          0         0.375                                7.375 STATELINE                                NV               89449 PUD                                 20451101                    153000               20051201            61.20000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895062 GR2:MTA CONF NON3YRHARD                                             147372.54        622.29                              360                       355                               7             0      0          0         0.375                                7.375 MAGNOLIA                                 TX               77354 PUD                                 20351101                    147600               20051201            86.81999969 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895072 GR2:MTA CONF NON3YRHARD                                             136056.73        435.83                              360                       355                             6.5             0      0          0         0.375                                6.875 DENVER                                   CO               80221 Single Family                       20351101                    135500               20051201            70.20999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895120 GR2:MTA CONF NON3YRHARD                                             344541.29        865.78                              480                       475                            6.25             0      0          0         0.375                                6.625 STOCKTON                                 CA               95206 Single Family                       20451101                    342400               20051201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895123 GR4:MTA 3YRHARD                                                     148398.25        644.11                              360                       355                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98409 Single Family                       20351101                    148000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895125 GR2:MTA CONF NON3YRHARD                                             201618.14        715.97                              480                       475                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85004 2-4 Family                          20451101                    200000               20051201            72.45999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895134 GR4:MTA 3YRHARD                                                     312389.83       1534.86                              360                       355                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 2-4 Family                          20351101                    312000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895136 GR4:MTA 3YRHARD                                                      31522.71        116.07                              360                       355                               7             0      0          0         0.375                                7.375 CINCINNATI                               OH               45207 Single Family                       20351101                     31400               20051201            74.94000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895164 GR2:MTA CONF NON3YRHARD                                             268257.59        806.73                              480                       475                               7             0      0          0         0.375                                7.375 BEAVERTON                                OR               97008 Single Family                       20451101                    266400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895222 GR2:MTA CONF NON3YRHARD                                              224924.9        727.23                              360                       355                           6.625             0      0          0         0.375                                    7 AMBLER                                   PA               19002 Single Family                       20351101                    226100               20051201                     70 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895280 GR3:MTA NONCONF NON3YRHARD                                          207856.17        666.44                              360                       355                           6.125             0      0          0         0.375                                  6.5 ST. LOUIS PARK                           MN               55426 Single Family                       20351101                    207200               20051201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895312 GR2:MTA CONF NON3YRHARD                                             261112.15        961.02                              360                       355                               7             0      0          0         0.375                                7.375 VERO BEACH                               FL               32968 PUD                                 20351101                    260000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895342 GR2:MTA CONF NON3YRHARD                                             304628.03        980.36                              360                       355                            6.25             0      0          0         0.375                                6.625 PHOENIX                                  AZ               85027 Single Family                       20351101                    304800               20051201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895346 GR4:MTA 3YRHARD                                                     192218.71        707.46                              360                       355                               7             0      0          0         0.375                                7.375 NASHVILLE                                TN               37211 PUD                                 20351101                    191400               20051201            75.05999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895364 GR2:MTA CONF NON3YRHARD                                             218012.97        776.12                              480                       475                               7             0      0          0         0.375                                7.375 ONLEY                                    MD               20832 Condominium                         20451101                    216800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895386 GR4:MTA 3YRHARD                                                     281197.73       1034.94                              360                       355                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85233 PUD                                 20351101                    280000               20051201            77.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895421 GR2:MTA CONF NON3YRHARD                                             256491.56        946.23                              360                       356                            6.75             0      0          0         0.375                                7.125 TEMPLE HILLS                             MD               20748 PUD                                 20351201                    256000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895422 GR2:MTA CONF NON3YRHARD                                             204056.24        653.58                              360                       356                           6.375             0      0          0         0.375                                 6.75 KISSIMMEE                                FL               34746 PUD                                 20351201                    203200               20060101            79.98999786 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895451 GR4:MTA 3YRHARD                                                     120735.33        506.56                              360                       355                               7             0      0          0         0.375                                7.375 NEW PORT RICHEY                          FL               34652 Single Family                       20351101                    120150               20051201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895549 GR2:MTA CONF NON3YRHARD                                             344452.36       1268.54                              360                       355                            6.75             0      0          0         0.375                                7.125 STERLING                                 VA               20166 PUD                                 20351101                    343200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895594 GR4:MTA 3YRHARD                                                     233861.66        586.63                              480                       475                               7             0      0          0         0.375                                7.375 FLUSHING                                 MI               48433 Single Family                       20451101                    232000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895604 GR4:MTA 3YRHARD                                                     329403.05       1212.36                              360                       355                               7             0      0          0         0.375                                7.375 PERRIS                                   CA               92570 Single Family                       20351101                    328000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895673 GR2:MTA CONF NON3YRHARD                                             407698.08        1026.6                              480                       476                             6.5             0      0          0         0.375                                6.875 ERIE                                     CO               80516 Single Family                       20451201                    406000               20060101                   54.5 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895692 GR2:MTA CONF NON3YRHARD                                             401643.55       1286.56                              360                       355                             6.5             0      0          0         0.375                                6.875 WALDORF                                  MD               20603 PUD                                 20351101                    400000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895698 GR2:MTA CONF NON3YRHARD                                              143085.5        458.34                              360                       355                             6.5             0      0          0         0.375                                6.875 NORTHBROOK                               IL               60062 Condominium                         20351101                    142500               20051201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895713 GR3:MTA NONCONF NON3YRHARD                                           91862.62        338.21                              360                       355                           6.875             0      0          0         0.375                                 7.25 SAINT PAUL                               MN               55107 Single Family                       20351101                     91500               20051201            55.45000076 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895778 GR2:MTA CONF NON3YRHARD                                             270826.87        856.43                              480                       475                           6.375             0      0          0         0.375                                 6.75 VICTORVILLE                              CA               92392 Single Family                       20451101                    270900               20051201            79.68000031 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895816 GR2:MTA CONF NON3YRHARD                                             364016.43       1162.73                              360                       355                           6.625             0      0          0         0.375                                    7 LOS BANOS                                CA               93635 Single Family                       20351101                    361500               20051201            79.44999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895819 GR2:MTA CONF NON3YRHARD                                             319661.94       1176.87                              360                       355                           6.875             0      0          0         0.375                                 7.25 MEDFORD                                  OR               97504 Single Family                       20351101                    318400               20051201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895839 GR2:MTA CONF NON3YRHARD                                             188745.09        694.89                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 Townhouse                           20351101                    188000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895846 GR4:MTA 3YRHARD                                                     384035.76       1413.43                              360                       355                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2121 2-4 Family                          20351101                    382400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895852 GR2:MTA CONF NON3YRHARD                                             359370.28        900.17                              480                       475                           6.375             0      0          0         0.375                                 6.75 ARLINGTON                                WA               98223 PUD                                 20451101                    356000               20051201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895861 GR2:MTA CONF NON3YRHARD                                             341503.81       1093.58                              360                       355                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89131 PUD                                 20351101                    340000               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895915 GR2:MTA CONF NON3YRHARD                                              56760.86        202.62                              480                       475                               7             0      0          0         0.375                                7.375 CAMDEN                                   NJ                8104 Single Family                       20451101                     56600               20051201            89.98000336 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15895917 GR2:MTA CONF NON3YRHARD                                             184729.26         680.1                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 PUD                                 20351101                    184000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895924 GR2:MTA CONF NON3YRHARD                                             302897.46         910.9                              480                       475                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95834 Single Family                       20451101                    300800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895964 GR4:MTA 3YRHARD                                                     337802.93       1080.71                              360                       355                               7             0      0          0         0.375                                7.375 RANCHO CUCAMONGA                         CA               91730 Single Family                       20351101                    336000               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896025 GR3:MTA NONCONF NON3YRHARD                                          146849.22        540.76                              360                       356                           6.625             0      0          0         0.375                                    7 COON RAPIDS                              MN               55433 Single Family                       20351201                    146300               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896061 GR2:MTA CONF NON3YRHARD                                             184729.26         680.1                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 PUD                                 20351101                    184000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896075 GR2:MTA CONF NON3YRHARD                                             184729.26         680.1                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 PUD                                 20351101                    184000               20051201            79.30999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896080 GR2:MTA CONF NON3YRHARD                                             190351.46         700.8                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 PUD                                 20351101                    189600               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896087 GR2:MTA CONF NON3YRHARD                                             188745.09        694.89                              360                       355                           6.875             0      0          0         0.375                                 7.25 INDIAN HEAD                              MD               20640 PUD                                 20351101                    188000               20051201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896194 GR2:MTA CONF NON3YRHARD                                             305637.62       1123.65                              360                       355                           6.625             0      0          0         0.375                                    7 FRAMINGHAM                               MA                1701 Single Family                       20351101                    304000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896214 GR3:MTA NONCONF NON3YRHARD                                          119552.34        440.59                              360                       355                            6.75             0      0          0         0.375                                7.125 ST. PAUL                                 MN               55104 Condominium                         20351101                    119200               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896269 GR2:MTA CONF NON3YRHARD                                             320968.32       1349.14                              360                       355                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94590 Single Family                       20351101                    320000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896272 GR2:MTA CONF NON3YRHARD                                             289202.62        869.72                              480                       475                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 Single Family                       20451101                    287200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896273 GR2:MTA CONF NON3YRHARD                                             249444.88        799.44                              360                       355                           6.625             0      0          0         0.375                                    7 RENO                                     NV               89506 PUD                                 20351101                    248550               20051201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896298 GR2:MTA CONF NON3YRHARD                                             245572.72        905.57                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60623 2-4 Family                          20351201                    245000               20060101                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896317 GR2:MTA CONF NON3YRHARD                                             196998.29        632.99                              360                       356                            6.25             0      0          0         0.375                                6.625 AURORA                                   CO               80014 Single Family                       20351201                    196800               20060101            79.98999786 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896389 GR4:MTA 3YRHARD                                                     287142.06        916.03                              360                       355                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95204 Single Family                       20351101                    284800               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896414 GR4:MTA 3YRHARD                                                     158274.12        582.53                              360                       355                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97203 Single Family                       20351101                    157600               20051201            77.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896455 GR4:MTA 3YRHARD                                                     204109.69        754.03                              360                       355                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98136 Single Family                       20351101                    204000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894088 GR1:LIB                                                             273731.87        906.45                              360                       355                             7.5             0      0          0         0.375                                7.875 ORLANDO                                  FL               32803 Single Family                       20351101                    272000               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893419 GR2:MTA CONF NON3YRHARD                                             416102.42        1044.3                              480                       475                            6.75             0      0          0         0.375                                7.125 HAYWARD                                  CA               94544 Single Family                       20451101                    413000               20051201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893420 GR2:MTA CONF NON3YRHARD                                             156665.13        576.61                              360                       355                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20351101                    156000               20051201            67.83000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893510 GR4:MTA 3YRHARD                                                     399576.86       1002.19                              480                       475                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20451101                    396350               20051201            79.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893527 GR2:MTA CONF NON3YRHARD                                             268330.64        1129.9                              360                       356                               7             0      0          0         0.375                                7.375 WALDORF                                  MD               20601 Single Family                       20351201                    268000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15893580 GR4:MTA 3YRHARD                                                     291958.24        934.04                              360                       355                               7             0      0          0         0.375                                7.375 SUN CITY                                 CA               92586 Single Family                       20351101                    290400               20051201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893645 GR4:MTA 3YRHARD                                                     408057.65        1310.1                              360                       355                               7             0      0          0         0.375                                7.375 WEST SACRAMENTO                          CA               95691 Single Family                       20351101                    407320               20051201                     80 No MI                         1.00E+17        3.5                        20060501            13           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893707 GR4:MTA 3YRHARD                                                     415940.17       1254.91                              480                       476                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 Single Family                       20451201                    414400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893724 GR4:MTA 3YRHARD                                                     116672.48        493.28                              360                       356                               7             0      0          0         0.375                                7.375 ROYERSFORD                               PA               19468 Single Family                       20351201                    117000               20060101                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893735 GR2:MTA CONF NON3YRHARD                                             356083.04       1145.04                              360                       356                             6.5             0      0          0         0.375                                6.875 MODESTO                                  CA               95356 Single Family                       20351201                    356000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893756 GR4:MTA 3YRHARD                                                     141824.25        601.04                              360                       356                            6.75             0      0          0         0.375                                7.125 PENSACOLA                                FL               32534 Single Family                       20351201                    142560               20060101                     90 PMI                           1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15893773 GR2:MTA CONF NON3YRHARD                                             381489.68       1406.78                              360                       356                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95054 Condominium                         20351201                    380600               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893794 GR2:MTA CONF NON3YRHARD                                             402062.64       1286.56                              360                       356                            6.75             0      0          0         0.375                                7.125 JACKSON                                  CA               95642 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893799 GR2:MTA CONF NON3YRHARD                                             212362.84        783.59                              360                       356                           6.625             0      0          0         0.375                                    7 MARICOPA                                 AZ               85239 Single Family                       20351201                    212000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15893869 GR2:MTA CONF NON3YRHARD                                                401673       1011.42                              480                       476                             6.5             0      0          0         0.375                                6.875 ANTIOCH                                  CA               94531 Single Family                       20451201                    400000               20060101            72.73000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15893899 GR4:MTA 3YRHARD                                                     240561.03        887.09                              360                       356                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95210 Single Family                       20351201                    240000               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894031 GR2:MTA CONF NON3YRHARD                                             101262.96        426.25                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Condominium                         20351201                    101100               20060101            89.94999695 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894063 GR2:MTA CONF NON3YRHARD                                              57622.38        212.54                              360                       356                           6.875             0      0          0         0.375                                 7.25 IDAHO FALLS                              ID               83402 Single Family                       20351201                     57500               20060101            76.66999817 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894112 GR2:MTA CONF NON3YRHARD                                             175363.12        647.21                              360                       356                             6.5             0      0          0         0.375                                6.875 PUYALLUP                                 WA               98375 Condominium                         20351201                    175100               20060101            79.95999908 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894305 GR4:MTA 3YRHARD                                                     703311.66       1769.49                              480                       476                               7             0      0          0         0.375                                7.375 NAPLES                                   FL               34103 Single Family                       20451201                    699800               20060101            54.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894408 GR2:MTA CONF NON3YRHARD                                             214829.79         907.3                              360                       355                               7             0      0          0         0.375                                7.375 BULLHEAD CITY                            AZ               86442 2-4 Family                          20351101                    215200               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894416 GR2:MTA CONF NON3YRHARD                                             176752.83        650.54                              360                       355                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85041 PUD                                 20351101                    176000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894442 GR4:MTA 3YRHARD                                                     325319.33       1043.73                              360                       356                            6.75             0      0          0         0.375                                7.125 HARRISON TOWNSHIP                        MI               48045 Single Family                       20351201                    324500               20060101            78.19000244 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894500 GR2:MTA CONF NON3YRHARD                                             360758.73       1157.91                              360                       356                             6.5             0      0          0         0.375                                6.875 BROOKINGS                                OR               97415 Single Family                       20351201                    360000               20060101                     80 PMI                           1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15894569 GR2:MTA CONF NON3YRHARD                                             629336.53       1898.72                              480                       476                           6.625             0      0          0         0.375                                    7 BERKELEY                                 CA               94703 2-4 Family                          20451201                    627000               20060101                  71.25 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15894703 GR4:MTA 3YRHARD                                                     256598.43        946.23                              360                       356                               7             0      0          0         0.375                                7.375 RENO                                     NV               89506 Single Family                       20351201                    256000               20060101            78.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894705 GR4:MTA 3YRHARD                                                     251943.52        632.15                              480                       475                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 Single Family                       20451101                    250000               20051201            73.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15894707 GR3:MTA NONCONF NON3YRHARD                                          121508.37        391.12                              360                       356                            6.75             0      0          0         0.375                                7.125 BLOOMINGTON                              IN               47401 Single Family                       20351201                    121600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894744 GR2:MTA CONF NON3YRHARD                                              216500.3        694.75                              360                       356                           6.625             0      0          0         0.375                                    7 HALLANDALE                               FL               33009 Condominium                         20351201                    216000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894764 GR2:MTA CONF NON3YRHARD                                             364767.18       1170.77                              360                       356                             6.5             0      0          0         0.375                                6.875 MONSEY                                   NY               10952 Single Family                       20351201                    364000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894783 GR2:MTA CONF NON3YRHARD                                              54777.65        177.55                              360                       356                             6.5             0      0          0         0.375                                6.875 COLUMBUS                                 OH               43229 Condominium                         20351201                     55200               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15894830 GR2:MTA CONF NON3YRHARD                                             101262.96        426.25                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Condominium                         20351201                    101100               20060101            89.94999695 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894831 GR2:MTA CONF NON3YRHARD                                             296493.81       1091.12                              360                       356                           6.875             0      0          0         0.375                                 7.25 WORCESTER                                MA                1610 2-4 Family                          20351201                    295200               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894855 GR2:MTA CONF NON3YRHARD                                             304856.92       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894857 GR2:MTA CONF NON3YRHARD                                              94552.16           398                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Condominium                         20351201                     94400               20060101            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894877 GR2:MTA CONF NON3YRHARD                                                255817        946.23                              360                       356                               7             0      0          0         0.375                                7.375 RIVERVIEW                                FL               33569 PUD                                 20351201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894892 GR3:MTA NONCONF NON3YRHARD                                          352420.48       1484.05                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55418 2-4 Family                          20351201                    352000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15894954 GR2:MTA CONF NON3YRHARD                                             304150.43        924.83                              480                       476                               7             0      0          0         0.375                                7.375 WELLINGTON                               FL               33414 PUD                                 20451201                    305400               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15894990 GR2:MTA CONF NON3YRHARD                                              96355.06        405.59                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89156 Condominium                         20351201                     96200               20060101            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895052 GR2:MTA CONF NON3YRHARD                                             205982.25        662.58                              360                       356                           6.625             0      0          0         0.375                                    7 ESCONDIDO                                CA               92026 Condominium                         20351201                    206000               20060101            76.87000275 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895157 GR2:MTA CONF NON3YRHARD                                             348740.84       1286.28                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20351201                    348000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895462 GR4:MTA 3YRHARD                                                      186757.9        688.98                              360                       356                            6.75             0      0          0         0.375                                7.125 PLEASANT GROVE                           UT               84062 Single Family                       20351201                    186400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895497 GR4:MTA 3YRHARD                                                     304710.62       1123.65                              360                       356                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20351201                    304000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895521 GR2:MTA CONF NON3YRHARD                                             270785.11        874.86                              360                       356                           6.375             0      0          0         0.375                                 6.75 PORTLAND                                 OR               97219 Single Family                       20351201                    272000               20060101            56.66999817 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15895554 GR2:MTA CONF NON3YRHARD                                              89838.32        378.39                              360                       356                           6.625             0      0          0         0.375                                    7 EL PASO                                  TX               79938 Single Family                       20351201                     89750               20060101            89.97000122 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895643 GR2:MTA CONF NON3YRHARD                                             409570.04       1312.29                              360                       356                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89122 PUD                                 20351201                    408000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895730 GR2:MTA CONF NON3YRHARD                                             262369.72        841.41                              360                       356                               7             0      0          0         0.375                                7.375 ADELANTO                                 CA               92301 Single Family                       20351201                    261600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895744 GR2:MTA CONF NON3YRHARD                                             336279.59        854.66                              480                       476                           6.625             0      0          0         0.375                                    7 VANCOUVER                                WA               98682 Single Family                       20451201                    338000               20060101            79.52999878 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15895751 GR2:MTA CONF NON3YRHARD                                              200514.2        643.28                              360                       356                           6.875             0      0          0         0.375                                 7.25 FERNLEY                                  NV               89408 Single Family                       20351201                    200000               20060101            64.51999664 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895773 GR3:MTA NONCONF NON3YRHARD                                          292027.97       1079.29                              360                       356                               7             0      0          0         0.375                                7.375 ALEXANDRIA                               VA               22309 Single Family                       20351201                    292000               20060101            72.09999847 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895798 GR4:MTA 3YRHARD                                                     309545.57         778.8                              480                       476                               7             0      0          0         0.375                                7.375 PALM SPRINGS                             CA               92264 Condominium                         20451201                    308000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15895809 GR4:MTA 3YRHARD                                                     134833.57        432.77                              360                       356                             6.5             0      0          0         0.375                                6.875 DENTON                                   TX               76207 PUD                                 20351201                    134550               20060101            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895814 GR4:MTA 3YRHARD                                                     329315.22        836.96                              480                       476                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92139 Single Family                       20451201                    331000               20060101            73.55999756 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15895907 GR4:MTA 3YRHARD                                                     379975.66       1231.88                              360                       356                               7             0      0          0         0.375                                7.375 WEST COVINA                              CA               91790 Single Family                       20351201                    383000               20060101            78.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895928 GR4:MTA 3YRHARD                                                     247188.47         917.4                              360                       356                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98685 PUD                                 20351201                    248200               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895954 GR2:MTA CONF NON3YRHARD                                             276587.58       1020.15                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20351201                    276000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895974 GR4:MTA 3YRHARD                                                        260765        836.27                              360                       356                               7             0      0          0         0.375                                7.375 ARROYO GRANDE                            CA               93420 Single Family                       20351201                    260000               20060101            42.61999893 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15895977 GR3:MTA NONCONF NON3YRHARD                                          152554.63        561.83                              360                       355                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55106 Single Family                       20351101                    152000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896027 GR4:MTA 3YRHARD                                                      95813.68        353.55                              360                       356                           6.625             0      0          0         0.375                                    7 NAMPA                                    ID               83687 Single Family                       20351201                     95650               20060101            75.01999664 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896146 GR2:MTA CONF NON3YRHARD                                             159572.13        588.44                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60613 Condominium                         20351201                    159200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896154 GR2:MTA CONF NON3YRHARD                                             213123.77         642.6                              480                       476                               7             0      0          0         0.375                                7.375 EVERETT                                  WA               98203 Single Family                       20451201                    212200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896207 GR2:MTA CONF NON3YRHARD                                             107714.56        346.09                              360                       356                           5.875             0      0          0         0.375                                 6.25 SANTAQUIN                                UT               84655 Single Family                       20351201                    107600               20060101                     80 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896219 GR2:MTA CONF NON3YRHARD                                             349442.22       1053.84                              480                       476                           6.875             0      0          0         0.375                                 7.25 HERNDON                                  VA               20170 PUD                                 20451201                    348000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896238 GR4:MTA 3YRHARD                                                     314671.15        788.92                              480                       476                               7             0      0          0         0.375                                7.375 RICHMOND                                 CA               94806 Condominium                         20451201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896352 GR2:MTA CONF NON3YRHARD                                             156321.04        578.09                              360                       356                             6.5             0      0          0         0.375                                6.875 LEANDER                                  TX               78641 PUD                                 20351201                    156400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896358 GR4:MTA 3YRHARD                                                      204419.2        656.15                              360                       356                           6.875             0      0          0         0.375                                 7.25 PAYSON                                   UT               84651 Single Family                       20351201                    204000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896393 GR2:MTA CONF NON3YRHARD                                             370042.05        1119.1                              480                       477                            6.75             0      0          0         0.375                                7.125 NATIONAL CITY                            CA               91950 Condominium                         20460101                    369550               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896466 GR2:MTA CONF NON3YRHARD                                             280590.11         900.6                              360                       356                             6.5             0      0          0         0.375                                6.875 GAITHERSBURG                             MD               20877 PUD                                 20351201                    280000               20060101            78.43000031 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896471 GR2:MTA CONF NON3YRHARD                                             209849.86        776.21                              360                       356                               7             0      0          0         0.375                                7.375 GAITHERSBURG                             MD               20877 Condominium                         20351201                    210000               20060101            78.06999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896473 GR2:MTA CONF NON3YRHARD                                              134313.2         495.3                              360                       356                               7             0      0          0         0.375                                7.375 GAITHERSBURG                             MD               20877 Condominium                         20351201                    134000               20060101            63.50999832 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896480 GR2:MTA CONF NON3YRHARD                                             348692.38       1375.03                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 PUD                                 20351201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896500 GR2:MTA CONF NON3YRHARD                                             164598.43        606.18                              360                       355                            6.75             0      0          0         0.375                                7.125 QUEEN CREEK                              AZ               85242 PUD                                 20351101                    164000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896505 GR2:MTA CONF NON3YRHARD                                             216259.42        797.64                              360                       356                           6.875             0      0          0         0.375                                 7.25 EVERETT                                  WA               98205 Condominium                         20351201                    215800               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896523 GR2:MTA CONF NON3YRHARD                                             183586.11        589.25                              360                       356                             6.5             0      0          0         0.375                                6.875 CHICAGO                                  IL               60611 Condominium                         20351201                    183200               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896554 GR2:MTA CONF NON3YRHARD                                             210891.84        777.68                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85257 Condominium                         20351201                    210400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896647 GR2:MTA CONF NON3YRHARD                                             272773.68        875.51                              360                       356                             6.5             0      0          0         0.375                                6.875 WASHINGTON                               UT               84780 PUD                                 20351201                    272200               20060101                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896660 GR4:MTA 3YRHARD                                                     143201.01        359.06                              480                       476                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98664 Single Family                       20451201                    142000               20060101            68.26999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896669 GR2:MTA CONF NON3YRHARD                                             223739.29        948.19                              360                       356                               7             0      0          0         0.375                                7.375 SOUTH PLAINFIELD                         NJ                7080 Single Family                       20351201                    224900               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15896699 GR2:MTA CONF NON3YRHARD                                             178416.99        449.08                              480                       476                            6.75             0      0          0         0.375                                7.125 SARASOTA                                 FL               34235 Condominium                         20451201                    177600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896702 GR2:MTA CONF NON3YRHARD                                             197093.65        703.09                              480                       476                               7             0      0          0         0.375                                7.375 DAYTON                                   NV               89403 Single Family                       20451201                    196400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896737 GR2:MTA CONF NON3YRHARD                                             223963.74        833.87                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 Single Family                       20351201                    225600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15896744 GR3:MTA NONCONF NON3YRHARD                                          221065.75        921.56                              480                       476                               7             0      0          0         0.375                                7.375 SAINT PAUL                               MN               55107 2-4 Family                          20451201                    220500               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896794 GR2:MTA CONF NON3YRHARD                                             204842.99        781.32                              360                       356                               7             0      0          0         0.375                                7.375 FREDERICK                                MD               21702 Condominium                         20351201                    204400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896797 GR2:MTA CONF NON3YRHARD                                             138293.77        510.08                              360                       356                           6.875             0      0          0         0.375                                 7.25 SPRING HILL                              FL               34610 Single Family                       20351201                    138000               20060101            68.58999634 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896798 GR2:MTA CONF NON3YRHARD                                             260692.71        657.43                              480                       476                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92154 PUD                                 20451201                    260000               20060101            71.23000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896817 GR2:MTA CONF NON3YRHARD                                             225240.43        725.62                              360                       356                             6.5             0      0          0         0.375                                6.875 LIVERMORE                                CA               94550 Condominium                         20351201                    225600               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896864 GR3:MTA NONCONF NON3YRHARD                                          240637.29        828.29                              360                       356                               7             0      0          0         0.375                                7.375 NEVIS                                    MN               56467 PUD                                 20351201                    240000               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896908 GR2:MTA CONF NON3YRHARD                                             304360.24       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896939 GR4:MTA 3YRHARD                                                      317243.6        956.93                              480                       476                            6.75             0      0          0         0.375                                7.125 SEATTLE                                  WA               98136 Single Family                       20451201                    316000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897001 GR4:MTA 3YRHARD                                                     205329.78        765.86                              360                       356                               7             0      0          0         0.375                                7.375 BOSTON                                   MA                2124 Condominium                         20351201                    207200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897047 GR2:MTA CONF NON3YRHARD                                             256784.89        991.73                              480                       476                               7             0      0          0         0.375                                7.375 LAKE HAVASU CITY                         AZ               86404 2-4 Family                          20451201                    256000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897095 GR4:MTA 3YRHARD                                                     272445.93       1009.07                              360                       356                               7             0      0          0         0.375                                7.375 WHITE LAKE                               MI               48386 Single Family                       20351201                    273000               20060101                     78 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897096 GR4:MTA 3YRHARD                                                     270982.47         869.4                              360                       356                            6.75             0      0          0         0.375                                7.125 BOISE                                    ID               83702 Single Family                       20351201                    270300               20060101            79.98999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897117 GR2:MTA CONF NON3YRHARD                                             317387.66        799.03                              480                       476                           6.625             0      0          0         0.375                                    7 MANASSAS PARK                            VA               20111 PUD                                 20451201                    316000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897162 GR4:MTA 3YRHARD                                                     296177.58       1094.08                              360                       356                               7             0      0          0         0.375                                7.375 RIDGEFIELD                               WA               98642 PUD                                 20351201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897164 GR2:MTA CONF NON3YRHARD                                             292371.79        939.19                              360                       356                               6             0      0          0         0.375                                6.375 WOODBRIDGE                               VA               22192 PUD                                 20351201                    292000               20060101                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897168 GR3:MTA NONCONF NON3YRHARD                                          140425.22         517.1                              360                       356                           6.625             0      0          0         0.375                                    7 SAINT PAUL                               MN               55106 Single Family                       20351201                    139900               20060101            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897170 GR2:MTA CONF NON3YRHARD                                             130261.21           422                              360                       356                            6.75             0      0          0         0.375                                7.125 COLORADO SPRINGS                         CO               80916 Single Family                       20351201                    131200               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15897172 GR2:MTA CONF NON3YRHARD                                              241400.6        608.12                              480                       476                            6.75             0      0          0         0.375                                7.125 GILBERT                                  AZ               85297 PUD                                 20451201                    240500               20060101            53.43999863 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897185 GR2:MTA CONF NON3YRHARD                                              84134.69        310.49                              360                       356                           6.625             0      0          0         0.375                                    7 ORLANDO                                  FL               32811 Single Family                       20351201                     84000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897220 GR4:MTA 3YRHARD                                                     160571.72        484.53                              480                       476                           6.625             0      0          0         0.375                                    7 TACOMA                                   WA               98418 Single Family                       20451201                    160000               20060101            79.20999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15897224 GR3:MTA NONCONF NON3YRHARD                                          307855.52        988.72                              360                       356                           6.125             0      0          0         0.375                                  6.5 NOBLESVILLE                              IN               46060 PUD                                 20351201                    307400               20060101            78.01999664 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897243 GR2:MTA CONF NON3YRHARD                                             311755.66       1000.63                              360                       356                             6.5             0      0          0         0.375                                6.875 RESTON                                   VA               20191 PUD                                 20351201                    311100               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897256 GR4:MTA 3YRHARD                                                     128180.77        557.07                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897258 GR4:MTA 3YRHARD                                                     128180.77        557.07                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15897261 GR2:MTA CONF NON3YRHARD                                             350883.74       1125.74                              360                       356                            6.75             0      0          0         0.375                                7.125 CORNVILLE                                AZ               86325 Single Family                       20351201                    350000               20060101            76.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936725 GR2:MTA CONF NON3YRHARD                                             250129.95         802.5                              360                       356                            6.75             0      0          0         0.375                                7.125 SPRINGFIELD                              VA               22151 Single Family                       20351201                    249500               20060101            49.95000076 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936740 GR2:MTA CONF NON3YRHARD                                             247249.37         913.7                              360                       357                               7             0      0          0         0.375                                7.375 PEORIA                                   AZ               85345 PUD                                 20360101                    247200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936747 GR2:MTA CONF NON3YRHARD                                             493617.15       2064.18                              360                       347                               7             0      0          0         0.375                                7.375 FRANKLIN SQUARE                          NY               11010 2-4 Family                          20350301                    489600               20050401                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            2                 360
       15936757 GR2:MTA CONF NON3YRHARD                                             257424.55       1079.31                              360                       353                               7             0      0          0         0.375                                7.375 NEWARK                                   NJ                7105 Single Family                       20350901                    256000               20051001            89.83000183 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936786 GR2:MTA CONF NON3YRHARD                                             562433.64       2360.99                              360                       354                               7             0      0          0         0.375                                7.375 MANASQUAN                                NJ                8736 2-4 Family                          20351001                    560000               20051101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936788 GR2:MTA CONF NON3YRHARD                                             380161.67       1461.71                              360                       356                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20351201                    382400               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936795 GR3:MTA NONCONF NON3YRHARD                                          207478.23        664.19                              360                       355                            6.75             0      0          0         0.375                                7.125 FORT LEE                                 NJ                7024 Condominium                         20351101                    206500               20051201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15936813 GR2:MTA CONF NON3YRHARD                                             185467.11        595.04                              360                       356                            6.75             0      0          0         0.375                                7.125 PATASKALA                                OH               43062 Single Family                       20351201                    185000               20060101                     74 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936817 GR2:MTA CONF NON3YRHARD                                             215998.49        798.38                              360                       356                               7             0      0          0         0.375                                7.375 WAREHAM                                  MA                2571 Single Family                       20351201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936839 GR2:MTA CONF NON3YRHARD                                              309427.1         778.8                              480                       476                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22192 PUD                                 20451201                    308000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936846 GR2:MTA CONF NON3YRHARD                                             255759.33        946.23                              360                       356                           6.875             0      0          0         0.375                                 7.25 SHERWOOD                                 OR               97140 Single Family                       20351201                    256000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936861 GR2:MTA CONF NON3YRHARD                                             202802.68        510.77                              480                       476                           6.375             0      0          0         0.375                                 6.75 LAS VEGAS                                NV               89118 Condominium                         20451201                    202000               20060101            71.37999725 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15936864 GR2:MTA CONF NON3YRHARD                                             250183.44        922.58                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32828 PUD                                 20351201                    249600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936869 GR4:MTA 3YRHARD                                                     360079.18       1157.91                              360                       357                           6.875             0      0          0         0.375                                 7.25 CLINTON TOWNSHIP                         MI               48036 Single Family                       20360101                    360000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936886 GR4:MTA 3YRHARD                                                      233744.5         747.5                              360                       356                               7             0      0          0         0.375                                7.375 NORTH BRIDGE                             MA                1534 Single Family                       20351201                    232400               20060101            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936901 GR2:MTA CONF NON3YRHARD                                              202417.3        649.72                              360                       356                           6.625             0      0          0         0.375                                    7 ARVADA                                   CO               80004 Single Family                       20351201                    202000               20060101            83.12999725 Radian Guaranty               1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936911 GR2:MTA CONF NON3YRHARD                                             230532.73        739.78                              360                       357                             6.5             0      0          0         0.375                                6.875 NORTH LAS VEGAS                          NV               89031 PUD                                 20360101                    230000               20060201            79.86000061 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936914 GR2:MTA CONF NON3YRHARD                                              310792.9       1155.81                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89109 Condominium                         20360101                    312700               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15936917 GR2:MTA CONF NON3YRHARD                                             285236.32        860.03                              480                       476                               7             0      0          0         0.375                                7.375 LYNNWOOD                                 WA               98037 Single Family                       20451201                    284000               20060101                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15936928 GR2:MTA CONF NON3YRHARD                                             215095.27        798.38                              360                       357                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85233 PUD                                 20360101                    216000               20060201            79.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15936966 GR4:MTA 3YRHARD                                                     162403.93        489.67                              480                       476                               7             0      0          0         0.375                                7.375 WESTMINSTER                              CO               80031 PUD                                 20451201                    161700               20060101            79.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15942937 GR2:MTA CONF NON3YRHARD                                             120193.36        505.93                              360                       356                               7             0      0          0         0.375                                7.375 KISSIMMEE                                FL               34741 Condominium                         20351201                    120000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942985 GR2:MTA CONF NON3YRHARD                                             180476.35        578.96                              360                       356                           6.875             0      0          0         0.375                                 7.25 EL MIRAGE                                AZ               85335 PUD                                 20351201                    180000               20060101            79.30000305 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15942998 GR2:MTA CONF NON3YRHARD                                             199786.11        640.71                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85043 PUD                                 20351201                    199200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943020 GR2:MTA CONF NON3YRHARD                                             341646.37       1093.58                              360                       356                           6.625             0      0          0         0.375                                    7 AZUSA                                    CA               91702 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943073 GR4:MTA 3YRHARD                                                     272465.92       1074.73                              360                       356                               7             0      0          0         0.375                                7.375 BROOMFIELD                               CO               80020 PUD                                 20351201                    272000               20060101            79.52999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943086 GR2:MTA CONF NON3YRHARD                                              412954.3       1325.16                              360                       356                           6.625             0      0          0         0.375                                    7 LATHROP                                  CA               95330 Single Family                       20351201                    412000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943144 GR2:MTA CONF NON3YRHARD                                             433475.61       1546.32                              480                       476                               7             0      0          0         0.375                                7.375 AUBURN                                   WA               98002 2-4 Family                          20451201                    431950               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943170 GR2:MTA CONF NON3YRHARD                                             301634.39        968.14                              360                       356                             6.5             0      0          0         0.375                                6.875 SANDY                                    UT               84093 Single Family                       20351201                    301000               20060101            70.48999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943193 GR2:MTA CONF NON3YRHARD                                             528747.47       2229.24                              360                       357                               7             0      0          0         0.375                                7.375 EL GRANADA                               CA               94018 2-4 Family                          20360101                    528750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943198 GR4:MTA 3YRHARD                                                     334782.17       1073.63                              360                       356                               7             0      0          0         0.375                                7.375 SALT LAKE CITY                           UT               84124 Single Family                       20351201                    333800               20060101            70.12999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943228 GR3:MTA NONCONF NON3YRHARD                                          200379.81        643.28                              360                       356                           6.375             0      0          0         0.375                                 6.75 ST MICHAEL                               MN               55376 Single Family                       20351201                    200000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943247 GR2:MTA CONF NON3YRHARD                                             100233.77        369.62                              360                       356                               7             0      0          0         0.375                                7.375 NASHVILLE                                TN               37206 Single Family                       20351201                    100000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943257 GR2:MTA CONF NON3YRHARD                                             294965.31       1088.16                              360                       356                            6.75             0      0          0         0.375                                7.125 WEST HAVEN                               CT                6516 2-4 Family                          20351201                    294400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943258 GR2:MTA CONF NON3YRHARD                                             360775.79       1387.18                              360                       356                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20351201                    362900               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943266 GR2:MTA CONF NON3YRHARD                                             397658.65       1528.99                              360                       356                               7             0      0          0         0.375                                7.375 STAFFORD                                 VA               22556 PUD                                 20351201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943268 GR2:MTA CONF NON3YRHARD                                             226292.46        835.35                              360                       356                           6.375             0      0          0         0.375                                 6.75 FRONT ROYAL                              VA               22630 PUD                                 20351201                    226000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943278 GR4:MTA 3YRHARD                                                      93911.49        250.02                              480                       476                             6.5             0      0          0         0.375                                6.875 UNIONTOWN                                OH               44685 Condominium                         20451201                     94400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15943285 GR2:MTA CONF NON3YRHARD                                             184329.86        679.74                              360                       356                               7             0      0          0         0.375                                7.375 COCONUT CREEK                            FL               33073 Condominium                         20351201                    183900               20060101            79.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943302 GR2:MTA CONF NON3YRHARD                                             240605.98        771.94                              360                       356                            6.75             0      0          0         0.375                                7.125 ROYAL PALM BEACH                         FL               33411 PUD                                 20351201                    240000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943334 GR4:MTA 3YRHARD                                                     292859.16        939.19                              360                       356                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92392 Single Family                       20351201                    292000               20060101            73.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943335 GR2:MTA CONF NON3YRHARD                                             386737.68       1162.86                              480                       476                               7             0      0          0         0.375                                7.375 MONTEREY                                 CA               93940 Single Family                       20451201                    384000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943357 GR2:MTA CONF NON3YRHARD                                             263743.16        795.23                              480                       476                               7             0      0          0         0.375                                7.375 GIG HARBOR                               WA               98329 Single Family                       20451201                    262600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943358 GR2:MTA CONF NON3YRHARD                                             234360.24        708.62                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98118 Single Family                       20460101                    234000               20060201            79.88999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943370 GR4:MTA 3YRHARD                                                     183194.02        552.36                              480                       476                               7             0      0          0         0.375                                7.375 WINTER HAVEN                             FL               33884 PUD                                 20451201                    182400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943385 GR4:MTA 3YRHARD                                                     724330.85       2577.49                              480                       476                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90804 2-4 Family                          20451201                    720000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943406 GR2:MTA CONF NON3YRHARD                                             229387.09        736.56                              360                       356                            6.25             0      0          0         0.375                                6.625 GLENDALE                                 AZ               85308 PUD                                 20351201                    229000               20060101            64.51000214 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943438 GR2:MTA CONF NON3YRHARD                                             313518.53        826.32                              480                       476                               7             0      0          0         0.375                                7.375 FORKED RIVER                             NJ                8731 Single Family                       20451201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943445 GR2:MTA CONF NON3YRHARD                                             372599.68       1568.37                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93305 2-4 Family                          20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943446 GR2:MTA CONF NON3YRHARD                                             372599.68       1568.37                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93305 2-4 Family                          20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943459 GR4:MTA 3YRHARD                                                     193811.91        815.81                              360                       356                               7             0      0          0         0.375                                7.375 MIAMI                                    FL               33131 Condominium                         20351201                    193500               20060101                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943479 GR2:MTA CONF NON3YRHARD                                             325365.29       1042.12                              360                       356                           6.375             0      0          0         0.375                                 6.75 STAMFORD                                 CT                6905 Single Family                       20351201                    324000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943483 GR2:MTA CONF NON3YRHARD                                             361806.49        910.29                              480                       476                               7             0      0          0         0.375                                7.375 LAKE ELSINORE                            CA               92530 Single Family                       20451201                    360000               20060101            74.23000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15943499 GR4:MTA 3YRHARD                                                     230484.73        739.78                              360                       356                             6.5             0      0          0         0.375                                6.875 BOCA RATON                               FL               33496 PUD                                 20351201                    230000               20060101            77.97000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943505 GR2:MTA CONF NON3YRHARD                                             377772.37        1135.6                              480                       476                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20110 Single Family                       20451201                    375000               20060101            72.81999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943523 GR2:MTA CONF NON3YRHARD                                             255758.11       1079.31                              360                       356                            6.75             0      0          0         0.375                                7.125 WEST PALM BEACH                          FL               33405 2-4 Family                          20351201                    256000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943550 GR2:MTA CONF NON3YRHARD                                             160878.79        597.13                              360                       356                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85250 Condominium                         20351201                    161550               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943569 GR4:MTA 3YRHARD                                                     173651.81        645.92                              360                       356                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98465 Single Family                       20351201                    174750               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943586 GR4:MTA 3YRHARD                                                     200467.52        739.24                              360                       356                               7             0      0          0         0.375                                7.375 FORT LAUDERDALE                          FL               33304 Single Family                       20351201                    200000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943592 GR4:MTA 3YRHARD                                                     196458.16        724.46                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89148 PUD                                 20351201                    196000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943622 GR4:MTA 3YRHARD                                                     276355.55       1020.15                              360                       356                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95204 Single Family                       20351201                    276000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943663 GR2:MTA CONF NON3YRHARD                                             244303.17        904.83                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85027 Condominium                         20351201                    244800               20060101            79.48000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943675 GR3:MTA NONCONF NON3YRHARD                                          201165.61        748.11                              360                       356                               7             0      0          0         0.375                                7.375 BIG LAKE                                 MN               55309 Single Family                       20351201                    202400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15943686 GR2:MTA CONF NON3YRHARD                                              56526.04        208.47                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32805 Single Family                       20351201                     56400               20060101            50.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943689 GR2:MTA CONF NON3YRHARD                                              44095.18        162.64                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32805 Single Family                       20351201                     44000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943691 GR2:MTA CONF NON3YRHARD                                               86184.6        317.88                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32805 Single Family                       20351201                     86000               20060101                   73.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943695 GR2:MTA CONF NON3YRHARD                                             168267.42         708.3                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32805 2-4 Family                          20351201                    168000               20060101            63.15999985 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943708 GR2:MTA CONF NON3YRHARD                                             160318.32         632.2                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20351201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943712 GR2:MTA CONF NON3YRHARD                                             218212.66        600.78                              480                       476                               7             0      0          0         0.375                                7.375 RED BLUFF                                CA               96080 Single Family                       20451201                    216750               20060101            79.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943738 GR2:MTA CONF NON3YRHARD                                              236502.4        872.31                              360                       356                           6.875             0      0          0         0.375                                 7.25 HENDERSONVILLE                           TN               37075 PUD                                 20351201                    236000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943761 GR2:MTA CONF NON3YRHARD                                             381654.25       1150.74                              480                       476                               7             0      0          0         0.375                                7.375 SARASOTA                                 FL               34236 Condominium                         20451201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943783 GR4:MTA 3YRHARD                                                     380888.29       1404.56                              360                       356                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94544 Single Family                       20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943811 GR4:MTA 3YRHARD                                                     242731.97        957.19                              360                       356                               7             0      0          0         0.375                                7.375 TUCSON                                   AZ               85737 PUD                                 20351201                    242250               20060101                     85 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943829 GR2:MTA CONF NON3YRHARD                                             194048.42         622.7                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85043 PUD                                 20351201                    193600               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943885 GR2:MTA CONF NON3YRHARD                                             208085.26        767.34                              360                       356                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20351201                    207600               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15943897 GR4:MTA 3YRHARD                                                     328901.41       1054.98                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95834 Single Family                       20351201                    328000               20060101            77.72000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943899 GR2:MTA CONF NON3YRHARD                                             277464.52        837.32                              480                       476                             6.5             0      0          0         0.375                                6.875 LOS BANOS                                CA               93635 Single Family                       20451201                    276500               20060101                     70 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943940 GR2:MTA CONF NON3YRHARD                                             305072.29        919.84                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20451201                    303750               20060101            77.69000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15943982 GR2:MTA CONF NON3YRHARD                                             403986.86       1302.65                              360                       356                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92107 Condominium                         20351201                    405000               20060101            77.13999939 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15943985 GR2:MTA CONF NON3YRHARD                                             280823.84         900.6                              360                       356                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98121 Condominium                         20351201                    280000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944043 GR2:MTA CONF NON3YRHARD                                             200987.79        604.75                              480                       476                           6.625             0      0          0         0.375                                    7 CLOVIS                                   CA               93612 Single Family                       20451201                    199700               20060101            79.90000153 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944070 GR2:MTA CONF NON3YRHARD                                             280473.29         900.6                              360                       356                            6.25             0      0          0         0.375                                6.625 SAN BERNARDINO                           CA               92407 Single Family                       20351201                    280000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944079 GR2:MTA CONF NON3YRHARD                                             385049.72        1235.1                              360                       356                           6.875             0      0          0         0.375                                 7.25 MANASSAS                                 VA               20111 Single Family                       20351201                    384000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944080 GR2:MTA CONF NON3YRHARD                                             263514.61        851.71                              360                       356                            6.75             0      0          0         0.375                                7.125 ORLANDO                                  FL               32824 PUD                                 20351201                    264800               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944085 GR4:MTA 3YRHARD                                                     482089.57       1453.57                              480                       476                               7             0      0          0         0.375                                7.375 ROSLINDALE                               MA                2131 2-4 Family                          20451201                    480000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944093 GR2:MTA CONF NON3YRHARD                                             380612.56        1602.1                              360                       356                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 2-4 Family                          20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944100 GR2:MTA CONF NON3YRHARD                                             346557.77       1458.75                              360                       356                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93305 2-4 Family                          20351201                    346000               20060101            71.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944101 GR2:MTA CONF NON3YRHARD                                             380612.56        1602.1                              360                       356                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 2-4 Family                          20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944104 GR2:MTA CONF NON3YRHARD                                             380612.56        1602.1                              360                       356                               7             0      0          0         0.375                                7.375 TEMPE                                    AZ               85281 2-4 Family                          20351201                    380000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944122 GR3:MTA NONCONF NON3YRHARD                                          156364.66        576.61                              360                       356                               7             0      0          0         0.375                                7.375 HASTINGS                                 MN               55033 Single Family                       20351201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944163 GR2:MTA CONF NON3YRHARD                                             224936.88         566.4                              480                       476                             6.5             0      0          0         0.375                                6.875 BURIEN                                   WA               98166 Single Family                       20451201                    224000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944167 GR4:MTA 3YRHARD                                                     252589.06        931.45                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89123 PUD                                 20351201                    252000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944183 GR4:MTA 3YRHARD                                                     246174.11        907.79                              360                       356                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89012 PUD                                 20351201                    245600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944207 GR4:MTA 3YRHARD                                                     121624.98        391.12                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89104 Condominium                         20351201                    121600               20060101            76.95999908 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944211 GR2:MTA CONF NON3YRHARD                                             272635.82       1005.37                              360                       356                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90016 Condominium                         20351201                    272000               20060101            78.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944264 GR2:MTA CONF NON3YRHARD                                             302075.59        911.51                              480                       476                           6.625             0      0          0         0.375                                    7 TACOMA                                   WA               98446 Single Family                       20451201                    301000               20060101                  75.25 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944266 GR2:MTA CONF NON3YRHARD                                             332786.07        837.97                              480                       476                             6.5             0      0          0         0.375                                6.875 AUBURN                                   WA               98092 PUD                                 20451201                    331400               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944279 GR4:MTA 3YRHARD                                                     160201.71        609.69                              360                       356                               7             0      0          0         0.375                                7.375 POWELL                                   OH               43065 PUD                                 20351201                    159500               20060101            55.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944283 GR3:MTA NONCONF NON3YRHARD                                          330370.47       1218.27                              360                       356                               7             0      0          0         0.375                                7.375 BLAINE                                   MN               55449 Single Family                       20351201                    329600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944300 GR2:MTA CONF NON3YRHARD                                             408617.84       1312.29                              360                       356                             6.5             0      0          0         0.375                                6.875 FAIRFIELD                                CA               94534 Single Family                       20351201                    408000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944305 GR2:MTA CONF NON3YRHARD                                              235420.4        709.83                              480                       476                               7             0      0          0         0.375                                7.375 FEDERAL WAY                              WA               98023 PUD                                 20451201                    234400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944309 GR4:MTA 3YRHARD                                                     182124.75         671.6                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85053 PUD                                 20351201                    181700               20060101            79.02999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944316 GR2:MTA CONF NON3YRHARD                                             398797.51       1283.35                              360                       357                               6             0      0          0         0.375                                6.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    399000               20060201                     70 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944330 GR2:MTA CONF NON3YRHARD                                             357456.58       1329.34                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97202 Single Family                       20351201                    359650               20060101            79.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944341 GR3:MTA NONCONF NON3YRHARD                                          248296.25       1045.58                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55430 2-4 Family                          20351201                    248000               20060101            79.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944347 GR3:MTA NONCONF NON3YRHARD                                          248296.25       1045.58                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55430 2-4 Family                          20351201                    248000               20060101            79.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944371 GR4:MTA 3YRHARD                                                      240628.5        771.94                              360                       356                               7             0      0          0         0.375                                7.375 OCALA                                    FL               34476 Single Family                       20351201                    240000               20060101            74.09999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944384 GR2:MTA CONF NON3YRHARD                                             198256.61        707.38                              480                       476                           6.875             0      0          0         0.375                                 7.25 PROVO                                    UT               84606 Single Family                       20451201                    197600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944424 GR4:MTA 3YRHARD                                                     300608.94       1108.86                              360                       356                               7             0      0          0         0.375                                7.375 COMPTON                                  CA               90222 Single Family                       20351201                    300000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944434 GR2:MTA CONF NON3YRHARD                                             144186.34        532.26                              360                       356                           6.375             0      0          0         0.375                                 6.75 APOPKA                                   FL               32712 Single Family                       20351201                    144000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944482 GR2:MTA CONF NON3YRHARD                                             344657.92       1106.44                              360                       356                             6.5             0      0          0         0.375                                6.875 SACRAMENTO                               CA               95831 Single Family                       20351201                    344000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944486 GR2:MTA CONF NON3YRHARD                                             399998.08       1686.42                              360                       357                               7             0      0          0         0.375                                7.375 JERSEY CITY                              NJ                7305 2-4 Family                          20360101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944491 GR4:MTA 3YRHARD                                                     399154.19       1472.57                              360                       356                               7             0      0          0         0.375                                7.375 BOCA RATON                               FL               33431 PUD                                 20351201                    398400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944535 GR2:MTA CONF NON3YRHARD                                             361567.17       1090.18                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95816 Single Family                       20451201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944550 GR2:MTA CONF NON3YRHARD                                                190841        612.41                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85016 Single Family                       20351201                    190400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944560 GR4:MTA 3YRHARD                                                     247740.72        751.01                              480                       476                               7             0      0          0         0.375                                7.375 HENDERSON                                CO               80640 PUD                                 20451201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944562 GR4:MTA 3YRHARD                                                      365285.6       1303.07                              480                       476                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98403 2-4 Family                          20451201                    364000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944563 GR2:MTA CONF NON3YRHARD                                             285432.95       1056.56                              360                       356                            6.25             0      0          0         0.375                                6.625 OVIEDO                                   FL               32766 PUD                                 20351201                    285850               20060101            74.93000031 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944570 GR3:MTA NONCONF NON3YRHARD                                          170853.84         513.6                              480                       476                               7             0      0          0         0.375                                7.375 ST PAUL                                  MN               55117 2-4 Family                          20451201                    169600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944579 GR2:MTA CONF NON3YRHARD                                             178854.14        581.53                              360                       356                           6.625             0      0          0         0.375                                    7 ENGLEWOOD                                FL               34224 Single Family                       20351201                    180800               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944585 GR2:MTA CONF NON3YRHARD                                             215884.31        648.96                              480                       476                               7             0      0          0         0.375                                7.375 DEWEY-HUMBOLDT                           AZ               86327 PUD                                 20451201                    214300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944591 GR2:MTA CONF NON3YRHARD                                             199120.48        838.15                              360                       356                               7             0      0          0         0.375                                7.375 TUALATIN                                 OR               97062 Single Family                       20351201                    198800               20060101                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944604 GR2:MTA CONF NON3YRHARD                                             329440.36        829.37                              480                       476                           6.625             0      0          0         0.375                                    7 MOUNT AIRY                               MD               21771 Single Family                       20451201                    328000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944621 GR2:MTA CONF NON3YRHARD                                             200477.04        666.51                              360                       356                            6.75             0      0          0         0.375                                7.125 CENTRAL POINT                            OR               97502 Single Family                       20351201                    200000               20060101            79.36000061 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944624 GR4:MTA 3YRHARD                                                     184280.52         680.1                              360                       356                           6.625             0      0          0         0.375                                    7 WINTER GARDEN                            FL               34787 PUD                                 20351201                    184000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944656 GR2:MTA CONF NON3YRHARD                                             237304.12        875.26                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89139 PUD                                 20351201                    236800               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944657 GR2:MTA CONF NON3YRHARD                                             265118.92        799.46                              480                       476                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 NJ                8701 Single Family                       20451201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944672 GR4:MTA 3YRHARD                                                     402007.22       1011.43                              480                       476                               7             0      0          0         0.375                                7.375 SANTEE                                   CA               92071 PUD                                 20451201                    400000               20060101            64.51999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944683 GR2:MTA CONF NON3YRHARD                                             282220.91           708                              480                       476                            6.75             0      0          0         0.375                                7.125 MADERA                                   CA               93637 Single Family                       20451201                    280000               20060101            73.68000031 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944688 GR4:MTA 3YRHARD                                                     371150.61        930.52                              480                       476                               7             0      0          0         0.375                                7.375 WEST SACRAMENTO                          CA               95691 Single Family                       20451201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944693 GR3:MTA NONCONF NON3YRHARD                                           256305.8       1079.31                              360                       356                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55106 2-4 Family                          20351201                    256000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944746 GR4:MTA 3YRHARD                                                     322493.26       1234.66                              360                       356                               7             0      0          0         0.375                                7.375 PINE                                     CO               80470 Single Family                       20351201                    323000               20060101            71.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944752 GR4:MTA 3YRHARD                                                     492715.57       1818.53                              360                       357                               7             0      0          0         0.375                                7.375 ALHAMBRA                                 CA               91801 2-4 Family                          20360101                    492000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944795 GR4:MTA 3YRHARD                                                     130028.58        418.14                              360                       357                           6.875             0      0          0         0.375                                 7.25 NEW BALTIMORE                            MI               48047 Single Family                       20360101                    130000               20060201            70.83999634 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944797 GR4:MTA 3YRHARD                                                     337330.86       1108.06                              480                       476                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98686 Single Family                       20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944807 GR2:MTA CONF NON3YRHARD                                             119268.13        443.55                              360                       356                           6.625             0      0          0         0.375                                    7 COLORADO SPRINGS                         CO               80910 Single Family                       20351201                    120000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944814 GR2:MTA CONF NON3YRHARD                                              72355.99        269.09                              360                       356                           6.625             0      0          0         0.375                                    7 COLORADO SPRINGS                         CO               80915 PUD                                 20351201                     72800               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944819 GR2:MTA CONF NON3YRHARD                                             366691.04       1102.29                              480                       476                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94589 Single Family                       20451201                    364000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944826 GR2:MTA CONF NON3YRHARD                                             111316.93        413.98                              360                       356                           6.625             0      0          0         0.375                                    7 COLORADO SPRINGS                         CO               80911 Single Family                       20351201                    112000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944830 GR2:MTA CONF NON3YRHARD                                             177635.46        656.45                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97266 PUD                                 20360101                    177600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944839 GR4:MTA 3YRHARD                                                      177736.7        559.58                              480                       476                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20011 Single Family                       20451201                    177000               20060101            44.02999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944920 GR4:MTA 3YRHARD                                                     265897.29        670.07                              480                       476                               7             0      0          0         0.375                                7.375 EDEN                                     UT               84310 PUD                                 20451201                    265000               20060101            78.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944944 GR2:MTA CONF NON3YRHARD                                             287196.03       1061.55                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89109 Condominium                         20360101                    287200               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944997 GR2:MTA CONF NON3YRHARD                                             244752.96        787.22                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89148 PUD                                 20360101                    244750               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15945013 GR4:MTA 3YRHARD                                                     104188.96        438.47                              360                       357                               7             0      0          0         0.375                                7.375 FARMINGTON                               MI               48336 Single Family                       20360101                    104000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945020 GR4:MTA 3YRHARD                                                     224024.03        885.08                              360                       357                               7             0      0          0         0.375                                7.375 PORT ORCHARD                             WA               98366 Single Family                       20360101                    224000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944763 GR2:MTA CONF NON3YRHARD                                              345526.7       1109.02                              360                       356                             6.5             0      0          0         0.375                                6.875 ROCKVILLE                                MD               20851 Single Family                       20351201                    344800               20060101            78.01000214 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944764 GR2:MTA CONF NON3YRHARD                                             143464.38        528.93                              360                       357                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 Condominium                         20360101                    143100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944766 GR2:MTA CONF NON3YRHARD                                             400851.56       1478.48                              360                       356                           6.875             0      0          0         0.375                                 7.25 SAN LEANDRO                              CA               94579 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944767 GR2:MTA CONF NON3YRHARD                                             337322.29        1017.5                              480                       477                           6.625             0      0          0         0.375                                    7 FRANKLIN                                 TN               37067 PUD                                 20460101                    336000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944769 GR4:MTA 3YRHARD                                                     151030.15        558.13                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93309 PUD                                 20360101                    151000               20060201            79.47000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944770 GR2:MTA CONF NON3YRHARD                                             390502.19        986.14                              480                       477                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89139 PUD                                 20460101                    390000               20060201            64.68000031 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944774 GR2:MTA CONF NON3YRHARD                                             269174.57        990.59                              360                       356                           6.875             0      0          0         0.375                                 7.25 WINDSOR                                  CO               80550 PUD                                 20351201                    268000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944776 GR2:MTA CONF NON3YRHARD                                             190003.64         700.8                              360                       356                           6.875             0      0          0         0.375                                 7.25 AVONDALE                                 AZ               85323 PUD                                 20351201                    189600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944777 GR4:MTA 3YRHARD                                                      418406.7       1338.03                              360                       356                               7             0      0          0         0.375                                7.375 VISTA                                    CA               92084 Single Family                       20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944780 GR2:MTA CONF NON3YRHARD                                             149939.47        482.46                              360                       357                           6.125             0      0          0         0.375                                  6.5 LAS VEGAS                                NV               89122 PUD                                 20360101                    150000               20060201            47.61999893 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944784 GR2:MTA CONF NON3YRHARD                                             144013.78        532.26                              360                       357                           6.875             0      0          0         0.375                                 7.25 ALOHA                                    OR               97006 Single Family                       20360101                    144000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944785 GR2:MTA CONF NON3YRHARD                                             215747.97        795.43                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 PUD                                 20360101                    215200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944789 GR2:MTA CONF NON3YRHARD                                             268302.58        990.22                              360                       356                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               VA               22304 Condominium                         20351201                    267900               20060101            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944790 GR2:MTA CONF NON3YRHARD                                             248424.44        916.66                              360                       356                           6.625             0      0          0         0.375                                    7 ALEXANDRIA                               VA               22307 Condominium                         20351201                    248000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944791 GR4:MTA 3YRHARD                                                     224285.14        562.36                              480                       476                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80210 Single Family                       20451201                    222400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944792 GR2:MTA CONF NON3YRHARD                                              188821.9        607.26                              360                       357                            6.75             0      0          0         0.375                                7.125 EVERETT                                  WA               98204 PUD                                 20360101                    188800               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944741 GR4:MTA 3YRHARD                                                     170397.37        628.36                              360                       356                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 PUD                                 20351201                    170000               20060101            69.11000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944742 GR2:MTA CONF NON3YRHARD                                              179076.2        539.94                              480                       476                               7             0      0          0         0.375                                7.375 ENGLEWOOD                                CO               80113 Single Family                       20451201                    178300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944747 GR4:MTA 3YRHARD                                                      350018.2       1337.87                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN PABLO                                CA               94806 Single Family                       20360101                    350000               20060201            67.69999695 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944748 GR2:MTA CONF NON3YRHARD                                             143464.38        528.93                              360                       357                               7             0      0          0         0.375                                7.375 BOYNTON BEACH                            FL               33436 Condominium                         20360101                    143100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944750 GR2:MTA CONF NON3YRHARD                                             144626.88        436.07                              480                       476                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 PUD                                 20451201                    144000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944751 GR2:MTA CONF NON3YRHARD                                             319629.06        809.14                              480                       477                           6.875             0      0          0         0.375                                 7.25 RIVERSIDE                                CA               92504 Single Family                       20460101                    320000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944754 GR2:MTA CONF NON3YRHARD                                             120012.31        504.24                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97206 Single Family                       20351201                    119600               20060101            78.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944755 GR2:MTA CONF NON3YRHARD                                             208442.81        768.81                              360                       356                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90003 Single Family                       20351201                    208000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944756 GR2:MTA CONF NON3YRHARD                                             408228.37       1031.66                              480                       477                           5.625             0      0          0         0.375                                    6 LAS VEGAS                                NV               89141 PUD                                 20460101                    408000               20060201                     80 No MI                         1.00E+17      2.125                        20060501            12         2.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896116 GR2:MTA CONF NON3YRHARD                                              196649.3        630.42                              360                       355                           6.625             0      0          0         0.375                                    7 BEAVERTON                                OR               97008 Single Family                       20351101                    196000               20051201            76.55999756 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896128 GR3:MTA NONCONF NON3YRHARD                                          351964.51       1058.68                              480                       476                            6.75             0      0          0         0.375                                7.125 EDINA                                    MN               55439 Single Family                       20451201                    349600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896129 GR3:MTA NONCONF NON3YRHARD                                          113349.69        340.99                              480                       475                           6.875             0      0          0         0.375                                 7.25 CAMBRIDGE                                MN               55008 Single Family                       20451101                    112600               20051201            79.97000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944757 GR4:MTA 3YRHARD                                                     208447.56        768.81                              360                       356                               7             0      0          0         0.375                                7.375 TIGARD                                   OR               97223 Single Family                       20351201                    208000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944758 GR4:MTA 3YRHARD                                                     280606.87       1070.29                              360                       356                               7             0      0          0         0.375                                7.375 CORONA                                   CA               92882 Single Family                       20351201                    280000               20060101            63.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944761 GR4:MTA 3YRHARD                                                     228826.54        735.92                              360                       357                            6.75             0      0          0         0.375                                7.125 WASHINGTON TWP                           MI               48094 Single Family                       20360101                    228800               20060201            79.76999664 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944718 GR2:MTA CONF NON3YRHARD                                             303966.93       1281.68                              360                       357                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944719 GR2:MTA CONF NON3YRHARD                                             281118.49        847.61                              480                       476                               7             0      0          0         0.375                                7.375 MANASSAS                                 VA               20110 PUD                                 20451201                    279900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944720 GR2:MTA CONF NON3YRHARD                                              416404.3       1753.88                              360                       356                               7             0      0          0         0.375                                7.375 FORT WASHINGTON                          MD               20744 PUD                                 20351201                    416000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944721 GR2:MTA CONF NON3YRHARD                                             140613.59        517.47                              360                       356                           6.875             0      0          0         0.375                                 7.25 TEMPLE HILLS                             MD               20748 Single Family                       20351201                    140000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944722 GR2:MTA CONF NON3YRHARD                                             309416.87         778.8                              480                       476                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20111 Single Family                       20451201                    308000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944723 GR2:MTA CONF NON3YRHARD                                                178817        659.41                              360                       356                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97209 Condominium                         20351201                    178400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944724 GR4:MTA 3YRHARD                                                      217083.9        546.17                              480                       476                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93727 Single Family                       20451201                    216000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944726 GR4:MTA 3YRHARD                                                      121519.5        393.69                              360                       356                               7             0      0          0         0.375                                7.375 WESTERVILLE                              OH               43081 Single Family                       20351201                    122400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944727 GR3:MTA NONCONF NON3YRHARD                                          157617.14        588.07                              360                       356                           6.875             0      0          0         0.375                                 7.25 MINNEAPOLIS                              MN               55430 Single Family                       20351201                    159100               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944728 GR2:MTA CONF NON3YRHARD                                             346501.89       1044.75                              480                       476                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95404 Single Family                       20451201                    345000               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944731 GR2:MTA CONF NON3YRHARD                                             380800.89       1222.24                              360                       357                           6.375             0      0          0         0.375                                 6.75 FAIRFAX                                  VA               22030 Single Family                       20360101                    380000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944733 GR2:MTA CONF NON3YRHARD                                             341566.29       1093.58                              360                       356                           6.875             0      0          0         0.375                                 7.25 NORCO                                    CA               92860 Single Family                       20351201                    340000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944736 GR2:MTA CONF NON3YRHARD                                             399998.08       1686.42                              360                       357                               7             0      0          0         0.375                                7.375 JERSEY CITY                              NJ                7305 2-4 Family                          20360101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944738 GR4:MTA 3YRHARD                                                     220234.52        927.53                              360                       356                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93612 Single Family                       20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944703 GR2:MTA CONF NON3YRHARD                                             283227.63        853.97                              480                       476                               7             0      0          0         0.375                                7.375 UKIAH                                    CA               95482 Single Family                       20451201                    282000               20060101            71.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944704 GR2:MTA CONF NON3YRHARD                                             320321.71       1029.25                              360                       357                               7             0      0          0         0.375                                7.375 HAYWARD                                  CA               94545 Single Family                       20360101                    320000               20060201            66.66999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944706 GR4:MTA 3YRHARD                                                     107121.38        395.87                              360                       357                               7             0      0          0         0.375                                7.375 NAMPA                                    ID               83651 PUD                                 20360101                    107100               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944707 GR2:MTA CONF NON3YRHARD                                             335942.06        843.53                              480                       476                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89123 PUD                                 20451201                    333600               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944708 GR4:MTA 3YRHARD                                                     297288.56        896.37                              480                       476                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 Single Family                       20451201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944709 GR2:MTA CONF NON3YRHARD                                              282535.4        714.07                              480                       477                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22191 PUD                                 20460101                    282400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944712 GR4:MTA 3YRHARD                                                     248381.81        751.01                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89129 PUD                                 20460101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944713 GR2:MTA CONF NON3YRHARD                                             103962.94        312.52                              480                       476                               7             0      0          0         0.375                                7.375 MADRAS                                   OR               97741 Single Family                       20451201                    103200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944714 GR4:MTA 3YRHARD                                                     252387.95        763.13                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89166 PUD                                 20460101                    252000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944715 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944717 GR4:MTA 3YRHARD                                                     440677.39       1332.44                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90037 2-4 Family                          20460101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944685 GR2:MTA CONF NON3YRHARD                                             120413.67        505.93                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85015 2-4 Family                          20351201                    120000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944687 GR2:MTA CONF NON3YRHARD                                             208442.81        768.81                              360                       356                           6.875             0      0          0         0.375                                 7.25 SPANAWAY                                 WA               98387 PUD                                 20351201                    208000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944690 GR2:MTA CONF NON3YRHARD                                             106712.23        465.24                              360                       356                               7             0      0          0         0.375                                7.375 SAN ANTONIO                              TX               78244 2-4 Family                          20351201                    106900               20060101            79.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944691 GR2:MTA CONF NON3YRHARD                                             309968.06       1144.35                              360                       356                               7             0      0          0         0.375                                7.375 CERES                                    CA               95307 Single Family                       20351201                    309600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944692 GR2:MTA CONF NON3YRHARD                                             130150.14        583.76                              360                       356                               7             0      0          0         0.375                                7.375 BALTIMORE                                MD               21244 Single Family                       20351201                    130000               20060101            78.79000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944695 GR2:MTA CONF NON3YRHARD                                             273217.71        826.11                              480                       477                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20460101                    272800               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944697 GR2:MTA CONF NON3YRHARD                                             154336.31        569.22                              360                       356                               6             0      0          0         0.375                                6.375 AVONDALE                                 AZ               85323 PUD                                 20351201                    154000               20060101                     70 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944698 GR2:MTA CONF NON3YRHARD                                             154674.94        569.22                              360                       356                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89117 Condominium                         20351201                    154000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944675 GR2:MTA CONF NON3YRHARD                                              163932.3        604.52                              360                       356                               7             0      0          0         0.375                                7.375 BRADENTON                                FL               34208 Condominium                         20351201                    163550               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944676 GR2:MTA CONF NON3YRHARD                                              173216.8        435.93                              480                       476                           6.875             0      0          0         0.375                                 7.25 MADERA                                   CA               93638 Single Family                       20451201                    172400               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944677 GR4:MTA 3YRHARD                                                     173974.12        559.66                              360                       357                           6.625             0      0          0         0.375                                    7 GILBERTSVILLE                            PA               19525 Single Family                       20360101                    174000               20060201            94.05000305 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944678 GR2:MTA CONF NON3YRHARD                                             300028.73       1108.86                              360                       357                           6.875             0      0          0         0.375                                 7.25 CLARKSBURG                               MD               20871 Condominium                         20360101                    300000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944679 GR2:MTA CONF NON3YRHARD                                             297295.01        896.37                              480                       477                               7             0      0          0         0.375                                7.375 CLOVIS                                   CA               93611 Single Family                       20460101                    296000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944681 GR2:MTA CONF NON3YRHARD                                             120413.67        505.93                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85015 2-4 Family                          20351201                    120000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944682 GR2:MTA CONF NON3YRHARD                                              99195.48        370.36                              360                       356                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80207 PUD                                 20351201                    100200               20060101            61.09999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944684 GR4:MTA 3YRHARD                                                     109841.31        413.98                              360                       356                               7             0      0          0         0.375                                7.375 KENT                                     WA               98032 Condominium                         20351201                    112000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991093 GR2:MTA CONF NON3YRHARD                                             160031.94         591.4                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80212 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991094 GR2:MTA CONF NON3YRHARD                                             351186.42       1132.18                              360                       357                           5.875             0      0          0         0.375                                 6.25 ANAHEIM                                  CA               92808 Condominium                         20360101                    352000               20060201                     80 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991095 GR4:MTA 3YRHARD                                                     115515.22         441.5                              360                       357                               7             0      0          0         0.375                                7.375 SAINT PETERS                             MO               63376 Single Family                       20360101                    115500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991096 GR4:MTA 3YRHARD                                                      210323.3        635.94                              480                       477                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 Condominium                         20460101                    210000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944634 GR2:MTA CONF NON3YRHARD                                             303829.71        913.33                              480                       476                               7             0      0          0         0.375                                7.375 SAN RAFAEL                               CA               94901 Condominium                         20451201                    301600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944635 GR4:MTA 3YRHARD                                                      118422.5        437.63                              360                       357                               7             0      0          0         0.375                                7.375 BOULDER                                  CO               80301 Condominium                         20360101                    118400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944636 GR4:MTA 3YRHARD                                                     261501.24        836.27                              360                       356                               7             0      0          0         0.375                                7.375 WHEATLAND                                CA               95692 Single Family                       20351201                    260000               20060101            77.37999725 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944637 GR2:MTA CONF NON3YRHARD                                              293434.6       1119.22                              360                       356                               7             0      0          0         0.375                                7.375 LYNWOOD                                  CA               90262 Single Family                       20351201                    292800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944639 GR2:MTA CONF NON3YRHARD                                              160696.5        484.53                              480                       476                               7             0      0          0         0.375                                7.375 MERIDIAN                                 ID               83642 PUD                                 20451201                    160000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944640 GR4:MTA 3YRHARD                                                      228741.2        576.52                              480                       476                               7             0      0          0         0.375                                7.375 RIALTO                                   CA               92376 Single Family                       20451201                    228000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944641 GR4:MTA 3YRHARD                                                     186505.98        599.54                              360                       356                               7             0      0          0         0.375                                7.375 MARYSVILLE                               CA               95901 Single Family                       20351201                    186400               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944642 GR3:MTA NONCONF NON3YRHARD                                          250378.95         804.1                              360                       357                               7             0      0          0         0.375                                7.375 ORANGEVALE                               CA               95662 Single Family                       20360101                    250000               20060201            55.56000137 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944644 GR4:MTA 3YRHARD                                                     196128.15         627.2                              360                       356                               7             0      0          0         0.375                                7.375 LIVE OAK                                 CA               95953 Single Family                       20351201                    195000               20060101            79.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944645 GR4:MTA 3YRHARD                                                     180639.05        577.67                              360                       356                               7             0      0          0         0.375                                7.375 GRIDLEY                                  CA               95948 Single Family                       20351201                    179600               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944647 GR2:MTA CONF NON3YRHARD                                             300862.49        909.69                              480                       477                               7             0      0          0         0.375                                7.375 WINNETKA                                 CA               91306 Condominium                         20460101                    300400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944648 GR2:MTA CONF NON3YRHARD                                             220211.98        815.02                              360                       357                            6.75             0      0          0         0.375                                7.125 EAST FALMOUTH                            MA                2536 Single Family                       20360101                    220500               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944650 GR4:MTA 3YRHARD                                                      84547.16        311.78                              360                       356                               7             0      0          0         0.375                                7.375 NEW PORT RICHEY                          FL               34652 Single Family                       20351201                     84350               20060101            69.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944651 GR2:MTA CONF NON3YRHARD                                             163864.02        604.52                              360                       356                            6.75             0      0          0         0.375                                7.125 BRADENTON                                FL               34208 Condominium                         20351201                    163550               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944652 GR3:MTA NONCONF NON3YRHARD                                          212562.92        731.66                              360                       357                           6.875             0      0          0         0.375                                 7.25 ISANTI                                   MN               55040 Single Family                       20360101                    212000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944653 GR2:MTA CONF NON3YRHARD                                             323998.45          1366                              360                       357                               7             0      0          0         0.375                                7.375 SKOKIE                                   IL               60076 Single Family                       20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944654 GR2:MTA CONF NON3YRHARD                                             181122.39        667.91                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33409 Condominium                         20351201                    180700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944658 GR2:MTA CONF NON3YRHARD                                             289476.39        918.71                              480                       476                               7             0      0          0         0.375                                7.375 LEWIS CENTER                             OH               43035 Single Family                       20451201                    290600               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944659 GR4:MTA 3YRHARD                                                     241204.33        606.86                              480                       476                               7             0      0          0         0.375                                7.375 ENGLEWOOD                                CO               80113 Single Family                       20451201                    240000               20060101                     75 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944660 GR3:MTA NONCONF NON3YRHARD                                          391393.96       1181.02                              480                       476                           6.625             0      0          0         0.375                                    7 PLYMOUTH                                 MN               55447 Single Family                       20451201                    390000               20060101                     60 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944661 GR2:MTA CONF NON3YRHARD                                              318474.2       1029.25                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22193 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15944662 GR4:MTA 3YRHARD                                                     289850.34        929.54                              360                       356                               7             0      0          0         0.375                                7.375 SANTA CLARITA                            CA               91321 Single Family                       20351201                    289000               20060101            47.38000107 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944663 GR2:MTA CONF NON3YRHARD                                             131982.41        423.44                              360                       357                           6.625             0      0          0         0.375                                    7 LAKE WALES                               FL               33859 PUD                                 20360101                    131650               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944664 GR2:MTA CONF NON3YRHARD                                             219259.48        661.38                              480                       476                            6.75             0      0          0         0.375                                7.125 VIRGINIA BEACH                           VA               23454 Condominium                         20451201                    218400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944665 GR2:MTA CONF NON3YRHARD                                             287483.13       1210.85                              360                       356                           6.625             0      0          0         0.375                                    7 PHOENIX                                  AZ               85029 2-4 Family                          20351201                    287200               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944666 GR4:MTA 3YRHARD                                                      139580.5        447.73                              360                       356                           6.875             0      0          0         0.375                                 7.25 BEAVERTON                                OR               97007 Condominium                         20351201                    139200               20060101            79.95999908 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944667 GR4:MTA 3YRHARD                                                     280960.25        713.06                              480                       477                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91605 Single Family                       20460101                    282000               20060201            64.08999634 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15944668 GR4:MTA 3YRHARD                                                     279849.95       1031.98                              360                       356                               7             0      0          0         0.375                                7.375 DELRAY BEACH                             FL               33445 PUD                                 20351201                    279200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944669 GR4:MTA 3YRHARD                                                      353556.4        890.06                              480                       476                               7             0      0          0         0.375                                7.375 SANTA MARIA                              CA               93458 Single Family                       20451201                    352000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944674 GR2:MTA CONF NON3YRHARD                                             304363.15       1281.68                              360                       356                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991097 GR4:MTA 3YRHARD                                                     127254.41        409.13                              360                       358                               7             0      0          0         0.375                                7.375 LEWISVILLE                               TX               75077 Single Family                       20360201                    127200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991098 GR3:MTA NONCONF NON3YRHARD                                          669547.28       2148.56                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95123 Single Family                       20360101                    668000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991099 GR2:MTA CONF NON3YRHARD                                             293149.12        884.26                              480                       477                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95838 Single Family                       20460101                    292000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991100 GR3:MTA NONCONF NON3YRHARD                                           543388.4       2293.74                              360                       358                               7             0      0          0         0.375                                7.375 SUNNYVALE                                CA               94087 PUD                                 20360201                    544050               20060301            64.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991101 GR2:MTA CONF NON3YRHARD                                             187618.44        694.89                              360                       358                           6.625             0      0          0         0.375                                    7 SAN BERNARDINO                           CA               92411 Single Family                       20360201                    188000               20060301                     80 PMI                           1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991102 GR2:MTA CONF NON3YRHARD                                             183936.71        679.74                              360                       357                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80915 Single Family                       20360101                    183900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991103 GR4:MTA 3YRHARD                                                     488106.34       1569.61                              360                       357                           6.875             0      0          0         0.375                                 7.25 OXNARD                                   CA               93033 Single Family                       20360101                    488000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991105 GR2:MTA CONF NON3YRHARD                                             390903.34        1254.4                              360                       357                             6.5             0      0          0         0.375                                6.875 MARTINEZ                                 CA               94553 Single Family                       20360101                    390000               20060201            74.59999847 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991106 GR3:MTA NONCONF NON3YRHARD                                          883168.57       2702.72                              480                       478                               7             0      0          0         0.375                                7.375 CARMEL                                   CA               93923 Single Family                       20460201                    892500               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991107 GR2:MTA CONF NON3YRHARD                                             348535.76       1053.84                              480                       477                               7             0      0          0         0.375                                7.375 UNION CITY                               CA               94587 Condominium                         20460101                    348000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991109 GR4:MTA 3YRHARD                                                     431021.74       1643.66                              360                       357                               7             0      0          0         0.375                                7.375 OXNARD                                   CA               93033 Condominium                         20360101                    430000               20060201            71.66999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991111 GR2:MTA CONF NON3YRHARD                                             211748.27        782.67                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89147 Condominium                         20360101                    211750               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991112 GR2:MTA CONF NON3YRHARD                                             207989.19        795.08                              360                       357                            6.75             0      0          0         0.375                                7.125 BAKERSFIELD                              CA               93301 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991113 GR2:MTA CONF NON3YRHARD                                             181752.58        458.94                              480                       477                           6.625             0      0          0         0.375                                    7 SANTA CLARITA                            CA               91350 Condominium                         20460101                    181500               20060201            64.81999969 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991114 GR4:MTA 3YRHARD                                                     224358.32         566.4                              480                       477                           6.875             0      0          0         0.375                                 7.25 THORNTON                                 CO               80229 PUD                                 20460101                    224000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991116 GR4:MTA 3YRHARD                                                     184859.86        594.39                              360                       358                           6.875             0      0          0         0.375                                 7.25 HALIFAX                                  MA                2338 Condominium                         20360201                    184800               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991117 GR2:MTA CONF NON3YRHARD                                             344586.03        869.83                              480                       477                               7             0      0          0         0.375                                7.375 PATERSON                                 NJ                7522 2-4 Family                          20460101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991118 GR3:MTA NONCONF NON3YRHARD                                          448921.94       1447.38                              360                       357                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20110 PUD                                 20360101                    450000               20060201            78.94999695 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991120 GR4:MTA 3YRHARD                                                      279927.4        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 RIDGECREST                               CA               93555 2-4 Family                          20360101                    280000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991121 GR4:MTA 3YRHARD                                                     112184.17        416.01                              360                       357                               7             0      0          0         0.375                                7.375 RIVERTON                                 UT               84065 Single Family                       20360101                    112550               20060201            75.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991122 GR3:MTA NONCONF NON3YRHARD                                          271447.96       1005.37                              360                       358                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85226 Single Family                       20360201                    272000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991123 GR2:MTA CONF NON3YRHARD                                             415617.28       1338.03                              360                       357                           6.125             0      0          0         0.375                                  6.5 GLENDORA                                 CA               91741 PUD                                 20360101                    416000               20060201                     80 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991124 GR2:MTA CONF NON3YRHARD                                                255313        772.21                              480                       477                           6.625             0      0          0         0.375                                    7 PALM SPRINGS                             CA               92262 Condominium                         20460101                    255000               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991125 GR3:MTA NONCONF NON3YRHARD                                         1128225.29       4169.31                              360                       357                               7             0      0          0         0.375                                7.375 SANTA MONICA                             CA               90404 2-4 Family                          20360101                   1128000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991126 GR2:MTA CONF NON3YRHARD                                             126954.17        319.74                              480                       477                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97214 Condominium                         20460101                    126450               20060201            75.08999634 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991128 GR2:MTA CONF NON3YRHARD                                             327224.12       1049.84                              360                       357                           6.625             0      0          0         0.375                                    7 TURLOCK                                  CA               95382 Single Family                       20360101                    326400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991129 GR2:MTA CONF NON3YRHARD                                             248330.21        751.01                              480                       477                            6.75             0      0          0         0.375                                7.125 MODESTO                                  CA               95350 Single Family                       20460101                    248000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991130 GR3:MTA NONCONF NON3YRHARD                                          528671.29       1890.16                              480                       477                               7             0      0          0         0.375                                7.375 LIVERMORE                                CA               94551 Single Family                       20460101                    528000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991131 GR2:MTA CONF NON3YRHARD                                             152030.34        561.83                              360                       357                               7             0      0          0         0.375                                7.375 PLANTATION                               FL               33324 Condominium                         20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991132 GR4:MTA 3YRHARD                                                     129799.51        392.47                              480                       477                               7             0      0          0         0.375                                7.375 LOVELAND                                 CO               80537 Single Family                       20460101                    129600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991134 GR4:MTA 3YRHARD                                                     124840.41        401.41                              360                       357                               7             0      0          0         0.375                                7.375 SHELTON                                  WA               98584 PUD                                 20360101                    124800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896041 GR2:MTA CONF NON3YRHARD                                             327841.53       1050.16                              360                       355                             6.5             0      0          0         0.375                                6.875 CATHEDRAL CITY                           CA               92234 PUD                                 20351101                    326500               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896051 GR2:MTA CONF NON3YRHARD                                             154156.61        567.37                              360                       355                               7             0      0          0         0.375                                7.375 GIBSONIA                                 PA               15044 Single Family                       20351101                    153500               20051201            73.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896052 GR2:MTA CONF NON3YRHARD                                             102988.28        283.83                              480                       475                               7             0      0          0         0.375                                7.375 CINCINNATI                               OH               45248 Single Family                       20451101                    102400               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896057 GR4:MTA 3YRHARD                                                     204872.62        754.03                              360                       355                               7             0      0          0         0.375                                7.375 ST GEORGE                                UT               84770 Single Family                       20351101                    204000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896058 GR2:MTA CONF NON3YRHARD                                             268921.71         674.5                              480                       475                               7             0      0          0         0.375                                7.375 BRADENTON                                FL               34203 PUD                                 20451101                    266750               20051201            79.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896060 GR2:MTA CONF NON3YRHARD                                             338625.53       1247.47                              360                       355                           6.625             0      0          0         0.375                                    7 RESTON                                   VA               20190 Condominium                         20351101                    337500               20051201                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896062 GR2:MTA CONF NON3YRHARD                                             103170.36        329.69                              360                       355                             6.5             0      0          0         0.375                                6.875 AURORA                                   CO               80011 Single Family                       20351101                    102500               20051201            68.33000183 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896063 GR2:MTA CONF NON3YRHARD                                             239241.99        853.44                              480                       476                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98310 2-4 Family                          20451201                    238400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896067 GR2:MTA CONF NON3YRHARD                                             168737.75         424.8                              480                       476                           6.625             0      0          0         0.375                                    7 BLAINE                                   MN               55434 Single Family                       20451201                    168000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15896069 GR3:MTA NONCONF NON3YRHARD                                          212704.46        758.93                              480                       476                           6.875             0      0          0         0.375                                 7.25 MINNEAPOLIS                              MN               55411 2-4 Family                          20451201                    212000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896073 GR2:MTA CONF NON3YRHARD                                              75452.74        277.59                              360                       356                               7             0      0          0         0.375                                7.375 DALLAS                                   TX               75202 Condominium                         20351201                     75100               20060101            79.38999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896076 GR4:MTA 3YRHARD                                                     163997.47        606.18                              360                       355                               7             0      0          0         0.375                                7.375 WESTMINSTER                              CO               80020 Single Family                       20351101                    164000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896082 GR4:MTA 3YRHARD                                                       81881.3        344.03                              360                       356                               7             0      0          0         0.375                                7.375 JONESVILLE                               MI               49250 Single Family                       20351201                     81600               20060101            77.70999908 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896085 GR2:MTA CONF NON3YRHARD                                             366330.92        1360.2                              360                       355                               7             0      0          0         0.375                                7.375 WINTER GARDEN                            FL               34787 PUD                                 20351101                    368000               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896091 GR3:MTA NONCONF NON3YRHARD                                            87490.8        322.31                              360                       355                           6.625             0      0          0         0.375                                    7 WEST ST PAUL                             MN               55118 Single Family                       20351101                     87200               20051201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896093 GR2:MTA CONF NON3YRHARD                                             255997.44        647.32                              480                       476                           6.875             0      0          0         0.375                                 7.25 WOODBRIDGE                               VA               22192 PUD                                 20451201                    256000               20060101            79.01000214 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15896103 GR3:MTA NONCONF NON3YRHARD                                          205505.88        656.15                              360                       355                            6.75             0      0          0         0.375                                7.125 FARMINGTON                               MN               55024 Single Family                       20351101                    204000               20051201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15896107 GR2:MTA CONF NON3YRHARD                                             683377.28       2513.42                              360                       355                             6.5             0      0          0         0.375                                6.875 PASADENA                                 CA               91104 2-4 Family                          20351101                    680000               20051201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15896109 GR2:MTA CONF NON3YRHARD                                             254168.27         823.4                              360                       356                           6.625             0      0          0         0.375                                    7 VERNON TOWNSHIP                          NJ                7422 Single Family                       20351201                    256000               20060101            78.29000092 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15896110 GR2:MTA CONF NON3YRHARD                                             294309.83        941.77                              360                       356                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20109 PUD                                 20351201                    292800               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991135 GR3:MTA NONCONF NON3YRHARD                                          999908.21        3216.4                              360                       357                             6.5             0      0          0         0.375                                6.875 STEVENSVILLE                             MD               21666 Single Family                       20360101                   1000000               20060201            73.09999847 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991136 GR2:MTA CONF NON3YRHARD                                              272998.7       1150.98                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89115 2-4 Family                          20360101                    273000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991138 GR4:MTA 3YRHARD                                                       30376.2        112.37                              360                       357                               7             0      0          0         0.375                                7.375 RIVER ROUGE                              MI               48218 Single Family                       20360101                     30400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991139 GR2:MTA CONF NON3YRHARD                                             249223.85         921.1                              360                       357                           6.875             0      0          0         0.375                                 7.25 PHOENIX                                  AZ               85032 PUD                                 20360101                    249200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991140 GR2:MTA CONF NON3YRHARD                                             237076.69        714.67                              480                       477                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33418 PUD                                 20460101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991142 GR2:MTA CONF NON3YRHARD                                             364056.06       1345.42                              360                       357                               7             0      0          0         0.375                                7.375 SIGNAL HILL                              CA               90755 Condominium                         20360101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991143 GR4:MTA 3YRHARD                                                     211975.63        536.06                              480                       477                               7             0      0          0         0.375                                7.375 WORCESTER                                MA                1607 Single Family                       20460101                    212000               20060201            79.40000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991145 GR3:MTA NONCONF NON3YRHARD                                          650836.99       1643.57                              480                       477                             6.5             0      0          0         0.375                                6.875 SAN DIEGO                                CA               92106 Single Family                       20460101                    650000               20060201            78.30999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991146 GR2:MTA CONF NON3YRHARD                                             248631.49        916.66                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95827 Single Family                       20360101                    248000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991147 GR2:MTA CONF NON3YRHARD                                             183221.25        589.25                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89104 Single Family                       20360101                    183200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991148 GR2:MTA CONF NON3YRHARD                                             135740.21        571.49                              360                       357                            6.75             0      0          0         0.375                                7.125 CALDWELL                                 ID               83605 2-4 Family                          20360101                    135550               20060201            75.91000366 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991149 GR2:MTA CONF NON3YRHARD                                             619704.19       2613.95                              360                       357                             6.5             0      0          0         0.375                                6.875 LONG BEACH                               CA               90813 2-4 Family                          20360101                    620000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991150 GR2:MTA CONF NON3YRHARD                                             357998.28       1509.35                              360                       357                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 Single Family                       20360101                    358000               20060201            73.05999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991151 GR3:MTA NONCONF NON3YRHARD                                          448145.09       1440.95                              360                       357                               7             0      0          0         0.375                                7.375 SAN PABLO                                CA               94806 Single Family                       20360101                    448000               20060201            77.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991152 GR2:MTA CONF NON3YRHARD                                             160001.93        514.63                              360                       357                           6.625             0      0          0         0.375                                    7 SPRING LAKE PARK                         MN               55432 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991154 GR4:MTA 3YRHARD                                                     363943.84       1167.56                              360                       357                               7             0      0          0         0.375                                7.375 HACIENDA HEIGHTS                         CA               91745 Single Family                       20360101                    363000               20060201                     66 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991155 GR4:MTA 3YRHARD                                                     504460.79        1274.4                              480                       477                               7             0      0          0         0.375                                7.375 NOVATO                                   CA               94949 Condominium                         20460101                    504000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991156 GR3:MTA NONCONF NON3YRHARD                                          493463.87       1241.53                              480                       477                           6.875             0      0          0         0.375                                 7.25 SANTA ROSA                               CA               95403 Single Family                       20460101                    491000               20060201            73.83000183 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991157 GR2:MTA CONF NON3YRHARD                                             320870.56       1031.82                              360                       357                           6.875             0      0          0         0.375                                 7.25 RENO                                     NV               89506 Single Family                       20360101                    320800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991158 GR3:MTA NONCONF NON3YRHARD                                         1479997.22       4760.27                              360                       357                           6.625             0      0          0         0.375                                    7 LOS ANGELES                              CA               90066 Single Family                       20360101                   1480000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991159 GR2:MTA CONF NON3YRHARD                                             415844.39       1590.15                              360                       357                               7             0      0          0         0.375                                7.375 SANTA ROSA                               CA               95403 Single Family                       20360101                    416000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991160 GR4:MTA 3YRHARD                                                     346589.44        874.89                              480                       477                               7             0      0          0         0.375                                7.375 LOS BANOS                                CA               93635 Single Family                       20460101                    346000               20060201            79.91000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991161 GR3:MTA NONCONF NON3YRHARD                                          445218.74        1124.2                              480                       477                           6.625             0      0          0         0.375                                    7 SUISUN CITY                              CA               94585 Single Family                       20460101                    444600               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991162 GR3:MTA NONCONF NON3YRHARD                                          550063.82       1769.02                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95121 Single Family                       20360101                    550000               20060201            79.70999908 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991164 GR2:MTA CONF NON3YRHARD                                             328062.17       1212.36                              360                       357                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91911 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991165 GR4:MTA 3YRHARD                                                     380962.93       1201.35                              480                       477                           6.625             0      0          0         0.375                                    7 WINDERMERE                               FL               34786 PUD                                 20460101                    380000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991168 GR4:MTA 3YRHARD                                                     144028.74        532.26                              360                       357                               7             0      0          0         0.375                                7.375 WEST JORDAN                              UT               84088 Single Family                       20360101                    144000               20060201                     72 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991169 GR3:MTA NONCONF NON3YRHARD                                          443790.12       1342.13                              480                       477                            6.75             0      0          0         0.375                                7.125 APPLE VALLEY                             MN               55124 Single Family                       20460101                    443200               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991170 GR4:MTA 3YRHARD                                                     106521.26        393.65                              360                       357                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20360101                    106500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991171 GR2:MTA CONF NON3YRHARD                                             328456.46        829.37                              480                       477                           6.625             0      0          0         0.375                                    7 MANASSAS                                 VA               20111 Single Family                       20460101                    328000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991172 GR2:MTA CONF NON3YRHARD                                             143942.11        532.26                              360                       357                             6.5             0      0          0         0.375                                6.875 CASTLE ROCK                              CO               80104 PUD                                 20360101                    144000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991173 GR4:MTA 3YRHARD                                                      90999.57        383.66                              360                       357                               7             0      0          0         0.375                                7.375 PITTSBURGH                               PA               15210 2-4 Family                          20360101                     91000               20060201            79.12999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991174 GR4:MTA 3YRHARD                                                      53216.15        196.64                              360                       358                               7             0      0          0         0.375                                7.375 LORAIN                                   OH               44052 Single Family                       20360201                     53200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991175 GR2:MTA CONF NON3YRHARD                                             127740.21        473.12                              360                       358                           6.875             0      0          0         0.375                                 7.25 COLORADO SPRINGS                         CO               80909 Single Family                       20360201                    128000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991176 GR4:MTA 3YRHARD                                                     506557.16        1274.4                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20460101                    504000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991177 GR2:MTA CONF NON3YRHARD                                                279964         900.6                              360                       357                           6.625             0      0          0         0.375                                    7 SELDEN                                   NY               11784 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991178 GR4:MTA 3YRHARD                                                     304098.45        977.79                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93312 Single Family                       20360101                    304000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991179 GR2:MTA CONF NON3YRHARD                                             251244.36        793.52                              480                       477                               7             0      0          0         0.375                                7.375 SUMERDUCK                                VA               22742 Single Family                       20460101                    251000               20060201            66.05000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991180 GR2:MTA CONF NON3YRHARD                                             318799.73       1218.41                              360                       357                               7             0      0          0         0.375                                7.375 CENTREVILLE                              VA               20121 PUD                                 20360101                    318750               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991181 GR2:MTA CONF NON3YRHARD                                              328065.5       1212.36                              360                       357                               7             0      0          0         0.375                                7.375 FOLSOM                                   CA               95630 Condominium                         20360101                    328000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991182 GR4:MTA 3YRHARD                                                     363029.87       1170.77                              360                       357                             6.5             0      0          0         0.375                                6.875 SEATTLE                                  WA               98117 Single Family                       20360101                    364000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991183 GR4:MTA 3YRHARD                                                     299391.14       1108.86                              360                       358                               7             0      0          0         0.375                                7.375 CAVE CREEK                               AZ               85331 PUD                                 20360201                    300000               20060301            75.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991185 GR3:MTA NONCONF NON3YRHARD                                          651859.11       2409.92                              360                       357                             6.5             0      0          0         0.375                                6.875 SANTA ROSA                               CA               95404 PUD                                 20360101                    652000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991186 GR2:MTA CONF NON3YRHARD                                             199039.73        735.55                              360                       357                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98662 Single Family                       20360101                    199000               20060201            79.94999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991187 GR2:MTA CONF NON3YRHARD                                              317585.7        799.03                              480                       477                           6.875             0      0          0         0.375                                 7.25 FAIRFAX                                  VA               22031 PUD                                 20460101                    316000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991188 GR3:MTA NONCONF NON3YRHARD                                          823876.68       2498.32                              480                       478                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98112 PUD                                 20460201                    825000               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991189 GR3:MTA NONCONF NON3YRHARD                                         1225014.85       3940.09                              360                       357                           6.625             0      0          0         0.375                                    7 EADS                                     TN               38028 Single Family                       20360101                   1225000               20060201                     70 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991190 GR3:MTA NONCONF NON3YRHARD                                          439885.94       1855.06                              360                       357                               7             0      0          0         0.375                                7.375 WHITTIER                                 CA               90603 Single Family                       20360101                    440000               20060201                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991191 GR3:MTA NONCONF NON3YRHARD                                          670338.46       2156.28                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95133 Single Family                       20360101                    670400               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991192 GR2:MTA CONF NON3YRHARD                                             264030.63        849.13                              360                       357                            6.75             0      0          0         0.375                                7.125 KISSIMMEE                                FL               34741 PUD                                 20360101                    264000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991194 GR4:MTA 3YRHARD                                                      408681.6       1510.27                              360                       357                               7             0      0          0         0.375                                7.375 HOBE SOUND                               FL               33455 PUD                                 20360101                    408600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991196 GR3:MTA NONCONF NON3YRHARD                                          619937.23       1994.17                              360                       357                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95125 Single Family                       20360101                    620000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991197 GR4:MTA 3YRHARD                                                     499796.41       2108.03                              360                       357                               7             0      0          0         0.375                                7.375 PASO ROBLES                              CA               93446 PUD                                 20360101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991200 GR4:MTA 3YRHARD                                                     627296.52       2242.78                              480                       477                               7             0      0          0         0.375                                7.375 CAMPBELL                                 CA               95008 2-4 Family                          20460101                    626500               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991201 GR3:MTA NONCONF NON3YRHARD                                          463911.66       1959.41                              360                       358                               7             0      0          0         0.375                                7.375 SUNNYVALE                                CA               94087 Single Family                       20360201                    464750               20060301                     65 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991202 GR4:MTA 3YRHARD                                                     429703.81       1488.34                              360                       357                           6.625             0      0          0         0.375                                    7 ANAHEIM                                  CA               92804 Single Family                       20360101                    431250               20060201            71.87999725 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991204 GR4:MTA 3YRHARD                                                     275866.56        884.51                              360                       357                               7             0      0          0         0.375                                7.375 LAUGHLIN                                 NV               89029 Single Family                       20360101                    275000               20060201            73.91999817 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991205 GR2:MTA CONF NON3YRHARD                                             152260.12        561.83                              360                       357                             6.5             0      0          0         0.375                                6.875 CHANDLER                                 AZ               85224 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991206 GR4:MTA 3YRHARD                                                     125266.92        402.05                              360                       357                           6.875             0      0          0         0.375                                 7.25 SUMNER                                   WA               98390 Single Family                       20360101                    125000               20060201            61.88000107 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991207 GR3:MTA NONCONF NON3YRHARD                                          547869.65       1387.68                              480                       478                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95116 PUD                                 20460201                    548800               20060301                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991208 GR3:MTA NONCONF NON3YRHARD                                          519844.19       1672.53                              360                       357                            6.25             0      0          0         0.375                                6.625 SANTA CRUZ                               CA               95065 Single Family                       20360101                    520000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991209 GR3:MTA NONCONF NON3YRHARD                                          592068.69       1904.11                              360                       357                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               90025 Condominium                         20360101                    592000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991210 GR3:MTA NONCONF NON3YRHARD                                           648172.4       2402.53                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN RAMON                                CA               94583 PUD                                 20360101                    650000               20060201            76.47000122 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991211 GR3:MTA NONCONF NON3YRHARD                                         1219989.03       3924.01                              360                       357                           6.625             0      0          0         0.375                                    7 CAMPBELL                                 CA               95008 Single Family                       20360101                   1220000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991214 GR4:MTA 3YRHARD                                                       57710.8        213.28                              360                       357                               7             0      0          0         0.375                                7.375 HAZEL PARK                               MI               48030 Single Family                       20360101                     57700               20060201            76.68000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991215 GR2:MTA CONF NON3YRHARD                                             398396.73       1472.57                              360                       357                            6.75             0      0          0         0.375                                7.125 BERKLEY                                  MA                2779 Single Family                       20360101                    398400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991217 GR4:MTA 3YRHARD                                                        630338       2032.77                              360                       357                             6.5             0      0          0         0.375                                6.875 NAPLES                                   FL               34114 Condominium                         20360101                    632000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991218 GR4:MTA 3YRHARD                                                     244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95864 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991219 GR4:MTA 3YRHARD                                                     380647.38        960.86                              480                       477                               7             0      0          0         0.375                                7.375 NORWALK                                  CA               90650 Single Family                       20460101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991220 GR3:MTA NONCONF NON3YRHARD                                          999908.21        3216.4                              360                       357                             6.5             0      0          0         0.375                                6.875 ROSEVILLE                                CA               95747 PUD                                 20360101                   1000000               20060201            75.47000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991221 GR2:MTA CONF NON3YRHARD                                             334168.51        840.75                              480                       477                           6.875             0      0          0         0.375                                 7.25 ELMHURST                                 IL               60126 Single Family                       20460101                    332500               20060201            79.93000031 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991222 GR2:MTA CONF NON3YRHARD                                             137056.86        414.88                              480                       477                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80205 Single Family                       20460101                    137000               20060201            70.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991223 GR4:MTA 3YRHARD                                                     277390.97        1025.7                              360                       357                               7             0      0          0         0.375                                7.375 BRIGHTON                                 CO               80602 PUD                                 20360101                    277500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991224 GR4:MTA 3YRHARD                                                     368119.18       1183.64                              360                       357                               7             0      0          0         0.375                                7.375 BELLFLOWER                               CA               90706 Condominium                         20360101                    368000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991226 GR3:MTA NONCONF NON3YRHARD                                          455997.81       1922.52                              360                       357                               7             0      0          0         0.375                                7.375 ANAHEIM                                  CA               92801 Single Family                       20360101                    456000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991228 GR2:MTA CONF NON3YRHARD                                             195978.01        724.46                              360                       357                           6.625             0      0          0         0.375                                    7 LAVEEN                                   AZ               85339 PUD                                 20360101                    196000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991229 GR2:MTA CONF NON3YRHARD                                              159985.3        514.63                              360                       357                             6.5             0      0          0         0.375                                6.875 GLENDALE                                 AZ               85308 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991230 GR2:MTA CONF NON3YRHARD                                             417897.89       1259.76                              480                       477                               7             0      0          0         0.375                                7.375 SAN PABLO                                CA               94806 Single Family                       20460101                    416000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991231 GR2:MTA CONF NON3YRHARD                                             277922.25       1173.75                              360                       358                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85248 PUD                                 20360201                    278400               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991232 GR4:MTA 3YRHARD                                                     242706.81        898.92                              360                       357                           6.375             0      0          0         0.375                                 6.75 HIGHLANDS RANCH                          CO               80126 PUD                                 20360101                    243200               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991234 GR2:MTA CONF NON3YRHARD                                             299998.55       1264.82                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60647 Condominium                         20360101                    300000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991235 GR4:MTA 3YRHARD                                                     343111.08       1103.23                              360                       357                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92630 PUD                                 20360101                    343000               20060201            74.55999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991236 GR3:MTA NONCONF NON3YRHARD                                          910011.04       2926.92                              360                       358                             6.5             0      0          0         0.375                                6.875 BOCA RATON                               FL               33431 PUD                                 20360201                    910000               20060301                     70 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991238 GR2:MTA CONF NON3YRHARD                                             207183.17        764.01                              360                       357                           6.875             0      0          0         0.375                                 7.25 AVONDALE                                 AZ               85323 PUD                                 20360101                    206700               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991239 GR4:MTA 3YRHARD                                                     239428.06        771.94                              360                       357                            6.75             0      0          0         0.375                                7.125 AURORA                                   IL               60504 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991240 GR3:MTA NONCONF NON3YRHARD                                          204436.51        518.49                              480                       477                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55401 Condominium                         20460101                    205050               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991241 GR2:MTA CONF NON3YRHARD                                             168433.64        622.44                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80212 Single Family                       20360101                    168400               20060201            77.59999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991242 GR4:MTA 3YRHARD                                                     550972.56       2036.98                              360                       357                            6.75             0      0          0         0.375                                7.125 CHINO HILLS                              CA               91709 PUD                                 20360101                    551100               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991243 GR2:MTA CONF NON3YRHARD                                             243248.56        898.92                              360                       357                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    243200               20060201            79.76000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991244 GR3:MTA NONCONF NON3YRHARD                                          420520.78          1062                              480                       477                           6.625             0      0          0         0.375                                    7 SALINAS                                  CA               93907 Single Family                       20460101                    420000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991245 GR2:MTA CONF NON3YRHARD                                             136027.15        502.69                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80239 Single Family                       20360101                    136000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991246 GR4:MTA 3YRHARD                                                        207999        876.94                              360                       357                               7             0      0          0         0.375                                7.375 HILLSBORO                                OR               97124 2-4 Family                          20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991247 GR2:MTA CONF NON3YRHARD                                             289657.84       1070.42                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80206 Single Family                       20360101                    289600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991248 GR2:MTA CONF NON3YRHARD                                             367542.64       1182.03                              360                       358                           6.625             0      0          0         0.375                                    7 REDMOND                                  WA               98052 Single Family                       20360201                    367500               20060301                     75 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991249 GR2:MTA CONF NON3YRHARD                                             229645.85        848.65                              360                       357                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80014 Single Family                       20360101                    229600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991250 GR4:MTA 3YRHARD                                                     309868.54       1145.83                              360                       357                            6.25             0      0          0         0.375                                6.625 OXNARD                                   CA               93033 Condominium                         20360101                    310000               20060201            88.56999969 PMI                           1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991251 GR3:MTA NONCONF NON3YRHARD                                          500591.83       1264.29                              480                       477                           6.375             0      0          0         0.375                                 6.75 OCEANSIDE                                CA               92054 Single Family                       20460101                    500000               20060201            58.81999969 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991252 GR3:MTA NONCONF NON3YRHARD                                          504498.79       1274.02                              480                       477                             6.5             0      0          0         0.375                                6.875 THOUSAND OAKS                            CA               91320 Single Family                       20460101                    503850               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991253 GR4:MTA 3YRHARD                                                     749344.75       2772.15                              360                       357                           6.875             0      0          0         0.375                                 7.25 CORONA                                   CA               92879 PUD                                 20360101                    750000               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991254 GR2:MTA CONF NON3YRHARD                                             222468.81        820.38                              360                       357                           6.875             0      0          0         0.375                                 7.25 AVONDALE                                 AZ               85323 PUD                                 20360101                    221950               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991255 GR4:MTA 3YRHARD                                                     261537.87         972.1                              360                       357                            6.75             0      0          0         0.375                                7.125 NEWMAN                                   CA               95360 Single Family                       20360101                    263000               20060201            77.34999847 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991256 GR2:MTA CONF NON3YRHARD                                              113524.5        343.26                              480                       477                               7             0      0          0         0.375                                7.375 TUMWATER                                 WA               98512 Single Family                       20460101                    113350               20060201            68.69999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991257 GR4:MTA 3YRHARD                                                     650210.53       2090.66                              360                       357                               7             0      0          0         0.375                                7.375 HALF MOON BAY                            CA               94019 Single Family                       20360101                    650000               20060201            74.29000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991259 GR2:MTA CONF NON3YRHARD                                             417913.68       1051.89                              480                       477                           6.625             0      0          0         0.375                                    7 STOCKTON                                 CA               95206 Single Family                       20460101                    416000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991260 GR4:MTA 3YRHARD                                                     554675.01       1788.32                              360                       358                               7             0      0          0         0.375                                7.375 SAN ANSELMO                              CA               94960 Single Family                       20360201                    556000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991261 GR3:MTA NONCONF NON3YRHARD                                          572177.95       1446.34                              480                       477                            6.75             0      0          0         0.375                                7.125 CAMARILLO                                CA               93010 Single Family                       20460101                    572000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991262 GR2:MTA CONF NON3YRHARD                                             363459.23       1343.57                              360                       357                           6.625             0      0          0         0.375                                    7 CASTLE ROCK                              CO               80104 PUD                                 20360101                    363500               20060201            79.72000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991263 GR3:MTA NONCONF NON3YRHARD                                          560053.63       2069.87                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAKE FOREST                              CA               92630 PUD                                 20360101                    560000               20060201            71.80000305 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991264 GR2:MTA CONF NON3YRHARD                                             118811.37        439.11                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAWRENCEVILLE                            GA               30044 Single Family                       20360101                    118800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991265 GR3:MTA NONCONF NON3YRHARD                                          577186.66       1860.69                              360                       357                            6.25             0      0          0         0.375                                6.625 CLARKSBURG                               MD               20871 PUD                                 20360101                    578500               20060201            79.98999786 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991266 GR4:MTA 3YRHARD                                                     497562.93       1595.34                              360                       357                               7             0      0          0         0.375                                7.375 CORONA AREA                              CA               92880 Single Family                       20360101                    496000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991267 GR2:MTA CONF NON3YRHARD                                             393104.27        1188.6                              480                       477                               7             0      0          0         0.375                                7.375 OAKLEY                                   CA               94561 Single Family                       20460101                    392500               20060201                   78.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991269 GR4:MTA 3YRHARD                                                     404004.89       1299.43                              360                       357                           6.625             0      0          0         0.375                                    7 ENUMCLAW                                 WA               98022 PUD                                 20360101                    404000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991270 GR2:MTA CONF NON3YRHARD                                             305060.91       1127.34                              360                       357                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 Single Family                       20360101                    305000               20060201            71.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991271 GR4:MTA 3YRHARD                                                     650900.71       1968.37                              480                       477                               7             0      0          0         0.375                                7.375 SHAVER LAKE                              CA               93664 Single Family                       20460101                    650000               20060201            70.08000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991272 GR2:MTA CONF NON3YRHARD                                             123990.59         374.9                              480                       477                               7             0      0          0         0.375                                7.375 PAYSON                                   UT               84651 Single Family                       20460101                    123800               20060201            75.02999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991273 GR4:MTA 3YRHARD                                                     213542.63        789.14                              360                       357                               7             0      0          0         0.375                                7.375 BONNEY LAKE                              WA               98391 PUD                                 20360101                    213500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991274 GR2:MTA CONF NON3YRHARD                                             219344.88        707.61                              360                       357                           6.375             0      0          0         0.375                                 6.75 SAN DIMAS                                CA               91773 Single Family                       20360101                    220000               20060201            46.40999985 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991275 GR3:MTA NONCONF NON3YRHARD                                          527878.86       1333.06                              480                       477                             6.5             0      0          0         0.375                                6.875 PLACENTIA                                CA               92870 Single Family                       20460101                    527200               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991276 GR2:MTA CONF NON3YRHARD                                             383531.63       1067.95                              480                       478                            6.75             0      0          0         0.375                                7.125 CARROLLTON                               VA               23314 PUD                                 20460201                    385300               20060301            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991277 GR3:MTA NONCONF NON3YRHARD                                          803312.79       2022.85                              480                       477                            6.75             0      0          0         0.375                                7.125 SOUTH SAN FRANCISCO                      CA               94080 Single Family                       20460101                    800000               20060201                     64 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991279 GR3:MTA NONCONF NON3YRHARD                                           464590.2       1497.88                              360                       357                           6.625             0      0          0         0.375                                    7 CORONA AREA                              CA               92880 Single Family                       20360101                    465700               20060201            73.91999817 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991282 GR4:MTA 3YRHARD                                                      502109.9       1264.29                              480                       477                             6.5             0      0          0         0.375                                6.875 STOCKTON                                 CA               95212 Single Family                       20460101                    500000               20060201            62.65999985 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991283 GR4:MTA 3YRHARD                                                     525468.36        1327.5                              480                       477                             6.5             0      0          0         0.375                                6.875 PINOLE                                   CA               94564 Single Family                       20460101                    525000               20060201            79.30999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991284 GR2:MTA CONF NON3YRHARD                                             336377.13       1202.65                              480                       477                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 2-4 Family                          20460101                    335950               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991285 GR4:MTA 3YRHARD                                                     544176.19       1749.72                              360                       357                               7             0      0          0         0.375                                7.375 LA GRANGE                                CA               95329 PUD                                 20360101                    544000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991286 GR3:MTA NONCONF NON3YRHARD                                          776993.63       2871.95                              360                       357                            6.75             0      0          0         0.375                                7.125 INDIO                                    CA               92201 PUD                                 20360101                    777000               20060201            79.69000244 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991287 GR3:MTA NONCONF NON3YRHARD                                          795393.02       2022.85                              480                       478                           6.625             0      0          0         0.375                                    7 SCOTTSDALE                               AZ               85255 Single Family                       20460201                    800000               20060301            70.05000305 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991288 GR4:MTA 3YRHARD                                                     179987.73        783.38                              360                       357                               7             0      0          0         0.375                                7.375 PLANO                                    TX               75025 PUD                                 20360101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991290 GR2:MTA CONF NON3YRHARD                                             371493.48       1126.52                              480                       478                           6.625             0      0          0         0.375                                    7 EL DORADO HILLS                          CA               95762 Single Family                       20460201                    372000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991291 GR3:MTA NONCONF NON3YRHARD                                          601057.55       2221.42                              360                       357                           6.875             0      0          0         0.375                                 7.25 DALY CITY                                CA               94015 Single Family                       20360101                    601000               20060201            74.11000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991292 GR2:MTA CONF NON3YRHARD                                             179959.35        578.96                              360                       357                             6.5             0      0          0         0.375                                6.875 OLYMPIA                                  WA               98513 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991293 GR2:MTA CONF NON3YRHARD                                             240333.99        606.86                              480                       477                           6.625             0      0          0         0.375                                    7 VALLEJO                                  CA               94589 Condominium                         20460101                    240000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991294 GR4:MTA 3YRHARD                                                     503255.91       1270.35                              480                       477                               7             0      0          0         0.375                                7.375 DALY CITY                                CA               94015 Single Family                       20460101                    502400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991295 GR3:MTA NONCONF NON3YRHARD                                          714994.15       2642.78                              360                       357                            6.75             0      0          0         0.375                                7.125 THOUSAND OAKS                            CA               91361 PUD                                 20360101                    715000               20060201                     65 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991296 GR3:MTA NONCONF NON3YRHARD                                          444496.36       1642.96                              360                       357                            6.75             0      0          0         0.375                                7.125 WESTLAKE VILLAGE                         CA               91361 PUD                                 20360101                    444500               20060201                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991297 GR3:MTA NONCONF NON3YRHARD                                             817455       2630.05                              360                       357                            6.25             0      0          0         0.375                                6.625 ASHBURN                                  VA               20148 PUD                                 20360101                    817700               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991298 GR4:MTA 3YRHARD                                                     480817.75       1213.71                              480                       477                               7             0      0          0         0.375                                7.375 PEMBROKE PINES                           FL               33028 PUD                                 20460101                    480000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991299 GR4:MTA 3YRHARD                                                     102020.36        377.02                              360                       357                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20360101                    102000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991300 GR4:MTA 3YRHARD                                                     101270.22        374.24                              360                       357                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20360101                    101250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991302 GR4:MTA 3YRHARD                                                     101270.22        374.24                              360                       357                               7             0      0          0         0.375                                7.375 FRANKLIN                                 TN               37064 Single Family                       20360101                    101250               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991303 GR4:MTA 3YRHARD                                                      54556.66        202.56                              360                       357                           6.875             0      0          0         0.375                                 7.25 COLUMBUS                                 OH               43203 Single Family                       20360101                     54800               20060201            76.11000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991304 GR3:MTA NONCONF NON3YRHARD                                          431997.94       1821.33                              360                       357                               7             0      0          0         0.375                                7.375 LAFAYETTE                                CO               80026 PUD                                 20360101                    432000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991305 GR3:MTA NONCONF NON3YRHARD                                          540360.81       1365.43                              480                       477                           6.125             0      0          0         0.375                                  6.5 LORTON                                   VA               22079 PUD                                 20460101                    540000               20060201                     72 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991307 GR2:MTA CONF NON3YRHARD                                             219998.09        707.61                              360                       357                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95824 Single Family                       20360101                    220000               20060201            72.61000061 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991308 GR2:MTA CONF NON3YRHARD                                              374320.2        945.18                              480                       477                           6.625             0      0          0         0.375                                    7 RIDGEFIELD                               WA               98642 PUD                                 20460101                    373800               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991309 GR3:MTA NONCONF NON3YRHARD                                          817124.99       2628.44                              360                       357                             6.5             0      0          0         0.375                                6.875 LEESBURG                                 VA               20175 PUD                                 20360101                    817200               20060201            79.98999786 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991310 GR3:MTA NONCONF NON3YRHARD                                          535656.93       1355.31                              480                       477                            6.25             0      0          0         0.375                                6.625 SAN JOSE                                 CA               95121 Single Family                       20460101                    536000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991312 GR2:MTA CONF NON3YRHARD                                             323997.34       1197.57                              360                       357                            6.75             0      0          0         0.375                                7.125 CHELSEA                                  MA                2150 2-4 Family                          20360101                    324000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991313 GR4:MTA 3YRHARD                                                     316783.02        797.01                              480                       477                               7             0      0          0         0.375                                7.375 CATHEDRAL CITY                           CA               92234 Single Family                       20460101                    315200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991314 GR4:MTA 3YRHARD                                                     922706.98       2959.09                              360                       357                           6.875             0      0          0         0.375                                 7.25 SCOTTSDALE                               AZ               85262 PUD                                 20360101                    920000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991315 GR4:MTA 3YRHARD                                                     260493.73        836.27                              360                       357                            6.25             0      0          0         0.375                                6.625 WEST PALM BEACH                          FL               33415 PUD                                 20360101                    260000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991317 GR3:MTA NONCONF NON3YRHARD                                          536006.51       1723.99                              360                       357                           6.625             0      0          0         0.375                                    7 LOS ANGELES                              CA               90027 Single Family                       20360101                    536000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991318 GR3:MTA NONCONF NON3YRHARD                                           419917.8       1350.89                              360                       357                           6.375             0      0          0         0.375                                 6.75 ANTIOCH                                  CA               94509 Single Family                       20360101                    420000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991319 GR3:MTA NONCONF NON3YRHARD                                             536970       1351.27                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95127 Single Family                       20460101                    534400               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991320 GR3:MTA NONCONF NON3YRHARD                                          601027.71       2226.04                              360                       358                               7             0      0          0         0.375                                7.375 NEVADA CITY                              CA               95959 Single Family                       20360201                    602250               20060301                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991321 GR4:MTA 3YRHARD                                                     234596.73        990.77                              360                       358                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95204 2-4 Family                          20360201                    235000               20060301            55.95000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991322 GR3:MTA NONCONF NON3YRHARD                                          525020.72       1325.98                              480                       477                           6.375             0      0          0         0.375                                 6.75 FAIRFIELD                                CA               94534 Single Family                       20460101                    524400               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991323 GR4:MTA 3YRHARD                                                     320426.07        969.05                              480                       477                            6.75             0      0          0         0.375                                7.125 VACAVILLE                                CA               95687 Single Family                       20460101                    320000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991324 GR2:MTA CONF NON3YRHARD                                             110422.05        408.06                              360                       357                               7             0      0          0         0.375                                7.375 MARIETTA                                 GA               30064 Single Family                       20360101                    110400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991325 GR4:MTA 3YRHARD                                                     353374.78       1306.98                              360                       357                               6             0      0          0         0.375                                6.375 WOODSTOCK                                GA               30188 PUD                                 20360101                    353600               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991326 GR3:MTA NONCONF NON3YRHARD                                          484022.24       1222.44                              480                       477                           6.375             0      0          0         0.375                                 6.75 LITCHFIELD PARK                          AZ               85340 PUD                                 20460101                    483450               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991327 GR3:MTA NONCONF NON3YRHARD                                          547309.29       2022.56                              360                       357                               7             0      0          0         0.375                                7.375 LEESBURG                                 VA               20176 PUD                                 20360101                    547200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991328 GR4:MTA 3YRHARD                                                     414255.01       1046.83                              480                       477                           6.875             0      0          0         0.375                                 7.25 RICHMOND                                 CA               94804 Single Family                       20460101                    414000               20060201            76.66999817 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991330 GR2:MTA CONF NON3YRHARD                                             272406.82        687.77                              480                       477                            6.75             0      0          0         0.375                                7.125 EL CENTRO                                CA               92243 Single Family                       20460101                    272000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991331 GR2:MTA CONF NON3YRHARD                                             252221.33         934.4                              360                       358                           6.625             0      0          0         0.375                                    7 SCOTTSDALE                               AZ               85258 Condominium                         20360201                    252800               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991332 GR4:MTA 3YRHARD                                                     458491.55       1694.34                              360                       357                               7             0      0          0         0.375                                7.375 ANTIOCH                                  CA               94509 Single Family                       20360101                    458400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991333 GR4:MTA 3YRHARD                                                     180076.99        578.96                              360                       358                               7             0      0          0         0.375                                7.375 TACOMA                                   WA               98409 Single Family                       20360201                    180000               20060301            76.59999847 No MI                         1.00E+16        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991334 GR2:MTA CONF NON3YRHARD                                             178598.52        660.15                              360                       357                            6.75             0      0          0         0.375                                7.125 RIO RANCHO                               NM               87124 PUD                                 20360101                    178600               20060201            74.41999817 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991335 GR4:MTA 3YRHARD                                                     249925.09         804.1                              360                       357                            6.25             0      0          0         0.375                                6.625 PORT CHARLOTTE                           FL               33948 Single Family                       20360101                    250000               20060201            78.12000275 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991336 GR2:MTA CONF NON3YRHARD                                             357604.33       1150.19                              360                       357                           6.625             0      0          0         0.375                                    7 STERLING                                 VA               20164 Single Family                       20360101                    357600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991337 GR3:MTA NONCONF NON3YRHARD                                          437280.04       1906.21                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89138 PUD                                 20360201                    438000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991339 GR4:MTA 3YRHARD                                                      345640.1       1111.59                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89135 PUD                                 20360101                    345600               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991340 GR3:MTA NONCONF NON3YRHARD                                          450145.75       1447.38                              360                       357                               7             0      0          0         0.375                                7.375 SOUTH LAKE TAHOE                         CA               96150 Single Family                       20360101                    450000               20060201            59.02000046 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991341 GR2:MTA CONF NON3YRHARD                                             391204.42       1448.91                              360                       358                             6.5             0      0          0         0.375                                6.875 AMERICAN CANYON                          CA               94503 Single Family                       20360201                    392000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991342 GR4:MTA 3YRHARD                                                     235973.52        872.31                              360                       357                           6.625             0      0          0         0.375                                    7 ELK GROVE                                CA               95624 Single Family                       20360101                    236000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991343 GR2:MTA CONF NON3YRHARD                                             113977.69        366.67                              360                       358                            6.25             0      0          0         0.375                                6.625 CORNELIUS                                OR               97113 Single Family                       20360201                    114000               20060301                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991344 GR4:MTA 3YRHARD                                                     102320.41        378.13                              360                       357                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95203 Condominium                         20360101                    102300               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991345 GR4:MTA 3YRHARD                                                     342805.29        865.78                              480                       477                           6.375             0      0          0         0.375                                 6.75 SAMMAMISH                                WA               98075 PUD                                 20460101                    342400               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991346 GR2:MTA CONF NON3YRHARD                                             328003.97       1054.98                              360                       357                           6.625             0      0          0         0.375                                    7 OAKLAND                                  CA               94605 Single Family                       20360101                    328000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944321 GR2:MTA CONF NON3YRHARD                                             373094.57        1196.5                              360                       356                               7             0      0          0         0.375                                7.375 MADISON                                  WI               53718 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944322 GR4:MTA 3YRHARD                                                     223043.31        675.31                              480                       477                               7             0      0          0         0.375                                7.375 SNOHOMISH                                WA               98296 Single Family                       20460101                    223000               20060201                   51.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944323 GR2:MTA CONF NON3YRHARD                                             420806.46       1552.41                              360                       356                            6.75             0      0          0         0.375                                7.125 WILMINGTON                               CA               90744 2-4 Family                          20351201                    420000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944325 GR2:MTA CONF NON3YRHARD                                             170393.77        546.79                              360                       356                           6.625             0      0          0         0.375                                    7 HANFORD                                  CA               93230 Single Family                       20351201                    170000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944326 GR4:MTA 3YRHARD                                                     301055.29        908.48                              480                       476                             6.5             0      0          0         0.375                                6.875 NEWCASTLE                                WA               98056 Single Family                       20451201                    300000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944327 GR4:MTA 3YRHARD                                                     394089.54       1260.83                              360                       356                           6.875             0      0          0         0.375                                 7.25 MESA                                     AZ               85212 PUD                                 20351201                    392000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944333 GR2:MTA CONF NON3YRHARD                                             381586.57       1153.77                              480                       477                               7             0      0          0         0.375                                7.375 SANTA MARIA                              CA               93454 Single Family                       20460101                    381000               20060201            74.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944334 GR2:MTA CONF NON3YRHARD                                             323620.19       1193.88                              360                       356                            6.75             0      0          0         0.375                                7.125 GILBERT                                  AZ               85234 PUD                                 20351201                    323000               20060101            78.77999878 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944335 GR2:MTA CONF NON3YRHARD                                             335470.09       1412.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 HYATTSVILLE                              MD               20782 Single Family                       20351201                    335000               20060101                  83.75 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944336 GR2:MTA CONF NON3YRHARD                                             335783.09       1238.23                              360                       356                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85248 PUD                                 20351201                    335000               20060101            74.44000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944344 GR4:MTA 3YRHARD                                                     134644.43        338.83                              480                       476                           6.875             0      0          0         0.375                                 7.25 MILWAUKIE                                OR               97267 Single Family                       20451201                    134000               20060101            52.40000153 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944345 GR2:MTA CONF NON3YRHARD                                             187836.54        601.47                              360                       356                             6.5             0      0          0         0.375                                6.875 PHOENIX                                  AZ               85041 PUD                                 20351201                    187000               20060101            65.61000061 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944346 GR2:MTA CONF NON3YRHARD                                             368162.06        926.47                              480                       476                           6.875             0      0          0         0.375                                 7.25 KIRKLAND                                 WA               98033 Single Family                       20451201                    366400               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944348 GR4:MTA 3YRHARD                                                     348487.65        876.91                              480                       476                               7             0      0          0         0.375                                7.375 GALT                                     CA               95632 Single Family                       20451201                    346800               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944349 GR4:MTA 3YRHARD                                                     341000.39       1093.58                              360                       356                               7             0      0          0         0.375                                7.375 PLEASANT HILL                            CA               94523 Condominium                         20351201                    340000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944351 GR2:MTA CONF NON3YRHARD                                             108335.23        402.89                              360                       356                           6.875             0      0          0         0.375                                 7.25 BALTIMORE                                MD               21230 Single Family                       20351201                    109000               20060101            49.54999924 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             3                 360
       15944353 GR3:MTA NONCONF NON3YRHARD                                          136261.13        502.69                              360                       356                            6.75             0      0          0         0.375                                7.125 ST PAUL                                  MN               55104 Single Family                       20351201                    136000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944354 GR2:MTA CONF NON3YRHARD                                             196599.53        727.05                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33409 Condominium                         20351201                    196700               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944355 GR4:MTA 3YRHARD                                                     369846.64        930.52                              480                       476                               7             0      0          0         0.375                                7.375 BUSHNELL                                 FL               33513 Single Family                       20451201                    368000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944356 GR3:MTA NONCONF NON3YRHARD                                          166297.06        701.55                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55404 2-4 Family                          20351201                    166400               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944357 GR2:MTA CONF NON3YRHARD                                              283678.7        910.89                              360                       356                            6.25             0      0          0         0.375                                6.625 BALTIMORE                                MD               21128 Single Family                       20351201                    283200               20060101                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944359 GR2:MTA CONF NON3YRHARD                                             183156.29        673.82                              360                       356                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33409 Condominium                         20351201                    182300               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944361 GR2:MTA CONF NON3YRHARD                                             301628.87       1114.78                              360                       357                           6.875             0      0          0         0.375                                 7.25 PEORIA                                   AZ               85383 PUD                                 20360101                    301600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944364 GR2:MTA CONF NON3YRHARD                                             296685.61        952.06                              360                       356                           6.625             0      0          0         0.375                                    7 TUCSON                                   AZ               85715 PUD                                 20351201                    296000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944366 GR4:MTA 3YRHARD                                                     156364.66        576.61                              360                       356                               7             0      0          0         0.375                                7.375 NORWICH                                  CT                6360 Single Family                       20351201                    156000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944367 GR2:MTA CONF NON3YRHARD                                             329897.61       1054.98                              360                       356                               7             0      0          0         0.375                                7.375 SAMMAMISH                                WA               98074 Single Family                       20351201                    328000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944373 GR2:MTA CONF NON3YRHARD                                             224336.62        827.95                              360                       356                             6.5             0      0          0         0.375                                6.875 VANCOUVER                                WA               98685 PUD                                 20351201                    224000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944374 GR4:MTA 3YRHARD                                                     265482.49       1117.26                              360                       357                               7             0      0          0         0.375                                7.375 WEST PALM BEACH                          FL               33412 Single Family                       20360101                    265000               20060201            79.09999847 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944376 GR2:MTA CONF NON3YRHARD                                             176381.58        650.54                              360                       356                               7             0      0          0         0.375                                7.375 BEND                                     OR               97702 Single Family                       20351201                    176000               20060101            79.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944378 GR4:MTA 3YRHARD                                                      393078.6       1260.83                              360                       356                               7             0      0          0         0.375                                7.375 RESCUE                                   CA               95672 Single Family                       20351201                    392000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944380 GR2:MTA CONF NON3YRHARD                                             291171.12       1002.23                              360                       356                               7             0      0          0         0.375                                7.375 HERNDON                                  VA               20170 PUD                                 20351201                    290400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944381 GR4:MTA 3YRHARD                                                     288847.39        926.33                              360                       356                               7             0      0          0         0.375                                7.375 ELBERT                                   CO               80106 Single Family                       20351201                    288000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944382 GR4:MTA 3YRHARD                                                      405080.7       1312.29                              360                       356                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32837 PUD                                 20351201                    408000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944383 GR2:MTA CONF NON3YRHARD                                             370263.51       1365.38                              360                       356                               7             0      0          0         0.375                                7.375 MENIFEE                                  CA               92584 PUD                                 20351201                    369400               20060101            77.27999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944385 GR2:MTA CONF NON3YRHARD                                             396999.87        1273.7                              360                       357                           6.625             0      0          0         0.375                                    7 GALT                                     CA               95632 Single Family                       20360101                    396000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944387 GR3:MTA NONCONF NON3YRHARD                                            79655.9        771.94                              360                       356                           6.625             0      0          0         0.375                                    7 SPRINGFIELD                              VA               22152 Condominium                         20351201                    240000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944388 GR2:MTA CONF NON3YRHARD                                             409919.98       1130.87                              480                       476                               7             0      0          0         0.375                                7.375 BROOMFIELD                               CO               80020 PUD                                 20451201                    408000               20060101            74.18000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944389 GR4:MTA 3YRHARD                                                     175821.99        646.84                              360                       356                               7             0      0          0         0.375                                7.375 MAYWOOD                                  IL               60153 Single Family                       20351201                    175000               20060101            84.94999695 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944390 GR2:MTA CONF NON3YRHARD                                             177978.07        656.45                              360                       356                           6.875             0      0          0         0.375                                 7.25 MESA                                     AZ               85208 PUD                                 20351201                    177600               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944391 GR2:MTA CONF NON3YRHARD                                             372605.89        1196.5                              360                       356                           6.375             0      0          0         0.375                                 6.75 WOODBRIDGE                               VA               22192 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944392 GR4:MTA 3YRHARD                                                     394898.04       1187.08                              480                       476                               7             0      0          0         0.375                                7.375 INDIO                                    CA               92203 PUD                                 20451201                    392000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944394 GR3:MTA NONCONF NON3YRHARD                                          551400.52       2032.91                              360                       357                               7             0      0          0         0.375                                7.375 BROOKLYN                                 NY               11211 2-4 Family                          20360101                    550000               20060201            64.33000183 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944397 GR2:MTA CONF NON3YRHARD                                             337186.72       1202.83                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95824 2-4 Family                          20451201                    336000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944398 GR2:MTA CONF NON3YRHARD                                              255976.5         823.4                              360                       357                             6.5             0      0          0         0.375                                6.875 GAITHERSBURG                             MD               20879 PUD                                 20360101                    256000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944400 GR2:MTA CONF NON3YRHARD                                             276674.38        952.54                              360                       356                           6.875             0      0          0         0.375                                 7.25 MANASSAS                                 VA               20110 PUD                                 20351201                    276000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944402 GR2:MTA CONF NON3YRHARD                                              371202.8       1415.84                              360                       356                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 Single Family                       20351201                    370400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944403 GR4:MTA 3YRHARD                                                     140207.48         442.6                              480                       477                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92504 Single Family                       20460101                    140000               20060201            34.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944404 GR2:MTA CONF NON3YRHARD                                             226763.34        725.62                              360                       356                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89110 PUD                                 20351201                    225600               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944407 GR3:MTA NONCONF NON3YRHARD                                          195196.24        724.46                              360                       356                           6.625             0      0          0         0.375                                    7 MINNEAPOLIS                              MN               55419 Single Family                       20351201                    196000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944408 GR2:MTA CONF NON3YRHARD                                             185988.14        596.97                              360                       356                             6.5             0      0          0         0.375                                6.875 MADISON                                  WI               53717 Condominium                         20351201                    185600               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944409 GR4:MTA 3YRHARD                                                     180420.76        665.32                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89145 Single Family                       20351201                    180000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944410 GR2:MTA CONF NON3YRHARD                                             190626.21        617.55                              360                       356                           6.625             0      0          0         0.375                                    7 LAKE MILLS                               WI               53551 Single Family                       20351201                    192000               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             3                 360
       15944411 GR2:MTA CONF NON3YRHARD                                             248016.58        920.93                              480                       476                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 PUD                                 20451201                    247200               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944412 GR4:MTA 3YRHARD                                                     357680.38       1199.71                              360                       356                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944413 GR2:MTA CONF NON3YRHARD                                             178706.73        578.96                              360                       356                            6.25             0      0          0         0.375                                6.625 COLORADO SPRINGS                         CO               80922 PUD                                 20351201                    180000               20060101                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944415 GR2:MTA CONF NON3YRHARD                                             372861.67        1196.5                              360                       356                           6.625             0      0          0         0.375                                    7 SACRAMENTO                               CA               95829 Single Family                       20351201                    372000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944416 GR2:MTA CONF NON3YRHARD                                             185444.49        474.11                              480                       476                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85210 Single Family                       20451201                    187500               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15944418 GR4:MTA 3YRHARD                                                     265726.76        668.56                              480                       476                               7             0      0          0         0.375                                7.375 YUBA CITY                                CA               95993 Single Family                       20451201                    264400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944420 GR2:MTA CONF NON3YRHARD                                             350013.31       1119.31                              360                       356                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92241 Single Family                       20351201                    348000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944423 GR2:MTA CONF NON3YRHARD                                             195872.05        723.54                              360                       356                             6.5             0      0          0         0.375                                6.875 CHANDLER                                 AZ               85225 PUD                                 20351201                    195750               20060101                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944425 GR2:MTA CONF NON3YRHARD                                             351231.17       1059.89                              480                       476                             6.5             0      0          0         0.375                                6.875 SAN DIMAS                                CA               91773 PUD                                 20451201                    350000               20060101            74.47000122 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944430 GR2:MTA CONF NON3YRHARD                                             128299.19        473.12                              360                       356                               7             0      0          0         0.375                                7.375 FRISCO                                   TX               75035 Single Family                       20351201                    128000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944432 GR4:MTA 3YRHARD                                                     285478.89       1055.64                              360                       357                            6.25             0      0          0         0.375                                6.625 BRIDGEPORT                               CT                6605 2-4 Family                          20360101                    285600               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944436 GR2:MTA CONF NON3YRHARD                                             134058.34        337.57                              480                       476                             6.5             0      0          0         0.375                                6.875 (LA JOLLA) SAN DIEGO                     CA               92037 Condominium                         20451201                    133500               20060101            23.84000015 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944437 GR3:MTA NONCONF NON3YRHARD                                          195493.62        490.29                              480                       476                               7             0      0          0         0.375                                7.375 STOCKTON AREA                            CA               95204 Single Family                       20451201                    193900               20060101                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944438 GR4:MTA 3YRHARD                                                     278874.28        703.96                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95205 Single Family                       20460101                    278400               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944443 GR4:MTA 3YRHARD                                                     265149.27        799.46                              480                       476                               7             0      0          0         0.375                                7.375 ELIZABETH                                CO               80107 Single Family                       20451201                    264000               20060101            75.43000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944444 GR4:MTA 3YRHARD                                                     310037.55       1308.66                              360                       357                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85201 2-4 Family                          20360101                    310400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944445 GR4:MTA 3YRHARD                                                      86601.95        319.36                              360                       356                               7             0      0          0         0.375                                7.375 DELAWARE                                 OH               43015 Single Family                       20351201                     86400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944447 GR2:MTA CONF NON3YRHARD                                             220514.27        813.17                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85032 PUD                                 20351201                    220000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944448 GR2:MTA CONF NON3YRHARD                                             166622.21        502.39                              480                       476                               7             0      0          0         0.375                                7.375 MIAMI                                    FL               33172 Condominium                         20451201                    165900               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944449 GR4:MTA 3YRHARD                                                     310037.55       1308.66                              360                       357                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85201 2-4 Family                          20360101                    310400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944451 GR4:MTA 3YRHARD                                                     310037.55       1308.66                              360                       357                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85201 2-4 Family                          20360101                    310400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944456 GR2:MTA CONF NON3YRHARD                                             300531.81        997.09                              360                       356                            6.75             0      0          0         0.375                                7.125 CHICAGO                                  IL               60646 Single Family                       20351201                    310000               20060101            45.59000015 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944458 GR2:MTA CONF NON3YRHARD                                             154359.98        569.22                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89117 Condominium                         20351201                    154000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944460 GR4:MTA 3YRHARD                                                     198983.75        638.14                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89110 Single Family                       20351201                    198400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944462 GR4:MTA 3YRHARD                                                      264775.9        849.13                              360                       356                               7             0      0          0         0.375                                7.375 CERES                                    CA               95307 PUD                                 20351201                    264000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944466 GR2:MTA CONF NON3YRHARD                                             371004.49       1193.29                              360                       357                           6.625             0      0          0         0.375                                    7 PEMBROKE PINES                           FL               33029 PUD                                 20360101                    371000               20060201                     70 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944467 GR2:MTA CONF NON3YRHARD                                             312480.34        944.82                              480                       476                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91915 Condominium                         20451201                    312000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944468 GR2:MTA CONF NON3YRHARD                                             224136.62        827.95                              360                       356                             6.5             0      0          0         0.375                                6.875 GLENDALE                                 AZ               85303 PUD                                 20351201                    224000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944469 GR2:MTA CONF NON3YRHARD                                             328759.74       1054.98                              360                       356                           6.625             0      0          0         0.375                                    7 NILES                                    IL               60714 Single Family                       20351201                    328000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944470 GR2:MTA CONF NON3YRHARD                                             117499.61        433.38                              360                       356                           6.875             0      0          0         0.375                                 7.25 FORNEY                                   TX               75126 PUD                                 20351201                    117250               20060101            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944474 GR2:MTA CONF NON3YRHARD                                             170289.61        429.86                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89147 Single Family                       20460101                    170000               20060201            65.63999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944476 GR2:MTA CONF NON3YRHARD                                             350746.94       1133.46                              360                       356                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89109 Condominium                         20351201                    352400               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944477 GR2:MTA CONF NON3YRHARD                                             159167.02        509.48                              360                       356                           6.625             0      0          0         0.375                                    7 SCOTTSDALE                               AZ               85251 Condominium                         20351201                    158400               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944479 GR2:MTA CONF NON3YRHARD                                             192780.44        485.49                              480                       476                             6.5             0      0          0         0.375                                6.875 MANZANITA                                OR               97130 Single Family                       20451201                    192000               20060101            33.68000031 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944480 GR4:MTA 3YRHARD                                                     250322.11         804.1                              360                       356                               7             0      0          0         0.375                                7.375 NORWALK                                  CA               90650 Condominium                         20351201                    250000               20060101            72.45999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944481 GR2:MTA CONF NON3YRHARD                                             407747.87       1501.95                              360                       356                             6.5             0      0          0         0.375                                6.875 WOODBRIDGE                               VA               22191 Condominium                         20351201                    406350               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944483 GR2:MTA CONF NON3YRHARD                                             323380.11       1037.94                              360                       356                             6.5             0      0          0         0.375                                6.875 MERRIFIELD                               VA               22081 Condominium                         20351201                    322700               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944484 GR4:MTA 3YRHARD                                                     248507.76        627.09                              480                       476                               7             0      0          0         0.375                                7.375 LITTLETON                                CO               80122 Single Family                       20451201                    248000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944485 GR4:MTA 3YRHARD                                                     317478.95       1026.04                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92102 Single Family                       20360101                    319000               20060201            78.76999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15944487 GR2:MTA CONF NON3YRHARD                                             253807.54        934.03                              360                       356                           6.875             0      0          0         0.375                                 7.25 PRESCOTT VALLEY                          AZ               86314 PUD                                 20351201                    252700               20060101            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944488 GR2:MTA CONF NON3YRHARD                                             270677.98        853.27                              480                       476                           6.375             0      0          0         0.375                                 6.75 LAGUNA HILLS                             CA               92653 Condominium                         20451201                    269900               20060101            77.13999939 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944498 GR4:MTA 3YRHARD                                                     474054.75       1429.34                              480                       476                               7             0      0          0         0.375                                7.375 DORCHESTER                               MA                2125 2-4 Family                          20451201                    472000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944500 GR2:MTA CONF NON3YRHARD                                              340073.9       1091.97                              360                       356                            6.25             0      0          0         0.375                                6.625 AMERICAN CANYON                          CA               94503 Single Family                       20351201                    339500               20060101                     70 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944501 GR4:MTA 3YRHARD                                                     260800.26        657.43                              480                       476                               7             0      0          0         0.375                                7.375 HOWELL                                   MI               48843 Single Family                       20451201                    260000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944504 GR2:MTA CONF NON3YRHARD                                             360071.88       1330.64                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 AZ               85308 PUD                                 20360101                    360000               20060201            74.23000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944505 GR2:MTA CONF NON3YRHARD                                             305236.81       1123.65                              360                       356                            6.75             0      0          0         0.375                                7.125 RIVERSIDE                                CA               92503 Single Family                       20351201                    304000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944506 GR4:MTA 3YRHARD                                                     283981.97        911.85                              360                       356                             6.5             0      0          0         0.375                                6.875 BELLINGHAM                               WA               98229 Single Family                       20351201                    283500               20060101                     70 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944509 GR4:MTA 3YRHARD                                                     357223.84       1145.85                              360                       356                           6.875             0      0          0         0.375                                 7.25 ARVADA                                   CO               80003 Single Family                       20351201                    356250               20060101                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944510 GR2:MTA CONF NON3YRHARD                                             413989.45       1045.56                              480                       477                           6.375             0      0          0         0.375                                 6.75 BOULDER                                  CO               80302 Single Family                       20460101                    413500               20060201                   69.5 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944511 GR4:MTA 3YRHARD                                                     333066.49       1230.84                              360                       357                               7             0      0          0         0.375                                7.375 HUNTINGTON BEACH                         CA               92647 Condominium                         20360101                    333000               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944512 GR2:MTA CONF NON3YRHARD                                             109478.63        275.62                              480                       476                           6.625             0      0          0         0.375                                    7 FRESNO                                   CA               93726 Single Family                       20451201                    109000               20060101            44.49000168 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944514 GR2:MTA CONF NON3YRHARD                                             281315.21       1034.94                              360                       356                               7             0      0          0         0.375                                7.375 PHOENIX                                  AZ               85014 PUD                                 20351201                    280000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944516 GR2:MTA CONF NON3YRHARD                                              125090.9        461.29                              360                       357                           6.875             0      0          0         0.375                                 7.25 FOUNTAIN                                 CO               80817 Single Family                       20360101                    124800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944517 GR2:MTA CONF NON3YRHARD                                             210505.22        675.93                              360                       357                           6.125             0      0          0         0.375                                  6.5 PUTNAM TOWNSHIP                          MI               48169 Single Family                       20360101                    210150               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944518 GR4:MTA 3YRHARD                                                     243185.45        734.05                              480                       476                           6.875             0      0          0         0.375                                 7.25 CENTENNIAL                               CO               80122 Single Family                       20451201                    242400               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944519 GR2:MTA CONF NON3YRHARD                                             212973.43        536.06                              480                       476                            6.75             0      0          0         0.375                                7.125 LAVEEN                                   AZ               85339 Single Family                       20451201                    212000               20060101            67.30000305 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944522 GR2:MTA CONF NON3YRHARD                                             312359.68         942.4                              480                       476                           6.625             0      0          0         0.375                                    7 BEALETON                                 VA               22712 PUD                                 20451201                    311200               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944524 GR2:MTA CONF NON3YRHARD                                             377558.26       1138.63                              480                       476                           6.875             0      0          0         0.375                                 7.25 TRACY                                    CA               95376 Single Family                       20451201                    376000               20060101                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944525 GR2:MTA CONF NON3YRHARD                                             375790.36       1206.15                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90042 Single Family                       20351201                    375000               20060101            60.47999954 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944526 GR2:MTA CONF NON3YRHARD                                             359235.28       1157.91                              360                       356                           6.625             0      0          0         0.375                                    7 ANTIOCH                                  CA               94509 Single Family                       20351201                    360000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944527 GR4:MTA 3YRHARD                                                     296691.92       1094.08                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95814 2-4 Family                          20351201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944528 GR2:MTA CONF NON3YRHARD                                             415883.47       1533.93                              360                       356                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90026 2-4 Family                          20351201                    415000               20060101            63.84999847 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944529 GR2:MTA CONF NON3YRHARD                                              409911.4       1515.44                              360                       357                             6.5             0      0          0         0.375                                6.875 CHULA VISTA                              CA               91911 Single Family                       20360101                    410000               20060201            78.84999847 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944530 GR2:MTA CONF NON3YRHARD                                             385738.77        1235.1                              360                       356                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               91401 Condominium                         20351201                    384000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944533 GR4:MTA 3YRHARD                                                     301254.75        758.57                              480                       476                             6.5             0      0          0         0.375                                6.875 SEATTLE                                  WA               98144 Single Family                       20451201                    300000               20060101                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944534 GR2:MTA CONF NON3YRHARD                                             370827.07       1190.07                              360                       356                           6.625             0      0          0         0.375                                    7 CLAREMONT                                CA               91711 Single Family                       20351201                    370000               20060101            69.80999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944537 GR4:MTA 3YRHARD                                                     351703.96       1125.74                              360                       356                            6.75             0      0          0         0.375                                7.125 SAN FRANCISCO                            CA               94122 Single Family                       20351201                    350000               20060101            42.72999954 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944538 GR4:MTA 3YRHARD                                                     180118.99        665.32                              360                       356                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60644 2-4 Family                          20351201                    180000               20060101                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944541 GR2:MTA CONF NON3YRHARD                                             470160.95       1979.86                              360                       356                            6.75             0      0          0         0.375                                7.125 SAN DIEGO                                CA               92105 2-4 Family                          20351201                    469600               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944542 GR4:MTA 3YRHARD                                                     123586.87        311.02                              480                       476                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97214 Single Family                       20451201                    123000               20060101            48.18999863 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944544 GR2:MTA CONF NON3YRHARD                                             288764.74        993.95                              360                       356                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92337 Single Family                       20351201                    288000               20060101            78.90000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944548 GR2:MTA CONF NON3YRHARD                                             342531.46       1109.66                              360                       356                            6.25             0      0          0         0.375                                6.625 LA MIRADA                                CA               90638 Single Family                       20351201                    345000               20060101                     69 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             3                 360
       15944549 GR2:MTA CONF NON3YRHARD                                             321130.19       1145.56                              480                       476                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95842 2-4 Family                          20451201                    320000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944553 GR4:MTA 3YRHARD                                                     401062.16       1286.56                              360                       356                               7             0      0          0         0.375                                7.375 BIG BEAR LAKE                            CA               92315 Single Family                       20351201                    400000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944554 GR4:MTA 3YRHARD                                                      294891.1        948.84                              360                       357                           6.375             0      0          0         0.375                                 6.75 HANFORD                                  CA               93230 Single Family                       20360101                    295000               20060201            72.83999634 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944555 GR2:MTA CONF NON3YRHARD                                             184607.14        464.75                              480                       476                           6.625             0      0          0         0.375                                    7 LAKEWOOD                                 CO               80215 Single Family                       20451201                    183800               20060101            73.51999664 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944556 GR4:MTA 3YRHARD                                                     383718.27       1612.22                              360                       356                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20351201                    382400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944557 GR4:MTA 3YRHARD                                                     169244.12        514.81                              480                       476                               7             0      0          0         0.375                                7.375 LAKEWOOD                                 CO               80228 Condominium                         20451201                    170000               20060101            84.16000366 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944564 GR2:MTA CONF NON3YRHARD                                             188513.09        474.11                              480                       476                            6.75             0      0          0         0.375                                7.125 EVERGREEN                                CO               80439 Single Family                       20451201                    187500               20060101            74.11000061 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944565 GR4:MTA 3YRHARD                                                       70510.6        226.44                              360                       356                           5.875             0      0          0         0.375                                 6.25 AKRON                                    OH               44320 Single Family                       20351201                     70400               20060101                     80 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944566 GR2:MTA CONF NON3YRHARD                                             109448.27        404.74                              360                       356                               7             0      0          0         0.375                                7.375 STOCKBRIDGE                              GA               30281 Single Family                       20351201                    109500               20060101            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944567 GR4:MTA 3YRHARD                                                     319840.98       1029.25                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60636 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944569 GR2:MTA CONF NON3YRHARD                                             394657.84       1187.08                              480                       476                               7             0      0          0         0.375                                7.375 OXNARD                                   CA               93033 Single Family                       20451201                    392000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944571 GR4:MTA 3YRHARD                                                     231246.15        854.57                              360                       357                               7             0      0          0         0.375                                7.375 GILBERT                                  AZ               85296 PUD                                 20360101                    231200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944572 GR4:MTA 3YRHARD                                                     312464.25       1154.33                              360                       356                           6.875             0      0          0         0.375                                 7.25 CHALFONT                                 PA               18914 Single Family                       20351201                    312300               20060101                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944574 GR4:MTA 3YRHARD                                                     245291.29        912.73                              480                       477                               7             0      0          0         0.375                                7.375 OCEANSIDE                                CA               92056 Condominium                         20460101                    245000               20060201            68.05999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944575 GR4:MTA 3YRHARD                                                      85377.18        281.44                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20019 2-4 Family                          20360101                     87500               20060201            58.33000183 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944576 GR2:MTA CONF NON3YRHARD                                             296424.91        896.37                              480                       477                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92116 Condominium                         20460101                    296000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944577 GR4:MTA 3YRHARD                                                     280055.92       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60653 Condominium                         20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944583 GR2:MTA CONF NON3YRHARD                                             310366.93        783.86                              480                       477                           6.375             0      0          0         0.375                                 6.75 TEMECULA                                 CA               92592 PUD                                 20460101                    310000               20060201                   77.5 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944584 GR2:MTA CONF NON3YRHARD                                             295050.59       1247.95                              360                       356                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95210 Single Family                       20351201                    296000               20060101            79.56999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944586 GR2:MTA CONF NON3YRHARD                                             244970.05        771.39                              480                       476                               7             0      0          0         0.375                                7.375 MODESTO                                  CA               95355 Single Family                       20451201                    244000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15944587 GR4:MTA 3YRHARD                                                     369273.73       1364.64                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92128 Condominium                         20360101                    369200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944588 GR4:MTA 3YRHARD                                                        188431        604.69                              360                       356                           6.625             0      0          0         0.375                                    7 OLYMPIA                                  WA               98513 Single Family                       20351201                    188000               20060101            52.22000122 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944589 GR2:MTA CONF NON3YRHARD                                             252061.61        632.15                              480                       476                           6.875             0      0          0         0.375                                 7.25 SOLEDAD                                  CA               93960 Single Family                       20451201                    250000               20060101            54.95000076 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944594 GR3:MTA NONCONF NON3YRHARD                                          260310.56       1096.18                              360                       356                            6.75             0      0          0         0.375                                7.125 MINNEAPOLIS                              MN               55413 2-4 Family                          20351201                    260000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944597 GR4:MTA 3YRHARD                                                     128954.72        323.41                              480                       476                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98405 Single Family                       20451201                    127900               20060101            75.23000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944601 GR2:MTA CONF NON3YRHARD                                             214976.61        906.45                              360                       357                           6.875             0      0          0         0.375                                 7.25 BORDENTOWN TOWNSHIP                      NJ                8505 Single Family                       20360101                    215000               20060201            89.95999908 PMI                           1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944605 GR4:MTA 3YRHARD                                                      292682.6       1079.29                              360                       356                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 Single Family                       20351201                    292000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944606 GR2:MTA CONF NON3YRHARD                                             184801.01         557.2                              480                       476                               7             0      0          0         0.375                                7.375 OROVILLE                                 CA               95965 Single Family                       20451201                    184000               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944607 GR2:MTA CONF NON3YRHARD                                              208399.4        768.81                              360                       356                            6.75             0      0          0         0.375                                7.125 PORTLAND                                 OR               97202 2-4 Family                          20351201                    208000               20060101            77.04000092 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15944608 GR2:MTA CONF NON3YRHARD                                              236114.3        756.02                              360                       356                             6.5             0      0          0         0.375                                6.875 LITTLETON                                CO               80127 PUD                                 20351201                    235050               20060101            79.68000031 Radian Guaranty               1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944610 GR2:MTA CONF NON3YRHARD                                             268414.39        990.22                              360                       356                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               91367 Condominium                         20351201                    267900               20060101            70.30000305 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944611 GR2:MTA CONF NON3YRHARD                                             370918.89        930.52                              480                       476                            6.75             0      0          0         0.375                                7.125 GOODYEAR                                 AZ               85338 PUD                                 20451201                    368000               20060101                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944615 GR2:MTA CONF NON3YRHARD                                             242314.38        893.93                              360                       356                            6.75             0      0          0         0.375                                7.125 LOS ANGELES                              CA               91367 Condominium                         20351201                    241850               20060101                     70 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944618 GR2:MTA CONF NON3YRHARD                                             293484.44       1082.25                              360                       356                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80921 Single Family                       20351201                    292800               20060101            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944619 GR2:MTA CONF NON3YRHARD                                             283855.95        910.89                              360                       356                           6.625             0      0          0         0.375                                    7 PUYALLUP                                 WA               98372 PUD                                 20351201                    283200               20060101                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944622 GR4:MTA 3YRHARD                                                     198993.57        500.66                              480                       476                               7             0      0          0         0.375                                7.375 DESERT HOT SPRINGS                       CA               92240 Single Family                       20451201                    198000               20060101            74.72000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944623 GR4:MTA 3YRHARD                                                     297712.47        952.06                              360                       356                               7             0      0          0         0.375                                7.375 LIVE OAK                                 CA               95953 Single Family                       20351201                    296000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944625 GR2:MTA CONF NON3YRHARD                                             372865.11       1374.99                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85207 PUD                                 20351201                    372000               20060101                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944626 GR2:MTA CONF NON3YRHARD                                              201181.3        645.86                              360                       356                           6.375             0      0          0         0.375                                 6.75 DARRINGTON                               WA               98241 Single Family                       20351201                    200800               20060101            79.68000031 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15944631 GR2:MTA CONF NON3YRHARD                                             184827.42           510                              480                       476                           6.875             0      0          0         0.375                                 7.25 VANCOUVER                                WA               98682 Single Family                       20451201                    184000               20060101                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990924 GR2:MTA CONF NON3YRHARD                                             275377.07        695.36                              480                       477                               7             0      0          0         0.375                                7.375 DUNN LORING                              VA               22027 Single Family                       20460101                    275000               20060201            46.61000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990925 GR2:MTA CONF NON3YRHARD                                             304797.49       1126.61                              360                       357                            6.75             0      0          0         0.375                                7.125 HENDERSON                                NV               89052 PUD                                 20360101                    304800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990926 GR4:MTA 3YRHARD                                                     280823.84         900.6                              360                       357                           6.875             0      0          0         0.375                                 7.25 ANTELOPE                                 CA               95843 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990927 GR2:MTA CONF NON3YRHARD                                             239898.03        886.72                              360                       357                            6.75             0      0          0         0.375                                7.125 HENDERSON                                NV               89012 PUD                                 20360101                    239900               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990928 GR3:MTA NONCONF NON3YRHARD                                          533596.89       1347.22                              480                       477                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95124 Single Family                       20460101                    532800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990929 GR2:MTA CONF NON3YRHARD                                             207068.29         626.1                              480                       477                               7             0      0          0         0.375                                7.375 OREGON CITY                              OR               97045 Single Family                       20460101                    206750               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990930 GR3:MTA NONCONF NON3YRHARD                                          186202.68        710.22                              360                       357                           6.875             0      0          0         0.375                                 7.25 HUGO                                     MN               55038 Condominium                         20360101                    185800               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990931 GR3:MTA NONCONF NON3YRHARD                                         1000012.13        3216.4                              360                       357                           6.625             0      0          0         0.375                                    7 PALO ALTO                                CA               94306 Single Family                       20360101                   1000000               20060201            52.63000107 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990932 GR4:MTA 3YRHARD                                                       71013.6        262.43                              360                       357                               7             0      0          0         0.375                                7.375 DETROIT                                  MI               48238 2-4 Family                          20360101                     71000               20060201            78.88999939 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990933 GR3:MTA NONCONF NON3YRHARD                                          200584.42        739.98                              360                       357                           6.625             0      0          0         0.375                                    7 WOODBURY                                 MN               55125 PUD                                 20360101                    200200               20060201            79.97000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990934 GR4:MTA 3YRHARD                                                     331197.29       1224.18                              360                       357                            6.75             0      0          0         0.375                                7.125 WALNUT CREEK                             CA               94596 Condominium                         20360101                    331200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990935 GR3:MTA NONCONF NON3YRHARD                                          590801.14        1486.8                              480                       477                            6.75             0      0          0         0.375                                7.125 DALY CITY                                CA               94015 Single Family                       20460101                    588000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990937 GR2:MTA CONF NON3YRHARD                                             139414.29        421.54                              480                       477                               7             0      0          0         0.375                                7.375 GALLATIN                                 TN               37066 Single Family                       20460101                    139200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990940 GR2:MTA CONF NON3YRHARD                                             179206.73        580.24                              360                       357                           6.625             0      0          0         0.375                                    7 CHICAGO                                  IL               60630 Condominium                         20360101                    180400               20060201            79.97000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990942 GR2:MTA CONF NON3YRHARD                                             181786.29        671.79                              360                       357                               7             0      0          0         0.375                                7.375 FOUNTAIN HILLS                           AZ               85268 Condominium                         20360101                    181750               20060201            79.01999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990943 GR2:MTA CONF NON3YRHARD                                             198039.54        731.85                              360                       357                               7             0      0          0         0.375                                7.375 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    198000               20060201            70.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990945 GR2:MTA CONF NON3YRHARD                                              312062.9       1164.31                              360                       357                               7             0      0          0         0.375                                7.375 FREDERICKSBURG                           VA               22407 Single Family                       20360101                    315000               20060201                     90 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990947 GR4:MTA 3YRHARD                                                      202151.1        648.43                              360                       357                            6.75             0      0          0         0.375                                7.125 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    201600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990948 GR2:MTA CONF NON3YRHARD                                             146429.23        541.13                              360                       357                               7             0      0          0         0.375                                7.375 PLANTATION                               FL               33324 Condominium                         20360101                    146400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990949 GR2:MTA CONF NON3YRHARD                                             279431.73       1034.94                              360                       357                               7             0      0          0         0.375                                7.375 CLINTON                                  MD               20735 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990950 GR2:MTA CONF NON3YRHARD                                             201874.49           651                              360                       357                            6.75             0      0          0         0.375                                7.125 WILDWOOD                                 NJ                8260 Condominium                         20360101                    202400               20060201            74.98999786 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990951 GR3:MTA NONCONF NON3YRHARD                                          192178.44        710.41                              360                       357                           6.625             0      0          0         0.375                                    7 WOODBURY                                 MN               55125 PUD                                 20360101                    192200               20060201            79.97000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990953 GR2:MTA CONF NON3YRHARD                                             259479.85        655.41                              480                       477                            6.25             0      0          0         0.375                                6.625 MANASSAS                                 VA               20111 Single Family                       20460101                    259200               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990955 GR2:MTA CONF NON3YRHARD                                             360446.38       1288.75                              480                       477                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93722 2-4 Family                          20460101                    360000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990957 GR2:MTA CONF NON3YRHARD                                             224068.02        827.95                              360                       358                               7             0      0          0         0.375                                7.375 NEWMAN                                   CA               95360 Single Family                       20360201                    224000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990958 GR4:MTA 3YRHARD                                                     190938.12        705.61                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85204 PUD                                 20360101                    190900               20060201            79.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990959 GR2:MTA CONF NON3YRHARD                                             230682.27        697.72                              480                       477                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89145 Single Family                       20460101                    230400               20060201                     80 No MI                         1.00E+15      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990960 GR3:MTA NONCONF NON3YRHARD                                          419961.44       1350.89                              360                       357                             6.5             0      0          0         0.375                                6.875 BRISTOW                                  VA               20136 PUD                                 20360101                    420000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990961 GR4:MTA 3YRHARD                                                     203040.54        750.33                              360                       357                               7             0      0          0         0.375                                7.375 BAKERSFIELD                              CA               93312 Single Family                       20360101                    203000               20060201            69.51999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990962 GR2:MTA CONF NON3YRHARD                                             184464.58        591.82                              360                       357                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89145 Condominium                         20360101                    184000               20060201            79.30999756 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990963 GR2:MTA CONF NON3YRHARD                                             240259.09        606.86                              480                       477                            6.25             0      0          0         0.375                                6.625 VALLEJO                                  CA               94589 Condominium                         20460101                    240000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990964 GR4:MTA 3YRHARD                                                     260442.94        657.43                              480                       477                               7             0      0          0         0.375                                7.375 NEWMAN                                   CA               95360 Single Family                       20460101                    260000               20060201            78.30999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990965 GR3:MTA NONCONF NON3YRHARD                                          580807.16       1466.57                              480                       477                           6.625             0      0          0         0.375                                    7 PEMBROKE PINES                           FL               33028 PUD                                 20460101                    580000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990967 GR3:MTA NONCONF NON3YRHARD                                          874305.69       2207.44                              480                       477                            6.75             0      0          0         0.375                                7.125 NOVATO                                   CA               94945 Single Family                       20460101                    873000               20060201            74.94000244 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990968 GR3:MTA NONCONF NON3YRHARD                                          502281.13       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 GILROY                                   CA               95020 Single Family                       20460101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990969 GR2:MTA CONF NON3YRHARD                                              300569.7        964.92                              360                       357                            6.25             0      0          0         0.375                                6.625 CENTREVILLE                              VA               20121 PUD                                 20360101                    300000               20060201            70.58999634 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990971 GR2:MTA CONF NON3YRHARD                                             199919.15        738.87                              360                       357                           6.875             0      0          0         0.375                                 7.25 PORTLAND                                 OR               97229 Single Family                       20360101                    199900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990972 GR4:MTA 3YRHARD                                                     102511.13         378.5                              360                       357                           6.125             0      0          0         0.375                                  6.5 BETHEL                                   DE               19931 Single Family                       20360101                    102400               20060201                     80 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990975 GR2:MTA CONF NON3YRHARD                                               63697.9        269.83                              360                       357                            6.75             0      0          0         0.375                                7.125 TRENTON                                  NJ                8611 Single Family                       20360101                     64000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990976 GR2:MTA CONF NON3YRHARD                                             262904.13        794.92                              480                       477                               7             0      0          0         0.375                                7.375 ALEXANDRIA                               VA               22309 PUD                                 20460101                    262500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990978 GR4:MTA 3YRHARD                                                      48316.35         204.9                              360                       357                               7             0      0          0         0.375                                7.375 OAK PARK                                 MI               48237 Single Family                       20360101                     48600               20060201                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990980 GR2:MTA CONF NON3YRHARD                                             246859.88        748.59                              480                       477                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20011 Condominium                         20460101                    247200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990981 GR3:MTA NONCONF NON3YRHARD                                          629996.99       2656.11                              360                       357                               7             0      0          0         0.375                                7.375 COSTA MESA                               CA               92627 2-4 Family                          20360101                    630000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990982 GR2:MTA CONF NON3YRHARD                                             379094.43       1222.24                              360                       358                           6.625             0      0          0         0.375                                    7 FONTANA                                  CA               92336 Single Family                       20360201                    380000               20060301            79.16999817 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990983 GR2:MTA CONF NON3YRHARD                                             236025.32        932.49                              360                       357                               7             0      0          0         0.375                                7.375 WINCHESTER                               VA               22602 PUD                                 20360101                    236000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990984 GR2:MTA CONF NON3YRHARD                                             180020.87        578.96                              360                       357                            6.75             0      0          0         0.375                                7.125 LAS VEGAS                                NV               89106 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990985 GR2:MTA CONF NON3YRHARD                                             331253.42        834.43                              480                       477                           6.375             0      0          0         0.375                                 6.75 LOS ANGELES                              CA               91325 Single Family                       20460101                    330000               20060201            50.38000107 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15990986 GR4:MTA 3YRHARD                                                     332336.61        839.49                              480                       477                            6.75             0      0          0         0.375                                7.125 SACRAMENTO                               CA               95828 Single Family                       20460101                    332000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990988 GR2:MTA CONF NON3YRHARD                                             179902.59        665.32                              360                       357                           6.875             0      0          0         0.375                                 7.25 BEND                                     OR               97701 Single Family                       20360101                    180000               20060201                     60 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990989 GR4:MTA 3YRHARD                                                      96012.01        354.84                              360                       357                               7             0      0          0         0.375                                7.375 PHILADELPHIA                             PA               19135 Single Family                       20360101                     96000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990991 GR2:MTA CONF NON3YRHARD                                              66592.55        168.15                              480                       477                           6.625             0      0          0         0.375                                    7 AUSTIN                                   TX               78741 Condominium                         20460101                     66500               20060201            78.23000336 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990992 GR4:MTA 3YRHARD                                                     280457.79        776.09                              480                       477                               7             0      0          0         0.375                                7.375 ADELANTO                                 CA               92301 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990993 GR2:MTA CONF NON3YRHARD                                             259997.85        961.02                              360                       357                            6.75             0      0          0         0.375                                7.125 BEND                                     OR               97701 Single Family                       20360101                    260000               20060201            79.51000214 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990994 GR3:MTA NONCONF NON3YRHARD                                          455105.51       1463.79                              360                       357                           6.625             0      0          0         0.375                                    7 CHANTILLY                                VA               20152 PUD                                 20360101                    455100               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990995 GR2:MTA CONF NON3YRHARD                                             211520.97         891.7                              360                       358                               7             0      0          0         0.375                                7.375 FORKED RIVER                             NJ                8731 Single Family                       20360201                    211500               20060301                     90 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990996 GR2:MTA CONF NON3YRHARD                                             228231.58        734.31                              360                       357                            6.25             0      0          0         0.375                                6.625 HUGO                                     MN               55038 PUD                                 20360101                    228300               20060201            79.98999786 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990997 GR3:MTA NONCONF NON3YRHARD                                          600651.66       1816.96                              480                       477                           6.875             0      0          0         0.375                                 7.25 NEWARK                                   CA               94560 Single Family                       20460101                    600000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990998 GR4:MTA 3YRHARD                                                        263669        849.13                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAMMAMISH                                WA               98074 Single Family                       20360101                    264000               20060201            76.73999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990999 GR2:MTA CONF NON3YRHARD                                             300461.86        908.48                              480                       477                               7             0      0          0         0.375                                7.375 VALLEJO                                  CA               94591 Single Family                       20460101                    300000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991001 GR3:MTA NONCONF NON3YRHARD                                          456138.47       1685.47                              360                       358                               7             0      0          0         0.375                                7.375 EL SOBRANTE                              CA               94803 Single Family                       20360201                    456000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991002 GR2:MTA CONF NON3YRHARD                                             343821.48       1187.22                              360                       357                            6.75             0      0          0         0.375                                7.125 VICTORVILLE                              CA               92392 Single Family                       20360101                    344000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991003 GR4:MTA 3YRHARD                                                     158649.27        588.07                              360                       357                               7             0      0          0         0.375                                7.375 FENTON                                   MI               48430 Condominium                         20360101                    159100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991004 GR2:MTA CONF NON3YRHARD                                             339968.78       1093.58                              360                       357                             6.5             0      0          0         0.375                                6.875 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20360101                    340000               20060201            79.80999756 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991006 GR4:MTA 3YRHARD                                                     279945.18         900.6                              360                       357                           6.375             0      0          0         0.375                                 6.75 OREM                                     UT               84097 Single Family                       20360101                    280000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991007 GR3:MTA NONCONF NON3YRHARD                                          758133.33       2444.47                              360                       358                           6.375             0      0          0         0.375                                 6.75 DANVILLE                                 CA               94526 PUD                                 20360201                    760000               20060301                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991008 GR2:MTA CONF NON3YRHARD                                             308061.51       1138.43                              360                       357                               7             0      0          0         0.375                                7.375 NEWPORT BEACH                            CA               92663 Condominium                         20360101                    308000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991009 GR4:MTA 3YRHARD                                                     294732.28        746.18                              480                       477                            6.75             0      0          0         0.375                                7.125 MARYSVILLE                               CA               95901 Single Family                       20460101                    295100               20060201            79.58999634 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991010 GR2:MTA CONF NON3YRHARD                                             108123.83        326.15                              480                       477                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89107 Condominium                         20460101                    107700               20060201            69.95999908 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991011 GR4:MTA 3YRHARD                                                     560123.17       1801.19                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90045 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991012 GR2:MTA CONF NON3YRHARD                                             308099.76        990.65                              360                       357                               7             0      0          0         0.375                                7.375 FAIRFAX                                  VA               22033 PUD                                 20360101                    308000               20060201                     70 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991013 GR4:MTA 3YRHARD                                                     195961.63        630.42                              360                       357                           6.375             0      0          0         0.375                                 6.75 TAMARAC                                  FL               33321 Condominium                         20360101                    196000               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991014 GR3:MTA NONCONF NON3YRHARD                                          561440.25       1801.19                              360                       357                            6.75             0      0          0         0.375                                7.125 CLIFTON                                  VA               20124 Single Family                       20360101                    560000               20060201            74.16999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991015 GR2:MTA CONF NON3YRHARD                                             261603.17        841.41                              360                       357                           6.625             0      0          0         0.375                                    7 APOLLO BEACH                             FL               33572 PUD                                 20360101                    261600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991016 GR3:MTA NONCONF NON3YRHARD                                          615161.26       1865.41                              480                       478                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95128 2-4 Family                          20460201                    616000               20060301            78.97000122 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991018 GR3:MTA NONCONF NON3YRHARD                                          638481.46       1930.52                              480                       477                               7             0      0          0         0.375                                7.375 DOWNEY                                   CA               90240 Single Family                       20460101                    637500               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991019 GR4:MTA 3YRHARD                                                     364620.12         920.4                              480                       477                               7             0      0          0         0.375                                7.375 CLOVERDALE                               CA               95425 Single Family                       20460101                    364000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991021 GR4:MTA 3YRHARD                                                       88160.2        371.02                              360                       357                               7             0      0          0         0.375                                7.375 CLEVELAND                                OH               44128 2-4 Family                          20360101                     88000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991022 GR2:MTA CONF NON3YRHARD                                             136246.04        502.32                              360                       357                               7             0      0          0         0.375                                7.375 LITTLETON                                CO               80127 PUD                                 20360101                    135900               20060201            75.54000092 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991023 GR2:MTA CONF NON3YRHARD                                             183398.52        591.82                              360                       357                             6.5             0      0          0         0.375                                6.875 MESA                                     AZ               85209 PUD                                 20360101                    184000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991024 GR2:MTA CONF NON3YRHARD                                             183883.11         591.5                              360                       357                             6.5             0      0          0         0.375                                6.875 LAS VEGAS                                NV               89123 Condominium                         20360101                    183900               20060201            79.98000336 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991026 GR4:MTA 3YRHARD                                                     424722.34       1072.11                              480                       477                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95206 Single Family                       20460101                    424000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991027 GR3:MTA NONCONF NON3YRHARD                                           436095.9       1402.35                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOMPOC                                   CA               93436 PUD                                 20360101                    436000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991028 GR2:MTA CONF NON3YRHARD                                             253204.38        639.23                              480                       477                           6.875             0      0          0         0.375                                 7.25 ANDERSON                                 CA               96007 Single Family                       20460101                    252800               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991030 GR3:MTA NONCONF NON3YRHARD                                          356071.09       1315.85                              360                       357                               7             0      0          0         0.375                                7.375 MORRISVILLE                              NC               27560 PUD                                 20360101                    356000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991031 GR4:MTA 3YRHARD                                                     468219.75       1415.71                              480                       477                               7             0      0          0         0.375                                7.375 SAN LEANDRO                              CA               94577 Single Family                       20460101                    467500               20060201            88.20999908 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991032 GR2:MTA CONF NON3YRHARD                                              371919.6       1374.99                              360                       357                             6.5             0      0          0         0.375                                6.875 TARZANA AREA                             CA               91356 Condominium                         20360101                    372000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991033 GR2:MTA CONF NON3YRHARD                                             159965.41         591.4                              360                       357                             6.5             0      0          0         0.375                                6.875 HILLSIDE                                 IL               60162 Single Family                       20360101                    160000               20060201            77.30000305 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991034 GR2:MTA CONF NON3YRHARD                                             150584.62        455.45                              480                       477                           6.625             0      0          0         0.375                                    7 MILLIKEN                                 CO               80534 PUD                                 20460101                    150400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991035 GR2:MTA CONF NON3YRHARD                                             408520.61       1031.66                              480                       477                             6.5             0      0          0         0.375                                6.875 SNOHOMISH                                WA               98296 Single Family                       20460101                    408000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991036 GR2:MTA CONF NON3YRHARD                                             199594.09        739.24                              360                       358                               7             0      0          0         0.375                                7.375 LA QUINTA                                CA               92253 Condominium                         20360201                    200000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991037 GR4:MTA 3YRHARD                                                     700153.97       2251.48                              360                       357                           6.875             0      0          0         0.375                                 7.25 MERCED                                   CA               95340 Single Family                       20360101                    700000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991038 GR3:MTA NONCONF NON3YRHARD                                          468671.82       1417.23                              480                       477                           6.875             0      0          0         0.375                                 7.25 VALLEJO                                  CA               94591 Single Family                       20460101                    468000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991039 GR2:MTA CONF NON3YRHARD                                             303935.32       1281.68                              360                       357                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85032 2-4 Family                          20360101                    304000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991041 GR4:MTA 3YRHARD                                                     650500.08       1968.37                              480                       477                               7             0      0          0         0.375                                7.375 SAN LEANDRO                              CA               94577 PUD                                 20460101                    650000               20060201            78.12000275 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991042 GR2:MTA CONF NON3YRHARD                                             128213.96        473.86                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60652 Single Family                       20360101                    128200               20060201            72.01999664 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991044 GR2:MTA CONF NON3YRHARD                                             216025.05        694.75                              360                       357                            6.75             0      0          0         0.375                                7.125 LOGANVILLE                               GA               30052 PUD                                 20360101                    216000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991045 GR2:MTA CONF NON3YRHARD                                             124000.52        398.84                              360                       357                           6.625             0      0          0         0.375                                    7 VERNAL                                   UT               84078 Single Family                       20360101                    124000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991047 GR2:MTA CONF NON3YRHARD                                             227024.63        728.52                              360                       357                             6.5             0      0          0         0.375                                6.875 CINCINNATI                               OH               45243 Single Family                       20360101                    226500               20060201                     75 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991048 GR2:MTA CONF NON3YRHARD                                             131912.63        487.53                              360                       357                           6.875             0      0          0         0.375                                 7.25 PALATINE                                 IL               60074 Condominium                         20360101                    131900               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991050 GR4:MTA 3YRHARD                                                     324104.93       1042.12                              360                       357                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 Condominium                         20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991051 GR4:MTA 3YRHARD                                                    1299762.01       4190.97                              360                       357                             6.5             0      0          0         0.375                                6.875 PALM HARBOR                              FL               34683 Single Family                       20360101                   1303000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991052 GR4:MTA 3YRHARD                                                      412047.8       1325.16                              360                       357                            6.75             0      0          0         0.375                                7.125 SANTA ROSA                               CA               95407 Single Family                       20360101                    412000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991053 GR4:MTA 3YRHARD                                                     332051.79       1269.06                              360                       357                               7             0      0          0         0.375                                7.375 ATLANTA                                  GA               30315 Single Family                       20360101                    332000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991056 GR2:MTA CONF NON3YRHARD                                             367123.03       1183.64                              360                       358                           6.125             0      0          0         0.375                                  6.5 MERIDIAN                                 ID               83642 PUD                                 20360201                    368000               20060301                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991058 GR3:MTA NONCONF NON3YRHARD                                          650972.18       1643.57                              480                       477                            6.75             0      0          0         0.375                                7.125 LAGUNA HILLS                             CA               92653 Single Family                       20460101                    650000               20060201            78.79000092 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991060 GR2:MTA CONF NON3YRHARD                                             319970.63       1029.25                              360                       357                             6.5             0      0          0         0.375                                6.875 BRIGHTON                                 MA                2135 Single Family                       20360101                    320000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991061 GR2:MTA CONF NON3YRHARD                                             167983.54        620.78                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32835 Condominium                         20360101                    167950               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991062 GR2:MTA CONF NON3YRHARD                                              208242.8        744.61                              480                       477                           6.875             0      0          0         0.375                                 7.25 CORVALLIS                                OR               97333 2-4 Family                          20460101                    208000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991063 GR2:MTA CONF NON3YRHARD                                             204314.06        617.77                              480                       477                               7             0      0          0         0.375                                7.375 OROVILLE                                 CA               95966 Single Family                       20460101                    204000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991064 GR2:MTA CONF NON3YRHARD                                             179634.68        665.32                              360                       358                               7             0      0          0         0.375                                7.375 LOMBARD                                  IL               60148 Condominium                         20360201                    180000               20060301            75.62999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991065 GR2:MTA CONF NON3YRHARD                                             192384.54        617.23                              360                       357                           6.625             0      0          0         0.375                                    7 FARMINGTON                               NM               87402 Single Family                       20360101                    191900               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991067 GR2:MTA CONF NON3YRHARD                                             152002.08        561.83                              360                       357                               7             0      0          0         0.375                                7.375 REDMOND                                  OR               97756 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991068 GR4:MTA 3YRHARD                                                     116037.56        373.11                              360                       357                               7             0      0          0         0.375                                7.375 FRUITA                                   CO               81521 Single Family                       20360101                    116000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991069 GR3:MTA NONCONF NON3YRHARD                                          444612.98       1125.21                              480                       477                             6.5             0      0          0         0.375                                6.875 BOULDER                                  CO               80304 Single Family                       20460101                    445000               20060201            60.13000107 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991071 GR2:MTA CONF NON3YRHARD                                             341526.16       1262.63                              360                       357                             6.5             0      0          0         0.375                                6.875 COARSEGOLD                               CA               93614 Single Family                       20360101                    341600               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991072 GR3:MTA NONCONF NON3YRHARD                                          765142.67       1931.83                              480                       477                            6.75             0      0          0         0.375                                7.125 PACIFICA                                 CA               94044 PUD                                 20460101                    764000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991073 GR3:MTA NONCONF NON3YRHARD                                          899823.86       2894.76                              360                       357                           6.375             0      0          0         0.375                                 6.75 DOVE CANYON                              CA               92679 PUD                                 20360101                    900000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991076 GR2:MTA CONF NON3YRHARD                                             163500.38        524.92                              360                       357                            6.25             0      0          0         0.375                                6.625 ERIE                                     CO               80516 Single Family                       20360101                    163200               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991077 GR3:MTA NONCONF NON3YRHARD                                           574609.6       1732.17                              480                       477                               7             0      0          0         0.375                                7.375 RENO                                     NV               89511 PUD                                 20460101                    572000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991078 GR2:MTA CONF NON3YRHARD                                             198039.54        731.85                              360                       358                           6.875             0      0          0         0.375                                 7.25 PAHRUMP                                  NV               89061 PUD                                 20360201                    198000               20060301            79.80999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991079 GR2:MTA CONF NON3YRHARD                                             401756.53       1011.43                              480                       477                             6.5             0      0          0         0.375                                6.875 OAKLAND                                  CA               94603 Condominium                         20460101                    400000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991081 GR2:MTA CONF NON3YRHARD                                             396917.24        1273.7                              360                       357                             6.5             0      0          0         0.375                                6.875 MANASSAS                                 VA               20111 PUD                                 20360101                    396000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991082 GR3:MTA NONCONF NON3YRHARD                                          201499.02        849.54                              360                       357                               7             0      0          0         0.375                                7.375 MAYER                                    MN               55360 Single Family                       20360101                    201500               20060201            66.06999969 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991083 GR2:MTA CONF NON3YRHARD                                             230587.77        850.31                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89139 PUD                                 20360101                    230050               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991084 GR2:MTA CONF NON3YRHARD                                             281848.74       1039.56                              360                       357                            6.75             0      0          0         0.375                                7.125 DENVER                                   CO               80205 Single Family                       20360101                    281250               20060201                     75 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991085 GR2:MTA CONF NON3YRHARD                                             188261.64        475.37                              480                       477                           6.625             0      0          0         0.375                                    7 PHOENIX                                  OR               97535 Single Family                       20460101                    188000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991086 GR2:MTA CONF NON3YRHARD                                             340437.79        859.72                              480                       477                             6.5             0      0          0         0.375                                6.875 LANCASTER                                CA               93536 Single Family                       20460101                    340000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991087 GR4:MTA 3YRHARD                                                     428138.62       1376.62                              360                       357                               7             0      0          0         0.375                                7.375 COVINA                                   CA               91722 Single Family                       20360101                    428000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991088 GR2:MTA CONF NON3YRHARD                                             307580.62        932.71                              480                       478                               7             0      0          0         0.375                                7.375 BRISTOW                                  VA               20136 PUD                                 20460201                    308000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991089 GR4:MTA 3YRHARD                                                     164032.74        606.18                              360                       357                               7             0      0          0         0.375                                7.375 LONGMONT                                 CO               80501 Single Family                       20360101                    164000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991090 GR3:MTA NONCONF NON3YRHARD                                           429552.4       1084.76                              480                       477                             6.5             0      0          0         0.375                                6.875 SAN JOSE                                 CA               95127 Single Family                       20460101                    429000               20060201                     66 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991091 GR2:MTA CONF NON3YRHARD                                             200145.38        605.35                              480                       477                           6.625             0      0          0         0.375                                    7 GREELEY                                  CO               80634 PUD                                 20460101                    199900               20060201            79.98999786 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15893622 GR4:MTA 3YRHARD                                                     218169.88       1202.83                              480                       475                           5.625             0      0          0         0.375                                    6 LAS VEGAS                                NV               89122 PUD                                 20451101                    217310               20051201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15944426 GR2:MTA CONF NON3YRHARD                                             212446.82       1273.34                              360                       356                           5.625             0      0          0         0.375                                    6 SACRAMENTO                               CA               95824 Single Family                       20351201                    212000               20060101                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15667163 GR2:MTA CONF NON3YRHARD                                             242209.99        886.72                              360                       352                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92392 PUD                                 20350801                    239900               20050901            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15667470 GR2:MTA CONF NON3YRHARD                                              242904.3        771.93                              360                       352                             6.5             0      0          0         0.375                                6.875 DALY CITY                                CA               94015 Condominium                         20350801                    240000               20050901                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15594862 GR2:MTA CONF NON3YRHARD                                              93880.68         278.6                              480                       469                               7             0      0          0         0.375                                7.375 CINCINNATI                               OH               45236 Single Family                       20450501                     92000               20050601                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15663401 GR2:MTA CONF NON3YRHARD                                             283984.77        900.59                              360                       351                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95828 Single Family                       20350701                    280000               20050801            76.70999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15779654 GR2:MTA CONF NON3YRHARD                                             346303.08       1106.44                              360                       354                            6.75             0      0          0         0.375                                7.125 PHOENIX                                  AZ               85085 PUD                                 20351001                    344000               20051101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945034 GR2:MTA CONF NON3YRHARD                                             239973.08        887.09                              360                       357                           6.625             0      0          0         0.375                                    7 MAPLE VALLEY                             WA               98038 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945049 GR2:MTA CONF NON3YRHARD                                             249546.89       1052.33                              360                       357                            6.75             0      0          0         0.375                                7.125 TACOMA                                   WA               98403 2-4 Family                          20360101                    249600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945057 GR2:MTA CONF NON3YRHARD                                             227460.75        874.58                              360                       356                               7             0      0          0         0.375                                7.375 STAFFORD                                 VA               22554 PUD                                 20351201                    228800               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15945117 GR2:MTA CONF NON3YRHARD                                              238417.6        881.18                              360                       357                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20360101                    238400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945119 GR4:MTA 3YRHARD                                                     186019.95        734.93                              360                       357                               7             0      0          0         0.375                                7.375 AVONDALE                                 AZ               85323 PUD                                 20360101                    186000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945122 GR4:MTA 3YRHARD                                                     371417.74        1196.5                              360                       357                               7             0      0          0         0.375                                7.375 YORBA LINDA                              CA               92886 Condominium                         20360101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15945171 GR4:MTA 3YRHARD                                                     299456.66         945.9                              480                       477                            6.25             0      0          0         0.375                                6.625 MEDFORD                                  OR               97504 Single Family                       20460101                    299200               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972711 GR3:MTA NONCONF NON3YRHARD                                         1001599.63       2528.57                              480                       477                           6.875             0      0          0         0.375                                 7.25 SAN JOSE                                 CA               95125 Single Family                       20460101                   1000000               20060201            64.51999664 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972716 GR2:MTA CONF NON3YRHARD                                             288470.88        798.26                              480                       477                               7             0      0          0         0.375                                7.375 POCATELLO                                ID               83202 PUD                                 20460101                    288000               20060201            79.69000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972741 GR4:MTA 3YRHARD                                                     204199.06        656.14                              360                       356                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85225 PUD                                 20351201                    204000               20060101            69.15000153 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972753 GR4:MTA 3YRHARD                                                     632204.69       2032.77                              360                       357                               7             0      0          0         0.375                                7.375 FOLSOM                                   CA               95630 PUD                                 20360101                    632000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972759 GR4:MTA 3YRHARD                                                     282829.75        907.02                              360                       356                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85207 PUD                                 20351201                    282000               20060101            79.66000366 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972760 GR2:MTA CONF NON3YRHARD                                              214402.6         689.6                              360                       357                           6.625             0      0          0         0.375                                    7 POMPANO BEACH                            FL               33064 Single Family                       20360101                    214400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972761 GR2:MTA CONF NON3YRHARD                                              100878.7        373.32                              360                       357                               7             0      0          0         0.375                                7.375 FRESNO                                   CA               93705 Condominium                         20360101                    101000               20060201            74.80999756 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972767 GR4:MTA 3YRHARD                                                     651912.54       2090.66                              360                       356                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94534 Single Family                       20351201                    650000               20060101            69.15000153 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972775 GR4:MTA 3YRHARD                                                     241157.21        890.53                              360                       356                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20351201                    240932               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972780 GR4:MTA 3YRHARD                                                     524169.71        1685.4                              360                       357                               7             0      0          0         0.375                                7.375 DUBLIN                                   CA               94568 Single Family                       20360101                    524000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972805 GR3:MTA NONCONF NON3YRHARD                                          559832.21       1801.18                              360                       357                            6.25             0      0          0         0.375                                6.625 LAKEWOOD                                 CA               90712 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972827 GR2:MTA CONF NON3YRHARD                                             180035.94        665.32                              360                       357                               7             0      0          0         0.375                                7.375 WEST SACRAMENTO                          CA               95605 Single Family                       20360101                    180000               20060201            79.81999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972838 GR3:MTA NONCONF NON3YRHARD                                          680008.25       2187.15                              360                       357                           6.625             0      0          0         0.375                                    7 MARINA                                   CA               93933 Single Family                       20360101                    680000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15972841 GR2:MTA CONF NON3YRHARD                                             379919.38        1602.1                              360                       357                               7             0      0          0         0.375                                7.375 TURLOCK                                  CA               95380 2-4 Family                          20360101                    380000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972871 GR4:MTA 3YRHARD                                                     748044.45       1888.84                              480                       477                               7             0      0          0         0.375                                7.375 ARROYO GRANDE                            CA               93420 Single Family                       20460101                    747000               20060201            64.95999908 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972903 GR3:MTA NONCONF NON3YRHARD                                          452360.73       1363.93                              480                       476                               7             0      0          0         0.375                                7.375 STANTON                                  CA               90680 Single Family                       20451201                    450400               20060101                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15972910 GR2:MTA CONF NON3YRHARD                                             324064.71       1197.57                              360                       357                               7             0      0          0         0.375                                7.375 CHULA VISTA                              CA               91915 Condominium                         20360101                    324000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972911 GR4:MTA 3YRHARD                                                     325275.89        1205.7                              360                       357                               7             0      0          0         0.375                                7.375 RIVERSIDE                                CA               92505 Single Family                       20360101                    326200               20060201            74.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972953 GR4:MTA 3YRHARD                                                     360516.78       1090.18                              480                       477                           6.875             0      0          0         0.375                                 7.25 LONG BEACH                               CA               90805 Single Family                       20460101                    360000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972954 GR2:MTA CONF NON3YRHARD                                              358910.4        905.99                              480                       477                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89178 PUD                                 20460101                    358300               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972984 GR2:MTA CONF NON3YRHARD                                             280431.07        847.92                              480                       477                               7             0      0          0         0.375                                7.375 MORENO VALLEY                            CA               92551 Single Family                       20460101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973005 GR4:MTA 3YRHARD                                                     580954.67       1466.57                              480                       477                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 PUD                                 20460101                    580000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973006 GR2:MTA CONF NON3YRHARD                                             183999.11        775.76                              360                       357                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85201 Single Family                       20360101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973060 GR4:MTA 3YRHARD                                                     192288.63        581.43                              480                       477                               7             0      0          0         0.375                                7.375 YUBA CITY                                CA               95991 Single Family                       20460101                    192000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973067 GR3:MTA NONCONF NON3YRHARD                                           479708.8        2023.7                              360                       357                            6.75             0      0          0         0.375                                7.125 HEMPSTEAD                                NY               11550 2-4 Family                          20360101                    480000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973074 GR4:MTA 3YRHARD                                                     341071.36       1093.58                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89149 Single Family                       20360101                    340000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973083 GR4:MTA 3YRHARD                                                     270059.39        868.43                              360                       357                           6.875             0      0          0         0.375                                 7.25 MOUNTLAKE TERRACE                        WA               98043 Single Family                       20360101                    270000               20060201                     75 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973088 GR4:MTA 3YRHARD                                                     263004.27        795.23                              480                       477                               7             0      0          0         0.375                                7.375 BALDWIN PARK                             CA               91706 Single Family                       20460101                    262600               20060201            66.98999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973089 GR2:MTA CONF NON3YRHARD                                             188037.53        694.89                              360                       357                               7             0      0          0         0.375                                7.375 NORTH LAS VEGAS                          NV               89031 Single Family                       20360101                    188000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973100 GR4:MTA 3YRHARD                                                     244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 OAKLAND                                  CA               94606 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973117 GR4:MTA 3YRHARD                                                     166035.13        650.54                              360                       357                               7             0      0          0         0.375                                7.375 MELROSE                                  FL               32666 Single Family                       20360101                    176000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973122 GR3:MTA NONCONF NON3YRHARD                                          422780.09       1283.99                              480                       477                               7             0      0          0         0.375                                7.375 VANCOUVER                                WA               98683 Single Family                       20460101                    424000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15973130 GR3:MTA NONCONF NON3YRHARD                                          447743.33        1655.9                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91405 Single Family                       20360101                    448000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973143 GR3:MTA NONCONF NON3YRHARD                                          400374.59       1283.99                              360                       357                           6.875             0      0          0         0.375                                 7.25 NUEVO                                    CA               92567 Single Family                       20360101                    399200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973180 GR4:MTA 3YRHARD                                                     214268.67        687.03                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89139 PUD                                 20360101                    213600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973182 GR4:MTA 3YRHARD                                                      65613.08        242.48                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89119 Condominium                         20360101                     65600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973183 GR4:MTA 3YRHARD                                                      65613.08        242.48                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89119 Condominium                         20360101                     65600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973185 GR4:MTA 3YRHARD                                                      97619.49        360.75                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89119 Condominium                         20360101                     97600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973187 GR4:MTA 3YRHARD                                                     102170.39        377.57                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89119 Condominium                         20360101                    102150               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973196 GR4:MTA 3YRHARD                                                     250718.34         896.4                              480                       477                               7             0      0          0         0.375                                7.375 WATERFORD                                CA               95386 Single Family                       20460101                    250400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973240 GR2:MTA CONF NON3YRHARD                                             279995.37        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 WOODBRIDGE                               VA               22193 Single Family                       20360101                    280000               20060201            77.77999878 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973241 GR2:MTA CONF NON3YRHARD                                             337068.43        851.12                              480                       477                           6.625             0      0          0         0.375                                    7 ROMOLAND                                 CA               92585 PUD                                 20460101                    336600               20060201            79.98000336 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973252 GR2:MTA CONF NON3YRHARD                                             415108.23       1537.62                              360                       357                             6.5             0      0          0         0.375                                6.875 LOS ANGELES                              CA               90037 2-4 Family                          20360101                    416000               20060201            79.84999847 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973260 GR4:MTA 3YRHARD                                                     228073.84        733.34                              360                       357                               7             0      0          0         0.375                                7.375 INDIO                                    CA               92201 Single Family                       20360101                    228000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973288 GR2:MTA CONF NON3YRHARD                                                230344        581.57                              480                       477                            6.75             0      0          0         0.375                                7.125 PRIMM SPRINGS                            TN               38476 Single Family                       20460101                    230000               20060201            79.30999756 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973313 GR2:MTA CONF NON3YRHARD                                             224044.73        827.95                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89129 PUD                                 20360101                    224000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973320 GR2:MTA CONF NON3YRHARD                                             265559.91       1266.59                              360                       357                               7             0      0          0         0.375                                7.375 LIVE OAK                                 CA               95953 2-4 Family                          20360101                    265300               20060201            68.19999695 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973323 GR4:MTA 3YRHARD                                                     100002.58        321.64                              360                       357                           6.875             0      0          0         0.375                                 7.25 SAN DIEGO                                CA               92154 Single Family                       20360101                    100000               20060201            19.61000061 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973332 GR3:MTA NONCONF NON3YRHARD                                          452629.04       1142.91                              480                       477                           6.625             0      0          0         0.375                                    7 LAS VEGAS                                NV               89148 PUD                                 20460101                    452000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973338 GR2:MTA CONF NON3YRHARD                                             163167.84        494.82                              480                       477                           6.625             0      0          0         0.375                                    7 MERIDIAN                                 ID               83642 PUD                                 20460101                    163400               20060201            79.97000122 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973349 GR2:MTA CONF NON3YRHARD                                             154392.13        569.22                              360                       357                               7             0      0          0         0.375                                7.375 LIVE OAK                                 CA               95953 Single Family                       20360101                    154000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973359 GR4:MTA 3YRHARD                                                     195999.05        826.35                              360                       357                               7             0      0          0         0.375                                7.375 UNCASVILLE                               CT                6382 2-4 Family                          20360101                    196000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973366 GR4:MTA 3YRHARD                                                     315998.49       1332.27                              360                       357                               7             0      0          0         0.375                                7.375 DEARBORN HEIGHTS                         MI               48127 Single Family                       20360101                    316000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973370 GR2:MTA CONF NON3YRHARD                                             231998.88        978.13                              360                       357                               7             0      0          0         0.375                                7.375 ELLENSBURG                               WA               98926 2-4 Family                          20360101                    232000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973403 GR2:MTA CONF NON3YRHARD                                             234546.83        866.76                              360                       357                               7             0      0          0         0.375                                7.375 LACEY                                    WA               98513 PUD                                 20360101                    234500               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973406 GR3:MTA NONCONF NON3YRHARD                                           84016.76        310.49                              360                       357                               7             0      0          0         0.375                                7.375 CHARLOTTE                                NC               28205 Single Family                       20360101                     84000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973407 GR2:MTA CONF NON3YRHARD                                             172002.08        553.22                              360                       357                           6.625             0      0          0         0.375                                    7 KISSIMMEE                                FL               34743 PUD                                 20360101                    172000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973454 GR2:MTA CONF NON3YRHARD                                             187999.09        792.62                              360                       357                               7             0      0          0         0.375                                7.375 ALBUQUERQUE                              NM               87106 2-4 Family                          20360101                    188000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973457 GR4:MTA 3YRHARD                                                     498892.27       1907.41                              360                       357                               7             0      0          0         0.375                                7.375 NAPA                                     CA               94558 PUD                                 20360101                    499000               20060201            79.83999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973460 GR4:MTA 3YRHARD                                                     254050.71        938.84                              360                       357                               7             0      0          0         0.375                                7.375 CLERMONT                                 FL               34714 PUD                                 20360101                    254000               20060201            67.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973462 GR4:MTA 3YRHARD                                                     286057.11       1057.12                              360                       357                               7             0      0          0         0.375                                7.375 CLERMONT                                 FL               34714 PUD                                 20360101                    286000               20060201            76.26999664 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973466 GR3:MTA NONCONF NON3YRHARD                                          488679.14       1233.94                              480                       477                           6.625             0      0          0         0.375                                    7 CASTRO VALLEY                            CA               94546 Single Family                       20460101                    488000               20060201            78.70999908 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973510 GR2:MTA CONF NON3YRHARD                                             180035.94        665.32                              360                       357                               7             0      0          0         0.375                                7.375 SURPRISE                                 AZ               85379 PUD                                 20360101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973533 GR2:MTA CONF NON3YRHARD                                             394656.13       1001.31                              480                       477                               7             0      0          0         0.375                                7.375 LATHROP                                  CA               95330 Single Family                       20460101                    396000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 480
       15973536 GR3:MTA NONCONF NON3YRHARD                                          369338.28        1196.5                              360                       357                               7             0      0          0         0.375                                7.375 FREMONT                                  CA               94538 Condominium                         20360101                    372000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15973540 GR2:MTA CONF NON3YRHARD                                             336859.05       1083.13                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89138 PUD                                 20360101                    336750               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973562 GR3:MTA NONCONF NON3YRHARD                                          120082.71        414.84                              360                       357                             6.5             0      0          0         0.375                                6.875 MINNEAPOLIS                              MN               55412 Single Family                       20360101                    120200               20060201            68.87999725 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973575 GR4:MTA 3YRHARD                                                     472094.26       1744.61                              360                       357                               7             0      0          0         0.375                                7.375 SAN FRANCISCO                            CA               94112 Single Family                       20360101                    472000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973578 GR2:MTA CONF NON3YRHARD                                              383293.9       1413.43                              360                       357                           6.875             0      0          0         0.375                                 7.25 SCOTTSDALE                               AZ               85255 PUD                                 20360101                    382400               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973591 GR4:MTA 3YRHARD                                                     576126.69       1852.65                              360                       357                           6.875             0      0          0         0.375                                 7.25 SOUTH SAN FRANCISCO                      CA               94080 Single Family                       20360101                    576000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973593 GR2:MTA CONF NON3YRHARD                                             279255.76       1031.98                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97209 Condominium                         20360101                    279200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973618 GR2:MTA CONF NON3YRHARD                                             228351.01        690.45                              480                       477                               7             0      0          0         0.375                                7.375 HENDERSON                                NV               89052 PUD                                 20460101                    228000               20060201            72.37999725 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973644 GR4:MTA 3YRHARD                                                     382259.34       1881.18                              360                       357                               7             0      0          0         0.375                                7.375 PORTLAND                                 OR               97219 Single Family                       20360101                    382400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973667 GR2:MTA CONF NON3YRHARD                                             123111.78        455.01                              360                       357                           6.875             0      0          0         0.375                                 7.25 PASCO                                    WA               99301 Single Family                       20360101                    123100               20060201            79.98999786 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973703 GR2:MTA CONF NON3YRHARD                                             144028.74        532.26                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89106 Single Family                       20360101                    144000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973706 GR2:MTA CONF NON3YRHARD                                             156149.63        558.46                              480                       477                           6.625             0      0          0         0.375                                    7 EVERETT                                  WA               98204 Condominium                         20460101                    156000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973719 GR2:MTA CONF NON3YRHARD                                             752726.18       2684.89                              480                       477                               7             0      0          0         0.375                                7.375 SANTA CLARA                              CA               95050 2-4 Family                          20460101                    750000               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973732 GR4:MTA 3YRHARD                                                     183036.54        676.41                              360                       357                               7             0      0          0         0.375                                7.375 SNOQUALMIE                               WA               98065 Single Family                       20360101                    183000               20060201            55.45000076 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973797 GR2:MTA CONF NON3YRHARD                                             367403.05       1409.73                              360                       357                             6.5             0      0          0         0.375                                6.875 MERIDIAN                                 ID               83642 PUD                                 20360101                    368800               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973815 GR4:MTA 3YRHARD                                                     273219.99        826.11                              480                       477                               7             0      0          0         0.375                                7.375 BLAINE                                   WA               98230 PUD                                 20460101                    272800               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973828 GR2:MTA CONF NON3YRHARD                                             119986.53        443.55                              360                       357                           6.625             0      0          0         0.375                                    7 COLORADO SPRINGS                         CO               80916 Single Family                       20360101                    120000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973833 GR2:MTA CONF NON3YRHARD                                             180586.06        667.35                              360                       357                               7             0      0          0         0.375                                7.375 HILLSBORO                                OR               97123 PUD                                 20360101                    180550               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973841 GR3:MTA NONCONF NON3YRHARD                                          588818.29        1486.8                              480                       477                           6.625             0      0          0         0.375                                    7 MOUNTAIN HOUSE                           CA               95391 Single Family                       20460101                    588000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973844 GR4:MTA 3YRHARD                                                     560123.17       1801.19                              360                       357                           6.875             0      0          0         0.375                                 7.25 LOS ANGELES                              CA               90039 Single Family                       20360101                    560000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973858 GR2:MTA CONF NON3YRHARD                                              92127.51         278.6                              480                       477                               7             0      0          0         0.375                                7.375 FREMONT                                  OH               43420 Single Family                       20460101                     92000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973890 GR4:MTA 3YRHARD                                                     244048.72        901.88                              360                       357                               7             0      0          0         0.375                                7.375 VICTORVILLE                              CA               92394 Single Family                       20360101                    244000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973906 GR2:MTA CONF NON3YRHARD                                             439994.12       1626.33                              360                       357                            6.75             0      0          0         0.375                                7.125 ATLANTIC CITY                            NJ                8401 2-4 Family                          20360101                    440000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15973911 GR4:MTA 3YRHARD                                                     341907.12       1103.23                              360                       357                               7             0      0          0         0.375                                7.375 SAN DIEGO                                CA               92104 Condominium                         20360101                    343000               20060201            70.72000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973913 GR4:MTA 3YRHARD                                                     604195.61       1942.71                              360                       357                               7             0      0          0         0.375                                7.375 SAN FRANCISCO                            CA               94124 Single Family                       20360101                    604000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973915 GR2:MTA CONF NON3YRHARD                                             294461.19        778.65                              480                       477                           6.875             0      0          0         0.375                                 7.25 ALEXANDRIA                               VA               22310 Condominium                         20460101                    294000               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 480
       15973919 GR4:MTA 3YRHARD                                                     180306.64        455.15                              480                       477                               7             0      0          0         0.375                                7.375 INGLEWOOD                                CA               90301 Condominium                         20460101                    180000               20060201            59.02000046 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973938 GR4:MTA 3YRHARD                                                     276798.68          1167                              360                       357                               7             0      0          0         0.375                                7.375 PUYALLUP                                 WA               98372 2-4 Family                          20360101                    276800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973963 GR4:MTA 3YRHARD                                                     187907.74        569.32                              480                       477                            6.75             0      0          0         0.375                                7.125 EL MIRAGE                                AZ               85335 Single Family                       20460101                    188000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973965 GR3:MTA NONCONF NON3YRHARD                                          431906.64       1596.76                              360                       357                             6.5             0      0          0         0.375                                6.875 NAPA                                     CA               94559 Single Family                       20360101                    432000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973970 GR2:MTA CONF NON3YRHARD                                             325568.88       1042.12                              360                       357                             6.5             0      0          0         0.375                                6.875 FAIRFAX                                  VA               22032 PUD                                 20360101                    324000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975355 GR4:MTA 3YRHARD                                                     123135.08        455.38                              360                       357                               7             0      0          0         0.375                                7.375 PFLUGERVILLE                             TX               78660 PUD                                 20360101                    123200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975374 GR4:MTA 3YRHARD                                                     147250.43         371.7                              480                       477                               7             0      0          0         0.375                                7.375 GLENDALE                                 CA               91214 Single Family                       20460101                    147000               20060201            22.44000053 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975392 GR4:MTA 3YRHARD                                                     393235.23       1260.83                              360                       357                               7             0      0          0         0.375                                7.375 WEST HOLLYWOOD                           CA               90069 Condominium                         20360101                    392000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975409 GR4:MTA 3YRHARD                                                     541775.42          1742                              360                       357                               7             0      0          0         0.375                                7.375 HOLLISTER                                CA               95023 PUD                                 20360101                    541600               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975422 GR3:MTA NONCONF NON3YRHARD                                          452090.26       1670.68                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               91325 Single Family                       20360101                    452000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975440 GR2:MTA CONF NON3YRHARD                                             365034.96       1349.11                              360                       357                           6.875             0      0          0         0.375                                 7.25 GILROY                                   CA               95020 Single Family                       20360101                    365000               20060201            66.36000061 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975443 GR2:MTA CONF NON3YRHARD                                             129799.52        392.46                              480                       477                               7             0      0          0         0.375                                7.375 FEDERAL HEIGHTS                          CO               80260 Condominium                         20460101                    129600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975446 GR3:MTA NONCONF NON3YRHARD                                          583334.31       1881.75                              360                       357                             6.5             0      0          0         0.375                                6.875 ALDIE                                    VA               20105 PUD                                 20360101                    585050               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975557 GR2:MTA CONF NON3YRHARD                                             231145.18         583.6                              480                       477                            6.75             0      0          0         0.375                                7.125 HENDERSON                                NV               89074 PUD                                 20460101                    230800               20060201            79.87999725 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975571 GR2:MTA CONF NON3YRHARD                                             128012.24        473.12                              360                       357                           6.875             0      0          0         0.375                                 7.25 DORAL                                    FL               33178 Condominium                         20360101                    128000               20060201            69.91000366 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975602 GR3:MTA NONCONF NON3YRHARD                                          579055.38        2140.1                              360                       357                               7             0      0          0         0.375                                7.375 SHAKOPEE                                 MN               55379 Single Family                       20360101                    579000               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975619 GR4:MTA 3YRHARD                                                     120191.95        303.43                              480                       477                           6.875             0      0          0         0.375                                 7.25 MECHANICSBURG                            OH               43044 Single Family                       20460101                    120000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975643 GR4:MTA 3YRHARD                                                     447865.76       1440.95                              360                       357                            6.25             0      0          0         0.375                                6.625 RIVERBANK                                CA               95367 Single Family                       20360101                    448000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975655 GR2:MTA CONF NON3YRHARD                                              149142.4        452.88                              480                       477                               7             0      0          0         0.375                                7.375 OCOEE                                    FL               34761 Condominium                         20460101                    149550               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 480
       15975659 GR4:MTA 3YRHARD                                                     180435.64        547.51                              480                       477                               7             0      0          0         0.375                                7.375 LAKE ORION                               MI               48360 Single Family                       20460101                    180800               20060201                     80 PMI                           1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975737 GR4:MTA 3YRHARD                                                     297624.36         957.2                              360                       357                               7             0      0          0         0.375                                7.375 FONTANA                                  CA               92335 Single Family                       20360101                    297600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975760 GR4:MTA 3YRHARD                                                     720126.08       1818.55                              480                       477                             6.5             0      0          0         0.375                                6.875 CASTLE ROCK                              CO               80104 PUD                                 20460101                    719200               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975786 GR2:MTA CONF NON3YRHARD                                             279360.47       1036.79                              360                       357                               7             0      0          0         0.375                                7.375 ROYAL PALM BEACH                         FL               33411 Single Family                       20360101                    280500               20060201                     85 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15975835 GR2:MTA CONF NON3YRHARD                                               61612.3        227.69                              360                       357                               7             0      0          0         0.375                                7.375 CHESAPEAKE                               VA               23324 Single Family                       20360101                     61600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975842 GR2:MTA CONF NON3YRHARD                                              92018.37        340.05                              360                       357                               7             0      0          0         0.375                                7.375 CHESAPEAKE                               VA               23324 Single Family                       20360101                     92000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975849 GR2:MTA CONF NON3YRHARD                                              62412.45        230.65                              360                       357                               7             0      0          0         0.375                                7.375 CHESAPEAKE                               VA               23324 Single Family                       20360101                     62400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975964 GR2:MTA CONF NON3YRHARD                                             199972.78        898.09                              360                       357                               7             0      0          0         0.375                                7.375 COLORADO SPRINGS                         CO               80922 Single Family                       20360101                    200000               20060201            79.68000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975967 GR3:MTA NONCONF NON3YRHARD                                          607070.43       1952.36                              360                       357                            6.75             0      0          0         0.375                                7.125 STERLING                                 VA               20164 PUD                                 20360101                    607000               20060201            74.48000336 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975981 GR2:MTA CONF NON3YRHARD                                              352033.7       1301.07                              360                       357                           6.875             0      0          0         0.375                                 7.25 STOCKTON                                 CA               95212 Single Family                       20360101                    352000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976063 GR4:MTA 3YRHARD                                                     301536.77       1116.81                              360                       358                               7             0      0          0         0.375                                7.375 SAN DIMAS                                CA               91773 PUD                                 20360201                    302150               20060301            78.48000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976125 GR2:MTA CONF NON3YRHARD                                             195535.45        493.07                              480                       477                             6.5             0      0          0         0.375                                6.875 SEBASTIAN                                FL               32958 PUD                                 20460101                    195000               20060201            64.13999939 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976177 GR2:MTA CONF NON3YRHARD                                             524597.49       2211.74                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90007 2-4 Family                          20360101                    524600               20060201                     75 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976185 GR3:MTA NONCONF NON3YRHARD                                          849833.64       2733.94                              360                       357                           6.375             0      0          0         0.375                                 6.75 BRICK                                    NJ                8724 Single Family                       20360101                    850000               20060201            51.52000046 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976186 GR4:MTA 3YRHARD                                                     179999.14        758.89                              360                       357                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98168 Single Family                       20360101                    180000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976225 GR3:MTA NONCONF NON3YRHARD                                          439776.71       1415.22                              360                       357                               6             0      0          0         0.375                                6.375 SYRACUSE                                 UT               84075 Single Family                       20360101                    440000               20060201                     80 No MI                         1.00E+17        2.5                        20060501          9.95           2.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976227 GR4:MTA 3YRHARD                                                     278281.82        700.42                              480                       477                            6.75             0      0          0         0.375                                7.125 DUARTE                                   CA               91010 Condominium                         20460101                    277000               20060201            79.13999939 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976236 GR2:MTA CONF NON3YRHARD                                             208199.52        744.61                              480                       477                           6.625             0      0          0         0.375                                    7 PALM BAY                                 FL               32907 Single Family                       20460101                    208000               20060201                  70.75 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976261 GR4:MTA 3YRHARD                                                     214398.98        903.92                              360                       357                               7             0      0          0         0.375                                7.375 BOISE                                    ID               83704 2-4 Family                          20360101                    214400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976270 GR4:MTA 3YRHARD                                                      95805.16        354.84                              360                       358                               7             0      0          0         0.375                                7.375 WEST CHESTER                             OH               45069 Condominium                         20360201                     96000               20060301            79.33999634 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976320 GR3:MTA NONCONF NON3YRHARD                                          423993.25       1363.76                              360                       357                           6.875             0      0          0         0.375                                 7.25 SILVER SPRING                            MD               20901 Single Family                       20360101                    424000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976331 GR4:MTA 3YRHARD                                                     222842.54        673.79                              480                       477                               7             0      0          0         0.375                                7.375 TROUTDALE                                OR               97060 Single Family                       20460101                    222500               20060201            78.76000214 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15976345 GR2:MTA CONF NON3YRHARD                                             240047.93        887.09                              360                       357                               7             0      0          0         0.375                                7.375 LANHAM                                   MD               20706 PUD                                 20360101                    240000               20060201            72.73000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976404 GR3:MTA NONCONF NON3YRHARD                                          102298.95        329.69                              360                       357                           6.625             0      0          0         0.375                                    7 SOUTH BEND                               IN               46637 Single Family                       20360101                    102500               20060201            70.19999695 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976421 GR2:MTA CONF NON3YRHARD                                             406568.32       1402.92                              360                       357                           6.875             0      0          0         0.375                                 7.25 OLNEY                                    MD               20832 Single Family                       20360101                    406500               20060201                     75 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15976469 GR3:MTA NONCONF NON3YRHARD                                          143890.19        626.27                              360                       357                               7             0      0          0         0.375                                7.375 CHARLOTTE                                NC               28209 Single Family                       20360101                    143900               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990474 GR2:MTA CONF NON3YRHARD                                             291500.72        939.19                              360                       357                           6.625             0      0          0         0.375                                    7 LYNWOOD                                  CA               90262 Single Family                       20360101                    292000               20060201                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990485 GR3:MTA NONCONF NON3YRHARD                                           486225.3       1227.87                              480                       477                             6.5             0      0          0         0.375                                6.875 PLYMOUTH MEETING                         PA               19462 Single Family                       20460101                    485600               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990506 GR4:MTA 3YRHARD                                                     148029.56        547.04                              360                       357                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 Single Family                       20360101                    148000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990507 GR4:MTA 3YRHARD                                                     160051.81        514.63                              360                       357                               7             0      0          0         0.375                                7.375 BREMERTON                                WA               98312 Single Family                       20360101                    160000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990522 GR3:MTA NONCONF NON3YRHARD                                          569033.72       1441.28                              480                       478                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98422 Single Family                       20460201                    570000               20060301            79.38999939 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990537 GR3:MTA NONCONF NON3YRHARD                                          715859.88       2302.94                              360                       357                           6.375             0      0          0         0.375                                 6.75 MILPITAS                                 CA               95035 Single Family                       20360101                    716000               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990569 GR4:MTA 3YRHARD                                                     243260.42        768.86                              480                       477                               7             0      0          0         0.375                                7.375 PORT CHARLOTTE                           FL               33953 Single Family                       20460101                    243200               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990574 GR3:MTA NONCONF NON3YRHARD                                          131324.35        484.58                              360                       357                             6.5             0      0          0         0.375                                6.875 RED WING                                 MN               55066 PUD                                 20360101                    131100               20060201            79.98999786 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990575 GR4:MTA 3YRHARD                                                     494027.16        1588.9                              360                       357                            6.75             0      0          0         0.375                                7.125 WELLINGTON                               FL               33414 PUD                                 20360101                    494000               20060201            79.98999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990585 GR2:MTA CONF NON3YRHARD                                             318348.48       1342.18                              360                       357                               7             0      0          0         0.375                                7.375 BRIDGEPORT                               CT                6606 2-4 Family                          20360101                    318350               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990602 GR4:MTA 3YRHARD                                                      61895.56        229.17                              360                       357                           6.125             0      0          0         0.375                                  6.5 MIDDLETOWN                               OH               45044 Single Family                       20360101                     62000               20060201                   77.5 No MI                         1.00E+17      2.625                        20060501            12         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990603 GR4:MTA 3YRHARD                                                     105495.54        390.32                              360                       357                            6.25             0      0          0         0.375                                6.625 TRENTON                                  OH               45067 Single Family                       20360101                    105600               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990611 GR2:MTA CONF NON3YRHARD                                             276026.43       1020.15                              360                       357                           6.875             0      0          0         0.375                                 7.25 TUCSON                                   AZ               85749 Single Family                       20360101                    276000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990621 GR3:MTA NONCONF NON3YRHARD                                          528734.81       1335.08                              480                       477                           6.625             0      0          0         0.375                                    7 BOSTON                                   MA                2118 Condominium                         20460101                    528000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990632 GR4:MTA 3YRHARD                                                     498100.44        1608.2                              360                       357                           6.625             0      0          0         0.375                                    7 BOYLSTON                                 MA                1505 Single Family                       20360101                    500000               20060201            79.36000061 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990645 GR2:MTA CONF NON3YRHARD                                             256851.28        949.19                              360                       357                               7             0      0          0         0.375                                7.375 ORLANDO                                  FL               32829 PUD                                 20360101                    256800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990655 GR3:MTA NONCONF NON3YRHARD                                          137541.54        580.13                              360                       357                            6.75             0      0          0         0.375                                7.125 SAINT PAUL                               MN               55104 2-4 Family                          20360101                    137600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990689 GR4:MTA 3YRHARD                                                     283527.13       1047.88                              360                       357                           6.875             0      0          0         0.375                                 7.25 SUNRISE                                  FL               33322 PUD                                 20360101                    283500               20060201                     90 PMI                           1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990694 GR2:MTA CONF NON3YRHARD                                             147968.01        547.04                              360                       357                             6.5             0      0          0         0.375                                6.875 MACOMB                                   MI               48044 Single Family                       20360101                    148000               20060201            79.13999939 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990700 GR4:MTA 3YRHARD                                                     184233.92         658.7                              480                       477                               7             0      0          0         0.375                                7.375 AURORA                                   CO               80010 2-4 Family                          20460101                    184000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990708 GR2:MTA CONF NON3YRHARD                                             304003.67        977.79                              360                       357                           6.625             0      0          0         0.375                                    7 NORTH ATTLEBORO                          MA                2760 Single Family                       20360101                    304000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990709 GR3:MTA NONCONF NON3YRHARD                                          118399.43        499.18                              360                       357                               7             0      0          0         0.375                                7.375 INDIANAPOLIS                             IN               46220 Single Family                       20360101                    118400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990711 GR4:MTA 3YRHARD                                                      97601.16        313.93                              360                       357                           6.625             0      0          0         0.375                                    7 PLAINVIEW                                NE               68769 Single Family                       20360101                     97600               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990720 GR2:MTA CONF NON3YRHARD                                              200756.6         742.2                              360                       357                             6.5             0      0          0         0.375                                6.875 RUTHER GLEN                              VA               22546 PUD                                 20360101                    200800               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990721 GR2:MTA CONF NON3YRHARD                                             203801.17        783.23                              360                       357                               7             0      0          0         0.375                                7.375 HOUSTON                                  TX               77019 Condominium                         20360101                    204900               20060201            79.98000336 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990738 GR4:MTA 3YRHARD                                                     256436.11        647.32                              480                       477                               7             0      0          0         0.375                                7.375 DRAPER                                   UT               84020 PUD                                 20460101                    256000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990747 GR3:MTA NONCONF NON3YRHARD                                           469752.1       1510.42                              360                       357                               7             0      0          0         0.375                                7.375 BOWIE                                    MD               20720 PUD                                 20360101                    469600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990754 GR3:MTA NONCONF NON3YRHARD                                           701077.7       2119.78                              480                       477                               7             0      0          0         0.375                                7.375 MOUNT VERNON                             NY               10550 2-4 Family                          20460101                    700000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990757 GR2:MTA CONF NON3YRHARD                                             400038.31       1478.48                              360                       357                           6.875             0      0          0         0.375                                 7.25 PATERSON                                 NJ                7503 2-4 Family                          20360101                    400000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990759 GR4:MTA 3YRHARD                                                     279998.65        1180.5                              360                       357                               7             0      0          0         0.375                                7.375 WEST BRIDGEWATER                         MA                2379 2-4 Family                          20360101                    280000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990761 GR2:MTA CONF NON3YRHARD                                             291960.25       1311.22                              360                       357                               7             0      0          0         0.375                                7.375 HERNDON                                  VA               20170 PUD                                 20360101                    292000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990789 GR2:MTA CONF NON3YRHARD                                             200257.52        505.72                              480                       477                             6.5             0      0          0         0.375                                6.875 FORT COLLINS                             CO               80526 PUD                                 20460101                    200000               20060201            74.06999969 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990794 GR3:MTA NONCONF NON3YRHARD                                          981465.76       2477.99                              480                       477                            6.75             0      0          0         0.375                                7.125 DULUTH                                   GA               30097 PUD                                 20460101                    980000               20060201            39.20000076 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990802 GR2:MTA CONF NON3YRHARD                                             217497.74        807.25                              360                       357                               7             0      0          0         0.375                                7.375 BOWIE                                    MD               20716 PUD                                 20360101                    218400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             3                 360
       15990810 GR2:MTA CONF NON3YRHARD                                              272088.1        874.86                              360                       357                               7             0      0          0         0.375                                7.375 BOWIE                                    MD               20716 PUD                                 20360101                    272000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990835 GR4:MTA 3YRHARD                                                      524230.5       1938.29                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90006 Single Family                       20360101                    524400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990843 GR3:MTA NONCONF NON3YRHARD                                          617049.43        1557.6                              480                       477                               7             0      0          0         0.375                                7.375 HAYMARKET                                VA               20169 PUD                                 20460101                    616000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990846 GR3:MTA NONCONF NON3YRHARD                                          640985.32       1938.09                              480                       477                               7             0      0          0         0.375                                7.375 ASHBURN                                  VA               20148 PUD                                 20460101                    640000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990860 GR3:MTA NONCONF NON3YRHARD                                           456675.7       1466.68                              360                       357                               6             0      0          0         0.375                                6.375 STUART                                   FL               34997 PUD                                 20360101                    456000               20060201                     80 No MI                         1.00E+17        2.5                        20060501            12           2.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990872 GR4:MTA 3YRHARD                                                     259051.72        957.32                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON                               MI               48094 Single Family                       20360101                    259000               20060201                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990874 GR4:MTA 3YRHARD                                                     614739.24       2273.16                              360                       357                            6.25             0      0          0         0.375                                6.625 INDIAN SHORES                            FL               33785 Condominium                         20360101                    615000               20060201            79.87000275 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990887 GR2:MTA CONF NON3YRHARD                                             240004.59        887.09                              360                       357                               7             0      0          0         0.375                                7.375 HAGERSTOWN                               MD               21740 Single Family                       20360101                    240000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990897 GR2:MTA CONF NON3YRHARD                                             143128.57        528.93                              360                       357                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89128 Condominium                         20360101                    143100               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990923 GR3:MTA NONCONF NON3YRHARD                                          529991.14       1705.18                              360                       357                            6.25             0      0          0         0.375                                6.625 PHOENIX                                  AZ               85041 PUD                                 20360101                    530150               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15990938 GR3:MTA NONCONF NON3YRHARD                                          129625.88        479.03                              360                       357                               7             0      0          0         0.375                                7.375 INDIANAPOLIS                             IN               46235 PUD                                 20360101                    129600               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990939 GR4:MTA 3YRHARD                                                     440087.87       1626.33                              360                       357                               7             0      0          0         0.375                                7.375 WASHINGTON                               DC               20010 Single Family                       20360101                    440000               20060201            78.56999969 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990941 GR2:MTA CONF NON3YRHARD                                             315997.41          1168                              360                       357                            6.75             0      0          0         0.375                                7.125 MANASSAS                                 VA               20111 Single Family                       20360101                    316000               20060201                     80 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990956 GR3:MTA NONCONF NON3YRHARD                                          728689.48       2016.43                              480                       477                               7             0      0          0         0.375                                7.375 LORTON                                   VA               22079 PUD                                 20460101                    727500               20060201            79.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990966 GR3:MTA NONCONF NON3YRHARD                                          582188.49       1871.95                              360                       357                               7             0      0          0         0.375                                7.375 DENVER                                   CO               80209 Single Family                       20360101                    582000               20060201            70.55000305 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990974 GR3:MTA NONCONF NON3YRHARD                                          446135.09       1122.69                              480                       477                            6.75             0      0          0         0.375                                7.125 ALEXANDRIA                               VA               22309 Single Family                       20460101                    444000               20060201            76.55000305 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991000 GR4:MTA 3YRHARD                                                     207575.84        768.81                              360                       357                               7             0      0          0         0.375                                7.375 SCOTTSDALE                               AZ               85251 Single Family                       20360101                    208000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991017 GR2:MTA CONF NON3YRHARD                                             243863.97        786.41                              360                       357                             6.5             0      0          0         0.375                                6.875 MOUNT PROSPECT                           IL               60056 Single Family                       20360101                    244500               20060201            70.45999908 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991029 GR4:MTA 3YRHARD                                                     184198.65        465.26                              480                       477                            6.25             0      0          0         0.375                                6.625 BROOMFIELD                               CO               80020 Single Family                       20460101                    184000               20060201                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991040 GR3:MTA NONCONF NON3YRHARD                                          496099.05       1833.32                              360                       357                               7             0      0          0         0.375                                7.375 PORT HUENEME                             CA               93041 PUD                                 20360101                    496000               20060201            79.36000061 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991057 GR3:MTA NONCONF NON3YRHARD                                          650007.89       2090.66                              360                       357                           6.625             0      0          0         0.375                                    7 SOLANA BEACH                             CA               92075 Single Family                       20360101                    650000               20060201            56.52000046 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991059 GR3:MTA NONCONF NON3YRHARD                                          533486.48       2249.68                              360                       357                            6.75             0      0          0         0.375                                7.125 GILROY                                   CA               95020 Single Family                       20360101                    533600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991066 GR2:MTA CONF NON3YRHARD                                             276355.28        697.89                              480                       477                             6.5             0      0          0         0.375                                6.875 SURPRISE                                 AZ               85374 PUD                                 20460101                    276000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991070 GR2:MTA CONF NON3YRHARD                                             180220.94        545.09                              480                       477                           6.625             0      0          0         0.375                                    7 MESA                                     AZ               85204 Single Family                       20460101                    180000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991074 GR2:MTA CONF NON3YRHARD                                             208276.95        629.88                              480                       478                           6.625             0      0          0         0.375                                    7 TEMPE                                    AZ               85283 Single Family                       20460201                    208000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991092 GR4:MTA 3YRHARD                                                     661108.13       1668.85                              480                       477                               7             0      0          0         0.375                                7.375 FOUNTAIN HILLS                           AZ               85268 Single Family                       20460101                    660000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991110 GR3:MTA NONCONF NON3YRHARD                                          482855.85       1553.04                              360                       357                           6.625             0      0          0         0.375                                    7 TACOMA                                   WA               98422 PUD                                 20360101                    482850               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991137 GR2:MTA CONF NON3YRHARD                                              294058.7       1086.69                              360                       357                               7             0      0          0         0.375                                7.375 CAVE CREEK                               AZ               85331 PUD                                 20360101                    294000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991141 GR4:MTA 3YRHARD                                                     452695.87       1368.78                              480                       477                               7             0      0          0         0.375                                7.375 FAIRFIELD                                CA               94533 Single Family                       20460101                    452000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991144 GR2:MTA CONF NON3YRHARD                                             239512.91        887.09                              360                       358                             6.5             0      0          0         0.375                                6.875 VANCOUVER                                WA               98682 Single Family                       20360201                    240000               20060301            79.87000275 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991153 GR3:MTA NONCONF NON3YRHARD                                          436451.05       1613.39                              360                       357                           6.625             0      0          0         0.375                                    7 LINCOLN PARK                             NJ                7035 Single Family                       20360101                    436500               20060201                     90 PMI                           1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991166 GR2:MTA CONF NON3YRHARD                                              381236.5       1408.99                              360                       357                           6.875             0      0          0         0.375                                 7.25 THOUSAND OAKS                            CA               91320 PUD                                 20360101                    381200               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991167 GR3:MTA NONCONF NON3YRHARD                                          500047.88        1848.1                              360                       357                           6.875             0      0          0         0.375                                 7.25 THOUSAND OAKS                            CA               91360 Single Family                       20360101                    500000               20060201            73.55999756 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991184 GR3:MTA NONCONF NON3YRHARD                                          650007.89       2090.66                              360                       357                           6.625             0      0          0         0.375                                    7 MANHATTAN BEACH                          CA               90266 Condominium                         20360101                    650000               20060201            78.41000366 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991193 GR2:MTA CONF NON3YRHARD                                             156117.68        577.35                              360                       357                           6.875             0      0          0         0.375                                 7.25 TACOMA                                   WA               98418 Single Family                       20360101                    156200               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991195 GR2:MTA CONF NON3YRHARD                                             220236.56        556.29                              480                       477                            6.25             0      0          0         0.375                                6.625 MARYSVILLE                               WA               98270 Single Family                       20460101                    220000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991203 GR2:MTA CONF NON3YRHARD                                             164684.05        607.29                              360                       357                           6.875             0      0          0         0.375                                 7.25 TUCSON                                   AZ               85706 PUD                                 20360101                    164300               20060201            79.98000336 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991216 GR4:MTA 3YRHARD                                                      218351.8        807.25                              360                       357                             6.5             0      0          0         0.375                                6.875 QUEEN CREEK                              AZ               85242 PUD                                 20360101                    218400               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991225 GR4:MTA 3YRHARD                                                     326420.26       1052.41                              360                       358                               7             0      0          0         0.375                                7.375 BOTHELL                                  WA               98011 Single Family                       20360201                    327200               20060301                     80 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991233 GR2:MTA CONF NON3YRHARD                                             353598.98       1264.23                              480                       477                               7             0      0          0         0.375                                7.375 SAN DIMAS                                CA               91773 PUD                                 20460101                    353150               20060201            79.36000061 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991258 GR4:MTA 3YRHARD                                                     420666.87          1062                              480                       477                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89141 PUD                                 20460101                    420000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991268 GR4:MTA 3YRHARD                                                     393186.12       1260.83                              360                       357                               7             0      0          0         0.375                                7.375 GLENDALE                                 MO               63122 Single Family                       20360101                    392000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991289 GR4:MTA 3YRHARD                                                     998908.31       3213.18                              360                       357                             6.5             0      0          0         0.375                                6.875 GOLDEN                                   CO               80401 PUD                                 20360101                    999000               20060201            71.61000061 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991306 GR4:MTA 3YRHARD                                                     267998.72        1129.9                              360                       357                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60617 2-4 Family                          20360101                    268000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991316 GR4:MTA 3YRHARD                                                     600639.52       1896.86                              480                       477                             6.5             0      0          0         0.375                                6.875 MERCER ISLAND                            WA               98040 Single Family                       20460101                    600000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991347 GR3:MTA NONCONF NON3YRHARD                                          420005.09       1350.89                              360                       358                             6.5             0      0          0         0.375                                6.875 ALEXANDRIA                               MN               56308 Single Family                       20360201                    420000               20060301                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991353 GR2:MTA CONF NON3YRHARD                                             396721.03       1669.56                              360                       357                               7             0      0          0         0.375                                7.375 ALEXANDRIA                               VA               22305 Single Family                       20360101                    396000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991366 GR4:MTA 3YRHARD                                                     216179.59        697.96                              360                       358                           6.875             0      0          0         0.375                                 7.25 GILBERT                                  AZ               85297 PUD                                 20360201                    217000               20060301                     70 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972743 GR1:LIB                                                              80005.16        337.28                              360                       356                           6.625             0      0          0         0.375                                    7 FAYETTEVILLE                             NC               28311 2-4 Family                          20351201                     80000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972744 GR1:LIB                                                              80122.94        337.28                              360                       356                             7.5             0      0          0         0.375                                7.875 FAYETTEVILLE                             NC               28311 2-4 Family                          20351201                     80000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972745 GR1:LIB                                                              79972.82        337.28                              360                       356                             7.5             0      0          0         0.375                                7.875 FAYETTEVILLE                             NC               28311 2-4 Family                          20351201                     80000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972746 GR1:LIB                                                              80122.01        337.28                              360                       356                             7.5             0      0          0         0.375                                7.875 FAYETTEVILLE                             NC               28311 2-4 Family                          20351201                     80000               20060101                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15972755 GR1:LIB                                                             237983.37        719.52                              480                       477                            7.75             0      0          0         0.375                                8.125 LANCASTER                                CA               93534 Single Family                       20460101                    237600               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972769 GR1:LIB                                                             160629.66        484.52                              480                       476                            6.75             0      0          0         0.375                                7.125 JACKSONVILLE                             FL               32202 PUD                                 20451201                    160000               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972898 GR1:LIB                                                             341050.71        860.73                              480                       477                            7.25             0      0          0         0.375                                7.625 WEST PALM BEACH                          FL               33404 PUD                                 20460101                    340400               20060201                     80 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15972904 GR1:LIB                                                             152263.17         560.9                              360                       356                           7.625             0      0          0         0.375                                    8 MERIDIAN                                 ID               83642 Single Family                       20351201                    151750               20060101                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15973010 GR1:LIB                                                             488831.38       1233.94                              480                       477                               7             0      0          0         0.375                                7.375 SEATTLE                                  WA               98136 Single Family                       20460101                    488000               20060201                     80 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973120 GR1:LIB                                                             124988.81        463.88                              360                       357                           7.875             0      0          0         0.375                                 8.25 LAS VEGAS                                NV               89107 Condominium                         20360101                    125500               20060201            79.97000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15973135 GR1:LIB                                                             122489.93         309.5                              480                       477                           7.125             0      0          0         0.375                                  7.5 LONDON                                   OH               43140 Single Family                       20460101                    122400               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973479 GR1:LIB                                                            1001955.67       3028.26                              480                       477                             7.5             0      0          0         0.375                                7.875 SANTA BARBARA                            CA               93103 2-4 Family                          20460101                   1000000               20060201                   62.5 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973632 GR1:LIB                                                              92199.06         278.6                              480                       477                            7.75             0      0          0         0.375                                8.125 PORT RICHEY                              FL               34668 Single Family                       20460101                     92000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15973659 GR1:LIB                                                              161062.5        517.84                              360                       357                           7.125             0      0          0         0.375                                  7.5 RIO RANCHO                               NM               87144 PUD                                 20360101                    161000               20060201            77.77999878 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          No                             1                 360
       15975447 GR1:LIB                                                             246367.28       1066.71                              480                       477                           7.875             0      0          0         0.375                                 8.25 COVINGTON                                WA               98042 Single Family                       20460101                    246000               20060201            85.70999908 Triad Guaranty                1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975608 GR1:LIB                                                             189128.54        701.91                              360                       357                           7.875             0      0          0         0.375                                 8.25 ORLANDO                                  FL               32839 Condominium                         20360101                    189900               20060201            77.94000244 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15976479 GR1:LIB                                                             406358.81       1551.92                              360                       357                           7.875             0      0          0         0.375                                 8.25 ASHBURN                                  VA               20147 PUD                                 20360101                    406000               20060201            79.91999817 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976488 GR1:LIB                                                             256172.99        978.56                              360                       357                           7.625             0      0          0         0.375                                    8 BOISE                                    ID               83709 Single Family                       20360101                    256000               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990620 GR1:LIB                                                             297044.39       1097.04                              360                       357                            7.75             0      0          0         0.375                                8.125 MOUNT PROSPECT                           IL               60056 Single Family                       20360101                    296800               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990673 GR1:LIB                                                             527515.75       1331.04                              480                       477                             7.5             0      0          0         0.375                                7.875 PHOENIX                                  AZ               85018 Single Family                       20460101                    526400               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15990677 GR1:LIB                                                             307596.11       1180.38                              360                       357                           7.875             0      0          0         0.375                                 8.25 ANN ARBOR                                MI               48105 Single Family                       20360101                    308800               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            3                 360
       15990697 GR1:LIB                                                             281745.07       1187.24                              360                       357                           7.625             0      0          0         0.375                                    8 SOUTH JORDAN                             UT               84095 Single Family                       20360101                    281600               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990764 GR1:LIB                                                             363860.45        1344.5                              360                       357                           7.125             0      0          0         0.375                                  7.5 JAMAICA                                  NY               11432 Single Family                       20360101                    363750               20060201                     75 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990842 GR1:LIB                                                             311568.77       1534.86                              360                       357                           7.875             0      0          0         0.375                                 8.25 LYNN                                     MA                1902 2-4 Family                          20360101                    312000               20060201            78.98999786 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990922 GR1:LIB                                                             332671.28       1401.84                              360                       357                           7.625             0      0          0         0.375                                    8 COLUSA                                   CA               95932 2-4 Family                          20360101                    332500               20060201            73.88999939 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15990973 GR1:LIB                                                             360091.35       1157.59                              360                       357                            7.25             0      0          0         0.375                                7.625 SANTA ROSA BEACH                         FL               32459 PUD                                 20360101                    359900               20060201                     80 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991301 GR1:LIB                                                              344107.3       1106.44                              360                       357                               7             0      0          0         0.375                                7.375 ONTARIO                                  CA               91762 Single Family                       20360101                    344000               20060201            78.18000031 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975584 GR2:MTA CONF NON3YRHARD                                             130426.03        481.99                              360                       357                               7             0      0          0         0.375                                7.375 WAPPINGERS FALLS                         NY               12590 Condominium                         20360101                    130400               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975646 GR3:MTA NONCONF NON3YRHARD                                          434002.49       1402.35                              360                       357                            6.25             0      0          0         0.375                                6.625 FARMINGTON                               UT               84025 Single Family                       20360101                    436000               20060201                     80 No MI                         1.00E+17       2.75                        20060501          9.95          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975685 GR4:MTA 3YRHARD                                                     344581.41        869.83                              480                       477                               7             0      0          0         0.375                                7.375 TEMECULA                                 CA               92591 Single Family                       20460101                    344000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975802 GR2:MTA CONF NON3YRHARD                                             396002.29       1280.13                              360                       357                            6.75             0      0          0         0.375                                7.125 HUNTINGTOWN                              MD               20639 Single Family                       20360101                    398000               20060201            69.81999969 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          No                             3                 360
       15975829 GR4:MTA 3YRHARD                                                     244390.31        616.97                              480                       477                           6.875             0      0          0         0.375                                 7.25 SOUTH JORDAN                             UT               84095 Single Family                       20460101                    244000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15975832 GR4:MTA 3YRHARD                                                      263464.2         975.8                              360                       358                           6.875             0      0          0         0.375                                 7.25 NEW BEDFORD                              MA                2746 2-4 Family                          20360201                    264000               20060301                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975919 GR3:MTA NONCONF NON3YRHARD                                          225014.42        776.53                              360                       357                            6.75             0      0          0         0.375                                7.125 BROOKLYN CENTER                          MN               55429 Single Family                       20360101                    225000               20060201            53.56999969 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976074 GR3:MTA NONCONF NON3YRHARD                                          212042.33         783.6                              360                       357                               7             0      0          0         0.375                                7.375 WHITE BEAR TOWNSHIP                      MN               55127 Single Family                       20360101                    212000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976292 GR2:MTA CONF NON3YRHARD                                             315964.56          1168                              360                       357                           6.625             0      0          0         0.375                                    7 ANTIOCH                                  CA               94509 Single Family                       20360101                    316000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15976486 GR4:MTA 3YRHARD                                                     154630.32        498.55                              360                       358                           6.875             0      0          0         0.375                                 7.25 LAUDERDALE LAKES                         FL               33311 Single Family                       20360201                    155000               20060301            61.27000046 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991385 GR2:MTA CONF NON3YRHARD                                             285817.33        1058.6                              360                       358                               7             0      0          0         0.375                                7.375 HOBOKEN                                  NJ                7030 Condominium                         20360201                    286400               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991386 GR4:MTA 3YRHARD                                                     463203.75       1956.25                              360                       358                               7             0      0          0         0.375                                7.375 ESCONDIDO                                CA               92025 2-4 Family                          20360201                    464000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991394 GR2:MTA CONF NON3YRHARD                                             219475.71        707.61                              360                       358                           6.125             0      0          0         0.375                                  6.5 SURPRISE                                 AZ               85379 PUD                                 20360201                    220000               20060301            67.69000244 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991395 GR3:MTA NONCONF NON3YRHARD                                          997616.93        3216.4                              360                       358                            6.75             0      0          0         0.375                                7.125 PEORIA                                   AZ               85383 Single Family                       20360201                   1000000               20060301            66.66999817 No MI                         1.00E+17       3.25                        20060501          9.95          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991413 GR4:MTA 3YRHARD                                                     534093.05       1352.78                              480                       478                           6.625             0      0          0         0.375                                    7 GALT                                     CA               95632 PUD                                 20460201                    535000               20060301            67.55000305 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991414 GR3:MTA NONCONF NON3YRHARD                                          985676.38       2488.11                              480                       477                               7             0      0          0         0.375                                7.375 ARROYO GRANDE                            CA               93420 Single Family                       20460101                    984000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991427 GR4:MTA 3YRHARD                                                     387334.17       1635.83                              360                       358                            6.75             0      0          0         0.375                                7.125 LAKE ELSINORE                            CA               92530 2-4 Family                          20360201                    388000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991428 GR4:MTA 3YRHARD                                                     387334.17       1635.83                              360                       358                            6.75             0      0          0         0.375                                7.125 LAKE ELSINORE                            CA               92530 2-4 Family                          20360201                    388000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991430 GR2:MTA CONF NON3YRHARD                                             366138.83       1357.25                              360                       357                            6.75             0      0          0         0.375                                7.125 PEARL RIVER                              NY               10965 Single Family                       20360101                    367200               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991433 GR2:MTA CONF NON3YRHARD                                             380035.94       1404.56                              360                       357                           6.875             0      0          0         0.375                                 7.25 LAS VEGAS                                NV               89131 PUD                                 20360101                    380000               20060201                     76 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991434 GR4:MTA 3YRHARD                                                      350069.9       1293.67                              360                       357                               7             0      0          0         0.375                                7.375 WEST HOLLYWOOD                           CA               90069 Condominium                         20360101                    350000               20060201            64.22000122 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991437 GR2:MTA CONF NON3YRHARD                                             279697.64       1002.36                              480                       478                               7             0      0          0         0.375                                7.375 SACRAMENTO                               CA               95824 Single Family                       20460201                    280000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991439 GR3:MTA NONCONF NON3YRHARD                                           435958.6       1405.57                              360                       358                               7             0      0          0         0.375                                7.375 CHANDLER                                 AZ               85249 PUD                                 20360201                    437000               20060301            69.37000275 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991446 GR3:MTA NONCONF NON3YRHARD                                         1407609.72       3565.28                              480                       478                           6.375             0      0          0         0.375                                 6.75 SAN JOSE                                 CA               95138 PUD                                 20460201                   1410000               20060301            69.69000244 No MI                         1.00E+17      2.875                        20060501          9.95         2.875                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991458 GR4:MTA 3YRHARD                                                     403180.06       1493.27                              360                       358                               7             0      0          0         0.375                                7.375 NORCO                                    CA               92860 Single Family                       20360201                    404000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991464 GR3:MTA NONCONF NON3YRHARD                                          180220.94        545.09                              480                       477                           6.625             0      0          0         0.375                                    7 BROOKLYN PARK                            MN               55428 Single Family                       20460101                    180000               20060201                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991466 GR3:MTA NONCONF NON3YRHARD                                          460640.16       1163.14                              480                       478                             6.5             0      0          0         0.375                                6.875 LAKE FOREST                              CA               92630 Single Family                       20460201                    460000               20060301            65.70999908 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991468 GR2:MTA CONF NON3YRHARD                                             660063.21       2439.49                              360                       357                           6.875             0      0          0         0.375                                 7.25 OAKLAND                                  CA               94606 2-4 Family                          20360101                    660000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991470 GR2:MTA CONF NON3YRHARD                                              335998.4       1416.59                              360                       357                               7             0      0          0         0.375                                7.375 CHELSEA                                  MA                2150 2-4 Family                          20360101                    336000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991471 GR2:MTA CONF NON3YRHARD                                             295998.58       1247.95                              360                       357                               7             0      0          0         0.375                                7.375 CHELSEA                                  MA                2150 2-4 Family                          20360101                    296000               20060201            78.93000031 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991477 GR2:MTA CONF NON3YRHARD                                             402316.28       1223.42                              480                       478                               7             0      0          0         0.375                                7.375 LONG BEACH                               CA               90805 Single Family                       20460201                    404000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991487 GR2:MTA CONF NON3YRHARD                                             414896.67       1338.03                              360                       358                           6.875             0      0          0         0.375                                 7.25 OCEANSIDE                                CA               92057 Single Family                       20360201                    416000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991488 GR3:MTA NONCONF NON3YRHARD                                          500769.78       1514.13                              480                       477                               7             0      0          0         0.375                                7.375 BEL AIR                                  MD               21014 PUD                                 20460101                    500000               20060201                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991518 GR2:MTA CONF NON3YRHARD                                             270830.73        821.27                              480                       478                               7             0      0          0         0.375                                7.375 HIGHLAND                                 CA               92346 Single Family                       20460201                    271200               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991526 GR2:MTA CONF NON3YRHARD                                             123748.34        458.33                              360                       358                               7             0      0          0         0.375                                7.375 CHICAGO                                  IL               60629 Single Family                       20360201                    124000               20060301                   77.5 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991533 GR4:MTA 3YRHARD                                                      69125.27        247.73                              480                       478                               7             0      0          0         0.375                                7.375 COLUMBUS                                 OH               43211 2-4 Family                          20460201                     69200               20060301            78.63999939 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991540 GR4:MTA 3YRHARD                                                     654887.93       1658.74                              480                       478                           6.625             0      0          0         0.375                                    7 BONNEY LAKE                              WA               98391 PUD                                 20460201                    656000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991542 GR3:MTA NONCONF NON3YRHARD                                         1078169.15       2730.85                              480                       478                            6.75             0      0          0         0.375                                7.125 POTOMAC                                  MD               20854 Single Family                       20460201                   1080000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 480
       15991556 GR2:MTA CONF NON3YRHARD                                              147647.3        476.03                              360                       358                           6.625             0      0          0         0.375                                    7 RENO                                     NV               89511 Condominium                         20360201                    148000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991557 GR3:MTA NONCONF NON3YRHARD                                          798258.45       2566.69                              360                       357                               7             0      0          0         0.375                                7.375 LOS ANGELES                              CA               90077 Single Family                       20360101                    798000               20060201            72.55000305 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991563 GR2:MTA CONF NON3YRHARD                                             275527.79        887.73                              360                       357                             6.5             0      0          0         0.375                                6.875 GAITHERSBURG                             MD               20879 PUD                                 20360101                    276000               20060201                     80 No MI                         1.00E+17          3                        20060501            12             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991568 GR2:MTA CONF NON3YRHARD                                             361864.08       1340.25                              360                       358                           6.875             0      0          0         0.375                                 7.25 TURLOCK                                  CA               95382 Single Family                       20360201                    362600               20060301                     70 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991574 GR3:MTA NONCONF NON3YRHARD                                           695936.1       2238.62                              360                       357                             6.5             0      0          0         0.375                                6.875 POTOMAC                                  MD               20854 Single Family                       20360101                    696000               20060201                     80 No MI                         1.00E+17          3                        20060501          9.95             3                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991576 GR4:MTA 3YRHARD                                                     151512.64         488.9                              360                       357                           6.875             0      0          0         0.375                                 7.25 LEHI                                     UT               84043 Single Family                       20360101                    152000               20060201                     80 No MI                         1.00E+17      3.375                        20060501          9.95         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991577 GR3:MTA NONCONF NON3YRHARD                                          510426.67        1646.8                              360                       357                            6.75             0      0          0         0.375                                7.125 SAN JOSE                                 CA               95127 Single Family                       20360101                    512000               20060201            74.73999786 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991584 GR3:MTA NONCONF NON3YRHARD                                          520049.79       1922.03                              360                       357                           6.875             0      0          0         0.375                                 7.25 GERMANTOWN                               MD               20876 PUD                                 20360101                    520000               20060201                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991615 GR2:MTA CONF NON3YRHARD                                             115246.32        412.05                              480                       477                               7             0      0          0         0.375                                7.375 BRADENTON                                FL               34207 Condominium                         20460101                    115100               20060201            89.98999786 PMI                           1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991637 GR2:MTA CONF NON3YRHARD                                             271562.95        720.38                              480                       478                           6.875             0      0          0         0.375                                 7.25 HAYWARD                                  CA               94544 Condominium                         20460201                    272000               20060301                     80 No MI                         1.00E+17      3.375                        20060501            12         3.375                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991652 GR2:MTA CONF NON3YRHARD                                             180233.46        667.54                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89122 PUD                                 20360201                    180600               20060301                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991656 GR4:MTA 3YRHARD                                                     400681.44       1011.43                              480                       477                               7             0      0          0         0.375                                7.375 VAN NUYS                                 CA               91406 Single Family                       20460101                    400000               20060201                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991658 GR4:MTA 3YRHARD                                                     488832.29       1576.04                              360                       358                               7             0      0          0         0.375                                7.375 LAKE FOREST                              CA               92679 PUD                                 20360201                    490000               20060301            74.23999786 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991663 GR3:MTA NONCONF NON3YRHARD                                          527429.84       1890.16                              480                       478                            6.75             0      0          0         0.375                                7.125 RANCHO SANTA MARGARITA                   CA               92688 PUD                                 20460201                    528000               20060301                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991664 GR3:MTA NONCONF NON3YRHARD                                          598982.86       1517.14                              480                       478                               7             0      0          0         0.375                                7.375 RANCHO SANTA MARGARITA                   CA               92688 Single Family                       20460201                    600000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991674 GR2:MTA CONF NON3YRHARD                                             120753.67        447.24                              360                       358                           6.375             0      0          0         0.375                                 6.75 PORTLAND                                 OR               97203 Single Family                       20360201                    121000               20060301            63.02000046 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991696 GR4:MTA 3YRHARD                                                     759851.25       2444.47                              360                       358                            6.25             0      0          0         0.375                                6.625 FAIRFIELD                                CA               94533 Single Family                       20360201                    760000               20060301                     80 No MI                         1.00E+17       2.75                        20060501            12          2.75                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991735 GR3:MTA NONCONF NON3YRHARD                                          487172.73       1233.94                              480                       478                               7             0      0          0         0.375                                7.375 ELK GROVE                                CA               95757 Single Family                       20460201                    488000               20060301                     80 No MI                         1.00E+17        3.5                        20060501          9.95           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991742 GR4:MTA 3YRHARD                                                     462894.26       1492.41                              360                       358                           5.875             0      0          0         0.375                                 6.25 SAN DIEGO                                CA               92130 Single Family                       20360201                    464000               20060301            79.31999969 No MI                         1.00E+17      2.375                        20060501          9.95         2.375                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991749 GR2:MTA CONF NON3YRHARD                                             195532.91        630.42                              360                       358                           6.625             0      0          0         0.375                                    7 VANCOUVER                                WA               98685 Single Family                       20360201                    196000               20060301                     80 No MI                         1.00E+17      3.125                        20060501          9.95         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991761 GR4:MTA 3YRHARD                                                     115842.05        351.28                              480                       478                               7             0      0          0         0.375                                7.375 MESA                                     AZ               85208 Condominium                         20460201                    116000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991766 GR4:MTA 3YRHARD                                                     649114.96       1968.37                              480                       478                           6.375             0      0          0         0.375                                 6.75 CARLSBAD                                 CA               92009 PUD                                 20460201                    650000               20060301                     65 No MI                         1.00E+17      2.875                        20060501            12         2.875                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991788 GR2:MTA CONF NON3YRHARD                                             286507.49       1210.01                              360                       358                               7             0      0          0         0.375                                7.375 LAS VEGAS                                NV               89108 2-4 Family                          20360201                    287000               20060301                     70 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991799 GR4:MTA 3YRHARD                                                     287511.77        728.23                              480                       478                               7             0      0          0         0.375                                7.375 STOCKTON                                 CA               95207 Single Family                       20460201                    288000               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 480
       15991812 GR4:MTA 3YRHARD                                                     311655.52       1004.81                              360                       358                               7             0      0          0         0.375                                7.375 WINNETKA                                 CA               91306 Condominium                         20360201                    312400               20060301                     80 No MI                         1.00E+17        3.5                        20060501            12           3.5                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975888 GR1:LIB                                                             448927.62       1447.38                              360                       358                               7             0      0          0         0.375                                7.375 NEW YORK                                 NY               10022 CO-OP                               20360201                    450000               20060301                     75 No MI                         1.00E+17      2.625                        20060501          9.95         2.625                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15975917 GR1:LIB                                                             380996.17       1605.47                              360                       357                           7.625             0      0          0         0.375                                    8 CLIFTON                                  NJ                7011 2-4 Family                          20360101                    380800               20060201                     80 No MI                         1.00E+17       3.25                        20060501            12          3.25                    0 First Lien     No            NO         NONIO          No                             1                 360
       15991495 GR1:LIB                                                             359207.56       1242.44                              360                       358                             7.5             0      0          0         0.375                                7.875 SANTA ANA                                CA               92707 Condominium                         20360201                    360000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991505 GR1:LIB                                                             287415.49       1064.51                              360                       358                             7.5             0      0          0         0.375                                7.875 INCLINE VILLAGE                          NV               89450 Condominium                         20360201                    288000               20060301                     80 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991537 GR1:LIB                                                             171396.81        635.01                              360                       358                             7.5             0      0          0         0.375                                7.875 TUCSON                                   AZ               85706 PUD                                 20360201                    171800               20060301            79.98000336 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360
       15991541 GR1:LIB                                                             187597.33        695.07                              360                       358                             7.5             0      0          0         0.375                                7.875 TUCSON                                   AZ               85706 PUD                                 20360201                    188050               20060301            79.93000031 No MI                         1.00E+17      3.125                        20060501            12         3.125                    0 First Lien     No            NO         NONIO          Yes                            1                 360





--------------------------------------------------------------------------------






                                                                                                         EXHIBIT C

                                                    [RESERVED]



--------------------------------------------------------------------------------







                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Pooling and Servicing  Agreement,  dated as of April 1, 2006 among Structured  Asset Mortgage  Investments
         II Inc., as depositor,  Wells Fargo Bank,  National  Association as trustee and EMC Mortgage  Corporation,
         as servicer  and seller,  issuing  GreenPoint  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
         Certificates, Series 2006-AR3

         In connection with the  administration  of the Mortgage Loans held by you pursuant to the  above-captioned
Pooling and Servicing  Agreement,  we request the release, and hereby acknowledge receipt, of the Mortgage File for
the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:____________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------






                                                                                                          EXHIBIT E

                                            FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4) of the
                                                                  Internal  Revenue Code of 1986,  as amended,  and
                                                                  for other purposes

STATE OF          )
                  )ss:
COUNTY OF         )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is  [Title  of  Officer]  of  [Name  of  Investor]  (record  or  beneficial  owner of the
GreenPoint  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through  Certificates,  Series  2006-AR3,  Class  R
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation] duly organized
and  existing  under the laws of [the  State of  _____]  [the  United  States],  on  behalf of which he makes  this
affidavit.

         2.       That  the  Owner  (i)  is  not  and  will  not  be as  of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the Internal  Revenue Code of 1986,  as
amended (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of the Code, (ii) will
endeavor to remain other than a  disqualified  organization  and an electing  large  partnership  for so long as it
retains its  ownership in the Class R  Certificates  and (iii) is acquiring  the Class R  Certificates  for its own
account  or for  the  account  of  another  Owner  from  which  it has  received  an  affidavit  and  agreement  in
substantially  the same form as this  affidavit and agreement.  (For this purpose,  a  "disqualified  organization"
means an electing  large  partnership  under  Section 775 of the Code,  the United  States,  any state or political
subdivision  thereof,  any agency or instrumentality of any of the foregoing (other than an instrumentality  all of
the activities of which are subject to tax and, except for the Federal Home Loan Mortgage  Corporation,  a majority
of  whose  board of  directors  is not  selected  by any  such  governmental  entity)  or any  foreign  government,
international  organization or any agency or instrumentality of such foreign government or organization,  any rural
electric  or  telephone  cooperative,  or any  organization  (other than  certain  farmers'  cooperatives)  that is
generally  exempt from federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That  the  Owner  is  aware  (i) of the tax  that  would  be  imposed  on  transfers  of  Class R
Certificates  to  disqualified  organizations  or electing large  partnerships  under the Code, that applies to all
transfers of Class R Certificates  after March 31, 1988;  (ii) that such tax would be on the  transferor  (or, with
respect to transfers to electing large  partnerships,  on each such  partnership),  or, if such transfer is through
an agent (which person  includes a broker,  nominee or middleman)  for a disqualified  organization,  on the agent;
(iii) that the person (other than with respect to transfers to electing large  partnerships)  otherwise  liable for
the tax shall be relieved of liability  for the tax if the  transferee  furnishes to such person an affidavit  that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual
knowledge  that the  affidavit  is false;  and (iv)  that the Class R  Certificates  may be  "noneconomic  residual
interests" within the meaning of Treasury  regulations  promulgated pursuant to the Code and that the transferor of
a  noneconomic  residual  interest will remain liable for any taxes due with respect to the income on such residual
interest, unless no significant purpose of the transfer was to impede the assessment or collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity"  holding Class R
Certificates if either the pass-through  entity is an electing large  partnership  under Section 775 of the Code or
if at any time  during the  taxable  year of the  pass-through  entity a  disqualified  organization  is the record
holder of an interest in such entity.  (For this purpose,  a "pass through entity" includes a regulated  investment
company,  a real  estate  investment  trust or common  trust  fund,  a  partnership,  trust or estate,  and certain
cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not  register the transfer of any Class R
Certificates  unless the transferee,  or the transferee's agent,  delivers to it an affidavit and agreement,  among
other things,  in substantially  the same form as this affidavit and agreement.  The Owner expressly agrees that it
will not  consummate  any such transfer if it knows or believes that any of the  representations  contained in such
affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set  forth on the face of the Class R
Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under which the Class R
Certificates  were  issued.  The Owner  expressly  agrees to be bound by and to comply with such  restrictions  and
provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that shall be
deemed  necessary  upon  advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the  Class R
Certificates will only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates  only to the Class R  Certificates  held by the
Owner  and not to any other  holder  of the  Class R  Certificates.  The  Owner  understands  that the  liabilities
described herein relate only to the Class R Certificates.

                  10.      That  no  purpose  of the  Owner  relating  to the  transfer  of  any  of  the  Class  R
Certificates  by the Owner is or will be to  impede  the  assessment  or  collection  of any tax;  in  making  this
representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation  Section  1.860E-1 (c)
and recent amendments  thereto,  effective as of August 19, 2002, and (ii) the preamble  describing the adoption of
the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay
any United  States taxes owed by it so long as any of the  Certificates  remain  outstanding.  In this regard,  the
Owner hereby  represents to and for the benefit of the person from whom it acquired the Class R  Certificates  that
the Owner  intends to pay taxes  associated  with  holding  such Class R  Certificates  as they become  due,  fully
understanding that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge or  expectation  that it will become  insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States,  a corporation,  partnership or
other  entity  created  or  organized  in, or under the laws of,  the United  States or any  political  subdivision
thereof,  or an estate or trust whose income from sources  without the United  States is includable in gross income
for  United  States  federal  income tax  purposes  regardless  of its  connection  with the  conduct of a trade or
business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R  Certificates  to
be  attributable to a foreign  permanent  establishment  or fixed base (within the meaning of an applicable  income
tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with
the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not  being  acquired  by,  and  will  not be
transferred  to, any employee  benefit plan within the meaning of section  3(3) of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA")  or other  retirement  arrangement,  including  individual  retirement
accounts  and  annuities,  Keogh  plans and bank  collective  investment  funds and  insurance  company  general or
separate  accounts in which such plans,  accounts or arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the Internal  Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii)
are not being  acquired  with  "plan  assets" of a Plan  within the  meaning  of the  Department  of Labor  ("DOL")
regulation,  29 C.F.R. ? 2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that
is deemed to be  investing  plan  assets  within  the  meaning of the DOL  regulation,  29  C.F.R. ? 2510.3-101  or
otherwise under ERISA;

                           (2)      The purchase of  Certificates  is permissible  under  applicable  law, will not
constitute or result in any prohibited  transaction  under ERISA or Section 4975 of the Code,  will not subject the
Company or the Trustee to any  obligation in addition to those  undertaken  in the Pooling and Servicing  Agreement
and,  with respect to each source of funds  ("Source")  being used by the  Purchaser  to acquire the  Certificates,
each of the following  statements is accurate:  (a) the Purchaser is an insurance company; (b) the Source is assets
of the  Purchaser's  "general  account;" (c) the conditions  set forth in Prohibited  Transaction  Class  Exemption
("PTCE") 95-60 issued by the DOL have been satisfied and the purchase,  holding and transfer of  Certificates by or
on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts  held by or on  behalf  of any Plan  does not  exceed  10% of the  total  reserves  and
liabilities  of such general  account plus  surplus as of the date hereof (for  purposes of this clause,  all Plans
maintained  by the same employer (or affiliate  thereof) or employee  organization  are deemed to be a single Plan)
in connection with its purchase and holding of such Certificates; or

                  (b)      The  Owner  will  provide  the  Trustee  and the  Company  with an  opinion  of  counsel
acceptable  to and in form and  substance  satisfactory  to the  Trustee  and the  Company to the  effect  that the
purchase of  Certificates  is  permissible  under  applicable  law, will not constitute or result in any non-exempt
prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the Trustee or the Company to
any  obligation or liability  (including  obligations  or  liabilities  under ERISA or Section 4975 of the Code) in
addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants  with, the
Company and the Trustee that the Owner will not transfer  such  Certificates  to any Plan or person  unless  either
such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the  meanings  assigned in the Pooling
and Servicing Agreement.

         IN WITNESS  WHEREOF,  the Investor has caused this  instrument  to be executed on its behalf,  pursuant to
authority of its Board of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:_____________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           Address of Investor for receipt of tax information:




--------------------------------------------------------------------------------





         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same
person who executed the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged
to me that he executed the same as his free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------







                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                               ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR3

                  Re:      GreenPoint Mortgage Funding Trust 2006-AR3
                           Mortgage Pass-Through Certificates, Series 2006-AR3

Ladies and Gentlemen:

         ______________  (the  "Purchaser")  intends to purchase  from  ______________  (the  "Seller")  $_________
initial  Current  Principal  Amount of  Mortgage  Pass-Through  Certificates,  Series  2006-AR3,  Class  _____ (the
"Certificates"),  issued pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),
dated as of April 1, 2006 among  Structured  Asset Mortgage  Investments II Inc., as depositor (the "Seller"),  EMC
Mortgage  Corporation,  as  servicer  and  seller and Wells  Fargo  Bank,  National  Association,  as trustee  (the
"Trustee").  All terms used herein and not  otherwise  defined shall have the meanings set forth in the Pooling and
Servicing  Agreement.  The Purchaser hereby  certifies,  represents and warrants to, and covenants with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and will not
                  be  registered  or  qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
                  state   securities  law,  (b)  the  Seller  is  not  required  to  so  register  or  qualify  the
                  Certificates,  (c) the  Certificates  may be resold only if registered and qualified  pursuant to
                  the  provisions  of  the  Act  or  any  state  securities  law,  or if  an  exemption  from  such
                  registration and  qualification is available,  (d) the Pooling and Servicing  Agreement  contains
                  restrictions  regarding the transfer of the  Certificates  and (e) the  Certificates  will bear a
                  legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment
                  only and not with a view to or for  sale in  connection  with  any  distribution  thereof  in any
                  manner that would violate the Act or any applicable state securities laws.

                           3.       The  Purchaser  is  (a) a  substantial,  sophisticated  institutional  investor
                  having such knowledge and experience in financial and business  matters,  and, in particular,  in
                  such  matters  related  to  securities  similar to the  Certificates,  such that it is capable of
                  evaluating  the  merits  and  risks  of  investment  in the  Certificates,  (b)  able to bear the
                  economic  risks of such an  investment  and (c) an  "accredited  investor"  within the meaning of
                  Rule 501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser has been  furnished  with,  and has had an  opportunity to review
                  (a) a copy of the Pooling and Servicing  Agreement and (b) such other information  concerning the
                  Certificates,  the Mortgage  Loans and the Seller as has been requested by the Purchaser from the
                  Seller or the Seller and is relevant to the  Purchaser's  decision to purchase the  Certificates.
                  The  Purchaser  has had any  questions  arising  from such  review  answered by the Seller or the
                  Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it authorized or will it authorize
                  any person to (a) offer,  pledge,  sell,  dispose of or otherwise  transfer any Certificate,  any
                  interest in any  Certificate  or any other  similar  security  to any person in any  manner,  (b)
                  solicit  any  offer  to  buy  or to  accept  a  pledge,  disposition  of  other  transfer  of any
                  Certificate,  any interest in any  Certificate  or any other similar  security from any person in
                  any manner,  (c) otherwise  approach or negotiate with respect to any  Certificate,  any interest
                  in any  Certificate  or any other similar  security  with any person in any manner,  (d) make any
                  general  solicitation  by means of  general  advertising  or in any other  manner or (e) take any
                  other action,  that (as to any of (a) through (e) above) would  constitute a distribution  of any
                  Certificate  under the Act, that would render the  disposition of any  Certificate a violation of
                  Section  5 of the  Act or any  state  securities  law,  or that  would  require  registration  or
                  qualification  pursuant  thereto.  The Purchaser  will not sell or otherwise  transfer any of the
                  Certificates, except in compliance with the provisions of the Pooling and Servicing Agreement.

                           6.       The  Purchaser  (if  the  Certificate  is not  rated  at  least  "BBB-"  or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the prohibited
                  transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any
                  other person (including an investment manager, a named fiduciary or a trustee of any Plan)
                  acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets"
                  of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
                  ss.2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to
                  purchase the Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in
                  reliance upon the availability of the exemptive relief afforded under Sections I and III of
                  PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company
and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.




                                                            Very truly yours,



                                                            [PURCHASER]

                                                            By:__________________________________________

                                                            Name:

                                                            Title:





--------------------------------------------------------------------------------









                                                                                                        EXHIBIT F-2


                                   [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                              Description of Rule 144A Securities, including numbers:

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                  The undersigned  seller, as registered  holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to
which the Rule 144A Securities were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security to, or solicited any offer to
buy or accept a transfer,  pledge or other  disposition of the Rule 144A Securities,  any interest in the Rule 144A
Securities  or any other similar  security  from,  or otherwise  approached or negotiated  with respect to the Rule
144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
other action,  that would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933,
as amended  (the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities a violation of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered the Rule
144A Securities to any person other than the Buyer or another  "qualified  institutional  buyer" as defined in Rule
144A under the 1933 Act.

                  2.       The Buyer warrants and represents  to, and covenants  with, the Seller,  the Trustee and
the  Servicer  (as defined to the Pooling and  Servicing  Agreement,  dated as of April 1, 2006 (the  "Agreement"),
among the Company, EMC and Wells Fargo Bank, N.A as trustee (the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been    registered
under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable         of
evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule
144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its behalf has  offered,  transferred,
         pledged,  sold or  otherwise  disposed  of the  Rule  144A  Securities,  any  interest  in the  Rule  144A
         Securities  or any other similar  security to, or solicited any offer to buy or accept a transfer,  pledge
         or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security from, or otherwise  approached or negotiated  with respect to the Rule 144A  Securities,
         any interest in the Rule 144A  Securities or any other similar  security  with,  any person in any manner,
         or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
         other action,  that would  constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or
         that would  render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act
         or require  registration  pursuant  thereto,  nor will it act, nor has it  authorized or will it authorize
         any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a "qualified  institutional buyer" as that term is defined in Rule
         144A under the 1933 Act and has completed  either of the forms of  certification  to that effect  attached
         hereto as Annex 1 or Annex 2. The Buyer is aware  that the sale to it is being  made in  reliance  on Rule
         144A.  The Buyer is  acquiring  the Rule 144A  Securities  for its own  account or the  accounts  of other
         qualified  institutional  buyers,  understands  that such Rule 144A  Securities may be resold,  pledged or
         transferred  only  (i)  to a  person  reasonably  believed  to be a  qualified  institutional  buyer  that
         purchases  for its own  account or for the account of a  qualified  institutional  buyer to whom notice is
         given that the resale,  pledge or transfer  is being made in  reliance on Rule 144A,  or (ii)  pursuant to
         another exemption from registration under the 1933 Act.

                  [3.      The Buyer (if the Rule 144A  Securities  are not rated at least "BBB-" or its equivalent
by Fitch, S&P or Moody's):

                           a.       is not an employee benefit or other plan subject to the prohibited  transaction
         provisions of the Employee  Retirement Income Security Act of 1974, as amended ("ERISA"),  or Section 4975
         of the  Internal  Revenue  Code of 1986,  as  amended  (a  "Plan"),  or any  other  person  (including  an
         investment  manager,  a named  fiduciary  or a trustee of any Plan)  acting,  directly or  indirectly,  on
         behalf of or  purchasing  any  Certificate  with  "plan  assets"  of any Plan  within  the  meaning of the
         Department of Labor ("DOL") regulation at 29 C.F.R. ss. 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the
         Certificates is an "insurance  company general account" (within the meaning of DOL Prohibited  Transaction
         Class Exemption  ("PTCE") 95-60),  and the purchase is being made in reliance upon the availability of the
         exemptive relief afforded under Sections I and III of PTCE 95-60.]

                  4.       This document may be executed in one or more  counterparts and by the different  parties
hereto on  separate  counterparts,  each of which,  when so  executed,  shall be  deemed  to be an  original;  such
counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth
below.

__________________________________________                   ____________________________________________
Print Name of Seller                                         Print Name of Buyer
By: ______________________________________                   By: ________________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:

No. ______________________________________                   No:_________________________________________

Date:_____________________________________                   Date:_______________________________________





--------------------------------------------------------------------------------







                                                                                               ANNEX 1 TO EXHIBIT F


                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                              [For Buyers Other Than Registered Investment Companies]

                  The  undersigned  hereby  certifies  as  follows  in  connection  with the Rule  144A  Investment
Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial  Officer,  Senior
Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases by the Buyer,  the Buyer is a  "qualified  institutional
buyer" as that term is defined in Rule 144A under the  Securities  Act of 1933 ("Rule 144A")  because (i) the Buyer
owned  and/or  invested  on  a  discretionary  basis  $                                              in  securities
(except for the excluded  securities  referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being  calculated  in accordance  with Rule 144A) and (ii) the Buyer  satisfies the criteria in the category
marked below.

         Corporation,  etc.  The  Buyer is a  corporation  (other  than a bank,  savings  and loan  association  or
         similar institution),  Massachusetts or similar business trust,  partnership,  or charitable  organization
         described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any State,
         territory or the District of Columbia,  the business of which is substantially  confined to banking and is
         supervised by the State or  territorial  banking  commission  or similar  official or is a foreign bank or
         equivalent  institution,  and (b) has an audited net worth of at least  $25,000,000 as demonstrated in its
         latest annual financial statements, a copy of which is attached hereto.

         Savings  and Loan.  The  Buyer  (a) is a savings  and loan  association,  building  and loan  association,
         cooperative  bank,  homestead  association or similar  institution,  which is supervised and examined by a
         State or Federal  authority  having  supervision  over any such  institutions  or is a foreign savings and
         loan  association or equivalent  institution  and (b) has an audited net worth of at least  $25,000,000 as
         demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act
         of 1934.

         Insurance  Company.  The Buyer is an insurance company whose primary and predominant  business activity is
         the writing of insurance or the  reinsuring  of risks  underwritten  by insurance  companies  and which is
         subject  to  supervision  by the  insurance  commissioner  or a similar  official  or agency of a State or
         territory or the District of Columbia.

         State  or  Local  Plan.  The  Buyer  is a plan  established  and  maintained  by a  State,  its  political
         subdivisions,  or any  agency or  instrumentality  of the  State or its  political  subdivisions,  for the
         benefit of its employees.

         ERISA  Plan.  The  Buyer is an  employee  benefit  plan  within  the  meaning  of Title I of the  Employee
         Retirement Income Security Act of 1974.

         Investment  Adviser.  The Buyer is an investment adviser  registered under the Investment  Advisers Act of
         1940.

         SBIC.  The  Buyer  is  a  Small  Business   Investment   Company  licensed  by  the  U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section
         202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose  trustee is a bank or trust  company  and whose  participants
         are  exclusively  (a) plans  established  and maintained by a State,  its political  subdivisions,  or any
         agency or  instrumentality of the State or its political  subdivisions,  for the benefit of its employees,
         or (b) employee  benefit plans within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974,  but is not a trust fund that  includes as  participants  individual  retirement  accounts or
         H.R. 10 plans.

                  3.       The term  "securities"  as used herein does not include (i)  securities  of issuers that
are affiliated  with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or  subscription by the
Buyer, if the Buyer is a dealer,  (iii) bank deposit notes and certificates of deposit,  (iv) loan  participations,
(v)  repurchase  agreements,  (vi)  securities  owned but subject to a  repurchase  agreement  and (vii)  currency,
interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested
on a  discretionary  basis by the  Buyer,  the  Buyer  used the cost of such  securities  to the  Buyer and did not
include any of the  securities  referred to in the preceding  paragraph.  Further,  in  determining  such aggregate
amount,  the  Buyer  may  have  included  securities  owned  by  subsidiaries  of  the  Buyer,  but  only  if  such
subsidiaries  are  consolidated  with the Buyer in its financial  statements  prepared in accordance with generally
accepted  accounting  principles  and if the  investments  of such  subsidiaries  are  managed  under  the  Buyer's
direction.  However,  such securities were not included if the Buyer is a majority-owned,  consolidated  subsidiary
of another enterprise and the Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is  familiar  with Rule 144A and  understands  that the
seller  to it and  other  parties  related  to the  Certificates  are  relying  and  will  continue  to rely on the
statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.



____________     ____________   Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?


                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees that, in connection
with any  purchase  of  securities  sold to the Buyer for the  account of a third  party  (including  any  separate
account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third party that at the time
is a  "qualified  institutional  buyer"  within the meaning of Rule 144A.  In  addition,  the Buyer agrees that the
Buyer  will not  purchase  securities  for a third  party  unless the Buyer has  obtained a current  representation
letter from such third party or taken  other  appropriate  steps  contemplated  by Rule 144A to conclude  that such
third party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.


                  7.       The Buyer will  notify each of the  parties to which this  certification  is made of any
changes in the information and conclusions  herein.  Until such notice is given,  the Buyer's purchase of Rule 144A
Securities will constitute a reaffirmation of this certification as of the date of such purchase.



                                                     _____________________________________________
                                                     Print Name of Buyer


                                                     By:    ______________________________________
                                                            Name:
                                                            Title:


                                                     Date:  ______________________________________





--------------------------------------------------------------------------------







                                                                                                        EXHIBIT F-3


                                     FORM OF TRANSFEROR REPRESENTATION LETTER





                                                                                                        ________, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR3



                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  connection  with  the  sale  by                (the  "Seller")  to                       (the
"Purchaser")  of  $            Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series
2006-AR3  (the  "Certificates")  pursuant to the Pooling and  Servicing  Agreement,  dated as of April 1, 2006 (the
"Pooling and Servicing  Agreement"),  among  Structured  Asset Mortgage  Investments II Inc. (the  "Company"),  EMC
Mortgage  Corporation  ("EMC") and Wells Fargo Bank,  National  Association as trustee (the "Trustee").  The Seller
hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold,  disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to any
person in any manner,  (b) has solicited any offer to buy or to accept a pledge,  disposition  or other transfer of
any Certificate,  any interest in any Certificate or any other similar security from any person in any manner,  (c)
has otherwise  approached or negotiated  with respect to any  Certificate,  any interest in any  Certificate or any
other similar  security with any person in any manner,  (d) has made any general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that (as to any of (a) through (e) above)
would  constitute a distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or
that would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set
forth  in the  foregoing  sentence  with  respect  to any  Certificate.  The  Seller  has not and  will not sell or
otherwise  transfer any of the Certificates,  except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                                     Very truly yours,

                                                     _____________________________________________
                                                     (Seller)



                                                     By:__________________________________________
                                                     Name:________________________________________
                                                     Title:_______________________________________




--------------------------------------------------------------------------------






                                                                                                          EXHIBIT G


                                            FORM OF CUSTODIAL AGREEMENT



                                                CUSTODIAL AGREEMENT

                  THIS  CUSTODIAL  AGREEMENT  (as amended and  supplemented  from time to time,  the  "Agreement"),
dated as of April 28,  2006,  by and among  WELLS FARGO  BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its
successors  under the Pooling and Servicing  Agreement  defined below,  the "Trustee"),  STRUCTURED  ASSET MORTGAGE
INVESTMENTS  II INC.,  as  company  (together  with  any  successor  in  interest,  the  "Company"),  EMC  MORTGAGE
CORPORATION,  as servicer  (together  with any  successor in interest or successor  under the Pooling and Servicing
Agreement referred to below, the "Servicer") and WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as custodian  (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                 WITNESSETH THAT:

                  WHEREAS,  the Company,  the  Servicer  and the Trustee have entered into a Pooling and  Servicing
Agreement,  dated as of April 1, 2006,  relating to the issuance of GreenPoint  Mortgage  Funding  Trust  2006-AR3,
Mortgage  Pass-Through  Certificates,  Series 2006-AR3 (as in effect on the date of this  agreement,  the "Original
Pooling and Servicing  Agreement,"  and as amended and  supplemented  from time to time, the "Pooling and Servicing
Agreement'); and

                  WHEREAS,  the  Custodian has agreed to act as agent for the Trustee for the purposes of receiving
and holding  certain  documents and other  instruments  delivered by the Company or the Servicer  under the Pooling
and Servicing  Agreement and the Servicers  under their  respective  Servicing  Agreements,  all upon the terms and
conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and the mutual  covenants  and  agreements
hereinafter set forth, the Trustee the Company, the Servicer and the Custodian hereby agree as follows:

ARTICLE I.
                                                    DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and not  defined  herein  shall  have  the  meanings
assigned in the Original Pooling and Servicing Agreement, unless otherwise required by the context herein.

ARTICLE II.
                                           CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The Custodian,  as the duly appointed
agent  of  the  Trustee  for  these  purposes,  acknowledges  (subject  to any  exceptions  noted  in  the  Initial
Certification  referred  to in  Section  2.3(a)  receipt of the  Mortgage  Files  relating  to the  Mortgage  Loans
identified on the schedule  attached  hereto (the  "Mortgage  Files") and declares that it holds and will hold such
Mortgage  Files  as  agent  for the  Trustee,  in  trust,  for  the  use and  benefit  of all  present  and  future
Certificateholders.

Section 2.2.      Recordation  of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage
to the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered by the Seller to
the  Trustee  (with a copy to the  Custodian)  pursuant  to the  provisions  of  Section  2.01 of the  Pooling  and
Servicing  Agreement,  each such  assignment  shall be delivered by the Custodian to the Company for the purpose of
recording it in the  appropriate  public office for real property  records,  and the Company,  at no expense to the
Custodian,  shall promptly  cause to be recorded in the  appropriate  public office for real property  records each
such  assignment of Mortgage and, upon receipt  thereof from such public office,  shall return each such assignment
of Mortgage to the Custodian.

Section 2.3.      Review of Mortgage Files.

(1)      On or prior to the Closing Date, in accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the Trustee an Initial  Certification  in the form annexed  hereto as Exhibit One
evidencing  receipt  (subject to any  exceptions  noted  therein) of a Mortgage File for each of the Mortgage Loans
listed on the Schedule attached hereto (the "Mortgage Loan Schedule").

(2)      Within 90 days of the Closing  Date,  the  Custodian  agrees,  for the benefit of  Certificateholders,  to
review,  in  accordance  with the  provisions  of Section 2.02 of the Pooling and  Servicing  Agreement,  each such
document,  and shall deliver to the Seller and the Trustee an Interim  Certification  in the form annexed hereto as
Exhibit Two to the effect that all such documents  have been executed and received and that such  documents  relate
to the Mortgage  Loans  identified on the Mortgage Loan Schedule,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to inspect,  review or
examine  said  documents,  instruments,  certificates  or other  papers  to  determine  that the same are  genuine,
enforceable,  or appropriate for the represented  purpose or that they have actually been recorded or that they are
other than what they purport to be on their face.

(3)      Not later  than 180 days after the  Closing  Date,  the  Custodian  shall  review  the  Mortgage  Files as
provided in Section 2.02 of the Pooling and  Servicing  Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

(4)      In  reviewing  the  Mortgage  Files as provided  herein and in the Pooling and  Servicing  Agreement,  the
Custodian  shall make no  representation  as to and shall not be responsible to verify (i) the validity,  legality,
enforceability,  due authorization,  recordability,  sufficiency or genuineness of any of the documents included in
any Mortgage File or (ii) the  collectibility,  insurability,  effectiveness or suitability of any of the documents
in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the
Trustee with a list of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of
a breach  of any  representation  or  warranty  made by the  Company  as set  forth in the  Pooling  and  Servicing
Agreement  with respect to a Mortgage Loan relating to a Mortgage  File,  the Custodian  shall give prompt  written
notice to the Company, the Servicer and the Trustee.

Section 2.5.      Custodian  to  Cooperate:  Release of Mortgage  Files.  Upon  receipt of written  notice from the
Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage  Loan pursuant to Article II of the Pooling and
Servicing  Agreement,  and that the purchase  price  therefore has been  deposited in the Custodial  Account or the
Distribution  Account,  then the  Custodian  agrees to  promptly  release to the  Mortgage  Loan Seller the related
Mortgage File.

                  Upon the  Custodian's  receipt of a request for release (a "Request for  Release")  substantially
in the form of Exhibit D to the Pooling and  Servicing  Agreement  signed by a  Servicing  Officer of the  Servicer
stating  that it has  received  payment in full of a Mortgage  Loan or that  payment in full will be  escrowed in a
manner  customary for such purposes,  the Custodian agrees promptly to release to the Servicer the related Mortgage
File.  The Company shall  deliver to the  Custodian and the Custodian  agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the  servicing or  foreclosure  of any  Mortgage  Loan,
including,  for this purpose,  collection  under any Primary  Insurance  Policy,  the Servicer shall deliver to the
Custodian a Request for Release signed by a Servicing  Officer  requesting  that  possession of all of the Mortgage
File be released to the  Servicer and  certifying  as to the reason for such release and that such release will not
invalidate  any insurance  coverage  provided in respect of the Mortgage Loan under any of the Insurance  Policies.
Upon  receipt of the  foregoing,  the  Custodian  shall  deliver the  Mortgage  File to the related  Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when
the need therefore by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and
the  Liquidation  Proceeds  relating to the  Mortgage  Loan have been  deposited  in the  Custodial  Account or the
Distribution  Account or (ii) the Mortgage File or such document has been delivered to an attorney,  or to a public
trustee or other public  official as required by law, for purposes of initiating or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Servicer
has delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer  is required  to deliver to the  Custodian a Request for  Release,
the  Servicer  shall  deliver two copies of the Request for Release if  delivered  in hard copy or the Servicer may
furnish  such  Request  for  Release  electronically  to the  Custodian,  in  which  event  the  Servicing  Officer
transmitting  the same shall be deemed to have signed the Request for Release.  In connection  with any Request for
Release of a  Mortgage  File  because of a  repurchase  of a Mortgage  Loan,  such  Request  for  Release  shall be
accompanied  by an assignment of mortgage,  without  recourse,  representation  or warranty from the Trustee to the
Mortgage Loan Seller and the related Mortgage Note shall be endorsed without  recourse,  representation or warranty
by the Trustee  (unless such  Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for Release of a Mortgage  File because of the payment in
full of a Mortgage Loan,  such Request for Release shall be accompanied by a certificate of  satisfaction  or other
similar instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

Section 2.6.      Assumption  Agreements.  In the event that any assumption  agreement,  substitution  of liability
agreement  or sale of  servicing  agreement  is entered  into with  respect to any  Mortgage  Loan  subject to this
Agreement in accordance  with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall
notify the  Custodian  that such  assumption  or  substitution  agreement  has been  completed by forwarding to the
Custodian the original of such assumption or substitution  agreement,  which shall be added to the related Mortgage
File and,  for all  purposes,  shall be  considered  a part of such  Mortgage  File to the same extent as all other
documents and instruments constituting parts thereof.

ARTICLE III.
                                             CONCERNING THE CUSTODIAN

Section 3.1.      Custodian as Bailee and Agent of the Trustee.  With respect to each Mortgage  Note,  Mortgage and
other  documents  constituting  each  Mortgage  File  which  are  delivered  to the  Custodian,  the  Custodian  is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage for
the benefit of any person other than the Trustee and the  Certificateholders  and undertakes to perform such duties
and only such duties as are  specifically  set forth in this Agreement.  Except upon compliance with the provisions
of Section 2.5 of this Agreement,  no Mortgage Note,  Mortgage or Mortgage File shall be delivered by the Custodian
to the Company or the Servicer or otherwise released from the possession of the Custodian.

Section 3.2.      Reserved.

Section 3.3.      Custodian  May Own  Certificates.  The  Custodian  in its  individual  or any other  capacity may
become the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

Section 3.4.      Custodian's  Fees and Expenses.  The Trustee  covenants  and agrees to pay to the Custodian  from
time to time, and the Custodian shall be entitled to,  reasonable  compensation for all services  rendered by it in
the exercise and performance of any of the powers and duties  hereunder of the Custodian,  and the Trustee will pay
or  reimburse,  from  amounts  held by it in the  Distribution  Account,  the  Custodian  upon its  request for all
reasonable  expenses,  disbursements  and advances  incurred or made by the Custodian in accordance with any of the
provisions of this Agreement  (including  the reasonable  compensation  and the expenses and  disbursements  of its
counsel and of all persons not regularly in its employ),  except any such expense,  disbursement  or advance as may
arise from its  negligence  or bad faith or to the extent that such cost or expense is  indemnified  by the Company
or the Trust pursuant to the Pooling and Servicing Agreement.

Section 3.5.      Custodian  May  Resign  Trustee  May  Remove  Custodian.   The  Custodian  may  resign  from  the
obligations  and duties hereby imposed upon it as such  obligations and duties relate to its acting as Custodian of
the  Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee  shall either take custody of the
Mortgage Files itself and give prompt written  notice  thereof to the Company,  the Servicer and the Custodian,  or
promptly appoint a successor Custodian by written instrument,  in duplicate,  one copy of which instrument shall be
delivered to the resigning Custodian and one copy to the successor  Custodian.  If the Trustee shall not have taken
custody  of the  Mortgage  Files  and no  successor  Custodian  shall  have  been so  appointed  and have  accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may petition
any court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may remove the  Custodian  at any time with the  consent of the  Servicer.  In such
event, the Trustee shall appoint,  or petition a court of competent  jurisdiction to appoint, a successor Custodian
hereunder.  Any successor  Custodian  shall be a depository  institution  subject to  supervision or examination by
federal or state authority,  shall be able to satisfy the other requirements  contained in Section 3.7 and shall be
unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment of a successor  Custodian  pursuant
to any of the  provisions  of this  Section 3.5 shall  become  effective  upon  acceptance  of  appointment  by the
successor  Custodian.  The Trustee shall give prompt notice to the Company and the Servicer of the  appointment  of
any successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee without the prior approval of
the Company and the Servicer.

Section 3.6.      Merger or  Consolidation  of  Custodian.  Any Person  into which the  Custodian  may be merged or
converted  or  with  which  it may be  consolidated,  or any  Person  resulting  from  any  merger,  conversion  or
consolidation  to which the Custodian shall be a party, or any Person  succeeding to the business of the Custodian,
shall be the  successor of the  Custodian  hereunder,  without the  execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary  notwithstanding;  provided that such
successor is a depository  institution  subject to supervision or examination by federal or state  authority and is
able to satisfy the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the  Servicer or the
Company.

Section 3.7.      Representations  of the  Custodian.  The  Custodian  hereby  represents  that it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and
surplus of at least  $15,000,000  and is  qualified to do business in the  jurisdictions  in which it will hold any
Mortgage File.



Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor any of its  directors,
officers,  agents  or  employees,  shall  be  liable  for any  action  taken or  omitted  to be taken by it or them
hereunder or in  connection  herewith in good faith and  reasonably  believed  (which  belief may be based upon the
written  opinion  or advice of counsel  selected  by it in the  exercise  of  reasonable  care) by it or them to be
within  the  purview  of this  Agreement,  except  for its or their own  negligence,  lack of good faith or willful
misconduct.  The  Custodian  and any director,  officer,  employee or agent of the Custodian may rely in good faith
on any document of any kind prima facie  properly  executed and submitted by any person with authority with respect
to any related matters arising hereunder.  In no event shall the Custodian or its directors,  officers,  agents and
employees be held liable for any special,  indirect or  consequential  damages  resulting  from any action taken or
omitted to be taken by it or them  hereunder or in connection  herewith even if advised of the  possibility of such
damages.

                  Notwithstanding  anything  herein to the contrary,  the  Custodian  agrees to indemnify the Trust
Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,  directors and
agents  for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs  or  expenses  of any kind
whatsoever  that may be imposed on,  incurred  by or  asserted  against the Trustee or Trust Fund or any such other
respective Person,  due to any willful  misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and  responsibilities  under this Agreement;  provided,  however,  that the Custodian shall
not be liable to any of the  foregoing  Persons  for any amount and any  portion of any such  amount  directly  and
solely  resulting  from the willful  misfeasance,  bad faith or  negligence  of such  person,  and the  Custodian's
reliance on written  instructions  from the  Trustee or the  Servicer.  The  provisions  of this  Section 3.8 shall
survive the termination of this Custodial Agreement.

                  The  Custodian  and  its  directors,   officers,  employees  and  agents  shall  be  entitled  to
indemnification  and  defense  from the Trust Fund for any loss,  liability  or expense  incurred  (other than as a
result of any willful  misfeasance  or  negligent  or  bad-faith  performance  or  non-performance  on their part),
arising out of, or in connection  with,  the  acceptance or  administration  of the custodial  arrangement  created
hereunder,  including the costs and expenses of defending  themselves  against any claim or liability in connection
with the exercise or performance of any of their powers or duties hereunder.



                                                    ARTICLE IV.
                                           COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the  parties;  Reasonableness.  The parties  hereto  acknowledge  and
agree that the purpose of this  Article IV is to  facilitate  compliance  by the  Company and the Trustee  with the
provisions  of  Regulation  AB and related rules and  regulations  of the  Commission.  The Company and the Trustee
shall not exercise its right to request delivery of information or other  performance  under these provisions other
than in good faith,  or for purposes other than  compliance with the Securities Act, the Exchange Act and the rules
and  regulations  of the  Commission  under the  Securities  Act and the Exchange Act.  Each of the parties  hereto
acknowledges  that  interpretations  of the requirements of the requirements of Regulation AB may change over time,
whether due to interpretive  guidance provided by the Commission or its staff,  consensus among participants in the
mortgage-backed  securities markets,  advice of counsel,  or otherwise,  and agrees to comply with requests made by
the Company  and the  Trustee in good faith for  delivery of  information  under these  provisions  on the basis of
evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall cooperate
reasonably  with the  Company and the Trustee to deliver to the  Company  and  (including  any of their  respective
assignees  or  designees),  any and all  disclosure,  statements,  reports,  certifications,  records and any other
information  necessary in the  reasonable,  good faith  determination  of the Company and the Trustee to permit the
Company and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The  Custodian  hereby  represents  and warrants that the  information  set forth in the
Prospectus  Supplement  under  the  caption  "Description  of  the  Certificates  -  Custodial  Arrangements"  (the
"Custodian  Disclosure")  does not contain any untrue statement of a material fact or omit to state a material fact
required  to be  stated  therein  or  necessary  in order  to make  the  statements  therein,  in the  light of the
circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be deemed to represent to the Company as of the date hereof and on
each date on which  information  is provided to the Company under Section 4.3 that,  except as disclosed in writing
to the Company prior to such date:  (i) there are no aspects of its financial  condition that could have a material
adverse  effect  on the  performance  by it of  its  Custodian  obligations  under  this  Agreement  or  any  other
securitization  transaction  as to which it is the  custodian;  (ii) there are no  material  legal or  governmental
proceedings  pending (or known to be contemplated)  against it; and (iii) there are no affiliations,  relationships
or transactions  relating to the Custodian with respect to the Company or any sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as
such terms are used in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original
Pooling and  Servicing  Agreement,  as identified by the Company to the Custodian in writing as of the Closing Date
(each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following  the Closing  Date,  the Custodian
shall,  within five Business Days  following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  paragraph  (1) of this  section or, if any such  representation  and warranty is not
accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the pertinent facts, in
writing,  to the  requesting  party.  Any such  request  from the  Company  shall not be given  more than once each
calendar  quarter,  unless  the  Company  shall  have  a  reasonable  basis  for a  determination  that  any of the
representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided by the  Custodian.  For so long as the
Certificates  are  outstanding,  for the  purpose of  satisfying  the  Company 's  reporting  obligation  under the
Exchange Act with respect to any class of  Certificates,  the Custodian  shall (a) notify the Company in writing of
any material  litigation  or  governmental  proceedings  pending  against the  Custodian  that would be material to
Certificateholders,  and (b)  provide to the Company a written  description  of such  proceedings.  Any notices and
descriptions  required  under  this  Section  4.3 shall be given no later  than  five  Business  Days  prior to the
Determination  Date  following the month in which the  Custodian  has  knowledge of the  occurrence of the relevant
event.  As of the date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the
Certificates,  the  Custodian  will be deemed to represent  that any  information  previously  provided  under this
Section  4.3, if any, is  materially  correct and does not have any material  omissions  unless the  Custodian  has
provided an update to such information.

                  Section 4.4.      Report on Assessment of Compliance  and  Attestation.  On or before March 15 of
each calendar year, the Custodian shall:

                  (1)      deliver to the Company a report (in form and substance  reasonably  satisfactory  to the
Company)  regarding the  Custodian's  assessment of compliance  with the Servicing  Criteria during the immediately
preceding  calendar  year,  as  required  under  Rules  13a-18  and  15d-18  of the  Exchange  Act and Item 1122 of
Regulation  AB.  Such  report  shall be  addressed  to the  Company  and  signed by an  authorized  officer  of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a  certification  substantially  in the
form of Exhibit Five hereto; and

                  (2)      deliver  to the  Company a report of a  registered  public  accounting  firm  reasonably
acceptable to the Company that attests to, and reports on, the  assessment of compliance  made by the Custodian and
delivered  pursuant to the preceding  paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The  Custodian  shall  indemnify  the  Company,  each  affiliate  of  the  Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement  agent or initial  purchaser of the
Certificates  or each Person who controls any of such parties  (within the meaning of Section 15 of the  Securities
Act and Section 20 of the Exchange Act); and the respective present and former directors,  officers,  employees and
agents of each of the  foregoing,  and shall hold each of them  harmless  from and  against  any  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and expenses and related costs,  judgments,  and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be contained in
the Custodian Disclosure and any information,  report,  certification,  accountants'  attestation or other material
provided under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information a material fact required to be stated
in the  Custodian  Information  or  necessary  in  order  to make  the  statements  therein,  in the  light  of the
circumstances under which they were made, not misleading; or

                  (ii)     any  failure  by the  Custodian  to  deliver  any  information,  report,  certification,
accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the
Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in order to
obtain the information, report, certification, accountants' letter or other material not delivered as required by
the Custodian



                                                    ARTICLE V.
                                             MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications
required  under this  Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in
writing and, unless  otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by
registered or certified  mail,  postage  prepaid,  return  receipt  requested,  at the  addresses  specified on the
signature page hereof (unless  changed by the particular  party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or supplement to this  Agreement
shall be valid or  effective  unless  the same is in  writing  and signed by all  parties  hereto,  and none of the
Company,  the Servicer or the Trustee shall enter into any amendment  hereof except as permitted by the Pooling and
Servicing  Agreement.  The Trustee  shall give prompt notice to the Custodian of any amendment or supplement to the
Pooling and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL BE  CONSTRUED  AND ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

                  Section 5.4       Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement  is subject to  recordation  in all  appropriate  public  offices  for real  property  records in all the
counties or other  comparable  jurisdictions  in which any or all of the  properties  subject to the  Mortgages are
situated,  and in any other  appropriate  public recording office or elsewhere,  such recordation to be effected by
the Company and at the Trust's  expense,  but only upon direction  accompanied by an Opinion of Counsel  reasonably
satisfactory  to the Company to the effect that the failure to effect such  recordation is likely to materially and
adversely affect the interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for
other  purposes,  this  Agreement  may be  executed  simultaneously  in any number of  counterparts,  each of which
counterparts  shall be  deemed to be an  original,  and such  counterparts  shall  constitute  but one and the same
instrument.

                  Section 5.5       Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severable from the remaining covenants, agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:  /s/ Stacey Taylor                           
                                                            Name:
Attention:                                                  Title:
Telecopy:
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:   /s/ Baron Silverstein                      
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title:   Vice President

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200                           By:  /s/ Dana Dillard                            
Irving, Texas 75038                                         Name:
                                                            Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:  /s/ Leigh Taylor                            
Minneapolis, Minnesota 55414                                Name:
Attention: GreenPoint Mortgage Funding Trust 2006-AR3       Title:
Telecopier: (612) 667-1068






--------------------------------------------------------------------------------




STATE OF MARYLAND         )
                          )ss.:
COUNTY OF                 )

                  On the   28th day of April,  2006,  before me, a notary public in and for said State,  personally
appeared  _______________,  known to me to be a  _________________of  Wells Fargo  Bank,  National  Association,  a
national  banking  association  that  executed  the  within  instrument,  and also known to me to be the person who
executed  it on behalf of said  association  and  acknowledged  to me that such  association  executed  the  within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[SEAL]





--------------------------------------------------------------------------------




STATE OF MINNESOTA            )
                              ) ss.:
COUNTY OF HENNEPIN            )

                  On the 28th day of April,  2006,  before me, a notary  public in and for said  State,  personally
appeared Leigh Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,  a national
banking  association that executed the within instrument,  and also known to me to be the person who executed it on
behalf of said  national  banking  association,  and  acknowledged  to me that such  national  banking  association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the 28th day of April,  2006,  before me, a notary  public in and for said  State,  personally
appeared Baron  Silverstein,  known to me to be a Vice President of Structured Asset Mortgage  Investments II Inc.,
one of the  companies  that executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said company, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------




STATE OF TEXAS                 )
                               )ss.:
COUNTY OF DALLAS               )


                  On the 28th day of April,  2006,  before me, a notary  public in and for said  State,  personally
appeared  __________________,  known  to me  to be  a/an  _____________________  of  EMC  Mortgage  Corporation,  a
corporation  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said corporation, and acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------




                                                    EXHIBIT ONE

                                      FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
GreenPoint Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3

                  Re:      Custodial  Agreement,  dated as of April 28, 2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II  Inc.  and  EMC  Mortgage   Corporation   relating  to
                           GreenPoint  Mortgage  Funding Trust 2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies that it has
received a Mortgage File (which  contains an original  Mortgage Note or lost note affidavit) to the extent required
in Section 2.01 of the Pooling and  Servicing  Agreement  with respect to each Mortgage Loan listed in the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By: _______________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------




                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
GreenPoint Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3

                  Re:      Custodial  Agreement,  dated as of April 28, 2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments   II  Inc  and  EMC  Mortgage   Corporation   relating  to
                           GreenPoint  Mortgage  Funding Trust 2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement  with respect to each  Mortgage Loan listed in the Mortgage Loan  Schedule,
and it has  reviewed the  Mortgage  File and the Mortgage  Loan  Schedule  and has  determined  that:  all required
documents have been executed and received and that such documents  related to the Mortgage Loans  identified on the
Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:_____________________________________
                                                     Name:___________________________________
                                                     Title:__________________________________






--------------------------------------------------------------------------------




                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
GreenPoint Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3

                  Re:      Custodial  Agreement,  dated as of April 28, 2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II  Inc.  and  EMC  Mortgage   Corporation   relating  to
                           GreenPoint  Mortgage  Funding Trust 2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement  and  subject to
Section 2.02(b) of the Pooling and Servicing  Agreement,  the  undersigned,  as Custodian,  hereby  certifies that,
subject to any  exceptions  listed on Schedule A attached  hereto,  it has received a Mortgage File with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule containing with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed  without recourse (A) to the order of the Trustee or
         (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case  showing an unbroken
         chain of  endorsements  from the  originator  thereof to the Person  endorsing it to the Trustee or a lost
         note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been recorded
         (or if the original is not available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be
         in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property is
         located) to "Wells  Fargo Bank,  National  Association,  as  Trustee",  with  evidence of  recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all  intervening  assignments  of the Security  Instrument,  if applicable  and only to the
         extent available to the Seller with evidence of recording thereon;

                  (v)   the  original  or a copy  of  the  policy  or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee's  certificate of title  insurance or
         commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                                       WELLS FARGO BANK, NATIONAL ASSOCIATION



                                                                       By:_________________________________________
                                                                       Name:_______________________________________
                                                                       Title:______________________________________




--------------------------------------------------------------------------------




                                                   EXHIBIT FOUR

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   v
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as           v*
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------






* Only with respect to the logistics of adding, removing or substituting loan files.




--------------------------------------------------------------------------------






                                                                                                          EXHIBIT H







                                     FORM OF MORTGAGE LOAN PURCHASE AGREEMENT









                                                   MORTGAGE LOAN PURCHASE AGREEMENT




                                                                between



                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                             as Purchaser



                                                              Dated as of

                                                            April 28, 2006

                                              GreenPoint Mortgage Funding Trust 2006-AR3,
                                          Mortgage Pass-Through Certificates, Series 2006-AR3






--------------------------------------------------------------------------------







                                                  TABLE OF CONTENTS
                                                                                                               Page
SECTION 1.    Definitions.........................................................................................1
SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
SECTION 3.    Mortgage Loan Schedules.............................................................................4
SECTION 4.    Mortgage Loan Transfer..............................................................................4
SECTION 5.    Examination of Mortgage Files.......................................................................5
SECTION 6.    Recordation of Assignments of Mortgage..............................................................7
SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
                          Mortgage Loans..........................................................................8
SECTION 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................13
SECTION 9.    Representations and Warranties Concerning the Purchaser............................................14
SECTION 10.  Conditions to Closing...............................................................................15
SECTION 11.  Fees and Expenses...................................................................................17
SECTION 12.  Accountants' Letters................................................................................17
SECTION 13.  Indemnification.....................................................................................18
SECTION 14.  Notices.............................................................................................20
SECTION 15.  Transfer of Mortgage Loans..........................................................................20
SECTION 16.  Termination.........................................................................................20
SECTION 17.  Representations, Warranties and Agreements to Survive Delivery......................................20
SECTION 18.  Severability........................................................................................21
SECTION 19.  Counterparts........................................................................................21
SECTION 20.  Amendment...........................................................................................21
SECTION 21.  Governing Law.......................................................................................21
SECTION 22.  Further Assurances..................................................................................21
SECTION 23.  Successors and Assigns..............................................................................21
SECTION 24.  The Mortgage Loan Seller and the Purchaser..........................................................21
SECTION 25.  Entire Agreement....................................................................................21
SECTION 26.  No Partnership......................................................................................22
   EXHIBIT 1               CONTENTS OF MORTGAGE FILE...........................................................E-15
   EXHIBIT 2               MORTGAGE LOAN SCHEDULE INFORMATION.................................................E-2-1
   EXHIBIT 3               MORTGAGE LOAN SELLER'S INFORMATION..................................................E-15
   EXHIBIT 4               PURCHASER'S INFORMATION.............................................................E-15
   EXHIBIT 5               SCHEDULE OF LOST NOTES..............................................................E-15
   EXHIBIT 6               Standard & Poor's LEVELS(R) Glossary, Version 5.6d Revised,
                             Appendix E.......................................................................E-6-1
   SCHEDULE A              REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES......................................A-1
   SCHEDULE B              MORTGAGE LOAN SCHEDULE...............................................................B-1






--------------------------------------------------------------------------------




                                                       EXHIBITS AND SCHEDULE TO
                                          MORTGAGE LOAN PURCHASE AGREEMENT

Exhibit 1         Contents of Mortgage File
Exhibit 2         Mortgage Loan Schedule Information
Exhibit 3         Mortgage Loan Seller's Information
Exhibit 4         Purchaser's Information
Exhibit 5         Schedule of Lost Notes
Exhibit 6         Standard & Poor's LEVELS(R) Glossary, Version 5.6d Revised, Appendix E
Schedule A        Required Ratings for Each Class of Certificates
Schedule B        Mortgage Loan Schedule




--------------------------------------------------------------------------------








                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of April 28, 2006, as amended and supplemented by any and all amendments
hereto (collectively,  the "Agreement"),  by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage Loan Seller"),
and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and subject to the  conditions of this  Agreement,  the Mortgage  Loan Seller agrees to sell,  and the
Purchaser  agrees to  purchase,  certain  conventional,  adjustable  rate,  first lien  mortgage  loans  secured  primarily  by one- to
four-family  residential  properties  (collectively,  the "Mortgage Loans") as described  herein.  The Purchaser intends to deposit the
Mortgage  Loans into a trust fund (the "Trust Fund") and create  GreenPoint  Mortgage  Funding Trust  2006-AR3,  Mortgage  Pass-Through
Certificates,  Series  2006-AR3 (the  "Certificates"),  under a pooling and servicing  agreement,  to be dated as of April 1, 2006 (the
"Pooling and  Servicing  Agreement"),  among the  Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee") and EMC Mortgage Corporation, as servicer (in such capacity, the "Servicer") and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission") a registration  statement on
Form S-3 (Number 333-132232) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  "Securities  Act").  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the "Public  Offering"),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the "Registration  Statement" and the  "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated  April 27,  2006 to the  Prospectus,  dated  March 28,  2006,  relating  to certain  classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
("Bear  Stearns") have entered into a terms  agreement  dated as of April 27, 2006 to an  underwriting  agreement dated March 10, 2006,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

SECTION 1.       Definitions.  Certain terms are defined herein.  Capitalized  terms used herein but not defined herein shall have the
meanings specified in the Pooling and Servicing Agreement. The following other terms are defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: April 28, 2006.

                  Cut-off Date: April 1, 2006.

                  Cut-off Date Balance:  Approximately $1,889,949,000.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any legal person,  including any individual,  corporation,  partnership,  joint venture,  association,  joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by the  Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the Pooling and  Servicing  Agreement,  an amount
equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such Mortgage  Loan as of the date of repurchase  (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through and including the last day of the month of repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly
Advances and advances  payable to the  purchaser of the Mortgage  Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property securing a Mortgage
Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or
addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a "Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

SECTION 2.       Purchase and Sale of the Mortgage Loans and Related Rights.

(i)      Upon  satisfaction  of the  conditions  set forth in Section 10 hereof,  the  Mortgage  Loan  Seller  agrees to sell,  and the
Purchaser  agrees to purchase  Mortgage  Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date equal to the
Cut-off Date Balance.

(ii)     The closing for the  purchase and sale of the Mortgage  Loans and the closing for the issuance of the  Certificates  will take
place on the Closing  Date at the office of the  Purchaser's  counsel in New York,  New York or such other  place as the parties  shall
agree.

(iii)    Upon the  satisfaction  of the conditions set forth in Section 10 hereof,  on the Closing Date, the Purchaser shall pay to the
Mortgage Loan Seller the  Acquisition  Price for the Mortgage Loans in immediately  available funds by wire transfer to such account or
accounts as shall be designated by the Mortgage Loan Seller.

(iv)     In addition to the foregoing,  on the Closing Date the Mortgage Loan Seller  assigns to the Purchaser all of its right,  title
and interest in the Servicing Agreements (other than its right to enforce the representations and warranties set forth therein).

SECTION 3.       Mortgage  Loan  Schedules.  The  Mortgage  Loan  Seller  agrees to provide to the  Purchaser  as of the date hereof a
preliminary  listing of the Mortgage Loans (the "Preliminary  Mortgage Loan Schedule") setting forth the information listed on Exhibit
2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by the Mortgage  Loan Seller.  If there are changes to the
Preliminary  Mortgage Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date a final  schedule
(the "Final  Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage  Loans being sold by the Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan Schedule  shall be delivered to the
Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and  substance  mutually  agreed to by the Mortgage  Loan Seller and the Purchaser  (the  "Amendment").  If
there are no changes to the  Preliminary  Mortgage Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage
Loan Schedule for all purposes hereof.

SECTION 4.       Mortgage Loan Transfer.

(i)      The  Purchaser  will be entitled to all  scheduled  payments of principal  and  interest on the  Mortgage  Loans due after the
Cut-off Date (regardless of when actually collected) and all payments thereon,  other than scheduled  principal and interest,  received
after the Cut-off Date.  The Mortgage Loan Seller will be entitled to all scheduled  payments of principal and interest on the Mortgage
Loans due on or before the Cut-off Date  (including  payments  collected after the Cut-off Date) and all payments  thereon,  other than
scheduled  principal and interest,  received on or before the Cut-off Date. Such principal  amounts and any interest thereon  belonging
to the Mortgage Loan Seller as described  above will not be included in the  aggregate  outstanding  principal  balance of the Mortgage
Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

(ii)     Pursuant  to various  conveyance  documents  to be  executed on the  Closing  Date and  pursuant to the Pooling and  Servicing
Agreement,  the  Purchaser  will assign on the Closing Date all of its right,  title and  interest in and to the Mortgage  Loans to the
Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or such later date as is agreed
to by the  Purchaser  and the Mortgage  Loan Seller  (each of the Closing Date and such later date is referred to as a "Mortgage  File
Delivery  Date"),  the items of each Mortgage File,  provided,  however,  that in lieu of the  foregoing,  the Mortgage Loan Seller may
deliver  the  following  documents,  under  the  circumstances  set  forth  below:  (x) in lieu of the  original  Security  Instrument,
assignments to the Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of
recording  information  relating to the Security  Instrument  required to be included  thereon,  be delivered to recording  offices for
recording  and have not been  returned to the Mortgage Loan Seller in time to permit their  delivery as specified  above,  the Mortgage
Loan Seller may deliver a true copy thereof with a certification by the Mortgage Loan Seller,  on the face of such copy,  substantially
as follows:  "Certified to be a true and correct copy of the original,  which has been  transmitted  for  recording" (y) in lieu of the
Security  Instrument,  assignments to the Trustee or  intervening  assignments  thereof,  if the  applicable  jurisdiction  retains the
originals of such  documents  (as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority of the
jurisdiction  where such  documents  were  recorded;  and (z) in lieu of the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each
identified  in the list  delivered by the  Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the Mortgage
Loan Seller may deliver lost note affidavits and indemnities of the Mortgage Loan Seller;  and provided further,  however,  that in the
case of  Mortgage  Loans which have been  prepaid in full after the  Cut-off  Date and prior to the Closing  Date,  the  Mortgage  Loan
Seller,  in lieu of  delivering  the above  documents,  may deliver to the Trustee a  certification  by the Mortgage Loan Seller or the
Servicer to such effect.  The Mortgage  Loan Seller shall  deliver such  original  documents  (including  any original  documents as to
which certified  copies had previously been delivered) or such certified  copies to the Trustee  promptly after they are received.  The
Mortgage Loan Seller shall cause the Mortgage and  intervening  assignments,  if any, and the assignment of the Security  Instrument to
be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required to be recorded under the terms set
forth in Section 6(i) hereof.

(iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of the Mortgage  Loans and the related  servicing
will ultimately be assigned to Wells Fargo Bank, National  Association,  as Trustee for the benefit of the  Certificateholders,  on the
date hereof.

SECTION 5.        Examination of Mortgage Files.

(i)      On or before the Mortgage File Delivery  Date,  the Mortgage  Loan Seller will have made the Mortgage  Files  available to the
Purchaser  or its agent for  examination  which may be at the offices of the Trustee or the  Mortgage  Loan Seller  and/or the Mortgage
Loan  Seller's  custodian.  The fact that the  Purchaser  or its agent has  conducted  or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser's rights to demand cure,  repurchase,  substitution or other relief as
provided in this  Agreement.  In furtherance of the foregoing,  the Mortgage Loan Seller shall make the Mortgage Files available to the
Purchaser or its agent from time to time so as to permit the  Purchaser  to confirm the  Mortgage  Loan  Seller's  compliance  with the
delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,  upon request of the
Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns and to any investors or prospective investors in
the Certificates  information regarding the Mortgage Loans and their servicing,  to make the Mortgage Files available to the Purchaser,
Bear Stearns and to such  investors  or  prospective  investors  (which may be at the offices of the  Mortgage  Loan Seller  and/or the
Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for  discussions  with the
Purchaser,  Bear Stearns and such  investors  or  prospective  investors,  upon  reasonable  request  during  regular  business  hours,
sufficient to permit the Purchaser,  Bear Stearns and such  investors or potential  investors to conduct such due diligence as any such
party reasonably believes is appropriate.

(ii)     Pursuant to the Pooling and Servicing Agreement,  on the Closing Date the Trustee, for the benefit of the  Certificateholders,
will review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on Exhibit 1 and will execute and deliver or
cause the  Custodian to execute and deliver to the Mortgage  Loan Seller an initial  certification  in the form attached as Exhibit One
to the Custodial Agreement.

(iii)    Pursuant to the Pooling and Servicing  Agreement,  within 90 days of the Closing Date,  the Trustee will review or shall cause
the  Custodian to review items of the  Mortgage  Files as set forth on Exhibit 1 and will execute and deliver,  or cause to be executed
and delivered,  to the Mortgage Loan Seller and the Servicer an interim  certification  substantially in the form of Exhibit Two to the
Custodial Agreement.

(iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or,  with  respect to any  Substitute
Mortgage  Loan,  within five Business Days after the receipt by the Trustee or Custodian  thereof) the Trustee will review or cause the
Custodian  to review  items of the  Mortgage  Files as set forth on Exhibit 1 and will  deliver  to the  Mortgage  Loan  Seller and the
Servicer a final  certification  substantially  in the form of Exhibit  Three to the Custodial  Agreement.  If the Trustee is unable to
deliver a final  certification  with  respect  to the items  listed in  Exhibit 1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and loan number, to the Mortgage
Loans identified in the Final Mortgage Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the Trustee or the
Custodian,  as its agent,  shall  promptly  notify the Mortgage  Loan Seller of such  Material  Defect.  The Mortgage Loan Seller shall
correct or cure any such Material  Defect within 90 days from the date of notice from the Trustee or the  Custodian,  as its agent,  of
the Material  Defect and if the Mortgage Loan Seller does not correct or cure such  Material  Defect within such period and such defect
materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the Mortgage Loan Seller will,
in accordance with the terms of the Pooling and Servicing Agreement,  within 90 days of the date of notice,  provide the Trustee with a
Substitute  Mortgage Loan (if within two years of the Closing Date) or purchase the related  Mortgage Loan at the  applicable  Purchase
Price;  provided  that,  if such defect  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as defined in Section
860G(a)(3) of the Code, any such cure,  repurchase or substitution  must occur within 90 days from the date such breach was discovered;
provided,  however,  that if such defect relates  solely to the inability of the Mortgage Loan Seller to deliver the original  security
instrument or intervening  assignments thereof, or a certified copy because the originals of such documents,  or a certified copy, have
not been  returned by the  applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase such Mortgage Loan if
the Mortgage  Loan Seller  delivers  such original  documents or certified  copy promptly upon receipt,  but in no event later than 360
days after the Closing Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the Mortgage Loan Seller cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Mortgage Loan Seller shall instead deliver
a recording  receipt of such recording  office or, if such receipt is not  available,  a certificate of the Mortgage Loan Seller or the
Servicing  Officer  confirming that such documents have been accepted for recording,  and delivery to the Trustee or the Custodian,  as
its agent, shall be effected by the Mortgage Loan Seller within thirty days of its receipt of the original recorded document.

(v)      At the time of any  substitution,  the Mortgage  Loan Seller shall deliver or cause to be delivered  the  Substitute  Mortgage
Loan,  the related  Mortgage File and any other  documents  and payments  required to be delivered in  connection  with a  substitution
pursuant to the Pooling and  Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee  shall (i) assign to the
Mortgage  Loan Seller and  release or cause the  Custodian  to release  the  documents  (including,  but not limited to, the  Mortgage,
Mortgage  Note and other  contents of the Mortgage  File) in its  possession  or in the  possession  of the  Custodian  relating to the
Deleted  Mortgage Loan and (ii) execute and deliver such  instruments  of transfer or  assignment,  in each case without  recourse,  as
shall be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

SECTION 6.        Recordation of Assignments of Mortgage.

(i)      The Mortgage Loan Seller shall,  promptly  after the Closing  Date,  cause each Mortgage and each  assignment of Mortgage from
the Mortgage Loan Seller to the Trustee,  and all  unrecorded  intervening  assignments,  if any,  delivered on or prior to the Closing
Date, to be recorded in all recording  offices in the  jurisdictions  where the related  Mortgaged  Properties  are located;  provided,
however,  the  Mortgage  Loan  Seller  need not cause to be  recorded  any  assignment  which  relates to a  Mortgage  Loan if (a) such
recordation  is not  required by the Rating  Agencies or an Opinion of Counsel has been  provided to the Trustee  which states that the
recordation  of such  assignment  is not  necessary  to protect the  Trustee's  interest in the  related  Mortgage  Loan or (b) MERS is
identified on the Mortgage or a properly  recorded  assignment  of the  Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each
assignment of Mortgage  shall be submitted for recording by the Mortgage Loan Seller in the manner  described  above,  at no expense to
the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable  direction  by the  Holders  of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust,  (ii) the  occurrence of an Event of Default,  (iii) the
occurrence  of a  bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv) the  occurrence of a servicing
transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee a certified  copy of such Mortgage or assignment.  In the event that,  within 180 days of the Closing
Date,  the Trustee has not been  provided an Opinion of Counsel as described  above or received  evidence of recording  with respect to
each Mortgage Loan delivered to the Purchaser  pursuant to the terms hereof or as set forth above,  the failure to provide  evidence of
recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a Material  Defect,  and the provisions of
Section  5(iii) and (iv) shall  apply.  All  customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

(ii)     It is the express  intent of the parties  hereto that the  conveyance of the Mortgage Loans by the Mortgage Loan Seller to the
Purchaser,  as  contemplated  by this  Agreement be, and be treated as, a sale. It is,  further,  not the intention of the parties that
such  conveyance  be deemed a pledge of the  Mortgage  Loans by the  Mortgage  Loan Seller to the  Purchaser  to secure a debt or other
obligation of the Mortgage Loan Seller.  However, in the event that,  notwithstanding the intent of the parties, the Mortgage Loans are
held by a court of competent  jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement shall also
be deemed to be a security  agreement  within the  meaning of  Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the
transfer of the Mortgage  Loans  provided for herein  shall be deemed to be a grant by the Mortgage  Loan Seller to the  Purchaser of a
security  interest in all of the Mortgage Loan Seller's right,  title and interest in and to the Mortgage Loans and all amounts payable
to the  holders  of the  Mortgage  Loans in  accordance  with the terms  thereof  and all  proceeds  of the  conversion,  voluntary  or
involuntary,  of the foregoing into cash,  instruments,  securities or other  property,  to the extent the Purchaser would otherwise be
entitled to own such Mortgage Loans and proceeds pursuant to Section 4 hereof,  including all amounts,  other than investment earnings,
from time to time held or invested in any accounts  created  pursuant to the Pooling and  Servicing  Agreement,  whether in the form of
cash,  instruments,  securities or other property;  (c) the possession by the Purchaser or the Trustee of Mortgage Notes and such other
items of property as constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be  "possession by the
secured party" for purposes of perfecting the security interest  pursuant to Section 9-313 (or comparable  provision) of the applicable
Uniform Commercial Code; and (d) notifications to persons holding such property,  and  acknowledgments,  receipts or confirmations from
persons  holding such property,  shall be deemed  notifications  to, or  acknowledgments,  receipts or  confirmations  from,  financial
intermediaries,  bailees or agents (as  applicable)  of the  Purchaser  for the purpose of  perfecting  such  security  interest  under
applicable  law.  Any  assignment  of the interest of the  Purchaser  pursuant to any  provision  hereof or pursuant to the Pooling and
Servicing  Agreement shall also be deemed to be an assignment of any security  interest  created  hereby.  The Mortgage Loan Seller and
the Purchaser  shall, to the extent  consistent with this Agreement,  take such actions as may be reasonably  necessary to ensure that,
if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such security  interest would be deemed to be a
perfected  security  interest of first priority under  applicable law and will be maintained as such throughout the term of the Pooling
and Servicing Agreement.

SECTION 7.        Representations  and  Warranties  of Mortgage Loan Seller  Concerning  the Mortgage  Loans.  The Mortgage Loan Seller
hereby  represents  and warrants to the  Purchaser as of the Closing Date or such other date as may be specified  below with respect to
each Mortgage Loan being sold by it:

                  (i)      the information set forth in the Mortgage Loan Schedule hereto is true and correct in all material  respects
and the information  provided to the Rating Agencies,  including the Mortgage Loan level detail,  is true and correct  according to the
Rating Agency requirements;

                  (ii)     immediately  prior to the  transfer  to the  Purchaser,  the  Mortgage  Loan  Seller  was the sole  owner of
beneficial  title and holder of each  Mortgage and Mortgage  Note  relating to the  Mortgage  Loans and is conveying  the same free and
clear of any and all liens, claims,  encumbrances,  participation  interests,  equities,  pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage Loan at the time it was made complied in all material  respects with all  applicable  laws and
regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure  and recording  laws and all  applicable
anti-predatory,  abusive and fair lending laws;  and each Mortgage Loan has been serviced in all material  respects in accordance  with
all applicable laws and regulations,  including,  without limitation,  usury, equal credit  opportunity,  disclosure and recording laws
and all  applicable  anti-predatory,  abusive and fair lending laws and the terms of the related  Mortgage Note, the Mortgage and other
loan documents;

                  (iv)     there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the Mortgage Loan Seller, any of its affiliates nor any servicer of any related
Mortgage Loan has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure  action is threatened or
has been commenced with respect to the Mortgage Loan;

                  (v)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the Trustee on behalf of the Certificateholders;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse to the interests of
the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each Mortgage is a valid and enforceable  first lien on the property  securing the related Mortgage Note and
each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except  with respect to common areas in the case of  condominiums,
PUDs and de minimis  PUDs) or by  leasehold  for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of
current real property taxes and assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters
of public record as of the date of recording of such  Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions
generally or  specifically  reflected in the appraisal  obtained in connection  with the  origination  of the related  Mortgage Loan or
referred to in the lender's title  insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like  properties  are commonly  subject which do not  materially  interfere  with the benefits of the security  intended to be
provided by such Mortgage;

                  (viii)   there is no  mechanics'  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (ix)     there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (x)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (xii)    the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage Loan was created by a title  insurance  company which, to the best of the Mortgage Loan Seller's  knowledge,  was qualified to
do business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors
and assigns that the Mortgage is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the
Mortgage Loan.  The Mortgage Loan Seller is the sole insured under such lender's title  insurance  policy,  and such policy,  binder or
assurance  is valid and remains in full force and effect,  and each such  policy,  binder or  assurance  shall  contain all  applicable
endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is
acceptable  to the Mortgage  Loan  Seller)  against loss by fire and such  hazards as are covered  under a standard  extended  coverage
endorsement  in the locale in which the  Mortgaged  Property is located,  in an amount which is not less than the lesser of the maximum
insurable value of the improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but in no
event in an amount less than an amount that is required to prevent the Mortgagor  from being deemed to be a co-insurer  thereunder;  if
the  improvement on the Mortgaged  Property is a condominium  unit, it is included under the coverage  afforded by a blanket policy for
the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified as a federally  designated  flood area, a flood insurance  policy is in effect in an amount  representing  coverage not less
than the least of (i) the outstanding  principal  balance of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on
such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal  law; and each  Mortgage  obligates  the  Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan constitutes a "qualified  mortgage" under Section  860G(a)(3)(A) of the Code and Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each Mortgage Loan was originated (a)  by a savings and loan  association,  savings bank,  commercial  bank,
credit union,  insurance  company or similar  institution  that is supervised  and examined by a federal or state  authority,  (b) by a
mortgagee  approved by the  Secretary  of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage  broker or  correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of Section
3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been  originated by an entity  described in clauses (a) or (b)
above;

                  (xviii)  none of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part
226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of 1994, as
amended or (b) "high cost home,"  "covered"  (excluding  home loans  defined as "covered  home loans" in the New Jersey Home  Ownership
Security Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under
any  applicable  state,  federal  or local law (or a  similarly  classified  loan  using  different  terminology  under a law  imposing
heightened  regulatory scrutiny or additional legal liability for residential  mortgage loans having high interest rates, points and/or
fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or "covered  loan" as  applicable  (as such terms are defined in
the then current Standard & Poor's LEVELS(R) Glossary,  which is now Version 5.6c,  Revised,  Appendix E, attached hereto as Exhibit 6 or
(b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is
true and correct in all material respects;

                  (xxi)    each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  (xxii)   each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Trust Fund;

                  (xxiii)  the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  (xxiv) the Mortgage Loans are currently being serviced in accordance with accepted servicing practices; and

                  (xxv) with respect to each Mortgage  Loan that has a prepayment  penalty  feature,  each such  prepayment  penalty is
enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant to federal,  state and
local law,  provided that (i) no Mortgage  Loan will impose a prepayment  penalty for a term in excess of five years from the date such
Mortgage Loan was  originated  and (ii) such  prepayment  penalty is at least equal to the lesser of (A) the maximum  amount  permitted
under  applicable law and (B) six months interest at the related  Mortgage  Interest Rate on the amount prepaid in excess of 20% of the
original principal balance of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the examination of any Mortgage File. Upon any substitution for a Mortgage Loan, the  representations  and
warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the date
of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the  interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the Purchaser
pursuant to this Agreement,  the party  discovering or receiving  notice of such breach shall give prompt written notice to the others.
In the case of any such breach of a  representation  or warranty set forth in this Section 7, within 90 days from the date of discovery
by the Mortgage Loan Seller,  or the date the Mortgage  Loan Seller is notified by the party  discovering  or receiving  notice of such
breach  (whichever  occurs  earlier),  the Mortgage Loan Seller will (i) cure such breach in all material  respects,  (ii) purchase the
affected  Mortgage Loan at the  applicable  Purchase  Price or (iii) if within two years of the Closing  Date,  substitute a qualifying
Substitute  Mortgage Loan in exchange for such Mortgage  Loan;  provided that,  (A) in the case of a breach of the  representation  and
warranty  concerning  the Mortgage Loan  Schedule  contained in clause (i) of this Section 7, if such breach is material and relates to
any field on the Mortgage Loan Schedule which  identifies any  Prepayment  Charge or (B) in the case of a breach of the  representation
contained in clause  (xviii) of this Section 7, then,  in each case,  in lieu of  purchasing  such Mortgage Loan from the Trust Fund at
the Purchase Price,  the Sponsor shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to
the Trust Fund in respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor shall have
no obligation to repurchase or substitute  for such Mortgage Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the Purchaser's,  the Trustee's and the Certificateholder's  sole and
exclusive remedies under this Agreement or otherwise  respecting a breach of  representations  or warranties  hereunder with respect to
the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser for such breach as set forth in
and limited by Section 13 hereof.  It is understood by the parties hereto that a breach of the  representations  and warranties made in
either  clause  (xviii) or (xix)(b) of this Section 7 will be deemed to materially  and adversely  affect the value of the interests of
the Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery of such
breach by the  Mortgage  Loan Seller or notice  thereof by the party  discovering  such breach and (ii)  failure by the  Mortgage  Loan
Seller to cure such breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

SECTION 8.        Representations  and  Warranties  Concerning  the Mortgage  Loan Seller.  As of the date hereof and as of the Closing
Date, the Mortgage Loan Seller represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

(i)      the Mortgage Loan Seller (i) is a corporation  duly  organized,  validly  existing and in good standing  under the laws of the
State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business in each  jurisdiction  where such  qualification  is
necessary,  except where the failure so to qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage
Loan Seller's  business as presently  conducted or on the Mortgage Loan Seller's ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

(ii)     the Mortgage Loan Seller has full  corporate  power to own its property,  to carry on its business as presently  conducted and
to enter into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Mortgage Loan Seller of this Agreement has been duly  authorized by all necessary  action on
the part of the  Mortgage  Loan  Seller;  and  neither the  execution  and  delivery of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Mortgage  Loan Seller or its  properties  or the charter or by-laws of the Mortgage Loan Seller,  except those  conflicts,  breaches or
defaults which would not reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

(iv)     the  execution,  delivery  and  performance  by the  Mortgage  Loan  Seller  of this  Agreement  and the  consummation  of the
transactions  contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the
taking of any other  action in respect  of, any state,  federal or other  governmental  authority  or agency,  except  those  consents,
approvals,  notices,  registrations  or other  actions  as have  already  been  obtained,  given or made and,  in  connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

(v)      this  Agreement has been duly executed and delivered by the Mortgage Loan Seller and,  assuming due  authorization,  execution
and delivery by the  Purchaser,  constitutes  a valid and binding  obligation  of the Mortgage  Loan Seller  enforceable  against it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

(vi)     there are no actions,  suits or proceedings  pending or, to the knowledge of the Mortgage Loan Seller,  threatened against the
Mortgage Loan Seller,  before or by any court,  administrative  agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with  respect to any other  matter  which in the  judgment of the Mortgage  Loan
Seller  could  reasonably  be expected to be  determined  adversely  to the  Mortgage  Loan Seller and if  determined  adversely to the
Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage  Loan  Seller's  ability to perform its  obligations  under this
Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,  arbitrator
or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

(vii)    the Mortgage Loan Seller's  Information  (identified in Exhibit 3 hereof) does not include any untrue  statement of a material
fact or omit to state a material fact necessary in order to make the statements  made, in light of the  circumstances  under which they
were made, not misleading.

SECTION 9.        Representations  and  Warranties  Concerning  the  Purchaser.  As of the date hereof and as of the Closing Date,  the
Purchaser represents and warrants to the Mortgage Loan Seller as follows:

(i)      the Purchaser (i) is a limited liability  company duly organized,  validly existing and in good standing under the laws of the
State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business  as  presently  conducted  or on the  Purchaser's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

(ii)     the  Purchaser has full  corporate  power to own its  property,  to carry on its business as presently  conducted and to enter
into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Purchaser of this Agreement have been duly authorized by all necessary  corporate  action on
the part of the Purchaser;  and neither the execution and delivery of this Agreement,  nor the consummation of the transactions  herein
contemplated,  nor compliance with the provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the Purchaser or its properties
or the certificate of formation or limited liability company agreement of the Purchaser,  except those conflicts,  breaches or defaults
which would not reasonably be expected to have a material  adverse effect on the  Purchaser's  ability to enter into this Agreement and
to consummate the transactions contemplated hereby;

(iv)     the  execution,  delivery and  performance  by the  Purchaser  of this  Agreement  and the  consummation  of the  transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

(v)      this Agreement has been duly executed and delivered by the Purchaser and, assuming due  authorization,  execution and delivery
by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of the Purchaser  enforceable  against it in accordance  with
its terms  (subject to applicable  bankruptcy and  insolvency  laws and other similar laws  affecting the  enforcement of the rights of
creditors generally);

(vi)     there are no actions,  suits or proceedings  pending or, to the knowledge of the Purchaser,  threatened against the Purchaser,
before  or by any  court,  administrative  agency,  arbitrator  or  governmental  body  (i)  with  respect  to any of the  transactions
contemplated  by this  Agreement or (ii) with respect to any other matter  which in the judgment of the  Purchaser  will be  determined
adversely to the Purchaser and will if determined  adversely to the Purchaser  materially and adversely affect the Purchaser's  ability
to  perform  its  obligations  under this  Agreement;  and the  Purchaser  is not in  default  with  respect to any order of any court,
administrative agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated by this
Agreement; and

(vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a material  fact or
omit to state a material  fact  necessary in order to make the  statements  made, in light of the  circumstances  under which they were
made, not misleading.

SECTION 10.       Conditions to Closing.

(1)      The  obligations of the Purchaser under this Agreement will be subject to the  satisfaction,  on or prior to the Closing Date,
of the following conditions:

(a)      Each of the  obligations of the Mortgage Loan Seller  required to be performed at or prior to the Closing Date pursuant to the
         terms  of  this  Agreement  shall  have  been  duly  performed  and  complied  with  in  all  material  respects;  all  of the
         representations  and warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the date or
         dates specified in all material  respects;  and no event shall have occurred which,  with notice or the passage of time, would
         constitute a default under this  Agreement,  or the Pooling and  Servicing  Agreement;  and the Purchaser  shall have received
         certificates to that effect signed by authorized officers of the Mortgage Loan Seller.

(b)      The Purchaser  shall have received all of the following  closing  documents,  in such forms as are agreed upon and  reasonably
         acceptable  to the  Purchaser,  duly  executed  by all  signatories  other than the  Purchaser  as  required  pursuant  to the
         respective terms thereof:

(i)      If required pursuant to Section 3 hereof, the Amendment dated as of the Closing Date and any documents referred to therein;

(ii)     If required pursuant to Section 3 hereof,  the Final Mortgage Loan Schedule  containing the information set forth on Exhibit 2
                  hereto, one copy to be attached to each counterpart of the Amendment;

(iii)    The Pooling and Servicing Agreement, in form and substance reasonably  satisfactory to the Trustee and the Purchaser,  and all
                  documents required thereby duly executed by all signatories;

(iv)     A certificate of an officer of the Mortgage Loan Seller dated as of the Closing Date, in a form  reasonably  acceptable to the
                  Purchaser,  and attached thereto copies of the charter and by-laws of the Mortgage Loan Seller and evidence as to the
                  good standing of the Mortgage Loan Seller dated as of a recent date;

(v)      One or more  opinions  of  counsel  from the  Mortgage  Loan  Seller's  counsel  otherwise  in form and  substance  reasonably
                  satisfactory to the Purchaser, the Trustee and each Rating Agency;

(vi)     A letter  from each of the Rating  Agencies  giving each Class of  Certificates  set forth on Schedule A hereto the rating set
                  forth therein; and

(vii)    Such other documents,  certificates  (including  additional  representations and warranties) and opinions as may be reasonably
                  necessary to secure the intended ratings from each Rating Agency for the Certificates.

(c)      The  Certificates  to be  sold to Bear  Stearns  pursuant  to the  Underwriting  Agreement  and  the  Purchase  Agreement,  if
         applicable, shall have been issued and sold to Bear Stearns.

(d)      The Mortgage Loan Seller shall have  furnished to the  Purchaser  such other  certificates  of its officers or others and such
         other  documents  and  opinions of counsel to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the
         transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

(2)      The  obligations of the Mortgage Loan Seller under this  Agreement  shall be subject to the  satisfaction,  on or prior to the
Closing Date, of the following conditions:

(a)      The  obligations  of the  Purchaser  required to be performed  by it on or prior to the Closing Date  pursuant to the terms of
         this Agreement shall have been duly performed and complied with in all material respects,  and all of the  representations and
         warranties  of the Purchaser  under this  Agreement  shall be true and correct in all material  respects as of the date hereof
         and as of the Closing  Date,  and no event shall have  occurred  which  would  constitute  a breach by it of the terms of this
         Agreement,  and the Mortgage Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

(b)      The Mortgage Loan Seller shall have received  copies of all of the following  closing  documents,  in such forms as are agreed
         upon and  reasonably  acceptable to the Mortgage Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan
         Seller as required pursuant to the respective terms thereof:

(i)      If  required pursuant to Section 3 hereof, the Amendment dated as of the Closing Date and any documents referred to therein;

(ii)     The Pooling and  Servicing  Agreement,  in form and substance  reasonably  satisfactory  to the Mortgage Loan Seller,  and all
                  documents required thereby duly executed by all signatories;

(iii)    A certificate  of an officer of the Purchaser  dated as of the Closing Date, in a form  reasonably  acceptable to the Mortgage
                  Loan Seller,  and attached  thereto the written consent of the member of the Purchaser  authorizing the  transactions
                  contemplated  by this  Agreement and the Pooling and  Servicing  Agreement,  together with copies of the  Purchaser's
                  certificate of formation,  limited  liability company agreement and evidence as to the good standing of the Purchaser
                  dated as of a recent date;

(iv)     One or more opinions of counsel from the  Purchaser's  counsel in form and substance  reasonably  satisfactory to the Mortgage
                  Loan Seller; and

(v)      Such other documents,  certificates  (including  additional  representations and warranties) and opinions as may be reasonably
                  necessary to secure the intended rating from each Rating Agency for the Certificates.

SECTION 11.       Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan Seller  shall pay on the Closing Date or such
later date as may be agreed to by the Purchaser (i) the fees and expenses of the Mortgage  Loan Seller's  attorneys and the  reasonable
fees and  expenses of the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the fee for the use of
Purchaser's  Registration  Statement based on the aggregate  original  principal  amount of the  Certificates and the filing fee of the
Commission as in effect on the date on which the Registration  Statement was declared  effective,  (iv) the fees and expenses including
counsel's fees and expenses in connection with any "blue sky" and legal  investment  matters,  (v) the fees and expenses of the Trustee
which shall  include  without  limitation  the fees and expenses of the Trustee (and the fees and  disbursements  of its counsel)  with
respect to (A) legal and  document  review of this  Agreement,  the Pooling  and  Servicing  Agreement,  the  Certificates  and related
agreements,  (B) attendance at the Closing and (C) review of the Mortgage  Loans to be performed by the Trustee,  (vi) the expenses for
printing or otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and expenses of each
Rating  Agency (both  initial and  ongoing),  (viii) the fees and expenses  relating to the  preparation  and  recordation  of mortgage
assignments  (including  intervening  assignments,  if any and if available,  to evidence a complete chain of title from the originator
thereof to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the expenses  relating to the Opinion of Counsel  referred to
in Section 6(i) hereof,  as the case may be, and (ix) Mortgage File due diligence  expenses and other  out-of-pocket  expenses incurred
by the  Purchaser  in  connection  with the  purchase of the  Mortgage  Loans and by Bear  Stearns in  connection  with the sale of the
Certificates.  The Mortgage Loan Seller  additionally agrees to pay directly to any third party on a timely basis the fees provided for
above which are charged by such third party and which are billed periodically.

SECTION 12.       Accountants' Letters.

(i)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage Loans described in the Final Mortgage Loan
Schedule and will compare those  characteristics to the description of the Mortgage Loans contained in the Prospectus  Supplement under
the captions  "Summary of Terms - The Mortgage Pool" and  "Description of the Mortgage  Loans" and in Schedule A thereto.  The Mortgage
Loan Seller will cooperate with the Purchaser in making available all information and taking all steps  reasonably  necessary to permit
such  accountants  to complete  the review and to deliver the letters  required of them under the  Underwriting  Agreement.  Deloitte &
Touche LLP will also  confirm  certain  calculations  as set forth  under the  caption  "Yield and  Prepayment  Considerations"  in the
Prospectus Supplement.

(ii)     To the extent  statistical  information  with respect to the  Servicer's  servicing  portfolio  is included in the  Prospectus
Supplement  under the caption "The Servicer," a letter from the certified  public  accountant for the Servicer will be delivered to the
Purchaser  dated  the date of the  Prospectus  Supplement,  in the form  previously  agreed  to by the  Mortgage  Loan  Seller  and the
Purchaser, with respect to such statistical information.

SECTION 13.       Indemnification.

(i)      The Mortgage Loan Seller shall indemnify and hold harmless the Purchaser and its directors,  officers and controlling  persons
(as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,
to which  they or any of them may become  subject,  under the  Securities  Act or  otherwise,  insofar  as such  loss,  claim,  damage,
liability or action  arises out of, or is based upon (i) any untrue  statement  of a material  fact  contained  in the  Mortgage  Loan
Seller's  Information  as identified in Exhibit 3, the omission to state in the  Prospectus  Supplement or Prospectus (or any amendment
thereof or supplement  thereto  approved by the Mortgage Loan Seller and in which  additional  Mortgage  Loan Seller's  Information  is
identified),  in reliance upon and in conformity with Mortgage Loan Seller's  Information a material fact required to be stated therein
or  necessary  to make the  statements  therein  in light of the  circumstances  in which  they were  made,  not  misleading,  (ii) any
representation  or warranty  assigned or made by the  Mortgage  Loan Seller in Section 7 or Section 8 hereof  being,  or alleged to be,
untrue or  incorrect,  or (iii) any failure by the  Mortgage  Loan  Seller to perform its  obligations  under this  Agreement;  and the
Mortgage  Loan Seller shall  reimburse  the  Purchaser and each other  indemnified  party for any legal and other  expenses  reasonably
incurred by them in connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

(ii)     The  Purchaser  shall  indemnify  and hold  harmless  the  Mortgage  Loan Seller and its  respective  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based upon (a) any untrue  statement  of a material  fact  contained in the
Purchaser's  Information  as  identified  in Exhibit 4, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any
amendment thereof or supplement thereto approved by the Purchaser and in which additional  Purchaser's  Information is identified),  in
reliance upon and in conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary to make
the statements  therein in light of the circumstances in which they were made, not misleading,  (b) any representation or warranty made
by the Purchaser in Section 9 hereof being,  or alleged to be, untrue or incorrect,  or (c) any failure by the Purchaser to perform its
obligations  under this Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified  party for
any legal and other  expenses  reasonably  incurred by them in connection  with  investigating  or defending or preparing to defend any
such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to any liability which the Purchaser
otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

(iii)    Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii) above of notice of the  commencement  of any
action,  such  indemnified  party  shall,  if a claim in respect  thereof  is to be made  against  the  indemnifying  party  under such
subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the failure so
to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this Section 13
except to the extent that it has been  prejudiced  in any  material  respect by such  failure or from any  liability  which it may have
otherwise).  In case any such  action  is  brought  against  any  indemnified  party,  and it  notifies  an  indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

(iv)     If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall for any reason be unavailable to an
indemnified  party in respect of any loss,  claim,  damage or liability,  or any action in respect thereof,  referred to in Section 13,
then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof,  in such proportion as shall be
appropriate to reflect the relative  benefits  received by the Mortgage Loan Seller on the one hand and the Purchaser on the other from
the purchase and sale of the Mortgage Loans, the offering of the Certificates and the other  transactions  contemplated  hereunder.  No
person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person who is not also found liable
for such fraudulent misrepresentation.

(v)      The parties hereto agree that reliance by an indemnified  party on any publicly  available  information or any  information or
directions  furnished by an indemnifying  party shall not constitute  negligence,  bad faith or willful  misconduct by such indemnified
party.

SECTION 14.       Notices.  All demands,  notices and  communications  hereunder  shall be in writing but may be delivered by facsimile
transmission  subsequently  confirmed in writing.  Notices to the Mortgage  Loan Seller shall be directed to EMC Mortgage  Corporation,
Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving,  Texas 75038 (Telecopy:  (972-444-2880)),  and notices to the Purchaser
shall be directed  to  Structured  Asset  Mortgage  Investments  II Inc.,  383  Madison  Avenue,  New York,  New York 10179  (Telecopy:
(212-272-7206)),  Attention:  Baron Silverstein;  or to any other address as may hereafter be furnished by one party to the other party
by like notice.  Any such demand,  notice or communication  hereunder shall be deemed to have been received on the date received at the
premises of the  addressee  (as  evidenced,  in the case of  registered  or certified  mail,  by the date noted on the return  receipt)
provided that it is received on a Business Day during normal  business  hours and, if received  after normal  business  hours,  then it
shall be deemed to be received on the next Business Day.

SECTION 15.       Transfer of Mortgage  Loans.  The  Purchaser  retains  the right to assign the  Mortgage  Loans and any or all of its
interest under this Agreement to the Trustee without the consent of the Mortgage Loan Seller,  and, upon such  assignment,  the Trustee
shall succeed to the applicable  rights and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser  shall remain
entitled to the benefits set forth in Sections 11, 13 and 17 hereto and as provided in Section  2(i).  Notwithstanding  the  foregoing,
the sole and exclusive  right and remedy of the Trustee with respect to a breach of a  representation  or warranty of the Mortgage Loan
Seller shall be the cure, purchase or substitution obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

SECTION 16.       Termination.  This  Agreement may be terminated  (a) by the mutual consent of the parties hereto prior to the Closing
Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser's  obligation to close set forth under Section 10(1) hereof are not
fulfilled as and when  required to be fulfilled or (c) by the Mortgage  Loan Seller,  if the  conditions  to the Mortgage Loan Seller's
obligation  to close set forth under  Section  10(2) hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of
termination  pursuant to clause (b), the Mortgage  Loan Seller shall pay, and in the event of  termination  pursuant to clause (c), the
Purchaser shall pay, all reasonable  out-of-pocket  expenses incurred by the other in connection with the transactions  contemplated by
this Agreement. In the event of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

SECTION 17.       Representations,  Warranties  and  Agreements to Survive  Delivery.  All  representations,  warranties and agreements
contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall
remain  operative and in full force and effect and shall survive  delivery of the Mortgage Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent to the delivery of the Mortgage Loans to the  Purchaser,  the Mortgage Loan Seller's  representations  and
warranties  contained  herein with respect to the Mortgage Loans shall be deemed to relate to the Mortgage Loans actually  delivered to
the  Purchaser  and included in the Final  Mortgage Loan Schedule and any  Substitute  Mortgage  Loan and not to those  Mortgage  Loans
deleted  from the  Preliminary  Mortgage  Loan  Schedule  pursuant  to  Section  3  hereof  prior to the  closing  of the  transactions
contemplated hereby or any Deleted Mortgage Loan.

SECTION 18.       Severability.  If any provision of this Agreement shall be prohibited or invalid under applicable law, this Agreement
shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

SECTION 19.       Counterparts.  This Agreement may be executed in counterparts,  each of which will be an original, but which together
shall constitute one and the same agreement.

SECTION 20.       Amendment.  This  Agreement  cannot be amended or modified in any manner  without the prior  written  consent of each
party.

SECTION 21.       GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

SECTION 22.       Further  Assurances.  Each of the parties  agrees to execute and deliver  such  instruments  and take such actions as
another  party  may,  from time to time,  reasonably  request in order to  effectuate  the  purpose  and to carry out the terms of this
Agreement including any amendments hereto which may be required by either Rating Agency.

SECTION 23.       Successors  and Assigns.  This  Agreement  shall bind and inure to the benefit of and be  enforceable by the Mortgage
Loan Seller and the  Purchaser  and their  permitted  successors  and assigns and, to the extent  specified in Section 13 hereof,  Bear
Stearns,  and their  directors,  officers and controlling  persons (within the meaning of federal  securities  laws). The Mortgage Loan
Seller  acknowledges  and agrees that the Purchaser may assign its rights under this Agreement  (including,  without  limitation,  with
respect to the Mortgage Loan Seller's  representations  and warranties  respecting the Mortgage Loans) to the Trustee.  Any person into
which the Mortgage Loan Seller may be merged or consolidated (or any person  resulting from any merger or  consolidation  involving the
Mortgage  Loan  Seller),  any person  resulting  from a change in form of the  Mortgage  Loan  Seller or any person  succeeding  to the
business of the  Mortgage  Loan  Seller,  shall be  considered  the  "successor"  of the Mortgage  Loan Seller  hereunder  and shall be
considered a party hereto  without the  execution or filing of any paper or any further act or consent on the part of any party hereto.
Except as  provided  in the two  preceding  sentences  and in  Section  15  hereto,  this  Agreement  cannot be  assigned,  pledged  or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement  and any such  assignment or
purported assignment shall be deemed null and void.

SECTION 24.       The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller and the Purchaser will keep in full effect all
rights as are necessary to perform their respective obligations under this Agreement.

SECTION 25.       Entire Agreement.  This Agreement contains the entire agreement and understanding between the parties with respect to
the subject matter hereof,  and  supersedes all prior and  contemporaneous  agreements,  understandings,  inducements  and  conditions,
express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

SECTION 26.       No  Partnership.  Nothing  herein  contained  shall be deemed or construed to create a  partnership  or joint venture
between the parties hereto.

SECTION 27.       Third Party  Beneficiary.  The parties to this  Agreement  agree that the  Certificate  Issuer shall be a third party
beneficiary of this Agreement.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------







         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:      /s/ Dana Dillard            
                                                              Name:
                                                              Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                              By:      /s/ Baron Silverstein       
                                                              Name:  Baron Silverstein
                                                              Title:    Vice President




















                                                                [MLPA]





--------------------------------------------------------------------------------





                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and showing an unbroken
         chain of endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available,  a copy), with evidence of such recording  indicated thereon (or if the original Security  Instrument,  assignments
         to the Trustee or intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon receipt of
         recording  information  relating to the Security Instrument required to be included thereon, be delivered to recording offices
         for  recording  and have not been  returned to the  Mortgage  Loan Seller in time to permit  their  recording  as specified in
         Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may be in the form of a
         blanket  assignment  if  permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,
         National  Association,  as Trustee",  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee
         thereon (or if the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which have
         been  delivered,  are being  delivered  or will,  upon receipt of recording  information  relating to the Security  Instrument
         required to be included  thereon,  be delivered to recording  offices for recording and have not been returned to the Mortgage
         Loan Seller in time to permit their  delivery as  specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the
         Mortgage Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such
         copy,  substantially  as follows:  "Certified to be a true and correct copy of the original,  which has been  transmitted  for
         recording");

                  (iv)     All intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
         the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
         available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or  commitment or
         binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.



--------------------------------------------------------------------------------






                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the Master Servicer's Fee Rate;
(f)      the LPMI Fee, if applicable;
(g)      the Trustee Fee Rate, if applicable;
(h)      the Net Rate;
(i)      the maturity date;
(j)      the stated original term to maturity;
(k)      the stated remaining term to maturity;
(l)      the original Principal Balance;
(m)      the first payment date;
(n)      the principal and interest payment in effect as of the Cut-off Date;
(o)      the unpaid Principal Balance as of the Cut-off Date;
(p)      the Loan-to-Value Ratio at origination;
(q)      the insurer of any Primary Mortgage Insurance Policy;
(r)      the MIN with respect to each MOM Loan;
(s)      the Gross Margin, if applicable;
(t)      the next Adjustment Date, if applicable;
(u)      the Maximum Lifetime Mortgage Rate, if applicable;
(v)      the Minimum Lifetime Mortgage Rate, if applicable;
(w)      the Periodic Rate Cap, if applicable;
(x)      the Loan Group, if applicable;
(y)      a code indicating whether the Mortgage Loan is negatively amortizing;
(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten years or any other
         period;
(aa)     the Prepayment Charge, if any;
(bb)     lien position (e.g., first lien or second lien);
(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;
(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;
(ee)     the interest-only term, if applicable;
(ff)     the Mortgage Loan Seller; and
(gg)     the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (n) and (j) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.




--------------------------------------------------------------------------------






                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All  information  in the  Prospectus  Supplement  described  under the following  Sections:  "SUMMARY OF TERMS -- The Mortgage
Pool," "DESCRIPTION OF THE MORTGAGE LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------







                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller's Information.




--------------------------------------------------------------------------------






                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request




--------------------------------------------------------------------------------






                                                               EXHIBIT 6

                                 Standard & Poor's LEVELS(R) Glossary, Version 5.6d Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


Standard & Poor's has categorized loans governed by anti-predatory lending laws in the Jurisdictions listed below into three
categories based upon a combination of factors that include (a) the risk exposure associated with the assignee liability and (b) the
tests and thresholds set forth in those laws. Note that certain loans classified by the relevant statute as Covered are included in
Standard & Poor's High Cost Loan Category because they included thresholds and tests that are typical of what is generally considered
High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
                                   ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. ss.ss. 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code ss.ss.         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. ss.ss.   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. ss.ss. 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code ss.ss.            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. ss.ss. 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. ss.ss.        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. ss.ss.        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. ss. 1639, 12 C.F.R. ss.ss. 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, ss.ss. 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   ss.ss. 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. ss.ss.          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. ss. 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. ss.
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. ss.ss. 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, ss.ss.     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. ss.ss. 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. ss.ss. 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  ss.ss. 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. ss.ss.         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. ss.ss. 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. ss.ss.      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. ss.ss. 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. ss.ss. 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. ss.ss. 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. ss.ss.      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------


Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. ss.ss.        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. ss.ss. 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor's Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. ss.ss.        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. ss.ss. 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. ss.ss.      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. ss.ss. 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. ss.ss. 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------







                           SCHEDULE A

        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


Offered Certificates             S&P        Moody's
Class I-A                        AAA          Aaa
Class II-A-1                     AAA          Aaa
Class II-A-2                     AAA          Aaa
Class III-A-1                    AAA          Aaa
Class III-A-2                    AAA          Aaa
Class III-A-3                    AAA          Aaa
Class IV-A-1                     AAA          Aaa
Class IV-A-2                     AAA          Aaa
Class IV-X                       AAA          Aaa
Class IV-A-3                     AAA          Aaa
Class B-1                        AA+          Aa1
Class B-2                         AA          Aa2
Class B-3                        AA-          Aa3
Class B-4                         A+          A1
Class B-5                         A           A2
Class B-6                        BBB         Baa2
Class B-7                        BBB-        Baa3

---------------------------------------------------------------------------------------------------------------------------------------
                                    The Class XP, R, R-X and B-IO Certificates have not been rated.

None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                                  B-1

                                                              SCHEDULE B

                                                        MORTGAGE LOAN SCHEDULE

                                                        (Provided upon request)





















--------------------------------------------------------------------------------






                                                                                                          EXHIBIT I



                                     FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a
         place of  business at 9062 Old  Annapolis  Road,  Columbia,  Maryland,  as Trustee  (and in no personal or
         other representative  capacity) under the Pooling and Servicing  Agreement,  dated as of April 1, 2006, by
         and among  Structured  Asset Mortgage  Investments II Inc., the Trustee and EMC Mortgage  Corporation  (as
         amended,  restated,  supplemented or otherwise  modified from time to time, the  "Agreement";  capitalized
         terms not defined herein have the definitions  assigned to such terms in the  Agreement),  relating to the
         GreenPoint Mortgage Funding Trust 2006-AR3,  Mortgage Pass-Through  Certificates,  Series 2006-AR3, hereby
         appoints  _______________,  in its capacity as Servicer  under the  Agreement,  as the Trustee's  true and
         lawful Special  Attorney-in-Fact,  in the Trustee's name,  place and stead and for the Trustee's  benefit,
         but only in its  capacity as Trustee  aforesaid,  to perform all acts and execute all  documents as may be
         customary,  necessary and  appropriate to effectuate the following  enumerated  transactions in respect of
         any mortgage,  deed of trust,  promissory note or real estate owned from time to time owned  (beneficially
         or in title,  whether the Trustee is named therein as mortgagee or beneficiary or has become  mortgagee or
         beneficiary  by virtue of  endorsement,  assignment or other  conveyance)  or held by or registered to the
         Trustee  (directly or through  custodians or nominees),  or in respect of which the Trustee has a security
         interest  or other  lien,  all as  provided  under the  applicable  Agreement  and only to the  extent the
         respective  Trustee has an interest  therein under the Agreement,  and in respect of which the Servicer is
         acting as servicer pursuant to the Agreement (the "Mortgage Documents").




--------------------------------------------------------------------------------







This appointment shall apply to the following enumerated transactions under the Agreement only:

The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to the
original intent of the parties thereto or to correct title errors discovered after title insurance was issued and
where such modification or re-recording does not adversely affect the lien under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public  utility
company or a state or federal  agency or unit with powers of eminent  domain  including,  without  limitation,  the
execution of partial  satisfactions/releases,  partial  reconveyances  and the execution of requests to trustees to
accomplish same.

3.       The conveyance of the properties  subject to a Mortgage Document to the applicable  mortgage  insurer,  or
the closing of the title to the  property to be acquired as real estate so owned,  or  conveyance  of title to real
estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document  or full  conveyance  upon  payment and
discharge of all sums secured thereby, including, without limitation, cancellation of the related note.

6.       The assignment of any Mortgage  Document,  in connection  with the repurchase of the mortgage loan secured
and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon payment and  discharge of all sums secured  thereby in
conjunction with the refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of foreclosure,  or
the completion of judicial or  non-judicial  foreclosure  or  termination,  cancellation  or rescission of any such
foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and performance of such other actions as
                  may be  necessary  under  the  terms  of the  Mortgage  Document  or state  law to  expeditiously
                  complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and interest
(which now is, or  hereafter  shall  become due and  payable)  belonging  to or  claimed by the  Trustee  under the
Mortgage Documents, and to use or take any lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts  and/or  negotiable  instruments  made payable to the
Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such instruments and to do and
perform all and every act and thing  necessary and proper to carry into effect the power or powers  granted by this
Limited Power of Attorney,  subject to the terms and conditions  set forth in the Agreement  including the standard
of care  applicable  to the  servicer  in the  Agreement,  and hereby does  ratify and  confirm  what such  Special
Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.



--------------------------------------------------------------------------------







IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and affixed and these
presents to be acknowledged by its duly elected and authorized officer this ___ day of ___ , 2005.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:_____________________________________
                                                              Name:
                                                              Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                         Name:
Title:                                                        Title:






STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  2005, before me, the undersigned,  a Notary Public in and for said state,  personally
appeared  __________________,  personally  known to me to be the  person  whose  name is  subscribed  to the within
instrument,  and such person  acknowledged to me that such person  executed the within  instrument in such person's
authorized  capacity  as a Senior  Vice  President  of Wells Fargo  Bank,  National  Association,  and that by such
signature on the within instrument the entity upon behalf of which such person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public







--------------------------------------------------------------------------------






                                                                                                          EXHIBIT J
                                                    [RESERVED]




--------------------------------------------------------------------------------







                                                                                                          EXHIBIT K

                                         LOAN LEVEL FORMAT FOR TAPE INPUT,
                                             SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                                COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)

Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)




Field Names and Descriptions:


Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------






                                                                                                          EXHIBIT L

                                        REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells Fargo Bank in an Excel  spreadsheet  format with fixed field names and data type.
The Excel spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o        Items in bold are  MANDATORY  FIELDS.  We must receive  information  in those fields every month in order
     for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate  that a special  action is being taken.
The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative  Action Codes to those above,  provided that the Codes are consistent with
industry  standards.  If Action Codes other than those above are used,  the  Servicer  must supply Wells Fargo Bank
with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action  Code 12 - To  report a  Mortgage  Loan  for  which  the  Borrower  has been  granted  relief  for  curing a
delinquency.  The Action  Date is the date the relief is  expected  to end.  For  military  indulgence,  it will be
three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's  filing for bankruptcy or instituting  some other type of litigation that
will  prevent  or delay  liquidation  of the  Mortgage  Loan.  The  Action  Date will be  either  the date that any
repayment plan (or  forbearance)  instituted by the bankruptcy court will expire or an additional date by which the
litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the property.  The
Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision  has been made to foreclose  the  Mortgage  Loan.  The Action Date is
the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been
accepted,  and the  Servicer,  on behalf of the owner of the  Mortgage  Loan,  has  acquired  the  property and may
dispose of it. The Action  Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the date the deed is
recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a
total  condemnation of the property has occurred.  The Action Date is the date of the foreclosure  sale or the date
the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed,  or a deed-in-lieu has been accepted,  and the
property may be conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is
the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative Loss Mitigation  Types to those above,  provided that they are consistent
with  industry  standards.  If Loss  Mitigation  Types other than those above are used,  the  Servicer  must supply
Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:

         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------






                                                                                                          EXHIBIT M




                                                    [Reserved]



--------------------------------------------------------------------------------









                                                                                                          EXHIBIT N



                                           Certificate Insurance Policy



                                 CERTIFICATE GUARANTY INSURANCE POLICY ENDORSEMENT


Attached to and forming part of                                                        Effective Date of Endorsement:
Certificate Guaranty Insurance Policy                                                                  April 28, 2006
#AB0990BE issued to:


Wells Fargo Bank, National Association,
as Trustee for the Holders of
GreenPoint Mortgage Funding Trust 2006-AR3, Mortgage
Pass-Through Certificates, Series 2006-AR3,
Class II-A-2 Certificates


         For all purposes of this Policy, the following terms shall have the following meanings:

         "Agreement" shall mean, for purposes of the Policy, the Pooling Agreement.

         "Business  Day":  Any day other than a  Saturday,  a Sunday or a day on which  banking or savings and loan
institutions  in the State of  California,  the State of New York,  the State of Minnesota or the city in which the
Corporate  Trust Office of the Trustee is located,  are  authorized  or  obligated by law or executive  order to be
closed.

         "Certificate  Insurer" shall mean Ambac  Assurance  Corporation,  or any successor  thereto,  as issuer of
this Policy.

         "Class II-A-2 Certificates" shall mean GreenPoint Mortgage Funding Trust 2006-AR3,  Mortgage  Pass-Through
Certificates,  Series 2006-AR3,  Class II-A-2  Certificates,  substantially in the form set forth in Exhibit A-1 to
the Agreement.

         "Deficiency  Amount" shall mean (a) for any Distribution  Date prior to the Final  Distribution  Date, the
sum of (1) the excess,  if any, of the Current  Interest on the Insured  Certificates  over the amount of Available
Funds to pay the Current Interest on the Insured  Certificates on such  Distribution  Date, and (2) the amount,  if
any, of any Realized Losses allocable to the Insured  Certificates on such  Distribution  Date (after giving effect
to all  distributions to be made thereon on such  Distribution  Date, other than pursuant to a claim on the Policy)
and (b) for the Final  Distribution  Date,  the sum of (x) the  amount  set  forth in clause  (a) above and (y) the
outstanding  Current  Principal  Amount  of the  Insured  Certificates,  after  giving  effect to all  payments  of
principal  on the Insured  Certificates  on such Final  Distribution  Date,  other than  pursuant to a claim on the
Policy on that Distribution Date.

         "Distribution  Date":  The 25th day of any month,  or if such 25th day is not a Business Day, the Business
Day immediately following such 25th day, commencing in May 2006.

         "Due for Payment" shall mean with respect to an Insured  Amount,  the  Distribution  Date on which Insured
Amounts are due and payable pursuant to the terms of the Agreement.

         "Final Distribution Date" shall mean the Distribution Date occurring in May 2036.

         "First Distribution Date" shall mean May 25, 2006.

         "Holder"  shall mean the registered  owner or beneficial  owner of an Insured  Certificate,  but shall not
include the Trustee,  the Sponsor,  the Depositor,  the Servicer or any of their respective  affiliates (other than
Bear,  Stearns & Co. Inc.,  Bear Stearns  Securities  Corp.,  Bear  Stearns  International  Limited or Bear Stearns
Investment Products Inc.), unless otherwise agreed to by the Certificate Insurer.

         "Insured  Amounts" shall mean,  with respect to any  Distribution  Date,  the  Deficiency  Amount for such
Distribution Date.

         "Insured Certificates" shall mean the Class II-A-2 Certificates.

         "Insured  Payments" shall mean, with respect to any Distribution  Date, the aggregate amount actually paid
by the  Certificate  Insurer to the Trustee in respect of (i)  Insured  Amounts  for a  Distribution  Date and (ii)
Preference Amounts for any given Business Day.

         "Late Payment Rate" shall mean for any  Distribution  Date,  the lesser of (i) the greater of (a) the rate
of interest,  as it is publicly  announced by Citibank,  N.A. at its principal  office in New York, New York as its
prime rate (any change in such prime rate of  interest to be  effective  on the date such  change is  announced  by
Citibank,  N.A.) plus 2% and (b) the then applicable highest rate of interest on the Insured  Certificates and (ii)
the maximum rate  permissible  under  applicable  usury or similar laws limiting  interest rates.  The Late Payment
Rate shall be computed on the basis of the actual number of days elapsed over a year of 360 days.

         "Nonpayment"  shall mean, with respect to any Distribution  Date, an Insured Amount is Due for Payment but
has not been paid pursuant to the Agreement.

         "Notice"  shall mean the  telephonic or  telegraphic  notice,  promptly  confirmed in writing by facsimile
substantially  in the form of  Exhibit  A to this  Policy,  from the  Trustee  specifying  the  Insured  Amount  or
Preference Amount which shall be due and owing on the applicable Distribution Date.

         "Policy" shall mean this Certificate  Guaranty  Insurance Policy together with each and every  endorsement
thereto.

         "Pooling  Agreement"  shall mean the Pooling and Agreement,  dated April 1 2006,  among  Structured  Asset
Mortgage  Investments  II Inc., as  Depositor,  EMC Mortgage  Corporation,  as Sponsor and Servicer and Wells Fargo
Bank, National  Association,  as Trustee,  as such agreement may be amended,  modified or supplemented from time to
time.

         "Preference  Amount" shall mean any payment of principal or interest on an Insured  Certificate  which has
become  Due for  Payment  and  which is made to a Holder  by or on behalf  of the  Trust,  which has been  deemed a
preferential  transfer and was previously  recovered from the Holder pursuant to the United States  Bankruptcy Code
in accordance with a final, non-appealable order of a court of competent jurisdiction.

         "Premium" shall mean the amount payable to the Certificate  Insurer on each  Distribution  Date calculated
at the Premium Percentage.

         "Premium Percentage" shall mean 0.0875% per annum.

         "Reimbursement  Amount" shall mean, as to any Distribution  Date, the sum of (i) all Insured Payments paid
by the  Certificate  Insurer,  but for  which  the  Certificate  Insurer  has not  been  reimbursed  prior  to such
Distribution  Date pursuant to Section 6.01 of the Agreement,  plus (ii) interest  accrued  thereon,  calculated at
the related  Late Payment Rate from the date the Trustee  received  the related  Insured  Payments or the date such
Insured Payments were made.

         "Trustee"  shall  mean  Wells  Fargo  Bank,  National  Association  or its  successor-in-interest,  in its
capacity as Trustee under the Agreement,  or if any successor trustee shall be appointed as provided therein,  then
"Trustee" shall also mean such successor trustee, as the case may be, subject to the provisions thereof.

         Capitalized  terms used herein as defined  terms and not otherwise  defined  herein shall have the meaning
assigned to them in the Agreement,  without regard to any amendment or modification thereof,  unless such amendment
or  modification  has been  approved  in writing by the  Certificate  Insurer,  to the  extent  required  under the
Agreement.

         Notwithstanding  any other provision of the Policy,  the  Certificate  Insurer will pay any Insured Amount
payable  hereunder  no later than 12:00  noon,  New York City time,  on the later of (i) the  Distribution  Date on
which the related  Insured  Amount is Due for Payment and (ii) the second  Business  Day  following  receipt in New
York,  New York on a  Business  Day by the  Certificate  Insurer  of a Notice;  provided  that,  if such  Notice is
received  after  12:00 noon,  New York City time,  on such  Business  Day, it shall be deemed to be received on the
following  Business Day. If any such Notice is not in proper form or is otherwise  insufficient  for the purpose of
making a claim under the Policy,  it shall be deemed not to have been received for purposes of this paragraph,  and
the  Certificate  Insurer  shall  promptly so advise the Trustee and the Trustee may submit an amended or corrected
Notice.

         The  Certificate  Insurer  shall  pay any  Preference  Amount  when due to be paid  pursuant  to the Order
referred to below,  but in any event no earlier than the third  Business Day following  receipt by the  Certificate
Insurer of (i) a certified copy of a final,  non-appealable order of a court or other body exercising  jurisdiction
in such insolvency  proceeding to the effect that the Trustee or Holder, as applicable,  is required to return such
Preference  Amount  paid  during the term of this Policy  because  such  payments  were  avoided as a  preferential
transfer or otherwise  rescinded or required to be restored by the Trustee or Holder (the  "Order"),  (ii) a notice
by or on behalf of the Trustee or Holder that the Order has been  entered and is not subject to any stay,  (iii) an
assignment,  in form and substance  satisfactory  to the  Certificate  Insurer,  duly executed and delivered by the
Trustee or Holder,  as applicable,  irrevocably  assigning to the Certificate  Insurer all rights and claims of the
Trustee or Holder  relating to or arising  under the  Agreement  against the estate of the Trust or otherwise  with
respect  to such  Preference  Amount  and (iv) a Notice (in the form  attached  hereto as Exhibit A)  appropriately
completed and executed by the Trustee;  provided,  that if such  documents are received  after 12:00 noon, New York
City time,  on such Business  Day,  they will be deemed to be received on the  following  Business  Day;  provided,
further,  that the  Certificate  Insurer  shall not be obligated  to make any payment in respect of any  Preference
Amount  representing a payment of principal on the Insured  Certificates prior to the time the Certificate  Insurer
would have been  required to make a payment in respect of such  principal  pursuant to the first  paragraph  of the
Policy.  Such  payment  shall be  disbursed  to the  receiver,  conservator,  debtor-in-possession  or  trustee  in
bankruptcy  named in the  Order,  and not to the  Holder  directly,  unless  the  Holder  has made a payment of the
Preference Amount to the court or such receiver,  conservator,  debtor-in-possession or trustee in bankruptcy named
in the Order, in which case the Certificate  Insurer will pay the Holder,  subject to the delivery of (a) the items
referred to in clauses (i), (ii),  (iii) and (iv) above to the  Certificate  Insurer and (b) evidence  satisfactory
to  the   Certificate   Insurer   that   payment   has  been  made  to  such   court  or   receiver,   conservator,
debtor-in-possession or trustee in bankruptcy named in the Order.

         The  Certificate  Insurer shall be subrogated to the rights of each Holder to the extent of any payment by
the Certificate Insurer under the Policy.

         The  Certificate  Insurer  hereby agrees that if it shall be subrogated to the rights of Holders by virtue
of any payment  under this  Policy,  no recovery of such  payment will occur unless the full amount of the Holders'
allocable  distributions  for such  Distribution  Date can be made. In so doing,  the Certificate  Insurer does not
waive its rights to seek full payment of all Reimbursement Amounts owed to it hereunder or under the Agreement.

         The Policy  does not cover  Prepayment  Interest  Shortfalls,  Basis Risk  Shortfalls,  or any  shortfalls
resulting from Net Deferred  Interest or the application of the Relief Act or similar state laws,  allocated to the
Insured  Certificates,  nor does the Policy  guarantee to the Holders of the Insured  Certificates  any  particular
rate of  principal  payment.  In  addition,  the Policy  does not cover  shortfalls,  if any,  attributable  to the
liability of the Trust, any REMIC or the Trustee for withholding taxes, if any,  (including  interest and penalties
in respect of any liability for  withholding  taxes) nor any risk other than  Nonpayment,  including the failure of
the Trustee to make any payment  required  under the  Agreement  to the  Holders of the Insured  Certificates.  The
Policy  will not cover any  reduction  in the amount of Current  Interest  payable  to the  holders of the  Insured
Certificates on any Distribution Date due to the Pass-Through Rate for the Insured  Certificates  exceeding the Net
Rate Cap for the Insured Certificates on such Distribution Date.

         The terms and  provisions  of the Agreement  constitute  the  instrument of assignment  referred to in the
second paragraph of the face of this Policy.

         A premium  will be payable on this Policy on each  Distribution  Date as  provided in Section  6.01 of the
Agreement, beginning with the First Distribution Date, in an amount equal to the Premium.

         THE  INSURANCE  PROVIDED BY THE POLICY IS NOT COVERED BY THE  PROPERTY/CASUALTY  INSURANCE  SECURITY  FUND
SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.

         Nothing  herein  contained  shall be held to vary,  alter,  waive or extend any of the terms,  conditions,
provisions, agreements or limitations of the above mentioned Policy other than as above stated.

         To the extent the  provisions  of this  endorsement  conflict with the  provisions in the  above-mentioned
Policy, the provisions of this endorsement shall govern.

         The Policy and the obligations of the  Certificate  Insurer  thereunder will terminate  without any action
on the part of the  Certificate  Insurer or any other person on the date that is one year and one day following the
earlier to occur of (i) the date on which all amounts  required to be paid on the  Insured  Certificates  have been
paid in full and (ii) the Final  Distribution  Date. Upon termination of the Policy,  the Trustee shall deliver the
original of the Policy to the Certificate Insurer.

         No person other than the Trustee shall be entitled to present the Notice.

         No waiver of any rights or powers of the  Certificate  Insurer,  the  Holders or the Trustee or consent by
any of them shall be valid unless signed by an authorized officer or agent thereof.

         This Policy is issued under and pursuant to, and shall be construed in  accordance  with,  the laws of the
State of New York, without giving effect to the conflict of laws principles thereof.

         The  Certificate  Insurer's  obligations  under the Policy will be discharged to the extent that funds are
received  by the Trustee  from the  Certificate  Insurer  for  payment to the  holders of the Insured  Certificates
whether or not those funds are  properly  paid by the  Trustee.  Payments of Insured  Amounts  will be made only at
the time set forth in the Policy,  and no accelerated  payments of Insured  Amounts will be made  regardless of any
acceleration  of the  Insured  Certificates,  unless  the  acceleration  is at the sole  option of the  Certificate
Insurer.



--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  Ambac Assurance  Corporation has caused this  endorsement to the Policy to be signed
by its duly authorized officers.

         /s/ Kathleen Drennen                                 /s/ Jeffrey Nabi                            
Assistant Secretary                                          Managing Director






--------------------------------------------------------------------------------




                                                     EXHIBIT A
                                   TO THE CERTIFICATE GUARANTY INSURANCE POLICY
                                                Policy No. AB0990BE


                                          NOTICE OF NONPAYMENT AND DEMAND
                               FOR PAYMENT OF INSURED AMOUNTS AND PREFERENCE AMOUNTS

                                                                       Date: [             ]


Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention:  General Counsel

         Reference is made to Certificate  Guaranty  Insurance  Policy No. AB0990BE (the "Policy")  issued by Ambac
Assurance  Corporation  ("Ambac").  Terms  capitalized  herein and not  otherwise  defined  shall have the meanings
specified in the Policy and the Agreement,  dated as of April 1, 2006, among Structured Asset Mortgage  Investments
II Inc.,  as  Depositor,  EMC  Mortgage  Corporation,  as Sponsor  and  Servicer  and Wells  Fargo  Bank,  National
Association, as Trustee, as the case may be, unless the context otherwise requires.

         The Trustee hereby certifies as follows:

1.       The Trustee is the Trustee under the Agreement for the Holders.

2.       The relevant Distribution Date is [date].

3.       Payment  on the  Insured  Certificates  in  respect  of the  Distribution  Date is due to be  received  on
                           _________________________ under the Agreement in an amount equal to $_________.

4.       [There is an Insured Amount of $______________ in respect of the Class II-A-2  Certificates,  which amount
                           is Due for Payment pursuant to the terms of the Agreement.]

                           [There is a  Preference  Amount  of  $______________  in  respect  of the  Class  II-A-2
                           Certificates, which is due and payable pursuant to the terms of the Agreement.]

5.       The Trustee has not heretofore made a demand for the [Insured  Amount]  [Preference  Amount] in respect of
                           the Distribution Date.

6.       The Trustee  hereby  requests  the payment of the  [Insured  Amount that is Due For  Payment]  [Preference
                           Amount] be made by Ambac under the Policy and directs that  payment  under the Policy be
                           made to the  following  account by bank wire  transfer  of federal or other  immediately
                           available    funds   in    accordance    with   the    terms   of   the    Policy    to:
                           ______________________________ (Trustee's account number).

7.       The Trustee  hereby  agrees that,  following  receipt of the  [Insured  Amount]  [Preference  Amount] from
                           Ambac,  it shall (a) hold such  amounts  in trust  and  apply the same  directly  to the
                           distribution  of payment on the Class II-A-2  Certificates  when due; (b) not apply such
                           funds for any other  purpose;  (c)  deposit  such  funds to the Policy  Account  and not
                           commingle  such funds with other  funds held by Trustee  and (d)  maintain  an  accurate
                           record of such payments with respect to each  certificate  and the  corresponding  claim
                           on the Policy and proceeds thereof.

         ANY PERSON WHO  KNOWINGLY  AND WITH  INTENT TO DEFRAUD  ANY  INSURANCE  COMPANY OR OTHER  PERSON  FILES AN
APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM  CONTAINING ANY MATERIALLY FALSE  INFORMATION,  OR CONCEALS FOR THE
PURPOSE OF  MISLEADING,  INFORMATION  CONCERNING  ANY FACT MATERIAL  THERETO,  COMMITS A FRAUDULENT  INSURANCE ACT,
WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL  PENALTY NOT TO EXCEED FIVE  THOUSAND  DOLLARS AND THE STATED
VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

                                                     By:      __________________________________
                                                              Trustee

                                                     Title:   __________________________________
                                                              (Officer)






--------------------------------------------------------------------------------










                                                                                                          EXHIBIT O

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow
Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party's
title.  So, for example, in a particular transaction, the trustee may perform the "paying agent" and "securities
administrator" functions, while in another transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that
they are attesting only to the portion of the distribution chain they are responsible for in the related
transaction agreements.

Key:     X - obligation


         Key:
         X - obligation


         Where there are  multiple  checks for  criteria  the  attesting  party will  identify in their  management
assertion that they are attesting only to the portion of the  distribution  chain they are  responsible  for in the
related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
                                                                     Primary
  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X             X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 30 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items. These reconciling items are
                       resolved within 90 calendar days of their
                       original identification, or such other
                       number of days specified in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X             X             X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------

-------------------------------------------------------------------------------------------------------------------








                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:



--------------------------------------------------------------------------------








                                                                                                          EXHIBIT P



                                           FORM OF BACK-UP CERTIFICATION


         Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of [NAME  OF  COMPANY]  (the  "Company"),
certify to [the Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

1.       I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with Item 1123
         of Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with
         the servicing  criteria set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided
         in  accordance  with Rules  13a-18 and 15d-18  under  Securities  Exchange  Act of 1934,  as amended  (the
         "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the  registered  public
         accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange Act and Section 1122(b) of Regulation AB (the "Attestation  Report"),  and all servicing reports,
         officer's  certificates  and other  information  relating to the  servicing of the  Mortgage  Loans by the
         Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Servicer]  [Trustee]
         pursuant to the Agreement (collectively, the "Company Servicing Information");

2.       Based on my knowledge,  the Company Servicing  Information,  taken as a whole, does not contain any untrue
         statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
         the light of the  circumstances  under which such statements were made, not misleading with respect to the
         period of time covered by the Company Servicing Information;

3.       Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

4.       I am responsible  for reviewing the  activities  performed by the Company as servicer under the Agreement,
         and based on my knowledge and the compliance  review  conducted in preparing the Compliance  Statement and
         except as disclosed in the Compliance  Statement,  the Servicing Assessment or the Attestation Report, the
         Company has fulfilled its obligations under the Agreement in all material respects; and

5.       The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
         Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
         Subservicer  and  Subcontractor  pursuant  to  the  Agreement,  have  been  provided  to  the  [Depositor]
         [Servicer].  Any material instances of noncompliance  described in such reports have been disclosed to the
         [Depositor]  [Servicer].  Any material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.


                                                             Date:  _________________________


                                                             By:      _______________________________
                                                             Name:
                                                             Title:





--------------------------------------------------------------------------------






                                                                                                          EXHIBIT Q

                                         FORM 10-D, FORM 8-K AND FORM 10-K
                                             REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for
reporting the information to the party identified as responsible for preparing the Securities Exchange Act
Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be included
in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided
by the Trustee based on information received from the Servicer; and b) items marked "Form 10-D report" are
required to be in the Form 10-D report but not the Monthly Statements to Certificateholders, provided by the
party indicated.  Information under all other Items of Form 10-D is to be included in the Form 10-D report and
sent to the Trustee and the Depositor.

X= all parties that x is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
   Form      Item        Description        Servicer           Trustee            Custodian         Depositor             Sponsor
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ----------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- ----------------------------------------------------------------------------------------------------------------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            1       Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1121(a) -
                    Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (1) Any applicable                 X
                    record dates,
                    accrual dates,                     (Monthly Statements to
                    determination dates                Certificateholders)
                    for calculating
                    distributions and
                    actual distribution
                    dates for the
                    distribution period.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (2) Cash flows                     X
                    received and the
                    sources thereof for                (Monthly Statements to
                    distributions, fees                Certificateholders)
                    and expenses.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (3) Calculated                     X
                    amounts and
                    distribution of the                (Monthly Statements to
                    flow of funds for                  Certificateholders)
                    the period itemized
                    by type and priority
                    of payment,
                    including:
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                             (i) Fees or               X
                    expenses accrued and
                    paid, with an                      (Monthly Statements to
                    identification of                  Certificateholders)
                    the general purpose
                    of such fees and the
                    party receiving such
                    fees or expenses.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                             (ii)                      X
                    Payments accrued or
                    paid with respect to               (Monthly Statements to
                    enhancement or other               Certificateholders)
                    support identified
                    in Item 1114 of
                    Regulation AB (such
                    as insurance
                    premiums or other
                    enhancement
                    maintenance fees),
                    with an
                    identification of
                    the general purpose
                    of such payments and
                    the party receiving
                    such payments.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                             (iii)                     X
                    Principal, interest
                    and other                          (Monthly Statements to
                    distributions                      Certificateholders)
                    accrued and paid on
                    the asset-backed
                    securities by type
                    and by class or
                    series and any
                    principal or
                    interest shortfalls
                    or carryovers.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                             (iv) The                  X
                    amount of excess
                    cash flow or excess                (Monthly Statements to
                    spread and the                     Certificateholders)
                    disposition of
                    excess cash flow.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (4) Beginning and                  X
                    ending principal
                    balances of the                    (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (5) Interest rates                 X
                    applicable to the
                    pool assets and the                (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities, as
                    applicable. Consider
                    providing interest
                    rate information for
                    pool assets in
                    appropriate
                    distributional
                    groups or
                    incremental ranges.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (6) Beginning and                  X
                    ending balances of
                    transaction                        (Monthly Statements to
                    accounts, such as                  Certificateholders)
                    reserve accounts,
                    and material account
                    activity during the
                    period.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (7) Any amounts                    X
                    drawn on any credit
                    enhancement or other               (Monthly Statements to
                    support identified                 Certificateholders)
                    in Item 1114 of
                    Regulation AB, as
                    applicable, and the
                    amount of coverage
                    remaining under any
                    such enhancement, if
                    known and applicable.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (8) Number and                     X                                       Updated pool
                    amount of pool                                                             composition
                    assets at the                      (Monthly Statements to                  information fields
                    beginning and ending               Certificateholders)                     to be as specified
                    of each period, and                                                        by Depositor from
                    updated pool                                                               time to time
                    composition
                    information, such as
                    weighted average
                    coupon, weighted
                    average remaining
                    term, pool factors
                    and prepayment
                    amounts.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (9) Delinquency and    X           X
                    loss information for
                    the period.                        (Monthly Statements to
                                                       Certificateholders)
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    In addition,           X
                    describe any
                    material changes to
                    the information
                    specified in Item
                    1100(b)(5) of
                    Regulation AB
                    regarding the pool
                    assets. (methodology)
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (10) Information on    X           X
                    the amount, terms
                    and general purpose                (Monthly Statements to
                    of any advances made               Certificateholders)
                    or reimbursed during
                    the period,
                    including the
                    general use of funds
                    advanced and the
                    general source of
                    funds for
                    reimbursements.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (11) Any material      X           X
                    modifications,
                    extensions or                      (Monthly Statements to
                    waivers to pool                    Certificateholders)
                    asset terms, fees,
                    penalties or
                    payments during the
                    distribution period
                    or that have
                    cumulatively become
                    material over time.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (12) Material          X           X*                                      X
                    breaches of pool
                    asset                              (if agreed upon by the
                    representations or                 parties)
                    warranties or
                    transaction
                    covenants.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (13) Information on                X
                    ratio, coverage or
                    other tests used for               (Monthly Statements to
                    determining any                    Certificateholders)
                    early amortization,
                    liquidation or other
                    performance trigger
                    and whether the
                    trigger was met.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    (14) Information                                                           X
                    regarding any new
                    issuance of
                    asset-backed
                    securities backed by
                    the same asset pool,
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          [information     X           X                                       X
                          regarding] any
                          pool asset
                          changes (other
                          than in
                          connection
                          with a pool
                          asset
                          converting
                          into cash in
                          accordance
                          with its
                          terms), such
                          as additions
                          or removals in
                          connection
                          with a
                          prefunding or
                          revolving
                          period and
                          pool asset
                          substitutions
                          and
                          repurchases
                          (and purchase
                          rates, if
                          applicable),
                          and cash flows
                          available for
                          future
                          purchases,
                          such as the
                          balances of
                          any prefunding
                          or revolving
                          accounts, if
                          applicable.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Disclose any                                                         X                     X
                          material
                          changes in the
                          solicitation,
                          credit-granting,
                          underwriting,
                          origination,
                          acquisition or
                          pool selection
                          criteria or
                          procedures, as
                          applicable,
                          used to
                          originate,
                          acquire or
                          select the new
                          pool assets.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1121(b) -                                                             X
                    Pre-Funding or
                    Revolving Period
                    Information

                    Updated pool
                    information as
                    required under Item
                    1121(b).
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            2       Legal Proceedings
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Sponsor (Seller)                                                                                 X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Trustee


----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Issuing entity                                                             X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            3       Sales of Securities
                    and Use of Proceeds
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Information from                                                           X
                    Item 2(a) of Part II
                    of Form 10-Q:

                    With respect to any
                    sale of securities
                    by the sponsor,
                    depositor or issuing
                    entity, that are
                    backed by the same
                    asset pool or are
                    otherwise issued by
                    the issuing entity,
                    whether or not
                    registered, provide
                    the sales and use of
                    proceeds information
                    in Item 701 of
                    Regulation S-K.
                    Pricing information
                    can be omitted if
                    securities were not
                    registered.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            4       Defaults Upon Senior
                    Securities
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Information from                   X
                    Item 3 of Part II of
                    Form 10-Q:

                    Report the
                    occurrence of any
                    Event of Default
                    (after expiration of
                    any grace period and
                    provision of any
                    required notice)
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            5       Submission of
                    Matters to a Vote of
                    Security Holders
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Information from                   X
                    Item 4 of Part II of
                    Form 10-Q
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6       Significant Obligors
                    of Pool Assets
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1112(b) -                                                             X
                    Significant Obligor
                    Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Item.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            7       Significant
                    Enhancement Provider
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Determining                  X
                          applicable
                          disclosure
                          threshold
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Determining                                                          X
                          current
                          maximum
                          probable
                          exposure
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Determining                  X
                          current
                          significance
                          percentage
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Items.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            8       Other Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ----------------------
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    period covered by
                    the Form 10-D but
                    not reported
----------- ------- ----------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            9       Exhibits
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Distribution report                X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Exhibits required by                                                       X
                    Item 601 of
                    Regulation S-K, such
                    as material
                    agreements
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- -------------- ---------------- ------------
8-K
----------- -------------- ---------------- ------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            1.01    Entry into a
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Disclosure is          X           X                                       X                     X
                    required regarding
                    entry into or
                    amendment of any
                    definitive agreement
                    that is material to
                    the securitization,
                    even if depositor is
                    not a party.

                    Examples: servicing
                    agreement, custodial
                    agreement.

                    Note: disclosure not
                    required as to
                    definitive
                    agreements that are
                    fully disclosed in
                    the prospectus
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            1.02    Termination of a       X           X                                       X                     X
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Disclosure is
                    required regarding
                    termination of  any
                    definitive agreement
                    that is material to
                    the securitization
                    (other than
                    expiration in
                    accordance with its
                    terms), even if
                    depositor is not a
                    party.


                    Examples: servicing
                    agreement, custodial
                    agreement.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            1.03    Bankruptcy or
                    Receivership
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Disclosure is          X           X                        X              X                     X
                    required regarding
                    the bankruptcy or
                    receivership, if
                    known to the Master
                    Servicer, with
                    respect to any of
                    the following:

                    Sponsor (Seller),
                    Depositor, Master
                    Servicer, affiliated
                    Servicer, other
                    Servicer servicing
                    20% or more of pool
                    assets at time of
                    report, other
                    material servicers,
                    Certificate
                    Administrator,
                    Trustee, significant
                    obligor, credit
                    enhancer (10% or
                    more), derivatives
                    counterparty,
                    Custodian
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            2.04    Triggering Events
                    that Accelerate or
                    Increase a Direct
                    Financial Obligation
                    or an Obligation
                    under an Off-Balance
                    Sheet Arrangement
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Includes an early      X           X
                    amortization,
                    performance trigger
                    or other event,
                    including event of
                    default, that would
                    materially alter the
                    payment
                    priority/distribution
                    of cash
                    flows/amortization
                    schedule.

                    Disclosure will be
                    made of events other
                    than waterfall
                    triggers which are
                    disclosed in the
                    Monthly Statements
                    to Certificateholders
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            3.03    Material
                    Modification to
                    Rights of Security
                    Holders
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Disclosure is                      X                                       X
                    required of any
                    material
                    modification to
                    documents defining
                    the rights of
                    Certificateholders,
                    including the
                    Pooling and
                    Servicing Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            5.03    Amendments to
                    Articles of
                    Incorporation or
                    Bylaws; Change in
                    Fiscal Year
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Disclosure is                                                              X
                    required of any
                    amendment "to the
                    governing documents
                    of the issuing
                    entity"
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            5.06    Change in Shell
                    Company Status
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    [Not applicable to                                                         X
                    ABS issuers]
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6.01    ABS Informational
                    and Computational
                    Material
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    [Not included in                                                           X
                    reports to be filed
                    under Section 3.18]
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6.02    Change of Servicer
                    or Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Requires disclosure
                    of any removal,
                    replacement,
                    substitution or
                    addition of any
                    master servicer,
                    affiliated servicer,
                    other servicer
                    servicing 10% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers,
                    certificate
                    administrator or
                    trustee.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Reg AB disclosure      X
                    about any new
                    servicer is also
                    required.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Reg AB disclosure                  X
                    about any new
                    trustee is also
                    required.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6.03    Change in Credit
                    Enhancement or Other
                    External Support
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Covers termination                 X                                       X
                    of any enhancement
                    in manner other than
                    by its terms, the
                    addition of an
                    enhancement, or a
                    material change in
                    the enhancement
                    provided.  Applies
                    to external credit
                    enhancements as well
                    as derivatives.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Reg AB disclosure                  X                                       X
                    about any new
                    enhancement provider
                    is also required.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6.04    Failure to Make a                  X
                    Required Distribution
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            6.05    Securities Act
                    Updating Disclosure
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    If any material pool                                                       X
                    characteristic
                    differs by 5% or
                    more at the time of
                    issuance of the
                    securities from the
                    description in the
                    final prospectus,
                    provide updated Reg
                    AB disclosure about
                    the actual asset
                    pool.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    If there are any new                                                       X
                    servicers or
                    originators required
                    to be disclosed
                    under Regulation AB
                    as a result of the
                    foregoing, provide
                    the information
                    called for in Items
                    1108 and 1110
                    respectively.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            7.01    Regulation FD          X           X                        X              X
                    Disclosure
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            8.01    Other Events
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Any event, with                                                            X
                    respect to which
                    information is not
                    otherwise called for
                    in Form 8-K, that
                    the registrant deems
                    of importance to
                    security holders.
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ----------------------
            9.01    Financial Statements
                    and Exhibits
----------- ------- ----------------------
----------- -------------- ---------------- -----------
10-K
----------- -------------- ---------------- -----------
----------- ------- ---------------------- ----------- ------------------------ -------------- ---------------- ------------
            9B      Other Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ---------------- ------------
----------- ------- ----------------------
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    fourth quarter
                    covered by the Form
                    10-K but not reported
----------- ------- ----------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
            15      Exhibits and
                    Financial Statement
                    Schedules
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1112(b) -                                                             X
                    Significant Obligor
                    Financial Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                         Determining                   X
                         applicable
                         disclosure
                         threshold
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial Information
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                         Determining                                                           X
                         current maximum
                         probable
                         exposure
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                         Determining                   X
                         current
                         significance
                         percentage
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Sponsor (Seller)                                                                                 X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Issuing entity                                                             X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1119 -
                    Affiliations and
                    relationships
                    between the
                    following entities,
                    or their respective
                    affiliates, that are
                    material to
                    Certificateholders:
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Sponsor (Seller)                                                                                 X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Originator                                                                 X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Credit                                                                     X
                    Enhancer/Support
                    Provider
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Significant Obligor                                                        X
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1122 -            X           X                        X
                    Assessment of
                    Compliance with
                    Servicing Criteria
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------
                    Item 1123 - Servicer   X
                    Compliance Statement
----------- ------- ---------------------- ----------- ------------------------ -------------- --------------------- -------------------




--------------------------------------------------------------------------------








                                                                                                          EXHIBIT R

                                        Additional Disclosure Notification


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia Maryland 21046
Fax:  (410) 715-2380,
E-mail:  [_____________________]
Attn:  Corporate Trust Services - GREENPOINT 2006-AR3 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of April 1, 2006,
among  Structured  Asset  Mortgage  Investments  II Inc., as  depositor,  EMC Mortgage  Corporation,  as seller and
servicer and Wells Fargo Bank, National  Association,  as trustee.  The Undersigned,  as securities  administrator,
hereby  notifies you that certain events have come to our attention that  [will][may]  need to be disclosed on Form
[   ].

Description of Additional Form [   ] Disclosure:







List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:



         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email
address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]



                                                              By: __________________
                                                                    Name:
                                                                    Title:







--------------------------------------------------------------------------------




C



                                                                                                          EXHIBIT S



                                               FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

I,  ____________________________,  the  _______________________  of [NAME OF COMPANY] (the  "Company"),  certify to
[the Purchaser],  [the Depositor],  and the [Trustee],  and their officers, with the knowledge and intent that they
will rely upon this certification, that:

I have  reviewed  the  servicer  compliance  statement  of the  Company  provided in  accordance  with Item 1123 of
Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the  Company's  compliance  with the
servicing  criteria set forth in Item 1122(d) of Regulation AB (the "Servicing  Criteria"),  provided in accordance
with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122
of Regulation  AB (the  "Servicing  Assessment"),  the  registered  public  accounting  firm's  attestation  report
provided in  accordance  with Rules 13a-18 and 15d-18 under the Exchange Act and Section  1122(b) of  Regulation AB
(the "Attestation  Report"),  and all servicing reports,  officer's  certificates and other information relating to
the  servicing  of the  Mortgage  Loans by the  Company  during  200[ ] that were  delivered  by the Company to the
[Depositor] [Trustee] pursuant to the Agreement (collectively, the "Company Servicing Information");

Based on my knowledge,  the Company Servicing Information,  taken as a whole, does not contain any untrue statement
of a material  fact or omit to state a material  fact  necessary to make the  statements  made, in the light of the
circumstances  under which such  statements were made, not misleading with respect to the period of time covered by
the Company Servicing Information;

Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the Company under the
Agreement has been provided to the [Depositor] [Trustee];

I am responsible for reviewing the activities  performed by the Company as servicer under the Agreement,  and based
on my knowledge and the compliance  review conducted in preparing the Compliance  Statement and except as disclosed
in the Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its
obligations under the Agreement in all material respects; and

The Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the Servicing
Assessment and Attestation  Report required to be provided by the Company and by any Subservicer and  Subcontractor
pursuant  to the  Agreement,  have been  provided to the  [Depositor].  Any  material  instances  of  noncompliance
described in such reports have been disclosed to the [Depositor].  Any material instance of noncompliance  with the
Servicing Criteria has been disclosed in such reports.





--------------------------------------------------------------------------------







                        Schedule A


---------------------- -------------- -------------------
                                          Balance of
                                           40-Year
  Distribution Date       Period       Loans at 16%CPR
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2016             120          117,147,957
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2016              121          115,380,164
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2016             122          113,638,246
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2016             123          111,921,917
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2016            124          110,230,799
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2016           125          108,564,437
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2016            126          106,922,554
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2016           127          105,304,715
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2016           128          103,710,839
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2017            129          102,140,854
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2017           130          100,594,797
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2017             131           99,071,658
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2017             132           97,570,878
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2017              133           96,092,206
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2017             134           94,635,316
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2017             135           93,199,889
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2017            136           91,785,617
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2017           137           90,392,266
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2017            138           89,019,461
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2017           139           87,666,980
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2017           140           86,334,600
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2018            141           85,022,131
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2018           142           83,729,532
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2018             143           82,456,149
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2018             144           81,201,705
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2018              145           79,965,860
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2018             146           78,748,409
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2018             147           77,549,082
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2018            148           76,367,555
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2018           149           75,203,628
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2018            150           74,057,043
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2018           151           72,927,544
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2018           152           71,814,843
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2019            153           70,718,615
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2019           154           69,638,475
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2019             155           68,574,395
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2019             156           67,526,196
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2019              157           66,493,640
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2019             158           65,476,448
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2019             159           64,474,445
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2019            160           63,487,407
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2019           161           62,515,111
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2019            162           61,557,292
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2019           163           60,613,782
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2019           164           59,684,285
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2020            165           58,768,537
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2020           166           57,866,225
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2020             167           56,977,317
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2020             168           56,101,661
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2020              169           55,239,060
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2020             170           54,389,324
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2020             171           53,552,304
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2020            172           52,727,729
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2020           173           51,915,457
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2020            174           51,115,307
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2020           175           50,327,100
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2020           176           49,550,655
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2021            177           48,785,758
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2021           178           48,032,266
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2021             179           47,289,992
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2021             180           46,558,808
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2021              181           45,838,516
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2021             182           45,128,990
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2021             183           44,430,037
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2021            184           43,741,504
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2021           185           43,063,270
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2021            186           42,395,152
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2021           187           41,737,001
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2021           188           41,088,695
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2022            189           40,450,147
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2022           190           39,821,252
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2022             191           39,201,769
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2022             192           38,591,539
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2022              193           37,990,426
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2022             194           37,398,296
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2022             195           36,815,019
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2022            196           36,240,464
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2022           197           35,674,504
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2022            198           35,117,013
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2022           199           34,567,868
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2022           200           34,026,971
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2023            201           33,494,249
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2023           202           32,969,664
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2023             203           32,452,967
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2023             204           31,943,991
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2023              205           31,442,647
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2023             206           30,948,823
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2023             207           30,462,410
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2023            208           29,983,297
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2023           209           29,511,380
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2023            210           29,046,551
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2023           211           28,588,709
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2023           212           28,137,774
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2024            213           27,693,685
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2024           214           27,256,411
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2024             215           26,825,741
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2024             216           26,401,553
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2024              217           25,983,751
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2024             218           25,572,242
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2024             219           25,166,933
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2024            220           24,767,734
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2024           221           24,374,555
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2024            222           23,987,306
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2024           223           23,605,903
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2024           224           23,230,293
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2025            225           22,860,400
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2025           226           22,496,187
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2025             227           22,137,495
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2025             228           21,784,226
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2025              229           21,436,299
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2025             230           21,093,636
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2025             231           20,756,159
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2025            232           20,423,793
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2025           233           20,096,461
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2025            234           19,774,089
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2025           235           19,456,621
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2025           236           19,143,982
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2026            237           18,836,123
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2026           238           18,533,010
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2026             239           18,234,513
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2026             240           17,940,550
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2026              241           17,651,054
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2026             242           17,365,959
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2026             243           17,085,201
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2026            244           16,808,714
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2026           245           16,536,437
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2026            246           16,268,307
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2026           247           16,004,263
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2026           248           15,744,245
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2027            249           15,488,227
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2027           250           15,236,184
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2027             251           14,988,001
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2027             252           14,743,607
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2027              253           14,502,947
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2027             254           14,265,965
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2027             255           14,032,596
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2027            256           13,802,798
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2027           257           13,576,517
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2027            258           13,353,702
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2027           259           13,134,292
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2027           260           12,918,257
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2028            261           12,705,565
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2028           262           12,496,191
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2028             263           12,290,043
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2028             264           12,087,061
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2028              265           11,887,189
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2028             266           11,690,390
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2028             267           11,496,609
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2028            268           11,305,811
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2028           269           11,117,943
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2028            270           10,932,970
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2028           271           10,750,842
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2028           272           10,571,534
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2029            273           10,395,016
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2029           274           10,221,284
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2029             275           10,050,239
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2029             276           9,881,830
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2029              277           9,716,025
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2029             278           9,552,780
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2029             279           9,392,063
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2029            280           9,233,828
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2029           281           9,078,041
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2029            282           8,924,670
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2029           283           8,773,674
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2029           284           8,625,034
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2030            285           8,478,723
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2030           286           8,334,737
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2030             287           8,193,001
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2030             288           8,053,466
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2030              289           7,916,104
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2030             290           7,780,878
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2030             291           7,647,761
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2030            292           7,516,716
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2030           293           7,387,718
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2030            294           7,260,737
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2030           295           7,135,743
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2030           296           7,012,707
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2031            297           6,891,618
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2031           298           6,772,462
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2031             299           6,655,182
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2031             300           6,539,747
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2031              301           6,426,125
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2031             302           6,314,288
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2031             303           6,204,215
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2031            304           6,095,874
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2031           305           5,989,244
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2031            306           5,884,299
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2031           307           5,781,014
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2031           308           5,679,365
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2032            309           5,579,331
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2032           310           5,480,894
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2032             311           5,384,019
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2032             312           5,288,686
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2032              313           5,194,871
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2032             314           5,102,551
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2032             315           5,011,703
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2032            316           4,922,305
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2032           317           4,834,334
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2032            318           4,747,773
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2032           319           4,662,600
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2032           320           4,578,787
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2033            321           4,496,311
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2033           322           4,415,143
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2033             323           4,335,279
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2033             324           4,256,702
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2033              325           4,179,390
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2033             326           4,103,329
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2033             327           4,028,494
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2033            328           3,954,871
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2033           329           3,882,440
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2033            330           3,811,181
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2033           331           3,741,077
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2033           332           3,672,106
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2034            333           3,604,239
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2034           334           3,537,441
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2034             335           3,471,726
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2034             336           3,407,079
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2034              337           3,343,487
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2034             338           3,280,930
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2034             339           3,219,392
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2034            340           3,158,861
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2034           341           3,099,317
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2034            342           3,040,745
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2034           343           2,983,129
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2034           344           2,926,451
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2035            345           2,870,688
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2035           346           2,815,819
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2035             347           2,761,847
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2035             348           2,708,757
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      May 2035              349           2,656,536
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      June 2035             350           2,605,171
---------------------- -------------- -------------------
---------------------- -------------- -------------------
      July 2035             351           2,554,648
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     August 2035            352           2,504,952
---------------------- -------------- -------------------
---------------------- -------------- -------------------
   September 2035           353           2,456,071
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    October 2035            354           2,407,991
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    November 2035           355           2,360,700
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    December 2035           356           2,314,185
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    January 2036            357           2,268,438
---------------------- -------------- -------------------
---------------------- -------------- -------------------
    February 2036           358           2,223,451
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     March 2036             359           2,179,205
---------------------- -------------- -------------------
---------------------- -------------- -------------------
     April 2036             360           2,135,685
---------------------- -------------- -------------------











--------------------------------------------------------------------------------